AN OPEN ACCESS CASEBOOK
L. JOE DUNMAN

Electronic copy available at: https://ssrn.com/abstract=3903347

Electronic copy available at: https://ssrn.com/abstract=3903347

RELIGION IN THE LAW
AN OPEN ACCESS CASEBOOK

L. Joe Dunman
Assistant Professor of Legal Studies
Morehead State University

Electronic copy available at: https://ssrn.com/abstract=3903347

Religion in the Law: An Open Access Casebook © 2021 by L. Joe Dunman
First Edition - August 2021

This book is licensed under Attribution-ShareAlike 4.0 International. Any part of this publication may be copied and redistributed in any medium or format, remixed, transformed, and built
upon for any purpose as long as appropriate credit is given, a link to this license is provided, and
the making of changes is indicated. No suggestion that the licensor endorses such use should be
made. Any copy, remix, transformation, or changes to the material must be distributed under
the same license as the original. No application of legal terms or technological measures to legally restrict others from doing anything the license permits is allowed.
To view a copy of this license, visit http://creativecommons.org/licenses/by-sa/4.0/
Note to readers – Though its permissive license allows commercial re-use, this book is meant to
be free and you should pay no money to read it.

All photographs and other images in this textbook are used for non-profit educational purposes
only, with preference given to images in the public domain or with permissive licenses.
Credit/source attribution is included wherever possible.
Cover photo of the United States Supreme Court east pediment by David King (CC BY 2.0),
https://www.flickr.com/photos/bootbearwdc/24903724.
All court decisions excerpted in this textbook are public records not subject to copyright.

Cover and title page text is set in Friz Quadrata and Sabon LT. The interior headers, headings,
body text, and footers are set in Sabon LT. The footnotes and image captions are set in Century
Schoolbook.

Electronic copy available at: https://ssrn.com/abstract=3903347

Contents v

Contents
Contents .........................................................................................v
Preface .......................................................................................... ix
Introduction .................................................................................. 1
First Principles ............................................................................... 7
Watson v. Jones .........................................................................................13
Reynolds v. United States .........................................................................18
Cantwell v. Connecticut............................................................................23
United States v. Ballard.............................................................................28
United States v. Seeger ..............................................................................34
Africa v. Commonwealth..........................................................................41

Establishment .............................................................................. 49
Part One: Open Endorsement of Religious Morality ..................................50
Updegraph v. Commonwealth .................................................................55
Berea College v. Commonwealth .............................................................60
Naim v. Naim ...........................................................................................65
Ex Parte H.H. ...........................................................................................69
Part Two: Morality as Police Power ............................................................75
Scopes v. State ...........................................................................................84
Roth v. United States ................................................................................90
Paris Adult Theatre I v. Slaton .................................................................98
Barnes v. Glen Theatre ...........................................................................106
Bowers v. Hardwick ...............................................................................114
Lawrence v. Texas ...................................................................................120
Obergefell v. Hodges ..............................................................................129
Part Three: The Establishment Clause .......................................................141
Everson v. Board of Education ..............................................................152
McGowan v. Maryland ..........................................................................160
School District of Abington v. Schempp ................................................171

Electronic copy available at: https://ssrn.com/abstract=3903347

vi Religion in the Law

Lynch v. Donnelly ...................................................................................179
Stone v. Graham .....................................................................................190
McCreary County v. ACLU ...................................................................194
Van Orden v. Perry .................................................................................205
Marsh v. Chambers .................................................................................215
Town of Greece v. Galloway ..................................................................222

Free Exercise.............................................................................. 235
Part One: Constitutional Free Exercise ......................................................235
Minersville School District v. Gobitis .....................................................247
Braunfeld v. Brown .................................................................................253
Sherbert v. Verner ....................................................................................261
Wisconsin v. Yoder ..................................................................................268
Thomas v. Review Board........................................................................276
United States v. Lee.................................................................................282
Employment Division v. Smith...............................................................285
Church of the Lukumi Babalu Aye v. Hialeah .......................................296
Part One and a Half: In re COVID-19 ......................................................307
Roman Catholic Diocese v. Cuomo .......................................................310
South Bay United Pentecostal Church v. Newsom................................319
Tandon v. Newsom .................................................................................325
Part Two: Statutory and Institutional Free Exercise ..................................329
Burwell v. Hobby Lobby ........................................................................339
Masterpiece Cakeshop v. Colorado Civil Rights Commission ..............354
Trans World Airlines v. Hardison...........................................................365
Hosanna-Tabor Evangelical Lutheran Church v. EEOC......................373
Holt v. Hobbs..........................................................................................381
Carpenter v. Wilkinson ...........................................................................388
Ruley v. Stovall........................................................................................395
Miller v. Davis .........................................................................................398
Part Three: Proselytizing, Protest, and Provocation ..................................405
State v. Chaplinsky..................................................................................414
Chaplinsky v. New Hampshire...............................................................419

Electronic copy available at: https://ssrn.com/abstract=3903347

Contents vii

Snyder v. Phelps ......................................................................................421
Bible Believers v. Wayne County ............................................................429
Heffron v. ISKCON................................................................................443
Madsen v. Women’s Health Center ........................................................449
McCullen v. Coakley...............................................................................461

Special Problems........................................................................ 473
People v. Kando ......................................................................................482
State v. Singleton .....................................................................................497
Scott v. Scott ............................................................................................509
Gulf Oil Corp. v. Walker ........................................................................513
Lundman v. McKown.............................................................................520
Howard v. Covenant Apostolic Church.................................................530
Kliebenstein v. Iowa Conference of the United Methodist Church .......533

Acknowledgments ..................................................................... 537

Electronic copy available at: https://ssrn.com/abstract=3903347

viii Religion in the Law

Electronic copy available at: https://ssrn.com/abstract=3903347

Preface ix

Preface
THIS CASEBOOK IS FREE. It is free because college textbooks are a racket. 1 Traditional
textbook publishers gouge students simply because they can. Out of concern for my
students and anyone else who may want to use this casebook, and to promote the
general philosophy that all education should be free at the point of reception, I decided
to distribute this book myself at no cost to the reader. It is thus designated as Open
Access and given a permissive, free culture license through Creative Commons. A
growing number of educational authors and editors are producing free and/or open
access textbooks and I highly encourage others to do the same.
This casebook is about the law. I am a lawyer and I teach the law as an Assistant
Professor of Legal Studies at Morehead State University in Kentucky.2 Law is a source
civilization, a profession, an academic subject, a philosophical approach, and a tool of
power. It touches nearly every aspect of social (and many aspects of private) life in the
United States. “Law is everywhere,” as they say.3 Being everywhere, the law demands
to be followed, broken, practiced, contemplated, and discussed endlessly. Discussion is
the focus of this casebook, and I created it for special topic seminar classes and any
similar settings that encourage group discussion of challenging topics. The included
cases have been selected not just because most of them are “landmarks” of major legal
importance, but also because they tackle difficult – even impossible – questions with
all the clumsy imperfection of American jurisprudence. Thus, they are all great topics
of discussion.
This casebook is also about religion. It is impossible to concisely summarize the
importance of religion in the global human experience so I will not try to do that here.
Instead, I will just say that I have always found religion to be fascinating, not just as a
mortal human being with constant existential anxiety, but as a lawyer, too. People have
religion and people make the law; overlap is unavoidable. This overlap of religion and
law creates conflict and inequality. It touches every meaningful human interest from
the most intimate to the most commercial. It is endlessly litigated. It is shamelessly
exploited by the powerful. How to reach a healthy equilibrium of religion and law – if
any such thing is possible – is a permanent, unsolvable riddle, perhaps like existence
itself.

1 Henry Farrell, “College Textbooks are a Racket,” Washington Post (October 21, 2015),

https://www.washingtonpost.com/news/monkey-cage/wp/2015/10/21/college-textbooks-are-aracket/.
2 As a lawyer, I have represented clients mostly in disputes involving employment discrimination, wage and hour laws, business contracts, and constitutional rights. I had the pleasure to serve as co-counsel for the Kentucky plaintiffs in Obergefell v. Hodges and Miller v.
Kim Davis. I have briefed and argued cases before the Sixth Circuit Court of Appeals, both
federal Districts of Kentucky, and all levels of Kentucky state courts. As a professor, I teach
classes including Torts, Law & Individual Rights, Legal Research & Writing, History of
American Law, and Employment Law. I have published law review articles on topics including employment discrimination, constitutional rights, and criminal procedure.
3 Owen Fiss, Law Is Everywhere, 117 Yale L. J. 257 (2007).

Electronic copy available at: https://ssrn.com/abstract=3903347

x Religion in the Law

This riddle is a great subject for a law school or upper-level undergraduate seminar.
All of the material in this book was curated, edited, and contextualized to foster among
good students hard thoughts and hard discussions. The cases are hard, too – sometimes, an answer satisfactory to everyone is impossible to find. “Hard cases make bad
law,” the saying goes, and there is a lot of bad law when it comes to religion. The big
question though, is this: can there ever really be “good law” on religion, and what is
it? There may be as many answers to that question as there are people who have considered it. Is law “good” only if it miraculously balances unrestrained free exercise with
total governmental neutrality? Or, for those with more theocratic impulses, is the only
“good law” a legal system totally servile to the one true faith? Determining what constitutes “good law,” like good religion, is wholly subjective and highly debatable.
In the contextual introductions to each section and subpart, I have tried to give the
reader a basis for understanding how the cases came about and why I chose them for
this book. I have tried to minimize editorial comment. I have strong opinions about
some of the cases but I have kept those to myself. I have cited some scholarship where
I think it would be helpful, but please do not mistake this as an attempt to produce a
comprehensive treatise on the subject of religion in the law. It is a casebook, and a short
one, all things considered. At the end of each introductory part is a short “further reading” list. I chose those articles because I found each of them interesting and useful to
understanding the topics that precede them. Their selection is not necessarily an endorsement of each author’s arguments, though I do agree with some of them.
I designed this casebook specifically for my own use in a 400-level undergraduate
seminar called Law & Society. Class sessions using this book are intended to be student-led, roundtable talks with the professor acting as discussion prompter and neutral
mediator. Generally, two cases are assigned for each class session. I selected, edited, and
arranged the cases to complement each other thematically and chronologically to the
best of my ability. Many of the cases include overlapping topics and could fit into multiple categories, so I took some liberties in their arrangement. Your mileage may vary.
The final product seems to work for me, but there will no doubt be many future revisions.
Teachers: I hope some of you find this book useful for your own classes. Please let
me know if you use it. Also, I welcome any suggestions for editing or revision, and, as
the copyright license suggests, your relentless adoption and modification (with credit,
please!).
Students: At least it was free. ¯\_(ツ)_/¯

Electronic copy available at: https://ssrn.com/abstract=3903347

Introduction 1

Introduction
Religion in the Law
AMERICANS ARE A RELIGIOUS PEOPLE.1 Most believe in a god and most claim affiliation
with an organized religion. Though the number of non-religious people is growing, a
large majority of the residents of the United States still profess some kind of faith.
This deep religious sentiment is evident in the United States’ laws and legal tradition. The country’s many legislative bodies (federal and state) are representative of a
majority of the people, and thus it is no surprise that American laws, created by those
legislative bodies, reflect majority religious views. Judges are drawn from this majority
as well, and their decisions reflect prevailing religious sentiment (despite their good
faith claims of being impartial and unbiased).
Which religious perspectives are most prominent in America? Historically and still
today, a majority of Americans identify as Christians. According to the Pew Research
Center, in 2019, around sixty-five percent of American adults (approximately 165 million people) claimed to be Protestant, Catholic, Mormon, Orthodox, or some other
type of Christian. 2 Though Christian affiliation has dropped thirteen percentage points
since 2007, Christianity remains by far the most dominant religion in the United States.
Far behind in number of adherents are non-Christian faiths such as Judaism (two percent), Islam (one percent), Buddhism (one percent), and Hinduism (one percent).
Christianity is a diverse faith with many branches and denominations. Beyond a
general belief in the divinity and messianic role of Jesus Christ, the Christian faithful
vary widely in their beliefs and practices, and fall into different categories accordingly.
Forty-seven percent of American adults identify as Protestant, dwarfing other branches
of Christianity. Within the Protestant branch, there are further divisions between Evangelical (twenty-five percent of U.S. adults), Mainline (fifteen percent), and Historically
Black (six and a half percent) and then numerous denominations within those divisions, including Methodist, Episcopal, Baptist, Lutheran, Anabaptist, and Nondenominational.
Catholics are the next largest group of Christians, totaling twenty percent of adults.
The remaining Christian groups are very small. Just under two percent of Americans
are Mormons, while Orthodox Christians and Jehovah’s Witnesses are each less than
one percent.
Both Protestant and Catholic affiliation have declined significantly in recent years.
Between 2007 and 2019, Protestant identification dropped eight percent, while five

1 The words “American” and “Americans” are used (for the purpose of expedience only) as

shorthand to mean the nation and people of the United States. The more accurate “United
Statesian” has not yet entered common parlance.
2 “Trends in Religious Composition of U.S. Adults,” Pew Research Center (2019),
https://www.pewforum.org/wp-content/uploads/sites/7/2019/10/Detailed-Tables-v1-FORWEB.pdf.

Electronic copy available at: https://ssrn.com/abstract=3903347

2 Religion in the Law

percent fewer adults identified as Catholic.3 Notably, the decline in Protestants and
Catholics has not accompanied a corresponding growth in other religions. The difference has mostly gone to the “nones,” those Americans who claim no religious affiliation at all, which is the fastest growing religious category in the United States (twentysix percent in 2019, up ten points since 2007). 4
Despite the steady increase of religious
non-affiliated adults in the United States,
belief in a god remains overwhelmingly
popular. According to Pew’s Religious
Landscape Study of 2014, eighty-three percent of U.S. adults claim to be “absolutely
certain” or “fairly certain” that a god exists.5 If you expand this category to include
those who believe in a god but are “not
too” or “not at all” certain, just shy of
ninety percent of Americans profess some
kind of belief in a supreme being. Interestingly, these believers include nearly half of
those who claim to have no religious affiliation. Only nine percent of Americans say
they do not believe in a god at all, and even
some atheists still claim to have a religious
affiliation.6
Such is the contemporary religious
landscape of the United States – still very religious, but with a significant and increasing share claiming no affiliation or no belief
at all.
American government, ostensibly representative of the people, is very different.
Congress, for example, is consistently far

3 “In U.S., Decline of Christianity Continues at Rapid Pace,” Pew Research Center (October

17, 2019)

4 A different survey of religion in America, the 2020 Census of American Religion, con-

ducted by the Public Religion Research Institute, suggests that the “none” category has lost
a little bit of ground between 2018 and 2020, but nevertheless still totals around 23%. Jack
Jenkins, “Survey: White Mainline Protestants Outnumber White Evangelicals, While
‘Nones’ Shrink,” Religion News Service (July 8, 2021), https://religionnews.com/2021/07/08/survey-white-mainline-protestants-outnumber-white-evangelicals/.
5 “Belief in God,” Religious Landscape Study, Pew Research Center (2014),
https://www.pewforum.org/religious-landscape-study/belief-in-god/.
6 Atheism is not limited to religious “nones,” of whom only about a third are outright atheists. According to Pew, twenty-seven percent of Buddhists, ten percent of Hindus, and seventeen percent of Jews do not believe in any god, illustrating that religious affiliation sometimes reflects an ethnic identity more than a system of belief. See, https://www.pewforum.org/religious-landscape-study/belief-in-god/.

Electronic copy available at: https://ssrn.com/abstract=3903347

Introduction 3

more religious, and specifically more Christian, than are most Americans. In 2021,
nearly ninety percent of Senators and Representatives claimed to be Christians, compared to sixty-five percent of U.S. adults.7 Fifty-five percent of Congress was Protestant
and thirty percent was Catholic, which was ten or more percentage points higher in
each category than the country as a whole. Meanwhile, only one member of the 117th
Congress claimed no religious affiliation, compared to twenty-six percent of Americans. This near-total dominance of Christianity in Congress has remained unchanged
for years. According to Pew, there were 295 Protestants in the 111th Congress (20092010), compared to 294 in the 117th (2021-2022). During that same time span, the
percent of Protestant Americans overall has dropped more than ten points.
This is all just in recent history. Christians – primarily Protestants – have dominated
all branches of federal government since its founding. Nearly every U.S. President has
identified as Protestant Christian, with less than a handful of exceptions (two Catholics, a deist, and Abraham Lincoln, who never specified).8 Nearly every U.S. Supreme
Court justice has identified as Christian, and the vast majority has been Protestant. The
first Catholic, Roger Taney, did not join the Court until 1836, and he was the only
Catholic justice in the first century of the Court’s history. The second, Edward White,
was not appointed until 1894. More recently, the number of Catholics on the Court
has increased, with six members appointed just since 2005, and Catholics have held a
majority of the nine seats since 2006. But, overall, just fifteen of 115 total justices have
been Catholic. The first Jewish justice, Louis Brandeis, was not appointed until 1916.
In more than a century since then, only seven others have served. No persons of other
religious affiliations and no atheists have ever been appointed to the Supreme Court.
Despite the Christian dominance of American government, the United States is not
a theocracy, and its underlying legal foundation is explicitly secular. The United States
Constitution contains no reference to a god and does not include any religious doctrine
or statements of belief. Its few provisions that do refer to religion create a national
policy of religious freedom and neutrality. The first sentence of the First Amendment
declares, “Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof.” Article VI says, “[N]o religious test shall ever be
required as a qualification to any office or public trust under the United States.”
Nevertheless, Christianity has had an undeniable influence, explicitly and implicitly, on American law. Since 1789, very many statutes enacted by Congress and state
legislatures, and many of the opinions issued by federal and state judges, reflect – if not
openly endorse – Christian doctrine. American courts have consistently interpreted the
“police power” of the state to include the power to legislate Christian morality in the
form of bans on blasphemy, prostitution, gambling, working on Sundays, same-sex
relationships, alcohol distribution, interracial and gay marriage, abortion, as well as
mandates like school prayer and the posting of the Ten Commandments in public
buildings. Historically, much of this morality-based legislation has resisted subsequent
7 “Faith on the Hill: The Religious Composition of the 117th Congress,” Pew Research Cen-

ter (January 4, 2021), https://www.pewforum.org/2021/01/04/faith-on-the-hill-2021/.

8 “Biden is Only the Second Catholic President, but Nearly All Have Been Christians,” Pew

Research Center (January 20, 2021), https://www.pewresearch.org/facttank/2021/01/20/biden-only-second-catholic-president-but-nearly-all-have-been-christians2/.

Electronic copy available at: https://ssrn.com/abstract=3903347

4 Religion in the Law

constitutional challenge, with statutes upheld by judges who sometimes openly endorsed its religious origins.
Over time, however, the overt legal dominance of Christianity has waned. Legislatures, slowly but surely, have started to diversify. Courts have too, and jurisprudential
trends have steered away from esoteric, biblical, and natural law theories. From the
U.S. Supreme Court to state trial courts, judges more often attempt to strike a balance
between the religious impulses of democracy and the secular limitations imposed by
constitutions and anti-discrimination statutes. American judges today rarely invoke religious tenets as authority in their opinions, and examine morality-based legislation
with more scrutiny than in the past.
There is, nevertheless, persistent tension in American law between the sacred and
profane. Using introductory explanations and case excerpts, this textbook explores
how judges have both increased and decreased this tension as they have weighed the
competing interests of the government, believers, and non-believers. The goal of this
text is to foster thought and discussion about the proper role of religion (if any) in the
law of a diverse, democratic society, and about the proper limits (if any) on individual
religious freedom.
As you read the cases excerpted here, consider these larger questions. Is government required, in order to maintain a democracy responsive to the will of a religious
majority, to incorporate popular religious belief into its law? If so, is it possible also to
protect minority believers and non-believers from religious imposition, compulsion, or
persecution? If not possible, should government therefore, regardless of popular religious sentiment, be totally secularized – stripped entirely of religion in order to avoid
any risk of “establishment” or infringement of free exercise? Finally, consider whether
a religion-free government, if desirable, is even truly possible in a democracy of religious people.
This textbook is divided into five sections, the first of which is this Introduction.
The next section, First Principles, tackles the basics, such as how courts define religious
belief and exercise, and how they limit their own power to adjudicate crimes and conflicts involving religion. The third section, Establishment, turns to questions of principle, policy, and pronouncement in government action and legal interpretation that are
inspired or motivated by religious doctrine. The fourth section, Free Exercise, focuses
on conflicts between believers’ interests in religious liberty and the state’s interests in
maintaining order and achieving legislative policy goals. The fifth and final section,
Special Problems, explores religious issues that arise in other areas such as criminal law,
estate law, and torts. Each section will begin with introductory text. The text will set
the stage for the case excerpts that follow. The cases come mostly from the U.S. Supreme Court but also from federal appellate and trial courts and state courts as well.
Relevant concurring and dissenting opinions are included with each case excerpt (if
they exist).
Tips for Reading Cases
American judicial opinions have a customary style. There are several key components to this style, and they usually appear in the same order in each opinion. First, a
court typically introduces the facts of the case and the procedural history. The facts are
who, what, when, where, and how. The facts are what happened before the parties got

Electronic copy available at: https://ssrn.com/abstract=3903347

Introduction 5

to court. The procedural history is what happened after the parties got to court. If the
opinion comes from a supreme court, this section of a judicial opinion will typically
trace the initial complaint or indictment, the result at the trial court, and then the result
at the intermediate appellate court. There will be less procedural history, however, if
the opinion comes from a court lower in the hierarchy. The facts and procedural history
are important – do not skip them. This is where the opinion will describe the competing
interests at stake and the remedies sought by the parties. Many casebooks cut out the
procedural history but therein lies the meat of law practice. There is much strategy
involved in making certain claims and seeking certain remedies, and much can be
learned from the mistakes and victories of others.
Within the procedural history or immediately after, the court will usually state the
legal issue to be resolved. The issue is usually framed as a question or a “whether”
statement. For example, the Supreme Court in Snyder v. Phelps phrased the issue as
“Whether the First Amendment prohibits holding Westboro [Baptist Church] liable for
its speech.” Alternatively, the Court could have stated the issue as a question, such as,
“Does the First Amendment prohibit holding Westboro liable for its speech?” No matter how judges phrase it, though, the issue is the ultimate legal dispute the court is
trying to resolve.
Next, courts generally cite the rules they will apply to the facts in order to reach
the holding. The rules can come from a variety of sources, but the four most common
sources of rules in American law are constitutions, statutes, regulations, and past judicial decisions (called precedent). Pay very close attention to rules. Judges exercise a
significant amount of discretion in how they select, frame, and apply the rules. Here
judges make choices, and those choices can drastically change the outcome of a case
or the persuasiveness of the reasoning. They can also provide a window into the motivations, thinking, and values of each judge.
Next, courts will apply the rules to the facts. They will identify certain events as
key. They will distinguish occurrences that are irrelevant to the issue. Often judges will
explain their reasoning at length, showing the reader through examples or analogies
why their conclusion is correct. That conclusion is the holding, and judges usually state
it at the end of an opinion (though some judges sprinkle it throughout their opinions).
The holding settles the legal issue – it answers the ultimate question in the case. In
Snyder v. Phelps, the answer was yes, the First Amendment did relieve Westboro Baptist of liability for protesting a soldier’s funeral.
As you read each case, look for each of these components, and think critically
about them. Did the court omit or downplay facts that seem important? Could the
plaintiff have made different or additional claims? Did the court fully and accurately
state the applicable rules? Did it fairly apply the rules to the facts? Were there other
plausible holdings the court could have reached? If so, why did the court prefer the
outcome it chose?
Do not presume that any judge or any panel of judges is “correct,” even if you
agree with a court’s reasoning or holding. Essentially, any conclusion a court reaches is
automatically “correct,” because that conclusion becomes the law. Legal correctness is
better understood as a question of institutional power, not as a question of sound reasoning or accurate interpretation. For most appellate courts, where panels of judges

Electronic copy available at: https://ssrn.com/abstract=3903347

6 Religion in the Law

decide cases, correctness is also a question of consensus – both internal and external –
regardless of what “the law” at issue actually says.
Consider for example the Fourteenth Amendment. The equal protection clause of
that Amendment says, “No state shall … deny to any person within its jurisdiction the
equal protection of the laws.” In 1896, the U.S. Supreme Court held that the equality
demanded by this clause was limited to political participation, and thus states were free
to pass laws socially segregating Black people away from white people in public spaces
and places of public accommodation.9 At the time, only one justice out of eight disagreed. Then, in 1954, nine different members of the Court unanimously said, no, actually, the equal protection clause prohibits states from segregating Black people away
from white people, even in non-political settings.10 Not a single word in the clause
changed in the interim between those rulings. Society changed, and, more importantly,
the composition of the Court changed, and thus so did the law.
Instead of assuming correctness, question everything: the court’s assumptions, its
premises, its references to precedent, its use of non-legal authorities, its logic, its policy
considerations, its interpretative tricks, and its word choice. Consider which side won
and which side lost, and thus who the law benefits and who it does not. Consider the
implications of each holding, and ask how the world would be different if the court
had gone the other way. Consider each case in its historical context. Consider each
judge in their social context. A question you should often ask is, “if this case was decided in a different decade, or by a different judge, or involved slightly different parties,
would the result have been different, even if the language of the law was the same?”
Then consider why.

9 Plessy v. Ferguson, 163 U.S. 537 (1896).

10 Brown v. Board of Education I, 347 U.S. 483 (1954).

Electronic copy available at: https://ssrn.com/abstract=3903347

First Principles 7

First Principles
Deference, Delineation, and Definition
WHAT IS RELIGION? What is its place in our federalist, representative, democratic, ostensibly secular system? How much power do federal and state governments, textually
limited by the religion clauses of the U.S. Constitution, have to regulate religious belief
or conduct on the one hand, or to promote religious ideas and moral codes on the
other? How should American courts, as government actors, adjudicate religion-involved disputes? Where, if anywhere, does secular jurisdiction end and divine justice
begin?
These questions are the subject of this section. Over the past 150 years, American
courts have tackled each in a variety of ways, to a variety of results. The methods judges
have used have evolved over time, while the country, the courts, the legislatures, and
the general population have diversified religiously, racially, and ethnically. Their rulings
have evolved as well.
To put this evolution in context, this section presents several key landmark cases
in chronological order. This scatters the topics a bit, but the arrangement is useful to
understand how the passing of time has changed the way judges have thought about
and ruled on religious questions. The cases presented are also notable for their staying
power – none of them has been formally overruled, even though some of their holdings
may no longer be firmly in line with popular sentiment. Together, these cases establish
some basic first principles that American courts have generally followed for many decades. The cases together will help us answer some of the questions posed in the first
paragraph of this section.

Jurisdiction and Regulation: Watson v. Jones and Reynolds v. U.S.
People fight over things. Sometimes they fight over control of a church. Such a
fight occurred near the end of the Civil War between members of a Presbyterian congregation in Louisville, Kentucky. On one side were members who opposed slavery,
and on the other side were members who supported it. A bitter struggle over church
governance ensued, with the pro-slavery faction dissolving their bond with national
church governance and physically seizing control of the local church building. Fierce
litigation followed, in both state and federal court. Eventually, one of the suits landed
before the U.S. Supreme Court in a case called Watson v. Jones. As tricky as the fight
over the church was the question of jurisdiction: did federal courts even have the power
to resolve fights among church members, or was this a dispute outside the realm of
secular adjudication? In Watson, the Supreme Court concluded that, under the common law doctrine sometimes called “ecclesiastical abstention,” government courts are
powerless to decide questions of religious doctrine and membership and must defer
instead to internal church decision-making. Though Watson never mentioned the First
Amendment (the Court had not yet incorporated the First Amendment through the
Fourteenth Amendment to apply to the states), this abstention doctrine would later

Electronic copy available at: https://ssrn.com/abstract=3903347

8 Religion in the Law

become a fundamental principle of constitutional law, now also referred to as the “religious question doctrine.”
Shortly after Watson, a new problem arose: free exercise. Internal religious disputes
are one thing, but what happens when religious doctrine runs headlong into secular
law? Must the courts carve exceptions or create accommodations for religious adherents whose beliefs or practices conflict with legislative will?

George Reynolds
- Hathi Trust

In the mid-1800s, members of the Church of Jesus
Christ of Latter-day Saints (also known as the Mormons)
migrated to the Territory of Utah. Under the leadership of
Brigham Young, the Mormons established their own theocratic government over significant portions of the land, despite the federal government’s claim to it. Within this insular religious society, polygamy was common. Mormon men
regularly married multiple women. However, most mainline Protestants and Catholics opposed this practice (also
known as bigamy or plural marriage) and Congress outlawed it in the Morill Anti-Bigamy Act of 1862. Near the
end of Young’s life, the federal government seized control
of Utah from the Mormons and began enforcing the law.

In 1874, a Mormon elder named George Reynolds volunteered to test the constitutionality of the anti-bigamy law. He turned himself in to federal agents, admitted he
was married to multiple women, and stood trial. A jury convicted him and sentenced
him to years of hard labor. On appeal to the U.S. Supreme Court, Reynolds argued
that the First Amendment’s free exercise clause protected his marriage practices. Unfortunately for Reynolds, the Supreme Court rejected his argument. Drawing a clear
line between belief and behavior, the Court concluded that the government, within its
robust “police power,” could ban religious actions that threatened the health, welfare,
and morals of the country. Reynolds was free to believe that God endorsed bigamy,
but he was not free to engage in the practice if Congress had chosen to ban it.
Since then, the Supreme Court has expanded the concept of free exercise beyond
religious belief to include some behavior, has increased the level of scrutiny it applies
to religious freedom claims, and has declared marriage to be a “fundamental right,”
striking down interracial marriage bans in 1967 and gay marriage bans in 2015.1 All
of this has cast a shadow over Reynolds, but so far, the case has never been overruled.

Incorporation and Sincerity: Cantwell v. Connecticut and U.S. v. Ballard
This distinction between religious belief and action would become a major issue
again in the 1930s and 1940s as minority religious groups began to proliferate and
proselytize. In the east, the Christian fundamentalist Jehovah’s Witnesses engaged in
increasingly confrontational public outreach and civil disobedience. Meanwhile in the
west and midwest, Guy and Edna Ballard established the I AM Movement, an esoteric
belief system centered on reincarnated historical figures known as Ascended Masters.

1 See Loving v. Virginia, 388 U.S. 1 (1967); and Obergefell v. Hodges, 576 U.S. 644 (2015).

Electronic copy available at: https://ssrn.com/abstract=3903347

First Principles 9

Both groups soon found themselves in trouble with the law, and, before long, standing
before the U.S. Supreme Court.2
In the late 1930s, several members of the Cantwell family walked the streets of
New Haven, Connecticut distributing literature produced by the Jehovah’s Witnesses.
There were two problems. First, they failed to get a license from the city government
to distribute religious material. Second, two local Catholics responded aggressively to
the playing of a record called “Enemies,” an anti-Catholic lecture by Witness leader
Judge J.F. Rutherford. Just before a brawl ensued, police arrested the Cantwells for not
having a license and breach of the peace. They raised constitutional defenses to both
charges, arguing that the First Amendment protected their peaceful proselytizing and
that the state could not condition their conduct upon the paying of a fee. In Cantwell
v. Connecticut, the Court agreed with them on both counts, and in so doing, imposed
the First Amendment’s free exercise clause upon the states for the first time. The ruling
also reinforced fundamental rules about the limits of state power and the contours of
religious freedom.
In the early 1930s, Guy Ballard founded the theosophical I AM Movement, a religious order dedicated to the teachings of the supernatural, reincarnated Ascended Masters led by Saint Germain. Guy died in 1939, when
I AM had as many as one million followers. Two
years later, federal agents arrested his wife Edna
and their son Donald for mail fraud. The government accused them of misrepresenting their religious experiences and healing powers in order to
solicit donations. At trial, a federal judge instructed
the jury to question only the Ballard’s sincerity of
belief, not the truth of the beliefs themselves, when
Edna and Guy Ballard
assessing their guilt; the jury could only find them
- Getty Images
guilty of fraud if they were knowingly insincere.
Sincere as they may have been, the jury nevertheless convicted them on all counts.
On appeal, the Ninth Circuit reversed, saying the judge improperly limited the jury.
They should have been allowed to question the Ballard’s actual beliefs as well as their
sincerity. The Supreme Court disagreed and reversed the Ninth Circuit, ruling in United
States v. Ballard that no jury could ever consider the truth of a person’s religious beliefs,
only the sincerity. Justice William Douglas’s majority opinion enshrined important distinctions between belief and action and strictly limited the extent of judicial inquiry
into questions of faith. Nearly a decade later, Douglas would extrapolate this principle
in Fowler v. State of Rhode Island, writing for the Court “it is no business of courts to

2 Between 1938 and 1955, the Supreme Court heard twenty cases involving the religious

practices and protests of the Jehovah’s Witnesses. See First Amendment Encyclopedia Case
Categories: Jehovah’s Witnesses and Free Speech, The Free Speech Center at Middle Tennessee State University, https://www.mtsu.edu/first-amendment/encyclopedia/case/60/jehovah-s-witnesses-and-free-speech.

Electronic copy available at: https://ssrn.com/abstract=3903347

10 Religion in the Law

say what is a religious practice or activity for one group is not religion under the protection of the First Amendment.”3

Increasing Diversity: U.S. v. Seeger and Africa v. Commonwealth
The 1940s and 1950s were conservative decades in the United States, and the government promoted Christianity as a foil to the communism of the rival Soviet Union.
Membership in mainline Protestant and Catholic churches remained strong, with adult
church membership (not mere religious belief) hovering consistently above seventy percent.4 By the 1960s and 1970s, however, so-called “New Age” faiths and philosophies
began to proliferate, immigrant communities grew, and many Americans converted to
minority religions or developed their own personal conceptions of spirituality.
An increasing number of Americans who considered themselves “religious” were
no longer members of organized churches or adherents to traditional faiths, and some
of them received pushback from government actors and institutions unwilling to accept
religious diversity. As conflicts arose, courts had to reconsider what qualifies as “religion” for constitutional and statutory purposes.
The Constitution does not define “religion,” and the Supreme Court has not conclusively defined the term, either. In practice, the Supreme Court generally assumes that
the beliefs espoused by claimants are religious before moving on to other questions.
Like former Justice Potter Stewart once said in a very different context, the Court just
seems to “know it when [they] see it.”5 Lower federal and state courts do not always
give so much deference, however, as one excerpt below will illustrate.
Legislative acts also use – but do not fully define – the term “religion,” which creates interpretive problems for the courts. Such was the case in United States v. Seeger,
when several people applied for “conscientious objector” exemptions to military service. The Universal Military Training and Service Act, now known as the Military Selective Service Act, granted exemptions from service for
those whose religious beliefs prohibited them from participating in war. Daniel Seeger (a nontheistic Quaker)
and others with similar beliefs sought exemptions, but
their beliefs did not include a supreme being in the traditional or orthodox sense of the term, as the text of the
statute seemed to require. For that reason, the military
denied or limited their exemptions. The Supreme Court
ruled in Seeger’s favor, however, adopting a nuanced and
inclusive understanding of religious belief that favored diversity. A person could hold religious beliefs without recDaniel Seeger
ognizing a Supreme Being, the Court concluded.
- American Friends Service
Committee

3 345 U.S. 67, 70 (1953) (“Nor Is it in the competence of courts under our constitutional

scheme to approve, disapprove, classify, regulate, or in any manner control sermons delivered at religious meetings.”)
4 Jeffrey M. Jones, “U.S. Church Membership Down Sharply in Past Two Decades,” Gallup
(April 18, 2019), https://news.gallup.com/poll/248837/church-membership-down-sharplypast-two-decades.aspx.
5 Jacobellis v. State of Ohio, 378 U.S. 184, 197 (1964) (Stewart, concurring) (describing
“hardcore pornography”).

Electronic copy available at: https://ssrn.com/abstract=3903347

First Principles 11

Seeger was not a First Amendment case, and it did not define “religion” for constitutional purposes. Yet state and federal courts still face a regular flow of accommodation claims from parties of many different faiths, traditions, and creeds, and still have
to determine which fall under the First Amendment umbrella and which do not. To fill
the interpretative gap left by the Supreme Court, the federal Circuit Courts of Appeals
have created and applied their own religious tests.
A good illustration comes from Africa v. Commonwealth. Frank Africa, a member of the Philadelphia-based Black radical organization MOVE, was sentenced to
state prison in the early 1980s. For
years, he and fellow MOVE activists
had been in constant conflict with local
police. When Frank was convicted, nine
other members of the group were already serving extensive terms after a police officer was shot from behind while
trying to raid their shared residence.
As part of their revolutionary ideology, Frank and other members of
MOVE ate only raw, uncooked food. Members of MOVE, 1978
- Getty Images
The first jail in which he was held accommodated his dietary needs, but the prison to which he was being transferred refused. Frank sued for an injunction under the First Amendment. He argued that his
membership in MOVE compelled him to adopt a raw food diet, and their beliefs functioned as a religion in his life. To determine whether he was constitutionally entitled to
an accommodation, the Third Circuit Court of Appeals applied a three-part test, probing the “fundamental and ultimate questions,” “comprehensiveness,” and “structural
characteristics” of Frank’s ideology. Quoting Frank’s own descriptions of his beliefs,
the Third Circuit concluded that they were not sufficiently religious to earn constitutional protection, and rejected his claim.6
As you read this section and the rest of the cases in this textbook, note how the
passage of time has changed the way judges, especially justices of the Supreme Court,
discuss religion. Would the Seeger Supreme Court of 1965 have ruled the same way in
Reynolds as the Supreme Court of 1878? Would the justices who decided Reynolds
have ruled the same way as their counterparts did in Ballard nearly seventy years later?
6 Frank Africa survived his sentence (despite the lack of dietary accommodation) only to be

killed in 1985 at the age of 26 when Philadelphia police dropped a bomb from a helicopter
onto the roof of a rowhouse he shared with other members of MOVE. The bombing and subsequent fire were part of a daylong siege in which police killed Frank, five other adults, and
five children. The fire caused by the bomb ultimately destroyed sixty other homes in the
neighborhood. See Oona Goodin-Smith, “On the Anniversary of MOVE Bombing, Fresh Pain
and Calls for Accountability on Osage Avenue,” Philadelphia Inquirer (May 13, 2021),
https://www.inquirer.com/news/philadelphia/move-bombing-philadelphia-anniversarymarch-20210513.html. See also Lindsey Norward, “The Day Philadelphia Bombed its Own
People,”
Vox.com
(August
15,
2019),
https://www.vox.com/the-highlight/2019/8/8/20747198/philadelphia-bombing-1985-move.

Electronic copy available at: https://ssrn.com/abstract=3903347

12 Religion in the Law

The actual text of the First Amendment has not changed at all since 1789, but the
Supreme Court has interpreted it in very different ways over the years. How have different trends in interpretive methods made this possible?
Also, be sure to consider the role of power. Which people are creating law in the
United States throughout its history? Who typically serves as a member of Congress or
a state legislature, or as President, or as a judge? Are they Mormons like George Reynolds, Quakers like Daniel Seeger, or MOVE adherents like Frank Africa? If most members of Congress were members of a non-theistic or polytheistic religion, would the
conscientious objector clause of the Universal Military Service and Training Act look
different? Finally, consider the cumulative effect of power over more than two centuries. How has the uninterrupted, near-total dominance of one religion in the halls of
American government shaped the country’s laws over time?
FURTHER READING
Michael Helfand, Litigating Religion, 93 B. U. L. Rev. 493 (2013).
Courtney Miller, ‘Spiritual But Not Religious’: Rethinking the Legal Definition of Religion, 102 Va. L. Rev. 833 (2016).
Stephen Senn, The Prosecution of Religious Fraud, 17 Fla. St. U. L. Rev. 325 (1990).

Electronic copy available at: https://ssrn.com/abstract=3903347

First Principles 13

80 U.S. 679
Supreme Court of the United States

Watson v. Jones
April 15, 1872
[During the Civil War, the Presbyterian Church of the United States formally declared
its opposition to slavery and the Confederacy and ordered all member churches to
comply with its decrees. The Presbytery of Louisville refused to obey. Subsequently,
the members of the Walnut Street Presbyterian Church in Louisville, Kentucky divided among Unionists and Confederates. Most members supported the national
church’s anti-slavery position while a minority supported the local Presbytery’s proslavery position. Despite being outnumbered, the pro-slavery group, led by Watson,
tried to exclude the anti-slavery group, led by Avery, from church governance.
Avery and his allies sued in the Louisville Chancery (trial) Court, which ruled that
Watson’s faction had to allow Avery’s faction to participate in governance. In protest,
Watson and his pro-slavery crew essentially shut down the church. The Chancery
Court then took control of the church through its marshal, ordering the church to
stay open for services, and ruled that both sides must govern the church together.
Further escalating tensions, Watson’s faction then split from the national organization
under the new banner of the “Presbyterian Church of the Confederate States” and
appealed the Chancery Court’s decrees to the Kentucky Court of Appeals. In the case
of Watson v. Avery, the Court of Appeals reversed the Chancery Court on relatively
technical grounds, but essentially came to the same conclusion: everyone needed to
play nice and run the church together.
MEANWHILE, another group of anti-slavery church members, led by Jones, sued
Watson and his faction in the federal Circuit Court for the District of Kentucky. Jones
sought an order from the federal court preventing Watson and his allies from further
efforts to wrest control of the church from the Presbyterian Church of the United
States and Avery’s anti-slavery faction. The federal court ruled that the national antislavery organization had rightful claim to the church and enjoined Watson and others
from interfering in any way. Watson then appealed to the United States Supreme
Court.]
Mr. Justice MILLER delivered the opinion of the court.
This case belongs to a class, happily rare in our courts, in which one of the parties to a
controversy, essentially ecclesiastical, resorts to the judicial tribunals of the State for the maintenance of rights which the church has refused to acknowledge, or found itself unable to protect….
Religious organizations come before us in the same attitude as other voluntary associations
for benevolent or charitable purposes, and their rights of property, or of contract, are equally
under the protection of the law, and the actions of their members subject to its restraints….
It is the case of property acquired in any of the usual modes for the general use of a religious
congregation which is itself part of a large and general organization of some religious denomination, with which it is more or less intimately connected by religious views and ecclesiastical
government.
Watson v. Jones, 80 U.S. 679 (1872)

Electronic copy available at: https://ssrn.com/abstract=3903347

14 Religion in the Law
The case before us is one of this class, growing out of a schism which has divided the congregation and its officers, and the presbytery and synod, and which appeals to the courts to
determine the right to the use of the property so acquired. Here is [a] case of … property purchased for the use of a religious congregation, and so long as any existing religious congregation
can be ascertained to be that congregation, or its regular and legitimate successor, it is entitled
to the use of the property. In … cases of this character we are bound to look at the fact that the
local congregation is itself but a member of a much larger and more important religious organization, and is under its government and control, and is bound by its orders and judgments.
There are in the Presbyterian system of ecclesiastical government, in regular succession, the presbytery over the session or local church, the synod over the presbytery, and the General Assembly
over all. These are called, in the language of the church organs, “judicatories,” and they entertain
appeals from the decisions of those below, and prescribe corrective measures in other cases.
In this class of cases we think the rule of action which should govern the civil courts,
founded in a broad and sound view of the relations of church and state under our system of
laws, and supported by a preponderating weight of judicial authority is, that, whenever the
questions of discipline, or of faith, or ecclesiastical rule, custom, or law have been decided by
the highest of these church judicatories to which the matter has been carried, the legal tribunals
must accept such decisions as final, and as binding on them, in their application to the case
before them.
We concede at the outset that the doctrine of the English courts is otherwise. In the case of
the Attorney-General v. Pearson … the proposition is laid down by Lord Eldon … that it is the
duty of the court in such cases to inquire and decide for itself, not only what was the nature and
power of these church judicatories, but what is the true standard of faith in the church organization, and which of the contending parties before the court holds to this standard….
The church in England is not a free church in the sense in which we apply the term in this
country, and it was much less free in Lord Eldon’s time than now. Laws then existed upon the
statute-book hampering the free exercise of religious belief and worship in many most oppressive forms, and though Protestant dissenters were less burdened than Catholics and Jews, there
did not exist that full, entire, and practical freedom for all forms of religious belief and practice
which lies at the foundation of our political principles….
In this country the full and free right to entertain any religious belief, to practice any religious principle, and to teach any religious doctrine which does not violate the laws of morality
and property, and which does not infringe personal rights, is conceded to all. The law knows no
heresy, and is committed to the support of no dogma, the establishment of no sect. The right to
organize voluntary religious associations to assist in the expression and dissemination of any
religious doctrine, and to create tribunals for the decision of controverted questions of faith
within the association, and for the ecclesiastical government of all the individual members, congregations, and officers within the general association, is unquestioned. All who unite themselves
to such a body do so with an implied consent to this government, and are bound to submit to
it. But it would be a vain consent and would lead to the total subversion of such religious bodies,
if any one aggrieved by one of their decisions could appeal to the secular courts and have them
reversed. It is of the essence of these religious unions, and of their right to establish tribunals for
the decision of questions arising among themselves, that those decisions should be binding in all
cases of ecclesiastical cognizance, subject only to such appeals as the organism itself provides for.
Nor do we see that justice would be likely to be promoted by submitting those decisions to
review in the ordinary judicial tribunals. Each of these large and influential bodies … has a body
of constitutional and ecclesiastical law of its own, to be found in their written organic laws, their
books of discipline, in their collections of precedents, in their usage and customs, which as to
each constitute a system of ecclesiastical law and religious faith that tasks the ablest minds to

Watson v. Jones, 80 U.S. 679 (1872)

Electronic copy available at: https://ssrn.com/abstract=3903347

First Principles 15
become familiar with. It is not to be supposed that the judges of the civil courts can be as competent in the ecclesiastical law and religious faith of all these bodies as the ablest men in each are
in reference to their own. It would therefore be an appeal from the more learned tribunal in the
law which should decide the case, to one which is less so.
We have said that these views are supported by the preponderant weight of authority in this
country, and for the reasons which we have given, we do not think the doctrines of the English
Chancery Court on this subject should have with us the influence which we would cheerfully
accord to it on others.
We have already cited the case of Shannon v. Frost, in which the appellate court of [Kentucky], where this controversy originated, sustains the proposition clearly and fully:
This court, having no ecclesiastical jurisdiction, cannot revise or question ordinary acts of church discipline. Our only judicial power in the case arises
from the conflicting claims of the parties to the church property and the use
of it. We cannot decide who ought to be members of the church, nor whether
the excommunicated have been justly or unjustly, regularly or irregularly cut
off from the body of the church.
…One of the most careful and well-considered judgments on the subject is that of the Court
of Appeals of South Carolina, delivered by Chancellor Johnson in the case of Harmon v. Dreher.
The case turned upon certain rights in the use of the church property claimed by the minister
notwithstanding his expulsion from the synod as one of its members:
…It belongs not to the civil power to enter into or review the proceedings of
a spiritual court. The structure of our government has, for the preservation of
civil liberty, rescued the temporal institutions from religious interference. On
the other hand, it has secured religious liberty from the invasion of the civil
authority. The judgments, therefore, of religious associations, bearing on their
own members, are not examinable here, and I am not to inquire whether the
doctrines attributed to [the defendant] were held by him, or whether if held
were anti-Lutheran; or whether his conduct was or was not in accordance
with the duty he owed to the synod or to his donomination…. When a civil
right depends upon an ecclesiastical matter, it is the civil court and not the
ecclesiastical which is to decide. But the civil tribunal tries the civil right, and
no more, taking the ecclesiastical decisions out of which the civil right arises
as it finds them.…
The Supreme Court of Illinois, in the case of Ferraria v. Vasconcelles, refers to the case of
Shannon v. Frost with approval, and adopts the language of the court that:
[T]he judicial eye cannot penetrate the veil of the church for the forbidden
purpose of vindicating the alleged wrongs of excised members; when they became members they did so upon the condition of continuing or not as they
and their churches might determine, and they thereby submit to the ecclesiastical power and cannot now invoke the supervisory power of the civil tribunals.
In the very important case of Chase v. Cheny, recently decided in the same court, Judge
Lawrence, who dissented, says … “in the administration of ecclesiastical discipline, and where
no other right of property is involved than loss of the clerical office or salary incident to such
discipline, a spiritual court is the exclusive judge of its own jurisdiction, and that its decision of
that question is binding on the secular courts.” …
We cannot better close this review of the authorities than in the language of the Supreme
Court of Pennsylvania, in the case of the German Reformed Church v. Seibert:

Watson v. Jones, 80 U.S. 679 (1872)

Electronic copy available at: https://ssrn.com/abstract=3903347

16 Religion in the Law
The decisions of ecclesiastical courts, like every other judicial tribunal, are final, as they are the best judges of what constitutes an offence against the word
of God and the discipline of the church. Any other than those courts must be
incompetent judges of matters of faith, discipline, and doctrine; and civil
courts, if they should be so unwise as to attempt to supervise their judgments
on matters which come within their jurisdiction, would only involve themselves in a sea of uncertainty and doubt which would do anything but improve
either religion or good morals.…
The Court of Appeals of Kentucky, in the case of Watson v. Avery, while admitting the
general principle here laid down, maintains that when a decision of an ecclesiastical tribunal is
set up in the civil courts, it is always open to inquiry whether the tribunal acted within its jurisdiction, and if it did not, its decision could not be conclusive.
There is, perhaps, no word in legal terminology so frequently used as the word jurisdiction,
so capable of use in a general and vague sense, and which is used so often by men learned in the
law without a due regard to precision in its application. As regards its use in the matters we have
been discussing it may very well be conceded that if the General Assembly of the Presbyterian
Church should undertake to try one of its members for murder, and punish him with death or
imprisonment, its sentence would be of no validity in a civil court or anywhere else. Or if it
should at the instance of one of its members entertain jurisdiction as between him and another
member as to their individual right to property, real or personal, the right in no sense depending
on ecclesiastical questions, its decision would be utterly disregarded by any civil court where it
might be set up. And it might be said in a certain general sense very justly, that it was because
the General Assembly had no jurisdiction of the case….
But it is a very different thing where a subject-matter of dispute, strictly and purely ecclesiastical in its character,—a matter over which the civil courts exercise no jurisdiction,—a matter
which concerns theological controversy, church discipline, ecclesiastical government, or the conformity of the members of the church to the standard of morals required of them,—becomes the
subject of its action. It may be said here, also, that no jurisdiction has been conferred on the
tribunal to try the particular case before it, or that, in its judgment, it exceeds the powers conferred upon it, or that the laws of the church do not authorize the particular form of proceeding
adopted; and, in a sense often used in the courts, all of those may be said to be questions of
jurisdiction. But it is easy to see that if the civil courts are to inquire into all these matters, the
whole subject of the doctrinal theology, the usages and customs, the written laws, and fundamental organization of every religious denomination may, and must, be examined into with
minuteness and care, for they would become, in almost every case, the criteria by which the
validity of the ecclesiastical decree would be determined in the civil court. This principle would
deprive these bodies of the right of construing their own church laws, would open the way to
all the evils which we have depicted as attendant upon the doctrine of Lord Eldon, and would,
in effect, transfer to the civil courts where property rights were concerned the decision of all
ecclesiastical questions.
And this is precisely what the Court of Appeals of Kentucky did in the case of Watson v.
Avery. Under cover of inquiries into the jurisdiction of the synod and presbytery over the congregation, and of the General Assembly over all, it went into an elaborate examination of the
principles of Presbyterian church government, and ended by overruling the decision of the highest judicatory of that church in the United States, both on the jurisdiction and the merits; and,
substituting its own judgment for that of the ecclesiastical court, decides that ruling elders, declared to be such by that tribunal, are not such, and must not be recognized by the congregation,
though four-fifths of its members believe in the judgment of the Assembly and desired to conform to its decree.

Watson v. Jones, 80 U.S. 679 (1872)

Electronic copy available at: https://ssrn.com/abstract=3903347

First Principles 17
But we need pursue this subject no further. Whatever may have been the case before the
Kentucky court, the appellants in the case presented to us have separated themselves wholly
from the church organization to which they belonged when this controversy commenced. They
now deny its authority, denounce its action, and refuse to abide by its judgments. They have first
erected themselves into a new organization, and have since joined themselves to another totally
different, if not hostile, to the one to which they belonged when the difficulty first began. Under
any of the decisions which we have examined, the appellants, in their present position, have no
right to the property, or to the use of it, which is the subject of this suit.
The novelty of the questions presented to this court for the first time, their intrinsic importance and far reaching influence, and the knowledge that the schism in which the case originated has divided the Presbyterian churches throughout Kentucky and Missouri, have seemed
to us to justify the careful and laborious examination and discussion which we have made of
the principles which should govern the case. For the same reasons we have held it under advisement for a year; not uninfluenced by the hope, that since the civil commotion, which evidently
lay at the foundation of the trouble, has passed away, that charity, which is so large an element
in the faith of both parties, and which, by one of the apostles of that religion, is said to be the
greatest of all the Christian virtues, would have brought about a reconciliation. But we have
been disappointed. It is not for us to determine or apportion the moral responsibility which
attaches to the parties for this result. We can only pronounce the judgment of the law as applicable to the case presented to us, and that requires us to affirm the decree of the Circuit Court
as it stands.
DECREE AFFIRMED.
[Because Watson and his allies had formally split from the Presbyterian Church of
the United States, which was the governing body over the Walnut Street Presbyterian
Church, the Supreme Court held that the federal Circuit Court had power to enjoin
them from interfering with church business. Had they not split, the dispute would
have remained internal to the church and thus not been subject to federal court jurisdiction.]
Mr. Justice CLIFFORD, with whom concurred Mr. Justice DAVIS, dissenting.
…I am of the opinion that the [federal] Circuit Court had no jurisdiction to hear and determine the matter in controversy, as there were two courts of common law exercising the same
jurisdiction between the same parties in respect to the same subject-matter, within the same territorial limits, and governed by the same laws….

Watson v. Jones, 80 U.S. 679 (1872)

Electronic copy available at: https://ssrn.com/abstract=3903347

18 Religion in the Law

98 U.S. 145
Supreme Court of the United States

Reynolds v. United States
January 6, 1879
[In 1862, Congress passed the Morrill Anti-Bigamy Act, which prohibited bigamy
(also known as polygamy or plural marriage) in federal territories such as Utah. The
law directly targeted the family practices and property ownership of the members of
the fast-growing Church of Jesus Christ of Latter-Day Saints (LDS), also known as
the Mormons. Subsequent laws, such as the Edmunds-Tucker Act of 1887, further
attacked the Mormon church, going so far as to strip its corporate charter, remove
Mormons from local judgeships, and impose an anti-polygamy oath upon all public
officials serving in Utah.
George Reynolds, secretary to LDS church leader Brigham Young, volunteered to
test the constitutionality of the bigamy ban and subsequently turned himself over to
federal prosecutors. The federal government indicted him for marrying Amelia
Schofield while still married to May Tuddenham, in violation of the bigamy ban:
Every person having a husband or wife living, who marries another,
whether married or single, in a Territory … is guilty of bigamy, and shall
be punished by a fine of not more than $500, and by imprisonment for a
term of not more than five years.
Rejecting his argument that the free exercise clause of the First Amendment exempted
him from the law, a jury convicted Reynolds, and the trial judge sentenced him to
two years hard labor. The Utah Territorial Supreme Court upheld his conviction and
his sentence. Reynolds then sought review in the U.S. Supreme Court.]
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
…Should the accused have been acquitted if he married the second time, because he believed
it to be his religious duty? Did the court err in that part of the charge which directed the attention
of the jury to the consequences of polygamy? These questions will be considered in their order….
As to the defence of religious belief or duty.
On the trial, [Reynolds] proved that at the time of his alleged second marriage he was, and
for many years before had been, a member of the Church of Jesus Christ of Latter-Day Saints,
commonly called the Mormon Church, and a believer in its doctrines; that it was an accepted
doctrine of that church ‘that it was the duty of male members of said church, circumstances
permitting, to practise polygamy; . . . that this duty was enjoined by different books which the
members of said church believed to be of divine origin, and among others the Holy Bible, and
also that the members of the church believed that the practice of polygamy was directly enjoined
upon the male members thereof by the Almighty God, in a revelation to Joseph Smith, the
founder and prophet of said church; that the failing or refusing to practise polygamy by such
male members of said church, when circumstances would admit, would be punished, and that
the penalty for such failure and refusal would be damnation in the life to come.’
He also proved ‘that he had received permission from the recognized authorities in said
church to enter into polygamous marriage; . . . that Daniel H. Wells, one having authority in
said church to perform the marriage ceremony, married the said defendant on or about the time

Reynolds v. United States, 98 U.S. 145 (1879)

Electronic copy available at: https://ssrn.com/abstract=3903347

First Principles 19
the crime is alleged to have been committed, to some woman by the name of Schofield, and that
such marriage ceremony was performed under and pursuant to the doctrines of said church.’
Upon this proof he asked the court to instruct the jury that if they found from the evidence
that he ‘was married as charged—if he was married—in pursuance of and in conformity with
what he believed at the time to be a religious duty, that the verdict must be ‘not guilty.” This
request was refused, and the court did charge ‘that there must have been a criminal intent, but
that if the defendant, under the influence of a religious belief that it was right,—under an inspiration, if you please, that it was right,—deliberately married a second time, having a first wife
living, the want of consciousness of evil intent—the want of understanding on his part that he
was committing a crime—did not excuse him; but the law inexorably in such case implies the
criminal intent.’
…[T]he question is raised, whether religious belief can be accepted as a justification of an
overt act made criminal by the law of the land. The inquiry is not as to the power of Congress
to prescribe criminal laws for the Territories, but as to the guilt of one who knowingly violates
a law which has been properly enacted, if he entertains a religious belief that the law is wrong.
Congress cannot pass a law for the government of the Territories which shall prohibit the
free exercise of religion. The first amendment to the Constitution expressly forbids such legislation. Religious freedom is guaranteed everywhere throughout the United States, so far as congressional interference is concerned. The question to be determined is, whether the law now
under consideration comes within this prohibition.
The word “religion” is not defined in the Constitution. We must go elsewhere, therefore, to
ascertain its meaning, and nowhere more appropriately, we think, than to the history of the
times in the midst of which the provision was adopted. The precise point of the inquiry is, what
is the religious freedom which has been guaranteed.
Before the adoption of the Constitution, attempts were made in some of the colonies and
States to legislate not only in respect to the establishment of religion, but in respect to its doctrines and precepts as well. The people were taxed, against their will, for the support of religion,
and sometimes for the support of particular sects to whose tenets they could not and did not
subscribe. Punishments were prescribed for a failure to attend upon public worship, and sometimes for entertaining heretical opinions. The controversy upon this general subject was animated in many of the States, but seemed at last to culminate in Virginia. In 1784, the House of
Delegates of that State having under consideration ‘a bill establishing provision for teachers of
the Christian religion,’ postponed it until the next session, and directed that the bill should be
published and distributed, and that the people be requested ‘to signify their opinion respecting
the adoption of such a bill at the next session of assembly.’
This brought out a determined opposition. Amongst others, [James] Madison prepared a
‘Memorial and Remonstrance,’ which was widely circulated and signed, and in which he
demonstrated ‘that religion, or the duty we owe the Creator,’ was not within the cognizance of
civil government. At the next session the proposed bill was not only defeated, but another, ‘for
establishing religious freedom,’ drafted by [Thomas] Jefferson, was passed. In the preamble of
this act religious freedom is defined; and after a recital ‘that to suffer the civil magistrate to
intrude his powers into the field of opinion, and to restrain the profession or propagation of
principles on supposition of their ill tendency, is a dangerous fallacy which at once destroys all
religious liberty,’ it is declared ‘that it is time enough for the rightful purposes of civil government
for its officers to interfere when principles break out into overt acts against peace and good
order.’ In these two sentences is found the true distinction between what properly belongs to the
church and what to the State.
In a little more than a year after the passage of this statute the convention met which prepared the Constitution of the United States.’ Of this convention Mr. Jefferson was not a member,

Reynolds v. United States, 98 U.S. 145 (1879)

Electronic copy available at: https://ssrn.com/abstract=3903347

20 Religion in the Law
he being then absent as minister to France. As soon as he saw the draft of the Constitution
proposed for adoption, he, in a letter to a friend, expressed his disappointment at the absence of
an express declaration insuring the freedom of religion, but was willing to accept it as it was,
trusting that the good sense and honest intentions of the people would bring about the necessary
alterations.
Five of the States, while adopting the Constitution, proposed amendments. Three—New
Hampshire, New York, and Virginia—included in one form or another a declaration of religious
freedom in the changes they desired to have made, as did also North Carolina, where the convention at first declined to ratify the Constitution until the proposed amendments were acted
upon. Accordingly, at the first session of the first Congress the amendment now under consideration was proposed with others by Mr. Madison. It met the views of the advocates of religious
freedom, and was adopted.
Mr. Jefferson afterwards, in reply to an address to him by a committee of the Danbury
Baptist Association, took occasion to say: ‘Believing with you that religion is a matter which lies
solely between man and his God; that he owes account to none other for his faith or his worship;
that the legislative powers of the government reach actions only, and not opinions,—I contemplate with sovereign reverence that act of the whole American people which declared that their
legislature should ‘make no law respecting an establishment of religion or prohibiting the free
exercise thereof,’ thus building a wall of separation between church and State. Adhering to this
expression of the supreme will of the nation in behalf of the rights of conscience, I shall see with
sincere satisfaction the progress of those sentiments which tend to restore man to all his natural
rights, convinced he has no natural right in opposition to his social duties.’ Coming as this does
from an acknowledged leader of the advocates of the measure, it may be accepted almost as an
authoritative declaration of the scope and effect of the amendment thus secured. Congress was
deprived of all legislative power over mere opinion, but was left free to reach actions which were
in violation of social duties or subversive of good order.
Polygamy has always been odious among the northern and western nations of Europe, and,
until the establishment of the Mormon Church, was almost exclusively a feature of the life of
Asiatic and of African people. At common law, the second marriage was always void, and from
the earliest history of England polygamy has been treated as an offence against society. After the
establishment of the ecclesiastical courts, and until the time of [King of England] James I., it was
punished through the instrumentality of those tribunals, not merely because ecclesiastical rights
had been violated, but because upon the separation of the ecclesiastical courts from the civil the
ecclesiastical were supposed to be the most appropriate for the trial of matrimonial causes and
offences against the rights of marriage, just as they were for testamentary causes and the settlement of the estates of deceased persons.
By the statute of 1 James I., the offence, if committed in England or Wales, was made punishable in the civil courts, and the penalty was death. As this statute was limited in its operation
to England and Wales, it was at a very early period re-enacted, generally with some modifications, in all the colonies. In connection with the case we are now considering, it is a significant
fact that on the 8th of December, 1788, after the passage of the act establishing religious freedom, and after the convention of Virginia had recommended as an amendment to the Constitution of the United States the declaration in a bill of rights that ‘all men have an equal, natural,
and unalienable right to the free exercise of religion, according to the dictates of conscience,’ the
legislature of [Virginia] substantially enacted the statute of James I., death penalty included, because, as recited in the preamble, ‘it hath been doubted whether bigamy or poligamy be punishable by the laws of this Commonwealth.’
From that day to this we think it may safely be said there never has been a time in any State
of the Union when polygamy has not been an offence against society, cognizable by the civil
courts and punishable with more or less severity. In the face of all this evidence, it is impossible

Reynolds v. United States, 98 U.S. 145 (1879)

Electronic copy available at: https://ssrn.com/abstract=3903347

First Principles 21
to believe that the constitutional guaranty of religious freedom was intended to prohibit legislation in respect to this most important feature of social life. Marriage, while from its very nature
a sacred obligation, is nevertheless, in most civilized nations, a civil contract, and usually regulated by law. Upon it society may be said to be built, and out of its fruits spring social relations
and social obligations and duties, with which government is necessarily required to deal. In fact,
according as monogamous or polygamous marriages are allowed, do we find the principles on
which the government of the people, to a greater or less extent, rests.
[Columbia University Professor Franz] Lieber says, polygamy leads to the patriarchal principle, and which, when applied to large communities, fetters the people in stationary despotism,
while that principle cannot long exist in connection with monogamy. [Columbia University
Chancellor James] Kent observes that this remark is equally striking and profound. An exceptional colony of polygamists under an exceptional leadership may sometimes exist for a time
without appearing to disturb the social condition of the people who surround it; but there cannot be a doubt that, unless restricted by some form of constitution, it is within the legitimate
scope of the power of every civil government to determine whether polygamy or monogamy
shall be the law of social life under its dominion.
In our opinion, the statute immediately under consideration is within the legislative power
of Congress. It is constitutional and valid as prescribing a rule of action for all those residing in
the Territories, and in places over which the United States have exclusive control.
This being so, the only question which remains is, whether those who make polygamy a
part of their religion are excepted from the operation of the statute. If they are, then those who
do not make polygamy a part of their religious belief may be found guilty and punished, while
those who do, must be acquitted and go free. This would be introducing a new element into
criminal law. Laws are made for the government of actions, and while they cannot interfere with
mere religious belief and opinions, they may with practices. Suppose one believed that human
sacrifices were a necessary part of religious worship, would it be seriously contended that the
civil government under which he lived could not interfere to prevent a sacrifice? Or if a wife
religiously believed it was her duty to burn herself upon the funeral pile of her dead husband,
would it be beyond the power of the civil government to prevent her carrying her belief into
practice?
So here, as a law of the organization of society under the exclusive dominion of the United
States, it is provided that plural marriages shall not be allowed. Can a man excuse his practices
to the contrary because of his religious belief? To permit this would be to make the professed
doctrines of religious belief superior to the law of the land, and in effect to permit every citizen
to become a law unto himself. Government could exist only in name under such circumstances.
A criminal intent is generally an element of crime, but every man is presumed to intend the
necessary and legitimate consequences of what he knowingly does. Here the accused knew he
had been once married, and that his first wife was living. He also knew that his second marriage
was forbidden by law. When, therefore, he married the second time, he is presumed to have
intended to break the law. And the breaking of the law is the crime. Every act necessary to
constitute the crime was knowingly done, and the crime was therefore knowingly committed.
Ignorance of a fact may sometimes be taken as evidence of a want of criminal intent, but not
ignorance of the law. The only defense of the accused in this case is his belief that the law ought
not to have been enacted. It matters not that his belief was a part of his professed religion: it was
still belief, and belief only.
In Regina v. Wagstaff, the parents of a sick child, who omitted to call in medical attendance
because of their religious belief that what they did for its cure would be effective, were held not
to be guilty of manslaughter, while it was said the contrary would have been the result if the

Reynolds v. United States, 98 U.S. 145 (1879)

Electronic copy available at: https://ssrn.com/abstract=3903347

22 Religion in the Law
child had actually been starved to death by the parents, under the notion that it was their religious duty to abstain from giving it food. But when the offence consists of a positive act which
is knowingly done, it would be dangerous to hold that the offender might escape punishment
because he religiously believed the law which he had broken ought never to have been made.
No case, we believe, can be found that has gone so far.
As to that part of the charge which directed the attention of the jury to the consequences of
polygamy. The passage complained of is as follows: ‘I think it not improper, in the discharge of
your duties in this case, that you should consider what are to be the consequences to the innocent
victims of this delusion. As this contest goes on, they multiply, and there are pure-minded women
and there are innocent children,—innocent in a sense even beyond the degree of the innocence
of childhood itself. These are to be the sufferers; and as jurors fail to do their duty, and as these
cases come up in the Territory of Utah, just so do these victims multiply and spread themselves
over the land.’
While every appeal by the court to the passions or the prejudices of a jury should be
promptly rebuked, and while it is the imperative duty of a reviewing court to take care that
wrong is not done in this way, we see no just cause for complaint in this case. Congress, in 1862,
saw fit to make bigamy a crime in the Territories. This was done because of the evil consequences
that were supposed to flow from plural marriages. All the court did was to call the attention of
the jury to the peculiar character of the crime for which the accused was on trial, and to remind
them of the duty they had to perform. There was no appeal to the passions, no instigation of
prejudice. Upon the showing made by the accused himself, he was guilty of a violation of the
law under which he had been indicted: and the effort of the court seems to have been not to
withdraw the minds of the jury from the issue to be tried, but to bring them to it; not to make
them partial, but to keep them impartial.
Upon a careful consideration of the whole case, we are satisfied that no error was committed by the court below.
Judgment affirmed.
MR. JUSTICE FIELD, concurring in part and dissenting in part (on the question of witness
testimony at trial)….
NOTE.—At a subsequent day of the term a petition for a rehearing having been filed, MR.
CHIEF JUSTICE WAITE delivered the opinion of the court.
Since our judgment in this case was announced, a petition for rehearing has been filed, in
which our attention is called to the fact that the sentence of the court below requires the imprisonment to be at hard labor, when the act of Congress under which the indictment was found
provides for punishment by imprisonment only. This was not assigned for error on the former
hearing, and we might on that account decline to consider it now; but as the irregularity is one
which appears on the face of the record, we vacate our former judgment of affirmance, and
reverse the judgment of the court below for the purpose of correcting the only error which appears in the record, to wit, in the form of the sentence….
[Reynolds served a total of five years in federal prison and was released in 1881. Four
years later, he married a third wife, and ultimately fathered thirty-two children. President Grover Cleveland pardoned him in 1894.]

Reynolds v. United States, 98 U.S. 145 (1879)

Electronic copy available at: https://ssrn.com/abstract=3903347

First Principles 23

310 U.S. 296
Supreme Court of the United States

Cantwell v. Connecticut
May 20, 1940
Mr. Justice ROBERTS, delivered the opinion of the Court.
Newton Cantwell and his two sons, Jesse and Russell, members of a group known as Jehovah’s witnesses, and claiming to be ordained ministers, were arrested in New Haven, Connecticut, and each was charged by information in five counts, with statutory and common law offenses. After trial in the Court of Common Pleas of New Haven County each of them was convicted on the third count, which charged a violation of s 6294 of the General Statutes of Connecticut, and on the fifth count, which charged commission of the common law offense of inciting a breach of the peace. On appeal to the Supreme Court the conviction of all three on the
third count was affirmed. The conviction of Jesse Cantwell, on the fifth count, was also affirmed,
but the conviction of Newton and Russell on that count was reversed and a new trial ordered
as to them.
[In their petition for writ of certiorari], the appellants pressed the contention that the statute
under which the third count was drawn was offensive to the due process clause of the Fourteenth
Amendment because, on its face and as construed and applied, it denied them freedom of speech
and prohibited their free exercise of religion. In like manner they made the point that they could
not be found guilty on the fifth count, without violation of the Amendment.
We have jurisdiction on appeal from the judgments on the third count, as there was drawn
in question the validity of a state statute under the federal Constitution, and the decision was in
favor of validity. Since the conviction on the fifth count was not based upon a statute, but presents a substantial question under the federal Constitution, we granted the writ of certiorari in
respect of it.
The facts adduced to sustain the convictions on the third count follow. On the day of their
arrest the appellants were engaged in going singly from house to house on Cassius Street in New
Haven. They were individually equipped with a bag containing books and pamphlets on religious subjects, a portable phonograph and a set of records, each of which, when played, introduced, and was a description of, one of the books. Each appellant asked the person who responded to his call for permission to play one of the records. If permission was granted he asked
the person to buy the book described and, upon refusal, he solicited such contribution towards
the publication of the pamphlets as the listener was willing to make. If a contribution was received a pamphlet was delivered upon condition that it would be read.
Cassius Street is in a thickly populated neighborhood, where about ninety percent of the
residents are Roman Catholics. A phonograph record, describing a book entitled “Enemies”,
included an attack on the Catholic religion. None of the persons interviewed were members of
Jehovah’s witnesses.
The statute under which the appellants were charged provides:
No person shall solicit money, services, subscriptions or any valuable thing for
any alleged religious, charitable or philanthropic cause, from other than a
member of the organization for whose benefit such person is soliciting or
within the county in which such person or organization is located unless such
cause shall have been approved by the secretary of the public welfare council.

Cantwell v. Connecticut, 310 U.S. 296 (1940)

Electronic copy available at: https://ssrn.com/abstract=3903347

24 Religion in the Law
Upon application of any person in behalf of such cause, the secretary shall
determine whether such cause is a religious one or is a bona fide object of
charity or philanthropy and conforms to reasonable standards of efficiency
and integrity, and, if he shall so find, shall approve the same and issue to the
authority in charge a certificate to that effect. Such certificate may be revoked
at any time. Any person violating any provision of this section shall be fined
not more than one hundred dollars or imprisoned not more than thirty days
or both.
The appellants claimed that their activities were not within the statute but consisted only
of distribution of books, pamphlets, and periodicals. The State Supreme Court construed the
finding of the trial court to be that “in addition to the sale of the books and the distribution of
the pamphlets the defendants were also soliciting contributions or donations of money for an
alleged religious cause, and thereby came within the purview of the statute.” 126 Conn. 1, 8
A.2d 535. [The state court rejected the argument that the statute] offends the due process clause
of the Fourteenth Amendment, because it abridges or denies religious freedom and liberty of
speech and press. The court stated that it was the solicitation that brought the appellants within
the sweep of the Act and not their other activities in the dissemination of literature. It declared
the legislation constitutional as an effort by the State to protect the public against fraud and
imposition in the solicitation of funds for what purported to be religious, charitable, or philanthropic causes.
The facts which were held to support the conviction of Jesse Cantwell on the fifth count
were that he stopped two men in the street, asked, and received, permission to play a phonograph record, and played the record “Enemies”, which attacked the religion and church of the
two men, who were Catholics. Both were incensed by the contents of the record and were
tempted to strike Cantwell unless he went away. On being told to be on his way he left their
presence. There was no evidence that he was personally offensive or entered into any argument
with those he interviewed.
The court held that the charge was not assault or breach of the peace or threats on Cantwell’s part, but invoking or inciting others to breach of the peace, and that the facts supported
the conviction of that offense.
First. We hold that the statute … deprives [the Cantwells] of their liberty without due process of law in contravention of the Fourteenth Amendment. The fundamental concept of liberty
embodied in that Amendment embraces the liberties guaranteed by the First Amendment. The
First Amendment declares that Congress shall make no law respecting an establishment of religion or prohibiting the free exercise thereof. The Fourteenth Amendment has rendered the legislatures of the states as incompetent as Congress to enact such laws.
The constitutional inhibition of legislation on the subject of religion has a double aspect.
On the one hand, it forestalls compulsion by law of the acceptance of any creed or the practice
of any form of worship. Freedom of conscience and freedom to adhere to such religious organization or form of worship as the individual may choose cannot be restricted by law. On the
other hand, it safeguards the free exercise of the chosen form of religion. Thus the Amendment
embraces two concepts,—freedom to believe and freedom to act. The first is absolute but, in the
nature of things, the second cannot be. Conduct remains subject to regulation for the protection
of society. The freedom to act must have appropriate definition to preserve the enforcement of
that protection. In every case the power to regulate must be so exercised as not, in attaining a
permissible end, unduly to infringe the protected freedom. No one would contest the proposition
that a state may not, by statute, wholly deny the right to preach or to disseminate religious views.
Plainly such a previous and absolute restraint would violate the terms of the guarantee.

Cantwell v. Connecticut, 310 U.S. 296 (1940)

Electronic copy available at: https://ssrn.com/abstract=3903347

First Principles 25
It is equally clear that a state may by general and non-discriminatory legislation regulate
the times, the places, and the manner of soliciting upon its streets, and of holding meetings
thereon; and may in other respects safeguard the peace, good order and comfort of the community, without unconstitutionally invading the liberties protected by the Fourteenth Amendment….
The appellants urge that to require them to obtain a certificate as a condition of soliciting
support for their views amounts to a prior restraint on the exercise of their religion within the
meaning of the Constitution. The State insists that the Act, as construed by the Supreme Court
of Connecticut, imposes no previous restraint upon the dissemination of religious views or teaching but merely safeguards against the perpetration of frauds under the cloak of religion. Conceding that this is so, the question remains whether the method adopted by Connecticut to that
end transgresses the liberty safeguarded by the Constitution.
The general regulation, in the public interest, of solicitation, which does not involve any
religious test and does not unreasonably obstruct or delay the collection of funds, is not open to
any constitutional objection, even though the collection be for a religious purpose. Such regulation would not constitute a prohibited previous restraint on the free exercise of religion or interpose an inadmissible obstacle to its exercise.
[T]he Act requires an application to the secretary of the public welfare council of the State;
that he is empowered to determine whether the cause is a religious one, and that the issue of a
certificate depends upon his affirmative action. If he finds that the cause is not that of religion,
to solicit for it becomes a crime. He is not to issue a certificate as a matter of course. His decision
to issue or refuse it involves appraisal of facts, the exercise of judgment, and the formation of an
opinion. He is authorized to withhold his approval if he determines that the cause is not a religious one. Such a censorship of religion as the means of determining its right to survive is a
denial of liberty protected by the First Amendment and included in the liberty which is within
the protection of the Fourteenth.
The State asserts that [only] if the licensing officer acts arbitrarily, capriciously, or corruptly,
his action is subject to judicial correction…. Upon his decision as to the nature of the cause, the
right to solicit depends. Moreover, the availability of a judicial remedy for abuses in the system
of licensing still leaves that system one of previous restraint which, in the field of free speech and
press, we have held inadmissible….
Nothing we have said is intended even remotely to imply that, under the cloak of religion,
persons may, with impunity, commit frauds upon the public. Certainly penal laws are available
to punish such conduct. Even the exercise of religion may be at some slight inconvenience in
order that the state may protect its citizens from injury. Without doubt a state may protect its
citizens from fraudulent solicitation by requiring a stranger in the community, before permitting
him publicly to solicit funds for any purpose, to establish his identity and his authority to act for
the cause which he purports to represent. The state is likewise free to regulate the time and
manner of solicitation generally, in the interest of public safety, peace, comfort or convenience.
But to condition the solicitation of aid for the perpetuation of religious views or systems upon a
license, the grant of which rests in the exercise of a determination by state authority as to what
is a religious cause, is to lay a forbidden burden upon the exercise of liberty protected by the
Constitution.
Second. We hold that the conviction of Jesse Cantwell on the fifth count must be set aside.
Decision as to the lawfulness of the conviction demands the weighing of two conflicting interests. The fundamental law declares the interest of the United States that the free exercise of religion be not prohibited and that freedom to communicate information and opinion be not
abridged. The state of Connecticut has an obvious interest in the preservation and protection of
peace and good order within her borders. We must determine whether the alleged protection of

Cantwell v. Connecticut, 310 U.S. 296 (1940)

Electronic copy available at: https://ssrn.com/abstract=3903347

26 Religion in the Law
the State’s interest, means to which end would, in the absence of limitation by the federal Constitution, lie wholly within the State’s discretion….
Conviction on the fifth count … is based on a common law concept of the most general
and undefined nature. The court below has held that the petitioner’s conduct constituted the
commission of an offense under the State law…
The offense known as breach of the peace embraces a great variety of conduct destroying
or menacing public order and tranquility. It includes not only violent acts but acts and words
likely to produce violence in others. No one would have the hardihood to suggest that the principle of freedom of speech sanctions incitement to riot or that religious liberty connotes the
privilege to exhort others to physical attack upon those belonging to another sect. When clear
and present danger of riot, disorder, interference with traffic upon the public streets, or other
immediate threat to public safety, peace, or order, appears, the power of the state to prevent or
punish is obvious. Equally obvious is it that a state may not unduly suppress free communication
of views, religious or other, under the guise of conserving desirable conditions….
Having these considerations in mind, we note that Jesse Cantwell, on April 26, 1938, was
upon a public street, where he had a right to be, and where he had a right peacefully to impart
his views to others. There is no showing that his deportment was noisy, truculent, overbearing
or offensive. He requested of two pedestrians permission to play to them a phonograph record.
The permission was granted. It is not claimed that he intended to insult or affront the hearers
by playing the record. It is plain that he wished only to interest them in his propaganda. The
sound of the phonograph is not shown to have disturbed residents of the street, to have drawn
a crowd, or to have impeded traffic. Thus far he had invaded no right or interest of the public
or of the men accosted.
The record played by Cantwell embodies a general attack on all organized religious systems as instruments of Satan and injurious to man; it then singles out the Roman Catholic
Church for strictures couched in terms which naturally would offend not only persons of that
persuasion, but all others who respect the honestly held religious faith of their fellows. The hearers were in fact highly offended. One of them said he felt like hitting Cantwell and the other that
he was tempted to throw Cantwell off the street. The one who testified he felt like hitting Cantwell said, in answer to the question “Did you do anything else or have any other reaction?”
“No, sir, because he said he would take the victrola and he went.” The other witness testified
that he told Cantwell he had better get off the street before something happened to him and that
was the end of the matter as Cantwell picked up his books and walked up the street.
Cantwell’s conduct, in the view of the court below, considered apart from the effect of his
communication upon his hearers, did not amount to a breach of the peace. One may, however,
be guilty of the offense if he commit acts or make statements likely to provoke violence and
disturbance of good order, even though no such eventuality be intended. Decisions to this effect
are many, but examination discloses that, in practically all, the provocative language which was
held to amount to a breach of the peace consisted of profane, indecent, or abusive remarks
directed to the person of the hearer. Resort to epithets or personal abuse is not in any proper
sense communication of information or opinion safeguarded by the Constitution, and its punishment as a criminal act would raise no question under that instrument.
We find in the instant case no assault or threatening of bodily harm, no truculent bearing,
no intentional discourtesy, no personal abuse. On the contrary, we find only an effort to persuade a willing listener to buy a book or to contribute money in the interest of what Cantwell,
however misguided others may think him, conceived to be true religion.
In the realm of religious faith, and in that of political belief, sharp differences arise. In both
fields the tenets of one man may seem the rankest error to his neighbor. To persuade others to
his own point of view, the pleader, as we know, at times, resorts to exaggeration, to vilification

Cantwell v. Connecticut, 310 U.S. 296 (1940)

Electronic copy available at: https://ssrn.com/abstract=3903347

First Principles 27
of men who have been, or are, prominent in church or state, and even to false statement. But
the people of this nation have ordained in the light of history, that, in spite of the probability of
excesses and abuses, these liberties are, in the long view, essential to enlightened opinion and
right conduct on the part of the citizens of a democracy.
The essential characteristic of these liberties is, that under their shield many types of life,
character, opinion and belief can develop unmolested and unobstructed. Nowhere is this shield
more necessary than in our own country for a people composed of many races and of many
creeds. There are limits to the exercise of these liberties. The danger in these times from the
coercive activities of those who in the delusion of racial or religious conceit would incite violence
and breaches of the peace in order to deprive others of their equal right to the exercise of their
liberties, is emphasized by events familiar to all. These and other transgressions of those limits
the states appropriately may punish.
Although the contents of the record not unnaturally aroused animosity, we think that, in
the absence of a statute narrowly drawn to define and punish specific conduct as constituting a
clear and present danger to a substantial interest of the State, the petitioner’s communication,
considered in the light of the constitutional guarantees, raised no such clear and present menace
to public peace and order as to render him liable to conviction of the common law offense in
question.
The judgment affirming the convictions on the third and fifth counts is reversed and the
cause is remanded for further proceedings not inconsistent with this opinion. So ordered.
Reversed and remanded.

Cantwell v. Connecticut, 310 U.S. 296 (1940)

Electronic copy available at: https://ssrn.com/abstract=3903347

28 Religion in the Law

322 U.S. 78
Supreme Court of the United States

United States v. Ballard
April 24, 1944
Mr. Justice DOUGLAS delivered the opinion of the Court.
Defendants/Respondents were indicted and convicted for [the federal crimes of] using, and
conspiring to use, the mails to defraud.
The indictment was in twelve counts. It charged a scheme to defraud by organizing and
promoting the I Am movement through the use of the mails. The charge was that certain designated corporations were formed, literature distributed and sold, funds solicited, and memberships in the I Am movement sought “by means of false and fraudulent representations, pretenses
and promises”. The false representations charged were eighteen in number. It is sufficient at this
point to say that they covered respondents’ alleged religious doctrines or beliefs. They were all
set forth in the first count. The following are representative:
[T]hat Guy W. Ballard, now deceased, alias Saint Germain, Jesus, George
Washington, and Godfre Ray King, had been selected and thereby designated
by the alleged “ascertained masters,” Saint Germain, as a divine messenger;
and that the words of ‘ascended masters’ and the words of the alleged divine
entity, Saint Germain, would be transmitted to mankind through the medium
of the said Guy W. Ballard.
That Guy W. Ballard, during his lifetime, and Edna W. Ballard, and Donald
Ballard, by reason of their alleged high spiritual attainments and righteous
conduct, had been selected as divine messengers through which the words of
the alleged ‘ascended masters,’ including the alleged Saint Germain, would be
communicated to mankind under the teachings commonly known as the ‘I
Am’ movement.
That Guy W. Ballard, during his lifetime, and Edna W. Ballard and Donald
Ballard had, by reason of supernatural attainments, the power to heal persons
of ailments and diseases and to make well persons afflicted with any diseases,
injuries, or ailments, and did falsely represent to persons intended to be defrauded that the three designated persons had the ability and power to cure
persons of those diseases … and did further represent that the three designated
persons had in fact cured either by the activity of one, either, or all of said
persons, hundreds of persons afflicted with diseases and ailments.
Each of the representations enumerated in the indictment was followed by the charge that
respondents “well knew” it was false. After enumerating the eighteen misrepresentations the
indictment also alleged:
At the time of making all of the representations … the defendants … well
knew that all [the] representations were false and untrue and were made with
the intention on the part of the defendants … to cheat, wrong, and defraud
persons intended to be defrauded, and to obtain from persons intended to be
defrauded by the defendants, money, property, and other things of value and
to convert the same to the use and the benefit of the defendants.

United States v. Ballard, 322 U.S. 78 (1944)

Electronic copy available at: https://ssrn.com/abstract=3903347

First Principles 29
[All twelve counts alleged the same as above. The Ballards moved to dismiss the indictment
because] the indictment attacked [their] religious beliefs … and sought to restrict the free exercise
of their religion in violation of the Constitution of the United States. These motions were denied
by the District Court. Early in the trial, however, objections were raised to the admission of
certain evidence concerning respondents’ religious beliefs. … At the request of counsel for both
sides the court advised the jury of that action in the following language:
First, the defendants in this case made certain representations of belief in a
divinity and in a supernatural power. Some of the teachings of the defendants,
representations, might seem extremely improbable to a great many people…
Whether that is true or not is not the concern of this Court and is not the
concern of the jury-and they are going to be told so in their instructions. As
far as this Court sees the issue, it is immaterial what these defendants preached
or wrote or taught in their classes … Therefore, the religious beliefs of these
defendants cannot be an issue in this court.
The issue is: Did these defendants honestly and in good faith believe those
things? If they did, they should be acquitted. I cannot make it any clearer than
that.
If these defendants did not believe those things, they did not believe that Jesus
came down and dictated, or that Saint Germain came down and dictated, did
not believe the things that they wrote, the things that they preached, but used
the mail for the purpose of getting money, the jury should find them guilty.
Therefore, gentlemen, religion cannot come into this case.
The District Court reiterated that admonition in the charge to the jury and made it abundantly clear. The following portion of the charge is typical:
The question of the defendants’ good faith is the cardinal question in this case.
You are not to be concerned with the religious belief of the defendants, or any
of them. The jury will be called upon to pass on the question of whether or
not the defendants honestly and in good faith believed the representations
which are set forth in the indictment, and honestly and in good faith believed
that the benefits which they represented would flow from their belief to those
who embraced and followed their teachings, or whether these representations
were mere pretenses … and, were the representations made for the purpose of
procuring money, and were the mails used for this purpose.
[The jury convicted the Ballards on all counts of fraud. They appealed, arguing that
the trial court unfairly modified the indictments against them by giving these instructions. The Ninth Circuit Court of Appeals reversed the convictions and ordered a
new trial, holding that the trial court improperly restricted the issue to a question of
good faith belief when it should also have allowed the jury to consider the truth of
the beliefs. The U.S. government then sought review by the Supreme Court, arguing
that the original convictions should be upheld without need for a new trial.]
The case is here on a petition for a writ of certiorari which we granted because of the importance of the question presented. The United States contends that the District Court withdrew
from the jury’s consideration only the truth or falsity of those representations which related to
religious concepts or beliefs and that there were representations charged in the indictment which
fell within a different category, [including:]
(1) A portion of the scheme as to healing … which alleged that respondents
“had in fact cured either by the activity of one, either, or all of said persons,
hundreds of persons afflicted with diseases and ailments”; (2) The portion of
the scheme relating to certain religious experiences described in certain books
United States v. Ballard, 322 U.S. 78 (1944)

Electronic copy available at: https://ssrn.com/abstract=3903347

30 Religion in the Law
… “that the defendants represented that Guy W. Ballard, Edna W. Ballard,
and Donald Ballard actually encountered the experiences pertaining to each
of their said names as related and set forth in said books, whereas in truth and
in fact none of said persons did encounter the experiences”; (3) The part of
the scheme concerning phonograph records sold by respondents on representations that they would bestow on purchasers “great blessings and rewards in
their aim to achieve salvation” whereas respondents “well knew that said records were manmade and had no ability to aid in achieving salvation.”
The argument is that this latter group of representations was submitted to the jury, that they
were adequate to constitute an offense under the Act, and that they were supported by the requisite evidence [and therefore the original convictions should be affirmed]….
[W]e are of the view that all of the representations charged in the indictment which related
at least in part to the religious doctrines or beliefs of respondents were withheld from the jury….
A careful reading of the whole charge leads us to agree with the Circuit Court of Appeals on
this phase of the case that the only issue submitted to the jury was the question as stated by the
District Court, of respondents’ “belief in their representations and promises.”
The United States contends that respondents acquiesced in the withdrawal from the jury of
the truth of their religious doctrines or beliefs and that their consent bars them from insisting on
a different course once that one turned out to be unsuccessful. …The real objection of respondents is not that the truth of their religious doctrines or beliefs should have been submitted to the
jury. Their [motion to dismiss] made clear their position that that issue should be withheld from
the jury on the basis of the First Amendment. Moreover, their position at all times was and still
is that the court should have gone the whole way and withheld from the jury both that issue and
the issue of their good faith. [They sought] dismissal of the entire indictment. Their argument
that the truth of their religious doctrines or beliefs should have gone to the jury when the question of their good faith was submitted was and is merely an alternative argument. They never
forsook their position that the indictment should have been dismissed and that none of it was
good….
As we have noted, the Circuit Court of Appeals held that the question of the truth of the
representations concerning respondent’s religious doctrines or beliefs should have been submitted to the jury. And it remanded the case for a new trial….
[W]e do not agree that the truth or verity of respondents’ religious doctrines or beliefs
should have been submitted to the jury. Whatever this particular indictment might require, the
First Amendment precludes such a course, as the United States seems to concede. “The law
knows no heresy, and is committed to the support of no dogma, the establishment of no sect.”
Watson v. Jones, 13 Wall. 679, 728. The First Amendment has a dual aspect. It not only “forestalls compulsion by law of the acceptance of any creed or the practice of any form of worship”
but also “safeguards the free exercise of the chosen form of religion.” Cantwell v. State of Connecticut, 310 U.S. 296. “Thus the Amendment embraces two concepts, freedom to believe and
freedom to act. The first is absolute but, in the nature of things, the second cannot be.” Id. at
303, 304. Freedom of thought, which includes freedom of religious belief, is basic in a society
of free men. West Virginia State Board of Education v. Barnette, 319 U.S. 624. It embraces the
right to maintain theories of life and of death and of the hereafter which are rank heresy to
followers of the orthodox faiths. Heresy trials are foreign to our Constitution. Men may believe
what they cannot prove. They may not be put to the proof of their religious doctrines or beliefs.
Religious experiences which are as real as life to some may be incomprehensible to others. Yet
the fact that they may be beyond the ken of mortals does not mean that they can be made suspect
before the law.

United States v. Ballard, 322 U.S. 78 (1944)

Electronic copy available at: https://ssrn.com/abstract=3903347

First Principles 31
Many take their gospel from the New Testament. But it would hardly be supposed that they
could be tried before a jury charged with the duty of determining whether those teachings contained false representations. The miracles of the New Testament, the Divinity of Christ, life after
death, the power of prayer are deep in the religious convictions of many. If one could be sent to
jail because a jury in a hostile environment found those teachings false, little indeed would be
left of religious freedom.
The Fathers of the Constitution were not unaware of the varied and extreme views of religious sects, of the violence of disagreement among them, and of the lack of any one religious
creed on which all men would agree. They fashioned a charter of government which envisaged
the widest possible toleration of conflicting views. Man’s relation to his God was made no concern of the state. He was granted the right to worship as he pleased and to answer to no man
for the verity of his religious views.
The religious views espoused by respondents might seem incredible, if not preposterous, to
most people. But if those doctrines are subject to trial before a jury charged with finding their
truth or falsity, then the same can be done with the religious beliefs of any sect. When the triers
of fact undertake that task, they enter a forbidden domain. The First Amendment does not select
any one group or any one type of religion for preferred treatment. It puts them all in that position. Murdock v. Pennsylvania, 319 U.S. 105. As stated in Davis v. Beason, 133 U.S. 333, 342:
With man’s relations to his Maker and the obligations he may think they impose, and the manner in which an expression shall be made by him of his
belief on those subjects, no interference can be permitted, provided always the
laws of society, designed to secure its peace and prosperity, and the morals of
its people, are not interfered with.
So we conclude that the District Court ruled properly when it withheld from the jury all
questions concerning the truth or falsity of the religious beliefs or doctrines of respondents…. The judgment is reversed and the cause is remanded to the Circuit Court of Appeals for
further proceedings [on other grounds raised by the parties’ appeals] in conformity to this opinion.
Reversed.
Mr. Chief Justice STONE, joined by Justices ROBERTS and FRANKFURTER, dissenting.
I am not prepared to say that the constitutional guaranty of freedom of religion affords
immunity from criminal prosecution for the fraudulent procurement of money by false statements as to one’s religious experiences, more than it renders polygamy or libel immune from
criminal prosecution. Davis v. Beason, 133 U.S. 333; see Chaplinsky v. New Hampshire, 315
U.S. 568. I cannot say that freedom of thought and worship includes freedom to procure money
by making knowingly false statements about one’s religious experiences. To go no further, if it
were shown that a defendant in this case had asserted as a part of the alleged fraudulent scheme,
that he had physically shaken hands with St. Germain in San Francisco on a day named, or that,
as the indictment here alleges, by the exertion of his spiritual power he “had in fact cured hundreds of persons afflicted with diseases and ailments”, I should not doubt that it would be open
to the Government to submit to the jury proof that he had never been in San Francisco and that
no such cures had ever been effected. In any event I see no occasion for making any pronouncement on this subject in the present case.
The indictment charges respondents’ use of the mails to defraud and a conspiracy to commit
that offense by false statements of their religious experiences which had not in fact occurred. But
it also charged that the representations were “falsely and fraudulently” made, that respondents
“well knew” that these representations were untrue, and that they were made by respondents
with the intent to cheat and defraud those to whom they were made. With the assent of the
United States v. Ballard, 322 U.S. 78 (1944)

Electronic copy available at: https://ssrn.com/abstract=3903347

32 Religion in the Law
prosecution and the defense the trial judge withdrew from the consideration of the jury the
question whether the alleged religious experiences had in fact occurred, but submitted to the
jury the single issue whether petitioners honestly believed that they had occurred, with the instruction that if the jury did not so find, then it should return a verdict of guilty. On this issue
the jury, on ample evidence that respondents were without belief in the statements which they
had made to their victims, found a verdict of guilty. The state of one’s mind is a fact as capable
of fraudulent misrepresentation as is one’s physical condition or the state of his bodily health….
Since the indictment and the evidence support the conviction, it is irrelevant whether the religious
experiences alleged did or did not in fact occur or whether that issue could or could not, for
constitutional reasons, have been rightly submitted to the jury. Certainly none of respondents’
constitutional rights are violated if they are prosecuted for the fraudulent procurement of money
by false representations as to their beliefs, religious or otherwise.
Obviously if the question whether the religious experiences in fact occurred could not constitutionally have been submitted to the jury the court rightly withdrew it….
…The indictment plainly charged both falsity of, and lack of good faith belief in the representations made, and it was agreed at the outset of the trial, without objection from the defendants, that only the issue of respondents’ good faith belief in the representations of religious experiences would be submitted to the jury. Respondents, who were represented by counsel, at no
time in the course of the trial offered any objection to this limitation of the issues….
On the issue submitted to the jury in this case it properly rendered a verdict of guilty. As no
legally sufficient reason for disturbing it appears, I think the judgment below should be reversed
and that of the District Court reinstated.
Mr. Justice JACKSON, dissenting.
I should say the defendants have done just that for which they are indicted. If I might agree
to their conviction without creating a precedent, I cheerfully would do so. I can see in their
teachings nothing but humbug, untained by any trace of truth. But that does not dispose of the
constitutional question whether misrepresentation of religious experience or belief is prosecutable; it rather emphasizes the danger of such prosecutions.
The Ballard family claimed miraculous communication with the spirit world and supernatural power to heal the sick. They were brought to trial for mail fraud on an indictment which
charged that their representations were false and that they “well knew” they were false. The
trial judge, obviously troubled, ruled that the court could not try whether the statements were
untrue, but could inquire whether the defendants knew them to be untrue; and, if so, they could
be convicted.
I find it difficult to reconcile this conclusion with our traditional religious freedoms. In the
first place, as a matter of either practice or philosophy I do not see how we can separate an issue
as to what is believed from considerations as to what is believable. The most convincing proof
that one believes his statements is to show that they have been true in his experience. Likewise,
that one knowingly falsified is best proved by showing that what he said happened never did
happen. How can the Government prove these persons knew something to be false which it
cannot prove to be false? If we try religious sincerity severed from religious verity, we isolate the
dispute from the very considerations which in common experience provide its most reliable answer.
In the second place, any inquiry into intellectual honesty in religion raises profound psychological problems. William James, who wrote on these matters as a scientist, reminds us that it is
not theology and ceremonies which keep religion going. Its vitality is in the religious experiences
of many people. “If you ask what these experiences are, they are conversations with the unseen,
voices and visions, responses to prayer, changes of heart, deliverances from fear, inflowings of

United States v. Ballard, 322 U.S. 78 (1944)

Electronic copy available at: https://ssrn.com/abstract=3903347

First Principles 33
help, assurances of support, whenever certain persons set their own internal attitude in certain
appropriate ways.” If religious liberty includes, as it must, the right to communicate such experiences to others, it seems to me an impossible task for juries to separate fancied ones from real
ones, dreams from happenings, and hallucinations from true clairvoyance. Such experiences,
like some tones and colors, have existence for one, but none at all for another. They cannot be
verified to the minds of those whose field of consciousness does not include religious insight.
When one comes to trial which turns on any aspect of religious belief or representation, unbelievers among his judges are likely not to understand and are almost certain not to believe him.
And then I do not know what degree of skepticism or disbelief in a religious representation
amounts to actionable fraud. James points out that “Faith means belief in something concerning
which doubt is theoretically possible.” Belief in what one may demonstrate to the senses is not
faith. All schools of religious thought make enormous assumptions, generally on the basis of
revelations authenticated by some sign or miracle. The appeal in such matters is to a very different plane of credility than is invoked by representations of secular fact in commerce.
Some who profess belief in the Bible read literally what others read as allegory or metaphor,
as they read Aesop’s fables. Religious symbolism is even used by some with the same mental
reservations one has in teaching of Santa Claus or Uncle Sam or Easter bunnies or dispassionate
judges. It is hard in matters so mystical to say how literally one is bound to believe the doctrine
he teaches and even more difficult to say how far it is reliance upon a teacher’s literal belief which
induces followers to give him money.
There appear to be persons-let us hope not many-who find refreshment and courage in the
teachings of the “I Am” cult. If the members of the sect get comfort from the celestial guidance
of their “Saint Germain,” however doubtful it seems to me, it is hard to say that they do not get
what they pay for. Scores of sects flourish in this country by teaching what to me are queer
notions. It is plain that there is wide variety in American religious taste. The Ballards are not
alone in catering to it with a pretty dubious product.
The chief wrong which false prophets do to their following is not financial. The collections
aggregate a tempting total, but individual payments are not ruinous…. But the real harm is on
the mental and spiritual plane. There are those who hunger and thirst after higher values which
they feel wanting in their humdrum lives. They live in mental confusion or moral anarchy and
seek vaguely for truth and beauty and moral support. When they are deluded and then disillusioned, cynicism and confusion follow. The wrong of these things, as I see it, is not in the money
the victims part with half so much as in the mental and spiritual poison they get. But that is
precisely the thing the Constitution put beyond the reach of the prosecutor, for the price of freedom of religion or of speech or of the press is that we must put up with, and even pay for, a
good deal of rubbish.
Prosecutions of this character easily could degenerate into religious persecution. I do not
doubt that religious leaders may be convicted of fraud for making false representations on matters other than faith or experience, as for example if one represents that funds are being used to
construct a church when in fact they are being used for personal purposes. But that is not this
case, which reaches into wholly dangerous ground. When does less than full belief in a professed
credo become actionable fraud if one is soliciting gifts or legacies? Such inquiries may discomfort
orthodox as well as unconventional religious teachers, for even the most regular of them are
sometimes accused of taking their orthodoxy with a grain of salt.
I would dismiss the indictment and have done with this business of judicially examining
other people’s faiths.

United States v. Ballard, 322 U.S. 78 (1944)

Electronic copy available at: https://ssrn.com/abstract=3903347

34 Religion in the Law

380 U.S. 163
Supreme Court of the United States

United States v. Seeger
March 8, 1965
Mr. Justice CLARK delivered the opinion of the Court.
These cases involve claims of conscientious objectors under s 6(j) of the Universal Military
Training and Service Act, 50 U.S.C.App. s 456(j) (1958 ed.), which exempts from combatant
training and service in the armed forces of the United States those persons who by reason of
their religious training and belief are conscientiously opposed to participation in war in any
form….
The parties raise the basic question of the constitutionality of the section which defines the
term ‘religious training and belief,’ as used in the Act, as ‘an individual’s belief in a relation to a
Supreme Being involving duties superior to those arising from any human relation, but (not
including) essentially political, sociological, or philosophical views or a merely personal moral
code.’ The constitutional attack is launched under the First Amendment’s Establishment and
Free Exercise Clauses and … the Due Process Clause of the Fifth Amendment.
Jakobson (No. 51) and Peter (No. 29) also claim that their beliefs come within the meaning
of the section. Jakobson claims that he meets the standards of s 6(j) because his opposition to
war is based on belief in a Supreme Reality and is therefore an obligation superior to one resulting from man’s relationship to his fellow man. Peter contends that his opposition to war derives
from his acceptance of the existence of a universal power beyond that of man and that this
acceptance in fact constitutes belief in a Supreme Being, qualifying him for exemption. We
granted certiorari … because of their importance in the administration of the Act.
We have concluded that Congress, in using the expression ‘Supreme Being’ rather than the
designation ‘God,’ was merely clarifying the meaning of religious training and belief so as to
embrace all religions and to exclude essentially political, sociological, or philosophical views.
We believe that under this construction, the test of belief ‘in a relation to a Supreme Being’ is
whether a given belief that is sincere and meaningful occupies a place in the life of its possessor
parallel to that filled by the orthodox belief in God of one who clearly qualifies for the exemption. Where such beliefs have parallel positions in the lives of their respective holders we cannot
say that one is ‘in a relation to a Supreme Being’ and the other is not….
No. 50: Seeger was convicted in the District Court for the Southern District of New York
of having refused to submit to induction in the armed forces. …[H]e declared that he was conscientiously opposed to participation in war in any form by reason of his “religious” belief; that
he preferred to leave the question as to his belief in a Supreme Being open, “rather than answer
‘yes’ or ‘no’”; that his “skepticism or disbelief in the existence of God” did “not necessarily mean
lack of faith in anything whatsoever”; that his was a “belief in and devotion to goodness and
virtue for their own sakes, and a religious faith in a purely ethical creed.” He cited such personages as Plato, Aristotle and Spinoza for support of his ethical belief in intellectual and moral
integrity “without belief in God, except in the remotest sense.” His belief was found to be sincere, honest, and made in good faith; and his conscientious objection to be based upon individual training and belief, both of which included research in religious and cultural fields. Seeger’s

United States v. Seeger, 380 U.S. 163 (1965)

Electronic copy available at: https://ssrn.com/abstract=3903347

First Principles 35
claim, however, was denied solely because it was not based upon a “belief in a relation to a
Supreme Being” as required by s 6(j) of the Act….
No. 51: Jakobson was also convicted in the Southern District of New York on a charge of
refusing to submit to induction…. Jakobson … stated on the Selective Service System form that
he believed in a “Supreme Being” who was “Creator of Man” in the sense of being “ultimately
responsible for the existence of’ man and who was ‘the Supreme Reality” of which “the existence of man is the result.” He explained that his religious and social thinking had developed
after much meditation and thought. He had concluded that man must be “partly spiritual” and,
therefore, “partly akin to the Supreme Reality”; and that his “most important religious law”
was that “no man ought ever to wilfully sacrifice another man’s life as a means to any other
end….” He submitted a long memorandum of “notes on religion” in which he defined religion
as the “sum and essence of one’s basic attitudes to the fundamental problems of human existence,”; he said that he believed in “Godness” which was “the Ultimate Cause for the fact of the
Being of the Universe”; that to deny its existence would but deny the existence of the universe
because “anything that Is, has an Ultimate Cause for its Being.” There was a relationship to
Godness, he stated, in two directions, i.e., “vertically, towards Godness directly,” and “horizontally, towards Godness through Mankind and the World.” He accepted the latter one. The Board
classified him 1—A—O and Jakobson appealed. The hearing officer found that the claim was
based upon a personal moral code and that he was not sincere in his claim. The Appeal Board
classified him 1—A. It did not indicate upon what ground it based its decision, i.e., insincerity
or a conclusion that his belief was only a personal moral code….
No. 29: Forest Britt Peter was convicted in the Northern District of California on a charge
of refusing to submit to induction. In his Selective Service System form he stated that he was not
a member of a religious sect or organization; he failed to execute section VII of the questionnaire
but attached to it a quotation expressing opposition to war, in which he stated that he concurred.
In a later form he hedged the question as to his belief in a Supreme Being by saying that it
depended on the definition and he appended a statement that he felt it a violation of his moral
code to take human life and that he considered this belief superior to his obligation to the state.
As to whether his conviction was religious, he quoted with approval Reverend John Haynes
Holmes’ definition of religion as “the consciousness of some power manifest in nature which
helps man in the ordering of his life in harmony with its demands(; it) is the supreme expression
of human nature; it is man thinking his highest, feeling his deepest, and living his best.” The
source of his conviction he attributed to reading and meditation “in our democratic American
culture, with its values derived from the western religious and philosophical tradition.” As to
his belief in a Supreme Being, Peter stated that he supposed “you could call that a belief in the
Supreme Being or God. These just do not happen to be the words I use.” In 1959 he was classified 1—A, although there was no evidence in the record that he was not sincere in his beliefs….
Chief Justice Hughes, in his [dissenting] opinion in United States v. Macintosh, 283 U.S.
605 (1931), enunciated the rationale behind the long recognition of conscientious objection to
participation in war accorded by Congress in our various conscription laws when he declared
that “in the forum of conscience, duty to a moral power higher than the state has always been
maintained.” [Macintosh was overruled in part by Girouard v. U.S., 328 U.S. 61(1946).]…
Governmental recognition of the moral dilemma posed for persons of certain religious
faiths by the call to arms came early in the history of this country. Various methods of ameliorating their difficulty were adopted by the Colonies, and were later perpetuated in state statutes
and constitutions. Thus by the time of the Civil War there existed a state pattern of exempting
conscientious objectors on religious grounds….
The need for conscription did not again arise until World War I. The Draft Act of 1917, 40
Stat. 76, 78 … required that all persons be inducted into the armed services, but allowed the

United States v. Seeger, 380 U.S. 163 (1965)

Electronic copy available at: https://ssrn.com/abstract=3903347

36 Religion in the Law
conscientious objectors to perform noncombatant service in capacities designated by the President of the United States. Although the 1917 Act excused religious objectors only, in December
1917, the Secretary of War instructed that “personal scruples against war” be considered as
constituting “conscientious objection.”…
In adopting the 1940 Selective Training and Service Act Congress broadened the exemption
afforded in the 1917 Act by making it unnecessary to belong to a pacifist religious sect if the
claimant’s own opposition to war was based on “religious training and belief.” Those found to
be within the exemption were not inducted into the armed services but were assigned to noncombatant service under the supervision of the Selective Service System. Congress recognized
that one might be religious without belonging to an organized church just as surely as minority
members of a faith not opposed to war might through religious reading reach a conviction
against participation in war…. Thus, while shifting the test from membership in such a church
to one’s individual belief the Congress nevertheless continued its historic practice of excusing
from armed service those who believed that they owed an obligation, superior to that due the
state, of not participating in war in any form.
Between 1940 and 1948 two courts of appeals held that the phrase “religious training and
belief” did not include philosophical, social or political policy. Then in 1948 the Congress
amended the language of the statute and declared that “religious training and belief” was to be
defined as “an individual’s belief in a relation to a Supreme Being involving duties superior to
those arising from any human relation, but (not including) essentially political, sociological, or
philosophical views or a merely personal moral code.” ...
The crux of the problem [here] lies in the phrase “religious training and belief” which Congress has defined as “belief in a relation to a Supreme Being involving duties superior to those
arising from any human relation.” In assigning meaning to this statutory language we may narrow the inquiry by noting briefly those scruples expressly excepted from the definition. The
section excludes those persons who, disavowing religious belief, decide on the basis of essentially
political, sociological or economic considerations that war is wrong and that they will have no
part of it. These judgments have historically been reserved for the Government, and in matters
which can be said to fall within these areas the conviction of the individual has never been permitted to override that of the state. The statute further excludes those whose opposition to war
stems from a “merely personal moral code,” a phrase to which we shall have occasion to turn
later in discussing the application of s 6(j) to these cases.
We also pause to take note [that] no party claims to be an atheist or attacks the statute on
this ground. The question is not, therefore, one between theistic and atheistic beliefs. We do not
deal with or intimate any decision on that situation in these cases. Nor do the parties claim the
monotheistic belief that there is but one God; what they claim (with the possible exception of
Seeger who bases his position here not on factual but on purely constitutional grounds) is that
they adhere to theism, which is the “Belief in the existence of a god or gods; …Belief in superhuman powers or spiritual agencies in one or many gods,” as opposed to atheism.
Our question, therefore, is the narrow one: Does the term “Supreme Being” as used in s 6(j)
mean the orthodox God or the broader concept of a power or being, or a faith, “to which all
else is subordinate or upon which all else is ultimately dependent”? Webster’s New International
Dictionary (Second Edition). In considering this question we resolve it solely in relation to the
language of s 6(j) and not otherwise.
…[I]n no field of human endeavor has the tool of language proved so inadequate in the
communication of ideas as it has in dealing with the fundamental questions of man’s predicament in life, in death or in final judgment and retribution. This fact makes the task of discerning
the intent of Congress in using the phrase ‘Supreme Being’ a complex one. Nor is it made the
easier by the richness and variety of spiritual life in our country. Over 250 sects inhabit our land.

United States v. Seeger, 380 U.S. 163 (1965)

Electronic copy available at: https://ssrn.com/abstract=3903347

First Principles 37
Some believe in a purely personal God, some in a supernatural deity; others think of religion as
a way of life envisioning as its ultimate goal the day when all men can live together in perfect
understanding and peace. There are those who think of God as the depth of our being; others,
such as the Buddhists, strive for a state of lasting rest through self-denial and inner purification;
in Hindu philosophy, the Supreme Being is the transcendental reality which is truth, knowledge
and bliss. Even those religious groups which have traditionally opposed war in every form have
splintered into various denominations: from 1940 to 1947 there were four denominations using
the name Friends; the “Church of the Brethren” was the official name of the oldest and largest
church body of four denominations composed of those commonly called Brethren; and the
“Mennonite Church” was the largest of 17 denominations, including the Amish and Hutterites,
grouped as “Mennonite bodies.” This vast panoply of beliefs reveals the magnitude of the problem which faced the Congress when it set about providing an exemption from armed service. It
also emphasizes the care that Congress realized was necessary in the fashioning of an exemption
which would be in keeping with its long-established policy of not picking and choosing among
religious beliefs.
In spite of the elusive nature of the inquiry, we are not without certain guidelines. In amending the 1940 Act, Congress adopted almost intact the language of Chief Justice Hughes in United
States v. Macintosh: “The essence of religion is belief in a relation to God involving duties superior to those arising from any human relation.”
By comparing the statutory definition with those words, however, it becomes readily apparent that the Congress deliberately broadened them by substituting the phrase “Supreme Being”
for the appellation “God.” And in so doing it is also significant that Congress did not elaborate
on the form or nature of this higher authority which it chose to designate as “Supreme Being.”
…
Moreover, the Senate Report on the bill specifically states that s 6(j) was intended to reenact “substantially the same provisions as were found” in the 1940 Act. That statute, of course,
refers to “religious training and belief” without more.… Under the 1940 Act it was necessary
only to have a conviction based upon religious training and belief; we believe that is all that is
required here. Within that phrase would come all sincere religious beliefs which are based upon
a power or being, or upon a faith, to which all else is subordinate or upon which all else is
ultimately dependent.
The test might be stated in these words: A sincere and meaningful belief which occupies in
the life of its possessor a place parallel to that filled by the God of those admittedly qualifying
for the exemption comes within the statutory definition. This construction avoids imputing to
Congress an intent to classify different religious beliefs, exempting some and excluding others,
and is in accord with the well-established congressional policy of equal treatment for those
whose opposition to service is grounded in their religious tenets….
Moreover, we believe this construction embraces the ever-broadening understanding of the
modern religious community. …The Schema of the [1962-1965 Roman Catholic] Ecumenical
Council included a most significant declaration on religion:
…Ever since primordial days, numerous peoples have had a certain perception
of that hidden power which hovers over the course of things and over the
events that make up the lives of men; some have even come to know of a
Supreme Being and Father. Religions in an advanced culture have been able to
use more refined concepts and a more developed language in their struggle for
an answer to man’s religious questions.
…The [Catholic] Church regards with sincere reverence those ways of action
and of life, precepts and teachings which, although they differ from the ones
she sets forth, reflect nonetheless a ray of that Truth which enlightens all men.

United States v. Seeger, 380 U.S. 163 (1965)

Electronic copy available at: https://ssrn.com/abstract=3903347

38 Religion in the Law
Dr. David Saville Muzzey, a leader in the Ethical Culture Movement, states in his book,
Ethics As a Religion (1951), that “(e)verybody except the avowed atheists (and they are comparatively few) believes in some kind of God,” and that “The proper question to ask, therefore,
is not the futile one, Do you believe in God? but rather, What kind of God do you believe in?”
Dr. Muzzey attempts to answer that question:
…Religion, for all the various definitions that have been given of it, must
surely mean the devotion of man to the highest ideal that he can conceive.
And that ideal is a community of spirits in which the latent moral potentialities
of men shall have been elicited by their reciprocal endeavors to cultivate the
best in their fellow men….
Thus the “God” that we love is not the figure on the great white throne, but
the perfect pattern, envisioned by faith, of humanity as it should be, purged of
the evil elements which retard its progress toward “the knowledge, love and
practice of the right.”
These are but a few of the views that comprise the broad spectrum of religious beliefs found
among us. But they demonstrate very clearly the diverse manners in which beliefs, equally paramount in the lives of their possessors, may be articulated. They further reveal the difficulties
inherent in placing too narrow a construction on the provisions of s 6(j) and thereby lend conclusive support to the construction which we today find that Congress intended.
We recognize the difficulties that have always faced the trier of fact in these cases. We hope
that the test that we lay down proves less onerous. … It is essentially an objective one, namely,
does the claimed belief occupy the same place in the life of the objector as an orthodox belief in
God holds in the life of one clearly qualified for exemption?
Moreover, it must be remembered that in resolving these exemption problems one deals
with the beliefs of different individuals who will articulate them in a multitude of ways. In such
an intensely personal area, of course, the claim of the registrant that his belief is an essential part
of a religious faith must be given great weight…. The validity of what he believes cannot be
questioned. Some theologians, and indeed some examiners, might be tempted to question the
existence of the registrant’s “Supreme Being” or the truth of his concepts. But these are inquiries
foreclosed to Government. As Mr. Justice Douglas stated in United States v. Ballard, 322 U.S.
78, 86 (1944): “Men may believe what they cannot prove. They may not be put to the proof of
their religious doctrines or beliefs. Religious experiences which are as real as life to some may be
incomprehensible to others.” Local boards and courts in this sense are not free to reject beliefs
because they consider them “incomprehensible.” Their task is to decide whether the beliefs professed by a registrant are sincerely held and whether they are, in his own scheme of things, religious.
But we hasten to emphasize that while the “truth” of a belief is not open to question, there
remains the significant question whether it is “truly held.” This is the threshold question of sincerity which must be resolved in every case. It is, of course, a question of fact—a prime consideration to the validity of every claim for exemption as a conscientious objector. The Act provides
a comprehensive scheme for assisting the Appeal Boards in making this determination, placing
at their service the facilities of the Department of Justice, including the Federal Bureau of Investigation and hearing officers….
As we noted earlier, the statutory definition excepts those registrants whose beliefs are based
on a “merely personal moral code.” The records in these cases, however, show that at no time
did any one of the applicants suggest that his objection was based on a “merely personal moral
code.” Indeed at the outset each of them claimed in his application that his objection was based
on a religious belief. We have construed the statutory definition broadly and it follows that any

United States v. Seeger, 380 U.S. 163 (1965)

Electronic copy available at: https://ssrn.com/abstract=3903347

First Principles 39
exception to it must be interpreted narrowly. The use by Congress of the words “merely personal” seems to us to restrict the exception to a moral code which is not only personal but which
is the sole basis for the registrant’s belief and is in no way related to a Supreme Being. It follows,
therefore, that if the claimed religious beliefs of the respective registrants in these cases meet the
test that we lay down then their objections cannot be based on a “merely personal” moral code.
In Seeger, No. 50, the Court of Appeals failed to find sufficient “externally compelled beliefs.” However, it did find that “it would seem impossible to say with assurance that (Seeger) is
not bowing to ‘external commands’ in virtually the same sense as is the objector who defers to
the will of a supernatural power.” 326 F.2d, at 853. It found little distinction between Jakobson’s
devotion to a mystical force of “Godness” and Seeger’s compulsion to “goodness.” Of course,
as we have said, the statute does not distinguish between externally and internally derived beliefs.
Such a determination would, as the Court of Appeals observed, prove impossible as a practical
matter, and we have found that Congress intended no such distinction.
The Court of Appeals also found that there was no question of the applicant’s sincerity. He
was a product of a devout Roman Catholic home; he was a close student of Quaker beliefs from
which he said “much of (his) thought is derived”; he approved of their opposition to war in any
form; he devoted his spare hours to the American Friends Service Committee and was assigned
to hospital duty.
In summary, Seeger professed “religious belief” and “religious faith.” He did not disavow
any belief “in a relation to a Supreme Being”; indeed he stated that “the cosmic order does,
perhaps, suggest a creative intelligence.” He decried the tremendous “spiritual” price man must
pay for his willingness to destroy human life. In light of his beliefs and the unquestioned sincerity
with which he held them, we think the Board, had it applied the test we propose today, would
have granted him the exemption. We think it clear that the beliefs which prompted his objection
occupy the same place in his life as the belief in a traditional deity holds in the lives of his friends,
the Quakers….
It may be that Seeger did not clearly demonstrate what his beliefs were with regard to the
usual understanding of the term “Supreme Being.” But as we have said Congress did not intend
that to be the test. We therefore affirm the judgment in No. 50.
In Jakobson, No. 51, the Court of Appeals found that the registrant demonstrated that his
belief as to opposition to war was related to a Supreme Being. We agree and affirm that judgment.
We reach a like conclusion in No. 29. It will be remembered that Peter acknowledged “some
power manifest in nature … the supreme expression” that helps man in ordering his life. As to
whether he would call that belief in a Supreme Being, he replied, “you could call that a belief in
the Supreme Being or God. These just do not happen to be the words I use.” We think that
under the test we establish here the Board would grant the exemption to Peter and we therefore
reverse the judgment in No. 29. It is so ordered.
Judgment in Nos. 50 and 51 affirmed; judgment in No. 29 reversed.
Mr. Justice DOUGLAS, concurring.
If I read the statute differently from the Court, I would have difficulties. For then those who
embraced one religious faith rather than another would be subject to penalties; and that kind of
discrimination, as we held in Sherbert v. Verner, 374 U.S. 398, would violate the Free Exercise
Clause of the First Amendment. It would also result in a denial of equal protection by preferring
some religions over others—an invidious discrimination that would run afoul of the Due Process
Clause of the Fifth Amendment. See Bolling v. Sharpe, 347 U.S. 497.

United States v. Seeger, 380 U.S. 163 (1965)

Electronic copy available at: https://ssrn.com/abstract=3903347

40 Religion in the Law
The legislative history of this Act leaves much in the dark. But it is, in my opinion, not a
tour de force if we construe the words “Supreme Being” to include the cosmos, as well as an
anthropomorphic entity….
The words “a Supreme Being” have no narrow technical meaning in the field of religion.
Long before the birth of our Judeo-Christian civilization the idea of God had taken hold in many
forms. Mention of only two—Hinduism and Buddhism—illustrates the fluidity and evanescent
scope of the concept. In the Hindu religion the Supreme Being is conceived in the forms of several
cult Deities…. Though Hindu religion encompasses the worship of many Deities, it believes in
only one single God, the eternally existent One Being with his manifold attributes and manifestations. This idea is expressed in Digveda, the earliest sacred text of the Hindus….
Does a Buddhist believe in “God” or a “Supreme Being”? That, of course, depends on how
one defines “God” …[If] “God” is taken to mean a personal Creator of the universe, then the
Buddhist has no interest in the concept. But if “God” means something like the state of oneness
with God as described by some Christian mystics, then the Buddhist surely believes in “God,”
since this state is almost indistinguishable from the Buddhist concept of Nirvana, “the supreme
Reality; the eternal, hidden and incomprehensible Peace.” …
When the present Act was adopted in 1948 we were a nation of Buddhists, Confucianists,
and Taoists, as well as Christians. Hawaii, then a Territory, was indeed filled with Buddhists,
Buddhism being “probably the major faith, if Protestantism and Roman Catholicism are
deemed different faiths.” Stokes and Pfeffer, Church and State in the United States, p. 560
(1964). … In the continental United States Buddhism is found “in real strength” in Utah, Arizona, Washington, Oregon, and California. ….
When the Congress spoke in the vague general terms of a Supreme Being I cannot, therefore,
assume that it was so parochial as to use the words in the narrow sense urged on us. I would
attribute tolerance and sophistication to the Congress, commensurate with the religious complexion of our communities. In sum, I agree with the Court that any person opposed to war on
the basis of a sincere belief, which in his life fills the same place as a belief in God fills in the life
of an orthodox religionist, is entitled to exemption under the statute. None comes to us an
avowedly irreligious person or as an atheist; one, as a sincere believer in “goodness and virtue
for their own sakes.” His questions and doubts on theological issues, and his wonder, are no
more alien to the statutory standard than are the awe-inspired questions of a devout Buddhist.

United States v. Seeger, 380 U.S. 163 (1965)

Electronic copy available at: https://ssrn.com/abstract=3903347

First Principles 41

662 F.2d 1025
United States Court of Appeals,
Third Circuit

Africa v. Commonwealth
October 30, 1981
ADAMS, Circuit Judge.
Frank Africa, who claims to be a “Naturalist Minister” for the MOVE organization and
who is a prisoner of the Commonwealth of Pennsylvania, appeals from a district court judgment
holding that the state government is not required, under the religion clauses of the first amendment, to provide him with a special diet consisting entirely of raw foods. He maintains that to
eat anything other than raw foods would be a violation of his “religion.” After a careful consideration of the record in this case, we affirm.
On July 15, 1981, Frank Africa was convicted of various state offenses by a Pennsylvania
court and was sentenced to serve a term of up to seven years at the State Correctional Institution
at Graterford, Pennsylvania. Prior to his sentence, Africa had been incarcerated in Holmesburg
Prison, a facility under the jurisdiction of Philadelphia County. While at Holmesburg, Africa
requested and received a special diet of uncooked vegetables and fruits.
Africa filed a motion for a temporary restraining order in federal district court on July 16,
1981, seeking an order either that he remain in Holmesburg for the duration of his sentence or
that Graterford, upon his transfer there, be required to provide him with his dietary needs. In
his pleading for relief, Africa averred that, as a Naturalist Minister for MOVE, “I eat an all raw
food diet in accordance with my Religious principle. To eat anything else ... would be a direct
violation of my Religion and I will not violate my Religion for anyone.” Africa’s motion was
assigned to Judge Hannum, who classified the matter as a civil rights action under 42 U.S.C. s
1983.
State authorities transferred Africa from Holmesburg to Graterford on July 17, 1981. Later
that same day, at Judge Hannum’s request, the Common Pleas Court of Philadelphia entered an
order directing that Africa be returned to Holmesburg pending resolution of his request for injunctive relief. Pursuant to that order, Africa was sent back to Holmesburg on July 20 and his
special diet was restored.
On July 27, 1981, the district court conducted a hearing on Africa’s motion, which was
treated as an application for a permanent injunction, and received testimony from Africa himself, Ramona Johnson, a “supporter” of MOVE, and Julius T. Cuyler, the superintendent of
Graterford. At the hearing, Africa acted pro se and was questioned directly by the court. Judge
Hannum sought to determine, among other things, whether Africa’s diet was mandated by his
“religion,” and, if so, whether the Commonwealth could demonstrate a compelling interest sufficient to infringe upon Africa’s dietary practices….
Based on Africa’s testimony and on materials he provided the district court, MOVE is a
“revolutionary” organization “absolutely opposed to all that is wrong.” MOVE was founded,
although the record does not reveal when, by John Africa, who serves as the group’s revered
“coordinator” and whose teachings Frank Africa and his fellow “family” members follow.
MOVE has no governing body or official hierarchy; instead, because “everything is level” and
“there are no ups or downs,” all MOVE members, including John Africa, occupy an equivalent
Africa v. Commonwealth, 622 F.2d 1025 (CA3 1981)

Electronic copy available at: https://ssrn.com/abstract=3903347

42 Religion in the Law
position within the organization. In fact, MOVE really has only “one member, one family, one
body” since, according to Frank Africa, to talk to an individual MOVE “disciple” is to “talk to
everybody.”
Africa also summarized what he believed to be the tenets that defined the MOVE organization. MOVE’s goals, he asserted, are “to bring about absolute peace, to stop violence altogether, to put a stop to all that is corrupt.” Toward this end, Africa and other MOVE adherents
are committed to a “natural,” “moving,” “active,” and “generating” way of life. By contrast,
what they alternatively refer to as “this system” or “civilization” is “degenerating”: its air and
water are “perverted”; its food, education, and governments are “artificial”; its words are “gibberish.” Members of MOVE shun matters “systematic” and “hazardous”; they believe in “using things (but) not misusing things.” Thus, according to Africa:
The air is first, but pollution is second. Water is first, but poison is second. The
food is first, but the chemicals that hurt the food are second.... We believe in
the first education, the first government, the first law.... This is the perception
that John Africa has given us. The water’s existence is to be drunk and not
poisoned, the air’s presence is to be breathed and not polluted, the food’s purpose is to be eaten and not distorted. The abuse that life suffers MOVE suffers
the same.
MOVE endorses no existing regime or lifestyle; it yields to none in its uncompromising
condemnation of a society that it views as “impure,” “unoriginal,” and “blemished.”
According to Africa, MOVE is a religion. In fact, he insists that “just as there is no comparison between the sun’s perfection and the lightbulb’s failure, there is no comparison between the
absolute necessity of our belief and this system’s interpretation of religion.” Africa testified that
MOVE members participate in no distinct “ceremonies” or “rituals”; instead, every act of life
itself is invested with religious meaning and significance. In his words:
We are practicing our religious beliefs all the time: when I run, when I put
information out like I am doing now, when I eat, when I breathe. All of these
things are in accordance to our religious belief.... We don’t take a date out of
the week to practice our religion and leave the other days and say that we are
not going to practice our religion ... It is not a one-day thing or a once-a-week
thing or a monthly thing. It doesn’t have anything to do with time. Our religion is constant. It is as constant as breathing.... Every time a MOVE person
opens their mouth, according to the way we believe, according to the way we
do things, we are holding church.
Similarly, Africa contends that, since no one day is any more special than another, for
MOVE members every day of the year can be considered a religious “holiday.”
Africa did not provide the district court with any purportedly official guidelines setting forth
MOVE’s religious credo. He did submit, however, a document, which he apparently authored,
entitled Brief to Define the Importance of MOVE’s Religious Diet. That document, which Africa
asserts is wholly consonant with the teachings of John Africa, sets forth an elaborate explanation
of the MOVE philosophical framework and consequently constitutes extremely pertinent evidence for purposes of assessing the nature of the organization. In the Brief, Africa contends that
“while religion is seen as a way of life, our religion is simply the way of life, as our religion in
fact is life.” Individuals who subscribe to the MOVE ideology must live in harmony with what
is natural, or untainted:
Water is raw, which makes it pure, which means it is innocent, trustworthy,
and safe, which is the same as God.... Our religion is raw, our belief is pure as
original, reliable as chemical free water, ... nourishing as the earth’s soil that
connects us to food, satisfying as the air that gives breath to all life.

Africa v. Commonwealth, 622 F.2d 1025 (CA3 1981)

Electronic copy available at: https://ssrn.com/abstract=3903347

First Principles 43
By rejecting the “polluted” and the “fraudulent,” and by concentrating instead on the
“healthy” and the “original,” men and women are put “in touch with life’s vibration.” Africa
asserts that, “when flowing, moving along with the activity of life, the less you resist the power
that commands this flow the more you become forceful as the flow.”
Central to this conception of an unadulterated existence is what Africa refers to as MOVE’s
“religious diet.” That diet is comprised largely of raw vegetables and fruits; MOVE members
who fully adhere to the diet decline to eat any foods that have been processed or cooked. “There
is nothing unusual or special about our diet,” Africa declares in his Brief; rather, “our religious
diet is common and uncomplicated because our diet is provided by God and already done.”
Failure to follow the diet constitutes deviation from the “direct, straight, and true” and results
in “confusion and disease.” In part, Africa’s total commitment to specific provisions appears
prudently based, since he asserts that it is “impossible” for an individual’s body to adjust to
more traditional fare after it has become accustomed to natural foods. But Africa also insists
that he is obligated to follow his diet:
To take away our diet is to leave me to eat nothing, for I have no choice,
because when given a choice between eating poison and eating nothing, I have
no choice but to eat nothing, for I can’t eat other than raw. This would be
suicidal and suicide is against life’s ministry.
Africa contends that the diet, in conjunction with “our founder’s wisdom,” transformed
him from a weak, timid, and ailing being to a strong, confident, and healthy individual. “Our
religious diet is work, hard work, simple consistent unmechanized unscientific self-dependent
work,” he concludes; “our religious diet is family, unity, consistency, (and) uncompromising
togetherness.”
Dietary considerations excepted, Africa shed little light upon what, if any, ethical commandments are part and parcel of the MOVE philosophy. In response to specific questioning by the
district court, Africa testified that MOVE members would be unable to serve in the armed forces,
since “it is impossible for us to defend this system.” At the same time, though, he stressed that,
from his point of view, there was nothing inconsistent in seeking judicial intervention to prevent
his transfer to Graterford:
We are taught to use anything, anything that is necessary to bring about our
purpose.... I have to do whatever is necessary to get my point across, to teach
people.... I am using this system as a bridge to get my purpose to people (and
to get) the poor people on my side.
“When you are right, you are deserving of protection,” Africa declared, “and everything
that is in our interest is right.”
Africa’s discussion of the MOVE organization and its dietary precepts was corroborated by
the testimony of Ramona Johnson, a self-labeled “MOVE supporter.” Johnson testified that her
“brother” was “ordained” as a naturalist minister of MOVE by John Africa, and that he is an
ardent follower of his religion and its mandates. Johnson confirmed, but added little to Africa’s
description of the concerns that lie at the heart of the MOVE ideology. She contended that the
MOVE “religion is total; it encompasses every aspect of MOVE members’ lives; there is nothing
that is left out.” And she stressed that Africa’s raw food diet is both a necessary “part of” and a
sincere “reflection of” his religious commitment. In support of this last observation, Johnson
testified that Africa in fact had gone without food for the four day period in July when he was
imprisoned at Graterford.
The final witness at the hearing in the district court was Julius T. Cuyler, the superintendent
of Graterford. Cuyler testified that his institution was unwilling to meet the dietary needs of
Frank Africa. He expressed concern about the possibility of “a proliferation of other groups
surfacing in our prison requesting special diets” and warned that, were a court to grant Africa’s

Africa v. Commonwealth, 622 F.2d 1025 (CA3 1981)

Electronic copy available at: https://ssrn.com/abstract=3903347

44 Religion in the Law
desired relief, MOVE would attract new “sympathizers.” Cuyler contended that the prison’s
cafeteria already made available to inmates a number of raw foods, such as bananas, apples,
and oranges. There were practical reasons, he explained, why Graterford could not be any more
accommodating in this regard: it would be “quite a major problem to buy the items that are
listed on this diet in the retail market”; the prison’s accounting system would be unable to handle
such a “major deviation” in the procurement process; some of the foods asked for by Africa,
particularly the potatoes, rice, corn, and berries, if “not kept under strict security, would probably be stolen and used for other purposes,” such as to “make homemade booze”; accumulation
of raw food might lead to a “rodent problem”; and furnishing special diets might delay the
prison’s feeding process, with the result that “our entire population will be deprived of just that
much of recreation (time).” In short, according to Cuyler, providing Africa with a raw food diet
“could be the straw that could break the camel’s back.”
On August 21, 1981, the district court denied Africa’s application for injunctive relief. Africa v. State of Pennsylvania, 520 F.Supp. 967 (E.D.Pa.1981). In an opinion accompanying his
order, Judge Hannum concluded that … Africa had failed to establish that MOVE is “a religion
within the purview and definition of the first amendment.” On the contrary, according to the
district court, “MOVE is merely a quasi-back-to-nature social movement of limited proportion
and with an admittedly revolutionary design.” As an organization, it is concerned solely with
“concepts of health and a return to simplistic living.” This the district court found to be more
akin to a “social philosophy” than to a religion… Consequently, the district court concluded
that both Frank Africa and MOVE itself “are not entitled to the first amendment protections
and rights respecting the exercise of religion.” Africa immediately appealed the district court’s
decision to this Court….
The relevant case law in the free exercise area suggests that two threshold requirements
must be met before particular beliefs, alleged to be religious in nature, are accorded first amendment protection. A court’s task is to decide whether the beliefs avowed are (1) sincerely held,
and (2) religious in nature, in the claimant’s scheme of things. United States v. Seeger, 380 U.S.
163, 185, 85 S.Ct. 850, 863 (1965); Callahan v. Woods, 658 F.2d 679 (9th Cir. 1981). If either
of these two requirements is not satisfied, the court need not reach the question, often quite
difficult in the penological setting, whether a legitimate and reasonably exercised state interest
outweighs the proffered first amendment claim.
It is inappropriate for a reviewing court to attempt to assess the truth or falsity of an announced article of faith. Judges are not oracles of theological verity, and the Founders did not
intend for them to be declarants of religious orthodoxy. See United States v. Ballard, 322 U.S.
78, 85-88 (1944). The Supreme Court has emphasized, however, that “while the ‘truth’ of a
belief is not open to question, there remains the significant question whether it is ‘truly held.’”
Seeger, 380 U.S. at 185. Without some sort of required showing of sincerity on the part of the
individual or organization seeking judicial protection of its beliefs, the first amendment would
become “a limitless excuse for avoiding all unwanted legal obligations.”
The requirement of sincerity poses no obstacle to Africa in this case. Although the district
court made no specific findings in this regard, the Commonwealth never intimated, either at the
hearing below or on this appeal, that Africa’s convictions, however they might be denominated,
were other than deeply held and sincerely advanced. Moreover, we are persuaded from our review of the record that Africa’s opinions, especially those having to do with his diet, are “truly
held” within the meaning of Ballard and Seeger. We turn, therefore, to the second issue: whether
Africa’s beliefs, however sincerely possessed, are religious in nature.
Few tasks that confront a court require more circumspection than that of determining
whether a particular set of ideas constitutes a religion within the meaning of the first amendment. Judges are ill-equipped to examine the breadth and content of an avowed religion; we
must avoid any predisposition toward conventional religions so that unfamiliar faiths are not

Africa v. Commonwealth, 622 F.2d 1025 (CA3 1981)

Electronic copy available at: https://ssrn.com/abstract=3903347

First Principles 45
branded mere secular beliefs. “Religions now accepted were persecuted, unpopular and condemned at their inception.” United States v. Kuch, 288 F.Supp. 439, 443 (D.D.C.1968). Nonetheless, when an individual invokes the first amendment to shield himself or herself from otherwise legitimate state regulation, we are required to make such uneasy differentiations. In considering this appeal, then, we acknowledge that a determination whether MOVE’s beliefs are
religious and entitled to constitutional protection “present(s) a most delicate question”; at the
same time, we recognize that “the very concept of ordered liberty precludes allowing” Africa,
or any other person, a blanket privilege “to make his own standards on matters of conduct in
which society as a whole has important interests.” Wisconsin v. Yoder, 406 U.S. 205, 215-16
(1972).
The Supreme Court has never announced a comprehensive definition of religion for use in
cases such as the present one. There can be no doubt, however, that the Court has moved considerably beyond the wholly theistic interpretation of that term expressed in cases such as Davis
v. Beason, 133 U.S. 333, 342 (1890) (“‘religion’ has reference to one’s views of his relations to
his Creator”). In United States v. Seeger, 380 U.S. 163 (1965), the Court recognized as religious
for purposes of the Universal Military Service and Training Act an individual’s “sincere religious
beliefs,” even though not theistic in nature, if “based upon a power or being, or upon a faith, to
which all else is subordinate or upon which all else is ultimately dependent.” 380 U.S. at 176. A
similar “parallel”-belief approach was employed in Welsh v. United States, 398 U.S. 333 (1970),
where conscientious objector status was extended to a military conscript even though he declined to profess belief in a Supreme Being. The four Justices in Welsh who considered the constitutional question, in addition to the statutory issue, either expressly or implicitly defined religion to include non-theistic ideologies. Id. 398 U.S. at 356 (Harlan, J., concurring); id. 398 U.S.
at 367-74 (White, J., dissenting, joined by Burger, C. J., and Stewart, J.); see Malnak v. Yogi, 592
F.2d 197, 205 (3d Cir. 1979) (Adams, J., concurring). And in Torcaso v. Watkins, 367 U.S. 488
(1961), the Court struck down as a violation of the establishment clause a Maryland statute
requiring public officials to declare their belief in God before taking office. Justice Black, writing
for a unanimous Court, concluded that a state could not favor “those religions based on a belief
in the existence of God as against those religions founded on different beliefs.” Id. 367 U.S. at
495 & n.11.
Drawing upon these Supreme Court cases, a number of lower federal courts have adopted
a broad, non-theistic approach to the definition-of-religion question. In considering a first
amendment claim arising from a non-traditional “religious” belief or practice, the courts have
“look(ed) to the familiar religions as models in order to ascertain, by comparison, whether the
new set of ideas or beliefs is confronting the same concerns, or serving the same purposes, as
unquestioned and accepted ‘religions.’” Malnak, 592 F.2d at 207 (concurring opinion). In essence, the modern analysis consists of a “definition by analogy” approach. It is at once a refinement and an extension of the “parallel”-belief course first charged by the Supreme Court in
Seeger.
…In the Malnak opinion, which explicitly adopted the “definition by analogy” process,
three “useful indicia” to determine the existence of a religion were identified and discussed. First,
a religion addresses fundamental and ultimate questions having to do with deep and imponderable matters. Second, a religion is comprehensive in nature; it consists of a belief-system as opposed to an isolated teaching. Third, a religion often can be recognized by the presence of certain
formal and external signs. Applying these three factors, the concurring opinion in Malnak concluded that the Science of Creative Intelligence-Transcendental Meditation constituted a religion
under the first amendment despite the contentions of its leaders to the contrary. After considering
Africa’s testimony in light of these guideposts, we reach the obverse result: in spite of his protestations, we conclude that MOVE, at least as described by Africa, is not a “religion,” in the sense
that that term is used in the first amendment.

Africa v. Commonwealth, 622 F.2d 1025 (CA3 1981)

Electronic copy available at: https://ssrn.com/abstract=3903347

46 Religion in the Law
Fundamental and ultimate questions. Traditional religions consider and attempt to come to
terms with what could best be described as “ultimate” questions-questions having to do with,
among other things, life and death, right and wrong, and good and evil. Not every tenet of an
established theology need focus upon such elemental matters, of course; still, it is difficult to
conceive of a religion that does not address these larger concerns. For, above all else, religions
are characterized by their adherence to and promotion of certain “underlying theories of man’s
nature or his place in the Universe.” Founding Church of Scientology v. United States, 409 F.2d
1146, 1160 (D.C.Cir.1969).
We conclude that the MOVE organization, as described by Africa at the hearing below,
does not satisfy the “ultimate” ideas criterion. Save for its preoccupation with living in accord
with the dictates of nature, MOVE makes no mention of, much less places any emphasis upon,
what might be classified as a fundamental concern. MOVE does not claim to be theistic: indeed
it recognizes no Supreme Being and refers to no transcendental or all-controlling force. Moreover, unlike other recognized religions, with which it is to be compared for first amendment purposes, MOVE does not appear to take a position with respect to matters of personal morality,
human mortality, or the meaning and purpose of life. The organization, for example, has no
functional equivalent of the Ten Commandments, the New Testament Gospels, the Muslim Koran, Hinduism’s Veda, or Transcendental Meditation’s Science of Creative Intelligence. Africa
insists that he has discovered a desirable way to conduct his life; he does not contend, however,
that his regimen is somehow morally necessary or required. Given this lack of commitment to
overarching principles, the MOVE philosophy is not sufficiently analogous to more “traditional” theologies.
Despite having concluded that MOVE does not deal with “ultimate ideas,” we concede that
the matter is not wholly free from doubt. Appointed counsel for Africa argues that MOVE
members do share a fundamental concern, namely, an all-consuming belief in a “natural” or
“generating” way of life-a way of life that ultimately cannot be reconciled with “civilization”
itself. According to counsel, Africa’s insistence on keeping “in touch with life’s vibration”
amounts to a form of pantheism, wherein
The entity of God is the world itself, and God is “swallowed up in that unity
which may be designated ‘nature’”.... (MOVE’s) return to nature is not simply
a “preferred” state. It is the only state. It is the state of being in pure harmony
with nature. This, MOVE calls godly. This is pantheism.
We decline to accept such a characterization of Africa’s views, however. We recognize that,
under certain circumstances, a pantheistic-based philosophy might qualify for protection under
the free exercise clause. From the record in this case, though, we are not persuaded that Africa
is an adherent of pantheism, as that word is commonly defined. His mindset seems to be far
more the product of a secular philosophy than of a religious orientation. His concerns appear
personal (e.g., he contends that a raw food diet is “healthy” and that pollution and other such
products are “hazardous”) and social (e.g., he claims that MOVE is a “revolutionary” organization, “absolutely opposed to all that is wrong” and unable to accept existing regimes), rather
than spiritual or other-worldly. Indeed, if Africa’s statements are deemed sufficient to describe a
religion under the Constitution, it might well be necessary to extend first amendment protection
to a host of individuals and organizations who espouse personal and secular ideologies, however
much those ideologies appear dissimilar to traditional religious dogmas.
The Supreme Court would appear to have foreclosed such an expansive interpretation of
the free exercise clause. In Wisconsin v. Yoder, the Court concluded that Wisconsin could not
require members of the Amish sect to send their children to school beyond the eighth grade,
where there was uncontested evidence that such a course was inconsistent with the Amish religion. The Court arrived at this result only after conducting a searching inquiry into the history
and customs of the Amish people and into the nature of their religious teachings and practices.

Africa v. Commonwealth, 622 F.2d 1025 (CA3 1981)

Electronic copy available at: https://ssrn.com/abstract=3903347

First Principles 47
In the course of his opinion for the Court, Chief Justice Burger stressed that the objections of the
Amish to compulsory secondary education derived from “deep religious conviction(s)” rather
than from a “personal” or “secular” philosophy. According to the Chief Justice:
(I)f the Amish asserted their claims because of their subjective evaluation and
rejection of the contemporary secular values accepted by the majority, much
as Thoreau rejected the social values of his time and isolated himself at Walden
Pond, their claim would not rest on a religious basis. Thoreau’s choice was
philosophical and personal rather than religious, and such belief does not rise
to the demands of the Religion Clauses. 406 U.S at 216.
Precisely the same distinction had been drawn by the Court in the Seeger and Welsh cases:
while an individual could qualify for conscientious objector status on the basis of a genuine
“religious belief,” reliance upon a “merely personal moral code” was insufficient.
For purposes of the case at hand, then, it is crucial to realize that the free exercise clause
does not protect all deeply held beliefs, however “ultimate” their ends or all-consuming their
means. An individual or group may adhere to and profess certain political, economic, or social
doctrines, perhaps quite passionately. The first amendment, though, has not been construed, at
least as yet, to shelter strongly held ideologies of such a nature, however all-encompassing their
scope. As the Supreme Court declared in Yoder, “(a) way of life, however virtuous and admirable, may not be interposed as a barrier to reasonable state regulation ... if it is based on purely
secular considerations; to have the protection of the Religion Clauses, the claims must be rooted
in religious belief.” 406 U.S. at 215. While we do not necessarily agree with the district court’s
description of MOVE as “merely a quasi-back-to-nature social movement of limited proportion,” Africa, 520 F.Supp. at 970, we conclude that the concerns addressed by MOVE, even
assuming they are “ultimate” in nature, are more akin to Thoreau’s rejection of “the contemporary secular values accepted by the majority” than to the “deep religious conviction(s)” of the
Amish.
Comprehensiveness. The concurring opinion in Malnak stressed that a religion must consist
of something more than a number of isolated, unconnected ideas. “A religion is not generally
confined to one question or one moral teaching; it has a broader scope. It lays claim to an ultimate and comprehensive ‘truth.’” 592 F.2d at 209. The Science of Creative Intelligence qualified
as a religion, therefore, in part because of its comprehensive nature: its teachings consciously
aimed at providing the answers to “questions concerning the nature both of world and man, the
underlying sustaining force of the universe, and the way to unlimited happiness.” Id. at 213.
In contrast, we cannot conclude, at least on the basis of Africa’s testimony, that MOVE
members share a comparable “world view.” MOVE appears to consist of a single governing
idea, perhaps best described as philosophical naturalism. Apart from this desire to live in a
“pure” and “natural” environment, however – a desire which we already have deemed insufficiently religious to qualify for first amendment protection – little more of substance can be identified about the MOVE ideology. It would not be possible, we believe, on the basis of the record
in this case, to place Africa’s dietary concerns within the framework of a “comprehensive belief
system.” Expressed somewhat differently, were we to conclude that Africa’s views, taken as a
whole, satisfied the comprehensiveness criterion, it would be difficult to explain why other single-faceted ideologies – such as economic determinism, Social Darwinism, or even vegetarianism
– would not qualify as religions under the first amendment.
Again, we acknowledge that our conclusion in this regard is not unassailable. It could be
argued that Africa’s views are in a sense comprehensive, since, according to his testimony, his
every effort and thought is attributable to and explained by his “religious” convictions. MOVE
members, according to Africa, “are practicing our religious beliefs all the time,” even when running, eating, and breathing. The notion that all of life’s activities can be cloaked with religious

Africa v. Commonwealth, 622 F.2d 1025 (CA3 1981)

Electronic copy available at: https://ssrn.com/abstract=3903347

48 Religion in the Law
significance is, of course, neither unique to MOVE nor foreign to more established religions.
Such a notion by itself, however, cannot transform an otherwise secular, one-dimensional philosophy into a comprehensive theological system. It is one thing to believe that, because of one’s
religion, day-to-day living takes on added meaning and importance. It is altogether different,
however, to contend that certain ideas should be declared religious and therefore accorded first
amendment protection from state interference merely because an individual alleges that his life
is wholly governed by those ideas. We decline to adopt such a self-defining approach to the
definition-of-religion problem.
Structural characteristics. A third indicium of a religion is the presence of
Any formal, external, or surface signs that may be analogized to accepted religions. Such signs might include formal services, ceremonial functions, the
existence of clergy, structure and organization, efforts at propagation, observance of holidays and other similar manifestations associated with the traditional religions. Malnak, supra, at 209 (concurring opinion).
MOVE lacks almost all of the formal identifying characteristics common to most recognized religions. For example, Africa testified that his organization did not conduct any special
services and did not recognize any official customs. Similarly, the group apparently exists without an organizational structure, since MOVE consists of only “one member” and since “everything is level.” In this connection, although Africa claimed to be an ordained “Naturalist Minister,” he did not make clear what responsibilities and benefits, if any, this title conferred on him
in contradistinction to other MOVE members. Moreover, MOVE apparently celebrates no holidays, since it takes the position that every day of the year is equally important. Finally, although
Africa referred to a series of guidelines that supposedly were written by John Africa and that
allegedly set forth MOVE’s principal tenets, no such documents were made available to the
district court; thus, the record contains nothing that arguably might pass for a MOVE scripture
book or catechism. Given what we know about the group from the record, we are of the view
that MOVE is not structurally analogous to those “traditional” organizations that have been
recognized as religions under the first amendment.
We conclude first, that to the extent MOVE deals with “ultimate” ideas, a proposition in
itself subject to serious doubt, it is concerned with secular matters and not with religious principles; second, that MOVE cannot lay claim to be a comprehensive, multi-faceted theology; and
third, that MOVE lacks the defining structural characteristics of a traditional religion. The “new
set of ideas or beliefs” presented by Africa does not appear to us to “confron(t) the same concerns, or serv(e) the same purposes, as unquestioned and accepted ‘religions,’” Malnak, 592 F.2d
at 207 (concurring opinion). We hold, therefore, that MOVE, at least as described by Africa, is
not a religion for purposes of the religion clauses. We do not conclude that Africa’s sincerelyheld beliefs are false, misguided, or unacceptable, but only that those beliefs, as described in the
record before us, are not “religious,” as the law has defined that term.
As the result of our holding in this case, the Commonwealth of Pennsylvania is not required
under the first amendment to supply Frank Africa with a special raw-food diet. Such a consequence, however troubling, follows directly from our declaration that MOVE is not a religion.
We do not mean to suggest, however, that the requirements of the first amendment also define
the proper scope of prudent state penological policy. Especially in light of the apparent willingness of Graterford officials to accede to the dietary requirements of other prisoners, both for
religious and for medical reasons, it is not clear from the record why special accommodations
cannot be made in this instance for a prisoner who obviously cares deeply about what food he
eats. Nonetheless, as a matter of constitutional law, the Commonwealth prevails. Accordingly,
the judgment of the district court will be affirmed.

Africa v. Commonwealth, 622 F.2d 1025 (CA3 1981)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 49

Establishment
Principle, Policy, and Pronouncement
THE VERY FIRST SENTENCE of the First Amendment warns, “Congress shall make no
law respecting an establishment of religion…” In typical Constitutional fashion, however, the term “establishment” is left undefined. Undefined terms are left up to interpretation. Interpretations vary widely, of course. On one end of the spectrum was
Thomas Jefferson, who believed the establishment clause created “a wall of separation
between Church & State,” totally divorcing religion from national government.1 On
the other end is Supreme Court justice Clarence Thomas, who believes that the clause
prohibits nothing more than a national church in which membership is legally forced
or coerced.2 Between those two poles are a pile of theories that speak generally of
“neutrality” or “accommodation” or otherwise try to strike a conciliatory balance between the religious impulses of the majority and the need for government to be open
to all.
The establishment clause creates a cause of action. Citizens may sue under the
clause to challenge government policies or pronouncements that have religious content,
promote religion in general, or favor one religion over others.3 The outcome of these
suits have been, to put it mildly, inconsistent. For example, the Supreme Court has
interpreted the establishment clause to prohibit mandatory school prayer, subsidies for
books and teacher salaries in religious schools, and the posting of the Ten Commandments in schools and courthouses. Meanwhile, it has also interpreted the clause to allow legislative prayer, transportation and tuition subsidies for students in religious
schools, “Sunday closing” laws, and the posting of the Ten Commandments outside
state capitols.
This section is not just about litigation under one clause of the Constitution, however. “Establishment,” for our purposes, means something more. Religion (specifically
Christianity) is woven throughout American law and takes forms beyond a nativity
scene in front of a municipal building4 or a giant cross in an intersection of a state
highway. 5 Religion appears in “public morals” legislation at the heart of the state’s
police power. It appears in judicial opinions upholding that legislation. It appears on
all legal tender, in the pledge of allegiance to the flag, and in the statues and carvings
that adorn government buildings. Religion even appears in the call to order of the U.S.
Supreme Court:

1 Thomas Jefferson, Letter to the Danbury Baptists (January 1, 1802),

https://www.loc.gov/loc/lcib/9806/danpre.html.

2 Town of Greece, N.Y. v. Galloway, 572 U.S. 565, 608 (2014) (Thomas, concurring).

3 Government acts that disfavor specific religions are usually litigated under the free exer-

cise clause by members of the disfavored religions.

4 Lynch v. Donnelly, 465 U.S. 668 (1984).

5 American Legion v. American Humanist Association, 139 S.Ct. 2067 (2019)

Electronic copy available at: https://ssrn.com/abstract=3903347

50 Religion in the Law

The Honorable, the Chief Justice and the Associate Justices of the Supreme Court of the United States. Oyez! Oyez! Oyez! All persons having business before the Honorable, the Supreme Court of the United
States, are admonished to draw near and give their attention, for the
Court is now sitting. God save the United States and this Honorable
Court.
This section has three parts that each explore the concept of “establishment” from
different angles. The first part features judicial opinions, written in the nineteenth,
twentieth, and twenty-first centuries, that openly endorse the religious basis of the
state’s police power to regulate morality, invoking “natural law” or divine commandment. The second part shows how courts have upheld – and curtailed – government
imposition of religious morality using ostensibly neutral, secular language articulating
constitutional theories other than establishment. The third part explores the inconsistent ways the Supreme Court has interpreted the actual establishment clause of the
First Amendment. As you read the cases in the third part, contrast them with the cases
in the first and second. Note that American courts have routinely upheld explicitly
religious and moral legislation without acknowledging the existence of the establishment clause at all. 6

Part One: Open Endorsement of Religious Morality
Every government exercises the “police power.” The police power is the power to
pass laws to protect the public health, safety, welfare, and public morals. Traditionally,
it includes the power to ban unpopular conduct, even if the conduct is “harmless” or
“victimless,” or does nothing more than offend the majority’s sense of religious morality. Despite the establishment clause (and all the individual rights-protecting clauses of
the federal and state constitutions), American courts have repeatedly upheld moralitybased legislation, often openly endorsing its religious foundations, even when it curtails
liberty or discriminates against minorities.
In 1700, the colony of Pennsylvania banned public blasphemy; anyone caught criticizing, disparaging, or denouncing religion could be fined for breaching the peace.
Even after adopting a free speech clause in its own constitution and ratifying the federal
First Amendment, Pennsylvania continued to enforce the law into the nineteenth century.
In 1821, a debate society member named Abner Updegraph ran afoul of the blasphemy law. During a debate, he dared to say that the “Holy Scriptures were a mere
fable,” and “contained a great many lies.” He was arrested, charged, convicted, and
fined ten dollars. Updegraph appealed, arguing that the speech and religious freedom
provisions of the federal and state constitutions prevented the enforcement of the blasphemy law. However, in an opinion extolling religious doctrine, the Supreme Court of
Pennsylvania declared that Christianity was part of the common law, and thus the state

6 This is not necessarily a purposeful oversight. Courts, including the Supreme Court, gen-

erally limit their inquiries to the issues raised by the litigants. If the litigants do not raise
an establishment clause issue, the courts will usually not do it sua sponte (on their own accord).

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 51

had the power to protect Christianity from disparagement. The state sanctioned Updegraph not for his beliefs, the court said, but for his disruptive actions. The police
power allowed punishment for breaches of the peace, even if “the peace” is religious
sensibility. 7
After the Civil War and the retreat of federal troops from the South that ended
Reconstruction, state governments used their police power to carve up society into racially segregated compartments. White legislators passed laws that separated Black
people from whites in theaters, in schools,
in train cars, in public transit, and even in
marriage. This period, called Jim Crow,
lasted a century, from the late-1860s until
the late-1960s.
Segregation had a distinctly religious
component. Though most legislation
passed during Jim Crow was facially deSegregated Waiting Room, Georgia 1943
void of any biblical references, courts up- - Esther Bubley
holding the laws regularly invoked religious doctrine. Keeping Black people away from white people was well within the police power of the state, judges concluded, because the Bible made it clear that the races
should be separate. What better for public health and morality than the governmental
imposition of such an unassailable biblical principle?
In 1866, Kentucky amended its constitution to prohibit the teaching of Black and
white students together in public schools. The constitution also segregated municipal
colleges such as the University of Louisville (turned public in 1846) and state universities such as the University of Kentucky (founded in 1865). Private colleges, such as
Berea College, were not subject to the constitution, and thus not obligated to segregate,
though all but Berea segregated themselves anyway. By 1904, Berea’s continued integration became a target for the segregationist Kentucky General Assembly, which
passed an act called the Day Law “to prohibit white and colored persons from attending the same school.”8 The state convicted and fined Berea for violating the law.
Berea appealed all the way to the United States Supreme Court, arguing that the
Day Law violated the Fifth Amendment’s right of contract and the Fourteenth Amendment’s equal protection mandate. Unfortunately for Berea, the Supreme Court ruled in
favor of Kentucky on the narrow grounds that the state was rationally exercising its
wide discretion to regulate corporations chartered under state law.
More important for our purposes was a prior stop along the way. Before reaching
the U.S. Supreme Court, Berea’s case was heard by the Kentucky Court of Appeals
(then the highest court in the state). Instead of focusing on its corporate status, the
7 Pennsylvania’s ban on blasphemy was eventually struck down as unconstitutional in the

case of Kalman v. Cortes, 723 F.Supp.2d 766 (2010), 190 years after Updegraph. Federal
district judge Michael Baylson’s lengthy opinion in Kalman fully recounts how the incorporation of the First Amendment’s establishment and free exercise clauses made state blasphemy bans obsolete and unenforceable.
8 Named after bill sponsor Carl Day of the Kentucky House of Representatives.

Electronic copy available at: https://ssrn.com/abstract=3903347

52 Religion in the Law

Edward O'Rear
- Wikimedia

Court of Appeals upheld Berea’s conviction because
racial segregation was a biblical and natural imperative well within the police power of the state. Writing for the Court, Judge Edward O’Rear invoked religious doctrine to bolster his ruling, pontificating on
the rightness of all forms of segregation, from train
cars to colleges. O’Rear’s opinion in Berea perfectly
illustrates the intersection of Christianity and eugenics that dominated judicial reasoning (and most of
American academic thought) around the turn of the
twentieth century.

In 1924, Virginia enacted a law “to preserve racial integrity.” This Racial Integrity Act formally enshrined a multitude of eugenic theories into law. For example, the law empowered the state government to sterilize anyone legally deemed an “imbecile” in order to eliminate mental disability and its assumed symptoms, such as crime and dependency. The U.S. Supreme Court notoriously
upheld this part of the law in the case of Buck v. Bell.9 The Racial Integrity Act also
criminalized interracial marriage for similar reasons. Popular among Christian eugenicists at the time was the idea that children of interracial relationships were biologically
deficient, and thus, in order to protect public health and ensure the survival of the
fittest, state governments should have the power to prohibit interracial relationships.
Even after the Nazis took American-style eugenics to its next, most horrendous level,10
the idea that divine natural law compelled racial segregation remained dominant
throughout much of the United States for another two decades.
In 1955, a white Virginia woman named Ruby Elaine Naim petitioned for the annulment of her marriage to a Chinese immigrant named Han Say Naim. Ruby cited
the Racial Integrity Act as grounds for the annulment. She and Han had gotten married
in North Carolina before moving back to Norfolk specifically because Virginia law
prohibited their union. Under Virginia law, all such marriages as theirs were void and
unenforceable, thus she was entitled to an annulment. The trial court granted Ruby’s
petition. On appeal, Han argued that the Racial Integrity Act was unconstitutional as a violation of the due
process and equal protection clauses of the Fourteenth
Amendment.
The Virginia Supreme Court rejected Han’s argument and upheld the miscegenation provisions of the
Racial Integrity Act. Justice Archibald Buchanan’s opinion for the court had two key premises. First, no state
court outside of California had ever struck down an interracial marriage ban, and neither had the U.S. Supreme Court, so there was no legal imperative to rule

Archibald Buchanan
- SCVAHistory.org

9 274 U.S. 200 (1927).

10 Otto Hoffman, a member of the Nazi SS, specifically cited Buck v. Bell and the similari-

ties between American and Nazi eugenics policies in his defense against war crimes
charges at Nuremberg in 1948. See Adam Cohen, IMBECILES (2016) pg. 303.

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 53

otherwise. Second, interracial relationships were against God and nature and thus the
state had full police power to prohibit them in order to protect public health and welfare. Buchanan invoked the same biblical principles that Kentucky Judge O’Rear had
a half century before, and the Racial Integrity Act lived on.
Legally mandated racial segregation persisted for more than a decade more. Not
until 1964 did the federal Civil Rights Act and similar state anti-discrimination laws
begin to kill Jim Crow as official policy, and it would be another three years before the
U.S. Supreme Court finally dispatched interracial marriage bans in Loving v. Virginia.11
Nearly a century after the ratification of the Fourteenth Amendment, Loving and other
rulings under Chief Justice Earl Warren finally transformed its due process and equal
protection clauses into weapons against racial discrimination rather than shields to
protect it.
Despite this legislative and constitutional sea change, Naim v. Naim was not the
last judicial opinion of its kind. Another form of religious discrimination – sexual orientation discrimination – lived on into the twenty-first century in the form of bans on
consensual sex, adoption by gay couples, and gay marriage. Despite the fact that Christian opposition to homosexuality laid at the base of all these restrictions, courts ignored
issues of establishment, instead scrutinizing the laws as neutral exercises of the “police
power.” Most judges writing in favor of sexual orientation discrimination have done
so obliquely, omitting Bible passages in favor of more general statements about democracy, tradition, public health, or “public decency.” Not all judges, however.
From 2001-2003, Roy Moore served as the
elected Chief Justice of the Alabama Supreme
Court. Moore first made a name for himself as a
state trial court judge in the 1990s by hanging the
Ten Commandments on the wall of his courtroom
and opening every hearing with a prayer. In 1995
the American Civil Liberties Union sued him for unconstitutional courtroom piety.12 Despite this controversy, Moore ran for and won the top seat on the
state’s highest court in 2001, and soon after commissioned a granite monument of the Commandments to occupy the lobby of the building. This act
Roy Moore
- NBC News
triggered another federal lawsuit by the ACLU,
which ultimately ended with the removal of the
Commandments – and Moore from his judicial seat. After Moore repeatedly defied
federal court orders to remove the monument, the Alabama Court of the Judiciary
stripped him of his office in 2003. He would later be re-elected to the position of Chief
Justice in 2012, only to be suspended for further ethical violations. He eventually resigned in 2016.13
In 2002, during his brief first stint as Chief Justice, Moore and his colleagues on
the Alabama Supreme Court heard a child custody case called Ex parte H.H. A mother
11 388 U.S. 1 (1967).

12 Ex parte State ex rel. James, 711 S.2d 952 (Ala. 1998).

13 In 2017, Moore ran for U.S. Senate, very narrowly losing to Democrat Doug Jones.

Electronic copy available at: https://ssrn.com/abstract=3903347

54 Religion in the Law

living in California sought physical custody rights to her three children who were at
the time living with their father in Alabama. The facts were otherwise not notable,
except that the mother was a lesbian. The trial court ruled against the mother on evidentiary grounds, holding that she failed to prove a sufficient change in circumstances
to justify a new custody order. The Alabama Court of Appeals reversed, concluding
that the trial court improperly considered the mother’s sexual orientation when it ruled
against her. The Alabama Supreme Court then unanimously reversed on the limited
grounds that the trial court’s order was based on a sufficient evidentiary record and
was entitled to deferential review.
Chief Justice Moore went further, writing separately “to state that the homosexual
conduct of a parent … creates a strong presumption of unfitness that alone is sufficient
justification for denying that parent custody.” Citing biblical doctrine in a way reminiscent of Berea College and Naim, Moore explained that homosexuality had long
been recognized as “a crime against nature” and “an inherent evil” by the common
and statutory law of Alabama and thus the state could deny custody to gay parents as
a routine exercise of its police power. No other members of the Alabama Supreme
Court joined his opinion, but none wrote against it, either.
***
Open judicial advocacy of religious beliefs has fallen out of favor. No Supreme
Court justice today would declare that “this is a Christian nation” as did Justice David
Brewer in 1892. 14 Divinely inspired “natural law” theories have been replaced by more
secular and formalistic approaches to judging. Roy Moore, before his second removal
from office, faced harsh criticism for his religious advocacy from fellow judges and
lawyers, earning the nickname “the Ayatollah of Alabama.”15 Nevertheless, many judicial opinions (both old and new) that openly endorse and apply religious doctrine
have never been overruled, and thus remain binding precedent.
FURTHER READING
Stephen L. Carter, The Religiously Devout Judge, 64 Notre Dame L. Rev. 932 (1989).
Joseph R. Duncan, Privilege, Invisibility, and Religion: A Critique of the Privilege that
Christianity Has Enjoyed in the United States, 54 Ala. L. Rev. 617 (2003).
Sanja Zgonjanin, Quoting the Bible: The Use of Religious References in Judicial Decision-Making, 9 N.Y. City L. Rev. 31 (2005).

14 Church of Holy Trinity v. United States, 143 U.S. 457, 471 (1892).

15 Kent Faulk, “Roy Moore’s Suspension Upheld by Alabama Supreme Court; Decision Next
Week on Senate Race,” AL.com (Jan. 13, 2019), https://www.al.com/news/birmingham/2017/04/suspended_alabama_supreme_cour.html.

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 55

11 Serg. & Rawle 394 (Pa.)
Supreme Court of Pennsylvania

Updegraph v. Commonwealth
September 13, 1824
The opinion of the Court was delivered by DUNCAN, J.
This was an indictment for blasphemy, founded on an act of assembly, passed in 1700,
which enacts, that whosoever shall wilfully, premeditatedly and despitefully blaspheme, and
speak loosely and profanely of Almighty God, Christ Jesus, the Holy Spirit, or the Scripture of
Truth, and is legally convicted thereof, shall forfeit and pay the sum of ten pounds.
It charges the defendant with contriving and intending to scandalize and bring into disrepute, and vilify the Christian religion, and the scriptures of truth; and that he, in the presence
and hearing of several persons, unlawfully, wickedly, and premeditatedly, despitefully and blasphemously, did say, among other things, in substance, as follows: “that the Holy Scriptures were
a mere fable, that they were a contradiction, and that although they contained a number of good
things, yet they contained a great many lies:” and the indictment concludes, to the great dishonor
of Almighty God, to the great scandal of the profession of the Christian religion, to the evil
example of all others in like case offending, and against the form of the act of assembly in such
case made and provided.
The jury have found that the defendant did speak words of that substance, in the temper
and with the intent stated. This verdict … finds a malicious intention in the speaker to vilify the
Christian religion and the scriptures, and this court cannot look beyond the record, nor take any
notice of the allegation, that the words were uttered by the defendant, a member of a debating
association … in the course of argument on a religious question. That there is an association in
which so serious a subject is treated with so much levity, indecency and scurrility, existing in this
city, I am sorry to hear, for it would prove a nursery of vice, a school of preparation to qualify
young men for the gallows, and young women for the brothel, and there is not a skeptic of
decent manners and good morals, who would not consider such debating clubs as a common
nuisance and disgrace to the city. From the tenor of the words, it is impossible that they could
be spoken seriously and conscientiously, in the discussion of a religious or theological topic; there
is nothing of argument in the language; it was the out-pouring of an invective, so vulgarly shocking and insulting, that the lowest grade of civil authority ought not to be subject to it, but when
spoken in a Christian land, and to a Christian audience, the highest offence contra bonos mores
[“against good morals”]; and even if Christianity was not part of the law of the land, it is the
popular religion of the country, an insult on which would be indictable, as directly tending to
disturb the public peace.
…[The] assertion is once more made, that Christianity never was received as part of the
common law of this Christian land; and it is added, that if it was, it was virtually repealed by
the constitution of the United States, and of this state, as inconsistent with the liberty of the
people, the freedom of religious worship, and hostile to the genius and spirit of our government,
and with it, the act against blasphemy; and if the argument be worth anything, all the laws which
have Christianity for their object--all would be carried away at one fell swoop--the act against
cursing and swearing, and breach of the Lord’s day; the act forbidding incestuous marriages,
perjury by taking a false oath upon the book, fornication and adultery, et peccatum illud horri-

Updegraph v. Commonwealth, 11 Serg. & Rawle 394 (Pa. 1824)

Electronic copy available at: https://ssrn.com/abstract=3903347

56 Religion in the Law
bile non nominandum inter Christianos [“that horrible crime not to be named among Christians” otherwise known as homosexuality]--for all these are founded on Christanity--for all
these are restraints upon civil liberty, according to the argument--edicts of religious and civic
tyranny, “when enlightened notions of the rights of man were not so universally diffused as at
the present day.”…
We will … dispose of what is considered the grand objection--the constitutionality of Christianity--for, in effect, that is the question. Christianity, general Christianity, is and always has
been a part of the common law of Pennsylvania; …this Christianity was one of the considerations of the royal charter, and the very basis of its great founder, William Penn; not Christianity
founded on any particular religious tenets; not Christianity with an established church, and
tithes and spiritual courts; but Christianity with liberty of conscience to all men….
From the time of Bracton, Christianity has been received as part of the common law of
England…. In the justly-admired speech of Lord MANSFIELD, in a case which made much
noise at the time--Evans v. Chamberlain of London – Conscience, he observed, is not controllable by human laws, nor amenable to human tribunals; persecution, or attempts to force conscience, will never produce conviction, and were only calculated to make hypocrites or martyrs.
There never was a single instance, from the Saxon times down to our own, in which a man was
punished for erroneous opinions. For atheism, blasphemy, and reviling the Christian religion,
there have been instances of prosecution at the common law; but bare non-conformity is no sin
by the common law, and all pains and penalties for non-conformity to the established rites and
modes are repealed by the acts of toleration, and dissenters exempted from ecclesiastical censures. … The great and wise and learned judge observes,
The true principles of natural religion are part of the common law; the essential principles of revealed religion are part of the common law; so that a person
vilifying, subverting or ridiculing them may be prosecuted at common law;
but temporal punishments ought not to be inflicted for mere opinions.
Long before this, much suffering, and a mind of a strong and liberal cast, had taught this
sound doctrine and this Christian precept to William Penn. The charter of Charles II. recites,
that “Whereas our trusty and beloved William Penn, out of a commendable desire to enlarge
our English empire, as also to reduce the savages, by gentle and just measures, to the love of civil
society, and the Christian religion, hath humbly besought our leave to translate a colony.” The
first legislative act in the colony was the recognition of the Christian religion, and establishment
of liberty of conscience. … It is called the great law of the body of laws, in the province of
Pennsylvania, passed at an assembly at Chester, the 7th of the 12th month, December…:
Whereas ye glory of Almighty God, and ye good of mankind, is ye reason and
end of government, and therefore, government in itself is a venerable ordinance of God; and forasmuch as it is principally desired and intended by ye
proprietary and governor, and ye freemen of ye province of Pennsylvania, and
territorys thereunto belonging, to make and establish such laws as shall best
preserve true Christian and civil liberty, in opposition to all unchristian, licentious and unjust practices, whereby God may have his due, Cæsar his due,
and ye people their due…
It is enacted by the authority aforesaid, yt no person, at any time hereafter
living in this province, who shall confess and acknowledge one Almighty God
to be ye creator, upholder and ruler of ye world, and that professeth him or
herself obliged in conscience to live peaceably and justly under ye civil government, shall in any wise be molested or prejudiced for his or her conscientious
persuasion or practice, nor shall he or she, at any time, be compelled to frequent or maintain any religious worship, plan or ministry whatever, contrary

Updegraph v. Commonwealth, 11 Serg. & Rawle 394 (Pa. 1824)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 57
to his or her mind, but shall freely and fully enjoy his or her Christian liberty
in yt respect, without any interruption or reflection; and if any person shall
abuse or deride any other for his or her different persuasion and practice in a
matter of religion, such shall be lookt upon as a disturber of ye peace, and
shall be punished accordingly.
And to the end that looseness, irreligion and atheism may not creep in under the pretence
of conscience, it provides for the observance of the Lord’s day, punishes profane cursing and
swearing, and further enacts, for the better preventing corrupt communication, “that whoever
shall speak loosely and profanely of Almighty God, Christ Jesus, the Holy Spirit, or Scriptures
of Truth, and is thereof legally convicted, shall forfeit and pay five pounds, and be imprisoned
for five days in the house of correction.”
Thus this wise legislature framed this great body of laws, for a Christian country and Christian people. Infidelity was then rare, and no infidels were among the first colonists. They fled
from religious intolerance, to a country where all were allowed to worship according to their
own understanding, and as was justly observed by the learned chancellor of the associated members of the bar of Philadelphia, in the city of Philadelphia, in his address to that body, 22d of
June 1822, the number of Jews was too inconsiderable to excite alarm, and the believers in
Mahomet were not likely to intrude. Every one had the right of adopting for himself whatever
opinion appeared to be the most rational, concerning all matters of religious belief; thus securing
by law this inestimable freedom of conscience, one of the highest privileges, and greatest interests
of the human race.
This is the Christianity of the common law, incorporated into the great law of Pennsylvania,
and thus, it is irrefragably proved, that the laws and institutions of this state are built on the
foundation of reverence for Christianity. Here was complete liberty of conscience, with the exception of disqualification for office of all who did not profess faith in Jesus Christ. This disqualification was not contained in the constitution of 1776; the door was open to any believer
in a God, and so it continued under our present constitution, with the necessary addition of a
belief in a future state of rewards and punishments….
Under the constitution, penalties against cursing and swearing have been exacted. If Christianity was abolished, all false oaths, all tests by oath, in the common form, by the book, would
cease to be indictable as perjury; the indictment must state the oath to be on the holy Evangelists
of Almighty God; the accused, on his trial, might argue that the book by which he was sworn,
so far from being holy writ, was a pack of lies, containing as little truth as Robinson Crusoe.
And is every jury in the box to decide as a fact whether the scriptures are of divine origin? …
It is sometimes asked, with a sneer, why not leave it to Almighty God to revenge his own
cause? Temporal courts do so leave it. “Bold and presumptuous would be the man who would
attempt to arrest the thunder of heaven from the hand of God, and direct the bolts of vengeance
where to fall.” It is not on this principle courts act, but on the dangerous temporal consequences
likely to proceed from the removal of religious and moral restraints; this is the ground of punishment for blasphemous and criminal publications; and without any view to spiritual correction
of the offender….
It is not an auto-da-fe [“act of faith,” a phrase used during the Spanish Inquisition to mean
public punishment for heresy], displaying vengeance; but a law, punishing with great mildness,
a gross offence against public decency and public order, tending directly to disturb the peace of
the commonwealth. Chief Justice SWIFT, in his System of Laws, 2 vol. 825, has some very just
reasoning on the subject. He observes, “To prohibit the open, public and explicit denial of the
popular religion of a country, is a necessary measure to preserve the tranquillity of a government.
Of this, no person in a Christian country can complain; for, admitting him to be an infidel, he

Updegraph v. Commonwealth, 11 Serg. & Rawle 394 (Pa. 1824)

Electronic copy available at: https://ssrn.com/abstract=3903347

58 Religion in the Law
must acknowledge that no benefit can be derived from the subversion of a religion which enforces the purest morality.” …
It has long been firmly settled, that blasphemy against the Deity generally, or an attack on the
Christian religion indirectly, for the purpose of exposing its doctrines to ridicule and contempt,
is indictable and punishable as a temporal offence. …[It] never was a crime at the commonlaw, seriously and conscientiously to discuss theological and religious topics … and persons of
a different religion, as Jews, though they must necessarily deny the authenticity of other religions, have never been punished as blasphemers or libelers, at common law for so doing. All
men of conscientious religious feeling ought to concede outward respect to every mode of religious worship.
…[A] malicious and mischievous intention is, in such a case, the broad boundary between
right and wrong, and that it is to be collected from the offensive levity, scurrilous and opprobrious language, and other circumstances, whether the act of the party was malicious; and since
the law has no means of distinguishing between different degrees of evil tendency, if the matter
published contains any such evil tendency, it is a public wrong. An offence against the public
peace may consist either of an actual breach of the peace, or doing that which tends to provoke
and excite others to do it. Within the latter description fall all acts and all attempts to produce
disorder, by written, printed, or oral communications, for the purpose of generally weakening
those religious and moral restraints, without the aid of which mere legislative provisions would
prove ineffectual. No society can tolerate a willful and despiteful attempt to subvert its religion,
no more than it would to break down its laws--a general, malicious and deliberate intent to
overthrow Christianity, general Christianity. This is the line of indication, where crime commences, and the offence becomes the subject of penal visitation….
No free government now exists in the world, unless where Christianity is acknowledged,
and is the religion of the country. … Christianity is part of the common law of this state. It is
not proclaimed by the commanding voice of any human superior, but expressed in the calm and
mild accents of customary law. Its foundations are broad and strong, and deep; they are laid in
the authority, the interest, the affections of the people. Waiving all questions of hereafter, it is the
purest system of morality, the firmest auxiliary, and only stable support of all human laws. It is
impossible to administer the laws, without taking the religion which the defendant in error has
scoffed at, that scripture which he has reviled, as their basis; to lay aside these is, at least, to
weaken the confidence in human veracity, so essential to the purposes of society, and without
which no question of property could be decided, and no criminal brought to justice; an oath in
the common form, on a discredited book, would be a most idle ceremony. This act, was not
passed, as the counsel supposed, when religious and civil tyranny were at their height; but on
the breaking forth of the sun of religious liberty, by those who had suffered much for conscience’
sake, and fled from ecclesiastical oppression.
The counsel is greatly mistaken in attributing to the common law the punishment at the
stake and by the faggot [a stick used for whipping]. No man ever suffered at common law for
any heresy; the writ de hæretico comburendo [regarding the burning of heretics], and all the
sufferings which he has stated in such lively colors, and which give such a frightful, though not
exaggerated picture, were the enactments of positive laws, equally barbarous and impolitic.
…Christianity [forms] a necessary part of our common law; it inflicts no punishment for a nonbelief in its truths; it is a stranger to fire and to faggots, and this abused statute merely inflicts a
mild sentence on him who bids defiance to all public order, disregards all decency, by contumelious reproaches, scoffing at and reviling that which is certainly the religion of the country; and
when the counsel compared this act against blasphemy to the act against witchcraft, and declared this was equally absurd, I do not impute to him that which I know his heart abhors, a
scoffing at religion, but to the triteness of the topics ….

Updegraph v. Commonwealth, 11 Serg. & Rawle 394 (Pa. 1824)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 59
As I understand this writ of error was taken out with a view to decide the question, whether
Christianity was part of the law of the land, and whether it was consistent with our civil institutions, I have considered it a duty to be thus explicit. No preference is given by law to any particular religious persuasion; protection is given to all by our laws; it is only the malicious reviler
of Christianity who is punished. By general Christianity is not intended the doctrine of worship
of any particular church or sect; the law leaves these disputes to theologians; it is not known as
a standard by which to decide political dogmas. The worship of the Jews is under the protection
of the law, and all persecutions against Unitarians have been discontinued….
While our own free constitution secures liberty of conscience and freedom of religious worship to all, it is not necessary to maintain that any man should have the right publicly to vilify
the religion of his neighbors and of the country; these two privileges are directly opposed. It is
open, public vilification of the religion of the country that is punished, not to force conscience
by punishment, but to preserve the peace of the country by an outward respect to the religion
of the country, and not as a restraint upon the liberty of conscience; but licentiousness, endangering the public peace, when tending to corrupt society, is considered as a breach of the peace,
and punishable by indictment. Every immoral act is not indictable, but when it is destructive of
morality generally, it is, because it weakens the bonds by which society is held together, and
government is nothing more than public order….
This is the Christianity which is the law of our land, and I do not think it will be an invasion
of any man’s right of private judgment, or of the most extended privilege of propagating his
sentiments with regard to religion, in the manner which he thinks most conclusive. If from a
regard to decency and the good order of society, profane swearing, breach of the Sabbath, and
blasphemy, are punishable by civil magistrates, these are not punished as sins or offences against
God, but crimes injurious to, and having a malignant influence on society; for it is certain, that
by these practices, no one pretends to prove any supposed truths, detect any supposed error, or
advance any sentiment whatever….
[Despite concluding that blasphemy was a viable criminal charge under the common
law of Pennsylvania, the court nevertheless reversed the defendant’s conviction on
due process grounds - the indictment failed to properly state the statutory offense
with which he was charged.]

Updegraph v. Commonwealth, 11 Serg. & Rawle 394 (Pa. 1824)

Electronic copy available at: https://ssrn.com/abstract=3903347

60 Religion in the Law
29 Ky.L.Rptr. 284
Court of Appeals of Kentucky

Berea College v. Commonwealth
June 12, 1906
O’REAR, Judge.
There were two indictments against appellant in the Madison circuit court, for alleged infractions of an act of the Legislature, approved March 22, 1904, entitled “An act to prohibit
white and colored persons from attending the same school.” The first indictment, which was
numbered 6,009 on the circuit court calendar, charged appellant with operating a school for
whites and negroes in violation of the act. The second indictment, numbered 6,045, charges
appellant with the offense of “maintaining and operating a college, school, and institution of
learning where persons of the white and negro races are both received, and within a distance of
twenty–five miles of each other, as pupils for instruction.” The act alluded to, the title to which
has been given above, is in the following words:
Section 1. That it shall be unlawful for any person, corporation or association
of persons to maintain or operate any college, school or institution where persons of the white and negro races are both received as pupils for instruction;
and any person or corporation who shall operate or maintain any such college, school or institution shall be fined $1000, and any person or corporation
who may be convicted of violating the provisions of this act shall be fined
$100 for each day they may operate said school, college or institution after
such conviction….
Sec. 4. Nothing in this act shall be construed to prevent any private school,
college or institution of learning from maintaining a separate and distinct
branch thereof, in a different locality, not less than twenty–five miles distant,
for the education exclusively of one race or color. Acts 1904, p. 181, c. 85.
Appellant was found guilty, and fined $1,000 in each case. These appeals involve the constitutionality of the statute. The cases are heard and disposed of together.
Appellant Berea College is a private nonsectarian school. It was founded some 50 years ago,
for the purpose, it is said, of “promoting the cause of Christ,” and to give general and nonsectarian religious instruction to “all youth of good moral character.”
...The circuit court sustained the constitutionality of the act in every particular. Appellant
assails its constitutionality upon the ground that it violates the Bill of Rights embraced in the
Constitution of this state, as well as that it is in conflict with the fourteenth amendment to the
Constitution of the United States.
It is claimed that the act is repugnant to the [Kentucky] Bill of Rights, in that it violates the
following, which are guaranties to every citizen: (1) The right of enjoying and defending their
liberty. (2) The right of worshipping Almighty God according to the dictates of their own consciences. (3) The right of seeking and pursuing their safety and happiness. (4) The right of freely
communicating their thoughts and opinions. (5) The right of acquiring and protecting property.
(6) That every person may freely and fully speak, write and print on any subject, being responsible for the abuse of that liberty.

Berea College v. Commonwealth, 29 Ky. L. Rptr. 284 (Ky. 1906)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 61
The twenty–sixth section of the [Kentucky] Bill of Rights concludes: “To guard against
transgression of the high powers which we have delegated, we declare that everything in this Bill
of Rights is excepted out of the general powers of government, and shall forever remain inviolate; and all laws contrary thereto, or contrary to this constitution, shall be void.”
Appellant’s contention is: “This act violates the letter or spirit of every one of the provisions
referred to. It destroys the rights of the teachers and pupils of Berea College to enjoy their liberties and the right of seeking and pursuing their safety and happiness. It denies the right to worship God according to the dictates of their own consciences by attending and participating in
nonsectarian religious exercises in a school or institution of their own choice. It denies to the
trustees, the teachers, and all others connected with the institution, the right to freely communicate their thoughts and opinions, and it denies to the institution itself and to its assistants and
employés of every grade the right of acquiring and protecting property, and the right to follow
their usual and innocent occupations.”
We understand appellant’s argument to reach to the conclusion that the exercise of police
power by the state is prohibited concerning the subjects enumerated in the Bill of Rights; at least
it is beneath those rights, and must be exercised so as not to conflict with them.
No jurist has dared to attempt to state the limit in law of that quality in government which
is exercised through what is termed the “police power.” All agree that it would be inadvisable
to attempt it. Yet very broadly and indefinitely speaking, it is the power and obligation of government to secure and promote the general welfare, comfort, and convenience of the citizens, as
well as the public peace, the public health, the public morals, and the public safety…. It is not
inaptly regarded in some of its most important features as the right of self–protection in government, the right of self–preservation in society. It inheres in every state, is fundamental in the
existence of every independent government, enabling it to conserve the well–being of society,
and prohibit all things hurtful to its comfort or inimical to its existence.
In view of these definitions of the principle, unsatisfactory as they must be conceded to be,
it is apparent that even those things reserved by the people in the Bill of Rights from the powers
delegated to their magistrates are impliedly subject also to this power to preserve the state.
…[L]ife and liberty, either or both, may be forfeited by the citizen under laws enacted under it.
The right of worshipping Almighty God according to the dictates of our own consciences—
probably the first great moving cause of our early colonial civilization—yields to the proper
exercise of this power. For example, the practices of polygamy, so inimical to the well–being of
society, though deemed a religious rite, must yield to the police power of the state. If it were held
here by some, as it is in some countries, a religious duty that mothers should worship God by
sacrificing their babes, throwing them into the rivers to appease His supposed wrath, it would
not be tolerated by the state, however conscientious the votary of the right. The pursuit of happiness in any useful and innocent employment, or the free movement of one’s person, even when
done under considerations of his own safety, are subject to this same power. The most familiar
instance, probably, is the application of quarantine and health laws.
Yet this power itself fortunately has its limitations. To be exercised exclusively within the
discretion of the political branch of government, it must have a just and real relation to one of
the ends for which that power may be lawfully employed. Mere declaration that the proposed
exercise is in behalf of such end is not enough. The action must be cognate to one of the subjects
to which the power properly pertains. The duty is upon the courts upon a proper application,
to declare void an attempted exercise of such power, which is not fairly and reasonably related
to a proper end. Thus balanced, there is little danger that oppression can result from its arbitrary
employment. The good sense and the honest judgment of each generation must after all furnish
the real limit to the police power of government. For each age must judge—and will judge—of
what is hurtful to its welfare, of what endangers the existence of society, of what threatens to
destroy the race of people who are applying this primal law of self–protection to their own case.

Berea College v. Commonwealth, 29 Ky. L. Rptr. 284 (Ky. 1906)

Electronic copy available at: https://ssrn.com/abstract=3903347

62 Religion in the Law
…[A]ny new application of the police power of government is regarded with closest scrutiny, not unmixed with apprehension. It can be abused, to the hurt of the people. It can be neglected to the hurt of the state. The application of it by the statute above quoted is new. It has
never before been so applied so far as we are certainly aware.
The question is, is it a fair exercise of the police power to prohibit the teaching of the white
and negro races together? Is it a fair exercise of the power to restrain the two races from voluntarily associating together in a private school, to acquire a scholastic education?
The mingling of the blood of the white and negro races by interbreeding is deemed by the
political department of our state government as being hurtful to the welfare of society. Marriage
by members of the one race with those of the other is prohibited by statute. It is admitted freely
in argument that the subject of marriage is one of the very first importance to society; that it
may be regulated by law even as among members of the same race. Inbreeding is known to
lower the mental and physical vigor of the offspring. So incestuous marriages are prohibited.
Others not incestuous, but involving the probable effect upon the vitality of the offspring, are
prohibited also, and marriages by idiots. Still other inhibitions, such as age, and so forth, are
imposed, all of which look to the well–being of the future generations. No one questions the
validity of such statutes, enacted as they confessedly are, under the police power of the state.
Upon the same considerations this same power has been exercised to prohibit the intermarriage
of the two races. The result of such marriage would be to destroy the purity of blood and identity
of each. It would detract from whatever characteristic force pertained to either. Such statutes
have been upheld in the foregoing cases: Ex parte Hobbs, 1 Woods (U. S.) 537, Fed. Cas. No.
6,550; State v. Gibson, 36 Ind. 402; State v. Jackson, 80 Mo. 177; State v. Hairston, 63 N. C.
453; Brook v. Brook, 9 H. L. 193; Green v. State, 58 Ala. 190; Lonas v. State, 3 Heisk. (Tenn.)
309….
The separation of the human family into races, distinguished no less by color than by temperament and other qualities, is as certain as anything in nature. Those of us who believe that
all of this was divinely ordered have no doubt that there was wisdom in the provision; albeit we
are unable to say with assurance why it is so. Those who see in it only nature’s work must also
concede that in this order, as in all others in nature, there is an unerring justification. There exists
in each race a homogenesis by which it will perpetually reproduce itself, if unadulterated. Its
instinct is gregarious. As a check there is another, an antipathy to other races, which some call
race prejudice. This is nature’s guard to prevent amalgamation of the races. A disregard of this
antipathy to the point of mating between the races is unnatural, and begets a resentment in the
normal mind. It is incompatible to the continued being of the races, and is repugnant to their
instincts. So such mating is universally regarded with disfavor. In the lower animals this quality
may be more effective in the preservation of distinct breeds. But among men conventional decrees in the form of governmental prescripts are resorted to in aid of right conduct to preserve
the purity of blood. No higher welfare of society can be thought of than the preservation of the
best qualities of manhood of all its races.
If then it is a legitimate exercise of the police power of government to prevent the mixing of
the races in cross–breeding, it would seem to be equally within the same power to regulate that
character of association which tends to a breach of the main desideratum—the purity of racial
blood. In less civilized society the stronger would probably annihilate the weaker race. Humane
civilization is endeavoring to fulfill nature’s edicts as to the preservation of race identity in a
different way. Instead of one exterminating the other, it is attempted to so regulate their necessary
intercourse as to preserve each in its integrity.
The maxims of liberty and the pursuit of happiness which are familiar to the common law,
wherefrom the idea found in our Bill of Rights is probably borrowed, are the principles worked
out by the Anglo–Saxon race for its own government. In no other country has it ever been at-

Berea College v. Commonwealth, 29 Ky. L. Rptr. 284 (Ky. 1906)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 63
tempted before, at least on so important a scale, to apply such principles alike to so many different races, types, and creeds of men. The experiment is great in its importance. It forms now
one of the biggest questions being worked out by this great North American republic. That
much bitterness has appeared, and some oppression has been practiced, are among the inevitable
attendants upon the adjustment by people of different races of the rights justly belonging to
each.
Clashing of antipathies resulting in outbreaks of violence tends to disturb the public peace;
threatens the public safety, and so disrupts the serenity of common purpose to promote the
welfare of all the people, that the question is become one of the first importance to the section
where the two races live in the greatest numbers. That it is well within the police power of
government to legislate upon this question so as to repress such outbreaks and to prevent disturbances of the public tranquility, we have no sort or doubt. The seriousness of the situation is
not new. Even before the abolition of slavery it was keenly and intelligently anticipated. Since
the emancipation of the negro it has not been the least of the grave problems of government
which have been presented to some of the states for solution….
Is not this situation one, if ever there was one, which calls for and amply justifies the exercise
of police power of the government? Or should this irritating cause be left without restraint or
control, till by the exhaustion of one side or the other it is settled by the sheer force of superiority
of numbers or physical power? It is idle to talk of controlling ideas by legislation, or even by
force. You cannot bind an idea by a statute. The attempt should be made, and we believe is
being made, in good faith to so control this situation through the law that neither race can have
just cause for complaint; so that each may have every lawful privilege and right that the other
has; so that equality of rights before the law shall be a fact, as well as a high–sounding theory;
yet so as to conserve the very best of the characteristics of each race, to develop its idea of morality, its thrift, independence and usefulness.
Observation and study at close hand of both the theory and practical working of this problem of social existence, of the collaboration of two races so different as the white and black in
the same state upon a plane of legal equality, where the government is by the people for the
people, it has been found … that at the very bottom of all the trouble is the racial antipathy to
the destruction of its own identity; and that, if that danger is removed, the friction practically
disappears. A separation of the races under certain conditions is therefore enforced, where it is
believed that their mingling would tend to produce the very condition which is found to lie at
the base of the trouble. In its application it becomes all the more necessary that the overmastering
principles included in the police power of the government be firmly recognized, so that a clashing
of race prejudices, or race destruction, may be lawfully averted.
…[E]ach proposed application of the [police] power is to be determined upon the circumstances under which it is sought to be applied. If it is arbitrary, unreasonable, or oppressive, it
will be denied. …If it be conceded, as we think the fact is, that the ultimate object of this legislation providing separate schools for the two races was to separate the youth of each during the
most impressible and least responsible period of their lives, and until ripened judgment and observation can have set them well in the safe ways of thinking, much of the dangers of the shame
and distress which errors of immaturity might entail would be avoided. The legislation above
enumerated is all of a kind. It has two great objects. One, the preservation of the identity and
purity of the races; the other, the avoidance of clashes between the races by preventing their most
fruitful sources.
In upholding this character of legislation in a separate coach regulation the Supreme Court
of Pennsylvania, in West Chester etc., R. R. Co. v. Miles, 93 Am. Dec. 747, thus stated the
principal thought:

Berea College v. Commonwealth, 29 Ky. L. Rptr. 284 (Ky. 1906)

Electronic copy available at: https://ssrn.com/abstract=3903347

64 Religion in the Law
…[T]he question … is whether there is such a difference between the white
and black races within this state, resulting from nature, law, and custom, as
makes it a reasonable ground of separation. The question is one of difference,
not of superiority, or inferiority. Why the Creator made one black and the
other white, we know not; but the fact is apparent, and the races distinct, each
producing its own kind, and following the peculiar law of its constitution.
Conceding equality, with natures as perfect and rights as sacred, yet God has
made them dissimilar, with those natural instincts and feelings which He always imparts to his creatures when He intends that they shall not overstep the
natural boundaries he has assigned to them.
The natural law which forbids their intermarriage, and that social amalgamation which leads to a corruption of the races, is as clearly divine as that which
imparted to them different natures. … The natural separation of the races is
… an undeniable fact, and all social organizations which lead to their amalgamation are repugnant to the law of nature. From social amalgamation it is
but a step to illicit intercourse, and but another to intermarriage. But to assert
separateness is not to declare inferiority in either; it is not to declare one a slave
and the other a freeman—that would be to draw the illogical sequence of inferiority from difference only. It is simply to say that following the order of
Divine Providence, human authority ought not to compel these widely separate races to intermix…. When, therefore, we declare a right to maintain separate relations … it is not prejudice, nor caste, nor injustice of any kind, but
simply to suffer men to follow the law of races established by the Creator
himself, and not to compel them to intermix contrary to their instincts.
…The remaining question is whether the act as construed by this court violates the fourteenth amendment to the Constitution of the United States. That amendment guaranties the
equal protection of the laws to all citizens of the United States, and prohibits any state from
depriving any citizen of the United States of his property, life, or liberty without due process of
law. The act involved applies equally to all citizens. It makes no discrimination against those of
either race. The right to teach white and negro children in a private school at the same time and
place is not a property right. Besides, appellant, as a corporation created by this state, has no
natural right to teach at all. Its right to teach is such as the state sees fit to give to it. The state
may withhold it altogether, or qualify it. Allgeyer v. Louisiana, 165 U. S. 578. We do not think
the act is in conflict with the federal Constitution.
Wherefore, we conclude that the judgment in case 6,009 should be affirmed, and that the
judgment in case 6,045 should be reversed, and be remanded with directions to dismiss that
indictment. [The court concluded that Section 4 of the statute was unenforceable and severed it
from the rest of the law, which it upheld.]
CANTRILL, J., absent. BARKER, J., dissents [in part and concurs in part, without opinion].

Berea College v. Commonwealth, 29 Ky. L. Rptr. 284 (Ky. 1906)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 65
197 Va. 80
Supreme Court of Appeals of Virginia

Naim v. Naim
June 13, 1955
BUCHANAN, J., delivered the opinion of the court.
This is an appeal from a decree of the court below holding the marriage between the appellant and the appellee to be void under § 20-54 of the Code of Virginia, 1950, which is part of
“An ACT to preserve racial integrity,” enacted by the General Assembly and approved March
20, 1924.
The material facts are not in dispute. The suit was brought by the appellee, who is a white
person, duly domiciled in Virginia. The appellant is a Chinese and was a non-resident of the
State at the time of the institution of the suit. On June 26, 1952, they left Virginia to be married
in North Carolina. They were married in that State and immediately returned to Norfolk, Virginia, where they lived together as husband and wife. It is conceded that they left Virginia to be
married in North Carolina for the purpose of evading the Virginia law which forbade their
marriage.
The Virginia statute, § 20-54, in effect at the time of the marriage, is as follows:
It shall hereafter be unlawful for any white person in this State to marry any
save a white person, or a person with no other admixture of blood than white
and American Indian. For the purpose of this chapter, the term “white person”
shall apply only to such person as has no trace whatever of any blood other
than Caucasian; but persons who have one-sixteenth or less of the blood of
the American Indian and have no other non-Caucasic blood shall be deemed
to be white persons….
Virginia statutes regarding the intermarriage of white and colored persons in effect at the
date of the marriage, and now in effect, provide that all marriages between a white person and
a colored person shall be absolutely void; that if a white person and a colored person go out of
the State for the purpose of being married and with the intention of returning, and after being
married return and reside here, and cohabit as man and wife, they shall be punished as provided
in § 20-59, and the marriage shall be governed by the same law as if it had been solemnized in
this State. Section 20-59 provides that they shall be guilty of a felony and confined in the penitentiary for not less than one nor more than five years.
As stated in appellant’s brief, the only question at issue is whether the marriage of the appellant and appellee could be annulled on the ground of their racial ineligibility to marry one
another … whether the statute in question is beyond the power of the State to enact under the
Due Process and Equal Protection clauses of the Fourteenth Amendment.
Marriage, the appellant concedes, is subject to the control of the States. Nearly seventy years
ago the Supreme Court said, and it has said nothing to the contrary since: “Marriage, as creating
the most important relation in life, as having more to do with the morals and civilization of a
people than any other institution, has always been subject to the control of the Legislature.”
Maynard v. Hill, 125 U.S. 190. And nine years before that: “Marriage, while from its very nature
a sacred obligation, is, nevertheless, in most civilized nations, a civil contract, and usually regulated by law. Upon it society may be said to be built, and out of its fruits spring social relations

Naim v. Naim, 197 Va. 80 (1955)

Electronic copy available at: https://ssrn.com/abstract=3903347

66 Religion in the Law
and social obligations and duties, with which government is necessarily required to deal.” Reynolds v. United States, 98 U.S. 145. That case was written by Chief Justice Waite, who said, in
upholding a conviction of bigamy against a defense on the ground of the religious practice of
polygamy authorized by the defendant’s church, “it is impossible to believe that the constitutional guaranty of religious freedom was intended to prohibit legislation in respect to this most
important feature of social life.”
In the same year, 1878, it was written by this court, in Kinney v. Commonwealth, 71 Va.
(30 Gratt.) 858, 862:
There can be no doubt as to the power of every country to make laws regulating the marriage of its own subjects; to declare who may marry, how they
may marry, and what shall be the legal consequences of their marrying. The
right to regulate the institution of marriage; to classify the parties and persons
who may lawfully marry; to dissolve the relation by divorce; and to impose
such restraints upon the relation as the laws of God, and the laws of propriety,
morality and social order demand, has been exercised by all civilized governments in all ages of the world.
…More recently, in Wood v. Commonwealth, 159 Va. 963, 965, this court said “that the
preservation of racial integrity is the unquestioned policy of this State, and that it is sound and
wholesome, cannot be gainsaid.” And in Toler v. Oakwood &c. Corp., 173 Va. 425, 434:
“There can be no question of the public policy of Virginia with reference to miscegenation.”
In State v. Gibson, 36 Ind. 389, a statute prohibiting the intermarriage of negroes and white
persons was held not to violate any provision of the Fourteenth Amendment or the Civil Rights
laws. In the course of a well-reasoned and well-supported discussion of the powers retained by
and inherent in the States under the Constitution, the court said:
In this State marriage is treated as a civil contract, but it is more than a mere
civil contract. It is a public institution established by God himself, is recognized in all Christian and civilized nations, and is essential to the peace, happiness, and well-being of society. …The right, in the states, to regulate and
control, to guard, protect, and preserve this God-given, civilizing, and Christianizing institution is of inestimable importance, and cannot be surrendered,
nor can the states suffer or permit any interference therewith. If the federal
government can determine who may marry in a state, there is no limit to its
power.
It was said in that case that the question was one of difference between the races, not of
superiority or inferiority, and that the natural law which forbids their intermarriage and the
social amalgamation which leads to a corruption of races is as clearly divine as that which imparted to them different natures.
In Green v. State, 58 Ala. 190, the question was whether the State could make the marriage
of a white person with a person of the colored race a punishable offense. The court held that …
it is for the peace and happiness of the colored race, as well as of the white, that laws prohibiting
intermarriage of the races should exist….
…More than half of the States of the Union have miscegenation statutes. With only one
exception they have been upheld in an unbroken line of decisions in every State in which it has
been charged that they violate the Fourteenth Amendment; State v. Pass, 59 Ariz. 16, 121 P.(2d)
882; Dodson v. State, 61 Ark. 57; Jackson v. Denver, 109 Colo. 196; Scott v. Georgia, 39 Ga.
321; State v. Jackson, 80 Mo. 175; State v. Kennedy, 76 N.C. 251; In Re Shun T. Takahashi’s
Estate, 113 Mont. 490; In Re Paquet’s Estate, 101 Ore. 393; Lonas v. State, 3 Heiskell (50
Tenn.) 287; Frasher v. State, 3 Tex.App. 263.

Naim v. Naim, 197 Va. 80 (1955)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 67
The exception is California, where a divided court held to the contrary with three of the
seven judges dissenting, in Perez v. Sharp, 32 Cal.(2d) 711. In one of the two concurring opinions
it was pointed out that … the California statutes forbidding miscegenetic marriages were distinguished from such statutes in other States in that they were entirely declaratory, while all the
others carried with them punishments for violations, indicating an attitude of comparative indifference on the part of the California legislature and the absence of any clearly expressed sentiment or policy. However that may be, the holding is contrary to the otherwise uninterrupted
course of judicial decision, both State and Federal….
Stevens v. United States, 10 Cir., 146 F.(2d) 120, involved the validity of an Oklahoma
statute which forbade the marriage of a person of African descent to any person not of such
descent, or the marriage of any person not of African descent to a person of such descent, violation of which was punishable as a felony and the marriage declared in effect to be a nullity.
The statute was challenged by the party of African descent on the ground that it violated the
Fourteenth Amendment. The court held:
Marriage … is a domestic relation having to do with the morals and civilization of a people. It is an essential institution in every well organized society. It
affects in a vital manner public welfare, and its control and regulation is a
matter of domestic concern within each state. A state has power to prescribe
by law the age at which persons may enter into marriage, the procedure essential to constitute a valid marriage, the duties and obligations which it creates, and its effects upon the property rights of both parties. Maynard v. Hill,
125 U.S. 190. And within the range of permissible adoption of policies
deemed to be promotive of the welfare of society as well as the individual
members thereof, a state is empowered to forbid marriages between persons
of African descent and persons of other races or descents. Such a statute does
not contravene the Fourteenth Amendment.
From the Slaughter-House Cases, (1873), 16 Wall. (83 U.S.) 36, to Brown v. Board of Education, (1954), 347 U.S. 483, and Bolling v. Sharpe, 347 U.S. 497, the Supreme Court has
made no decision at variance with the holding in the Stevens case. It has on numerous occasions
invoked the provisions of the Fourteenth Amendment to invalidate State legislation and decision
with respect to political and civil rights, but it has not denied to the States the right to deal with
their social and domestic problems and to legislate in regard to the marriage relation. On the
contrary, it has been at pains to exclude that relation from the effects of its holdings.
In Pace v. Alabama, 106 U.S. 583, an Alabama statute provided that if a white person and
a negro intermarried or lived in adultery or fornication with each other, they should be imprisoned in the penitentiary. Another statute provided smaller punishment for any man and woman
who lived together in adultery or fornication. A white woman and Pace, a negro, were convicted
under the first-mentioned statute and Pace appealed, claiming that the statute was in conflict
with the Equal Protection clause of the Fourteenth Amendment…. It was held that there was no
discrimination against either race in the statute; that “… the punishment of each offending person, whether white or black, is the same.”
In Plessy v. Ferguson, 163 U.S. 537, the court said, “Laws forbidding the intermarriage of
the two races may be said in a technical sense to interfere with the freedom of contract, and yet
have been universally recognized as within the police power of the state.” …
Brown v. Board of Education, reached its conclusion that segregation in the public schools
was contrary to the Equal Protection clause on the basis that education is perhaps the most
important function of State and local governments, “the very foundation of good citizenship,”
and that the opportunity to acquire it, “where the state has undertaken to provide it, is a right
which must be made available to all on equal terms.”

Naim v. Naim, 197 Va. 80 (1955)

Electronic copy available at: https://ssrn.com/abstract=3903347

68 Religion in the Law
No such claim for the intermarriage of the races could be supported; by no sort of valid
reasoning could it be found to be a foundation of good citizenship or a right which must be
made available to all on equal terms. In the opinion of the legislatures of more than half the
States it is harmful to good citizenship. …
If the prevention of miscegenetic marriages is a proper governmental objective, and within
the competency of the State to effect, which we hold it to be, then the Code under attack is a
valid enactment unless the classification made by the statute is arbitrary and without reasonable
relation to the purpose intended to be effected. As was said in Purity Extract & c. Co. v. Lynch,
226 U.S. 192: “It is also well established that, when a state exerting its recognized authority,
undertakes to suppress what it is free to regard as a public evil, it may adopt such measures
having reasonable relation to that end as it may deem necessary in order to make its action
effective.” …
The only way by which the statute could be made effective was by classification of the races.
If preservation of racial integrity is legal, then racial classification to effect that end is not presumed to be arbitrary.
It does not appear from this record that the appellant questioned the reasonableness of the
classification in the trial court. There is no evidence in the record suggesting that the classification
made by the statute is unreasonable or that it is not reasonably related to the purpose intended
to be accomplished. In the absence of all evidence to the contrary, the presumption of reasonableness is very strong….
The institution of marriage has from time immemorial been considered a proper subject for
State regulation in the interest of the public health, morals and welfare, to the end that family
life, a relation basic and vital to the permanence of the State, may be maintained in accordance
with established tradition and culture and in furtherance of the physical, moral and spiritual
well-being of its citizens.
We are unable to read in the Fourteenth Amendment to the Constitution, or in any other
provision of that great document, any words or any intendment which prohibit the State from
enacting legislation to preserve the racial integrity of its citizens, or which denies the power of
the State to regulate the marriage relation so that it shall not have a mongrel breed of citizens.
We find there no requirement that the State shall not legislate to prevent the obliteration of racial
pride, but must permit the corruption of blood even though it weaken or destroy the quality of
its citizenship. Both sacred and secular history teach that nations and races have better advanced
in human progress when they cultivated their own distinctive characteristics and culture and
developed their own peculiar genius.
Regulation of the marriage relation is, we think, distinctly one of the rights guaranteed to
the States and safeguarded by that bastion of States’ rights, somewhat battered perhaps but still
a sturdy fortress in our fundamental law, the tenth section of the Bill of Rights, which declares:
“The powers not delegated to the United States by the Constitution, nor prohibited by it to the
states, are reserved to the states respectively, or to the people.”
Affirmed.

Naim v. Naim, 197 Va. 80 (1955)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 69
830 So.2d 21
Supreme Court of Alabama

Ex Parte H.H.
February 15, 2002
HOUSTON, Justice.
This Court granted the petition for certiorari review filed by H.H. (hereinafter “the father”)
in this child-custody case in order to determine whether the Court of Civil Appeals improperly
reversed the trial court’s order denying the motion to modify custody filed by D.H. (hereinafter
“the mother”). We conclude that it did err, and we reverse and remand.
The mother and father, who both lived in Los Angeles, California, were divorced in November 1992. They were awarded joint legal custody of their three minor children, with the
mother receiving primary physical custody. In 1996, after the mother had begun a homosexual
relationship, she petitioned a California court for a custody modification... The California court
granted the mother’s petition, and the children moved to Alabama. In February 1999, however,
the mother filed in a California court another petition to modify custody, this time requesting
that physical custody of the children be returned to her. In April 1999 … the case was transferred
and jurisdiction was vested in Alabama, the current home state of all three children.
The trial court held a two-day hearing in June 2000 at which evidence was presented ore
tenus [in court]. The children were 13, 15, and 16 years old at the time of the hearing. The 13–
year–old, A.H., and the 15–year–old, E.H., testified before the trial court; the oldest child, the
only daughter (hereinafter referred to as “the daughter” because her initials are, like the father’s,
“H.H.”), did not attend the hearing because she was attending camp.
At the hearing, the mother argued that the father was abusive toward the children. Specifically, she alleged that the father had slapped E.H., causing his nose to bleed. She also alleged
that the father at one time had slapped the daughter, and that he at times had whipped the
children with a belt. She further alleged that he had once kicked the daughter’s “boom box”
across the room because the daughter would not turn down the volume.
The father disputed this testimony. Although he admits to slapping E.H., he claims he was
punishing E.H. for hitting the daughter. … The father also claims that his son’s nose did not
bleed as a result of the slap. Both the mother and the father testified that after the mother learned
of this incident with E.H., she e-mailed the father, calling him “a great dad.” Some 15 months
later, however, after this litigation began, she reported the incident to the Department of Human
Resources (“DHR”).
The father further testified that he slapped the daughter after she said, “I swear on the holy
f* * * * *g bible,” and that most of the whippings with the belt occurred before the divorce.
The father also claims that, although he did kick the daughter’s boom box, he did not kick it
“across the room.” The father testified at the hearing that he used many different disciplinary
measures, including … having the sons sit with paper bags on their heads (without restricting
their air). DHR did visit the home, but the agency took no action.
The mother also alleged at the hearing that the children’s grades have fallen since they
started living with their father and that, although their grades were poor, the father refused to
send the children to summer school. The father testified … that the daughter did attend summer
school. Furthermore, the record indicates that all the children’s grades fell after the mother
started her homosexual relationship….

Ex Parte H.H., 830 So.2d 21 (Ala. 2002)

Electronic copy available at: https://ssrn.com/abstract=3903347

70 Religion in the Law
The mother further testified at the hearing that the daughter was sexually active and that
the father has failed to take her to a gynecologist. In his brief to this Court, the father indicates
that he was told that the daughter was sexually active by a teacher who had overheard a conversation about the daughter. The father testified, however, that the daughter denies that she is
sexually active.
E.H. also testified at the hearing. He indicated that he did not like his father because he was
too strict and that he would rather live in California with his mother, who was less strict. A.H.,
the youngest child, testified that he did not like his stepmother because she had “taken over” his
computer.
On June 27, 2000, the trial court entered an order denying the mother’s request for a modification of custody. The trial court found that the mother had failed to prove a material change
in circumstances…. The trial court also found:
[T]hat the [mother] previously had custody and voluntarily surrendered custody to [the father]. The [mother] says the [father] is a domestic abuser. The
[father] says the [mother] is an alcoholic lesbian. There can be no surprise that
these children have serious issues in their lives. In fact, it is probably remarkable that the children have done as well as they have...
The trial court ordered that neither parent interfere with the children’s telephone, E-mail,
or other communications; that the father attend parenting classes; and that E.H. be enrolled in
counseling. The mother appealed the trial court’s decision to the Court of Civil Appeals.
The Court of Civil Appeals reversed the judgment of the trial court, holding that the mother
had presented substantial evidence indicating that a change in custody would materially promote the children’s best interest and welfare. … Specifically, the Court of Appeals indicated that
the father’s disciplinary actions, including the two slapping incidents and the whippings,
amounted to physical abuse. … The Court of Civil Appeals also held that the mother could
provide a better home because she was now sober, she had been active in the children’s extracurricular programs when they lived with her, and there was no evidence indicating her homosexual relationship would have a detrimental effect on the well-being of the children. The father
sought certiorari review of the Court of Civil Appeals’ decision….
We hold that the Court of Civil Appeals impermissibly reweighed the evidence in this case.
Although there was some testimony, standing alone, that might suggest abuse, this evidence was
disputed at trial. The trial judge, who was in a better position to evaluate the credibility of the
testimony and who observed the demeanor of the witnesses, found that, although the father’s
disciplinary actions may occasionally be excessive, no abuse had occurred. … The trial court’s
findings are presumed correct. … We disagree with the Court of Civil Appeals’ holding that the
trial court’s judgment was unsupported by the evidence; the record contains testimony and evidence that supports the trial court’s determination, and we cannot say that the trial court’s findings are plainly and palpably wrong.
The judgment of the Court of Civil Appeals is reversed and the case is remanded for an
order or proceedings consistent with this opinion.
REVERSED AND REMANDED.
MOORE, Chief Justice (concurring specially).
…I write specially to state that the homosexual conduct of a parent—conduct involving a
sexual relationship between two persons of the same gender—creates a strong presumption of
unfitness that alone is sufficient justification for denying that parent custody of his or her own
children or prohibiting the adoption of the children of others.

Ex Parte H.H., 830 So.2d 21 (Ala. 2002)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 71
In this case there is undisputed evidence that the mother of the minor children not only
dated another woman, but lived with that woman, shared a bed with her, and had an intimate
physical and sexual relationship with her. D.H. has, in fact, entered into a “domestic partnership” with her female companion under the laws of the State of California. But Alabama expressly does not recognize same-sex marriages or domestic partnerships. § 30–1–19, Ala.Code
1975. Homosexual conduct is, and has been, considered abhorrent, immoral, detestable, a crime
against nature, and a violation of the laws of nature and of nature’s God upon which this Nation
and our laws are predicated. Such conduct violates both the criminal and civil laws of this State
and is destructive to a basic building block of society—the family. The law of Alabama is not
only clear in its condemning such conduct, but the courts of this State have consistently held
that exposing a child to such behavior has a destructive and seriously detrimental effect on the
children. It is an inherent evil against which children must be protected…
Alabama’s courts, even beyond the context of a custody dispute, have expressed a moral
revulsion to homosexual activity, reminiscent of that expressed by Sir William Blackstone in his
Commentaries on the Laws of England. Earlier courts refused even to describe the activity inherent in homosexuality, stating that “[the crime against nature] is characterized as abominable,
detestable, unmentionable, and too disgusting and well known to require other definition or
further details or description.” Horn v. State, 49 Ala.App. 489, 491 (1973).
In 1975, the Alabama Court of Criminal Appeals addressed a defendant’s claim that Alabama appellate courts had not defined the crime of sodomy (under the former Criminal Code)
as a crime “involv[ing] moral turpitude.” Williams v. State, 55 Ala.App. 436, 437 (Crim.1975).
The Court had “no hesitancy whatever” in concluding that “sexual relations between persons
of the same sex,” however denominated, “involves moral turpitude.” …The Court agreed that
“ ‘[t]he practice of sodomy is inherently inimical to the general integrity of the human person,
and is clearly an offense involving moral turpitude whether defined by common law or by statute.’ ” 55 Ala.App. at 437 (quoting 70 Am.Jur.2d Sodomy § 2)….
Finally, as if to remove any doubt that homosexuality is disfavored, the court marshaled
further legal precedent [by citing] “the record of constant quadrimillennial revulsion of moralistic civilizations from the vice that evoked the total and everlasting destruction of Sodom and
Gomorrah…”
Other Alabama statutes reinforce the idea that homosexuality is an evil disfavored under
the law. Art. VIII, § 182, Ala. Const.1901, lists conviction for sodomy as one of the offenses
that will disqualify a person from being able to vote….
Thus, the policy of the law in Alabama—from its civil law to its Criminal Code to the
educational programs provided to its public-school students—consistently condemns homosexual activity and the homosexual lifestyle. The effect of such a lifestyle upon children must not
be ignored, and the lifestyle should never be tolerated.
American law derives its principles from the common law of England, clearly explained in
Commentaries on the Laws of England by Sir William Blackstone… Blackstone’s explanation
of the common law is important because of the influence it has had upon the American legal
system….
Natural law forms the basis of the common law. Natural law is the law of nature and of
nature’s God as understood by men through reason, but aided by direct revelation found in the
Holy Scriptures:
The doctrines thus delivered we call the revealed or divine law, and they are
to be found only in the Holy Scriptures. These precepts, when revealed, are
found upon comparison to be really a part of the original law of nature, as
they tend in all their consequences to man’s felicity.

Ex Parte H.H., 830 So.2d 21 (Ala. 2002)

Electronic copy available at: https://ssrn.com/abstract=3903347

72 Religion in the Law
1 William Blackstone, Commentaries 42. Blackstone’s Commentaries explain that because our
reason is full of error, the most certain way to ascertain the law of nature is through direct revelation…..
There are impeccable American sources for the above proposition. James Wilson, Associate
Justice on the first United States Supreme Court and signer of both the Declaration of Independence and the United States Constitution, said:
Human law must rest its authority ultimately upon the authority of that law
which is divine.... Far from being rivals or enemies, religion and law are twin
sisters, friends, and mutual assistants. Indeed, these two sciences run into each
other.
James Wilson, “Of the General Principles of Law and Obligation,” in 1 The Works of the Honourable James Wilson, 104–06 (1804)….
Our own Declaration of Independence refers to “the laws of nature and of nature’s God”…
It would be an odd logic to assert that the American colonies could use the law of God “to
dissolve the political bonds which have connected them with another, and to assume among the
powers of the earth, the separate and equal station to which the laws of nature and of nature’s
God entitle them,” but not to decide the fundamental basis of their laws.
Alabama has adopted the common law, as evidenced by § 1–3–1, Ala.Code 1975. … Our
cases have held consistently and frequently that Alabama is a common-law state…. Our jurisprudence explains that old English statutes are a part of the common law…
Homosexuality is strongly condemned in the common law because it violates both natural
and revealed law. The author of Genesis writes: “God created man in His own image, in the
image of God He created him; male and female He created them.... For this reason a man shall
leave his father and his mother, and be joined to his wife; and they shall become one flesh.”
Genesis 1:27, 2:24 (King James). The law of the Old Testament enforced this distinction between
the genders by stating that “[i]f a man lies with a male as he lies with a woman, both of them
have committed an abomination.” Leviticus 20:13 (King James).
From the passage in Leviticus 20:13, the early western legal tradition garnered its laws on
homosexuality…. Sodomy was codified by statute as a serious crime early in England. “The
earliest English secular legislation on the subject dates from 1533, when Parliament under Henry
VIII classified buggery (by now a euphemism for same-sex activity, bestiality, and anal intercourse) as a felony. Penalties included death, losses of goods, and loss of lands.” Vern L.
Bullough, Homosexuality: A History 34 (New American Library 1979). Taking his cue from
this tradition, Sir Edward Coke, the dean of English law, called homosexuality “a detestable,
and abominable sin, amongst Christians not to be named, committed by carnal knowledge
against the ordinance of the Creator, and order of nature, by mankind with mankind, or with
brute beast, or by womankind with brute beast.” Blackstone called it “the infamous crime
against nature,” a phrase used interchangeably with sodomy at common law.
America borrowed from England this steadfast view of homosexuality as an intolerable
evil. “[Sodomy] was made a felony by an English statute so early that it was a common-law
offense in this Country, and statutes expressly making it a felony were widely adopted.” Rollin
M. Perkins & Ronald N. Boyce, Criminal Law 465 (3d ed.1982). In its second edition, published in 1910, Black’s Law Dictionary tells us that sodomy “is often defined in statutes and
judicial decisions as meaning ‘the crime against nature,’ ... or as carnal copulation, against the
order of nature....” Black’s Law Dictionary 1094 (2d ed.1910).
To disfavor practicing homosexuals in custody matters is not invidious discrimination, nor
is it legislating personal morality. On the contrary, disfavoring practicing homosexuals in custody matters promotes the general welfare of the people of our State in accordance with our law,
which is the duty of its public servants. Providing for the common good involves maintaining a

Ex Parte H.H., 830 So.2d 21 (Ala. 2002)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 73
public morality through both our criminal and civil codes, based upon the principles that right
conscience demands, without encroaching on the jurisdiction of other institutions and the declared rights of individuals.
The State may not interfere with the internal governing, structure, and maintenance of the
family, but the protection of the family is a responsibility of the State. Custody disputes involve
decision-making by the State, within the limits of its sphere of authority, in a way that preserves
the fundamental family structure. The State carries the power of the sword, that is, the power
to prohibit conduct with physical penalties, such as confinement and even execution. It must use
that power to prevent the subversion of children toward this lifestyle, to not encourage a criminal lifestyle.
The family unit does consist, and always has consisted, of a “father, mother and their children, [and] immediate kindred, constituting [the] fundamental social unit in civilized society.”
Black’s Law Dictionary 604 (6th ed.1990). To reward a parent, who steps outside that unit by
committing a “crime against nature” with custody of a child would represent a reprehensible
affront to the laws of family government that the State must preserve. The best interests of children is not promoted by such a subversion of fundamental law, the very foundation of the family
and of society itself. The State may not—must not—encourage the destruction of the family.
No matter how much society appears to change, the law on this subject has remained steadfast from the earliest history of the law, and that law is and must be our law today. The common
law designates homosexuality as an inherent evil, and if a person openly engages in such a practice, that fact alone would render him or her an unfit parent.
In this case, the Court of Civil Appeals stated that “[n]o evidence indicated that the mother’s
homosexual relationship … would have a detrimental effect on the well-being of the children.”
The “detrimental effect” of such conduct is established by the great mass of Alabama law, which
prohibits and condemns homosexual conduct. Courts must make decisions based on fixed principles. Judges should not make decisions based on the latest psychological or sociological study
or statistical poll, the interpretations of which are subject to the bias and philosophical leanings
of the researchers, and which are subject to being refuted by other studies.
Homosexual behavior is a ground for divorce, an act of sexual misconduct punishable as a
crime in Alabama, a crime against nature, an inherent evil, and an act so heinous that it defies
one’s ability to describe it. That is enough under the law to allow a court to consider such activity
harmful to a child. To declare that homosexuality is harmful is not to make new law but to
reaffirm the old; to say that it is not harmful is to experiment with people’s lives, particularly the
lives of children.
Blackstone sums up the duty of the judge, who is “sworn to determine, not according to his
own private judgment, but according to the known laws and customs of the land; not delegated
to pronounce a new law, but to maintain and expound the old one.” 1 Blackstone, Commentaries 69.
Sexual relations between persons of the same gender violate both the criminal and civil laws
of this State and have been declared by our courts to be “inherently immoral.” 55 Ala.App. at
437. … The trial judge properly found that D.H. was not entitled to custody under the facts of
this case. ... From its earliest history, the law of Alabama has consistently condemned homosexuality. The common law adopted in this State and upon which our laws are premised likewise
declares homosexuality to be detestable and an abominable sin. Homosexual conduct by its very
nature is immoral, and its consequences are inherently destructive to the natural order of society.
Any person who engages in such conduct is presumptively unfit to have custody of minor children under the established laws of this State. D.H. is no exception. Therefore, I concur in reversing the judgment of the Court of Civil Appeals in this case.

Ex Parte H.H., 830 So.2d 21 (Ala. 2002)

Electronic copy available at: https://ssrn.com/abstract=3903347

74 Religion in the Law

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 75

Part Two: Morality as Police Power
Judges do not always openly endorse biblical doctrine when upholding public morals legislation, and much less so in recent decades. More often, they downplay the significance of a law’s religious origin, or describe it in vague terms like “tradition,” or
omit mention of that origin entirely. They focus instead on general principles gleaned
from assorted writings by the Founders, or from governmental tradition, or from the
common law as passed down from monarchical England to its American Colonies, or
from “common sense” or “rational” legislative deliberation, or from technical analysis
of statutory and constitutional text. They speak of “police power” and “liberty interests” in an ostensibly neutral sense, not in a religious sense. Nevertheless, the religious
origin of the morality laws they scrutinize and apply is undeniable.
This part opens with the notorious “Scopes Monkey Trial.” In April of 1925, Tennessee passed the Butler Act, which made it illegal “to teach any theory that denies the
story of the divine creation of man as taught in the Bible and to teach instead that man
has descended from a lower order of animals.” The American Civil Liberties Union
quickly recruited a young schoolteacher named John Scopes to challenge the law. After
hearing testimony from his students that he had taught evolution in class, a Dayton,
Tennessee grand jury indicted Scopes in May. His trial in July quickly became a national spectacle, pitched as an epic battle between science and religion. Former U.S. Secretary of State (and three-time Democratic
presidential nominee) William Jennings
Bryan was appointed special prosecutor,
while famed attorney Clarence Darrow took
over Scopes’ defense. In the crowd each day
were dozens of journalists from all over the
country, including muckraking journalist and
social critic H.L. Mencken, whose reporting Clarrence Darrow & William J. Bryan
- Associated Press
was later published as a book.1
After eight days of trial in the hot Tennessee summer (which at one point featured
Darrow cross-examining Bryan himself on the inconsistencies of the creation story in
the book of Genesis), a jury convicted Scopes of violating the Butler Act and presiding
judge John Raulston fined him $100. Scopes appealed. Bryan died shortly after the
trial.
Despite reversing the fine against Scopes and recommending that he not be retried2, the Tennessee Supreme Court upheld the constitutionality of the Butler Act.
Chief Justice Grafton Green wrote the majority opinion. Justice Alexander Chambliss
dissented (agreeing that the law was constitutional but opposing the reversal of Scopes’
sentence).

1 H.L. Mencken, A RELIGIOUS ORGY IN TENNESSEE (Melville House 2006).

2 The trial court judge had erred by imposing the fine himself. Though the Butler Act carried
a $100 penalty, judges in Tennessee at the time could levy fines no higher than $50, and thus
Scopes’ punishment should have been imposed by the jury.

Electronic copy available at: https://ssrn.com/abstract=3903347

76 Religion in the Law

Similar to the court opinions in Part One of this section, Justice Chambliss offered
a full-throated endorsement of divine creation in his Scopes concurrence, citing foundational documents such as the Declaration of Independence and the Tennessee constitution for their invocations to God and the Creator. “That the Legislature may prohibit the teaching of … a theory which denies the Divine Creator will hardly be denied,” he wrote.
Chief Justice Green did not go so far in his majority opinion, however. He did not
suggest that banning the teaching of evolution was good policy compelled by God
Himself. Instead, Green deferred to the power of the government as an employer to
regulate how its teachers conducted class. Absent a constitutional violation, Tennessee,
as their boss, could tell its teachers what not to teach, and Green could find no constitutional violation. Scopes’ role as public employee subsumed his due process rights.
Further, Green rejected the argument that the evolution ban was an establishment of
religion because the Christian community itself could not agree whether or not to embrace evolutionary theory. Some denominations embraced it while others denounced
it as heresy. It was impossible for Tennessee to “establish” religion through an evolution ban when there was no religious consensus on the topic. It did not matter that the
express purpose of the Butler Act was to squash potential threats to Christianity. 3
Scopes is indicative of how most courts have upheld morals legislation through the
years. They consider morality to be a political question. They defer to the legislature to
decide what is moral and what is not and look only for errors of method. This deference effectively enshrines religious morality in the law, but most courts stop short of
open endorsement of the legislatures’ religious assumptions and impositions. The
judges uphold religious policy on procedural or technical grounds instead.
The U.S. Supreme Court has generally followed suit, viewing morality as a political
question and looking only for errors of application.4 The rest of this part focuses on
how that Court has addressed four common targets of public morals legislation: obscenity, indecency, sodomy, and gay marriage. More often than not, the Court has upheld public morals legislation, despite its biblical origins and the religious motivations
of the legislatures that passed it. Unlike in Part One, though, the justices in many of
these cases make no explicit appeal to divine authority; they use a more secular tone.
These cases are generally not considered “establishment” cases. They usually appear in casebooks under other headings. However, all of these cases involve the legal
imposition of Christian morality – the parties simply challenged the laws under other
clauses of the Constitution, invoking instead their individual rights to free speech, free
press, free association, privacy, due process, and equal protection. But make no mistake; in every case below, individuals challenged the authority of the government to
restrain their action or punish them for offenses to religious sensibility. These cases

3 The bill’s sponsor, John W. Butler, said that evolution “robs the Christian of hope and un-

dermines the foundation of our government,” which, according to him, was the Bible. See
Ray Ginger, SIX DAYS OR FOREVER?: TENNESSEE V. JOHN THOMAS SCOPES, 3-4 (Oxford 1958).
4 Granted, the Supreme Court did eventually strike down as unconstitutional an evolution
ban similar to Tennessee’s in Epperson v. Arkansas, 393 U.S. 97 (1968).

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 77

involve an “establishment” of religious doctrine just as much as any case about school
prayer, transportation subsidies, or the Ten Commandments on a wall.5
Over time, the Supreme Court has chipped away at morality codes, striking down
or limiting various religiously motivated bans on obscenity, blasphemy, sodomy, birth
control, abortion, and gay marriage as discriminatory or overly intrusive into the
homes and liberties of individuals. The Supreme Court has not stripped all Christian
morality from the law, however, and it has not applied consistent constitutional theories to the laws it has struck down. The ideological composition of the Court is ever
changing, and the justices’ scrutiny of public morality law often undulates with the
waves of national politics and their own personal philosophies.
We start with obscenity. In the 1950s, two booksellers were convicted for distributing “lewd” material, which was banned throughout the country as a threat to public
decency. Samuel Roth was found guilty under a federal obscenity statute, which criminalized the distribution of erotica and nude photography. David Alberts violated a
similar California law. Each appealed, arguing that the First Amendment free speech
and press clauses protected their activities. The U.S. Supreme Court eventually decided
their cases together under the name Roth v. United States.

Samuel Roth
-Columbia University Library

Unfortunately for Roth and Alberts, the Court upheld their convictions. Six of the justices agreed that the
First Amendment offered them no protection at all.
Though the laws were rooted in Christian morality, the
Court did not consider whether the statutes violated
the establishment clause. It focused instead on Roth
and Alberts’s individual rights arguments. According
to Justice William Brennan, who wrote for the majority, “Obscenity is not within the area of constitutionally protected speech or press.” Thus, the Constitution
provided no shield to those who trafficked in material
the law determined to be obscene.

How to determine which material is obscene and
which is not was the harder question. Sex and the human form have forever been the subject of what many consider great art and literature,
Brennan noted. Given too much power to restrict obscenity, a government that banned
Fanny Hill by John Cleland might also ban Botticelli’s Birth of Venus. In Roth, Brennan
introduced a test: material is obscene only if its “dominate theme taken as a whole
appeals to the prurient interest” and is “utterly without redeeming social importance,”
as assessed by the “average person, applying contemporary community standards.”
This highly subjective and incredibly vague twist on the familiar “reasonable person” standard earned five votes on the Court in Roth but soon lost majority support.
Over the next fifteen years, the Court issued numerous plurality decisions in obscenity
cases (most written by Justice Brennan), with reluctant concurrences and fiery dissents
all proposing alternative tests or rejecting the constitutionality of obscenity bans entirely. Justice William Douglas, for example, repeatedly argued that obscenity laws
5 Those cases are the subject of Part Three of this section.

Electronic copy available at: https://ssrn.com/abstract=3903347

78 Religion in the Law

criminalized dirty thoughts, not harmful actions. A person’s thoughts should be offlimits under the First Amendment. Other Justices, including Brennan himself, proposed
modifications to the Roth test without much success.6
Despite the lack of majority consensus for a test, the lower courts continued convicting people for distributing obscenity and the Court kept reviewing their convictions. Sometimes the Court upheld the convictions, other times it reversed them. It did
not question, however, the underlying validity of prosecuting individuals for distributing obscene material – it instead focused on whether, in each case, the material they
trafficked in was actually obscene.
Private possession was a different matter. In 1969, the Court ruled that the states
could not prohibit home-kept obscenity, overturning on free speech grounds the conviction of a Georgia man who had been arrested for having several pornographic films
in his home. In Stanley v. Georgia, Justice Thurgood Marshall wrote for a unanimous
court that Georgia had “no business telling a man, sitting alone in his own house, what
books he may read or what films he may watch. Our whole constitutional heritage
rebels at the thought of giving government the power to control men’s minds.”7
As for distribution, which remained outside First Amendment protection, the
Court soon turned its attention to venues beyond bookstores. In late 1970, local prosecutors sought injunctions against two Georgia adult theaters for showing pornographic movies to paying adult customers. The state trial court denied their injunction
requests on free speech grounds. The Supreme Court of Georgia, however, found the
movies to be unprotected by the First Amendment and ruled that the theaters could be
enjoined. The U.S. Supreme Court agreed. In Paris Adult Theatre I v. Slaton, the Court
held that “States have a legitimate interest in regulating commerce in obscene material
and in regulating exhibition of obscene material in places of public accommodation,”
and thus could prohibit or restrict the showing of “adult” movies. Writing for the majority, Chief Justice Warren Burger waved away concerns that religious doctrine improperly motivated the laws. “The issue … goes beyond whether someone, or even the
majority, considers the conduct depicted as ‘wrong’ or ‘sinful,’” Burger wrote. The state
was merely protecting its “neutral” right to “maintain a decent society,” regardless of
the fact that the sense of “decency” at issue was the product of religious doctrine.
On the same day it decided Paris Adult Theatre I, the Supreme Court also decided
Miller v. California.8 In Miller, the Court finally found majority support for a modification of the Roth test for obscenity. Miller changed Roth’s “utterly without redeeming
social importance” requirement to a requirement that obscene material lack “serious
literary, artistic, political, or scientific value.”
By this time Justice Brennan, who had originally formulated the Roth test and who
had written most of the major plurality opinions in obscenity cases since then, had lost
faith in the whole operation. In dissent to Paris Adult Theatre I and Miller, he noted
that the Miller modification to the obscenity test was no less vague than its predecessor
6 See Memoirs v. Massachusetts, 383 U.S. 413 (1966) (Opinion of Brennan)(proposing that

only “patently offensive” material “utterly without redeeming social value,” rather than
“importance,” be considered obscene).
7 Stanley v. Georgia, 394 U.S. 557, 565 (1969).
8 413 U.S. 15 (1973).

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 79

was. Both “social importance” and “serious value” were entirely subjective terms, and
leaving such determinations to the whims of the courts threatened serious harm to
individual liberty. He argued that distribution should only be punished when juveniles
or non-consenting adults were exposed to obscenity. Yet, once again, Brennan failed to
attract a majority of his peers, and the obscenity bans lived on.
Fast forward to 1991. By this time, many states had repealed their obscene material
bans or abandoned serious enforcement of them. However, many state and municipal
governments still regulated other forms of adult entertainment, such as nude dancing,
with so-called “public indecency” restrictions. The fully nude dancers at the Kitty Kat
Lounge nightclub in South Bend, Indiana broke a law that required them to cover their
nipples and genitals while performing. The nightclub challenged the law as an infringement of the First Amendment free speech clause but the Supreme Court upheld the
statute as a lawful “time, place, and manner” restriction. On behalf of a four-justice
plurality upholding the statute, Chief Justice William Rehnquist wrote in Barnes v.
Glen Theatre that Indiana’s “public indecency statute furthers a substantial government interest in protecting order and morality. This interest is unrelated to the suppression of free expression.” The deciding vote in favor of the state was Justice David
Souter, who wrote that the negative “secondary effects” of adult entertainment justified
the state’s restriction of nude dancing, despite its interference with expression.
In concurrence, Justice Antonin Scalia (who joined Rehnquist’s plurality) approvingly traced the history of indecency laws and the states’ police power to impose religious morality standards. Indeed, the laws were religious, but Scalia found no constitutional problem there. He, and Rehnquist in his plurality opinion, also rejected Justice
Byron White’s dissenting opinion that public indecency statutes should be lawful only
if limited to protecting juveniles and non-consenting adults from exposure to nudity.
White argued that the Kitty Kat Lounge only admitted paying customers over the age
of consent, so the state had no good reason to restrict the dancers’ expressive conduct.
There was insufficient threat to public health or safety to justify the law.
Justice White’s consent-focused dissent to Glen Theatre
is notable because it came just five years after he wrote the
majority opinion in Bowers v. Hardwick. In that case, the
Supreme Court narrowly upheld a Georgia statute that
banned certain consensual sexual acts. While serving an expired warrant for a missed court date, a police officer arrested Michael Hardwick in his home for engaging in “sodomy” with another man. The charges were dropped, but
Hardwick filed a civil rights lawsuit anyway. He argued that
he, as a sexually active gay person, would surely violate the
state’s sodomy ban again. He attacked the law as an infringement of his constitutional rights to privacy, intimate Michael Hardwick
- William Berry
association, and due process.9 He did not make an establishment argument, however, even though the Georgia law, like many others still in

9 Hardwick v. Bowers, 760 F.2d 1202 (CA11 1985).

Electronic copy available at: https://ssrn.com/abstract=3903347

80 Religion in the Law

force across the country in the mid-1980s, originated from religious opposition to behavior William Blackstone described in 1772 as peccatum illud horribile, inter christianos non nomtnandum [“that horrible crime not to be named among Christians”].10
In Bowers, Justice White showed no concern for the fact that Hardwick sought
only to engage in consensual sexual conduct in the privacy of his own home. Georgia’s
ban on sodomy was well within its police power to regulate morality, White wrote,
and the state’s exercise of that power against sodomy had “ancient roots.” What Hardwick really wanted, White said, was a right to gay sex. The Court was unwilling to
recognize such a right in the Constitution. In concurrence, Chief Justice Warren Burger
elaborated on White’s reference to ancient roots, approvingly noting, “Condemnation
of [sodomy] is firmly rooted in Judeo-Christian moral and ethical standards.” Neither
White nor Burger acknowledged Hardwick’s argument that the laws singled him out
as a gay person for moral disapproval. Instead they treated the law as a neutral prohibition of certain behavior that the law had always forbidden, regardless of who engaged in it. The law was a neutral restriction on action, not a discriminatory attack on
a minority group.
In dissent, Justice Harry Blackmun argued that what Hardwick actually sought
was recognition of rights to privacy and due process that the Court had already recognized in similar situations involving sexual conduct.11 Hardwick did not seek a new
right to specific sex acts, Blackmun said, he simply sought protection for an established
right to privacy and sexual autonomy. Further, Blackmun rejected the state’s (and the
Court’s) invocation of traditional religious values because “legitimacy of secular legislation depends … on whether the State can advance some justification for its law beyond its conformity to religious doctrine.”12 Georgia had no justification other than
religious distaste for gay sexuality, and thus the law was unconstitutional.
Blackmun’s argument would eventually carry the day, but not until almost a decade after he retired from the Supreme Court in 1994. It was not until 2003 that the
Court took up a new challenge to a state sodomy ban, this time that of Texas. In September 1998, Harris County sheriff’s deputies, responding to a bogus emergency call
by a jilted ex-lover, claimed to have found John Lawrence and Tyron Garner having
sex in Lawrence’s home. Both men were arrested, charged, and convicted of a misdemeanor for engaging in “deviate sexual intercourse with another individual of the same
sex.” 13 They were each fined $200.14

10 William Blackstone, COMMENTARIES ON THE LAWS OF ENGLAND. BOOK THE FOURTH (Robert

Bell, 1772), pp. 215-17.

11 See Griswold v. Connecticut, 381 U.S. 479 (1965) (married use of birth control); Stanley,

394 U.S. 557 (1969) (private possession of sexually explicit material); Eisenstadt v. Baird,
405 U.S. 438 (1972) (unmarried use of birth control); and Roe v. Wade, 410 U.S. 113 (1973)
(abortion).
12 For this rule, Blackmun cited the Court’s establishment precedent, including McGowan
v. Maryland and Stone v. Graham (both discussed and excerpted below in Part Three).
13 Texas Penal Code Sex. 21.06 (“Homosexual Conduct”).
14 Lawrence v. State, 41 S.W.3d 349 (Tex. Ct. App. 2001).

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 81

Tyron Garner and John Lawrence
- Christobal Perez

The two appealed their convictions, making
essentially the same privacy and due process arguments that Michael Hardwick had made
nearly twenty years before, while adding sex
and sexual orientation discrimination claims
under the equal protection clause of the Fourteenth Amendment. And like Hardwick, Lawrence and Garner raised no establishment
claim.

This time, the Supreme Court was far more
responsive to the plight of gay claimants. Justice White had retired, along with Bowers “swing” voter Justice Lewis Powell (who
later expressed regret for casting the deciding vote in favor of Georgia’s sodomy ban). 15
Powell’s replacement was Justice Anthony Kennedy, who wrote in Lawrence v. Texas
that, actually, the Constitution’s protection of individual sexual autonomy extended to
everyone, not just people who engage in acts other than sodomy. Lawrence and Garner
were entitled, Kennedy wrote, “to respect for their private lives” just as was everyone
else, and the Court explicitly struck down Bowers.
Justice Antonin Scalia wrote a scathing dissent, attacking Justice Kennedy’s word
choice as well as his reasoning. Scalia accused the majority of signing on to the “homosexual agenda” and “tak[ing] sides in the culture war.” The Texas law, just like the
Georgia law upheld in Bowers, Scalia argued, was well within the police power of the
state to impose majority morality. He invoked a slippery slope; if morality alone was
insufficient justification for sodomy bans, similar bans on polygamy, incest, prostitution, bestiality, and even gay marriage would be unconstitutional, too. Under the
Court’s reasoning in Lawrence, Scalia warned, “what justification could there possibly
be for denying the benefits of marriage to homosexual couples?” In 2013, dissenting
to the Court’s decision to invalidate the federal Defense of Marriage Act in U.S. v.
Windsor, Scalia further foretold the fate of state gay marriage bans: “it is just a matter
of listening and waiting for the other shoe.”16
The other shoe dropped two years later in Obergefell v. Hodges. Writing again for
a narrow majority, Justice Kennedy struck down state bans on gay marriage as infringements of the fundamental right to marriage under the Fourteenth Amendment.
The Court found the states’ arguments based on federalism and a preference for marital procreation to be weak justifications for excluding consenting same-sex couples
from legal wedlock. Religious justifications, too, were not enough, though each of the
states were careful to frame Biblical arguments as appeals to an indistinct “tradition.”
Near the end of his opinion for the Court, Justice Kennedy spoke directly to religious opponents of gay marriage, reassuring them that they were still free to engage
with their cultural opponents “in an open and searching debate,” and could “continue
to advocate with utmost, sincere conviction that, by divine precepts, same-sex marriage
15 Ruth Marcus, “Powell Regrets Backing Sodomy Law”, Washington Post (October 26,

1990), https://www.washingtonpost.com/archive/politics/1990/10/26/powell-regrets-backingsodomy-law/a1ae2efc-bec6-47ec-bfb6-1c098e610c5b/.
16 U.S. v. Windsor, 560 U.S. 744, 800 (2013) (Scalia, dissenting).

Electronic copy available at: https://ssrn.com/abstract=3903347

82 Religion in the Law

should not be condoned.” This was the closest Kennedy came to acknowledging that
those “divine precepts” were the origin of the marriage bans.
Chief Justice John Roberts as well as Justices Scalia, Clarence Thomas, and Samuel
Alito each wrote vigorous dissents. Roberts defended federalism and lamented judicial
interference in the democratic process. Scalia attacked Kennedy personally, ridiculing
his writing style and denouncing his lack of judicial restraint. Thomas and Alito invoked religious concerns, but not as constitutional justification for the now-defunct
marriage bans. Instead, both warned that the Court’s decision would in the future be
used as a social – and perhaps even legal – weapon against religious opponents of gay
marriage, unfairly branding them as bigots (despite Justice Kennedy’s reassurances to
the contrary).
One final note on Obergefell. Though none of the justices’ opinions explicitly addressed the issue of religious establishment, one group of plaintiffs in the case had attempted to bring the question before them. In Bourke v. Beshear, the Kentucky plaintiffs seeking recognition of their out-of-state marriages brought a claim under the establishment clause of the First Amendment (along with other constitutional theories).17
Though the Western District of Kentucky focused only on the plaintiffs’ Fourteenth
Amendment equal protection claim, it included in a footnote excerpts from legislative
speeches in favor of the state’s 2004 constitutional marriage ban. On the floor of the
state capitol in Frankfort, the sponsor of the amendment had recited passages from the
Bible and described marriage between men and women as “a divine institution” according to “the scriptures.” He called on Kentuckians to amend their constitution to
ban gay marriage “for the greater glory of God.” Another senator “offered no other
purpose [for the ban] other than reaffirming the historical and Biblical definition of
marriage.” Kentucky legislators were quite open about their desire to impose conservative Christian values.
***
Despite the demise of some morality-based prohibitions, others persist throughout
the United States. For example, many states and municipalities maintain bans or other
restrictions on nude dancing, polygamy, gambling, alcohol sales, and certain abortion
procedures, which courts, including the U.S. Supreme Court, have upheld. In Alabama,
a ban on sex toys was passed in 1998, and it survived nearly a decade of litigation.
Challengers described the law as irrational and illegitimate, imposed solely out of religious disdain, and unconstitutional under the principles of autonomy declared in Lawrence v. Texas. But, in Williams v. Morgan, the Eleventh Circuit upheld Alabama’s law,
finding that “public morality remains a legitimate rational basis for the challenged legislation” even after Lawrence.18 The Supreme Court denied certiorari. 19

17 Bourke v. Beshear, 996 F.Supp.2d 542, 547 (W.D.Ky. 2014). The author of this book

served as co-counsel to the plaintiffs in Bourke as well as in its companion case Love v.
Beshear, 989 F.Supp.2d 536 (W.D.Ky. 2014). Both cases were eventually consolidated with
others from Ohio, Michigan, and Tennessee under the name DeBoer v. Snyder, 772 F.3d
388 (CA6 2014), and then as Obergefell.
18 Williams v. Morgan, 478 F.3d 1316, 1317 (CA11 2007).
19 Williams v. King, 552 U.S. 814 (2007). The next year, the Fifth Circuit created a circuit
split by striking down a similar sex toy ban in Texas in Reliable Consultants, Inc. v. Earle,

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 83

FURTHER READING
Santiago Legarre and Gregory Mitchell, Secondary Effects and Public Morality, 40
Harv. J.L. & Pub. Pol’y 321 (2017).
Arnold H. Loewy, Morals Legislation and the Establishment Clause, 55 Ala. L. Rev.
159 (2003).
Daniel F. Piar, Morality as a Legitimate Government Interest, 117 Penn St. L. Rev. 139
(2012).

517 F.3d 738 (2008), but no parties in that case sought Supreme Court review, and the split
remains unresolved.

Electronic copy available at: https://ssrn.com/abstract=3903347

84 Religion in the Law

1 Smith (TN) 105
Supreme Court of Tennessee

Scopes v. State
Jan. 17, 1927
GREEN, C. J.
Scopes was convicted of a violation of chapter 27 of the Acts of 1925, for that he did teach
in the public schools of Rhea county a certain theory that denied the story of the divine creation
of man, as taught in the Bible, and did teach instead thereof that man had descended from a
lower order of animals. After a verdict of guilty by the jury, the trial judge imposed a fine of
$100, and Scopes brought the case to this court by an appeal in the nature of a writ of error….
A motion to quash the indictment was seasonably made in the trial court raising several
questions as to the sufficiency thereof and as to the validity and construction of the statute upon
which the indictment rested. These questions appear on the record before us and have been
presented and debated in this court with great elaboration.
Chapter 27 of the Acts of 1925, known as the Tennessee Anti–Evolution Act is set out [as
follows]:
Sec. 1. Be it enacted by the General Assembly of the state of Tennessee, that it
shall be unlawful for any teacher in any of the Universities, normals and all
other public schools of the state which are supported in whole or in part by
the public school funds of the state, to teach any theory that denies the story
of the divine creation of man as taught in the Bible and to teach instead that
man has descended from a lower order of animals.
Sec. 2. Be it further enacted, that any teacher found guilty of the violation of
this act, shall be guilty of a misdemeanor and upon conviction shall be fined
not less than one hundred ($100.00) dollars nor more than five hundred
($500.00) dollars for each offense.
Sec. 3. Be it further enacted, that this act take effect from and after its passage,
the public welfare requiring it.
While the act was not drafted with as much care as could have been desired, nevertheless
there seems to be no great difficulty in determining its meaning. It is entitled:
An act prohibiting the teaching of the evolution theory in all the Universities,
normals and all other public schools in Tennessee, which are supported in
whole or in part by the public school funds of the state, and to provide penalties for the violations thereof.
…The words of a statute, if in common use, are to be taken in their natural and ordinary
sense. O’Neil v. State, 115 Tenn. 427…. Thus defining evolution, this act’s title clearly indicates
the purpose of the statute to be the prohibition of teaching in the schools of the state that man
has developed or descended from some lower type or order of animals.
When the draftsman came to express this purpose in the body of the act, he first forbade
the teaching of “any theory that denies the story of the divine creation of man, as taught in the
Bible”––his conception evidently being that to forbid the denial of the Bible story would ban the
teaching of evolution. To make the purpose more explicit, he added that it should be unlawful
to teach “that man has descended from a lower order of animals.” …

Scopes v. State, 1 Smith (TN) 105 (Tenn. 1927)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 85
It thus seems plain that the Legislature in this enactment only intended to forbid teaching
that men descended from a lower order of animals. The denunciation of any theory denying the
Bible story of creation is restricted by the caption and by the final clause of section 1.
So interpretated [sic], the statute does not seem to be uncertain in its meaning nor incapable
of enforcement for such a reason, notwithstanding the argument to the contrary. The indictment
herein follows the language of the statute. The statute being sufficiently definite in its terms, such
an indictment is good. State v. Odam, 2 Lea (70 Tenn.) 220…. The assignments of error, which
challenge the sufficiency of the indictment and the uncertainty of the act, are accordingly overruled.
It is contended that the statute violates section 8 of article 1 of the Tennessee Constitution,
and section 1 of the Fourteenth Amendment of the Constitution of the United States––the law
of the land clause of the state Constitution, and the due process of law clause of the federal
Constitution, which are practically equivalent in meaning.
We think there is little merit in this contention. The plaintiff in error was a teacher in the
public schools of Rhea county. He was an employee of the state of Tennessee or of a municipal
agency of the state. He was under contract with the state to work in an institution of the state.
He had no right or privilege to serve the state except upon such terms as the state prescribed.
His liberty, his privilege, his immunity to teach and proclaim the theory of evolution, elsewhere
than in the service of the state, was in no wise touched by this law.
The statute before us is not an exercise of the police power of the state undertaking to regulate the conduct and contracts of individuals in their dealings with each other. On the other
hand, it is an act of the state as a corporation, a proprietor, an employer. It is a declaration of a
master as to the character of work the master’s servant shall, or rather shall not, perform. In
dealing with its own employees engaged upon its own work, the state is not hampered by the
limitations of section 8 of article 1 of the Tennessee Constitution, nor of the Fourteenth Amendment to the Constitution of the United States….
A leading case is Atkin v. Kansas, 191 U. S. 207. The court there considered and upheld a
Kansas statute making it a criminal offense for a contractor for a public work to permit or
require an employee to perform labor upon that work in excess of eight hours each day. In that
case it was laid down:
…It cannot be deemed a part of the liberty of any contractor that he be allowed to do public work in any mode he may choose to adopt, without regard
to the wishes of the state. On the contrary, it belongs to the state, as the guardian and trustee for its people, and having control of its affairs, to prescribe the
conditions upon which it will permit public work to be done on its behalf, or
on behalf of its municipalities. No court has authority to review its action in
that respect. Regulations on this subject suggest only considerations of public
policy. And with such considerations the courts have no concern.
...This court has indicated a like view in Leeper v. State, 103 Tenn. 500, in which the constitutionality of chapter 205 of the Acts of 1899, known as the Uniform Text Book Law, was
sustained. In the opinion in that case Judge Wilkes observed:
If the authority to regulate and control schools is legislative, then it must have
an unrestricted right to prescribe methods, and the courts cannot interfere
with it unless some scheme is devised which is contrary to other provisions of
the Constitution.
… Meyer v. Nebraska, 262 U. S. 390, Pierce v. Society of Sisters of the Holy Names of Jesus
and Mary, 268 U. S. 510, and other decisions of the Supreme Court of the United States, pressed
upon us by counsel for the plaintiff in error, deal with statutes affecting individuals, corporations,
and private institutions, and we do not regard these cases as in point.

Scopes v. State, 1 Smith (TN) 105 (Tenn. 1927)

Electronic copy available at: https://ssrn.com/abstract=3903347

86 Religion in the Law
Since the state may prescribe the character and the hours of labor of the employees on its
works, just as freely may it say what kind of work shall be performed in its service, what shall
be taught in its schools, so far at least as section 8 of article 1 of the Tennessee Constitution, and
the Fourteenth Amendment to the Constitution of the United States, are concerned.
But it is urged that chapter 27 of the Acts of 1925 conflicts with section 12 of article 11, the
educational clause, and section 3 of article 1, the religious clause, of the Tennessee Constitution.
It is to be doubted if the plaintiff in error, before us only as the state’s employee, is sufficiently
protected by these constitutional provisions to justify him in raising such questions. Nevertheless, as the state appears to concede that these objections are properly here made, the court will
consider them.
The relevant portion of section 12 of article 11 of the Constitution is in these words: “It
shall be the duty of the General Assembly in all future periods of this government, to cherish
literature and science.”
The argument is that the theory of the descent of man from a lower order of animals is now
established by the preponderance of scientific thought and that the prohibition of the teaching
of such theory is a violation of the legislative duty to cherish science.
While this clause of the Constitution has been mentioned in several of our cases, these references have been casual, and no act of the Legislature has ever been held inoperative by reason
of such provision. In one of the opinions in Green v. Allen, 5 Humph. (24 Tenn.) 170, the provision was said to be directory. Although this court is loath to say that any language of the
Constitution is merely directory … we are driven to the conclusion that this particular admonition must be so treated. It is too vague to be enforced by any court. To cherish science means to
nourish, to encourage, to foster science.
In no case can the court directly compel the Legislature to perform its duty. In a plain case
the court can prevent the Legislature from transgressing its duty under the Constitution by declaring ineffective such a legislative act. The case however, must be plain, and the legislative act
is always given the benefit of any doubt….
If the Legislature thinks that, by reason of popular prejudice, the cause of education and the
study of science generally will be promoted by forbidding the teaching of evolution in the schools
of the state, we can conceive of no ground to justify the court’s interference. The courts cannot
sit in judgment on such acts of the Legislature or its agents and determine whether or not the
omission or addition of a particular course of study tends “to cherish science.”
The last serious criticism made of the act is that it contravenes the provision of section 3 of
article 1 of the Constitution, “that no preference shall ever be given, by law, to any religious
establishment or mode of worship.”
The language quoted is a part of our Bill of Rights, was contained in the first Constitution
of the state adopted in 1796, and has been brought down into the present Constitution.
At the time of the adoption of our first Constitution, this government had recently been
established and the recollection of previous conditions was fresh. England and Scotland maintained state churches as did some of the Colonies, and it was intended by this clause of the
Constitution to prevent any such undertaking in Tennessee.
We are not able to see how the prohibition of teaching the theory that man has descended
from a lower order of animals gives preference to any religious establishment or mode of worship. So far as we know, there is no religious establishment or organized body that has in its
creed or confession of faith any article denying or affirming such a theory. So far as we know,
the denial or affirmation of such a theory does not enter into any recognized mode of worship.
Since this cause has been pending in this court, we have been favored, in addition to briefs of

Scopes v. State, 1 Smith (TN) 105 (Tenn. 1927)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 87
counsel and various amici curiæ, with a multitude of resolutions, addresses, and communications from scientific bodies, religious factions, and individuals giving us the benefit of their views
upon the theory of evolution. Examination of these contributions indicates that Protestants,
Catholics, and Jews are divided among themselves in their beliefs, and that there is no unanimity
among the members of any religious establishment as to this subject. Belief or unbelief in the
theory of evolution is no more a characteristic of any religious establishment or mode of worship
than is belief or unbelief in the wisdom of the prohibition laws. It would appear that members
of the same churches quite generally disagree as to these things.
Furthermore, chapter 277 of the Acts of 1925 requires the teaching of nothing. It only forbids the teaching of the evolution of man from a lower order of animals. Chapter 102 of the
Acts of 1915 requires that ten verses from the Bible be read each day at the opening of every
public school, without comment, and provided the teacher does not read the same verses more
than twice during any session. It is also provided in this act that pupils may be excused from the
Bible readings upon the written request of their parents.
As the law thus stands, while the theory of evolution of man may not be taught in the
schools of the state, nothing contrary to that theory is required to be taught. It could scarcely be
said that the statutory scriptural reading just mentioned would amount to teaching of a contrary
theory.
Our school authorities are therefore quite free to determine how they shall act in this state
of the law. Those in charge of the educational affairs of the state are men and women of discernment and culture. If they believe that the teaching of the science of biology has been so hampered
by chapter 27 of the Acts of 1925 as to render such an effort no longer desirable, this course of
study may be entirely omitted from the curriculum of our schools. If this be regarded as a misfortune, it must be charged to the Legislature. It should be repeated that the act of 1925 deals
with nothing but the evolution of man from a lower order of animals.
It is not necessary now to determine the exact scope of the religious preference clause of the
Constitution and other language of that section. The situation does not call for such an attempt.
Section 3 of article 1 is binding alike on the Legislature and the school authorities. So far we are
clear that the Legislature has not crossed these constitutional limitations. If hereafter the school
authorities should go beyond such limits, a case can then be brought to the courts.
Much has been said in argument about the motives of the Legislature in passing this act.
But the validity of a statute must be determined by its natural and legal effect, rather than proclaimed motives. Lochner v. New York, 198 U. S. 45….
This record discloses that the jury found the defendant below guilty, but did not assess the
fine. The trial judge himself undertook to impose the minimum fine of $100 authorized by the
statute. This was error. Under section 14 of article 6 of the Constitution of Tennessee, a fine in
excess of $50 must be assessed by a jury. The statute before us does not permit the imposition
of a smaller fine than $100.
Since a jury alone can impose the penalty this act requires, and as a matter of course no
different penalty can be inflicted, the trial judge exceeded his jurisdiction in levying this fine, and
we are without power to correct his error. The judgment must accordingly be reversed. Upchurch v. State, 153 Tenn. 198.
The court is informed that the plaintiff in error is no longer in the service of the state. We
see nothing to be gained by prolonging the life of this bizarre case. On the contrary, we think
the peace and dignity of the state, which all criminal prosecutions are brought to redress, will be
the better conserved by the entry of a nolle prosequi [“we shall no longer prosecute”] herein.
Such a course is suggested to the Attorney General.

Scopes v. State, 1 Smith (TN) 105 (Tenn. 1927)

Electronic copy available at: https://ssrn.com/abstract=3903347

88 Religion in the Law
Mr. Justice SWIGGART took no part in the decision. He came on this bench upon the death of
Mr. Justice HALL, after the argument and submission hereof.
COOK, J., concurs.
CHAMBLISS, J. (concurring).
…Two theories of organic evolution are well recognized, one the theistic, which not only
concedes, but maintains, consistently with the Bible story, that “the Lord God formed man of
the dust of the earth, and breathed into his nostrils the breath of life, and man became a living
soul.” This is the theory advanced eloquently by learned counsel for Scopes, and held to by
numerous outstanding scientists of the world. The other theory is known as the materialistic,
which denies that God created man, that He was the first cause, and seeks in shadowy uncertainties for the origin of life. The act before us, as I view it, prohibits the teaching in public
schools of the state of this latter theory, inconsistent, not only with the common belief of mankind of every clime and creed and “religious establishment,” even those that reject Christ or
Judaism, and look through Buddha or Mohammed to God, but inconsistent also with our Constitution and the fundamental declaration lying back of it, through all of which runs recognition
of and appeal to “God,” and a life to come.
The Declaration of Independence opens with a reference to “the laws of nature and nature’s
God,” and holds this truth “to be self–evident, that all men are created equal, that they are
endowed by their Creator,” etc., and concludes “with a firm reliance on the protection of Divine
Providence.” The Articles of Confederation and Perpetual Union read, “And whereas, it hath
pleased the Great Governor of the world.” And so section 3 of article 1 of the Constitution of
this state, which declares that “no preference shall ever be given, by law, to any religious establishment,” opens with the declaration “that all men have a natural and indefeasible right to
worship Almighty God,” while section 2 of article 9 declares that “no person who denies the
being of God, or a future state of rewards and punishments, shall hold any office in the civil
department of this state.” That the Legislature may prohibit the teaching of the future citizens
and office holders to the state a theory which denies the Divine Creator will hardly be denied.
…[W]hat the act aims at and effects is the prohibition of the teaching of any such theory
only as denies that man was divinely created according to the Bible story, however this story
may be interpreted as to details. So long as the story as told in the Bible is so construed as to
recognize the divine creation of man, these words have no limiting effect upon the central and
essential object of the act as hereinbefore suggested––to restrain the inculcation into the minds
of pupils of the public schools of any theory that denies the divine creation of man, and on the
contrary traces his origin, in exclusion of the divine, to a lower order of animal life. It is this
materialistic teaching which is denounced, and, so construed, the act may clearly be sustained,
negative only as it is, first, of the right to teach in the public schools a denial of the existence,
recognized by our Constitution, of the Creator of all mankind; and, second, of the right to teach
any theory which involves the support or advocacy of either, or any, religious dogma or view….
Conceding that “the theory of evolution is altogether essential to the teaching of biology
and its kindred sciences,” it will not be contended by Dr. Reinke, or by learned counsel quoting
from him, that the theory of evolution essentially involves the denial of the divine creation of
man, and that, when construed to prohibit such a denial only, the act is objectionable as denying
to “the teacher of biology the use of the most fundamental generalization of his science.” …
The teaching of all sciences may have full legitimate sway, with the restriction only that the
teaching shall not convey a denial of man’s divine origin––God as his Creator. The theories of
Drummond, Winchell, Fiske, Hibbens, Millikan, Kenn, Merriam, Angell, Cannon Barnes, and
a multitude of others, whose names are invoked in argument and brief, do not deny the story of

Scopes v. State, 1 Smith (TN) 105 (Tenn. 1927)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 89
the divine creation of man as taught in the Bible, evolutionists though they be, but, construing
the Scripture for themselves in the light of their learning, accept it as true and their teaching
would not come under the ban of this act.
Much that has been said here bears directly upon the contention that section 3, art. 1, of
our Constitution is violated, in that a preference is given by law to those “religious establishments which have as one of their tenets or dogmas the instantaneous creation of man.” As was
said by Chief Justice GREEN, the act gives no preference to any particular religious establishment. The doctrine or tenet of the instantaneous creation of man is not set forth or preferred
over other conceptions. It is too well established for argument that “the story of the divine creation of man as taught in the Bible” is accepted––not “denied”––by millions of men and women
who do not interpret it as teaching instantaneous creation, who hold with the Psalmist that “a
thousand years in thy sight are but as yesterday when it is past,” as but a day. It follows that to
forbid the teaching of a denial of the biblical account of divine creation does not, expressly or
by fair implication, involve acceptance or approval of instantaneous creation, held to by some
literalists. One is not prohibited by this act from teaching, either that “days,” as used in the book
of Genesis, means days of 24 hours, the literalist view, or days of “a thousand years” or more,
as held by liberalists, so long as the teaching does not exclude God as the author of human life.
Considering the caption and body of this act as a whole, it is seen to be clearly negative
only, not affirmative. It requires nothing to be taught. It prohibits merely. And it prohibits, not
the teaching of any theory of evolution, but that theory (of evolution) only that denies, takes
issue with, positively disaffirms, the creation of man by God (as the Bible teaches), and that,
instead of being so created, he is a product of, springs from, a lower order of animals. No authority is recognized or conferred by the laws of this state for the teaching in the public schools,
on the one hand, of the Bible, or any of its doctrines or dogmas, and this act prohibits the teaching on the other hand of any denial thereof. It is purely an act of neutrality.
Ceaseless and irreconcilable controversy exists among our citizens and taxpayers, having
equal rights, touching matters of religious faith, and it is within the power of the Legislature to
declare that the subject shall be excluded from the tax–supported institutions, that the state shall
stand neutral, rendering “unto Cæsar the things which be Cæsar’s and unto God the things
which be God’s,” and insuring the completeness of separation of church and state….
McKINNEY, J. (dissenting).
An elemental rule of statutory construction, which is well stated by Mr. Justice Sutherland
in delivering the opinion of the Supreme Court of the United States in Connally v. General Construction Co., 269 U. S. 385, is as follows:
the terms of a penal statute creating a new offense must be sufficiently explicit
to inform those who are subject to it what conduct on their part will render
them liable to its penalties…; and a statute which [is] so vague that men of
common intelligence must necessarily guess at its meaning and differ as to its
application violates the first essential of due process of law.
Applying the foregoing rule to the statute here invoked, I am of the opinion that it is invalid
for uncertainty of meaning. I therefore respectfully dissent from the contrary holding of my associates.

Scopes v. State, 1 Smith (TN) 105 (Tenn. 1927)

Electronic copy available at: https://ssrn.com/abstract=3903347

90 Religion in the Law
354 U.S. 476
Supreme Court of the United States

Roth v. United States
June 24, 1957
Mr. Justice BRENNAN delivered the opinion of the Court.
The constitutionality of a criminal obscenity statute is the question in each of these cases. In
Roth, the primary constitutional question is whether the federal obscenity statute violates the
provision of the First Amendment that “Congress shall make no law … abridging the freedom
of speech, or of the press.” In Alberts, the primary constitutional question is whether the obscenity provisions of the California Penal Code invade the freedoms of speech and press as they
may be incorporated in the liberty protected from state action by the Due Process Clause of the
Fourteenth Amendment.
Other constitutional questions are: whether these statutes violate due process, because too
vague to support conviction for crime; whether power to punish speech and press offensive to
decency and morality is in the States alone, so that the federal obscenity statute violates the Ninth
and Tenth Amendments (raised in Roth); and whether Congress, by enacting the federal obscenity statute, under the power delegated by Art. I, s 8, cl. 7, to establish post offices and post roads,
pre-empted the regulation of the subject matter (raised in Alberts).
Roth conducted a business in New York in the publication and sale of books, photographs
and magazines. He used circulars and advertising matter to solicit sales. He was convicted by a
jury in the District Court for the Southern District of New York upon 4 counts of a 26-count
indictment charging him with mailing obscene circulars and advertising, and an obscene book,
in violation of the federal obscenity statute. His conviction was affirmed by the Court of Appeals
for the Second Circuit. We granted certiorari.
Alberts conducted a mail-order business from Los Angeles. He was convicted by the Judge
of the Municipal Court of the Beverly Hills Judicial District (having waived a jury trial) under a
misdemeanor complaint which charged him with lewdly keeping for sale obscene and indecent
books, and with writing, composing and publishing an obscene advertisement of them, in violation of the California Penal Code. The conviction was affirmed by the Appellate Department
of the Superior Court of the State of California in and for the County of Los Angeles.
The dispositive question is whether obscenity is utterance within the area of protected
speech and press. Although this is the first time the question has been squarely presented to this
Court, either under the First Amendment or under the Fourteenth Amendment, expressions
found in numerous opinions indicate that this Court has always assumed that obscenity is not
protected by the freedoms of speech and press. …
The guaranties of freedom of expression in effect in 10 of the 14 States which by 1792 had
ratified the Constitution, gave no absolute protection for every utterance. Thirteen of the 14
States provided for the prosecution of libel, and all of those States made either blasphemy or
profanity, or both, statutory crimes. As early as 1712, Massachusetts made it criminal to publish
“any filthy, obscene, or profane song, pamphlet, libel or mock sermon” in imitation or mimicking of religious services…. Thus, profanity and obscenity were related offenses.
In light of this history, it is apparent that the unconditional phrasing of the First Amendment
was not intended to protect every utterance. This phrasing did not prevent this Court from concluding that libelous utterances are not within the area of constitutionally protected speech.

Roth v. United States, 354 U.S. 476 (1957)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 91
Beauharnais v. People of State of Illinois, 343 U.S. 250, 266. At the time of the adoption of the
First Amendment, obscenity law was not as fully developed as libel law, but there is sufficiently
contemporaneous evidence to show that obscenity, too, was outside the protection intended for
speech and press.
The protection given speech and press was fashioned to assure unfettered interchange of
ideas for the bringing about of political and social changes desired by the people. This objective
was made explicit as early as 1774 in a letter of the Continental Congress to the inhabitants of
Quebec:
The last right we shall mention, regards the freedom of the press. The importance of this consists, besides the advancement of truth, science, morality,
and arts in general, in its diffusion of liberal sentiments on the administration
of Government, its ready communication of thoughts between subjects, and
its consequential promotion of union among them, whereby oppressive officers are shamed or intimidated, into more honourable and just modes of conducting affairs.’ 1 Journals of the Continental Congress 108 (1774).
All ideas having even the slightest redeeming social importance—unorthodox ideas, controversial ideas, even ideas hateful to the prevailing climate of opinion—have the full protection
of the guaranties, unless excludable because they encroach upon the limited area of more important interests. But implicit in the history of the First Amendment is the rejection of obscenity
as utterly without redeeming social importance. This rejection for that reason is mirrored in the
universal judgment that obscenity should be restrained, reflected in the international agreement
of over 50 nations, in the obscenity laws of all of the 48 States, and in the 20 obscenity laws
enacted by the Congress from 1842 to 1956. This is the same judgment expressed by this Court
in Chaplinsky v. New Hampshire, 315 U.S. 568, 571—572:
There are certain well-defined and narrowly limited classes of speech, the prevention and punishment of which have never been thought to raise any Constitutional problem. These include the lewd and obscene… It has been well
observed that such utterances are no essential part of any exposition of ideas,
and are of such slight social value as a step to truth that any benefit that may
be derived from them is clearly outweighed by the social interest in order and
morality.
We hold that obscenity is not within the area of constitutionally protected speech or press.
It is strenuously urged that these obscenity statutes offend the constitutional guaranties because they punish incitation to impure sexual thoughts, not shown to be related to any overt
antisocial conduct which is or may be incited in the persons stimulated to such thoughts. In
Roth, the trial judge instructed the jury: “The words ‘obscene, lewd and lascivious’ as used in
the law, signify that form of immorality which has relation to sexual impurity and has a tendency
to excite lustful thoughts.” In Alberts, the trial judge applied the test laid down in People v.
Wepplo, 178 P.2d 853, 855, namely, whether the material has “a substantial tendency to deprave or corrupt its readers by inciting lascivious thoughts or arousing lustful desires.” It is insisted that the constitutional guaranties are violated because convictions may be had without
proof either that obscene material will perceptibly create a clear and present danger of antisocial
conduct, or will probably induce its recipients to such conduct. But, in light of our holding that
obscenity is not protected speech, the complete answer to this argument is in the holding of this
Court in Beauharnais v. People of State of Illinois, 343 U.S. at 266:
Libelous utterances not being within the area of constitutionally protected
speech, it is unnecessary, either for us or for the State courts, to consider the
issues behind the phrase “clear and present danger.” Certainly no one would

Roth v. United States, 354 U.S. 476 (1957)

Electronic copy available at: https://ssrn.com/abstract=3903347

92 Religion in the Law
contend that obscene speech, for example, may be punished only upon a
showing of such circumstances. Libel, as we have seen, is in the same class.
However, sex and obscenity are not synonymous. Obscene material is material which deals
with sex in a manner appealing to prurient interest. The portrayal of sex, e.g., in art, literature
and scientific works, is not itself sufficient reason to deny material the constitutional protection
of freedom of speech and press. Sex, a great and mysterious motive force in human life, has
indisputably been a subject of absorbing interest to mankind through the ages; it is one of the
vital problems of human interest and public concern….
The fundamental freedom of speech and press have contributed greatly to the development
and well-being of our free society and are indispensable to its continued growth. Ceaseless vigilance is the watchword to prevent their erosion by Congress or by the States. The door barring
federal and state intrusion into this area cannot be left ajar; it must be kept tightly closed and
opened only the slightest crack necessary to prevent encroachment upon more important interests. It is therefore vital that the standards for judging obscenity safeguard the protection of
freedom of speech and press for material which does not treat sex in a manner appealing to
prurient interest.
The early leading standard of obscenity allowed material to be judged merely by the effect
of an isolated excerpt upon particularly susceptible persons. Regina v. Hicklin, (1868). Some
American courts adopted this standard but later decisions have rejected it and substituted this
test: whether to the average person, applying contemporary community standards, the dominant theme of the material taken as a whole appeals to prurient interest. The Hicklin test, judging obscenity by the effect of isolated passages upon the most susceptible persons, might well
encompass material legitimately treating with sex, and so it must be rejected as unconstitutionally restrictive of the freedoms of speech and press. On the other hand, the substituted standard
provides safeguards adequate to withstand the charge of constitutional infirmity.
Both trial courts below sufficiently followed the proper standard. Both courts used the
proper definition of obscenity….
It is argued that the statutes do not provide reasonably ascertainable standards of guilt and
therefore violate the constitutional requirements of due process. Winters v. People of State of
New York, 333 U.S. 507. The federal obscenity statute makes punishable the mailing of material
that is “obscene, lewd, lascivious, or filthy or other publication of an indecent character.” The
California statute makes punishable the keeping for sale or advertising material that is “obscene
or indecent.” The thrust of the argument is that these words are not sufficiently precise because
they do not mean the same thing to all people, all the time, everywhere.
Many decisions have recognized that these terms of obscenity statutes are not precise. This
Court, however, has consistently held that lack of precision is not itself offensive to the requirements of due process. “(T)he Constitution does not require impossible standards”; all that is
required is that the language “conveys sufficienty definite warning as to the proscribed conduct
when measured by common understanding and practices.” United States v. Petrillo, 332 U.S. 1,
7—8…. That there may be marginal cases in which it is difficult to determine the side of the line
on which a particular fact situation falls is no sufficient reason to hold the language too ambiguous to define a criminal offense….
In summary, then, we hold that these statutes, applied according to the proper standard for
judging obscenity, do not offend constitutional safeguards against convictions based upon protected material, or fail to give mean in acting adequate notice of what is prohibited….
The judgments are affirmed.

Roth v. United States, 354 U.S. 476 (1957)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 93
Mr. Chief Justice WARREN, concurring in the result.
I agree with the result reached by the Court in these cases, but, because we are operating in
a field of expression and because broad language used here may eventually be applied to the arts
and sciences and freedom of communication generally, I would limit our decision to the facts
before us and to the validity of the statutes in question as applied.
Appellant Alberts was charged with willfully, unlawfully and lewdly disseminating obscene
matter. Obscenity has been construed by the California courts to mean having a substantial
tendency to corrupt by arousing lustful desires. People v. Wepplo, 178 P.2d 853. Petitioner Roth
was indicted for unlawfully, willfully and knowingly mailing obscene material that was calculated to corrupt and debauch the minds and morals of those to whom it was sent. Each was
accorded all the protections of a criminal trial. Among other things, they contend that the statutes under which they were convicted violate the constitutional guarantees of freedom of speech,
press and communication.
That there is a social problem presented by obscenity is attested by the expression of the
legislatures of the forty-eight States as well as the Congress. To recognize the existence of a problem, however, does not require that we sustain any and all measures adopted to meet that problem. The history of the application of laws designed to suppress the obscene demonstrates convincingly that the power of government can be invoked under them against great art or literature, scientific treatises, or works exciting social controversy. Mistakes of the past prove that
there is a strong countervailing interest to be considered in the freedoms guaranteed by the First
and Fourteenth Amendments.
The line dividing the salacious or pornographic from literature or science is not straight and
unwavering. Present laws depend largely upon the effect that the materials may have upon those
who receive them. It is manifest that the same object may have a different impact, varying according to the part of the community it reached. But there is more to these cases. It is not the
book that is on trial; it is a person. The conduct of the defendant is the central issue, not the
obscenity of a book or picture. The nature of the materials is, of course, relevant as an attribute
of the defendant’s conduct, but the materials are thus placed in context from which they draw
color and character. A wholly different result might be reached in a different setting.
…Under the California law, the prohibited activity must be done “willfully and lewdly.”
The federal statute limits the crime to acts done “knowingly.” In his charge to the jury, the district judge stated that the matter must be “calculated” to corrupt or debauch. The defendants in
both these cases were engaged in the business of purveying textual or graphic matter openly
advertised to appeal to the erotic interest of their customers. They were plainly engaged in the
commercial exploitation of the morbid and shameful craving for materials with prurient effect.
I believe that the State and Federal Governments can constitutionally punish such conduct. That
is all that these cases present to us, and that is all we need to decide….
Mr. Justice HARLAN, concurring in the result in No. 61, and dissenting in No. 582.
I regret not to be able to join the Court’s opinion. I cannot do so because I find lurking
beneath its disarming generalizations a number of problems which not only leave me with serious misgivings as to the future effect of today’s decisions, but which also, in my view, call for
different results in these two cases.
…[T]he problem presented by these cases is how far, and on what terms, the state and federal governments have power to punish individuals for disseminating books considered to be
undesirable because of their nature or supposed deleterious effect upon human conduct. Proceeding from the premise that “no issue is presented in either case, concerning the obscenity of
the material involved,” the Court finds the “dispositive question” to be “whether obscenity is
utterance within the area of protected speech and press,” and then holds that “obscenity” is not

Roth v. United States, 354 U.S. 476 (1957)

Electronic copy available at: https://ssrn.com/abstract=3903347

94 Religion in the Law
so protected because it is “utterly without redeeming social importance.” This sweeping formula
appears to me to beg the very question before us. The Court seems to assume that “obscenity”
is a peculiar genus of “speech and press,” which is as distinct, recognizable, and classifiable as
poison ivy is among other plants. On this basis the constitutional question before us simply
becomes, as the Court says, whether “obscenity,” as an abstraction, is protected by the First and
Fourteenth Amendments, and the question whether a particular book may be suppressed becomes a mere matter of classification, of “fact,” to be entrusted to a fact-finder and insulated
from independent constitutional judgment.
…Every communication has an individuality and “value” of its own. The suppression of a
particular writing or other tangible form of expression is, therefore, an individual matter, and in
the nature of things every such suppression raises an individual constitutional problem, in which
a reviewing court must determine for itself whether the attacked expression is suppressable
within constitutional standards….
I do not think that reviewing courts can escape this responsibility by saying that the trier of
the facts, be it a jury or a judge, has labeled the questioned matter as “obscene,” for, if “obscenity” is to be suppressed, the question whether a particular work is of that character involves not
really an issue of fact but a question of constitutional judgment of the most sensitive and delicate
kind. Many juries might find that Joyce’s Ulysses or Bocaccio’s “Decameron” was obscene, and
yet the conviction of a defendant for selling either book would raise, for me, the gravest constitutional problems, for no such verdict could convince me, without more, that these books are
“utterly without redeeming social importance.” ...
I concur in the judgment of the Court in No. 61, Alberts v. People of State of California.
The question in this case is whether the defendant was deprived of liberty without due process of law when he was convicted for selling certain materials found by the judge to be obscene
because they would have a “tendency to deprave or corrupt its readers by exciting lascivious
thoughts or arousing lustful desire.”
In judging the constitutionality of this conviction, we should remember that our function in
reviewing state judgments under the Fourteenth Amendment is a narrow one. … The States’
power to make printed words criminal is … confined by the Fourteenth Amendment, but only
insofar as such power is inconsistent with our concepts of “ordered liberty.” Palko v. State of
Connecticut, 302 U.S. 319, 324—325.
What, then, is the purpose of this California statute? Clearly the state legislature has made
the judgment that printed words can “deprave or corrupt” the reader—that words can incite to
anti-social or immoral action. The assumption seems to be that the distribution of certain types
of literature will induce criminal or immoral sexual conduct. It is well known, of course, that
the validity of this assumption is a matter of dispute among critics, sociologists, psychiatrists,
and penologists. There is a large school of thought, particularly in the scientific community,
which denies any causal connection between the reading of pornography and immorality, crime,
or delinquency. Others disagree. …[However,] nothing in the Constitution requires California
to accept as truth the most advanced and sophisticated psychiatric opinion. It seems to me clear
that it is not irrational, in our present state of knowledge, to consider that pornography can
induce a type of sexual conduct which a State may deem obnoxious to the moral fabric of society. In fact the very division of opinion on the subject counsels us to respect the choice made by
the State.
Furthermore, even assuming that pornography cannot be deemed ever to cause, in an immediate sense, criminal sexual conduct, other interests within the proper cognizance of the States
may be protected by the prohibition placed on such materials. The State can reasonably draw
the inference that over a long period of time the indiscriminate dissemination of materials, the
essential character of which is to degrade sex, will have an eroding effect on moral standards.

Roth v. United States, 354 U.S. 476 (1957)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 95
And the State has a legitimate interest in protecting the privacy of the home against invasion of
unsolicited obscenity.
…Since the domain of sexual morality is pre-eminently a matter of state concern, this Court
should be slow to interfere with state legislation calculated to protect that morality. It seems to
me that nothing in the broad and flexible command of the Due Process Clause Forbids California to prosecute one who sells books whose dominant tendency might be to “deprave or corrupt” a reader. I agree with the Court, of course, that the books must be judged as a whole and
in relation to the normal adult reader.
…And so, in the final analysis, I concur in the judgment because, upon an independent
perusal of the material involved, and in light of the considerations discussed above, I cannot say
that its suppression would so interfere with the communication of “ideas” in any proper sense
of that term that it would offend the Due Process Clause….
I dissent in No. 582, Roth v. United States.
We are faced here with the question whether the federal obscenity statute, as construed and
applied in this case, violates the First Amendment to the Constitution. To me, this question is of
quite a different order than one where we are dealing with state legislation under the Fourteenth
Amendment. I do not think it follows that state and federal powers in this area are the same,
and that just because the State may suppress a particular utterance, it is automatically permissible for the Federal Government to do the same….
The Constitution differentiates between those areas of human conduct subject to the regulation of the States and those subject to the powers of the Federal Government…. Whether a
particular limitation on speech or press is to be upheld because it subserves a paramount governmental interest must, to a large extent, I think, depend on whether that government has,
under the Constitution, a direct substantive interest, that is, the power to act, in the particular
area involved.
…[The] interests which obscenity statutes purportedly protect are primarily entrusted to the
care, not of the Federal Government, but of the States. Congress has no substantive power over
sexual morality. Such powers as the Federal Government has in this field are but incidental to
its other powers, here the postal power, and are not of the same nature as those possessed by the
States, which bear direct responsibility for the protection of the local moral fabric….
Not only is the federal interest in protecting the Nation against pornography attenuated,
but the dangers of federal censorship in this field are far greater than anything the States may
do. … Different States will have different attitudes toward the same work of literature. The same
book which is freely read in one State might be classed as obscene in another. And it seems to
me that no overwhelming danger to our freedom to experiment and to gratify our tastes in
literature is likely to result from the suppression of a borderline book in one of the States, so
long as there is no uniform nation-wide suppression of the book, and so long as other States are
free to experiment with the same or bolder books.
Quite a different situation is presented, however, where the Federal Government imposes
the ban. The danger is perhaps not great if the people of one State, through their legislature,
decide that Lady Chatterley’s Lover goes so far beyond the acceptable standards of candor that
it will be deemed offensive and non-sellable, for the State next door is still free to make its own
choice. At least we do not have one uniform standard. But the dangers to free thought and
expression are truly great if the Federal Government imposes a blanket ban over the Nation on
such a book. The prerogative of the States to differ on their ideas of morality will be destroyed,
the ability of States to experiment will be stunted….
…Moreover, in no event do I think that the limited federal interest in this area can extend
to mere “thoughts.” The Federal Government has no business [under the First Amendment],

Roth v. United States, 354 U.S. 476 (1957)

Electronic copy available at: https://ssrn.com/abstract=3903347

96 Religion in the Law
whether under the postal or commerce power, to bar the sale of books because they might lead
to any kind of “thoughts.” …
Mr. Justice DOUGLAS, with whom Mr. Justice BLACK concurs, dissenting.
When we sustain these convictions, we make the legality of a publication turn on the purity
of thought which a book or tract instills in the mind of the reader. I do not think we can approve
that standard and be faithful to the command of the First Amendment, which by its terms is a
restraint on Congress and which by the Fourteenth is a restraint on the States.
In the Roth case the trial judge charged the jury that the statutory words “obscene, lewd
and lascivious” describe “that form of immorality which has relation to sexual impurity and has
a tendency to excite lustful thoughts.” He stated that the term “filthy” in the statute pertains
“to that sort of treatment of sexual matters in such a vulgar and indecent way, so that it tends
to arouse a feeling of disgust and revulsion.” He went on to say that the material “must be
calculated to corrupt and debauch the minds and morals” of “the average person in the community” not those of any particular class. “You judge the circulars, pictures and publications
which have been put in evidence by present-day standards of the community. You may ask yourselves does it offend the common conscience of the community by presentday standards.”
The trial judge who, sitting without a jury, heard the Alberts case and the appellate court
that sustained the judgment of conviction, took California’s definition of “obscenity” from People v. Wepplo, 178 P.2d 853, 855. That case held that a book is obscene “if it has a substantial
tendency to deprave or corrupt its readers by inciting lascivious thoughts or arousing lustful
desire.”
By these standards punishment is inflicted for thoughts provoked, not for overt acts nor
antisocial conduct. This test cannot be squared with our decisions under the First Amendment.
Even the ill-starred Dennis case conceded that speech to be punishable must have some relation
to action which could be penalized by government. Dennis v. United States, 341 U.S. 494, 502—
511. This issue cannot be avoided by saying that obscenity is not protected by the First Amendment. The question remains, what is the constitutional test of obscenity?
The tests by which these convictions were obtained require only the arousing of sexual
thoughts. Yet the arousing of sexual thoughts and desires happens every day in normal life in
dozens of ways. Nearly 30 years ago a questionnaire sent to college and normal school women
graduates asked what things were most stimulating sexually. Of 409 replies, 9 said “music”; 18
said “pictures”; 29 said “dancing”; 40 said “drama”; 95 said “books”; and 218 said “man.”
Alpert, Judicial Censorship of Obscene Literature, 52 Harv.L.Rev. 40, 73.
The test of obscenity the Court endorses today gives the censor free range over a vast domain. To allow the State to step in and punish mere speech or publication that the judge or the
jury thinks has an undesirable impact on thoughts but that is not shown to be a part of unlawful
action is drastically to curtail the First Amendment….
As noted, the trial judge in the Roth case charged the jury in the alternative that the federal
obscenity statute outlaws literature dealing with sex which offends “the common conscience of
the community.” That standard is, in my view, more inimical still to freedom of expression.
The standard of what offends “the common conscience of the community” conflicts, in my
judgment, with the command of the First Amendment… Certainly that standard would not be
an acceptable one if religion, economics, polities or philosophy were involved. How does it become a constitutional standard when literature treating with sex is concerned?
Any test that turns on what is offensive to the community’s standards is too loose, too capricious, too destructive of freedom of expression to be squared with the First Amendment.
Under that test, juries can censor, suppress, and punish what they don’t like, provided the matter

Roth v. United States, 354 U.S. 476 (1957)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 97
relates to “sexual impurity” or has a tendency “to excite lustful thoughts.” This is community
censorship in one of its worst forms. It creates a regime where in the battle between the literati
and the Philistines, the Philistines are certain to win. If experience in this field teaches anything,
it is that censorship of obscenity has almost always been both irrational and indiscriminate….
I can understand (and at times even sympathize) with programs of civic groups and church
groups to protect and depend the existing moral standards of the community. I can understand
the motives of the Anthony Comstocks who would impose Victorian standards on the community. When speech alone is involved, I do not think that government, consistently with the First
Amendment, can become the sponsor of any of these movements. I do not think that government, consistently with the First Amendment, can throw its weight behind one school or another. Government should be concerned with antisocial conduct, not with utterances. Thus, if
the First Amendment guarantee of freedom of speech and press is to mean anything in this field,
it must allow protests even against the moral code that the standard of the day sets for the
community. In other words, literature should not be suppressed merely because it offends the
moral code of the censor….
Freedom of expression can be suppressed if, and to the extent that, it is so closely brigaded
with illegal action as to be an inseparable part of it…. As a people, we cannot afford to relax
that standard. For the test that suppresses a cheap tract today can suppress a literary gem tomorrow. All it need do is to incite a lascivious thought or arouse a lustful desire. The list of books
that judges or juries can place in that category is endless….

Roth v. United States, 354 U.S. 476 (1957)

Electronic copy available at: https://ssrn.com/abstract=3903347

98 Religion in the Law

413 U.S. 49
Supreme Court of the United States

Paris Adult Theatre I v. Slaton
June 21, 1973
Mr. Chief Justice BURGER delivered the opinion of the Court.
Petitioners are two Atlanta, Georgia, movie theaters and their owners and managers, operating in the style of “adult” theaters. On December 28, 1970, respondents, the local state district
attorney and the solicitor for the local state trial court, filed civil complaints in that court alleging
that petitioners were exhibiting to the public for paid admission two allegedly obscene films,
contrary to Georgia Code Ann. s 26—2101. The two films in question, “Magic Mirror” and
“It All Comes Out in the End,” depict sexual conduct characterized by the Georgia Supreme
Court as “hard core pornography” leaving “little to the imagination.”
Respondents’ complaints, made on behalf of the State of Georgia, demanded that the two
films be declared obscene and that petitioners be enjoined from exhibiting the films…. On January 13, 1971, 15 days after the proceedings began, the films were produced by petitioners at a
jury-waived trial. Certain photographs, also produced at trial, were stipulated to portray the
single entrance to both Paris Adult Theatre I and Paris Adult Theatre II as it appeared at the
time of the complaints. These photographs show a conventional, inoffensive theater entrance,
without any pictures, but with signs indicating that the theaters exhibit “Atlanta’s Finest Mature
Feature Films.” On the door itself is a sign saying: “Adult Theatre—You must be 21 and able
to prove it. If viewing the nude body offends you, Please Do Not Enter.”
The two films were exhibited to the trial court. … On April 12, 1971, the trial judge dismissed respondents’ complaints. He assumed “that obscenity is established,” but stated:
It appears to the Court that the display of these films in a commercial theatre,
when surrounded by requisite notice to the public of their nature and by reasonable protection against the exposure of these films to minors, is constitutionally permissible.
On appeal, the Georgia Supreme Court unanimously reversed. 228 Ga. 343. It … held that
the films were without protection under the First Amendment. …. After viewing the films, the
Georgia Supreme Court held that their exhibition should have been enjoined, stating:
The films in this case leave little to the imagination. It is plain what they purport to depict, that is, conduct of the most salacious character. We hold that
these films are also hard core pornography, and the showing of such films
should have been enjoined since their exhibition is not protected by the first
amendment.
It should be clear from the outset that we do not undertake to tell the States what they must
do, but rather to define the area in which they may chart their own course in dealing with obscene material. This Court has consistently held that obscene material is not protected by the
First Amendment…. Miller v. California, 413 U.S. 15, at 23—25; Kois v. Wisconsin, 408 U.S.
229, 230 (1972); United States v. Reidel, 402 U.S. at 354; and Roth v. United States, 354 U.S.
476, 485 (1957). [Note: Paris Adult Theatre and Miller were decided on the same day.]
Georgia case law permits a civil injunction of the exhibition of obscene materials. ... While
this procedure is civil in nature, and does not directly involve the state criminal statute proscribing exhibition of obscene material, the Georgia case law permitting civil injunction does adopt

Paris Adult Theatre I v. Slaton, 413 U.S. 49 (1973)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 99
the definition of “obscene materials” used by the criminal statute. Today, in Miller v. California,
we have sought to clarify the constitutional definition of obscene material subject to regulation
by the States, and we vacate and remand this case for reconsideration in light of Miller….
We categorically disapprove the theory, apparently adopted by the trial judge, that obscene,
pornographic films acquire constitutional immunity from state regulation simply because they
are exhibited for consenting adults only. This holding was properly rejected by the Georgia Supreme Court. Although we have often pointedly recognized the high importance of the state
interest in regulating the exposure of obscene materials to juveniles and unconsenting adults …
this Court has never declared these to be the only legitimate state interests permitting regulation
of obscene material. The States have a long-recognized legitimate interest in regulating the use
of obscene material in local commerce and in all places of public accommodation, as long as
these regulations do not run afoul of specific constitutional prohibitions.…
In particular, we hold that there are legitimate state interests at stake in stemming the tide
of commercialized obscenity, even assuming it is feasible to enforce effective safeguards against
exposure to juveniles and to passersby. Rights and interests “other than those of the advocates
are involved.” Breard v. Alexandria, 341 U.S. 622, 642 (1951). These include the interest of the
public in the quality of life and the total community environment, the tone of commerce in the
great city centers, and, possibly, the public safety itself. The Hill-Link Minority Report of the
Commission on Obscenity and Pornography indicates that there is at least an arguable correlation between obscene material and crime. Quite apart from sex crimes, however, there remains
one problem of large proportions aptly described by [Yale Law] Professor [Alexander] Bickel:
It concerns the tone of the society, the mode, or to use terms that have perhaps
greater currency, the style and quality of life, now and in the future. A man
may be entitled to read an obscene book in his room, or expose himself indecently there…. We should protect his privacy. But if he demands a right to
obtain the books and pictures he wants in the market, and to foregather in
public places—discreet, if you will, but accessible to all—with others who
share his tastes, then to grant him his right is to affect the world about the rest
of us, and to impinge on other privacies. Even supposing that each of us can,
if he wishes, effectively avert the eye and stop the ear (which, in truth, we
cannot), what is commonly read and seen and heard and done intrudes upon
us all, want it or not.
As Mr. Chief Justice Warren stated, there is a “right of the Nation and of the States to
maintain a decent society,” Jacobellis v. Ohio, 378 U.S. 184, 199 (1964) (dissenting opinion)….
But, it is argued, there are no scientific data which conclusively demonstrate that exposure
to obscene material adversely affects men and women or their society. It is urged on behalf of
the petitioners that, absent such a demonstration, and kind of state regulation is “impermissible.” We reject this argument. It is not for us to resolve empirical uncertainties underlying state
legislation, save in the exceptional case where that legislation plainly impinges upon rights protected by the Constitution itself. … Although there is no conclusive proof of a connection between antisocial behavior and obscene material, the legislature of Georgia could quite reasonably determine that such a connection does or might exist. In deciding Roth, this Court implicitly
accepted that a legislature could legitimately act on such a conclusion to protect “the social
interest in order and morality.” Roth v. United States, 354 U.S. at 485….
From the beginning of civilized societies, legislators and judges have acted on various unprovable assumptions. Such assumptions underlie much lawful state regulation of commercial
and business affairs. ... Understandably those who entertain an absolutist view of the First
Amendment find it uncomfortable to explain why rights of association, speech, and press should
be severely restrained in the marketplace of goods and money, but not in the marketplace of

Paris Adult Theatre I v. Slaton, 413 U.S. 49 (1973)

Electronic copy available at: https://ssrn.com/abstract=3903347

100 Religion in the Law
pornography. … The fact that a congressional directive reflects unprovable assumptions about
what is good for the people, including imponderable aesthetic assumptions, is not a sufficient
reason to find that statute unconstitutional.
If we accept the unprovable assumption that a complete education requires the reading of
certain books, see Board of Education v. Allen, 392 U.S. 236, 245 (1968) … and the well nigh
universal belief that good books, plays, and art lift the spirit, improve the mind, enrich the human personality, and develop character, can we then say that a state legislature may not act on
the corollary assumption that commerce in obscene books, or public exhibitions focused on
obscene conduct, have a tendency to exert a corrupting and debasing impact leading to antisocial behavior? “Many of these effects may be intangible and indistinct, but they are nonetheless
real.” American Power & Light Co. v. SEC, 329 U.S. at 103. Mr. Justice Cardozo said that all
laws in Western civilization are “guided by a robust common sense…” Steward Machine Co. v.
Davis, 301 U.S. 548, 590 (1937). The sum of experience, including that of the past two decades,
affords an ample basis for legislatures to conclude that a sensitive, key relationship of human
existence, central to family life, community welfare, and the development of human personality,
can be debased and distorted by crass commercial exploitation of sex. Nothing in the Constitution prohibits a State from reaching such a conclusion and acting on it legislatively simply because there is no conclusive evidence or empirical data….
The States, of course, may follow such a “laissez-faire” policy and drop all controls on
commercialized obscenity, if that is what they prefer, just as they can ignore consumer protection
in the marketplace, but nothing in the Constitution compels the States to do so with regard to
matters falling within state jurisdiction. … “We do not sit as a superlegislature to determine the
wisdom, need, and propriety of laws that touch economic problems, business affairs, or social
conditions.” Griswold v. Connecticut, 381 U.S. 479, 482 (1965)….
Even assuming that petitioners have vicarious standing to assert potential customers’ rights,
it is unavailing to compare a theater, open to the public for a fee, with the private home of
Stanley v. Georgia, 394 U.S. at 568, and the marital bedroom of Griswold v. Connecticut, 381
U.S. at 485—486. This Court, has, on numerous occasions, refused to hold that commercial
ventures such as a motion-picture house are “private” for the purpose of civil rights litigation
and civil rights statutes. … The Civil Rights Act of 1964 specifically defines motion-picture
houses and theaters as places of “public accommodation” covered by the Act as operations
affecting commerce.
Our prior decisions recognizing a right to privacy guaranteed by the Fourteenth Amendment included only personal rights that can be deemed “fundamental” or “implicit in the concept of ordered liberty.” Palko v. Connecticut, 302 U.S. 319, 325 (1937); Roe v. Wade, 410 U.S.
113, 152 (1973). This privacy right encompasses and protects the personal intimacies of the
home, the family, marriage, motherhood, procreation, and child rearing. … Nothing, however,
in this Court’s decisions intimates that there is any “fundamental” privacy right “implicit in the
concept of ordered liberty” to watch obscene movies in places of public accommodation. … The
idea of a “privacy” right and a place of public accommodation are, in this context, mutually
exclusive….
It is also argued that the State has no legitimate interest in “control (of) the moral content
of a person’s thoughts,” Stanley v. Georgia, 394 U.S. at 565, and we need not quarrel with this.
But we reject the claim that the State of Georgia is here attempting to control the minds or
thoughts of those who patronize theaters. Preventing unlimited display or distribution of obscene material, which by definition lacks any serious literary, artistic, political, or scientific value
as communication, Miller v. California, 413 U.S. at 24, 34, is distinct from a control of reason
and the intellect…. The fantasies of a drug addict are his own and beyond the reach of government, but government regulation of drug sales is not prohibited by the Constitution. Cf. United
States v. Reidel, 402 U.S. at 359—360 (Harlan, J., concurring).

Paris Adult Theatre I v. Slaton, 413 U.S. 49 (1973)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 101
Finally, petitioners argue that conduct which directly involves ‘consenting adults’ only has,
for that sole reason, a special claim to constitutional protection. Our Constitution establishes a
broad range of conditions on the exercise of power by the States, but for us to say that our
Constitution incorporates the proposition that conduct involving consenting adults only is always beyond state regulation, is a step we are unable to take. Commercial exploitation of depictions, descriptions, or exhibitions of obscene conduct on commercial premises open to the
adult public falls within a State’s broad power to regulate commerce and protect the public
environment. The issue in this context goes beyond whether someone, or even the majority,
considers the conduct depicted as “wrong” or “sinful.” The States have the power to make a
morally neutral judgment that public exhibition of obscene material, or commerce in such material, has a tendency to injure the community as a whole, to endanger the public safety, or to
jeopardize in Mr. Chief Justice Warren’s words, the States’ “right . . . to maintain a decent society.”
To summarize, we have today reaffirmed the basic holding of Roth v. United States, that
obscene material has no protection under the First Amendment. … In this case we hold that the
States have a legitimate interest in regulating commerce in obscene material and in regulating
exhibition of obscene material in places of public accommodation, including so-called “adult”
theaters from which minors are excluded. In light of these holdings, nothing precludes the State
of Georgia from the regulation of the allegedly obscene material exhibited in Paris Adult Theatre
I or II, provided that the applicable Georgia law, as written or authoritatively interpreted by the
Georgia courts, meets the First Amendment standards set forth in Miller v. California, 413 U.S.
at 23—25,. The judgment is vacated and the case remanded to the Georgia Supreme Court for
further proceedings not inconsistent with this opinion and Miller v. California….
Mr. Justice DOUGLAS, dissenting.
…I [am] convinced that the creation of the “obscenity” exception to the First Amendment
was a legislative and judicial tour de force; that if we were to have such a regime of censorship
and punishment, it should be done by constitutional amendment.
People are, of course, offended by many offerings made by merchants in this area. They are
also offended by political pronouncements, sociological themes, and by stories of official misconduct. The list of activities and publications and pronouncements that offend someone is endless. Some of it goes on in private; some of it is inescapably public, as when a government official
generates crime, becomes a blatant offender of the moral sensibilities of the people, engages in
burglary, or breaches the privacy of the telephone, the conference room, or the home. [Note:
Douglas was alluding to President Richard Nixon’s Watergate scandal, then still ongoing.] Life
in this crowded modern technological world creates many offensive statements and many offensive deeds. There is no protection against offensive ideas, only against offensive conduct.
“Obscenity” at most is the expression of offensive ideas. There are regimes in the world
where ideas “offensive” to the majority (or at least to those who control the majority) are suppressed. There life proceeds at a monotonous pace. Most of us would find that world offensive.
One of the most offensive experiences in my life was a visit to a nation where bookstalls were
filled only with books on mathematics and books on religion.
I am sure I would find offensive most of the books and movies charged with being obscene.
But … I never read or see the materials coming to the Court under charges of “obscenity,”
because I have thought the First Amendment made it unconstitutional for me to act as a censor.
… I never supposed that government was permitted to sit in judgment on one’s tastes or beliefs—
save as they involved action within the reach of the police power of government.

Paris Adult Theatre I v. Slaton, 413 U.S. 49 (1973)

Electronic copy available at: https://ssrn.com/abstract=3903347

102 Religion in the Law
…I see no constitutional basis for fashioning a rule that makes a publisher, producer,
bookseller, librarian, or movie house operator criminally responsible, when he fails to take affirmative steps to protect the consumer against literature, books, or movies offensive* to those
who temporarily occupy the seats of the mighty….
Mr. Justice BRENNAN, with whom Mr. Justice STEWART and Mr. Justice MARSHALL join,
dissenting.
This case requires the Court to confront once again the vexing problem of reconciling state
efforts to suppress sexually oriented expression with the protections of the First Amendment, as
applied to the States through the Fourteenth Amendment. No other aspect of the First Amendment has, in recent years, demanded so substantial a commitment of our time, generated such
disharmony of views, and remained so resistant to the formulation of stable and manageable
standards. I am convinced that the approach initiated 16 years ago in Roth v. United States, 354
U.S. 476 (1957), and culminating in the Court’s decision today, cannot bring stability to this
area of the law without jeopardizing fundamental First Amendment values, and I have concluded that the time has come to make a significant departure from that approach….
The essence of our problem in the obscenity area is that we have been unable to provide
“sensitive tools” to separate obscenity from other sexually oriented but constitutionally protected speech, so that efforts to suppress the former do not spill over into the suppression of the
latter. The attempt, as the late Mr. Justice Harlan observed, has only “produced a variety of
views among the members of the Court unmatched in any other course of constitutional adjudication.” Interstate Circuit, Inc. v. Dallas, 390 U.S. 676, 704—705 (separate opinion).
To be sure, five members of the Court did agree in Roth that obscenity could be determined
by asking “whether to the average person, applying contemporary community standards, the
dominant theme of the material taken as a whole appeals to prurient interest.” 354 U.S. at 489.
But agreement on that test—achieved in the abstract and without reference to the particular
material before the Court—was, to say the least, short lived. By 1967 the following views had
emerged: Mr. Justice Black and Mr. Justice Douglas consistently maintained that government is
wholly powerless to regulate any sexually oriented matter on the ground of its obscenity. See,
e.g., Ginzburg v. United States, 383 U.S. 463, 476, 482 (1966) (dissenting opinions)…. Mr.
Justice Harlan, on the other hand, believed that the Federal Government in the exercise of its
enumerated powers could control the distribution of “hard core” pornography, which the States
were afforded more latitude to “(ban) any material which, taken as a whole, has been reasonably
found in state judicial proceedings to treat with sex in a fundamentally offensive manner, under
rationally established criteria for judging such material.” Jacobellis v. Ohio, 378 U.S. at 204
(dissenting opinion). … Mr. Justice Stewart regarded “hard core” pornography as the limit of
both federal and state power. See, e.g., Ginzburg v. United States, 383 U.S. at 497 (dissenting
opinion); Jacobellis v. Ohio, 378 U.S. at 197 (concurring opinion).
The view that, until today, enjoyed the most, but not majority, support was an interpretation
of Roth … adopted by Mr. Chief Justice Warren, Mr. Justice Fortas, and the author of this
opinion in Memoirs v. Massachusetts, 383 U.S. 413, (1966). We expressed the view that Federal
or State Governments could control the distribution of material where:
three elements . . . coalesce: it must be established that (a) the dominant theme
of the material taken as a whole appeals to a prurient interest in sex; (b) the
material is patently offensive because it affronts contemporary community
standards relating to the description or representation of sexual matters; and
(c) the material is utterly without redeeming social value.
Even this formulation, however, concealed differences of opinion…. Nor, finally, did it ever
command a majority of the Court. Aside from the other views described above, Mr. Justice

Paris Adult Theatre I v. Slaton, 413 U.S. 49 (1973)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 103
Clark believed that “social importance” could only “be considered together with evidence that
the material in question appeals to prurient interest and is patently offensive.” Memoirs v. Massachusetts, 383 U.S. at 445 (dissenting opinion). Similarly, Mr. Justice White regarded “a publication to be obscene if its predominant theme appeals to the prurient interest in a manner exceeding customary limits of candor,” id., at 460—461 (dissenting opinion), and regarded “‘social importance’ … not (as) an independent test of obscenity but (as) relevant only to determining
the predominant prurient interest of the material.” …
In the face of this divergence of opinion, the Court began the practice in Redrup v. New
York, 386 U.S. 767 (1967), of per curiam reversals of convictions for the dissemination of materials that at least five members of the Court, applying their separate tests, deemed not to be
obscene. This approach capped the attempt in Roth to separate all forms of sexually oriented
expression into two categories—the one subject to full governmental suppression and the other
beyond the reach of governmental regulation to the same extent as any other protected form of
speech or press. Today a majority of the Court offers a slightly altered formulation of the basic
Roth test, while leaving entirely unchanged the underlying approach.
…It comes as no surprise that judicial attempts to follow our lead conscientiously have often
ended in hopeless confusion.
Of course, the vagueness problem would be largely of our own creation if it stemmed primarily from our failure to reach a consensus on any one standard. But after 16 years of experimentation and debate I am reluctantly forced to the conclusion that none of the available formulas, including the one announced today, can reduce the vagueness to a tolerable level while
at the same time striking an acceptable balance between the protections of the First and Fourteenth Amendments, on the one hand, and on the other the asserted state interest in regulating
the dissemination of certain sexually oriented materials. Any effort to draw a constitutionally
acceptable boundary on state power must resort to such indefinite concepts as “prurient interest,” “patent offensiveness,” “serious literary value,” and the like. The meaning of these concepts necessarily varies with the experience, outlook, and even idiosyncrasies of the person defining them. Although we have assumed that obscenity does exist and that we “know it when
(we) see it,” Jacobellis v. Ohio, 378 U.S. at 197 (Stewart, J., concurring), we are manifestly
unable to describe it in advance except by reference to concepts so elusive that they fail to distinguish clearly between protected and unprotected speech….
The problem is that one cannot say with certainty that material is obscene until at least five
members of this Court, applying inevitably obscure standards, have pronounced it so. The number of obscenity cases on our docket gives ample testimony to the burden that has been placed
upon this Court.
But the sheer number of the cases does not define the full extent of the institutional problem…. We are tied to the “absurd business of perusing and viewing the miserable stuff that
pours into the Court.” Interstate Circuit, Inc. v. Dallas, 390 U.S. at 707 (separate opinion of
Harlan, J.). While the material may have varying degrees of social importance, it is hardly a
source of edification to the members of this Court who are compelled to view it before passing
on its obscenity. Cf. Mishkin v. New York, 383 U.S. at 516—517 (Black, J., dissenting) (“I [object] to saddling this Court with the irksome and inevitably unpopular and unwholesome task
of finally deciding by a case-by-case, sight-by-sight personal judgment of the members of this
Court what pornography is too hard core for people to see or read.”)….
The [test] adopted by the Court today [is] a restatement of the Roth-Memoirs definition of
obscenity:
The basic guidelines for the trier of fact must be: (a) whether ‘the average person, applying contemporary community standards’ would find that the work,
taken as a whole, appeals to the prurient interest . .. (b) whether the work

Paris Adult Theatre I v. Slaton, 413 U.S. 49 (1973)

Electronic copy available at: https://ssrn.com/abstract=3903347

104 Religion in the Law
depicts or describes, in a patently offensive way, sexual conduct specifically
defined by the applicable state law, and (c) whether the work, taken as a
whole, lacks serious literary, artistic, political, or scientific value. Miller v. California, 413 U.S. at 24.
…The differences between this formulation and the three-pronged Memoirs test are, for the
most part, academic. … The third component of the Memoirs test is that the material must be
“utterly without redeeming social value.” The Court’s rephrasing requires that the work, taken
as a whole, must be proved to lack “serious literary, artistic, political, or scientific value.” Miller,
413 U.S. at 24.
…In my view, the restatement leaves unresolved the very difficulties that compel our rejection of the underlying Roth approach, while at the same time contributing substantial difficulties
of its own…. The Court’s approach necessarily assumes that some works will be deemed obscene—even though they clearly have some social value—because the State was able to prove
that the value, measured by some unspecified standard, was not sufficiently “serious” to warrant
constitutional protection. That result is not merely inconsistent with our holding in Roth; it is
nothing less than a rejection of the fundamental First Amendment premises and rationale of the
Roth opinion and an invitation to widespread suppression of sexually oriented speech. Before
today, the protections of the First Amendment have never been thought limited to expressions
of serious literary or political value….
Ultimately, the reformulation must fail because it still leaves in this Court the responsibility
of determining in each case whether the materials are protected by the First Amendment….
Assuming that such a class of expression does in fact exist, I am forced to conclude that the
concept of “obscenity” cannot be defined with sufficient specificity and clarity to provide fair
notice to persons who create and distribute sexually oriented materials, to prevent substantial
erosion of protected speech as a byproduct of the attempt to suppress unprotected speech, and
to avoid very costly institutional harms. Given these inevitable side effects of state efforts to
suppress what is assumed to be unprotected speech, we must scrutinize with care the state interest that is asserted to justify the suppression….
Obscenity laws have a long history in this country. Most of the States that had ratified the
Constitution by 1792 punished the related crime of blasphemy or profanity despite the guarantees of free expression in their constitutions, and Massachusetts expressly prohibited the “Composing, Writing, Printing or Publishing, of any Filthy Obscene or Prophane Song, Pamphlet,
Libel or Mock-Sermon, in Imitation or in Mimicking of Preaching, or any other part of Divine
Worship.” Acts and Laws of Massachusetts Bay Colony (1726). In 1815 the first reported obscenity conviction was obtained under the common law of Pennsylvania. See Commonwealth
v. Sharpless, 2 S. & R. 91. A conviction in Massachusetts under its common law and colonial
statute followed six years later. See Commonwealth v. Holmes, 17 Mass. 336 (1821). In 1821
Vermont passed the first state law proscribing the publication or sale of “lewd or obscene” material, Laws of Vermont (1824), and federal legislation barring the importation of similar matter
appeared in 1842. … The situation significantly changed after about 1870 when Federal and
State Governments, mainly as a result of the efforts of Anthony Comstock, took an active interest in the suppression of obscenity. By the end of the 19th century at least 30 States had some
type of general prohibition on the dissemination of obscene materials, and by the time of our
decision in Roth no State was without some provision on the subject. The Federal Government
meanwhile had enacted no fewer than 20 obscenity laws between 1842 and 1956….
Because we assumed—incorrectly, as experience has proved—that obscenity could be separated from other sexually oriented expression without significant costs either to the First
Amendment or to the judicial machinery charged with the task of safeguarding First Amendment freedoms, we had no occasion in Roth to probe the asserted state interest in curtailing

Paris Adult Theatre I v. Slaton, 413 U.S. 49 (1973)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 105
unprotected, sexually oriented speech. Yet, as we have increasingly come to appreciate the
vagueness of the concept of obscenity, we have begun to recognize and articulate the state interests at stake.
…The opinions in Redrup and Stanley reflected our emerging view that the state interests
in protecting children and in protecting unconsenting adults may stand on a different footing
from the other asserted state interests….
But, whatever the strength of the state interests in protecting juveniles and unconsenting
adults from exposure to sexually oriented materials, those interests cannot be asserted in defense
of the holding of the Georgia Supreme Court in this case. That court assumed for the purposes
of its decision that the films in issue were exhibited only to persons over the age of 21 who
viewed them willingly and with prior knowledge of the nature of their contents. And on that
assumption the state court held that the films could still be suppressed. The justification for the
suppression must be found, therefore, in some independent interest in regulating the reading and
viewing habits of consenting adults….
Like the proscription of abortions, the effort to suppress obscenity is predicated on unprovable, although strongly held, assumptions about human behavior, morality, sex, and religion.
The existence of these assumptions cannot validate a statute that substantially undermines the
guarantees of the First Amendment, any more than the existence of similar assumptions on the
issue of abortion can validate a statute that infringes the constitutionally protected privacy interests of a pregnant woman.
If, as the Court today assumes, “a state legislature may . . . act on the . . . assumption that
commerce in obscene books, or public exhibitions focused on obscene conduct, have a tendency
to exert a corrupting and debasing impact leading to antisocial behavior,” then it is hard to see
how state-ordered regimentation of our minds can ever be forestalled. For if a State, in an effort
to maintain or create a particular moral tone, may prescribe what its citizens cannot read or
cannot see, then it would seem to follow that in pursuit of that same objective a State could
decree that its citizens must read certain books or must view certain films…. However laudable
its goal—and that is obviously a question on which reasonable minds may differ—the State
cannot proceed by means that violate the Constitution….
Even a legitimate, sharply focused state concern for the morality of the community cannot,
in other words, justify an assault on the protections of the First Amendment…. Where the state
interest in regulation of morality is vague and ill defined, interference with the guarantees of the
First Amendment is even more difficult to justify.
In short, while I cannot say that the interests of the State—apart from the question of juveniles and unconsenting adults—are trivial or nonexistent, I am compelled to conclude that these
interests cannot justify the substantial damage to constitutional rights and to this Nation’s judicial machinery that inevitably results from state efforts to bar the distribution even of unprotected material to consenting adults. … I would hold, therefore, that at least in the absence of
distribution to juveniles or obtrusive exposure to unconsenting adults, the First and Fourteenth
Amendments prohibit the State and Federal Governments from attempting wholly to suppress
sexually oriented materials on the basis of their allegedly “obscene” contents. Nothing in this
approach precludes those governments from taking action to serve what may be strong and
legitimate interests through regulation of the manner of distribution of sexually oriented material….
Since the Supreme Court of Georgia erroneously concluded that the State has power to
suppress sexually oriented material even in the absence of distribution to juveniles or exposure
to unconsenting adults, I would reverse that judgment and remand the case to that court for
further proceedings not inconsistent with this opinion.

Paris Adult Theatre I v. Slaton, 413 U.S. 49 (1973)

Electronic copy available at: https://ssrn.com/abstract=3903347

106 Religion in the Law
501 U.S. 560
Supreme Court of the United States

Barnes v. Glen Theatre
June 21, 1991
Chief Justice REHNQUIST delivered the opinion of the Court.
Respondents are two establishments in South Bend, Indiana, that wish to provide totally
nude dancing as entertainment, and individual dancers who are employed at these establishments. They claim that the First Amendment’s guarantee of freedom of expression prevents the
State of Indiana from enforcing its public indecency law to prevent this form of dancing. We
reject their claim.
The Kitty Kat Lounge, Inc. (Kitty Kat), is located in the city of South Bend. … Its proprietor
desires to present “totally nude dancing,” but an applicable Indiana statute regulating public
nudity requires that the dancers wear “pasties” and “G-strings” when they dance. The dancers
are not paid an hourly wage, but work on commission. They receive a 100 percent commission
on the first $60 in drink sales during their performances. Darlene Miller, one of the respondents
in the action, had worked at the Kitty Kat for about two years at the time this action was
brought. Miller wishes to dance nude because she believes she would make more money doing
so.
Respondent Glen Theatre, Inc., is an Indiana corporation with a place of business in South
Bend. Its primary business is supplying so-called adult entertainment through written and
printed materials, movie showings, and live entertainment at an enclosed “bookstore.” The live
entertainment at the “bookstore” consists of nude and seminude performances and showings
of the female body through glass panels. Customers sit in a booth and insert coins into a timing
mechanism that permits them to observe the live nude and seminude dancers for a period of
time. One of Glen Theatre’s dancers, Gayle Ann Marie Sutro, has danced, modeled, and acted
professionally for more than 15 years, and in addition to her performances at the Glen Theatre,
can be seen in a pornographic movie at a nearby theater.
Respondents sued in the United States District Court for the Northern District of Indiana
to enjoin the enforcement of the Indiana public indecency statute, Ind.Code § 35–45–4–1
(1988), asserting that its prohibition against complete nudity in public places violated the First
Amendment.… We granted certiorari, and now hold that the Indiana statutory requirement that
the dancers in the establishments involved in this case must wear pasties and G-strings does not
violate the First Amendment.
Several of our cases contain language suggesting that nude dancing of the kind involved
here is expressive conduct protected by the First Amendment…. These [cases] support the conclusion … that nude dancing of the kind sought to be performed here is expressive conduct
within the outer perimeters of the First Amendment, though we view it as only marginally so.
This, of course, does not end our inquiry. We must determine the level of protection to be afforded to the expressive conduct at issue, and must determine whether the Indiana statute is an
impermissible infringement of that protected activity.
Indiana, of course, has not banned nude dancing as such, but has proscribed public nudity
across the board. The Supreme Court of Indiana has construed the Indiana statute to preclude
nudity in what are essentially places of public accommodation such as the Glen Theatre and the
Kitty Kat Lounge. In such places, respondents point out, minors are excluded and there are no

Barnes v. Glen Theatre, 501 U.S. 560 (1991)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 107
nonconsenting viewers. Respondents contend that while the State may license establishments
such as the ones involved here, and limit the geographical area in which they do business, it may
not in any way limit the performance of the dances within them without violating the First
Amendment. The petitioners contend, on the other hand, that Indiana’s restriction on nude
dancing is a valid “time, place, or manner” restriction under cases such as Clark v. Community
for Creative Non–Violence, 468 U.S. 288 (1984).
…In Clark we observed that this test has been interpreted to embody much the same standards as those set forth in United States v. O’Brien, 391 U.S. 367 (1968), and we turn, therefore,
to the rule enunciated in O’Brien:
[A] government regulation is sufficiently justified if it is within the constitutional power of the Government; if it furthers an important or substantial
governmental interest; if the governmental interest is unrelated to the suppression of free expression; and if the incidental restriction on alleged First Amendment freedoms is no greater than is essential to the furtherance of that interest.
Applying the four-part O’Brien test enunciated above, we find that Indiana’s public indecency statute is justified despite its incidental limitations on some expressive activity. The public
indecency statute is clearly within the constitutional power of the State and furthers substantial
governmental interests. It is impossible to discern, other than from the text of the statute, exactly
what governmental interest the Indiana legislators had in mind when they enacted this statute,
for Indiana does not record legislative history, and the State’s highest court has not shed additional light on the statute’s purpose. Nonetheless, the statute’s purpose of protecting societal
order and morality is clear from its text and history. Public indecency statutes of this sort are of
ancient origin and presently exist in at least 47 States. Public indecency, including nudity, was a
criminal offense at common law, and this Court recognized the common-law roots of the offense
of “gross and open indecency” in Winters v. New York, 333 U.S. 507, 515. Public nudity was
considered an act malum in se [“evil in itself”]. Le Roy v. Sidley, 1 Sid. 168, 82 Eng.Rep. 1036
(K.B.1664). Public indecency statutes such as the one before us reflect moral disapproval of
people appearing in the nude among strangers in public places.
This public indecency statute follows a long line of earlier Indiana statutes banning all public
nudity. The history of Indiana’s public indecency statute shows that it predates barroom nude
dancing and was enacted as a general prohibition. At least as early as 1831, Indiana had a statute
punishing “open and notorious lewdness, or ... any grossly scandalous and public indecency.”
Rev.Laws of Ind., ch. 26, § 60 (1831); Ind.Rev.Stat., ch. 53, § 81 (1834). A gap during which
no statute was in effect was filled by the Indiana Supreme Court in Ardery v. State, 56 Ind. 328
(1877), which held that the court could sustain a conviction for exhibition of “privates” in the
presence of others. The court traced the offense to the Bible story of Adam and Eve. Id., at 329–
330. In 1881, a statute was enacted that would remain essentially unchanged for nearly a century:
Whoever, being over fourteen years of age, makes an indecent exposure of his
person in a public place, or in any place where there are other persons to be
offended or annoyed thereby, ... is guilty of public indecency....” 1881
Ind.Acts, ch. 37, § 90.
The language quoted above remained unchanged until it was simultaneously repealed and
replaced with the present statute in 1976.
This and other public indecency statutes were designed to protect morals and public order.
The traditional police power of the States is defined as the authority to provide for the public
health, safety, and morals, and we have upheld such a basis for legislation…. [In] Bowers v.
Hardwick, 478 U.S. 186, 196 (1986), we said:
The law, however, is constantly based on notions of morality, and if all laws

Barnes v. Glen Theatre, 501 U.S. 560 (1991)

Electronic copy available at: https://ssrn.com/abstract=3903347

108 Religion in the Law
representing essentially moral choices are to be invalidated under the Due Process Clause, the courts will be very busy indeed.
Thus, the public indecency statute furthers a substantial government interest in protecting
order and morality. This interest is unrelated to the suppression of free expression. Some may
view restricting nudity on moral grounds as necessarily related to expression. We disagree. It can
be argued, of course, that almost limitless types of conduct—including appearing in the nude in
public—are “expressive,” and in one sense of the word this is true. People who go about in the
nude in public may be expressing something about themselves by so doing. But the court rejected
this expansive notion of “expressive conduct” in O’Brien, saying, “We cannot accept the view
that an apparently limitless variety of conduct can be labeled ‘speech’ whenever the person engaging in the conduct intends thereby to express an idea.” 391 U.S. at 376.
…Respondents contend that even though prohibiting nudity in public generally may not be
related to suppressing expression, prohibiting the performance of nude dancing is related to
expression because the State seeks to prevent its erotic message. Therefore, they reason that the
application of the Indiana statute to the nude dancing in this case violates the First Amendment,
because it fails the third part of the O’Brien test, viz: the governmental interest must be unrelated
to the suppression of free expression.
But we do not think that when Indiana applies its statute to the nude dancing in these nightclubs it is proscribing nudity because of the erotic message conveyed by the dancers. Presumably
numerous other erotic performances are presented at these establishments and similar clubs
without any interference from the State, so long as the performers wear a scant amount of clothing. Likewise, the requirement that the dancers don pasties and G-strings does not deprive the
dance of whatever erotic message it conveys; it simply makes the message slightly less graphic.
The perceived evil that Indiana seeks to address is not erotic dancing, but public nudity. The
appearance of people of all shapes, sizes and ages in the nude at a beach, for example, would
convey little if any erotic message, yet the State still seeks to prevent it. Public nudity is the evil
the State seeks to prevent, whether or not it is combined with expressive activity….
The fourth part of the O’Brien test requires that the incidental restriction on First Amendment freedom be no greater than is essential to the furtherance of the governmental interest. As
indicated in the discussion above, the governmental interest served by the text of the prohibition
is societal disapproval of nudity in public places and among strangers. The statutory prohibition
is not a means to some greater end, but an end in itself. It is without cavil that the public indecency statute is “narrowly tailored”; Indiana’s requirement that the dancers wear at least pasties
and G-strings is modest, and the bare minimum necessary to achieve the State’s purpose.
The judgment of the Court of Appeals accordingly is Reversed.
Justice SCALIA, concurring in the judgment.
I agree that the judgment of the Court of Appeals must be reversed. In my view, however,
the challenged regulation must be upheld, not because it survives some lower level of First
Amendment scrutiny, but because, as a general law regulating conduct and not specifically directed at expression, it is not subject to First Amendment scrutiny at all.
Indiana’s public indecency statute provides:
(a) A person who knowingly or intentionally, in a public place … appears in
a state of nudity … commits public indecency, a Class A misdemeanor.
(b) ‘Nudity’ means the showing of the human male or female genitals, pubic
area, or buttocks with less than a fully opaque covering, the showing of the
female breast with less than a fully opaque covering of any part of the nipple,
or the showing of covered male genitals in a discernibly turgid state.”

Barnes v. Glen Theatre, 501 U.S. 560 (1991)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 109
Ind.Code § 35–45–4–1 (1988).
On its face, this law is not directed at expression in particular. …The intent to convey a
“message of eroticism” (or any other message) is not a necessary element of the statutory offense
of public indecency; nor does one commit that statutory offense by conveying the most explicit
“message of eroticism,” so long as he does not commit any of the four specified acts in the
process.
Indiana’s statute is in the line of a long tradition of laws against public nudity, which have
never been thought to run afoul of traditional understanding of “the freedom of speech.” Public
indecency—including public nudity—has long been an offense at common law… Indiana’s first
public nudity statute, Rev. Laws of Ind., ch. 26, § 60 (1831), predated by many years the appearance of nude barroom dancing. It was general in scope, directed at all public nudity, and
not just at public nude expression; and all succeeding statutes, down to the present one, have
been the same. Were it the case that Indiana in practice targeted only expressive nudity, while
turning a blind eye to nude beaches and unclothed purveyors of hot dogs and machine tools, it
might be said that what posed as a regulation of conduct in general was in reality a regulation
of only communicative conduct. Respondents have adduced no evidence of that. Indiana officials have brought many public indecency prosecutions for activities having no communicative
element….
The dissent confidently asserts that the purpose of restricting nudity in public places in general is to protect nonconsenting parties from offense; and argues that since only consenting,
admission-paying patrons see respondents dance, that purpose cannot apply and the only remaining purpose must relate to the communicative elements of the performance. Perhaps the
dissenters believe that “offense to others” ought to be the only reason for restricting nudity in
public places generally, but there is no basis for thinking that our society has ever shared that
Thoreauvian “you - may - do - what - you - like - so - long - as - it - does - not - injure - someone
-else” beau ideal—much less for thinking that it was written into the Constitution.
The purpose of Indiana’s nudity law would be violated, I think, if 60,000 fully consenting
adults crowded into the Hoosier Dome to display their genitals to one another, even if there
were not an offended innocent in the crowd. Our society prohibits, and all human societies have
prohibited, certain activities not because they harm others but because they are considered, in
the traditional phrase, “contra bonos mores,” i.e., immoral. In American society, such prohibitions have included, for example, sadomasochism, cockfighting, bestiality, suicide, drug use,
prostitution, and sodomy. While there may be great diversity of view on whether various of
these prohibitions should exist (though I have found few ready to abandon, in principle, all of
them), there is no doubt that, absent specific constitutional protection for the conduct involved,
the Constitution does not prohibit them simply because they regulate “morality.” See Bowers v.
Hardwick, 478 U.S. 186, 196 (1986) (upholding prohibition of private homosexual sodomy
enacted solely on “the presumed belief of a majority of the electorate in [the jurisdiction] that
homosexual sodomy is immoral and unacceptable”).... The purpose of the Indiana statute, as
both its text and the manner of its enforcement demonstrate, is to enforce the traditional moral
belief that people should not expose their private parts indiscriminately, regardless of whether
those who see them are disedified….
While I do not think the plurality’s conclusions differ greatly from my own, I cannot entirely
endorse its reasoning. The plurality purports to apply to this general law, insofar as it regulates
this allegedly expressive conduct, an intermediate level of First Amendment scrutiny: The government interest in the regulation must be “ ‘important or substantial,’ ” quoting O’Brien, 391
U.S. at 377.... I think we should avoid wherever possible … a method of analysis that requires
judicial assessment of the “importance” of government interests—and especially of government
interests in various aspects of morality.

Barnes v. Glen Theatre, 501 U.S. 560 (1991)

Electronic copy available at: https://ssrn.com/abstract=3903347

110 Religion in the Law
…Moral opposition to nudity supplies a rational basis for its prohibition, and since the First
Amendment has no application to this case no more than that is needed.
Indiana may constitutionally enforce its prohibition of public nudity even against those who
choose to use public nudity as a means of communication. The State is regulating conduct, not
expression, and those who choose to employ conduct as a means of expression must make sure
that the conduct they select is not generally forbidden. For these reasons, I agree that the judgment should be reversed.
Justice SOUTER, concurring in the judgment.
Not all dancing is entitled to First Amendment protection as expressive activity. This Court
has previously categorized ballroom dancing as beyond the Amendment’s protection, Dallas v.
Stanglin, 490 U.S. 19, 24–25 (1989), and dancing as aerobic exercise would likewise be outside
the First Amendment’s concern. But dancing as a performance directed to an actual or hypothetical audience gives expression at least to generalized emotion or feeling, and where the
dancer is nude or nearly so the feeling expressed, in the absence of some contrary clue, is eroticism, carrying an endorsement of erotic experience. Such is the expressive content of the dances
described in the record.
Although such performance dancing is inherently expressive, nudity per se is not. It is a
condition, not an activity, and the voluntary assumption of that condition, without more, apparently expresses nothing beyond the view that the condition is somehow appropriate to the
circumstances. But every voluntary act implies some such idea, and the implication is thus so
common and minimal that calling all voluntary activity expressive would reduce the concept of
expression to the point of the meaningless. A search for some expression beyond the minimal in
the choice to go nude will often yield nothing: a person may choose nudity, for example, for
maximum sunbathing. But when nudity is combined with expressive activity, its stimulative and
attractive value certainly can enhance the force of expression, and a dancer’s acts in going from
clothed to nude, as in a striptease, are integrated into the dance and its expressive function. Thus
I agree with the plurality and the dissent that an interest in freely engaging in the nude dancing
at issue here is subject to a degree of First Amendment protection….
I nonetheless write separately to rest my concurrence in the judgment, not on the possible
sufficiency of society’s moral views to justify the limitations at issue, but on the State’s substantial
interest in combating the secondary effects of adult entertainment establishments of the sort
typified by respondents’ establishments.
…While it is certainly sound in such circumstances to infer general purposes “of protecting
societal order and morality ... from [the statute’s] text and history,” I think that we need not so
limit ourselves in identifying the justification for the legislation at issue here, and may legitimately consider petitioners’ assertion that the statute is applied to nude dancing because such
dancing “encourag[es] prostitution, increas[es] sexual assaults, and attract[s] other criminal activity.” …
In my view, the interest asserted by petitioners in preventing prostitution, sexual assault,
and other criminal activity, although presumably not a justification for all applications of the
statute, is sufficient under O’Brien to justify the State’s enforcement of the statute against the
type of adult entertainment at issue here.
At the outset, it is clear that the prevention of such evils falls within the constitutional power
of the State, which satisfies the first O’Brien criterion. See 391 U.S. at 377. The second O’Brien
prong asks whether the regulation “furthers an important or substantial governmental interest.”
The asserted state interest is plainly a substantial one; the only question is whether prohibiting
nude dancing of the sort at issue here “furthers” that interest. I believe that our cases have addressed this question sufficiently to establish that it does….

Barnes v. Glen Theatre, 501 U.S. 560 (1991)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 111
The third O’Brien condition is that the governmental interest be “unrelated to the suppression of free expression,” 391 U.S. at 377, and, on its face, the governmental interest in combating prostitution and other criminal activity is not at all inherently related to expression….
Because the State’s interest in banning nude dancing results from a simple correlation of
such dancing with other evils, rather than from a relationship between the other evils and the
expressive component of the dancing, the interest is unrelated to the suppression of free expression….
The fourth O’Brien condition, that the restriction be no greater than essential to further the
governmental interest, requires little discussion. Pasties and a G-string moderate the expression
to some degree, to be sure, but only to a degree. Dropping the final stitch is prohibited, but the
limitation is minor when measured against the dancer’s remaining capacity and opportunity to
express the erotic message. Nor, so far as we are told, is the dancer or her employer limited by
anything short of obscenity laws from expressing an erotic message by articulate speech or representational means; a pornographic movie featuring one of respondents, for example, was playing nearby without any interference from the authorities at the time these cases arose….
Justice WHITE, with whom Justice MARSHALL, Justice BLACKMUN, and Justice STEVENS
join, dissenting.
The first question presented to us in this case is whether nonobscene nude dancing performed as entertainment is expressive conduct protected by the First Amendment.… [The] plurality … concedes that “nude dancing of the kind sought to be performed here is expressive
conduct within the outer perimeters of the First Amendment....” This is no more than recognizing, as the Seventh Circuit observed, that dancing is an ancient art form and “inherently embodies the expression and communication of ideas and emotions.”
Having arrived at the conclusion that nude dancing performed as entertainment enjoys First
Amendment protection, the plurality states that it must “determine the level of protection to be
afforded to the expressive conduct at issue, and must determine whether the Indiana statute is
an impermissible infringement of that protected activity.” For guidance, the plurality turns to
United States v. O’Brien, 391 U.S. 367 (1968), which held that expressive conduct could be
narrowly regulated or forbidden in pursuit of an important or substantial governmental interest
that is unrelated to the content of the expression. The plurality finds that the Indiana statute
satisfies the O’Brien test in all respects.
The plurality acknowledges that it is impossible to discern the exact state interests which
the Indiana Legislature had in mind when it enacted the Indiana statute, but the plurality nonetheless concludes that it is clear from the statute’s text and history that the law’s purpose is to
protect “societal order and morality.” …
[T]he Indiana statute is not a general prohibition of the type we have upheld in prior cases.
As a result, the plurality and Justice SCALIA’s simple references to the State’s general interest in
promoting societal order and morality are not sufficient justification for a statute which concededly reaches a significant amount of protected expressive activity. Instead, in applying the
O’Brien test, we are obligated to carefully examine the reasons the State has chosen to regulate
this expressive conduct in a less than general statute. In other words, when the State enacts a
law which draws a line between expressive conduct which is regulated and nonexpressive conduct of the same type which is not regulated, O’Brien places the burden on the State to justify
the distinctions it has made. Closer inquiry as to the purpose of the statute is surely appropriate.
Legislators do not just randomly select certain conduct for proscription; they have reasons
for doing so and those reasons illuminate the purpose of the law that is passed. The purpose of
forbidding people to appear nude in parks, beaches, hot dog stands, and like public places is to

Barnes v. Glen Theatre, 501 U.S. 560 (1991)

Electronic copy available at: https://ssrn.com/abstract=3903347

112 Religion in the Law
protect others from offense. But that could not possibly be the purpose of preventing nude dancing in theaters and barrooms since the viewers are exclusively consenting adults who pay money
to see these dances. The purpose of the proscription in these contexts is to protect the viewers
from what the State believes is the harmful message that nude dancing communicates. … The
perceived damage to the public interest caused by appearing nude on the streets or in the parks,
as I have said, is not what the State seeks to avoid in preventing nude dancing in theaters and
taverns. There the perceived harm is the communicative aspect of the erotic dance. As the State
now tells us, and as Justice SOUTER agrees, the State’s goal in applying what it describes as its
“content neutral” statute to the nude dancing in this case is “deterrence of prostitution, sexual
assaults, criminal activity, degradation of women, and other activities which break down family
structure.” The attainment of these goals, however, depends on preventing an expressive activity.
The plurality nevertheless holds that the third requirement of the O’Brien test, that the governmental interest be unrelated to the suppression of free expression, is satisfied because in applying the statute to nude dancing, the State is not “proscribing nudity because of the erotic
message conveyed by the dancers.” The plurality suggests that this is so because the State does
not ban dancing that sends an erotic message; it is only nude erotic dancing that is forbidden.
The perceived evil is not erotic dancing but public nudity, which may be prohibited despite any
incidental impact on expressive activity. This analysis is transparently erroneous.
In arriving at its conclusion, the plurality concedes that nude dancing conveys an erotic
message and concedes that the message would be muted if the dancers wore pasties and Gstrings. Indeed, the emotional or erotic impact of the dance is intensified by the nudity of the
performers. …The sight of a fully clothed, or even a partially clothed, dancer generally will have
a far different impact on a spectator than that of a nude dancer, even if the same dance is performed. The nudity is itself an expressive component of the dance, not merely incidental “conduct.”… Since the State permits the dancers to perform if they wear pasties and G-strings but
forbids nude dancing, it is precisely because of the distinctive, expressive content of the nude
dancing performances at issue in this case that the State seeks to apply the statutory prohibition.
It is only because nude dancing performances may generate emotions and feelings of eroticism
and sensuality among the spectators that the State seeks to regulate such expressive activity,
apparently on the assumption that creating or emphasizing such thoughts and ideas in the minds
of the spectators may lead to increased prostitution and the degradation of women. But generating thoughts, ideas, and emotions is the essence of communication. The nudity element of
nude dancing performances cannot be neatly pigeonholed as mere “conduct” independent of
any expressive component of the dance. …
That the performances in the Kitty Kat Lounge may not be high art, to say the least, and
may not appeal to the Court, is hardly an excuse for distorting and ignoring settled doctrine.
The Court’s assessment of the artistic merits of nude dancing performances should not be the
determining factor in deciding this case….
The plurality and Justice SOUTER do not go beyond saying that the state interests asserted
here are important and substantial. But even if there were compelling interests, the Indiana statute is not narrowly drawn. If the State is genuinely concerned with prostitution and associated
evils, as Justice SOUTER seems to think … it can adopt restrictions that do not interfere with
the expressiveness of nonobscene nude dancing performances. For instance, the State could perhaps require that, while performing, nude performers remain at all times a certain minimum
distance from spectators, that nude entertainment be limited to certain hours, or even that establishments providing such entertainment be dispersed throughout the city. … Likewise, the
State clearly has the authority to criminalize prostitution and obscene behavior. Banning an entire category of expressive activity, however, generally does not satisfy the narrow tailoring requirement of strict First Amendment scrutiny….
As I see it, our cases require us to affirm absent a compelling state interest supporting the

Barnes v. Glen Theatre, 501 U.S. 560 (1991)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 113
statute. Neither the plurality nor the State suggest that the statute could withstand scrutiny under
that standard.
Justice SCALIA’s views are similar to those of the plurality and suffer from the same defects.
The Justice asserts that a general law barring specified conduct does not implicate the First
Amendment unless the purpose of the law is to suppress the expressive quality of the forbidden
conduct, and that, absent such purpose, First Amendment protections are not triggered simply
because the incidental effect of the law is to proscribe conduct that is unquestionably expressive….
As I have pointed out, however, the premise for the Justice’s position—that the statute is a
general law of the type our cases contemplate—is nonexistent in this case. Reference to Justice
SCALIA’s own hypothetical makes this clear. We agree with Justice SCALIA that the Indiana
statute would not permit 60,000 consenting Hoosiers to expose themselves to each other in the
Hoosier Dome. No one can doubt, however, that those same 60,000 Hoosiers would be perfectly free to drive to their respective homes all across Indiana and, once there, to parade around,
cavort, and revel in the nude for hours in front of relatives and friends. It is difficult to see why
the State’s interest in morality is any less in that situation, especially if, as Justice SCALIA seems
to suggest, nudity is inherently evil, but clearly the statute does not reach such activity. As we
pointed out earlier, the State’s failure to enact a truly general proscription requires closer scrutiny
of the reasons for the distinctions the State has drawn.
As explained previously, the purpose of applying the law to the nude dancing performances
in respondents’ establishments is to prevent their customers from being exposed to the distinctive
communicative aspects of nude dancing. That being the case, Justice SCALIA’s observation is
fully applicable here: “Where the government prohibits conduct precisely because of its communicative attributes, we hold the regulation unconstitutional.”

Barnes v. Glen Theatre, 501 U.S. 560 (1991)

Electronic copy available at: https://ssrn.com/abstract=3903347

114 Religion in the Law

478 U.S. 186
Supreme Court of the United States

Bowers v. Hardwick
June 30, 1986
Justice WHITE delivered the opinion of the Court.
In August 1982, respondent Hardwick (hereafter respondent) was charged with violating
the Georgia statute criminalizing sodomy1 by committing that act with another adult male in
the bedroom of respondent’s home.
[Georgia Code Ann. § 16–6–2 (1984) provides, in pertinent part, as follows:
(a) A person commits the offense of sodomy when he performs or submits to any
sexual act involving the sex organs of one person and the mouth or anus of another....
(b) A person convicted of the offense of sodomy shall be punished by imprisonment
for not less than one nor more than 20 years....]
After a preliminary hearing, the District Attorney decided not to present the matter to the
grand jury unless further evidence developed. Respondent then brought suit in the Federal District Court, challenging the constitutionality of the statute insofar as it criminalized consensual
sodomy. He asserted that he was a practicing homosexual, that the Georgia sodomy statute, as
administered by the defendants, placed him in imminent danger of arrest, and that the statute
for several reasons violates the Federal Constitution. The District Court granted the defendants’
motion to dismiss for failure to state a claim….
A divided panel of the Court of Appeals for the Eleventh Circuit reversed … [holding] that
the Georgia statute violated respondent’s fundamental rights because his homosexual activity is
a private and intimate association that is beyond the reach of state regulation by reason of the
Ninth Amendment and the Due Process Clause of the Fourteenth Amendment. The case was
remanded for trial, at which, to prevail, the State would have to prove that the statute is supported by a compelling interest and is the most narrowly drawn means of achieving that end.
Because other Courts of Appeals have arrived at judgments contrary to that of the Eleventh
Circuit in this case, we granted the Attorney General’s petition for certiorari questioning the
holding that the sodomy statute violates the fundamental rights of homosexuals. We agree with
petitioner that the Court of Appeals erred, and hence reverse its judgment.
This case does not require a judgment on whether laws against sodomy between consenting
adults in general, or between homosexuals in particular, are wise or desirable. It raises no question about the right or propriety of state legislative decisions to repeal their laws that criminalize
homosexual sodomy, or of state-court decisions invalidating those laws on state constitutional
grounds. The issue presented is whether the Federal Constitution confers a fundamental right
upon homosexuals to engage in sodomy and hence invalidates the laws of the many States that
still make such conduct illegal and have done so for a very long time. The case also calls for
some judgment about the limits of the Court’s role in carrying out its constitutional mandate.
We first register our disagreement with the Court of Appeals and with respondent that the
Court’s prior cases have construed the Constitution to confer a right of privacy that extends to
homosexual sodomy and for all intents and purposes have decided this case. The reach of this
line of cases was sketched in Carey v. Population Services International, 431 U.S. 678, 685
(1977). Pierce v. Society of Sisters, 268 U.S. 510 (1925), and Meyer v. Nebraska, 262 U.S. 390
(1923), were described as dealing with child rearing and education; Prince v. Massachusetts, 321

Bowers v. Hardwick, 478 U.S. 186 (1986)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 115
U.S. 158 (1944), with family relationships; Skinner v. Oklahoma ex rel. Williamson, 316 U.S.
535 (1942), with procreation; Loving v. Virginia, 388 U.S. 1 (1967), with marriage; Griswold
v. Connecticut, and Eisenstadt v. Baird, with contraception; and Roe v. Wade, 410 U.S. 113
(1973), with abortion. The latter three cases were interpreted as construing the Due Process
Clause of the Fourteenth Amendment to confer a fundamental individual right to decide
whether or not to beget or bear a child. Carey v. Population Services International, 431 U.S. at
688–689.
Accepting the decisions in these cases and the above description of them, we think it evident
that none of the rights announced in those cases bears any resemblance to the claimed constitutional right of homosexuals to engage in acts of sodomy that is asserted in this case. No connection between family, marriage, or procreation on the one hand and homosexual activity on the
other has been demonstrated, either by the Court of Appeals or by respondent. Moreover, any
claim that these cases nevertheless stand for the proposition that any kind of private sexual conduct between consenting adults is constitutionally insulated from state proscription is unsupportable. Indeed, the Court’s opinion in Carey twice asserted that the privacy right, which the
Griswold line of cases found to be one of the protections provided by the Due Process Clause,
did not reach so far. 431 U.S. at 688, n. 5, 694, n. 17.
Precedent aside, however, respondent would have us announce, as the Court of Appeals
did, a fundamental right to engage in homosexual sodomy. This we are quite unwilling to do. It
is true that despite the language of the Due Process Clauses of the Fifth and Fourteenth Amendments, which appears to focus only on the processes by which life, liberty, or property is taken,
the cases are legion in which those Clauses have been interpreted to have substantive content,
subsuming rights that to a great extent are immune from federal or state regulation or proscription. Among such cases are those recognizing rights that have little or no textual support in the
constitutional language. Meyer, Prince, and Pierce fall in this category, as do the privacy cases
from Griswold to Carey.
Striving to assure itself and the public that announcing rights not readily identifiable in the
Constitution’s text involves much more than the imposition of the Justices’ own choice of values
on the States and the Federal Government, the Court has sought to identify the nature of the
rights qualifying for heightened judicial protection. In Palko v. Connecticut, 302 U.S. 319, 325,
326 (1937), it was said that this category includes those fundamental liberties that are “implicit
in the concept of ordered liberty,” such that “neither liberty nor justice would exist if [they] were
sacrificed.” A different description of fundamental liberties appeared in Moore v. East Cleveland, 431 U.S. 494, 503 (1977) (opinion of POWELL, J.), where they are characterized as those
liberties that are “deeply rooted in this Nation’s history and tradition.” See also Griswold v.
Connecticut, 381 U.S. at 506.
It is obvious to us that neither of these formulations would extend a fundamental right to
homosexuals to engage in acts of consensual sodomy. Proscriptions against that conduct have
ancient roots. … Sodomy was a criminal offense at common law and was forbidden by the laws
of the original thirteen States when they ratified the Bill of Rights. In 1868, when the Fourteenth
Amendment was ratified, all but 5 of the 37 States in the Union had criminal sodomy laws. In
fact, until 1961, all 50 States outlawed sodomy, and today, 24 States and the District of Columbia continue to provide criminal penalties for sodomy performed in private and between consenting adults. … Against this background, to claim that a right to engage in such conduct is
“deeply rooted in this Nation’s history and tradition” or “implicit in the concept of ordered
liberty” is, at best, facetious.
Nor are we inclined to take a more expansive view of our authority to discover new fundamental rights imbedded in the Due Process Clause. The Court is most vulnerable and comes
nearest to illegitimacy when it deals with judge-made constitutional law having little or no cognizable roots in the language or design of the Constitution….
Bowers v. Hardwick, 478 U.S. 186 (1986)

Electronic copy available at: https://ssrn.com/abstract=3903347

116 Religion in the Law
Respondent, however, asserts that the result should be different where the homosexual conduct occurs in the privacy of the home. He relies on Stanley v. Georgia, 394 U.S. 557 (1969),
where the Court held that the First Amendment prevents conviction for possessing and reading
obscene material in the privacy of one’s home: “If the First Amendment means anything, it
means that a State has no business telling a man, sitting alone in his house, what books he may
read or what films he may watch.” Id., at 565.
Stanley did protect conduct that would not have been protected outside the home, and it
partially prevented the enforcement of state obscenity laws; but the decision was firmly
grounded in the First Amendment. The right pressed upon us here has no similar support in the
text of the Constitution, and it does not qualify for recognition under the prevailing principles
for construing the Fourteenth Amendment. Its limits are also difficult to discern. Plainly enough,
otherwise illegal conduct is not always immunized whenever it occurs in the home. Victimless
crimes, such as the possession and use of illegal drugs, do not escape the law where they are
committed at home. Stanley itself recognized that its holding offered no protection for the possession in the home of drugs, firearms, or stolen goods. Id., at 568, n. 11. And if respondent’s
submission is limited to the voluntary sexual conduct between consenting adults, it would be
difficult, except by fiat, to limit the claimed right to homosexual conduct while leaving exposed
to prosecution adultery, incest, and other sexual crimes even though they are committed in the
home. We are unwilling to start down that road.
Even if the conduct at issue here is not a fundamental right, respondent asserts that there
must be a rational basis for the law and that there is none in this case other than the presumed
belief of a majority of the electorate in Georgia that homosexual sodomy is immoral and unacceptable. This is said to be an inadequate rationale to support the law. The law, however, is
constantly based on notions of morality, and if all laws representing essentially moral choices
are to be invalidated under the Due Process Clause, the courts will be very busy indeed. Even
respondent makes no such claim, but insists that majority sentiments about the morality of homosexuality should be declared inadequate. We do not agree, and are unpersuaded that the
sodomy laws of some 25 States should be invalidated on this basis.
Accordingly, the judgment of the Court of Appeals is Reversed.
Chief Justice BURGER, concurring.
…As the Court notes, the proscriptions against sodomy have very “ancient roots.” Decisions of individuals relating to homosexual conduct have been subject to state intervention
throughout the history of Western civilization. Condemnation of those practices is firmly rooted
in Judeo-Christian moral and ethical standards. Homosexual sodomy was a capital crime under
Roman law. … During the English Reformation when powers of the ecclesiastical courts were
transferred to the King’s Courts, the first English statute criminalizing sodomy was passed.
Blackstone described “the infamous crime against nature” as an offense of “deeper malignity”
than rape, a heinous act “the very mention of which is a disgrace to human nature,” and “a
crime not fit to be named.” The common law of England, including its prohibition of sodomy,
became the received law of Georgia and the other Colonies. In 1816 the Georgia Legislature
passed the statute at issue here, and that statute has been continuously in force in one form or
another since that time. To hold that the act of homosexual sodomy is somehow protected as a
fundamental right would be to cast aside millennia of moral teaching.
This is essentially not a question of personal “preferences” but rather of the legislative authority of the State. I find nothing in the Constitution depriving a State of the power to enact the
statute challenged here.

Bowers v. Hardwick, 478 U.S. 186 (1986)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 117
Justice POWELL, concurring.
I join the opinion of the Court. I agree with the Court that there is no fundamental right—
i.e., no substantive right under the Due Process Clause—such as that claimed by respondent
Hardwick, and found to exist by the Court of Appeals. This is not to suggest, however, that
respondent may not be protected by the Eighth Amendment of the Constitution. The Georgia
statute at issue in this case, Ga.Code Ann. § 16–6–2 (1984), authorizes a court to imprison a
person for up to 20 years for a single private, consensual act of sodomy. In my view, a prison
sentence for such conduct—certainly a sentence of long duration—would create a serious Eighth
Amendment issue….
In this case, however, respondent has not been tried, much less convicted and sentenced.
Moreover, respondent has not raised the Eighth Amendment issue below. For these reasons this
constitutional argument is not before us.
Justice BLACKMUN, with whom Justice BRENNAN, Justice MARSHALL, and Justice
STEVENS join, dissenting.
This case is no more about “a fundamental right to engage in homosexual sodomy,” as the
Court purports to declare, than Stanley v. Georgia, 394 U.S. 557 (1969), was about a fundamental right to watch obscene movies, or Katz v. United States, 389 U.S. 347 (1967), was about
a fundamental right to place interstate bets from a telephone booth. Rather, this case is about
“the most comprehensive of rights and the right most valued by civilized men,” namely, “the
right to be let alone.” Olmstead v. United States, 277 U.S. 438, 478 (1928) (Brandeis, J., dissenting).
The statute at issue, Ga.Code Ann. § 16–6–2 (1984), denies individuals the right to decide
for themselves whether to engage in particular forms of private, consensual sexual activity. The
Court concludes that § 16–6–2 is valid essentially because “the laws of ... many States ... still
make such conduct illegal and have done so for a very long time.” But the fact that the moral
judgments expressed by statutes like § 16–6–2 may be “natural and familiar ... ought not to
conclude our judgment upon the question whether statutes embodying them conflict with the
Constitution of the United States.” Roe v. Wade, 410 U.S. 113, 117 (1973), quoting Lochner v.
New York, 198 U.S. 45, 76 (1905) (Holmes, J., dissenting). Like Justice Holmes, I believe that
“[i]t is revolting to have no better reason for a rule of law than that so it was laid down in the
time of Henry IV. It is still more revolting if the grounds upon which it was laid down have
vanished long since, and the rule simply persists from blind imitation of the past.” Holmes, The
Path of the Law, 10 Harv.L.Rev. 457, 469 (1897). I believe we must analyze Hardwick’s claim
in the light of the values that underlie the constitutional right to privacy. If that right means
anything, it means that, before Georgia can prosecute its citizens for making choices about the
most intimate aspects of their lives, it must do more than assert that the choice they have made
is an “abominable crime not fit to be named among Christians.” Herring v. State, 119 Ga. 709,
721 (1904)….
The core of petitioner’s defense of § 16–6–2, … is that respondent and others who engage
in the conduct prohibited by § 16–6–2 interfere with Georgia’s exercise of the “right of the
Nation and of the States to maintain a decent society,” Paris Adult Theatre I v. Slaton, 413 U.S.
at 59–60, quoting Jacobellis v. Ohio, 378 U.S. 184, 199 (1964) (Warren, C.J., dissenting). Essentially, petitioner argues, and the Court agrees, that the fact that the acts described in § 16–6–
2 “for hundreds of years, if not thousands, have been uniformly condemned as immoral” is a
sufficient reason to permit a State to ban them today.
I cannot agree that either the length of time a majority has held its convictions or the passions with which it defends them can withdraw legislation from this Court’s scrutiny.…

Bowers v. Hardwick, 478 U.S. 186 (1986)

Electronic copy available at: https://ssrn.com/abstract=3903347

118 Religion in the Law
The assertion that “traditional Judeo-Christian values proscribe” the conduct involved cannot provide an adequate justification for § 16–6–2. That certain, but by no means all, religious
groups condemn the behavior at issue gives the State no license to impose their judgments on
the entire citizenry. The legitimacy of secular legislation depends instead on whether the State
can advance some justification for its law beyond its conformity to religious doctrine. See, e.g.,
McGowan v. Maryland, 366 U.S. 420, 429–453 (1961); Stone v. Graham, 449 U.S. 39 (1980).
Thus, far from buttressing his case, petitioner’s invocation of Leviticus, Romans, St. Thomas
Aquinas, and sodomy’s heretical status during the Middle Ages undermines his suggestion that
§ 16–6–2 represents a legitimate use of secular coercive power. A State can no more punish
private behavior because of religious intolerance than it can punish such behavior because of
racial animus. “The Constitution cannot control such prejudices, but neither can it tolerate
them. Private biases may be outside the reach of the law, but the law cannot, directly or indirectly, give them effect.” Palmore v. Sidoti, 466 U.S. 429, 433 (1984). No matter how uncomfortable a certain group may make the majority of this Court, we have held that “[m]ere public
intolerance or animosity cannot constitutionally justify the deprivation of a person’s physical
liberty.” O’Connor v. Donaldson, 422 U.S. 563, 575 (1975)….
Nor can § 16–6–2 be justified as a “morally neutral” exercise of Georgia’s power to “protect the public environment,” Paris Adult Theatre I, 413 U.S. at 68–69. Certainly, some private
behavior can affect the fabric of society as a whole. Reasonable people may differ about whether
particular sexual acts are moral or immoral, but “we have ample evidence for believing that
people will not abandon morality, will not think any better of murder, cruelty and dishonesty,
merely because some private sexual practice which they abominate is not punished by the law.”
H.L.A. Hart, Immorality and Treason, reprinted in The Law as Literature 220, 225 (L. BlomCooper ed. 1961). Petitioner and the Court fail to see the difference between laws that protect
public sensibilities and those that enforce private morality. Statutes banning public sexual activity are entirely consistent with protecting the individual’s liberty interest in decisions concerning
sexual relations: the same recognition that those decisions are intensely private which justifies
protecting them from governmental interference can justify protecting individuals from unwilling exposure to the sexual activities of others. But the mere fact that intimate behavior may be
punished when it takes place in public cannot dictate how States can regulate intimate behavior
that occurs in intimate places. See Paris Adult Theatre I, 413 U.S. at 66, n. 13 (“marital intercourse on a street corner or a theater stage” can be forbidden despite the constitutional protection identified in Griswold v. Connecticut, 381 U.S. 47 (1965)).
This case involves no real interference with the rights of others, for the mere knowledge that
other individuals do not adhere to one’s value system cannot be a legally cognizable interest, cf.
Diamond v. Charles, 476 U.S. 54, 65–66 (1986), let alone an interest that can justify invading
the houses, hearts, and minds of citizens who choose to live their lives differently….
Justice STEVENS, with whom Justice BRENNAN and Justice MARSHALL join, dissenting.
…Sodomy was condemned as an odious and sinful type of behavior during the formative
period of the common law. That condemnation was equally damning for heterosexual and homosexual sodomy. Moreover, it provided no special exemption for married couples. The license
to cohabit and to produce legitimate offspring simply did not include any permission to engage
in sexual conduct that was considered a “crime against nature.” The history of the Georgia
statute before us clearly reveals this traditional prohibition of heterosexual, as well as homosexual, sodomy….
Because the Georgia statute expresses the traditional view that sodomy is an immoral kind
of conduct regardless of the identity of the persons who engage in it, I believe that a proper
analysis of its constitutionality requires consideration of two questions: First, may a State totally

Bowers v. Hardwick, 478 U.S. 186 (1986)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 119
prohibit the described conduct by means of a neutral law applying without exception to all
persons subject to its jurisdiction? If not, may the State save the statute by announcing that it
will only enforce the law against homosexuals? …
Our prior cases make two propositions abundantly clear. First, the fact that the governing
majority in a State has traditionally viewed a particular practice as immoral is not a sufficient
reason for upholding a law prohibiting the practice; neither history nor tradition could save a
law prohibiting miscegenation from constitutional attack. Loving v. Virginia, 388 U.S. 1 (1967).
Second, individual decisions by married persons, concerning the intimacies of their physical relationship, even when not intended to produce offspring, are a form of “liberty” protected by
the Due Process Clause of the Fourteenth Amendment. Griswold v. Connecticut, 381 U.S. 479
(1965). Moreover, this protection extends to intimate choices by unmarried as well as married
persons. Carey v. Population Services International, 431 U.S. 678 (1977); Eisenstadt v. Baird,
405 U.S. 438 (1972).
…Society has every right to encourage its individual members to follow particular traditions
in expressing affection for one another and in gratifying their personal desires. It, of course, may
prohibit an individual from imposing his will on another to satisfy his own selfish interests. …
But when individual married couples are isolated from observation by others, the way in which
they voluntarily choose to conduct their intimate relations is a matter for them—not the State—
to decide. The essential “liberty” that animated the development of the law in cases like Griswold, Eisenstadt, and Carey surely embraces the right to engage in nonreproductive, sexual
conduct that others may consider offensive or immoral….
If the Georgia statute cannot be enforced as it is written—if the conduct it seeks to prohibit
is a protected form of liberty for the vast majority of Georgia’s citizens—the State must assume
the burden of justifying a selective application of its law. Either the persons to whom Georgia
seeks to apply its statute do not have the same interest in “liberty” that others have, or there
must be a reason why the State may be permitted to apply a generally applicable law to certain
persons that it does not apply to others.
The first possibility is plainly unacceptable. … From the standpoint of the individual, the
homosexual and the heterosexual have the same interest in deciding how he will live his own
life, and, more narrowly, how he will conduct himself in his personal and voluntary associations
with his companions. State intrusion into the private conduct of either is equally burdensome.
The second possibility is similarly unacceptable. A policy of selective application must be
supported by a neutral and legitimate interest—something more substantial than a habitual dislike for, or ignorance about, the disfavored group. Neither the State nor the Court has identified
any such interest in this case. The Court has posited as a justification for the Georgia statute
“the presumed belief of a majority of the electorate in Georgia that homosexual sodomy is immoral and unacceptable.” But the Georgia electorate has expressed no such belief—instead, its
representatives enacted a law that presumably reflects the belief that all sodomy is immoral and
unacceptable. … [The] Georgia statute does not single out homosexuals as a separate class meriting special disfavored treatment.
Nor, indeed, does the Georgia prosecutor even believe that all homosexuals who violate this
statute should be punished. … Georgia’s prohibition on private, consensual sodomy has not
been enforced for decades. The record of nonenforcement, in this case and in the last several
decades, belies the Attorney General’s representations about the importance of the State’s selective application of its generally applicable law.
Both the Georgia statute and the Georgia prosecutor thus completely fail to provide the
Court with any support for the conclusion that homosexual sodomy, simpliciter, is considered
unacceptable conduct in that State, and that the burden of justifying a selective application of
the generally applicable law has been met….

Bowers v. Hardwick, 478 U.S. 186 (1986)

Electronic copy available at: https://ssrn.com/abstract=3903347

120 Religion in the Law

539 U.S. 558
Supreme Court of the United States

Lawrence v. Texas
June 26, 2003
Justice KENNEDY delivered the opinion of the Court.
…The question before the Court is the validity of a Texas statute making it a crime for two
persons of the same sex to engage in certain intimate sexual conduct.
In Houston, Texas, officers of the Harris County Police Department were dispatched to a
private residence in response to a reported weapons disturbance. They entered an apartment
where one of the petitioners, John Geddes Lawrence, resided. The right of the police to enter
does not seem to have been questioned. The officers observed Lawrence and another man, Tyron
Garner, engaging in a sexual act. The two petitioners were arrested, held in custody overnight,
and charged and convicted before a Justice of the Peace.
The complaints described their crime as “deviate sexual intercourse, namely anal sex, with a
member of the same sex (man).” The applicable state law is Tex. Penal Code Ann. § 21.06(a)
(2003). It provides: “A person commits an offense if he engages in deviate sexual intercourse
with another individual of the same sex.” The statute defines “[d]eviate sexual intercourse” as
follows:
(A) any contact between any part of the genitals of one person and the mouth
or anus of another person; or (B) the penetration of the genitals or the anus of
another person with an object.” § 21.01(1).
The petitioners … challenged the statute as a violation of the Equal Protection Clause of the
Fourteenth Amendment and of a like provision of the Texas Constitution. Tex. Const., Art. 1,
§ 3a. Those contentions were rejected. The petitioners, having entered a plea of nolo contendere
[“no contest”] were each fined $200 and assessed court costs of $141.25.
The Court of Appeals for the Texas Fourteenth District … rejected the constitutional arguments and affirmed the convictions. The majority opinion indicates that the Court of Appeals
considered our decision in Bowers v. Hardwick, 478 U.S. 186 (1986), to be controlling on the
federal due process aspect of the case. Bowers then being authoritative, this was proper. We
granted certiorari…
We conclude the case should be resolved by determining whether the petitioners were free
as adults to engage in the private conduct in the exercise of their liberty under the Due Process
Clause of the Fourteenth Amendment to the Constitution. For this inquiry we deem it necessary
to reconsider the Court’s holding in Bowers.
…The facts in Bowers had some similarities to the instant case. … One difference between
the two cases is that the Georgia statute prohibited the conduct whether or not the participants
were of the same sex, while the Texas statute, as we have seen, applies only to participants of
the same sex….
The Court began its substantive discussion in Bowers as follows: “The issue presented is
whether the Federal Constitution confers a fundamental right upon homosexuals to engage in
sodomy and hence invalidates the laws of the many States that still make such conduct illegal
and have done so for a very long time.” Id., at 190. That statement, we now conclude, discloses
the Court’s own failure to appreciate the extent of the liberty at stake. To say that the issue in

Lawrence v. Texas, 539 U.S. 558 (2003)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 121
Bowers was simply the right to engage in certain sexual conduct demeans the claim the individual put forward, just as it would demean a married couple were it to be said marriage is simply
about the right to have sexual intercourse. The laws involved in Bowers and here are, to be sure,
statutes that purport to do no more than prohibit a particular sexual act. Their penalties and
purposes, though, have more far-reaching consequences, touching upon the most private human
conduct, sexual behavior, and in the most private of places, the home. The statutes do seek to
control a personal relationship that, whether or not entitled to formal recognition in the law, is
within the liberty of persons to choose without being punished as criminals.
This, as a general rule, should counsel against attempts by the State, or a court, to define
the meaning of the relationship or to set its boundaries absent injury to a person or abuse of an
institution the law protects. It suffices for us to acknowledge that adults may choose to enter
upon this relationship in the confines of their homes and their own private lives and still retain
their dignity as free persons. When sexuality finds overt expression in intimate conduct with
another person, the conduct can be but one element in a personal bond that is more enduring.
The liberty protected by the Constitution allows homosexual persons the right to make this
choice.
Having misapprehended the claim of liberty there presented to it, and thus stating the claim
to be whether there is a fundamental right to engage in consensual sodomy, the Bowers Court
said: “Proscriptions against that conduct have ancient roots.” Id., at 192. In academic writings,
and in many of the scholarly amicus briefs filed to assist the Court in this case, there are fundamental criticisms of the historical premises relied upon by the majority and concurring opinions
in Bowers. We need not enter this debate in the attempt to reach a definitive historical judgment,
but the following considerations counsel against adopting the definitive conclusions upon which
Bowers placed such reliance.
At the outset it should be noted that there is no longstanding history in this country of laws
directed at homosexual conduct as a distinct matter. Beginning in colonial times there were prohibitions of sodomy derived from the English criminal laws passed in the first instance by the
Reformation Parliament of 1533. The English prohibition was understood to include relations
between men and women as well as relations between men and men. See, e.g., King v. Wiseman,
92 Eng. Rep. 774, 775 (K.B.1718) (interpreting “mankind” in Act of 1533 as including women
and girls). Nineteenth-century commentators similarly read American sodomy, buggery, and
crime-against-nature statutes as criminalizing certain relations between men and women and
between men and men. … The absence of legal prohibitions focusing on homosexual conduct
may be explained in part by noting that according to some scholars the concept of the homosexual as a distinct category of person did not emerge until the late 19th century. … Thus early
American sodomy laws were not directed at homosexuals as such but instead sought to prohibit
nonprocreative sexual activity more generally. This does not suggest approval of homosexual
conduct. It does tend to show that this particular form of conduct was not thought of as a
separate category from like conduct between heterosexual persons.
Laws prohibiting sodomy do not seem to have been enforced against consenting adults acting in private. A substantial number of sodomy prosecutions and convictions for which there
are surviving records were for predatory acts against those who could not or did not consent, as
in the case of a minor or the victim of an assault. … Instead of targeting relations between
consenting adults in private, 19th-century sodomy prosecutions typically involved relations between men and minor girls or minor boys, relations between adults involving force, relations
between adults implicating disparity in status, or relations between men and animals….
The policy of punishing consenting adults for private acts was not much discussed in the
early legal literature. We can infer that one reason for this was the very private nature of the
conduct. Despite the absence of prosecutions, there may have been periods in which there was
public criticism of homosexuals as such and an insistence that the criminal laws be enforced to
Lawrence v. Texas, 539 U.S. 558 (2003)

Electronic copy available at: https://ssrn.com/abstract=3903347

122 Religion in the Law
discourage their practices. But far from possessing “ancient roots,” Bowers, 478 U.S. at 192,
American laws targeting same-sex couples did not develop until the last third of the 20th century.
The reported decisions concerning the prosecution of consensual, homosexual sodomy between
adults for the years 1880–1995 are not always clear in the details, but a significant number
involved conduct in a public place….
It was not until the 1970’s that any State singled out same-sex relations for criminal prosecution, and only nine States have done so… Over the course of the last decades, States with
same-sex prohibitions have moved toward abolishing them. See, e.g., Jegley v. Picado, 349 Ark.
600 (2002); Gryczan v. State, 283 Mont. 433 (1997); Campbell v. Sundquist, 926 S.W.2d 250
(Tenn.App.1996); Commonwealth v. Wasson, 842 S.W.2d 487 (Ky.1992); see also 1993 Nev.
Stats. p. 518 (repealing Nev.Rev.Stat. § 201.193)….
It must be acknowledged, of course, that the Court in Bowers was making the broader
point that for centuries there have been powerful voices to condemn homosexual conduct as
immoral. The condemnation has been shaped by religious beliefs, conceptions of right and acceptable behavior, and respect for the traditional family. For many persons these are not trivial
concerns but profound and deep convictions accepted as ethical and moral principles to which
they aspire and which thus determine the course of their lives. These considerations do not answer the question before us, however. The issue is whether the majority may use the power of
the State to enforce these views on the whole society through operation of the criminal law.
“Our obligation is to define the liberty of all, not to mandate our own moral code.” Planned
Parenthood of Southeastern Pa. v. Casey, 505 U.S. 833, 850 (1992).
Chief Justice Burger joined the opinion for the Court in Bowers and further explained his
views as follows: “Decisions of individuals relating to homosexual conduct have been subject to
state intervention throughout the history of Western civilization. Condemnation of those practices is firmly rooted in Judeao–Christian moral and ethical standards.” 478 U.S. at 196. As with
Justice White’s assumptions about history, scholarship casts some doubt on the sweeping nature
of the statement by Chief Justice Burger as it pertains to private homosexual conduct between
consenting adults. … In all events we think that our laws and traditions in the past half century
are of most relevance here. These references show an emerging awareness that liberty gives substantial protection to adult persons in deciding how to conduct their private lives in matters
pertaining to sex. “[H]istory and tradition are the starting point but not in all cases the ending
point of the substantive due process inquiry.” County of Sacramento v. Lewis, 523 U.S. 833,
857 (1998) (KENNEDY, J., concurring)….
…The 25 States with laws prohibiting the relevant conduct referenced in the Bowers decision are reduced now to 13, of which 4 enforce their laws only against homosexual conduct. In
those States where sodomy is still proscribed, whether for same-sex or heterosexual conduct,
there is a pattern of nonenforcement with respect to consenting adults acting in private. The
State of Texas admitted in 1994 that as of that date it had not prosecuted anyone under those
circumstances. State v. Morales, 869 S.W.2d 941, 943.
…In Planned Parenthood of Southeastern Pa. v. Casey, 505 U.S. 833 (1992), the Court reaffirmed the substantive force of the liberty protected by the Due Process Clause. The Casey decision again confirmed that our laws and tradition afford constitutional protection to personal
decisions relating to marriage, procreation, contraception, family relationships, child rearing,
and education. Id., at 851. In explaining the respect the Constitution demands for the autonomy
of the person in making these choices, we stated as follows:
These matters, involving the most intimate and personal choices a person may
make in a lifetime, choices central to personal dignity and autonomy, are central to the liberty protected by the Fourteenth Amendment. At the heart of
liberty is the right to define one’s own concept of existence, of meaning, of the

Lawrence v. Texas, 539 U.S. 558 (2003)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 123
universe, and of the mystery of human life. Beliefs about these matters could
not define the attributes of personhood were they formed under compulsion
of the State.
Persons in a homosexual relationship may seek autonomy for these purposes, just as heterosexual persons do. The decision in Bowers would deny them this right….
Equality of treatment and the due process right to demand respect for conduct protected by
the substantive guarantee of liberty are linked in important respects, and a decision on the latter
point advances both interests. If protected conduct is made criminal and the law which does so
remains unexamined for its substantive validity, its stigma might remain even if it were not enforceable as drawn for equal protection reasons. When homosexual conduct is made criminal
by the law of the State, that declaration in and of itself is an invitation to subject homosexual
persons to discrimination both in the public and in the private spheres. The central holding of
Bowers has been brought in question by this case, and it should be addressed. Its continuance
as precedent demeans the lives of homosexual persons.
The stigma this criminal statute imposes, moreover, is not trivial. The offense, to be sure, is
but a class C misdemeanor, a minor offense in the Texas legal system. Still, it remains a criminal
offense with all that imports for the dignity of the persons charged. The petitioners will bear on
their record the history of their criminal convictions.…
The rationale of Bowers does not withstand careful analysis. In his dissenting opinion in Bowers Justice STEVENS came to these conclusions:
Our prior cases make two propositions abundantly clear. First, the fact that
the governing majority in a State has traditionally viewed a particular practice
as immoral is not a sufficient reason for upholding a law prohibiting the practice; neither history nor tradition could save a law prohibiting miscegenation
from constitutional attack. Second, individual decisions by married persons,
concerning the intimacies of their physical relationship, even when not intended to produce offspring, are a form of “liberty” protected by the Due
Process Clause of the Fourteenth Amendment. Moreover, this protection extends to intimate choices by unmarried as well as married persons.
Justice STEVENS’ analysis, in our view, should have been controlling in Bowers and should
control here. Bowers was not correct when it was decided, and it is not correct today. It ought
not to remain binding precedent. Bowers v. Hardwick should be and now is overruled.
…[This] case [involves] two adults who, with full and mutual consent from each other,
engaged in sexual practices common to a homosexual lifestyle. The petitioners are entitled to
respect for their private lives. The State cannot demean their existence or control their destiny
by making their private sexual conduct a crime. Their right to liberty under the Due Process
Clause gives them the full right to engage in their conduct without intervention of the government. “It is a promise of the Constitution that there is a realm of personal liberty which the
government may not enter.” Casey, at 847. The Texas statute furthers no legitimate state interest
which can justify its intrusion into the personal and private life of the individual….
It is so ordered.
Justice O’CONNOR, concurring in the judgment.
The Court today overrules Bowers v. Hardwick, 478 U.S. 186 (1986). I joined Bowers, and
do not join the Court in overruling it. Nevertheless, I agree with the Court that Texas’ statute
banning same-sex sodomy is unconstitutional. Rather than relying on the substantive component of the Fourteenth Amendment’s Due Process Clause, as the Court does, I base my conclusion on the Fourteenth Amendment’s Equal Protection Clause….

Lawrence v. Texas, 539 U.S. 558 (2003)

Electronic copy available at: https://ssrn.com/abstract=3903347

124 Religion in the Law
The statute at issue here makes sodomy a crime only if a person “engages in deviate sexual
intercourse with another individual of the same sex.” Tex. Penal Code Ann. § 21.06(a) (2003).
Sodomy between opposite-sex partners, however, is not a crime in Texas. That is, Texas treats
the same conduct differently based solely on the participants. Those harmed by this law are
people who have a same-sex sexual orientation and thus are more likely to engage in behavior
prohibited by § 21.06.
The Texas statute makes homosexuals unequal in the eyes of the law by making particular
conduct—and only that conduct—subject to criminal sanction….
Texas attempts to justify its law, and the effects of the law, by arguing that the statute satisfies rational basis review because it furthers the legitimate governmental interest of the promotion of morality. In Bowers, we held that a state law criminalizing sodomy as applied to homosexual couples did not violate substantive due process. We rejected the argument that no rational
basis existed to justify the law, pointing to the government’s interest in promoting morality. 478
U.S. at 196. The only question in front of the Court in Bowers was whether the substantive
component of the Due Process Clause protected a right to engage in homosexual sodomy. Bowers did not hold that moral disapproval of a group is a rational basis under the Equal Protection
Clause to criminalize homosexual sodomy when heterosexual sodomy is not punished.
This case raises a different issue than Bowers: whether, under the Equal Protection Clause,
moral disapproval is a legitimate state interest to justify by itself a statute that bans homosexual
sodomy, but not heterosexual sodomy. It is not. Moral disapproval of this group, like a bare
desire to harm the group, is an interest that is insufficient to satisfy rational basis review under
the Equal Protection Clause. See, e.g., Department of Agriculture v. Moreno, 413 U.S. at 534;
Romer v. Evans, 517 U.S. at 634–635. Indeed, we have never held that moral disapproval, without any other asserted state interest, is a sufficient rationale under the Equal Protection Clause
to justify a law that discriminates among groups of persons.
Moral disapproval of a group cannot be a legitimate governmental interest under the Equal
Protection Clause because legal classifications must not be “drawn for the purpose of disadvantaging the group burdened by the law.” Id., at 633. Texas’ invocation of moral disapproval
as a legitimate state interest proves nothing more than Texas’ desire to criminalize homosexual
sodomy. But the Equal Protection Clause prevents a State from creating “a classification of persons undertaken for its own sake.” Id., at 635. And because Texas so rarely enforces its sodomy
law as applied to private, consensual acts, the law serves more as a statement of dislike and
disapproval against homosexuals than as a tool to stop criminal behavior. The Texas sodomy
law “raise[s] the inevitable inference that the disadvantage imposed is born of animosity toward
the class of persons affected.” Id., at 634....
A law branding one class of persons as criminal based solely on the State’s moral disapproval of that class and the conduct associated with that class runs contrary to the values of the
Constitution and the Equal Protection Clause, under any standard of review. I therefore concur
in the Court’s judgment that Texas’ sodomy law banning “deviate sexual intercourse” between
consenting adults of the same sex, but not between consenting adults of different sexes, is unconstitutional.
Justice SCALIA, with whom THE CHIEF JUSTICE and Justice THOMAS join, dissenting.
…Texas Penal Code Ann. § 21.06(a) (2003) undoubtedly imposes constraints on liberty. So
do laws prohibiting prostitution, recreational use of heroin, and, for that matter, working more
than 60 hours per week in a bakery. But there is no right to “liberty” under the Due Process
Clause, though today’s opinion repeatedly makes that claim. … The Fourteenth Amendment
expressly allows States to deprive their citizens of “liberty,” so long as “due process of law” is
provided…

Lawrence v. Texas, 539 U.S. 558 (2003)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 125
Our opinions applying the doctrine known as “substantive due process” hold that the Due
Process Clause prohibits States from infringing fundamental liberty interests, unless the infringement is narrowly tailored to serve a compelling state interest. Washington v. Glucksberg, 521
U.S. at 721. We have held repeatedly, in cases the Court today does not overrule, that only
fundamental rights qualify for this so-called “heightened scrutiny” protection—that is, rights
which are “deeply rooted in this Nation’s history and tradition,” … All other liberty interests
may be abridged or abrogated pursuant to a validly enacted state law if that law is rationally
related to a legitimate state interest.
Bowers held, first, that criminal prohibitions of homosexual sodomy are not subject to
heightened scrutiny because they do not implicate a “fundamental right” under the Due Process
Clause, 478 U.S. at 191–194. Noting that “[p]roscriptions against that conduct have ancient
roots,” that “[s]odomy was a criminal offense at common law and was forbidden by the laws
of the original 13 States when they ratified the Bill of Rights,” and that many States had retained
their bans on sodomy, Bowers concluded that a right to engage in homosexual sodomy was not
“deeply rooted in this Nation’s history and tradition,” id., at 192.
The Court today does not overrule this holding. Not once does it describe homosexual
sodomy as a “fundamental right” or a “fundamental liberty interest,” nor does it subject the
Texas statute to strict scrutiny. Instead, having failed to establish that the right to homosexual
sodomy is “deeply rooted in this Nation’s history and tradition,” the Court concludes that the
application of Texas’s statute to petitioners’ conduct fails the rational-basis test, and overrules
Bowers’ holding to the contrary. “The Texas statute furthers no legitimate state interest which
can justify its intrusion into the personal and private life of the individual.”…
After discussing the history of antisodomy laws, the Court proclaims that, “it should be
noted that there is no longstanding history in this country of laws directed at homosexual conduct as a distinct matter.” This observation in no way casts into doubt the “definitive [historical]
conclusio[n],” on which Bowers relied: that our Nation has a longstanding history of laws prohibiting sodomy in general—regardless of whether it was performed by same-sex or oppositesex couples…
It is (as Bowers recognized) entirely irrelevant whether the laws in our long national tradition criminalizing homosexual sodomy were “directed at homosexual conduct as a distinct matter.” Whether homosexual sodomy was prohibited by a law targeted at same-sex sexual relations or by a more general law prohibiting both homosexual and heterosexual sodomy, the only
relevant point is that it was criminalized—which suffices to establish that homosexual sodomy
is not a right “deeply rooted in our Nation’s history and tradition.” The Court today agrees that
homosexual sodomy was criminalized and thus does not dispute the facts on which Bowers
actually relied.
Next the Court makes the claim, again unsupported by any citations, that “[l]aws prohibiting sodomy do not seem to have been enforced against consenting adults acting in private.”
The key qualifier here is “acting in private”—since the Court admits that sodomy laws were
enforced against consenting adults (although the Court contends that prosecutions were “infrequen[t].”). … There are 203 prosecutions for consensual, adult homosexual sodomy reported
in the West Reporting system and official state reporters from the years 1880–1995. … There
are also records of 20 sodomy prosecutions and 4 executions during the colonial period. ….
Bowers’ conclusion that homosexual sodomy is not a fundamental right “deeply rooted in this
Nation’s history and tradition” is utterly unassailable.
Realizing that fact, the Court instead says: “[W]e think that our laws and traditions in the
past half century are of most relevance here. These references show an emerging awareness that
liberty gives substantial protection to adult persons in deciding how to conduct their private lives
in matters pertaining to sex.” (emphasis added). Apart from the fact that such an “emerging

Lawrence v. Texas, 539 U.S. 558 (2003)

Electronic copy available at: https://ssrn.com/abstract=3903347

126 Religion in the Law
awareness” does not establish a “fundamental right,” the statement is factually false. States continue to prosecute all sorts of crimes by adults “in matters pertaining to sex”: prostitution, adult
incest, adultery, obscenity, and child pornography. Sodomy laws, too, have been enforced “in
the past half century,” in which there have been 134 reported cases involving prosecutions for
consensual, adult, homosexual sodomy…
In any event, an “emerging awareness” is by definition not “deeply rooted in this Nation’s
history and tradition[s],” as we have said “fundamental right” status requires. Constitutional
entitlements do not spring into existence because some States choose to lessen or eliminate criminal sanctions on certain behavior….
I turn now to the ground on which the Court squarely rests its holding: the contention that
there is no rational basis for the law here under attack. This proposition is so out of accord with
our jurisprudence—indeed, with the jurisprudence of any society we know—that it requires little
discussion.
The Texas statute undeniably seeks to further the belief of its citizens that certain forms of
sexual behavior are “immoral and unacceptable,” Bowers, at 196—the same interest furthered
by criminal laws against fornication, bigamy, adultery, adult incest, bestiality, and obscenity.
Bowers held that this was a legitimate state interest. The Court today reaches the opposite conclusion. The Texas statute, it says, “furthers no legitimate state interest which can justify its
intrusion into the personal and private life of the individual,” (emphasis added). The Court embraces instead Justice STEVENS’ declaration in his Bowers dissent, that “the fact that the governing majority in a State has traditionally viewed a particular practice as immoral is not a sufficient reason for upholding a law prohibiting the practice.” This effectively decrees the end of
all morals legislation. If, as the Court asserts, the promotion of majoritarian sexual morality is
not even a legitimate state interest, none of the above-mentioned laws can survive rational-basis
review.
Finally, I turn to petitioners’ equal-protection challenge, which no Member of the Court
save Justice O’CONNOR embraces: On its face § 21.06(a) applies equally to all persons. Men
and women, heterosexuals and homosexuals, are all subject to its prohibition of deviate sexual
intercourse with someone of the same sex. To be sure, § 21.06 does distinguish between the
sexes insofar as concerns the partner with whom the sexual acts are performed: men can violate
the law only with other men, and women only with other women. But this cannot itself be a
denial of equal protection, since it is precisely the same distinction regarding partner that is
drawn in state laws prohibiting marriage with someone of the same sex while permitting marriage with someone of the opposite sex.
The objection is made, however, that the antimiscegenation laws invalidated in Loving v.
Virginia, 388 U.S. 1, 8 (1967), similarly were applicable to whites and blacks alike, and only
distinguished between the races insofar as the partner was concerned. In Loving, however, we
correctly applied heightened scrutiny, rather than the usual rational-basis review, because the
Virginia statute was “designed to maintain White Supremacy.” Id., at 6, 11. A racially discriminatory purpose is always sufficient to subject a law to strict scrutiny, even a facially neutral law
that makes no mention of race. No purpose to discriminate against men or women as a class
can be gleaned from the Texas law, so rational-basis review applies. That review is readily satisfied here by the same rational basis that satisfied it in Bowers—society’s belief that certain forms
of sexual behavior are “immoral and unacceptable,” 478 U.S. at 196. This is the same justification that supports many other laws regulating sexual behavior that make a distinction based
upon the identity of the partner—for example, laws against adultery, fornication, and adult incest, and laws refusing to recognize homosexual marriage.
Justice O’CONNOR argues that the discrimination in this law which must be justified is not
its discrimination with regard to the sex of the partner but its discrimination with regard to the

Lawrence v. Texas, 539 U.S. 558 (2003)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 127
sexual proclivity of the principal actor.
While it is true that the law applies only to conduct, the conduct targeted by
this law is conduct that is closely correlated with being homosexual. Under
such circumstances, Texas’ sodomy law is targeted at more than conduct. It is
instead directed toward gay persons as a class.
Of course the same could be said of any law. A law against public nudity targets “the conduct that is closely correlated with being a nudist,” and hence “is targeted at more than conduct”; it is “directed toward nudists as a class.” But be that as it may. Even if the Texas law does
deny equal protection to “homosexuals as a class,” that denial still does not need to be justified
by anything more than a rational basis, which our cases show is satisfied by the enforcement of
traditional notions of sexual morality.
Justice O’CONNOR simply decrees application of “a more searching form of rational basis
review” to the Texas statute. Justice O’CONNOR [does not] explain precisely what her “more
searching form” of rational-basis review consists of. It must at least mean, however, that laws
exhibiting “a desire to harm a politically unpopular group,” are invalid even though there may
be a conceivable rational basis to support them.
This reasoning leaves on pretty shaky grounds state laws limiting marriage to opposite-sex
couples. Justice O’CONNOR seeks to preserve them by the conclusory statement that “preserving the traditional institution of marriage” is a legitimate state interest. But “preserving the traditional institution of marriage” is just a kinder way of describing the State’s moral disapproval
of same-sex couples. Texas’s interest in § 21.06 could be recast in similarly euphemistic terms:
“preserving the traditional sexual mores of our society.” In the jurisprudence Justice
O’CONNOR has seemingly created, judges can validate laws by characterizing them as “preserving the traditions of society” (good); or invalidate them by characterizing them as “expressing moral disapproval” (bad).
Today’s opinion is the product of a Court, which is the product of a law-profession culture,
that has largely signed on to the so-called homosexual agenda, by which I mean the agenda
promoted by some homosexual activists directed at eliminating the moral opprobrium that has
traditionally attached to homosexual conduct…
One of the most revealing statements in today’s opinion is the Court’s grim warning that
the criminalization of homosexual conduct is “an invitation to subject homosexual persons to
discrimination both in the public and in the private spheres.” It is clear from this that the Court
has taken sides in the culture war, departing from its role of assuring, as neutral observer, that
the democratic rules of engagement are observed. Many Americans do not want persons who
openly engage in homosexual conduct as partners in their business, as scoutmasters for their
children, as teachers in their children’s schools, or as boarders in their home. They view this as
protecting themselves and their families from a lifestyle that they believe to be immoral and
destructive. The Court views it as “discrimination” which it is the function of our judgments to
deter. So imbued is the Court with the law profession’s anti-anti-homosexual culture, that it is
seemingly unaware that the attitudes of that culture are not obviously “mainstream”; that in
most States what the Court calls “discrimination” against those who engage in homosexual acts
is perfectly legal; that proposals to ban such “discrimination” under Title VII have repeatedly
been rejected by Congress; that in some cases such “discrimination” is mandated by federal
statute, see 10 U.S.C. § 654(b)(1) (mandating discharge from the Armed Forces of any service
member who engages in or intends to engage in homosexual acts); and that in some cases such
“discrimination” is a constitutional right, see Boy Scouts of America v. Dale, 530 U.S. 640
(2000).
Let me be clear that I have nothing against homosexuals, or any other group, promoting
their agenda through normal democratic means. Social perceptions of sexual and other morality

Lawrence v. Texas, 539 U.S. 558 (2003)

Electronic copy available at: https://ssrn.com/abstract=3903347

128 Religion in the Law
change over time, and every group has the right to persuade its fellow citizens that its view of
such matters is the best. That homosexuals have achieved some success in that enterprise is attested to by the fact that Texas is one of the few remaining States that criminalize private, consensual homosexual acts. But persuading one’s fellow citizens is one thing, and imposing one’s
views in absence of democratic majority will is something else….
…The people may feel that their disapprobation of homosexual conduct is strong enough
to disallow homosexual marriage, but not strong enough to criminalize private homosexual
acts—and may legislate accordingly. The Court today pretends that it possesses a similar freedom of action, so that we need not fear judicial imposition of homosexual marriage, as has
recently occurred in Canada…. At the end of its opinion—after having laid waste the foundations of our rational-basis jurisprudence—the Court says that the present case “does not involve
whether the government must give formal recognition to any relationship that homosexual persons seek to enter.”
Do not believe it. More illuminating than this bald, unreasoned disclaimer is the progression
of thought displayed by an earlier passage in the Court’s opinion, which notes the constitutional
protections afforded to “personal decisions relating to marriage, procreation, contraception,
family relationships, child rearing, and education,” and then declares that “[p]ersons in a homosexual relationship may seek autonomy for these purposes, just as heterosexual persons do.”
(emphasis added). Today’s opinion dismantles the structure of constitutional law that has permitted a distinction to be made between heterosexual and homosexual unions, insofar as formal
recognition in marriage is concerned. If moral disapprobation of homosexual conduct is “no
legitimate state interest” for purposes of proscribing that conduct; and if, as the Court coos
(casting aside all pretense of neutrality), “[w]hen sexuality finds overt expression in intimate
conduct with another person, the conduct can be but one element in a personal bond that is
more enduring,” what justification could there possibly be for denying the benefits of marriage
to homosexual couples exercising “[t]he liberty protected by the Constitution?” Surely not the
encouragement of procreation, since the sterile and the elderly are allowed to marry. This case
“does not involve” the issue of homosexual marriage only if one entertains the belief that principle and logic have nothing to do with the decisions of this Court….
Justice THOMAS, dissenting.
I join Justice SCALIA’s dissenting opinion. I write separately to note that the law before the
Court today “is uncommonly silly.” Griswold v. Connecticut, 381 U.S. 479, 527 (1965) (Stewart, J., dissenting). If I were a member of the Texas Legislature, I would vote to repeal it. Punishing someone for expressing his sexual preference through noncommercial consensual conduct
with another adult does not appear to be a worthy way to expend valuable law enforcement
resources.
Notwithstanding this, I recognize that as a Member of this Court I am not empowered to
help petitioners and others similarly situated. My duty, rather, is to “decide cases agreeably to
the Constitution and laws of the United States.” Id., at 530. And, just like Justice Stewart, I “can
find [neither in the Bill of Rights nor any other part of the Constitution a] general right of privacy,” or as the Court terms it today, the “liberty of the person both in its spatial and more
transcendent dimensions.”

Lawrence v. Texas, 539 U.S. 558 (2003)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 129

576 U.S. 644
Supreme Court of the United States

Obergefell v. Hodges
June 26, 2015
Justice KENNEDY delivered the opinion of the Court.
The Constitution promises liberty to all within its reach, a liberty that includes certain specific rights that allow persons, within a lawful realm, to define and express their identity. The
petitioners in these cases seek to find that liberty by marrying someone of the same sex and
having their marriages deemed lawful on the same terms and conditions as marriages between
persons of the opposite sex.
These cases come from Michigan, Kentucky, Ohio, and Tennessee, States that define marriage as a union between one man and one woman. The petitioners are 14 same-sex couples and
two men whose same-sex partners are deceased. The respondents are state officials responsible
for enforcing the laws in question. The petitioners claim the respondents violate the Fourteenth
Amendment by denying them the right to marry or to have their marriages, lawfully performed
in another State, given full recognition….
From their beginning to their most recent page, the annals of human history the transcendent importance of marriage. The lifelong union of a man and a woman always has promised
nobility and dignity to all persons, without regard to their station in life. Marriage is sacred to
those who live by their religions and offers unique fulfillment to those who find meaning in the
secular realm. Its dynamic allows two people to find a life that could not be found alone, for a
marriage becomes greater than just the two persons. Rising from the most basic human needs,
marriage is essential to our most profound hopes and aspirations.
The centrality of marriage to the human condition makes it unsurprising that the institution
has existed for millennia and across civilizations. Since the dawn of history, marriage has transformed strangers into relatives, binding families and societies together…. There are untold references to the beauty of marriage in religious and philosophical texts spanning time, cultures,
and faiths, as well as in art and literature in all their forms. It is fair and necessary to say these
references were based on the understanding that marriage is a union between two persons of
the opposite sex.
That history is the beginning of these cases. The respondents say it should be the end as
well. To them, it would demean a timeless institution if the concept and lawful status of marriage
were extended to two persons of the same sex. Marriage, in their view, is by its nature a genderdifferentiated union of man and woman. This view long has been held—and continues to be
held—in good faith by reasonable and sincere people here and throughout the world.
The petitioners acknowledge this history but contend that these cases cannot end there.
Were their intent to demean the revered idea and reality of marriage, the petitioners’ claims
would be of a different order. But that is neither their purpose nor their submission. To the
contrary, it is the enduring importance of marriage that underlies the petitioners’ contentions.
This, they say, is their whole point. Far from seeking to devalue marriage, the petitioners seek it
for themselves because of their respect—and need—for its privileges and responsibilities. And
their immutable nature dictates that same-sex marriage is their only real path to this profound
commitment…. Their stories reveal that they seek not to denigrate marriage but rather to live
their lives, or honor their spouses’ memory, joined by its bond.

Obergefell v. Hodges, 576 U.S. 644 (2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

130 Religion in the Law
The ancient origins of marriage confirm its centrality, but it has not stood in isolation from
developments in law and society. The history of marriage is one of both continuity and change.
That institution—even as confined to opposite-sex relations—has evolved over time….
Until the mid–20th century, same-sex intimacy long had been condemned as immoral by
the state itself in most Western nations, a belief often embodied in the criminal law. For this
reason, among others, many persons did not deem homosexuals to have dignity in their own
distinct identity. A truthful declaration by same-sex couples of what was in their hearts had to
remain unspoken. Even when a greater awareness of the humanity and integrity of homosexual
persons came in the period after World War II, the argument that gays and lesbians had a just
claim to dignity was in conflict with both law and widespread social conventions. Same-sex
intimacy remained a crime in many States. Gays and lesbians were prohibited from most government employment, barred from military service, excluded under immigration laws, targeted
by police, and burdened in their rights to associate….
In the late 20th century, following substantial cultural and political developments, same-sex
couples began to lead more open and public lives and to establish families. This development
was followed by a quite extensive discussion of the issue in both governmental and private sectors and by a shift in public attitudes toward greater tolerance. As a result, questions about the
rights of gays and lesbians soon reached the courts, where the issue could be discussed in the
formal discourse of the law.
This Court first gave detailed consideration to the legal status of homosexuals in Bowers v.
Hardwick, 478 U.S. 186 (1986). There it upheld the constitutionality of a Georgia law deemed
to criminalize certain homosexual acts. … Then, in 2003, the Court overruled Bowers, holding
that laws making same-sex intimacy a crime “demea [n] the lives of homosexual persons.” Lawrence v. Texas, 539 U.S. 558, 575.
[In] 1996, Congress passed the Defense of Marriage Act (DOMA), defining marriage for
all federal-law purposes as “only a legal union between one man and one woman as husband
and wife.” 1 U.S.C. § 7…. Two Terms ago, in United States v. Windsor, 570 U.S. 744 (2013),
this Court invalidated DOMA to the extent it barred the Federal Government from treating
same-sex marriages as valid even when they were lawful in the State where they were licensed….
After years of litigation, legislation, referenda, and the discussions that attended these public
acts, the States are now divided on the issue of same-sex marriage. Under the Due Process Clause
of the Fourteenth Amendment, no State shall “deprive any person of life, liberty, or property,
without due process of law.” The fundamental liberties protected by this Clause include most of
the rights enumerated in the Bill of Rights. See Duncan v. Louisiana, 391 U.S. 145, 147–149
(1968). In addition these liberties extend to certain personal choices central to individual dignity
and autonomy, including intimate choices that define personal identity and beliefs. Eisenstadt v.
Baird, 405 U.S. 438, 453 (1972); Griswold v. Connecticut, 381 U.S. 479, 484–486 (1965).
The identification and protection of fundamental rights is an enduring part of the judicial
duty to interpret the Constitution. That responsibility, however, “has not been reduced to any
formula.” Poe v. Ullman, 367 U.S. 497, 542 (1961) (Harlan, J., dissenting). Rather, it requires
courts to exercise reasoned judgment in identifying interests of the person so fundamental that
the State must accord them its respect. See ibid. That process is guided by many of the same
considerations relevant to analysis of other constitutional provisions that set forth broad principles rather than specific requirements. History and tradition guide and discipline this inquiry but
do not set its outer boundaries. That method respects our history and learns from it without
allowing the past alone to rule the present….
Applying these established tenets, the Court has long held the right to marry is protected by
the Constitution. In Loving v. Virginia, 388 U.S. 1, 12 (1967), which invalidated bans on interracial unions, a unanimous Court held marriage is “one of the vital personal rights essential to

Obergefell v. Hodges, 576 U.S. 644 (2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 131
the orderly pursuit of happiness by free men.” The Court reaffirmed that holding in Zablocki v.
Redhail, 434 U.S. 374, 384 (1978), which held the right to marry was burdened by a law prohibiting fathers who were behind on child support from marrying. The Court again applied this
principle in Turner v. Safley, 482 U.S. 78, 95 (1987), which held the right to marry was abridged
by regulations limiting the privilege of prison inmates to marry. Over time and in other contexts,
the Court has reiterated that the right to marry is fundamental under the Due Process Clause….
It cannot be denied that this Court’s cases describing the right to marry presumed a relationship involving opposite-sex partners. … Still, this Court’s cases have expressed constitutional
principles of broader reach. In defining the right to marry these cases have identified essential
attributes of that right based in history, tradition, and other constitutional liberties inherent in
this intimate bond. … And in assessing whether the force and rationale of its cases apply to
same-sex couples, the Court must respect the basic reasons why the right to marry has been long
protected….
This analysis compels the conclusion that same-sex couples may exercise the right to marry.
A first premise of the Court’s relevant precedents is that the right to personal choice regarding marriage is inherent in the concept of individual autonomy.… Like choices concerning contraception, family relationships, procreation, and childrearing, all of which are protected by the
Constitution, decisions concerning marriage are among the most intimate that an individual can
make. Indeed, the Court has noted it would be contradictory “to recognize a right of privacy
with respect to other matters of family life and not with respect to the decision to enter the
relationship that is the foundation of the family in our society.” Zablocki, at 386….
The nature of marriage is that, through its enduring bond, two persons together can find
other freedoms, such as expression, intimacy, and spirituality. This is true for all persons, whatever their sexual orientation….
A second principle in this Court’s jurisprudence is that the right to marry is fundamental
because it supports a two-person union unlike any other in its importance to the committed
individuals. This point was central to Griswold v. Connecticut, which held the Constitution
protects the right of married couples to use contraception. 381 U.S. at 485. Suggesting that
marriage is a right “older than the Bill of Rights,” Griswold described marriage this way:
Marriage is a coming together for better or for worse, hopefully enduring, and
intimate to the degree of being sacred. It is an association that promotes a way
of life, not causes; a harmony in living, not political faiths; a bilateral loyalty,
not commercial or social projects. Yet it is an association for as noble a purpose as any involved in our prior decisions. Id., at 486, 85 S.Ct. 1678.
…A third basis for protecting the right to marry is that it safeguards children and families
and thus draws meaning from related rights of childrearing, procreation, and education. … As
all parties agree, many same-sex couples provide loving and nurturing homes to their children,
whether biological or adopted. And hundreds of thousands of children are presently being raised
by such couples….
That is not to say the right to marry is less meaningful for those who do not or cannot have
children. An ability, desire, or promise to procreate is not and has not been a prerequisite for a
valid marriage in any State. In light of precedent protecting the right of a married couple not to
procreate, it cannot be said the Court or the States have conditioned the right to marry on the
capacity or commitment to procreate. The constitutional marriage right has many aspects, of
which childbearing is only one.
Fourth and finally, this Court’s cases and the Nation’s traditions make clear that marriage
is a keystone of our social order. … In Maynard v. Hill, 125 U.S. 190 (1888), the Court [explained] that marriage is “the foundation of the family and of society, without which there
would be neither civilization nor progress.” Marriage, the Maynard Court said, has long been
Obergefell v. Hodges, 576 U.S. 644 (2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

132 Religion in the Law
“a great public institution, giving character to our whole civil polity.” Id., at 213…. The States
have contributed to the fundamental character of the marriage right by placing that institution
at the center of so many facets of the legal and social order.
There is no difference between same- and opposite-sex couples with respect to this principle.
Yet by virtue of their exclusion from that institution, same-sex couples are denied the constellation of benefits that the States have linked to marriage. This harm results in more than just
material burdens. Same-sex couples are consigned to an instability many opposite-sex couples
would deem intolerable in their own lives. As the State itself makes marriage all the more precious by the significance it attaches to it, exclusion from that status has the effect of teaching
that gays and lesbians are unequal in important respects. It demeans gays and lesbians for the
State to lock them out of a central institution of the Nation’s society…. The limitation of marriage to opposite-sex couples may long have seemed natural and just, but its inconsistency with
the central meaning of the fundamental right to marry is now manifest….
Objecting that this does not reflect an appropriate framing of the issue, the respondents
refer to Washington v. Glucksberg, 521 U.S. 702, 721 (1997), which called for a “careful description” of fundamental rights. They assert the petitioners do not seek to exercise the right to
marry but rather a new and nonexistent “right to same-sex marriage.” Glucksberg did insist
that liberty under the Due Process Clause must be defined in a most circumscribed manner, with
central reference to specific historical practices. Yet while that approach may have been appropriate for the asserted right there involved (physician-assisted suicide), it is inconsistent with the
approach this Court has used in discussing other fundamental rights, including marriage and
intimacy. Loving did not ask about a “right to interracial marriage”; Turner did not ask about
a “right of inmates to marry”; and Zablocki did not ask about a “right of fathers with unpaid
child support duties to marry.” Rather, each case inquired about the right to marry in its comprehensive sense, asking if there was a sufficient justification for excluding the relevant class
from the right….
That principle applies here. If rights were defined by who exercised them in the past, then
received practices could serve as their own continued justification and new groups could not
invoke rights once denied. This Court has rejected that approach, both with respect to the right
to marry and the rights of gays and lesbians. See Loving, 388 U.S. at 12; Lawrence, 539 U.S. at
566–567.
…Many who deem same-sex marriage to be wrong reach that conclusion based on decent
and honorable religious or philosophical premises, and neither they nor their beliefs are disparaged here. But when that sincere, personal opposition becomes enacted law and public policy,
the necessary consequence is to put the imprimatur of the State itself on an exclusion that soon
demeans or stigmatizes those whose own liberty is then denied….
It is now clear that the challenged laws burden the liberty of same-sex couples, and it must
be further acknowledged that they abridge central precepts of equality. Here the marriage laws
enforced by the respondents are in essence unequal: same-sex couples are denied all the benefits
afforded to opposite-sex couples and are barred from exercising a fundamental right. Especially
against a long history of disapproval of their relationships, this denial to same-sex couples of the
right to marry works a grave and continuing harm. The imposition of this disability on gays and
lesbians serves to disrespect and subordinate them. And the Equal Protection Clause, like the
Due Process Clause, prohibits this unjustified infringement of the fundamental right to marry.
See, e.g., Zablocki, at 383–388; Skinner, 316 U.S. at 541.
These considerations lead to the conclusion that the right to marry is a fundamental right
inherent in the liberty of the person, and under the Due Process and Equal Protection Clauses
of the Fourteenth Amendment couples of the same-sex may not be deprived of that right and
that liberty. The Court now holds that same-sex couples may exercise the fundamental right to

Obergefell v. Hodges, 576 U.S. 644 (2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 133
marry….
The dynamic of our constitutional system is that individuals need not await legislative action before asserting a fundamental right. The Nation’s courts are open to injured individuals
who come to them to vindicate their own direct, personal stake in our basic charter. An individual can invoke a right to constitutional protection when he or she is harmed, even if the broader
public disagrees and even if the legislature refuses to act. The idea of the Constitution “was to
withdraw certain subjects from the vicissitudes of political controversy, to place them beyond
the reach of majorities and officials and to establish them as legal principles to be applied by the
courts.” West Virginia Bd. of Ed. v. Barnette, 319 U.S. 624, 638 (1943). This is why “fundamental rights may not be submitted to a vote; they depend on the outcome of no elections.” It
is of no moment whether advocates of same-sex marriage now enjoy or lack momentum in the
democratic process. The issue before the Court here is the legal question whether the Constitution protects the right of same-sex couples to marry….
The respondents also argue allowing same-sex couples to wed will harm marriage as an
institution by leading to fewer opposite-sex marriages. This may occur, the respondents contend,
because licensing same-sex marriage severs the connection between natural procreation and
marriage. That argument, however, rests on a counterintuitive view of opposite-sex couple’s decisionmaking processes regarding marriage and parenthood. Decisions about whether to marry
and raise children are based on many personal, romantic, and practical considerations; and it is
unrealistic to conclude that an opposite-sex couple would choose not to marry simply because
same-sex couples may do so. … The respondents have not shown a foundation for the conclusion that allowing same-sex marriage will cause the harmful outcomes they describe. Indeed,
with respect to this asserted basis for excluding same-sex couples from the right to marry, it is
appropriate to observe these cases involve only the rights of two consenting adults whose marriages would pose no risk of harm to themselves or third parties.
Finally, it must be emphasized that religions, and those who adhere to religious doctrines,
may continue to advocate with utmost, sincere conviction that, by divine precepts, same-sex
marriage should not be condoned. The First Amendment ensures that religious organizations
and persons are given proper protection as they seek to teach the principles that are so fulfilling
and so central to their lives and faiths, and to their own deep aspirations to continue the family
structure they have long revered. The same is true of those who oppose same-sex marriage for
other reasons. In turn, those who believe allowing same-sex marriage is proper or indeed essential, whether as a matter of religious conviction or secular belief, may engage those who disagree
with their view in an open and searching debate. The Constitution, however, does not permit
the State to bar same-sex couples from marriage on the same terms as accorded to couples of
the opposite sex….
No union is more profound than marriage, for it embodies the highest ideals of love, fidelity,
devotion, sacrifice, and family. In forming a marital union, two people become something
greater than once they were. As some of the petitioners in these cases demonstrate, marriage
embodies a love that may endure even past death. It would misunderstand these men and
women to say they disrespect the idea of marriage. Their plea is that they do respect it, respect
it so deeply that they seek to find its fulfillment for themselves. Their hope is not to be condemned to live in loneliness, excluded from one of civilization’s oldest institutions. They ask for
equal dignity in the eyes of the law. The Constitution grants them that right.
It is so ordered.
Chief Justice ROBERTS, with whom Justice SCALIA and Justice THOMAS join, dissenting.
…[This] Court is not a legislature. Whether same-sex marriage is a good idea should be of
no concern to us. Under the Constitution, judges have power to say what the law is, not what

Obergefell v. Hodges, 576 U.S. 644 (2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

134 Religion in the Law
it should be.…
Although the policy arguments for extending marriage to same-sex couples may be compelling, the legal arguments for requiring such an extension are not. The fundamental right to
marry does not include a right to make a State change its definition of marriage. And a State’s
decision to maintain the meaning of marriage that has persisted in every culture throughout
human history can hardly be called irrational. In short, our Constitution does not enact any one
theory of marriage. The people of a State are free to expand marriage to include same-sex couples, or to retain the historic definition….
Understand well what this dissent is about: It is not about whether, in my judgment, the
institution of marriage should be changed to include same-sex couples. It is instead about
whether, in our democratic republic, that decision should rest with the people acting through
their elected representatives, or with five lawyers who happen to hold commissions authorizing
them to resolve legal disputes according to law. The Constitution leaves no doubt about the
answer.
Petitioners and their amici base their arguments on the “right to marry” and the imperative
of “marriage equality.” There is no serious dispute that, under our precedents, the Constitution
protects a right to marry and requires States to apply their marriage laws equally. The real question in these cases is what constitutes “marriage,” or—more precisely—who decides what constitutes “marriage”?
The majority largely ignores these questions, relegating ages of human experience with marriage to a paragraph or two. … As the majority acknowledges, marriage “has existed for millennia and across civilizations.” For all those millennia, across all those civilizations, “marriage”
referred to only one relationship: the union of a man and a woman….
This universal definition of marriage as the union of a man and a woman is no historical
coincidence. Marriage did not come about as a result of a political movement, discovery, disease,
war, religious doctrine, or any other moving force of world history—and certainly not as a result
of a prehistoric decision to exclude gays and lesbians. It arose in the nature of things to meet a
vital need: ensuring that children are conceived by a mother and father committed to raising
them in the stable conditions of a lifelong relationship….
The premises supporting this concept of marriage are so fundamental that they rarely require articulation. The human race must procreate to survive. Procreation occurs through sexual
relations between a man and a woman. When sexual relations result in the conception of a child,
that child’s prospects are generally better if the mother and father stay together rather than going
their separate ways. Therefore, for the good of children and society, sexual relations that can
lead to procreation should occur only between a man and a woman committed to a lasting
bond.
Society has recognized that bond as marriage. And by bestowing a respected status and
material benefits on married couples, society encourages men and women to conduct sexual
relations within marriage rather than without….
This singular understanding of marriage has prevailed in the United States throughout our
history. The majority accepts that at “the time of the Nation’s founding [marriage] was understood to be a voluntary contract between a man and a woman.” Early Americans drew heavily
on legal scholars like William Blackstone, who regarded marriage between “husband and wife”
as one of the “great relations in private life,” and philosophers like John Locke, who described
marriage as “a voluntary compact between man and woman” centered on “its chief end, procreation” and the “nourishment and support” of children. … To those who drafted and ratified
the Constitution, this conception of marriage and family “was a given: its structure, its stability,
roles, and values accepted by all.” …
The Constitution itself says nothing about marriage, and the Framers thereby entrusted the

Obergefell v. Hodges, 576 U.S. 644 (2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 135
States with “[t]he whole subject of the domestic relations of husband and wife.” … There is no
dispute that every State at the founding—and every State throughout our history until a dozen
years ago—defined marriage in the traditional, biologically rooted way. The four States in these
cases are typical. Their laws, before and after statehood, have treated marriage as the union of
a man and a woman….
As the majority notes, some aspects of marriage have changed over time. Arranged marriages have largely given way to pairings based on romantic love. States have replaced coverture,
the doctrine by which a married man and woman became a single legal entity, with laws that
respect each participant’s separate status. Racial restrictions on marriage, which “arose as an
incident to slavery” to promote “White Supremacy,” were repealed by many States and ultimately struck down by this Court. Loving, 388 U.S. at 6–7.
The majority observes that these developments “were not mere superficial changes” in marriage, but rather “worked deep transformations in its structure.” They did not, however, work
any transformation in the core structure of marriage as the union between a man and a woman.
If you had asked a person on the street how marriage was defined, no one would ever have said,
“Marriage is the union of a man and a woman, where the woman is subject to coverture.” The
majority may be right that the “history of marriage is one of both continuity and change,” but
the core meaning of marriage has endured….
When the majority turns to the law, it relies primarily on precedents discussing the fundamental “right to marry.” Turner v. Safley, 482 U.S. 78, 95 (1987); Zablocki, 434 U.S. at 383;
see Loving, 388 U.S. at 12. These cases do not hold, of course, that anyone who wants to get
married has a constitutional right to do so. They instead require a State to justify barriers to
marriage as that institution has always been understood. In Loving, the Court held that racial
restrictions on the right to marry lacked a compelling justification. In Zablocki, restrictions
based on child support debts did not suffice. In Turner, restrictions based on status as a prisoner
were deemed impermissible.
None of the laws at issue in those cases purported to change the core definition of marriage
as the union of a man and a woman. The laws challenged in Zablocki and Turner did not define
marriage as “the union of a man and a woman, where neither party owes child support or is in
prison.” Nor did the interracial marriage ban at issue in Loving define marriage as “the union
of a man and a woman of the same race.” … Removing racial barriers to marriage therefore did
not change what a marriage was any more than integrating schools changed what a school was.
As the majority admits, the institution of “marriage” discussed in every one of these cases “presumed a relationship involving opposite-sex partners.”
In short, the “right to marry” cases stand for the important but limited proposition that
particular restrictions on access to marriage as traditionally defined violate due process. These
precedents say nothing at all about a right to make a State change its definition of marriage,
which is the right petitioners actually seek here. … Neither petitioners nor the majority cites a
single case or other legal source providing any basis for such a constitutional right. None exists,
and that is enough to foreclose their claim….
One immediate question invited by the majority’s position is whether States may retain the
definition of marriage as a union of two people. Cf. Brown v. Buhman, 947 F.Supp.2d 1170
(Utah 2013), appeal pending, No. 14–4117 (CA10). Although the majority randomly inserts
the adjective “two” in various places, it offers no reason at all why the two-person element of
the core definition of marriage may be preserved while the man-woman element may not. Indeed, from the standpoint of history and tradition, a leap from opposite-sex marriage to samesex marriage is much greater than one from a two-person union to plural unions, which have
deep roots in some cultures around the world. If the majority is willing to take the big leap, it is
hard to see how it can say no to the shorter one.

Obergefell v. Hodges, 576 U.S. 644 (2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

136 Religion in the Law
It is striking how much of the majority’s reasoning would apply with equal force to the
claim of a fundamental right to plural marriage. If “[t]here is dignity in the bond between two
men or two women who seek to marry and in their autonomy to make such profound choices,”
why would there be any less dignity in the bond between three people who, in exercising their
autonomy, seek to make the profound choice to marry? If a same-sex couple has the constitutional right to marry because their children would otherwise “suffer the stigma of knowing their
families are somehow lesser,” why wouldn’t the same reasoning apply to a family of three or
more persons raising children? If not having the opportunity to marry “serves to disrespect and
subordinate” gay and lesbian couples, why wouldn’t the same “imposition of this disability,”
serve to disrespect and subordinate people who find fulfillment in polyamorous relationships?
…I do not mean to equate marriage between same-sex couples with plural marriages in all
respects. There may well be relevant differences that compel different legal analysis. But if there
are, petitioners have not pointed to any. When asked about a plural marital union at oral argument, petitioners asserted that a State “doesn’t have such an institution.” But that is exactly the
point: the States at issue here do not have an institution of same-sex marriage, either….
Today’s decision … creates serious questions about religious liberty. Many good and decent
people oppose same-sex marriage as a tenet of faith, and their freedom to exercise religion is—
unlike the right imagined by the majority—actually spelled out in the Constitution.
Respect for sincere religious conviction has led voters and legislators in every State that has
adopted same-sex marriage democratically to include accommodations for religious practice.
The majority’s decision imposing same-sex marriage cannot, of course, create any such accommodations. The majority graciously suggests that religious believers may continue to “advocate”
and “teach” their views of marriage. The First Amendment guarantees, however, the freedom
to “exercise” religion. Ominously, that is not a word the majority uses.
Hard questions arise when people of faith exercise religion in ways that may be seen to
conflict with the new right to same-sex marriage—when, for example, a religious college provides married student housing only to opposite-sex married couples, or a religious adoption
agency declines to place children with same-sex married couples. Indeed, the Solicitor General
candidly acknowledged that the tax exemptions of some religious institutions would be in question if they opposed same-sex marriage. There is little doubt that these and similar questions will
soon be before this Court. Unfortunately, people of faith can take no comfort in the treatment
they receive from the majority today.
Perhaps the most discouraging aspect of today’s decision is the extent to which the majority
feels compelled to sully those on the other side of the debate. … By the majority’s account,
Americans who did nothing more than follow the understanding of marriage that has existed
for our entire history—in particular, the tens of millions of people who voted to reaffirm their
States’ enduring definition of marriage—have acted to “lock ... out,” “disparage,” “disrespect
and subordinate,” and inflict “[d]ignitary wounds” upon their gay and lesbian neighbors. These
apparent assaults on the character of fairminded people will have an effect, in society and in
court….
If you are among the many Americans—of whatever sexual orientation—who favor expanding same-sex marriage, by all means celebrate today’s decision. Celebrate the achievement
of a desired goal. Celebrate the opportunity for a new expression of commitment to a partner.
Celebrate the availability of new benefits. But do not celebrate the Constitution. It had nothing
to do with it….
Justice SCALIA, with whom Justice THOMAS joins, dissenting.
…The substance of today’s decree is not of immense personal importance to me. The law
can recognize as marriage whatever sexual attachments and living arrangements it wishes, and

Obergefell v. Hodges, 576 U.S. 644 (2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 137
can accord them favorable civil consequences, from tax treatment to rights of inheritance. Those
civil consequences—and the public approval that conferring the name of marriage evidences—
can perhaps have adverse social effects, but no more adverse than the effects of many other
controversial laws. So it is not of special importance to me what the law says about marriage. It
is of overwhelming importance, however, who it is that rules me. Today’s decree says that my
Ruler, and the Ruler of 320 million Americans coast-to-coast, is a majority of the nine lawyers
on the Supreme Court. The opinion in these cases is the furthest extension in fact—and the
furthest extension one can even imagine—of the Court’s claimed power to create “liberties” that
the Constitution and its Amendments neglect to mention. This practice of constitutional revision
by an unelected committee of nine, always accompanied (as it is today) by extravagant praise of
liberty, robs the People of the most important liberty they asserted in the Declaration of Independence and won in the Revolution of 1776: the freedom to govern themselves….
The Constitution places some constraints on self-rule—constraints adopted by the People
themselves when they ratified the Constitution and its Amendments…. These cases ask us to
decide whether the Fourteenth Amendment contains a limitation that requires the States to license and recognize marriages between two people of the same sex. Does it remove that issue
from the political process?
Of course not. … When the Fourteenth Amendment was ratified in 1868, every State limited marriage to one man and one woman, and no one doubted the constitutionality of doing
so. That resolves these cases. When it comes to determining the meaning of a vague constitutional provision—such as “due process of law” or “equal protection of the laws”—it is unquestionable that the People who ratified that provision did not understand it to prohibit a practice
that remained both universal and uncontroversial in the years after ratification. We have no
basis for striking down a practice that is not expressly prohibited by the Fourteenth Amendment’s text, and that bears the endorsement of a long tradition of open, widespread, and unchallenged use dating back to the Amendment’s ratification. Since there is no doubt whatever
that the People never decided to prohibit the limitation of marriage to opposite-sex couples, the
public debate over same-sex marriage must be allowed to continue….
But what really astounds is the hubris reflected in today’s judicial Putsch. The five Justices
who compose today’s majority are entirely comfortable concluding that every State violated the
Constitution for all of the 135 years between the Fourteenth Amendment’s ratification and Massachusetts’ permitting of same-sex marriages in 2003. They have discovered in the Fourteenth
Amendment a “fundamental right” overlooked by every person alive at the time of ratification,
and almost everyone else in the time since.…
The opinion is couched in a style that is as pretentious as its content is egotistic. It is one
thing for separate concurring or dissenting opinions to contain extravagances, even silly extravagances, of thought and expression; it is something else for the official opinion of the Court to
do so. (If, even as the price to be paid for a fifth vote, I ever joined an opinion for the Court that
began: “The Constitution promises liberty to all within its reach, a liberty that includes certain
specific rights that allow persons, within a lawful realm, to define and express their identity,” I
would hide my head in a bag. The Supreme Court of the United States has descended from the
disciplined legal reasoning of John Marshall and Joseph Story to the mystical aphorisms of the
fortune cookie).
Of course the opinion’s showy profundities are often profoundly incoherent. “The nature
of marriage is that, through its enduring bond, two persons together can find other freedoms,
such as expression, intimacy, and spirituality.” (Really? Who ever thought that intimacy and
spirituality [whatever that means] were freedoms? And if intimacy is, one would think Freedom
of Intimacy is abridged rather than expanded by marriage. Ask the nearest hippie. Expression,
sure enough, is a freedom, but anyone in a long-lasting marriage will attest that that happy state
constricts, rather than expands, what one can prudently say.) Rights, we are told, can “rise ...
Obergefell v. Hodges, 576 U.S. 644 (2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

138 Religion in the Law
from a better informed understanding of how constitutional imperatives define a liberty that
remains urgent in our own era.” (Huh? How can a better informed understanding of how constitutional imperatives [whatever that means] define [whatever that means] an urgent liberty
[never mind], give birth to a right?) And we are told that, “[i]n any particular case,” either the
Equal Protection or Due Process Clause “may be thought to capture the essence of [a] right in a
more accurate and comprehensive way,” than the other, “even as the two Clauses may converge
in the identification and definition of the right.” (What say? What possible “essence” does substantive due process “capture” in an “accurate and comprehensive way”? It stands for nothing
whatever, except those freedoms and entitlements that this Court really likes. And the Equal
Protection Clause, as employed today, identifies nothing except a difference in treatment that
this Court really dislikes. Hardly a distillation of essence. If the opinion is correct that the two
clauses “converge in the identification and definition of [a] right,” that is only because the majority’s likes and dislikes are predictably compatible.) I could go on. The world does not expect
logic and precision in poetry or inspirational pop-philosophy; it demands them in the law. The
stuff contained in today’s opinion has to diminish this Court’s reputation for clear thinking and
sober analysis….
Justice THOMAS, with whom Justice SCALIA joins, dissenting.
…Aside from undermining the political processes that protect our liberty, the majority’s
decision threatens the religious liberty our Nation has long sought to protect.
The history of religious liberty in our country is familiar: Many of the earliest immigrants
to America came seeking freedom to practice their religion without restraint. … Many of these
havens were initially homogenous communities with established religions. . By the 1780’s, however, “America was in the wake of a great religious revival” marked by a move toward free
exercise of religion. Every State save Connecticut adopted protections for religious freedom in
their State Constitutions by 1789 and, of course, the First Amendment enshrined protection for
the free exercise of religion in the U.S. Constitution. But that protection was far from the last
word on religious liberty in this country, as the Federal Government and the States have reaffirmed their commitment to religious liberty by codifying protections for religious practice. See,
e.g., Religious Freedom Restoration Act of 1993, 42 U.S.C. § 2000bb et seq.
Numerous amici—even some not supporting the States—have cautioned the Court that its
decision here will “have unavoidable and wide-ranging implications for religious liberty.” … In
our society, marriage is not simply a governmental institution; it is a religious institution as well.
Today’s decision might change the former, but it cannot change the latter. It appears all but
inevitable that the two will come into conflict, particularly as individuals and churches are confronted with demands to participate in and endorse civil marriages between same-sex couples.
The majority appears unmoved by that inevitability. It makes only a weak gesture toward
religious liberty in a single paragraph. And even that gesture indicates a misunderstanding of
religious liberty in our Nation’s tradition. Religious liberty is about more than just the protection
for “religious organizations and persons ... as they seek to teach the principles that are so fulfilling and so central to their lives and faiths.” Religious liberty is about freedom of action in
matters of religion generally, and the scope of that liberty is directly correlated to the civil restraints placed upon religious practice.
Although our Constitution provides some protection against such governmental restrictions
on religious practices, the People have long elected to afford broader protections than this
Court’s constitutional precedents mandate. Had the majority allowed the definition of marriage
to be left to the political process—as the Constitution requires—the People could have considered the religious liberty implications of deviating from the traditional definition as part of their
deliberative process. Instead, the majority’s decision short-circuits that process, with potentially

Obergefell v. Hodges, 576 U.S. 644 (2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 139
ruinous consequences for religious liberty….
Perhaps recognizing that these cases do not actually involve liberty as it has been understood, the majority goes to great lengths to assert that its decision will advance the “dignity” of
same-sex couples. The flaw in that reasoning, of course, is that the Constitution contains no
“dignity” Clause, and even if it did, the government would be incapable of bestowing dignity.
Human dignity has long been understood in this country to be innate. When the Framers
proclaimed in the Declaration of Independence that “all men are created equal” and “endowed
by their Creator with certain unalienable Rights,” they referred to a vision of mankind in which
all humans are created in the image of God and therefore of inherent worth. That vision is the
foundation upon which this Nation was built.
The corollary of that principle is that human dignity cannot be taken away by the government. Slaves did not lose their dignity (any more than they lost their humanity) because the
government allowed them to be enslaved. Those held in internment camps did not lose their
dignity because the government confined them. And those denied governmental benefits certainly do not lose their dignity because the government denies them those benefits. The government cannot bestow dignity, and it cannot take it away….
Justice ALITO, with whom Justice SCALIA and Justice THOMAS join, dissenting.
…Attempting to circumvent the problem presented by the newness of the right found in
these cases, the majority claims that the issue is the right to equal treatment. Noting that marriage is a fundamental right, the majority argues that a State has no valid reason for denying
that right to same-sex couples. This reasoning is dependent upon a particular understanding of
the purpose of civil marriage. Although the Court expresses the point in loftier terms, its argument is that the fundamental purpose of marriage is to promote the well-being of those who
choose to marry. Marriage provides emotional fulfillment and the promise of support in times
of need. And by benefiting persons who choose to wed, marriage indirectly benefits society because persons who live in stable, fulfilling, and supportive relationships make better citizens. It
is for these reasons, the argument goes, that States encourage and formalize marriage, confer
special benefits on married persons, and also impose some special obligations. This understanding of the States’ reasons for recognizing marriage enables the majority to argue that same-sex
marriage serves the States’ objectives in the same way as opposite-sex marriage.
This understanding of marriage, which focuses almost entirely on the happiness of persons
who choose to marry, is shared by many people today, but it is not the traditional one. For
millennia, marriage was inextricably linked to the one thing that only an opposite-sex couple
can do: procreate.
Adherents to different schools of philosophy use different terms to explain why society
should formalize marriage and attach special benefits and obligations to persons who marry.
Here, the States defending their adherence to the traditional understanding of marriage have
explained their position using the pragmatic vocabulary that characterizes most American political discourse. Their basic argument is that States formalize and promote marriage, unlike
other fulfilling human relationships, in order to encourage potentially procreative conduct to
take place within a lasting unit that has long been thought to provide the best atmosphere for
raising children. They thus argue that there are reasonable secular grounds for restricting marriage to opposite-sex couples.
If this traditional understanding of the purpose of marriage does not ring true to all ears
today, that is probably because the tie between marriage and procreation has frayed. Today, for
instance, more than 40% of all children in this country are born to unmarried women. This
development undoubtedly is both a cause and a result of changes in our society’s understanding
of marriage.
Obergefell v. Hodges, 576 U.S. 644 (2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

140 Religion in the Law
While, for many, the attributes of marriage in 21st-century America have changed, those
States that do not want to recognize same-sex marriage have not yet given up on the traditional
understanding. They worry that by officially abandoning the older understanding, they may
contribute to marriage’s further decay. It is far beyond the outer reaches of this Court’s authority
to say that a State may not adhere to the understanding of marriage that has long prevailed, not
just in this country and others with similar cultural roots, but also in a great variety of countries
and cultures all around the globe….
Today’s decision usurps the constitutional right of the people to decide whether to keep or
alter the traditional understanding of marriage. The decision will also have other important
consequences.
It will be used to vilify Americans who are unwilling to assent to the new orthodoxy. In the
course of its opinion, the majority compares traditional marriage laws to laws that denied equal
treatment for African–Americans and women. The implications of this analogy will be exploited
by those who are determined to stamp out every vestige of dissent.
Perhaps recognizing how its reasoning may be used, the majority attempts, toward the end
of its opinion, to reassure those who oppose same-sex marriage that their rights of conscience
will be protected. We will soon see whether this proves to be true. I assume that those who cling
to old beliefs will be able to whisper their thoughts in the recesses of their homes, but if they
repeat those views in public, they will risk being labeled as bigots and treated as such by governments, employers, and schools.
The system of federalism established by our Constitution provides a way for people with
different beliefs to live together in a single nation. If the issue of same-sex marriage had been left
to the people of the States, it is likely that some States would recognize same-sex marriage and
others would not. It is also possible that some States would tie recognition to protection for
conscience rights. The majority today makes that impossible. By imposing its own views on the
entire country, the majority facilitates the marginalization of the many Americans who have
traditional ideas. Recalling the harsh treatment of gays and lesbians in the past, some may think
that turnabout is fair play. But if that sentiment prevails, the Nation will experience bitter and
lasting wounds….

Obergefell v. Hodges, 576 U.S. 644 (2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 141

Part Three: The Establishment Clause
The previous two Parts of this section present cases that deal with the “establishment” of religion in a general sense. Those disputes involved laws and policies rooted
in religion but did not involve the establishment clause of the Constitution either because the parties did not raise claims under that clause or because the courts chose to
take alternative analytical approaches.
The cases in this Part, however, feature claims specifically arising under the establishment clause. These are “The Establishment Clause Cases” (or at least some of
them), if you will.
The establishment clause is the first half of the first sentence of the First Amendment, which reads: “Congress shall make no law respecting an establishment of religion.” It says nothing more and offers no definition for the terms “respecting,” “establishment,” or “religion.” This flummoxing vaguery has created significant and ongoing
interpretive conflicts among lawyers, academics, historians, and, most importantly,
judges. The Supreme Court has drifted from one theory of interpretation to another
and back again, has made strict statements of principle and then abandoned them, has
concocted detailed tests and then ignored them, and has even issued conflicting decisions on the same topic on the same day. In 1984, Justice William Brennan understatedly confessed that “the compact phrase” of the establishment clause had “proven difficult to apply.”1 In 1990, Professor Stephen Carter charitably called the Court’s cumulative approach to the clause a “mess.”2 No unifying clarity has been achieved since
then.
Most of the differing approaches to interpreting and applying the clause that have
emerged over the decades are explained and debated at length by the justices in the
cases excerpted below. Some of the justices take hard lines early on and stick to them
for years. Others expediently drift from one approach to another with little concern
for consistency. Most agree that the clause should be incorporated to the states but
some do not. Some believe the clause demands strict separation of religious and governmental matters while others believe it does nothing more than prohibit the national
government from interfering in churches established by the states, or from coercively
compelling membership in a national church. Most fall somewhere between these two
extremes, arguing for “neutrality” but allowing significant religious presence in government proceedings, policy, and presentation.
The United States has never attempted to establish a national church, and no states
currently maintain established churches of their own. Establishment clause cases deal
with less extreme government action such as indirect financial assistance to religious
groups or participants, customary or compelled religious rituals in public schools and
legislative proceedings, the erection or maintenance of religious displays on public
property, and, before most of them were phased out, so-called “blue laws” that required businesses to close on Sundays.

1 Lynch v. Donnelly, 456 U.S. 668, 694 (1984) (Brennan, dissenting) (excerpted below).
2 Stephen L. Carter, The Establishment Clause Mess, 69 Or. L. Rev. 495 (1990).

Electronic copy available at: https://ssrn.com/abstract=3903347

142 Religion in the Law

The Court first incorporated the establishment clause to the states in 1947 in Everson v. Board of Education. At the time, New Jersey funded a transportation subsidy
for children to ride city buses to school, even if the schools they attended were religious.
Arch Everson, a resident of Ewing Township, sued under the establishment clause, arguing that many of the students using the subsidy attended Catholic private schools
and therefore the government was unconstitutionally funding religion.
Writing for a narrow majority, Justice Hugo Black favorably referenced Thomas
Jefferson’s famous Letter to the Danbury Baptists and declared “The First Amendment
has erected a wall between church and state. That wall must be kept high and impregnable.” Neither the federal government nor the states could levy a tax “in any amount,
large or small” to support churches or religious activities, Black wrote. Nevertheless,
the Court concluded that New Jersey’s transportation subsidy was neutral – all children
could use the money, regardless of what kind of school they attended – and it was a
rational policy within the state’s police power. In dissent, Justice Wiley Rutledge agreed
with the majority’s general principles but argued the state subsidy should be invalidated
under them. According to Rutledge, taxes paid the subsidy, and the subsidy enabled
religious teaching by making it possible for the students to attend religious schools. It
may not have been a direct payment to churches but still they benefited from taxpayer
funds.
Everson sparked more than just a debate about interpretation and application; it
also sparked a wave of litigation. With the establishment clause incorporated, and taxpayers like Everson granted standing, plaintiffs could now attack religious state laws
and local ordinances with the federal constitution. And, it turned out, state laws and
local ordinances were awash in religion. Key examples were so-called “blue laws” that
required all businesses to close on Sundays. Still on the books and enforced in the midtwentieth century, these restrictions descended from English and colonial blasphemy
laws that mandated public recognition of Sunday as the Christian holy day. By the
1960s, some states had amended the laws to remove explicit invocations of scripture
and Biblical doctrine while others had not. Regardless, the closing laws’ religious origin
was clear – the official day of rest was Sunday because that was what the Christian
Bible said it should be.
Not everyone recognizes Sunday as the Sabbath, however. Atheists and other nonreligious people of course do not, but neither do Jews, Muslims, Seventh-day Adventists, Buddhists, Hindus, and members of other faiths. Even many Christians are willing
to work on Sunday regardless of the day’s religious significance. However, the laws
forced non-Christian and otherwise non-observant businesses to close on days they
would prefer to be open and making money. For Jews and other Saturday Sabbath
observers, that meant their stores had to close the entire weekend, when shopping volume was highest. And, the laws did more than just stifle company revenue. They also
imposed fines for violation.
In 1961, the Supreme Court simultaneously heard four cases challenging state blue
laws. One of those cases, McGowan v. Maryland, arose from the conviction of seven
general store employees for selling goods on Sunday.3 The employees challenged the
3 Another of those four cases, Braunfeld v. Bown, 366 U.S. 599 (1961), is excerpted below in

the fourth section, Free Exercise.

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 143

Maryland closing law on establishment grounds, arguing that its clearly religious origin
made enforcement unconstitutional. The Court disagreed. Chief Justice Earl Warren
wrote for a six-justice majority that “as presently written and administered,” the closing laws had evolved to become “of a secular, rather than of a religious, character.”
Granted, the origins of the laws were blatantly religious. Warren’s opinion exhaustively
detailed their history. But, he wrote, the laws also protected the health and welfare of
the hard-working public, and had been embraced as good policy by labor advocates
and social scientists along with religious believers. “[T]he statutes’ present purpose and
effect is not to aid religion, but to set aside a day of rest and recreation.”
In a vigorous dissent to McGowan and the other three religious liberty cases decided that day, Justice William Douglas wrote that the Court should not so casually
dismiss the laws’ religious character. The states did not randomly choose Sunday as the
day of rest because that day happened to be convenient – they chose it because scripture
commanded it. And, the choice of Sunday imposed unique economic harm and criminal sanction upon observers of different Sabbath days for otherwise lawful behavior.
Douglas rejected the idea that the explicitly religious closing laws could be constitutionally sterilized simply through custom and the passage of time.
The constitutional retconning of Sunday closing laws in McGowan may be why
challenges to other morality regulations are not more often brought under the establishment clause. Like the closing laws, bans on other religiously sinful behavior such as
gambling, prostitution, and sodomy have alternative, secular justifications and have
been around for a very long time.
The first decade and a half of the establishment clause’s incorporation was a mixed
bag. The Court ruled for the government in Everson and the McGowan batch of cases,
allowing indirect financial support for religious schools and the enforcement of religious laws that had secular justifications. It ruled against the government, however, in
McCollum v. Board of Education and Zorach v. Clauson, two cases that involved religious teaching and public schools.4 In McCollum, students were required to attend
weekly classes taught by religious instructors. In Zorach, the schools allowed some
students to leave to attend religious services while they required the rest to stay. The
Court in both cases struck down the state policies as unconstitutional under the establishment clause.
A year after McGowan, the Supreme Court went back to school. In Engel v. Vitale,
teachers at a public school district in New York read aloud a prayer to students each
morning.5 The prayer, provided to them by the state government, was clearly religious:
“Almighty God, we acknowledge our dependence upon Thee, and we beg Thy blessings upon us, our parents, our teachers and our Country.” Justice Hugo Black, the
author of the Court’s opinion in Everson, wrote for a 6-1 majority striking down the
official prayer. Despite “the history of man” being “inseparable from the history of
religion,” the school prayer was “a solemn avowal of divine faith” and thus a violation
of the establishment clause. Black’s history-minded opinion cited no other cases for

4 McCollum v. Board of Education, 333 U.S. 203 (1948); and Zorach v. Clauson, 343 U.S.

306 (1952).

5 370 U.S. 421 (1962).

Electronic copy available at: https://ssrn.com/abstract=3903347

144 Religion in the Law

precedent, and offered lower courts little guidance for addressing other forms of school
prayer. New York’s case was relatively unique.
Different forms of school prayer
abounded. In the late 1950s, Ellery
Schempp was a student at Abington
High School in Pennsylvania. He and
his parents were Unitarian Universalists, members of an inclusive religious
faith with Christian origins but non-orthodox beliefs. At the time, Pennsylvania law required daily, student-led bible
readings in all public schools, including
Abington High. The Schempps objected and filed suit, arguing that the es- Ellery Schempp (second right) and family at
the Supreme Court.
tablishment clause prohibited such - Photographer Unknown
mandated religious observance, even
though the daily readings were not from a government-written prayer like in Engel v.
Vitale. The Court agreed. Writing for an 8-1 majority, Justice Tom Clark affirmed the
Court’s establishment precedent and concluded that student-led Bible readings (as well
as student recitation of the Lord’s Prayer), though conducted “without comment” by
school administrators, was a clear violation of the establishment clause.
Abington solidified Engel and launched a new era of aggressive establishment
clause enforcement. The Court went on to strike down other creative forms of statesponsored religious prayer, observance, and doctrine in schools. In Wallace v. Jaffree
the Court even struck down a required moment of silence because the Alabama legislature had no secular purpose for it – the requirement was designed to defy Engel and
Abington and subtly re-introduce prayer into public schools.6 The Court also struck
down Louisiana’s Scopes-like attempt to diminish the influence of evolutionary theory
by requiring public school teachers to teach “creation science” as an equal alternative.7
In Lee v. Wiesman, the Court ruled that a public school system could not invite members of the clergy to give prayers during graduation ceremonies. 8 And, in Santa Fe Independent School District v. Doe, the Court prohibited a public school district from
“permitting student-led, student-initiated prayer at football games.” 9 The students
were not truly praying on their own initiative – the school district had created several
policies designed to encourage and facilitate the activity.
In each of these cases but Lee, the Court applied a three-prong establishment clause
test first articulated in Lemon v. Kurtzman, another education case.10 In an effort to
promote public school curriculum in private schools, both Rhode Island and Pennsylvania reimbursed religious private schools for the salaries of their teachers who taught
“only courses offered in the public schools, using only materials used in the public
6 472 U.S. 38 (1985).

7 Edwards v. Aguillard, 482 U.S. 578 (1987).
8 505 U.S. 577 (1992).
9 530 U.S. 290 (2000).

10 403 U.S. 602 (1971).

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 145

schools” and who did not otherwise teach courses in religion. Noting that the sole
beneficiaries of this policy were Roman Catholic schools, the Court struck down the
subsidies. Writing for the Court, Chief Justice Warren Burger compiled a three-part test
for use by courts to sniff out establishment clause violations:
First, the statute must have a secular legislative purpose; second, its
principal or primary effect must be one that neither advances nor inhibits religion; finally, the statute must not foster an excessive entanglement with religion.
Despite Burger’s caveat that “total separation is not possible in an absolute sense”
because “some relationship between government and religious organizations is inevitable,” the Lemon Test, when applied consistently, could create the “high wall” between church and state for which the Supreme Court aspired in Everson.
The Lemon Test was not consistently applied, however, not even by Chief Justice
Burger, its author. In Lynch v. Donnelly, the Court confronted the town Christmas
display of Pawtucket, Rhode Island. The display, which included seasonal symbols
such as Santa Clause, also included a crèche, or Nativity scene. By a very slim majority,
the Court allowed the town to include Baby Jesus and his esteemed entourage as the
only religious reference in the display. Extolling the historical importance of religious
observance in society, Chief Justice Burger diminished his own previous ruling, writing,
“We have repeatedly emphasized our unwillingness to be confined to any single test or
criterion in this sensitive area.” Burger gave lip service to the Lemon prongs but generously concluded that the city’s prominent display of a divine symbol did not “advance”
religion. The town erected it, the Court concluded, for the secular purpose of promoting holiday commerce.
Justice William Brennan wrote a comprehensive dissent, taking Burger to task for
his permissive application of Lemon. Brennan also contested Burger’s reliance on the
history and tradition of religious observance. A long historical practice could insulate
otherwise overt religious displays, Burger reasoned.
Brennan’s beef with Burger turned on the latter’s ideological approach to constitutional interpretation. In the late 1970s and early 1980s, socially conservative academics
and judges began to promote and apply an interpretive doctrine they called “originalism.”11 Though different iterations predated these years and new versions eventually
developed, the basic premise of originalism is this: where the text of the constitution is
vague, judges should interpret it according to the “original meaning” or “original understanding” of the words at the time they were written in order to restrain themselves
and avoid the kind of liberal “judicial activism” that led to divisive decisions such as
Roe v. Wade. They should not apply contemporary meanings or impose their own
contemporary values on the Constitution. Thus for the establishment clause, the word
“establishment” should be interpreted to mean what it meant in 1791 when it was
adopted. If the Framers and the First Congress believed government could observe and
promote Christianity without violating the First Amendment, all future generations
should be bound to their interpretation. Burger applied this approach in Lynch and in

11 Steven G. Calabresi (ed.), Originalism: A Quarter-Century of Debate (Regnery 2007).

Electronic copy available at: https://ssrn.com/abstract=3903347

146 Religion in the Law

other cases such as Marsh v. Chambers, and later members of the Court including Antonin Scalia, Clarence Thomas, and Neil Gorsuch have taken up the originalist mantle
in various forms.
Justice Brennan rejected this approach, writing that the Court could not discern a
consistent original understanding of the establishment clause because many of its contemporaries disagreed on what it meant. Key people like Thomas Jefferson, James
Madison, John Adams, and George Washington all held differing opinions about how
much separation between church and state was required. Because there was no historical consensus, Brennan argued, interpretation must include contemporary judgment,
and in his contemporary judgment, the Pawtucket crèche was an obvious establishment clause violation. The Nativity scene was “a mystical re-creation of an event that
lies at the heart of Christian faith” whose religious character was obvious to everyone
who viewed it and thus it obviously failed the Lemon Test.
The swing vote in Lynch was Justice Sandra Day O’Connor. O’Connor criticized
the Lemon Test and offered a modification that looked only for “excessive entanglement” between government and religion or open “endorsement or disapproval of religion.” The crèche, in her opinion, was neither a product of entanglement nor an open
endorsement because, in the context of “the overall holiday setting,” the city did not
intend to communicate a religious message nor did it actually convey one. The city’s
display was a benign “acknowledgment” of religion, not an endorsement, used to promote the Christmas shopping season.
The Court’s internal debate over Lemon and tradition continued long after Lynch,
taken up by justices who joined many years later. The mixed and conflicting results of
this debate are perhaps best illustrated by cases dealing with a different kind of public
religious display: the Ten Commandments.
In 1978, Kentucky passed a law requiring the prominent display of the Ten Commandments in all public school classrooms. In apparent anticipation of constitutional
attack, the legislature also mandated the following small print disclaimer to appear
with each display: “The secular application of the Ten Commandments is clearly seen
in its adoption as the fundamental legal code
of Western Civilization and the Common Law
of the United States.” As an additional constitutional buffer, the law required all displays to
be paid for by private donations, rather than
by the state’s general fund.

William Stone (left) with Dolly Parton
- ACLU of Kentucky

Kentucky Civil Liberties Union lawyer
William Stone filed suit, arguing that Kentucky’s law violated the establishment clause.
A state trial court rejected his request for injunction, and the Kentucky Supreme Court affirmed by default in an equally divided per curiam ruling.12 Stone persisted, and sought review by the U.S. Supreme Court.

12 Stone v. Graham, 599 S.W.2d 157 (Ky. 1980).

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 147

In a brief per curiam opinion of their own (issued without merits briefs or oral
argument), the Supreme Court applied the Lemon Test and agreed with Stone that the
purpose of the Kentucky law was “plainly religious in nature,” and no disclaimer nor
voluntary funding scheme made any difference. The Ten Commandments are “undeniably a sacred text in the Jewish and Christian faiths,” the Court held, and they were
displayed by themselves, not integrated into “an appropriate study of history, civilization, ethics, comparative religion, or the like.” The desired effect of posting them was
to “induce the schoolchildren to read, mediate upon, perhaps to venerate and obey”
them. Thus, the law violated the establishment clause.
Attacking the ruling on procedural and doctrinal grounds, Justice William
Rehnquist chastised the Court for striking down the Kentucky law “with no support
beyond its own ipse dixit.”13 He argued that the Court should have deferred to the
Kentucky legislature’s disclaimer and trusted them that they had a secular purpose for
prominently displaying the Ten Commandments in each classroom. Further, he wrote,
“the Establishment Clause does not require that the public sector be insulated from all
things which may have a religious significance or origin.” Though alone in this opinion
in 1980, important ideological allies would soon join Justice Rehnquist on the Court.
Fast forward to 2005. Two new Ten Commandments cases found their way to the
Supreme Court. In one case, Van Orden v. Perry, the Commandments appeared on a
large stone monument outside the Texas state capitol building. In the other case,
McCreary County v. ACLU, two Kentucky counties had posted the Commandments
on the walls of their courthouses, first by themselves and later among other documents.
By now, Justice Rehnquist had become Chief Justice, and new members such as
Antonin Scalia, Clarence Thomas, and Anthony Kennedy had joined the Court.
Rehnquist’s old nemesis William Brennan was gone, as too were his liberal allies Thurgood Marshall and Harry Blackmun, all of whom had retired by the mid-1990s. On
questions of establishment, the Court in 2005 was more intensely divided than the
Court that had summarily applied the Lemon Test in Stone v. Graham in 1980.
Van Orden and McCreary County made this division obvious – issued on the same
day, the decisions went opposite ways. In Van Orden, the Court upheld the display of
the Ten Commandments in Texas as a benign acknowledgment of shared tradition
insulated by several acres of grass and the passing of time. In McCreary County, however, a different majority of the Court ruled that the Kentucky counties violated the
establishment clause when they purposely hung the Ten Commandments in their courthouse hallways.
In McCreary County, Justice David Souter applied the Lemon Test, concluding
that the counties’ purpose for the Ten Commandments displays was religious, despite
their later attempts to diversify the displays with other historical documents. Souter
rejected the counties’ claims that they sought only to provide visitors with a survey of
important social and governmental documents when they posted the Commandments
first alone and then in a group. “The secular purpose required” by the Lemon Test,

13 “He said it himself,” used to describe an unproven assertion.

Electronic copy available at: https://ssrn.com/abstract=3903347

148 Religion in the Law

Souter wrote, “has to be genuine, not a sham, and
not merely secondary to religious objective.” Unconvinced by their excuses, Souter wrote that the
counties’ argument “just bucks common sense.” As
the Court had found in Stone, the Court in
McCreary held that the Ten Commandments were
profoundly religious and posting them served a necessarily religious purpose. Justice Scalia dissented.
He questioned the coherence and precedential force
of the Lemon Test and rejected the popular idea
Thomas Van Orden
that the establishment clause required religious - Duke University School of Law
“neutrality.” 14 The government was free to
acknowledge religious faith, Scalia argued, even to the point of total “disregard” for
the beliefs of polytheists and atheists, their equal citizenship notwithstanding. As he
saw it, the counties were well within their power to post the displays.
Meanwhile, in Van Orden, the Court allowed the Ten Commandments to remain
outside the Texas capitol building in Austin. In a plurality opinion joined by Justices
Scalia, Thomas, and Kennedy, Chief Justice Rehnquist declined to apply the Lemon
Test and instead opted for a historical approach more similar to Lynch and Marsh v.
Chambers. In 1961, a private group had commissioned the stone monument at issue,
and it had sat outside among several other displays – without protest – until Thomas
Van Orden’s lawsuit more than forty years later. Such a “passive monument,”
Rehnquist said, was similar to the Supreme Court’s own inclusion of Moses and other
religious figures on the both the exterior of the building and the interior of the courtroom. Justice Souter dissented, essentially re-stating the approach he used in McCreary
County. He argued that though the Texas monument did not share the same dodgy
legislative purpose as the displays in Kentucky, a fair application of the Lemon Test
would reach the same conclusion: an establishment clause violation.
The “swing” vote in both cases came from an unusual person: Justice Stephen
Breyer. Though Breyer typically voted with the “liberal” wing of the Court in socially
divisive cases (including McCreary County), in Van Orden he joined the conservatives
(in the judgment only) on pragmatic grounds. The monument had been there a long
time, sat outside with others, and was not an overt attempt to impose religion on passers-by. Breyer declined to apply the Lemon Test, noting, “No single mechanical formula … can accurately draw the line in every case.” On balance, with all context considered, the Texas monument did not seem to him to be the kind of display that violated
the establishment clause.
Finally, this section concludes with an establishment subject to which the Court
has never applied the Lemon Test: legislative prayer. The first is Marsh v. Chambers,
referenced above. The second, Town of Greece v. Galloway, extends Marsh but illustrates another establishment clause divide that has developed among members of the
14 Justice Scalia had previously compared the Lemon Test to “some ghoul in a late-night

horror movie that repeatedly sits up in its grave and shuffles abroad, after being repeatedly
killed and buried” in Lamb’s Chapel v. Center Moriches Union Free School District, 508
U.S. 384 (1993) (Scalia, concurring).

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 149

Court in the years since, though there is, overall, a more permissive consensus on the
establishment clause as a whole.
In 1970, Omaha voters elected iconoclastic barber-turned-political activist Ernie Chambers to the
Nebraska Legislature. In addition to being its only
Black member, he was also its only open atheist
(and the only open atheist in any state legislature as
recently as 2015).15 In 1980, annoyed by the Legislature’s employment of a Presbyterian minister as its
official chaplain and by the customary recitation of
a prayer before every session, Chambers sued. IniErnie Chambers
tially, he won when the Eighth Circuit Court of Ap- Lincoln Star Journal
peals applied the Lemon Test and ruled that the employment of the chaplain and the prayers were religious in purpose and thus violated
the establishment clause. 16
The Supreme Court reversed. Once again, Chief Justice Warren Burger declined to
apply his own Lemon Test, instead analyzing legislative prayer as a unique historical
practice that deserved special treatment. After all, he noted, the First Congress itself
hired chaplains in 1789 and opened each session with prayers, and many states followed suit from then until the present day. Burger wrote, “in light of this unbroken
history of more than 200 years, there can be no doubt that the practice of opening
legislative prayers has become part of the fabric of our society.” Yes, Nebraska had
employed only a Presbyterian chaplain. And yes, the prayers he gave were exclusively
“Judeo-Christian.” However, that did not make the practice unconstitutional, Burger
explained. The Legislature had sometimes heard prayers from guest chaplains and
Palmer had removed explicit references to Christ from his prayers (after protest from
Chambers). Thus Nebraska had not “advance[d] the beliefs of a particular church”
and had not violated the establishment clause. The Legislature was not compelled to
eliminate all religious ritual from its proceedings and atheists like Chambers would just
have to get over it.
Justice William Brennan dissented, as he regularly did to the establishment clause
rulings of Chief Justice Burger. He objected to the Court’s deference to the First Congress. Clearly, they too had violated the establishment clause. Nebraska was not off the
hook just because violating the First Amendment had become routine among legislatures nationwide. Brennan argued that legislative prayer clearly breached “the principles of neutrality and separation” required by the First Amendment by intruding on
“the right to conscience” of legislators, forcing all residents to “support a religious
exercise that may be contrary to their own beliefs,” and requiring the state to “commit
itself on fundamental theological issues.” Moreover, there was no reason to carve a
special exception to the establishment clause for legislative prayer while striking down
similar government endorsements of religion in other contexts, such as schools. If
15 Karl Kurtz, “Who We Elect: The Demographics of State Legislatures,” State Legislatures

Magazine (December 1, 2015), https://www.ncsl.org/research/about-state-legislatures/whowe-elect.aspx.
16 Chambers v. Marsh, 675 F.2d 228 (CA8 1982).

Electronic copy available at: https://ssrn.com/abstract=3903347

150 Religion in the Law

prayer in government schools was unconstitutional, so too should be prayer in the halls
of the legislature.
Brennan’s protest aside, the Supreme Court gave legislative prayer its stamp of approval in Marsh. Today, it remains common not just in Congress and state legislatures,
but in municipal government meetings as well, such as the monthly meetings of the
town board of Greece, New York. Between 1999 and 2010, that board opened each
meeting with a prayer given by a local clergy member selected by town employees from
a list of local churches. The majority of the prayers given during the meetings were
“explicitly Christian, and referred to Jesus or Jesus Christ.”17 Two atheist residents of
Greece sued, arguing that the prayers were sectarian and coercive and thus an establishment clause violation.
Once again, the Supreme Court upheld the practice of legislative prayer. Writing
for a 5-4 majority, Justice Anthony Kennedy ignored the Lemon Test, affirmed Marsh,
and rejected the argument that prayer in the more intimate and participatory setting of
a town meeting was coercive to non-believers. Reframing Marsh and obliquely rejecting Lemon, Kennedy wrote that the establishment clause “must be interpreted by reference to historical practices and understandings” and not impose a test that would
“sweep away what has so long been settled.” Legislative prayer was not an exception
to the rule, but well within it. “Marsh,” Kennedy said, “stands for the proposition that
it is not necessary to define the precise boundary of the Establishment Clause where
history shows that the specific practice is permitted.” According to the Court, the prayers in Greece and other town meetings had long persisted and were no more coercive
than were any others. Thus, they had not violated the establishment clause.
Justice Elena Kagan wrote a lengthy dissent, attacking both the historically deferential test created by Justice Kennedy and the premise that the prayers were otherwise
benign. Kagan, in several hypotheticals, prodded her colleagues to consider the experience of non-Christians seeking a zoning change or some other legislative favor in
meetings like those in Greece. In such a small gathering, visible non-participation in the
prayers would be obvious, and might alienate non-believers from board members
whose favor they sought. Citizens might feel compelled to play along in conflict with
their beliefs and conscience. Justice Kagan argued that the establishment clause prohibited such pressure. Notably, she distinguished Marsh on that basis, and did not call
for its overrule. Legislative prayers in Congress and state legislatures were more detached from direct public participation, she said, thus they posed little risk of unconstitutional coercion like that in Greece.
***
The Supreme Court has grown more deferential on establishment questions since
Town of Greece. In 2019, a 7-2 majority ruled that a forty-foot Christian cross in the
middle of a Maryland intersection did not violate the establishment clause.18 In American Legion v. American Humanist Association, Justice Samuel Alito listed all the previous cases that ignored the Lemon Test and then went on to ignore it some more,
adopting instead a historical approach more similar to those used in Lynch, Marsh,
17 Galloway v. Town of Greece, 732 F.Supp.2d 195, 203 (W.D.N.Y. 2010).

18 American Legion v. American Humanist Association, 139 S.Ct. 2067 (U.S. 2019).

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 151

Van Orden, and Town of Greece. “Even if the original purpose of a monument was
infused with religion,” Alito wrote for the Court, “the passage of time may obscure
that sentiment.” Further, “with sufficient time, religiously expressive monuments …
can become embedded features of a community’s landscape and identity.” The cross in
Maryland had been there for nearly a century and was part of a war memorial; therefore, the Court concluded that it posed no threat of establishment. Five members of
the Court, including Justice Elena Kagan, signed on to this Van Orden-like “it’s not
unconstitutional if you wait long enough” approach to the establishment clause
(though she defended Lemon in a concurring opinion).
Meanwhile, Justices Brett Kavanaugh, Neil Gorsuch, and Clarence Thomas all
agreed the cross was acceptable but argued the Court should overrule Lemon already
instead of just ignoring it repeatedly.
Only Justices Ruth Bader Ginsburg and Sonya Sotomayor dissented, arguing that
by maintaining “the foremost symbol of Christian faith” on a public highway, the government had unconstitutionally “elevate[d] Christianity over other faiths.” Then Justice Ginsburg died in 2020, leaving only one member of the Court willing to enforce
the establishment clause against a gigantic Christian holy symbol erected on public
land. The Court has not struck down a religious display under the establishment clause
since McCreary County v. ACLU in 2005 and may not again for many years to come.
Further Reading
Donald L. Drakeman, Everson v. Board of Education and the Quest for the Historical
Establishment Clause, 49 Am. J. Legal Hist. 119 (2007).
Richard H. Fallon, Tiers for the Establishment Clause, 166 U. Pa. L. Rev. 59 (2017).
Gregory Sisk and Michael Heise, Ideology ‘All The Way Down’? An Empirical Study
of Establishment Clause Decisions in the Federal Courts, 110 Mich. L. Rev. 1201
(2012).

Electronic copy available at: https://ssrn.com/abstract=3903347

152 Religion in the Law
330 U.S. 1
Supreme Court of the United States

Everson v. Board of Education
February 10, 1947
Mr. Justice BLACK delivered the opinion of the Court.
A New Jersey statute authorizes its local school districts to make rules and contracts for the
transportation of children to and from schools. The appellee, a township board of education,
acting pursuant to this statute authorized reimbursement to parents of money expended by them
for the bus transportation of their children on regular busses operated by the public transportation system. Part of this money was for the payment of transportation of some children in the
community to Catholic parochial schools. These church schools give their students, in addition
to secular education, regular religious instruction conforming to the religious tenets and modes
of worship of the Catholic Faith. The superintendent of these schools is a Catholic priest.
The appellant, in his capacity as a district taxpayer, filed suit … challenging the right of the
Board to reimburse parents of parochial school students. He contended that the statute and the
resolution passed pursuant to it violated both the State and the Federal Constitutions….
The only contention here is that the State statute and the resolution, in so far as they authorized reimbursement to parents of children attending parochial schools, violate the Federal
Constitution [because] the statute and the resolution forced inhabitants to pay taxes to help
support and maintain schools which are dedicated to, and which regularly teach, the Catholic
Faith. This is alleged to be a use of State power to support church schools contrary to the prohibition of the First Amendment which the Fourteenth Amendment made applicable to the
states….
The New Jersey statute is challenged as a “law respecting an establishment of religion.” The
First Amendment, as made applicable to the states by the Fourteenth, Murdock v. Commonwealth of Pennsylvania, 319 U.S. 105, commands that a state “shall make no law respecting an
establishment of religion, or prohibiting the free exercise thereof.” These words of the First
Amendment reflected in the minds of early Americans a vivid mental picture of conditions and
practices which they fervently wished to stamp out in order to preserve liberty for themselves
and for their posterity. Doubtless their goal has not been entirely reached; but so far has the
Nation moved toward it that the expression “law respecting an establishment of religion,” probably does not so vividly remind present-day Americans of the evils, fears, and political problems
that caused that expression to be written into our Bill of Rights. Whether this New Jersey law is
one respecting the “establishment of religion” requires an understanding of the meaning of that
language, particularly with respect to the imposition of taxes….
A large proportion of the early settlers of this country came here from Europe to escape the
bondage of laws which compelled them to support and attend government favored churches….
With the power of government supporting them, at various times and places, Catholics had
persecuted Protestants, Protestants had persecuted Catholics, Protestant sects had persecuted
other Protestant sects, Catholics of one shade of belief had persecuted Catholics of another shade
of belief, and all of these had from time to time persecuted Jews. In efforts to force loyalty to
whatever religious group happened to be on top and in league with the government of a particular time and place, men and women had been fined, cast in jail, cruelly tortured, and killed.
Among the offenses for which these punishments had been inflicted were such things as speaking

Everson v. Board of Education, 330 U.S. 1 (1947)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 153
disrespectfully of the views of ministers of government-established churches, nonattendance at
those churches, expressions of non-belief in their doctrines, and failure to pay taxes and tithes
to support them.
These practices of the old world were transplanted to and began to thrive in the soil of the
new America. The very charters granted by the English Crown to the individuals and companies
designated to make the laws which would control the destinies of the colonials authorized these
individuals and companies to erect religious establishments which all, whether believers or nonbelievers, would be required to support and attend. An exercise of this authority was accompanied by a repetition of many of the old world practices and persecutions. Catholics found themselves hounded and proscribed because of their faith; Quakers who followed their conscience
went to jail; Baptists were peculiarly obnoxious to certain dominant Protestant sects; men and
women of varied faiths who happened to be in a minority in a particular locality were persecuted
because they steadfastly persisted in worshipping God only as their own consciences dictated.
And all of these dissenters were compelled to pay tithes and taxes to support government-sponsored churches whose ministers preached inflammatory sermons designed to strengthen and
consolidate the established faith by generating a burning hatred against dissenters.
These practices became so commonplace as to shock the freedom-loving colonials into a
feeling of abhorrence. The imposition of taxes to pay ministers’ salaries and to build and maintain churches and church property aroused their indignation. It was these feelings which found
expression in the First Amendment. No one locality and no one group throughout the Colonies
can rightly be given entire credit for having aroused the sentiment that culminated in adoption
of the Bill of Rights’ provisions embracing religious liberty. But Virginia, where the established
church had achieved a dominant influence in political affairs and where many excesses attracted
wide public attention, provided a great stimulus and able leadership for the movement. The
people there, as elsewhere, reached the conviction that individual religious liberty could be
achieved best under a government which was stripped of all power to tax, to support, or otherwise to assist any or all religions, or to interfere with the beliefs of any religious individual or
group.
The movement toward this end reached its dramatic climax in Virginia in 1785—86 when
the Virginia legislative body was about to renew Virginia’s tax levy for the support of the established church. Thomas Jefferson and James Madison led the fight against this tax. Madison
wrote his great Memorial and Remonstrance against the law. In it, he eloquently argued that a
true religion did not need the support of law; that no person, either believer or non-believer,
should be taxed to support a religious institution of any kind; that the best interest of a society
required that the minds of men always be wholly free; and that cruel persecutions were the
inevitable result of government-established religions. Madison’s Remonstrance received strong
support throughout Virginia, and the Assembly postponed consideration of the proposed tax
measure until its next session. When the proposal came up for consideration at that session, it
not only died in committee, but the Assembly enacted the famous “Virginia Bill for Religious
Liberty” originally written by Thomas Jefferson. The statute enacted:
That no man shall be compelled to frequent or support any religious worship,
place, or ministry whatsoever, nor shall be enforced, restrained, molested, or
burthened, in his body or goods, nor shall otherwise suffer on account of his
religious opinions or belief. . . .
This Court has previously recognized that the provisions of the First Amendment, in the
drafting and adoption of which Madison and Jefferson played such leading roles, had the same
objective and were intended to provide the same protection against governmental intrusion on
religious liberty as the Virginia statute. Reynolds v. United States, 98 U.S. at 164; Watson v.
Jones, 13 Wall. 679; Davis v. Beason, 133 U.S. 333, 342. Prior to the adoption of the Fourteenth
Amendment, the First Amendment did not apply as a restraint against the states. Most of them
Everson v. Board of Education, 330 U.S. 1 (1947)

Electronic copy available at: https://ssrn.com/abstract=3903347

154 Religion in the Law
did soon provide similar constitutional protections for religious liberty. But some states persisted
for about half a century in imposing restraints upon the free exercise of religion and in discriminating against particular religious groups. In recent years, so far as the provision against the
establishment of a religion is concerned, the question has most frequently arisen in connection
with proposed state aid to church schools and efforts to carry on religious teachings in the public
schools in accordance with the tenets of a particular sect. Some churches have either sought or
accepted state financial support for their schools. Here again the efforts to obtain state aid or
acceptance of it have not been limited to any one particular faith….
The meaning and scope of the First Amendment, preventing establishment of religion or
prohibiting the free exercise thereof, in the light of its history and the evils it was designed forever
to suppress, have been several times elaborated by the decisions of this Court prior to the application of the First Amendment to the states by the Fourteenth. The broad meaning given the
Amendment by these earlier cases has been accepted by this Court in its decisions concerning an
individual’s religious freedom rendered since the Fourteenth Amendment was interpreted to
make the prohibitions of the First applicable to state action abridging religious freedom. There
is every reason to give the same application and broad interpretation to the “establishment of
religion” clause. The interrelation of these complementary clauses was well summarized in a
statement of the Court of Appeals of South Carolina, quoted with approval by this Court, in
Watson v. Jones, 13 Wall. 679, 730: “The structure of our government has, for the preservation
of civil liberty, rescued the temporal institutions from religious interference. On the other hand,
it has secured religious liberty from the invasions of the civil authority.”
The “establishment of religion” clause of the First Amendment means at least this: Neither
a state nor the Federal Government can set up a church. Neither can pass laws which aid one
religion, aid all religions, or prefer one religion over another. Neither can force nor influence a
person to go to or to remain away from church against his will or force him to profess a belief
or disbelief in any religion. No person can be punished for entertaining or professing religious
beliefs or disbeliefs, for church attendance or non-attendance. No tax in any amount, large or
small, can be levied to support any religious activities or institutions, whatever they may be
called, or whatever form they may adopt to teach or practice religion. Neither a state nor the
Federal Government can, openly or secretly, participate in the affairs of any religious organizations or groups and vice versa. In the words of Jefferson, the clause against establishment of
religion by law was intended to erect “a wall of separation between Church and State.” Reynolds v. United States, 98 U.S. at 164.
We must consider the New Jersey statute in accordance with the foregoing limitations imposed by the First Amendment. But we must not strike that state statute down if it is within the
state’s constitutional power even though it approaches the verge of that power…. New Jersey
cannot consistently with the “establishment of religion” clause of the First Amendment contribute tax-raised funds to the support of an institution which teaches the tenets and faith of any
church. On the other hand, other language of the amendment commands that New Jersey cannot hamper its citizens in the free exercise of their own religion. Consequently, it cannot exclude
individual Catholics, Lutherans, Mohammedans, Baptists, Jews, Methodists, Non-believers,
Presbyterians, or the members of any other faith, because of their faith, or lack of it, from receiving the benefits of public welfare legislation. While we do not mean to intimate that a state
could not provide transportation only to children attending public schools, we must be careful,
in protecting the citizens of New Jersey against state-established churches, to be sure that we do
not inadvertently prohibit New Jersey from extending its general State law benefits to all its
citizens without regard to their religious belief.
Measured by these standards, we cannot say that the First Amendment prohibits New Jersey from spending taxraised funds to pay the bus fares of parochial school pupils as a part of a
general program under which it pays the fares of pupils attending public and other schools. It is

Everson v. Board of Education, 330 U.S. 1 (1947)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 155
undoubtedly true that children are helped to get to church schools. There is even a possibility
that some of the children might not be sent to the church schools if the parents were compelled
to pay their children’s bus fares out of their own pockets when transportation to a public school
would have been paid for by the State. The same possibility exists … where a municipally owned
transportation system undertakes to carry all school children free of charge. Moreover, statepaid policemen, detailed to protect children going to and from church schools from the very real
hazards of traffic, would serve much the same purpose and accomplish much the same result as
state provisions intended to guarantee free transportation of a kind which the state deems to be
best for the school children’s welfare. And parents might refuse to risk their children to the serious danger of traffic accidents going to and from parochial schools, the approaches to which
were not protected by policemen. Similarly, parents might be reluctant to permit their children
to attend schools which the state had cut off from such general government services as ordinary
police and fire protection, connections for sewage disposal, public highways and sidewalks. Of
course, cutting off church schools from these services, so separate and so indisputably marked
off from the religious function, would make it far more difficult for the schools to operate. But
such is obviously not the purpose of the First Amendment. That Amendment requires the state
to be a neutral in its relations with groups of religious believers and non-believers; it does not
require the state to be their adversary. State power is no more to be used so as to handicap
religions, than it is to favor them.
This Court has said that parents may, in the discharge of their duty under state compulsory
education laws, send their children to a religious rather than a public school if the school meets
the secular educational requirements which the state has power to impose. See Pierce v. Society
of Sisters, 268 U.S. 510. It appears that these parochial schools meet New Jersey’s requirements.
The State contributes no money to the schools. It does not support them. Its legislation, as applied, does no more than provide a general program to help parents get their children, regardless
of their religion, safely and expeditiously to and from accredited schools.
The First Amendment has erected a wall between church and state. That wall must be kept
high and impregnable. We could not approve the slightest breach. New Jersey has not breached
it here.
Affirmed.
Mr. Justice JACKSON, with whom Mr. Justice FRANKFURTER joins, dissenting.
…The Court’s opinion marshals every argument in favor of state aid and puts the case in
its most favorable light, but much of its reasoning confirms my conclusions that there are no
good grounds upon which to support the present legislation. In fact, the undertones of the opinion, advocating complete and uncompromising separation of Church from State, seem utterly
discordant with its conclusion yielding support to their commingling in educational matters….
The Court concludes that this “legislation, as applied, does no more than provide a general
program to help parents get their children, regardless of their religion, safely and expeditiously
to and from accredited schools,” and it draws a comparison between “state provisions intended
to guarantee free transportation” for school children with services such as police and fire protection, and implies that we are here dealing with “laws authorizing new types of public services.” This hypothesis permeates the opinion. The facts will not bear that construction.
The Township of Ewing is not furnishing transportation to the children in any form; it is
not operating school busses itself or contracting for their operation; and it is not performing any
public service of any kind with this taxpayer’s money…. What the Township does, and what
the taxpayer complains of, is at stated intervals to reimburse parents for the fares paid, provided
the children attend either public schools or Catholic Church schools. This expenditure of tax
funds has no possible effect on the child’s safety or expedition in transit. As passengers on the

Everson v. Board of Education, 330 U.S. 1 (1947)

Electronic copy available at: https://ssrn.com/abstract=3903347

156 Religion in the Law
public busses they travel as fast and no faster, and are as safe and no safer, since their parents are
reimbursed as before.
In addition to thus assuming a type of service that does not exist, the Court also insists that
we must close our eyes to a discrimination which does exist. The resolution which authorizes
disbursement of this taxpayer’s money limits reimbursement to those who attend public schools
and Catholic schools. That is the way the Act is applied to this taxpayer.
The New Jersey Act in question makes the character of the school, not the needs of the
children determine the eligibility of parents to reimbursement. The Act permits payment for
transportation to parochial schools or public schools but prohibits it to private schools operated
in whole or in part for profit….
If we are to decide this case on the facts before us, our question is simply this: Is it constitutional to tax this complainant to pay the cost of carrying pupils to Church schools of one specified denomination?
Whether the taxpayer constitutionally can be made to contribute aid to parents of students
because of their attendance at parochial schools depends upon the nature of those schools and
their relation to the Church. The Constitution says nothing of education. It lays no obligation
on the states to provide schools and does not undertake to regulate state systems of education if
they see fit to maintain them. But they cannot, through school policy any more than through
other means, invade rights secured to citizens by the Constitution of the United States. West
Virginia State Board of Education v. Barnette, 319 U.S. 624. One of our basic rights is to be free
of taxation to support a transgression of the constitutional command that the authorities “shall
make no law respecting an establishment of religion, or prohibiting the free exercise thereof.”
The function of the Church school is a subject on which this record is meager. It shows only
that the schools are under superintendence of a priest and that “religion is taught as part of the
curriculum.” But we know that such schools are parochial only in name—they, in fact, represent
a worldwide and age-old policy of the Roman Catholic Church. Under the rubric “Catholic
Schools,” the Canon Law of the Church by which all Catholics are bound, provides: “Catholic
children are to be educated in schools where not only nothing contrary to Catholic faith and
morals is taught, but rather in schools where religious and moral training occupy the first
place.…”
It is of no importance in this situation whether the beneficiary of this expenditure of taxraised funds is primarily the parochial school and incidentally the pupil, or whether the aid is
directly bestowed on the pupil with indirect benefits to the school. The state cannot maintain a
Church and it can no more tax its citizens to furnish free carriage to those who attend a Church.
The prohibition against establishment of religion cannot be circumvented by a subsidy, bonus
or reimbursement of expense to individuals for receiving religious instruction and indoctrination….
It seems to me that the basic fallacy in the Court’s reasoning, which accounts for its failure
to apply the principles it avows, is in ignoring the essentially religious test by which beneficiaries
of this expenditure are selected. A policeman protects a Catholic, of course—but not because he
is a Catholic; it is because he is a man and a member of our society. The fireman protects the
Church school—but not because it is a Church school; it is because it is property, part of the
assets of our society. Neither the fireman nor the policeman has to ask before he renders aid “Is
this man or building identified with the Catholic Church.” But before these school authorities
draw a check to reimburse for a student’s fare they must ask just that question, and if the school
is a Catholic one they may render aid because it is such, while if it is of any other faith or is run
for profit, the help must be withheld…. Could we sustain an Act that said police shall protect
pupils on the way to or from public schools and Catholic schools but not while going to and
coming from other schools, and firemen shall extinguish a blaze in public or Catholic school

Everson v. Board of Education, 330 U.S. 1 (1947)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 157
buildings but shall not put out a blaze in Protestant Church schools or private schools operated
for profit? That is the true analogy to the case we have before us and I should think it pretty
plain that such a scheme would not be valid.
[The government] cannot make public business of religious worship or instruction, or of
attendance at religious institutions of any character…. [Religious] freedom was first in the Bill
of Rights because it was first in the forefathers’ minds; it was set forth in absolute terms, and its
strength is its rigidity. It was intended not only to keep the states’ hands out of religion, but to
keep religion’s hands off the state, and above all, to keep bitter religious controversy out of public
life by denying to every denomination any advantage from getting control of public policy or
the public purse. Those great ends I cannot but think are immeasurably compromised by today’s
decision.
This policy of our Federal Constitution has never been wholly pleasing to most religious
groups. They all are quick to invoke its protections; they all are irked when they feel its restraints.
This Court has gone a long way, if not an unreasonable way, to hold that public business of such
paramount importance as maintenance of public order, protection of the privacy of the home,
and taxation may not be pursued by a state in a way that even indirectly will interfere with
religious proselyting….
But we cannot have it both ways. Religious teaching cannot be a private affair when the
state seeks to impose regulations which infringe on it indirectly, and a public affair when it comes
to taxing citizens of one faith to aid another, or those of no faith to aid all. If these principles
seem harsh in prohibiting aid to Catholic education, it must not be forgotten that it is the same
Constitution that alone assures Catholics the right to maintain these schools at all when predominant local sentiment would forbid them. Nor should I think that those who have done so
well without this aid would want to see this separation between Church and State broken down.
If the state may aid these religious schools, it may therefore regulate them….
Mr. Justice RUTLEDGE, with whom Mr. Justice FRANKFURTER, Mr. Justice JACKSON and
Mr. Justice BURTON join, dissenting.
This case forces us to determine squarely for the first time what was “an establishment of
religion” in the First Amendment’s conception; and by that measure to decide whether New
Jersey’s action violates its command….
By statute New Jersey has authorized local boards of education to provide for the transportation of children “to and from school other than a public school” except one operated for profit
wholly or in part over established public school routes, or by other means when the child lives
“remote from any school.” The school board of Ewing Township has provided by resolution
for “the transportation of pupils of Ewing to the Trenton and Pennington High Schools and
Catholic Schools by way of public carrier….”
Not simply an established church, but any law respecting an establishment of religion is
forbidden. The Amendment was broadly but not loosely phrased. It is the compact and exact
summation of its author’s views formed during his long struggle for religious freedom. In Madison’s own words characterizing Jefferson’s Bill for Establishing Religious Freedom, the guaranty
he put in our national charter, like the bill he piloted through the Virginia Assembly, was “a
Model of technical precision, and perspicuous brevity.” Madison could not have confused
“church” and “religion,” or “an established church” and “an establishment or religion.”
The Amendment’s purpose was not to strike merely at the official establishment of a single
sect, creed or religion, outlawing only a formal relation such as had prevailed in England and
some of the colonies. Necessarily it was to uproot all such relationships. But the object was
broader than separating church and state in this narrow sense. It was to create a complete and
permanent separation of the spheres of religious activity and civil authority by comprehensively
Everson v. Board of Education, 330 U.S. 1 (1947)

Electronic copy available at: https://ssrn.com/abstract=3903347

158 Religion in the Law
forbidding every form of public aid or support for religion….
[T]oday, apart from efforts to inject religious training or exercises and sectarian issues into
the public schools, the only serious surviving threat to maintaining that complete and permanent
separation of religion and civil power which the First Amendment commands is through use of
the taxing power to support religion, religious establishments, or establishments having a religious foundation whatever their form or special religious function.
Does New Jersey’s action furnish support for religion by use of the taxing power? Certainly
it does, if the test remains undiluted as Jefferson and Madison made it, that money taken by
taxation from one is not to be used or given to support another’s religious training or belief, or
indeed one’s own. Today as then the furnishing of “contributions of money for the propagation
of opinions which he disbelieves” is the forbidden exaction; and the prohibition is absolute for
whatever measure brings that consequence and whatever mount may be sought or given to that
end.
The funds used here were raised by taxation. The Court does not dispute nor could it that
their use does in fact give aid and encouragement to religious instruction. It only concludes that
this aid is not “support” in law. But Madison and Jefferson were concerned with aid and support
in fact not as a legal conclusion “entangled in precedents.” Here parents pay money to send
their children to parochial schools and funds raised by taxation are used to reimburse them.
This not only helps the children to get to school and the parents to send them. It aids them in a
substantial way to get the very thing which they are sent to the particular school to secure,
namely, religious training and teaching….
New Jersey’s action … exactly fits the type of exaction and the kind of evil at which Madison and Jefferson struck. Under the test they framed it cannot be said that the cost of transportation is no part of the cost of education or of the religious instruction given. That it is a substantial and a necessary element is shown most plainly by the continuing and increasing demand
for the state to assume it. Nor is there pretense that it relates only to the secular instruction given
in religious schools or that any attempt is or could be made toward allocating proportional
shares as between the secular and the religious instruction. It is precisely because the instruction
is religious and relates to a particular faith, whether one or another, that parents send their children to religious schools under the Pierce doctrine. And the very purpose of the state’s contribution is to defray the cost of conveying the pupil to the place where he will receive not simply
secular, but also and primarily religious, teaching and guidance….
Finally, transportation, where it is needed, is as essential to education as any other element.
Its cost is as much a part of the total expense, except at times in amount, as the cost of textbooks,
of school lunches, of athletic equipment, of writing and other materials; indeed of all other items
composing the total burden…. Without buildings, without equipment, without library, textbooks and other materials, and without transportation to bring teacher and pupil together in
such an effective teaching environment, there can be not even the skeleton of what our times
require. Hardly can it be maintained that transportation is the least essential of these items, or
that it does not in fact aid, encourage, sustain and support, just as they do, the very process
which is its purpose to accomplish. No less essential is it, or the payment of its cost, than the
very teaching in the classroom or payment of the teacher’s sustenance. Many types of equipment,
now considered essential, better could be done without.
For me, therefore, the feat is impossible to select so indispensable an item from the composite of total costs, and characterize it as not aiding, contributing to, promoting or sustaining the
propagation of beliefs which it is the very end of all to bring about. Unless this can be maintained, and the Court does not maintain it, the aid thus given is outlawed…. No rational line
can be drawn between payment for such larger, but not more necessary, items and payment for

Everson v. Board of Education, 330 U.S. 1 (1947)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 159
transportation. The only line that can be so drawn is one between more dollars and less. Certainly in this realm such a line can be no valid constitutional measure….
No one conscious of religious values can by unsympathetic toward the burden which our
constitutional separation puts on parents who desire religious instruction mixed with secular for
their children. They pay taxes for others’ children’s education, at the same time the added cost
of instruction for their own. Nor can one happily see benefits denied to children which others
receive, because in conscience they or their parents for them desire a different kind of training
others do not demand.
But if those feelings should prevail, there would be an end to our historic constitutional
policy and command. No more unjust or discriminatory in fact is it to deny attendants at religious schools the cost of their transportation than it is to deny them tuitions, sustenance for their
teachers, or any other educational expense which others receive at public cost….
That policy necessarily entails hardship upon persons who forego the right to educational
advantages the state can supply in order to secure others it is precluded from giving. Indeed this
may hamper the parent and the child forced by conscience to that choice. But it does not make
the state unneutral to withhold what the Constitution forbids it to give. On the contrary it is
only by observing the prohibition rigidly that the state can maintain its neutrality and avoid
partisanship in the dissensions inevitable when sect opposes sect over demands for public moneys to further religious education, teaching or training in any form or degree, directly or indirectly. Like St. Paul’s freedom, religious liberty with a great price must be bought. And for those
who exercise it most fully, by insisting upon religious education for their children mixed with
secular, by the terms of our Constitution the price is greater than for others.
The problem then cannot be cast in terms of legal discrimination or its absence. This would
be true, even though the state in giving aid should treat all religious instruction alike. Thus, if
the present statute and its application were shown to apply equally to all religious schools of
whatever faith, yet in the light of our tradition it could not stand. For then the adherent of one
creed still would pay for the support of another, the childless taxpayer with others more fortunate. Then too there would seem to be no bar to making appropriations for transportation and
other expenses of children attending public or other secular schools, after hours in separate
places and classes for their exclusively religious instruction. The person who embraces no creed
also would be forced to pay for teaching what he does not believe…. The Constitution requires,
not comprehensive identification of state with religion, but complete separation….
Two great drives are constantly in motion to abridge, in the name of education, the complete
division of religion and civil authority which our forefathers made. One is to introduce religious
education and observances into the public schools. The other, to obtain public funds for the aid
and support of various private religious schools…. In my opinion both avenues were closed by
the Constitution. Neither should be opened by this Court. The matter is not one of quantity, to
be measured by the amount of money expended. Now as in Madison’s day it is one of principle,
to keep separate the separate spheres as the First Amendment drew them; to prevent the first
experiment upon our liberties; and to keep the question from becoming entangled in corrosive
precedents. We should not be less strict to keep strong and untarnished the one side of the shield
of religious freedom than we have been of the other….

Everson v. Board of Education, 330 U.S. 1 (1947)

Electronic copy available at: https://ssrn.com/abstract=3903347

160 Religion in the Law
366 U.S. 420
Supreme Court of the United States

McGowan v. Maryland
May 29, 1961
Mr. Chief Justice WARREN delivered the opinion of the Court.
The issues in this case concern the constitutional validity of Maryland criminal statutes,
commonly known as Sunday Closing Laws or Sunday Blue Laws. These statutes, with exceptions to be noted hereafter, generally proscribe all labor, business and other commercial activities
on Sunday. The questions presented are whether the classifications within the statutes bring
about a denial of equal protection of the law, whether the laws are so vague as to fail to give
reasonable notice of the forbidden conduct and therefore violate due process, and whether the
statutes are laws respecting an establishment of religion or prohibiting the free exercise thereof.
Appellants are seven employees of a large discount department store located on a highway
in Anne Arundel County, Maryland. They were indicted for the Sunday sale of a three-ring
loose-leaf binder, a can of floor wax, a stapler and staples, and a toy submarine in violation of
Md.Ann.Code, Art. 27 s 521. Generally, this section prohibited, throughout the State, the Sunday sale of all merchandise except the retail sale of tobacco products, confectioneries, milk,
bread, fruits, gasoline, oils, greases, drugs and medicines, and newspapers and periodicals. Recently amended, this section also now excepts from the general prohibition the retail sale in
Anne Arundel County of all foodstuffs, automobile and boating accessories, flowers, toilet
goods, hospital supplies and souvenirs. It now further provides that any retail establishment in
Anne Arundel County which does not employ more than one person other than the owner may
operate on Sunday.
Although appellants were indicted only under s 521, in order properly to consider several
of the broad constitutional contentions, we must examine the whole body of Maryland Sunday
laws. Several sections of the Maryland statutes are particularly relevant to evaluation of the
issues presented. Section 492 of Md.Ann.Code, Art. 27, forbids all persons from doing any work
or bodily labor on Sunday and forbids permitting children or servants to work on that day or
to engage in fishing, hunting and unlawful pastimes or recreations. The section excepts all works
of necessity and charity. Section 522 of Md.Ann.Code, Art. 27, disallows the opening or use of
any dancing saloon, opera house, bowling alley or barber shop on Sunday. However, in addition
to the exceptions noted above, Md.Ann.Code, Art. 27, s 509, exempts, for Anne Arundel
County, the Sunday operation of any bathing beach, bathhouse, dancing saloon and amusement
park, and activities incident thereto and retail sales of merchandise customarily sold at, or incidental to, the operation of the aforesaid occupations and businesses. Section 90 of
Md.Ann.Code, Art. 2B, makes generally unlawful the sale of alcoholic beverages on Sunday.
However, this section, and immediately succeeding ones, provide various immunities for the
Sunday sale of different kinds of alcoholic beverages, at different hours during the day, by vendors holding different types of licenses, in different political divisions of the State—particularly
in Anne Arundel County. See Md.Ann.Code, Art. 2B, s 28(a). …
Among other things, appellants contended at the trial that the Maryland statutes under
which they were charged were contrary to the Fourteenth Amendment for the reasons stated at
the outset of this opinion. Appellants were convicted and each was fined five dollars and costs.
The Maryland Court of Appeals affirmed….

McGowan v. Maryland, 366 U.S. 420 (1961)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 161
[The court considered and rejected the Appellants’ equal protection, vagueness, due
process, and free exercise arguments. It then turned to the question of establishment.]
…[A]ppellants contend that the statutes violate the guarantee of separation of church and
state in that the statutes are laws respecting an establishment of religion contrary to the First
Amendment, made applicable to the States by the Fourteenth Amendment …
The essence of appellants’ “establishment” argument is that Sunday is the Sabbath day of
the predominant Christian sects; that the purpose of the enforced stoppage of labor on that day
is to facilitate and encourage church attendance; that the purpose of setting Sunday as a day of
universal rest is to induce people with no religion or people with marginal religious beliefs to
join the predominant Christian sects; that the purpose of the atmosphere of tranquility created
by Sunday closing is to aid the conduct of church services and religious observance of the sacred
day. In substantiating their “establishment” argument, appellants rely on the wording of the
present Maryland statutes, on earlier versions of the current Sunday laws and on prior judicial
characterizations of these laws by the Maryland Court of Appeals. … There is no dispute that
the original laws which dealt with Sunday labor were motivated by religious forces. But what
we must decide is whether present Sunday legislation, having undergone extensive changes from
the earliest forms, still retains its religious character.
Sunday Closing Laws go far back into American history, having been brought to the colonies with a background of English legislation dating to the thirteenth century…. The law of the
colonies to the time of the Revolution and the basis of the Sunday laws in the States was 29
Charles II, c. 7 (1677). It provided, in part:
For the better observation and keeping holy the Lord’s day, commonly called
Sunday: be it enacted … that all and every person and persons whatsoever
shall upon every Lord’s day apply themselves to the observation of the same,
by exercising themselves thereon in the duties of piety and true religion, publicly and privately; and that no tradesman, artificer, workman, laborer, or
other person whatsoever, shall do or exercise any worldly labor or business or
work of their ordinary callings upon the Lord’s day, or any part thereof (works
of necessity and charity only excepted).
Observation of the above language, and of that of the prior mandates, reveals clearly that
the English Sunday legislation was in aid of the established church.
The American colonial Sunday restrictions arose soon after settlement. Starting in 1650, the
Plymouth Colony proscribed servile work, unnecessary travelling, sports, and the sale of alcoholic beverages on the Lord’s day and enacted laws concerning church attendance. The Massachusetts Bay Colony and the Connecticut and New Haven Colonies enacted similar prohibitions, some even earlier in the seventeenth century. The religious orientation of the colonial statutes was equally apparent. For example, a 1629 Massachusetts Bay instruction began, “And to
the end the Sabbath may be celebrated in a religious manner.” A 1653 enactment spoke of Sunday activities “which things tend much to the dishonor of God, the reproach of religion, and the
profanation of his holy Sabbath, the sanctification whereof is sometimes put for all duties immediately respecting the service of God.” These laws persevered after the Revolution and, at
about the time of the First Amendment’s adoption, each of the colonies had laws of some sort
restricting Sunday labor.
But, despite the strongly religious origin of these laws, beginning before the eighteenth century, nonreligious arguments for Sunday closing began to be heard more distinctly and the statutes began to lose some of their totally religious flavor….
More recently, further secular justifications have been advanced for making Sunday a day
of rest, a day when people may recover from the labors of the week just passed and may physically and mentally prepare for the week’s work to come. In England, during the First World War,

McGowan v. Maryland, 366 U.S. 420 (1961)

Electronic copy available at: https://ssrn.com/abstract=3903347

162 Religion in the Law
a committee investigating the health conditions of munitions workers reported that “if the maximum output is to be secured and maintained for any length of time, a weekly period of rest
must be allowed. On economic and social grounds alike this weekly period of rest is best provided on Sunday.”
The proponents of Sunday closing legislation are no longer exclusively representatives of
religious interests. Recent New Jersey Sunday legislation was supported by labor groups and
trade associations; modern English Sunday legislation was promoted by the National Federation
of Grocers and supported by the National Chamber of Trade, the Drapers’ Chamber of Trade,
and the National Union of Shop Assistants.
Throughout the years, state legislatures have modified, deleted from and added to their
Sunday statutes. … Almost every State in our country presently has some type of Sunday regulation and over forty possess a relatively comprehensive system. Some of our States now enforce
their Sunday legislation through Departments of Labor. Thus have Sunday laws evolved from
the wholly religious sanctions that originally were enacted. …
Before turning to the Maryland legislation now here under attack, an investigation of what
historical position Sunday Closing Laws have occupied with reference to the First Amendment
should be undertaken, Everson v. Board of Education, 330 U.S. at 14.
…An early commentator opined that the “real object of the [First Amendment] was to prevent any national ecclesiastical establishment, which should give to an hierarchy the exclusive
patronage of the national government.” 3 Story, Commentaries on the Constitution of the
United States, 728. But, the First Amendment, in its final form, did not simply bar a congressional enactment establishing a church; it forbade all laws respecting an establishment of religion. Thus, this Court has given the Amendment a “broad interpretation in the light of its history
and the evils it was designed forever to suppress.” Everson v. Board of Education, 330 U.S. at
14—15. It has found that the First and Fourteenth Amendments afford protection against religious establishment for more extensive than merely to forbid a national or state church. Thus,
in People of State of Illinois ex rel. McCollum v. Board of Education, 333 U.S. 203, the Court
held that the action of a board of education, permitting religious instruction during school hours
in public school buildings and requiring those children who chose not to attend to remain in
their classrooms, to be contrary to the “Establishment” Clause.
However, it is equally true that the “Establishment” Clause does not ban federal or state
regulation of conduct whose reason or effect merely happens to coincide or harmonize with the
tenets of some or all religions. In many instances, the Congress or state legislatures conclude that
the general welfare of society, wholly apart from any religious considerations, demands such
regulation. Thus, for temporal purposes, murder is illegal. And the fact that this agrees with the
dictates of the Judaeo-Christian religions while it may disagree with others does not invalidate
the regulation. So too with the questions of adultery and polygamy. Davis v. Beason, 133 U.S.
333; and Reynolds v. United States, 98 U.S. 145. The same could be said of theft, fraud, etc.,
because those offenses were also proscribed in the Decalogue.
…The most extensive discussion of the “Establishment” Clause’s latitude is to be found in
Everson v. Board of Education, 330 U.S. at 15—16:
The “establishment of religion” clause of the First Amendment means at least
this: Neither a state nor the federal Government can set up a church. Neither
can pass laws which aid one religion, aid all religions, or prefer one religion
over another. Neither can force nor influence a person to go to or to remain
away from church against his will or force him to profess a belief or disbelief
in any religion. No person can be punished for entertaining or professing religious beliefs or disbeliefs, for church attendance or non-attendance. No tax in
any amount, large or small, can be levied to support any religious activities or

McGowan v. Maryland, 366 U.S. 420 (1961)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 163
institutions, whatever they may be called, or whatever form they may adopt
to teach or practice religion. Neither a state nor the Federal Government can,
openly or secretly, participate in the affairs of any religious organizations or
groups and vice versa. In the words of Jefferson, the clause against establishment of religion by law was intended to erect “a wall of separation between
Church and State.”
…In light of the evolution of our Sunday Closing Laws through the centuries, and of their
more or less recent emphasis upon secular considerations, it is not difficult to discern that as
presently written and administered, most of them, at least, are of a secular rather than of a
religious character, and that presently they bear no relationship to establishment of religion as
those words are used in the Constitution of the United States.
Throughout this century and longer, both the federal and state governments have oriented
their activities very largely toward improvement of the health, safety, recreation and general
well-being of our citizens. Numerous laws affecting public health, safety factors in industry, laws
affecting hours and conditions of labor of women and children, week-end diversion at parks
and beaches, and cultural activities of various kinds, now point the way toward the good life for
all. Sunday Closing Laws, like those before us, have become part and parcel of this great governmental concern wholly apart from their original purposes or connotations. The present purpose and effect of most of them is to provide a uniform day of rest for all citizens; the fact that
this day is Sunday, a day of particular significance for the dominant Christian sects, does not bar
the State from achieving its secular goals. To say that the States cannot prescribe Sunday as a
day of rest for these purposes solely because centuries ago such laws had their genesis in religion
would give a constitutional interpretation of hostility to the public welfare rather than one of
mere separation of church and State.
We now reach the Maryland statutes under review. The title of the major series of sections
of the Maryland Code dealing with Sunday closing—Art. 27, ss 492—534C—is “Sabbath
Breaking”; s 492 proscribes work or bodily labor on the “Lord’s day,” and forbids persons to
“profane the Lord’s day” by gaming, fishing et cetera; s 522 refers to Sunday as the “Sabbath
day.” As has been mentioned above, many of the exempted Sunday activities in the various
localities of the State may only be conducted during the afternoon and late evening; most Christian church services, of course, are held on Sunday morning and early Sunday evening. Finally,
as previously noted, certain localities do not permit the allowed Sunday activities to be carried
on within one hundred yards of any church where religious services are being held. This is the
totality of the evidence of religious purpose which may be gleaned from the face of the present
statute and from its operative effect.
The predecessors of the existing Maryland Sunday laws are undeniably religious in origin.
The first Maryland statute dealing with Sunday activities, enacted in 1649, was entitled “An Act
concerning Religion.” It made it criminal to “profane the Sabbath or Lords day called Sunday
by frequent swearing, drunkennes or by any uncivill or disorderly recreation, or by working on
that day when absolute necessity doth not require it.” A 1692 statute entitled “An Act for the
Service of Almighty God and the Establishment of the Protestant Religion within this Province,”
after first stating the importance of keeping the Lord’s Day holy and sanctified and expressing
concern with the breach of its observance throughout the State, then enacted a Sunday labor
prohibition which was the obvious precursor of the present s 492. …
There are judicial statements in early Maryland decisions which tend to support appellants’
position. In an 1834 case involving a contract calling for delivery on Sunday, the Maryland
Court of Appeals remarked that “Ours is a christian community, and a day set apart as the day
of rest, is the day consecrated by the resurrection of our Saviour, and embraces the twenty-four
hours nect ensuing the midnight of Saturday.” Kilgour v. Miles, 6 Gill & J. 268, 274. This language was cited with approval in Judegind v. State, 1894, 78 Md. 510, 514. It was also stated
McGowan v. Maryland, 366 U.S. 420 (1961)

Electronic copy available at: https://ssrn.com/abstract=3903347

164 Religion in the Law
there:
[It] would scarcely be asked of a court in what professes to be a Christian land,
to declare a law unconstitutional because it requires rest from bodily labor on
Sunday, except works of necessity and charity, and thereby promotes the cause
of Christianity. If the Christian religion is, incidentally or otherwise, benefited
or fostered by having this day of rest, (as it undoubtedly is,) there is all the
more reason for the enforcement of laws that help to preserve it. While courts
have generally sustained Sunday laws as “civil regulation,” their decisions will
have no less weight if they are shown to be in accordance with divine law as
well as human.
But it should be noted that, throughout the Judefind decision, the Maryland court specifically rejected the contention that the laws interfered with religious liberty and stated that the
laws’ purpose was to provide the “advantages of having a weekly day of rest, from a mere
physical and political standpoint.”
Considering the language and operative effect of the current statutes, we no longer find the
blanket prohibition against Sunday work or bodily labor. … These provisions, along with those
which permit various sports and entertainments on Sunday, seem clearly to be fashioned for the
purpose of providing a Sunday atmosphere of recreation, cheerfulness, repose and enjoyment.
Coupled with the general proscription against other types of work, we believe that the air of the
day is one of relaxation rather than one of religion….
But this does not answer all of appellants’ contentions. We are told that the State has other
means at its disposal to accomplish its secular purpose, other courses that would not even remotely or incidentally give state aid to religion. … It is true that if the State’s interest were simply
to provide for its citizens a periodic respite from work, a regulation demanding that everyone
rest one day in seven, leaving the choice of the day to the individual, would suffice.
However, the State’s purpose is not merely to provide a one-day-in-seven work stoppage. In
addition to this, the State seeks to set one day apart from all others as a day of rest, repose,
recreation and tranquility—a day which all members of the family and community have the
opportunity to spend and enjoy together, a day on which there exists relative quiet and disassociation from the everyday intensity of commercial activities, a day on which people may visit
friends and relatives who are not available during working days.
Obviously, a State is empowered to determine that a rest-one-day-in-seven statute would
not accomplish this purpose; that it would not provide for a general cessation of activity, a special atmosphere of tranquility, a day which all members of the family or friends and relatives
might spend together. Furthermore, it seems plain that the problems involved in enforcing such
a provision would be exceedingly more difficult than those in enforcing a common-day-of-rest
provision.
Moreover, it is common knowledge that the first day of the week has come to have special
significance as a rest day in this country. People of all religions and people with no religion regard
Sunday as a time for family activity, for visiting friends and relatives, for late sleeping, for passive
and active entertainments, for dining out, and the like.… Sunday is a day apart from all others.
The cause is irrelevant; the fact exists. It would seem unrealistic for enforcement purposes and
perhaps detrimental to the general welfare to require a State to choose a common day of rest
other than that which most persons would select of their own accord. For these reasons, we hold
that the Maryland statutes are not laws respecting an establishment of religion….
Accordingly, the decision is affirmed.
Mr. Justice FRANKFURTER, joined by Mr. Justice HARLAN, concurring in the judgment…

McGowan v. Maryland, 366 U.S. 420 (1961)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 165
[This separate opinion by Justice Frankfurter addresses four religious rights cases decided on the same day. This portion of the opinion focuses on the establishment issue
in McGowan. The portion of the opinion regarding the free exercise clause is excerpted with Braunfeld v. Brown, below in Section 4.]
…Innumerable civil regulations enforce conduct which harmonizes with religious canons.
State prohibitions of murder, theft and adultery reinforce commands of the decalogue. Nor do
such regulations, in their coincidence with tenets of faith, always support equally the beliefs of
all religious sects: witness the civil laws forbidding usury and enforcing monogamy. Because
these laws serve ends which are within the appropriate scope of secular state interest, they may
be enforced against those whose religious beliefs do not proscribe, and even sanction, the activity
which the law condemns. Reynolds v. United States, 98 U.S. 145; Davis v. Beason, 133 U.S.
333; Cleveland v. United States, 329 U.S. 14.
This is not to say that governmental regulations which find support in their appropriateness
to the achievement of secular, civil ends are invariably valid under the First or Fourteenth
Amendment, whatever their effects in the sphere of religion. If the value to society of achieving
the object of a particular regulation is demonstrably outweighed by the impediment to which
the regulation subjects those whose religious practices are curtailed by it, or if the object sought
by the regulation could with equal effect be achieved by alternative means which do not substantially impede those religious practices, the regulation cannot be sustained. Cantwell v. State
of Connecticut, 310 U.S. 296.…
In assuring the free exercise of religion, the Framers of the First Amendment were sensitive
to the then recent history of those persecutions and impositions of civil disability with which
sectarian majorities in virtually all of the Colonies had visited deviation in the matter of conscience…. What Virginia had long practiced, and what Madison, Jefferson and others fought to
end, was the extension of civil government’s support to religion in a manner which made the
two in some degree interdependent, and thus threatened the freedom of each. The purpose of
the Establishment Clause was to assure that the national legislature would not exert its power
in the service of any purely religious end; that it would not, as Virginia and virtually all of the
Colonies had done, make of religion, as religion, an object of legislation.
…The Establishment Clause withdrew from the sphere of legitimate legislative concern and
competence a specific, but comprehensive, area of human conduct: man’s belief or disbelief in
the verity of some transcendental idea and man’s expression in action of that belief or disbelief.
Congress may not make these matters, as such, the subject of legislation, nor, now, may any
legislature in this country. Neither the National Government nor, under the Due Process Clause
of the Fourteenth Amendment, a State may, by any device, support belief or the expression of
belief for its own sake, whether from conviction of the truth of that belief, or from conviction
that by the propagation of that belief the civil welfare of the State is served, or because a majority
of its citizens, holding that belief, are offended when all do not hold it.
…Once it is determined that a challenged statute is supportable as implementing other substantial interests than the promotion of belief, the guarantee prohibiting religious “establishment” is satisfied.
…If the primary end achieved by a form of regulation is the affirmation or promotion of
religious doctrine—primary, in the sense that all secular ends which it purportedly serves are
derivative from, not wholly independent of, the advancement of religion—the regulation is beyond the power of the state…. Or if a statute furthers both secular and religious ends by means
unnecessary to the effectuation of the secular ends alone—where the same secular ends could
equally be attained by means which do not have consequences for promotion of religion—the
statute cannot stand….
In the present cases the Sunday retail sellers and their employees and customers, in attacking

McGowan v. Maryland, 366 U.S. 420 (1961)

Electronic copy available at: https://ssrn.com/abstract=3903347

166 Religion in the Law
statutes banning various activities on a day which most Christian creeds consecrate, do assert
that these statutes have no other purpose [than to further religious ends]. They urge, first, that
the legislators’ motives were religious. But the private and unformulated influences which may
work upon legislation are not open to judicial probing…. “Inquiry into the hidden motives
which may move (a legislature) to exercise a power constitutionally conferred upon it is beyond
the competency of courts.” Sonzinsky v. United States, 300 U.S. 506, 513—514….
These litigants also argue, however, that when the state statutory provisions are regarded in
their legislative context religion is apparent on their face: they point to the use of the terms
“Lord’s day” and “Sabbath” and “desecration,” to exceptions whose hours permit activities
only at times on Sunday when religious services are customarily not held, to explicit prohibition
of otherwise permitted activity in the vicinity of churches, to regulations which condition the
allowance of conduct on its consistency with the “due observance” of the day. [These provisions]
are put forward as evidence of the purpose of the statutes which are attacked here, and as such
we may properly look to them, and also to the history of the body of state Sunday regulations,
which, it is urged, further demonstrates sectarian creedal purpose….
What is of concern here is the Sunday institution as it evolved in modern England, the
American Colonies, and the States of the Union under the Constitution. The first significant
English Sunday regulation, for this purpose, was the statute of Henry VI in 1448 which, after
reciting, “the abominable injuries and offences done to Almighty God, and to his Saints…”
ordained that all fairs and markets should cease to show forth goods or merchandise on Sundays, Good Friday, and the principal feast days….
“For the better Observation and keeping Holy the Lord’s Day,” the statute, 29 Charles II,
c. 7, which is still the basic Sunday law of Britain, was enacted:
[T]hat all and every Person and Persons whatsoever, shall on every Lord’s Day
apply themselves to the Observation of the same, by exercising themselves
thereon in the Duties of Piety and true Religion, publickly and privately; and
that no Tradesman, Artificer, Workman, Labourer or other Person whatsoever, shall do or exercise any wordly Labour, Business or Work of their ordinary Callings, upon the Lord’s Day…
…These Sunday laws were indisputably works of the English Establishment. Their prefatory language spoke their religious inspiration, exceptions made from time to time were expressly limited to preserve inviolable the hours of the divine service, and in their administration
a spirit of inquisitorial piety was evident. But even in this period of religious predominance, notes
of a secondary civil purpose could be heard. Apart from the counsel of those who had from the
time of the Reformation insisted that the Fourth Commandment itself embodied a precept of
social rather than sacramental significance, claims were asserted in the eighteenth century on
behalf of Sunday rest, in part, in the service of health and welfare….
But, whatever the nature of the propulsions underlying state-enforced Sunday labor stoppage during these centuries before the twentieth, it is clear that its effect was the creation of an
institution of Sunday as a day apart. The origins of the institution were religious, certainly, but
through long-established usage it had become a part of the life of the English people….
Thus the English experience demonstrates the intimate relationship between civil Sunday
regulation and the interest of a state in preserving to its people a recurrent time of mental and
physical recurperation from the strains and pressures of their ordinary labors. It demonstrates
also, of course, the intimate historical connection between the choice of Sunday as this time of
rest and the doctrines of the Christian church. Long before the emergence of modern notions of
government, religion had set Sunday apart. Through generations, the people were accustomed
to it as a day when ordinary uses ceased….
In England’s American settlements, too, civil Sunday regulation early became an institution

McGowan v. Maryland, 366 U.S. 420 (1961)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 167
of importance in shaping the colonial pattern of life. Every Colony had a law prohibiting Sunday
labor…. The earlier among the colonial Sunday statutes were unquestionably religious in purpose. Their preambles recite that profanation of the Lord’s day “to the great Reproach of the
Christian Religion” must be suppressed; that “the keeping holy the Lord’s day, is a principal
part of the true service of God….” Prohibitions of Sunday labor are frequently coupled with
admonitions that all persons shall “carefully apply themselves to Duties of Religion and Piety,
publickly and privately…” and are found in comprehensive ecclesiastical codes which also prohibit blasphemy….
Legislation currently in force in forty-nine of the Fifty States illegalizes on Sunday some
form of conduct lawful if performed on weekdays…. Most of these regulations are the product
of many re-enactments and amendments. Although some are still built upon the armatures of
earlier statutes, they are all, like the laws of Maryland, Massachusetts and Pennsylvania which
are before us in these cases, recently reconsidered legislation…. In all, they reflect a widely felt
present-day need, for whose satisfaction old laws are shaped and new laws enacted.
To be sure, the Massachusetts statute now before the Court, and statutes in Pennsylvania
and Maryland, still call Sunday the “Lord’s day” or the “Sabbath.” So do the Sunday laws in
many other States. But the continuation of seventeenth century language does not of itself prove
the continuation of the purposes for which the colonial governments enacted these laws, or that
these are the purposes for which their successors of the twentieth have retained them and modified them. … Sunday legislation has been supported not only by such clerical organizations as
the Lord’s Day Alliance, but also by labor and trade groups….
It cannot be fairly denied that the institution of Sunday as a time whose occupations and
atmosphere differ from those of other days of the week has now been a portion of the American
cultural scene since well before the Constitution; that for many millions of people life has a
hebdomadal rhythm in which this day, with all its particular associations, is the recurrent note
of repose. Cultural history establishes not a few practices and prohibitions religious in origin
which are retained as secular institutions and ways long after their religious sanctions and justifications are gone. In light of these considerations, can it reasonably be said that no substantial
nonecclesiastical purpose relevant to a well-ordered social life exists for Sunday restrictions?
….The question before the Court in these cases is not a new one. During a hundred and
fifty years Sunday laws have been attacked in state and federal courts as disregarding constitutionally demanded Church-State separation, or infringing protected religious freedoms, or on
the ground that they subserved no end within the legitimate compass of legislative power. One
California court in 1858 held California’s Sunday statute unconstitutional. That decision was
overruled three years later. Every other appellate court that has considered the question has
found the statutes supportable as civil regulations and not repugnant to religious freedom. These
decisions are assailed as latter-day justifications upon specious civil grounds of legislation whose
religious purposes were either overlooked or concealed by the judges who passed upon it. Of
course, it is for this Court ultimately to determine whether federal constitutional guarantees are
observed or undercut. But this does not mean that we are to be indifferent to the unanimous
opinion of generations of judges who, in the conscientious discharge of obligations as solemn as
our own, have sustained the Sunday laws as not inspired by religious purpose…. I cannot ignore
that consensus of view now. The statutes of Maryland, Massachusetts and Pennsylvania which
we here examine are not constitutionally forbidden fusions of church and state.
Mr. Justice DOUGLAS, dissenting.
[Like Justice Frankfurter’s opinion, Justice Douglas filed this dissent in response to multiple cases
decided the same day, including McGowan and Braunfeld v. Brown, which is excerpted below
in Section 4.]

McGowan v. Maryland, 366 U.S. 420 (1961)

Electronic copy available at: https://ssrn.com/abstract=3903347

168 Religion in the Law
The question is not whether one day out of seven can be imposed by a State as a day of rest.
The question is not whether Sunday can by force of custom and habit be retained as a day of
rest. The question is whether a State can impose criminal sanctions on those who, unlike the
Christian majority that makes up our society, worship on a different day or do not share the
religious scruples of the majority….
I do not see how a State can make protesting citizens refrain from doing innocent acts on
Sunday because the doing of those acts offends sentiments of their Christian neighbors.
The institutions of our society are founded on the belief that there is an authority higher
than the authority of the State; that there is a moral law which the state is powerless to alter;
that the individual possesses rights, conferred by the Creator, which government must respect….
And the body of the Constitution as well as the Bill of Rights enshrined those principles.
The Puritan influence helped shape our constitutional law and our common law: The Puritan “put individual conscience and individual judgment in the first place.” For these reasons we
stated in Zorach v. Clauson, 343 U.S. 306, 313, “We are a religious people whose institutions
presuppose a Supreme Being.”
But those who fashioned the First Amendment decided that if and when God is to be served,
His service will not be motivated by coercive measures of government. “Congress shall make no
law respecting an establishment of religion, or prohibiting the free exercise thereof”—such is the
command of the First Amendment…. This means, as I understand it, that if a religious leaven is
to be worked into the affairs of our people, it is to be done by individuals and groups, not by
the Government. This necessarily means, first, that the dogma, creed, scruples, or practices of
no religious group or sect are to be preferred over those of any others; second, that no one shall
be interfered with by government for practicing the religion of his choice; third, that the State
may not require anyone to practice a religion or even any religion; and fourth, that the State
cannot compel one so to conduct himself as not to offend the religious scruples of another. The
idea, as I understand it, was to limit the power of government to act in religious matters…, not
to limit the freedom of religious men to act religiously nor to restrict the freedom of atheists or
agnostics.
The First Amendment commands government to have no interest in theology or ritual; it
admonishes government to be interested in allowing religious freedom to flourish—whether the
result is to produce Catholics, Jews, or Protestants, or to turn the people toward the path of
Buddha, or to end in a predominantly Moslem nation, or to produce in the long run atheists or
agnostics. On matters of this kind government must be neutral. … The “establishment” clause
protects citizens also against any law which selects any religious custom, practice, or ritual, puts
the force of government behind it, and fines, imprisons, or otherwise penalizes a person for not
observing it. The Government plainly could not join forces with one religious group and decree
a universal and symbolic circumcision. Nor could it require all children to be baptized or give
tax exemptions only to those whose children were baptized.
Could it require a fast from sunrise to sunset throughout the Moslem month of Ramadan?
I should think not. Yet why then can it make criminal the doing of other acts, as innocent as
eating, during the day that Christians revere? Sunday is a word heavily overlaid with connotations and traditions deriving from the Christian roots of our civilization that color all judgments
concerning it….
“For most judges, for most lawyers, for most human beings, we are as unconscious of our
value patterns as we are of the oxygen that we breathe.” Cohen, Legal Conscience (1960), p.
169.
The issue of those cases would therefore be in better focus if we imagined that a state legislature, controlled by orthodox Jews and Seventh-Day Adventists, passed a law making it a crime
to keep a shop open on Saturdays. Would a Baptist, Catholic, Methodist, or Presbyterian be

McGowan v. Maryland, 366 U.S. 420 (1961)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 169
compelled to obey that law or go to jail or pay a fine? Or suppose Moslems grew in political
strength here and got a law through a state legislature making it a crime to keep a shop open on
Fridays. Would the rest of us have to submit under the fear of criminal sanctions? …
We have [in this case] Sunday laws that find their source in Exodus, that were brought here
by the Virginians and by the Puritans, and that are today maintained, construed, and justified
because they respect the views of our dominant religious groups and provide a needed day of
rest.
The history was accurately summarized a century ago by Chief Justice Terry of the Supreme
Court of California in Ex parte Newman, 9 Cal. 502, 509:
The truth is, however much it may be disguised, that this one day of rest is a
purely religious idea. Derived from the Sabbatical institutions of the ancient
Hebrew, it has been adopted into all the creeds of succeeding religious sects
throughout the civilized world; and whether it be the Friday of the Mohammedan, the Saturday of the Israelite, or the Sunday of the Christian, it is alike
fixed in the affections of its followers, beyond the power of eradication, and
in most of the States, the aid of the law to enforce its observance has been
given under the pretense of a civil, municipal, or police regulation.
…The Court [in this case] picks and chooses language from various decisions to bolster its
conclusion that these Sunday laws in the modern setting are “civil regulations.” No matter how
much is written, no matter what is said, the parentage of these laws is the Fourth Commandment; and they serve and satisfy the religious predispositions of our Christian communities. After all, the labels a State places on its laws are not binding on us when we are confronted with a
constitutional decision. We reach our own conclusion as to the character, effect, and practical
operation of the regulation in determining its constitutionality.
It seems to me plain that by these laws the States compel one, under sanction of law, to
refrain from work or recreation on Sunday because of the majority’s religious views about that
day. The State by law makes Sunday a symbol of respect or adherence. Refraining from work
or recreation in deference to the majority’s religious feelings about Sunday is within every person’s choice. By what authority can government compel it?
Cases are put where acts that are immoral by our standards but not by the standards of
other religious groups are made criminal. That category of cases, until today, has been a very
restricted one confined to polygamy (Reynolds v. United States, 98 U.S. 145) and other extreme
situations. The latest example is Prince v. Commonwealth of Massachusetts, 321 U.S. 158,
which upheld a statute making it criminal for a child under twelve to sell papers, periodicals, or
merchandise on a street or in any public place. It was sustained in spite of the finding that the
child thought it was her religious duty to perform the act. But that was a narrow holding which
turned on the effect which street solicitation might have on the child-solicitor: “The state's authority over children's activities is broader than over like actions of adults. This is peculiarly true
of public activities and in matters of employment.” …
None of the acts involved here implicates minors. None of the actions made constitutionally
criminal today involves the doing of any act that any society has deemed to be immoral. The
conduct held constitutionally criminal today embraces the selling of pure, not impure, food;
wholesome, not noxious, articles. Adults, not minors, are involved. The innocent acts, now constitutionally classified as criminal, emphasize the drastic break we make with tradition.
These laws are sustained because, it is said, the First Amendment is concerned with religious
convictions or opinion, not with conduct. But it is a strange Bill of Rights that makes it possible
for the dominant religious group to bring the minority to heel because the minority, in the doing
of acts which intrinsically are wholesome and not antisocial, does not defer to the majority's
religious beliefs. Some have religious scruples against eating pork. Those scruples, no matter

McGowan v. Maryland, 366 U.S. 420 (1961)

Electronic copy available at: https://ssrn.com/abstract=3903347

170 Religion in the Law
how bizarre they might seem to some, are within the ambit of the First Amendment. See United
States v. Ballard, 322 U.S. 78, 87. Is it possible that a majority of a state legislature having those
religious scruples could make it criminal for the nonbeliever to sell pork? …
The Court balances the need of the people for rest, recreation, late sleeping, family visiting
and the like against the command of the First Amendment that no one need bow to the religious
beliefs of another. There is in this realm no room for balancing. I see no place for it in the constitutional scheme. A legislature of Christians can no more make minorities conform to their
weekly regime than a legislature of Moslems, or a legislature of Hindus. The religious regime of
every group must be respected—unless it crosses the line of criminal conduct….
The State can, of course, require one day of rest a week: one day when every shop or factory
is closed. Quite a few States make that requirement. Then the “day of rest” becomes purely and
simply a health measure. But the Sunday laws operate differently. They force minorities to obey
the majority's religious feelings of what is due and proper for a Christian community; they provide a coercive spur to the “weaker brethren,” to those who are indifferent to the claims of a
Sabbath through apathy or scruple. Can there be any doubt that Christians, now aligned vigorously in favor of these laws, would be as strongly opposed if they were prosecuted under a
Moslem law that forbade them from engaging in secular activities on days that violated Moslem
scruples?
There is an “establishment” of religion in the constitutional sense if any practice of any
religious group has the sanction of law behind it. There is an interference with the “free exercise”
of religion if what in conscience one can do or omit doing is required because of the religious
scruples of the community. Hence I would declare each of those laws unconstitutional as applied
to the complaining parties, whether or not they are members of a sect which observes as its
Sabbath a day other than Sunday….
I dissent from applying criminal sanctions against any of these complainants since to do so
implicates the States in religious matters contrary to the constitutional mandate.

McGowan v. Maryland, 366 U.S. 420 (1961)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 171
374 U.S. 203
Supreme Court of the United States

School District of Abington v.
Schempp
June 17, 1963
Mr. Justice CLARK delivered the opinion of the Court.
Once again we are called upon to consider the scope of the provision of the First Amendment to the United States Constitution which declares that “Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof.” These companion
cases present the issues in the context of state action requiring that schools begin each day with
readings from the Bible…. In light of the history of the First Amendment and of our cases interpreting and applying its requirements, we hold that the practices at issue and the laws requiring
them are unconstitutional under the Establishment Clause, as applied to the States through the
Fourteenth Amendment.
The Facts in Each Case: No. 142. The Commonwealth of Pennsylvania by law … requires
that “At least ten verses from the Holy Bible shall be read, without comment, at the opening of
each public school on each school day. Any child shall be excused from such Bible reading, or
attending such Bible reading, upon the written request of his parent or guardian.”…
The appellees Edward Lewis Schempp, his wife Sidney, and their children, Roger and
Donna, are of the Unitarian faith and are members of the Unitarian Church in Germantown,
Philadelphia, Pennsylvania, where they regularly attend religious services. [Their] children attend
the Abington Senior High School, which is a public school operated by appellant district.
On each school day at the Abington Senior High School between 8:15 and 8:30 a.m., while
the pupils are attending their home rooms or advisory sections, opening exercises are conducted
pursuant to the statute. The exercises are broadcast into each room in the school building
through an intercommunications system and are conducted under the supervision of a teacher
by students attending the school’s radio and television workshop. Selected students from this
course gather each morning in the school’s workshop studio for the exercises, which include
readings by one of the students of 10 verses of the Holy Bible, broadcast to each room in the
building. This is followed by the recitation of the Lord’s Prayer, likewise over the intercommunications system, but also by the students in the various classrooms, who are asked to stand and
join in repeating the prayer in unison. The exercises are closed with the flag salute and such
pertinent announcements as are of interest to the students. Participation in the opening exercises,
as directed by the statute, is voluntary. The student reading the verses from the Bible may select
the passages and read from any version he chooses, although the only copies furnished by the
school are the King James version, copies of which were circulated to each teacher by the school
district. During the period in which the exercises have been conducted the King James, the
Douay and the Revised Standard versions of the Bible have been used, as well as the Jewish Holy
Scriptures. There are no prefatory statements, no questions asked or solicited, no comments or
explanations made and no interpretations given at or during the exercises. The students and
parents are advised that the student may absent himself from the classroom or, should he elect
to remain, not participate in the exercises….
No. 119. In 1905 the Board of School Commissioners of Baltimore City adopted a rule
School District of Abington v. Schempp, 374 U.S. 203 (1963)

Electronic copy available at: https://ssrn.com/abstract=3903347

172 Religion in the Law
pursuant to Art. 77, s 202 of the Annotated Code of Maryland. The rule provided for the holding of opening exercises in the schools of the city, consisting primarily of the “reading, without
comment, of a chapter in the Holy Bible and/or the use of the Lord’s Prayer.” The petitioners,
Mrs. Madalyn Murray and her son, William J. Murray III, are both professed atheists. Following unsuccessful attempts to have the respondent school board rescind the rule, this suit was
filed for mandamus to compel its rescission and cancellation. It was alleged that … it was the
practice under the rule to have a reading on each school morning from the King James version
of the Bible; that at petitioners’ insistence the rule was amended to permit children to be excused
from the exercise on request of the parent and that William had been excused pursuant thereto;
that nevertheless the rule as amended was in violation of the petitioners’ rights “to freedom of
religion under the First and Fourteenth Amendments” and in violation of “the principle of separation between church and state, contained therein.” …
It is true that religion has been closely identified with our history and government. As we
said in Engel v. Vitale, 370 U.S. 421, 434 (1962), “The history of man is inseparable from the
history of religion. And since the beginning of that history many people have devoutly believed
that ‘more things are wrought by prayer than this world dreams of.’” In Zorach v. Clauson, 343
U.S. 306, 313 (1952), we gave specific recognition to the proposition that “(w)e are a religious
people whose institutions presuppose a Supreme Being.” The fact that the Founding Fathers
believed devotedly that there was a God and that the unalienable rights of man were rooted in
Him is clearly evidenced in their writings, from the Mayflower Compact to the Constitution
itself. This background is evidenced today in our public life through the continuance in our oaths
of office from the Presidency to the Alderman of the final supplication, “So help me God.”
Likewise each House of the Congress provides through its Chaplain an opening prayer, and the
sessions of this Court are declared open by the crier in a short ceremony, the final phrase of
which invokes the grace of God.… Indeed, only last year [the Census] indicated that 64% of
our people have church membership, while less than 3% profess no religion whatever. It can be
truly said, therefore, that today, as in the beginning, our national life reflects a religious people
who, in the words of Madison, are “earnestly praying, as in duty bound, that the Supreme Lawgiver of the Universe guide them into every measure which may be worthy of his (blessing).”
This is not to say, however, that religion has been so identified with our history and government that religious freedom is not likewise as strongly imbeded in our public and private life.
Nothing but the most telling of personal experiences in religious persecution suffered by our
forebears, could have planted our belief in liberty of religious opinion any more deeply in our
heritage. It is true that this liberty frequently was not realized by the colonists, but this is readily
accountable by their close ties to the Mother Country. However, the views of Madison and
Jefferson, preceded by Roger Williams, came to be incorporated not only in the Federal Constitution but likewise in those of most of our States. This freedom to worship was indispensable in
a country whose people came from the four quarters of the earth and brought with them a
diversity of religious opinion. Today authorities list 83 separate religious bodies, each with membership exceeding 50,000, existing among our people, as well as innumerable smaller groups….
[This] Court has decisively settled that the First Amendment’s mandate that “Congress shall
make no law respecting an establishment of religion, or prohibiting the free exercise thereof”
has been made wholly applicable to the States by the Fourteenth Amendment. Cantwell v. Connecticut, 310 U.S. 296, 303 (1940)….
Second, this Court has rejected unequivocally the contention that the Establishment Clause
forbids only governmental preference of one religion over another. Almost 20 years ago in Everson, 330 U.S. at 15, the Court said that “(n)either a state nor the Federal Government can set
up a church. Neither can pass laws which aid one religion, aid all religions, or prefer one religion
over another.”
…In 1952 in Zorach v. Clauson, Mr. Justice Douglas for the Court reiterated:

School District of Abington v. Schempp, 374 U.S. 203 (1963)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 173
There cannot be the slightest doubt that the First Amendment reflects the philosophy that Church and State should be separated. And so far as interference
with the free exercise of religion and an establishment of religion are concerned, the separation must be complete and unequivocal. The First Amendment within the scope of its coverage permits no exception; the prohibition is
absolute…. 343 U.S. at 312.
And then in 1961 in McGowan v. Maryland and in Torcaso v. Watkins each of these cases
was discussed and approved. …Mr. Justice Black for the Court in Torcaso used this language:
We repeat and again reaffirm that neither a State nor the Federal Government
can constitutionally force a person “to profess a belief or disbelief in any religion.” Neither can constitutionally pass laws or impose requirements which
aid all religions as against non-believers, and neither can aid those religions
based on a belief in the existence of God as against those religions founded on
different beliefs. 367 U.S. at 495.
Finally, in Engel v. Vitale, only last year, these principles were so universally recognized that
the Court, without the citation of a single case … reaffirmed them. The Court found the 22word prayer used in “New York’s program of daily classroom invocation of God’s blessings as
prescribed in the Regents’ prayer (to be) a religious activity.” 370 U.S. at 424. It held that “it is
no part of the business of government to compose official prayers for any group of the American
people to recite as a part of a religious program carried on by government.” 370 U.S. at 425....
And in further elaboration the Court found that the “first and most immediate purpose (of
the Establishment Clause) rested on the belief that a union of government and religion tends to
destroy government and to degrade religion.” 370 U.S. at 431. When government, the Court
said, allies itself with one particular form of religion, the inevitable result is that it incurs “the
hatred, disrespect and even contempt of those who held contrary beliefs.”
The wholesome “neutrality” of which this Court’s cases speak thus stems from a recognition of the teachings of history that powerful sects or groups might bring about a fusion of
governmental and religious functions or a concert or dependency of one upon the other to the
end that official support of the State or Federal Government would be placed behind the tenets
of one or of all orthodoxies. This the Establishment Clause prohibits.
[The] Establishment Clause has been directly considered by this Court eight times in the
past score of years and, with only one Justice dissenting on the point, it has consistently held
that the clause withdrew all legislative power respecting religious belief or the expression thereof.
The test may be stated as follows: what are the purpose and the primary effect of the enactment?
If either is the advancement or inhibition of religion then the enactment exceeds the scope of
legislative power as circumscribed by the Constitution. That is to say that to withstand the strictures of the Establishment Clause there must be a secular legislative purpose and a primary effect
that neither advances nor inhibits religion….
Applying the Establishment Clause principles to the cases at bar we find that the States are
requiring the selection and reading at the opening of the school day of verses from the Holy
Bible and the recitation of the Lord’s Prayer by the students in unison. These exercises are prescribed as part of the curricular activities of students who are required by law to attend school.
They are held in the school buildings under the supervision and with the participation of teachers
employed in those schools. None of these factors, other than compulsory school attendance,
was present in the program upheld in Zorach v. Clauson. The trial court in No. 142 has found
that such an opening exercise is a religious ceremony and was intended by the State to be so. We
agree with the trial court’s finding as to the religious character of the exercises. Given that finding, the exercises and the law requiring them are in violation of the Establishment Clause.
There is no such specific finding as to the religious character of the exercises in No. 119,

School District of Abington v. Schempp, 374 U.S. 203 (1963)

Electronic copy available at: https://ssrn.com/abstract=3903347

174 Religion in the Law
and the State contends (as does the State in No. 142) that the program is an effort to extend its
benefits to all public school children without regard to their religious belief. Included within its
secular purposes, it says, are the promotion of moral values, the contradiction to the materialistic
trends of our times, the perpetuation of our institutions and the teaching of literature. …[The]
uniform practice under the rule had been to read from the King James version of the Bible and
that the exercise was sectarian. …[The] religious character of the exercise was admitted by the
State. But even if its purpose is not strictly religious, it is sought to be accomplished through
readings, without comment, from the Bible. Surely the place of the Bible as an instrument of
religion cannot be gainsaid, and the State’s recognition of the pervading religious character of
the ceremony is evident from the rule’s specific permission of the alternative use of the Catholic
Douay version as well as the recent amendment permitting nonattendance at the exercises. None
of these factors is consistent with the contention that the Bible is here used either as an instrument for nonreligious moral inspiration or as a reference for the teaching of secular subjects.
The conclusion follows that in both cases the laws require religious exercises and such exercises are being conducted in direct violation of the rights of the appellees and petitioners. Nor
are these required exercises mitigated by the fact that individual students may absent themselves
upon parental request, for that fact furnishes no defense to a claim of unconstitutionality under
the Establishment Clause. … Further, it is no defense to urge that the religious practices here
may be relatively minor encroachments on the First Amendment. The breach of neutrality that
is today a trickling stream may all too soon become a raging torrent and, in the words of Madison, “it is proper to take alarm at the first experiment on our liberties.”
It is insisted that unless these religious exercises are permitted a “religion of secularism” is
established in the schools. We agree of course that the State may not establish a “religion of
secularism” in the sense of affirmatively opposing or showing hostility to religion, thus “preferring those who believe in no religion over those who do believe.” Zorach v. Clauson, 343 U.S.
at 314. We do not agree, however, that this decision in any sense has that effect. In addition, it
might well be said that one’s education is not complete without a study of comparative religion
or the history of religion and its relationship to the advancement of civilization. It certainly may
be said that the Bible is worthy of study for its literary and historic qualities. Nothing we have
said here indicates that such study of the Bible or of religion, when presented objectively as part
of a secular program of education, may not be effected consistently with the First Amendment.
But the exercises here do not fall into those categories. They are religious exercises, required by
the States in violation of the command of the First Amendment that the Government maintain
strict neutrality, neither aiding nor opposing religion.
Finally, we cannot accept that the concept of neutrality, which does not permit a State to
require a religious exercise even with the consent of the majority of those affected, collides with
the majority’s right to free exercise of religion. While the Free Exercise Clause clearly prohibits
the use of state action to deny the rights of free exercise to anyone, it has never meant that a
majority could use the machinery of the State to practice its beliefs….
The place of religion in our society is an exalted one, achieved through a long tradition of
reliance on the home, the church and the inviolable citadel of the individual heart and mind. We
have come to recognize through bitter experience that it is not within the power of government
to invade that citadel, whether its purpose or effect be to aid or oppose, to advance or retard. In
the relationship between man and religion, the State is firmly committed to a position of neutrality. Though the application of that rule requires interpretation of a delicate sort, the rule itself
is clearly and concisely stated in the words of the First Amendment. It is so ordered.
Mr. Justice DOUGLAS, concurring.
...These regimes violate the Establishment Clause in two different ways. In each case the
State is conducting a religious exercise; and, as the Court holds, that cannot be done without

School District of Abington v. Schempp, 374 U.S. 203 (1963)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 175
violating the “neutrality” required of the State by the balance of power between individual,
church and state that has been struck by the First Amendment. But the Establishment Clause is
not limited to precluding the State itself from conducting religious exercises. It also forbids the
State to employ its facilities or funds in a way that gives any church, or all churches, greater
strength in our society than it would have by relying on its members alone. Thus, the present
regimes must fall under that clause for the additional reason that public funds, though small in
amount, are being used to promote a religious exercise. Through the mechanism of the State, all
of the people are being required to finance a religious exercise that only some of the people want
and that violates the sensibilities of others.
The most effective way to establish any institution is to finance it; and this truth is reflected
in the appeals by church groups for public funds to finance their religious schools. Financing a
church either in its strictly religious activities or in its other activities is equally unconstitutional,
as I understand the Establishment Clause. Budgets for one activity may be technically separable
from budgets for others. But the institution is an inseparable whole, a living organism, which is
strengthened in proselytizing when it is strengthened in any department by contributions from
other than its own members.
Such contributions may not be made by the State even in a minor degree without violating the
Establishment Clause. It is not the amount of public funds expended; as this case illustrates, it is
the use to which public funds are put that is controlling….
Mr. Justice BRENNAN, concurring.
…[An] awareness of history and an appreciation of the aims of the Founding Fathers do
not always resolve concrete problems. The specific question before us has, for example, aroused
vigorous dispute whether the architects of the First Amendment—James Madison and Thomas
Jefferson particularly—understood the prohibition against any “law respecting an establishment
of religion” to reach devotional exercises in the public schools. It may be that Jefferson and
Madison would have held such exercises to be permissible—although even in Jefferson’s case
serious doubt is suggested by his admonition against “putting the Bible and Testament into the
hands of the children at an age when their judgments are not sufficiently matured for religious
inquiries.” But I doubt that their view, even if perfectly clear one way or the other, would supply
a dispositive answer to the question presented by these cases.
A more fruitful inquiry, it seems to me, is whether the practices here challenged threaten
those consequences which the Framers deeply feared; whether, in short, they tend to promote
that type of interdependence between religion and state which the First Amendment was designed to prevent. Our task is to translate “the majestic generalities of the Bill of Rights, conceived as part of the pattern of liberal government in the eighteenth century, into concrete restraints on officials dealing with the problems of the twentieth century.” West Virginia State
Board of Education v. Barnette, 319 U.S. 624, 639.
A too literal quest for the advice of the Founding Fathers upon the issues of these cases
seems to me futile and misdirected for several reasons: First, on our precise problem the historical
record is at best ambiguous, and statements can readily be found to support either side of the
proposition. The ambiguity of history is understandable if we recall the nature of the problems
uppermost in the thinking of the statesmen who fashioned the religious guarantees; they were
concerned with far more flagrant intrusions of government into the realm of religion than any
that our century has witnessed. While it is clear to me that the Framers meant the Establishment
Clause to prohibit more than the creation of an established federal church such as existed in
England, I have no doubt that, in their preoccupation with the imminent question of established
churches, they gave no distinct consideration to the particular question whether the clause also
forbade devotional exercises in public institutions.

School District of Abington v. Schempp, 374 U.S. 203 (1963)

Electronic copy available at: https://ssrn.com/abstract=3903347

176 Religion in the Law
Second, the structure of American education has greatly changed since the First Amendment
was adopted. In the context of our modern emphasis upon public education available to all
citizens, any views of the eighteenth century as to whether the exercises at bar are an “establishment” offer little aid to decision. Education, as the Framers knew it, was in the main confined
to private schools more often than not under strictly sectarian supervision. Only gradually did
control of education pass largely to public officials. It would, therefore, hardly be significant if
the fact was that the nearly universal devotional exercises in the schools of the young Republic
did not provoke criticism; even today religious ceremonies in church-supported private schools
are constitutionally unobjectionable.
Third, our religious composition makes us a vastly more diverse people than were our forefathers. They knew differences chiefly among Protestant sects. Today the Nation is far more
heterogeneous religiously, including as it does substantial minorities not only of Catholics and
Jews but as well of those who worship according to no version of the Bible and those who
worship no God at all…. In the face of such profound changes, practices which may have been
objectionable to no one in the time of Jefferson and Madison may today be highly offensive to
many persons, the deeply devout and the nonbelievers alike….
Fourth, the American experiment in free public education available to all children has been
guided in large measure by the dramatic evolution of the religious diversity among the population which our public schools serve. The interaction of these two important forces in our national life has placed in bold relief certain positive values in the consistent application to public
institutions generally, and public schools particularly, of the constitutional decree against official
involvements of religion which might produce the evils the Framers meant the Establishment
Clause to forestall. The public schools are supported entirely, in most communities, by public
funds—funds exacted not only from parents, nor alone from those who hold particular religious
views, nor indeed from those who subscribe to any creed at all. It is implicit in the history and
character of American public education that the public schools serve a uniquely public function:
the training of American citizens in an atmosphere free of parochial, divisive, or separatist influences of any sort—an atmosphere in which children may assimilate a heritage common to all
American groups and religions. This is a heritage neither theistic nor atheistic, but simply civic
and patriotic….
I believe that the line we must draw between the permissible and the impermissible is one
which accords with history and faithfully reflects the understanding of the Founding Fathers….
What the Framers meant to foreclose, and what our decisions under the Establishment Clause
have forbidden, are those involvements of religious with secular institutions which (a) serve the
essentially religious activities of religious institutions; (b) employ the organs of government for
essentially religious purposes; or (c) use essentially religious means to serve governmental ends,
where secular means would suffice. When the secular and religious institutions become involved
in such a manner, there inhere in the relationship precisely those dangers—as much to church as
to state—which the Framers feared would subvert religious liberty and the strength of a system
of secular government. On the other hand, there may be myriad forms of involvements of government with religion which do not import such dangers and therefore should not, in my judgment, be deemed to violate the Establishment Clause. Nothing in the Constitution compels the
organs of government to be blind to what everyone else perceives—that religious differences
among Americans have important and pervasive implications for our society. Likewise nothing
in the Establishment Clause forbids the application of legislation having purely secular ends in
such a way as to alleviate burdens upon the free exercise of an individual’s religious beliefs.
Surely the Framers would never have understood that such a construction sanctions that involvement which violates the Establishment Clause. Such a conclusion can be reached, I would
suggest, only by using the words of the First Amendment to defeat its very purpose….
The principles which we reaffirm and apply today can hardly be thought novel or radical.

School District of Abington v. Schempp, 374 U.S. 203 (1963)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 177
They are, in truth, as old as the Republic itself, and have always been as integral a part of the
First Amendment as the very words of that charter of religious liberty. No less applicable today
than they were when first pronounced a century ago … are the words of a distinguished Chief
Justice of the Commonwealth of Pennsylvania, Jeremiah S. Black in his Essay on Religious Liberty (1866):
The manifest object of the men who framed the institutions of this country,
was to have a State without religion, and a Church without politics—that is
to say, they meant that one should never be used as an engine for any purpose
of the other, and that no man’s rights in one should be tested by his opinions
about the other. As the Church takes no note of men’s political differences, so
the State looks with equal eye on all the modes of religious faith. Our fathers
seem to have been perfectly sincere in their belief that the members of the
Church would be more patriotic, and the citizens of the State more religious,
by keeping their respective functions entirely separate.
Mr. Justice GOLDBERG, with whom Mr. Justice HARLAN joins, concurring.
…It is said, and I agree, that the attitude of government toward religion must be one of
neutrality. But untutored devotion to the concept of neutrality can lead to invocation or approval
of results which partake not simply of that noninterference and noninvolvement with the religious which the Constitution commands, but of a brooding and pervasive devotion to the secular and a passive, or even active, hostility to the religious. Such results are not only not compelled
by the Constitution, but, it seems to me, are prohibited by it.
Neither government nor this Court can or should ignore the significance of the fact that a
vast portion of our people believe in and worship God and that many of our legal, political and
personal values derive historically from religious teachings. Government must inevitably take
cognizance of the existence of religion and, indeed, under certain circumstances the First Amendment may require that it do so. And it seems clear to me from the opinions in the present and
past cases that the Court would recognize the propriety of providing military chaplains and of
the teaching about religion, as distinguished from the teaching of religion, in the public schools.
The examples could readily be multiplied, for both the required and the permissible accommodations between state and church frame the relation as one free of hostility or favor and productive of religious and political harmony, but without undue involvement of one in the concerns or practices of the other. To be sure, the judgment in each case is a delicate one, but it must
be made if we are to do loyal service as judges to the ultimate First Amendment objective of
religious liberty….
Mr. Justice STEWART, dissenting.
I think the records in the two cases before us are so fundamentally deficient as to make
impossible an informed or responsible determination of the constitutional issues presented. Specifically, I cannot agree that on these records we can say that the Establishment Clause has necessarily been violated. But I think there exist serious questions under both that provision and the
Free Exercise Clause—insofar as each is imbedded in the Fourteenth Amendment—which require the remand of these cases for the taking of additional evidence.
In the absence of evidence that the legislature or school board intended to prohibit local
schools from substituting a different set of readings where parents requested such a change, we
should not assume that the provisions before us—as actually administered—may not be construed simply as authorizing religious exercises, nor that the designations may not be treated
simply as indications of the promulgating body’s view as to the community’s preference. We are

School District of Abington v. Schempp, 374 U.S. 203 (1963)

Electronic copy available at: https://ssrn.com/abstract=3903347

178 Religion in the Law
under a duty to interpret these provisions so as to render them constitutional if reasonably possible…. In the Schempp case there is evidence which indicates that variations were in fact permitted by the very school there involved, and that further variations were not introduced only
because of the absence of requests from parents. And in the Murray case the Baltimore rule itself
contains a provision permitting another version of the Bible to be substituted for the King James
version.
If the provisions are not so construed, I think that their validity under the Establishment
Clause would be extremely doubtful, because of the designation of a particular religious book
and a denominational prayer. But since, even if the provisions are construed as I believe they
must be, I think that the cases before us must be remanded for further evidence on other issues—
thus affording the plaintiffs an opportunity to prove that local variations are not in fact permitted…. In the absence of coercion upon those who do not wish to participate—because they hold
less strong beliefs, other beliefs, or no beliefs at all—such provisions cannot, in my view, be held
to represent the type of support of religion barred by the Establishment Clause….
[It] seems to me clear that the records in both of the cases before us are wholly inadequate
to support an informed or responsible decision. Both cases involve provisions which explicitly
permit any student who wishes, to be excused from participation in the exercises. There is no
evidence in either case as to whether there would exist any coercion of any kind upon a student
who did not want to participate. No evidence at all was adduced in the Murray case, because it
was decided upon a demurrer. All that we have in that case, therefore, is the conclusory language
of a pleading. … I think that the nature of the constitutional problem involved here clearly demands that no decision be made except upon evidence. In the Schempp case the record shows
no more than a subjective prophecy by a parent of what he thought would happen if a request
were made to be excused from participation in the exercises under the amended statute. No such
request was ever made, and there is no evidence whatever as to what might or would actually
happen, nor of what administrative arrangements the school actually might or could make to
free from pressure of any kind those who do not want to participate in the exercises….
What our Constitution indispensably protects is the freedom of each of us, be he Jew or
Agnostic, Christian or Atheist, Buddhist or Freethinker, to believe or disbelieve, to worship or
not worship, to pray or keep silent, according to his own conscience, uncoerced and unrestrained
by government. It is conceivable that these school boards, or even all school boards, might eventually find it impossible to administer a system of religious exercises during school hours in such
a way as to meet this constitutional standard—in such a way as completely to free from any
kind of official coercion those who do not affirmatively want to participate. But I think we must
not assume that school boards so lack the qualities of inventiveness and good will as to make
impossible the achievement of that goal.
I would remand both cases for further hearing.

School District of Abington v. Schempp, 374 U.S. 203 (1963)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 179

465 U.S. 668
Supreme Court of the United States

Lynch v. Donnelly
March 5, 1984
THE CHIEF JUSTICE delivered the opinion of the Court.
We granted certiorari to decide whether the Establishment Clause of the First Amendment
prohibits a municipality from including a crèche, or Nativity scene, in its annual Christmas display.
Each year, in cooperation with the downtown retail merchants’ association, the City of
Pawtucket, Rhode Island, erects a Christmas display as part of its observance of the Christmas
holiday season. The display is situated in a park owned by a nonprofit organization and located
in the heart of the shopping district. The display is essentially like those to be found in hundreds
of towns or cities across the Nation—often on public grounds—during the Christmas season.
The Pawtucket display comprises many of the figures and decorations traditionally associated
with Christmas, including, among other things, a Santa Claus house, reindeer pulling Santa’s
sleigh, candy-striped poles, a Christmas tree, carolers, cutout figures representing such characters as a clown, an elephant, and a teddy bear, hundreds of colored lights, a large banner that
reads “SEASONS GREETINGS,” and the crèche at issue here. All components of this display
are owned by the City.
The crèche, which has been included in the display for 40 or more years, consists of the
traditional figures, including the Infant Jesus, Mary and Joseph, angels, shepherds, kings, and
animals, all ranging in height from 5″ “ to 5′. In 1973, when the present crèche was acquired, it
cost the City $1365; it now is valued at $200. The erection and dismantling of the crèche costs
the City about $20 per year; nominal expenses are incurred in lighting the crèche. No money
has been expended on its maintenance for the past 10 years.
Respondents, Pawtucket residents and individual members of the Rhode Island affiliate of
the American Civil Liberties Union, and the affiliate itself, brought this action in the United
States District Court for Rhode Island, challenging the City’s inclusion of the crèche in the annual
display. The District Court held that the City’s inclusion of the crèche in the display violates the
Establishment Clause… The City was permanently enjoined from including the crèche in the
display. A divided panel of the Court of Appeals for the First Circuit affirmed. Donnelly v.
Lynch, 691 F.2d 1029 (1982). We granted certiorari, and we reverse.
This Court has explained that the purpose of the Establishment and Free Exercise Clauses
of the First Amendment is “to prevent, as far as possible, the intrusion of either [the church or
the state] into the precincts of the other.” Lemon v. Kurtzman, 403 U.S. 602, 614 (1971). At the
same time, however, the Court has recognized that “total separation is not possible in an absolute sense. Some relationship between government and religious organizations is inevitable.”
Ibid.
In every Establishment Clause case, we must reconcile the inescapable tension between the
objective of preventing unnecessary intrusion of either the church or the state upon the other,
and the reality that, as the Court has so often noted, total separation of the two is not possible.
The Court has sometimes described the Religion Clauses as erecting a “wall” between
church and state, see, e.g., Everson v. Board of Education, 330 U.S. 1, 18 (1947). The concept
of a “wall” of separation is a useful figure of speech probably deriving from views of Thomas
Lynch v. Donnelly, 465 U.S. 668 (1984)

Electronic copy available at: https://ssrn.com/abstract=3903347

180 Religion in the Law
Jefferson. The metaphor has served as a reminder that the Establishment Clause forbids an established church or anything approaching it. But the metaphor itself is not a wholly accurate
description of the practical aspects of the relationship that in fact exists between church and
state.
No significant segment of our society and no institution within it can exist in a vacuum or
in total or absolute isolation from all the other parts, much less from government. “It has never
been thought either possible or desirable to enforce a regime of total separation....” Committee
for Public Education & Religious Liberty v. Nyquist, 413 U.S. 756, 760 (1973). Nor does the
Constitution require complete separation of church and state; it affirmatively mandates accommodation, not merely tolerance, of all religions, and forbids hostility toward any. See, e.g., Zorach v. Clauson, 343 U.S. 306, 314, 315, (1952); McCollum v. Board of Education, 333 U.S.
203, 211 (1948). Anything less would require the “callous indifference” we have said was never
intended by the Establishment Clause. Zorach343 U.S. at 314. Indeed, we have observed, such
hostility would bring us into “war with our national tradition as embodied in the First Amendment’s guaranty of the free exercise of religion.” McCollum, 333 U.S. at 211–212.
The Court’s interpretation of the Establishment Clause has comported with what history
reveals was the contemporaneous understanding of its guarantees. A significant example of the
contemporaneous understanding of that Clause is found in the events of the first week of the
First Session of the First Congress in 1789. In the very week that Congress approved the Establishment Clause as part of the Bill of Rights for submission to the states, it enacted legislation
providing for paid chaplains for the House and Senate….
The interpretation of the Establishment Clause by Congress in 1789 takes on special significance in light of the Court’s emphasis that the First Congress “was a Congress whose constitutional decisions have always been regarded, as they should be regarded, as of the greatest weight
in the interpretation of that fundamental instrument,” Myers v. United States, 272 U.S. 52, 174–
175 (1926).
It is clear that neither the seventeen draftsmen of the Constitution who were Members of
the First Congress, nor the Congress of 1789, saw any establishment problem in the employment
of congressional Chaplains to offer daily prayers in the Congress, a practice that has continued
for nearly two centuries. It would be difficult to identify a more striking example of the accommodation of religious belief intended by the Framers.
There is an unbroken history of official acknowledgment by all three branches of government of the role of religion in American life from at least 1789…. “We are a religious people
whose institutions presuppose a Supreme Being.” Zorach v. Clauson, 343 U.S. at 313….
Our history is replete with official references to the value and invocation of Divine guidance
in deliberations and pronouncements of the Founding Fathers and contemporary leaders. Beginning in the early colonial period long before Independence, a day of Thanksgiving was celebrated as a religious holiday to give thanks for the bounties of Nature as gifts from God. President Washington and his successors proclaimed Thanksgiving, with all its religious overtones, a
day of national celebration and Congress made it a National Holiday more than a century ago.
That holiday has not lost its theme of expressing thanks for Divine aid any more than has Christmas lost its religious significance….
Other examples of reference to our religious heritage are found in the statutorily prescribed
national motto “In God We Trust,” 36 U.S.C. § 186, which Congress and the President mandated for our currency, see 31 U.S.C. § 324, and in the language “One nation under God,” as
part of the Pledge of Allegiance to the American flag. That pledge is recited by thousands of
public school children—and adults—every year.
…The very chamber in which oral arguments on this case were heard is decorated with a
notable and permanent—not seasonal—symbol of religion: Moses with Ten Commandments.

Lynch v. Donnelly, 465 U.S. 668 (1984)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 181
Congress has long provided chapels in the Capitol for religious worship and meditation.
…Congress has directed the President to proclaim a National Day of Prayer each year “on
which [day] the people of the United States may turn to God in prayer and meditation at
churches, in groups, and as individuals.” 36 U.S.C. § 169h. Our Presidents have repeatedly
issued such Proclamations. Presidential Proclamations and messages have also issued to commemorate Jewish Heritage Week and the Jewish High Holy Days. One cannot look at even this
brief resume without finding that our history is pervaded by expressions of religious beliefs….
This history may help explain why the Court consistently has declined to take a rigid, absolutist view of the Establishment Clause. We have refused “to construe the Religion Clauses
with a literalness that would undermine the ultimate constitutional objective as illuminated by
history.” Walz v. Tax Commission, 397 U.S. 664, 671 (1970) (Emphasis added)….
Rather than mechanically invalidating all governmental conduct or statutes that confer benefits or give special recognition to religion in general or to one faith—as an absolutist approach
would dictate—the Court has scrutinized challenged legislation or official conduct to determine
whether, in reality, it establishes a religion or religious faith, or tends to do so….
In each case, the inquiry calls for line drawing; no fixed, per se rule can be framed. The
Establishment Clause like the Due Process Clauses is not a precise, detailed provision in a legal
code capable of ready application. The purpose of the Establishment Clause “was to state an
objective, not to write a statute.” Walz, at 668. The line between permissible relationships and
those barred by the Clause can no more be straight and unwavering than due process can be
defined in a single stroke or phrase or test. The Clause erects a “blurred, indistinct, and variable
barrier depending on all the circumstances of a particular relationship.” Lemon, 403 U.S. at
614.
In the line-drawing process we have often found it useful to inquire whether the challenged
law or conduct has a secular purpose, whether its principal or primary effect is to advance or
inhibit religion, and whether it creates an excessive entanglement of government with religion.
Lemon v. Kurtzman. But, we have repeatedly emphasized our unwillingness to be confined to
any single test or criterion in this sensitive area. … In two cases, the Court did not even apply
the Lemon “test.” We did not, for example, consider that analysis relevant in Marsh. Nor did
we find Lemon useful in Larson v. Valente, 456 U.S. 228 (1982), where there was substantial
evidence of overt discrimination against a particular church….
The Court has invalidated legislation or governmental action on the ground that a secular
purpose was lacking, but only when it has concluded there was no question that the statute or
activity was motivated wholly by religious considerations. See, e.g., Stone v. Graham; Epperson
v. Arkansas, 393 U.S. 97, 107–109 (1968); Abington School District v. Schempp; Engel v. Vitale,
370 U.S. 421, 424–425 (1962). Even where the benefits to religion were substantial, as in Everson, Board of Education v. Allen, 392 U.S. 236 (1968), Walz, and Tilton, we saw a secular
purpose and no conflict with the Establishment Clause.
The District Court inferred from the religious nature of the crèche that the City has no
secular purpose for the display. … The District Court plainly erred by focusing almost exclusively on the crèche. When viewed in the proper context of the Christmas Holiday season, it is
apparent that, on this record, there is insufficient evidence to establish that the inclusion of the
crèche is a purposeful or surreptitious effort to express some kind of subtle governmental advocacy of a particular religious message. In a pluralistic society a variety of motives and purposes
are implicated. The City, like the Congresses and Presidents, however, has principally taken note
of a significant historical religious event long celebrated in the Western World. The crèche in the
display depicts the historical origins of this traditional event long recognized as a National Holiday….
The narrow question is whether there is a secular purpose for Pawtucket’s display of the

Lynch v. Donnelly, 465 U.S. 668 (1984)

Electronic copy available at: https://ssrn.com/abstract=3903347

182 Religion in the Law
crèche. The display is sponsored by the City to celebrate the Holiday and to depict the origins
of that Holiday. These are legitimate secular purposes….
The District Court found that the primary effect of including the crèche is to confer a substantial and impermissible benefit on religion in general and on the Christian faith in particular.
Comparisons of the relative benefits to religion of different forms of governmental support are
elusive and difficult to make. But to conclude that the primary effect of including the crèche is
to advance religion in violation of the Establishment Clause would require that we view it as
more beneficial to and more an endorsement of religion, for example, than expenditure of large
sums of public money for textbooks supplied throughout the country to students attending
church-sponsored schools, Board of Education v. Allen; expenditure of public funds for transportation of students to church-sponsored schools, Everson v. Board of Education: federal
grants for college buildings of church-sponsored institutions of higher education combining secular and religious education, Tilton, noncategorical grants to church-sponsored colleges and
universities, Roemer v. Board of Public Works, 426 U.S. 736 (1976); and the tax exemptions
for church properties sanctioned in Walz. It would also require that we view it as more of an
endorsement of religion than the Sunday Closing Laws upheld in McGowan v. Maryland, 366
U.S. 420 (1961); the release time program for religious training in Zorach; and the legislative
prayers upheld in Marsh.
We are unable to discern a greater aid to religion deriving from inclusion of the crèche than
from these benefits and endorsements previously held not violative of the Establishment Clause.
What was said about the legislative prayers in Marsh and implied about the Sunday Closing
Laws in McGowan is true of the City’s inclusion of the crèche: its “reason or effect merely happens to coincide or harmonize with the tenets of some ... religions.” See McGowan, 366 U.S. at
442….
Here, whatever benefit to one faith or religion or to all religions, is indirect, remote and
incidental; display of the crèche is no more an advancement or endorsement of religion than the
Congressional and Executive recognition of the origins of the Holiday itself as “Christ’s Mass,”
or the exhibition of literally hundreds of religious paintings in governmentally supported museums….
Entanglement is a question of kind and degree. In this case there is no reason to disturb the
District Court’s finding on the absence of administrative entanglement. There is no evidence of
contact with church authorities concerning the content or design of the exhibit prior to or since
Pawtucket’s purchase of the crèche. No expenditures for maintenance of the crèche have been
necessary; and since the City owns the crèche, now valued at $200, the tangible material it contributes is de minimis. In many respects the display requires far less ongoing, day-to-day interaction between church and state than religious paintings in public galleries. There is nothing
here, of course, like the “comprehensive, discriminating, and continuing state surveillance” or
the “enduring entanglement” present in Lemon, 403 U.S. at 619–622….
We are satisfied that the City has a secular purpose for including the crèche, that the City
has not impermissibly advanced religion, and that including the crèche does not create excessive
entanglement between religion and government….
The display engenders a friendly community spirit of good will in keeping with the season.
The crèche may well have special meaning to those whose faith includes the celebration of religious masses, but none who sense the origins of the Christmas celebration would fail to be aware
of its religious implications….
Of course the crèche is identified with one religious faith but no more so than the examples
we have set out from prior cases in which we found no conflict with the Establishment Clause.
It would be ironic, however, if the inclusion of a single symbol of a particular historic religious
event, as part of a celebration acknowledged in the Western World for 20 centuries, and in this

Lynch v. Donnelly, 465 U.S. 668 (1984)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 183
country by the people, by the Executive Branch, by the Congress, and the courts for two centuries, would so “taint” the City’s exhibit as to render it violative of the Establishment Clause. To
forbid the use of this one passive symbol—the crèche—at the very time people are taking note
of the season with Christmas hymns and carols in public schools and other public places, and
while the Congress and Legislatures open sessions with prayers by paid chaplains would be a
stilted over-reaction contrary to our history and to our holdings. If the presence of the crèche in
this display violates the Establishment Clause, a host of other forms of taking official note of
Christmas, and of our religious heritage, are equally offensive to the Constitution….
We hold that, notwithstanding the religious significance of the crèche, the City of Pawtucket
has not violated the Establishment Clause of the First Amendment. Accordingly, the judgment
of the Court of Appeals is reversed.
It is so ordered.
Justice O’CONNOR, concurring.
…I would find that Pawtucket did not intend to convey any message of endorsement of
Christianity or disapproval of nonChristian religions. The evident purpose of including the
crèche in the larger display was not promotion of the religious content of the crèche but celebration of the public holiday through its traditional symbols. Celebration of public holidays, which
have cultural significance even if they also have religious aspects, is a legitimate secular purpose….
Focusing on the evil of government endorsement or disapproval of religion makes clear that
the effect prong of the Lemon test is properly interpreted not to require invalidation of a government practice merely because it in fact causes, even as a primary effect, advancement or inhibition of religion…. What is crucial is that a government practice not have the effect of communicating a message of government endorsement or disapproval of religion. It is only practices
having that effect, whether intentionally or unintentionally, that make religion relevant, in reality
or public perception, to status in the political community.
Pawtucket’s display of its crèche, I believe, does not communicate a message that the government intends to endorse the Christian beliefs represented by the crèche. Although the religious and indeed sectarian significance of the crèche, as the district court found, is not neutralized by the setting, the overall holiday setting changes what viewers may fairly understand to be
the purpose of the display—as a typical museum setting, though not neutralizing the religious
content of a religious painting, negates any message of endorsement of that content. The display
celebrates a public holiday, and no one contends that declaration of that holiday is understood
to be an endorsement of religion. The holiday itself has very strong secular components and
traditions. Government celebration of the holiday, which is extremely common, generally is not
understood to endorse the religious content of the holiday, just as government celebration of
Thanksgiving is not so understood. The crèche is a traditional symbol of the holiday that is very
commonly displayed along with purely secular symbols, as it was in Pawtucket.
These features combine to make the government’s display of the crèche in this particular
physical setting no more an endorsement of religion than such governmental “acknowledgments” of religion as legislative prayers of the type approved in Marsh v. Chambers, 463 U.S.
783 (1983), government declaration of Thanksgiving as a public holiday, printing of “In God
We Trust” on coins, and opening court sessions with “God save the United States and this honorable court.” Those government acknowledgments of religion serve, in the only ways reasonably possible in our culture, the legitimate secular purposes of solemnizing public occasions,
expressing confidence in the future, and encouraging the recognition of what is worthy of appreciation in society….

Lynch v. Donnelly, 465 U.S. 668 (1984)

Electronic copy available at: https://ssrn.com/abstract=3903347

184 Religion in the Law
Justice BRENNAN, with whom Justice MARSHALL, Justice BLACKMUN and Justice
STEVENS join, dissenting.
The principles announced in the compact phrases of the Religion Clauses have, as the Court
today reminds us, proven difficult to apply. Faced with that uncertainty, the Court properly
looks for guidance to the settled test announced in Lemon v. Kurtzman, 403 U.S. 602 (1971),
for assessing whether a challenged governmental practice involves an impermissible step toward
the establishment of religion. Applying that test to this case, the Court reaches an essentially
narrow result which turns largely upon the particular holiday context in which the City of Pawtucket’s nativity scene appeared. … Despite the narrow contours of the Court’s opinion, our
precedents in my view compel the holding that Pawtucket’s inclusion of a life-sized display depicting the biblical description of the birth of Christ as part of its annual Christmas celebration
is unconstitutional. Nothing in the history of such practices or the setting in which the City’s
crèche is presented obscures or diminishes the plain fact that Pawtucket’s action amounts to an
impermissible governmental endorsement of a particular faith.
…After reviewing the Court’s opinion, I am convinced that this case appears hard not because the principles of decision are obscure, but because the Christmas holiday seems so familiar
and agreeable. Although the Court’s reluctance to disturb a community’s chosen method of celebrating such an agreeable holiday is understandable, that cannot justify the Court’s departure
from controlling precedent. In my view, Pawtucket’s maintenance and display at public expense
of a symbol as distinctively sectarian as a crèche … is plainly contrary to the purposes and values
of the Establishment Clause to pretend, as the Court does, that the otherwise secular setting of
Pawtucket’s nativity scene dilutes in some fashion the crèche’s singular religiosity, or that the
City’s annual display reflects nothing more than an “acknowledgment” of our shared national
heritage….
[The] well-defined three-part [Lemon] test expresses the essential concerns animating the
Establishment Clause. Thus, the test is designed to ensure that the organs of government remain
strictly separate and apart from religious affairs, for “a union of government and religion tends
to destroy government and degrade religion.” Engel v. Vitale, 370 U.S. 421, 431 (1962). And it
seeks to guarantee that government maintains a position of neutrality with respect to religion
and neither advances nor inhibits the promulgation and practice of religious beliefs. Everson v.
Board of Education, 330 U.S. 1, 15 (1947)…. In this regard, we must be alert in our examination of any challenged practice not only for an official establishment of religion, but also for
those other evils at which the Clause was aimed—“sponsorship, financial support, and active
involvement of the sovereign in religious activity.” Committee for Public Education v. Nyquist,
at 772 (quoting Walz v. Tax Commission, 397 U.S. 664, 668 (1970)).
Applying the three-part test to Pawtucket’s crèche, I am persuaded that the City’s inclusion
of the crèche in its Christmas display simply does not reflect a “clearly secular purpose.” …
[H]ere we have no explicit statement of purpose by Pawtucket’s municipal government accompanying its decision to purchase, display and maintain the crèche. Governmental purpose may
nevertheless be inferred. … Pawtucket sought, according to [its brief], only to participate in the
celebration of a national holiday and to attract people to the downtown area in order to promote
pre-Christmas retail sales and to help engender the spirit of goodwill and neighborliness commonly associated with the Christmas season.
Despite these assertions … all of Pawtucket’s valid secular objectives can be readily accomplished by other means. Plainly, the City’s interest in celebrating the holiday and in promoting
both retail sales and goodwill are fully served by the elaborate display of Santa Claus, reindeer,
and wishing wells that are already a part of Pawtucket’s annual Christmas display. More importantly, the nativity scene, unlike every other element of the Hodgson Park display, reflects a
sectarian exclusivity that the avowed purposes of celebrating the holiday season and promoting
retail commerce simply do not encompass. To be found constitutional, Pawtucket’s seasonal

Lynch v. Donnelly, 465 U.S. 668 (1984)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 185
celebration must at least be non-denominational and not serve to promote religion. The inclusion of a distinctively religious element like the crèche, however, demonstrates that a narrower
sectarian purpose lay behind the decision to include a nativity scene. That the crèche retained
this religious character for the people and municipal government of Pawtucket is suggested by
the Mayor’s testimony at trial in which he stated that for him, as well as others in the City, the
effort to eliminate the nativity scene from Pawtucket’s Christmas celebration “is a step towards
establishing another religion, non-religion that it may be.” Plainly, the City and its leaders understood that the inclusion of the crèche in its display would serve the wholly religious purpose
of “keep[ing] ‘Christ in Christmas.’” 525 F.Supp. at 1173. From this record, therefore, it is impossible to say … that a wholly secular goal predominates.
The “primary effect” of including a nativity scene in the City’s display is, as the District
Court found, to place the government’s imprimatur of approval on the particular religious beliefs exemplified by the crèche. Those who believe in the message of the nativity receive the
unique and exclusive benefit of public recognition and approval of their views. For many, the
City’s decision to include the crèche as part of its extensive and costly efforts to celebrate Christmas can only mean that the prestige of the government has been conferred on the beliefs associated with the crèche, thereby providing “a significant symbolic benefit to religion....” Larkin v.
Grendel’s Den, Inc., 103 S.Ct. at 511. The effect on minority religious groups, as well as on
those who may reject all religion, is to convey the message that their views are not similarly
worthy of public recognition nor entitled to public support. It was precisely this sort of religious
chauvinism that the Establishment Clause was intended forever to prohibit. In this case, as in
Engel v. Vitale, “[w]hen the power, prestige and financial support of government is placed behind a particular religious belief, the indirect coercive pressure upon religious minorities to conform to the prevailing officially approved religion is plain.” 370 U.S. at 431….
The Court, by focusing on the holiday “context” in which the nativity scene appeared, seeks
to explain away the clear religious import of the crèche and the findings of the District Court
that most observers understood the crèche as both a symbol of Christian beliefs and a symbol
of the City’s support for those beliefs. Thus, although the Court concedes that the City’s inclusion of the nativity scene plainly serves “to depict the origins” of Christmas as a “significant
historical religious event,” and that the crèche “is identified with one religious faith,” we are
nevertheless expected to believe that Pawtucket’s use of the crèche does not signal the City’s
support for the sectarian symbolism that the nativity scene evokes. The effect of the crèche, of
course, must be gauged not only by its inherent religious significance but also by the overall
setting in which it appears. But it blinks reality to claim, as the Court does, that by including
such a distinctively religious object as the crèche in its Christmas display, Pawtucket has done
no more than make use of a “traditional” symbol of the holiday, and has thereby purged the
crèche of its religious content and conferred only an “incidental and indirect” benefit on religion….
…[E]ven in the context of Pawtucket’s seasonal celebration, the crèche retains a specifically
Christian religious meaning. I refuse to accept the notion implicit in today’s decision that nonChristians would find that the religious content of the crèche is eliminated by the fact that it
appears as part of the City’s otherwise secular celebration of the Christmas holiday. The nativity
scene is clearly distinct in its purpose and effect from the rest of the Hodgson Park display for
the simple reason that it is the only one rooted in a biblical account of Christ’s birth. It is the
chief symbol of the characteristically Christian belief that a divine Savior was brought into the
world and that the purpose of this miraculous birth was to illuminate a path toward salvation
and redemption. For Christians, that path is exclusive, precious and holy. But for those who do
not share these beliefs, the symbolic re-enactment of the birth of a divine being who has been
miraculously incarnated as a man stands as a dramatic reminder of their differences with Christian faith…. To be so excluded on religious grounds by one’s elected government is an insult and

Lynch v. Donnelly, 465 U.S. 668 (1984)

Electronic copy available at: https://ssrn.com/abstract=3903347

186 Religion in the Law
an injury that, until today, could not be countenanced by the Establishment Clause.
…The Court also attempts to justify the crèche by entertaining a beguilingly simple, yet
faulty syllogism. The Court begins by noting that government may recognize Christmas day as
a public holiday; the Court then asserts that the crèche is nothing more than a traditional element
of Christmas celebrations; and it concludes that the inclusion of a crèche as part of a government’s annual Christmas celebration is constitutionally permissible. The Court apparently believes that once it finds that the designation of Christmas as a public holiday is constitutionally
acceptable, it is then free to conclude that virtually every form of governmental association with
the celebration of the holiday is also constitutional. The vice of this dangerously superficial argument is that it overlooks the fact that the Christmas holiday in our national culture contains
both secular and sectarian elements. To say that government may recognize the holiday’s traditional, secular elements of giftgiving, public festivities and community spirit, does not mean that
government may indiscriminately embrace the distinctively sectarian aspects of the holiday. Indeed, in its eagerness to approve the crèche, the Court has advanced a rationale so simplistic
that it would appear to allow the Mayor of Pawtucket to participate in the celebration of a
Christmas mass, since this would be just another unobjectionable way for the City to “celebrate
the holiday.” …
When government decides to recognize Christmas day as a public holiday, it does no more
than accommodate the calendar of public activities to the plain fact that many Americans will
expect on that day to spend time visiting with their families, attending religious services, and
perhaps enjoying some respite from pre-holiday activities….
The inclusion of a crèche in Pawtucket’s otherwise secular celebration of Christmas clearly
violates these principles. Unlike such secular figures as Santa Claus, reindeer and carolers, a
nativity scene represents far more than a mere “traditional” symbol of Christmas. The essence
of the crèche’s symbolic purpose and effect is to prompt the observer to experience a sense of
simple awe and wonder appropriate to the contemplation of one of the central elements of
Christian dogma—that God sent His son into the world to be a Messiah. Contrary to the Court’s
suggestion, the crèche is far from a mere representation of a “particular historic religious event.”
It is, instead, best understood as a mystical re-creation of an event that lies at the heart of Christian faith. To suggest, as the Court does, that such a symbol is merely “traditional” and therefore
no different from Santa’s house or reindeer is not only offensive to those for whom the crèche
has profound significance, but insulting to those who insist for religious or personal reasons that
the story of Christ is in no sense a part of “history” nor an unavoidable element of our national
“heritage.” …
Invoking the celebration of Thanksgiving as a public holiday, the legend “In God We Trust”
on our coins, and the proclamation “God save the United States and this Honorable Court” at
the opening of judicial sessions, the Court asserts, without explanation, that Pawtucket’s inclusion of a crèche in its annual Christmas display poses no more of a threat to Establishment
Clause values than these other official “acknowledgments” of religion.
Intuition tells us that some official “acknowledgment” is inevitable in a religious society if
government is not to adopt a stilted indifference to the religious life of the people. … It is equally
true, however, that if government is to remain scrupulously neutral in matters of religious conscience, as our Constitution requires, then it must avoid those overly broad acknowledgments
of religious practices that may imply governmental favoritism toward one set of religious beliefs….
…[It] appears from our prior decisions that at least three principles—tracing the narrow
channels which government acknowledgments must follow to satisfy the Establishment
Clause—may be identified. First, although the government may not be compelled to do so by

Lynch v. Donnelly, 465 U.S. 668 (1984)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 187
the Free Exercise Clause, it may, consistently with the Establishment Clause, act to accommodate to some extent the opportunities of individuals to practice their religion. … And for me that
principle would justify government’s decision to declare December 25th a public holiday.
Second, our cases recognize that while a particular governmental practice may have derived
from religious motivations and retain certain religious connotations, it is nonetheless permissible
for the government to pursue the practice when it is continued today solely for secular reasons.
As this Court noted with reference to Sunday Closing Laws in McGowan v. Maryland, the mere
fact that a governmental practice coincides to some extent with certain religious beliefs does not
render it unconstitutional. Thanksgiving Day, in my view, fits easily within this principle, for
despite its religious antecedents, the current practice of celebrating Thanksgiving is unquestionably secular and patriotic….
Finally, we have noted that government cannot be completely prohibited from recognizing
in its public actions the religious beliefs and practices of the American people as an aspect of our
national history and culture. … While I remain uncertain about these questions, I would suggest
that such practices as the designation of “In God We Trust” as our national motto, or the references to God contained in the Pledge of Allegiance can best be understood, in Dean Rostow’s
apt phrase, as a form a “ceremonial deism,” protected from Establishment Clause scrutiny
chiefly because they have lost through rote repetition any significant religious content. … Moreover, these references are uniquely suited to serve such wholly secular purposes as solemnizing
public occasions, or inspiring commitment to meet some national challenge in a manner that
simply could not be fully served in our culture if government were limited to purely non-religious
phrases. The practices by which the government has long acknowledged religion are therefore
probably necessary to serve certain secular functions, and that necessity, coupled with their long
history, gives those practices an essentially secular meaning.
The crèche fits none of these categories. Inclusion of the crèche is not necessary to accommodate individual religious expression. This is plainly not a case in which individual residents
of Pawtucket have claimed the right to place a crèche as part of a wholly private display on
public land. … Nor is the inclusion of the crèche necessary to serve wholly secular goals; it is
clear that the City’s secular purposes of celebrating the Christmas holiday and promoting retail
commerce can be fully served without the crèche. And the crèche, because of its unique association with Christianity, is clearly more sectarian than those references to God that we accept in
ceremonial phrases or in other contexts that assure neutrality. The religious works on display at
the National Gallery, Presidential references to God during an Inaugural Address, or the national
motto present no risk of establishing religion. To be sure, our understanding of these expressions
may begin in contemplation of some religious element, but it does not end there. Their message
is dominantly secular. In contrast, the message of the crèche begins and ends with reverence for
a particular image of the divine.
By insisting that such a distinctively sectarian message is merely an unobjectionable part of
our “religious heritage,” the Court takes a long step backwards to the days when Justice Brewer
could arrogantly declare for the Court that “this is a Christian nation.” Church of Holy Trinity
v. United States, 143 U.S. 457, 471 (1892). Those days, I had thought, were forever put behind
us….
[The] Court’s approach suggests a fundamental misapprehension of the proper uses of history in constitutional interpretation. Certainly, our decisions reflect the fact that an awareness
of historical practice often can provide a useful guide in interpreting the abstract language of the
Establishment Clause. … But historical acceptance of a particular practice alone is never sufficient to justify a challenged governmental action, since, as the Court has rightly observed, “no
one acquires a vested or protected right in violation of the Constitution by long use, even when
that span of time covers our entire national existence and indeed predates it.” Walz, 397 U.S. at

Lynch v. Donnelly, 465 U.S. 668 (1984)

Electronic copy available at: https://ssrn.com/abstract=3903347

188 Religion in the Law
678. Attention to the details of history should not blind us to the cardinal purposes of the Establishment Clause, nor limit our central inquiry in these cases—whether the challenged practices threaten those consequences which the Framers deeply feared.…
The intent of the Framers with respect to the public display of nativity scenes is virtually
impossible to discern primarily because the widespread celebration of Christmas did not emerge
in its present form until well into the nineteenth century. Carrying a well-defined Puritan hostility
to the celebration of Christ’s birth with them to the New World, the founders of the Massachusetts Bay Colony pursued a vigilant policy of opposition to any public celebration of the holiday.
… During the eighteenth century, sectarian division over the celebration of the holiday continued. ... American Anglicans, who carried with them the Church of England’s acceptance of the
holiday, Roman Catholics, and various German groups all made the celebration of Christmas a
vital part of their religious life. By contrast, many nonconforming Protestant groups, including
the Presbyterians, Congregationalists, Baptists and Methodists, continued to regard the holiday
with suspicion and antagonism well into the nineteenth century. This pattern of sectarian division … suggests that for the Framers of the Establishment Clause, who were acutely sensitive to
such sectarian controversies, no single view of how government should approach the celebration
of Christmas would be possible.
…[The] Religion Clauses were intended to ensure a benign regime of competitive disorder
among all denominations, so that each sect was free to vie against the others for the allegiance
of its followers without state interference. The historical record, contrary to the Court’s uninformed assumption, suggests that at the very least conflicting views toward the celebration of
Christmas were an important element of that competition at the time of the adoption of the
Constitution.
…[The] public display of nativity scenes as part of governmental celebrations of Christmas
does not come to us supported by an unbroken history of widespread acceptance. It was not
until 1836 that a State first granted legal recognition to Christmas as a public holiday. … Congress did not follow the States’ lead until 1870 when it established December 25th, along with
the Fourth of July, New Year’s Day, and Thanksgiving, as a legal holiday in the District of Columbia. This pattern of legal recognition tells us only that public acceptance of the holiday was
gradual and that the practice—in stark contrast to the record presented in either Walz or Marsh
—did not take on the character of a widely recognized holiday until the middle of the nineteenth
century….
In sum, there is no evidence whatsoever that the Framers would have expressly approved a
Federal celebration of the Christmas holiday including public displays of a nativity scene; accordingly, the Court’s repeated invocation of the decision in Marsh is not only baffling, it is
utterly irrelevant. Nor is there any suggestion that publicly financed and supported displays of
Christmas crèches are supported by a record of widespread, undeviating acceptance that extends
throughout our history. Therefore, our prior decisions which relied upon concrete, specific historical evidence to support a particular practice simply have no bearing on the question presented in this case. Contrary to today’s careless decision, those prior cases have all recognized
that the “illumination” provided by history must always be focused on the particular practice
at issue in a given case. Without that guiding principle and the intellectual discipline it imposes,
the Court is at sea, free to select random elements of America’s varied history solely to suit the
views of five Members of this Court….
I dissent.
Justice BLACKMUN, with whom Justice STEVENS joins, dissenting.
As Justice BRENNAN points out, the logic of the Court’s decision in Lemon v. Kurtzman,
403 U.S. 602, 612–613 (1970) … compels an affirmance here. If that case and its guidelines

Lynch v. Donnelly, 465 U.S. 668 (1984)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 189
mean anything, the presence of Pawtucket’s crèche in a municipally sponsored display must be
held to be a violation of the First Amendment.
Not only does the Court’s resolution of this controversy make light of our precedents, but
also, ironically, the majority does an injustice to the crèche and the message it manifests. While
certain persons, including the Mayor of Pawtucket, undertook a crusade to “keep Christ in
Christmas,” the Court today has declared that presence virtually irrelevant. The majority urges
that the display, “with or without a crèche,” “recall[s] the religious nature of the Holiday,” and
“engenders a friendly community spirit of good will in keeping with the season.” Before the
District Court, an expert witness for the city made a similar, though perhaps more candid, point,
stating that Pawtucket’s display invites people “to participate in the Christmas spirit, brotherhood, peace, and let loose with their money.” The crèche has been relegated to the role of a
neutral harbinger of the holiday season, useful for commercial purposes, but devoid of any inherent meaning and incapable of enhancing the religious tenor of a display of which it is an
integral part. The city has its victory—but it is a Pyrrhic one indeed.
The import of the Court’s decision is to encourage use of the crèche in a municipally sponsored display, a setting where Christians feel constrained in acknowledging its symbolic meaning
and non-Christians feel alienated by its presence. Surely, this is a misuse of a sacred symbol.
Because I cannot join the Court in denying either the force of our precedents or the sacred message that is at the core of the crèche, I dissent and join Justice BRENNAN’s opinion.

Lynch v. Donnelly, 465 U.S. 668 (1984)

Electronic copy available at: https://ssrn.com/abstract=3903347

190 Religion in the Law
449 U.S. 39
Supreme Court of the United States

Stone v. Graham
November 17, 1980
PER CURIAM
A Kentucky statute requires the posting of a copy of the Ten Commandments, purchased
with private contributions, on the wall of each public classroom in the State. The statute provides in its entirety:
(1) It shall be the duty of the superintendent of public instruction, provided
sufficient funds are available as provided in subsection (3) of this Section, to
ensure that a durable, permanent copy of the Ten Commandments shall be
displayed on a wall in each public elementary and secondary school classroom
in the Commonwealth. The copy shall be sixteen (16) inches wide by twenty
(20) inches high.
(2) In small print below the last commandment shall appear a notation concerning the purpose of the display, as follows: ‘The secular application of the
Ten Commandments is clearly seen in its adoption as the fundamental legal
code of Western Civilization and the Common Law of the United States.’
(3) The copies required by this Act shall be purchased with funds made available through voluntary contributions made to the state treasurer for the purposes of this Act.” 1978 Ky. Acts, ch. 436, § 1 (effective June 17, 1978),
Ky.Rev.Stat. § 158.178 (1980).
Petitioners, claiming that this statute violates the Establishment and Free Exercise Clauses
of the First Amendment, sought an injunction against its enforcement. The state trial court upheld the statute, finding that its “avowed purpose” was “secular and not religious,” and that
the statute would “neither advance nor inhibit any religion or religious group” nor involve the
State excessively in religious matters. The Supreme Court of the Commonwealth of Kentucky
affirmed by an equally divided court. 599 S.W.2d 157 (1980). We reverse.
This Court has announced a three–part test for determining whether a challenged state statute is permissible under the Establishment Clause of the United States Constitution:
First, the statute must have a secular legislative purpose; second, its principal
or primary effect must be one that neither advances nor inhibits religion ...;
finally the statute must not foster an excessive government entanglement with
religion. Lemon v. Kurtzman, 403 U.S. 602, 612–613 (1971).
If a statute violates any of these three principles, it must be struck down under the Establishment Clause. We conclude that Kentucky’s statute requiring the posting of the Ten Commandments in public schoolrooms had no secular legislative purpose, and is therefore unconstitutional.
The Commonwealth insists that the statute serves a secular legislative purpose, observing
that the legislature required the following notation in small print at the bottom of each display
of the Ten Commandments: “The secular application of the Ten Commandments is clearly seen
in its adoption as the fundamental legal code of Western Civilization and the Common Law of
the United States.” 1978 Ky. Acts, ch. 436, § 1 (1978), Ky.Rev.Stat. § 158.178 (1980).

Stone v. Graham, 449 U.S. 39 (1980)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 191
The trial court found the “avowed” purpose of the statute to be secular, even as it labeled
the statutory declaration “self–serving.” Under this Court’s rulings, however, such an “avowed”
secular purpose is not sufficient to avoid conflict with the First Amendment. In Abington School
District v. Schempp, 374 U.S. 203 (1963), this Court held unconstitutional the daily reading of
Bible verses and the Lord’s Prayer in the public schools, despite the school district’s assertion of
such secular purposes as “the promotion of moral values, the contradiction to the materialistic
trends of our times, the perpetuation of our institutions and the teaching of literature.” Id., at
223.
The pre–eminent purpose for posting the Ten Commandments on schoolroom walls is
plainly religious in nature. The Ten Commandments are undeniably a sacred text in the Jewish
and Christian faiths, and no legislative recitation of a supposed secular purpose can blind us to
that fact. The Commandments do not confine themselves to arguably secular matters, such as
honoring one’s parents, killing or murder, adultery, stealing, false witness, and covetousness. See
Exodus 20: 12–17; Deuteronomy 5: 16–21. Rather, the first part of the Commandments concerns the religious duties of believers: worshipping the Lord God alone, avoiding idolatry, not
using the Lord’s name in vain, and observing the Sabbath Day. See Exodus 20: 1–11; Deuteronomy 5: 6–15.
This is not a case in which the Ten Commandments are integrated into the school curriculum, where the Bible may constitutionally be used in an appropriate study of history, civilization,
ethics, comparative religion, or the like. Posting of religious texts on the wall serves no such
educational function. If the posted copies of the Ten Commandments are to have any effect at
all, it will be to induce the schoolchildren to read, meditate upon, perhaps to venerate and obey,
the Commandments. However desirable this might be as a matter of private devotion, it is not
a permissible state objective under the Establishment Clause.
It does not matter that the posted copies of the Ten Commandments are financed by voluntary private contributions, for the mere posting of the copies under the auspices of the legislature provides the “official support of the State ... Government” that the Establishment Clause
prohibits. 374 U.S. at 222; see Engel v. Vitale, 370 U.S. 421, 431 (1962). Nor is it significant
that the Bible verses involved in this case are merely posted on the wall, rather than read aloud
as in Schempp and Engel, for “it is no defense to urge that the religious practices here may be
relatively minor encroachments on the First Amendment.” Abington School District v.
Schempp, supra, at 225. We conclude that § 158.178 (1980) violates the first part of the Lemon
v. Kurtzman, test, and thus the Establishment Clause of the Constitution.
The petition for a writ of certiorari is granted, and the judgment below is reversed.
It is so ordered.
THE CHIEF JUSTICE and Justice BLACKMUN dissent. They would grant certiorari and give
this case plenary consideration.
[Chief Justice Burger and Justice Blackmun dissented here on procedural grounds.
“Plenary consideration” means that a case is subject to full briefing, oral argument,
and, generally, a signed majority opinion. This case was decided per curiam without
plenary consideration by a majority consisting of Justices Brennan, White, Marshall,
Powell, and Stevens.]
Justice STEWART dissents from this summary reversal of the courts of Kentucky, which, so far
as appears, applied wholly correct constitutional criteria in reaching their decisions.

Stone v. Graham, 449 U.S. 39 (1980)

Electronic copy available at: https://ssrn.com/abstract=3903347

192 Religion in the Law
Justice REHNQUIST, dissenting.
With no support beyond its own ipse dixit, the Court concludes that the Kentucky statute
involved in this case “has no secular legislative purpose,” (emphasis supplied), and that “[t]he
pre–eminent purpose for posting the Ten Commandments on schoolroom walls is plainly religious in nature.” This even though, as the trial court found, “[t]he General Assembly thought
the statute had a secular legislative purpose and specifically said so.” The Court’s summary rejection of a secular purpose articulated by the legislature and confirmed by the state court is
without precedent in Establishment Clause jurisprudence. This Court regularly looks to legislative articulations of a statute’s purpose in Establishment Clause cases and accords such pronouncements the deference they are due. See, e. g., Committee for Public Education v. Nyquist,
413 U.S. 756, 773 (1973) (“we need touch only briefly on the requirement of a ‘secular legislative purpose.’ As the recitation of legislative purposes appended to New York’s law indicates,
each measure is adequately supported by legitimate, nonsectarian state interests”); Lemon v.
Kurtzman, 403 U.S. 602, 613 (1971) (“the statutes themselves clearly state they are intended to
enhance the quality of the secular education”); Sloan v. Lemon, 413 U.S. 825, 829–830 (1973);
Board of Education v. Allen, 392 U.S. 236, 243 (1968)…. The fact that the asserted secular
purpose may overlap with what some may see as a religious objective does not render it unconstitutional. As this Court stated in McGowan v. Maryland, 366 U.S. 420, 445 (1961), in upholding the validity of Sunday closing laws, “the present purpose and effect of most of [these
laws] is to provide a uniform day of rest for all citizens; the fact that this day is Sunday, a day of
particular significance for the dominant Christian sects, does not bar the state from achieving its
secular goals.”
Abington School District v. Schempp, 374 U.S. 203 (1963), repeatedly cited by the Court,
is not to the contrary. No statutory findings of secular purpose supported the challenged enactments in that case. In one of the two cases considered in Abington School District the trial court
had determined that the challenged exercises were intended by the State to be religious exercises.
Id., at 223. A contrary finding is presented here. In the other case no specific finding had been
made, and “the religious character of the exercise was admitted by the State,” id., at 224.
The Court rejects the secular purpose articulated by the State because the Decalogue is “undeniably a sacred text.” It is equally undeniable, however, as the elected representatives of Kentucky determined, that the Ten Commandments have had a significant impact on the development of secular legal codes of the Western World. The trial court concluded that evidence submitted substantiated this determination…. Certainly the State was permitted to conclude that a
document with such secular significance should be placed before its students, with an appropriate statement of the document’s secular import….
The Establishment Clause does not require that the public sector be insulated from all things
which may have a religious significance or origin. This Court has recognized that “religion has
been closely identified with our history and government,” Abington School District at 212, and
that “[t]he history of man is inseparable from the history of religion,” Engel v. Vitale, 370 U.S.
421, 434 (1962). Kentucky has decided to make students aware of this fact by demonstrating
the secular impact of the Ten Commandments. The words of Justice Jackson, concurring in
McCollum v. Board of Education, 333 U.S. 203, 235–236 (1948), merit quotation at length:
I think it remains to be demonstrated whether it is possible, even if desirable,
to…isolate and cast out of secular education all that some people may reasonably regard as religious instruction. Perhaps subjects such as mathematics,
physics or chemistry are, or can be, completely secularized. But it would not
seem practical to teach either practice or appreciation of the arts if we are to
forbid exposure of youth to any religious influences. Music without sacred
music, architecture minus the cathedral, or painting without the scriptural
themes would be eccentric and incomplete, even from a secular point of

Stone v. Graham, 449 U.S. 39 (1980)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 193
view.... I should suppose it is a proper, if not an indispensable, part of preparation for a worldly life to know the roles that religion and religions have
played in the tragic story of mankind. The fact is that, for good or for ill,
nearly everything in our culture worth transmitting, everything which gives
meaning to life, is saturated with religious influences, derived from paganism,
Judaism, Christianity–both Catholic and Protestant–and other faiths accepted
by a large part of the world’s peoples. One can hardly respect the system of
education that would leave the student wholly ignorant of the currents of religious thought that move the world society for a part in which he is being
prepared.
I therefore dissent from what I cannot refrain from describing as a cavalier summary reversal, without benefit of oral argument or briefs on the merits, of the highest court of Kentucky.

Stone v. Graham, 449 U.S. 39 (1980)

Electronic copy available at: https://ssrn.com/abstract=3903347

194 Religion in the Law
545 U.S. 844
Supreme Court of the United States

McCreary County v. ACLU
June 27, 2005
Justice SOUTER delivered the opinion of the Court.
Executives of two counties posted a version of the Ten Commandments on the walls of their
courthouses. After suits were filed charging violations of the Establishment Clause, the legislative
body of each county adopted a resolution calling for a more extensive exhibit meant to show
that the Commandments are Kentucky’s “precedent legal code.” The result in each instance was
a modified display of the Commandments surrounded by texts containing religious references
as their sole common element. After changing counsel, the counties revised the exhibits again by
eliminating some documents, expanding the text set out in another, and adding some new ones.
The issues are whether a determination of the counties’ purpose is a sound basis for ruling
on the Establishment Clause complaints, and whether evaluation of the counties’ claim of secular purpose for the ultimate displays may take their evolution into account. We hold that the
counties’ manifest objective may be dispositive of the constitutional enquiry, and that the development of the presentation should be considered when determining its purpose.
In the summer of 1999, petitioners McCreary County and Pulaski County, Kentucky (hereinafter Counties), put up in their respective courthouses large, gold-framed copies of an abridged
text of the King James version of the Ten Commandments, including a citation to the Book of
Exodus. In McCreary County, the placement of the Commandments responded to an order of
the county legislative body requiring “the display [to] be posted in ‘a very high traffic area’ of
the courthouse.” In Pulaski County, amidst reported controversy over the propriety of the display, the Commandments were hung in a ceremony presided over by the county Judge–Executive, who called them “good rules to live by” and who recounted the story of an astronaut who
became convinced “there must be a divine God” after viewing the Earth from the moon. The
Judge–Executive was accompanied by the pastor of his church, who called the Commandments
“a creed of ethics” and told the press after the ceremony that displaying the Commandments
was “one of the greatest things the judge could have done to close out the millennium.” In both
Counties, this was the version of the Commandments posted:
Thou shalt have no other gods before me.
Thou shalt not make unto thee any graven images.
Thou shalt not take the name of the Lord thy God in vain.
Remember the sabbath day, to keep it holy.
Honor thy father and thy mother.
Thou shalt not kill.
Thou shalt not commit adultery.
Thou shalt not steal.
Thou shalt not bear false witness.
Thou shalt not covet.
Exodus 20:3–17.
In each County, the hallway display was “readily visible to ... county citizens who use the

McCreary County v. ACLU, 545 U.S. 844 (2005)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 195
courthouse to conduct their civic business, to obtain or renew driver’s licenses and permits, to
register cars, to pay local taxes, and to register to vote.”
In November 1999, respondents American Civil Liberties Union of Kentucky et al. sued the
Counties in Federal District Court under 42 U.S.C. § 1983, and sought a preliminary injunction
against maintaining the displays, which the ACLU charged were violations of the prohibition of
religious establishment included in the First Amendment of the Constitution. Within a month,
and before the District Court had responded to the request for injunction, the legislative body
of each County authorized a second, expanded display, by nearly identical resolutions reciting
that the Ten Commandments are “the precedent legal code upon which the civil and criminal
codes of ... Kentucky are founded,” and stating several grounds for taking that position: that
“the Ten Commandments are codified in Kentucky’s civil and criminal laws”; that the Kentucky
House of Representatives had in 1993 “voted unanimously ... to adjourn ... ‘in remembrance
and honor of Jesus Christ, the Prince of Ethics’ ”; that the “County Judge and ... magistrates
agree with the arguments set out by Judge [Roy] Moore” in defense of his “display [of] the Ten
Commandments in his courtroom”; and that the “Founding Father[s] [had an] explicit understanding of the duty of elected officials to publicly acknowledge God as the source of America’s
strength and direction.”
As directed by the resolutions, the Counties expanded the displays of the Ten Commandments in their locations, presumably along with copies of the resolution, which instructed that
it, too, be posted. In addition to the first display’s large framed copy of the edited King James
version of the Commandments, the second included eight other documents in smaller frames,
each either having a religious theme or excerpted to highlight a religious element. The documents
were the “endowed by their Creator” passage from the Declaration of Independence; the Preamble to the Constitution of Kentucky; the national motto, “In God We Trust”; a page from
the Congressional Record of February 2, 1983, proclaiming the Year of the Bible and including
a statement of the Ten Commandments; a proclamation by President Abraham Lincoln designating April 30, 1863, a National Day of Prayer and Humiliation; an excerpt from President
Lincoln’s “Reply to Loyal Colored People of Baltimore upon Presentation of a Bible,” reading
that “[t]he Bible is the best gift God has ever given to man”; a proclamation by President Reagan
marking 1983 the Year of the Bible; and the Mayflower Compact.
After argument, the District Court entered a preliminary injunction on May 5, 2000, ordering that the “display ... be removed from [each] County Courthouse IMMEDIATELY” and that
no county official “erect or cause to be erected similar displays.” …
The Counties filed a notice of appeal from the preliminary injunction but voluntarily dismissed it after hiring new lawyers. They then installed another display in each courthouse, the
third within a year. No new resolution authorized this one, nor did the Counties repeal the resolutions that preceded the second. The posting consists of nine framed documents of equal size,
one of them setting out the Ten Commandments explicitly identified as the “King James Version” at Exodus 20:3–17, and quoted at greater length than before:
Thou shalt have no other gods before me.
Thou shalt not make unto thee any graven image, or any likeness of any thing
that is in heaven above, or that is in the earth beneath, or that is in the water
underneath the earth: Thou shalt not bow down thyself to them, nor serve
them: for I the LORD thy God am a jealous God, visiting the iniquity of the
fathers upon the children unto the third and fourth generation of them that
hate me.
Thou shalt not take the name of the LORD thy God in vain: for the LORD
will not hold him guiltless that taketh his name in vain.
Remember the sabbath day, to keep it holy.

McCreary County v. ACLU, 545 U.S. 844 (2005)

Electronic copy available at: https://ssrn.com/abstract=3903347

196 Religion in the Law
Honour thy father and thy mother: that thy days may be long upon the land
which the LORD thy God giveth thee.
Thou shalt not kill.
Thou shalt not commit adultery.
Thou shalt not steal.
Thou shalt not bear false witness against thy neighbour.
Thou shalt not covet thy neighbour’s house, thou shalt not covet th[y] neighbor’s wife, nor his manservant, nor his maidservant, nor his ox, nor his ass,
nor anything that is th[y] neighbour’s.
Assembled with the Commandments are framed copies of the Magna Carta, the Declaration of Independence, the Bill of Rights, the lyrics of the Star Spangled Banner, the Mayflower
Compact, the National Motto, the Preamble to the Kentucky Constitution, and a picture of
Lady Justice. The collection is entitled “The Foundations of American Law and Government
Display” and each document comes with a statement about its historical and legal significance.
The comment on the Ten Commandments reads:
The Ten Commandments have profoundly influenced the formation of Western legal thought and the formation of our country. That influence is clearly
seen in the Declaration of Independence, which declared that ‘We hold these
truths to be self-evident, that all men are created equal, that they are endowed
by their Creator with certain unalienable Rights, that among these are Life,
Liberty, and the pursuit of Happiness.’ The Ten Commandments provide the
moral background of the Declaration of Independence and the foundation of
our legal tradition.
The ACLU moved to supplement the preliminary injunction to enjoin the Counties’ third
display, and the Counties responded with several explanations for the new version, including
desires “to demonstrate that the Ten Commandments were part of the foundation of American
Law and Government” and “to educate the citizens of the county regarding some of the documents that played a significant role in the foundation of our system of law and government.”
The court, however, took the objective of proclaiming the Commandments’ foundational value
as “a religious, rather than secular, purpose” under Stone v. Graham, 449 U.S. 39 (1980)….
As requested, the trial court supplemented the injunction, and a divided panel of the Court
of Appeals for the Sixth Circuit affirmed. The Circuit majority stressed that under Stone, displaying the Commandments bespeaks a religious object unless they are integrated with other
material so as to carry “a secular message.” …We granted certiorari, and now affirm.
Twenty-five years ago in a case prompted by posting the Ten Commandments in Kentucky’s
public schools, this Court recognized that the Commandments “are undeniably a sacred text in
the Jewish and Christian faiths” and held that their display in public classrooms violated the
First Amendment’s bar against establishment of religion. Stone, 449 U.S. at 41. Stone found a
predominantly religious purpose in the government’s posting of the Commandments, given their
prominence as “ ‘an instrument of religion,’ ” id., at 41, n. 3, 101 S.Ct. 192 (quoting School
Dist. of Abington Township v. Schempp, 374 U.S. 203, 224, (1963))….
Ever since Lemon v. Kurtzman summarized the three familiar considerations for evaluating
Establishment Clause claims, looking to whether government action has “a secular legislative
purpose” has been a common, albeit seldom dispositive, element of our cases. 403 U.S. at 612.
Though we have found government action motivated by an illegitimate purpose only four times
since Lemon, and “the secular purpose requirement alone may rarely be determinative..., it nevertheless serves an important function.” Wallace v. Jaffree, 472 U.S. 38, 75 (1985)
(O’CONNOR, J., concurring in judgment).

McCreary County v. ACLU, 545 U.S. 844 (2005)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 197
The touchstone for our analysis is the principle that the “First Amendment mandates governmental neutrality between religion and religion, and between religion and nonreligion.” Epperson v. Arkansas, 393 U.S. 97, 104 (1968); Everson v. Board of Ed. of Ewing, 330 U.S. 1,
15–16 (1947); Wallace, supra, at 53. When the government acts with the ostensible and predominant purpose of advancing religion, it violates that central Establishment Clause value of
official religious neutrality, there being no neutrality when the government’s ostensible object is
to take sides….
Despite the intuitive importance of official purpose to the realization of Establishment
Clause values, the Counties ask us to abandon Lemon’s purpose test, or at least to truncate any
enquiry into purpose here. Their first argument is that the very consideration of purpose is deceptive: according to them, true “purpose” is unknowable, and its search merely an excuse for
courts to act selectively and unpredictably in picking out evidence of subjective intent. The assertions are as seismic as they are unconvincing. Examination of purpose is a staple of statutory
interpretation that makes up the daily fare of every appellate court in the country…
The cases with findings of a predominantly religious purpose point to the straightforward
nature of the test. In Wallace, for example, we inferred purpose from a change of wording from
an earlier statute to a later one, each dealing with prayer in schools. 472 U.S. at 58–60. And in
Edwards, we relied on a statute’s text and the detailed public comments of its sponsor, when we
sought the purpose of a state law requiring creationism to be taught alongside evolution. 482
U.S. at 586–588. In other cases, the government action itself bespoke the purpose, as in Abington, where the object of required Bible study in public schools was patently religious, 374 U.S.
at 223–224; in Stone, the Court held that the “[p]osting of religious texts on the wall serve[d]
no ... educational function,” and found that if “the posted copies of the Ten Commandments
[were] to have any effect at all, it [would] be to induce the schoolchildren to read, meditate upon,
perhaps to venerate and obey, the Commandments.” 449 U.S. at 42. In each case, the government’s action was held unconstitutional only because openly available data supported a commonsense conclusion that a religious objective permeated the government’s action….
Lemon said that government action must have “a secular ... purpose,” and after a host of
cases it is fair to add that although a legislature’s stated reasons will generally get deference, the
secular purpose required has to be genuine, not a sham, and not merely secondary to a religious
objective…. [T]he Court often does accept governmental statements of purpose, in keeping with
the respect owed in the first instance to such official claims. But in those unusual cases where
the claim was an apparent sham, or the secular purpose secondary, the unsurprising results have
been findings of no adequate secular object, as against a predominantly religious one.
The Counties [next] argue that purpose in a case like this one should be inferred, if at all,
only from the latest news about the last in a series of governmental actions, however close they
may all be in time and subject. But the world is not made brand new every morning, and the
Counties are simply asking us to ignore perfectly probative evidence; they want an absentminded
objective observer, not one presumed to be familiar with the history of the government’s actions
and competent to learn what history has to show…. The Counties’ position just bucks common
sense: reasonable observers have reasonable memories, and our precedents sensibly forbid an
observer “to turn a blind eye to the context in which [the] policy arose.” … Hence, we look to
the record of evidence showing the progression leading up to the third display of the Commandments.
The display rejected in Stone had two obvious similarities to the first one in the sequence
here: both set out a text of the Commandments as distinct from any traditionally symbolic representation, and each stood alone, not part of an arguably secular display…. This is not to deny
that the Commandments have had influence on civil or secular law; a major text of a majority
religion is bound to be felt. The point is simply that the original text viewed in its entirety is an
unmistakably religious statement dealing with religious obligations and with morality subject to
McCreary County v. ACLU, 545 U.S. 844 (2005)

Electronic copy available at: https://ssrn.com/abstract=3903347

198 Religion in the Law
religious sanction. When the government initiates an effort to place this statement alone in public
view, a religious object is unmistakable.
Once the Counties were sued, they modified the exhibits and invited additional insight into
their purpose in a display that hung for about six months. This new one was the product of
forthright and nearly identical Pulaski and McCreary County resolutions listing a series of American historical documents with theistic and Christian references, which were to be posted in
order to furnish a setting for displaying the Ten Commandments and any “other Kentucky and
American historical documen[t]” without raising concern about “any Christian or religious references” in them….
In this second display, unlike the first, the Commandments were not hung in isolation,
merely leaving the Counties’ purpose to emerge from the pervasively religious text of the Commandments themselves. Instead, the second version was required to include the statement of the
government’s purpose expressly set out in the county resolutions, and underscored it by juxtaposing the Commandments to other documents with highlighted references to God as their sole
common element. The display’s unstinting focus was on religious passages, showing that the
Counties were posting the Commandments precisely because of their sectarian content. That
demonstration of the government’s objective was enhanced by serial religious references and the
accompanying resolution’s claim about the embodiment of ethics in Christ. Together, the display
and resolution presented an indisputable, and undisputed, showing of an impermissible purpose.
Today, the Counties make no attempt to defend their undeniable objective, but instead
hopefully describe version two as “dead and buried.” Their refusal to defend the second display
is understandable, but the reasonable observer could not forget it.
After the Counties changed lawyers, they mounted a third display, without a new resolution
or repeal of the old one. The result was the “Foundations of American Law and Government”
exhibit, which placed the Commandments in the company of other documents the Counties
thought especially significant in the historical foundation of American government. In trying to
persuade the District Court to lift the preliminary injunction, the Counties cited several new
purposes for the third version, including a desire “to educate the citizens of the county regarding
some of the documents that played a significant role in the foundation of our system of law and
government.” …
These new statements of purpose were presented only as a litigating position, there being
no further authorizing action by the Counties’ governing boards…. Indeed, the sectarian spirit
of the common resolution found enhanced expression in the third display, which quoted more
of the purely religious language of the Commandments than the first two displays had done….
No reasonable observer could swallow the claim that the Counties had cast off the objective so
unmistakable in the earlier displays.
Nor did the selection of posted material suggest a clear theme that might prevail over evidence of the continuing religious object. In a collection of documents said to be “foundational”
to American government, it is at least odd to include a patriotic anthem, but to omit the Fourteenth Amendment, the most significant structural provision adopted since the original Framing.
And it is no less baffling to leave out the original Constitution of 1787 while quoting the 1215
Magna Carta even to the point of its declaration that “fish-weirs shall be removed from the
Thames.” …If the observer had not thrown up his hands, he would probably suspect that the
Counties were simply reaching for any way to keep a religious document on the walls of courthouses constitutionally required to embody religious neutrality.
…We hold only that purpose needs to be taken seriously under the Establishment Clause
and needs to be understood in light of context; an implausible claim that governmental purpose
has changed should not carry the day in a court of law any more than in a head with common
sense….

McCreary County v. ACLU, 545 U.S. 844 (2005)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 199
[We do not] hold that a sacred text can never be integrated constitutionally into a governmental display on the subject of law, or American history. We do not forget, and in this litigation
have frequently been reminded, that our own courtroom frieze was deliberately designed in the
exercise of governmental authority so as to include the figure of Moses holding tablets exhibiting
a portion of the Hebrew text of the later, secularly phrased Commandments; in the company of
17 other lawgivers, most of them secular figures, there is no risk that Moses would strike an
observer as evidence that the National Government was violating neutrality in religion.
The importance of neutrality as an interpretive guide is no less true now than it was when
the Court broached the principle in Everson v. Board of Ed. of Ewing, and a word needs to be
said about the different view taken in today’s dissent. We all agree, of course, on the need for
some interpretative help. The First Amendment contains no textual definition of “establishment,” and the term is certainly not self-defining. No one contends that the prohibition of establishment stops at a designation of a national [or a state] church, but nothing in the text says
just how much more it covers. There is no simple answer….
The prohibition on establishment covers a variety of issues from prayer in widely varying
government settings, to financial aid for religious individuals and institutions, to comment on
religious questions. In these varied settings, issues of interpreting inexact Establishment Clause
language, like difficult interpretative issues generally, arise from the tension of competing values,
each constitutionally respectable, but none open to realization to the logical limit.
…Given the variety of interpretative problems, the principle of neutrality has provided a
good sense of direction: the government may not favor one religion over another, or religion
over irreligion, religious choice being the prerogative of individuals under the Free Exercise
Clause. The principle has been helpful simply because it responds to one of the major concerns
that prompted adoption of the Religion Clauses. The Framers and the citizens of their time intended not only to protect the integrity of individual conscience in religious matters, but to guard
against the civic divisiveness that follows when the government weighs in on one side of religious
debate; nothing does a better job of roiling society, a point that needed no explanation to the
descendants of English Puritans and Cavaliers (or Massachusetts Puritans and Baptists)…. A
sense of the past thus points to governmental neutrality as an objective of the Establishment
Clause, and a sensible standard for applying it. To be sure, given its generality as a principle, an
appeal to neutrality alone cannot possibly lay every issue to rest, or tell us what issues on the
margins are substantial enough for constitutional significance, a point that has been clear from
the founding era to modern times…. But invoking neutrality is a prudent way of keeping sight
of something the Framers of the First Amendment thought important.
…The dissent identifies God as the God of monotheism, all of whose three principal strains
(Jewish, Christian, and Muslim) acknowledge the religious importance of the Ten Commandments. On the dissent’s view, it apparently follows that even rigorous espousal of a common
element of this common monotheism is consistent with the establishment ban.
…The dissent is certainly correct in putting forward evidence that some of the Framers
thought some endorsement of religion was compatible with the establishment ban; the dissent
quotes the first President as stating that “[n]ational morality [cannot] prevail in exclusion of
religious principle,” for example, and it cites his first Thanksgiving proclamation giving thanks
to God. Surely if expressions like these from Washington and his contemporaries were all we
had to go on, there would be a good case that the neutrality principle has the effect of broadening
the ban on establishment beyond the Framers’ understanding of it (although there would, of
course, still be the question of whether the historical case could overcome some 60 years of
precedent taking neutrality as its guiding principle). But the fact is that we do have more to go
on, for there is also evidence supporting the proposition that the Framers intended the Establishment Clause to require governmental neutrality in matters of religion, including neutrality in
statements acknowledging religion….
McCreary County v. ACLU, 545 U.S. 844 (2005)

Electronic copy available at: https://ssrn.com/abstract=3903347

200 Religion in the Law
The historical record, moreover, is complicated beyond the dissent’s account by the writings
and practices of figures no less influential than Thomas Jefferson and James Madison. Jefferson,
for example, refused to issue Thanksgiving Proclamations because he believed that they violated
the Constitution…. And Madison, whom the dissent claims as supporting its thesis, criticized
Virginia’s general assessment tax not just because it required people to donate “three pence” to
religion, but because “it is itself a signal of persecution. It degrades from the equal rank of Citizens all those whose opinions in Religion do not bend to those of the Legislative authority.”…
The fair inference is that there was no common understanding about the limits of the establishment prohibition, and the dissent’s conclusion that its narrower view was the original understanding, stretches the evidence beyond tensile capacity. What the evidence does show is a group
of statesmen, like others before and after them, who proposed a guarantee with contours not
wholly worked out, leaving the Establishment Clause with edges still to be determined….
While the dissent fails to show a consistent original understanding from which to argue that
the neutrality principle should be rejected, it does manage to deliver a surprise. As mentioned,
the dissent says that the deity the Framers had in mind was the God of monotheism, with the
consequence that government may espouse a tenet of traditional monotheism. This is truly a
remarkable view…. Today’s dissent … apparently means that government should be free to approve the core beliefs of a favored religion over the tenets of others, a view that should trouble
anyone who prizes religious liberty….
Given the ample support for the District Court’s finding of a predominantly religious purpose behind the Counties’ third display, we affirm the Sixth Circuit in upholding the preliminary
injunction.
It is so ordered.
Justice O’CONNOR, concurring.
…Reasonable minds can disagree about how to apply the Religion Clauses in a given case.
But the goal of the Clauses is clear: to carry out the Founders’ plan of preserving religious liberty
to the fullest extent possible in a pluralistic society. By enforcing the Clauses, we have kept religion a matter for the individual conscience, not for the prosecutor or bureaucrat. At a time when
we see around the world the violent consequences of the assumption of religious authority by
government, Americans may count themselves fortunate: Our regard for constitutional boundaries has protected us from similar travails, while allowing private religious exercise to flourish…. Those who would renegotiate the boundaries between church and state must therefore
answer a difficult question: Why would we trade a system that has served us so well for one that
has served others so poorly?
…We have held that the guarantees of religious freedom protect citizens from religious incursions by the States as well as by the Federal Government…. Government may not coerce a
person into worshiping against her will, nor prohibit her from worshiping according to it. It
may not prefer one religion over another or promote religion over nonbelief…. And government
may not, by endorsing religion or a religious practice, make adherence to religion relevant to a
person’s standing in the political community.…
When we enforce these restrictions, we do so for the same reason that guided the Framers—
respect for religion’s special role in society. Our Founders conceived of a Republic receptive to
voluntary religious expression, and provided for the possibility of judicial intervention when
government action threatens or impedes such expression. Voluntary religious belief and expression may be as threatened when government takes the mantle of religion upon itself as when
government directly interferes with private religious practices. When the government associates
one set of religious beliefs with the state and identifies nonadherents as outsiders, it encroaches
upon the individual’s decision about whether and how to worship. In the marketplace of ideas,

McCreary County v. ACLU, 545 U.S. 844 (2005)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 201
the government has vast resources and special status. Government religious expression therefore
risks crowding out private observance and distorting the natural interplay between competing
beliefs….
It is true that many Americans find the Commandments in accord with their personal beliefs. But we do not count heads before enforcing the First Amendment…. It is true that the
Framers lived at a time when our national religious diversity was neither as robust nor as well
recognized as it is now. They may not have foreseen the variety of religions for which this Nation
would eventually provide a home. They surely could not have predicted new religions, some of
them born in this country. But they did know that line-drawing between religions is an enterprise
that, once begun, has no logical stopping point. They worried that “the same authority which
can establish Christianity, in exclusion of all other Religions, may establish with the same ease
any particular sect of Christians, in exclusion of all other Sects.” The Religion Clauses, as a
result, protect adherents of all religions, as well as those who believe in no religion at all…
Justice SCALIA, with whom THE CHIEF JUSTICE and Justice THOMAS join, and with whom
Justice KENNEDY joins in part, dissenting.
I would uphold McCreary County and Pulaski County, Kentucky’s (hereinafter Counties)
displays of the Ten Commandments. I shall discuss, first, why the Court’s oft repeated assertion
that the government cannot favor religious practice is false; second, why today’s opinion extends
the scope of that falsehood even beyond prior cases; and third, why even on the basis of the
Court’s false assumptions the judgment here is wrong.
…George Washington added to the form of Presidential oath prescribed by Art. II, § 1, cl.
8, of the Constitution, the concluding words “so help me God.” The Supreme Court under John
Marshall opened its sessions with the prayer, “God save the United States and this Honorable
Court.” The First Congress instituted the practice of beginning its legislative sessions with a
prayer. Marsh v. Chambers, 463 U.S. 783, 787–788 (1983). The same week that Congress submitted the Establishment Clause as part of the Bill of Rights for ratification by the States, it
enacted legislation providing for paid chaplains in the House and Senate. The day after the First
Amendment was proposed, the same Congress that had proposed it requested the President to
proclaim “a day of public thanksgiving and prayer, to be observed, by acknowledging, with
grateful hearts, the many signal favours of Almighty God.” President Washington offered the
first Thanksgiving Proclamation shortly thereafter, devoting November 26, 1789, on behalf of
the American people “ ‘to the service of that great and glorious Being who is the beneficent
author of all the good that was, that is, or that will be,’” thus beginning a tradition of offering
gratitude to God that continues today. …And of course the First Amendment itself accords religion (and no other manner of belief) special constitutional protection.
These actions of our First President and Congress and the Marshall Court were not idiosyncratic; they reflected the beliefs of the period. Those who wrote the Constitution believed
that morality was essential to the well-being of society and that encouragement of religion was
the best way to foster morality. The “fact that the Founding Fathers believed devotedly that
there was a God and that the unalienable rights of man were rooted in Him is clearly evidenced
in their writings, from the Mayflower Compact to the Constitution itself.” …
James Madison, in his first inaugural address, likewise placed his confidence “in the guardianship and guidance of that Almighty Being whose power regulates the destiny of nations,
whose blessings have been so conspicuously dispensed to this rising Republic, and to whom we
are bound to address our devout gratitude for the past, as well as our fervent supplications and
best hopes for the future.”
Nor have the views of our people on this matter significantly changed. Presidents continue
to conclude the Presidential oath with the words “so help me God.” Our legislatures, state and

McCreary County v. ACLU, 545 U.S. 844 (2005)

Electronic copy available at: https://ssrn.com/abstract=3903347

202 Religion in the Law
national, continue to open their sessions with prayer led by official chaplains. The sessions of
this Court continue to open with the prayer “God save the United States and this Honorable
Court.” Invocation of the Almighty by our public figures, at all levels of government, remains
commonplace. Our coinage bears the motto, “IN GOD WE TRUST.” And our Pledge of Allegiance contains the acknowledgment that we are a Nation “under God.” As one of our Supreme
Court opinions rightly observed, “We are a religious people whose institutions presuppose a
Supreme Being.” Zorach v. Clauson, 343 U.S. 306, 313 (1952)….
With all of this reality (and much more) staring it in the face, how can the Court possibly
assert that the “First Amendment mandates governmental neutrality between ... religion and
nonreligion,” and that “[m]anifesting a purpose to favor ... adherence to religion generally,” is
unconstitutional? Who says so? Surely not the words of the Constitution. Surely not the history
and traditions that reflect our society’s constant understanding of those words…. Nothing
stands behind the Court’s assertion that governmental affirmation of the society’s belief in God
is unconstitutional except the Court’s own say-so, citing as support only the unsubstantiated
say-so of earlier Courts going back no further than the mid–20th century…. And it is, moreover,
a thoroughly discredited say-so. It is discredited, to begin with, because a majority of the Justices
on the current Court (including at least one Member of today’s majority) have, in separate opinions, repudiated the brain-spun “Lemon test” that embodies the supposed principle of neutrality
between religion and irreligion….
What distinguishes the rule of law from the dictatorship of a shifting Supreme Court majority is the absolutely indispensable requirement that judicial opinions be grounded in consistently applied principle. That is what prevents judges from ruling now this way, now that—
thumbs up or thumbs down—as their personal preferences dictate. Today’s opinion forthrightly
(or actually, somewhat less than forthrightly) admits that it does not rest upon consistently applied principle. …[T]he Court acknowledges that the “Establishment Clause doctrine” it purports to be applying “lacks the comfort of categorical absolutes.” What the Court means by this
lovely euphemism is that sometimes the Court chooses to decide cases on the principle that government cannot favor religion, and sometimes it does not….
I have cataloged elsewhere the variety of circumstances in which this Court—even after its
embrace of Lemon’s stated prohibition of such behavior—has approved government action
“undertaken with the specific intention of improving the position of religion.” … Suffice it to
say here that when the government relieves churches from the obligation to pay property taxes,
when it allows students to absent themselves from public school to take religious classes, and
when it exempts religious organizations from generally applicable prohibitions of religious discrimination, it surely means to bestow a benefit on religious practice—but we have approved
it…. Indeed, we have even approved (post-Lemon) government-led prayer to God. In Marsh v.
Chambers, the Court upheld the Nebraska State Legislature’s practice of paying a chaplain to
lead it in prayer at the opening of legislative sessions. The Court explained that “[t]o invoke
Divine guidance on a public body entrusted with making the laws is not ... an ‘establishment’ of
religion or a step toward establishment; it is simply a tolerable acknowledgment of beliefs widely
held among the people of this country.” 463 U.S. at 792. (Why, one wonders, is not respect for
the Ten Commandments a tolerable acknowledgment of beliefs widely held among the people
of this country?)…
Besides appealing to the demonstrably false principle that the government cannot favor religion over irreligion, today’s opinion suggests that the posting of the Ten Commandments violates the principle that the government cannot favor one religion over another…. That is indeed
a valid principle where public aid or assistance to religion is concerned, or where the free exercise
of religion is at issue, but it necessarily applies in a more limited sense to public acknowledgment
of the Creator. If religion in the public forum had to be entirely nondenominational, there could
be no religion in the public forum at all. One cannot say the word “God,” or “the Almighty,”

McCreary County v. ACLU, 545 U.S. 844 (2005)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 203
one cannot offer public supplication or thanksgiving, without contradicting the beliefs of some
people that there are many gods, or that God or the gods pay no attention to human affairs.
With respect to public acknowledgment of religious belief, it is entirely clear from our Nation’s
historical practices that the Establishment Clause permits this disregard of polytheists and believers in unconcerned deities, just as it permits the disregard of devout atheists….
The three most popular religions in the United States, Christianity, Judaism, and Islam—
which combined account for 97.7% of all believers—are monotheistic. All of them, moreover
(Islam included), believe that the Ten Commandments were given by God to Moses, and are
divine prescriptions for a virtuous life. Publicly honoring the Ten Commandments is thus indistinguishable, insofar as discriminating against other religions is concerned, from publicly honoring God. Both practices are recognized across such a broad and diverse range of the population—from Christians to Muslims—that they cannot be reasonably understood as a government
endorsement of a particular religious viewpoint….
To any person who happened to walk down the hallway of the McCreary or Pulaski
County Courthouse during the roughly nine months when the [third version of the displays,
called the] Foundations Displays, were exhibited, the displays must have seemed unremarkable—if indeed they were noticed at all. The walls of both courthouses were already lined with
historical documents and other assorted portraits; each Foundations Display was exhibited in
the same format as these other displays and nothing in the record suggests that either County
took steps to give it greater prominence…. The displays did not emphasize any of the nine documents in any way: The frame holding the Ten Commandments was of the same size and had
the same appearance as that which held each of the other documents
On its face, the Foundations Displays manifested the purely secular purpose that the Counties asserted before the District Court: “to display documents that played a significant role in the
foundation of our system of law and government.” …That the displays included the Ten Commandments did not transform their apparent secular purpose into one of impermissible advocacy for Judeo–Christian beliefs. …[W]hen the Ten Commandments appear alongside other
documents of secular significance in a display devoted to the foundations of American law and
government, the context communicates that the Ten Commandments are included, not to teach
their binding nature as a religious text, but to show their unique contribution to the development
of the legal system. …This is doubly true when the display is introduced by a document that
informs passersby that it “contains documents that played a significant role in the foundation
of our system of law and government.” …
Acknowledgment of the contribution that religion has made to our Nation’s legal and governmental heritage partakes of a centuries-old tradition…. Display of the Ten Commandments
is well within the mainstream of this practice of acknowledgment. Federal, state, and local governments across the Nation have engaged in such display. The Supreme Court Building itself
includes depictions of Moses with the Ten Commandments in the Courtroom and on the east
pediment of the building, and symbols of the Ten Commandments “adorn the metal gates lining
the north and south sides of the Courtroom as well as the doors leading into the Courtroom.”
Similar depictions of the Decalogue appear on public buildings and monuments throughout our
Nation’s Capital. The frequency of these displays testifies to the popular understanding that the
Ten Commandments are a foundation of the rule of law, and a symbol of the role that religion
played, and continues to play, in our system of government….
In any event, the Court’s conclusion that the Counties exhibited the Foundations Displays
with the purpose of promoting religion is doubtful. In the Court’s view, the impermissible motive
was apparent from the initial displays of the Ten Commandments all by themselves: When that
occurs, the Court says, “a religious object is unmistakable.” Surely that cannot be. If, as discussed above, the Commandments have a proper place in our civic history, even placing them
by themselves can be civically motivated—especially when they are placed, not in a school (as
McCreary County v. ACLU, 545 U.S. 844 (2005)

Electronic copy available at: https://ssrn.com/abstract=3903347

204 Religion in the Law
they were in the Stone case upon which the Court places such reliance), but in a courthouse….
Nor is it the case that a solo display of the Ten Commandments advances any one faith.
They are assuredly a religious symbol, but they are not so closely associated with a single religious belief that their display can reasonably be understood as preferring one religious sect over
another. The Ten Commandments are recognized by Judaism, Christianity, and Islam alike as
divinely given.
The Court also points to the Counties’ second displays, which featured a number of statements in historical documents reflecting a religious influence, and the resolutions that accompanied their erection, as evidence of an impermissible religious purpose. In the Court’s view, “[t]he
[second] display’s unstinting focus ... on religious passages, show[s] that the Counties were posting the Commandments precisely because of their sectarian content.” No, all it necessarily shows
is that the exhibit was meant to focus upon the historic role of religious belief in our national
life—which is entirely permissible. And the same can be said of the resolution. To forbid any
government focus upon this aspect of our history … would commit the Court (and the Nation)
to a revisionist agenda of secularization….
In sum: The first displays did not necessarily evidence an intent to further religious practice;
nor did the second displays, or the resolutions authorizing them; and there is in any event no
basis for attributing whatever intent motivated the first and second displays to the third. [The]
Court has identified no evidence of a purpose to advance religion in a way that is inconsistent
with our cases. The Court may well be correct in identifying the third displays as the fruit of a
desire to display the Ten Commandments, but neither our cases nor our history support its assertion that such a desire renders the fruit poisonous….

McCreary County v. ACLU, 545 U.S. 844 (2005)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 205
545 U.S. 677
Supreme Court of the United States

Van Orden v. Perry
June 27, 2005
Chief Justice REHNQUIST announced the judgment of the Court and delivered an opinion, in
which Justice SCALIA, Justice KENNEDY, and JUSTICE THOMAS join.
The question here is whether the Establishment Clause of the First Amendment allows the
display of a monument inscribed with the Ten Commandments on the Texas State Capitol
grounds. We hold that it does.
The 22 acres surrounding the Texas State Capitol contain 17 monuments and 21 historical
markers commemorating the “people, ideals, and events that compose Texan identity.” The
monolith challenged here stands 6–feet high and 3 ½-feet wide. It is located to the north of the
Capitol building, between the Capitol and the Supreme Court building. Its primary content is
the text of the Ten Commandments. An eagle grasping the American flag, an eye inside of a
pyramid, and two small tablets with what appears to be an ancient script are carved above the
text of the Ten Commandments. Below the text are two Stars of David and the superimposed
Greek letters Chi and Rho, which represent Christ. The bottom of the monument bears the
inscription “PRESENTED TO THE PEOPLE AND YOUTH OF TEXAS BY THE
FRATERNAL ORDER OF EAGLES OF TEXAS 1961.”
…After the monument was accepted, the State selected a site for the monument based on
the recommendation of the state organization responsible for maintaining the Capitol grounds.
The Eagles paid the cost of erecting the monument, the dedication of which was presided over
by two state legislators.
Petitioner Thomas Van Orden is a native Texan and a resident of Austin. … Van Orden
testified that, since 1995, he has encountered the Ten Commandments monument during his
frequent visits to the Capitol grounds….
Forty years after the monument’s erection and six years after Van Orden began to encounter
the monument frequently, he sued numerous state officials in their official capacities under Rev.
Stat. § 1979, 42 U.S.C. § 1983, seeking both a declaration that the monument’s placement violates the Establishment Clause and an injunction requiring its removal. After a bench trial, the
District Court held that the monument did not contravene the Establishment Clause. … The
Court of Appeals affirmed the District Court’s holdings with respect to the monument’s purpose
and effect. We granted certiorari, and now affirm.
Our cases, Januslike, point in two directions in applying the Establishment Clause. One face
looks toward the strong role played by religion and religious traditions throughout our Nation’s
history. … The other face looks toward the principle that governmental intervention in religious
matters can itself endanger religious freedom.
This case, like all Establishment Clause challenges, presents us with the difficulty of respecting both faces. Our institutions presuppose a Supreme Being, yet these institutions must not
press religious observances upon their citizens. One face looks to the past in acknowledgment
of our Nation’s heritage, while the other looks to the present in demanding a separation between
church and state. Reconciling these two faces requires that we neither abdicate our responsibility
to maintain a division between church and state nor evince a hostility to religion by disabling
the government from in some ways recognizing our religious heritage….
Van Orden v. Perry, 545 U.S. 677 (2005)

Electronic copy available at: https://ssrn.com/abstract=3903347

206 Religion in the Law
These two faces are evident in representative cases both upholding and invalidating laws
under the Establishment Clause. Over the last 25 years, we have sometimes pointed to Lemon
v. Kurtzman, 403 U.S. 602 (1971), as providing the governing test in Establishment Clause challenges. Compare Wallace v. Jaffree, 472 U.S. 38 (1985) (applying Lemon ), with Marsh v. Chambers, 463 U.S. 783 (1983) (not applying Lemon ). Yet, just two years after Lemon was decided,
we noted that the factors identified in Lemon serve as “no more than helpful signposts.” Hunt
v. McNair, 413 U.S. 734, 741 (1973). Many of our recent cases simply have not applied the
Lemon test. See, e.g., Zelman v. Simmons–Harris, 536 U.S. 639 (2002); Good News Club v.
Milford Central School, 533 U.S. 98 (2001). Others have applied it only after concluding that
the challenged practice was invalid under a different Establishment Clause test.
Whatever may be the fate of the Lemon test in the larger scheme of Establishment Clause
jurisprudence, we think it not useful in dealing with the sort of passive monument that Texas
has erected on its Capitol grounds. Instead, our analysis is driven both by the nature of the
monument and by our Nation’s history.
As we explained in Lynch v. Donnelly, 465 U.S. 668, 674 (1984): “There is an unbroken
history of official acknowledgment by all three branches of government of the role of religion in
American life from at least 1789.” For example, both Houses passed resolutions in 1789 asking
President George Washington to issue a Thanksgiving Day Proclamation to “recommend to the
people of the United States a day of public thanksgiving and prayer, to be observed, by acknowledging, with grateful hearts, the many and signal favors of Almighty God.” …
Recognition of the role of God in our Nation’s heritage has also been reflected in our decisions. We have acknowledged, for example, that “religion has been closely identified with our
history and government,” School Dist. of Abington Township v. Schempp, 374 U.S. at 212 and
that “[t]he history of man is inseparable from the history of religion,” Engel v. Vitale, 370 U.S.
421, 434 (1962). This recognition has led us to hold that the Establishment Clause permits a
state legislature to open its daily sessions with a prayer by a chaplain paid by the State. Marsh
v. Chambers, 463 U.S. at 792. Such a practice, we thought, was “deeply embedded in the history
and tradition of this country.” As we observed there, “it would be incongruous to interpret [the
Establishment Clause] as imposing more stringent First Amendment limits on the states than the
draftsmen imposed on the Federal Government.” …
In this case we are faced with a display of the Ten Commandments on government property
outside the Texas State Capitol. Such acknowledgments of the role played by the Ten Commandments in our Nation’s heritage are common throughout America. We need only look
within our own Courtroom. Since 1935, Moses has stood, holding two tablets that reveal portions of the Ten Commandments written in Hebrew, among other lawgivers in the south frieze.
Representations of the Ten Commandments adorn the metal gates lining the north and south
sides of the Courtroom as well as the doors leading into the Courtroom. Moses also sits on the
exterior east facade of the building holding the Ten Commandments tablets.
Similar acknowledgments can be seen throughout a visitor’s tour of our Nation’s Capital.
For example, a large statue of Moses holding the Ten Commandments, alongside a statue of the
Apostle Paul, has overlooked the rotunda of the Library of Congress’ Jefferson Building since
1897. And the Jefferson Building’s Great Reading Room contains a sculpture of a woman beside
the Ten Commandments with a quote above her from the Old Testament (Micah 6:8). A medallion with two tablets depicting the Ten Commandments decorates the floor of the National
Archives. Inside the Department of Justice, a statue entitled “The Spirit of Law” has two tablets
representing the Ten Commandments lying at its feet. In front of the Ronald Reagan Building is
another sculpture that includes a depiction of the Ten Commandments. So too a 24–foot–tall
sculpture, depicting, among other things, the Ten Commandments and a cross, stands outside
the federal courthouse that houses both the Court of Appeals and the District Court for the
District of Columbia. Moses is also prominently featured in the Chamber of the United States

Van Orden v. Perry, 545 U.S. 677 (2005)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 207
House of Representatives. … These displays and recognitions of the Ten Commandments bespeak the rich American tradition of religious acknowledgments.
Of course, the Ten Commandments are religious—they were so viewed at their inception
and so remain. The monument, therefore, has religious significance. According to Judeo–Christian belief, the Ten Commandments were given to Moses by God on Mt. Sinai. But Moses was
a lawgiver as well as a religious leader. And the Ten Commandments have an undeniable historical meaning, as the foregoing examples demonstrate. Simply having religious content or promoting a message consistent with a religious doctrine does not run afoul of the Establishment
Clause….
There are, of course, limits to the display of religious messages or symbols. For example,
we held unconstitutional a Kentucky statute requiring the posting of the Ten Commandments
in every public schoolroom. Stone v. Graham, 449 U.S. 39 (1980) (per curiam). … As evidenced
by Stone’s almost exclusive reliance upon two of our school prayer cases … it stands as an example of the fact that we have “been particularly vigilant in monitoring compliance with the
Establishment Clause in elementary and secondary schools,” Edwards v. Aguillard, 482 U.S.
578, 583–584 (1987). … Indeed, Edwards v. Aguillard recognized that Stone—along with
Schempp and Engel—was a consequence of the “particular concerns that arise in the context of
public elementary and secondary schools.” Neither Stone itself nor subsequent opinions have
indicated that Stone’s holding would extend to a legislative chamber, or to capitol grounds.
The placement of the Ten Commandments monument on the Texas State Capitol grounds
is a far more passive use of those texts than was the case in Stone, where the text confronted
elementary school students every day. Indeed, Van Orden, the petitioner here, apparently walked
by the monument for a number of years before bringing this lawsuit. … Texas has treated its
Capitol grounds monuments as representing the several strands in the State’s political and legal
history. The inclusion of the Ten Commandments monument in this group has a dual significance, partaking of both religion and government. We cannot say that Texas’ display of this
monument violates the Establishment Clause of the First Amendment.
The judgment of the Court of Appeals is affirmed. It is so ordered.
Justice SCALIA, concurring.
I join the opinion of The Chief Justice because I think it accurately reflects our current Establishment Clause jurisprudence—or at least the Establishment Clause jurisprudence we currently apply some of the time. I would prefer to reach the same result by adopting an Establishment Clause jurisprudence that is in accord with our Nation’s past and present practices, and
that can be consistently applied—the central relevant feature of which is that there is nothing
unconstitutional in a State’s favoring religion generally, honoring God through public prayer
and acknowledgment, or, in a nonproselytizing manner, venerating the Ten Commandments.
See McCreary County v. American Civil Liberties Union of Ky., (Scalia, J., dissenting).
Justice THOMAS, concurring.
…This case would be easy if the Court were willing to abandon the inconsistent guideposts
it has adopted for addressing Establishment Clause challenges, and return to the original meaning of the Clause.
…The Framers understood an establishment “necessarily [to] involve actual legal coercion.” Newdow at 52, 124 S.Ct. 2301 (THOMAS, J., concurring in judgment); Lee v. Weisman,
505 U.S. 577, 640 (1992) (SCALIA, J., dissenting) (“The coercion that was a hallmark of historical establishments of religion was coercion of religious orthodoxy and of financial support
by force of law and threat of penalty”)….

Van Orden v. Perry, 545 U.S. 677 (2005)

Electronic copy available at: https://ssrn.com/abstract=3903347

208 Religion in the Law
There is no question that, based on the original meaning of the Establishment Clause, the
Ten Commandments display at issue here is constitutional. In no sense does Texas compel petitioner Van Orden to do anything. The only injury to him is that he takes offense at seeing the
monument as he passes it on his way to the Texas Supreme Court Library. He need not stop to
read it or even to look at it, let alone to express support for it or adopt the Commandments as
guides for his life. The mere presence of the monument along his path involves no coercion and
thus does not violate the Establishment Clause.
…All told, this Court’s jurisprudence leaves courts, governments, and believers and nonbelievers alike confused—an observation that is hardly new. [The] very “flexibility” of this Court’s
Establishment Clause precedent leaves it incapable of consistent application. See Edwards v.
Aguillard, 482 U.S. 578, 640 (1987) (SCALIA, J., dissenting) (criticizing the Lemon test’s “flexibility” as “the absence of any principled rationale.”). The inconsistency between the decisions
the Court reaches today in this case and in McCreary County v. American Civil Liberties Union
of Ky., 545 U.S. 844 (2005), only compounds the confusion.
The unintelligibility of this Court’s precedent raises the further concern that, either in appearance or in fact, adjudication of Establishment Clause challenges turns on judicial predilections…. The outcome of constitutional cases ought to rest on firmer grounds than the personal
preferences of judges.
Much, if not all, of this would be avoided if the Court would return to the views of the
Framers and adopt coercion as the touchstone for our Establishment Clause inquiry….
Justice BREYER, concurring in the judgment.
…If the relation between government and religion is one of separation, but not of mutual
hostility and suspicion, one will inevitably find difficult borderline cases. And in such cases, I see
no test-related substitute for the exercise of legal judgment. … That judgment is not a personal
judgment. Rather, as in all constitutional cases, it must reflect and remain faithful to the underlying purposes of the Clauses, and it must take account of context and consequences measured
in light of those purposes. While the Court’s prior tests provide useful guideposts … no exact
formula can dictate a resolution to such fact-intensive cases.
The case before us is a borderline case. It concerns a large granite monument bearing the
text of the Ten Commandments located on the grounds of the Texas State Capitol. On the one
hand, the Commandments’ text undeniably has a religious message, invoking, indeed emphasizing, the Deity. On the other hand, focusing on the text of the Commandments alone cannot
conclusively resolve this case. Rather, to determine the message that the text here conveys, we
must examine how the text is used. And that inquiry requires us to consider the context of the
display.
In certain contexts, a display of the tablets of the Ten Commandments can convey not
simply a religious message but also a secular moral message (about proper standards of social
conduct). And in certain contexts, a display of the tablets can also convey a historical message
(about a historic relation between those standards and the law)—a fact that helps to explain the
display of those tablets in dozens of courthouses throughout the Nation, including the Supreme
Court of the United States….
The group that donated the monument, the Fraternal Order of Eagles, a private civic (and
primarily secular) organization, while interested in the religious aspect of the Ten Commandments, sought to highlight the Commandments’ role in shaping civic morality as part of that
organization’s efforts to combat juvenile delinquency. … The tablets, as displayed on the monument, prominently acknowledge that the Eagles donated the display, a factor which, though
not sufficient, thereby further distances the State itself from the religious aspect of the Commandments’ message.

Van Orden v. Perry, 545 U.S. 677 (2005)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 209
The physical setting of the monument, moreover, suggests little or nothing of the sacred.
The monument sits in a large park containing 17 monuments and 21 historical markers, all
designed to illustrate the “ideals” of those who settled in Texas and of those who have lived
there since that time. The setting does not readily lend itself to meditation or any other religious
activity….
As far as I can tell, 40 years passed in which the presence of this monument, legally speaking,
went unchallenged (until the single legal objection raised by petitioner). And I am not aware of
any evidence suggesting that this was due to a climate of intimidation. Hence, those 40 years
suggest more strongly than can any set of formulaic tests that few individuals, whatever their
system of beliefs, are likely to have understood the monument as amounting, in any significantly
detrimental way, to a government effort to favor a particular religious sect, primarily to promote
religion over nonreligion, to “engage in” any “religious practic[e],” to “compel” any “religious
practic[e],” or to “work deterrence” of any “religious belief.” Schempp, 374 U.S. at 305 (Goldberg, J., concurring). Those 40 years suggest that the public visiting the capitol grounds has
considered the religious aspect of the tablets’ message as part of what is a broader moral and
historical message reflective of a cultural heritage.
This case, moreover, is distinguishable from instances where the Court has found Ten Commandments displays impermissible. The display is not on the grounds of a public school, where,
given the impressionability of the young, government must exercise particular care in separating
church and state…. This case also differs from McCreary County, where the short (and stormy)
history of the courthouse Commandments’ displays demonstrates the substantially religious objectives of those who mounted them, and the effect of this readily apparent objective upon those
who view them…. And, in today’s world, in a Nation of so many different religious and comparable nonreligious fundamental beliefs, a more contemporary state effort to focus attention
upon a religious text is certainly likely to prove divisive in a way that this longstanding, preexisting monument has not.
… [I]n reaching the conclusion that the Texas display falls on the permissible side of the
constitutional line, I rely less upon a literal application of any test than upon consideration of
the basic purposes of the First Amendment’s Religion Clauses themselves. This display has stood
apparently uncontested for nearly two generations. That experience helps us understand that as
a practical matter of degree this display is unlikely to prove divisive. And this matter of degree
is, I believe, critical in a borderline case such as this one.
At the same time, to reach a contrary conclusion here, based primarily on the religious nature of the tablets’ text would, I fear, lead the law to exhibit a hostility toward religion that has
no place in our Establishment Clause traditions. Such a holding might well encourage disputes
concerning the removal of longstanding depictions of the Ten Commandments from public
buildings across the Nation. And it could thereby create the very kind of religiously based divisiveness that the Establishment Clause seeks to avoid….
Justice STEVENS, with whom Justice GINSBURG joins, dissenting.
The sole function of the monument on the grounds of Texas’ State Capitol is to display the
full text of one version of the Ten Commandments. The monument is not a work of art and
does not refer to any event in the history of the State….
Viewed on its face, Texas’ display has no purported connection to God’s role in the formation of Texas or the founding of our Nation; nor does it provide the reasonable observer with
any basis to guess that it was erected to honor any individual or organization. The message
transmitted by Texas’ chosen display is quite plain: This State endorses the divine code of the
“Judeo–Christian” God….

Van Orden v. Perry, 545 U.S. 677 (2005)

Electronic copy available at: https://ssrn.com/abstract=3903347

210 Religion in the Law
The adornment of our public spaces with displays of religious symbols and messages undoubtedly provides comfort, even inspiration, to many individuals who subscribe to particular
faiths. Unfortunately, the practice also runs the risk of offending nonmembers of the faith being
advertised as well as adherents who consider the particular advertisement disrespectful.
Government’s obligation to avoid divisiveness and exclusion in the religious sphere is compelled by the Establishment and Free Exercise Clauses, which together erect a wall of separation
between church and state. This metaphorical wall protects principles long recognized and often
recited in this Court’s cases. The first and most fundamental of these principles, one that a majority of this Court today affirms [in McCreary County], is that the Establishment Clause demands religious neutrality—government may not exercise a preference for one religious faith
over another…. This essential command, however, is not merely a prohibition against the government’s differentiation among religious sects. We have repeatedly reaffirmed that neither a
State nor the Federal Government “can constitutionally pass laws or impose requirements which
aid all religions as against non-believers, and neither can aid those religions based on a belief in
the existence of God as against those religions founded on different beliefs.” Torcaso v. Watkins,
367 U.S. 488, 495 (1961). This principle is based on the straightforward notion that governmental promotion of orthodoxy is not saved by the aggregation of several orthodoxies under
the State’s banner.
…The plurality is correct to note that “religion and religious traditions” have played a
“strong role ... throughout our Nation’s history.” … Given this history, it is unsurprising that a
religious symbol may at times become an important feature of a familiar landscape or a reminder
of an important event in the history of a community. The wall that separates the church from
the State does not prohibit the government from acknowledging the religious beliefs and practices of the American people, nor does it require governments to hide works of art or historic
memorabilia from public view just because they also have religious significance.
This case, however, is not about historic preservation or the mere recognition of religion. …
When the Ten Commandments monument was donated to the State of Texas in 1961, it was
not for the purpose of commemorating a noteworthy event in Texas history, signifying the Commandments’ influence on the development of secular law, or even denoting the religious beliefs
of Texans at that time. To the contrary, the donation was only one of over a hundred largely
identical monoliths, and of over a thousand paper replicas, distributed to state and local governments throughout the Nation over the course of several decades. This ambitious project was
the work of the Fraternal Order of Eagles….
It is the Eagles’ belief that disseminating the message conveyed by the Ten Commandments
will help to persuade young men and women to observe civilized standards of behavior, and will
lead to more productive lives. Significantly, although the Eagles’ organization is nonsectarian,
eligibility for membership is premised on a belief in the existence of a “Supreme Being.” As
described by the Eagles themselves:
All the concepts we live by—freedom, democracy, justice, honor—are rooted
in the Ten Commandments. The erection of these monoliths is to inspire all
who pause to view them, with a renewed respect for the law of God, which is
our greatest strength against the forces that threaten our way of life.
The desire to combat juvenile delinquency by providing guidance to youths is both admirable and unquestionably secular. But achieving that goal through biblical teachings injects a religious purpose into an otherwise secular endeavor. … [The] significant secular byproducts that
are intended consequences of religious instruction—indeed, of the establishment of most religions—are not the type of “secular” purposes that justify government promulgation of sacred
religious messages….
The reason this message stands apart is that the Decalogue is a venerable religious text. As

Van Orden v. Perry, 545 U.S. 677 (2005)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 211
we held 25 years ago, it is beyond dispute that “[t]he Ten Commandments are undeniably a
sacred text in the Jewish and Christian faiths.” Stone v. Graham, 449 U.S. 39, 41 (1980). For
many followers, the Commandments represent the literal word of God as spoken to Moses and
repeated to his followers after descending from Mount Sinai. The message conveyed by the Ten
Commandments thus cannot be analogized to an appendage to a common article of commerce
(“In God we Trust”) or an incidental part of a familiar recital (“God save the United States and
this honorable Court”). … Attempts to secularize what is unquestionably a sacred text defy
credibility and disserve people of faith….
Moreover, despite the Eagles’ best efforts to choose a benign nondenominational text, the
Ten Commandments display projects not just a religious, but an inherently sectarian, message.
There are many distinctive versions of the Decalogue, ascribed to by different religions and even
different denominations within a particular faith; to a pious and learned observer, these differences may be of enormous religious significance.….
Even if, however, the message of the monument, despite the inscribed text, fairly could be
said to represent the belief system of all Judeo–Christians, it would still run afoul of the Establishment Clause by prescribing a compelled code of conduct from one God, namely a Judeo–
Christian God, that is rejected by prominent polytheistic sects, such as Hinduism, as well as
nontheistic religions, such as Buddhism. … And, at the very least, the text of the Ten Commandments impermissibly commands a preference for religion over irreligion….
I do not doubt that some Texans … may believe that the statues displayed on the Texas
Capitol grounds, including the Ten Commandments monument, reflect the ideals that compose
Texan identity. But Texas, like our entire country, is now a much more diversified community
than it was when it became a part of the United States or even when the monument was erected.
Today there are many Texans who do not believe in the God whose Commandments are displayed at their seat of government. Many of them worship a different god or no god at all [or]
believe that the account of the creation in the Book of Genesis is less reliable than the views of
men like Darwin and Einstein….
Recognizing the diversity of religious and secular beliefs held by Texans and by all Americans, it seems beyond peradventure that allowing the seat of government to serve as a stage for
the propagation of an unmistakably Judeo–Christian message of piety would have the tendency
to make nonmonotheists and nonbelievers feel like outsiders in matters of faith, and strangers
in the political community.…
The plurality relies heavily on the fact that our Republic was founded, and has been governed since its nascence, by leaders who spoke then (and speak still) in plainly religious rhetoric.
… [However], the plurality’s reliance on early religious statements and proclamations made by
the Founders is … problematic because those views were not espoused at the Constitutional
Convention in 1787 nor enshrined in the Constitution’s text. Thus, the presentation of these
religious statements as a unified historical narrative is bound to paint a misleading picture. In
according deference to the statements of George Washington and John Adams, THE CHIEF
JUSTICE and Justice SCALIA fail to account for the acts and publicly espoused views of other
influential leaders of that time. Notably absent from their historical snapshot is the fact that
Thomas Jefferson refused to issue the Thanksgiving proclamations that Washington had so
readily embraced based on the argument that to do so would violate the Establishment
Clause.…
A reading of the First Amendment dependent on … the purported original meanings …
would eviscerate the heart of the Establishment Clause. It would replace Jefferson’s “wall of
separation” with a perverse wall of exclusion—Christians inside, non-Christians out. It would
permit States to construct walls of their own choosing—Baptists inside, Mormons out; Jewish

Van Orden v. Perry, 545 U.S. 677 (2005)

Electronic copy available at: https://ssrn.com/abstract=3903347

212 Religion in the Law
Orthodox inside, Jewish Reform out. A Clause so understood might be faithful to the expectations of some of our Founders, but it is plainly not worthy of a society whose enviable hallmark
over the course of two centuries has been the continuing expansion of religious pluralism and
tolerance….
The principle that guides my analysis is neutrality. The basis for that principle is firmly
rooted in our Nation’s history and our Constitution’s text. I recognize that the requirement that
government must remain neutral between religion and irreligion would have seemed foreign to
some of the Framers…. Fortunately, we are not bound by the Framers’ expectations—we are
bound by the legal principles they enshrined in our Constitution….
The judgment of the Court in this case stands for the proposition that the Constitution
permits governmental displays of sacred religious texts. This makes a mockery of the constitutional ideal that government must remain neutral between religion and irreligion. If a State may
endorse a particular deity’s command to “have no other gods before me,” it is difficult to conceive of any textual display that would run afoul of the Establishment Clause….
Justice O’CONNOR, dissenting….
Justice SOUTER, with whom Justice STEVENS and Justice GINSBURG join, dissenting.
Although the First Amendment’s Religion Clauses have not been read to mandate absolute
governmental neutrality toward religion … the Establishment Clause requires neutrality as a
general rule, and thus expresses James Madison’s condemnation of “employ[ing] Religion as an
engine of Civil policy.” A governmental display of an obviously religious text cannot be squared
with neutrality, except in a setting that plausibly indicates that the statement is not placed in
view with a predominant purpose on the part of government either to adopt the religious message or to urge its acceptance by others.
…[T]he Ten Commandments constitute a religious statement, their message is inherently
religious, and the purpose of singling them out in a display is clearly the same. Thus, a pedestrian
happening upon the monument at issue here needs no training in religious doctrine to realize
that the statement of the Commandments, quoting God himself, proclaims that the will of the
divine being is the source of obligation to obey the rules, including the facially secular ones. In
this case, moreover, the text is presented to give particular prominence to the Commandments’
first sectarian reference, “I am the Lord thy God.” That proclamation is centered on the stone
and written in slightly larger letters than the subsequent recitation. To ensure that the religious
nature of the monument is clear to even the most casual passerby, the word “Lord” appears in
all capital letters (as does the word “am”), so that the most eye-catching segment of the quotation is the declaration “I AM the LORD thy God.” What follows, of course, are the rules against
other gods, graven images, vain swearing, and Sabbath breaking. And the full text of the fifth
Commandment puts forward filial respect as a condition of long life in the land “which the Lord
they God giveth thee.” These words make the religious meaning unmistakably clear.
To drive the religious point home, and identify the message as religious to any viewer who
failed to read the text, the engraved quotation is framed by religious symbols: two tablets with
what appears to be ancient script on them, two Stars of David, and the superimposed Greek
letters Chi and Rho as the familiar monogram of Christ. Nothing on the monument, in fact,
detracts from its religious nature, … and the plurality does not suggest otherwise. It would therefore be difficult to miss the point that the government of Texas is telling everyone who sees the
monument to live up to a moral code because God requires it, with both code and conception
of God being rightly understood as the inheritances specifically of Jews and Christians….
The monument’s presentation of the Commandments with religious text emphasized and

Van Orden v. Perry, 545 U.S. 677 (2005)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 213
enhanced stands in contrast to any number of perfectly constitutional depictions of them, the
frieze of our own Courtroom providing a good example, where the figure of Moses stands
among history’s great lawgivers. While Moses holds the tablets of the Commandments showing
some Hebrew text, no one looking at the lines of figures in marble relief is likely to see a religious
purpose behind the assemblage or take away a religious message from it. Only one other depiction represents a religious leader, and the historical personages are mixed with symbols of moral
and intellectual abstractions like Equity and Authority. … Since Moses enjoys no especial prominence on the frieze, viewers can readily take him to be there as a lawgiver in the company of
other lawgivers; and the viewers may just as naturally see the tablets of the Commandments
(showing the later ones, forbidding things like killing and theft, but without the divine preface)
as background from which the concept of law emerged, ultimately having a secular influence in
the history of the Nation. Government may, of course, constitutionally call attention to this
influence, and may post displays or erect monuments recounting this aspect of our history no
less than any other, so long as there is a context and that context is historical. Hence, a display
of the Commandments accompanied by an exposition of how they have influenced modern law
would most likely be constitutionally unobjectionable. And the Decalogue could, as Stone suggested, be integrated constitutionally into a course of study in public schools.
Texas seeks to take advantage of the recognition that visual symbol and written text can
manifest a secular purpose in secular company, when it argues that its monument (like Moses
in the frieze) is not alone and ought to be viewed as only 1 among 17 placed on the 22 acres
surrounding the State Capitol. Texas, indeed, says that the Capitol grounds are like a museum
for a collection of exhibits, the kind of setting that several Members of the Court have said can
render the exhibition of religious artifacts permissible, even though in other circumstances their
display would be seen as meant to convey a religious message forbidden to the State….
But 17 monuments with no common appearance, history, or esthetic role scattered over 22
acres is not a museum, and anyone strolling around the lawn would surely take each memorial
on its own terms without any dawning sense that some purpose held the miscellany together
more coherently than fortuity and the edge of the grass. One monument expresses admiration
for pioneer women. One pays respect to the fighters of World War II. And one quotes the God
of Abraham whose command is the sanction for moral law. The themes are individual grit,
patriotic courage, and God as the source of Jewish and Christian morality; there is no common
denominator….
If the State’s museum argument does nothing to blunt the religious message and manifestly
religious purpose behind it, neither does the plurality’s reliance on generalities culled from cases
factually different from this one. … In fact, it is not until the end of its opinion that the plurality
turns to the relevant precedent of Stone, a case actually dealing with a display of the Decalogue.
When the plurality finally does confront Stone, it tries to avoid the case’s obvious applicability by limiting its holding to the classroom setting. The plurality claims to find authority for
limiting Stone’s reach this way in the opinion’s citations of two school-prayer cases, School Dist.
of Abington Township v. Schempp, 374 U.S. 203 (1963), and Engel v. Vitale, 370 U.S. 421
(1962). But Stone relied on those cases for widely applicable notions, not for any concept specific
to schools. The opinion quoted Schempp’s statements that “it is no defense to urge that the
religious practices here may be relatively minor encroachments on the First Amendment,”
Schempp, at 225, quoted in Stone, 449 U.S. at 42; and that “the place of the Bible as an instrument of religion cannot be gainsaid,” Schempp, at 224, quoted in Stone, at 41, n. 3. And Engel
was cited to support the proposition that the State was responsible for displaying the Commandments, even though their framed, printed texts were bought with private subscriptions. … Thus,
the schoolroom was beside the point of the citations, and that is presumably why the Stone
Court failed to discuss the educational setting, as other opinions had done when school was
significant….

Van Orden v. Perry, 545 U.S. 677 (2005)

Electronic copy available at: https://ssrn.com/abstract=3903347

214 Religion in the Law
Nor can the plurality deflect Stone by calling the Texas monument “a far more passive use
of [the Decalogue] than was the case in Stone, where the text confronted elementary school
students every day.” Placing a monument on the ground is not more “passive” than hanging a
sheet of paper on a wall when both contain the same text to be read by anyone who looks at it.
The problem in Stone was simply that the State was putting the Commandments there to be
seen, just as the monument’s inscription is there for those who walk by it.
To be sure, Kentucky’s compulsory-education law meant that the schoolchildren were
forced to see the display every day, whereas many see the monument by choice, and those who
customarily walk the Capitol grounds can presumably avoid it if they choose. But in my judgment (and under our often inexact Establishment Clause jurisprudence, such matters often boil
down to judgment) this distinction should make no difference. The monument in this case sits
on the grounds of the Texas State Capitol. There is something significant in the common term
“statehouse” to refer to a state capitol building: it is the civic home of every one of the State’s
citizens. If neutrality in religion means something, any citizen should be able to visit that civic
home without having to confront religious expressions clearly meant to convey an official religious position that may be at odds with his own religion, or with rejection of religion….
Finally, though this too is a point on which judgment will vary, I do not see a persuasive
argument for constitutionality in the plurality’s observation that Van Orden’s lawsuit comes
“[f]orty years after the monument’s erection,” an observation that echoes the State’s contention
that one fact cutting in its favor is that “the monument had stood in Austin ... for some forty
years without generating any controversy or litigation,” It is not that I think the passage of time
is necessarily irrelevant in Establishment Clause analysis. We have approved framing-era practices because they must originally have been understood as constitutionally permissible, e.g.,
Marsh v. Chambers, 463 U.S. 783 (1983) (legislative prayer), and we have recognized that Sunday laws have grown recognizably secular over time, McGowan v. Maryland, 366 U.S. 420
(1961). There is also an analogous argument, not yet evaluated, that ritualistic religious expression can become so numbing over time that its initial Establishment Clause violation becomes
at some point too diminished for notice. But I do not understand any of these to be the State’s
argument, which rather seems to be that 40 years without a challenge shows that as a factual
matter the religious expression is too tepid to provoke a serious reaction and constitute a violation.
Perhaps, but the writer of Exodus chapter 20 was not lukewarm, and other explanations
may do better in accounting for the late resort to the courts. Suing a State over religion puts
nothing in a plaintiff’s pocket and can take a great deal out, and even with volunteer litigators
to supply time and energy, the risk of social ostracism can be powerfully deterrent. I doubt that
a slow walk to the courthouse, even one that took 40 years, is much evidentiary help in applying
the Establishment Clause.

Van Orden v. Perry, 545 U.S. 677 (2005)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 215
463 U.S. 783
Supreme Court of the United States

Marsh v. Chambers
July 5, 1983
Chief Justice BURGER delivered the opinion of the Court.
The question presented is whether the Nebraska Legislature’s practice of opening each legislative day with a prayer by a chaplain paid by the State violates the Establishment Clause of
the First Amendment.
The Nebraska Legislature begins each of its sessions with a prayer offered by a chaplain
who is chosen biennially by the Executive Board of the Legislative Council and paid out of public
funds. Robert E. Palmer, a Presbyterian minister, has served as chaplain since 1965 at a salary
of $319.75 per month for each month the legislature is in session.
Ernest Chambers is a member of the Nebraska Legislature and a taxpayer of Nebraska.
Claiming that the Nebraska Legislature’s chaplaincy practice violates the Establishment Clause
of the First Amendment, he brought this action under 42 U.S.C. § 1983, seeking to enjoin enforcement of the practice. … [T]he District Court held that the Establishment Clause was not
breached by the prayers, but was violated by paying the chaplain from public funds. It therefore
enjoined the Legislature from using public funds to pay the chaplain; it declined to enjoin the
policy of beginning sessions with prayers….
The Court of Appeals for the Eighth Circuit … refused to treat respondent’s challenges as
separable issues as the District Court had done. Instead, the Court of Appeals assessed the practice as a whole because “[p]arsing out [the] elements” would lead to “an incongruous result.”
Applying the three-part test of Lemon v. Kurtzman, 403 U.S. 602, 612–613 (1971), as set out
in Committee for Public Educ. & Religious Liberty v. Nyquist, 413 U.S. 756, 773 (1973), the
court held that the chaplaincy practice violated all three elements of the test: the purpose and
primary effect of selecting the same minister for 16 years and publishing his prayers was to
promote a particular religious expression; use of state money for compensation and publication
led to entanglement. Accordingly, the Court of Appeals modified the District Court’s injunction
and prohibited the State from engaging in any aspect of its established chaplaincy practice.
We granted certiorari limited to the challenge to the practice of opening sessions with prayers by a State-employed clergyman and we reverse.
The opening of sessions of legislative and other deliberative public bodies with prayer is
deeply embedded in the history and tradition of this country. From colonial times through the
founding of the Republic and ever since, the practice of legislative prayer has coexisted with the
principles of disestablishment and religious freedom. In the very courtrooms in which the United
States District Judge and later three Circuit Judges heard and decided this case, the proceedings
opened with an announcement that concluded, “God save the United States and this Honorable
Court.” The same invocation occurs at all sessions of this Court.
The tradition in many of the colonies was, of course, linked to an established church, but
the Continental Congress, beginning in 1774, adopted the traditional procedure of opening its
sessions with a prayer offered by a paid chaplain. Although prayers were not offered during the
Constitutional Convention, the First Congress, as one of its early items of business, adopted the
policy of selecting a chaplain to open each session with prayer. Thus, on April 7, 1789, the
Senate appointed a committee “to take under consideration the manner of electing Chaplains.”
Marsh v. Chambers, 463 U.S. 783 (1983)

Electronic copy available at: https://ssrn.com/abstract=3903347

216 Religion in the Law
On April 9, 1789, a similar committee was appointed by the House of Representatives. On April
25, 1789, the Senate elected its first chaplain; the House followed suit on May 1, 1789. A statute
providing for the payment of these chaplains was enacted into law on Sept. 22, 1789.
On Sept. 25, 1789, three days after Congress authorized the appointment of paid chaplains,
final agreement was reached on the language of the Bill of Rights. Clearly the men who wrote
the First Amendment Religion Clause did not view paid legislative chaplains and opening prayers as a violation of that Amendment, for the practice of opening sessions with prayer has continued without interruption ever since that early session of Congress. It has also been followed
consistently in most of the states, including Nebraska, where the institution of opening legislative
sessions with prayer was adopted even before the State attained statehood.
Standing alone, historical patterns cannot justify contemporary violations of constitutional
guarantees, but there is far more here than simply historical patterns. In this context, historical
evidence sheds light not only on what the draftsmen intended the Establishment Clause to mean,
but also on how they thought that Clause applied to the practice authorized by the First Congress—their actions reveal their intent. An act “passed by the first Congress assembled under
the Constitution, many of whose members had taken part in framing that instrument, is contemporaneous and weighty evidence of its true meaning”. Wisconsin v. Pelican Ins. Co., 127
U.S. 265, 297 (1888).
In Walz v. Tax Comm’n, 397 U.S. 664, 678 (1970), we considered the weight to be accorded
to history:
It is obviously correct that no one acquires a vested or protected right in violation of the Constitution by long use, even when that span of time covers our
entire national existence and indeed predates it. Yet an unbroken practice ...
is not something to be lightly cast aside.
No more is Nebraska’s practice of over a century, consistent with two centuries of national
practice, to be cast aside. It can hardly be thought that in the same week Members of the First
Congress voted to appoint and to pay a Chaplain for each House and also voted to approve the
draft of the First Amendment for submission to the States, they intended the Establishment
Clause of the Amendment to forbid what they had just declared acceptable. In applying the First
Amendment to the states through the Fourteenth Amendment, Cantwell v. Connecticut, 310
U.S. 296 (1940), it would be incongruous to interpret that clause as imposing more stringent
First Amendment limits on the States than the draftsmen imposed on the Federal Government.
This unique history leads us to accept the interpretation of the First Amendment draftsmen
who saw no real threat to the Establishment Clause arising from a practice of prayer similar to
that now challenged. We conclude that legislative prayer presents no more potential for establishment than the provision of school transportation, beneficial grants for higher education, or
tax exemptions for religious organizations.
Respondent cites Justice BRENNAN’s concurring opinion in Abington School Dist. v.
Schempp, 374 U.S. 203, 237 (1963), and argues that we should not rely too heavily on “the
advice of the Founding Fathers” because the messages of history often tend to be ambiguous
and not relevant to a society far more heterogeneous than that of the Framers. Respondent also
points out that John Jay and John Rutledge opposed the motion to begin the first session of the
Continental Congress with prayer.
We do not agree that evidence of opposition to a measure weakens the force of the historical
argument; indeed it infuses it with power by demonstrating that the subject was considered
carefully and the action not taken thoughtlessly, by force of long tradition and without regard
to the problems posed by a pluralistic society. Jay and Rutledge specifically grounded their objection on the fact that the delegates to the Congress “were so divided in religious sentiments ...

Marsh v. Chambers, 463 U.S. 783 (1983)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 217
that [they] could not join in the same act of worship.” Their objection was met by Samuel Adams, who stated that “he was no bigot, and could hear a prayer from a gentleman of piety and
virtue, who was at the same time a friend to his country.”
This interchange emphasizes that the delegates did not consider opening prayers as a proselytizing activity or as symbolically placing the government’s official seal of approval on one
religious view. Rather, the Founding Fathers looked at invocations as “conduct whose ... effect
... harmonize[d] with the tenets of some or all religions.” McGowan v. Maryland, 366 U.S. 420,
442 (1961). The Establishment Clause does not always bar a state from regulating conduct
simply because it “harmonizes with religious canons.” Id., at 462 (Frankfurter, J., concurring).
Here, the individual claiming injury by the practice is an adult, presumably not readily susceptible to “religious indoctrination,” or peer pressure.
In light of the unambiguous and unbroken history of more than 200 years, there can be no
doubt that the practice of opening legislative sessions with prayer has become part of the fabric
of our society. To invoke Divine guidance on a public body entrusted with making the laws is
not, in these circumstances, an “establishment” of religion or a step toward establishment; it is
simply a tolerable acknowledgment of beliefs widely held among the people of this country. As
Justice Douglas observed, “[w]e are a religious people whose institutions presuppose a Supreme
Being.” Zorach v. Clauson, 343 U.S. 306, 313 (1952).
We turn then to the question of whether any features of the Nebraska practice violate the
Establishment Clause. Beyond the bare fact that a prayer is offered, three points have been made:
first, that a clergyman of only one denomination—Presbyterian—has been selected for 16 years;
second, that the chaplain is paid at public expense; and third, that the prayers are in the JudeoChristian tradition. Weighed against the historical background, these factors do not serve to
invalidate Nebraska’s practice.
…We, no more than Members of the Congresses of this century, can perceive any suggestion
that choosing a clergyman of one denomination advances the beliefs of a particular church. To
the contrary, the evidence indicates that Palmer was reappointed because his performance and
personal qualities were acceptable to the body appointing him. Palmer was not the only clergyman heard by the Legislature; guest chaplains have officiated at the request of various legislators
and as substitutes during Palmer’s absences. Absent proof that the chaplain’s reappointment
stemmed from an impermissible motive, we conclude that his long tenure does not in itself conflict with the Establishment Clause.
Nor is the compensation of the chaplain from public funds a reason to invalidate the Nebraska Legislature’s chaplaincy; remuneration is grounded in historic practice initiated, as we
noted earlier, by the same Congress that adopted the Establishment Clause of the First Amendment. The Continental Congress paid its chaplain, as did some of the states. Currently, many
state legislatures and the United States Congress provide compensation for their chaplains….
Nebraska has paid its chaplain for well over a century. The content of the prayer is not of concern to judges where, as here, there is no indication that the prayer opportunity has been exploited to proselytize or advance any one, or to disparage any other, faith or belief. That being
so, it is not for us to embark on a sensitive evaluation or to parse the content of a particular
prayer.
We do not doubt the sincerity of those, who like respondent, believe that to have prayer in
this context risks the beginning of the establishment the Founding Fathers feared. But this concern is not well founded, for as Justice Goldberg, aptly observed in his concurring opinion in
Abington, 374 U.S. at 308:
It is of course true that great consequences can grow from small beginnings,
but the measure of constitutional adjudication is the ability and willingness to
distinguish between real threat and mere shadow.

Marsh v. Chambers, 463 U.S. 783 (1983)

Electronic copy available at: https://ssrn.com/abstract=3903347

218 Religion in the Law
The unbroken practice for two centuries in the National Congress, for more than a century
in Nebraska and in many other states, gives abundant assurance that there is no real threat
“while this Court sits,” Panhandle Oil Co. v. Mississippi ex rel. Knox, 277 U.S. 218, 223 (1928)
(Holmes, J., dissenting).
The judgment of the Court of Appeals is Reversed.
Justice BRENNAN, with whom Justice MARSHALL joins, dissenting.
The Court today has written a narrow and, on the whole, careful opinion. In effect, the
Court holds that officially sponsored legislative prayer, primarily on account of its “unique history,” is generally exempted from the First Amendment’s prohibition against “the establishment
of religion.” The Court’s opinion is consistent with dictum in at least one of our prior decisions,
and its limited rationale should pose little threat to the overall fate of the Establishment Clause.
Moreover, disagreement with the Court requires that I confront the fact that some twenty years
ago, in a concurring opinion in Schempp, at 299–300, a case striking down official prayer and
ceremonial Bible reading in the public schools, I came very close to endorsing essentially the
result reached by the Court today. Nevertheless, after much reflection, I have come to the conclusion that I was wrong then and that the Court is wrong today. I now believe that the practice
of official invocational prayer, as it exists in Nebraska and most other State Legislatures, is unconstitutional. It is contrary to the doctrine as well the underlying purposes of the Establishment
Clause, and it is not saved either by its history or by any of the other considerations suggested
in the Court’s opinion….
…I must begin by demonstrating what should be obvious: that, if the Court were to judge
legislative prayer through the unsentimental eye of our settled doctrine, it would have to strike
it down as a clear violation of the Establishment Clause.
The most commonly cited formulation of prevailing Establishment Clause doctrine is found
in Lemon v. Kurtzman, 403 U.S. 602 (1971):
…Three tests may be gleaned from our cases. First, the statute [at issue] must
have a secular legislative purpose; second, its principal or primary effect must
be one that neither advances nor inhibits religion; finally, the statute must not
foster ‘an excessive government entanglement with religion.
That the “purpose” of legislative prayer is preeminently religious rather than secular seems
to me to be self-evident. “To invoke Divine guidance on a public body entrusted with making
the laws,” is nothing but a religious act. Moreover, whatever secular functions legislative prayer
might play—formally opening the legislative session, getting the members of the body to quiet
down, and imbuing them with a sense of seriousness and high purpose—could so plainly be
performed in a purely nonreligious fashion that to claim a secular purpose for the prayer is an
insult to the perfectly honorable individuals who instituted and continue the practice.
The “primary effect” of legislative prayer is also clearly religious. As we said in the context
of officially sponsored prayers in the public schools, “prescribing a particular form of religious
worship,” even if the individuals involved have the choice not to participate, places “indirect
coercive pressure upon religious minorities to conform to the prevailing officially approved religion ....” Engel v. Vitale, 370 U.S. 421, 431 (1962). More importantly, invocations in Nebraska’s
legislative halls explicitly link religious belief and observance to the power and prestige of the
State. “[T]he mere appearance of a joint exercise of legislative authority by Church and State
provides a significant symbolic benefit to religion in the minds of some by reason of the power
conferred.” Larkin v. Grendel’s Den, 459 U.S. 116 (1982). See Abington School Dist. v.
Schempp, 374 U.S. 203, 224 (1963).

Marsh v. Chambers, 463 U.S. 783 (1983)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 219
Finally, there can be no doubt that the practice of legislative prayer leads to excessive “entanglement” between the State and religion. Lemon pointed out that “entanglement” can take
two forms: First, a state statute or program might involve the state impermissibly in monitoring
and overseeing religious affairs. 403 U.S. at 614–622. In the case of legislative prayer, the process
of choosing a “suitable” chaplain, whether on a permanent or rotating basis, and insuring that
the chaplain limits himself or herself to “suitable” prayers, involves precisely the sort of supervision that agencies of government should if at all possible avoid.
Second, excessive “entanglement” might arise out of “the divisive political potential” of a
state statute or program. 403 U.S. at 622.
Ordinarily political debate and division, however vigorous or even partisan,
are normal and healthy manifestations of our democratic system of government, but political division along religious lines was one of the principal evils
against which the First Amendment was intended to protect. The potential
divisiveness of such conflict is a threat to the normal political process.
In this case, this second aspect of entanglement is also clear. The controversy between Senator Chambers and his colleagues, which had reached the stage of difficulty and rancor long
before this lawsuit was brought, has split the Nebraska Legislature precisely on issues of religion
and religious conformity. The record in this case also reports a series of instances, involving
legislators other than Senator Chambers, in which invocations by Reverend Palmer and others
led to controversy along religious lines. And in general, the history of legislative prayer has been
far more eventful—and divisive—than a hasty reading of the Court’s opinion might indicate.
In sum, I have no doubt that, if any group of law students were asked to apply the principles
of Lemon to the question of legislative prayer, they would nearly unanimously find the practice
to be unconstitutional….
The Establishment Clause embodies a judgment, born of a long and turbulent history, that,
in our society, religion “must be a private matter for the individual, the family, and the institutions of private choice....” Lemon v. Kurtzman, 403 U.S. at 625…. “In the words of Jefferson,
the clause against establishment of religion by law was intended to erect ‘a wall of separation
between church and state.’” Everson v. Board of Education, 330 U.S. 1, 16 (1947), quoting
Reynolds v. United States, 98 U.S. 145, 164 (1879).
The principles of “separation” and “neutrality” implicit in the Establishment Clause serve
many purposes. Four of these are particularly relevant here.
The first, which is most closely related to the more general conceptions of liberty found in
the remainder of the First Amendment, is to guarantee the individual right to conscience. The
right to conscience, in the religious sphere, is not only implicated when the government engages
in direct or indirect coercion. It is also implicated when the government requires individuals to
support the practices of a faith with which they do not agree….
The second purpose of separation and neutrality is to keep the state from interfering in the
essential autonomy of religious life, either by taking upon itself the decision of religious issues,
or by unduly involving itself in the supervision of religious institutions or officials.
The third purpose of separation and neutrality is to prevent the trivialization and degradation of religion by too close an attachment to the organs of government. The Establishment
Clause “stands as an expression of principle on the part of the Founders of our Constitution
that religion is too personal, too sacred, too holy to permit its unhallowed perversion by a civil
magistrate.” Engel v. Vitale, 370 U.S. at 432. …
Finally, the principles of separation and neutrality help assure that essentially religious issues, precisely because of their importance and sensitivity, not become the occasion for battle in
the political arena. … With regard to most issues, the Government may be influenced by partisan

Marsh v. Chambers, 463 U.S. 783 (1983)

Electronic copy available at: https://ssrn.com/abstract=3903347

220 Religion in the Law
argument and may act as a partisan itself. In each case, there will be winners and losers in the
political battle, and the losers’ most common recourse is the right to dissent and the right to fight
the battle again another day. With regard to matters that are essentially religious, however, the
Establishment Clause seeks that there should be no political battles, and that no American
should at any point feel alienated from his government because that government has declared
or acted upon some “official” or “authorized” point of view on a matter of religion….
Legislative prayer clearly violates the principles of neutrality and separation that are embedded within the Establishment Clause. It is contrary to the fundamental message of Engel and
Schempp. It intrudes on the right to conscience by forcing some legislators either to participate
in a “prayer opportunity,” with which they are in basic disagreement, or to make their disagreement a matter of public comment by declining to participate. It forces all residents of the State
to support a religious exercise that may be contrary to their own beliefs. It requires the State to
commit itself on fundamental theological issues. It has the potential for degrading religion by
allowing a religious call to worship to be intermeshed with a secular call to order. And it injects
religion into the political sphere by creating the potential that each and every selection of a chaplain, or consideration of a particular prayer, or even reconsideration of the practice itself, will
provoke a political battle along religious lines and ultimately alienate some religiously identified
group of citizens….
The Court’s main argument for carving out an exception sustaining legislative prayer is
historical. The Court cannot—and does not—purport to find a pattern of “undeviating acceptance,” of legislative prayer. It also disclaims exclusive reliance on the mere longevity of legislative prayer. The Court does, however, point out that, only three days before the First Congress reached agreement on the final wording of the Bill of Rights, it authorized the appointment
of paid chaplains for its own proceedings, and the Court argues that in light of this “unique
history,” the actions of Congress reveal its intent as to the meaning of the Establishment Clause.
I agree that historical practice is “of considerable import in the interpretation of abstract constitutional language.” This is a case, however, in which—absent the Court’s invocation of history—
there would be no question that the practice at issue was unconstitutional. And despite the surface appeal of the Court’s argument, there are at least three reasons why specific historical practice should not in this case override that clear constitutional imperative.
First, it is significant that the Court’s historical argument does not rely on the legislative
history of the Establishment Clause itself. … Rather, the Court assumes that the Framers of the
Establishment Clause would not have themselves authorized a practice that they thought violated the guarantees contained in the clause. This assumption, however, is questionable. Legislators, influenced by the passions and exigencies of the moment, the pressure of constituents and
colleagues, and the press of business, do not always pass sober constitutional judgment on every
piece of legislation they enact, and this must be assumed to be as true of the members of the First
Congress as any other. Indeed, the fact that James Madison, who voted for the bill authorizing
the payment of the first congressional chaplains, later expressed the view that the practice was
unconstitutional, is instructive on precisely this point. Madison’s later views may not have represented so much a change of mind as a change of role, from a member of Congress engaged in
the hurley-burley of legislative activity to a detached observer engaged in unpressured reflection.
Since the latter role is precisely the one with which this Court is charged, I am not at all sure that
Madison’s later writings should be any less influential in our deliberations than his earlier vote.
Second, the Court’s analysis treats the First Amendment simply as an Act of Congress, as
to whose meaning the intent of Congress is the single touchstone. Both the Constitution and its
amendments, however, became supreme law only by virtue of their ratification by the States,
and the understanding of the States should be as relevant to our analysis as the understanding
of Congress. … This observation is especially compelling in considering the meaning of the Bill
of Rights. The first 10 Amendments were not enacted because the members of the First Congress

Marsh v. Chambers, 463 U.S. 783 (1983)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 221
came up with a bright idea one morning; rather, their enactment was forced upon Congress by
a number of the States as a condition for their ratification of the original Constitution….
Finally, and most importantly, the argument tendered by the Court is misguided because
the Constitution is not a static document whose meaning on every detail is fixed for all time by
the life experience of the Framers. We have recognized in a wide variety of constitutional contexts that the practices that were in place at the time any particular guarantee was enacted into
the Constitution do not necessarily fix forever the meaning of that guarantee. To be truly faithful
to the Framers, our use of the history of their time must limit itself to broad purposes, not specific
practices. Our primary task must be to translate “the majestic generalities of the Bill of Rights,
conceived as part of the pattern of liberal government in the eighteenth century, into concrete
restraints on officials dealing with the problems of the twentieth century ....” West Virginia State
Bd. of Education v. Barnette, 319 U.S. 624, 639 (1943)….
Justice STEVENS, dissenting.
In a democratically elected legislature, the religious beliefs of the chaplain tend to reflect the
faith of the majority of the lawmakers’ constituents. Prayers may be said by a Catholic priest in
the Massachusetts Legislature and by a Presbyterian minister in the Nebraska Legislature, but I
would not expect to find a Jehovah’s Witness or a disciple of Mary Baker Eddy or the Reverend
Moon serving as the official chaplain in any state legislature. Regardless of the motivation of the
majority that exercises the power to appoint the chaplain, it seems plain to me that the designation of a member of one religious faith to serve as the sole official chaplain of a state legislature
for a period of 16 years constitutes the preference of one faith over another in violation of the
Establishment Clause of the First Amendment.
The Court declines to “embark on a sensitive evaluation or to parse the content of a particular prayer.” Perhaps it does so because it would be unable to explain away the clearly sectarian
content of some of the prayers given by Nebraska’s chaplain. Or perhaps the Court is unwilling
to acknowledge that the tenure of the chaplain must inevitably be conditioned on the acceptability of that content to the silent majority….

Marsh v. Chambers, 463 U.S. 783 (1983)

Electronic copy available at: https://ssrn.com/abstract=3903347

222 Religion in the Law
572 U.S. 565
Supreme Court of the United States

Town of Greece v. Galloway
May 5, 2014
Justice KENNEDY delivered the opinion of the Court, except as to Part II–B.
The Court must decide whether the town of Greece, New York, imposes an impermissible
establishment of religion by opening its monthly board meetings with a prayer. It must be concluded, consistent with the Court’s opinion in Marsh v. Chambers, 463 U.S. 783 (1983), that no
violation of the Constitution has been shown.
Greece, a town with a population of 94,000, is in upstate New York. …In 1999, the newly
elected town supervisor, John Auberger, decided to replicate the prayer practice he had found
meaningful while serving in the county legislature. Following the roll call and recitation of the
Pledge of Allegiance, Auberger would invite a local clergyman to the front of the room to deliver
an invocation. After the prayer, Auberger would thank the minister for serving as the board’s
“chaplain for the month” and present him with a commemorative plaque. The prayer was intended to place town board members in a solemn and deliberative frame of mind, invoke divine
guidance in town affairs, and follow a tradition practiced by Congress and dozens of state legislatures.
The town followed an informal method for selecting prayer givers, all of whom were unpaid
volunteers. A town employee would call the congregations listed in a local directory until she
found a minister available for that month’s meeting. The town eventually compiled a list of
willing “board chaplains” who had accepted invitations and agreed to return in the future. The
town at no point excluded or denied an opportunity to a would-be prayer giver. Its leaders
maintained that a minister or layperson of any persuasion, including an atheist, could give the
invocation. But nearly all of the congregations in town were Christian; and from 1999 to 2007,
all of the participating ministers were too.
Greece neither reviewed the prayers in advance of the meetings nor provided guidance as
to their tone or content, in the belief that exercising any degree of control over the prayers would
infringe both the free exercise and speech rights of the ministers. The town instead left the guest
clergy free to compose their own devotions. The resulting prayers often sounded both civic and
religious themes. Typical were invocations that asked the divinity to abide at the meeting and
bestow blessings on the community.
Lord we ask you to send your spirit of servanthood upon all of us gathered
here this evening to do your work for the benefit of all in our community....
Lord we ask you to bless us all, that everything we do here tonight will move
you to welcome us one day into your kingdom as good and faithful servants.
We ask this in the name of our brother Jesus. Amen.
Some of the ministers spoke in a distinctly Christian idiom; and a minority invoked religious
holidays, scripture, or doctrine, as in the following prayer:
Lord, God of all creation, we give you thanks and praise for your presence
and action in the world. We look with anticipation to the celebration of Holy
Week and Easter. It is in the solemn events of next week that we find the very
heart and center of our Christian faith. We acknowledge the saving sacrifice
of Jesus Christ on the cross. We draw strength, vitality, and confidence from

Town of Greece v. Galloway, 572 U.S. 565 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 223
his resurrection at Easter.... We pray for peace in the world, an end to terrorism, violence, conflict, and war.... Praise and glory be yours, O Lord, now and
forever more. Amen.
Respondents Susan Galloway and Linda Stephens attended town board meetings to speak
about issues of local concern, and they objected that the prayers violated their religious or philosophical views…. After respondents complained that Christian themes pervaded the prayers,
to the exclusion of citizens who did not share those beliefs, the town invited a Jewish layman
and the chairman of the local Baha’i temple to deliver prayers. A Wiccan priestess who had read
press reports about the prayer controversy requested, and was granted, an opportunity to give
the invocation.
Galloway and Stephens brought suit in the United States District Court for the Western
District of New York. They alleged that the town violated the First Amendment’s Establishment
Clause by preferring Christians over other prayer givers and by sponsoring sectarian prayers,
such as those given “in Jesus’ name.” They did not seek an end to the prayer practice, but rather
requested an injunction that would limit the town to “inclusive and ecumenical” prayers that
referred only to a “generic God” and would not associate the government with any one faith or
belief.
The District Court on summary judgment upheld the prayer practice as consistent with the
First Amendment. It found no impermissible preference for Christianity, noting that the town
had opened the prayer program to all creeds and excluded none…. The Court of Appeals for
the Second Circuit reversed. It held that some aspects of the prayer program, viewed in their
totality by a reasonable observer, conveyed the message that Greece was endorsing Christianity….
Having granted certiorari to decide whether the town’s prayer practice violates the Establishment Clause, the Court now reverses the judgment of the Court of Appeals.
In Marsh v. Chambers, 463 U.S. 783, the Court found no First Amendment violation in the
Nebraska Legislature’s practice of opening its sessions with a prayer delivered by a chaplain paid
from state funds. The decision concluded that legislative prayer, while religious in nature, has
long been understood as compatible with the Establishment Clause. As practiced by Congress
since the framing of the Constitution, legislative prayer lends gravity to public business, reminds
lawmakers to transcend petty differences in pursuit of a higher purpose, and expresses a common aspiration to a just and peaceful society…. The Court has considered this symbolic expression to be a “tolerable acknowledgement of beliefs widely held,” Marsh, 463 U.S. at 792, rather
than a first, treacherous step towards establishment of a state church.
Marsh is sometimes described as “carving out an exception” to the Court’s Establishment
Clause jurisprudence, because it sustained legislative prayer without subjecting the practice to
“any of the formal ‘tests’ that have traditionally structured” this inquiry. Id., at 796, 813 (Brennan, J., dissenting). The Court in Marsh found those tests unnecessary because history supported
the conclusion that legislative invocations are compatible with the Establishment Clause….
Yet Marsh must not be understood as permitting a practice that would amount to a constitutional violation if not for its historical foundation. The case teaches instead that the Establishment Clause must be interpreted “by reference to historical practices and understandings.”
County of Allegheny, 492 U.S. at 670 (KENNEDY, J., concurring in judgment in part and dissenting in part). That the First Congress provided for the appointment of chaplains only days
after approving language for the First Amendment demonstrates that the Framers considered
legislative prayer a benign acknowledgment of religion’s role in society. In the 1850’s, the judiciary committees in both the House and Senate reevaluated the practice of official chaplaincies
after receiving petitions to abolish the office. The committees concluded that the office posed no
threat of an establishment because lawmakers were not compelled to attend the daily prayer; no

Town of Greece v. Galloway, 572 U.S. 565 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

224 Religion in the Law
faith was excluded by law, nor any favored; and the cost of the chaplain’s salary imposed a
vanishingly small burden on taxpayers. Marsh stands for the proposition that it is not necessary
to define the precise boundary of the Establishment Clause where history shows that the specific
practice is permitted. Any test the Court adopts must acknowledge a practice that was accepted
by the Framers and has withstood the critical scrutiny of time and political change. County of
Allegheny, at 670, (opinion of KENNEDY, J.); see also School Dist. of Abington Township v.
Schempp, 374 U.S. 203, 294 (1963) (Brennan, J., concurring) (“[T]he line we must draw between the permissible and the impermissible is one which accords with history and faithfully
reflects the understanding of the Founding Fathers”). A test that would sweep away what has
so long been settled would create new controversy and begin anew the very divisions along
religious lines that the Establishment Clause seeks to prevent. See Van Orden v. Perry, 545 U.S.
677, 702–704 (2005) (BREYER, J., concurring in judgment).
The Court’s inquiry, then, must be to determine whether the prayer practice in the town of
Greece fits within the tradition long followed in Congress and the state legislatures. Respondents
assert that the town’s prayer exercise falls outside that tradition and transgresses the Establishment Clause for two independent but mutually reinforcing reasons. First, they argue that Marsh
did not approve prayers containing sectarian language or themes, such as the prayers offered in
Greece that referred to the “death, resurrection, and ascension of the Savior Jesus Christ,” and
the “saving sacrifice of Jesus Christ on the cross.” Second, they argue that the setting and conduct of the town board meetings create social pressures that force nonadherents to remain in the
room or even feign participation in order to avoid offending the representatives who sponsor
the prayer and will vote on matters citizens bring before the board. The sectarian content of the
prayers compounds the subtle coercive pressures, they argue, because the nonbeliever who might
tolerate ecumenical prayer is forced to do the same for prayer that might be inimical to his or
her beliefs.
Respondents maintain that prayer must be nonsectarian, or not identifiable with any one
religion; and they fault the town for permitting guest chaplains to deliver prayers that “use
overtly Christian terms” or “invoke specifics of Christian theology.” A prayer is fitting for the
public sphere, in their view, only if it contains the “most general, nonsectarian reference to God,”
and eschews mention of doctrines associated with any one faith. They argue that prayer which
contemplates “the workings of the Holy Spirit, the events of Pentecost, and the belief that God
‘has raised up the Lord Jesus’ and ‘will raise us, in our turn, and put us by His side’” would be
impermissible, as would any prayer that reflects dogma particular to a single faith tradition.
An insistence on nonsectarian or ecumenical prayer as a single, fixed standard is not consistent with the tradition of legislative prayer outlined in the Court’s cases. The Court found the
prayers in Marsh consistent with the First Amendment not because they espoused only a generic
theism but because our history and tradition have shown that prayer in this limited context
could “coexis[t] with the principles of disestablishment and religious freedom.” 463 U.S. at 786.
The Congress that drafted the First Amendment would have been accustomed to invocations
containing explicitly religious themes of the sort respondents find objectionable…. The decidedly Christian nature of these prayers must not be dismissed as the relic of a time when our
Nation was less pluralistic than it is today. Congress continues to permit its appointed and visiting chaplains to express themselves in a religious idiom. It acknowledges our growing diversity
not by proscribing sectarian content but by welcoming ministers of many creeds….
…Marsh nowhere suggested that the constitutionality of legislative prayer turns on the neutrality of its content. … Nor did the Court imply the rule that prayer violates the Establishment
Clause any time it is given in the name of a figure deified by only one faith or creed…. To the
contrary, the Court instructed that the “content of the prayer is not of concern to judges,” provided “there is no indication that the prayer opportunity has been exploited to proselytize or
advance any one, or to disparage any other, faith or belief.” 463 U.S. at 794–795.

Town of Greece v. Galloway, 572 U.S. 565 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 225
To hold that invocations must be nonsectarian would force the legislatures that sponsor
prayers and the courts that are asked to decide these cases to act as supervisors and censors of
religious speech, a rule that would involve government in religious matters to a far greater degree
than is the case under the town’s current practice of neither editing or approving prayers in
advance nor criticizing their content after the fact…. Our Government is prohibited from prescribing prayers to be recited in our public institutions in order to promote a preferred system
of belief or code of moral behavior. Engel v. Vitale, 370 U.S. 421, 430 (1962). It would be but
a few steps removed from that prohibition for legislatures to require chaplains to redact the
religious content from their message in order to make it acceptable for the public sphere. Government may not mandate a civic religion that stifles any but the most generic reference to the
sacred any more than it may prescribe a religious orthodoxy…
Once it invites prayer into the public sphere, government must permit a prayer giver to
address his or her own God or gods as conscience dictates, unfettered by what an administrator
or judge considers to be nonsectarian.
In rejecting the suggestion that legislative prayer must be nonsectarian, the Court does not
imply that no constraints remain on its content. The relevant constraint derives from its place at
the opening of legislative sessions, where it is meant to lend gravity to the occasion and reflect
values long part of the Nation’s heritage. Prayer that is solemn and respectful in tone, that invites
lawmakers to reflect upon shared ideals and common ends before they embark on the fractious
business of governing, serves that legitimate function. If the course and practice over time shows
that the invocations denigrate nonbelievers or religious minorities, threaten damnation, or
preach conversion, many present may consider the prayer to fall short of the desire to elevate
the purpose of the occasion and to unite lawmakers in their common effort. That circumstance
would present a different case than the one presently before the Court.
The tradition reflected in Marsh permits chaplains to ask their own God for blessings of
peace, justice, and freedom that find appreciation among people of all faiths. That a prayer is
given in the name of Jesus, Allah, or Jehovah, or that it makes passing reference to religious
doctrines, does not remove it from that tradition. These religious themes provide particular
means to universal ends. Prayer that reflects beliefs specific to only some creeds can still serve to
solemnize the occasion, so long as the practice over time is not “exploited to proselytize or advance any one, or to disparage any other, faith or belief.” Marsh, 463 U.S. at 794–795….
The prayers delivered in the town of Greece do not fall outside the tradition this Court has
recognized. A number of the prayers did invoke the name of Jesus, the Heavenly Father, or the
Holy Spirit, but they also invoked universal themes, as by celebrating the changing of the seasons
or calling for a “spirit of cooperation” among town leaders….
Respondents point to other invocations that disparaged those who did not accept the town’s
prayer practice. One guest minister characterized objectors as a “minority” who are “ignorant
of the history of our country,” while another lamented that other towns did not have “Godfearing” leaders. Although these two remarks strayed from the rationale set out in Marsh, they
do not despoil a practice that on the whole reflects and embraces our tradition. Absent a pattern
of prayers that over time denigrate, proselytize, or betray an impermissible government purpose,
a challenge based solely on the content of a prayer will not likely establish a constitutional violation….
Finally, the Court disagrees with the view taken by the Court of Appeals that the town of
Greece contravened the Establishment Clause by inviting a predominantly Christian set of ministers to lead the prayer. The town made reasonable efforts to identify all of the congregations
located within its borders and represented that it would welcome a prayer by any minister or
layman who wished to give one. That nearly all of the congregations in town turned out to be
Christian does not reflect an aversion or bias on the part of town leaders against minority faiths.

Town of Greece v. Galloway, 572 U.S. 565 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

226 Religion in the Law
So long as the town maintains a policy of nondiscrimination, the Constitution does not require
it to search beyond its borders for non-Christian prayer givers in an effort to achieve religious
balancing…
[The following section of Justice Kennedy’s opinion was joined only by Chief Justice
Roberts and Justice Alito.]
Respondents further seek to distinguish the town's prayer practice from the tradition upheld
in Marsh on the ground that it coerces participation by nonadherents…. Respondents argue that
the public may feel subtle pressure to participate in prayers that violate their beliefs in order to
please the board members from whom they are about to seek a favorable ruling. In their view
the fact that board members in small towns know many of their constituents by name only
increases the pressure to conform….
As a practice that has long endured, legislative prayer has become part of our heritage and
tradition, part of our expressive idiom, similar to the Pledge of Allegiance, inaugural prayer, or
the recitation of “God save the United States and this honorable Court” at the opening of this
Court's sessions. See Lynch, 465 U.S. at 693 (O'Connor, J., concurring). It is presumed that the
reasonable observer is acquainted with this tradition and understands that its purposes are to
lend gravity to public proceedings and to acknowledge the place religion holds in the lives of
many private citizens, not to afford government an opportunity to proselytize or force truant
constituents into the pews….
The principal audience for these invocations is not, indeed, the public but lawmakers themselves, who may find that a moment of prayer or quiet reflection sets the mind to a higher purpose and thereby eases the task of governing. The District Court in Marsh described the prayer
exercise as “an internal act” directed at the Nebraska Legislature's “own members,” Chambers
v. Marsh, 504 F.Supp. 585, 588 (D.Neb.1980), rather than an effort to promote religious observance among the public.… To be sure, many members of the public find these prayers meaningful and wish to join them. But their purpose is largely to accommodate the spiritual needs of
lawmakers and connect them to a tradition dating to the time of the Framers. For members of
town boards and commissions, who often serve part-time and as volunteers, ceremonial prayer
may also reflect the values they hold as private citizens. The prayer is an opportunity for them
to show who and what they are without denying the right to dissent by those who disagree.
The analysis would be different if town board members directed the public to participate in
the prayers, singled out dissidents for opprobrium, or indicated that their decisions might be
influenced by a person's acquiescence in the prayer opportunity. No such thing occurred in the
town of Greece. Although board members themselves stood, bowed their heads, or made the
sign of the cross during the prayer, they at no point solicited similar gestures by the public. Respondents point to several occasions where audience members were asked to rise for the prayer.
These requests, however, came not from town leaders but from the guest ministers, who presumably are accustomed to directing their congregations in this way and might have done so
thinking the action was inclusive, not coercive. … Nothing in the record indicates that town
leaders allocated benefits and burdens based on participation in the prayer, or that citizens were
received differently depending on whether they joined the invocation or quietly declined…
In their declarations in the trial court, respondents stated that the prayers gave them offense
and made them feel excluded and disrespected. Offense, however, does not equate to coercion.
Adults often encounter speech they find disagreeable; and an Establishment Clause violation is
not made out any time a person experiences a sense of affront from the expression of contrary
religious views in a legislative forum, especially where, as here, any member of the public is
welcome in turn to offer an invocation reflecting his or her own convictions…. [I]n the general
course legislative bodies do not engage in impermissible coercion merely by exposing constituents to prayer they would rather not hear and in which they need not participate….

Town of Greece v. Galloway, 572 U.S. 565 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 227
In this case, as in Marsh, board members and constituents are “free to enter and leave with
little comment and for any number of reasons.” Lee, at 597. Should nonbelievers choose to exit
the room during a prayer they find distasteful, their absence will not stand out as disrespectful
or even noteworthy. And should they remain, their quiet acquiescence will not, in light of our
traditions, be interpreted as an agreement with the words or ideas expressed. Neither choice
represents an unconstitutional imposition as to mature adults, who “presumably” are “not readily susceptible to religious indoctrination or peer pressure.” Marsh, 463 U.S. at 792…
***
The town of Greece does not violate the First Amendment by opening its meetings with
prayer that comports with our tradition and does not coerce participation by nonadherents. The
judgment of the U.S. Court of Appeals for the Second Circuit is reversed.
It is so ordered.
Justice ALITO, with whom Justice SCALIA joins, concurring….
…When a municipality like the town of Greece seeks in good faith to emulate the congressional practice on which our holding in Marsh v. Chambers, 463 U.S. 783 (1983), was largely
based, that municipality should not be held to have violated the Constitution simply because its
method of recruiting guest chaplains lacks the demographic exactitude that might be regarded
as optimal.
The effect of requiring such exactitude would be to pressure towns to forswear altogether
the practice of having a prayer before meetings of the town council. Many local officials, puzzled
by our often puzzling Establishment Clause jurisprudence and terrified of the legal fees that may
result from a lawsuit claiming a constitutional violation, already think that the safest course is
to ensure that local government is a religion-free zone. Indeed, the Court of Appeals’ opinion in
this case advised towns that constitutional difficulties “may well prompt municipalities to pause
and think carefully before adopting legislative prayer.” But if, as precedent and historic practice
make clear (and the principal dissent [by Justice Kagan] concedes), prayer before a legislative
session is not inherently inconsistent with the First Amendment, then a unit of local government
should not be held to have violated the First Amendment simply because its procedure for lining
up guest chaplains does not comply in all respects with what might be termed a “best practices”
standard.
While the principal dissent, in the end, would demand no more than a small modification
in the procedure that the town of Greece initially followed, much of the rhetoric in that opinion
sweeps more broadly. Indeed, the logical thrust of many of its arguments is that prayer is never
permissible prior to meetings of local government legislative bodies. At Greece Town Board
meetings, the principal dissent pointedly notes, ordinary citizens (and even children!) are often
present. The guest chaplains stand in front of the room facing the public. “[T]he setting is intimate,” and ordinary citizens are permitted to speak and to ask the board to address problems
that have a direct effect on their lives. … Before a session of this sort, the principal dissent argues,
any prayer that is not acceptable to all in attendance is out of bounds.
The features of Greece meetings that the principal dissent highlights are by no means unusual. It is common for residents to attend such meetings, either to speak on matters on the agenda
or to request that the town address other issues that are important to them. Nor is there anything
unusual about the occasional attendance of students, and when a prayer is given at the beginning
of such a meeting, I expect that the chaplain generally stands at the front of the room and faces
the public. To do otherwise would probably be seen by many as rude. Finally, although the
principal dissent, attaches importance to the fact that guest chaplains in the town of Greece often
began with the words “Let us pray,” that is also commonplace and for many clergy, I suspect,
almost reflexive. In short, I see nothing out of the ordinary about any of the features that the
Town of Greece v. Galloway, 572 U.S. 565 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

228 Religion in the Law
principal dissent notes. Therefore, if prayer is not allowed at meetings with those characteristics,
local government legislative bodies, unlike their national and state counterparts, cannot begin
their meetings with a prayer. I see no sound basis for drawing such a distinction.
…It is questionable whether the principal dissent accurately describes the Nebraska practice
at issue in Marsh, but what is important is not so much what happened in Nebraska in the years
prior to Marsh, but what happened before congressional sessions during the period leading up
to the adoption of the First Amendment. By that time, prayer before legislative sessions already
had an impressive pedigree, and it is important to recall that history and the events that led to
the adoption of the practice.
The principal dissent paints a picture of “morning in Nebraska” circa 1983, but it is more
instructive to consider “morning in Philadelphia,” September 1774. The First Continental Congress convened in Philadelphia, and the need for the 13 colonies to unite was imperative. But
many things set colony apart from colony, and prominent among these sources of division was
religion. Purely as a practical matter, however, the project of bringing the colonies together required that these divisions be overcome.
Samuel Adams sought to bridge these differences by prodding a fellow Massachusetts delegate to move to open the session with a prayer. As John Adams later recounted, this motion
was opposed on the ground that the delegates were “so divided in religious sentiments, some
Episcopalians, some Quakers, some Anabaptists, some Presbyterians, and some Congregationalists, that [they] could not join in the same act of worship.” In response, Samuel Adams proclaimed that “he was no bigot, and could hear a prayer from a gentleman of piety and virtue,
who was at the same time a friend to his country.” Putting aside his personal prejudices, he
moved to invite a local Anglican minister, Jacob Duché, to lead the first prayer.
The following morning, Duché appeared in full “pontificals” and delivered both the Anglican prayers for the day and an extemporaneous prayer. For many of the delegates—members of
religious groups that had come to America to escape persecution in Britain—listening to a distinctively Anglican prayer by a minister of the Church of England represented an act of notable
ecumenism. But Duché’s prayer met with wide approval—John Adams wrote that it “filled the
bosom of every man” in attendance—and the practice was continued. This first congressional
prayer was emphatically Christian, and it was neither an empty formality nor strictly nondenominational. But one of its purposes, and presumably one of its effects, was not to divide, but
to unite.
…One of the first actions taken by the new Congress when it convened in 1789 was to
appoint chaplains for both Houses. … In the years since the adoption of the First Amendment,
the practice of prayer before sessions of the House and Senate has continued, and opening prayers from a great variety of faith traditions have been offered.
This Court has often noted that actions taken by the First Congress are presumptively consistent with the Bill of Rights, see, e.g.,Harmelin v. Michigan, 501 U.S. 957, 980 (1991), Carroll
v. United States, 267 U.S. 132 (1925), and this principle has special force when it comes to the
interpretation of the Establishment Clause. This Court has always purported to base its Establishment Clause decisions on the original meaning of that provision….
There can be little doubt that the decision in Marsh reflected the original understanding of
the First Amendment. It is virtually inconceivable that the First Congress, having appointed
chaplains whose responsibilities prominently included the delivery of prayers at the beginning
of each daily session, thought that this practice was inconsistent with the Establishment
Clause….
This brings me to my final point. I am troubled by the message that some readers may take
from the principal dissent’s rhetoric and its highly imaginative hypotheticals…. Although I do
not suggest that the implication is intentional, I am concerned that at least some readers will

Town of Greece v. Galloway, 572 U.S. 565 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 229
take [the dissent] as a warning that this is where today’s decision leads—to a country in which
religious minorities are denied the equal benefits of citizenship.
Nothing could be further from the truth. All that the Court does today is to allow a town
to follow a practice that we have previously held is permissible for Congress and state legislatures. In seeming to suggest otherwise, the principal dissent goes far astray.
Justice THOMAS, with whom Justice SCALIA joins as to Part II, concurring in part and concurring in the judgment.
…Even if the Establishment Clause were properly incorporated against the States, the municipal prayers at issue in this case bear no resemblance to the coercive state establishments that
existed at the founding. “The coercion that was a hallmark of historical establishments of religion was coercion of religious orthodoxy and of financial support by force of law and threat of
penalty.” Lee v. Weisman, 505 U.S. 577, 640 (1992) (SCALIA, J., dissenting); see also Perry,
545 U.S. at 693–694 (THOMAS, J., concurring); Cutter v. Wilkinson, 544 U.S. 709, 729 (2005)
(THOMAS, J., concurring); Newdow, supra, at 52 (opinion of THOMAS, J.). In a typical case,
attendance at the established church was mandatory, and taxes were levied to generate church
revenue. Dissenting ministers were barred from preaching, and political participation was limited to members of the established church….
[Both] state and local forms of establishment involved “actual legal coercion,” Newdow, at
52 (opinion of THOMAS, J.): They exercised government power in order to exact financial
support of the church, compel religious observance, or control religious doctrine….
Thus, to the extent coercion is relevant to the Establishment Clause analysis, it is actual
legal coercion that counts—not the “subtle coercive pressures” allegedly felt by respondents in
this case. The majority properly concludes that “[o]ffense ... does not equate to coercion,” since
“[a]dults often encounter speech they find disagreeable[,] and an Establishment Clause violation
is not made out any time a person experiences a sense of affront from the expression of contrary
religious views in a legislative forum.” I would simply add, in light of the foregoing history of
the Establishment Clause, that “[p]eer pressure, unpleasant as it may be, is not coercion” either.
Newdow, 542 U.S. at 49 (opinion of THOMAS, J.).
Justice BREYER, dissenting.
…The question in this case is whether the prayer practice of the town of Greece, by doing
too little to reflect the religious diversity of its citizens, did too much, even if unintentionally, to
promote the “political division along religious lines” that “was one of the principal evils against
which the First Amendment was intended to protect.” Lemon v. Kurtzman, 403 U.S. 602, 622
(1971).
In seeking an answer to that fact-sensitive question, “I see no test-related substitute for the
exercise of legal judgment.” Van Orden v. Perry, 545 U.S. 677, 700 (2005) (BREYER, J., concurring in judgment). Having applied my legal judgment to the relevant facts, I conclude, like
Justice KAGAN, that the town of Greece failed to make reasonable efforts to include prayer
givers of minority faiths, with the result that, although it is a community of several faiths, its
prayer givers were almost exclusively persons of a single faith. Under these circumstances, I
would affirm the judgment of the Court of Appeals that Greece’s prayer practice violated the
Establishment Clause….
Justice KAGAN, with whom Justice GINSBURG, Justice BREYER, and Justice SOTOMAYOR
join, dissenting.
I respectfully dissent from the Court’s opinion because I think the Town of Greece’s prayer
Town of Greece v. Galloway, 572 U.S. 565 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

230 Religion in the Law
practices violate [the] norm of religious equality—the breathtakingly generous constitutional
idea that our public institutions belong no less to the Buddhist or Hindu than to the Methodist
or Episcopalian. I do not contend that principle translates here into a bright separationist line.
To the contrary, I agree with the Court’s decision in Marsh v. Chambers, 463 U.S. 783 (1983),
upholding the Nebraska Legislature’s tradition of beginning each session with a chaplain’s
prayer. And I believe that pluralism and inclusion in a town hall can satisfy the constitutional
requirement of neutrality; such a forum need not become a religion-free zone. But still, the Town
of Greece should lose this case. The practice at issue here differs from the one sustained in Marsh
because Greece’s town meetings involve participation by ordinary citizens, and the invocations
given—directly to those citizens—were predominantly sectarian in content. Still more, Greece’s
Board did nothing to recognize religious diversity: In arranging for clergy members to open each
meeting, the Town never sought (except briefly when this suit was filed) to involve, accommodate, or in any way reach out to adherents of non-Christian religions. So month in and month
out for over a decade, prayers steeped in only one faith, addressed toward members of the public, commenced meetings to discuss local affairs and distribute government benefits…
“The clearest command of the Establishment Clause,” this Court has held, “is that one
religious denomination cannot be officially preferred over another.” Larson v. Valente, 456 U.S.
228, 244 (1982)….
[The Town and the Court’s majority] are right that, under Marsh, legislative prayer has a
distinctive constitutional warrant by virtue of tradition. …Relying on that “unbroken” national
tradition, Marsh upheld (I think correctly) the Nebraska Legislature’s practice of opening each
day with a chaplain’s prayer as “a tolerable acknowledgment of beliefs widely held among the
people of this country.” Id., at 792. And so I agree with the majority that the issue here is
“whether the prayer practice in the Town of Greece fits within the tradition long followed in
Congress and the state legislatures.”
Where I depart from the majority is in my reply to that question. The town hall here is a
kind of hybrid. Greece’s Board indeed has legislative functions, as Congress and state assemblies
do—and that means some opening prayers are allowed there. But … the Board’s meetings are
also occasions for ordinary citizens to engage with and petition their government, often on
highly individualized matters. That feature calls for Board members to exercise special care to
ensure that the prayers offered are inclusive—that they respect each and every member of the
community as an equal citizen. But the Board, and the clergy members it selected, made no such
effort. Instead, the prayers given in Greece, addressed directly to the Town’s citizenry, were more
sectarian, and less inclusive, than anything this Court sustained in Marsh. For those reasons, the
prayer in Greece departs from the legislative tradition that the majority takes as its benchmark.
Start by comparing two pictures, drawn precisely from reality. The first is of Nebraska’s
(unicameral) Legislature, as this Court and the state senators themselves described it. The second
is of town council meetings in Greece, as revealed in this case’s record.
It is morning in Nebraska, and senators are beginning to gather in the State’s legislative
chamber: It is the beginning of the official workday, although senators may not yet need to be
on the floor. See Chambers v. Marsh, 504 F.Supp. 585, 590, and n. 12 (D.Neb.1980); Lee, 505
U.S. at 597. The chaplain rises to give the daily invocation. … The longtime chaplain says something like the following (the excerpt is from his own amicus brief supporting Greece in this case):
“O God, who has given all persons talents and varying capacities, Thou dost only require of us
that we utilize Thy gifts to a maximum. In this Legislature to which Thou has entrusted special
abilities and opportunities, may each recognize his stewardship for the people of the State.” The
chaplain is a Presbyterian minister, and “some of his earlier prayers” explicitly invoked Christian
beliefs, but he “removed all references to Christ” after a single legislator complained. Marsh,
463 U.S. at 793, n. 14.

Town of Greece v. Galloway, 572 U.S. 565 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 231
Now change the channel: It is evening in Greece, New York, and the Supervisor of the Town
Board calls its monthly public meeting to order. Those meetings (so says the Board itself) are
“the most important part of Town government.” They serve assorted functions, almost all actively involving members of the public. The Board may swear in new Town employees and hand
out awards for civic accomplishments; it always provides an opportunity (called a Public Forum)
for citizens to address local issues and ask for improved services or new policies…; and it usually
hears debate on individual applications from residents and local businesses to obtain special
land-use permits, zoning variances, or other licenses…. [T]he setting is intimate: There are likely
to be only 10 or so citizens in attendance….
As the first order of business, the Town Supervisor introduces a local Christian clergy member—denominated the chaplain of the month—to lead the assembled persons in prayer. The
pastor steps up to a lectern (emblazoned with the Town’s seal) at the front of the dais, and with
his back to the Town officials, he faces the citizens present. He asks them all to stand and to
“pray as we begin this evening’s town meeting.” (He does not suggest that anyone should feel
free not to participate.) And he says:
The beauties of spring ... are an expressive symbol of the new life of the risen
Christ. The Holy Spirit was sent to the apostles at Pentecost so that they would
be courageous witnesses of the Good News to different regions of the Mediterranean world and beyond. The Holy Spirit continues to be the inspiration
and the source of strength and virtue, which we all need in the world of today.
And so ... [w]e pray this evening for the guidance of the Holy Spirit as the
Greece Town Board meets.
After the pastor concludes, Town officials behind him make the sign of the cross, as do
some members of the audience, and everyone says “Amen.” The Supervisor then announces the
start of the Public Forum, and a citizen stands up to complain about the Town’s contract with a
cable company.
Let’s count the ways in which these pictures diverge. First, the governmental proceedings at
which the prayers occur differ significantly in nature and purpose. The Nebraska Legislature’s
floor sessions—like those of the U.S. Congress and other state assemblies—are of, by, and for
elected lawmakers. Members of the public take no part in those proceedings; any few who attend are spectators only, watching from a high-up visitors’ gallery… Greece’s town meetings, by
contrast, revolve around ordinary members of the community. Each and every aspect of those
sessions provides opportunities for Town residents to interact with public officials. And the most
important parts enable those citizens to petition their government…
Second, the prayers in these two settings have different audiences. …As several Justices later
noted (and the majority today agrees), Marsh involved “government officials invok[ing] spiritual
inspiration entirely for their own benefit without directing any religious message at the citizens
they lead.” Lee, 505 U.S. at 630, n. 8 (Souter, J., concurring).
The very opposite is true in Greece: Contrary to the majority’s characterization, the prayers
there are directed squarely at the citizens. [The] chaplain of the month stands with his back to
the Town Board; his real audience is the group he is facing—the 10 or so members of the public,
perhaps including children. And he typically addresses those people, as even the majority observes, as though he is “directing [his] congregation.” He almost always begins with some version of “Let us all pray together.” Often, he calls on everyone to stand and bow their heads, and
he may ask them to recite a common prayer with him. He refers, constantly, to a collective
“we”—to “our” savior, for example, to the presence of the Holy Spirit in “our” lives, or to “our
brother the Lord Jesus Christ.” In essence, the chaplain leads, as the first part of a town meeting,
a highly intimate prayer service, with the public serving as his congregation.
And third, the prayers themselves differ in their content and character…. [A]s the majority

Town of Greece v. Galloway, 572 U.S. 565 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

232 Religion in the Law
acknowledges, Marsh hinged on the view that “that the prayer opportunity ha[d] [not] been
exploited to proselytize or advance any one ... faith or belief”; had it been otherwise, the Court
would have reached a different decision. 463 U.S. at 794–795.
But no one can fairly read the prayers from Greece’s Town meetings as anything other than
explicitly Christian—constantly and exclusively so. From the time Greece established its prayer
practice in 1999 until litigation loomed nine years later, all of its monthly chaplains were Christian clergy. And after a brief spell surrounding the filing of this suit … the Town resumed its
practice of inviting only clergy from neighboring Protestant and Catholic churches….
Those three differences, taken together, remove this case from the protective ambit of Marsh
and the history on which it relied….
...Let’s say that a Muslim citizen of Greece goes before the Board to share her views on
policy or request some permit. Maybe she wants the Board to put up a traffic light at a dangerous intersection; or maybe she needs a zoning variance to build an addition on her home. But
just before she gets to say her piece, a minister deputized by the Town asks her to pray “in the
name of God’s only son Jesus Christ.” She must think—it is hardly paranoia, but only the
truth—that Christian worship has become entwined with local governance. And now she faces
a choice—to pray alongside the majority as one of that group or somehow to register her deeply
felt difference. She is a strong person, but that is no easy call—especially given that the room is
small and her every action (or inaction) will be noticed. She does not wish to be rude to her
neighbors, nor does she wish to aggravate the Board members whom she will soon be trying to
persuade. And yet she does not want to acknowledge Christ’s divinity, any more than many of
her neighbors would want to deny that tenet. So assume she declines to participate with the
others in the first act of the meeting—or even, as the majority proposes, that she stands up and
leaves the room altogether, At the least, she becomes a different kind of citizen, one who will not
join in the religious practice that the Town Board has chosen as reflecting its own and the community’s most cherished beliefs. And she thus stands at a remove, based solely on religion, from
her fellow citizens and her elected representatives.
Everything about that situation, I think, infringes the First Amendment. (And of course …
it would do so no less if the Town’s clergy always used the liturgy of some other religion.). That
the Town Board selects, month after month and year after year, prayergivers who will reliably
speak in the voice of Christianity, and so places itself behind a single creed. That in offering those
sectarian prayers, the Board’s chosen clergy members repeatedly call on individuals, prior to
participating in local governance, to join in a form of worship that may be at odds with their
own beliefs. That the clergy thus put some residents to the unenviable choice of either pretending
to pray like the majority or declining to join its communal activity, at the very moment of petitioning their elected leaders. That the practice thus divides the citizenry, creating one class that
shares the Board’s own evident religious beliefs and another (far smaller) class that does not.
And that the practice also alters a dissenting citizen’s relationship with her government, making
her religious difference salient when she seeks only to engage her elected representatives as would
any other citizen.
None of this means that Greece’s town hall must be religion- or prayer-free. “[W]e are a
religious people,” Marsh observed, 463 U.S. at 792, and prayer draws some warrant from tradition in a town hall, as well as in Congress or a state legislature. What the circumstances here
demand is the recognition that we are a pluralistic people too. When citizens of all faiths come
to speak to each other and their elected representatives in a legislative session, the government
must take especial care to ensure that the prayers they hear will seek to include, rather than serve
to divide. No more is required—but that much is crucial—to treat every citizen, of whatever
religion, as an equal participant in her government….
[The] not-so-implicit message of the majority’s opinion—“What’s the big deal, anyway?”—

Town of Greece v. Galloway, 572 U.S. 565 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

Establishment 233
is mistaken. The content of Greece’s prayers is a big deal, to Christians and non-Christians alike.
A person’s response to the doctrine, language, and imagery contained in those invocations reveals a core aspect of identity—who that person is and how she faces the world. And the responses of different individuals, in Greece and across this country, of course vary. Contrary to
the majority’s apparent view, such sectarian prayers are not “part of our expressive idiom” or
“part of our heritage and tradition,” assuming the word “our” refers to all Americans. They
express beliefs that are fundamental to some, foreign to others—and because that is so they
carry the ever-present potential to both exclude and divide. The majority, I think, assesses too
lightly the significance of these religious differences, and so fears too little the “religiously based
divisiveness that the Establishment Clause seeks to avoid.” Van Orden v. Perry, 545 U.S. 677,
704 (2005) (BREYER, J., concurring in judgment). I would treat more seriously the multiplicity
of Americans’ religious commitments, along with the challenge they can pose to the project—
the distinctively American project—of creating one from the many, and governing all as
united….
When the citizens of this country approach their government, they do so only as Americans,
not as members of one faith or another. And that means that even in a partly legislative body,
they should not confront government-sponsored worship that divides them along religious lines.
I believe, for all the reasons I have given, that the Town of Greece betrayed that promise. I
therefore respectfully dissent from the Court’s decision.

Town of Greece v. Galloway, 572 U.S. 565 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

234 Religion in the Law

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 235

Free Exercise
Conflict and Accommodation
PROBABLY ALL RELIGIONS have a participatory component that goes beyond simply
holding sacred beliefs inside the head (or heart). Believers of all stripes also participate
in rituals, observances, events, holidays, etc., sometimes alone, sometimes in groups.
They pray, sometimes aloud. They sing songs or chant mantras. They congregate and
commune. They eat certain foods or avoid certain foods. They wear specific clothing
or do not wear specific clothing. They grow beards or shave. They grow their hair long
or cut it very short. They wear hats or do not wear hats. They drink alcohol or do not
drink alcohol. They spend money on some things or boycott others. They hold silent
vigil or loudly proclaim their views for all to hear.
All of these are examples of religious “exercise.” They are also examples of actions
that could easily fall under the regulatory power of the government. The police power,
which underlies government’s ability to “establish” a favored faith through its morals
legislation or through its allocation of tax dollars, affects the freedom of believers to
act according to their individual religious beliefs as well. Secular law regulates food,
clothing, alcohol and drugs, commerce, noise, gatherings, etc. Because religious exercise can incorporate any or all of those things, the law necessarily regulates religious
exercise. Every person is at the same time both a citizen of an ostensibly secular society
and a person with a religious status (even if that status is “none”). Our personal obligation to follow our religious scruples may conflict with our political obligation to
follow the law. This dynamic can create profound conflict, even when religiously neutral law inadvertently or “incidentally” restrains religious exercise.
In our simultaneously religious and secular society, judges must routinely resolve
these conflicts. This section explores judicial decisions in the realm of free exercise from
several perspectives. Part One traces the twists and turns of the Supreme Court’s constitutional free exercise doctrine up until the 1990s, dealing mostly with “incidental”
infringements by Sunday closing laws, the denial of unemployment benefits, and the
levying of taxes. Part One and a Half jumps into more recent times, when some members of the Court, in what would normally be procedural rulings, subtly began to transform its free exercise doctrine under the shadow of a global pandemic. Part Two turns
our attention to statutory protections for religious exercise and tackles institutional
conflicts in the workplace and in prison. Finally, Part Three turns up the drama, as
government and judges try to manage troublemaking religious proselytizers and provocateurs.

Part One: Constitutional Free Exercise
The First Amendment prohibits Congress from making any law “prohibiting the
free exercise” of religion. It says nothing more, however, and “free exercise,” like “establishment,” is left undefined. Also like establishment, free exercise can plausibly be
interpreted many different ways, complicating judicial enforcement of the clause. For

Electronic copy available at: https://ssrn.com/abstract=3903347

236 Religion in the Law

example, a person can “exercise” their religion in multiple ways. They can exercise
through belief alone by holding a religious thought in their mind. They can also exercise their religion through action, even extreme action: ingesting hallucinatory drugs,
sacrificing an animal, physically blocking other people from entering an abortion clinic,
refusing to go to war.
This distinction between religious belief and action was the first sticking point for
the Supreme Court. Belief, the Court has always said, is untouchable. The government
has no power to prohibit or compel any particular religious sentiments. A believer’s
mind (or soul, perhaps) is off-limits to the state’s otherwise robust police power to
regulate for the good of public health, welfare, and morals. Fair enough, but must the
government also concede its power over religious actions? A person is free to believe
that the only path to salvation is through human sacrifice, perhaps, but must the state
allow them to act on that belief?
In Reynolds v. United States, the first significant free exercise case in Supreme
Court history (excerpted above in First Principles), the Court drew a bold line between
religious belief and action, rejecting the argument that the First Amendment gave polygamists a pass. Unlike many subsequent decisions, Reynolds did not compel any accommodation, apply a heightened level of scrutiny, or, frankly, express much concern
at all for religious autonomy. The Court gave the government extensive leeway to curtail unpopular actions. George Reynolds and his fellow Mormons were free to believe
that taking multiple wives was godly, but the government nevertheless retained its
power to prohibit the action of polygamy. The Court doubled down in Davis v.
Beason, again ruling against religious polygamists.1 “However free the exercise of religion may be, it must be subordinate to the criminal laws of the country,” wrote Justice
Stephen Field for a unanimous Court.
A more nuanced doctrine would emerge over time. The Court for a while after
Reynolds still clung to the belief/action dichotomy but eventually started to add wiggle
room. In its establishment cases, the Court acknowledged that a direct government
attack on a particular religion would be unlawful (despite its repeated affirmations of
the anti-Mormon polygamy bans). It adopted the same stance in free exercise cases.
The Court then turned to indirect infringement by taking cases where believers sought
accommodations from “incidental burdens” to their “conscience” imposed by otherwise neutral laws.

William, Walter, and Lillian Gobitas
- Bettman Archive/CORBIS

At first, the Court held to its Reynolds/Beason position on religious action and
incidental burdens. In 1940, Jehovah’s Witnesses in Pennsylvania objected to mandatory
flag pledges in the public schools. Walter Gobitas sued on behalf of his children William
and Lillian, on the ground that saluting the
flag was the same as worshipping a graven
image, something prohibited by the Bible and
contrary to their faith. Unsympathetic, the

1 133 U.S. 333 (1890).

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 237

justices ruled 8-1 in Minersville School District v. Gobitis2 that “religious scruples”
could not “relieve the individual from obedience to general law.” Writing for the Court,
Justice Felix Frankfurter acknowledged the importance of religious autonomy but concluded that the government’s interest – promoting national unity – was more important
than whatever incidental burdens on individual conscience may result from forcing
children to recite the flag pledge. Justice Harlan Stone, alone in dissent, wrote that
“compulsory expression of belief which violates religious convictions” could not possibly be consistent with the Constitutional protections of religious belief and free
speech, no matter how desirable national unity may be.
The Witnesses soon tried again, this time successfully. After just three years, the
Court eloquently overruled Gobitis in West Virginia Board of Education v. Barnette,
but under the First Amendment’s free speech clause, not the free exercise clause.3 The
government had no power to compel anyone to recite patriotic speech against their
will, Justice Robert Jackson wrote, and to allow such would only lead to despotism.
He repeatedly alluded to the threat posed by hyper-nationalist enemies such as the Nazis in Germany (at the time still at war with the U.S.) and concluded that “compulsory
unification of opinion achieves only the unanimity of the graveyard.”4 Indeed, Jehovah’s Witnesses too were among those persecuted and exterminated by Adolph Hitler’s
regime. Focusing on free speech rights, the Court concluded that mandatory flag
pledges were unconstitutional for all students, regardless of their religious sensibilities.
Justice Frankfurter dissented, reaffirming his position in Gobitis, but adding to it
his own religious perspective. As a Jew, he wrote, he was no stranger to persecution
and was personally sympathetic to the Witnesses’ arguments. However, his sense of
judicial restraint compelled him to defer to the people of West Virginia, who had democratically voted to compel the flag pledge in order to promote national unity, an otherwise legitimate state interest. As a member of the Supreme Court, Frankfurter wrote,
he was powerless to interfere with such an exercise of the state’s political will.
Speech, federalism, and the Nazis aside, the Court still applied the same “obedience
to general law” rule to religious free exercise claims as late as 1961. Since colonial times
and well into the middle of the twentieth century, all American states had laws prohibiting at least some labor and commercial activity on Sundays. The original versions of
these laws explicitly invoked Christian doctrine, extolling the virtues of resting on the
Sabbath or the “the Lord’s Day.” Even though many states subsequently cut biblical
references from later versions, these “Sunday closing laws” (or “blue laws”) nevertheless compelled religious observance by everyone, including minorities with conflicting
doctrines such as Jews and Jehovah’s Witnesses.

2 The Supreme Court misspelled the Gobitas’ name in the case caption.

3 319 U.S. 624 (1943). In another sloppy caption, the Court misspelled the plaintiffs’ last

name, which was Barnett. See also Palko v. Connecticut, 302 U.S. 319 (1937) (misspelling
Palka, the defendant’s actual last name).
4 Barnette’s 6-3 majority so soon after Gobitis was made possible by the retirement of Chief
Justice Charles Evans Hughes and Justice James McReynolds, the appointments of Justices Jackson and Wiley Rutledge, and a change of heart by Justices Hugo Black, William
Douglas, and Frank Murphy. Justices Frankfurter, Owen Roberts, and Stanley Reed, all in
the Gobitis majority, stood firm and dissented to Barnette.

Electronic copy available at: https://ssrn.com/abstract=3903347

238 Religion in the Law

The Court upheld such laws in four decisions issued on the same day in May 1961.
One of the decisions was McGowan v. Maryland (excerpted above in Establishment),
which held that Sunday closing laws had been around so long that they had taken on
a non-religious character and thus were not (at least now) an unlawful establishment
of religion.
Another case decided that day was Braunfeld v. Brown, which turned instead on
free exercise. Abraham Braunfeld, an Orthodox Jew, sold clothing and home goods in
Philadelphia. His religious beliefs compelled him to close his store on Saturday, the
Jewish Sabbath, which put him in an economic pickle. Because of Pennsylvania’s Sunday closing law, his store had to close for the entire weekend, cutting deep into his
sales. Braunfeld argued that this created a free exercise problem – he had to choose
between violating his religious beliefs by working on Saturday or go out of business –
and that the First Amendment required the state to accommodate him.
The Supreme Court, in a plurality opinion written by Chief Justice Earl Warren,
rejected Braunfeld’s argument. The Sunday closing law was neutral because it applied
to everyone and did not criminalize any aspect of Jewish belief. Because it was neutral,
it needed only to be rational to satisfy the First Amendment, and it was rational because
it furthered public health and wellbeing. The only injury was to Braunfeld’s voluntary
economic pursuits; the law merely made “the practice of [his] religious beliefs more
expensive.” He was thus entitled to no accommodation.
Though he agreed that Braunfeld (and its companions such as McGowan) presented no establishment problem, Justice William Brennan dissented on other grounds,
arguing that the Court had applied the wrong analysis to Braunfeld’s free exercise
claim. His claim deserved so-called “strict scrutiny,” Brennan said. Braunfeld’s case
was not a question of mere rationality – an enumerated right to free exercise under the
First Amendment was at issue, not some lesser, more vague liberty interest. Thus, Brennan argued, Pennsylvania needed to produce a compelling reason to “impede” Braunfeld’s individual “freedom to worship.” The Sunday closing laws, which Justice Felix
Frankfurter admitted in concurrence were the direct descendants of English religious
establishment, had no compelling justification to impose religious observance on nonobservers. Thus, Braunfeld was at least entitled to an individual accommodation, if not
the invalidation of the law. No other justices joined this opinion.
Despite a lack of support for his dissent in Braunfeld and the precedential weight
of four new cases rejecting religious freedom claims, Justice Brennan would nevertheless soon get his way on free exercise. Just two years later, in Sherbert v. Verner, another
case dealing with a Saturday Sabbath observer, turnover among the justices and apparent changes of heart gave him enough support to impose strict scrutiny in free exercise
cases, even when the challenged laws were ostensibly neutral.5

5 Out between 1961 and 1963 were Justices Frankfurter and Charles Whittaker, in were

Justices Arthur Goldberg and Byron White. Goldberg joined Brennan’s Sherbert majority,
along with Chief Justice Earl Warren and Justices Hugo Black and Tom Clark, all three of
whom had previously voted the other way in Braunfeld. Braunfeld dissenters William
Douglas and Potter Stewart declined to join Brennan’s opinion but concurred in the judgment, agreeing that Sherbert should win, making the vote in her favor 7-2.

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 239

Adell Sherbert
- Dody Setzer

Adell Sherbert, a Seventh-day Adventist and an observer of Saturday Sabbath like Abraham Braunfeld,
found herself in a slightly different economic predicament than her predecessor. Rather than being prevented
from working, a mandatory schedule change at her
workplace required her to work on her holy day of rest.
She refused and was fired. Afterward, she tried but failed
to find a new job that did not also require Saturday
work. This ongoing refusal to violate her religious beliefs
led South Carolina to reject her unemployment benefits
claim for failing “to accept available suitable work when
offered” “without good cause.” Sherbert sued, arguing
that the state’s refusal to recognize her religious beliefs as
“good cause” was a violation of the First Amendment.

The Court agreed, and Justice Brennan used his now-majority opinion to flesh out
a new method of analyzing religious freedom claims in line with his dissent to Braunfeld. The “first question” was whether the state’s action “imposes any burden on the
free exercise” of a person’s religion. For Sherbert, the answer was yes. The state burdened her religion because it forced her to make a choice: adhere to her religion and
forfeit unemployment benefits, or violate her religion by agreeing to work on Saturdays. Brennan described this as a “substantial infringement” of Sherbert’s rights. The
state was not obligated to provide those benefits, but if it chose to, as it had, it could
not “condition the availability” of them on a claimant’s “willingness to violate a cardinal principle of her religious faith.”
Having identified a substantial burden on free exercise, Justice Brennan shifted to
the next question: whether there was “some compelling state interest” to justify the
burden. It was not enough for the state’s unemployment rules to be rational – they
needed to be more than that. The state argued that the omission of religious conscience
from its “good cause” rule was designed to prevent the filing of “fraudulent claims by
unscrupulous claimants feigning religious objections” that might “dilute the unemployment compensation fund” and clog up the administrative works of the state. The
Court rejected these interests as irrelevant to Sherbert’s case (nobody accused her of
lying about her religion) and as otherwise insufficient to justify burdening anyone’s
religious rights. Even if the state could prove that false claims were draining the state
coffers (it could not), it would still need to show that there was no alternate regulation
that could solve the problem without stepping on religious freedom (it could not).
Brennan’s analysis in Sherbert was a major departure from Braunfeld, where the
Court, just two years before, rejected the claim of a storeowner who faced a very similar economic choice as Adell Sherbert. Recall that in that case, the Court did not require the state to prove a “compelling” interest or show that no day but Sunday could
be the mandatory day of rest. Indeed, Brennan’s own dissent to Braunfeld pointed this
out. However, the Court in Sherbert did not overrule Braunfeld. Instead, Brennan’s
majority opinion distinguished it, and re-framed the Court’s previous holding to fit into
his new strict scrutiny framework. According to Brennan, the burden imposed on the
Jewish store owner in Braunfeld was “less direct” than the burden imposed on Adell

Electronic copy available at: https://ssrn.com/abstract=3903347

240 Religion in the Law

Sherbert, and the Sunday closing law was justified by “a strong state interest in providing one uniform day of rest for all workers.”
As for alternate means, Brennan said that allowing a religious exemption to Sunday closing laws in Braunfeld “appeared to present an administrative problem of such
magnitude” and might “afford the exempted class so great a competitive advantage,”
that an exemption would render the “entire statutory scheme unworkable.” However,
the Braunfeld opinion itself did not frame the problem so dramatically. “Enforcement
problems” were “not dispositive of the issue,” the Court in that case said, and exemptions, if anything, would simply “undermine the State’s goal of providing a day that,
as best as possible, eliminates the atmosphere of commercial noise and activity.” Because the Braunfeld majority did not apply strict scrutiny or demand precise alternate
means, a crudely tailored, non-compelling purpose was enough to satisfy the constitution. Justice Potter Stewart, in his Sherbert concurrence, criticized this disconnect between what Braunfeld actually said and how Brennan’s opinion for the Court in Sherbert described it, and partially for that reason he concurred only in the result.
Justice Brennan’s creative retconning of Braunfeld aside, a majority of the Court in
Sherbert was willing to embrace a strict scrutiny approach to indirect burdens on religious exercise and thus it became First Amendment law. The next significant application of the new standard came in 1972 in a case called Wisconsin v. Yoder.
Wisconsin convicted Jonas Yoder and two
other Amish fathers for pulling their children
out of public schools after the eighth grade, in
violation of the state’s compulsory education
law that required all children to attend until the
age of 16. Members of the Amish community
oppose secondary education because, according to their sincere religious beliefs, it threatens
their traditionalist way of life and their prospects for eternal salvation. They prefer to educate older children at home through labor
and family time. By punishing them for adhering to their religious beliefs, Yoder and the others argued that the law violated their First
Amendment right to free exercise.

Jonas Yoder et al. at the Court, 1972
- John Duricka/Associated Press

The Supreme Court agreed. Writing for a 6-1 majority, Chief Justice Warren Burger
acknowledged that the Wisconsin law was both neutral and justified by a compelling
state interest. “Providing public schools ranks at the very apex of the function of the
state,” Burger conceded. However, “the state’s interest in universal education … is not
totally free from a balancing process” when it burdens the religious interests of individuals. Describing at length the Amish belief system and praising their noble, peaceful,
law-abiding lifestyle, Burger concluded that compulsory education beyond the eighth
grade was in fact a “substantial” interference to Amish religious practice, and the negative impact of the law was “not only severe, but inescapable.”

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 241

In its defense, Wisconsin listed the many virtues of public education, arguing that
it was necessary to prepare young citizens to participate in our democratic and technological society and to prepare them to be self-reliant and self-sufficient, not dependent
on others or the state. The Court agreed that these were compelling interests.
The problem for the state was that the Amish also sought to prepare their children
to participate in society and be self-sufficient, and in a way that was not significantly
at odds with American history and tradition. Burger compared the Amish way of life
to the eighteenth century Jeffersonian ideal of the “sturdy yeoman” citizen and found
them complimentary. Thus if Wisconsin failed any of the prongs of the Sherbert test, it
was in the means. The Amish themselves were providing an “alternate means” that
provided children with constructive education while avoiding any direct conflict with
the state. Therefore, they were entitled to an exemption from the mandatory school
law.
Only Justice William Douglas dissented. He agreed that the Amish parents had a
sincere religious opposition to the Wisconsin law, but he argued that it was the children’s rights truly at issue, and their voices were missing from the case. Did they want
to leave school and spend the rest of their youth on the farm living the Amish way? “It
is the student’s judgment, not his parents’, that is essential if we are to give full meaning
to … the Bill of Rights,” Douglas wrote. In his view, the Court should give the students
“an opportunity to be heard before the State gives the exemption which we honor
today.” No other members of the Court shared his concern.
The early 1980s saw two more significant Supreme Court free exercise cases with
majority opinions by Chief Justice Burger applying the strict scrutiny test from Sherbert
v. Verner. The first was Thomas v. Review Board, in which a Jehovah’s Witness challenged Indiana’s denial of his unemployment benefits.
Eddie Thomas worked for a year at a factory outside of Chicago before realizing
that it was a major military contractor for the government. When he discovered that
he was helping to build tanks and other weapons, he concluded that continuing such
work would be contrary to his religious beliefs. He quit, and sought unemployment
benefits from the state of Indiana. Indiana rejected his claim, finding that he voluntarily
quit his job for “personal reasons,” which were not considered “good cause” to entitle
him to benefits.6 He sued, arguing that such a denial violated his free exercise rights,
similar to the claim made by Adell Sherbert more than a decade before.
The Indiana Supreme Court rejected his argument. The problem, that court concluded, was the establishment clause. If the state gave Thomas unemployment benefits
for quitting for religious personal reasons, but denied benefits to others who quit for
non-religious personal reasons, the state would effectively be promoting his religion.
The U.S. Supreme Court reversed, finding that Indiana lacked sufficient justification for burdening Thomas’ religious beliefs. Writing for the 8-1 majority, Chief Justice
Burger held that a “substantial” burden on religion exists when a state “denies … a
benefit because of conduct mandated by religious belief” and thereby puts “substantial
pressure on an adherent to modify his behavior and violate his beliefs.” Such a substantial burden can only be justified by a compelling interest and a narrowly tailored
6 Thomas v. Review Bd. Of Indiana Employment Sec. Div., 391 N.E.2d 1127 (Ind. 1979).

Electronic copy available at: https://ssrn.com/abstract=3903347

242 Religion in the Law

rule. Indiana claimed its rule was designed to “prevent widespread unemployment”
that would result from allowing people to quit for personal reasons but still get unemployment benefits, and to avoid having to probe the sincerity of every claimant’s faith.
In a brief paragraph, Burger rejected both these claims as unsupported by any evidence.
The Court also summarily dispatched Indiana’s establishment clause argument.
Citing Sherbert, Burger noted that giving religious objectors unemployment benefits
was actually a neutral government act “in the face of religious differences,” and did
not amount to “involvement of religious with secular institutions which it is the object
of the Establishment Clause to forestall.” Ruling otherwise would require Sherbert to
be overruled.
Only one justice was not convinced. William Rehnquist dissented, arguing that the
Court’s holding “constitutionally required” Indiana “to provide direct financial assistance to a person solely on the basis of his religious beliefs.” He saw an obvious conflict
with the establishment clause, and questioned the reasoning of Sherbert, saying it
“reads the Free Exercise Clause more broadly than is warranted.” The better case, he
wrote, was Braunfeld v. Brown, and he framed it as holding that only a direct attack
on religion, not an incidental burden, was necessary for most free exercise claims to
win.
Not every religious claimant won their case during the Sherbert era of free exercise
strict scrutiny, however. In United States v. Lee, an Amish employer objected to withholding Social Security taxes from his employees’ pay. Amish beliefs make sinful both
the payment into and acceptance of benefits from the Social Security system because
they believe caring for their own elderly and disabled is an internal community obligation. The IRS already exempts self-employed religious objectors from paying Social
Security taxes, but Edwin Lee was not exempt from withholding those taxes from the
paychecks of his employees and paying the withholdings to the IRS.
In Lee, unlike in Yoder, Chief Justice Burger and the rest of the Court unanimously
ruled against this new Amish free exercise claim. Though many incidental burdens gave
rise to valid free exercise claims, Burger wrote, “every person cannot be shielded from
all the burdens incident to exercising every aspect of the right to practice religious beliefs.” Not only did the government have a compelling interest in maintaining Social
Security through mandatory participation, but also previous cases had rejected religious objections to other forms of taxation, such as income taxes. With such a high
interest at stake and the government having already granted a self-employment tax
exemption on religious grounds, there was no constitutional requirement to further
accommodate people of Lee’s faith.
Chief Justice Burger made another key point near the end of his opinion in Lee.
Lee’s claim was for more than his own individual free exercise. His objection affected
others. “Granting an exemption from social security taxes to an employer,” the Court
held, “operates to impose the employer’s religious faith on the employees.” Congress
was not obligated to do that, and the First Amendment did not give Lee such a right,
even under the plaintiff-friendly Sherbert standard.
That standard was also of no help to Captain Simcha Goldman, an Orthodox
Jewish member of the Air Force. After several years of wearing a yarmulke while in
uniform and on duty at March Air Force Base in California, Goldman was threatened

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 243

with court-martial for violating an Air Force rule that prohibited the wearing of headgear by any service members other than “armed security police in the performance of
their duties.”7 Goldman sued, arguing that the free exercise clause protected his modest
and non-disruptive religious practice of wearing a small hat while at work.
Despite the Sherbert standard requiring the government to show both a compelling
interest and narrow tailoring, a 5-4 majority led by William Rehnquist (and joined by
Chief Justice Burger) rejected Goldman’s claim in Goldman v. Weinberger. The military
was different, the Court held, and entitled to greater deference. The persistent need to
“foster instinctive obedience, unity, commitment, and espirit de corps,” Rehnquist
wrote, was justification enough for the rule, even if the military could not prove that
Goldman’s yarmulke disrupted any of these things. Justices Brennan, Marshall,
Blackmun, and O’Connor dissented, each arguing that military rules should be subject
to the same scrutiny as any government policy, and that Goldman should win under a
proper application of the Sherbert test. Congress responded to the Court’s decision by
amending the rules to allow service members to wear “neat and conservative religious
apparel” while on duty.8
Lee and Goldman vaguely foretold a coming sea change in the law of religious
freedom. The Sherbert era of free exercise came to an abrupt end just four years later
in Employment Division v. Smith, when the Court distinguished it away in favor of a
new approach, far more deferential to neutral government action. Once again, the
Court encountered adherents to a minority faith who had been denied unemployment
benefits due to their religious practice. This time, however, unlike in Sherbert and
Thomas v. Review Board, the Court found no constitutional violation.
Alfred Smith and Galen Black worked as drug counselors at a rehabilitation clinic in Oregon. Both were fired
for using the hallucinogen peyote as part of their religious practice as members of the Native American
Church. The state denied their claims for unemployment
benefits because illegal drug use was disqualifying workplace “misconduct.” Smith and Black sued, arguing that
under Sherbert, Thomas, and related cases, the state had
infringed their free exercise rights.
Not so fast, wrote Justice Antonin Scalia for the
Court’s majority in Smith. Sherbert and Thomas were
denied unemployment benefits despite acting otherwise
lawfully. Refusing to accept work or quitting your job due to religious conviction was
not illegal. What Smith and Black did, on the other hand, was a crime. Furthermore,
Scalia wrote, “we have never held that an individual’s religious beliefs excuse him from
compliance with an otherwise valid law prohibiting conduct the state is free to regulate.” Sherbert and Thomas were beside the point, in other words. To bolster his argument, Scalia drew the old distinction between belief and action and favorably cited
Alfred Smith
- Photographer Unknown

7 Goldman v. Weinberger, 475 U.S. 503 (1986).

8 Yitzhak Rabi, “Military Changing Rules to Allow Jewish Personnel to Wear Skullcaps,”

Jewish Telegraphic Agency (January 4, 1988), https://www.jta.org/1988/01/04/archive/military-changing-rules-to-allow-jewish-personnel-to-wear-skullcaps.

Electronic copy available at: https://ssrn.com/abstract=3903347

244 Religion in the Law

Minersville School District v. Gobitis, Reynolds v. United States, and Braunfeld v.
Brown.
As for Sherbert, Scalia and the majority waved it away. “We have never invalidated
any governmental action on the basis of the Sherbert test except the denial of unemployment compensation.” In all other cases using that test, he wrote, the government
won, such as in United States v. Lee. As for Yoder v. Wisconsin, Scalia said that was
different, too. Yoder was a “hybrid situation” involving not just free exercise but also
“the right of parents to direct the education of their children.” Alfred Smith and Galen
Black presented no comparable hybrid case – they did not have any right to use drugs
or to keep their jobs.
The Smith majority cautioned that people would become “laws unto themselves”
if their obligation to obey “generally applicable prohibitions of socially harmful conduct” depended on “the law’s coincidence with [their] religious beliefs.” It was unreasonable to expect the government to come up with a compelling interest any time
someone’s religious conscience was troubled by an otherwise neutral law. “Any society
adopting such a system would be courting anarchy,” Scalia warned. He closed by noting that Oregon was free to make an accommodation to Smith and Black through their
state drug or unemployment laws if they chose, but the First Amendment did not compel them to do so.
Justice Sandra Day O’Connor joined the Smith majority in result only. She expressed surprise that the Court had simply abandoned the Sherbert test so easily, especially because (as she detailed in her concurrence) application of the test would reach
the same result. Oregon had a compelling interest to ban drugs like peyote, and the
anti-drug misconduct standard in state unemployment law was sufficiently tailored.
There was no reason to disingenuously distinguish decades of precedent when it compelled the same outcome.
Justices Brennan, Marshall, and Blackmun agreed with O’Connor that the Court
had incorrectly abandoned Sherbert, but they reached a different conclusion – they
believed Oregon’s denial of benefits was insufficiently compelling, and thus Smith and
Black should win. In his dissent, Justice Blackmun pointed out that peyote use is not
actually harmful, especially not when consumed in the chaperoned and ritualistic setting of the Native American Church. Furthermore, Oregon had not bothered to arrest
anyone for peyote use despite people like Smith and Black openly consuming it. Oregon was not, in practice, acting like it had a compelling interest in discouraging their
conduct by denying their unemployment benefits, and therefore they could not meet
the Sherbert standard.
Nonetheless, a new doctrine was now in place. Under the First Amendment, the
government need not prove a compelling purpose behind an otherwise neutral, generally applicable law, even if it imposed burdens on religious exercise. Laws singling out
religious believers or criminalizing their beliefs were still presumptively unconstitutional, but “incidental” infringements could be justified by rational interests alone.
Smith, however legally binding, was politically unpopular. As it had after Goldman
v. Weinberger, Congress eventually sprang into action to “fix” the Court’s ruling. In a
bipartisan effort supported by religious and civil liberties groups alike, Congress nearly

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 245

unanimously passed the Religious Freedom Restoration Act in 1993.9 RFRA, as it is
known, gives religious practitioners a statutory route, outside the Constitution, to sue
the government for free exercise infringements. And it imposes the stricter Sherbert v.
Verner test, requiring the state to prove a compelling interest and least restrictive means
any time it imposes a “substantial burden” on believers, even if just incidentally
through a neutral law. RFRA and its related cases are discussed at greater length below
in Part Two of this section.
Meanwhile, aggrieved religious practitioners still brought successful claims under
the First Amendment, despite Smith’s more deferential approach. Just a few months
before Congress passed RFRA, the Supreme Court ruled in favor of a small Florida
church who sued their town for infringing their free exercise rights.
In 1987, the Church of the Lukumi
Babalu-Aye, a Santeria religious congregation, leased property in a Florida
town called Hialeah, a suburb of Miami. Santeria is an Afro-Cuban, polytheistic faith that mixes the West African Yoruba religion with Roman Catholic imagery. Just a couple of months after the Church leased the property, the
Hialeah City Council began emergency Church of the Lukumi Babalu-Aye, Florida
meetings to decide what to do about - Photographer Unknown
them. Santeria practitioners conduct ritualistic animal sacrifices as part of their religious exercise, and the city moved quickly
to ban the practice. It passed a series of neutrally worded ordinances designed to prohibit only Santeria religious animal sacrifice. The law prohibited “unnecessary” animal
slaughter “in a public or private ritual or ceremony not for the primary purpose of
food consumption.” Even though Santeria practitioners eat the animals they sacrifice,
food is not necessarily the primary reason for the killing, thus the ordinance directly
applied to them while exempting other forms of animal slaughter.
The Church sued, and in 1993, the Supreme Court unanimously ruled that Hialeah
had violated the First Amendment. The city had argued that the ordinance was generally applicable to all residents of the town and therefore, under Smith, it needed only a
rational reason (such as basic public health) and reasonable means to constitutionally
ban ritualistic animal slaughter. The ordinances, the city claimed, were quite reasonable.
Justice Anthony Kennedy, in an opinion joined in most parts by a majority of his
colleagues, distinguished the neutral, generally applicable state drug laws in Smith from
what the city of Hialeah had done. They had attempted to ban a specific religious
practice through ordinances that applied to only one religious congregation. Neutral
wording notwithstanding, the ordinances were not truly neutral. In situations such as
that, Kennedy wrote, Smith’s deferential approach did not apply. Instead, whenever the
government specifically targets a religious faith, it still needs a compelling purpose and
9 42 U.S.C. §2000bb et seq.

Electronic copy available at: https://ssrn.com/abstract=3903347

246 Religion in the Law

the law must be narrow in its scope and effect. Applying strict scrutiny, Kennedy (along
with six of his colleagues) struck down the ordinances. Even assuming ritual animal
sacrifice posed serious health risks, Kennedy wrote, the ordinances were both “overbroad and under inclusive in substantial respects.” The ordinances prohibited more
than was necessary to protect public health while allowing similarly risky animal
slaughter in other situations.
Justice David Souter joined parts of Kennedy’s opinion but wrote a separate concurrence that is better described as a dissent to Employment Division v. Smith. Having
joined the court just a month after Smith was decided, Souter patiently waited three
years for the right opportunity to attack Justice Scalia’s decision in that case, along lines
similar to those previously taken by Justice William Brennan, who Souter had replaced.
Souter agreed that Hialeah had violated the First Amendment but urged the Court to
reconsider and overrule Smith. Justices Harry Blackmun and Sandra Day O’Connor
echoed this sentiment in their own separate concurrence in the judgment only.
***
Employment Division v. Smith has been controversial for more than thirty years.
Criticized by both religious pluralists and conservative Christians, legal scholars,
judges, politicians, and social activists alike joined the chorus of disapproval. And, despite Justice Antonin Scalia’s conservative bona fides, even some of his originalist allies
have taken his reasoning (and his use of precedent) to task.10
Meanwhile, religious freedom claims are no longer primarily the domain of minority religious practitioners. Members of mainstream faiths such as Catholics and Evangelical Christians have recently brought challenges to generally applicable government
action, such as anti-discrimination laws and public health orders, for posing substantial
burdens on their free exercise. They are finding sympathetic ears at the Supreme Court,
Smith notwithstanding, as shown in the next two Parts of this Section.
FURTHER READING
Thomas C. Berg, The Permissible Scope of Limitations on the Freedom of Religion
and Belief in the United States, 19 Emory J. Int’l L. 1277 (2005).
Marci A. Hamilton, Employment Division v. Smith at The Supreme Court: The Justices, The Litigants, and the Doctrinal Discourse, 32 Cardozo L. Rev. 1671 (2011).
James M. Oleske Jr., Free Exercise (Dis)Honesty, 2019 Wis. L. Rev. 689 (2019).

10 See Philip A. Hamburger, A Constitutional Right of Religious Exemption: A Historical
Perspective, 60 Geo. Wash. L. Rev. 915 (1992); and Michael McConnell, Accommodation of
Religion: An Update and a Response to the Critics, 60 Geo. Wash. L. Rev. 685 (1992).

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 247
310 U.S. 586
Supreme Court of the United States

Minersville School District v. Gobitis
June 3, 1940

[In its caption and throughout its majority opinion, the Court misspells the last name
of the plaintiff Walter Gobitas.]

Mr. Justice FRANKFURTER delivered the opinion of the Court.
A grave responsibility confronts this Court whenever in course of litigation it must reconcile
the conflicting claims of liberty and authority. But when the liberty invoked is liberty of conscience, and the authority is authority to safeguard the nation’s fellowship, judicial conscience is
put to its severest test. Of such a nature is the present controversy.
Lillian Gobitis, aged twelve, and her brother William, aged ten, were expelled from the
public schools of Minersville, Pennsylvania, for refusing to salute the national flag as part of a
daily school exercise. The local Board of Education required both teachers and pupils to participate in this ceremony. The ceremony is a familiar one. The right hand is placed on the breast
and the following pledge recited in unison: “I pledge allegiance to my flag, and to the Republic
for which it stands; one nation indivisible, with liberty and justice for all.” While the words are
spoken, teachers and pupils extend their right hands in salute to the flag. The Gobitis family are
affiliated with “Jehovah’s Witnesses”, for whom the Bible as the Word of God is the supreme
authority. The children had been brought up conscientiously to believe that such a gesture of
respect for the flag was forbidden by command of scripture [Exodus 20:3-5].
The Gobitis children were of an age for which Pennsylvania makes school attendance compulsory. … [Walter Gobitas], their father, on behalf of the children and in his own behalf,
brought this suit. He sought to enjoin the authorities from continuing to exact participation in
the flag-salute ceremony as a condition of his children’s attendance at the Minersville school….
We must decide whether the requirement of participation in such a ceremony, exacted from
a child who refuses upon sincere religious grounds, infringes without due process of law the
liberty guaranteed by the Fourteenth Amendment.
Centuries of strife over the erection of particular dogmas as exclusive or all-comprehending
faiths led to the inclusion of a guarantee for religious freedom in the Bill of Rights. The First
Amendment, and the Fourteenth through its absorption of the First, sought to guard against
repetition of those bitter religious struggles by prohibiting the establishment of a state religion
and by securing to every sect the free exercise of its faith. So pervasive is the acceptance of this
precious right that its scope is brought into question, as here, only when the conscience of individuals collides with the felt necessities of society.
Certainly the affirmative pursuit of one’s convictions about the ultimate mystery of the universe and man’s relation to it is placed beyond the reach of law. Government may not interfere
with organized or individual expression of belief or disbelief. Propagation of belief-or even of
disbelief in the supernatural-is protected, whether in church or chapel, mosque or synagogue,
tabernacle or meetinghouse. Likewise the Constitution assures generous immunity to the individual from imposition of penalties for offending, in the course of his own religious activities,

Minersville School District v. Gobitis, 310 U.S. 586 (1940)

Electronic copy available at: https://ssrn.com/abstract=3903347

248 Religion in the Law
the religious views of others, be they a minority or those who are dominant in government.
Cantwell v. Connecticut, 310 U.S. 296, decided this Term, May 20, 1940.
But the manifold character of man’s relations may bring his conception of religious duty
into conflict with the secular interests of his fellow-men. When does the constitutional guarantee
compel exemption from doing what society thinks necessary for the promotion of some great
common end, or from a penalty for conduct which appears dangerous to the general good? To
state the problem is to recall the truth that no single principle can answer all of life’s complexities.
… Our present task then, as so often the case with courts, is to reconcile two rights in order to
prevent either from destroying the other. But, because in safeguarding conscience we are dealing
with interests so subtle and so dear, every possible leeway should be given to the claims of religious faith.
In the judicial enforcement of religious freedom we are concerned with a historic concept.
… The religious liberty which the Constitution protects has never excluded legislation of general
scope not directed against doctrinal loyalties of particular sects. Judicial nullification of legislation cannot be justified by attributing to the framers of the Bill of Rights views for which there
is no historic warrant. Conscientious scruples have not, in the course of the long struggle for
religious toleration, relieved the individual from obedience to a general law not aimed at the
promotion or restriction of religious beliefs. The mere possession of religious convictions which
contradict the relevant concerns of a political society does not relieve the citizen from the discharge of political responsibilities.
The necessity for this adjustment has again and again been recognized. In a number of situations the exertion of political authority has been sustained, while basic considerations of religious freedom have been left inviolate. Reynolds v. United States, 98 U.S. 145; Davis v. Beason,
133 U.S. 333; Selective Draft Law Cases, 245 U.S. 366; Hamilton v. Regents, 293 U.S. 245. In
all these cases the general laws in question, upheld in their application to those who refused
obedience from religious conviction, were manifestations of specific powers of government
deemed by the legislature essential to secure and maintain that orderly, tranquil, and free society
without which religious toleration itself is unattainable.
Nor does the freedom of speech assured by Due Process move in a more absolute circle of
immunity than that enjoyed by religious freedom. Even if it were assumed that freedom of
speech goes beyond the historic concept of full opportunity to utter and to disseminate views,
however heretical or offensive to dominant opinion, and includes freedom from conveying what
may be deemed an implied but rejected affirmation, the question remains whether school children, like the Gobitis children, must be excused from conduct required of all the other children
in the promotion of national cohesion. We are dealing with an interest inferior to none in the
hierarchy of legal values. National unity is the basis of national security. To deny the legislature
the right to select appropriate means for its attainment presents a totally different order of problem from that of the propriety of subordinating the possible ugliness of littered streets to the free
expression of opinion through distribution of handbills….
Situations like the present are phases of the profoundest problem confronting a democracythe problem which Lincoln cast in memorable dilemma: “Must a government of necessity be
too strong for the liberties of its people, or too weak to maintain its own existence?” No mere
textual reading or logical talisman can solve the dilemma. And when the issue demands judicial
determination, it is not the personal notion of judges of what wise adjustment requires which
must prevail….
The ultimate foundation of a free society is the binding tie of cohesive sentiment. Such a
sentiment is fostered by all those agencies of the mind and spirit which may serve to gather up
the traditions of a people, transmit them from generation to generation, and thereby create that
continuity of a treasured common life which constitutes a civilization. “We live by symbols.”

Minersville School District v. Gobitis, 310 U.S. 586 (1940)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 249
The flag is the symbol of our national unity, transcending all internal differences, however large,
within the framework of the Constitution. This Court has had occasion to say that “the flag is
the symbol of the nation’s power,-the emblem of freedom in its truest, best sense. It signifies
government resting on the consent of the governed; liberty regulated by law; the protection of
the weak against the strong; security against the exercise of arbitrary power; and absolute safety
for free institutions against foreign aggression.” Halter v. Nebraska, 205 U.S. 34, 43. And see
United States v. Gettysburg Elec. R. Co., 160 U.S. 668….
The precise issue for us to decide is whether the legislatures of the various states and the
authorities in a thousand counties and school districts of this country are barred from determining the appropriateness of various means to evoke that unifying sentiment without which there
can ultimately be no liberties, civil or religious. …
The wisdom of training children in patriotic impulses by those compulsions which necessarily pervade so much of the educational process is not for our independent judgment. Even
were we convinced of the folly of such a measure, such belief would be no proof of its unconstitutionality. For ourselves, we might be tempted to say that the deepest patriotism is best engendered by giving unfettered scope to the most crochety beliefs. Perhaps it is best, even from the
standpoint of those interests which ordinances like the one under review seek to promote, to
give to the least popular sect leave from conformities like those here in issue. But the courtroom
is not the arena for debating issues of educational policy. It is not our province to choose among
competing considerations in the subtle process of securing effective loyalty to the traditional
ideals of democracy, while respecting at the same time individual idiosyncracies among a people
so diversified in racial origins and religious allegiances. So to hold would in effect make us the
school board for the country. That authority has not been given to this Court, nor should we
assume it.
…[W]e have held that, even though public education is one of our most cherished democratic institutions, the Bill of Rights bars a state from compelling all children to attend the public
schools. Pierce v. Society of the Sisters of the Holy Names of Jesus and Mary, 268 U.S. 510. But
it is a very different thing for this Court to exercise censorship over the conviction of legislatures
that a particular program or exercise will best promote in the minds of children who attend the
common schools an attachment to the institutions of their country.
What the school authorities are really asserting is the right to awaken in the child’s mind
considerations as to the significance of the flag contrary to those implanted by the parent. In
such an attempt the state is normally at a disadvantage in competing with the parent’s authority,
so long-and this is the vital aspect of religious toleration-as parents are unmolested in their right
to counteract by their own persuasiveness the wisdom and rightness of those loyalties which the
state’s educational system is seeking to promote. … That the flag salute is an allowable portion
of a school program for those who do not invoke conscientious scruples is surely not debatable.
But for us to insist that, though the ceremony may be required, exceptional immunity must be
given to dissidents, is to maintain that there is no basis for a legislative judgment that such an
exemption might introduce elements of difficulty into the school discipline, might cast doubts in
the minds of the other children which would themselves weaken the effect of the exercise.
The preciousness of the family relation, the authority and independence which give dignity
to parenthood, indeed the enjoyment of all freedom, presuppose the kind of ordered society
which is summarized by our flag. A society which is dedicated to the preservation of these ultimate values of civilization may in self-protection utilize the educational process for inculcating
those almost unconscious feelings which bind men together in a comprehending loyalty, whatever may be their lesser differences and difficulties. That is to say, the process may be utilized so
long as men’s right to believe as they please, to win others to their way of belief, and their right
to assemble in their chosen places of worship for the devotional ceremonies of their faith, are all
fully respected.
Minersville School District v. Gobitis, 310 U.S. 586 (1940)

Electronic copy available at: https://ssrn.com/abstract=3903347

250 Religion in the Law
Judicial review, itself a limitation on popular government, is a fundamental part of our constitutional scheme. But to the legislature no less than to courts is committed the guardianship of
deeply-cherished liberties. … To fight out the wise use of legislative authority in the forum of
public opinion and before legislative assemblies rather than to transfer such a contest to the
judicial arena, serves to vindicate the self-confidence of a free people.
Reversed.
Mr. Justice McREYNOLDS concurs in the result.
Mr. Justice STONE, dissenting.
Two youths, now fifteen and sixteen years of age, are by the judgment of this Court held
liable to expulsion from the public schools and to denial of all publicly supported educational
privileges because of their refusal to yield to the compulsion of a law which commands their
participation in a school ceremony contrary to their religious convictions. They and their father
are citizens and have not exhibited by any action or statement of opinion, any disloyalty to the
Government of the United States. They are ready and willing to obey all its laws which do not
conflict with what they sincerely believe to be the higher commandments of God. It is not
doubted that these convictions are religious, that they are genuine, or that the refusal to yield to
the compulsion of the law is in good faith and with all sincerity. It would be a denial of their
faith as well as the teachings of most religions to say that children of their age could not have
religious convictions.
The law which is thus sustained is unique in the history of Anglo-American legislation. It
does more than suppress freedom of speech and more than prohibit the free exercise of religion,
which concededly are forbidden by the First Amendment and are violations of the liberty guaranteed by the Fourteenth. For by this law the state seeks to coerce these children to express a
sentiment which, as they interpret it, they do not entertain, and which violates their deepest
religious convictions.…
Since the state, in competition with parents, may through teaching in the public schools
indoctrinate the minds of the young, it is said that in aid of its undertaking to inspire loyalty and
devotion to constituted authority and the flag which symbolizes it, it may coerce the pupil to
make affirmation contrary to his belief and in violation of his religious faith. And it is said that
since the Minersville School Board and others are of the opinion that the country will be better
served by conformity than by the observance of religious liberty which the Constitution prescribes, the courts are not free to pass judgment on the Board’s choice.
Concededly the constitutional guaranties of personal liberty are not always absolutes. Government has a right to survive and powers conferred upon it are not necessarily set at naught by
the express prohibitions of the Bill of Rights. … It may suppress religious practices dangerous
to morals, and presumably those also which are inimical to public safety, health and good order.
Davis v. Beason, 133 U.S. 333. But it is a long step, and one which I am unable to take, to the
position that government may, as a supposed educational measure and as a means of disciplining
the young, compel public affirmations which violate their religious conscience.
…The state concededly has power to require and control the education of its citizens, but it
cannot by a general law compelling attendance at public schools preclude attendance at a private
school adequate in its instruction, where the parent seeks to secure for the child the benefits of
religious instruction not provided by the public school. Pierce v. Society of the Sisters of the Holy
Names of Jesus and Mary, 268 U.S. 510. And only recently we have held that the state’s authority to control its public streets by generally applicable regulations is not an absolute to which

Minersville School District v. Gobitis, 310 U.S. 586 (1940)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 251
free speech must yield, and cannot be made the medium of its suppression. Hague v. Committee
for Industrial Organization, 307 U.S. 496, 514….
[W]here there are competing demands of the interests of government and of liberty under
the Constitution, and where the performance of governmental functions is brought into conflict
with specific constitutional restrictions, there must, when that is possible, be reasonable accommodation between them so as to preserve the essentials of both and that it is the function of
courts to determine whether such accommodation is reasonably possible….
[E]ven if we believe that such compulsions will contribute to national unity, there are other
ways to teach loyalty and patriotism which are the sources of national unity, than by compelling
the pupil to affirm that which he does not believe and by commanding a form of affirmance
which violates his religious convictions. Without recourse to such compulsion the state is free to
compel attendance at school and require teaching by instruction and study of all in our history
and in the structure and organization of our government, including the guaranties of civil liberty
which tend to inspire patriotism and love of country. I cannot say that government here is deprived of any interest or function which it is entitled to maintain at the expense of the protection
of civil liberties by requiring it to resort to the alternatives which do not coerce an affirmation
of belief.
The guaranties of civil liberty are but guaranties of freedom of the human mind and spirit
and of reasonable freedom and opportunity to express them. They presuppose the right of the
individual to hold such opinions as he will and to give them reasonably free expression, and his
freedom, and that of the state as well, to teach and persuade others by the communication of
ideas. The very essence of the liberty which they guaranty is the freedom of the individual from
compulsion as to what he shall think and what he shall say, at least where the compulsion is to
bear false witness to his religion. If these guaranties are to have any meaning they must, I think,
be deemed to withhold from the state any authority to compel belief or the expression of it
where that expression violates religious convictions, whatever may be the legislative view of the
desirability of such compulsion.
History teaches us that there have been but few infringements of personal liberty by the
state which have not been justified, as they are here, in the name of righteousness and the public
good, and few which have not been directed, as they are now, at politically helpless minorities.
The framers were not unaware that under the system which they created most governmental
curtailments of personal liberty would have the support of a legislative judgment that the public
interest would be better served by its curtailment than by its constitutional protection. I cannot
conceive that in prescribing, as limitations upon the powers of government, the freedom of the
mind and spirit secured by the explicit guaranties of freedom of speech and religion, they intended or rightly could have left any latitude for a legislative judgment that the compulsory
expression of belief which violates religious convictions would better serve the public interest
than their protection.
The Constitution may well elicit expressions of loyalty to it and to the government which it
created, but it does not command such expressions or otherwise give any indication that compulsory expressions of loyalty play any such part in our scheme of government as to override
the constitutional protection of freedom of speech and religion….
But even if … there is some scope for the determination by legislatures whether the citizen
shall be compelled to give public expression of such sentiments contrary to his religion, I am not
persuaded that we should refrain from passing upon the legislative judgment “as long as the
remedial channels of the democratic process remain open and unobstructed.” This seems to me
no more than the surrender of the constitutional protection of the liberty of small minorities to
the popular will.

Minersville School District v. Gobitis, 310 U.S. 586 (1940)

Electronic copy available at: https://ssrn.com/abstract=3903347

252 Religion in the Law
We have previously pointed to the importance of a searching judicial inquiry into the legislative judgment in situations where prejudice against discrete and insular minorities may tend to
curtail the operation of those political processes ordinarily to be relied on to protect minorities.
See United States v. Carolene Products Co., 304 U.S. 144, 152, note 4. And until now we have
not hesitated similarly to scrutinize legislation restricting the civil liberty of racial and religious
minorities although no political process was affected. Meyer v. Nebraska, 262 U.S. 390…
Here we have such a small minority entertaining in good faith a religious belief, which is
such a departure from the usual course of human conduct, that most persons are disposed to
regard it with little toleration or concern. In such circumstances careful scrutiny of legislative
efforts to secure conformity of belief and opinion by a compulsory affirmation of the desired
belief, is especially needful if civil rights are to receive any protection. Tested by this standard, I
am not prepared to say that the right of this small and helpless minority, including children
having a strong religious conviction, whether they understand its nature or not, to refrain from
an expression obnoxious to their religion, is to be overborne by the interest of the state in maintaining discipline in the schools.
The Constitution expresses more than the conviction of the people that democratic processes must be preserved at all costs. It is also an expression of faith and a command that freedom of mind and spirit must be preserved, which government must obey, if it is to adhere to
that justice and moderation without which no free government can exist. For this reason it
would seem that legislation which operates to repress the religious freedom of small minorities,
which is admittedly within the scope of the protection of the Bill of Rights, must at least be
subject to the same judicial scrutiny as legislation which we have recently held to infringe the
constitutional liberty of religious and racial minorities….

Minersville School District v. Gobitis, 310 U.S. 586 (1940)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 253

366 U.S. 599
Supreme Court of the United States

Braunfeld v. Brown
May 29, 1961
Mr. Chief Justice WARREN announced the judgment of the Court and an opinion in which Mr.
Justice BLACK, Mr. Justice CLARK, and Mr. Justice WHITTAKER concur.
This case concerns the constitutional validity of the application to appellants of the Pennsylvania criminal statute, enacted in 1959, which proscribes the Sunday retail sale of certain
enumerated commodities. Among the questions presented are whether the statute is a law respecting an establishment of religion and whether the statute violates equal protection. Since
both of these questions, in reference to this very statute, have already been answered in the negative, Two Guys from Harrison-Allentown, Inc., v. McGinley, 366 U.S. 582 [applying the same
rule in McGowan v. Maryland], and since appellants present nothing new regarding them, they
need not be considered here. Thus the only question for consideration is whether the statute
interferes with the free exercise of appellants’ religion.
Appellants are merchants in Philadelphia who engage in the retail sale of clothing and home
furnishings within the proscription of the statute in issue. Each of the appellants is a member of
the Orthodox Jewish faith, which requires the closing of their places of business and a total
abstention from all manner of work from nightfall each Friday until nightfall each Saturday.
They instituted a suit in the court below seeking a permanent injunction against the enforcement
of the 1959 statute. Their complaint, as amended, alleged that appellants had previously kept
their places of business open on Sunday; that each of appellants had done a substantial amount
of business on Sunday, compensating somewhat for their closing on Saturday; that Sunday closing will result in impairing the ability of all appellants to earn a livelihood and will render appellant Braunfeld unable to continue in his business, thereby losing his capital investment; that
the statute is unconstitutional for the reasons stated above.
A three-judge court dismissed the complaint… Appellants contend that the enforcement
against them of the Pennsylvania statute will prohibit the free exercise of their religion because,
due to the statute’s compulsion to close on Sunday, appellants will suffer substantial economic
loss, to the benefit of their non-Sabbatarian competitors, if appellants also continue their Sabbath observance by closing their businesses on Saturday; that this result will either compel appellants to give up their Sabbath observance, a basic tenet of the Orthodox Jewish faith, or will
put appellants at a serious economic disadvantage if they continue to adhere to their Sabbath.
Appellants also assert that the statute will operate so as to hinder the Orthodox Jewish faith in
gaining new adherents. And the corollary to these arguments is that if the free exercise of appellants’ religion is impeded, that religion is being subjected to discriminatory treatment by the
State.
In McGowan v. Maryland, 366 U.S. at 437—440, we noted … the evolution of Sunday
Closing Laws from wholly religious sanctions to legislation concerned with the establishment of
a day of community tranquility, respite and recreation, a day when the atmosphere is one of
calm and relaxation rather than one of commercialism, as it is during the other six days of the
week. We reviewed the still growing state preoccupation with improving the health, safety, morals and general well-being of our citizens.
Concededly, appellants and all other persons who wish to work on Sunday will be burdened

Braunfeld v. Brown, 366 U.S. 599 (1961)

Electronic copy available at: https://ssrn.com/abstract=3903347

254 Religion in the Law
economically by the State’s day of rest mandate; and appellants point out that their religion
requires them to refrain from work on Saturday as well. Our inquiry then is whether, in these
circumstances, the First and Fourteenth Amendments forbid application of the Sunday Closing
Law to appellants.
Certain aspects of religious exercise cannot, in any way, be restricted or burdened by either
federal or state legislation. Compulsion by law of the acceptance of any creed or the practice of
any form of worship is strictly forbidden. The freedom to hold religious beliefs and opinions is
absolute. Cantwell v. State of Connecticut, 310 U.S. 296; Reynolds v. United States, 98 U.S. 145,
166. Thus, in West Virginia State Board of Education v. Barnette, 319 U.S. 624, this Court held
that state action compelling school children to salute the flag, on pain of expulsion from public
school, was contrary to the First and Fourteenth Amendments when applied to those students
whose religious beliefs forbade saluting a flag. But this is not the case at bar; the statute before
us does not make criminal the holding of any religious belief or opinion, nor does it force anyone
to embrace any religious belief or to say or believe anything in conflict with his religious tenets.
However, the freedom to act, even when the action is in accord with one’s religious convictions, is not totally free from legislative restrictions. Cantwell v. State of Connecticut, 310 U.S.
at 303—304, 306. As pointed out in Reynolds v. United States, 98 U.S. at 164, legislative power
over mere opinion is forbidden but it may reach people’s actions when they are found to be in
violation of important social duties or subversive of good order, even when the actions are demanded by one’s religion….
And, in the Barnette case, the Court was careful to point out that “The freedom asserted
by these appellees does not bring them into collision with rights asserted by any other individual.
It is such conflicts which most frequently require intervention of the State to determine where
the rights of one end and those of another begin….”’ 319 U.S. at 630, 633.
Thus, in Reynolds v. United States, this Court upheld the polygamy conviction of a member
of the Mormon faith despite the fact that an accepted doctrine of his church then imposed upon
its male members the duty to practice polygamy. And, in Prince v. Commonwealth of Massachusetts, 321 U.S. 158, this Court upheld a statute making it a crime for a girl under eighteen
years of age to sell any newspapers, periodicals or merchandise in public places despite the fact
that a child of the Jehovah’s Witnesses faith believed that it was her religious duty to perform
this work.
It is to be noted that, in the two cases just mentioned, the religious practices themselves
conflicted with the public interest. In such cases, to make accommodation between the religious
action and an exercise of state authority is a particularly delicate task, because resolution in
favor of the State results in the choice to the individual of either abandoning his religious principle or facing criminal prosecution.
But, again, this is not the case before us because the statute at bar does not make unlawful
any religious practices of appellants; the Sunday law simply regulates a secular activity and, as
applied to appellants, operates so as to make the practice of their religious beliefs more expensive. Furthermore, the law’s effect does not inconvenience all members of the Orthodox Jewish
faith but only those who believe it necessary to work on Sunday. And even these are not faced
with as serious a choice as forsaking their religious practices or subjecting themselves to criminal
prosecution. Fully recognizing that the alternatives open to appellants and others similarly situated—retaining their present occupations and incurring economic disadvantage or engaging in
some other commercial activity which does not call for either Saturday or Sunday labor—may
well result in some financial sacrifice in order to observe their religious beliefs, still the option is
wholly different than when the legislation attempts to make a religious practice itself unlawful.
To strike down, without the most critical scrutiny, legislation which imposes only an indirect
burden on the exercise of religion, i.e., legislation which does not make unlawful the religious

Braunfeld v. Brown, 366 U.S. 599 (1961)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 255
practice itself, would radically restrict the operating latitude of the legislature. Statutes which tax
income and limit the amount which may be deducted for religious contributions impose an indirect economic burden on the observance of the religion of the citizen whose religion requires
him to donate a greater amount to his church; statutes which require the courts to be closed on
Saturday and Sunday impose a similar indirect burden on the observance of the religion of the
trial lawyer whose religion requires him to rest on a weekday. The list of legislation of this nature
is nearly limitless.
Needless to say, when entering the area of religious freedom, we must be fully cognizant of
the particular protection that the Constitution has accorded it. Abhorrence of religious persecution and intolerance is a basic part of our heritage. But we are a cosmopolitan nation made up
of people of almost every conceivable religious preference. These denominations number almost
three hundred. Consequently, it cannot be expected, much less required, that legislators enact
no law regulating conduct that may in some way result in an economic disadvantage to some
religious sects and not to others because of the special practices of the various religions. We do
not believe that such an effect is an absolute test for determining whether the legislation violates
the freedom of religion protected by the First Amendment.
Of course, to hold unassailable all legislation regulating conduct which imposes solely an
indirect burden on the observance of religion would be a gross oversimplification. If the purpose
or effect of a law is to impede the observance of one or all religions or is to discriminate invidiously between religions, that law is constitutionally invalid even though the burden may be characterized as being only indirect. But if the State regulates conduct by enacting a general law
within its power, the purpose and effect of which is to advance the State’s secular goals, the
statute is valid despite its indirect burden on religious observance unless the State may accomplish its purpose by means which do not impose such a burden. See Cantwell v. State of Connecticut, 310 U.S. 304—305.
As we pointed out in McGowan v. Maryland, 366 U.S. at 444—445, we cannot find a State
without power to provide a weekly respite from all labor and, at the same time, to set one day
of the week apart from the others as a day of rest, repose, recreation and tranquillity…. This is
particularly true in this day and age of increasing state concern with public welfare legislation….
[A]ppellants advance [a] means at the State’s disposal which they would find unobjectionable. They contend that the State should cut an exception from the Sunday labor proscription for
those people who, because of religious conviction, observe a day of rest other than Sunday. By
such regulation, appellants contend, the economic disadvantages imposed by the present system
would be removed and the State’s interest in having all people rest one day would be satisfied.
A number of States provide such an exemption, and this may well be the wiser solution to
the problem. But our concern is not with the wisdom of legislation but with its constitutional
limitation. Thus, reason and experience teach that to permit the exemption might well undermine the State’s goal of providing a day that, as best possible, eliminates the atmosphere of
commercial noise and activity. Although not dispositive of the issue, enforcement problems
would be more difficult since there would be two or more days to police rather than one and it
would be more difficult to observe whether violations were occurring.
Additional problems might also be presented by a regulation of this sort. To allow only
people who rest on a day other than Sunday to keep their businesses open on that day might
well provide these people with an economic advantage over their competitors who must remain
closed on that day; this might cause the Sunday-observers to complain that their religions are
being discriminated against. With this competitive advantage existing, there could well be the
temptation for some, in order to keep their businesses open on Sunday, to assert that they have
religious convictions which compel them to close their businesses on what had formerly been
their least profitable day. This might make necessary a state-conducted inquiry into the sincerity

Braunfeld v. Brown, 366 U.S. 599 (1961)

Electronic copy available at: https://ssrn.com/abstract=3903347

256 Religion in the Law
of the individual’s religious beliefs, a practice which a State might believe would itself run afoul
of the spirit of constitutionally protected religious guarantees. Finally, in order to keep the disruption of the day at a minimum, exempted employers would probably have to hire employees
who themselves qualified for the exemption because of their own religious beliefs, a practice
which a State might feel to be opposed to its general policy prohibiting religious discrimination
in hiring. For all of these reasons, we cannot say that the Pennsylvania statute before us is invalid,
either on its face or as applied.
Accordingly, the decision is Affirmed.
Mr. Justice FRANKFURTER, joined by Mr. Justice HARLAN, concurring in the judgment.
[This separate opinion by Justice Frankfurter addresses four religious rights cases decided on the same day. This portion of the opinion focuses on the free exercise issue
in Braunfeld. The portion of the opinion regarding the establishment clause is excerpted with McGowan v. Maryland, above in Section 3.]
Appellees … argue that even if legitmate state interests justify the enforcement against persons generally of a single common day of rest, the choice of Sunday as that day violates the
rights of religious freedom of the Sabbatarian minority. … Sabbatarians feel that the power of
the State is employed to coerce their observance of Sunday as a holy day; that the State accords
a recognition to Sunday Christian doctrine which is withheld from Sabbatarian creeds. All of
these prejudices could be avoided, it is argued, without impairing the effectiveness of commonday-of-rest regulation … by providing for a Sunday work ban from which Sabbatarians are
excepted, on condition of their abstaining from labor on Saturday. Failure to adopt these alternatives in lieu of Sunday statutes applicable to Sabbatarians is said to constitute an unconstitutional choice of means. Finally, it is urged that if, as means, these statutes are necessary to the
goals which they seek to attain, nevertheless the goals themselves are not of sufficient value to
society to justify the disadvantage which their attainment imposes upon the religious exercise of
Sabbatarians….
In urging that an exception in favor of those who observe some other day as sacred would
not defeat the ends of Sunday legislation, and therefore that failure to provide such an exception
is an unnecessary—hence an unconstitutional—burden on Sabbatarians, the … Braunfeld appellants point to such exceptions in twenty-one of the thirty-four jurisdictions which have statutes banning labor or employment or the selling of goods on Sunday. Actually, in less than half
of these twenty-one States does the exemption extend to sales activity as well as to labor. There
are tenable reasons why a legislature might choose not to make such an exception. To whatever
extent persons who come within the exception are present in a community, their activity would
disturb the atmosphere of general repose and reintroduce into Sunday the business tempos of
the week. Administration would be more difficult, with violations less evident and, in effect, two
or more days to police instead of one.
If it is assumed that the retail demand for consumer items is approximately equivalent on
Saturday and on Sunday, the Sabbatarian, in proportion as he is less numerous, and hence the
competition less severe, might incur through the exception a competitive advantage over the
non-Sabbatarian, who would then be in a position, presumably, to complain of discrimination
against his religion. Employers who wished to avail themselves of the exception would have to
employ only their co-religionists, and there might be introduced into private employment practices an element of religious differentiation which a legislature could regard as undesirable.
Finally, a relevant consideration which might cause a State’s lawmakers to reject exception
for observers of another day than Sunday is that administration of such a provision may require
judicial inquiry into religious belief. … All of the state exempting statutes seem to reflect this
consideration. Ten of them require that a person claiming exception “conscientiously” believe

Braunfeld v. Brown, 366 U.S. 599 (1961)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 257
in the sanctity of another day or “conscientiously” observe another day as the Sabbath. Five
demand that he keep another day as “holy time.” Three allow the exemption only to members
of a “religious” society observing another day, and a fourth provides for proof of membership
in such a society by the certificate of a preacher or of any three adherents. In Illinois the claimant
must observe some day as a “Sabbath,” and in New Jersey he must prove that he devotes that
day to religious exercises. Connecticut, one of the jurisdictions demanding conscientious belief,
requires in addition that he who seeks the benefit of the exception file a notice of such belief
with the prosecuting attorney….
Surely, in light of the delicate enforcement problems to which these provisions bear witness,
the legislative choice of a blanket Sunday ban applicable to observers of all faiths cannot be held
unreasonable. A legislature might in reason find that the alternative of exempting Sabbatarians
would impede the effective operation of the Sunday statutes, produce harmful collateral effects,
and entail, itself, a not inconsiderable intrusion into matters of religious faith. However preferable, personally, one might deem such an exception, I cannot find that the Constitution compels
it.
It cannot, therefore, be said that Massachusetts and Pennsylvania have imposed gratuitous
restrictions upon the Sunday activities of persons observing the Orthodox Jewish Sabbath in
achieving the legitimate secular ends at which their Sunday statutes may aim. The remaining
question is whether the importance to the public of those ends is sufficient to outweigh the restraint upon the religious exercise of Orthodox Jewish practicants which the restriction entails.…
The nature of the legislative purpose is the preservation of a traditional institution which
assures to the community a time during which the mind and body are released from the demands
and distractions of an increasingly machanized and competition-driven society. The right to this
release has been claimed by workers and by small enterprisers, especially by retail merchandisers, over centuries, and finds contemporary expression in legislation in three-quarters of the
States. The nature of the injury which must be balanced against it is the economic disadvantage
to the enterpriser, and the inconvenience to the consumer, which Sunday regulations impose
upon those who choose to adhere to the Sabbatarian tenets of their faith.
These statutes do not make criminal, do not place under the onus of civil or criminal disability, any act which is itself prescribed by the duties of the Jewish or other religions. They do
create an undeniable financial burden upon the observers of one of the fundamental tenets of
certain religious creeds, a burden which does not fall equally upon other forms of observance.
This was true of the tax which this Court held an unconstitutional infringement of the free exercise of religion in Follett v. Town of McCormick, 321 U.S. 573. But unlike the tax in Follett,
the burden which the Sunday statutes impose is an incident of the only feasible means to achievement of their particular goal. … In view of the importance of the community interests which
must be weighed in the balance, is the disadvantage wrought by the nonexempting Sunday statutes an impermissible imposition upon the Sabbatarian’s religious freedom? Every court which
has considered the question during a century and a half has concluded that it is not. This Court
so concluded in Friedman v. People of State of New York, 341 U.S. 907. On the basis of the
criteria for determining constitutionality, as opposed to what one might desire as a matter of
legislative policy, a contrary conclusion cannot be reached….
Mr. Justice DOUGLAS, dissenting.
[Justice Douglas’ dissent is included with the excerpt to McGowan v. Maryland,
above in Section 3.]

Braunfeld v. Brown, 366 U.S. 599 (1961)

Electronic copy available at: https://ssrn.com/abstract=3903347

258 Religion in the Law
Mr. Justice BRENNAN, concurring and dissenting.
I agree with THE CHIEF JUSTICE that there is no merit in appellants’ establishment and
equal-protection claims. I dissent, however, as to the claim that Pennsylvania has prohibited the
free exercise of appellants’ religion.
…I would approach this case differently, from the point of view of the individuals whose
liberty is—concededly—curtailed by these enactments. For the values of the First Amendment,
as embodied in the Fourteenth, look primarily towards the preservation of personal liberty, rather than towards the fulfillment of collective goals.
The appellants are small retail merchants, faithful practitioners of the Orthodox Jewish
faith. They allege—and the allegation must be taken as true, since the case comes to us on a
motion to dismiss the complaint—that “…one who does not observe the Sabbath (by refraining
from labor) cannot be an Orthodox Jew.” In appellants’ business area Friday night and Saturday
are busy times; yet appellants, true to their faith, close during the Jewish Sabbath, and make up
some, but not all, of the business thus lost by opening on Sunday… Consequences even more
drastic are alleged: “Plaintiff, Abraham Braunfeld, will be unable to continue in his business if
he may not stay open on Sunday and he will thereby lose his capital investment.” In other words,
the issue in this case—and we do not understand either appellees or the Court to contend otherwise—is whether a State may put an individual to a choice between his business and his religion. The Court today holds that it may. But I dissent, believing that such a law prohibits the
free exercise of religion.
The first question to be resolved, however, is somewhat broader than the facts of this case.
That question concerns the appropriate standard of constitutional adjudication in cases in which
a statute is assertedly in conflict with the First Amendment, whether that limitation applies of
its own force, or as absorbed through the less definite words of the Fourteenth Amendment. The
Court in such cases is not confined to the narrow inquiry whether the challenged law is rationally
related to some legitimate legislative end. Nor is the case decided by a finding that the State’s
interest is substantial and important, as well as rationally justifiable. This canon of adjudication
was clearly stated by Mr. Justice Jackson, speaking for the Court in West Virginia State Board
of Education v. Barnette, 1943, 319 U.S. 624, 639:
The test of legislation which collides with the Fourteenth Amendment, because it also collides with the principles of the First, is much more definite than
the test when only the Fourteenth is involved. … [F]reedoms of speech and of
press, of assembly, and of worship may not be infringed on such slender
grounds. They are susceptible of restriction only to prevent grave and immediate danger to interests which the state may lawfully protect.
This exacting standard has been consistently applied by this Court as the test of legislation
under all clauses of the First Amendment, not only those specifically dealing with freedom of
speech and of the press. For religious freedom—the freedom to believe and to practice strange
and, it may be, foreign creeds—has classically been one of the highest values of our society…
The honored place of religious freedom in our constitutional hierarchy, suggested long ago by
the argument of counsel in Permoli v. Municipality No. 1 of City of New Orleans, 1845, 3 How.
589, 600, and foreshadowed by a prescient footnote in United States v. Carolene Products Co.,
1938, 304 U.S. 144, 152 note 4, must now be taken to be settled. Or at least so it appeared until
today. For in this case the Court seems to say, without so much as a deferential nod towards
that high place which we have accorded religious freedom in the past, that any substantial state
interest will justify encroachments on religious practice, at least if those encroachments are
cloaked in the guise of some nonreligious public purpose.
Admittedly, these laws do not compel overt affirmation of a repugnant belief, as in Barnette,
nor do they prohibit outright any of appellants’ religious practices, as did the federal law upheld

Braunfeld v. Brown, 366 U.S. 599 (1961)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 259
in Reynolds v. United States, 1878, 98 U.S. 145, cited by the Court. That is, the laws do not say
that appellants must work on Saturday. But their effect is that appellants may not simultaneously
practice their religion and their trade, without being hampered by a substantial competitive disadvantage. Their effect is that no one may at one and the same time be an Orthodox Jew and
compete effectively with his Sunday-observing fellow tradesmen. This clog upon the exercise of
religion, this state-imposed burden on Orthodox Judaism, has exactly the same economic effect
as a tax levied upon the sale of religious literature. And yet, such a tax, when applied in the form
of an excise or license fee, was held invalid in Follett v. Town of McCormick. All this the Court,
as I read its opinion, concedes.
What, then, is the compelling state interest which impels the Commonwealth of Pennsylvania to impede appellants’ freedom of worship? What overbalancing need is so weighty in the
constitutional scale that it justifies this substantial, though indirect, limitation of appellants’ freedom? It is not the desire to stamp out a practice deeply abhorred by society, such as polygamy,
as in Reynolds, for the custom of resting one day a week is universally honored, as the Court
has amply shown. Nor is it the State’s traditional protection of children, as in Prince v. Commonwealth of Massachusetts, 1944, 321 U.S. 158, for appellants are reasoning and fully autonomous adults. It is not even the interest in seeing that everyone rests one day a week, for appellants’ religion requires that they take such a rest. It is the mere convenience of having everyone
rest on the same day. It is to defend this interest that the Court holds that a State need not follow
the alternative route of granting an exemption for those who in good faith observe a day of rest
other than Sunday.
It is true, I suppose, that the granting of such an exemption would make Sundays a little
noisier, and the task of police and prosecutor a little more difficult. It is also true that a majority—21—of the 34 States which have general Sunday regulations have exemptions of this kind.
We are not told that those States are significantly noisier, or that their police are significantly
more burdened, than Pennsylvania’s. … The Court conjures up several difficulties with such a
system which seem to me more fanciful than real. Non-Sunday observers might get an unfair
advantage, it is said. … However widespread the complaint, it is legally baseless, and the State’s
reliance upon it cannot withstand a First Amendment claim. We are told that an official inquiry
into the good faith with which religious beliefs are held might be itself unconstitutional. But this
Court indicated otherwise in United States v. Ballard, 1944, 322 U.S. 78. Such an inquiry is no
more an infringement of religious freedom than the requirement imposed by the Court itself in
McGowan v. State of Maryland, 366 U.S. 420, that a plaintiff show that his good-faith religious
beliefs are hampered before he acquires standing to attack a statute under the Free-Exercise
Clause of the First Amendment. Finally, I find the Court’s mention of a problem under state
antidiscrimination statutes almost chimerical. Most such statutes provide that hiring may be
made on a religious basis if religion is a bona fide occupational qualification. It happens, moreover, that Pennsylvania’s statute has such a provision.
In fine, the Court, in my view, has exalted administrative convenience to a constitutional
level high enough to justify making one religion economically disadvantageous. The Court
would justify this result on the ground that the effect on religion, though substantial, is indirect.
The Court forgets, I think, a warning uttered during the congressional discussion of the First
Amendment itself: “[T]he rights of conscience are, in their nature, of peculiar delicacy, and will
little bear the gentlest touch of governmental hand.”
I would reverse this judgment and remand for a trial of appellants’ allegations, limited to
the free-exercise-of-religion issue.
Mr. Justice STEWART, dissenting.
I agree with substantially all that Mr. Justice BRENNAN has written. Pennsylvania has

Braunfeld v. Brown, 366 U.S. 599 (1961)

Electronic copy available at: https://ssrn.com/abstract=3903347

260 Religion in the Law
passed a law which compels an Orthodox Jew to choose between his religious faith and his
economic survival. That is a cruel choice. It is a choice which I think no State can constitutionally
demand. For me this is not something that can be swept under the rug and forgotten in the
interest of enforced Sunday togetherness. I think the impact of this law upon these appellants
grossly violates their constitutional right to the free exercise of their religion.

Braunfeld v. Brown, 366 U.S. 599 (1961)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 261

374 U.S. 398
Supreme Court of the United States

Sherbert v. Verner
June 17, 1963
Mr. Justice BRENNAN delivered the opinion of the Court.
Appellant, a member of the Seventh-day Adventist Church was discharged by her South
Carolina employer because she would not work on Saturday, the Sabbath Day of her faith.
When she was unable to obtain other employment because from conscientious scruples she
would not take Saturday work, she filed a claim for unemployment compensation benefits under
the South Carolina Unemployment Compensation Act. That law provides that, to be eligible for
benefits, a claimant must be “able to work and … is available for work”; and, further, that a
claimant is ineligible for benefits “(i)f … he has failed, without good cause … to accept available
suitable work when offered him by the employment office or the employer.”
The appellee Employment Security Commission … found that appellant’s restriction upon
her availability for Saturday work [disqualified her for benefits]. The Commission’s finding was
sustained by the Court of Common Pleas for Spartanburg County. That court’s judgment was
in turn affirmed by the South Carolina Supreme Court, which rejected appellant’s contention
that, as applied to her, the disqualifying provisions of the South Carolina statute abridged her
right to the free exercise of her religion secured under the Free Exercise Clause of the First
Amendment through the Fourteenth Amendment….
We reverse the judgment of the South Carolina Supreme Court and remand for further
proceedings not inconsistent with this opinion.
The door of the Free Exercise Clause stands tightly closed against any governmental regulation of religious beliefs as such, Cantwell v. Connecticut, 310 U.S. 296, 303. Government may
neither compel affirmation of a repugnant belief, Torcaso v. Watkins, 367 U.S. 488; nor penalize
or discriminate against individuals or groups because they hold religious views abhorrent to the
authorities, Fowler v. Rhode Island, 345 U.S. 67; nor employ the taxing power to inhibit the
dissemination of particular religious views, Murdock v. Pennsylvania, 319 U.S. 105; Follett v.
McCormick, 321 U.S. 573…. On the other hand, the Court has rejected challenges under the
Free Exercise Clause to governmental regulation of certain overt acts prompted by religious
beliefs or principles, for “even when the action is in accord with one’s religious convictions, (it)
is not totally free from legislative restrictions.” Braunfeld v. Brown, 366 U.S. 599, 603. The
conduct or actions so regulated have invariably posed some substantial threat to public safety,
peace or order. See, e.g., Reynolds v. United States, 98 U.S. 145; Jacobson v. Massachusetts, 197
U.S. 11; Prince v. Massachusetts, 321 U.S. 158; Cleveland v. United States, 329 U.S. 14.
…If the decision of the South Carolina Supreme Court is to withstand appellant’s constitutional challenge, it must be either because her disqualification as a beneficiary represents no
infringement by the State of her constitutional rights of free exercise, or because any incidental
burden on the free exercise of appellant’s religion may be justified by a “compelling state interest
in the regulation of a subject within the State’s constitutional power to regulate.” NAACP v.
Button, 371 U.S. 415, 438.
We turn first to the question whether the disqualification for benefits imposes any burden
on the free exercise of appellant’s religion. We think it is clear that it does. In a sense the consequences of such a disqualification to religious principles and practices may be only an indirect

Sherbert v. Verner, 374 U.S. 398 (1963)

Electronic copy available at: https://ssrn.com/abstract=3903347

262 Religion in the Law
result of welfare legislation within the State’s general competence to enact; it is true that no
criminal sanctions directly compel appellant to work a six-day week. But this is only the beginning, not the end, of our inquiry. For “(i)f the purpose or effect of a law is to impede the observance of one or all religions or is to discriminate invidiously between religions, that law is
constitutionally invalid even though the burden may be characterized as being only indirect.”
Braunfeld v. Brown, 366 U.S. at 607. Here not only is it apparent that appellant’s declared ineligibility for benefits derives solely from the practice of her religion, but the pressure upon her to
forego that practice is unmistakable. The ruling forces her to choose between following the precepts of her religion and forfeiting benefits, on the one hand, and abandoning one of the precepts
of her religion in order to accept work, on the other hand. Governmental imposition of such a
choice puts the same kind of burden upon the free exercise of religion as would a fine imposed
against appellant for her Saturday worship.
Nor may the South Carolina court’s construction of the statute be saved from constitutional
infirmity on the ground that unemployment compensation benefits are not appellant’s “right”
but merely a “privilege.” It is too late in the day to doubt that the liberties of religion and expression may be infringed by the denial of or placing of conditions upon a benefit or privilege.
American Communications Ass’n v. Douds, 339 U.S. 382, 390…. For example, in Flemming v.
Nestor, 363 U.S. 603, 611, the Court recognized with respect to Federal Social Security benefits
that “(t)he interest of a covered employee under the Act is of sufficient substance to fall within
the protection from arbitrary governmental action afforded by the Due Process Clause.” In
Speiser v. Randall, 357 U.S. 513, we emphasized that conditions upon public benefits cannot be
sustained if they so operate, whatever their purpose, as to inhibit or deter the exercise of First
Amendment freedoms. We there struck down a condition which limited the availability of a tax
exemption to those members of the exempted class who affirmed their loyalty to the state government granting the exemption. While the State was surely under no obligation to afford such
an exemption, we held that the imposition of such a condition upon even a gratuitous benefit
inevitably deterred or discouraged the exercise of First Amendment rights of expression and
thereby threatened to “produce a result which the State could not command directly.” 357 U.S.
at 526. “To deny an exemption to claimants who engage in certain forms of speech is in effect
to penalize them for such speech.” Id., 357 U.S. at 518. Likewise, to condition the availability
of benefits upon this appellant’s willingness to violate a cardinal principle of her religious faith
effectively penalizes the free exercise of her constitutional liberties….
We must next consider whether some compelling state interest enforced in the eligibility
provisions of the South Carolina statute justifies the substantial infringement of appellant’s First
Amendment right. It is basic that no showing merely of a rational relationship to some colorable
state interest would suffice; in this highly sensitive constitutional area, “(o)nly the gravest abuses,
endangering paramount interest, give occasion for permissible limitation,” Thomas v. Collins,
323 U.S. 516, 530.
No such abuse or danger has been advanced in the present case. The appellees suggest no
more than a possibility that the filing of fraudulent claims by unscrupulous claimants feigning
religious objections to Saturday work might not only dilute the unemployment compensation
fund but also hinder the scheduling by employers of necessary Saturday work. But that possibility is not apposite here because no such objection appears to have been made before the South
Carolina Supreme Court, and we are unwilling to assess the importance of an asserted state
interest without the views of the state court. Nor, if the contention had been made below, would
the record appear to sustain it; there is no proof whatever to warrant such fears of malingering
or deceit as those which the respondents now advance. Even if consideration of such evidence is
not foreclosed by the prohibition against judicial inquiry into the truth or falsity of religious
beliefs, United States v. Ballard, 322 U.S. 78—a question as to which we intimate no view since
it is not before us—it is highly doubtful whether such evidence would be sufficient to warrant a

Sherbert v. Verner, 374 U.S. 398 (1963)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 263
substantial infringement of religious liberties. For even if the possibility of spurious claims did
threaten to dilute the fund and disrupt the scheduling of work, it would plainly be incumbent
upon the appellees to demonstrate that no alternative forms of regulation would combat such
abuses without infringing First Amendment rights….
In these respects, then, the state interest asserted in the present case is wholly dissimilar to
the interests which were found to justify the less direct burden upon religious practices in Braunfeld v. Brown. The Court recognized that the Sunday closing law which that decision sustained
undoubtedly served “to make the practice of (the Orthodox Jewish merchants’) religious beliefs
more expensive,” 366 U.S. at 605. But the statute was nevertheless saved by a countervailing
factor which finds no equivalent in the instant case—a strong state interest in providing one
uniform day of rest for all workers. That secular objective could be achieved, the Court found,
only by declaring Sunday to be that day of rest. Requiring exemptions for Sabbatarians, while
theoretically possible, appeared to present an administrative problem of such magnitude, or to
afford the exempted class so great a competitive advantage, that such a requirement would have
rendered the entire statutory scheme unworkable. In the present case no such justifications underlie the determination of the state court that appellant’s religion makes her ineligible to receive
benefits.
In holding as we do, plainly we are not fostering the “establishment” of the Seventh-day
Adventist religion in South Carolina, for the extension of unemployment benefits to Sabbatarians in common with Sunday worshippers reflects nothing more than the governmental obligation of neutrality in the face of religious differences, and does not represent that involvement of
religious with secular institutions which it is the object of the Establishment Clause to forestall.
See School District of Abington Township v. Schempp, 374 U.S. 203. Nor does the recognition
of the appellant’s right to unemployment benefits under the state statute serve to abridge any
other person’s religious liberties. Nor do we, by our decision today, declare the existence of a
constitutional right to unemployment benefits on the part of all persons whose religious convictions are the cause of their unemployment. This is not a case in which an employee’s religious
convictions serve to make him a nonproductive member of society. Finally, nothing we say today
constrains the States to adopt any particular form or scheme of unemployment compensation.
Our holding today is only that South Carolina may not constitutionally apply the eligibility
provisions so as to constrain a worker to abandon his religious convictions respecting the day
of rest. This holding but reaffirms a principle that we announced a decade and a half ago, namely
that no State may “exclude individual Catholics, Lutherans, Mohammedans, Baptists, Jews,
Methodists, Non-believers, Presbyterians, or the members of any other faith, because of their
faith, or lack of it, from receiving the benefits of public welfare legislation.” Everson v. Board of
Education, 330 U.S. 1, 16….
Reversed and remanded.
Mr. Justice DOUGLAS, concurring.
…Religious scruples of Moslems require them to attend a mosque on Friday and to pray
five times daily. Religious scruples of a Sikh require him to carry a regular or a symbolic sword.
Religious scruples of a Jehovah’s Witness teach him to be a colporteur, going from door to door,
from town to town, distributing his religious pamphlets. See Murdock v. Pennsylvania, 319 U.S.
105. Religious scruples of a Quaker compel him to refrain from swearing and to affirm instead.
… Religious scruples of a Buddhist may require him to refrain from partaking of any flesh, even
of fish.
The examples could be multiplied, including those of the Seventh-day Adventist whose Sabbath is Saturday and who is advised not to eat some meats. These suffice, however, to show that
many people hold beliefs alien to the majority of our society—beliefs that are protected by the

Sherbert v. Verner, 374 U.S. 398 (1963)

Electronic copy available at: https://ssrn.com/abstract=3903347

264 Religion in the Law
First Amendment but which could easily be trod upon under the guise of “police” or “health”
regulations reflecting the majority’s views.
Some have thought that a majority of a community can, through state action, compel a
minority to observe their particular religious scruples so long as the majority’s rule can be said
to perform some valid secular function. That was the essence of the Court’s decision in the Sunday Blue Law Cases (Gallagher v. Crown Kosher Market, 366 U.S. 617; Braunfeld v. Brown,
366 U.S. 599; McGowan v. Maryland, 366 U.S. 420), a ruling from which I then dissented and
still dissent….
...The harm [in this case] is the interference with the individual’s scruples or conscience—an
important area of privacy which the First Amendment fences off from government. The interference here is as plain as it is in Soviet Russia, where a churchgoer is given a second-class citizenship, resulting in harm though perhaps not in measurable damages.
This case is resolvable not in terms of what an individual can demand of government, but
solely in terms of what government may not do to an individual in violation of his religious
scruples. The fact that government cannot exact from me a surrender of one iota of my religious
scruples does not, of course, mean that I can demand of government a sum of money, the better
to exercise them. For the Free Exercise Clause is written in terms of what the government cannot
do to the individual, not in terms of what the individual can exact from the government.
…If appellant is otherwise qualified for unemployment benefits, payments will be made to
her not as a Seventh-day Adventist, but as an unemployed worker. Conceivably these payments
will indirectly benefit her church, but no more so than does the salary of any public employee.
Thus, this case does not involve the problems of direct or indirect state assistance to a religious
organization—matters relevant to the Establishment Clause....
Mr. Justice STEWART, concurring in the result.
…This case presents a double-barreled dilemma, which in all candor I think the Court’s
opinion has not succeeded in papering over. The dilemma ought to be resolved.
Twenty-three years ago in Cantwell v. Connecticut, 310 U.S. 296, 303, the Court said that
both the Establishment Clause and the Free Exercise Clause of the First Amendment were made
wholly applicable to the States by the Fourteenth Amendment. In the intervening years several
cases involving claims of state abridgment of individual religious freedom have been decided
here—most recently Braunfeld v. Brown, 366 U.S. 599, and Torcaso v. Watkins, 367 U.S. 488.
During the same period “cases dealing with the specific problems arising under the ‘Establishment’ Clause which have reached this Court are few in number.” The most recent are last Term’s
Engel v. Vitale, 370 U.S. 421, and this Term’s Schempp and Murray cases, 374 U.S. 203.
I am convinced that no liberty is more essential to the continued vitality of the free society
which our Constitution guarantees than is the religious liberty protected by the Free Exercise
Clause explicit in the First Amendment and imbedded in the Fourteenth. And I regret that on
occasion, and specifically in Braunfeld v. Brown, the Court has shown what has seemed to me
a distressing insensitivity to the appropriate demands of this constitutional guarantee. By contrast I think that the Court’s approach to the Establishment Clause has on occasion, and specifically in Engel, Schempp and Murray, been not only insensitive, but positively wooden, and that
the Court has accorded to the Establishment Clause a meaning which neither the words, the
history, nor the intention of the authors of that specific constitutional provision even remotely
suggests.
…[There] are many situations where legitimate claims under the Free Exercise Clause will
run into head-on collision with the Court’s insensitive and sterile construction of the Establishment Clause. The controversy now before us is clearly such a case. … The Court says that South

Sherbert v. Verner, 374 U.S. 398 (1963)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 265
Carolina cannot … declare [Sherbert] to be not “available for work” within the meaning of its
statute because to do so would violate her constitutional right to the free exercise of her religion.
Yet what this Court has said about the Establishment Clause must inevitably lead to a diametrically opposite result. If the appellant’s refusal to work on Saturdays were based on indolence, or on a compulsive desire to watch the Saturday television programs, no one would say
that South Carolina could not hold that she was not “available for work” within the meaning
of its statute. That being so, the Establishment Clause as construed by this Court not only permits but affirmatively requires South Carolina equally to deny the appellant’s claim for unemployment compensation when her refusal to work on Saturdays is based upon her religious
creed. For, as said in Everson v. Board of Education, 330 U.S. 1, 11, the Establishment Clause
bespeaks “a government stripped of all power to support, or otherwise to assist any or all religions,” and no State “can pass laws which aid one religion.” Id., 330 U.S. at 15. In Mr. Justice
Rutledge’s words, adopted by the Court today in Schempp, 374 U.S., p. 217, the Establishment
Clause forbids “every form of public aid or support for religion.” 330 U.S. at 32. In the words
of the Court in Engel v. Vitale, 370 U.S. at 431, reaffirmed today in the Schempp case, 374 U.S.,
p. 221, the Establishment Clause forbids the “financial support of government” to be “placed
behind a particular religious belief.”
To require South Carolina to so administer its laws as to pay public money to the appellant
under the circumstances of this case is thus clearly to require the State to violate the Establishment Clause as construed by this Court. This poses no problem for me, because I think the
Court’s mechanistic concept of the Establishment Clause is historically unsound and constitutionally wrong. … And I think that the guarantee of religious liberty embodied in the Free Exercise Clause affirmatively requires government to create an atmosphere of hospitality and accommodation to individual belief or disbelief. In short, I think our Constitution commands the
positive protection by government of religious freedom—not only for a minority, however
small—not only for the majority, however large—but for each of us.
South Carolina would deny unemployment benefits to a mother unavailable for work on
Saturdays because she was unable to get a babysitter. Thus, we do not have before us a situation
where a State provides unemployment compensation generally, and singles out for disqualification only those persons who are unavailable for work on religious grounds. This is not, in short,
a scheme which operates so as to discriminate against religion as such. But the Court nevertheless
holds that the State must prefer a religious over a secular ground for being unavailable for
work—that state financial support of the appellant’s religion is constitutionally required to carry
out “the governmental obligation of neutrality in the face of religious differences.”
Yet in cases decided under the Establishment Clause the Court has decreed otherwise. …
For so long as the resounding but fallacious fundamentalist rhetoric of some of our Establishment Clause opinions remains on our books, to be disregarded at will as in the present case, or
to be undiscriminatingly invoked as in the Schempp case, 374 U.S. 203, so long will the possibility of consistent and perceptive decision in this most difficult and delicate area of constitutional law be impeded and impaired. And so long, I fear, will the guarantee of true religious
freedom in our pluralistic society be uncertain and insecure.
My second difference with the Court’s opinion is that I cannot agree that to day’s decision
can stand consistently with Braunfeld v. Brown. The Court says that there was a “less direct
burden upon religious practices” in that case than in this. With all respect, I think the Court is
mistaken, simply as a matter of fact. The Braunfeld case involved a state criminal statute. The
undisputed effect of that statute, as pointed out by Mr. Justice BRENNAN in his dissenting
opinion in that case, was that “Plaintiff, Abraham Braunfeld, will be unable to continue in his
business if he may not stay open on Sunday and he will thereby lose his capital investment. In
other words, the issue in this case … is whether a State may put an individual to a choice between
his business and his religion.” 366 U.S. at 611.
Sherbert v. Verner, 374 U.S. 398 (1963)

Electronic copy available at: https://ssrn.com/abstract=3903347

266 Religion in the Law
The impact upon the appellant’s religious freedom in the present case is considerably less
onerous. We deal here not with a criminal statute, but with the particularized administration of
South Carolina’s Unemployment Compensation Act. Even upon the unlikely assumption that
the appellant could not find suitable non-Saturday employment, the appellant at the worst
would be denied a maximum of 22 weeks of compensation payments. I agree with the Court
that the possibility of that denial is enough to infringe upon the appellant’s constitutional right
to the free exercise of her religion. But it is clear to me that in order to reach this conclusion the
court must explicitly reject the reasoning of Braunfeld v. Brown. I think the Braunfeld case was
wrongly decided and should be overruled, and accordingly I concur in the result reached by the
Court in the case before us.
Mr. Justice HARLAN, whom Mr. Justice WHITE joins, dissenting.
…South Carolina’s Unemployment Compensation Law was enacted in 1936 in response to
the grave social and economic problems that arose during the depression of that period. … [T]he
purpose of the legislature was to tide people over, and to avoid social and economic chaos, during periods when work was unavailable. But at the same time there was clearly no intent to
provide relief for those who for purely personal reasons were or became unavailable for work….
The South Carolina Supreme Court has uniformly applied this law in conformity with its
clearly expressed purpose. It has consistently held that one is not “available for work” if his
unemployment has resulted not from the inability of industry to provide a job but rather from
personal circumstances, no matter how compelling. The reference to “involuntary unemployment” in the legislative statement of policy, whatever a sociologist, philosopher, or theologian
might say, has been interpreted not to embrace such personal circumstances. See, e.g., Judson
Mills v. South Carolina Unemployment Compensation Comm., 204 S.C. 37 (claimant was “unavailable for work” when she became unable to work the third shift, and limited her availability
to the other two, because of the need to care for her four children)….
…[The] appellant was “unavailable for work,” and thus ineligible for benefits, when personal considerations prevented her from accepting employment on a full-time basis in the industry and locality in which she had worked. The fact that these personal considerations sprang
from her religious convictions was wholly without relevance to the state court’s application of
the law. Thus in no proper sense can it be said that the State discriminated against the appellant
on the basis of her religious beliefs or that she was denied benefits because she was a Seventhday Adventist. She was denied benefits just as any other claimant would be denied benefits who
was not “available for work” for personal reasons.
…What the Court is holding is that if the State chooses to condition unemployment compensation on the applicant’s availability for work, it is constitutionally compelled to carve out
an exception—and to provide benefits—for those whose unavailability is due to their religious
convictions. Such a holding has particular significance in two respects.
First, despite the Court’s protestations to the contrary, the decision necessarily overrules
Braunfeld v. Brown, 366 U.S. 599, which held that it did not offend the “Free Exercise” Clause
of the Constitution for a State to forbid a Sabbatarian to do business on Sunday. The secular
purpose of the statute before us today is even clearer than that involved in Braunfeld. And just
as in Braunfeld—where exceptions to the Sunday closing laws for Sabbatarians would have
been inconsistent with the purpose to achieve a uniform day of rest and would have required
case-by-case inquiry into religious beliefs—so here, an exception to the rules of eligibility based
on religious convictions would necessitate judicial examination of those convictions and would
be at odds with the limited purpose of the statute to smooth out the economy during periods of
industrial instability. Finally, the indirect financial burden of the present law is far less than that
involved in Braunfeld. Forcing a store owner to close his business on Sunday may well have the

Sherbert v. Verner, 374 U.S. 398 (1963)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 267
effect of depriving him of a satisfactory livelihood if his religious convictions require him to close
on Saturday as well. Here we are dealing only with temporary benefits, amounting to a fraction
of regular weekly wages and running for not more than 22 weeks. Clearly, any differences between this case and Braunfeld cut against the present appellant.
Second, the implications of the present decision are far more troublesome than its apparently narrow dimensions would indicate at first glance. The meaning of today’s holding, as already noted, is that the State must furnish unemployment benefits to one who is unavailable for
work if the unavailability stems from the exercise of religious convictions. The State, in other
words, must single out for financial assistance those whose behavior is religiously motivated,
even though it denies such assistance to others whose identical behavior (in this case, inability
to work no Saturdays) is not religiously motivated.
…Under the circumstances of this case it would be a permissible accommodation of religion
for the State, if it chose to do so, to create an exception to its eligibility requirements for persons
like the appellant. The constitutional obligation of “neutrality” is not so narrow a channel that
the slightest deviation from an absolutely straight course leads to condemnation. There are too
many instances in which no such course can be charted, too many areas in which the pervasive
activities of the State justify some special provision for religion to prevent it from being submerged by an all-embracing secularism…. [There] is, I believe, enough flexibility in the Constitution to permit a legislative judgment accommodating an unemployment compensation law to
the exercise of religious beliefs such as appellant’s.
For very much the same reasons, however, I cannot subscribe to the conclusion that the
State is constitutionally compelled to carve out an exception to its general rule of eligibility in
the present case. Those situations in which the Constitution may require special treatment on
account of religion are, in my view, few and far between, and this view is amply supported by
the course of constitutional litigation in this area. See, e.g., Braunfeld v. Brown; Cleveland v.
United States, 329 U.S. 14; Prince v. Massachusetts, 321 U.S. 158; Jacobson v. Massachusetts,
197 U.S. 11; Reynolds v. United States, 98 U.S. 145. Such compulsion in the present case is
particularly inappropriate in light of the indirect, remote, and insubstantial effect on the exercise
of appellant’s religion and in light of the direct financial assistance to religion that today’s decision requires….

Sherbert v. Verner, 374 U.S. 398 (1963)

Electronic copy available at: https://ssrn.com/abstract=3903347

268 Religion in the Law
406 U.S. 205
Supreme Court of the United States

Wisconsin v. Yoder
May 15, 1972
Mr. Chief Justice BURGER delivered the opinion of the Court.
On petition of the State of Wisconsin, we granted the writ of certiorari in this case to review
a decision of the Wisconsin Supreme Court holding that respondents’ convictions for violating
the State’s compulsory school-attendance law were invalid under the Free Exercise Clause of the
First Amendment to the United States Constitution made applicable to the States by the Fourteenth Amendment. For the reasons hereafter stated we affirm the judgment of the Supreme
Court of Wisconsin.
Respondents Jonas Yoder and Wallace Miller are members of the Old Order Amish religion, and respondent Adin Yutzy is a member of the Conservative Amish Mennonite Church.
They and their families are residents of Green County, Wisconsin. Wisconsin’s compulsory
school-attendance law required their children to attend public or private school until reaching
age 16 but the respondents declined to send their children, ages 14 and 15, to public school after
they complete the eighth grade….
On complaint of the school district administrator for the public schools, respondents were
charged, tried, and convicted of violating the compulsory-attendance law in Green County
Court and were fined the sum of $5 each. Respondents defended on the ground that the application of the compulsory-attendance law violated their rights under the First and Fourteenth
Amendments. The trial testimony showed that respondents believed, in accordance with the
tenets of Old Order Amish communities generally, that their children’s attendance at high
school, public or private, was contrary to the Amish religion and way of life. They believed that
by sending their children to high school, they would not only expose themselves to the danger
of the censure of the church community, but … also endanger their own salvation and that of
their children. The State stipulated that respondents’ religious beliefs were sincere.
…As a result of their common heritage, Old Order Amish communities today are characterized by a fundamental belief that salvation requires life in a church community separate and
apart from the world and worldly influence. This concept of life aloof from the world and its
values is central to their faith. … Amish beliefs require members of the community to make their
living by farming or closely related activities. Broadly speaking, the Old Order Amish religion
pervades and determines the entire mode of life of its adherents. Their conduct is regulated in
great detail by the Ordnung, or rules, of the church community….
Amish objection to formal education beyond the eighth grade is firmly grounded in these
central religious concepts. They object to the high school, and higher education generally, because the values they teach are in marked variance with Amish values and the Amish way of
life; they view secondary school education as an impermissible exposure of their children to a
“wordly” influence in conflict with their beliefs. The high school tends to emphasize intellectual
and scientific accomplishments, self-distinction, competitiveness, worldly success, and social life
with other students. Amish society emphasizes informal learning-through-doing; a life of “goodness,” rather than a life of intellect; wisdom, rather than technical knowledge, community welfare, rather than competition; and separation from, rather than integration with, contemporary
worldly society.

Wisconsin v. Yoder, 406 U.S. 205 (1972)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 269
Formal high school education beyond the eighth grade is contrary to Amish beliefs … because it takes [children] away from their community, physically and emotionally, during the
crucial and formative adolescent period of life. During this period, the children must acquire
Amish attitudes favoring manual work and self-reliance and the specific skills needed to perform
the adult role of an Amish farmer or housewife. They must learn to enjoy physical labor. …And,
at this time in life, the Amish child must also grow in his faith and his relationship to the Amish
community if he is to be prepared to accept the heavy obligations imposed by adult baptism….
The Amish do not object to elementary education through the first eight grades as a general
proposition because they agree that their children must have basic skills in the “three R’s” in
order to read the Bible, to be good farmers and citizens, and to be able to deal with non-Amish
people when necessary in the course of daily affairs…. While Amish accept compulsory elementary education generally, wherever possible they have established their own elementary schools
in many respects like the small local schools of the past….
On the basis of such considerations, [expert witness] Dr. Hostetler testified that compulsory
high school attendance could not only result in great psychological harm to Amish children,
because of the conflicts it would produce, but would also, in his opinion, ultimately result in the
destruction of the Old Order Amish church community as it exists in the United States today.
The testimony of Dr. Donald A. Erickson, an expert witness on education, also showed that the
Amish succeed in preparing their high school age children to be productive members of the
Amish community. He described their system of learning through doing the skills directly relevant to their adult roles in the Amish community as “ideal” and perhaps superior to ordinary
high school education. The evidence also showed that the Amish have an excellent record as
law-abiding and generally self-sufficient members of society.
…The Wisconsin Supreme Court … sustained respondents’ claim under the Free Exercise
Clause of the First Amendment and reversed the convictions….
There is no doubt as to the power of a State, having a high responsibility for education of
its citizens, to impose reasonable regulations for the control and duration of basic education.
See, e.g., Pierce v. Society of Sisters, 268 U.S. 510, 534 (1925). Providing public schools ranks
at the very apex of the function of a State. Yet even this paramount responsibility was, in Pierce,
made to yield to the right of parents to provide an equivalent education in a privately operated
system. There the Court held that Oregon’s statute compelling attendance in a public school
from age eight to age 16 unreasonably interfered with the interest of parents in directing the
rearing of their offspring, including their education in church-operated schools. As that case
suggests, the values of parental direction of the religious upbringing and education of their children in their early and formative years have a high place in our society…. Thus, a State’s interest
in universal education, however highly we rank it, is not totally free from a balancing process
when it impinges on fundamental rights and interests, such as those specifically protected by the
Free Exercise Clause of the First Amendment, and the traditional interest of parents with respect
to the religious upbringing of their children so long as they, in the words of Pierce, “prepare
(them) for additional obligations.” 268 U.S. at 535.
It follows that in order for Wisconsin to compel school attendance beyond the eighth grade
against a claim that such attendance interferes with the practice of a legitimate religious belief,
it must appear either that the State does not deny the free exercise of religious belief by its requirement, or that there is a state interest of sufficient magnitude to override the interest claiming
protection under the Free Exercise Clause….
The essence of all that has been said and written on the subject is that only those interests
of the highest order and those not otherwise served can overbalance legitimate claims to the free
exercise of religion. We can accept it as settled, therefore, that, however strong the State’s interest
in universal compulsory education, it is by no means absolute to the exclusion or subordination

Wisconsin v. Yoder, 406 U.S. 205 (1972)

Electronic copy available at: https://ssrn.com/abstract=3903347

270 Religion in the Law
of all other interests. E.g., Sherbert v. Verner, 374 U.S. 398 (1963); McGowan v. Maryland, 366
U.S. 420, 459 (1961) (separate opinion of Frankfurter, J.); Prince v. Massachusetts, 321 U.S.
158, 165 (1944).
We come then to the quality of the claims of the respondents concerning the alleged encroachment of Wisconsin’s compulsory school-attendance statute on their rights and the rights
of their children to the free exercise of the religious beliefs they and their forbears have adhered
to for almost three centuries. In evaluating those claims we must be careful to determine whether
the Amish religious faith and their mode of life are, as they claim, inseparable and interdependent. A way of life, however virtuous and admirable, may not be interposed as a barrier to reasonable state regulation of education if it is based on purely secular considerations; to have the
protection of the Religion Clauses, the claims must be rooted in religious belief. Although a
determination of what is a “religious” belief or practice entitled to constitutional protection may
present a most delicate question, the very concept of ordered liberty precludes allowing every
person to make his own standards on matters of conduct in which society as a whole has important interests. Thus, if the Amish asserted their claims because of their subjective evaluation
and rejection of the contemporary secular values accepted by the majority, … their claims would
rest on a … philosophical and personal rather than religious [basis], and such belief does not
rise to the demands of the Religion Clauses.
Giving no weight to such secular considerations, however, we see that the record in this case
abundantly supports the claim that the traditional way of life of the Amish is not merely a matter
of personal preference, but one of deep religious conviction, shared by an organized group, and
intimately related to daily living. That the Old Order Amish daily life and religious practice stem
from their faith is shown by the fact that it is in response to their literal interpretation of the
Biblical injunction from the Epistle of Paul to the Romans, “be not conformed to this world.”
This command is fundamental to the Amish faith….
[T]he values and programs of the modern secondary school are in sharp conflict with the
fundamental mode of life mandated by the Amish religion…. The conclusion is inescapable that
secondary schooling, by exposing Amish children to worldly influences in terms of attitudes,
goals, and values contrary to beliefs, and by substantially interfering with the religious development of the Amish child and his integration into the way of life of the Amish faith community
at the crucial adolescent stage of development, contravenes the basic religious tenets and practice
of the Amish faith, both as to the parent and the child.
The impact of the compulsory-attendance law on respondents’ practice of the Amish religion is not only severe, but inescapable, for the Wisconsin law affirmatively compels them, under
threat of criminal sanction, to perform acts undeniably at odds with fundamental tenets of their
religious beliefs. [And] it carries with it precisely the kind of objective danger to the free exercise
of religion that the First Amendment was designed to prevent. As the record shows, compulsory
school attendance to age 16 for Amish children carries with it a very real threat of undermining
the Amish community and religious practice as they exist today; they must either abandon belief
and be assimilated into society at large, or be forced to migrate to some other and more tolerant
region….
[Wisconsin’s] position is that the State’s interest in universal compulsory formal secondary
education to age 16 is so great that it is paramount to the [interest of the Amish]….
Wisconsin concedes that under the Religion Clauses religious beliefs are absolutely free from
the State’s control, but it argues that “actions,” even though religiously grounded, are outside
the protection of the First Amendment. But our decisions have rejected the idea that religiously
grounded conduct is always outside the protection of the Free Exercise Clause. It is true that
activities of individuals, even when religiously based, are often subject to regulation by the States
in the exercise of their undoubted power to promote the health, safety, and general welfare, or

Wisconsin v. Yoder, 406 U.S. 205 (1972)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 271
the Federal Government in the exercise of its delegated powers…. But to agree that religiously
grounded conduct must often be subject to the broad police power of the State is not to deny
that there are areas of conduct protected by the Free Exercise Clause of the First Amendment
and thus beyond the power of the State to control, even under regulations of general applicability. E.g., Sherbert v. Verner, 374 U.S. 398 (1963); Murdock v. Pennsylvania, 319 U.S. 105
(1943); Cantwell v. Connecticut, 310 U.S. 296, 303—304 (1940). This case, therefore, does not
become easier because respondents were convicted for their “actions” in refusing to send their
children to the public high school; in this context belief and action cannot be neatly confined in
logic-tight compartments. Cf. Lemon v. Kurtzman, 403 U.S. at 612.
Nor can this case be disposed of on the grounds that Wisconsin’s requirement for school
attendance to age 16 applies uniformly to all citizens of the State and does not, on its face,
discriminate against religions or a particular religion, or that it is motivated by legitimate secular
concerns. A regulation neutral on its face may, in its application, nonetheless offend the constitutional requirement for governmental neutrality if it unduly burdens the free exercise of religion. Sherbert v. Verner; cf. Walz v. Tax Commission, 397 U.S. 664 (1970). The Court must not
ignore the danger that an exception from a general obligation of citizenship on religious grounds
may run afoul of the Establishment Clause, but that danger cannot be allowed to prevent any
exception no matter how vital it may be to the protection of values promoted by the right of
free exercise. By preserving doctrinal flexibility and recognizing the need for a sensible and realistic application of the Religion Clauses “we have been able to chart a course that preserved the
autonomy and freedom of religious bodies while avoiding any semblance of established religion.
This is a ‘tight rope’ and one we have successfully traversed.” Walz v. Tax Commission, at 672.
We turn, then, to the State’s broader contention that its interest in its system of compulsory
education is so compelling that even the established religious practices of the Amish must give
way…. The State advances two primary arguments in support of its system of compulsory education. It notes, as Thomas Jefferson pointed out early in our history, that some degree of education is necessary to prepare citizens to participate effectively and intelligently in our open political system if we are to preserve freedom and independence. Further, education prepares individuals to be self-reliant and self-sufficient participants in society. We accept these propositions.
However, the evidence adduced by the Amish in this case is persuasively to the effect that
an additional one or two years of formal high school for Amish children in place of their longestablished program of informal vocational education would do little to serve those interests.
…[T]he value of all education must be assessed in terms of its capacity to prepare the child for
life. It is one thing to say that compulsory education for a year or two beyond the eighth grade
may be necessary when its goal is the preparation of the child for life in modern society as the
majority live, but it is quite another if the goal of education be viewed as the preparation of the
child for life in the separated agrarian community that is the keystone of the Amish faith. See
Meyer v. Nebraska, 262 U.S. at 400.
…Whatever their idiosyncrasies as seen by the majority, this record strongly shows that the
Amish community has been a highly successful social unit within our society, even if apart from
the conventional “mainstream.” Its members are productive and very law-abiding members of
society; they reject public welfare in any of its usual modern forms. The Congress itself recognized their self-sufficiency by authorizing exemption of such groups as the Amish from the obligation to pay social security taxes….
The State, however, supports its interest in providing an additional one or two years of
compulsory high school education to Amish children because of the possibility that some such
children will choose to leave the Amish community, and that if this occurs they will be illequipped for life. The State argues that if Amish children leave their church they should not be
in the position of making their way in the world without the education available in the one or

Wisconsin v. Yoder, 406 U.S. 205 (1972)

Electronic copy available at: https://ssrn.com/abstract=3903347

272 Religion in the Law
two additional years the State requires. However, on this record, that argument is highly speculative. There is no specific evidence of the loss of Amish adherents by attrition, nor is there any
showing that upon leaving the Amish community Amish children, with their practical agricultural training and habits of industry and self-reliance, would become burdens on society because
of educational shortcomings….
There is nothing in this record to suggest that the Amish qualities of reliability, self-reliance,
and dedication to work would fail to find ready markets in today’s society. Absent some contrary
evidence supporting the State’s position, we are unwilling to assume that persons possessing such
valuable vocational skills and habits are doomed to become burdens on society should they
determine to leave the Amish faith…
Finally, the State, on authority of Prince v. Massachusetts, argues that a decision exempting
Amish children from the State’s requirement fails to recognize the substantive right of the Amish
child to a secondary education, and fails to give due regard to the power of the State as parens
patriae to extend the benefit of secondary education to children regardless of the wishes of their
parents. Taken at its broadest sweep, the Court’s language in Prince might be read to give support to the State’s position. However, the Court was not confronted in Prince with a situation
comparable to that of the Amish as revealed in this record; this is shown by the Court’s severe
characterization of the evils that it thought the legislature could legitimately associate with child
labor, even when performed in the company of an adult. 321 U.S. at 169—170….
This case, of course, is not one in which any harm to the physical or mental health of the
child or to the public safety, peace, order, or welfare has been demonstrated or may be properly
inferred. The record is to the contrary, and any reliance on that theory would find no support in
the evidence.
Contrary to the suggestion of the dissenting opinion of Mr. Justice DOUGLAS, our holding
today in no degree depends on the assertion of the religious interest of the child as contrasted
with that of the parents. It is the parents who are subject to prosecution here for failing to cause
their children to attend school, and it is their right of free exercise, not that of their children, that
must determine Wisconsin’s power to impose criminal penalties on the parent. The dissent argues that a child who expresses a desire to attend public high school in conflict with the wishes
of his parents should not be prevented from doing so. There is no reason for the Court to consider that point since it is not an issue in the case. The children are not parties to this litigation….
Indeed it seems clear that if the State is empowered, as parens patriae, to “save” a child
from himself or his Amish parents by requiring an additional two years of compulsory formal
high school education, the State will in large measure influence, if not determine, the religious
future of the child. Even more markedly than in Prince, therefore, this case involves the fundamental interest of parents, as contrasted with that of the State, to guide the religious future and
education of their children. The history and culture of Western civilization reflect a strong tradition of parental concern for the nurture and upbringing of their children. This primary role of
the parents in the upbringing of their children is now established beyond debate as an enduring
American tradition….
For the reasons stated we hold, with the Supreme Court of Wisconsin, that the First and
Fourteenth Amendments prevent the State from compelling respondents to cause their children
to attend formal high school to age 16…. [However], courts must move with great circumspection in performing the sensitive and delicate task of weighing a State’s legitimate social concern
when faced with religious claims for exemption from generally applicable education requirements. It cannot be overemphasized that we are not dealing with a way of life and mode of
education by a group claiming to have recently discovered some “progressive” or more enlightened process for rearing children for modern life.
Aided by a history of three centuries as an identifiable religious sect and a long history as a

Wisconsin v. Yoder, 406 U.S. 205 (1972)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 273
successful and self-sufficient segment of American society, the Amish in this case have convincingly demonstrated the sincerity of their religious beliefs, the interrelationship of belief with their
mode of life, the vital role that belief and daily conduct play in the continued survival of Old
Order Amish communities and their religious organization, and the hazards presented by the
State’s enforcement of a statute generally valid as to others….
Affirmed.
Mr. Justice POWELL and Mr. Justice REHNQUIST took no part in the consideration or decision of this case.
Mr. Justice STEWART, with whom Mr. Justice BRENNAN joins, concurring….
…This case in no way involves any questions regarding the right of the children of Amish
parents to attend public high schools, or any other institutions of learning, if they wish to do so.
As the Court points out, there is no suggestion whatever in the record that the religious beliefs
of the children here concerned differ in any way from those of their parents…. It is clear to me
… that this record simply does not present the interesting and important issue discussed in the
dissenting opinion of Mr. Justice DOUGLAS. With this observation, I join the opinion and the
judgment of the Court.
Mr. Justice WHITE, with whom Mr. Justice BRENNAN and Mr. Justice STEWART join, concurring.
…This would be a very different case for me if respondents’ claim were that their religion
forbade their children from attending any school at any time and from complying in any way
with the educational standards set by the State. Since the Amish children are permitted to acquire
the basic tools of literacy to survive in modern society by attending grades one through eight
and since the deviation from the State’s compulsory-education law is relatively slight, I conclude
that respondents’ claim must prevail, largely because ‘religious freedom—the freedom to believe
and to practice strange and, it may be, foreign creeds—has classically been one of the highest
values of our society.’ Braunfeld v. Brown, 366 U.S. 599, 612 (1961) (Brennan, J., concurring
and dissenting)….
As recently as last Term, the Court reemphasized the legitimacy of the State’s concern for
enforcing minimal educational standards…. Pierce v. Society of Sisters, 268 U.S. 510 (1925),
lends no support to the contention that parents may replace state educational requirements with
their own idiosyncratic views of what knowledge a child needs to be a productive and happy
member of society; in Pierce, both the parochial and military schools were in compliance with
all the educational standards that the State had set, and the Court held simply that while a State
may posit such standards, it may not pre-empt the educational process by requiring children to
attend public schools.
…In the circumstances of this case, although the question is close, I am unable to say that
the State has demonstrated that Amish children who leave school in the eighth grade will be
intellectually stultified or unable to acquire new academic skills later. The statutory minimum
school attendance age set by the State is, after all, only 16.
Decision in cases such as this and the administration of an exemption for Old Order Amish
from the State’s compulsory school-attendance laws will inevitably involve the kind of close and
perhaps repeated scrutiny of religious practices, as is exemplified in today’s opinion, which the
Court has heretofore been anxious to avoid. But such entanglement does not create a forbidden
establishment of religion where it is essential to implement free exercise values threatened by an
otherwise neutral program instituted to foster some permissible, nonreligious state objective. I

Wisconsin v. Yoder, 406 U.S. 205 (1972)

Electronic copy available at: https://ssrn.com/abstract=3903347

274 Religion in the Law
join the Court because the sincerity of the Amish religious policy here is uncontested, because
the potentially adverse impact of the state requirement is great, and because the State’s valid
interest in education has already been largely satisfied by the eight years the children have already spent in school.
Mr. Justice DOUGLAS, dissenting in part.
…I disagree with the Court’s conclusion that the matter is within the dispensation of parents
alone. The Court’s analysis assumes that the only interests at stake in the case are those of the
Amish parents on the one hand, and those of the State on the other. …[D]espite the Court’s
claim, the parents are seeking to vindicate not only their own free exercise claims, but also those
of their high-school-age children….
First, respondents’ motion to dismiss in the trial court expressly asserts, not only the religious liberty of the adults, but also that of the children, as a defense to the prosecutions. …
Although the lower courts and a majority of this Court assume an identity of interest between
parent and child, it is clear that they have treated the religious interest of the child as a factor in
the analysis.
Second, it is essential to reach the question to decide the case, not only because the question
was squarely raised in the motion to dismiss, but also because no analysis of religious-liberty
claims can take place in a vacuum. If the parents in this case are allowed a religious exemption,
the inevitable effect is to impose the parents’ notions of religious duty upon their children. Where
the child is mature enough to express potentially conflicting desires, it would be an invasion of
the child’s rights to permit such an imposition without canvassing his views….
Crucial … are the views of the child whose parent is the subject of the suit. Frieda Yoder
has in fact testified that her own religious views are opposed to high-school education. I therefore
join the judgment of the Court as to respondent Jonas Yoder. But Frieda Yoder’s views may not
be those of Vernon Yutzy or Barbara Miller. I must dissent, therefore, as to respondents Adin
Yutzy and Wallace Miller as their motion to dismiss also raised the question of their children’s
religious liberty….
These children are “persons” within the meaning of the Bill of Rights. We have so held over
and over again… In re Gault, 387 U.S. 1, 13, we held that “neither the Fourteenth Amendment
nor the Bill of Rights is for adults alone.” …In Tinker v. Des Moines Independent Community
School District, 393 U.S. 503, we dealt with 13-year-old, 15-year-old, and 16-year-old students
who wore armbands to public schools and were disciplined for doing so. We gave them relief,
saying that their First Amendment rights had been abridged. “Students in school as well as out
of school are ‘persons’ under our Constitution. They are possessed of fundamental rights which
the State must respect, just as they themselves must respect their obligations to the State.” Id., at
511. In West Virginia State Board of Education v. Barnette, 319 U.S. 624, we held that school
children, whose religious beliefs collided with a school rule requiring them to salute the flag,
could not be required to do so…. We said: “Here … we are dealing with a compulsion of students to declare a belief.” Id., at 631....
On this important and vital matter of education, I think the children should be entitled to
be heard. While the parents, absent dissent, normally speak for the entire family, the education
of the child is a matter on which the child will often have decided views. He may want to be a
pianist or an astronaut or an oceanographer. To do so he will have to break from the Amish
tradition.
It is the future of the student, not the future of the parents, that is imperiled by today’s
decision. If a parent keeps his child out of school beyond the grade school, then the child will be
forever barred from entry into the new and amazing world of diversity that we have today. The
child may decide that that is the preferred course, or he may rebel. It is the student’s judgment,

Wisconsin v. Yoder, 406 U.S. 205 (1972)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 275
not his parents’, that is essential if we are to give full meaning to what we have said about the
Bill of Rights and of the right of students to be masters of their own destiny…. The views of the
two children in question were not canvassed by the Wisconsin courts. The matter should be
explicitly reserved so that new hearings can be held on remand of the case….
I think the emphasis of the Court on the “law and order” record of this Amish group of
people is quite irrelevant. A religion is a religion irrespective of what the misdemeanor or felony
records of its members might be. I am not at all sure how the Catholics, Episcopalians, the
Baptists, Jehovah’s Witnesses, the Unitarians, and my own Presbyterians would make out if
subjected to such a test. It is, of course, true that if a group or society was organized to perpetuate
crime and if that is its motive, we would have rather startling problems akin to those that were
raised when some years back a particular sect was challenged here as operating on a fraudulent
basis. United States v. Ballard, 322 U.S. 78. But no such factors are present here, and the Amish,
whether with a high or low criminal record, certainly qualify by all historic standards as a religion within the meaning of the First Amendment.
The Court rightly rejects the notion that actions, even though religiously grounded, are always outside the protection of the Free Exercise Clause of the First Amendment. In so ruling,
the Court departs from the teaching of Reynolds v. United States, 98 U.S. 145, 164, where it
was said concerning the reach of the Free Exercise Clause of the First Amendment, “Congress
was deprived of all legislative power over mere opinion, but was left free to reach actions which
were in violation of social duties or subversive of good order.” In that case it was conceded that
polygamy was a part of the religion of the Mormons. Yet the Court said, “It matters not that
his belief (in polygamy) was a part of his professed religion: it was still belief and belief only.”
Id., at 167.
Action, which the Court deemed to be antisocial, could be punished even though it was
grounded on deeply held and sincere religious convictions. What we do today, at least in this
respect, opens the way to give organized religion a broader base than it has ever enjoyed; and it
even promises that in time Reynolds will be overruled.
In another way, however, the Court retreats when [it distinguishes choices that are] “philosophical and personal rather than religious,” and [says] “such belief does not rise to the demands
of the Religion Clauses.” That is contrary to what we held in United States v. Seeger, 380 U.S.
163, where we were concerned with the meaning of the words “religious training and belief” in
the Selective Service Act, which were the basis of many conscientious objector claims…. Welsh
v. United States, 398 U.S. 333, was in the same vein, the Court saying, “In this case, Welsh’s
conscientious objection to war was undeniably based in part on his perception of world politics….” The essence of Welsh’s philosophy, on the basis of which we held he was entitled to an
exemption, was in these words:
I believe that human life is valuable in and of itself; in its living; therefore I will
not injure or kill another human being. This belief (and the corresponding
“duty” to abstain from violence toward another person) is not “superior to
those arising from any human relation.” On the contrary: it is essential to
every human relation. I cannot, therefore, conscientiously comply with the
Government’s insistence that I assume duties which I feel are immoral and
totally repugnant. Id., at 343.
I adhere to these exalted views of “religion” and see no acceptable alternative to them now
that we have become a Nation of many religions and sects, representing all of the diversities of
the human race. United States v. Seeger, 380 U.S. at 192—193 (concurring opinion).

Wisconsin v. Yoder, 406 U.S. 205 (1972)

Electronic copy available at: https://ssrn.com/abstract=3903347

276 Religion in the Law

450 U.S. 707
Supreme Court of the United States

Thomas v. Review Board
April 6, 1981
Chief Justice BURGER delivered the opinion of the Court.
We granted certiorari to consider whether the [Indiana’s] denial of unemployment compensation benefits to the petitioner, a Jehovah’s Witness who terminated his job because his religious
beliefs forbade participation in the production of armaments, constituted a violation of his First
Amendment right to free exercise of religion.
Thomas terminated his employment in the Blaw-Knox Foundry & Machinery Co. when
he was transferred from the roll foundry to a department that produced turrets for military
tanks. He claimed his religious beliefs prevented him from participating in the production of
war materials. The respondent Review Board denied him unemployment compensation benefits
by applying disqualifying provisions of the Indiana Employment Security Act.
Thomas, a Jehovah’s Witness, was hired initially to work in the roll foundry at Blaw-Knox.
The function of that department was to fabricate sheet steel for a variety of industrial uses. On
his application form, he listed his membership in the Jehovah’s Witnesses, and noted that his
hobbies were Bible study and Bible reading. However, he placed no conditions on his employment; and he did not describe his religious tenets in any detail on the form.
Approximately a year later, the roll foundry closed, and Blaw-Knox transferred Thomas to
a department that fabricated turrets for military tanks. On his first day at this new job, Thomas
realized that the work he was doing was weapons related. He checked the bulletin board where
in-plant openings were listed, and discovered that all of the remaining departments at BlawKnox were engaged directly in the production of weapons. Since no transfer to another department would resolve his problem, he asked for a layoff. When that request was denied, he quit,
asserting that he could not work on weapons without violating the principles of his religion. The
record does not show that he was offered any nonweapons work by his employer, or that any
such work was available.
Upon leaving Blaw-Knox, Thomas applied for unemployment compensation benefits under
the Indiana Employment Security Act. At an administrative hearing where he was not represented by counsel, he testified that he believed that contributing to the production of arms violated his religion….
The hearing referee found that Thomas’ religious beliefs specifically precluded him from
producing or directly aiding in the manufacture of items used in warfare. He also found that
Thomas had terminated his employment because of these religious convictions…. The referee
concluded nonetheless that Thomas’ termination was not based upon a “good cause [arising] in
connection with [his] work,” as required by the Indiana unemployment compensation statute.
Accordingly, he was held not entitled to benefits. The Review Board adopted the referee’s findings and conclusions, and affirmed the denial of benefits.
The Indiana Court of Appeals, accepting the finding that Thomas terminated his employment “due to his religious convictions,” reversed the decision of the Review Board… The Supreme Court of Indiana, dividing 3-2, vacated the decision of the Court of Appeals, and denied
Thomas benefits. … The court held that Thomas had quit voluntarily for personal reasons, and
therefore did not qualify for benefits.

Thomas v. Review Board, 450 U.S. 707 (1981)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 277
…The Indiana court concluded that denying Thomas benefits would create only an indirect
burden on his free exercise right and that the burden was justified by the legitimate state interest
in preserving the integrity of the insurance fund and maintaining a stable work force by encouraging workers not to leave their jobs for personal reasons. Finally, the court held that awarding
unemployment compensation benefits to a person who terminates employment voluntarily for
religious reasons, while denying such benefits to persons who terminate for other personal but
nonreligious reasons, would violate the Establishment Clause of the First Amendment. The judgment under review must be examined in light of our prior decisions, particularly Sherbert v.
Verner, 374 U.S. 398 (1963).
Only beliefs rooted in religion are protected by the Free Exercise Clause, which, by its terms,
gives special protection to the exercise of religion. Sherbert v. Verner, supra; Wisconsin v. Yoder,
406 U.S. 205, 215-216 (1972). The determination of what is a “religious” belief or practice is
more often than not a difficult and delicate task, as the division in the Indiana Supreme Court
attests. However, the resolution of that question is not to turn upon a judicial perception of the
particular belief or practice in question; religious beliefs need not be acceptable, logical, consistent, or comprehensible to others in order to merit First Amendment protection.
We see … that Thomas drew a line, and it is not for us to say that the line he drew was an
unreasonable one. Courts should not undertake to dissect religious beliefs because the believer
admits that he is “struggling” with his position or because his beliefs are not articulated with the
clarity and precision that a more sophisticated person might employ.
…One can, of course, imagine an asserted claim so bizarre, so clearly nonreligious in motivation, as not to be entitled to protection under the Free Exercise Clause; but that is not the case
here, and the guarantee of free exercise is not limited to beliefs which are shared by all of the
members of a religious sect. Particularly in this sensitive area, it is not within the judicial function
and judicial competence to inquire whether the petitioner … correctly perceived the commands
of their … faith. Courts are not arbiters of scriptural interpretation.
The narrow function of a reviewing court in this context is to determine whether there was
an appropriate finding that petitioner terminated his work because of an honest conviction that
such work was forbidden by his religion. … On this record, it is clear that Thomas terminated
his employment for religious reasons.
More that 30 years ago, the Court held that a person may not be compelled to choose
between the exercise of a First Amendment right and participation in an otherwise available
public program. A state may not “exclude individual Catholics, Lutherans, Mohammedans,
Baptists, Jews, Methodists, Non-believers, Presbyterians, or the members of any other faith, because of their faith, or lack of it, from receiving the benefits of public welfare legislation.” Everson v. Board of Education, 330 U.S. 1, 16 (1947).
Later, in Sherbert, the Court examined South Carolina’s attempt to deny unemployment
compensation benefits to a Sabbatarian who declined to work on Saturday…. Here, as in Sherbert, the employee was put to a choice between fidelity to religious belief or cessation of work;
the coercive impact on Thomas is indistinguishable from Sherbert…
Where the state conditions receipt of an important benefit upon conduct proscribed by a
religious faith, or where it denies such a benefit because of conduct mandated by religious belief,
thereby putting substantial pressure on an adherent to modify his behavior and to violate his
beliefs, a burden upon religion exists. While the compulsion may be indirect, the infringement
upon free exercise is nonetheless substantial.
The respondents also contend that Sherbert is inapposite because, in that case, the employee
was dismissed by the employer’s action. But we see that Mrs. Sherbert was dismissed because
she refused to work on Saturdays after the plant went to a 6-day workweek. Had Thomas
simply presented himself at the Blaw-Knox plant turret line but refused to perform any assigned

Thomas v. Review Board, 450 U.S. 707 (1981)

Electronic copy available at: https://ssrn.com/abstract=3903347

278 Religion in the Law
work, it must be assumed that he, like Sherbert, would have been terminated by the employer’s
action, if no other work was available. In both cases, the termination flowed from the fact that
the employment, once acceptable, became religiously objectionable because of changed conditions.
The mere fact that the petitioner’s religious practice is burdened by a governmental program
does not mean that an exemption accommodating his practice must be granted. The state may
justify an inroad on religious liberty by showing that it is the least restrictive means of achieving
some compelling state interest. However, it is still true that “[t]he essence of all that has been
said and written on the subject is that only those interests of the highest order . . . can overbalance
legitimate claims to the free exercise of religion.” Wisconsin v. Yoder, 406 U.S. at 215.
The purposes urged to sustain the disqualifying provision of the Indiana unemployment
compensation scheme are twofold: (1) to avoid the widespread unemployment and the consequent burden on the fund resulting if people were permitted to leave jobs for “personal” reasons;
and (2) to avoid a detailed probing by employers into job applicants’ religious beliefs. These are
by no means unimportant considerations. When the focus of the inquiry is properly narrowed,
however, we must conclude that the interests advanced by the State do not justify the burden
placed on free exercise of religion.
There is no evidence in the record to indicate that the number of people who find themselves
in the predicament of choosing between benefits and religious beliefs is large enough to create
“widespread unemployment,” or even to seriously affect unemployment-and no such claim was
advanced by the Review Board. Similarly, although detailed inquiry by employers into applicants’ religious beliefs is undesirable, there is no evidence in the record to indicate that such
inquiries will occur in Indiana, or that they have occurred in any of the states that extend benefits
to people in the petitioner’s position. Nor is there any reason to believe that the number of people
terminating employment for religious reasons will be so great as to motivate employers to make
such inquiries.
Neither of the interests advanced is sufficiently compelling to justify the burden upon
Thomas’ religious liberty. Accordingly, Thomas is entitled to receive benefits unless, as the respondents contend and the Indiana court held, such payment would violate the Establishment
Clause.
The respondents contend that to compel benefit payments to Thomas involves the State in
fostering a religious faith. There is, in a sense, a “benefit” to Thomas deriving from his religious
beliefs, but this manifests no more than the tension between the two Religious Clauses which
the Court resolved in Sherbert:
In holding as we do, plainly we are not fostering the “establishment” of the
Seventh-day Adventist religion in South Carolina, for the extension of unemployment benefits to Sabbatarians in common with Sunday worshippers reflects nothing more than the governmental obligation of neutrality in the face
of religious differences, and does not represent that involvement of religious
with secular institutions which it is the object of the Establishment Clause to
forestall.
…Unless we are prepared to overrule Sherbert, Thomas cannot be denied the benefits due
him on the basis of the findings of the referee, the Review Board, and the Indiana Court of
Appeals that he terminated his employment because of his religious convictions.
Reversed.
Justice BLACKMUN joins [in part] and concurs in the result.

Thomas v. Review Board, 450 U.S. 707 (1981)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 279
Justice REHNQUIST, dissenting.
…The Court correctly acknowledges that there is a “tension” between the Free Exercise
and Establishment Clauses of the First Amendment of the United States Constitution. Although
the relationship of the two Clauses has been the subject of much commentary, the “tension” is
a fairly recent vintage, unknown at the time of the framing and adoption of the First Amendment. The causes of the tension, it seems to me, are threefold. First, the growth of social welfare
legislation during the latter part of the 20th century has greatly magnified the potential for conflict between the two Clauses, since such legislation touches the individual at so many points in
his life. Second, the decision by this Court that the First Amendment was “incorporated” into
the Fourteenth Amendment and thereby made applicable against the States, Stromberg v. California, 283 U.S. 359 (1931); Cantwell v. Connecticut, 310 U.S. 296 (1940), similarly multiplied
the number of instances in which the “tension” might arise. The third, and perhaps most important, cause of the tension is our overly expansive interpretation of both Clauses. By broadly
construing both Clauses, the Court has constantly narrowed the channel between the Scylla and
Charybdis through which any state or federal action must pass in order to survive constitutional
scrutiny.
None of these developments could have been foreseen by those who framed and adopted
the First Amendment…. Because those who drafted and adopted the First Amendment could
not have foreseen either the growth of social welfare legislation or the incorporation of the First
Amendment into the Fourteenth Amendment, we simply do not know how they would view
the scope of the two Clauses….
Just as it did in Sherbert v. Verner, 374 U.S. 398 (1963), the Court today reads the Free
Exercise Clause more broadly than is warranted. As to the proper interpretation of the Free
Exercise Clause, I would accept the decision of Braunfeld v. Brown, 366 U.S. 599 (1961), and
the dissent in Sherbert. In Braunfeld, we held that Sunday closing laws do not violate the First
Amendment rights of Sabbatarians. Chief Justice Warren explained that the statute did not make
unlawful any religious practices of appellants; it simply made the practice of their religious beliefs
more expensive. We concluded that “[t]o strike down, without the most critical scrutiny, legislation which imposes only an indirect burden on the exercise of religion, i.e. legislation which
does not make unlawful the religious practice itself, would radically restrict the operating latitude of the legislature.” 366 U.S. at 606. Likewise in this case, it cannot be said that the State
discriminated against Thomas on the basis of his religious beliefs or that he was denied benefits
because he was a Jehovah’s Witness. Where, as here, a State has enacted a general statute, the
purpose and effect of which is to advance the State’s secular goals, the Free Exercise Clause does
not in my view require the State to conform that statute to the dictates of religious conscience of
any group. As Justice Harlan recognized in his dissent in Sherbert v. Verner: “Those situations
in which the Constitution may require special treatment on account of religion are ... few and
far between.” Id., at 423. Like him I believe that although a State could choose to grant exemptions to religious persons from state unemployment regulations, a State is not constitutionally
compelled to do so.
The Court’s treatment of the Establishment Clause issue is equally unsatisfying. Although
today’s decision requires a State to provide direct financial assistance to persons solely on the
basis of their religious beliefs, the Court nonetheless blandly assures us, just as it did in Sherbert,
that its decision “plainly” does not foster the “establishment” of religion. I would agree that the
Establishment Clause, properly interpreted, would not be violated if Indiana voluntarily chose
to grant unemployment benefits to those persons who left their jobs for religious reasons. But I
also believe that the decision below is inconsistent with many of our prior Establishment Clause
cases. Those cases, if faithfully applied, would require us to hold that such voluntary action by
a State did violate the Establishment Clause.
Justice STEWART noted this point in his concurring opinion in Sherbert, 374 U.S. at 414Thomas v. Review Board, 450 U.S. 707 (1981)

Electronic copy available at: https://ssrn.com/abstract=3903347

280 Religion in the Law
417. He observed that decisions like Sherbert, and the one rendered today, squarely conflict with
the more extreme language of many of our prior Establishment Clause cases. In Everson v.
Board of Education, 330 U.S. 1 (1949), the Court stated that the Establishment Clause bespeaks
a “government ... stripped of all power to support, or otherwise to assist any or all religions,”
and no State “can pass laws which aid one religion [or] all religions.” Id., at 11, 15. In Torcaso
v. Watkins, 367 U.S. 488, 495 (1961), the Court asserted that the government cannot “constitutionally pass laws or impose requirements which aid all religions as against non-believers.”
And in Abington School District v. Schempp, 374 U.S. 203, 217 (1963), the Court adopted
Justice Rutledge’s words in Everson that the Establishment Clause forbids “every form of public
aid or support for religion.” See also Engel v. Vitale, 370 U.S. 421, 431 (1962).
In recent years the Court has moved away from the mechanistic “no-aid-to-religion” approach to the Establishment Clause and has stated a three-part test to determine the constitutionality of governmental aid to religion. See Lemon v. Kurtzman, 403 U.S. 602 (1971)… First,
the statute must serve a secular legislative purpose. Second, it must have a “primary effect” that
neither advances nor inhibits religion. And third, the State and its administration must avoid
excessive entanglement with religion….
It is not surprising that the Court today makes no attempt to apply those principles to the
facts of this case. If Indiana were to legislate what the Court today requires-an unemployment
compensation law which permitted benefits to be granted to those persons who quit their jobs
for religious reasons – the statute would “plainly” violate the Establishment Clause as interpreted in such case as Lemon. First, although the unemployment statute as a whole would be
enacted to serve a secular legislative purpose, the proviso would clearly serve only a religious
purpose. It would grant financial benefits for the sole purpose of accommodating religious beliefs. Second, there can be little doubt that the primary effect of the proviso would be to “advance” religion by facilitating the exercise of religious belief. Third, any statute including such a
proviso would surely “entangle” the State in religion…. By granting financial benefits to persons
solely on the basis of their religious beliefs, the State must necessarily inquire whether the claimant’s belief is “religious” and whether it is sincerely held. Otherwise any dissatisfied employee
may leave his job without cause and claim that he did so because his own particular beliefs
required it.
It is unclear from the Court’s opinion whether it has temporarily retreated from its expansive view of the Establishment Clause, or wholly abandoned it. I would welcome the latter. Just
as I think that Justice Harlan in Sherbert correctly stated the proper approach to free exercise
questions, I believe that Justice STEWART, dissenting in Abington School District v. Schempp,
accurately stated the reach of the Establishment Clause. He explained that the Establishment
Clause is limited to “government support of proselytizing activities of religious sects by throwing
the weight of secular authorit[ies] behind the dissemination of religious tenets.” Id., at 314....
Conversely, governmental assistance which does not have the effect of “inducing” religious belief, but instead merely “accommodates” or implements an independent religious choice does
not impermissibly involve the government in religious choices and therefore does not violate the
Establishment Clause of the First Amendment. I would think that in this case, as in Sherbert,
had the State voluntarily chosen to pay unemployment compensation benefits to persons who
left their jobs for religious reasons, such aid would be constitutionally permissible because it
redounds directly to the benefit of the individual….
In sum, my difficulty with today’s decision is that it reads the Free Exercise Clause too
broadly and it fails to squarely acknowledge that such a reading conflicts with many of our
Establishment Clause cases. As such, the decision simply exacerbates the “tension” between the
two Clauses. If the Court were to construe the Free Exercise Clause as it did in Braunfeld and
the Establishment Clause as Justice STEWART did in Schempp, the circumstances in which there
would be a conflict between the two Clauses would be few and far between. Although I heartily

Thomas v. Review Board, 450 U.S. 707 (1981)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 281
agree with the Court’s tacit abandonment of much of our rhetoric about the Establishment
Clause, I regret that the Court cannot see its way clear to restore what was surely intended to
have been a greater degree of flexibility to the Federal and State Governments in legislating consistently with the Free Exercise Clause. Accordingly, I would affirm the judgment of the Indiana
Supreme Court.

Thomas v. Review Board, 450 U.S. 707 (1981)

Electronic copy available at: https://ssrn.com/abstract=3903347

282 Religion in the Law

455 U.S. 252
Supreme Court of the United States

United States v. Lee
February 23, 1982
Chief Justice BURGER delivered the opinion of the Court.
We noted probable jurisdiction to determine whether imposition of social security taxes is
unconstitutional as applied to persons who object on religious grounds to receipt of public insurance benefits and to payment of taxes to support public insurance funds. The District Court,
497 F.Supp. 180, concluded that the Free Exercise Clause prohibits forced payment of social
security taxes when payment of taxes and receipt of benefits violate the taxpayer’s religion. We
reverse.
Appellee, a member of the Old Order Amish, is a farmer and carpenter. From 1970 to 1977,
appellee employed several other Amish to work on his farm and in his carpentry shop. He failed
to file the quarterly social security tax returns required of employers, withhold social security
tax from his employees, or pay the employer’s share of social security taxes.
In 1978, the Internal Revenue Service assessed appellee in excess of $27,000 for unpaid
employment taxes; he paid $91- the amount owed for the first quarter of 1973-and then sued
in the United States District Court for the Western District of Pennsylvania for a refund, claiming
that imposition of the social security taxes violated his First Amendment free exercise rights and
those of his Amish employees.
The District Court held the statutes requiring appellee to pay social security and unemployment insurance taxes unconstitutional as applied…. Direct appeal from the judgment of the District Court was taken pursuant to 28 U.S.C. § 1252.
The exemption provided by [Internal Revenue Code] § 1402(g) is available only to selfemployed individuals and does not apply to employers or employees. Consequently, appellee
and his employees are not within the express provisions of § 1402(g). Thus any exemption from
payment of the employer’s share of social security taxes must come from a constitutionally required exemption.
The preliminary inquiry in determining the existence of a constitutionally required exemption is whether the payment of social security taxes and the receipt of benefits interferes with the
free exercise rights of the Amish. The Amish believe that there is a religiously based obligation
to provide for their fellow members the kind of assistance contemplated by the social security
system. Although the Government does not challenge the sincerity of this belief, the Government
does contend that payment of social security taxes will not threaten the integrity of the Amish
religious belief or observance. It is not within “the judicial function and judicial competence,”
however, to determine whether appellee or the Government has the proper interpretation of the
Amish faith; “[c]ourts are not arbiters of scriptural interpretation.” Thomas v. Review Bd. of
Indiana Employment Security Div., 450 U.S. 707, 716 (1981). We therefore accept appellee’s
contention that both payment and receipt of social security benefits is forbidden by the Amish
faith. Because the payment of the taxes or receipt of benefits violates Amish religious beliefs,
compulsory participation in the social security system interferes with their free exercise rights.
The conclusion that there is a conflict between the Amish faith and the obligations imposed
by the social security system is only the beginning, however, and not the end of the inquiry. Not
all burdens on religion are unconstitutional. See, e.g., Prince v. Massachusetts, 321 U.S. 158

United States v. Lee, 455 U.S. 252 (1982)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 283
(1944); Reynolds v. United States, 98 U.S. 145 (1879). The state may justify a limitation on
religious liberty by showing that it is essential to accomplish an overriding governmental interest.
Thomas, supra; Wisconsin v. Yoder, 406 U.S. 205 (1972); Gillette v. United States, 401 U.S. 437
(1971); Sherbert v. Verner, 374 U.S. 398 (1963).
Because the social security system is nationwide, the governmental interest is apparent. The
social security system in the United States serves the public interest by providing a comprehensive
insurance system with a variety of benefits available to all participants, with costs shared by
employers and employees. … The design of the system requires support by mandatory contributions from covered employers and employees. This mandatory participation is indispensable
to the fiscal vitality of the social security system. … Moreover, a comprehensive national social
security system providing for voluntary participation would be almost a contradiction in terms
and difficult, if not impossible, to administer. Thus, the Government’s interest in assuring mandatory and continuous participation in and contribution to the social security system is very
high.
The remaining inquiry is whether accommodating the Amish belief will unduly interfere
with fulfillment of the governmental interest. In Braunfeld v. Brown, 366 U.S. 599, 605 (1961),
this Court noted that “to make accommodation between the religious action and an exercise of
state authority is a particularly delicate task ... because resolution in favor of the State results in
the choice to the individual of either abandoning his religious principle or facing ... prosecution.”
The difficulty in attempting to accommodate religious beliefs in the area of taxation is that “we
are a cosmopolitan nation made up of people of almost every conceivable religious preference.”
Braunfeld, at 606. The Court has long recognized that balance must be struck between the values of the comprehensive social security system, which rests on a complex of actuarial factors,
and the consequences of allowing religiously based exemptions. To maintain an organized society that guarantees religious freedom to a great variety of faiths requires that some religious
practices yield to the common good. Religious beliefs can be accommodated, … but there is a
point at which accommodation would “radically restrict the operating latitude of the legislature.” Braunfeld, at 606.
Unlike the situation presented in Wisconsin v. Yoder, it would be difficult to accommodate
the comprehensive social security system with myriad exceptions flowing from a wide variety of
religious beliefs. The obligation to pay the social security tax initially is not fundamentally different from the obligation to pay income taxes; the difference-in theory at least-is that the social
security tax revenues are segregated for use only in furtherance of the statutory program. There
is no principled way, however, for purposes of this case, to distinguish between general taxes
and those imposed under the Social Security Act. If, for example, a religious adherent believes
war is a sin, and if a certain percentage of the federal budget can be identified as devoted to warrelated activities, such individuals would have a similarly valid claim to be exempt from paying
that percentage of the income tax. The tax system could not function if denominations were
allowed to challenge the tax system because tax payments were spent in a manner that violates
their religious belief. See, e.g., Lull v. Commissioner, 602 F.2d 1166 (CA4 1979), cert. denied,
444 U.S. 1014 (1980); Autenrieth v. Cullen, 418 F.2d 586 (CA9 1969), cert. denied, 397 U.S.
1036 (1970). Because the broad public interest in maintaining a sound tax system is of such a
high order, religious belief in conflict with the payment of taxes affords no basis for resisting the
tax.
Congress has accommodated … the practices of those who believe it a violation of their
faith to participate in the social security system. In § 1402(g) Congress granted an exemption,
on religious grounds, to self-employed Amish and others. Confining the § 1402(g) exemption
to the self-employed provided for a narrow category which was readily identifiable. Self-employed persons in a religious community having its own “welfare” system are distinguishable
from the generality of wage earners employed by others.

United States v. Lee, 455 U.S. 252 (1982)

Electronic copy available at: https://ssrn.com/abstract=3903347

284 Religion in the Law
Congress and the courts have been sensitive to the needs flowing from the Free Exercise
Clause, but every person cannot be shielded from all the burdens incident to exercising every
aspect of the right to practice religious beliefs. When followers of a particular sect enter into
commercial activity as a matter of choice, the limits they accept on their own conduct as a matter
of conscience and faith are not to be superimposed on the statutory schemes which are binding
on others in that activity. Granting an exemption from social security taxes to an employer operates to impose the employer’s religious faith on the employees. Congress drew a line in §
1402(g), exempting the self-employed Amish but not all persons working for an Amish employer. The tax imposed on employers to support the social security system must be uniformly
applicable to all, except as Congress provides explicitly otherwise….
Reversed and remanded.
Justice STEVENS, concurring in the judgment.
The clash between appellee’s religious obligation and his civic obligation is irreconcilable.
He must violate either an Amish belief or a federal statute. According to the Court, the religious
duty must prevail unless the Government shows that enforcement of the civic duty “is essential
to accomplish an overriding governmental interest.” That formulation of the constitutional
standard suggests that the Government always bears a heavy burden of justifying the application
of neutral general laws to individual conscientious objectors. In my opinion, it is the objector
who must shoulder the burden of demonstrating that there is a unique reason for allowing him
a special exemption from a valid law of general applicability.
Congress already has granted the Amish a limited exemption from social security taxes. See
26 U.S.C. § 1402(g). As a matter of administration, it would be a relatively simple matter to
extend the exemption to the taxes involved in this case. As a matter of fiscal policy, an enlarged
exemption probably would benefit the social security system because the nonpayment of these
taxes by the Amish would be more than offset by the elimination of their right to collect benefits.
In view of the fact that the Amish have demonstrated their capacity to care for their own, the
social cost of eliminating this relatively small group of dedicated believers would be minimal.
Thus, if we confine the analysis to the Government’s interest in rejecting the particular claim to
an exemption at stake in this case, the constitutional standard as formulated by the Court has
not been met.
The Court rejects the particular claim of this appellee, not because it presents any special
problems, but rather because of the risk that a myriad of other claims would be too difficult to
process. The Court overstates the magnitude of this risk because the Amish claim applies only
to a small religious community with an established welfare system of its own. Nevertheless, I
agree with the Court’s conclusion that the difficulties associated with processing other claims to
tax exemption on religious grounds justify a rejection of this claim. I believe, however, that this
reasoning supports the adoption of a different constitutional standard than the Court purports
to apply.
The Court’s analysis supports a holding that there is virtually no room for a “constitutionally required exemption” on religious grounds from a valid tax law that is entirely neutral in its
general application. Because I agree with that holding, I concur in the judgment.

United States v. Lee, 455 U.S. 252 (1982)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 285

494 U.S. 872
Supreme Court of the United States

Employment Division v. Smith
April 17, 1990
Justice SCALIA delivered the opinion of the Court.
This case requires us to decide whether the Free Exercise Clause of the First Amendment
permits the State of Oregon to include religiously inspired peyote use within the reach of its
general criminal prohibition on use of that drug, and thus permits the State to deny unemployment benefits to persons dismissed from their jobs because of such religiously inspired use.
Oregon law prohibits the knowing or intentional possession of a “controlled substance”
unless the substance has been prescribed by a medical practitioner. Ore.Rev.Stat. § 475.992(4)
(1987). The law defines “controlled substance” as a drug classified in Schedules I through V of
the Federal Controlled Substances Act… Persons who violate this provision by possessing a controlled substance listed on Schedule I are “guilty of a Class B felony.” § 475.992(4)(a). … Schedule I contains the drug peyote, a hallucinogen derived from the plant Lophophora williamsii
Lemaire.
Respondents Alfred Smith and Galen Black (hereinafter respondents) were fired from their
jobs with a private drug rehabilitation organization because they ingested peyote for sacramental
purposes at a ceremony of the Native American Church, of which both are members. When
respondents applied to petitioner Employment Division (hereinafter petitioner) for unemployment compensation, they were determined to be ineligible for benefits because they had been
discharged for work-related “misconduct.” …
Respondents’ claim for relief rests on our decisions in Sherbert v. Verner, Thomas v. Review
Bd. of Indiana Employment Security Div., and Hobbie v. Unemployment Appeals Comm’n of
Florida, 480 U.S. 136 (1987), in which we held that a State could not condition the availability
of unemployment insurance on an individual’s willingness to forgo conduct required by his religion. [However,] the conduct at issue in those cases was not prohibited by law. … Now that the
Oregon Supreme Court has confirmed that Oregon does prohibit the religious use of peyote, we
proceed to consider whether that prohibition is permissible under the Free Exercise Clause.
The Free Exercise Clause of the First Amendment, which has been made applicable to the
States by incorporation into the Fourteenth Amendment, see Cantwell v. Connecticut, 310 U.S.
296, 303 (1940), provides that “Congress shall make no law respecting an establishment of
religion, or prohibiting the free exercise thereof....” U.S. Const., Amdt. 1 (emphasis added.) The
free exercise of religion means, first and foremost, the right to believe and profess whatever
religious doctrine one desires. Thus, the First Amendment obviously excludes all “governmental
regulation of religious beliefs as such.” Sherbert v. Verner, 374 U.S. at 402. The government may
not compel affirmation of religious belief, see Torcaso v. Watkins, 367 U.S. 488 (1961), punish
the expression of religious doctrines it believes to be false, United States v. Ballard, 322 U.S. 78,
86-88 (1944), impose special disabilities on the basis of religious views or religious status … or
lend its power to one or the other side in controversies over religious authority or dogma….
But the “exercise of religion” often involves not only belief and profession but the performance of (or abstention from) physical acts: assembling with others for a worship service, participating in sacramental use of bread and wine, proselytizing, abstaining from certain foods or
certain modes of transportation. It would be true, we think (though no case of ours has involved

Employment Division v. Smith, 494 U.S. 872 (1990)

Electronic copy available at: https://ssrn.com/abstract=3903347

286 Religion in the Law
the point), that a State would be “prohibiting the free exercise [of religion]” if it sought to ban
such acts or abstentions only when they are engaged in for religious reasons, or only because of
the religious belief that they display. It would doubtless be unconstitutional, for example, to ban
the casting of “statues that are to be used for worship purposes,” or to prohibit bowing down
before a golden calf.
Respondents in the present case, however, seek to carry the meaning of “prohibiting the free
exercise [of religion]” one large step further. They contend that their religious motivation for
using peyote places them beyond the reach of a criminal law that is not specifically directed at
their religious practice, and that is concededly constitutional as applied to those who use the
drug for other reasons. They assert, in other words, that “prohibiting the free exercise [of religion]” includes requiring any individual to observe a generally applicable law that requires (or
forbids) the performance of an act that his religious belief forbids (or requires). As a textual
matter, we do not think the words must be given that meaning. It is no more necessary to regard
the collection of a general tax, for example, as “prohibiting the free exercise [of religion]” by
those citizens who believe support of organized government to be sinful, than it is to regard the
same tax as “abridging the freedom ... of the press” of those publishing companies that must
pay the tax as a condition of staying in business. It is a permissible reading of the text, in the one
case as in the other, to say that if prohibiting the exercise of religion (or burdening the activity
of printing) is not the object of the tax but merely the incidental effect of a generally applicable
and otherwise valid provision, the First Amendment has not been offended….
Our decisions reveal that the latter reading is the correct one. We have never held that an
individual’s religious beliefs excuse him from compliance with an otherwise valid law prohibiting conduct that the State is free to regulate. On the contrary, the record of more than a century
of our free exercise jurisprudence contradicts that proposition. As described succinctly by Justice
Frankfurter in Minersville School Dist. Bd. of Ed. v. Gobitis, 310 U.S. 586, 594-595 (1940):
Conscientious scruples have not, in the course of the long struggle for religious
toleration, relieved the individual from obedience to a general law not aimed
at the promotion or restriction of religious beliefs. The mere possession of religious convictions which contradict the relevant concerns of a political society
does not relieve the citizen from the discharge of political responsibilities.
We first had occasion to assert that principle in Reynolds v. United States, 98 U.S. 145
(1878), where we rejected the claim that criminal laws against polygamy could not be constitutionally applied to those whose religion commanded the practice:
Laws are made for the government of actions, and while they cannot interfere
with mere religious belief and opinions, they may with practices.... Can a man
excuse his practices to the contrary because of his religious belief? To permit
this would be to make the professed doctrines of religious belief superior to
the law of the land, and in effect to permit every citizen to become a law unto
himself.
Subsequent decisions have consistently held that the right of free exercise does not relieve
an individual of the obligation to comply with a “valid and neutral law of general applicability
on the ground that the law proscribes (or prescribes) conduct that his religion prescribes (or
proscribes).” United States v. Lee, 455 U.S. 252, 263, n. 3 (1982) (STEVENS, J., concurring in
judgment); see Minersville School Dist. Bd. of Ed. v. Gobitis, 310 U.S. at 595, (collecting cases).
In Prince v. Massachusetts, 321 U.S. 158 (1944), we held that a mother could be prosecuted
under the child labor laws for using her children to dispense literature in the streets, her religious
motivation notwithstanding. We found no constitutional infirmity in “excluding [these children]
from doing there what no other children may do.” Id., at 171. In Braunfeld v. Brown, 366 U.S.

Employment Division v. Smith, 494 U.S. 872 (1990)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 287
599 (1961) (plurality opinion), we upheld Sunday-closing laws against the claim that they burdened the religious practices of persons whose religions compelled them to refrain from work
on other days. In Gillette v. United States, 401 U.S. 437, 461 (1971), we sustained the military
Selective Service System against the claim that it violated free exercise by conscripting persons
who opposed a particular war on religious grounds.
Our most recent decision involving a neutral, generally applicable regulatory law that compelled activity forbidden by an individual’s religion was United States v. Lee, 455 U.S. at 258261. There, an Amish employer, on behalf of himself and his employees, sought exemption from
collection and payment of Social Security taxes on the ground that the Amish faith prohibited
participation in governmental support programs. We rejected the claim that an exemption was
constitutionally required. There would be no way, we observed, to distinguish the Amish believer’s objection to Social Security taxes from the religious objections that others might have to
the collection or use of other taxes. “If, for example, a religious adherent believes war is a sin,
and if a certain percentage of the federal budget can be identified as devoted to war-related
activities, such individuals would have a similarly valid claim to be exempt from paying that
percentage of the income tax. The tax system could not function if denominations were allowed
to challenge the tax system because tax payments were spent in a manner that violates their
religious belief.” Id., at 260. Cf. Hernandez v. Commissioner, 490 U.S. 680 (1989) (rejecting
free exercise challenge to payment of income taxes alleged to make religious activities more difficult).
The only decisions in which we have held that the First Amendment bars application of a
neutral, generally applicable law to religiously motivated action have involved not the Free Exercise Clause alone, but the Free Exercise Clause in conjunction with other constitutional protections, such as freedom of speech and of the press, see Cantwell v. Connecticut, 310 U.S. at
304-307 (invalidating a licensing system for religious and charitable solicitations under which
the administrator had discretion to deny a license to any cause he deemed nonreligious); Murdock v. Pennsylvania, 319 U.S. 105 (1943) (invalidating a flat tax on solicitation as applied to
the dissemination of religious ideas); Follett v. McCormick, 321 U.S. 573 (1944) (same), or the
right of parents, acknowledged in Pierce v. Society of Sisters, 268 U.S. 510 (1925), to direct the
education of their children, see Wisconsin v. Yoder, 406 U.S. 205 (1972) (invalidating compulsory school-attendance laws as applied to Amish parents who refused on religious grounds to
send their children to school). Some of our cases prohibiting compelled expression, decided exclusively upon free speech grounds, have also involved freedom of religion, cf. Wooley v.
Maynard, 430 U.S. 705 (1977) (invalidating compelled display of a license plate slogan that
offended individual religious beliefs); West Virginia Bd. of Education v. Barnette, 319 U.S. 624
(1943) (invalidating compulsory flag salute statute challenged by religious objectors)….
The present case does not present such a hybrid situation, but a free exercise claim unconnected with any communicative activity or parental right. Respondents urge us to hold, quite
simply, that when otherwise prohibitable conduct is accompanied by religious convictions, not
only the convictions but the conduct itself must be free from governmental regulation. We have
never held that, and decline to do so now. There being no contention that Oregon’s drug law
represents an attempt to regulate religious beliefs, the communication of religious beliefs, or the
raising of one’s children in those beliefs, the rule to which we have adhered ever since Reynolds
plainly controls. “Our cases do not at their farthest reach support the proposition that a stance
of conscientious opposition relieves an objector from any colliding duty fixed by a democratic
government.” Gillette v. United States, 401 U.S. at 461.
Respondents argue that even though exemption from generally applicable criminal laws
need not automatically be extended to religiously motivated actors, at least the claim for a religious exemption must be evaluated under the balancing test set forth in Sherbert v. Verner, 374

Employment Division v. Smith, 494 U.S. 872 (1990)

Electronic copy available at: https://ssrn.com/abstract=3903347

288 Religion in the Law
U.S. 398 (1963). Under the Sherbert test, governmental actions that substantially burden a religious practice must be justified by a compelling governmental interest. See id., at 402-403; see
also Hernandez v. Commissioner, 490 U.S. at 699. Applying that test we have, on three occasions, invalidated state unemployment compensation rules that conditioned the availability of
benefits upon an applicant’s willingness to work under conditions forbidden by his religion. See
Sherbert v. Verner; Thomas v. Review Bd. of Indiana Employment Security Div., 450 U.S. 707
(1981); Hobbie v. Unemployment Appeals Comm’n of Florida, 480 U.S. 136 (1987). We have
never invalidated any governmental action on the basis of the Sherbert test except the denial of
unemployment compensation. Although we have sometimes purported to apply the Sherbert
test in contexts other than that, we have always found the test satisfied, see United States v. Lee,
455 U.S. 252 (1982); Gillette v. United States, 401 U.S. 437 (1971).
In recent years we have abstained from applying the Sherbert test (outside the unemployment compensation field) at all. In Bowen v. Roy, 476 U.S. 693 (1986), we declined to apply
Sherbert analysis to a federal statutory scheme that required benefit applicants and recipients to
provide their Social Security numbers. The plaintiffs in that case asserted that it would violate
their religious beliefs to obtain and provide a Social Security number for their daughter. We held
the statute’s application to the plaintiffs valid regardless of whether it was necessary to effectuate
a compelling interest. … In Goldman v. Weinberger, 475 U.S. 503 (1986), we rejected application of the Sherbert test to military dress regulations that forbade the wearing of yarmulkes….
Even if we were inclined to breathe into Sherbert some life beyond the unemployment compensation field, we would not apply it to require exemptions from a generally applicable criminal law. The Sherbert test, it must be recalled, was developed in a context that lent itself to
individualized governmental assessment of the reasons for the relevant conduct. … As the plurality pointed out in Bowen v. Roy, our decisions in the unemployment cases stand for the proposition that where the State has in place a system of individual exemptions, it may not refuse to
extend that system to cases of “religious hardship” without compelling reason. Bowen v. Roy,
476 U.S. at 708.
Whether or not the decisions are that limited, they at least have nothing to do with an
across-the-board criminal prohibition on a particular form of conduct. Although, as noted earlier, we have sometimes used the Sherbert test to analyze free exercise challenges to such laws,
see United States v. Lee, 455 U.S. at 257-260; Gillette v. United States, 401 U.S. at 462, we have
never applied the test to invalidate one. We conclude today that the sounder approach, and the
approach in accord with the vast majority of our precedents, is to hold the test inapplicable to
such challenges. The government’s ability to enforce generally applicable prohibitions of socially
harmful conduct, like its ability to carry out other aspects of public policy, “cannot depend on
measuring the effects of a governmental action on a religious objector’s spiritual development.”
Lyng, 485 U.S. at 451. To make an individual’s obligation to obey such a law contingent upon
the law’s coincidence with his religious beliefs, except where the State’s interest is “compelling”
– permitting him, by virtue of his beliefs, “to become a law unto himself,” Reynolds v. United
States, 98 U.S. at 167 – contradicts both constitutional tradition and common sense….
Nor is it possible to limit the impact of respondents’ proposal by requiring a “compelling
state interest” only when the conduct prohibited is “central” to the individual’s religion. Cf.
Lyng v. Northwest Indian Cemetery Protective Assn., 485 U.S. at 474-476 (BRENNAN, J.,
dissenting). It is no more appropriate for judges to determine the “centrality” of religious beliefs
before applying a “compelling interest” test in the free exercise field, than it would be for them
to determine the “importance” of ideas before applying the “compelling interest” test in the free
speech field. What principle of law or logic can be brought to bear to contradict a believer’s
assertion that a particular act is “central” to his personal faith? Judging the centrality of different
religious practices is akin to the unacceptable “business of evaluating the relative merits of differing religious claims.” United States v. Lee, 455 U.S. at 263 n. 2 (STEVENS, J., concurring).

Employment Division v. Smith, 494 U.S. 872 (1990)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 289
As we reaffirmed only last Term, “[i]t is not within the judicial ken to question the centrality of
particular beliefs or practices to a faith, or the validity of particular litigants’ interpretations of
those creeds.” Hernandez v. Commissioner, 490 U.S. at 699. Repeatedly and in many different
contexts, we have warned that courts must not presume to determine the place of a particular
belief in a religion or the plausibility of a religious claim. See, e.g., Thomas v. Review Bd. of
Indiana Employment Security Div., 450 U.S. at 716; … United States v. Ballard, 322 U.S. 78,
85-87 (1944).
If the “compelling interest” test is to be applied at all, then, it must be applied across the
board, to all actions thought to be religiously commanded. Moreover, if “compelling interest”
really means what it says (and watering it down here would subvert its rigor in the other fields
where it is applied), many laws will not meet the test. Any society adopting such a system would
be courting anarchy, but that danger increases in direct proportion to the society’s diversity of
religious beliefs, and its determination to coerce or suppress none of them. Precisely because “we
are a cosmopolitan nation made up of people of almost every conceivable religious preference,”
Braunfeld v. Brown, 366 U.S. at 606, and precisely because we value and protect that religious
divergence, we cannot afford the luxury of deeming presumptively invalid, as applied to the
religious objector, every regulation of conduct that does not protect an interest of the highest
order.
The rule respondents favor would open the prospect of constitutionally required religious
exemptions from civic obligations of almost every conceivable kind – ranging from compulsory
military service … to the payment of taxes … to health and safety regulation such as manslaughter and child neglect laws … compulsory vaccination laws … drug laws … and traffic laws; to
social welfare legislation such as minimum wage laws … child labor laws … animal cruelty laws
… environmental protection laws … and laws providing for equality of opportunity for the
races…. The First Amendment’s protection of religious liberty does not require this.
…[A] number of States have made an exception to their drug laws for sacramental peyote
use. See, e.g., Ariz.Rev.Stat.Ann. §§ 13-3402(B)(1)-(3) (1989); Colo.Rev.Stat. § 12-22-317(3)
(1985); N.M.Stat.Ann. § 30-31-6(D) (Supp.1989). But to say that a nondiscriminatory religious-practice exemption is permitted, or even that it is desirable, is not to say that it is constitutionally required, and that the appropriate occasions for its creation can be discerned by the
courts. It may fairly be said that leaving accommodation to the political process will place at a
relative disadvantage those religious practices that are not widely engaged in; but that unavoidable consequence of democratic government must be preferred to a system in which each conscience is a law unto itself or in which judges weigh the social importance of all laws against the
centrality of all religious beliefs.
Because respondents’ ingestion of peyote was prohibited under Oregon law, and because
that prohibition is constitutional, Oregon may, consistent with the Free Exercise Clause, deny
respondents unemployment compensation when their dismissal results from use of the drug.
The decision of the Oregon Supreme Court is accordingly reversed.
It is so ordered.
Justice O’CONNOR, with whom Justice BRENNAN, Justice MARSHALL, and Justice
BLACKMUN join [in part], concurring in the judgment.
Although I agree with the result the Court reaches in this case, I cannot join its opinion. In
my view, today’s holding dramatically departs from well-settled First Amendment jurisprudence,
appears unnecessary to resolve the question presented, and is incompatible with our Nation’s
fundamental commitment to individual religious liberty….
The Free Exercise Clause of the First Amendment commands that “Congress shall make no
law ... prohibiting the free exercise [of religion].” In Cantwell v. Connecticut, 310 U.S. 296
Employment Division v. Smith, 494 U.S. 872 (1990)

Electronic copy available at: https://ssrn.com/abstract=3903347

290 Religion in the Law
(1940), we held that this prohibition applies to the States by incorporation into the Fourteenth
Amendment and that it categorically forbids government regulation of religious beliefs. Id., at
303. As the Court recognizes, however, the “free exercise” of religion often, if not invariably,
requires the performance of (or abstention from) certain acts…. “[B]elief and action cannot be
neatly confined in logic-tight compartments.” Wisconsin v. Yoder, 406 U.S. 205, 220, (1972).
Because the First Amendment does not distinguish between religious belief and religious conduct, conduct motivated by sincere religious belief, like the belief itself, must be at least presumptively protected by the Free Exercise Clause.
The Court today, however, interprets the Clause to permit the government to prohibit, without justification, conduct mandated by an individual’s religious beliefs, so long as that prohibition is generally applicable. But a law that prohibits certain conduct – conduct that happens to
be an act of worship for someone – manifestly does prohibit that person’s free exercise of his
religion. A person who is barred from engaging in religiously motivated conduct is barred from
freely exercising his religion….
…Our free exercise cases have all concerned generally applicable laws that had the effect of
significantly burdening a religious practice. If the First Amendment is to have any vitality, it
ought not be construed to cover only the extreme and hypothetical situation in which a State
directly targets a religious practice….
To say that a person’s right to free exercise has been burdened, of course, does not mean
that he has an absolute right to engage in the conduct. Under our established First Amendment
jurisprudence, we have recognized that the freedom to act, unlike the freedom to believe, cannot
be absolute. See, e.g., Cantwell, supra, 310 U.S. at 304; Reynolds v. United States, 98 U.S. 145
(1878). Instead, we have respected both the First Amendment’s express textual mandate and the
governmental interest in regulation of conduct by requiring the government to justify any substantial burden on religiously motivated conduct by a compelling state interest and by means
narrowly tailored to achieve that interest. See Hernandez v. Commissioner, 490 U.S. 680, 699
(1989); Hobbie, 480 U.S. at 141; United States v. Lee, 455 U.S. 252, 257-258 (1982); Thomas
v. Review Bd. of Indiana Employment Security Div., 450 U.S. 707, 718 (1981); McDaniel v.
Paty, 435 U.S. 618, 626-629 (1978) (plurality opinion); Yoder, 406 U.S. at 215; Gillette v. United
States, 401 U.S. 437, 462 (1971); Sherbert v. Verner, 374 U.S. 398, 403 (1963) … The compelling interest test effectuates the First Amendment’s command that religious liberty is an independent liberty, that it occupies a preferred position, and that the Court will not permit encroachments upon this liberty, whether direct or indirect, unless required by clear and compelling governmental interests “of the highest order,” Yoder, supra, 406 U.S. at 215….
The Court attempts to support its narrow reading of the Clause by claiming that “[w]e have
never held that an individual’s religious beliefs excuse him from compliance with an otherwise
valid law prohibiting conduct that the State is free to regulate.” But as the Court later notes, as
it must, in cases such as Cantwell and Yoder we have in fact interpreted the Free Exercise Clause
to forbid application of a generally applicable prohibition to religiously motivated conduct. See
Cantwell, 310 U.S. at 304-307; Yoder, 406 U.S. at 214-234. Indeed, in Yoder we expressly rejected the interpretation the Court now adopts:
...[To] agree that religiously grounded conduct must often be subject to the
broad police power of the State is not to deny that there are areas of conduct
protected by the Free Exercise Clause of the First Amendment and thus beyond the power of the State to control, even under regulations of general applicability.... A regulation neutral on its face may, in its application, nonetheless offend the constitutional requirement for government neutrality if it unduly burdens the free exercise of religion. Id., at 219-220, 92 S.Ct., at 153536 (emphasis added).

Employment Division v. Smith, 494 U.S. 872 (1990)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 291
The Court endeavors to escape from our decisions in Cantwell and Yoder by labeling them
“hybrid” decisions, but there is no denying that both cases expressly relied on the Free Exercise
Clause … and that we have consistently regarded those cases as part of the mainstream of our
free exercise jurisprudence. Moreover, in each of the other cases cited by the Court to support
its categorical rule, we rejected the particular constitutional claims before us only after carefully
weighing the competing interests. See Prince v. Massachusetts, 321 U.S. 158, 168-170 (1944)
(state interest in regulating children’s activities justifies denial of religious exemption from child
labor laws); Braunfeld v. Brown, 366 U.S. 599, 608-609 (1961) (plurality opinion) (state interest
in uniform day of rest justifies denial of religious exemption from Sunday closing law); Gillette,
401 U.S. at 462 (state interest in military affairs justifies denial of religious exemption from
conscription laws); Lee, 455 U.S. at 258-259 (state interest in comprehensive Social Security
system justifies denial of religious exemption from mandatory participation requirement)….
…[The] essence of a free exercise claim is relief from a burden imposed by government on
religious practices or beliefs, whether the burden is imposed directly through laws that prohibit
or compel specific religious practices, or indirectly through laws that, in effect, make abandonment of one’s own religion or conformity to the religious beliefs of others the price of an equal
place in the civil community….
…A State that makes criminal an individual’s religiously motivated conduct burdens that
individual’s free exercise of religion in the severest manner possible, for it “results in the choice
to the individual of either abandoning his religious principle or facing criminal prosecution.”
Braunfeld, 366 U.S. at 605. I would have thought it beyond argument that such laws implicate
free exercise concerns.
Indeed, we have never distinguished between cases in which a State conditions receipt of a
benefit on conduct prohibited by religious beliefs and cases in which a State affirmatively prohibits such conduct. The Sherbert compelling interest test applies in both kinds of cases….
I would reaffirm that principle today: A neutral criminal law prohibiting conduct that a
State may legitimately regulate is, if anything, more burdensome than a neutral civil statute placing legitimate conditions on the award of a state benefit.
Legislatures, of course, have always been “left free to reach actions which were in violation
of social duties or subversive of good order.” Reynolds, 98 U.S. at 164; see also Yoder, at 219220; Braunfeld, 366 U.S. at 603-604. Yet because of the close relationship between conduct and
religious belief, “[i]n every case the power to regulate must be so exercised as not, in attaining a
permissible end, unduly to infringe the protected freedom.” Cantwell, 310 U.S. at 304. Once it
has been shown that a government regulation or criminal prohibition burdens the free exercise
of religion, we have consistently asked the government to demonstrate that unbending application of its regulation to the religious objector “is essential to accomplish an overriding governmental interest,” Lee, supra, 455 U.S. at 257-258, or represents “the least restrictive means of
achieving some compelling state interest,” Thomas, supra, 450 U.S. at 718, 101 S.Ct., at 1432.
See, e.g., Braunfeld, supra, 366 U.S. at 607; Sherbert, supra, 374 U.S. at 406; Yoder, 406 U.S. at
214-215; Roy, 476 U.S. at 728-732 (opinion concurring in part and dissenting in part). To me,
the sounder approach – the approach more consistent with our role as judges to decide each
case on its individual merits-is to apply this test in each case to determine whether the burden
on the specific plaintiffs before us is constitutionally significant and whether the particular criminal interest asserted by the State before us is compelling. Even if, as an empirical matter, a government’s criminal laws might usually serve a compelling interest in health, safety, or public
order, the First Amendment at least requires a case-by-case determination of the question, sensitive to the facts of each particular claim. … Given the range of conduct that a State might
legitimately make criminal, we cannot assume, merely because a law carries criminal sanctions
and is generally applicable, that the First Amendment never requires the State to grant a limited
exemption for religiously motivated conduct….
Employment Division v. Smith, 494 U.S. 872 (1990)

Electronic copy available at: https://ssrn.com/abstract=3903347

292 Religion in the Law
Finally, the Court today suggests that the disfavoring of minority religions is an “unavoidable consequence” under our system of government and that accommodation of such religions
must be left to the political process. In my view, however, the First Amendment was enacted
precisely to protect the rights of those whose religious practices are not shared by the majority
and may be viewed with hostility. The history of our free exercise doctrine amply demonstrates
the harsh impact majoritarian rule has had on unpopular or emerging religious groups such as
the Jehovah’s Witnesses and the Amish. …
The Court’s holding today not only misreads settled First Amendment precedent; it appears
to be unnecessary to this case. I would reach the same result applying our established free exercise jurisprudence.
There is no dispute that Oregon’s criminal prohibition of peyote places a severe burden on
the ability of respondents to freely exercise their religion. Peyote is a sacrament of the Native
American Church and is regarded as vital to respondents’ ability to practice their religion. …
Under Oregon law, as construed by that State’s highest court, members of the Native American
Church must choose between carrying out the ritual embodying their religious beliefs and avoidance of criminal prosecution. That choice is, in my view, more than sufficient to trigger First
Amendment scrutiny.
There is also no dispute that Oregon has a significant interest in enforcing laws that control
the possession and use of controlled substances by its citizens. See, e.g., Sherbert, 374 U.S. at
403 (religiously motivated conduct may be regulated where such conduct “pose[s] some substantial threat to public safety, peace or order”)…. As we recently noted, drug abuse is “one of
the greatest problems affecting the health and welfare of our population” and thus “one of the
most serious problems confronting our society today.” Treasury Employees v. Von Raab, 489
U.S. 656, 668, 674 (1989). Indeed, under federal law (incorporated by Oregon law), peyote is
specifically regulated as a Schedule I controlled substance, which means that Congress has found
that it has a high potential for abuse, that there is no currently accepted medical use, and that
there is a lack of accepted safety for use of the drug under medical supervision. See 21 U.S.C. §
812(b)(1)…. [R]espondents do not seriously dispute that Oregon has a compelling interest in
prohibiting the possession of peyote by its citizens.
Thus, the critical question in this case is whether exempting respondents from the State’s
general criminal prohibition “will unduly interfere with fulfillment of the governmental interest.” Lee, 455 U.S. at 259; see also Roy, 476 U.S. at 727; Yoder, 406 U.S. at 221; Braunfeld, 366
U.S. at 605-607. Although the question is close, I would conclude that uniform application of
Oregon’s criminal prohibition is “essential to accomplish,” Lee, at 455 U.S. at 257, its overriding
interest in preventing the physical harm caused by the use of a Schedule I controlled substance.
Oregon’s criminal prohibition represents that State’s judgment that the possession and use of
controlled substances, even by only one person, is inherently harmful and dangerous. Because
the health effects caused by the use of controlled substances exist regardless of the motivation of
the user, the use of such substances, even for religious purposes, violates the very purpose of the
laws that prohibit them. … Moreover, in view of the societal interest in preventing trafficking in
controlled substances, uniform application of the criminal prohibition at issue is essential to the
effectiveness of Oregon’s stated interest in preventing any possession of peyote. Cf. Jacobson v.
Massachusetts, 197 U.S. 11 (1905) (denying exemption from small pox vaccination requirement).
For these reasons, I believe that granting a selective exemption in this case would seriously
impair Oregon’s compelling interest in prohibiting possession of peyote by its citizens. Under
such circumstances, the Free Exercise Clause does not require the State to accommodate respondents’ religiously motivated conduct. … [A] religious exemption in this case would be incompatible with the State’s interest in controlling use and possession of illegal drugs.

Employment Division v. Smith, 494 U.S. 872 (1990)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 293
Respondents contend that any incompatibility is belied by the fact that the Federal Government and several States provide exemptions for the religious use of peyote…. But other governments may surely choose to grant an exemption without Oregon, with its specific asserted interest in uniform application of its drug laws, being required to do so by the First Amendment.
Respondents also note that the sacramental use of peyote is central to the tenets of the Native
American Church, but I agree with the Court that because “[i]t is not within the judicial ken to
question the centrality of particular beliefs or practices to a faith,” our determination of the
constitutionality of Oregon’s general criminal prohibition cannot, and should not, turn on the
centrality of the particular religious practice at issue. This does not mean, of course, that courts
may not make factual findings as to whether a claimant holds a sincerely held religious belief
that conflicts with, and thus is burdened by, the challenged law. The distinction between questions of centrality and questions of sincerity and burden is admittedly fine, but it is one that is
an established part of our free exercise doctrine, see Ballard, 322 U.S. at 85-88, and one that
courts are capable of making….
I would therefore adhere to our established free exercise jurisprudence and hold that the
State in this case has a compelling interest in regulating peyote use by its citizens and that accommodating respondents’ religiously motivated conduct “will unduly interfere with fulfillment
of the governmental interest.” Lee, 455 U.S. at 259. Accordingly, I concur in the judgment of
the Court.
Justice BLACKMUN, with whom Justice BRENNAN and Justice MARSHALL join, dissenting.
…Until today, I thought [strict scrutiny] was a settled and inviolate principle of this Court’s
First Amendment jurisprudence. The majority, however, perfunctorily dismisses it as a “constitutional anomaly.” As carefully detailed in Justice O’CONNOR’s concurring opinion, the majority is able to arrive at this view only by mischaracterizing this Court’s precedents. … In short,
it effectuates a wholesale overturning of settled law concerning the Religion Clauses of our Constitution. One hopes that the Court is aware of the consequences, and that its result is not a
product of overreaction to the serious problems the country’s drug crisis has generated.
…The State proclaims an interest in protecting the health and safety of its citizens from the
dangers of unlawful drugs. It offers, however, no evidence that the religious use of peyote has
ever harmed anyone. The factual findings of other courts cast doubt on the State’s assumption
that religious use of peyote is harmful….
The fact that peyote is classified as a Schedule I controlled substance does not, by itself,
show that any and all uses of peyote, in any circumstance, are inherently harmful and dangerous.
The Federal Government, which created the classifications of unlawful drugs from which Oregon’s drug laws are derived, apparently does not find peyote so dangerous as to preclude an
exemption for religious use. Moreover, other Schedule I drugs have lawful uses. See Olsen v.
Drug Enforcement Admin., 279 U.S.App.D.C. 1, 6, n. 4 (medical and research uses of marijuana).
The carefully circumscribed ritual context in which respondents used peyote is far removed
from the irresponsible and unrestricted recreational use of unlawful drugs. The Native American
Church’s internal restrictions on, and supervision of, its members’ use of peyote substantially
obviate the State’s health and safety concerns. See Olsen, 878 F.2d, at 1467 (“The Administrator
of the Drug Enforcement Administration finds that the Native American Church’s use of peyote
is isolated to specific ceremonial occasions,” and so “an accommodation can be made for a
religious organization which uses peyote in circumscribed ceremonies.”); id., at 1464 (“[F]or
members of the Native American Church, use of peyote outside the ritual is sacrilegious.”)…
Moreover, just as in Yoder, the values and interests of those seeking a religious exemption
in this case are congruent, to a great degree, with those the State seeks to promote through its

Employment Division v. Smith, 494 U.S. 872 (1990)

Electronic copy available at: https://ssrn.com/abstract=3903347

294 Religion in the Law
drug laws. … Not only does the church’s doctrine forbid nonreligious use of peyote; it also
generally advocates self-reliance, familial responsibility, and abstinence from alcohol. … There
is considerable evidence that the spiritual and social support provided by the church has been
effective in combating the tragic effects of alcoholism on the Native American population. …
Far from promoting the lawless and irresponsible use of drugs, Native American Church members’ spiritual code exemplifies values that Oregon’s drug laws are presumably intended to foster.
The State also seeks to support its refusal to make an exception for religious use of peyote
by invoking its interest in abolishing drug trafficking. There is, however, practically no illegal
traffic in peyote. … Peyote simply is not a popular drug; its distribution for use in religious rituals
has nothing to do with the vast and violent traffic in illegal narcotics that plagues this country.
Finally, the State argues that granting an exception for religious peyote use would erode its
interest in the uniform, fair, and certain enforcement of its drug laws. The State fears that, if it
grants an exemption for religious peyote use, a flood of other claims to religious exemptions will
follow….
The State’s apprehension of a flood of other religious claims is purely speculative. Almost
half the States, and the Federal Government, have maintained an exemption for religious peyote
use for many years, and apparently have not found themselves overwhelmed by claims to other
religious exemptions. Allowing an exemption for religious peyote use would not necessarily
oblige the State to grant a similar exemption to other religious groups. The unusual circumstances that make the religious use of peyote compatible with the State’s interests in health and
safety and in preventing drug trafficking would not apply to other religious claims. Some religions, for example, might not restrict drug use to a limited ceremonial context, as does the Native American Church. See, e.g., Olsen, 279 U.S.App.D.C., at 7 (“[T]he Ethiopian Zion Coptic
Church ... teaches that marijuana is properly smoked ‘continually all day’”). Some religious
claims involve drugs such as marijuana and heroin, in which there is significant illegal traffic,
with its attendant greed and violence, so that it would be difficult to grant a religious exemption
without seriously compromising law enforcement efforts. That the State might grant an exemption for religious peyote use, but deny other religious claims arising in different circumstances,
would not violate the Establishment Clause. Though the State must treat all religions equally,
and not favor one over another, this obligation is fulfilled by the uniform application of the
“compelling interest” test to all free exercise claims, not by reaching uniform results as to all
claims. A showing that religious peyote use does not unduly interfere with the State’s interests is
one that probably few other religious groups or sects could make; this does not mean that an
exemption limited to peyote use is tantamount to an establishment of religion. See Hobbie v.
Unemployment Appeals Comm’n of Fla., 480 U.S. 136, 144-145 (1987); and Yoder, 406 U.S.
at 220-221.
Finally, although I agree with Justice O’CONNOR that courts should refrain from delving
into questions whether, as a matter of religious doctrine, a particular practice is “central” to the
religion, I do not think this means that the courts must turn a blind eye to the severe impact of
a State’s restrictions on the adherents of a minority religion….
Respondents believe, and their sincerity has never been at issue, that the peyote plant embodies their deity, and eating it is an act of worship and communion. Without peyote, they could
not enact the essential ritual of their religion. See Brief for Association on American Indian Affairs et al. as Amici Curiae 5-6 (“To the members, peyote is consecrated with powers to heal
body, mind and spirit. It is a teacher; it teaches the way to spiritual life through living in harmony
and balance with the forces of the Creation. The rituals are an integral part of the life process.
They embody a form of worship in which the sacrament Peyote is the means for communicating
with the Great Spirit”)….

Employment Division v. Smith, 494 U.S. 872 (1990)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 295
For these reasons, I conclude that Oregon’s interest in enforcing its drug laws against religious use of peyote is not sufficiently compelling to outweigh respondents’ right to the free exercise of their religion. Since the State could not constitutionally enforce its criminal prohibition
against respondents, the interests underlying the State’s drug laws cannot justify its denial of
unemployment benefits. Absent such justification, the State’s regulatory interest in denying benefits for religiously motivated “misconduct,” is indistinguishable from the state interests this
Court has rejected in Frazee, Hobbie, Thomas, and Sherbert. The State of Oregon cannot, consistently with the Free Exercise Clause, deny respondents unemployment benefits. I dissent.

Employment Division v. Smith, 494 U.S. 872 (1990)

Electronic copy available at: https://ssrn.com/abstract=3903347

296 Religion in the Law
508 U.S. 520
Supreme Court of the United States

Church of the Lukumi Babalu Aye v.
Hialeah
June 11, 1993
Justice KENNEDY delivered the opinion of the Court, except as to Part II–A–2.
…This case involves practices of the Santeria religion, which originated in the 19th century.
When hundreds of thousands of members of the Yoruba people were brought as slaves from
western Africa to Cuba, their traditional African religion absorbed significant elements of Roman Catholicism. The resulting syncretion, or fusion, is Santeria, “the way of the saints.” The
Cuban Yoruba express their devotion to spirits, called orishas, through the iconography of Catholic saints, Catholic symbols are often present at Santeria rites, and Santeria devotees attend the
Catholic sacraments….
The basis of the Santeria religion is the nurture of a personal relation with the orishas, and
one of the principal forms of devotion is an animal sacrifice. The sacrifice of animals as part of
religious rituals has ancient roots. Animal sacrifice is mentioned throughout the Old Testament,
and it played an important role in the practice of Judaism before destruction of the second Temple in Jerusalem. In modern Islam, there is an annual sacrifice commemorating Abraham’s sacrifice of a ram in the stead of his son.
According to Santeria teaching, the orishas are powerful but not immortal. They depend
for survival on the sacrifice. Sacrifices are performed at birth, marriage, and death rites, for the
cure of the sick, for the initiation of new members and priests, and during an annual celebration.
Animals sacrificed in Santeria rituals include chickens, pigeons, doves, ducks, guinea pigs, goats,
sheep, and turtles. The animals are killed by the cutting of the carotid arteries in the neck. The
sacrificed animal is cooked and eaten, except after healing and death rituals.
Santeria adherents faced widespread persecution in Cuba, so the religion and its rituals were
practiced in secret. The open practice of Santeria and its rites remains infrequent. The religion
was brought to this Nation most often by exiles from the Cuban revolution. The District Court
estimated that there are at least 50,000 practitioners in South Florida today.
Petitioner Church of the Lukumi Babalu Aye, Inc. (Church) … and its congregants practice
the Santeria religion. The president of the Church is petitioner Ernesto Pichardo, who is also the
Church’s priest and holds the religious title of Italero, the second highest in the Santeria faith. In
April 1987, the Church leased land in the City of Hialeah, Florida, and announced plans to
establish a house of worship as well as a school, cultural center, and museum. Pichardo indicated
that the Church’s goal was to bring the practice of the Santeria faith, including its ritual of animal
sacrifice, into the open….
The prospect of a Santeria church in their midst was distressing to many members of the
Hialeah community, and the announcement of the plans to open a Santeria church in Hialeah
prompted the city council to hold an emergency public session on June 9, 1987….
First, the city council adopted Resolution 87–66, which noted the “concern” expressed by
residents of the city “that certain religions may propose to engage in practices which are incon-

Lukumi Babalu Aye v. Hialeah, 508 U.S. 520 (1993)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 297
sistent with public morals, peace or safety,” and declared that “[t]he City reiterates its commitment to a prohibition against any and all acts of any and all religious groups which are inconsistent with public morals, peace or safety.” Next, the council approved an emergency ordinance, Ordinance 87–40, which incorporated in full, except as to penalty, Florida’s animal cruelty laws. Fla.Stat. ch. 828 (1987). Among other things, the incorporated state law subjected to
criminal punishment “[w]hoever ... unnecessarily or cruelly ... kills any animal.” § 828.12.
The city council desired to undertake further legislative action, but Florida law prohibited
a municipality from enacting legislation relating to animal cruelty that conflicted with state law.
§ 828.27(4). To obtain clarification, Hialeah’s city attorney requested an opinion from the attorney general of Florida as to whether § 828.12 prohibited “a religious group from sacrificing
an animal in a religious ritual or practice” and whether the city could enact ordinances “making
religious animal sacrifice unlawful.” … He advised that religious animal sacrifice was against
state law, so that a city ordinance prohibiting it would not be in conflict.
The city council responded at first with a hortatory enactment, Resolution 87–90, that
noted its residents’ “great concern regarding the possibility of public ritualistic animal sacrifices”
and the state-law prohibition. The resolution declared the city policy “to oppose the ritual sacrifices of animals” within Hialeah and announced that any person or organization practicing
animal sacrifice “will be prosecuted.”
In September 1987, the city council adopted three substantive ordinances addressing the
issue of religious animal sacrifice. Ordinance 87–52 defined “sacrifice” as “to unnecessarily kill,
torment, torture, or mutilate an animal in a public or private ritual or ceremony not for the
primary purpose of food consumption,” and prohibited owning or possessing an animal “intending to use such animal for food purposes.” It restricted application of this prohibition, however, to any individual or group that “kills, slaughters or sacrifices animals for any type of ritual,
regardless of whether or not the flesh or blood of the animal is to be consumed.” The ordinance
contained an exemption for slaughtering by “licensed establishment[s]” of animals “specifically
raised for food purposes.” Declaring, moreover, that the city council “has determined that the
sacrificing of animals within the city limits is contrary to the public health, safety, welfare and
morals of the community,” the city council adopted Ordinance 87–71. That ordinance defined
sacrifice as had Ordinance 87–52, and then provided that “[i]t shall be unlawful for any person,
persons, corporations or associations to sacrifice any animal within the corporate limits of the
City of Hialeah, Florida.” The final Ordinance, 87–72, defined “slaughter” as “the killing of
animals for food” and prohibited slaughter outside of areas zoned for slaughterhouse use. The
ordinance provided an exemption, however, for the slaughter or processing for sale of “small
numbers of hogs and/or cattle per week in accordance with an exemption provided by state
law.” All ordinances and resolutions passed the city council by unanimous vote. Violations of
each of the four ordinances were punishable by fines not exceeding $500 or imprisonment not
exceeding 60 days, or both.
Following enactment of these ordinances, the Church and Pichardo filed this action pursuant to 42 U.S.C. § 1983 in the United States District Court for the Southern District of Florida.
… Alleging violations of petitioners’ rights under the Free Exercise Clause, the complaint sought
a declaratory judgment and injunctive and monetary relief….
Balancing the competing governmental and religious interests, the District Court concluded
the compelling governmental interests “fully justify the absolute prohibition on ritual sacrifice”
accomplished by the ordinances. … A religious exemption from the city’s ordinances, concluded
the court, would defeat the city’s compelling interests in enforcing the prohibition. Id., at 1487.
The Court of Appeals for the Eleventh Circuit affirmed in a one-paragraph per curiam
opinion. … It declined to address the effect of Employment Div., Dept. of Human Resources of

Lukumi Babalu Aye v. Hialeah, 508 U.S. 520 (1993)

Electronic copy available at: https://ssrn.com/abstract=3903347

298 Religion in the Law
Ore. v. Smith, 494 U.S. 872 (1990), decided after the District Court’s opinion, because the District Court “employed an arguably stricter standard” than that applied in Smith.
The Free Exercise Clause of the First Amendment … provides that “Congress shall make
no law respecting an establishment of religion, or prohibiting the free exercise thereof....” The
city does not argue that Santeria is not a “religion” within the meaning of the First Amendment.
Nor could it. Although the practice of animal sacrifice may seem abhorrent to some, “religious
beliefs need not be acceptable, logical, consistent, or comprehensible to others in order to merit
First Amendment protection.” Thomas v. Review Bd. of Indiana Employment Security Div.,
450 U.S. 707, 714 (1981). Given the historical association between animal sacrifice and religious
worship, petitioners’ assertion that animal sacrifice is an integral part of their religion “cannot
be deemed bizarre or incredible.” Frazee v. Illinois Dept. of Employment Security, 489 U.S. 829,
834, n. 2 (1989). Neither the city nor the courts below, moreover, have questioned the sincerity
of petitioners’ professed desire to conduct animal sacrifices for religious reasons….
In addressing the constitutional protection for free exercise of religion, our cases establish
the general proposition that a law that is neutral and of general applicability need not be justified
by a compelling governmental interest even if the law has the incidental effect of burdening a
particular religious practice. Employment Div., Dept. of Human Resources of Ore. v. Smith..
Neutrality and general applicability are interrelated, and, as becomes apparent in this case, failure to satisfy one requirement is a likely indication that the other has not been satisfied. A law
failing to satisfy these requirements must be justified by a compelling governmental interest and
must be narrowly tailored to advance that interest. These ordinances fail to satisfy the Smith
requirements. We begin by discussing neutrality.
In our Establishment Clause cases we have often stated the principle that the First Amendment forbids an official purpose to disapprove of a particular religion or of religion in general.
… These cases, however, for the most part have addressed governmental efforts to benefit religion or particular religions, and so have dealt with a question different, at least in its formulation
and emphasis, from the issue here. Petitioners allege an attempt to disfavor their religion because
of the religious ceremonies it commands, and the Free Exercise Clause is dispositive in our analysis.
At a minimum, the protections of the Free Exercise Clause pertain if the law at issue discriminates against some or all religious beliefs or regulates or prohibits conduct because it is
undertaken for religious reasons.…
[If] the object of a law is to infringe upon or restrict practices because of their religious
motivation, the law is not neutral, and it is invalid unless it is justified by a compelling interest
and is narrowly tailored to advance that interest. … To determine the object of a law, we must
begin with its text, for the minimum requirement of neutrality is that a law not discriminate on
its face. A law lacks facial neutrality if it refers to a religious practice without a secular meaning
discernable from the language or context. Petitioners contend that three of the ordinances fail
this test of facial neutrality because they use the words “sacrifice” and “ritual,” words with
strong religious connotations. We agree that these words are consistent with the claim of facial
discrimination, but the argument is not conclusive. The words “sacrifice” and “ritual” have a
religious origin, but current use admits also of secular meanings. … The ordinances, furthermore, define “sacrifice” in secular terms, without referring to religious practices.
We reject the contention advanced by the city that our inquiry must end with the text of the
laws at issue. Facial neutrality is not determinative. The Free Exercise Clause, like the Establishment Clause, extends beyond facial discrimination. The Clause “forbids subtle departures from
neutrality,” Gillette v. United States, 401 U.S. 437, 452 (1971), and “covert suppression of particular religious beliefs,” Bowen v. Roy, 476 U.S. at 703 (opinion of Burger, C.J.). Official action
that targets religious conduct for distinctive treatment cannot be shielded by mere compliance

Lukumi Babalu Aye v. Hialeah, 508 U.S. 520 (1993)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 299
with the requirement of facial neutrality. The Free Exercise Clause protects against governmental
hostility which is masked, as well as overt….
The record in this case compels the conclusion that suppression of the central element of
the Santeria worship service was the object of the ordinances. First, though use of the words
“sacrifice” and “ritual” does not compel a finding of improper targeting of the Santeria religion,
the choice of these words is support for our conclusion. There are further respects in which the
text of the city council’s enactments discloses the improper attempt to target Santeria. Resolution
87–66, adopted June 9, 1987, recited that “residents and citizens of the City of Hialeah have
expressed their concern that certain religions may propose to engage in practices which are inconsistent with public morals, peace or safety,” and “reiterate[d]” the city’s commitment to prohibit “any and all [such] acts of any and all religious groups.” No one suggests, and on this
record it cannot be maintained, that city officials had in mind a religion other than Santeria.
It becomes evident that these ordinances target Santeria sacrifice when the ordinances’ operation is considered. … The subject at hand does implicate, of course, multiple concerns unrelated to religious animosity, for example, the suffering or mistreatment visited upon the sacrificed animals and health hazards from improper disposal. But the ordinances when considered
together disclose an object remote from these legitimate concerns. The design of these laws accomplishes instead a “religious gerrymander,” Walz v. Tax Comm’n of New York City, 397 U.S.
at 696 (Harlan, J., concurring), an impermissible attempt to target petitioners and their religious
practices.
It is a necessary conclusion that almost the only conduct subject to Ordinances 87–40, 87–
52, and 87–71 is the religious exercise of Santeria church members. The texts show that they
were drafted in tandem to achieve this result. We begin with Ordinance 87–71. It prohibits the
sacrifice of animals, but defines sacrifice as “to unnecessarily kill ... an animal in a public or
private ritual or ceremony not for the primary purpose of food consumption.” The definition
excludes almost all killings of animals except for religious sacrifice. … The net result of the
gerrymander is that few if any killings of animals are prohibited other than Santeria sacrifice,
which is proscribed because it occurs during a ritual or ceremony and its primary purpose is to
make an offering to the orishas, not food consumption. Indeed, careful drafting ensured that,
although Santeria sacrifice is prohibited, killings that are no more necessary or humane in almost
all other circumstances are unpunished.
Operating in similar fashion is Ordinance 87–52, which prohibits the “possess [ion], sacrifice, or slaughter” of an animal with the “inten[t] to use such animal for food purposes.” This
prohibition, extending to the keeping of an animal as well as the killing itself, applies if the
animal is killed in “any type of ritual” and there is an intent to use the animal for food, whether
or not it is in fact consumed for food. The ordinance exempts, however, “any licensed [food]
establishment” with regard to “any animals which are specifically raised for food purposes,” if
the activity is permitted by zoning and other laws. This exception, too, seems intended to cover
kosher slaughter. Again, the burden of the ordinance, in practical terms, falls on Santeria adherents but almost no others…. A pattern of exemptions parallels the pattern of narrow prohibitions. Each contributes to the gerrymander.
Ordinance 87–40 incorporates the Florida animal cruelty statute, Fla.Stat. § 828.12 (1987).
Its prohibition is broad on its face, punishing “[w]hoever ... unnecessarily ... kills any animal.”
The city claims that this ordinance is the epitome of a neutral prohibition. The problem, however, is the interpretation given to the ordinance by respondent and the Florida attorney general.
Killings for religious reasons are deemed unnecessary, whereas most other killings fall outside
the prohibition. The city, on what seems to be a per se basis, deems hunting, slaughter of animals
for food, eradication of insects and pests, and euthanasia as necessary. … Further, because it
requires an evaluation of the particular justification for the killing, this ordinance represents a
system of “individualized governmental assessment of the reasons for the relevant conduct,”
Lukumi Babalu Aye v. Hialeah, 508 U.S. 520 (1993)

Electronic copy available at: https://ssrn.com/abstract=3903347

300 Religion in the Law
Employment Div., Dept. of Human Resources of Ore. v. Smith, 494 U.S. at 884. As we noted
in Smith, in circumstances in which individualized exemptions from a general requirement are
available, the government “may not refuse to extend that system to cases of ‘religious hardship’
without compelling reason.” Respondent’s application of the ordinance’s test of necessity devalues religious reasons for killing by judging them to be of lesser import than nonreligiousreasons.
Thus, religious practice is being singled out for discriminatory treatment….
We also find significant evidence of the ordinances’ improper targeting of Santeria sacrifice
in the fact that they proscribe more religious conduct than is necessary to achieve their stated
ends. It is not unreasonable to infer, at least when there are no persuasive indications to the
contrary, that a law which visits “gratuitous restrictions” on religious conduct, McGowan v.
Maryland, 366 U.S. at 520 (opinion of Frankfurter, J.), seeks not to effectuate the stated governmental interests, but to suppress the conduct because of its religious motivation.
The legitimate governmental interests in protecting the public health and preventing cruelty
to animals could be addressed by restrictions stopping far short of a flat prohibition of all Santeria sacrificial practice. If improper disposal, not the sacrifice itself, is the harm to be prevented,
the city could have imposed a general regulation on the disposal of organic garbage. It did not
do so. … [U]nder the ordinances, Santeria sacrifices would be illegal even if they occurred in
licensed, inspected, and zoned slaughterhouses. Thus, these broad ordinances prohibit Santeria
sacrifice even when it does not threaten the city’s interest in the public health….
In sum, the neutrality inquiry leads to one conclusion: The ordinances had as their object
the suppression of religion….
We turn next to a second requirement of the Free Exercise Clause, the rule that laws burdening religious practice must be of general applicability. Employment Div., Dept. of Human
Resources of Ore. v. Smith, 494 U.S. at 879–881. All laws are selective to some extent, but
categories of selection are of paramount concern when a law has the incidental effect of burdening religious practice….
The principle that government, in pursuit of legitimate interests, cannot in a selective manner impose burdens only on conduct motivated by religious belief is essential to the protection
of the rights guaranteed by the Free Exercise Clause…. In this case we need not define with
precision the standard used to evaluate whether a prohibition is of general application, for these
ordinances fall well below the minimum standard necessary to protect First Amendment rights.
Respondent claims that Ordinances 87–40, 87–52, and 87–71 advance two interests: protecting the public health and preventing cruelty to animals. The ordinances are underinclusive
for those ends. They fail to prohibit nonreligious conduct that endangers these interests in a
similar or greater degree than Santeria sacrifice does. The underinclusion is substantial, not inconsequential. Despite the city’s proffered interest in preventing cruelty to animals, the ordinances are drafted with care to forbid few killings but those occasioned by religious sacrifice.
Many types of animal deaths or kills for nonreligious reasons are either not prohibited or approved by express provision. For example, fishing—which occurs in Hialeah, is legal. Extermination of mice and rats within a home is also permitted. Florida law incorporated by Ordinance
87–40 sanctions euthanasia of “stray, neglected, abandoned, or unwanted animals,” destruction
of animals judicially removed from their owners “for humanitarian reasons” or when the animal
“is of no commercial value,” the infliction of pain or suffering “in the interest of medical science,” the placing of poison in one’s yard or enclosure, and the use of a live animal “to pursue
or take wildlife or to participate in any hunting,” and “to hunt wild hogs.”
The city concedes that “neither the State of Florida nor the City has enacted a generally
applicable ban on the killing of animals.” It asserts, however, that animal sacrifice is “different”
from the animal killings that are permitted by law. According to the city, it is “self-evident” that

Lukumi Babalu Aye v. Hialeah, 508 U.S. 520 (1993)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 301
killing animals for food is “important”; the eradication of insects and pests is “obviously justified”; and the euthanasia of excess animals “makes sense.” These ipse dixits do not explain why
religion alone must bear the burden of the ordinances, when many of these secular killings fall
within the city’s interest in preventing the cruel treatment of animals.
The ordinances are also underinclusive with regard to the city’s interest in public health,
which is threatened by the disposal of animal carcasses in open public places and the consumption of uninspected meat…. Neither interest is pursued by respondent with regard to conduct
that is not motivated by religious conviction. The health risks posed by the improper disposal
of animal carcasses are the same whether Santeria sacrifice or some nonreligious killing preceded
it. … Improper disposal is a general problem that causes substantial health risks, but which
respondent addresses only when it results from religious exercise….
We conclude, in sum, that each of Hialeah’s ordinances pursues the city’s governmental
interests only against conduct motivated by religious belief. The ordinances “ha[ve] every appearance of a prohibition that society is prepared to impose upon [Santeria worshippers] but
not upon itself.” Florida Star v. B.J.F., 491 U.S. 524, 542 (1989) (SCALIA, J., concurring in part
and concurring in judgment). This precise evil is what the requirement of general applicability is
designed to prevent.
A law burdening religious practice that is not neutral or not of general application must
undergo the most rigorous of scrutiny. To satisfy the commands of the First Amendment, a law
restrictive of religious practice must advance “ ‘interests of the highest order’ ” and must be
narrowly tailored in pursuit of those interests. McDaniel v. Paty, 435 U.S. at 628, quoting Wisconsin v. Yoder, 406 U.S. 205, 215 (1972). The compelling interest standard that we apply once
a law fails to meet the Smith requirements is not “water[ed] ... down” but “really means what
it says.” Employment Div., Dept. of Human Resources of Ore. v. Smith, 494 U.S. at 888. A law
that targets religious conduct for distinctive treatment or advances legitimate governmental interests only against conduct with a religious motivation will survive strict scrutiny only in rare
cases. It follows from what we have already said that these ordinances cannot withstand this
scrutiny.
First, even were the governmental interests compelling, the ordinances are not drawn in
narrow terms to accomplish those interests. As we have discussed, all four ordinances are overbroad or underinclusive in substantial respects. The proffered objectives are not pursued with
respect to analogous non-religious conduct, and those interests could be achieved by narrower
ordinances that burdened religion to a far lesser degree. The absence of narrow tailoring suffices
to establish the invalidity of the ordinances….
Respondent has not demonstrated, moreover, that, in the context of these ordinances, its
governmental interests are compelling. Where government restricts only conduct protected by
the First Amendment and fails to enact feasible measures to restrict other conduct producing
substantial harm or alleged harm of the same sort, the interest given in justification of the restriction is not compelling. It is established in our strict scrutiny jurisprudence that “a law cannot
be regarded as protecting an interest ‘of the highest order’ ... when it leaves appreciable damage
to that supposedly vital interest unprohibited.” Florida Star v. B.J.F., supra, 491 U.S. at 541–
542 (SCALIA, J., concurring in part and concurring in judgment) … As we show above, the
ordinances are underinclusive to a substantial extent with respect to each of the interests that
respondent has asserted, and it is only conduct motivated by religious conviction that bears the
weight of the governmental restrictions. There can be no serious claim that those interests justify
the ordinances.
The Free Exercise Clause commits government itself to religious tolerance, and upon even
slight suspicion that proposals for state intervention stem from animosity to religion or distrust
of its practices, all officials must pause to remember their own high duty to the Constitution and

Lukumi Babalu Aye v. Hialeah, 508 U.S. 520 (1993)

Electronic copy available at: https://ssrn.com/abstract=3903347

302 Religion in the Law
to the rights it secures. Those in office must be resolute in resisting importunate demands and
must ensure that the sole reasons for imposing the burdens of law and regulation are secular.
Legislators may not devise mechanisms, overt or disguised, designed to persecute or oppress a
religion or its practices. The laws here in question were enacted contrary to these constitutional
principles, and they are void. Reversed.
Justice SCALIA, with whom THE CHIEF JUSTICE joins, concurring in part and concurring in
the judgment.
The Court analyzes the “neutrality” and the “general applicability” of the Hialeah ordinances in separate sections and allocates various invalidating factors to one or the other of those
sections. If it were necessary to make a clear distinction between the two terms, I would draw a
line somewhat different from the Court’s. But I think it is not necessary, and would frankly
acknowledge that the terms are not only “interrelated,” but substantially overlap.
…In my view, the defect of lack of neutrality applies primarily to those laws that by their
terms impose disabilities on the basis of religion (e.g., a law excluding members of a certain sect
from public benefits, … whereas the defect of lack of general applicability applies primarily to
those laws which, though neutral in their terms, through their design, construction, or enforcement target the practices of a particular religion for discriminatory treatment. But certainly a
law that is not of general applicability can be considered “nonneutral”; and certainly no law
that is nonneutral (in the relevant sense) can be thought to be of general applicability…
Justice SOUTER, concurring in part and concurring in the judgment.
…Because prohibiting religious exercise is the object of the laws at hand, this case does not
present the more difficult issue addressed in our last free-exercise case, Employment Div., Dept.
of Human Resources of Ore. v. Smith, 494 U.S. 872 (1990), which announced the rule that a
“neutral, generally applicable” law does not run afoul of the Free Exercise Clause even when it
prohibits religious exercise in effect. The Court today refers to that rule in dicta, and despite my
general agreement with the Court’s opinion … I have doubts about whether the Smith rule merits adherence. I write separately to explain why the Smith rule is not germane to this case and to
express my view that, in a case presenting the issue, the Court should re-examine the rule Smith
declared….
Though Smith used the term “neutrality” without a modifier, the rule it announced plainly
assumes that free-exercise neutrality is of the formal sort. Distinguishing between laws whose
“object” is to prohibit religious exercise and those that prohibit religious exercise as an “incidental effect,” Smith placed only the former within the reaches of the Free Exercise Clause; the
latter, laws that satisfy formal neutrality, Smith would subject to no free-exercise scrutiny at all,
even when they prohibit religious exercise in application. The four Justices who rejected the
Smith rule, by contrast, read the Free Exercise Clause as embracing what I have termed substantive neutrality. The enforcement of a law “neutral on its face,” they said, may “nonetheless offend [the Free Exercise Clause’s] requirement for government neutrality if it unduly burdens the
free exercise of religion.” Id., at 896 (opinion of O’CONNOR, J., joined by Brennan, Marshall,
and BLACKMUN, JJ.). The rule these Justices saw as flowing from free-exercise neutrality, in
contrast to the Smith rule, “requir[es] the government to justify any substantial burden on religiously motivated conduct by a compelling state interest and by means narrowly tailored to
achieve that interest.”
The proposition for which the Smith rule stands, then, is that formal neutrality, along with
general applicability, are sufficient conditions for constitutionality under the Free Exercise
Clause….

Lukumi Babalu Aye v. Hialeah, 508 U.S. 520 (1993)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 303
[T]his is far from a representative free-exercise case. While, as the Court observes, the Hialeah City Council has provided a rare example of a law actually aimed at suppressing religious
exercise, Smith was typical of our free-exercise cases, involving as it did a formally neutral, generally applicable law. The rule Smith announced, however, was decidedly untypical of the cases
involving the same type of law. Because Smith left those prior cases standing, we are left with a
free-exercise jurisprudence in tension with itself…
In developing standards to judge the enforceability of formally neutral, generally applicable
laws against the mandates of the Free Exercise Clause, the Court has addressed the concepts of
neutrality and general applicability by indicating, in language hard to read as not foreclosing the
Smith rule, that the Free Exercise Clause embraces more than mere formal neutrality, and that
formal neutrality and general applicability are not sufficient conditions for free-exercise constitutionality.…
Not long before the Smith decision, indeed, the Court specifically rejected the argument that
“neutral and uniform” requirements for governmental benefits need satisfy only a reasonableness standard, in part because “[s]uch a test has no basis in precedent.” Hobbie v. Unemployment Appeals Comm’n of Fla., 480 U.S. 136, 141 (1987). Rather, we have said, “[o]ur cases
have established that ‘[t]he free exercise inquiry asks whether government has placed a substantial burden on the observation of a central religious belief or practice and, if so, whether a compelling governmental interest justifies the burden.’ ” Swaggart Ministries, 493 U.S. at 384–385.
Thus we have applied the same rigorous scrutiny to burdens on religious exercise resulting
from the enforcement of formally neutral, generally applicable laws as we have applied to burdens caused by laws that single out religious exercise: “ ‘only those interests of the highest order
and those not otherwise served can overbalance legitimate claims to the free exercise of religion.’
” McDaniel v. Paty, 435 U.S. at 628 (plurality opinion) (quoting Yoder, 406 U.S. at 215). …
Other cases in which the Court has applied heightened scrutiny to the enforcement of formally
neutral, generally applicable laws that burden religious exercise include Hernandez v. Commissioner, supra, 490 U.S. at 699; Frazee v. Illinois Dept. of Employment Security, 489 U.S. 829,
835 (1989); Hobbie v. Unemployment Appeals Comm’n, 480 U.S. at 141; Bob Jones Univ. v.
United States, 461 U.S. 574, 604 (1983); United States v. Lee, 455 U.S. 252, 257–258 (1982);
Thomas, 450 U.S. at 718; Sherbert v. Verner, 374 U.S. 398, 403 (1963); and Cantwell v. Connecticut, 310 U.S. 296, 304–307 (1940).
Though Smith sought to distinguish the free-exercise cases in which the Court mandated
exemptions from secular laws of general application, I am not persuaded. Wisconsin v. Yoder,
and Cantwell v. Connecticut, according to Smith, were not true free-exercise cases but “hybrid[s]” involving “the Free Exercise Clause in conjunction with other constitutional protections, such as freedom of speech and of the press, or the right of parents ... to direct the education
of their children.” Smith, 494 U.S. at 881, 882. Neither opinion, however, leaves any doubt that
“fundamental claims of religious freedom [were] at stake.” Yoder, 406 U.S. at 221. See also
Cantwell, 310 U.S. at 303–307….
As for the cases on which Smith primarily relied as establishing the rule it embraced, Reynolds v. United States, 98 U.S. 145 (1879), and Minersville School Dist. v. Gobitis, 310 U.S. 586
(1940), see Smith, 494 U.S. at 879, their subsequent treatment by the Court would seem to
require rejection of the Smith rule. Reynolds, which in upholding the polygamy conviction of a
Mormon stressed the evils it saw as associated with polygamy, see 98 U.S. at 166 (“polygamy
leads to the patriarchal principle, and ... fetters the people in stationary despotism”); id., at 165,
168, has been read as consistent with the principle that religious conduct may be regulated by
general or targeting law only if the conduct “pose[s] some substantial threat to public safety,
peace or order.” Sherbert v. Verner, 374 U.S. at 403… And Gobitis, after three Justices who
originally joined the opinion renounced it for disregarding the government’s constitutional obligation “to accommodate itself to the religious views of minorities,” Jones v. Opelika, 316 U.S.
Lukumi Babalu Aye v. Hialeah, 508 U.S. 520 (1993)

Electronic copy available at: https://ssrn.com/abstract=3903347

304 Religion in the Law
584, 624 (1942) (opinion of Black, Douglas, and Murphy, JJ.), was explicitly overruled in West
Virginia Bd. of Ed. v. Barnette, 319 U.S. 624, 642 (1943)…
… In sum, it seems to me difficult to escape the conclusion that, whatever Smith’s virtues,
they do not include a comfortable fit with settled law….
Smith presents not the usual question of whether to follow a constitutional rule, but the
question of which constitutional rule to follow, for Smith refrained from overruling prior freeexercise cases that contain a free-exercise rule fundamentally at odds with the rule Smith declared. Smith, indeed, announced its rule by relying squarely upon the precedent of prior cases.
See 494 U.S. at 878 (“Our decisions reveal that the ... reading” of the Free Exercise Clause
contained in the Smith rule “is the correct one”). Since that precedent is nonetheless at odds with
the Smith rule, as I have discussed above, the result is an intolerable tension in free-exercise
law…
As for text, Smith did not assert that the plain language of the Free Exercise Clause compelled its rule, but only that the rule was “a permissible reading” of the Clause. Ibid. Suffice it
to say that a respectable argument may be made that the pre-Smith law comes closer to fulfilling
the language of the Free Exercise Clause than the rule Smith announced. “[T]he Free Exercise
Clause ..., by its terms, gives special protection to the exercise of religion,” Thomas, 450 U.S. at
713, specifying an activity and then flatly protecting it against government prohibition. The
Clause draws no distinction between laws whose object is to prohibit religious exercise and laws
with that effect, on its face seemingly applying to both.
Nor did Smith consider the original meaning of the Free Exercise Clause, though overlooking the opportunity was no unique transgression. Save in a handful of passing remarks, the
Court has not explored the history of the Clause since its early attempts in 1879 and 1890, see
Reynolds v. United States, 98 U.S. at 162–166, and Davis v. Beason, 133 U.S. 333, 342 (1890),
attempts that recent scholarship makes clear were incomplete. See generally McConnell, The
Origins and Historical Understanding of Free Exercise of Religion, 103 Harv.L.Rev. 1409
(1990). The curious absence of history from our free-exercise decisions creates a stark contrast
with our cases under the Establishment Clause, where historical analysis has been so prominent.
This is not the place to explore the history that a century of free-exercise opinions have
overlooked, and it is enough to note that, when the opportunity to reexamine Smith presents
itself, we may consider recent scholarship raising serious questions about the Smith rule’s consonance with the original understanding and purpose of the Free Exercise Clause…. There appears to be a strong argument … that the Clause was originally understood to preserve a right
to engage in activities necessary to fulfill one’s duty to one’s God, unless those activities threatened the rights of others or the serious needs of the State. … The scholarship on the original
understanding of the Free Exercise Clause is, to be sure, not uniform. … And there are differences of opinion as to the weight appropriately accorded original meaning. But whether or not
one considers the original designs of the Clause binding, the interpretive significance of those
designs surely ranks in the hierarchy of issues to be explored in resolving the tension inherent in
free-exercise law as it stands today….
Justice BLACKMUN, with whom Justice O’CONNOR joins, concurring in the judgment.
…I write separately to emphasize that the First Amendment’s protection of religion extends
beyond those rare occasions on which the government explicitly targets religion (or a particular
religion) for disfavored treatment, as is done in this case. In my view, a statute that burdens the
free exercise of religion “may stand only if the law in general, and the State’s refusal to allow a
religious exemption in particular, are justified by a compelling interest that cannot be served by
less restrictive means.” Employment Div., Dept. of Human Resources of Ore. v. Smith, 494 U.S.
872, 907 (1990) (dissenting opinion). The Court, however, applies a different test. It applies the

Lukumi Babalu Aye v. Hialeah, 508 U.S. 520 (1993)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 305
test announced in Smith, under which “a law that is neutral and of general applicability need
not be justified by a compelling governmental interest even if the law has the incidental effect of
burdening a particular religious practice.” I continue to believe that Smith was wrongly decided….
When the State enacts legislation that intentionally or unintentionally places a burden upon
religiously motivated practice, it must justify that burden by “showing that it is the least restrictive means of achieving some compelling state interest.” Thomas v. Review Bd. of Indiana Employment Security Div., 450 U.S. 707, 718 (1981). See also Wisconsin v. Yoder, 406 U.S. 205,
215 (1972) …
When a law discriminates against religion as such, as do the ordinances in this case, it automatically will fail strict scrutiny under Sherbert v. Verner, 374 U.S. 398, 402–403, 407 (1963)
(holding that governmental regulation that imposes a burden upon religious practice must be
narrowly tailored to advance a compelling state interest). This is true because a law that targets
religious practice for disfavored treatment both burdens the free exercise of religion and, by
definition, is not precisely tailored to a compelling governmental interest.
Thus, unlike the majority, I do not believe that “[a] law burdening religious practice that is
not neutral or not of general application must undergo the most rigorous of scrutiny.” In my
view, regulation that targets religion in this way, ipso facto, fails strict scrutiny. It is for this reason
that a statute that explicitly restricts religious practices violates the First Amendment….
A harder case would be presented if petitioners were requesting an exemption from a generally applicable anticruelty law. The result in the case before the Court today, and the fact that
every Member of the Court concurs in that result, does not necessarily reflect this Court’s views
of the strength of a State’s interest in prohibiting cruelty to animals. This case does not present,
and I therefore decline to reach, the question whether the Free Exercise Clause would require a
religious exemption from a law that sincerely pursued the goal of protecting animals from cruel
treatment. The number of organizations that have filed amicus briefs on behalf of this interest,*
however, demonstrates that it is not a concern to be treated lightly.

Lukumi Babalu Aye v. Hialeah, 508 U.S. 520 (1993)

Electronic copy available at: https://ssrn.com/abstract=3903347

306 Religion in the Law

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 307

Part One and a Half: In re COVID-19
In early 2020, a serious respiratory illness known as COVID-19 spread throughout
world. By August of 2021, there had been nearly 200 million diagnosed cases with
over 4 million deaths attributed to the disease. Over 600 thousand people succumbed
in the United States alone. Initially, health experts believed transmission occurred
through the touch of contaminated surfaces, but they eventually concluded that
COVID was airborne.
In the late winter and spring of 2020, when COVID began spreading across the
United States and before any vaccines were available, many states and municipalities
instituted restrictive public health measures in an attempt to slow transmission. These
included closures or serious capacity restrictions for government buildings as well as
for public accommodations such as hotels, restaurants, and theaters. In “essential”
businesses such as grocery stores, masks and physical distancing were required.
Cities and states also ordered churches to suspend or limit in-person gatherings due
to the transmission risk posed by large groups of people talking and singing in close
proximity. Many churches complied, but some protested publicly. Others took their
protests to state and federal court, seeking redress under the free exercise clause of the
First Amendment to the United States Constitution.
The churches sought immediate relief in the form of preliminary injunctions and
temporary restraining orders to freeze the restrictions until the courts determined their
ultimate constitutionality. Restraining orders are emergency decrees (usually short in
duration) to prevent imminent harm against a party. Preliminary injunctions last
throughout the life of a lawsuit until the dispute is finally resolved by the court. Parties
generally seek both remedies at the very start of litigation. There is, at most, some expedited briefing and a short hearing before the court decides what to do. The timeline
for all of this is extremely short. Everything happens very quickly.
The procedural timeline of the first case excerpted below is a good example of how
quickly things can move. On October 6, 2020, New York Governor Andrew Quomo
issued Executive Order 202.68, which restricted the operation of businesses and
churches in some areas of New York City, limiting their capacity to accept patrons,
customers, or congregants. On October 8, the Roman Catholic Diocese of Brooklyn
filed suit, seeking a temporary restraining and preliminary injunction against the Governor’s order. On October 9, just three days after Cuomo issued his order, Judge Eric
Komitee of the federal Eastern District of New York denied the requested restraining
order. 1 On October 16, Judge Nicholas Garaufis of the same court denied the Diocese’s
injunction request.2
The Diocese immediately filed a notice of appeal to the federal Second Circuit
Court of Appeals. Not only did they appeal the lower court’s denials of their restraining
order and injunction motions, but they also asked the Second Circuit to issue an “emergency injunction pending appeal” of their own that would have the same effect of stopping Governor Cuomo from enforcing his executive order. On November 9, the Second Circuit rejected this request, but did grant the Diocese’s request for expedited appeal.3
1 Roman Catholic Diocese of Brooklyn v. Cuomo, 493 F.Supp.3d 168 (E.D.N.Y 2020).

2 Roman Catholic Diocese of Brooklyn v. Cuomo, 495 F.Supp.3d 118 (E.D.N.Y. 2020).

3 Agudath Israel of America v. Cuomo, 980 F.3d 222 (CA2 2020). The Diocese’s case was

consolidated with a similar lawsuit filed at the same time by a group of Jewish synagogues.

Electronic copy available at: https://ssrn.com/abstract=3903347

308 Religion in the Law

On November 12, the Diocese then filed a 50-page application for “extraordinary
writ of injunction” to the U.S. Supreme Court, and submitted it to Justice Stephen
Breyer, who is “Circuit Justice” over the Second Circuit.4 Justice Breyer gave Governor
Cuomo six days to respond, and on November 18, Cuomo filed a 135-page brief arguing in defense of the lower courts’ decisions. The Diocese filed a 49-page reply the
next day.
Without any further briefing or oral argument, the Supreme Court issued a per
curiam order on November 25 granting the Diocese’s requested injunction pending its
appeal in the Second Circuit. The Court ordered Governor Cuomo not to enforce his
executive order against the church until the lower court decided the case and either
party had a chance to submit a formal petition for writ of certiorari to the Supreme
Court. In addition to the Court’s brief, unsigned opinion, Chief Justice John Roberts
and Justices Neil Gorsuch, Brett Kavanaugh, Sonya Sotomayor, and Breyer all filed
separate concurring or dissenting opinions.
It can take many, many years cases filed in state or federal trial courts to reach the
U.S. Supreme Court, and the Court grants review to very few. Moreover, the time between a grant of certiorari and a ruling on the merits can take at least six months,
usually more, with extensive briefing and oral argument in between. The Roman Catholic Diocese of Brooklyn’s case reached the Court in less than two months.
The purpose of relating all of this procedure is to illustrate how the Supreme
Court’s so-called “shadow docket” works.5 On the shadow docket, parties ask the
Court for emergency relief or some kind of special procedural order in ongoing lower
court litigation. The orders in shadow docket cases can be very powerful. In some
cases, the Court will “stay” a lower court’s ruling until an appeal is heard. In other
cases, the Court will lift a stay issued by a lower court, allowing things, like the death
penalty, to proceed. Or, like in the Diocese’s case, the Court will enjoin a party from
acting until some designated condition is met or until litigation has run its course.
Sometimes the Court summarily reverses lower court rulings and tells them to do the
case over. By its own rules and precedent, the Court considers all of these things to be
“drastic and extraordinary remedies” only appropriate when there is “imperative public importance.”6
Unlike the merits docket, where certiorari is formally granted on extensive written
request, complete briefs are submitted, and oral arguments are heard (sometimes more
than once), the shadow docket moves very quickly and with little transparency. Orders
in shadow docket cases are usually brief and unsigned. No rule requires the justices to
explain their reasoning for shadow docket orders and they rarely do, leaving the parties
and the public to wonder what law or logic – if any – led the Court to decide the way
it did.
Because of this lack of transparency and elaboration, shadow docket orders are of
questionable precedential value in other cases. Obviously, orders with no explanation
at all should not be binding because it is impossible for lower courts to apply rules and
4 For a full list of filings in this case before the Supreme Court, see Roman Catholic Diocese

of Brooklyn v. Cuomo, SCOTUSblog.com, https://www.scotusblog.com/case-files/cases/roman-catholic-diocese-of-brooklyn-new-york-v-cuomo/.
5 See William Baude, Foreword: The Supreme Court’s Shadow Docket, 9 NYU J. L. Lib. 1
(2015).
6 See Stephen I. Vladek, The Solicitor General and the Shadow Docket, 133 Harv. L. Rev.
123 (2019).

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 309

reasoning they cannot read. However, some shadow docket orders come with longer
explanations, or lengthy concurrences and dissents. Of what value are these? Are lower
courts bound to follow them? There is no consensus among the lower federal courts,
though they do sometimes treat shadow docket orders as binding.7 For its part, the
Supreme Court has said that its “summary dispositions” and other non-merits rulings
carry less weight than full rulings on the merits. 8
Now back to COVID-19. The cases that follow all deal with important issues of
public health, executive power, and religious liberty under the free exercise clause of
the First Amendment. And, they all were subject to the Court’s two most recent landmark free exercise cases: Employment Division v. Smith and Church of the Lukumi
Babalu Aye v. Hialeah. At least when litigation began, that is.
Recall that the Court established two key rules for the free exercise clause in those
cases. In Smith, it said that neutral, generally applicable laws that only incidentally
burden religious exercise should be subject to rational basis review and not considered
presumptively unconstitutional. In Hialeah, the Court said that non-neutral laws targeting specific religious groups or practices should be subject to strict scrutiny, which
requires the government to prove a compelling purpose and to show that there were
no viable less restrictive means to accomplish its goals.
The question in each of the following cases is whether the standard of Smith or the
standard of Hialeah should apply to the public health executive orders issued by governors trying to manage the spread and harm caused by COVID-19. Were the executive orders neutral? If not, were they justified by compelling interests and were they
appropriately tailored to the situation?
The Court’s unusual handling of these cases is why they have their own Part. They
are all shadow docket rulings. In none of the cases did the parties submit full merits
briefs or get a chance to argue their sides before the justices themselves. The justices
did not even meet together to debate their positions. The Court decides shadow docket
cases outside the normal in-person conference procedure, with opinions (if any) circulated via clerks in a very short span of time.
This matters because each case includes lengthy written opinions from many of the
justices, and these opinions apply cases like Smith and Hialeah to a public health crisis
of a magnitude not seen since the flu pandemic of the early 1900s. And, critically, some
of the justices – on their own initiative – attempt to carve new doctrinal paths in the
area of First Amendment free exercise law that arguably depart from established precedent, thus potentially muddying the water for lower courts.

7 See Roe v. Department of Defense, 947 F.3d 207, 232 (CA4 2020)(referring to Trump v.

Int’l Refugee Assistance Project, 137 S.C.t 2080 (U.S. 2017) – a partial stay of a lower
court’s injunction – as “binding precedent.”).
8 See Illinois State Bd. Of Elections v. Social Workers Party, 440 U.S. 173, 180 (1979) (summary dispositions “have considerably less precedential value than an opinion on the merits”); and Hicks v. Miranda, 422 U.S. 332, 344 (1975) (summary dispositions are only binding until later “doctrinal developments indicate otherwise.”).

Electronic copy available at: https://ssrn.com/abstract=3903347

310 Religion in the Law

141 S.Ct. 63
Supreme Court of the United States

Roman Catholic Diocese v. Cuomo
November 25, 2020
PER CURIAM.
The application[s] for injunctive relief presented to Justice BREYER and by him referred to
the Court is granted. Respondent is enjoined from enforcing Executive Order 202.68’s 10- and
25-person occupancy limits on applicant[s] pending disposition of the appeal in the United States
Court of Appeals for the Second Circuit and disposition of the petition for a writ of certiorari,
if such writ is timely sought….
This emergency application and another, Agudath Israel of America, et al. v. Cuomo, No.
20A90, present the same issue, and this opinion addresses both cases.
Both applications seek relief from an Executive Order issued by the Governor of New York
that imposes very severe restrictions on attendance at religious services in areas classified as
“red” or “orange” zones. In red zones, no more than 10 persons may attend each religious
service, and in orange zones, attendance is capped at 25. The two applications, one filed by the
Roman Catholic Diocese of Brooklyn and the other by Agudath Israel of America and affiliated
entities, contend that these restrictions violate the Free Exercise Clause of the First Amendment,
and they ask us to enjoin enforcement of the restrictions while they pursue appellate review.
Citing a variety of remarks made by the Governor, Agudath Israel argues that the Governor
specifically targeted the Orthodox Jewish community and gerrymandered the boundaries of red
and orange zones to ensure that heavily Orthodox areas were included. Both the Diocese and
Agudath Israel maintain that the regulations treat houses of worship much more harshly than
comparable secular facilities. And they tell us without contradiction that they have complied
with all public health guidance, have implemented additional precautionary measures, and have
operated at 25% or 33% capacity for months without a single outbreak.
The applicants have clearly established their entitlement to relief pending appellate review.
They have shown that their First Amendment claims are likely to prevail, that denying them
relief would lead to irreparable injury, and that granting relief would not harm the public interest. See Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20 (2008). Because of
the need to issue an order promptly, we provide only a brief summary of the reasons why immediate relief is essential.
Likelihood of success on the merits. The applicants have made a strong showing that the
challenged restrictions violate “the minimum requirement of neutrality” to religion. Church of
Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S. 520, 533 (1993). As noted by the dissent in the
court below, statements made in connection with the challenged rules can be viewed as targeting
the “ultra-Orthodox [Jewish] community.” 980 F.3d 222, 229 (CA2, Nov. 9, 2020) (Park, J.,
dissenting). But even if we put those comments aside, the regulations cannot be viewed as neutral
because they single out houses of worship for especially harsh treatment.
In a red zone, while a synagogue or church may not admit more than 10 persons, businesses
categorized as “essential” may admit as many people as they wish. And the list of “essential”
businesses includes things such as acupuncture facilities, camp grounds, garages, as well as many
whose services are not limited to those that can be regarded as essential, such as all plants manufacturing chemicals and microelectronics and all transportation facilities. … The disparate

Roman Catholic Diocese v. Cuomo, 141 S.Ct. 63 (U.S. 2020)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 311
treatment is even more striking in an orange zone. While attendance at houses of worship is
limited to 25 persons, even non-essential businesses may decide for themselves how many persons to admit.
These categorizations lead to troubling results. At the hearing in the District Court, a health
department official testified about a large store in Brooklyn that could “literally have hundreds
of people shopping there on any given day.” Yet a nearby church or synagogue would be prohibited from allowing more than 10 or 25 people inside for a worship service. And the Governor
has stated that factories and schools have contributed to the spread of COVID–19, … but they
are treated less harshly than the Diocese’s churches and Agudath Israel’s synagogues, which have
admirable safety records.
Because the challenged restrictions are not “neutral” and of “general applicability,” they
must satisfy “strict scrutiny,” and this means that they must be “narrowly tailored” to serve a
“compelling” state interest. Church of Lukumi, 508 U.S. at 546. Stemming the spread of
COVID–19 is unquestionably a compelling interest, but it is hard to see how the challenged
regulations can be regarded as “narrowly tailored.” They are far more restrictive than any
COVID–related regulations that have previously come before the Court, much tighter than
those adopted by many other jurisdictions hard-hit by the pandemic, and far more severe than
has been shown to be required to prevent the spread of the virus at the applicants’ services. The
District Court noted that “there ha[d] not been any COVID–19 outbreak in any of the Diocese’s
churches since they reopened,” and it praised the Diocese’s record in combatting the spread of
the disease. It found that the Diocese had been constantly “ahead of the curve, enforcing stricter
safety protocols than the State required.” Similarly, Agudath Israel notes that “[t]he Governor
does not dispute that [it] ha[s] rigorously implemented and adhered to all health protocols and
that there has been no outbreak of COVID–19 in [its] congregations.”
Not only is there no evidence that the applicants have contributed to the spread of COVID–
19 but there are many other less restrictive rules that could be adopted to minimize the risk to
those attending religious services. Among other things, the maximum attendance at a religious
service could be tied to the size of the church or synagogue. Almost all of the 26 Diocese churches
immediately affected by the Executive Order can seat at least 500 people, about 14 can accommodate at least 700, and 2 can seat over 1,000. Similarly, Agudath Israel of Kew Garden Hills
can seat up to 400. It is hard to believe that admitting more than 10 people to a 1,000–seat
church or 400–seat synagogue would create a more serious health risk than the many other
activities that the State allows.
Irreparable harm. There can be no question that the challenged restrictions, if enforced, will
cause irreparable harm. “The loss of First Amendment freedoms, for even minimal periods of
time, unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373 (1976)
(plurality opinion). If only 10 people are admitted to each service, the great majority of those
who wish to attend Mass on Sunday or services in a synagogue on Shabbat will be barred. And
while those who are shut out may in some instances be able to watch services on television, such
remote viewing is not the same as personal attendance. Catholics who watch a Mass at home
cannot receive communion, and there are important religious traditions in the Orthodox Jewish
faith that require personal attendance.
Public interest. Finally, it has not been shown that granting the applications will harm the
public. As noted, the State has not claimed that attendance at the applicants’ services has resulted
in the spread of the disease. And the State has not shown that public health would be imperiled
if less restrictive measures were imposed.
Members of this Court are not public health experts, and we should respect the judgment
of those with special expertise and responsibility in this area. But even in a pandemic, the Constitution cannot be put away and forgotten. The restrictions at issue here, by effectively barring

Roman Catholic Diocese v. Cuomo, 141 S.Ct. 63 (U.S. 2020)

Electronic copy available at: https://ssrn.com/abstract=3903347

312 Religion in the Law
many from attending religious services, strike at the very heart of the First Amendment’s guarantee of religious liberty. Before allowing this to occur, we have a duty to conduct a serious
examination of the need for such a drastic measure.
The dissenting opinions argue that we should withhold relief because the relevant circumstances have now changed. After the applicants asked this Court for relief, the Governor reclassified the areas in question from orange to yellow, and this change means that the applicants
may hold services at 50% of their maximum occupancy….
There is no justification for that proposed course of action. It is clear that this matter is not
moot. … And injunctive relief is still called for because the applicants remain under a constant
threat that the area in question will be reclassified as red or orange. The Governor regularly
changes the classification of particular areas without prior notice. If that occurs again, the reclassification will almost certainly bar individuals in the affected area from attending services
before judicial relief can be obtained. At most Catholic churches, Mass is celebrated daily, and
“Orthodox Jews pray in [Agudath Israel’s] synagogues every day.” Moreover, if reclassification
occurs late in a week, as has happened in the past, there may not be time for applicants to seek
and obtain relief from this Court before another Sabbath passes. … The applicants have made
the showing needed to obtain relief, and there is no reason why they should bear the risk of
suffering further irreparable harm in the event of another reclassification.
For these reasons, we hold that enforcement of the Governor’s severe restrictions on the
applicants’ religious services must be enjoined.
It is so ordered.
Justice GORSUCH, concurring.
Government is not free to disregard the First Amendment in times of crisis. At a minimum,
that Amendment prohibits government officials from treating religious exercises worse than
comparable secular activities, unless they are pursuing a compelling interest and using the least
restrictive means available. See Church of Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S. 520,
546 (1993). Yet recently, during the COVID pandemic, certain States seem to have ignored these
long-settled principles.
…New York’s Governor has asserted the power to assign different color codes to different
parts of the State and govern each by executive decree. In “red zones,” houses of worship are
all but closed—limited to a maximum of 10 people. In the Orthodox Jewish community that
limit might operate to exclude all women, considering 10 men are necessary to establish a minyan, or a quorum. In “orange zones,” it’s not much different. Churches and synagogues are
limited to a maximum of 25 people. These restrictions apply even to the largest cathedrals and
synagogues, which ordinarily hold hundreds. And the restrictions apply no matter the precautions taken, including social distancing, wearing masks, leaving doors and windows open, forgoing singing, and disinfecting spaces between services.
At the same time, the Governor has chosen to impose no capacity restrictions on certain
businesses he considers “essential.” And it turns out the businesses the Governor considers essential include hardware stores, acupuncturists, and liquor stores. Bicycle repair shops, certain
signage companies, accountants, lawyers, and insurance agents are all essential too. So, at least
according to the Governor, it may be unsafe to go to church, but it is always fine to pick up
another bottle of wine, shop for a new bike, or spend the afternoon exploring your distal points
and meridians. Who knew public health would so perfectly align with secular convenience?
…People may gather inside for extended periods in bus stations and airports, in laundromats and banks, in hardware stores and liquor shops. No apparent reason exists why people

Roman Catholic Diocese v. Cuomo, 141 S.Ct. 63 (U.S. 2020)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 313
may not gather, subject to identical restrictions, in churches or synagogues, especially when religious institutions have made plain that they stand ready, able, and willing to follow all the safety
precautions required of “essential” businesses and perhaps more besides. The only explanation
for treating religious places differently seems to be a judgment that what happens there just isn’t
as “essential” as what happens in secular spaces. … That is exactly the kind of discrimination
the First Amendment forbids….
What could justify so radical a departure from the First Amendment’s terms and long-settled
rules about its application? Our colleagues offer two possible answers. Initially, some point to a
solo concurrence in South Bay Pentecostal Church v. Newsom, 140 S.Ct. 1613 (2020), in which
THE CHIEF JUSTICE expressed willingness to defer to executive orders in the pandemic’s early
stages based on the newness of the emergency and how little was then known about the disease.
… Now, as we round out 2020 and face the prospect of entering a second calendar year living
in the pandemic’s shadow, that rationale has expired according to its own terms….
Not only did the South Bay concurrence address different circumstances than we now face,
that opinion was mistaken from the start. To justify its result, the concurrence reached back 100
years in the U. S. Reports to grab hold of our decision in Jacobson v. Massachusetts, 197 U.S.
11 (1905). But Jacobson hardly supports cutting the Constitution loose during a pandemic. That
decision involved an entirely different mode of analysis, an entirely different right, and an entirely different kind of restriction.
Start with the mode of analysis. Although Jacobson pre-dated the modern tiers of scrutiny,
this Court essentially applied rational basis review to Henning Jacobson’s challenge to a state
law that, in light of an ongoing smallpox pandemic, required individuals to take a vaccine, pay
a $5 fine, or establish that they qualified for an exemption. Id., at 25, 27, 28. Rational basis
review is the test this Court normally applies to Fourteenth Amendment challenges, so long as
they do not involve suspect classifications based on race or some other ground, or a claim of
fundamental right. Put differently, Jacobson didn’t seek to depart from normal legal rules during
a pandemic, and it supplies no precedent for doing so. Instead, Jacobson applied what would
become the traditional legal test associated with the right at issue—exactly what the Court does
today. Here, that means strict scrutiny: The First Amendment traditionally requires a State to
treat religious exercises at least as well as comparable secular activities unless it can meet the
demands of strict scrutiny—showing it has employed the most narrowly tailored means available to satisfy a compelling state interest. Church of Lukumi, 508 U.S. at 546.
Next, consider the right asserted. Mr. Jacobson claimed that he possessed an implied “substantive due process” right to “bodily integrity” that emanated from the Fourteenth Amendment
and allowed him to avoid not only the vaccine but also the $5 fine (about $140 today) and the
need to show he qualified for an exemption. 197 U.S. at 13–14. This Court disagreed. But what
does that have to do with our circumstances? Even if judges may impose emergency restrictions
on rights that some of them have found hiding in the Constitution’s penumbras, it does not
follow that the same fate should befall the textually explicit right to religious exercise.
Finally, consider the different nature of the restriction. In Jacobson, individuals could accept
the vaccine, pay the fine, or identify a basis for exemption. Id., at 12, 14. The imposition on Mr.
Jacobson’s claimed right to bodily integrity, thus, was avoidable and relatively modest. … Here,
by contrast, the State has effectively sought to ban all traditional forms of worship in affected
“zones” whenever the Governor decrees and for as long as he chooses. Nothing in Jacobson
purported to address, let alone approve, such serious and long-lasting intrusions into settled
constitutional rights. In fact, Jacobson explained that the challenged law survived only because
it did not “contravene the Constitution of the United States” or “infringe any right granted or
secured by that instrument.” Id., at 25….
Why have some mistaken this Court’s modest decision in Jacobson for a towering authority

Roman Catholic Diocese v. Cuomo, 141 S.Ct. 63 (U.S. 2020)

Electronic copy available at: https://ssrn.com/abstract=3903347

314 Religion in the Law
that overshadows the Constitution during a pandemic? In the end, I can only surmise that much
of the answer lies in a particular judicial impulse to stay out of the way in times of crisis. But if
that impulse may be understandable or even admirable in other circumstances, we may not
shelter in place when the Constitution is under attack. Things never go well when we do.
That leaves my colleagues to their second line of argument. … Even if the churches and
synagogues before us have been subject to unconstitutional restrictions for months, it is no matter because, just the other day, the Governor changed his color code for Brooklyn and Queens
where the plaintiffs are located. … So, the reasoning goes, we should send the plaintiffs home
with an invitation to return later if need be.
To my mind, this reply only advances the case for intervention. It has taken weeks for the
plaintiffs to work their way through the judicial system and bring their case to us. During all
this time, they were subject to unconstitutional restrictions. Now, just as this Court was preparing to act on their applications, the Governor loosened his restrictions, all while continuing to
assert the power to tighten them again anytime as conditions warrant. So if we dismissed this
case, nothing would prevent the Governor from reinstating the challenged restrictions tomorrow. And by the time a new challenge might work its way to us, he could just change them
again. The Governor has fought this case at every step of the way. To turn away religious leaders
bringing meritorious claims just because the Governor decided to hit the “off ” switch in the
shadow of our review would be, in my view, just another sacrifice of fundamental rights in the
name of judicial modesty….
It is time—past time—to make plain that, while the pandemic poses many grave challenges,
there is no world in which the Constitution tolerates color-coded executive edicts that reopen
liquor stores and bike shops but shutter churches, synagogues, and mosques.
Justice KAVANAUGH, concurring.
…Importantly, the Court’s orders today are not final decisions on the merits. Instead, the
Court simply grants temporary injunctive relief until the Court of Appeals in December, and
then this Court as appropriate, can more fully consider the merits….
New York’s restrictions on houses of worship not only are severe, but also are discriminatory. [The] caps do not apply to some secular buildings in the same neighborhoods. In a red
zone, for example, a church or synagogue must adhere to a 10-person attendance cap, while a
grocery store, pet store, or big-box store down the street does not face the same restriction. In
an orange zone, the discrimination against religion is even starker: Essential businesses and many
non-essential businesses are subject to no attendance caps at all.
The State’s discrimination against religion raises a serious First Amendment issue and triggers heightened scrutiny, requiring the State to provide a sufficient justification for the discrimination. See Church of Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S. 520, 537–538 (1993);
Employment Div., Dept. of Human Resources of Ore. v. Smith, 494 U.S. 872, 884 (1990). But
New York has not sufficiently justified treating houses of worship more severely than secular
businesses.
The State argues that it has not impermissibly discriminated against religion because some secular businesses such as movie theaters must remain closed and are thus treated less favorably
than houses of worship. But under this Court’s precedents, it does not suffice for a State to point
out that, as compared to houses of worship, some secular businesses are subject to similarly
severe or even more severe restrictions. See Lukumi, 508 U.S. at 537–538; Smith, 494 U.S. at
884… Rather, once a State creates a favored class of businesses, as New York has done in this
case, the State must justify why houses of worship are excluded from that favored class. Here,
therefore, the State must justify imposing a 10-person or 25-person limit on houses of worship
but not on favored secular businesses. See Lukumi, 508 U.S. at 537–538; Smith, 494 U.S. at

Roman Catholic Diocese v. Cuomo, 141 S.Ct. 63 (U.S. 2020)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 315
884. The State has not done so.
To be clear, the COVID–19 pandemic remains extraordinarily serious and deadly. And at
least until vaccines are readily available, the situation may get worse in many parts of the United
States. The Constitution “principally entrusts the safety and the health of the people to the politically accountable officials of the States.” South Bay, 140 S.Ct., at 1613 (ROBERTS, C. J.,
concurring in denial of application for injunctive relief). Federal courts therefore must afford
substantial deference to state and local authorities about how best to balance competing policy
considerations during the pandemic. But judicial deference in an emergency or a crisis does not
mean wholesale judicial abdication, especially when important questions of religious discrimination, racial discrimination, free speech, or the like are raised.
In light of the devastating pandemic, I do not doubt the State’s authority to impose tailored
restrictions—even very strict restrictions—on attendance at religious services and secular gatherings alike. But the New York restrictions on houses of worship are not tailored to the circumstances given the First Amendment interests at stake. … New York’s restrictions discriminate
against religion by treating houses of worship significantly worse than some secular businesses….
CHIEF JUSTICE ROBERTS, dissenting.
I would not grant injunctive relief under the present circumstances. There is simply no need
to do so. After the Diocese and Agudath Israel filed their applications, the Governor revised the
designations of the affected areas. None of the houses of worship identified in the applications
is now subject to any fixed numerical restrictions. At these locations, the applicants can hold
services with up to 50% of capacity, which is at least as favorable as the relief they currently
seek.
Numerical capacity limits of 10 and 25 people, depending on the applicable zone, do seem
unduly restrictive. And it may well be that such restrictions violate the Free Exercise Clause. It
is not necessary, however, for us to rule on that serious and difficult question at this time. The
Governor might reinstate the restrictions. But he also might not. And it is a significant matter to
override determinations made by public health officials concerning what is necessary for public
safety in the midst of a deadly pandemic. If the Governor does reinstate the numerical restrictions
the applicants can return to this Court, and we could act quickly on their renewed applications.
As things now stand, however, the applicants have not demonstrated their entitlement to “the
extraordinary remedy of injunction.” Nken v. Holder, 556 U.S. 418, 428 (2009). An order telling the Governor not to do what he’s not doing fails to meet that stringent standard….
To be clear, I do not regard my dissenting colleagues as “cutting the Constitution loose
during a pandemic,” yielding to “a particular judicial impulse to stay out of the way in times of
crisis,” or “shelter[ing] in place when the Constitution is under attack.” (opinion of GORSUCH,
J.). They simply view the matter differently after careful study and analysis reflecting their best
efforts to fulfill their responsibility under the Constitution.
One solo concurrence today takes aim at my concurring opinion in South Bay. (opinion of
GORSUCH, J.). Today’s concurrence views that opinion with disfavor because “[t]o justify its
result, [it] reached back 100 years in the U. S. Reports to grab hold of our decision in Jacobson
v. Massachusetts, 197 U.S. 11 (1905).” Today’s concurrence notes that Jacobson “was the first
case South Bay cited on the substantive legal question before the Court,” and “it was the only
case cited involving a pandemic.” And it suggests that, in the wake of South Bay, some have
“mistaken this Court’s modest decision in Jacobson for a towering authority that overshadows
the Constitution during a pandemic.” But while Jacobson occupies three pages of today’s concurrence, it warranted exactly one sentence in South Bay. What did that one sentence say? Only
that “[o]ur Constitution principally entrusts ‘[t]he safety and the health of the people’ to the

Roman Catholic Diocese v. Cuomo, 141 S.Ct. 63 (U.S. 2020)

Electronic copy available at: https://ssrn.com/abstract=3903347

316 Religion in the Law
politically accountable officials of the States ‘to guard and protect.’ ” South Bay, 140 S.Ct., at
1613 (ROBERTS, C. J., concurring) … It is not clear which part of this lone quotation today’s
concurrence finds so discomfiting. The concurrence speculates that there is so much more to the
sentence than meets the eye, invoking—among other interpretive tools—the new “first case
cited” rule. But the actual proposition asserted should be uncontroversial, and the concurrence
must reach beyond the words themselves to find the target it is looking for.
Justice BREYER, with whom Justice SOTOMAYOR and Justice KAGAN join, dissenting.
New York regulations designed to fight the rapidly spreading—and, in many cases, fatal—
COVID–19 virus permit the Governor to identify hot spots where infection rates have spiked
and to designate those hot spots as red zones, the immediately surrounding areas as orange
zones, and the outlying areas as yellow zones. The regulations impose restrictions within these
zones (with the strictest restrictions in the red zones and the least strict restrictions in the yellow
zones) to curb transmission of the virus and prevent spread into nearby areas. In October, the
Governor designated red, orange, and yellow zones in parts of Brooklyn and Queens….
Both the Roman Catholic Diocese of Brooklyn and Agudath Israel of America (together
with Agudath Israel of Kew Garden Hills and its employee and Agudath Israel of Madison and
its rabbi) brought lawsuits against the Governor of New York. They claimed that the fixedcapacity restrictions of 10 people in red zones and 25 people in orange zones were too strict—
to the point where they violated the First Amendment’s protection of the free exercise of religion….
After receiving evidence and hearing witness testimony, the District Court in the Diocese’s
case found that New York’s regulations were “crafted based on science and for epidemiological
purposes.” It wrote that they treated “religious gatherings ... more favorably than similar gatherings” with comparable risks, such as “public lectures, concerts or theatrical performances.”
The court also recognized the Diocese’s argument that the regulations treated religious gatherings less favorably than what the State has called “essential businesses,” including, for example,
grocery stores and banks. But the court found these essential businesses to be distinguishable
from religious services and declined to “second guess the State’s judgment about what should
qualify as an essential business.” The District Court denied the motion for a preliminary injunction. The Diocese appealed, and the District Court declined to issue an emergency injunction
pending that appeal. The Court of Appeals for the Second Circuit also denied the Diocese’s
request for an emergency injunction pending appeal, but it called for expedited briefing and
scheduled a full hearing on December 18 to address the merits of the appeal. This Court, unlike
the lower courts, has now decided to issue an injunction that would prohibit the State from
enforcing its fixed-capacity restrictions on houses of worship in red and orange zones while the
parties await the Second Circuit’s decision. I cannot agree with that decision.
For one thing, there is no need now to issue any such injunction. Those parts of Brooklyn
and Queens where the Diocese’s churches and the two applicant synagogues are located are no
longer within red or orange zones….
Instead, the applicants point out that the State might reimpose the red or orange zone restrictions in the future. But, were that to occur, they could refile their applications here, by letter
brief if necessary. … Why should this Court act now without argument or full consideration in
the ordinary course (and prior to the Court of Appeals’ consideration of the matter) when there
is no legal or practical need for it to do so? I have found no convincing answer to that question.
For another thing, the Court’s decision runs contrary to ordinary governing law. We have
previously said that an injunction is an “extraordinary remedy.” Nken v. Holder, 556 U.S. 418,
428 (2009). That is especially so where, as here, the applicants seek an injunction prior to full
argument and contrary to the lower courts’ determination….

Roman Catholic Diocese v. Cuomo, 141 S.Ct. 63 (U.S. 2020)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 317
COVID–19 has infected more than 12 million Americans and caused more than 250,000
deaths nationwide. At least 26,000 of those deaths have occurred in the State of New York, with
16,000 in New York City alone. And the number of COVID–19 cases is many times the number
of deaths. The Nation is now experiencing a second surge of infections. In New York, for example, the 7-day average of new confirmed cases per day has risen from around 700 at the end
of the summer to over 4,800 last week. Nationwide, the number of new confirmed cases per
day is now higher than it has ever been….
At the same time, members of the scientific and medical communities tell us that the virus
is transmitted from person to person through respiratory droplets produced when a person or
group of people talk, sing, cough, or breathe near each other. … Thus, according to experts, the
risk of transmission is higher when people are in close contact with one another for prolonged
periods of time, particularly indoors or in other enclosed spaces. The nature of the epidemic, the
spikes, the uncertainties, and the need for quick action, taken together, mean that the State has
countervailing arguments based upon health, safety, and administrative considerations that must
be balanced against the applicants’ First Amendment challenges. That fact, along with others
that Justice SOTOMAYOR describes, means that the applicants’ claim of a constitutional violation (on which they base their request for injunctive relief) is far from clear. … At the same
time, the public’s serious health and safety needs, which call for swift government action in ever
changing circumstances, also mean that it is far from clear that “the balance of equities tips in
[the applicants’] favor,” or “that an injunction is in the public interest.” Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20 (2008).
Relevant precedent suggests the same. We have previously recognized that courts must grant
elected officials “broad” discretion when they “undertake to act in areas fraught with medical
and scientific uncertainties.” South Bay United Pentecostal Church v. Newsom, 140 S.Ct. 1613
(2020) (ROBERTS, C. J., concurring). That is because the “Constitution principally entrusts the
safety and the health of the people to the politically accountable officials of the States.” The
elected branches of state and national governments can marshal scientific expertise and craft
specific policies in response to “changing facts on the ground.” And they can do so more quickly
than can courts. That is particularly true of a court, such as this Court, which does not conduct
evidentiary hearings. It is true even more so where, as here, the need for action is immediate, the
information likely limited, the making of exceptions difficult, and the disease-related circumstances rapidly changing.
…I see no practical need to issue an injunction to achieve these objectives. Rather, as I said,
I can find no need for an immediate injunction….
Justice SOTOMAYOR, with whom Justice KAGAN joins, dissenting.
Amidst a pandemic that has already claimed over a quarter million American lives, the
Court today enjoins one of New York’s public health measures aimed at containing the spread
of COVID–19 in areas facing the most severe outbreaks. Earlier this year, this Court twice stayed
its hand when asked to issue similar extraordinary relief. See South Bay United Pentecostal
Church v. Newsom, 140 S.Ct. 1613 (2020); Calvary Chapel Dayton Valley v. Sisolak, 140 S.Ct.
2603 (2020). I see no justification for the Court’s change of heart, and I fear that granting applications such as the one filed by the Roman Catholic Diocese of Brooklyn (Diocese) will only
exacerbate the Nation’s suffering.
South Bay and Calvary Chapel provided a clear and workable rule to state officials seeking
to control the spread of COVID–19: They may restrict attendance at houses of worship so long
as comparable secular institutions face restrictions that are at least equally as strict. See South
Bay, 140 S.Ct., at 1613 (ROBERTS, C. J., concurring). New York’s safety measures fall comfortably within those bounds. Like the States in South Bay and Calvary Chapel, New York

Roman Catholic Diocese v. Cuomo, 141 S.Ct. 63 (U.S. 2020)

Electronic copy available at: https://ssrn.com/abstract=3903347

318 Religion in the Law
applies “[s]imilar or more severe restrictions ... to comparable secular gatherings, including lectures, concerts, movie showings, spectator sports, and theatrical performances, where large
groups of people gather in close proximity for extended periods of time.” Likewise, New York
“treats more leniently only dissimilar activities, such as operating grocery stores, banks, and
laundromats, in which people neither congregate in large groups nor remain in close proximity
for extended periods.” That should be enough to decide this case.
The Diocese attempts to get around South Bay and Calvary Chapel by disputing New
York’s conclusion that attending religious services poses greater risks than, for instance, shopping at big box stores. But the District Court rejected that argument as unsupported by the
factual record. Undeterred, Justice GORSUCH offers up his own examples of secular activities
he thinks might pose similar risks as religious gatherings, but which are treated more leniently
under New York’s rules (e.g., going to the liquor store or getting a bike repaired). But Justice
GORSUCH does not even try to square his examples with the conditions medical experts tell us
facilitate the spread of COVID–19: large groups of people gathering, speaking, and singing in
close proximity indoors for extended periods of time. … Unlike religious services, which have
every one of those risk factors, bike repair shops and liquor stores generally do not feature customers gathering inside to sing and speak together for an hour or more at a time. Justices of this
Court play a deadly game in second guessing the expert judgment of health officials about the
environments in which a contagious virus, now infecting a million Americans each week,
spreads most easily….
The Diocese suggests that, because New York’s regulation singles out houses of worship by
name, it cannot be neutral with respect to the practice of religion. Thus, the argument goes, the
regulation must, ipso facto, be subject to strict scrutiny. It is true that New York’s policy refers
to religion on its face. But as I have just explained, that is because the policy singles out religious
institutions for preferential treatment in comparison to secular gatherings, not because it discriminates against them. Surely the Diocese cannot demand laxer restrictions by pointing out
that it is already being treated better than comparable secular institutions.
Finally, the Diocese points to certain statements by Governor Cuomo as evidence that New
York’s regulation is impermissibly targeted at religious activity—specifically, at combatting
heightened rates of positive COVID–19 cases among New York’s Orthodox Jewish community.
The Diocese suggests that these comments supply “an independent basis for the application of
strict scrutiny.” I do not see how. The Governor’s comments simply do not warrant an application of strict scrutiny under this Court’s precedents. Just a few Terms ago, this Court declined to
apply heightened scrutiny to a Presidential Proclamation limiting immigration from Muslimmajority countries, even though President Trump had described the Proclamation as a “Muslim
Ban,” originally conceived of as a “total and complete shutdown of Muslims entering the United
States until our country’s representatives can figure out what is going on.” Trump v. Hawaii,
138 S.Ct. 2392, 2417 (2018). If the President’s statements did not show “that the challenged
restrictions violate the ‘minimum requirement of neutrality’ to religion,” (quoting Lukumi, 508
U.S. at 533), it is hard to see how Governor Cuomo’s do.
Free religious exercise is one of our most treasured and jealously guarded constitutional
rights. States may not discriminate against religious institutions, even when faced with a crisis
as deadly as this one. But those principles are not at stake today. The Constitution does not
forbid States from responding to public health crises through regulations that treat religious
institutions equally or more favorably than comparable secular institutions, particularly when
those regulations save lives….

Roman Catholic Diocese v. Cuomo, 141 S.Ct. 63 (U.S. 2020)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 319

141 S.Ct. 716
Supreme Court of the United States.

South Bay United Pentecostal Church
v. Newsom
February 5, 2021
ON APPLICATION FOR INJUNCTIVE RELIEF
The application for injunctive relief presented to Justice KAGAN and by her referred to the
Court is granted in part. Respondents are enjoined from enforcing the Blueprint’s Tier 1 prohibition on indoor worship services against the applicants pending disposition of the petition for
a writ of certiorari. The application is denied with respect to the percentage capacity limitations,
and respondents are not enjoined from imposing a 25% capacity limitation on indoor worship
services in Tier 1. The application is denied with respect to the prohibition on singing and chanting during indoor services. This order is without prejudice to the applicants presenting new evidence to the District Court that the State is not applying the percentage capacity limitations or
the prohibition on singing and chanting in a generally applicable manner. Should the petition
for a writ of certiorari be denied, this order shall terminate automatically. In the event the petition for a writ of certiorari is granted, the order shall terminate upon the sending down of the
judgment of this Court.
Justice THOMAS and Justice GORSUCH would grant the application in full.
Justice ALITO would grant the application with respect to all of the capacity restrictions on
indoor worship services and the prohibition against indoor singing and chanting, and would
stay for 30 days an injunction against the percentage attendance caps and the prohibition against
indoor singing and chanting. Justice ALITO would have the stay lift in 30 days unless the State
demonstrates clearly that nothing short of those measures will reduce the community spread of
COVID–19 at indoor religious gatherings to the same extent as do the restrictions the State
enforces with respect to other activities it classifies as essential.
CHIEF JUSTICE ROBERTS, concurring in the partial grant of application for injunctive relief.
As I explained the last time the Court considered this evolving case, federal courts owe
significant deference to politically accountable officials with the “background, competence, and
expertise to assess public health.” South Bay United Pentecostal Church v. Newsom, 140 S.Ct.
1613, 1614 (2020) (opinion concurring in denial of application for injunctive relief). The State
has concluded, for example, that singing indoors poses a heightened risk of transmitting
COVID–19. I see no basis in this record for overriding that aspect of the state public health
framework. At the same time, the State’s present determination—that the maximum number of
adherents who can safely worship in the most cavernous cathedral is zero—appears to reflect
not expertise or discretion, but instead insufficient appreciation or consideration of the interests
at stake.
I adhere to the view that the “Constitution principally entrusts the safety and the health of
the people to the politically accountable officials of the States.” Ibid. But the Constitution also
South Bay United Pentecostal v. Newsom, 141 S.Ct. 716 (U.S. 2021)

Electronic copy available at: https://ssrn.com/abstract=3903347

320 Religion in the Law
entrusts the protection of the people’s rights to the Judiciary—not despite judges being shielded
by life tenure but because they are. Deference, though broad, has its limits.
Justice BARRETT, with whom Justice KAVANAUGH joins, concurring in the partial grant of
application for injunctive relief.
I agree with Justice GORSUCH’s statement, save its contention that the Court should enjoin
California’s prohibition on singing and chanting during indoor services. The applicants bore the
burden of establishing their entitlement to relief from the singing ban. In my view, they did not
carry that burden—at least not on this record.....
Statement of Justice GORSUCH, with whom Justice THOMAS and Justice ALITO join.
Often, courts addressing First Amendment free exercise challenges face difficult questions
about whether a law reflects “subtle departures from neutrality,” “religious gerrymander[ing],”
or “impermissible targeting” of religion. Church of Lukumi Babalu Aye, Inc. v. Hialeah, 508
U.S. 520, 534–535 (1993). But not here. Since the arrival of COVID–19, California has openly
imposed more stringent regulations on religious institutions than on many businesses. The
State’s spreadsheet summarizing its pandemic rules even assigns places of worship their own
row. At “Tier 1,” applicable today in most of the State, California forbids any kind of indoor
worship. Meanwhile, the State allows most retail operations to proceed indoors with 25% occupancy, and other businesses to operate at 50% occupancy or more. … Apparently, California
is the only State in the country that has gone so far as to ban all indoor religious services.
When a State so obviously targets religion for differential treatment, our job becomes that
much clearer. [R]egulations like these violate the First Amendment unless the State can show
they are the least restrictive means of achieving a compelling government interest.
In cases implicating this form of “strict scrutiny,” courts nearly always face an individual’s
claim of constitutional right pitted against the government’s claim of special expertise in a matter
of high importance involving public health or safety. It has never been enough for the State to
insist on deference or demand that individual rights give way to collective interests. Of course
we are not scientists, but neither may we abandon the field when government officials with
experts in tow seek to infringe a constitutionally protected liberty. The whole point of strict
scrutiny is to test the government’s assertions, and our precedents make plain that it has always
been a demanding and rarely satisfied standard. See Lukumi, 508 U.S. at 546. Even in times of
crisis—perhaps especially in times of crisis—we have a duty to hold governments to the Constitution.
Still, California says it can thread the needle. It insists that religious worship is so different
that it demands especially onerous regulation. The State offers essentially four reasons why: It
says that religious exercises involve (1) large numbers of people mixing from different households; (2) in close physical proximity; (3) for extended periods; (4) with singing.
No one before us disputes that factors like these may increase the risk of transmitting
COVID–19. And no one need doubt that the State has a compelling interest in reducing that
risk. This Court certainly is not downplaying the suffering many have experienced in this pandemic. But California errs to the extent it suggests its four factors are always present in worship,
or always absent from the other secular activities its regulations allow. Nor has California sought
to explain why it cannot address its legitimate concerns with rules short of a total ban. Each of
the State’s shortcomings are telltale signs this Court has long used to identify laws that fail strict
scrutiny. See, e.g., First Nat. Bank of Boston v. Bellotti, 435 U.S. 765, 793 (1978) (The State’s
proffered “purpose is belied, however, by the provisions of the statute, which are both underinclusive and overinclusive.”).

South Bay United Pentecostal v. Newsom, 141 S.Ct. 716 (U.S. 2021)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 321
…The State presumes that worship inherently involves a large number of people. Never
mind that scores might pack into train stations or wait in long checkout lines in the businesses
the State allows to remain open. Never mind, too, that some worshippers may seek only to pray
in solitude, go to confession, or study in small groups. … Nor does California explain why the
less restrictive option of limiting the number of people who may gather at one time is insufficient
for houses of worship, even though it has found that answer adequate for so many stores and
businesses.
Next, the State tells us that worshippers are sure to seek close physical interactions. It touts
its mild climate, too, suggesting that worshippers might enjoy more space outdoors. Yet, California is not as concerned with the close physical proximity of hairstylists or manicurists to their
customers, whom they touch and remain near for extended periods. The State does not force
them or retailers to do all their business in parking lots and parks. And California allows people
to sit in relatively close proximity inside buses too. Nor, again, does California explain why the
narrower options it thinks adequate in many secular settings—such as social distancing requirements, masks, cleaning, plexiglass barriers, and the like—cannot suffice here. Especially when
those measures are in routine use in religious services across the country today.
California worries that worship brings people together for too much time. Yet, California
does not limit its citizens to running in and out of other establishments; no one is barred from
lingering in shopping malls, salons, or bus terminals. Nor, yet again, has California explained
why more narrowly tailored options, like a reasonable limit on the length of indoor religious
gatherings, would fail to meet its concerns.
When it comes to each of the first three factors, California singles out religion for worse
treatment than many secular activities. At the same time, the State fails to explain why narrower
options it finds sufficient in secular contexts do not satisfy its legitimate interests. Recently, this
Court made it abundantly clear that edicts like California’s fail strict scrutiny and violate the
Constitution. See Roman Catholic Diocese of Brooklyn v. Cuomo, 141 S.Ct. 63 (2020) (per
curiam). Today’s order should have been needless; the lower courts in these cases should have
followed the extensive guidance this Court already gave.
If I have a quibble with the Court’s order, it is with how it addresses California’s final factor,
singing. While the Court’s order requires California to allow churches to open, it also permits
California to enforce, for now, a categorical ban on singing during services. This much might
seem understandable. California has sensibly expressed concern that singing may be a particularly potent way to transmit the disease, and it has banned singing not just at indoor worship
services, but at indoor private gatherings, schools, and restaurants too.
But, on further inspection, the singing ban may not be what it first appears. It seems California’s powerful entertainment industry has won an exemption. So, once more, we appear to
have a State playing favorites during a pandemic, expending considerable effort to protect lucrative industries (casinos in Nevada; movie studios in California) while denying similar largesse
to its faithful. See, e.g., Calvary Chapel Dayton Valley v. Sisolak, 140 S.Ct. 2603, 2609 (2020)
(GORSUCH, J., dissenting from denial of application for injunction relief ).
Once more, too, the State has not explained how a total ban on religious singing is narrowly
tailored to its legitimate public health concerns. Even if a full congregation singing hymns is too
risky, California does not explain why even a single masked cantor cannot lead worship behind
a mask and a plexiglass shield. Or why even a lone muezzin may not sing the call to prayer from
a remote location inside a mosque as worshippers file in….
No doubt, California will argue on remand, as it has before, that its prohibitions are merely
temporary because vaccinations are underway. But the State’s “temporary” ban on indoor worship has been in place since August 2020, and applied routinely since March. California no
longer asks its movie studios, malls, and manicurists to wait. And one could be forgiven for

South Bay United Pentecostal v. Newsom, 141 S.Ct. 716 (U.S. 2021)

Electronic copy available at: https://ssrn.com/abstract=3903347

322 Religion in the Law
doubting its asserted timeline. Government actors have been moving the goalposts on pandemicrelated sacrifices for months, adopting new benchmarks that always seem to put restoration of
liberty just around the corner. As this crisis enters its second year—and hovers over a second
Lent, a second Passover, and a second Ramadan—it is too late for the State to defend extreme
measures with claims of temporary exigency, if it ever could. Drafting narrowly tailored regulations can be difficult. But if Hollywood may host a studio audience or film a singing competition
while not a single soul may enter California’s churches, synagogues, and mosques, something
has gone seriously awry.
Justice KAGAN, with whom Justice BREYER and Justice SOTOMAYOR join, dissenting.
Justices of this Court are not scientists. Nor do we know much about public health policy.
Yet today the Court displaces the judgments of experts about how to respond to a raging pandemic. The Court orders California to weaken its restrictions on public gatherings by making a
special exception for worship services. The majority does so even though the State’s policies treat
worship just as favorably as secular activities (including political assemblies) that, according to
medical evidence, pose the same risk of COVID transmission. Under the Court’s injunction, the
State must instead treat worship services like secular activities that pose a much lesser danger.
That mandate defies our caselaw, exceeds our judicial role, and risks worsening the pandemic.
Start with the governing law. We have held time and again that the First Amendment demands “neutrality” in actions affecting religion. Church of Lukumi Babalu Aye, Inc. v. Hialeah,
508 U.S. 520, 532 (1993). A government cannot put limits on religious conduct if it “fail[s] to
prohibit nonreligious conduct that endangers” the government’s interests “in a similar or greater
degree.” Id., at 543. That principle, though, has a corollary: The “Constitution does not require
things which are different in fact ... to be treated in law as though they were the same.” Plyler v.
Doe, 457 U.S. 202, 216 (1982). So “States must treat like cases alike but may treat unlike cases
accordingly.” Vacco v. Quill, 521 U.S. 793, 799 (1997); see Lukumi, 508 U.S. at 542.
California’s response to the COVID pandemic satisfies that neutrality rule by regulating
worship services the same as other activities “where large groups of people [come together] in
close proximity for extended periods of time.” South Bay United Pentecostal Church v. Newsom, 140 S.Ct. 1613, 1613 (2020) (ROBERTS, C. J., concurring in denial of application for
injunctive relief). The restricted activities include attending a worship service or political meeting;
going to a lecture, movie, play, or concert; and frequenting a restaurant, winery, or bar. So the
activities are both religious and secular—and many of the secular gatherings, too, are constitutionally protected. In all those communal activities, California requires mask wearing and social
distancing, and bars indoor singing and chanting, to reduce the risk of COVID transmission. In
addition, the State has put limits on how many people can assemble in one indoor space—
whether a church, theater, or lecture hall. Depending on COVID case and test-positivity rates,
public gatherings may occur only at specified occupancy levels—for example, at 50% or 25%
of a facility’s capacity. And when COVID rates are highest, all those capacity limits give way to
a rule that the gathering—again, whether religious or secular—take place outdoors (with no
limits on attendance). Given California’s mild climate, that restriction—the one the Court today
lifts for houses of worship alone—does not amount to a ban on the activity. Worship services,
along with other gatherings, have taken place outdoors throughout this winter
California’s scheme homes in on these indoor gatherings because they pose a heightened
danger of COVID transmission. In written testimony in this case, Dr. James Watt, the Chief of
Communicable Diseases at the California Department of Public Health, explained: “There is
broad consensus among epidemiologists that transmission (and thus spread) of the novel coronavirus is more likely” at “[i]ndoor public gatherings,” which “bring together [many] people

South Bay United Pentecostal v. Newsom, 141 S.Ct. 716 (U.S. 2021)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 323
from different households.” … Dr. George Rutherford, a professor of epidemiology at the University of California, San Francisco School of Medicine, further elaborated on the point. He
described the “increased” … risk when gatherings “are of an extended duration, and when there
is a lot of verbal interaction, especially when there is group singing, chanting, or other loud
vocalization” like speeches or sermons. That risk, of course, extends not only to the participants
themselves, but to everyone they associate with in a community.
The medical experts also testified about why California imposed more severe capacity limits
on gathering places like churches and theaters than on other indoor sites. The State’s regulation
of retail stores is less stringent, Dr. Rutherford explained, because shopping “involves less close
proximity” with other people—and for less time—than does an indoor worship service, lecture,
or similar event. For that reason, shoppers are “less likely to receive a sufficient viral load of
droplets” to contract COVID. Similarly, Dr. Rutherford observed, workplaces can have higher
capacity limits because employers (and, by extension, their employees) must comply with “detailed, workplace-specific COVID prevention plans subject to enforcement by State labor authorities.” Film production studios in California, for example, must test their employees as many
as three times a week—a requirement that “could not feasibly be applied to the congregation of
a house of worship.”
Given all that evidence, California’s choices make good sense. The State … has concluded,
based on essentially undisputed epidemiological findings, that congregating together indoors
poses a special threat of contagion. So it has devised regulations to curb attendance at those
assemblies and—in the worst times—to force them outdoors. Crucially, California has applied
each of those rules equivalently to religious activities and to secular activities, including some
with First Amendment protection of their own. Where the State has regulated religious conduct,
it has as well regulated “nonreligious conduct that endangers [its] interests in a similar” way.
Lukumi, 508 U.S. at 543. The only secular conduct the State treats better is the kind that its
experts have found does not so imperil its interests—the kind that poses less risk of COVID
transmission. Nothing in that policy violates the First Amendment.
Yet the Court will not let California fight COVID as it thinks appropriate. The Court has
decided that the State must exempt worship services from the strictest aspect of its regulation of
public gatherings. No one can know, from the Court’s 19-line order, exactly why: Is it that the
Court does not believe the science, or does it think even the best science must give way? In any
event, the result is clear: The State may not treat worship services like activities found to pose a
comparable COVID risk, such as political meetings or lectures. Instead, the State must treat this
one communal gathering like activities thought to pose a much lesser COVID risk, such as running in and out of a hardware store. In thus ordering the State to change its public health policy,
the Court forgets what a neutrality rule demands. The Court insists on treating unlike cases, not
like ones, equivalently.
This is no garden-variety legal error: In forcing California to ignore its experts’ scientific
findings, the Court impairs the State’s effort to address a public health emergency. There are
good reasons why the Constitution “principally entrusts the safety and the health of the people”
to state officials, not federal courts. South Bay, 140 S.Ct., at 1613 (ROBERTS, C. J., concurring). First among them is that judges “lack the background, competence, and expertise to assess
public health.” To state the obvious, judges do not know what scientists and public health experts do. I am sure that, in deciding this case, every Justice carefully examined the briefs and
read the decisions below. But I cannot imagine that any of us delved into the scientific research
on how COVID spreads, or studied the strategies for containing it. So it is alarming that the
Court second-guesses the judgments of expert officials, and displaces their conclusions with its
own. See Roman Catholic Diocese of Brooklyn v. Cuomo, 141 S.Ct. 63 (2020)
(SOTOMAYOR, J., dissenting). In the worst public health crisis in a century, this foray into
armchair epidemiology cannot end well.

South Bay United Pentecostal v. Newsom, 141 S.Ct. 716 (U.S. 2021)

Electronic copy available at: https://ssrn.com/abstract=3903347

324 Religion in the Law
And who knows what today’s decision will mean for other restrictions challenged in other
cases? The Court’s order exempts churches only from California’s indoor ban, leaving its capacity restrictions in place (at least for now). That is all to the good: The injunction stops short of
giving the churches all their requested relief. But the scope of the order raises questions. When
are such capacity limits permissible, and when are they not? And is an indoor ban never allowed,
or just not in this case? Most important—do the answers to those questions or similar ones turn
on record evidence about epidemiology, or on naked judicial instinct? The Court’s decision
leaves state policymakers adrift, in California and elsewhere. It is difficult enough in a predictable legal environment to craft COVID policies that keep communities safe. That task becomes
harder still when officials must guess which restrictions this Court will choose to strike down.
The Court injects uncertainty into an area where uncertainty has human costs.
All this from unelected actors, “not accountable to the people.” South Bay, 140 S.Ct., at
1614 (ROBERTS, C. J., concurring). I fervently hope that the Court’s intervention will not
worsen the Nation’s COVID crisis. But if this decision causes suffering, we will not pay. Our
marble halls are now closed to the public, and our life tenure forever insulates us from responsibility for our errors. That would seem good reason to avoid disrupting a State’s pandemic
response. But the Court forges ahead regardless, insisting that science-based policy yield to judicial edict. I respectfully dissent.

South Bay United Pentecostal v. Newsom, 141 S.Ct. 716 (U.S. 2021)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 325

141 S.Ct. 1294
Supreme Court of the United States.

Tandon v. Newsom
April 9, 2021
PER CURIAM.
The application for injunctive relief presented to Justice KAGAN and by her referred to the
Court is granted pending disposition of the appeal in the United States Court of Appeals for the
Ninth Circuit and disposition of the petition for a writ of certiorari, if such writ is timely sought.
Should the petition for a writ of certiorari be denied, this order shall terminate automatically. In
the event the petition for a writ of certiorari is granted, the order shall terminate upon the sending down of the judgment of this Court.
The Ninth Circuit’s failure to grant an injunction pending appeal was erroneous. This
Court’s decisions have made the following points clear.
First, government regulations are not neutral and generally applicable, and therefore trigger
strict scrutiny under the Free Exercise Clause, whenever they treat any comparable secular activity more favorably than religious exercise. Roman Catholic Diocese of Brooklyn v. Cuomo,
141 S.Ct. 63, 67-68 (2020) (per curiam). It is no answer that a State treats some comparable
secular businesses or other activities as poorly as or even less favorably than the religious exercise
at issue. 141 S.Ct., at 66-67 (KAVANAUGH, J., concurring)
Second, whether two activities are comparable for purposes of the Free Exercise Clause
must be judged against the asserted government interest that justifies the regulation at issue. Id.,
at 67(per curiam) (describing secular activities treated more favorably than religious worship
that either “have contributed to the spread of COVID–19” or “could” have presented similar
risks). Comparability is concerned with the risks various activities pose, not the reasons why
people gather. Id., at 66 (GORSUCH, J., concurring)
Third, the government has the burden to establish that the challenged law satisfies strict
scrutiny. To do so in this context, it must do more than assert that certain risk factors “are always
present in worship, or always absent from the other secular activities” the government may
allow. South Bay United Pentecostal Church v. Newsom, 141 S.Ct. 716, 718 (2021) (statement
of GORSUCH, J.); id., at 717 (BARRETT, J., concurring). Instead, narrow tailoring requires
the government to show that measures less restrictive of the First Amendment activity could not
address its interest in reducing the spread of COVID. Where the government permits other activities to proceed with precautions, it must show that the religious exercise at issue is more
dangerous than those activities even when the same precautions are applied. Otherwise, precautions that suffice for other activities suffice for religious exercise too. Roman Catholic Diocese,
141 S.Ct., at 69-70; South Bay, 141 S.Ct., at 719 (statement of GORSUCH, J.)
Fourth, even if the government withdraws or modifies a COVID restriction in the course of
litigation, that does not necessarily moot the case. And so long as a case is not moot, litigants
otherwise entitled to emergency injunctive relief remain entitled to such relief where the applicants “remain under a constant threat” that government officials will use their power to reinstate
the challenged restrictions. Roman Catholic Diocese, 141 S.Ct., at 68; see also High Plains Harvest Church v. Polis, 141 S.Ct. 527 (2020).
These principles dictated the outcome in this case, as they did in Gateway City Church v.
Newsom, 2021 WL 308606 (2021). First, California treats some comparable secular activities
Tandon v. Newsom, 141 S.Ct. 1294 (U.S. 2021)

Electronic copy available at: https://ssrn.com/abstract=3903347

326 Religion in the Law
more favorably than at-home religious exercise, permitting hair salons, retail stores, personal
care services, movie theaters, private suites at sporting events and concerts, and indoor restaurants to bring together more than three households at a time. Second, the Ninth Circuit did not
conclude that those activities pose a lesser risk of transmission than applicants’ proposed religious exercise at home. The Ninth Circuit erroneously rejected these comparators simply because this Court’s previous decisions involved public buildings as opposed to private buildings.
Third, instead of requiring the State to explain why it could not safely permit at-home worshipers to gather in larger numbers while using precautions used in secular activities, the Ninth
Circuit erroneously declared that such measures might not “translate readily” to the home. The
State cannot “assume the worst when people go to worship but assume the best when people
go to work.” Roberts v. Neace, 958 F.3d 409, 414 (C.A.6 2020) (per curiam). And fourth, although California officials changed the challenged policy shortly after this application was filed,
the previous restrictions remain in place until April 15th, and officials with a track record of
“moving the goalposts” retain authority to reinstate those heightened restrictions at any time.
South Bay, 141 S.Ct., at 720 (statement of GORSUCH, J.).
Applicants are likely to succeed on the merits of their free exercise claim; they are irreparably
harmed by the loss of free exercise rights “for even minimal periods of time”; and the State has
not shown that “public health would be imperiled” by employing less restrictive measures. Roman Catholic Diocese, 141 S.Ct., at 68. Accordingly, applicants are entitled to an injunction
pending appeal.
This is the fifth time the Court has summarily rejected the Ninth Circuit’s analysis of California’s COVID restrictions on religious exercise. See Harvest Rock Church v. Newsom, 141
S.Ct. 889 (2020); South Bay, 141 S.Ct. 716; Gish v. Newsom, 141 S.Ct. 1290 (2021); Gateway
City. It is unsurprising that such litigants are entitled to relief. California’s Blueprint System contains myriad exceptions and accommodations for comparable activities, thus requiring the application of strict scrutiny. And historically, strict scrutiny requires the State to further “interests
of the highest order” by means “narrowly tailored in pursuit of those interests.” Church of
Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S. 520, 546 (1993). That standard “is not watered
down”; it “really means what it says.” Ibid.
THE CHIEF JUSTICE would deny the application.
Justice KAGAN, with whom Justice BREYER and Justice SOTOMAYOR join, dissenting.
I would deny the application largely for the reasons stated in South Bay United Pentecostal
Church v. Newsom, 141 S.Ct. 716 (2021) (KAGAN, J., dissenting). The First Amendment requires that a State treat religious conduct as well as the State treats comparable secular conduct.
Sometimes finding the right secular analogue may raise hard questions. But not today. California
limits religious gatherings in homes to three households. If the State also limits all secular gatherings in homes to three households, it has complied with the First Amendment. And the State
does exactly that: It has adopted a blanket restriction on at-home gatherings of all kinds, religious and secular alike. California need not, as the per curiam insists, treat at-home religious
gatherings the same as hardware stores and hair salons—and thus unlike at-home secular gatherings, the obvious comparator here. As the per curiam’s reliance on separate opinions and unreasoned orders signals, the law does not require that the State equally treat apples and watermelons.
And even supposing a court should cast so expansive a comparative net, the per curiam’s
analysis of this case defies the factual record. According to the per curiam, “the Ninth Circuit
did not conclude that” activities like frequenting stores or salons “pose a lesser risk of transmission” than applicants’ at-home religious activities. But Judges Milan Smith and Bridget Bade

Tandon v. Newsom, 141 S.Ct. 1294 (U.S. 2021)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 327
explained for the court that those activities do pose lesser risks for at least three reasons. First,
“when people gather in social settings, their interactions are likely to be longer than they would
be in a commercial setting,” with participants “more likely to be involved in prolonged conversations.” Tandon v. Newsom, 992 F. 3d 916, 924–25, (C.A.9 2021). Second, “private houses
are typically smaller and less ventilated than commercial establishments.” Ibid. And third, “social distancing and mask-wearing are less likely in private settings and enforcement is more difficult.” Ibid. These are not the mere musings of two appellate judges: The district court found
each of these facts based on the uncontested testimony of California’s public-health experts. …
See Tandon, 992 F. 3d, at 924–25, (noting that the applicants “do not dispute any of these
findings”). No doubt this evidence is inconvenient for the per curiam’s preferred result. But the
Court has no warrant to ignore the record in a case that (on its own view) turns on risk assessments.
In ordering California to weaken its restrictions on at-home gatherings, the majority yet
again “insists on treating unlike cases, not like ones, equivalently.” South Bay, 141 S.Ct., at 722
(KAGAN, J., dissenting). And it once more commands California “to ignore its experts’ scientific findings,” thus impairing “the State’s effort to address a public health emergency.” Ibid.
Because the majority continues to disregard law and facts alike, I respectfully dissent from this
latest per curiam decision.

Tandon v. Newsom, 141 S.Ct. 1294 (U.S. 2021)

Electronic copy available at: https://ssrn.com/abstract=3903347

328 Religion in the Law

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 329

Part Two: Statutory and Institutional Free Exercise
The U.S. Constitution is not the only form of American law that protects religious
freedom, and conflicts over religious practice do not arise solely between private citizens and the government. This Part tackles religious conflicts that arise under statutes
and within institutions such as prisons or the workplace.
The cases excerpted here are not presented in chronological order. They are arranged instead by theme, focusing first on religious challenges to general statutes in
Hobby Lobby v. Burwell and Masterpiece Cakeshop v. Colorado Civil Rights Commission. The next two cases, TWA v. Hardison and Hosanna-Tabor v. EEOC, implicate federal civil rights laws and show how the Supreme Court has allowed certain
types of discrimination in employment, both against religious practitioners and by
them. Next up are cases illustrating how courts have applied the federal Religious Land
Use and Incarcerated Person’s Act to the free exercise claims of prisoners. The first,
Holt v. Hobbs, is a clear-cut application of RLUIPA by the Supreme Court to the religious facial hair of a Muslim prisoner. The next two cases, Carpenter v. Wilkinson and
Ruley v. Stovall, are presented together. Carpenter was not a RLUIPA case but Ruley
directly applies the reasoning of Carpenter to a case that was. Together, they show that
not all prisoners’ religious exercise claims are treated favorably, even when courts apply
strict scrutiny. Finally, this Part ends with a unique case of a state official who objected
to the laws they were elected to enforce. In Miller v. Davis, a county clerk refused to
issue marriage licenses on religious grounds shortly after Obergefell v. Hodges, and a
political firestorm ensued. The case raises important questions about the religious freedom of elected officials working in government institutions.
We begin RFRA. Three years after the U.S. Supreme Court decided the case of
Employment Division v. Smith, Congress passed a law called the Religious Freedom
Restoration Act. They designed it to re-institute the strict scrutiny standard of Sherbert
v. Verner to free exercise cases, and it passed with nearly unanimous support in both
the House and Senate.
RFRA says that “government shall not substantially burden a person’s free exercise
of religion even if the burden results from a rule a general applicability” unless the
government proves that the burden “is in furtherance of a compelling government interest,” and “is the least restrictive means of furthering that compelling interest.”1 In
other words, strict scrutiny. RFRA does not “overrule” Employment Division v. Smith,
but it creates an avenue outside of the Constitution to seek redress for religious injuries.
So, if a neutral law burdens a person’s religious free exercise, they have two options:
sue under the First Amendment and its more deferential Smith standard, or sue under
RFRA and its tougher strict scrutiny standard.
Congress intended for RFRA to apply to both the federal government and the
states, but in City of Boerne v. Flores, the Supreme Court ruled that RFRA’s application
to the states exceeded Congressional power under the Fourteenth Amendment. 2 If the

1 42 U.S.C. § 2000bb-1.
2 521 U.S. 507 (1997).

Electronic copy available at: https://ssrn.com/abstract=3903347

330 Religion in the Law

states wanted something like RFRA, the Court said, they could pass similar statutes
themselves. Many of them later did.
Unfortunately, RFRA does not clearly define its key terms. For example, RFRA
defines “exercise of religion” as “religious exercise,” which is “any exercise of religion,
whether or not compelled by, or central to, a system of religious belief.”3 It does not
provide examples. The law is totally silent as to what constitutes a “substantial burden” on religious exercise.
RFRA prohibits burdening “a person’s” free exercise, but it omits any definition
of “person.” The word may seem self-defining, but American law has long allowed
“person” to mean things other than just living, breathing human beings. Non-human
entities, such as corporations and estates, are considered to be “legal persons” when
they do things like enter into contracts, own property, or file lawsuits. But, is a corporation a “person” for religious purposes? Can a corporation exercise religion? That
was one of the questions presented to the U.S. Supreme Court in the 2014 case of
Burwell v. Hobby Lobby.
In 2010, Congress passed the Patient Protection and Affordable Care Act (ACA),
which required some businesses to provide health insurance to their employees. That
health insurance was required to include coverage for all FDA-approved contraceptives
and contraceptive services at no additional cost to the employee. Exemptions were
available for religious organizations, such as churches, but for-profit corporations were
required to comply unless their previous health plan was “grandfathered in” or if they
paid a fine for non-participation.
David Green and the other members of his family who own and operate the Hobby Lobby retail chain
objected to this contraceptive mandate on religious grounds. According
to their Christian beliefs, abortion is
a sin, and FDA-approved emergency
contraceptives such as Plan B (the
“morning after pill”) are abortifacients. 4 Unwilling to facilitate in any
Protesters outside a Hobby Lobby store in 2014
way – even as a third party – their - Joe Brusky
employees’ possible use of birth control, five members of the Green family filed suit under RFRA both individually and as
Hobby Lobby. Not only did they argue that the generally applicable ACA imposed
substantial burdens on their personal religious exercise, but they also claimed that
Hobby Lobby (a private, for-profit chain of craft stores) suffered a religious burden as
well.

3 42 U.S.C. § 2000bb-2; 42 U.S.C. § 2000cc-5.

4 Scientifically-speaking, they are not abortifacients. According to the U.S. National Li-

brary of Medicine, emergency contraception prevents ovarian egg release and fertilization
before they occur. “Emergency Contraception,” Medline Plus, https://medlineplus.gov/ency/article/007014.htm.

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 331

In 2014, the U.S. Supreme Court decided in Burwell v. Hobby Lobby that Hobby
Lobby, the corporation, was entitled to a religious exemption from the ACA. Writing
for a 5-4 majority, Justice Samuel Alito said that Hobby Lobby was a “person” for the
purposes of RFRA. Though that law did not define the term, the Dictionary Act, a
federal law that provides baseline definitions for often-used terms, did. Its definition of
“person” includes “corporations, companies, associations, firms, partnerships, societies, and joint stock companies, as well as individuals.”5 That was good enough for the
Court. A private, “closely-held” corporation like Hobby Lobby exists only on paper
and cannot itself hold a religious belief, but the people who own it can, therefore the
corporation could take on their beliefs as its own.
In the next step of the RFRA analysis, Alito concluded that Hobby Lobby suffered
a “substantial burden” in the form of financial penalties. If Hobby Lobby refused to
provide contraceptive care in its insurance plan, it would incur millions of dollars in
fines. If it opted not to provide insurance at all, the fines would be less, but still expensive. Though Hobby Lobby was a multi-billion dollar company at no risk of bankruptcy, the Court concluded that the penalties still constituted a substantial burden on
the free exercise of Hobby Lobby’s religious beliefs about its employees’ access to birth
control.
A substantial burden is not reason by itself to invalidate a generally applicable law,
however. Under RFRA, the government could still show that it had a compelling purpose for the ACA and that the law was the least restrictive means to achieve that purpose. Graciously, Justice Alito conceded that the ACA’s requirement of contraceptive
care was justified by a compelling purpose. However, the ACA was not the least restrictive means of achieving that purpose because there was a better way to provide the
contraceptive care without imposing upon Hobby Lobby’s religious conscience. The
government, Alito wrote, could just provide the coverage itself, which it already did
for exempted religious organizations. Because it could, but did not, extend the existing
religious exemption to corporations like Hobby Lobby, Alito concluded that the ACA
violated the last prong of the RFRA analysis.
Justice Ruth Bader Ginsburg dissented. Primarily, she attacked the Court’s extension of religious personhood to corporations like Hobby Lobby. She noted that the
Court had never recognized First Amendment free exercise rights for for-profit corporations. Corporations, after all, are legal fictions designed specifically to distance their
owners from personal liability for the debts and obligations of the business. A corporation’s purpose is to make money, not exercise religion. Moreover, those owners already have individual religious rights under both the First Amendment and RFRA –
they do not need double protection in their capacities as corporate executives.
Ginsburg also attacked the Court’s least restrictive means reasoning. How far, she
asked, does “let the government pay” go? If a corporation objected to paying the minimum wage on religious grounds, would the government have to step in and supplement the employees’ pay? What if a company refused to follow anti-discrimination
laws? Justice Ginsburg argued that the Court failed to offer a limiting principle for its

5 1 U.S.C. § 1.

Electronic copy available at: https://ssrn.com/abstract=3903347

332 Religion in the Law

analysis and left the door open to aggressive religious objections that could seriously
interfere with social order.
Which brings us to the case of Masterpiece
Cakeshop v. Colorado Civil Rights Commission,
in which a company refused to follow a state antidiscrimination law on religious grounds. In 2012,
Lakewood baker Jack Phillips told a couple that
he would not make a cake for their gay wedding
because he was religiously opposed to such marriages. The couple then filed a charge with the
Colorado Civil Rights Commission, alleging that
Phillips violated the Colorado Anti-DiscriminaJack Phillips
tion Act, which prohibits sexual orientation- Rick Wilking
based discrimination in public accommodations.6 Phillips argued that the First Amendment’s free exercise and free speech clauses
insulated his for-profit bakery from enforcement of the state law.7 The Colorado Civil
Rights Commission disagreed, and ordered him to serve gay customers equally with
all others. Phillips appealed, but the Colorado Court of Appeals upheld the Commission’s ruling. Applying the Supreme Court’s standard from Employment Division v.
Smith, the Court of Appeals concluded that Phillips’ alleged religious burden was incidental to a generally applicable law, and that the law was both rational in purpose and
reasonably enforced.8
After the Colorado Supreme Court rejected his petition for review, Phillips sought
relief at the U.S. Supreme Court. He again raised a free exercise argument, effectively
asking the court to create a constitutional religious exemption to the enforcement of
general anti-discrimination laws. Before then, the Court had only done so in the narrow area of religious employment and the unique case of the Boy Scouts.9 Phillips’
business was neither a church nor a scout troop – it was a for-profit bakery. Should his
religious opposition to equal accommodation have given him a pass?
Justice Anthony Kennedy, the author of the Court’s gay marriage decision Obergefell v. Hodges, wrote a majority opinion that dodged the question. Joined by five
other justices, Kennedy wrote that members of the Colorado Commission on Civil
Rights had tainted the administrative process by expressing hostility toward Phillips’
religious beliefs while hearing his case. The best way to solve that, the Court held, was
to send Phillips’ case back and have the Commission re-hear it, this time without all
the vitriol. Justices Stephen Breyer and Elena Kagan concurred, helpfully offering the
Commission a principled basis for a new ruling against Phillips that would appear
more neutral than the previous one.

6 Churches, synagogues, mosques, “or other places that are principally used for religious
purposes” are not considered public accommodations in Colorado. CO Rev. Stat. 24-34-601.
7 Phillips made only constitutional arguments because the federal Religious Freedom Restoration Act does not apply to the states and Colorado does not have its own version.
8 Craig v. Masterpiece Cakeshop, Inc. 370 P.3d 272 (2015).
9 Hosanna-Tabor v. EEOC, 565 U.S. 171 (2012) (excerpted later in this Section); and Boy
Scouts of America v. Dale, 530 U.S. 640 (2000).

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 333

Justice Neil Gorsuch, joined by Justice Alito, also concurred. Though the anti-discrimination law might be neutral under the “controversial” ruling of Smith, Gorsuch
conceded, Phillips’ treatment by the Commission was not neutral, and therefore the
tougher standard of Church of the Lukumi Babalu Aye v. Hialeah should apply. And,
in Gorsuch’s view, Phillips should ultimately prevail based on the Commission’s own
precedent, which had conversely allowed bakers to refuse to sell cakes with homophobic statements on them.
Justices Ruth Bader Ginsburg and Sonia Sotomayor dissented. In their view, the
Colorado Anti-Discrimination Act was neutral and well justified, the First Amendment
offered no respite from it, and the Commission did nothing wrong. It rightfully sanctioned Phillips for breaking the law, and a few off-the-cuff remarks by Commissioners
about the historic use of religion as a cover for intolerance should not have been dispositive.
Speaking of generally applicable anti-discrimination laws, we turn next to cases
dealing with Title VII of the federal Civil Rights Act of 1964, which prohibits various
types of status-based discrimination in employment, including religious discrimination.
The familiar struggle of the Saturday Sabbath observer gave rise to Trans World
Airlines v. Hardison. In that case, however, there was no claim for unemployment benefits. Instead, the plaintiff, Larry Hardison, sued his former employer for firing him in
violation of Title VII. Hardison had worked for several years at the Kansas City base
of the now-defunct Trans World Airlines (TWA). After he was hired, he converted to
a faith that recognizes Saturday as the Sabbath. At first, Hardison avoided any conflict
by working third shift, which did not require work during daylight hours on Saturdays.
However, after he transferred to a new department, third shift was no longer an option
and his seniority no longer allowed special accommodations. He asked both his union
and TWA for an accommodation but received none, and after he refused to report for
his Saturday shift, TWA fired him.
Hardison sued under Title VII arguing that TWA violated the law by not accommodating his religious need for Saturdays off. In a 7-2 vote, the Supreme Court rejected
his claim. Justice Byron White wrote for the majority that the problem for Hardison
was mostly logistical. The Court held that religious accommodation was required unless it imposed “undue hardship” on the employer and anything more than “a de minimis cost” would be an undue hardship. The nature of TWA’s operations and the nature
of his union’s seniority system meant that the accommodating him would disrupt the
workplace and force senior employees to work against their will to cover him. Neither
the company nor the union was obligated to endure such a hardship to accommodate
Hardison’s religious needs, White wrote. Justices Thurgood Marshall and William
Brennan dissented, arguing that the Court’s ruling gutted Title VII’s protections for
religion in the workplace. “An employer, the Court concludes, need not grant even the
most minor special privilege to religious observers to enable them to follow their faith,”
wrote Marshall.
The Court in Hardison was deferential to non-religious employers facing religious
discrimination claims. It has been even more deferential to religious employers facing
any kind of discrimination claim. Under the so-called “ministerial exception” to Title

Electronic copy available at: https://ssrn.com/abstract=3903347

334 Religion in the Law

VII (invented by the lower federal courts in 1972)10, religious employers cannot be sued
for discrimination by employees who perform certain important ministerial roles. A
variation on the “ecclesiastical abstention” doctrine from Watson v. Jones, the idea is
that questions of ministerial employment are of a religious nature the courts should
have no power to review. The exception is not included in the actual text of Title VII
or any other anti-discrimination law.
The lower courts applied the exception for forty years before the Supreme Court
finally affirmed it. In Hosanna-Tabor Evangelical Lutheran Church v. EEOC, a church
employee named Cheryl Perich took a leave of absence after receiving a narcolepsy
diagnosis. When she later tried to return to work, the church told her she had been
replaced. After complaining, the church fired her. She then filed suit for discrimination
under the Americans with Disabilities Act.
The Supreme Court unanimously ruled
that Perich was a “ministerial” employee of the
church, and as such, she was unprotected by
anti-discrimination laws like the ADA. Chief
Justice John Roberts, writing for the Court,
found that the church held Perich out as a minster and gave her a title, she had undergone religious training as part of her job, she had held
herself out as a minister, and she performed religious functions when she conveyed the
Church’s message in her classes. Her employ- Cheryl Perich at the Supreme Court
ment was thus a question of church doctrine, - Maria Matveeva
not disability, and both the free exercise and establishment clauses of the First Amendment deprived civil courts of jurisdiction. Justices Samuel Alito and Elena Kagan concurred but suggested the last factor of the
court’s test – an employee’s religious job functions – was key, and the other factors
should not be dispositive on their own. Justice Clarence Thomas wrote alone that the
courts should avoid factor tests and simply trust religious organizations when it comes
to who is a minister and who is not, leaving them to decide for themselves whether
they should be subject to workplace anti-discrimination laws. 11
From one form of incarceration to the next, we move from the workplace to
prison.12 After the Court ruled in City of Boerne v. Flores that the Religious Freedom
Restoration Act was inapplicable to the states, Congress passed an amendment called
the Religious Land Use and Institutionalized Persons Act (RLUIPA). 13 In addition to
adding a vague definition of religious exercise (“any exercise of religion, whether or

10 McClure v. Salvation Army, 460 F.2d 553 (CA5 1972).

11 In a later ministerial exception case, Justice Thomas concurred again on similar grounds,
this time gaining Justice Neil Gorsuch as a co-signer. See Our Lady of Guadalupe School v.
Morrissey-Berru, 140 S.C.t 2049, 2069-2070 (U.S. 2019)(Thomas, J. concurring).
12 Eugene Debs, WALLS AND BARS, 23 (1927) (“The owning and ruling class hold the keys of
the prison the same as they do of the mill and mine. They are the keepers of both and their
exploited slaves are the inmates and victims of both.”).
13 42 U.S.C. § 2000cc et seq.

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 335

not compelled by, or central to, a system of religious belief”), the law specifically extended the strict scrutiny standard of RFRA to any prison that received federal funding.
Prison officials would have to have compelling reasons and use the least restrictive
means to impose substantial burdens on the religious exercise of their inmates.
The big test of RLUIPA’s constitutionality came in the case of Cutter v. Wilkinson,
when a diverse group of incarcerated plaintiffs filed suit against the Ohio Department
of Rehabilitation and Correction, alleging that prison officials failed to accommodate
their “nonmainstream” religions such as Asatru, Wicca, and Satanism.14 Ohio argued
that RLUIPA violated the establishment clause of the First Amendment because it required prison officials to give special treatment to inmates based on their religion.
Unanimously, the Supreme Court rejected this argument, holding that the First Amendment allowed accommodations under RLUIPA.
Cutter did not explain how to apply RLUIPA to an inmate’s individual claim of
religious discrimination, however. The decision omitted any guidance as to what constitutes a “substantial burden” in the unique institutional setting of a prison, nor did it
address what kinds of penological interests might qualify as “compelling” enough to
justify imposing such a burden.
The Court provided some guidance a decade later in Holt v. Hobbs. Muslim inmate Abdul Maalik Muhammad (née Gregory Holt) sued the Arkansas Department
of Correction under RLUIPA for forcing him to shave and for rejecting his request to
grow a half-inch beard as a modest religious accommodation. The prison system argued that its no-beard policy, to which it allowed only medical exceptions, was justified
by security concerns. Courts generally give great deference to prison officials’ expertise
on questions of security, and so did the Eighth Circuit when it rejected Muhammad’s
claim.15 It accepted the argument that inmates could hide contraband in any amount
of facial hair, and thus the prison was not obligated to accommodate Muhammad’s
request to grow a half-inch beard.
Writing for a unanimous Supreme Court, Justice Samuel Alito refused to give the
prison such deference. It seemed quite impossible, Alito wrote, that anyone could hide
anything in a beard of even modest length, let alone one a half-inch long. And, if the
prison was so concerned inmates might hide contraband in their facial hair, why did it
not also require all inmates to shave their heads? As compelling an interest as safety
may be in a prison, the no-beard policy was too restrictive to justify the substantial
burden placed on Muhammad’s religious exercise. Growing a beard was integral to his
faith and there was no reason the prison could not allow a modest accommodation,
Alito concluded.
Justice Ruth Bader Ginsburg joined the rest of her colleagues but wrote a concurrence distinguishing her vote in Holt from her dissent in Hobby Lobby. RFRA and
RLUIPA imposed the same strict scrutiny test on incidental burdens, but the difference,
Ginsburg argued, was that Muhammad’s free exercise did not implicate the rights or
interests of anyone else. He sought only to express his beliefs through his own physical
appearance. Hobby Lobby’s religious exercise, on the other hand, negatively affected
14 544 U.S. 709 (2005).

15 Holt v. Hobbs, 509 F.App’x 561 (CA8 2013) (per curiam, unpublished opinion).

Electronic copy available at: https://ssrn.com/abstract=3903347

336 Religion in the Law

its thousands of employees who might need contraceptive care. Under Ginsburg’s interpretation of the laws, the government was not obligated to accommodate religious
objectors whose religious conscience implicated third parties.
In Holt, the Supreme Court did not automatically defer to the judgment of prison
officials. Normally, however, federal courts are very deferential to them, even when
they go so far as to deny inmates access to their preferred holy texts. Of what risk to
security is a book? According to prison officials, it depends on the book.
In many state prison systems, one holy book in particular is considered such a
security threat that inmates are not allowed to have it, no matter how burdensome the
restriction might be to their free exercise. That book is The Satanic Bible by Anton
LaVey, banned in the prisons of Alabama, Arizona, Connecticut, Illinois, Kansas, Kentucky, Michigan, Ohio, Oregon, and Wisconsin, and others. The U.S. Department of
Justice has written in support of the bans and the federal courts have upheld challenges
to the bans in almost every case.16
Prior to RLUIPA, Satanic inmates brought challenges to the book ban under the
First Amendment. The most prominent case was that of Robert Carpenter in 1995. An
inmate in the Ohio state prison system, Carpenter, an avowed Satanist, sought a copy
of The Satanic Bible. The prison system denied his request on two grounds: first, Satanism was not a real religion, and second, the book posed a serious risk to security.
In Carpenter v. Wilkinson, Judge David Dowd
of the Northern District of Ohio rejected Carpenter’s free exercise arguments. Applying the factor
test from the Third Circuit’s decision in Africa v.
Commonwealth,17 Dowd agreed that Satanism
was a religion and that Carpenter held sincere religious beliefs. However, that did not entitle him to
a copy of his preferred religious text. After he “perused” the Satanic Bible, Judge Dowd found himself “in complete agreement” with prison officials
that the book had “great potential for fomenting
Robert Carpenter
trouble of all kinds in a prison setting.” As proof,
- Oh. Dept. of Rehab. & Correction
he quoted, line-by-line, every passage of the book
that suggested violent or anti-social behavior. Dowd also summarily concluded that
banning one book did not pose a substantial burden to Carpenter’s “ability to practice
his ‘religion’” and thus there was no First Amendment violation. Left unanswered was
whether the court would have reached the same conclusion had that book been something else, like the Holy Bible. Carpenter raised a discrimination claim under the equal
protection clause of the Fourteenth Amendment, but the court waved it away.

16 See L. Joe Dunman, The Devil in Recent American Law, 39 Pace L. Rev. 929, 980-981

(2019).

17 662 F.2d 1025 (CA3 1981) (excerpted above in Section 1).

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 337

What does this have to do with RLUIPA? Carpenter was decided before Congress
passed that law and it relied on prior Supreme Court precedent that gave great deference to prison officials on constitutional questions.18 RLUIPA, however, imposes the
Sherbert v. Verner strict scrutiny test, not a more permissive test like that in Employment Division v. Smith or prison-specific cases like Turner v. Safley. A different standard would apply had Carpenter sued under the later law.
Carpenter matters because courts have cited it to deny the RLUIPA claims of Satanists just as they did their claims under the First Amendment. One such case is Ruley
v. Stovall, excerpted below. A Kentucky inmate named Greg Ruley faced nearly the
same situation as Carpenter in Ohio. After his copy of The Satanic Bible was confiscated, he sued under the First Amendment and RLUIPA. The Eastern District of Kentucky relied on Carpenter’s analysis (and its application in other courts) first to dispatch
Greg Ruley’s First Amendment claim, then to reject his RLUIPA claim as well. Unlike
Judge Dowd in Carpenter, however, Judge Karen Caldwell in Ruley conceded that the
confiscation of a holy book constituted a substantial religious burden. Nevertheless,
she held that because the Satanic Bible “actively promote[s] …assertive disrespect of
authority, and immediate and aggressive violence towards any person opposing the
desires of its adherents,” it posed a direct security threat that could not be alleviated by
“any plausible alternative means” “short of prohibiting the possession of such inciteful
materials.” Thus, the prison had satisfied the stricter RLUIPA standard and Ruley was
out of luck.
Finally, this Part ends with a case that does not easily fit into any category. It involves the religious protest of an elected public official against a decision of the U.S.
Supreme Court, state marriage licensing rules, and the directives of a state governor.
But, the official was not the plaintiff in her case – she was the defendant, sued for
violating the rights of others while claiming to exercise her own.
In 2015, shortly after the U.S. Supreme Court
struck down state gay marriage bans in Obergefell v.
Hodges, Kim Davis, the county clerk of Rowan
County, Kentucky decided to stop issuing marriage
licenses. At the time, state law required county clerks
to sign all marriage licenses issued from their offices.
Davis viewed this as an endorsement of those marriages. Now that gay couples were entitled to licenses, Davis concluded that she would have to endorse their marriages as well, something that vioKim Davis
lated her conscience as an Apostolic Christian. She - New York Times
instituted a “no marriage license” policy in her office, thereafter rejecting all couples who sought marriage licenses in Rowan County.
Several couples, both same sex and opposite sex, sued Davis for violating their
constitutional right to marriage.19 The plaintiffs sought a preliminary injunction to
force Davis to issue licenses until the Eastern District of Kentucky reached a final ruling
18 See Turner v. Safley, 482 U.S. 78 (1987); Procunier v. Martinez, 416 U.S. 396 (1974); and
Johnson v. Avery, 393 U.S. 483 (1969).
19 The author served as co-counsel for the plaintiffs in this case.

Electronic copy available at: https://ssrn.com/abstract=3903347

338 Religion in the Law

in the case. Davis defended herself on several grounds, arguing that even as an elected
official employed by the state, she was entitled to unrestricted religious free exercise. In
Miller v. Davis, federal Judge David Bunning rejected this argument. First, imposition
of her own beliefs through county clerk policy was “arguably” a violation of the First
Amendment’s establishment clause. Second, government employees must often yield to
the legitimate interests of the government as their employer. “Davis is certainly free to
disagree” with Obergefell, Bunning held, “but that does not excuse her from complying with it.” She was also not free to disregard the directive issued by Governor Steve
Beshear, telling clerks to issue licenses or resign. Bunning concluded that this directive
was neutral and well justified under the standard of Employment Division v. Smith, so
it did not infringe on any free exercise rights Davis may still have enjoyed in her capacity as a county clerk.
Davis also argued that the state law requiring her to sign marriage licenses
amounted to a “religious test” as prohibited by the federal Constitution and the Supreme Court in Torcaso v. Watkins.20 Not so, wrote Bunning. Issuing a marriage license “merely signifies that the couple has met the legal requirements to marry. It is not
a sign of moral or religious approval,” regardless of Davis’ feelings on the matter.
Finally, Bunning rejected Davis’ defense that the governor’s directive to fulfill her
statutory duties created a “substantial burden” to her free exercise under Kentucky’s
Religious Freedom Act. “The state is not asking her to condone same-sex unions on
moral or religious grounds, nor is it restricting her … religious activities,” he wrote.
She was free to believe as she wished, go to church, and do charity work as she always
had. “However, her religious convictions cannot excuse her from performing the duties
that she took an oath to perform as Rowan County Clerk.” The court issued the plaintiffs’ requested injunction, ordering Davis and her staff to issue marriage licenses.
Davis defied the court’s order, a decision that landed her briefly in jail. A media
circus and a long string of appeals ensued. Members of her staff eventually complied
with the court’s order, however, and the plaintiffs were able to acquire marriage licenses. Ultimately, Kentucky changed its marriage laws to no longer require clerk signatures, and plaintiffs’ counsel in Miller v. Davis were awarded attorney fees for representing the prevailing parties, payable by the state. 21 Then, after the media attention
subsided, Kim Davis lost her bid for re-election as Rowan County Clerk in November
2018.
FURTHER READING
Michael A. Helfand, Identifying Substantial Burdens, 2016 Ill. L. Rev. 1771 (2016).
James M. Oleske, Jr., Doric Columns Are Not Falling: Wedding Cakes, The Ministerial
Exception, and the Public-Private Distinction, 75 Md. L. Rev. 142 (2015).
Eric J. Segall, Putting the ‘Exercise’ Back in Free Exercise, 106 Ky. L. J. 635 (2018).

20 367 U.S. 488 (1961).

21 Miller v. Davis, 267 F.Supp.3d 961 (E.D.Ky. 2017); affirmed by Miller v. Caudill, 936
F.3d 442 (CA6 2019).

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 339

573 U.S. 682
Supreme Court of the United States

Burwell v. Hobby Lobby
June 30, 2014
Justice ALITO delivered the opinion of the Court.
We must decide in these cases whether the Religious Freedom Restoration Act of 1993
(RFRA) 42 U.S.C. § 2000bb et seq., permits the United States Department of Health and Human Services (HHS) to demand that three closely held corporations provide health-insurance
coverage for methods of contraception that violate the sincerely held religious beliefs of the companies’ owners. We hold that the regulations that impose this obligation violate RFRA, which
prohibits the Federal Government from taking any action that substantially burdens the exercise
of religion unless that action constitutes the least restrictive means of serving a compelling government interest….
Congress enacted RFRA in 1993 in order to provide very broad protection for religious
liberty. RFRA’s enactment came three years after this Court’s decision in Employment Div.,
Dept. of Human Resources of Ore. v. Smith, 494 U.S. 872 (1990), which largely repudiated the
method of analyzing free-exercise claims that had been used in cases like Sherbert v. Verner, 374
U.S. 398 (1963), and Wisconsin v. Yoder, 406 U.S. 205 (1972). In determining whether challenged government actions violated the Free Exercise Clause of the First Amendment, those decisions used a balancing test that took into account whether the challenged action imposed a
substantial burden on the practice of religion, and if it did, whether it was needed to serve a
compelling government interest….
In Smith, however, the Court rejected “the balancing test set forth in Sherbert.” 494 U.S. at
883. … This Court [observed] that use of the Sherbert test whenever a person objected on religious grounds to the enforcement of a generally applicable law “would open the prospect of
constitutionally required religious exemptions from civic obligations of almost every conceivable
kind.” 494 U.S. at 888. The Court therefore held that, under the First Amendment, “neutral,
generally applicable laws may be applied to religious practices even when not supported by a
compelling governmental interest.” City of Boerne v. Flores, 521 U.S. 507, 514 (1997).
Congress responded to Smith by enacting RFRA. … In order to ensure broad protection
for religious liberty, RFRA provides that “Government shall not substantially burden a person’s
exercise of religion even if the burden results from a rule of general applicability.” § 2000bb–
1(a). If the Government substantially burdens a person’s exercise of religion, under the Act that
person is entitled to an exemption from the rule unless the Government “demonstrates that
application of the burden to the person—(1) is in furtherance of a compelling governmental
interest; and (2) is the least restrictive means of furthering that compelling governmental interest.” § 2000bb–1(b)….
At issue in these cases are HHS regulations promulgated under the Patient Protection and
Affordable Care Act of 2010 (ACA). ACA generally requires employers with 50 or more fulltime employees to offer “a group health plan or group health insurance coverage” that provides
“minimum essential coverage.” Any covered employer that does not provide such coverage must
pay a substantial price….
Unless an exception applies, ACA requires an employer’s group health plan or grouphealth-insurance coverage to furnish “preventive care and screenings” for women without “any

Burwell v. Hobby Lobby, 573 U.S. 682 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

340 Religion in the Law
cost sharing requirements.” Congress itself, however, did not specify what types of preventive
care must be covered. Instead, Congress authorized the Health Resources and Services Administration (HRSA), a component of HHS, to make that important and sensitive decision….
In August 2011 … the HRSA promulgated the Women’s Preventive Services Guidelines.
The Guidelines provide that nonexempt employers are generally required to provide “coverage,
without cost sharing” for “[a]ll Food and Drug Administration approved contraceptive methods, sterilization procedures, and patient education and counseling.” Although many of the required, FDA-approved methods of contraception work by preventing the fertilization of an egg,
four of those methods (those specifically at issue in these cases) may have the effect of preventing
an already fertilized egg from developing any further by inhibiting its attachment to the uterus….
HHS also authorized the HRSA to establish exemptions from the contraceptive mandate
for “religious employers.” That category encompasses “churches, their integrated auxiliaries,
and conventions or associations of churches,” as well as “the exclusively religious activities of
any religious order.” … In addition, HHS has effectively exempted certain religious nonprofit
organizations, described under HHS regulations as “eligible organizations,” from the contraceptive mandate. An “eligible organization” means a nonprofit organization that “holds itself
out as a religious organization” and “opposes providing coverage for some or all of any contraceptive services required to be covered ... on account of religious objections.” …
In addition to these exemptions for religious organizations, ACA exempts a great many
employers from most of its coverage requirements. Employers providing “grandfathered health
plans”—those that existed prior to March 23, 2010, and that have not made specified changes
after that date—need not comply with many of the Act’s requirements, including the contraceptive mandate….
Norman and Elizabeth Hahn and their three sons are devout members of the Mennonite
Church, a Christian denomination. The Mennonite Church opposes abortion and believes that
“[t]he fetus in its earliest stages ... shares humanity with those who conceived it.” … Norman
Hahn started … Conestoga Wood Specialties [which] has grown and now has 950 employees.
Conestoga is organized under Pennsylvania law as a for-profit corporation. The Hahns exercise
sole ownership of the closely held business; they control its board of directors and hold all of its
voting shares….
The Hahns believe that they are required to run their business “in accordance with their
religious beliefs and moral principles.” … As explained in Conestoga’s board-adopted “Statement on the Sanctity of Human Life,” the Hahns believe that “human life begins at conception.”
… It is therefore “against [their] moral conviction to be involved in the termination of human
life” after conception, which they believe is a “sin against God to which they are held accountable.” The Hahns have accordingly excluded from the group-health-insurance plan they offer
to their employees certain contraceptive methods that they consider to be abortifacients. …
These include two forms of commonly called “morning after” pills and two types of intrauterine
devices.
In opposing the requirement to provide coverage for the contraceptives to which they object, the Hahns argued that “it is immoral and sinful for [them] to intentionally participate in,
pay for, facilitate, or otherwise support these drugs.” The District Court denied a preliminary
injunction, and the Third Circuit affirmed in a divided opinion, holding that “for-profit, secular
corporations cannot engage in religious exercise” and rejecting the claims brought by the Hahns
themselves because it concluded that the HHS “[m]andate does not impose any requirements
on the Hahns” in their personal capacity.
David and Barbara Green and their three children are Christians who own and operate two
family businesses. Forty-five years ago, David Green started Hobby Lobby [which now has]

Burwell v. Hobby Lobby, 573 U.S. 682 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 341
more than 13,000 employees. Hobby Lobby is organized as a for-profit corporation under Oklahoma law. One of David’s sons started an affiliated business, Mardel, which employs close to
400 people. Mardel is also organized as a for-profit corporation under Oklahoma law. Though
these two businesses have expanded over the years, they remain closely held, and David, Barbara, and their children retain exclusive control of both companies….
Hobby Lobby’s statement of purpose commits the Greens to “[h]onoring the Lord in all
[they] do by operating the company in a manner consistent with Biblical principles.” … In accordance with those commitments, Hobby Lobby and Mardel stores close on Sundays, even
though the Greens calculate that they lose millions in sales annually by doing so.… Like the
Hahns, the Greens believe that life begins at conception and that it would violate their religion
to facilitate access to contraceptive drugs or devices that operate after that point. They specifically object to the same four contraceptive methods as the Hahns and, like the Hahns, they have
no objection to the other 16 FDA-approved methods of birth control. Although their grouphealth-insurance plan predates the enactment of ACA, it is not a grandfathered plan because
Hobby Lobby elected not to retain grandfathered status before the contraceptive mandate was
proposed.
The Greens, Hobby Lobby, and Mardel sued HHS and other federal agencies and officials
to challenge the contraceptive mandate under RFRA and the Free Exercise Clause. The District
Court denied a preliminary injunction, … and the Tenth Circuit reversed in a divided opinion.
Contrary to the conclusion of the Third Circuit, the Tenth Circuit held that the Greens’ two forprofit businesses are “persons” within the meaning of RFRA and therefore may bring suit under
that law…. We granted certiorari.
RFRA prohibits the “Government [from] substantially burden[ing] a person’s exercise of
religion even if the burden results from a rule of general applicability” unless the Government
“demonstrates that application of the burden to the person—(1) is in furtherance of a compelling governmental interest; and (2) is the least restrictive means of furthering that compelling
governmental interest.” 42 U.S.C. §§ 2000bb–1(a), (b)….
HHS contends that neither these companies nor their owners can even be heard under
RFRA. According to HHS, the companies cannot sue because they seek to make a profit for
their owners, and the owners cannot be heard because the regulations, at least as a formal matter,
apply only to the companies and not to the owners as individuals….
RFRA was designed to provide very broad protection for religious liberty. By enacting
RFRA, Congress went far beyond what this Court has held is constitutionally required. Is there
any reason to think that the Congress that enacted such sweeping protection put small-business
owners to the choice that HHS suggests? An examination of RFRA’s text, to which we turn in
the next part of this opinion, reveals that Congress did no such thing.
…Congress provided protection for people like the Hahns and Greens by employing a familiar legal fiction: It included corporations within RFRA’s definition of “persons.” But it is
important to keep in mind that the purpose of this fiction is to provide protection for human
beings. A corporation is simply a form of organization used by human beings to achieve desired
ends. An established body of law specifies the rights and obligations of the people (including
shareholders, officers, and employees) who are associated with a corporation in one way or
another. When rights, whether constitutional or statutory, are extended to corporations, the purpose is to protect the rights of these people. For example, extending Fourth Amendment protection to corporations protects the privacy interests of employees and others associated with the
company. Protecting corporations from government seizure of their property without just compensation protects all those who have a stake in the corporations’ financial well-being. And
protecting the free-exercise rights of corporations like Hobby Lobby, Conestoga, and Mardel
protects the religious liberty of the humans who own and control those companies….

Burwell v. Hobby Lobby, 573 U.S. 682 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

342 Religion in the Law
As we noted above, RFRA applies to “a person’s” exercise of religion, 42 U.S.C. §§
2000bb–1(a), (b), and RFRA itself does not define the term “person.” We therefore look to the
Dictionary Act, which we must consult “[i]n determining the meaning of any Act of Congress,
unless the context indicates otherwise.” 1 U.S.C. § 1. Under the Dictionary Act, “the word ‘person’ … include[s] corporations, companies, associations, firms, partnerships, societies, and joint
stock companies, as well as individuals.” … Thus, unless there is something about the RFRA
context that “indicates otherwise,” the Dictionary Act provides a quick, clear, and affirmative
answer to the question whether the companies involved in these cases may be heard.
We see nothing in RFRA that suggests a congressional intent to depart from the Dictionary
Act definition, and HHS makes little effort to argue otherwise. We have entertained RFRA and
free-exercise claims brought by nonprofit corporations, see Gonzales v. O Centro Espírita Beneficente Uniao do Vegetal, 546 U.S. 418 (2006) (RFRA); Hosanna–Tabor Evangelical Lutheran Church and School v. EEOC, 132 S.Ct. 694 (2012) (Free Exercise); Church of the
Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S. 520 (1993) (Free Exercise), and HHS concedes
that a nonprofit corporation can be a “person” within the meaning of RFRA.
…No known understanding of the term “person” includes some but not all corporations.
The term “person” sometimes encompasses artificial persons (as the Dictionary Act instructs),
and it sometimes is limited to natural persons. But no conceivable definition of the term includes
natural persons and nonprofit corporations, but not for-profit corporations….
The principal argument advanced by HHS and the principal dissent regarding RFRA protection for Hobby Lobby, Conestoga, and Mardel focuses not on the statutory term “person,”
but on the phrase “exercise of religion.” According to HHS and the dissent, these corporations
are not protected by RFRA because they cannot exercise religion….
Is it because of the corporate form? The corporate form alone cannot provide the explanation because, as we have pointed out, HHS concedes that nonprofit corporations can be protected by RFRA. The dissent suggests that nonprofit corporations are special because furthering
their religious “autonomy ... often furthers individual religious freedom as well.” Corporation
of Presiding Bishop of Church of Jesus Christ of Latter–day Saints v. Amos, 483 U.S. 327, 342
(1987) (Brennan, J., concurring in judgment). But this principle applies equally to for-profit corporations: Furthering their religious freedom also “furthers individual religious freedom.” In
these cases, for example, allowing Hobby Lobby, Conestoga, and Mardel to assert RFRA claims
protects the religious liberty of the Greens and the Hahns.
If the corporate form is not enough, what about the profit-making objective? In Braunfeld
v. Brown, 366 U.S. 599, we entertained the free-exercise claims of individuals who were attempting to make a profit as retail merchants, and the Court never even hinted that this objective
precluded their claims. As the Court explained in a later case, the “exercise of religion” involves
“not only belief and profession but the performance of (or abstention from) physical acts” that
are “engaged in for religious reasons.” Smith, 494 U.S. at 87. Business practices that are compelled or limited by the tenets of a religious doctrine fall comfortably within that definition.
Thus, a law that “operates so as to make the practice of ... religious beliefs more expensive” in
the context of business activities imposes a burden on the exercise of religion. Braunfeld, at 605;
see United States v. Lee, 455 U.S. 252, 257 (1982) (recognizing that “compulsory participation
in the social security system interferes with [Amish employers’] free exercise rights”).
…While it is certainly true that a central objective of for-profit corporations is to make
money, modern corporate law does not require for-profit corporations to pursue profit at the
expense of everything else, and many do not do so. For-profit corporations, with ownership
approval, support a wide variety of charitable causes, and it is not at all uncommon for such
corporations to further humanitarian and other altruistic objectives. .... If for-profit corporations

Burwell v. Hobby Lobby, 573 U.S. 682 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 343
may pursue such worthy objectives, there is no apparent reason why they may not further religious objectives as well....
Finally, HHS contends that Congress could not have wanted RFRA to apply to for-profit
corporations because it is difficult as a practical matter to ascertain the sincere “beliefs” of a
corporation. HHS goes so far as to raise the specter of “divisive, polarizing proxy battles over
the religious identity of large, publicly traded corporations such as IBM or General Electric.”
These cases, however, do not involve publicly traded corporations, and it seems unlikely
that the sort of corporate giants to which HHS refers will often assert RFRA claims. HHS has
not pointed to any example of a publicly traded corporation asserting RFRA rights, and numerous practical restraints would likely prevent that from occurring. For example, the idea that
unrelated shareholders—including institutional investors with their own set of stakeholders—
would agree to run a corporation under the same religious beliefs seems improbable. In any
event, we have no occasion in these cases to consider RFRA’s applicability to such companies.
The companies in the cases before us are closely held corporations, each owned and controlled
by members of a single family, and no one has disputed the sincerity of their religious beliefs….
HHS and the principal dissent express concern about the possibility of disputes among the
owners of corporations, but that is not a problem that arises because of RFRA or that is unique
to this context. The owners of closely held corporations may—and sometimes do—disagree
about the conduct of business. And even if RFRA did not exist, the owners of a company might
well have a dispute relating to religion. For example, some might want a company’s stores to
remain open on the Sabbath in order to make more money, and others might want the stores to
close for religious reasons. State corporate law provides a ready means for resolving any conflicts
by, for example, dictating how a corporation can establish its governing structure. … Courts
will turn to that structure and the underlying state law in resolving disputes.
For all these reasons, we hold that a federal regulation’s restriction on the activities of a forprofit closely held corporation must comply with RFRA. Because RFRA applies in these cases,
we must next ask whether the HHS contraceptive mandate “substantially burden[s]” the exercise of religion. 42 U.S.C. § 2000bb–1(a). We have little trouble concluding that it does.
As we have noted, the Hahns and Greens have a sincere religious belief that life begins at
conception. They therefore object on religious grounds to providing health insurance that covers
methods of birth control that, as HHS acknowledges, may result in the destruction of an embryo. By requiring the Hahns and Greens and their companies to arrange for such coverage, the
HHS mandate demands that they engage in conduct that seriously violates their religious beliefs.
If the Hahns and Greens and their companies do not yield to this demand, the economic
consequences will be severe. If the companies continue to offer group health plans that do not
cover the contraceptives at issue, they will be taxed $100 per day for each affected individual.
26 U.S.C. § 4980D. For Hobby Lobby, the bill could amount to $1.3 million per day or about
$475 million per year; for Conestoga, the assessment could be $90,000 per day or $33 million
per year; and for Mardel, it could be $40,000 per day or about $15 million per year. These sums
are surely substantial.
It is true that the plaintiffs could avoid these assessments by dropping insurance coverage
altogether and thus forcing their employees to obtain health insurance on one of the exchanges
established under ACA. But if at least one of their full-time employees were to qualify for a
subsidy on one of the government-run exchanges, this course would also entail substantial economic consequences. The companies could face penalties of $2,000 per employee each year. §
4980H. These penalties would amount to roughly $26 million for Hobby Lobby, $1.8 million
for Conestoga, and $800,000 for Mardel….
In taking the position that the HHS mandate does not impose a substantial burden on the
exercise of religion, HHS’s main argument (echoed by the principal dissent) is basically that the

Burwell v. Hobby Lobby, 573 U.S. 682 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

344 Religion in the Law
connection between what the objecting parties must do (provide health-insurance coverage for
four methods of contraception that may operate after the fertilization of an egg) and the end
that they find to be morally wrong (destruction of an embryo) is simply too attenuated. HHS
and the dissent note that providing the coverage would not itself result in the destruction of an
embryo; that would occur only if an employee chose to take advantage of the coverage and to
use one of the four methods at issue.
This argument dodges the question that RFRA presents (whether the HHS mandate imposes a substantial burden on the ability of the objecting parties to conduct business in accordance with their religious beliefs) and instead addresses a very different question that the federal
courts have no business addressing (whether the religious belief asserted in a RFRA case is reasonable). The Hahns and Greens believe that providing the coverage demanded by the HHS
regulations is connected to the destruction of an embryo in a way that is sufficient to make it
immoral for them to provide the coverage. This belief implicates a difficult and important question of religion and moral philosophy, namely, the circumstances under which it is wrong for a
person to perform an act that is innocent in itself but that has the effect of enabling or facilitating
the commission of an immoral act by another. Arrogating the authority to provide a binding
national answer to this religious and philosophical question, HHS and the principal dissent in
effect tell the plaintiffs that their beliefs are flawed. For good reason, we have repeatedly refused
to take such a step. See, e.g., Smith, 494 U.S. at 887 (“Repeatedly and in many different contexts,
we have warned that courts must not presume to determine ... the plausibility of a religious
claim.”)…
Moreover, in Thomas v. Review Bd. of Indiana Employment Security Div., 450 U.S. 707
(1981), we considered and rejected an argument that is nearly identical to the one now urged
by HHS and the dissent. In Thomas, a Jehovah’s Witness … objected on religious grounds to
participating in the manufacture of weapons, he lost his job and sought unemployment compensation. Ruling against the employee, the state court had difficulty with the line that the employee drew between work that he found to be consistent with his religious beliefs … and work
that he found morally objectionable… This Court, however, held that “it is not for us to say
that the line he drew was an unreasonable one.” Id., at 715.
Similarly, in these cases, the Hahns and Greens and their companies sincerely believe that
providing the insurance coverage demanded by the HHS regulations lies on the forbidden side
of the line, and it is not for us to say that their religious beliefs are mistaken or insubstantial.
Instead, our “narrow function ... in this context is to determine” whether the line drawn reflects
“an honest conviction,” id., at 716, and there is no dispute that it does. … [The] plaintiffs assert
that funding the specific contraceptive methods at issue violates their religious beliefs, and HHS
does not question their sincerity. Because the contraceptive mandate forces them to pay an enormous sum of money—as much as $475 million per year in the case of Hobby Lobby—if they
insist on providing insurance coverage in accordance with their religious beliefs, the mandate
clearly imposes a substantial burden on those beliefs.
Since the HHS contraceptive mandate imposes a substantial burden on the exercise of religion, we must move on and decide whether HHS has shown that the mandate both “(1) is in
furtherance of a compelling governmental interest; and (2) is the least restrictive means of furthering that compelling governmental interest.” 42 U.S.C. § 2000bb–1(b)….
We find it unnecessary to adjudicate this issue. We will assume that the interest in guaranteeing cost-free access to the four challenged contraceptive methods is compelling within the
meaning of RFRA, and we will proceed to consider the final prong of the RFRA test, i.e.,
whether HHS has shown that the contraceptive mandate is “the least restrictive means of furthering that compelling governmental interest.” § 2000bb–1(b)(2).
The least-restrictive-means standard is exceptionally demanding, see City of Boerne, 521

Burwell v. Hobby Lobby, 573 U.S. 682 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 345
U.S. at 532, and it is not satisfied here. HHS has not shown that it lacks other means of achieving
its desired goal without imposing a substantial burden on the exercise of religion by the objecting
parties in these cases. See §§ 2000bb–1(a), (b) (requiring the Government to “demonstrate that
application of [a substantial] burden to the person ... is the least restrictive means of furthering
a compelling governmental interest” (emphasis added)).
The most straightforward way of doing this would be for the Government to assume the
cost of providing the four contraceptives at issue to any women who are unable to obtain them
under their health-insurance policies due to their employers’ religious objections. This would
certainly be less restrictive of the plaintiffs’ religious liberty, and HHS has not shown, see §
2000bb–1(b)(2), that this is not a viable alternative. … It seems likely … that the cost of providing the forms of contraceptives at issue in these cases (if not all FDA-approved contraceptives)
would be minor when compared with the overall cost of ACA. According to one of the Congressional Budget Office’s most recent forecasts, ACA’s insurance-coverage provisions will cost
the Federal Government more than $1.3 trillion through the next decade. If, as HHS tells us,
providing all women with cost-free access to all FDA-approved methods of contraception is a
Government interest of the highest order, it is hard to understand HHS’s argument that it cannot
be required under RFRA to pay anything in order to achieve this important goal.
HHS contends that RFRA does not permit us to take this option into account because
“RFRA cannot be used to require creation of entirely new programs.” But we see nothing in
RFRA that supports this argument, and drawing the line between the “creation of an entirely
new program” and the modification of an existing program (which RFRA surely allows) would
be fraught with problems. We do not doubt that cost may be an important factor in the leastrestrictive-means analysis, but both RFRA and its sister statute, RLUIPA, may in some circumstances require the Government to expend additional funds to accommodate citizens’ religious
beliefs. Cf. § 2000cc–3(c) (RLUIPA: “[T]his chapter may require a government to incur expenses
in its own operations to avoid imposing a substantial burden on religious exercise.”)….
In the end, however, we need not rely on the option of a new, government-funded program
in order to conclude that the HHS regulations fail the least-restrictive-means test. HHS itself has
demonstrated that it has at its disposal an approach that is less restrictive than requiring employers to fund contraceptive methods that violate their religious beliefs. As we explained above,
HHS has already established an accommodation for nonprofit organizations with religious objections. Under that accommodation, the organization can self-certify that it opposes providing
coverage for particular contraceptive services. If the organization makes such a certification, the
organization’s insurance issuer or third-party administrator must “[e]xpressly exclude contraceptive coverage from the group health insurance coverage provided in connection with the
group health plan” and “[p]rovide separate payments for any contraceptive services required to
be covered” without imposing “any cost-sharing requirements ... on the eligible organization,
the group health plan, or plan participants or beneficiaries.”
We do not decide today whether an approach of this type complies with RFRA for purposes
of all religious claims. At a minimum, however, it does not impinge on the plaintiffs’ religious
belief that providing insurance coverage for the contraceptives at issue here violates their religion, and it serves HHS’s stated interests equally well….
It is HHS’s apparent belief that no insurance-coverage mandate would violate RFRA—no
matter how significantly it impinges on the religious liberties of employers—that would lead to
intolerable consequences. Under HHS’s view, RFRA would permit the Government to require
all employers to provide coverage for any medical procedure allowed by law in the jurisdiction
in question—for instance, third-trimester abortions or assisted suicide. The owners of many
closely held corporations could not in good conscience provide such coverage, and thus HHS
would effectively exclude these people from full participation in the economic life of the Nation.
RFRA was enacted to prevent such an outcome.
Burwell v. Hobby Lobby, 573 U.S. 682 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

346 Religion in the Law
In any event, our decision in these cases is concerned solely with the contraceptive mandate.
Our decision should not be understood to hold that an insurance-coverage mandate must necessarily fall if it conflicts with an employer’s religious beliefs. Other coverage requirements, such
as immunizations, may be supported by different interests (for example, the need to combat the
spread of infectious diseases) and may involve different arguments about the least restrictive
means of providing them….
HHS also raises … the argument that applying the contraceptive mandate to for-profit employers with sincere religious objections is essential to the comprehensive health-insurance
scheme that ACA establishes. HHS analogizes the contraceptive mandate to the requirement to
pay Social Security taxes, which we upheld in Lee despite the religious objection of an employer,
but these cases are quite different. Our holding in Lee turned primarily on the special problems
associated with a national system of taxation. We noted that “[t]he obligation to pay the social
security tax initially is not fundamentally different from the obligation to pay income taxes.”
455 U.S. at 260. Based on that premise, we explained that it was untenable to allow individuals
to seek exemptions from taxes based on religious objections to particular Government expenditures.… We observed that “[t]he tax system could not function if denominations were allowed
to challenge the tax system because tax payments were spent in a manner that violates their
religious belief.” Ibid.
Lee was a free-exercise, not a RFRA, case, but if the issue in Lee were analyzed under the
RFRA framework, the fundamental point would be that there simply is no less restrictive alternative to the categorical requirement to pay taxes. Because of the enormous variety of government expenditures funded by tax dollars, allowing taxpayers to withhold a portion of their tax
obligations on religious grounds would lead to chaos. Recognizing exemptions from the contraceptive mandate is very different. ACA does not create a large national pool of tax revenue for
use in purchasing healthcare coverage. Rather, individual employers like the plaintiffs purchase
insurance for their own employees … and the employers’ contributions do not necessarily funnel
into “undifferentiated funds.” … Recognizing a religious accommodation under RFRA for particular coverage requirements, therefore, does not threaten the viability of ACA’s comprehensive
scheme in the way that recognizing religious objections to particular expenditures from general
tax revenues would.
In its final pages, the principal dissent reveals that its fundamental objection to the claims
of the plaintiffs is an objection to RFRA itself. … The wisdom of Congress’s judgment on this
matter is not our concern. Our responsibility is to enforce RFRA as written, and under the
standard that RFRA prescribes, the HHS contraceptive mandate is unlawful.
The contraceptive mandate, as applied to closely held corporations, violates RFRA. … The
judgment of the Tenth Circuit in No. 13–354 is affirmed; the judgment of the Third Circuit in
No. 13–356 is reversed, and that case is remanded for further proceedings consistent with this
opinion.
It is so ordered.
Justice KENNEDY, concurring.
…On this record and as explained by the Court, the Government has not met its burden of
showing that it cannot accommodate the plaintiffs’ similar religious objections under this established framework. RFRA is inconsistent with the insistence of an agency such as HHS on distinguishing between different religious believers—burdening one while accommodating the
other—when it may treat both equally by offering both of them the same accommodation. …
As the Court makes clear, this is not a case where it can be established that it is difficult to
accommodate the government’s interest, and in fact the mechanism for doing so is already in
place.

Burwell v. Hobby Lobby, 573 U.S. 682 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 347
“[T]he American community is today, as it long has been, a rich mosaic of religious faiths.”
Town of Greece v. Galloway, 134 S.Ct. 1811, 1849 (2014) (KAGAN, J., dissenting). Among
the reasons the United States is so open, so tolerant, and so free is that no person may be restricted or demeaned by government in exercising his or her religion. Yet neither may that same
exercise unduly restrict other persons, such as employees, in protecting their own interests, interests the law deems compelling. In these cases the means to reconcile those two priorities are
at hand in the existing accommodation the Government has designed, identified, and used for
circumstances closely parallel to those presented here. RFRA requires the Government to use
this less restrictive means. As the Court explains, this existing model, designed precisely for this
problem, might well suffice to distinguish the instant cases from many others in which it is more
difficult and expensive to accommodate a governmental program to countless religious claims
based on an alleged statutory right of free exercise….
Justice GINSBURG, with whom Justice SOTOMAYOR joins, and with whom Justice BREYER
and Justice KAGAN join [in part], dissenting.
In a decision of startling breadth, the Court holds that commercial enterprises, including
corporations, along with partnerships and sole proprietorships, can opt out of any law (saving
only tax laws) they judge incompatible with their sincerely held religious beliefs. Compelling
governmental interests in uniform compliance with the law, and disadvantages that religionbased opt-outs impose on others, hold no sway, the Court decides, at least when there is a “less
restrictive alternative.” And such an alternative, the Court suggests, there always will be whenever, in lieu of tolling an enterprise claiming a religion-based exemption, the government, i.e.,
the general public, can pick up the tab.
The Court does not pretend that the First Amendment’s Free Exercise Clause demands religion-based accommodations so extreme, for our decisions leave no doubt on that score. Instead, the Court holds that Congress, in the Religious Freedom Restoration Act of 1993 (RFRA),
42 U.S.C. § 2000bb et seq., dictated the extraordinary religion-based exemptions today’s decision endorses. In the Court’s view, RFRA demands accommodation of a for-profit corporation’s
religious beliefs no matter the impact that accommodation may have on third parties who do
not share the corporation owners’ religious faith—in these cases, thousands of women employed
by Hobby Lobby and Conestoga or dependents of persons those corporations employ. Persuaded that Congress enacted RFRA to serve a far less radical purpose, and mindful of the havoc
the Court’s judgment can introduce, I dissent.
“The ability of women to participate equally in the economic and social life of the Nation
has been facilitated by their ability to control their reproductive lives.” Planned Parenthood of
Southeastern Pa. v. Casey, 505 U.S. 833, 856 (1992). Congress acted on that understanding
when, as part of a nationwide insurance program intended to be comprehensive, it called for
coverage of preventive care responsive to women’s needs. …
As altered by the Women’s Health Amendment’s passage, the ACA requires new insurance
plans to include coverage without cost sharing of … the “full range” of FDA-approved contraceptive methods. … [The] HRSA adopted guidelines recommending coverage of “[a]ll [FDA-]
approved contraceptive methods, sterilization procedures, and patient education and counseling
for all women with reproductive capacity.” Thereafter, HHS, the Department of Labor, and the
Department of Treasury promulgated regulations requiring group health plans to include coverage of the contraceptive services recommended in the HRSA guidelines, subject to certain exceptions. … This opinion refers to these regulations as the contraceptive coverage requirement.
While the Women’s Health Amendment succeeded, a countermove proved unavailing. The
Senate voted down the so-called “conscience amendment,” which would have enabled any employer or insurance provider to deny coverage based on its asserted “religious beliefs or moral

Burwell v. Hobby Lobby, 573 U.S. 682 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

348 Religion in the Law
convictions.” That amendment, Senator Mikulski observed, would have “pu[t] the personal
opinion of employers and insurers over the practice of medicine.” Rejecting the “conscience
amendment,” Congress left health care decisions—including the choice among contraceptive
methods—in the hands of women, with the aid of their health care providers.
Any First Amendment Free Exercise Clause claim Hobby Lobby or Conestoga might assert
is foreclosed by this Court’s decision in Employment Div., Dept. of Human Resources of Ore.
v. Smith, 494 U.S. 872 (1990)…. The First Amendment is not offended, Smith held, when “prohibiting the exercise of religion ... is not the object of [governmental regulation] but merely the
incidental effect of a generally applicable and otherwise valid provision.” Id., at 878. … The
ACA’s contraceptive coverage requirement applies generally, it is “otherwise valid,” it trains on
women’s well being, not on the exercise of religion, and any effect it has on such exercise is
incidental.
Even if Smith did not control, the Free Exercise Clause would not require the exemption
Hobby Lobby and Conestoga seek. Accommodations to religious beliefs or observances, the
Court has clarified, must not significantly impinge on the interests of third parties. See Wisconsin
v. Yoder, 406 U.S. 205, 230 (1972) (“This case, of course, is not one in which any harm to the
physical or mental health of the child or to the public safety, peace, order, or welfare has been
demonstrated or may be properly inferred.”); Estate of Thornton v. Caldor, Inc., 472 U.S. 703
(1985) (invalidating state statute requiring employers to accommodate an employee’s Sabbath
observance where that statute failed to take into account the burden such an accommodation
would impose on the employer or other employees).
The exemption sought by Hobby Lobby and Conestoga would override significant interests
of the corporations’ employees and covered dependents. It would deny legions of women who
do not hold their employers’ beliefs access to contraceptive coverage that the ACA would otherwise secure. See Catholic Charities of Sacramento, Inc. v. Superior Court, 32 Cal.4th 527, 565
(2004) (“We are unaware of any decision in which ... [the U.S. Supreme Court] has exempted a
religious objector from the operation of a neutral, generally applicable law despite the recognition that the requested exemption would detrimentally affect the rights of third parties.”). In
sum, with respect to free exercise claims no less than free speech claims, “your right to swing
your arms ends just where the other man’s nose begins.” Chafee, Freedom of Speech in War
Time, 32 Harv. L.Rev. 932, 957 (1919).
Lacking a tenable claim under the Free Exercise Clause, Hobby Lobby and Conestoga rely
on RFRA … 42 U.S.C. § 2000bb–1(a), (b)(2). In RFRA, Congress “adopt[ed] a statutory rule
comparable to the constitutional rule rejected in Smith.” Gonzales v. O Centro Espírita Beneficente Uniao do Vegetal, 546 U.S. 418, 424 (2006).
RFRA’s purpose is specific and written into the statute itself. The Act was crafted to “restore
the compelling interest test as set forth in Sherbert v. Verner, 374 U.S. 398 (1963) and Wisconsin
v. Yoder, 406 U.S. 205 (1972) and to guarantee its application in all cases where free exercise of
religion is substantially burdened.” § 2000bb(b)(1)…. In line with this restorative purpose, Congress expected courts considering RFRA claims to “look to free exercise cases decided prior to
Smith for guidance.” …
With RFRA’s restorative purpose in mind, I turn to the Act’s application to the instant lawsuits. That task, in view of the positions taken by the Court, requires consideration of several
questions, each potentially dispositive of Hobby Lobby’s and Conestoga’s claims: Do for-profit
corporations rank among “person[s]” who “exercise ... religion”? Assuming that they do, does
the contraceptive coverage requirement “substantially burden” their religious exercise? If so, is
the requirement “in furtherance of a compelling government interest”? And last, does the requirement represent the least restrictive means for furthering that interest? …
RFRA’s compelling interest test, as noted, applies to government actions that “substantially

Burwell v. Hobby Lobby, 573 U.S. 682 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 349
burden a person’s exercise of religion.” 42 U.S.C. § 2000bb–1(a) (emphasis added). This reference, the Court submits, incorporates the definition of “person” found in the Dictionary Act, 1
U.S.C. § 1, which extends to “corporations, companies, associations, firms, partnerships, societies, and joint stock companies, as well as individuals.” The Dictionary Act’s definition, however,
controls only where “context” does not “indicat[e] otherwise.” Here, context does so indicate.
RFRA speaks of “a person’s exercise of religion.” … Whether a corporation qualifies as a “person” capable of exercising religion is an inquiry one cannot answer without reference to the full
body of pre-Smith free-exercise case law. There is in that case law no support for the notion that
free exercise rights pertain to for-profit corporations.
Until this litigation, no decision of this Court recognized a for-profit corporation’s qualification for a religious exemption from a generally applicable law, whether under the Free Exercise
Clause or RFRA. The absence of such precedent is just what one would expect, for the exercise
of religion is characteristic of natural persons, not artificial legal entities. As Chief Justice Marshall observed nearly two centuries ago, a corporation is “an artificial being, invisible, intangible,
and existing only in contemplation of law.” Trustees of Dartmouth College v. Woodward, 4
Wheat. 518, 636 (1819). Corporations, Justice Stevens more recently reminded, “have no consciences, no beliefs, no feelings, no thoughts, no desires.” Citizens United v. Federal Election
Comm’n, 558 U.S. 310, 466 (2010) (opinion concurring in part and dissenting in part).
The First Amendment’s free exercise protections, the Court has indeed recognized, shelter
churches and other nonprofit religion-based organizations. “For many individuals, religious activity derives meaning in large measure from participation in a larger religious community,” and
“furtherance of the autonomy of religious organizations often furthers individual religious freedom as well.” Corporation of Presiding Bishop of Church of Jesus Christ of Latter–day Saints
v. Amos, 483 U.S. 327, 342 (1987) (Brennan, J., concurring in judgment). The Court’s “special
solicitude to the rights of religious organizations,” Hosanna–Tabor Evangelical Lutheran
Church and School v. EEOC, 132 S.Ct. 694, 706 (2012), however, is just that. No such solicitude is traditional for commercial organizations. Indeed, until today, religious exemptions had
never been extended to any entity operating in “the commercial, profit-making world.” Amos,
483 U.S. at 337.
The reason why is hardly obscure. Religious organizations exist to foster the interests of
persons subscribing to the same religious faith. Not so of for-profit corporations. Workers who
sustain the operations of those corporations commonly are not drawn from one religious community. Indeed, by law, no religion-based criterion can restrict the work force of for-profit corporations. See 42 U.S.C. §§ 2000e(b), 2000e–1(a), 2000e–2(a); cf. Trans World Airlines, Inc. v.
Hardison, 432 U.S. 63, 80–81, 97 S.Ct. 2264, 53 L.Ed.2d 113 (1977) (Title VII requires reasonable accommodation of an employee’s religious exercise, but such accommodation must not
come “at the expense of other[ employees]”). The distinction between a community made up of
believers in the same religion and one embracing persons of diverse beliefs, clear as it is, constantly escapes the Court’s attention. One can only wonder why the Court shuts this key difference from sight.
Reading RFRA, as the Court does, to require extension of religion-based exemptions to forprofit corporations surely is not grounded in the pre-Smith precedent Congress sought to preserve. Had Congress intended RFRA to initiate a change so huge, a clarion statement to that
effect likely would have been made in the legislation. … The text of RFRA makes no such statement and the legislative history does not so much as mention for-profit corporations….
The Court notes that for-profit corporations may support charitable causes and use their
funds for religious ends, and therefore questions the distinction between such corporations and
religious nonprofit organizations. … Again, the Court forgets that religious organizations exist
to serve a community of believers. For-profit corporations do not fit that bill. Moreover, history

Burwell v. Hobby Lobby, 573 U.S. 682 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

350 Religion in the Law
is not on the Court’s side. Recognition of the discrete characters of “ecclesiastical and lay” corporations dates back to Blackstone, see 1 W. Blackstone, Commentaries on the Laws of England
458 (1765), and was reiterated by this Court centuries before the enactment of the Internal
Revenue Code. See Terrett v. Taylor, 9 Cranch 43, 49 (1815) (describing religious corporations);
Trustees of Dartmouth College, 4 Wheat., at 645 (discussing “eleemosynary” corporations, including those “ created for the promotion of religion”). To reiterate, “for-profit corporations are
different from religious non-profits in that they use labor to make a profit, rather than to perpetuate [the] religious value[s] [shared by a community of believers].” Gilardi, 733 F.3d, at 1242
(Edwards, J., concurring in part and dissenting in part).
Citing Braunfeld v. Brown, 366 U.S. 599 (1961), the Court questions why, if “a sole proprietorship that seeks to make a profit may assert a free-exercise claim, [Hobby Lobby and
Conestoga] can’t ... do the same?” But even accepting, arguendo, the premise that unincorporated business enterprises may gain religious accommodations under the Free Exercise Clause,
the Court’s conclusion is unsound. In a sole proprietorship, the business and its owner are one
and the same. By incorporating a business, however, an individual separates herself from the
entity and escapes personal responsibility for the entity’s obligations. One might ask why the
separation should hold only when it serves the interest of those who control the corporation. In
any event, Braunfeld is hardly impressive authority for the entitlement Hobby Lobby and Conestoga seek. The free exercise claim asserted there was promptly rejected on the merits….
Even if Hobby Lobby and Conestoga were deemed RFRA “person[s],” to gain an exemption, they must demonstrate that the contraceptive coverage requirement “substantially burden[s] [their] exercise of religion.” 42 U.S.C. § 2000bb–1(a). Congress no doubt meant the modifier “substantially” to carry weight. In the original draft of RFRA, the word “burden” appeared
unmodified. The word “substantially” was inserted pursuant to a clarifying amendment offered
by Senators Kennedy and Hatch. In proposing the amendment, Senator Kennedy stated that
RFRA, in accord with the Court’s pre-Smith case law, “does not require the Government to
justify every action that has some effect on religious exercise.”
The Court barely pauses to inquire whether any burden imposed by the contraceptive coverage requirement is substantial. Instead, it rests on the Greens’ and Hahns’ “belie[f] that providing the coverage demanded by the HHS regulations is connected to the destruction of an embryo
in a way that is sufficient to make it immoral for them to provide the coverage.” I agree with
the Court that the Green and Hahn families’ religious convictions regarding contraception are
sincerely held. See Thomas, 450 U.S. at 715 (courts are not to question where an individual
“dr[aws] the line” in defining which practices run afoul of her religious beliefs). … But those
beliefs, however deeply held, do not suffice to sustain a RFRA claim. RFRA, properly understood, distinguishes between “factual allegations that [plaintiffs’] beliefs are sincere and of a
religious nature,” which a court must accept as true, and the “legal conclusion ... that [plaintiffs’]
religious exercise is substantially burdened,” an inquiry the court must undertake. Kaemmerling
v. Lappin, 553 F.3d 669, 679 (C.A.D.C.2008).
That distinction is a facet of the pre-Smith jurisprudence RFRA incorporates. Bowen v. Roy,
476 U.S. 693 (1986), is instructive. There, the Court rejected a free exercise challenge to the
Government’s use of a Native American child’s Social Security number for purposes of administering benefit programs. Without questioning the sincerity of the father’s religious belief that
“use of [his daughter’s Social Security] number may harm [her] spirit,” the Court concluded that
the Government’s internal uses of that number “place[d] [no] restriction on what [the father]
may believe or what he may do.” Id., at 699. Recognizing that the father’s “religious views may
not accept” the position that the challenged uses concerned only the Government’s internal affairs, the Court explained that “for the adjudication of a constitutional claim, the Constitution,
rather than an individual’s religion, must supply the frame of reference.” Id., at 700–701, n. 6.
See also Hernandez v. Commissioner, 490 U.S. 680, 699 (1989) (distinguishing between, on the

Burwell v. Hobby Lobby, 573 U.S. 682 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 351
one hand, “question[s] [of] the centrality of particular beliefs or practices to a faith, or the validity of particular litigants’ interpretations of those creeds,” and, on the other, “whether the
alleged burden imposed [by the challenged government action] is a substantial one”). Inattentive
to this guidance, today’s decision elides entirely the distinction between the sincerity of a challenger’s religious belief and the substantiality of the burden placed on the challenger.
Undertaking the inquiry that the Court forgoes, I would conclude that the connection between the families’ religious objections and the contraceptive coverage requirement is too attenuated to rank as substantial. The requirement carries no command that Hobby Lobby or Conestoga purchase or provide the contraceptives they find objectionable. Instead, it calls on the
companies covered by the requirement to direct money into undifferentiated funds that finance
a wide variety of benefits under comprehensive health plans. Those plans, in order to comply
with the ACA, must offer contraceptive coverage without cost sharing, just as they must cover
an array of other preventive services.
Importantly, the decisions whether to claim benefits under the plans are made not by Hobby
Lobby or Conestoga, but by the covered employees and dependents, in consultation with their
health care providers. Should an employee of Hobby Lobby or Conestoga share the religious
beliefs of the Greens and Hahns, she is of course under no compulsion to use the contraceptives
in question. But “[n]o individual decision by an employee and her physician—be it to use contraception, treat an infection, or have a hip replaced—is in any meaningful sense [her employer’s]
decision or action.” Grote v. Sebelius, 708 F.3d 850, 865 (C.A.7 2013) (Rovner, J., dissenting).
It is doubtful that Congress, when it specified that burdens must be “substantia[l],” had in mind
a linkage thus interrupted by independent decisionmakers (the woman and her health counselor)
standing between the challenged government action and the religious exercise claimed to be
infringed. Any decision to use contraceptives made by a woman covered under Hobby Lobby’s
or Conestoga’s plan will not be propelled by the Government, it will be the woman’s autonomous choice, informed by the physician she consults.
Even if one were to conclude that Hobby Lobby and Conestoga meet the substantial burden
requirement, the Government has shown that the contraceptive coverage for which the ACA
provides furthers compelling interests in public health and women’s well being. Those interests
are concrete, specific, and demonstrated by a wealth of empirical evidence. To recapitulate, the
mandated contraception coverage enables women to avoid the health problems unintended
pregnancies may visit on them and their children. The coverage helps safeguard the health of
women for whom pregnancy may be hazardous, even life threatening. And the mandate secures
benefits wholly unrelated to pregnancy, preventing certain cancers, menstrual disorders, and
pelvic pain….
The Court ultimately acknowledges a critical point: RFRA’s application “must take adequate account of the burdens a requested accommodation may impose on nonbeneficiaries.”
(quoting Cutter v. Wilkinson, 544 U.S. 709, 720 (2005)(emphasis added). No tradition, and no
prior decision under RFRA, allows a religion-based exemption when the accommodation would
be harmful to others—here, the very persons the contraceptive coverage requirement was designed to protect. Cf. Prince v. Massachusetts, 321 U.S. 158, 177 (1944) (Jackson, J., dissenting)
(“[The] limitations which of necessity bound religious freedom ... begin to operate whenever
activities begin to affect or collide with liberties of others or of the public.”).
After assuming the existence of compelling government interests, the Court holds that the
contraceptive coverage requirement fails to satisfy RFRA’s least restrictive means test. But the
Government has shown that there is no less restrictive, equally effective means that would both
(1) satisfy the challengers’ religious objections to providing insurance coverage for certain contraceptives (which they believe cause abortions); and (2) carry out the objective of the ACA’s
contraceptive coverage requirement, to ensure that women employees receive, at no cost to
them, the preventive care needed to safeguard their health and well being. A “least restrictive
Burwell v. Hobby Lobby, 573 U.S. 682 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

352 Religion in the Law
means” cannot require employees to relinquish benefits accorded them by federal law in order
to ensure that their commercial employers can adhere unreservedly to their religious tenets.
Then let the government pay (rather than the employees who do not share their employer’s
faith), the Court suggests. … The ACA, however, requires coverage of preventive services
through the existing employer-based system of health insurance “so that [employees] face minimal logistical and administrative obstacles.” Impeding women’s receipt of benefits “by requiring
them to take steps to learn about, and to sign up for, a new [government funded and administered] health benefit” was scarcely what Congress contemplated….
And where is the stopping point to the “let the government pay” alternative? Suppose an
employer’s sincerely held religious belief is offended by health coverage of vaccines, or paying
the minimum wage, see Tony and Susan Alamo Foundation v. Secretary of Labor, 471 U.S. 290,
303 (1985), or according women equal pay for substantially similar work, see Dole v. Shenandoah Baptist Church, 899 F.2d 1389, 1392 (C.A.4 1990)? Does it rank as a less restrictive alternative to require the government to provide the money or benefit to which the employer has
a religion-based objection? Because the Court cannot easily answer that question, it proposes
something else: Extension to commercial enterprises of the accommodation already afforded to
nonprofit religion-based organizations. “At a minimum,” according to the Court, such an approach would not “impinge on [Hobby Lobby’s and Conestoga’s] religious belief.” … Ultimately, the Court hedges on its proposal to align for-profit enterprises with nonprofit religionbased organizations: “We do not decide today whether [the] approach [the opinion advances]
complies with RFRA for purposes of all religious claims.” …
Among the pathmarking pre-Smith decisions RFRA preserved is United States v. Lee, 455
U.S. 252 (1982). Lee, a sole proprietor engaged in farming and carpentry, was a member of the
Old Order Amish. He sincerely believed that withholding Social Security taxes from his employees or paying the employer’s share of such taxes would violate the Amish faith. This Court held
that, although the obligations imposed by the Social Security system conflicted with Lee’s religious beliefs, the burden was not unconstitutional. Id., at 260–261. … The Government urges
that Lee should control the challenges brought by Hobby Lobby and Conestoga. In contrast,
today’s Court dismisses Lee as a tax case. Indeed, it was a tax case and the Court in Lee homed
in on “[t]he difficulty in attempting to accommodate religious beliefs in the area of taxation.”
455 U.S. at 259..
But the Lee Court made two key points one cannot confine to tax cases. “When followers
of a particular sect enter into commercial activity as a matter of choice,” the Court observed,
“the limits they accept on their own conduct as a matter of conscience and faith are not to be
superimposed on statutory schemes which are binding on others in that activity.” Id., at 261.
The statutory scheme of employer-based comprehensive health coverage involved in these cases
is surely binding on others engaged in the same trade or business as the corporate challengers
here, Hobby Lobby and Conestoga. Further, the Court recognized in Lee that allowing a religion-based exemption to a commercial employer would “operat[e] to impose the employer’s
religious faith on the employees.” Ibid. No doubt the Greens and Hahns and all who share their
beliefs may decline to acquire for themselves the contraceptives in question. But that choice may
not be imposed on employees who hold other beliefs. Working for Hobby Lobby or Conestoga,
in other words, should not deprive employees of the preventive care available to workers at the
shop next door, at least in the absence of directions from the Legislature or Administration to
do so.
Why should decisions of this order be made by Congress or the regulatory authority, and
not this Court? Hobby Lobby and Conestoga surely do not stand alone as commercial enterprises seeking exemptions from generally applicable laws on the basis of their religious beliefs.
See, e.g., Newman v. Piggie Park Enterprises, Inc., 256 F.Supp. 941, 945 (D.S.C.1966) (owner
of restaurant chain refused to serve black patrons based on his religious beliefs opposing racial

Burwell v. Hobby Lobby, 573 U.S. 682 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 353
integration); In re Minnesota ex rel. McClure, 370 N.W.2d 844, 847 (Minn. 1985) (born-again
Christians who owned closely held, for-profit health clubs believed that the Bible proscribed
hiring or retaining an “individua[l] living with but not married to a person of the opposite sex,”
“a young, single woman working without her father’s consent or a married woman working
without her husband’s consent,” and any person “antagonistic to the Bible,” including “fornicators and homosexuals.”); Elane Photography, LLC v. Willock, 309 P.3d 53 (for-profit photography business owned by a husband and wife refused to photograph a lesbian couple’s commitment ceremony based on the religious beliefs of the company’s owners). Would RFRA require exemptions in cases of this ilk? And if not, how does the Court divine which religious
beliefs are worthy of accommodation, and which are not? Isn’t the Court disarmed from making
such a judgment given its recognition that “courts must not presume to determine ... the plausibility of a religious claim”?
Would the exemption the Court holds RFRA demands for employers with religiously
grounded objections to the use of certain contraceptives extend to employers with religiously
grounded objections to blood transfusions (Jehovah’s Witnesses); antidepressants (Scientologists); medications derived from pigs, including anesthesia, intravenous fluids, and pills coated
with gelatin (certain Muslims, Jews, and Hindus); and vaccinations (Christian Scientists, among
others)? According to counsel for Hobby Lobby, “each one of these cases ... would have to be
evaluated on its own ... applying the compelling interest-least restrictive alternative test.” Not
much help there for the lower courts bound by today’s decision….
There is an overriding interest, I believe, in keeping the courts “out of the business of evaluating the relative merits of differing religious claims,” Lee, 455 U.S. at 263, n. 2, (Stevens, J.,
concurring in judgment), or the sincerity with which an asserted religious belief is held. Indeed,
approving some religious claims while deeming others unworthy of accommodation could be
“perceived as favoring one religion over another,” the very “risk the Establishment Clause was
designed to preclude.” Ibid. The Court, I fear, has ventured into a minefield … by its immoderate
reading of RFRA. I would confine religious exemptions under that Act to organizations formed
for a religious purpose, engaged primarily in carrying out that religious purpose, and not engaged substantially in the exchange of goods or services for money beyond nominal amounts.
Justice BREYER and Justice KAGAN, dissenting.
We agree with Justice GINSBURG that the plaintiffs’ challenge to the contraceptive coverage requirement fails on the merits. We need not and do not decide whether either for-profit
corporations or their owners may bring claims under the Religious Freedom Restoration Act of
1993. Accordingly, we join all but [that part] of Justice GINSBURG’s dissenting opinion.

Burwell v. Hobby Lobby, 573 U.S. 682 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

354 Religion in the Law

138 S.Ct. 1719
Supreme Court of the United States

Masterpiece Cakeshop v. Colorado
Civil Rights Commission
June 4, 2018
Justice KENNEDY delivered the opinion of the Court.
In 2012 a same-sex couple visited Masterpiece Cakeshop, a bakery in Colorado, to make
inquiries about ordering a cake for their wedding reception. The shop’s owner told the couple
that he would not create a cake for their wedding because of his religious opposition to samesex marriages—marriages the State of Colorado itself did not recognize at that time. The couple
filed a charge with the Colorado Civil Rights Commission alleging discrimination on the basis
of sexual orientation in violation of the Colorado Anti–Discrimination Act.
The Commission determined that the shop’s actions violated the Act and ruled in the couple’s favor. The Colorado state courts affirmed the ruling and its enforcement order, and this
Court now must decide whether the Commission’s order violated the Constitution.
The case presents difficult questions as to the proper reconciliation of at least two principles.
The first is the authority of a State and its governmental entities to protect the rights and dignity
of gay persons who are, or wish to be, married but who face discrimination when they seek
goods or services. The second is the right of all persons to exercise fundamental freedoms under
the First Amendment, as applied to the States through the Fourteenth Amendment….
Whatever the confluence of speech and free exercise principles might be in some cases, the
Colorado Civil Rights Commission’s consideration of this case was inconsistent with the State’s
obligation of religious neutrality. The reason and motive for the baker’s refusal were based on
his sincere religious beliefs and convictions. The Court’s precedents make clear that the baker, in
his capacity as the owner of a business serving the public, might have his right to the free exercise
of religion limited by generally applicable laws. Still, the delicate question of when the free exercise of his religion must yield to an otherwise valid exercise of state power needed to be determined in an adjudication in which religious hostility on the part of the State itself would not be
a factor in the balance the State sought to reach. That requirement, however, was not met here.
When the Colorado Civil Rights Commission considered this case, it did not do so with the
religious neutrality that the Constitution requires….
Masterpiece Cakeshop, Ltd., is a bakery in Lakewood, Colorado, a suburb of Denver. The
shop offers a variety of baked goods, ranging from everyday cookies and brownies to elaborate
custom-designed cakes for birthday parties, weddings, and other events.
Jack Phillips is an expert baker who has owned and operated the shop for 24 years. Phillips
is a devout Christian. He has explained that his “main goal in life is to be obedient to” Jesus
Christ and Christ’s “teachings in all aspects of his life.” And he seeks to “honor God through
his work at Masterpiece Cakeshop.” One of Phillips’ religious beliefs is that “God’s intention
for marriage from the beginning of history is that it is and should be the union of one man and
one woman.”. To Phillips, creating a wedding cake for a same-sex wedding would be equivalent
to participating in a celebration that is contrary to his own most deeply held beliefs.
Phillips met Charlie Craig and Dave Mullins when they entered his shop in the summer of

Masterpiece Cakeshop v. Colorado CRC, 138 S.Ct. 1719 (U.S. 2018)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 355
2012. Craig and Mullins were planning to marry. … To prepare for their celebration, Craig and
Mullins visited the shop and told Phillips that they were interested in ordering a cake for “our
wedding.” They did not mention the design of the cake they envisioned. Phillips informed the
couple that he does not “create” wedding cakes for same-sex weddings. He explained, “I’ll make
your birthday cakes, shower cakes, sell you cookies and brownies, I just don’t make cakes for
same sex weddings.” The couple left the shop without further discussion.
The following day, Craig’s mother, who had accompanied the couple to the cakeshop and
been present for their interaction with Phillips, telephoned to ask Phillips why he had declined
to serve her son. Phillips explained that he does not create wedding cakes for same-sex weddings
because of his religious opposition to same-sex marriage, and also because Colorado (at that
time) did not recognize same-sex marriages. He later explained his belief that “to create a wedding cake for an event that celebrates something that directly goes against the teachings of the
Bible, would have been a personal endorsement and participation in the ceremony and relationship that they were entering into.” …
[The] Colorado Anti–Discrimination Act (CADA) … in relevant part provides as follows:
It is a discriminatory practice and unlawful for a person, directly or indirectly,
to refuse, withhold from, or deny to an individual or a group, because of disability, race, creed, color, sex, sexual orientation, marital status, national
origin, or ancestry, the full and equal enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of a place of public accommodation. Colo. Rev. Stat. § 24–34–601(2)(a) (2017).
The Act defines “public accommodation” broadly to include any “place of business engaged in any sales to the public and any place offering services ... to the public,” but excludes “a
church, synagogue, mosque, or other place that is principally used for religious purposes.” § 24–
34–601(1).
…Complaints of discrimination in violation of CADA are addressed in the first instance by
the Colorado Civil Rights Division. The Division investigates each claim; and if it finds probable
cause that CADA has been violated, it will refer the matter to the Colorado Civil Rights Commission. The Commission, in turn, decides whether to initiate a formal hearing before a state
Administrative Law Judge (ALJ), who will hear evidence and argument before issuing a written
decision. The decision of the ALJ may be appealed to the full Commission, a seven-member
appointed body. The Commission holds a public hearing and deliberative session before voting
on the case. If the Commission determines that the evidence proves a CADA violation, it may
impose remedial measures as provided by statute. Available remedies include, among other
things, orders to cease-and-desist a discriminatory policy, to file regular compliance reports with
the Commission, and “to take affirmative action, including the posting of notices setting forth
the substantive rights of the public.” Colorado law does not permit the Commission to assess
money damages or fines.
Craig and Mullins filed a discrimination complaint against Masterpiece Cakeshop and Phillips in September 2012, shortly after the couple’s visit to the shop….
The Civil Rights Division opened an investigation. The investigator found that “on multiple
occasions,” Phillips “turned away potential customers on the basis of their sexual orientation,
stating that he could not create a cake for a same-sex wedding ceremony or reception” because
his religious beliefs prohibited it and because the potential customers “were doing something
illegal” at that time. The investigation found that Phillips had declined to sell custom wedding
cakes to about six other same-sex couples on this basis. The investigator also recounted that,
according to affidavits submitted by Craig and Mullins, Phillips’ shop had refused to sell cupcakes to a lesbian couple for their commitment celebration because the shop “had a policy of
not selling baked goods to same-sex couples for this type of event.” Based on these findings, the

Masterpiece Cakeshop v. Colorado CRC, 138 S.Ct. 1719 (U.S. 2018)

Electronic copy available at: https://ssrn.com/abstract=3903347

356 Religion in the Law
Division found probable cause that Phillips violated CADA and referred the case to the Civil
Rights Commission.
The Commission found it proper to conduct a formal hearing, and it sent the case to a State
ALJ. … Phillips raised two constitutional claims before the ALJ. He first asserted that applying
CADA in a way that would require him to create a cake for a same-sex wedding would violate
his First Amendment right to free speech by compelling him to exercise his artistic talents to
express a message with which he disagreed. The ALJ rejected the contention that preparing a
wedding cake is a form of protected speech and did not agree that creating Craig and Mullins’
cake would force Phillips to adhere to “an ideological point of view.” Applying CADA to the
facts at hand, in the ALJ’s view, did not interfere with Phillips’ freedom of speech.
Phillips also contended that requiring him to create cakes for same-sex weddings would
violate his right to the free exercise of religion, also protected by the First Amendment. Citing
this Court’s precedent in Employment Div., Dept. of Human Resources of Ore. v. Smith, 494
U.S. 872 (1990), the ALJ determined that CADA is a “valid and neutral law of general applicability” and therefore that applying it to Phillips in this case did not violate the Free Exercise
Clause. Id., at 879. The ALJ thus ruled against Phillips and the cakeshop and in favor of Craig
and Mullins on both constitutional claims.
The Commission affirmed the ALJ’s decision in full. The Commission ordered Phillips to
“cease and desist from discriminating against ... same-sex couples by refusing to sell them wedding cakes or any product [they] would sell to heterosexual couples.” It also ordered additional
remedial measures….
Phillips appealed to the Colorado Court of Appeals, which affirmed the Commission’s legal
determinations and remedial order. … The Colorado Supreme Court declined to hear the case.
Phillips sought review here, and this Court granted certiorari. He now renews his claims under
the Free Speech and Free Exercise Clauses of the First Amendment.
Our society has come to the recognition that gay persons and gay couples cannot be treated
as social outcasts or as inferior in dignity and worth. For that reason the laws and the Constitution can, and in some instances must, protect them in the exercise of their civil rights. The exercise of their freedom on terms equal to others must be given great weight and respect by the
courts. At the same time, the religious and philosophical objections to gay marriage are protected
views and in some instances protected forms of expression. As this Court observed in Obergefell
v. Hodges, 576 U.S. 644 (2015), “[t]he First Amendment ensures that religious organizations
and persons are given proper protection as they seek to teach the principles that are so fulfilling
and so central to their lives and faiths.” Nevertheless, while those religious and philosophical
objections are protected, it is a general rule that such objections do not allow business owners
and other actors in the economy and in society to deny protected persons equal access to goods
and services under a neutral and generally applicable public accommodations law. See Newman
v. Piggie Park Enterprises, Inc., 390 U.S. 400, 402, n. 5 (1968) (per curiam ); see also Hurley v.
Irish–American Gay, Lesbian and Bisexual Group of Boston, Inc., 515 U.S. 557, 572 (1995)
(“Provisions like these are well within the State’s usual power to enact when a legislature has
reason to believe that a given group is the target of discrimination, and they do not, as a general
matter, violate the First or Fourteenth Amendments”).
When it comes to weddings, it can be assumed that a member of the clergy who objects to
gay marriage on moral and religious grounds could not be compelled to perform the ceremony
without denial of his or her right to the free exercise of religion. This refusal would be well
understood in our constitutional order as an exercise of religion, an exercise that gay persons
could recognize and accept without serious diminishment to their own dignity and worth. Yet if
that exception were not confined, then a long list of persons who provide goods and services for
marriages and weddings might refuse to do so for gay persons, thus resulting in a community-

Masterpiece Cakeshop v. Colorado CRC, 138 S.Ct. 1719 (U.S. 2018)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 357
wide stigma inconsistent with the history and dynamics of civil rights laws that ensure equal
access to goods, services, and public accommodations.
[There] are no doubt innumerable goods and services that no one could argue implicate the
First Amendment. [Phillips] conceded, moreover, that if a baker refused to sell any goods or any
cakes for gay weddings, that would be a different matter and the State would have a strong case
under this Court’s precedents that this would be a denial of goods and services that went beyond
any protected rights of a baker who offers goods and services to the general public and is subject
to a neutrally applied and generally applicable public accommodations law.
Phillips claims, however, that a narrower issue is presented. He argues that he had to use
his artistic skills to make an expressive statement, a wedding endorsement in his own voice and
of his own creation. As Phillips would see the case, this contention has a significant First Amendment speech component and implicates his deep and sincere religious beliefs. In this context the
baker likely found it difficult to find a line where the customers’ rights to goods and services
became a demand for him to exercise the right of his own personal expression for their message,
a message he could not express in a way consistent with his religious beliefs….
Phillips was entitled to the neutral and respectful consideration of his claims in all the circumstances of the case, [but] the Civil Rights Commission’s treatment of his case has some elements of a clear and impermissible hostility toward the sincere religious beliefs that motivated
his objection.
That hostility surfaced at the Commission’s formal, public hearings, as shown by the record.
On May 30, 2014, the seven-member Commission convened publicly to consider Phillips’ case.
At several points during its meeting, commissioners endorsed the view that religious beliefs cannot legitimately be carried into the public sphere or commercial domain, implying that religious
beliefs and persons are less than fully welcome in Colorado’s business community. One commissioner suggested that Phillips can believe “what he wants to believe,” but cannot act on his
religious beliefs “if he decides to do business in the state.” A few moments later, the commissioner restated the same position: “[I]f a businessman wants to do business in the state and he’s
got an issue with the—the law’s impacting his personal belief system, he needs to look at being
able to compromise.” [These] statements … might be seen as inappropriate and dismissive comments showing lack of due consideration for Phillips’ free exercise rights and the dilemma he
faced….
On July 25, 2014, the Commission met again. This meeting, too, was conducted in public
and on the record. On this occasion another commissioner made specific reference to the previous meeting’s discussion but said far more to disparage Phillips’ beliefs. The commissioner
stated:
Freedom of religion and religion has been used to justify all kinds of discrimination throughout history, whether it be slavery, whether it be the holocaust,
whether it be—I mean, we—we can list hundreds of situations where freedom
of religion has been used to justify discrimination. And to me it is one of the
most despicable pieces of rhetoric that people can use to—to use their religion
to hurt others.
To describe a man’s faith as “one of the most despicable pieces of rhetoric that people can
use” is to disparage his religion in at least two distinct ways: by describing it as despicable, and
also by characterizing it as merely rhetorical—something insubstantial and even insincere. The
commissioner even went so far as to compare Phillips’ invocation of his sincerely held religious
beliefs to defenses of slavery and the Holocaust. This sentiment is inappropriate for a Commission charged with the solemn responsibility of fair and neutral enforcement of Colorado’s antidiscrimination law—a law that protects against discrimination on the basis of religion as well
as sexual orientation.

Masterpiece Cakeshop v. Colorado CRC, 138 S.Ct. 1719 (U.S. 2018)

Electronic copy available at: https://ssrn.com/abstract=3903347

358 Religion in the Law
The record shows no objection to these comments from other commissioners. And the later
state-court ruling reviewing the Commission’s decision did not mention those comments, much
less express concern with their content. Nor were the comments by the commissioners disavowed in the briefs filed in this Court. For these reasons, the Court cannot avoid the conclusion
that these statements cast doubt on the fairness and impartiality of the Commission’s adjudication of Phillips’ case. …
Another indication of hostility is the difference in treatment between Phillips’ case and the
cases of other bakers who objected to a requested cake on the basis of conscience and prevailed
before the Commission.
[On] at least three other occasions the Civil Rights Division considered the refusal of bakers
to create cakes with images that conveyed disapproval of same-sex marriage, along with religious text. Each time, the Division found that the baker acted lawfully in refusing service. It
made these determinations because, in the words of the Division, the requested cake included
“wording and images [the baker] deemed derogatory,” Jack v. Gateaux, Ltd., Charge No.
P20140071X, at 4; featured “language and images [the baker] deemed hateful,” Jack v. Le Bakery Sensual, Inc., Charge No. P20140070X, at 4; or displayed a message the baker “deemed as
discriminatory, Jack v. Azucar Bakery, Charge No. P20140069X, at 4.
…The Commission ruled against Phillips in part on the theory that any message the requested wedding cake would carry would be attributed to the customer, not to the baker. Yet
the Division did not address this point in any of the other cases with respect to the cakes depicting anti-gay marriage symbolism. Additionally, the Division found no violation of CADA in the
other cases in part because each bakery was willing to sell other products, including those depicting Christian themes, to the prospective customers. But the Commission dismissed Phillips’
willingness to sell “birthday cakes, shower cakes, [and] cookies and brownies” to gay and lesbian customers as irrelevant. … In short, the Commission’s consideration of Phillips’ religious
objection did not accord with its treatment of these other objections.
…The Court of Appeals addressed the disparity only in passing and relegated its complete
analysis of the issue to a footnote. There, the court stated that “[t]his case is distinguishable from
the Colorado Civil Rights Division’s recent findings that [the other bakeries] in Denver did not
discriminate against a Christian patron on the basis of his creed” when they refused to create
the requested cakes. In those cases, the court continued, there was no impermissible discrimination because “the Division found that the bakeries ... refuse[d] the patron’s request ... because of
the offensive nature of the requested message.”
A principled rationale for the difference in treatment of these two instances cannot be based
on the government’s own assessment of offensiveness. Just as “no official, high or petty, can
prescribe what shall be orthodox in politics, nationalism, religion, or other matters of opinion,”
West Virginia Bd. of Ed. v. Barnette, 319 U.S. 624, 642 (1943), it is not, as the Court has repeatedly held, the role of the State or its officials to prescribe what shall be offensive. See Matal
v. Tam, 137 S.Ct. 1744, 1762–1764 (2017) (opinion of ALITO, J.). The Colorado court’s attempt to account for the difference in treatment elevates one view of what is offensive over another and itself sends a signal of official disapproval of Phillips’ religious beliefs.…
[T]he Commission’s treatment of Phillips’ case violated the State’s duty under the First
Amendment not to base laws or regulations on hostility to a religion or religious viewpoint.
In Church of Lukumi Babalu Aye, the Court made clear that the government, if it is to
respect the Constitution’s guarantee of free exercise, cannot impose regulations that are hostile
to the religious beliefs of affected citizens and cannot act in a manner that passes judgment upon
or presupposes the illegitimacy of religious beliefs and practices. The Free Exercise Clause bars
even “subtle departures from neutrality” on matters of religion. Id., at 534. Here, that means
the Commission was obliged under the Free Exercise Clause to proceed in a manner neutral

Masterpiece Cakeshop v. Colorado CRC, 138 S.Ct. 1719 (U.S. 2018)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 359
toward and tolerant of Phillips’ religious beliefs. The Constitution “commits government itself
to religious tolerance, and upon even slight suspicion that proposals for state intervention stem
from animosity to religion or distrust of its practices, all officials must pause to remember their
own high duty to the Constitution and to the rights it secures.” Id., at 547.
Factors relevant to the assessment of governmental neutrality include “the historical background of the decision under challenge, the specific series of events leading to the enactment or
official policy in question, and the legislative or administrative history, including contemporaneous statements made by members of the decisionmaking body.” Id., at 540. In view of these
factors the record here demonstrates that the Commission’s consideration of Phillips’ case was
neither tolerant nor respectful of Phillips’ religious beliefs. The Commission gave every appearance, of adjudicating Phillips’ religious objection based on a negative normative evaluation of
the particular justification for his objection and the religious grounds for it. It hardly requires
restating that government has no role in deciding or even suggesting whether the religious
ground for Phillips’ conscience-based objection is legitimate or illegitimate. On these facts, the
Court must draw the inference that Phillips’ religious objection was not considered with the
neutrality that the Free Exercise Clause requires.
…The official expressions of hostility to religion in some of the commissioners’ comments—
comments that were not disavowed at the Commission or by the State at any point in the proceedings that led to affirmance of the order—were inconsistent with what the Free Exercise
Clause requires. The Commission’s disparate consideration of Phillips’ case compared to the
cases of the other bakers suggests the same. For these reasons, the order must be set aside….
The judgment of the Colorado Court of Appeals is reversed.
It is so ordered.
Justice KAGAN, with whom Justice BREYER joins, concurring.
…The Court partly relies on the “disparate consideration of Phillips’ case compared to the
cases of [three] other bakers” who “objected to a requested cake on the basis of conscience.” In
the latter cases, a customer named William Jack sought “cakes with images that conveyed disapproval of same-sex marriage, along with religious text”; the bakers whom he approached
refused to make them. Those bakers prevailed before the Colorado Civil Rights Division and
Commission, while Phillips—who objected for religious reasons to baking a wedding cake for
a same-sex couple—did not. … As the Court states, a “principled rationale for the difference in
treatment” cannot be “based on the government’s own assessment of offensiveness.”
What makes the state agencies’ consideration … disquieting is that a proper basis for distinguishing the cases was available—in fact, was obvious. The Colorado Anti–Discrimination
Act (CADA) makes it unlawful for a place of public accommodation to deny “the full and equal
enjoyment” of goods and services to individuals based on certain characteristics, including sexual orientation and creed. Colo. Rev. Stat. § 24–34–601(2)(a) (2017). The three bakers in the
Jack cases did not violate that law. Jack requested them to make a cake (one denigrating gay
people and same-sex marriage) that they would not have made for any customer. In refusing
that request, the bakers did not single out Jack because of his religion, but instead treated him
in the same way they would have treated anyone else—just as CADA requires. By contrast, the
same-sex couple in this case requested a wedding cake that Phillips would have made for an
opposite-sex couple. In refusing that request, Phillips contravened CADA’s demand that customers receive “the full and equal enjoyment” of public accommodations irrespective of their sexual
orientation. The different outcomes in the Jack cases and the Phillips case could thus have been
justified by a plain reading and neutral application of Colorado law—untainted by any bias
against a religious belief.
…[The] Court itself recognizes the principle that would properly account for a difference in

Masterpiece Cakeshop v. Colorado CRC, 138 S.Ct. 1719 (U.S. 2018)

Electronic copy available at: https://ssrn.com/abstract=3903347

360 Religion in the Law
result between those cases. Colorado law, the Court says, “can protect gay persons, just as it can
protect other classes of individuals, in acquiring whatever products and services they choose on
the same terms and conditions as are offered to other members of the public.” For that reason,
Colorado can treat a baker who discriminates based on sexual orientation differently from a
baker who does not discriminate on that or any other prohibited ground. But only, as the Court
rightly says, if the State’s decisions are not infected by religious hostility or bias. I accordingly
concur.
Justice GORSUCH, with whom Justice ALITO joins, concurring.
In Employment Div., Dept. of Human Resources of Ore. v. Smith, this Court held that a
neutral and generally applicable law will usually survive a constitutional free exercise challenge.
494 U.S. 872, 878–879 (1990). Smith remains controversial in many quarters. … But we know
this with certainty: when the government fails to act neutrally toward the free exercise of religion, it tends to run into trouble. Then the government can prevail only if it satisfies strict scrutiny, showing that its restrictions on religion both serve a compelling interest and are narrowly
tailored. Church of Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S. 520, 546 (1993).
Today’s decision respects these principles. … The only wrinkle is this. In the face of so much
evidence suggesting hostility toward Mr. Phillips’s sincerely held religious beliefs, two of our
colleagues have written separately to suggest that the Commission acted neutrally toward his
faith when it treated him differently from the other bakers—or that it could have easily done so
consistent with the First Amendment. … But, respectfully, I do not see how we might rescue the
Commission from its error….
This isn’t a case where the Commission self-consciously announced a change in its legal rule
in all public accommodation cases. … [It] appears the Commission wished to condemn Mr.
Phillips for expressing just the kind of “irrational” or “offensive ... message” that the bakers in
the first case refused to endorse. Many may agree with the Commission and consider Mr. Phillips’s religious beliefs irrational or offensive. Some may believe he misinterprets the teachings of
his faith. And, to be sure, this Court has held same-sex marriage a matter of constitutional right
and various States have enacted laws that preclude discrimination on the basis of sexual orientation. But it is also true that no bureaucratic judgment condemning a sincerely held religious
belief as “irrational” or “offensive” will ever survive strict scrutiny under the First Amendment.
In this country, the place of secular officials isn’t to sit in judgment of religious beliefs, but only
to protect their free exercise. Just as it is the “proudest boast of our free speech jurisprudence”
that we protect speech that we hate, it must be the proudest boast of our free exercise jurisprudence that we protect religious beliefs that we find offensive. … Popular religious views are easy
enough to defend. It is in protecting unpopular religious beliefs that we prove this country’s
commitment to serving as a refuge for religious freedom….
To suggest that cakes with words convey a message but cakes without words do not—all
in order to excuse the bakers in Mr. Jack’s case while penalizing Mr. Phillips—is irrational….
Imagine Mr. Jack asked only for a cake with a symbolic expression against same-sex marriage
rather than a cake bearing words conveying the same idea. Surely the Commission would have
approved the bakers’ intentional wish to avoid participating in that message too. Nor can anyone reasonably doubt that a wedding cake without words conveys a message. Words or not and
whatever the exact design, it celebrates a wedding, and if the wedding cake is made for a samesex couple it celebrates a same-sex wedding. … Like “an emblem or flag,” a cake for a samesex wedding is a symbol that serves as “a short cut from mind to mind,” signifying approval of
a specific “system, idea, [or] institution.” West Virginia Bd. of Ed. v. Barnette, 319 U.S. 624,
632 (1943). It is precisely that approval that Mr. Phillips intended to withhold in keeping with
his religious faith. The Commission denied Mr. Phillips that choice, even as it afforded the bakers

Masterpiece Cakeshop v. Colorado CRC, 138 S.Ct. 1719 (U.S. 2018)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 361
in Mr. Jack’s case the choice to refuse to advance a message they deemed offensive to their secular
commitments. That is not neutral.
...Suggesting that this case is only about “wedding cakes”—and not a wedding cake celebrating a same-sex wedding—actually points up the problem. At its most general level, the cake
at issue in Mr. Phillips’s case was just a mixture of flour and eggs; at its most specific level, it was
a cake celebrating the same-sex wedding of Mr. Craig and Mr. Mullins. … The problem is, the
Commission didn’t play with the level of generality in Mr. Jack’s case in this way. It didn’t declare, for example, that because the cakes Mr. Jack requested were just cakes about weddings
generally, and all such cakes were the same, the bakers had to produce them. Instead, the Commission accepted the bakers’ view that the specific cakes Mr. Jack requested conveyed a message
offensive to their convictions and allowed them to refuse service. Having done that there, it must
do the same here….
In short, when the same level of generality is applied to both cases, it is no surprise that the
bakers have to be treated the same. Only by adjusting the dials just right—fine-tuning the level
of generality up or down for each case based solely on the identity of the parties and the substance of their views—can you engineer the Commission’s outcome, handing a win to Mr. Jack’s
bakers but delivering a loss to Mr. Phillips. Such results-driven reasoning is improper….
To some, all wedding cakes may appear indistinguishable. But to Mr. Phillips that is not the
case—his faith teaches him otherwise. And his religious beliefs are entitled to no less respectful
treatment than the bakers’ secular beliefs in Mr. Jack’s case. … It is no more appropriate for the
United States Supreme Court to tell Mr. Phillips that a wedding cake is just like any other—
without regard to the religious significance his faith may attach to it—than it would be for the
Court to suggest that for all persons sacramental bread is just bread or a kippah is just a cap.
Only one way forward now remains. Having failed to afford Mr. Phillips’s religious objections neutral consideration and without any compelling reason for its failure, the Commission
must afford him the same result it afforded the bakers in Mr. Jack’s case. … Mr. Phillips has
conclusively proven a First Amendment violation and, after almost six years facing unlawful
civil charges, he is entitled to judgment.
Justice THOMAS, with whom Justice GORSUCH joins, concurring in part and concurring in
the judgment.
…Although the Commissioners’ comments are certainly disturbing, the discriminatory application of Colorado’s public-accommodations law is enough on its own to violate Phillips’
rights. While Phillips rightly prevails on his free-exercise claim, I write separately to address his
free-speech claim….
The conduct that the Colorado Court of Appeals ascribed to Phillips—creating and designing custom wedding cakes—is expressive. Phillips considers himself an artist. The logo for Masterpiece Cakeshop is an artist’s paint palette with a paintbrush and baker’s whisk. Behind the
counter Phillips has a picture that depicts him as an artist painting on a canvas. Phillips takes
exceptional care with each cake that he creates—sketching the design out on paper, choosing
the color scheme, creating the frosting and decorations, baking and sculpting the cake, decorating it, and delivering it to the wedding. Examples of his creations can be seen on Masterpiece’s
website.
Phillips is an active participant in the wedding celebration. He sits down with each couple
for a consultation before he creates their custom wedding cake. He discusses their preferences,
their personalities, and the details of their wedding to ensure that each cake reflects the couple
who ordered it. In addition to creating and delivering the cake—a focal point of the wedding
celebration—Phillips sometimes stays and interacts with the guests at the wedding. And the
guests often recognize his creations and seek his bakery out afterward. Phillips also sees the
Masterpiece Cakeshop v. Colorado CRC, 138 S.Ct. 1719 (U.S. 2018)

Electronic copy available at: https://ssrn.com/abstract=3903347

362 Religion in the Law
inherent symbolism in wedding cakes. To him, a wedding cake inherently communicates that
“a wedding has occurred, a marriage has begun, and the couple should be celebrated.” …
Accordingly, Phillips’ creation of custom wedding cakes is expressive. The use of his artistic
talents to create a well-recognized symbol that celebrates the beginning of a marriage clearly
communicates a message—certainly more so than nude dancing, Barnes v. Glen Theatre, Inc.,
501 U.S. 560, 565–566 (1991)…. Forcing Phillips to make custom wedding cakes for same-sex
marriages requires him to, at the very least, acknowledge that same-sex weddings are “weddings” and suggest that they should be celebrated—the precise message he believes his faith
forbids. The First Amendment prohibits Colorado from requiring Phillips to “bear witness to
[these] fact[s],” Hurley, 515 U.S. at 574, or to “affirm ... a belief with which [he] disagrees.” …
States cannot punish protected speech because some group finds it offensive, hurtful, stigmatic, unreasonable, or undignified. “If there is a bedrock principle underlying the First Amendment, it is that the government may not prohibit the expression of an idea simply because society
finds the idea itself offensive or disagreeable.” Johnson, at 414. … As the Court reiterates today,
“it is not ... the role of the State or its officials to prescribe what shall be offensive.” “Indeed, if
it is the speaker’s opinion that gives offense, that consequence is a reason for according it constitutional protection.” Hustler Magazine, Inc. v. Falwell, 485 U.S. 46, 55 (1988)….
Nor does the fact that this Court has now decided Obergefell v. Hodges, 576 U.S. 644
(2015), somehow diminish Phillips’ right to free speech. “It is one thing ... to conclude that the
Constitution protects a right to same-sex marriage; it is something else to portray everyone who
does not share [that view] as bigoted” and unentitled to express a different view.” (ROBERTS,
C.J., dissenting). This Court is not an authority on matters of conscience, and its decisions can
(and often should) be criticized. The First Amendment gives individuals the right to disagree
about the correctness of Obergefell and the morality of same-sex marriage. Obergefell itself
emphasized that the traditional understanding of marriage “long has been held—and continues
to be held—in good faith by reasonable and sincere people here and throughout the world.”
(majority opinion). If Phillips’ continued adherence to that understanding makes him a minority
after Obergefell, that is all the more reason to insist that his speech be protected. See Dale, at
660, 120 S.Ct. 2446 (“[T]he fact that [the social acceptance of homosexuality] may be embraced
and advocated by increasing numbers of people is all the more reason to protect the First
Amendment rights of those who wish to voice a different view”).
In Obergefell, I warned that the Court’s decision would “inevitably ... come into conflict”
with religious liberty, “as individuals ... are confronted with demands to participate in and endorse civil marriages between same-sex couples.” This case proves that the conflict has already
emerged. Because the Court’s decision vindicates Phillips’ right to free exercise, it seems that
religious liberty has lived to fight another day. But, in future cases, the freedom of speech could
be essential to preventing Obergefell from being used to “stamp out every vestige of dissent”
and “vilify Americans who are unwilling to assent to the new orthodoxy.” (ALITO, J., dissenting). If that freedom is to maintain its vitality, reasoning like the Colorado Court of Appeals’
must be rejected.
Justice GINSBURG, with whom Justice SOTOMAYOR joins, dissenting.
…The Court concludes that “Phillips’ religious objection was not considered with the neutrality that the Free Exercise Clause requires.” This conclusion rests on evidence said to show
the Colorado Civil Rights Commission’s (Commission) hostility to religion. Hostility is discernible, the Court maintains, from the asserted “disparate consideration of Phillips’ case compared
to the cases of” three other bakers who refused to make cakes requested by William Jack. The
Court also finds hostility in statements made at two public hearings on Phillips’ appeal to the
Commission. The different outcomes the Court features do not evidence hostility to religion …

Masterpiece Cakeshop v. Colorado CRC, 138 S.Ct. 1719 (U.S. 2018)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 363
nor do the comments by one or two members of one of the four decisionmaking entities considering this case justify reversing the judgment below.
On March 13, 2014—approximately three months after the ALJ ruled in favor of the samesex couple, Craig and Mullins, and two months before the Commission heard Phillips’ appeal
from that decision—William Jack visited three Colorado bakeries. His visits followed a similar
pattern. He requested two cakes
“made to resemble an open Bible. He also requested that each cake be decorated with Biblical verses. [He] requested that one of the cakes include an image of two groomsmen, holding hands, with a red ‘X’ over the image. On one
cake, he requested on one side, ‘God hates sin. Psalm 45:7’ and on the opposite side of the cake ‘Homosexuality is a detestable sin. Leviticus 18:2.’ On the
second cake, [the one] with the image of the two groomsmen covered by a red
‘X’ [Jack] requested [these words]: ‘God loves sinners’ and on the other side
‘While we were yet sinners Christ died for us. Romans 5:8.”
In contrast to Jack, Craig and Mullins simply requested a wedding cake: They mentioned
no message or anything else distinguishing the cake they wanted to buy from any other wedding
cake Phillips would have sold.
One bakery told Jack it would make cakes in the shape of Bibles, but would not decorate
them with the requested messages; the owner told Jack her bakery “does not discriminate” and
“accept[s] all humans.” The second bakery owner told Jack he “had done open Bibles and books
many times and that they look amazing,” but declined to make the specific cakes Jack described
because the baker regarded the messages as “hateful.” The third bakery, according to Jack, said
it would bake the cakes, but would not include the requested message.
Jack filed charges against each bakery with the Colorado Civil Rights Division (Division).
The Division found no probable cause to support Jack’s claims of unequal treatment and denial
of goods or services based on his Christian religious beliefs. In this regard, the Division observed
that the bakeries regularly produced cakes and other baked goods with Christian symbols and
had denied other customer requests for designs demeaning people whose dignity the Colorado
Antidiscrimination Act (CADA) protects….
The Court concludes that “the Commission’s consideration of Phillips’ religious objection
did not accord with its treatment of [the other bakers’] objections.” … But the cases the Court
aligns are hardly comparable. The bakers would have refused to make a cake with Jack’s requested message for any customer, regardless of his or her religion. … The bakeries’ refusal to
make Jack cakes of a kind they would not make for any customer scarcely resembles Phillips’
refusal to serve Craig and Mullins: Phillips would not sell to Craig and Mullins, for no reason
other than their sexual orientation, a cake of the kind he regularly sold to others. When a couple
contacts a bakery for a wedding cake, the product they are seeking is a cake celebrating their
wedding—not a cake celebrating heterosexual weddings or same-sex weddings—and that is the
service Craig and Mullins were denied. …. Colorado, the Court does not gainsay, prohibits precisely the discrimination Craig and Mullins encountered. Jack, on the other hand, suffered no
service refusal on the basis of his religion or any other protected characteristic. He was treated
as any other customer would have been treated—no better, no worse.
The fact that Phillips might sell other cakes and cookies to gay and lesbian customers was
irrelevant to the issue Craig and Mullins’ case presented. What matters is that Phillips would
not provide a good or service to a same-sex couple that he would provide to a heterosexual
couple. In contrast, the other bakeries’ sale of other goods to Christian customers was relevant:
It shows that there were no goods the bakeries would sell to a non-Christian customer that they
would refuse to sell to a Christian customer.
…Phillips declined to make a cake he found offensive where the offensiveness of the product

Masterpiece Cakeshop v. Colorado CRC, 138 S.Ct. 1719 (U.S. 2018)

Electronic copy available at: https://ssrn.com/abstract=3903347

364 Religion in the Law
was determined solely by the identity of the customer requesting it. The three other bakeries
declined to make cakes where their objection to the product was due to the demeaning message
the requested product would literally display. As the Court recognizes, a refusal “to design a
special cake with words or images ... might be different from a refusal to sell any cake at all.”
… The Colorado court distinguished the cases on the ground that Craig and Mullins were denied service based on an aspect of their identity that the State chose to grant vigorous protection
from discrimination. … I do not read the Court to suggest that the Colorado Legislature’s decision to include certain protected characteristics in CADA is an impermissible government prescription of what is and is not offensive….
Statements made at the Commission’s public hearings on Phillips’ case provide no firmer
support for the Court’s holding today. Whatever one may think of the statements in historical
context, I see no reason why the comments of one or two Commissioners should be taken to
overcome Phillips’ refusal to sell a wedding cake to Craig and Mullins. The proceedings involved
several layers of independent decisionmaking, of which the Commission was but one. … What
prejudice infected the determinations of the adjudicators in the case before and after the Commission? The Court does not say. Phillips’ case is thus far removed from the only precedent upon
which the Court relies, Church of Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S. 520 (1993),
where the government action that violated a principle of religious neutrality implicated a sole
decisionmaking body, the city council….

Masterpiece Cakeshop v. Colorado CRC, 138 S.Ct. 1719 (U.S. 2018)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 365

432 U.S. 63
Supreme Court of the United States

Trans World Airlines v. Hardison
June 16, 1977
Mr. Justice WHITE delivered the opinion of the Court.
Section 703(a)(1) of the Civil Rights Act of 1964, Title VII, 42 U.S.C. s 2000e-2(a)(1),
makes it an unlawful employment practice for an employer to discriminate against an employee
or a prospective employee on the basis of his or her religion. At the time of the events involved
here, a guideline of the Equal Employment Opportunity Commission (EEOC), 29 CFR s
1605.1(b) (1968), required, as the Act itself now does, 42 U.S.C. s 2000e(j), that an employer,
short of “undue hardship,” make “reasonable accommodations” to the religious needs of its
employees. The issue in this case is the extent of the employer’s obligation under Title VII to
accommodate an employee whose religious beliefs prohibit him from working on Saturdays….
Petitioner Trans World Airlines (TWA) operates a large maintenance and overhaul base in
Kansas City, Mo. On June 5, 1967, respondent Larry G. Hardison was hired by TWA to work
as a clerk in the Stores Department at its Kansas City base. Because of its essential role in the
Kansas City operation, the Stores Department must operate 24 hours per day, 365 days per year,
and whenever an employee’s job in that department is not filled, an employee must be shifted
from another department, or a supervisor must cover the job, even if the work in other areas
may suffer.
Hardison, like other employees at the Kansas City base, was subject to a seniority system
contained in a collective-bargaining agreement that TWA maintains with petitioner International Association of Machinists and Aerospace Workers (IAM). The seniority system is implemented by the union steward through a system of bidding by employees for particular shift
assignments as they become available. The most senior employees have first choice for job and
shift assignments, and the most junior employees are required to work when the union steward
is unable to find enough people willing to work at a particular time or in a particular job to fill
TWA’s needs.
In the spring of 1968 Hardison began to study the religion known as the Worldwide Church
of God. One of the tenets of that religion is that one must observe the Sabbath by refraining
from performing any work from sunset on Friday until sunset on Saturday. The religion also
proscribes work on certain specified religious holidays.
When Hardison informed Everett Kussman, the manager of the Stores Department, of his
religious conviction regarding observance of the Sabbath, Kussman agreed that the union steward should seek a job swap for Hardison or a change of days off; that Hardison would have his
religious holidays off whenever possible if Hardison agreed to work the traditional holidays
when asked; and that Kussman would try to find Hardison another job that would be more
compatible with his religious beliefs. The problem was temporarily solved when Hardison transferred to the 11 p. m.-7 a. m. shift. Working this shift permitted Hardison to observe his Sabbath.
The problem soon reappeared when Hardison bid for and received a transfer from Building
1, where he had been employed, to Building 2, where he would work the day shift. The two
buildings had entirely separate seniority lists; and while in Building 1 Hardison had sufficient
seniority to observe the Sabbath regularly, he was second from the bottom on the Building 2
seniority list.

Trans World Airlines v. Hardison, 432 U.S. 63 (1977)

Electronic copy available at: https://ssrn.com/abstract=3903347

366 Religion in the Law
In Building 2 Hardison was asked to work Saturdays when a fellow employee went on
vacation. TWA agreed to permit the union to seek a change of work assignments for Hardison,
but the union was not willing to violate the seniority provisions set out in the collective-bargaining contract, and Hardison had insufficient seniority to bid for a shift having Saturdays off.
A proposal that Hardison work only four days a week was rejected by the company. Hardison’s job was essential and on weekends he was the only available person on his shift to perform it. To leave the position empty would have impaired supply shop functions, which were
critical to airline operations; to fill Hardison’s position with a supervisor or an employee from
another area would simply have undermanned another operation; and to employ someone not
regularly assigned to work Saturdays would have required TWA to pay premium wages.
When an accommodation was not reached, Hardison refused to report for work on Saturdays. A transfer to the twilight shift proved unavailing since that scheduled still required Hardison to work past sundown on Fridays. After a hearing, Hardison was discharged on grounds of
insubordination for refusing to work during his designated shift.
Hardison, having first invoked the administrative remedy provided by Title VII, brought
this action for injunctive relief in the United States District Court against TWA and IAM, claiming that his discharge by TWA constituted religious discrimination in violation of Title VII, 42
U.S.C. s 2000e-2(a)(1). He also charged that the union had discriminated against him by failing
to represent him adequately in his dispute with TWA and by depriving him of his right to exercise his religious beliefs. Hardison’s claim of religious discrimination rested on 1967 EEOC
guidelines requiring employers “to make reasonable accommodations to the religious needs of
employees” whenever such accommodation would not work an “undue hardship,” 29 CFR s
1605.1 (1968), and on similar language adopted by Congress in the 1972 amendments to Title
VII, 42 U.S.C. s 2000e(j).
After a bench trial, the District Court ruled in favor of the defendants.… The Court of
Appeals for the Eighth Circuit reversed the judgment for TWA. It agreed with the District Court’s
constitutional ruling, but held that TWA had not satisfied its duty to accommodate…. In separate petitions for certiorari TWA and IAM contended that adequate steps had been taken to
accommodate Hardison’s religious observances and that to construe the statute to require further efforts at accommodation would create an establishment of religion contrary to the First
Amendment of the Constitution…. We granted both petitions for certiorari. [We] agree with
petitioners that their conduct was not a violation of Title VII….
The Court of Appeals found that TWA had committed an unlawful employment practice
under s 703(a)(1) of the Act, 42 U.S.C. s 2000e-2(a)(1), which provides:
(a) It shall be an unlawful employment practice for an employer
(1) to fail to refuse to hire or to discharge any individual, or otherwise to discriminate against any individual with respect to his compensation, terms, conditions, or privileges of employment, because of such individual’s race, color,
religion, sex, or national origin.
The emphasis of both the language and the legislative history of the statute is on eliminating
discrimination in employment; similarly situated employees are not to be treated differently
solely because they differ with respect to race, color, religion, sex, or national origin. This is true
regardless of whether the discrimination is directed against majorities or minorities. McDonald
v. Santa Fe Trail Transportation Co., 427 U.S. 273, 280 (1976). See Griggs v. Duke Power Co.,
401 U.S. 424, 431 (1971).
The prohibition against religious discrimination soon raised the question of whether it was
impermissible under s 703(a)(1) to discharge or refuse to hire a person who for religious reasons
refused to work during the employer’s normal work-week…. In 1967 the EEOC amended its
guidelines to require employers “to make reasonable accommodations to the religious needs of

Trans World Airlines v. Hardison, 432 U.S. 63 (1977)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 367
employees and prospective employees where such accommodations can be made without undue
hardship on the conduct of the employer’s business.” 29 CFR s 1605.1 (1968). The EEOC did
not suggest what sort of accommodations are “reasonable” or when hardship to an employer
becomes “undue.”
This question of the extent of the required accommodation remained unsettled [by] Dewey
v. Reynolds Metals Co., 402 U.S. 689 (1971)…. In part “to resolve by legislation” some of the
issues raised in Dewey, Congress included the following definition of religion in its 1972 amendments to Title VII:
The term “religion” includes all aspects of religious observance and practice,
as well as belief, unless an employer demonstrates that he is unable to reasonably accommodate to an employee’s or prospective employee’s religious observance or practice without undue hardship on the conduct of the employer’s
business. 42 U.S.C. s 2000e(j).
The intent and effect of this definition was to make it an unlawful employment practice
under s 703(a)(1) for an employer not to make reasonable accommodations, short of undue
hardship, for the religious practices of his employees and prospective employees. But like the
EEOC guidelines, the statute provides no guidance for determining the degree of accommodation that is required of an employer. The brief legislative history of s 701(j) is likewise of little
assistance in this regard. The proponent of the measure, Senator Jennings Randolph, expressed
his general desire “to assure that freedom from religious discrimination in the employment of
workers is for all time guaranteed by law,” but he made no attempt to define the precise circumstances under which the “reasonable accommodation” requirement would be applied.
In brief, the employer’s statutory obligation to make reasonable accommodation for the
religious observances of its employees, short of incurring an undue hardship, is clear, but the
reach of that obligation has never been spelled out by Congress or by EEOC guidelines. With
this in mind, we turn to a consideration of whether TWA has met its obligation under Title VII
to accommodate the religious observances of its employees.
The Court of Appeals held that TWA had not made reasonable efforts to accommodate
Hardison’s religious needs under the 1967 EEOC guidelines in effect at the time the relevant
events occurred. In its view, TWA had rejected three reasonable alternatives, any one of which
would have satisfied its obligation without undue hardship…
We disagree with the Court of Appeals in all relevant respects. It is our view that TWA made
reasonable efforts to accommodate and that each of the Court of Appeals’ suggested alternatives
would have been an undue hardship within the meaning of the statute as construed by the EEOC
guidelines.
It might be inferred from the Court of Appeals’ opinion and from the brief of the EEOC in
this Court that TWA’s efforts to accommodate were no more than negligible. The findings of the
District Court, supported by the record, are to the contrary…. It is also true that TWA itself
attempted without success to find Hardison another job…. The District Court found that when
TWA first learned of Hardison’s religious observances in April 1968, it agreed to permit the
union’s steward to seek a swap of shifts or days off but that “the steward reported that he was
unable to work out scheduling changes and that he understood that no one was willing to swap
days with plaintiff”. Later, in March 1969, at a meeting held just two days before Hardison first
failed to report for his Saturday shift, TWA again
offered to accommodate plaintiff’s religious observance by agreeing to any
trade of shifts or change of sections that plaintiff and the union could work
out…. Any shift or change was impossible within the seniority framework and
the union was not willing to violate the seniority provisions set out in the contract to make a shift or change.

Trans World Airlines v. Hardison, 432 U.S. 63 (1977)

Electronic copy available at: https://ssrn.com/abstract=3903347

368 Religion in the Law
As the record shows, Hardison himself testified that Kussman was willing, but the union was
not, to work out a shift or job trade with another employee….
…TWA itself cannot be faulted for having failed to work out a shift or job swap for Hardison. Both the union and TWA had agreed to the seniority system; the union was unwilling to
entertain a variance over the objections of men senior to Hardison; and for TWA to have arranged unilaterally for a swap would have amounted to a breach of the collective-bargaining
agreement.
Hardison and the EEOC insist that the statutory obligation to accommodate religious needs
takes precedence over both the collective-bargaining contract and the seniority rights of TWA’s
other employees. We agree that neither a collective-bargaining contract nor a seniority system
may be employed to violate the statute, but we do not believe that the duty to accommodate
requires TWA to take steps inconsistent with the otherwise valid agreement. Collective bargaining, aimed at effecting workable and enforceable agreements between management and labor,
lies at the core of our national labor policy, and seniority provisions are universally included in
these contracts. Without a clear and express indication from Congress, we cannot agree with
Hardison and the EEOC that an agreed-upon seniority system must give way when necessary
to accommodate religious observances….
Any employer who, like TWA, conducts an around-the-clock operation is presented with
the choice of allocating work schedules either in accordance with the preferences of its employees
or by involuntary assignment. Insofar as the varying shift preferences of its employees complement each other, TWA could meet its manpower needs through voluntary work scheduling. In
the present case, for example, Hardison’s supervisor foresaw little difficulty in giving Hardison
his religious holidays off since they fell on days that most other employees preferred to work,
while Hardison was willing to work on the traditional holidays that most other employees preferred to have off.
Whenever there are not enough employees who choose to work a particular shift, however,
some employees must be assigned to that shift even though it is not their first choice. … In these
circumstances, TWA and IAM agreed to give first preference to employees who had worked in
a particular department the longest. Had TWA nevertheless circumvented the seniority system
by relieving Hardison of Saturday work and ordering a senior employee to replace him, it would
have denied the latter his shift preference so that Hardison could be given his. The senior employee would also have been deprived of his contractual rights under the collective-bargaining
agreement.
It was essential to TWA’s business to require Saturday and Sunday work from at least a few
employees even though most employees preferred those days off. … There were no volunteers
to relieve Hardison on Saturdays, and to give Hardison Saturdays off, TWA would have had to
deprive another employee of his shift preference at least in part because he did not adhere to a
religion that observed the Saturday Sabbath.
Title VII does not contemplate such unequal treatment. The repeated, unequivocal emphasis
of both the language and the legislative history of Title VII is on eliminating discrimination in
employment, and such discrimination is proscribed when it is directed against majorities as well
as minorities. Indeed, the foundation of Hardison’s claim is that TWA and IAM engaged in
religious discrimination in violation of s 703(a)(1) when they failed to arrange for him to have
Saturdays off. It would be anomalous to conclude that by “reasonable accommodation” Congress meant that an employer must deny the shift and job preference of some employees, as well
as deprive them of their contractual rights, in order to accommodate or prefer the religious needs
of others, and we conclude that Title VII does not require an employer to go that far.
Our conclusion is supported by the fact that seniority systems are afforded special treatment
under Title VII [Section 703(h)]. “(T)he unmistakable purpose of s 703(h) was to make clear

Trans World Airlines v. Hardison, 432 U.S. 63 (1977)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 369
that the routine application of a bona fide seniority system would not be unlawful under Title
VII.” International Brotherhood of Teamsters v. United States, 431 U.S. 324, 352 (1977).…
Thus, absent a discriminatory purpose, the operation of a seniority system cannot be an unlawful employment practice even if the system has some discriminatory consequences.
There has been no suggestion of discriminatory intent in this case…. The Court of Appeals’
conclusion that TWA was not limited by the terms of its seniority system was in substance nothing more than a ruling that operation of the seniority system was itself an unlawful employment
practice even though no discriminatory purpose had been shown…. As we have said, TWA was
not required by Title VII to carve out a special exception to its seniority system in order to help
Hardison to meet his religious obligations.
The Court of Appeals also suggested that TWA could have permitted Hardison to work a
four-day week if necessary in order to avoid working on his Sabbath. Recognizing that this
might have left TWA short-handed on the one shift each week that Hardison did not work, the
court still concluded that TWA would suffer no undue hardship if it were required to replace
Hardison either with supervisory personnel or with qualified personnel from other departments.
Alternatively, the Court of Appeals suggested that TWA could have replaced Hardison on his
Saturday shift with other available employees through the payment of premium wages. Both of
these alternatives would involve costs to TWA, either in the form of lost efficiency in other jobs
or higher wages.
To require TWA to bear more than a de minimis cost in order to give Hardison Saturdays
off is an undue hardship. Like abandonment of the seniority system, to require TWA to bear
additional costs when no such costs are incurred to give other employees the days off that they
want would involve unequal treatment of employees on the basis of their religion. By suggesting
that TWA should incur certain costs in order to give Hardison Saturdays off the Court of Appeals would in effect require TWA to finance an additional Saturday off and then to choose the
employee who will enjoy it on the basis of his religious beliefs. While incurring extra costs to
secure a replacement for Hardison might remove the necessity of compelling another employee
to work involuntarily in Hardison’s place, it would not change the fact that the privilege of
having Saturdays off would be allocated according to religious beliefs.
As we have seen, the paramount concern of Congress in enacting Title VII was the elimination of discrimination in employment. In the absence of clear statutory language or legislative
history to the contrary, we will not readily construe the statute to require an employer to discriminate against some employees in order to enable others to observe their Sabbath.
Reversed.
Mr. Justice MARSHALL, with whom Mr. Justice BRENNAN joins, dissenting.
One of the most intractable problems arising under Title VII of the Civil Rights Act of 1964,
42 U.S.C. s 2000e et seq., has been whether an employer is guilty of religious discrimination
when he discharges an employee (or refuses to hire a job applicant) because of the employee’s
religious practices. Particularly troublesome has been the plight of adherents to minority faiths
who do not observe the holy days on which most businesses are closed Sundays, Christmas, and
Easter but who need time off for their own days of religious observance….
Today’s decision deals a fatal blow to all efforts under Title VII to accommodate work requirements to religious practices. The Court holds, in essence, that although the EEOC regulations and the Act state that an employer must make reasonable adjustments in his work demands to take account of religious observances, the regulation and Act do not really mean what
they say. An employer, the Court concludes, need not grant even the most minor special privilege
to religious observers to enable them to follow their faith. As a question of social policy, this

Trans World Airlines v. Hardison, 432 U.S. 63 (1977)

Electronic copy available at: https://ssrn.com/abstract=3903347

370 Religion in the Law
result is deeply troubling, for a society that truly values religious pluralism cannot compel adherents of minority religions to make the cruel choice of surrendering their religion or their job.
And as a matter of law today’s result is intolerable, for the Court adopts the very position that
Congress expressly rejected in 1972, as if we were free to disregard congressional choices that a
majority of this Court thinks unwise. I therefore dissent.
With respect to each of the proposed accommodations to respondent Hardison’s religious
observances that the Court discusses, it ultimately notes that the accommodation would have
required “unequal treatment,” in favor of the religious observer. That is quite true. But if an
accommodation can be rejected simply because it involves preferential treatment, then the regulation and the statute, while brimming with “sound and fury,” ultimately “signify nothing.”
The accommodation issue by definition arises only when a neutral rule of general applicability conflicts with the religious practices of a particular employee. In some of the reported
cases, the rule in question has governed work attire; in other cases it has required attendance at
some religious function; in still other instances, it has compelled membership in a union; and in
the largest class of cases, it has concerned work schedules. What all these cases have in common
is an employee who could comply with the rule only by violating what the employee views as a
religious commandment. In each instance, the question is whether the employee is to be exempt
from the rule’s demands. To do so will always result in a privilege being “allocated according to
religious beliefs” unless the employer gratuitously decides to repeal the rule in toto. What the
statute says, in plain words, is that such allocations are required unless “undue hardship” would
result.
The point is perhaps best made by considering a not altogether hypothetical example. See
CCH EEOC Decisions (1973) P 6180. Assume that an employer requires all employees to wear
a particular type of hat at work in order to make the employees readily identifiable to customers.
Such a rule obviously does not, on its face, violate Title VII, and an employee who altered the
uniform for reasons of taste could be discharged. But a very different question would be posed
by the discharge of an employee who, for religious reasons, insisted on wearing over her hair a
tightly fitted scarf which was visible through the hat. In such a case the employer could accommodate this religious practice without undue hardship or any hardship at all. Yet as I understand
the Court’s analysis … the accommodation would not be required because it would afford the
privilege of wearing scarfs to a select few based on their religious beliefs. The employee thus
would have to give up either the religious practice or the job. This, I submit, makes a mockery
of the statute.
In reaching this result, the Court seems almost oblivious of the legislative history of the 1972
amendments of Title VII which is briefly recounted in the Court’s opinion. That history is far
more instructive than the Court allows. After the EEOC promulgated its second set of guidelines
requiring reasonable accommodations unless undue hardship would result, at least two courts
issued decisions questioning, whether the guidelines were consistent with Title VII. Dewey v.
Reynolds Metals Co., 429 F.2d 324 (CA6 1970), aff’d by equally divided Court, 402 U.S. 689
(1971); Riley v. Bendix Corp., 330 F.Supp. 583 (MD Fla.1971), rev’d 464 F.2d 1113 (CA5
1972)…. When Congress was reviewing Title VII in 1972, Senator Jennings Randolph informed
the Congress of these decisions which, he said, had “clouded” the meaning of religious discrimination. He introduced an amendment, tracking the language of the EEOC regulation, to make
clear that Title VII requires religious accommodation, even though unequal treatment would
result. The primary purpose of the amendment, he explained, was to protect Saturday Sabbatarians like himself from employers who refuse “to hire or to continue in employment employees
whose religious practices rigidly require them to abstain from work in the nature of hire on
particular days.” His amendment was unanimously approved by the Senate on a roll-call vote
and was accepted by the Conference Committee whose report was approved by both Houses.

Trans World Airlines v. Hardison, 432 U.S. 63 (1977)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 371
Yet the Court today, in rejecting any accommodation that involves preferential treatment, follows the Dewey decision in direct contravention of congressional intent….
[This] Court has repeatedly found no Establishment Clause problems in exempting religious
observers from state-imposed duties, e. g., Wisconsin v. Yoder, 406 U.S. 205, 234-235, n. 22
(1972); Sherbert v. Verner, 374 U.S. 398, 409 (1963); Zorach v. Clauson, 343 U.S. 306 (1952),
even when the exemption was in no way compelled by the Free Exercise Clause, e. g., Gillette v.
United States, 401 U.S. 437 (1971); Welsh v. United States, 398 U.S. 333, 371-372 (1970)
(White, J., dissenting); Sherbert v. Verner, 374 U.S. at 422 (Harlan J., dissenting); Braunfeld v.
Brown, 366 U.S. 599, 608 (1961) (dictum); McGowan v. Maryland, 366 U.S. 420, 520 (Opinion of Frankfurter, J.). If the State does not establish religion over nonreligion by excusing religious practitioners from obligations owed the State, I do not see how the State can be said to
establish religion by requiring employers to do the same with respect to obligations owed the
employer. Thus, I think it beyond dispute that the Act does and, consistently with the First
Amendment, can require employers to grant privileges to religious observers as part of the accommodation process.
Once it is determined that the duty to accommodate sometimes requires that an employee
be exempted from an otherwise valid work requirement, the only remaining question is whether
this is such a case: Did TWA prove that it exhausted all reasonable accommodations, and that
the only remaining alternatives would have caused undue hardship on TWA’s business? To pose
the question is to answer it, for all that the District Court found TWA had done to accommodate
respondent’s Sabbath observance was that it “held several meetings with (respondent) . . . (and)
authorized the union steward to search for someone who would swap shifts.” 375 F.Supp. 877,
890-891 (WD Mo.1974). To conclude that TWA, one of the largest air carriers in the Nation,
would have suffered undue hardship had it done anything more defies both reason and common
sense.
The Court implicitly assumes that the only means of accommodation open to TWA were
to compel an unwilling employee to replace Hardison; to pay premium wages to a voluntary
substitute; or to employ one less person during respondent’s Sabbath shift. Based on this assumption, the Court seemingly finds that each alternative would have involved undue hardship
not only because Hardison would have been given a special privilege, but also because either
another employee would have been deprived of rights under the collective-bargaining agreement, or because “more than a de minimis cost” would have been imposed on TWA. But the
Court’s myopic view of the available options is not supported by either the District Court’s findings or the evidence adduced at trial. Thus, the Court’s conclusion cannot withstand analysis,
even assuming that its rejection of the alternatives it does discuss is justifiable.
To begin with, the record simply does not support the Court’s assertion, made without accompanying citations, that “(t)here were no volunteers to relieve Hardison on Saturdays.” Everett Kussman, the manager of the department in which respondent worked, testified that he
had made no effort to find volunteers, and the union stipulated that its steward had not done so
either. … [R]espondent’s religious observance might have been accommodated by a simple trade
of days or shifts without necessarily depriving any employee of his or her contractual rights and
without imposing significant costs on TWA. Of course, it is also possible that no trade or none
consistent with the seniority system could have been arranged. But the burden under the EEOC
regulation is on TWA to establish that a reasonable accommodation was not possible. 29 CFR
s 1605.1(c) (1976). Because it failed either to explore the possibility of a voluntary trade or to
assure that its delegate, the union steward, did so, TWA was unable to meet its burden.
Nor was a voluntary trade the only option open to TWA that the Court ignores; to the
contrary, at least two other options are apparent from the record. First, TWA could have paid
overtime to a voluntary replacement for respondent assuming that someone would have been
willing to work Saturdays for premium pay and passed on the cost to respondent. In fact, one
Trans World Airlines v. Hardison, 432 U.S. 63 (1977)

Electronic copy available at: https://ssrn.com/abstract=3903347

372 Religion in the Law
accommodation Hardison suggested would have done just that by requiring Hardison to work
overtime when needed at regular pay. Under this plan, the total overtime cost to the employer
and the total number of overtime hours available for other employees would not have reflected
Hardison’s Sabbath absences. Alternatively, TWA could have transferred respondent back to his
previous department where he had accumulated substantial seniority, as respondent also suggested. Admittedly, both options would have violated the collective-bargaining agreement; the
former because the agreement required that employees working over 40 hours per week receive
premium pay, and the latter because the agreement prohibited employees from transferring departments more than once every six months. But neither accommodation would have deprived
any other employee of rights under the contract or violated the seniority system in any way.
Plainly an employer cannot avoid his duty to accommodate by signing a contract that precludes
all reasonable accommodations; even the Court appears to concede as much. Thus I do not
believe it can be even seriously argued that TWA would have suffered “undue hardship” to its
business had it required respondent to pay the extra costs of his replacement, or had it transferred respondent to his former department.
What makes today’s decision most tragic, however, is not that respondent Hardison has
been needlessly deprived of his livelihood simply because he chose to follow the dictates of his
conscience. Nor is the tragedy exhausted by the impact it will have on thousands of Americans
like Hardison who could be forced to live on welfare as the price they must pay for worshiping
their God. The ultimate tragedy is that despite Congress’ best efforts, one of this Nation’s pillars
of strength – our hospitality to religious diversity – has been seriously eroded. All Americans will
be a little poorer until today’s decision is erased….

Trans World Airlines v. Hardison, 432 U.S. 63 (1977)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 373
565 U.S. 171
Supreme Court of the United States

Hosanna-Tabor Evangelical Lutheran
Church v. EEOC
January 11, 2012
Chief Justice ROBERTS delivered the opinion of the Court.
Certain employment discrimination laws authorize employees who have been wrongfully
terminated to sue their employers for reinstatement and damages. The question presented is
whether the Establishment and Free Exercise Clauses of the First Amendment bar such an action
when the employer is a religious group and the employee is one of the group’s ministers.
Petitioner Hosanna–Tabor Evangelical Lutheran Church and School is a member congregation of the Lutheran Church—Missouri Synod, the second largest Lutheran denomination in
America. Hosanna–Tabor operated a small school in Redford, Michigan, offering a “Christcentered education” to students in kindergarten through eighth grade.
The Synod classifies teachers into two categories: “called” and “lay.” “Called” teachers are
regarded as having been called to their vocation by God through a congregation. To be eligible
to receive a call from a congregation, a teacher must satisfy certain academic requirements. One
way of doing so is by completing a “colloquy” program at a Lutheran college or university. The
program requires candidates to take eight courses of theological study, obtain the endorsement
of their local Synod district, and pass an oral examination by a faculty committee. A teacher
who meets these requirements may be called by a congregation. Once called, a teacher receives
the formal title “Minister of Religion, Commissioned.” A commissioned minister serves for an
open-ended term; at Hosanna–Tabor, a call could be rescinded only for cause and by a supermajority vote of the congregation.
“Lay” or “contract” teachers, by contrast, are not required to be trained by the Synod or
even to be Lutheran. At Hosanna–Tabor, they were appointed by the school board, without a
vote of the congregation, to one-year renewable terms….
Respondent Cheryl Perich was first employed by Hosanna–Tabor as a lay teacher in 1999.
After Perich completed her colloquy later that school year, Hosanna–Tabor asked her to become
a called teacher. Perich accepted the call and received a “diploma of vocation” designating her
a commissioned minister.
Perich taught kindergarten during her first four years at Hosanna–Tabor and fourth grade
during the 2003–2004 school year. She taught math, language arts, social studies, science, gym,
art, and music. She also taught a religion class four days a week, led the students in prayer and
devotional exercises each day, and attended a weekly school-wide chapel service. Perich led the
chapel service herself about twice a year.
Perich became ill in June 2004 with what was eventually diagnosed as narcolepsy. Symptoms included sudden and deep sleeps from which she could not be roused. Because of her illness, Perich began the 2004–2005 school year on disability leave. On January 27, 2005, however, Perich notified the school principal, Stacey Hoeft, that she would be able to report to work
the following month. Hoeft responded that the school had already contracted with a lay teacher

Hosanna-Tabor v. EEOC, 565 U.S. 171 (2012)

Electronic copy available at: https://ssrn.com/abstract=3903347

374 Religion in the Law
to fill Perich’s position for the remainder of the school year. Hoeft also expressed concern that
Perich was not yet ready to return to the classroom.
On January 30, Hosanna–Tabor held a meeting of its congregation at which school administrators stated that Perich was unlikely to be physically capable of returning to work that school
year or the next. The congregation voted to offer Perich a “peaceful release” from her call,
whereby the congregation would pay a portion of her health insurance premiums in exchange
for her resignation as a called teacher. Perich refused to resign….
On the morning of February 22—the first day she was medically cleared to return to
work—Perich presented herself at the school. Hoeft asked her to leave but she would not do so
until she obtained written documentation that she had reported to work. Later that afternoon,
Hoeft called Perich at home and told her that she would likely be fired. Perich responded that
she had spoken with an attorney and intended to assert her legal rights.
Following a school board meeting that evening, board chairman Scott Salo sent Perich a
letter stating that Hosanna–Tabor was reviewing the process for rescinding her call in light of
her “regrettable” actions…. As grounds for termination, the letter cited Perich’s “insubordination and disruptive behavior” on February 22, as well as the damage she had done to her “working relationship” with the school by “threatening to take legal action.” The congregation voted
to rescind Perich’s call on April 10, and Hosanna–Tabor sent her a letter of termination the next
day.
Perich filed a charge with the Equal Employment Opportunity Commission, alleging that
her employment had been terminated in violation of the Americans with Disabilities Act of
1990, 104 Stat. 327, 42 U.S.C. § 12101 et seq. The ADA prohibits an employer from discriminating against a qualified individual on the basis of disability. § 12112(a). It also prohibits an
employer from retaliating “against any individual because such individual has opposed any act
or practice made unlawful by [the ADA] or because such individual made a charge, testified,
assisted, or participated in any manner in an investigation, proceeding, or hearing under [the
ADA].” § 12203(a).
The EEOC brought suit against Hosanna–Tabor, alleging that Perich had been fired in retaliation for threatening to file an ADA lawsuit….
Hosanna–Tabor moved for summary judgment. Invoking what is known as the “ministerial
exception,” the Church argued that the suit was barred by the First Amendment because the
claims at issue concerned the employment relationship between a religious institution and one
of its ministers. According to the Church, Perich was a minister, and she had been fired for a
religious reason—namely, that her threat to sue the Church violated the Synod’s belief that Christians should resolve their disputes internally.
The District Court agreed that the suit was barred by the ministerial exception and granted
summary judgment in Hosanna–Tabor’s favor…. The Court of Appeals for the Sixth Circuit
vacated and remanded, directing the District Court to proceed to the merits of Perich’s retaliation claims. … The court concluded that Perich did not qualify as a “minister” under the exception, noting in particular that her duties as a called teacher were identical to her duties as a lay
teacher…. We granted certiorari.
The First Amendment provides, in part, that “Congress shall make no law respecting an
establishment of religion, or prohibiting the free exercise thereof.” We have said that these two
Clauses “often exert conflicting pressures,” Cutter v. Wilkinson, 544 U.S. 709, 719 (2005), and
that there can be “internal tension ... between the Establishment Clause and the Free Exercise
Clause,” Tilton v. Richardson, 403 U.S. 672, 677 (1971). Not so here. Both Religion Clauses
bar the government from interfering with the decision of a religious group to fire one of its
ministers.

Hosanna-Tabor v. EEOC, 565 U.S. 171 (2012)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 375
Controversy between church and state over religious offices is hardly new…. Seeking to
escape the control of the [English] national church, the Puritans fled to New England, where
they hoped to elect their own ministers and establish their own modes of worship…. William
Penn, the Quaker proprietor of what would eventually become Pennsylvania and Delaware,
also sought independence from the Church of England. The charter creating the province of
Pennsylvania contained no clause establishing a religion.
Colonists in the South, in contrast, brought the Church of England with them. But even
they sometimes chafed at the control exercised by the Crown and its representatives over religious offices. In Virginia, for example, the law vested the governor with the power to induct
ministers presented to him by parish vestries, but the vestries often refused to make such presentations and instead chose ministers on their own. Controversies over the selection of ministers
also arose in other Colonies with Anglican establishments, including North Carolina. There, the
royal governor insisted that the right of presentation lay with the Bishop of London, but the
colonial assembly enacted laws placing that right in the vestries.…
It was against this background that the First Amendment was adopted. Familiar with life
under the established Church of England, the founding generation sought to foreclose the possibility of a national church. See 1 Annals of Cong. 730–731 (1789) (remarks of J. Madison)
(noting that the Establishment Clause addressed the fear that “one sect might obtain a pre-eminence, or two combine together, and establish a religion to which they would compel others to
conform”). By forbidding the “establishment of religion” and guaranteeing the “free exercise
thereof,” the Religion Clauses ensured that the new Federal Government—unlike the English
Crown—would have no role in filling ecclesiastical offices. The Establishment Clause prevents
the Government from appointing ministers, and the Free Exercise Clause prevents it from interfering with the freedom of religious groups to select their own…
Given this understanding of the Religion Clauses—and the absence of government employment regulation generally—it was some time before questions about government interference
with a church’s ability to select its own ministers came before the courts. This Court touched
upon the issue indirectly, however, in the context of disputes over church property. Our decisions
in that area confirm that it is impermissible for the government to contradict a church’s determination of who can act as its ministers.
In Watson v. Jones, 13 Wall. 679 (1872), the Court considered a dispute between antislavery
and proslavery factions over who controlled the property of the Walnut Street Presbyterian
Church in Louisville, Kentucky. The General Assembly of the Presbyterian Church had recognized the antislavery faction, and this Court—applying not the Constitution but a “broad and
sound view of the relations of church and state under our system of laws”—declined to question
that determination. We explained that “whenever the questions of discipline, or of faith, or ecclesiastical rule, custom, or law have been decided by the highest of [the] church judicatories to
which the matter has been carried, the legal tribunals must accept such decisions as final, and as
binding on them.” As we would put it later, our opinion in Watson “radiates ... a spirit of freedom for religious organizations, an independence from secular control or manipulation—in
short, power to decide for themselves, free from state interference, matters of church government
as well as those of faith and doctrine.” Kedroff v. Saint Nicholas Cathedral of Russian Orthodox
Church in North America, 344 U.S. 94, 116 (1952)….
Until today, we have not had occasion to consider whether this freedom of a religious organization to select its ministers is implicated by a suit alleging discrimination in employment.
The Courts of Appeals, in contrast, have had extensive experience with this issue. Since the passage of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and other employment discrimination laws, the Courts of Appeals have uniformly recognized the existence of a
“ministerial exception,” grounded in the First Amendment, that precludes application of such

Hosanna-Tabor v. EEOC, 565 U.S. 171 (2012)

Electronic copy available at: https://ssrn.com/abstract=3903347

376 Religion in the Law
legislation to claims concerning the employment relationship between a religious institution and
its ministers.
We agree that there is such a ministerial exception. The members of a religious group put
their faith in the hands of their ministers. Requiring a church to accept or retain an unwanted
minister, or punishing a church for failing to do so, intrudes upon more than a mere employment
decision. Such action interferes with the internal governance of the church, depriving the church
of control over the selection of those who will personify its beliefs. By imposing an unwanted
minister, the state infringes the Free Exercise Clause, which protects a religious group’s right to
shape its own faith and mission through its appointments. According the state the power to
determine which individuals will minister to the faithful also violates the Establishment Clause,
which prohibits government involvement in such ecclesiastical decisions.
The EEOC and Perich acknowledge that employment discrimination laws would be unconstitutional as applied to religious groups in certain circumstances. They grant, for example, that
it would violate the First Amendment for courts to apply such laws to compel the ordination of
women by the Catholic Church or by an Orthodox Jewish seminary. According to the EEOC
and Perich, religious organizations could successfully defend against employment discrimination
claims in those circumstances by invoking the constitutional right to freedom of association—a
right “implicit” in the First Amendment. Roberts v. United States Jaycees, 468 U.S. 609, 622
(1984). The EEOC and Perich thus see no need—and no basis—for a special rule for ministers
grounded in the Religion Clauses themselves.
We find this position untenable. The right to freedom of association is a right enjoyed by
religious and secular groups alike. It follows under the EEOC’s and Perich’s view that the First
Amendment analysis should be the same, whether the association in question is the Lutheran
Church, a labor union, or a social club. That result is hard to square with the text of the First
Amendment itself, which gives special solicitude to the rights of religious organizations. We cannot accept the remarkable view that the Religion Clauses have nothing to say about a religious
organization’s freedom to select its own ministers
The EEOC and Perich also contend that our decision in Employment Div., Dept. of Human
Resources of Ore. v. Smith, 494 U.S. 872 (1990), precludes recognition of a ministerial exception. In Smith, two members of the Native American Church were denied state unemployment
benefits after it was determined that they had been fired from their jobs for ingesting peyote, a
crime under Oregon law. We held that this did not violate the Free Exercise Clause, even though
the peyote had been ingested for sacramental purposes, because the “right of free exercise does
not relieve an individual of the obligation to comply with a valid and neutral law of general
applicability on the ground that the law proscribes (or prescribes) conduct that his religion prescribes (or proscribes).” Id., at 879
It is true that the ADA’s prohibition on retaliation, like Oregon’s prohibition on peyote use,
is a valid and neutral law of general applicability. But a church’s selection of its ministers is unlike
an individual’s ingestion of peyote. Smith involved government regulation of only outward physical acts. The present case, in contrast, concerns government interference with an internal church
decision that affects the faith and mission of the church itself. See id., at 877 (distinguishing the
government’s regulation of “physical acts” from its “lend [ing] its power to one or the other side
in controversies over religious authority or dogma”). The contention that Smith forecloses
recognition of a ministerial exception rooted in the Religion Clauses has no merit.
Having concluded that there is a ministerial exception grounded in the Religion Clauses of
the First Amendment, we consider whether the exception applies in this case. We hold that it
does.
Every Court of Appeals to have considered the question has concluded that the ministerial
exception is not limited to the head of a religious congregation, and we agree. We are reluctant,

Hosanna-Tabor v. EEOC, 565 U.S. 171 (2012)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 377
however, to adopt a rigid formula for deciding when an employee qualifies as a minister. It is
enough for us to conclude, in this our first case involving the ministerial exception, that the
exception covers Perich, given all the circumstances of her employment.
To begin with, Hosanna–Tabor held Perich out as a minister, with a role distinct from that
of most of its members. When Hosanna–Tabor extended her a call, it issued her a “diploma of
vocation” according her the title “Minister of Religion, Commissioned.” She was tasked with
performing that office “according to the Word of God and the confessional standards of the
Evangelical Lutheran Church as drawn from the Sacred Scriptures.” Ibid. The congregation
prayed that God “bless [her] ministrations to the glory of His holy name, [and] the building of
His church.” In a supplement to the diploma, the congregation undertook to periodically review
Perich’s “skills of ministry” and “ministerial responsibilities,” and to provide for her “continuing
education as a professional person in the ministry of the Gospel.”
Perich’s title as a minister reflected a significant degree of religious training followed by a
formal process of commissioning…. It took Perich six years to fulfill these requirements. And
when she eventually did, she was commissioned as a minister only upon election by the congregation, which recognized God’s call to her to teach. At that point, her call could be rescinded
only upon a supermajority vote of the congregation—a protection designed to allow her to
“preach the Word of God boldly.”
Perich held herself out as a minister of the Church by accepting the formal call to religious
service, according to its terms. She did so in other ways as well…. In a form she submitted to
the Synod following her termination, Perich again indicated that she regarded herself as a minister at Hosanna–Tabor, stating: “I feel that God is leading me to serve in the teaching ministry....
I am anxious to be in the teaching ministry again soon.”
Perich’s job duties reflected a role in conveying the Church’s message and carrying out its
mission. Hosanna–Tabor expressly charged her with “lead[ing] others toward Christian maturity” and “teach[ing] faithfully the Word of God, the Sacred Scriptures, in its truth and purity
and as set forth in all the symbolical books of the Evangelical Lutheran Church.” … As a source
of religious instruction, Perich performed an important role in transmitting the Lutheran faith
to the next generation.
In light of these considerations—the formal title given Perich by the Church, the substance
reflected in that title, her own use of that title, and the important religious functions she performed for the Church—we conclude that Perich was a minister covered by the ministerial exception…. Because Perich was a minister within the meaning of the exception, the First Amendment requires dismissal of this employment discrimination suit against her religious employer….
The EEOC and Perich suggest that Hosanna–Tabor’s asserted religious reason for firing
Perich—that she violated the Synod’s commitment to internal dispute resolution—was pretextual. That suggestion misses the point of the ministerial exception. The purpose of the exception is not to safeguard a church’s decision to fire a minister only when it is made for a religious
reason. The exception instead ensures that the authority to select and control who will minister
to the faithful—a matter “strictly ecclesiastical,” Kedroff, 344 U.S. at 119—is the church’s
alone….
The case before us is an employment discrimination suit brought on behalf of a minister,
challenging her church’s decision to fire her. Today we hold only that the ministerial exception
bars such a suit. We express no view on whether the exception bars other types of suits, including
actions by employees alleging breach of contract or tortious conduct by their religious employers. There will be time enough to address the applicability of the exception to other circumstances if and when they arise.
The interest of society in the enforcement of employment discrimination statutes is undoubtedly important. But so too is the interest of religious groups in choosing who will preach

Hosanna-Tabor v. EEOC, 565 U.S. 171 (2012)

Electronic copy available at: https://ssrn.com/abstract=3903347

378 Religion in the Law
their beliefs, teach their faith, and carry out their mission. When a minister who has been fired
sues her church alleging that her termination was discriminatory, the First Amendment has
struck the balance for us. The church must be free to choose those who will guide it on its way.
The judgment of the Court of Appeals for the Sixth Circuit is reversed.
It is so ordered.
Justice THOMAS, concurring.
…I write separately to note that, in my view, the Religion Clauses require civil courts to
apply the ministerial exception and to defer to a religious organization’s good-faith understanding of who qualifies as its minister…. A religious organization’s right to choose its ministers
would be hollow … if secular courts could second-guess the organization’s sincere determination
that a given employee is a “minister” under the organization’s theological tenets. Our country’s
religious landscape includes organizations with different leadership structures and doctrines that
influence their conceptions of ministerial status. The question whether an employee is a minister
is itself religious in nature, and the answer will vary widely. Judicial attempts to fashion a civil
definition of “minister” through a bright-line test or multifactor analysis risk disadvantaging
those religious groups whose beliefs, practices, and membership are outside of the “mainstream”
or unpalatable to some. Moreover, uncertainty about whether its ministerial designation will be
rejected, and a corresponding fear of liability, may cause a religious group to conform its beliefs
and practices regarding “ministers” to the prevailing secular understanding….
The Court thoroughly sets forth the facts that lead to its conclusion that Cheryl Perich was
one of Hosanna–Tabor’s ministers, and I agree that these facts amply demonstrate Perich’s ministerial role. But the evidence demonstrates that Hosanna–Tabor sincerely considered Perich a
minister. That would be sufficient for me to conclude that Perich’s suit is properly barred by the
ministerial exception.
Justice ALITO, with whom Justice KAGAN joins, concurring.
…I write separately to clarify my understanding of the significance of formal ordination
and designation as a “minister” in determining whether an “employee” of a religious group falls
within the so-called “ministerial” exception. The term “minister” is commonly used by many
Protestant denominations to refer to members of their clergy, but the term is rarely if ever used
in this way by Catholics, Jews, Muslims, Hindus, or Buddhists. In addition, the concept of ordination as understood by most Christian churches and by Judaism has no clear counterpart in
some Christian denominations and some other religions. Because virtually every religion in the
world is represented in the population of the United States, it would be a mistake if the term
“minister” or the concept of ordination were viewed as central to the important issue of religious
autonomy that is presented in cases like this one. Instead, courts should focus on the function
performed by persons who work for religious bodies….
The “ministerial” exception should … apply to any “employee” who leads a religious organization, conducts worship services or important religious ceremonies or rituals, or serves as
a messenger or teacher of its faith. If a religious group believes that the ability of such an employee to perform these key functions has been compromised, then the constitutional guarantee
of religious freedom protects the group’s right to remove the employee from his or her position.
…In a case like the one now before us—where the goal of the civil law in question, the
elimination of discrimination against persons with disabilities, is so worthy—it is easy to forget
that the autonomy of religious groups, both here in the United States and abroad, has often
served as a shield against oppressive civil laws. To safeguard this crucial autonomy, we have long
recognized that the Religion Clauses protect a private sphere within which religious bodies are

Hosanna-Tabor v. EEOC, 565 U.S. 171 (2012)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 379
free to govern themselves in accordance with their own beliefs. The Constitution guarantees
religious bodies “independence from secular control or manipulation—in short, power to decide
for themselves, free from state interference, matters of church government as well as those of
faith and doctrine.” Kedroff v. Saint Nicholas Cathedral of Russian Orthodox Church in North
America, 344 U.S. 94, 116 (1952).
Religious autonomy means that religious authorities must be free to determine who is qualified to serve in positions of substantial religious importance. Different religions will have different views on exactly what qualifies as an important religious position, but it is nonetheless possible to identify a general category of “employees” whose functions are essential to the independence of practically all religious groups. These include those who serve in positions of leadership, those who perform important functions in worship services and in the performance of
religious ceremonies and rituals, and those who are entrusted with teaching and conveying the
tenets of the faith to the next generation….
When it comes to the expression and inculcation of religious doctrine, there can be no doubt
that the messenger matters. Religious teachings cover the gamut from moral conduct to metaphysical truth, and both the content and credibility of a religion’s message depend vitally on the
character and conduct of its teachers. A religion cannot depend on someone to be an effective
advocate for its religious vision if that person’s conduct fails to live up to the religious precepts
that he or she espouses. For this reason, a religious body’s right to self-governance must include
the ability to select, and to be selective about, those who will serve as the very “embodiment of
its message” and “its voice to the faithful.” Petruska v. Gannon Univ., 462 F.3d 294, 306 (C.A.3
2006). A religious body’s control over such “employees” is an essential component of its freedom to speak in its own voice, both to its own members and to the outside world….
The “ministerial” exception gives concrete protection to the free expression and dissemination of any religious doctrine. The Constitution leaves it to the collective conscience of each
religious group to determine for itself who is qualified to serve as a teacher or messenger of its
faith.
The Court’s opinion today holds that the “ministerial” exception applies to Cheryl Perich
(hereinafter respondent), who is regarded by the Lutheran Church–Missouri Synod as a commissioned minister. But while a ministerial title is undoubtedly relevant in applying the First
Amendment rule at issue, such a title is neither necessary nor sufficient. As previously noted,
most faiths do not employ the term “minister,” and some eschew the concept of formal ordination. And at the opposite end of the spectrum, some faiths consider the ministry to consist of all
or a very large percentage of their members. Perhaps this explains why, although every circuit
to consider the issue has recognized the “ministerial” exception, no circuit has made ordination
status or formal title determinative of the exception’s applicability….
The ministerial exception applies to respondent because, as the Court notes, she played a
substantial role in “conveying the Church’s message and carrying out its mission.” She taught
religion to her students four days a week and took them to chapel on the fifth day. She led them
in daily devotional exercises, and led them in prayer three times a day. She also alternated with
the other teachers in planning and leading worship services at the school chapel, choosing liturgies, hymns, and readings, and composing and delivering a message based on Scripture.
It makes no difference that respondent also taught secular subjects. While a purely secular
teacher would not qualify for the “ministerial” exception, the constitutional protection of religious teachers is not somehow diminished when they take on secular functions in addition to
their religious ones. What matters is that respondent played an important role as an instrument
of her church’s religious message and as a leader of its worship activities. Because of these important religious functions, Hosanna–Tabor had the right to decide for itself whether respondent
was religiously qualified to remain in her office.

Hosanna-Tabor v. EEOC, 565 U.S. 171 (2012)

Electronic copy available at: https://ssrn.com/abstract=3903347

380 Religion in the Law
Hosanna–Tabor discharged respondent because she threatened to file suit against the
church in a civil court. This threat contravened the Lutheran doctrine that disputes among Christians should be resolved internally without resort to the civil court system and all the legal wrangling it entails. … Respondent does not dispute that the Lutheran Church subscribes to a doctrine of internal dispute resolution, but she argues that this was a mere pretext for her firing,
which was really done for nonreligious reasons.
For civil courts to engage in the pretext inquiry that respondent and the Solicitor General
urge us to sanction would dangerously undermine the religious autonomy that lower court case
law has now protected for nearly four decades. In order to probe the real reason for respondent’s
firing, a civil court—and perhaps a jury—would be required to make a judgment about church
doctrine. The credibility of Hosanna–Tabor’s asserted reason for terminating respondent’s employment could not be assessed without taking into account both the importance that the Lutheran Church attaches to the doctrine of internal dispute resolution and the degree to which
that tenet compromised respondent’s religious function. If it could be shown that this belief is
an obscure and minor part of Lutheran doctrine, it would be much more plausible for respondent to argue that this doctrine was not the real reason for her firing. If, on the other hand, the
doctrine is a central and universally known tenet of Lutheranism, then the church’s asserted
reason for her discharge would seem much more likely to be nonpretextual. But whatever the
truth of the matter might be, the mere adjudication of such questions would pose grave problems
for religious autonomy: It would require calling witnesses to testify about the importance and
priority of the religious doctrine in question, with a civil factfinder sitting in ultimate judgment
of what the accused church really believes, and how important that belief is to the church’s
overall mission….
What matters in the present case is that Hosanna–Tabor believes that the religious function
that respondent performed made it essential that she abide by the doctrine of internal dispute
resolution; and the civil courts are in no position to second-guess that assessment. This conclusion rests not on respondent’s ordination status or her formal title, but rather on her functional
status as the type of employee that a church must be free to appoint or dismiss in order to
exercise the religious liberty that the First Amendment guarantees.

Hosanna-Tabor v. EEOC, 565 U.S. 171 (2012)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 381

574 U.S. 352
Supreme Court of the United States

Holt v. Hobbs
January 20, 2015
Justice ALITO delivered the opinion of the Court.
Petitioner Gregory Holt, also known as Abdul Maalik Muhammad, is an Arkansas inmate
and a devout Muslim who wishes to grow a ½–inch beard in accordance with his religious
beliefs. Petitioner’s objection to shaving his beard clashes with the Arkansas Department of Correction’s grooming policy, which prohibits inmates from growing beards unless they have a particular dermatological condition. We hold that the Department’s policy, as applied in this case,
violates the Religious Land Use and Institutionalized Persons Act of 2000 (RLUIPA) 42 U.S.C.
§ 2000cc et seq., which prohibits a state or local government from taking any action that substantially burdens the religious exercise of an institutionalized person unless the government
demonstrates that the action constitutes the least restrictive means of furthering a compelling
governmental interest.
We conclude in this case that the Department’s policy substantially burdens petitioner’s religious exercise. Although we do not question the importance of the Department’s interests in
stopping the flow of contraband and facilitating prisoner identification, we do doubt whether
the prohibition against petitioner’s beard furthers its compelling interest about contraband. And
we conclude that the Department has failed to show that its policy is the least restrictive means
of furthering its compelling interests. We thus reverse the judgment of the United States Court
of Appeals for the Eighth Circuit.
Congress enacted RLUIPA and its sister statute, the Religious Freedom Restoration Act of
1993 (RFRA), 42 U.S.C. § 2000bb et seq., “in order to provide very broad protection for religious liberty.” Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682, 693 (2014). RFRA was enacted three years after our decision in Employment Div., Dept. of Human Resources of Ore. v.
Smith, 494 U.S. 872 (1990), which held that neutral, generally applicable laws that incidentally
burden the exercise of religion usually do not violate the Free Exercise Clause of the First Amendment. Smith largely repudiated the method of analysis used in prior free exercise cases like Wisconsin v. Yoder, 406 U.S. 205 (1972), and Sherbert v. Verner, 374 U.S. 398 (1963). In those
cases, we employed a balancing test that considered whether a challenged government action
that substantially burdened the exercise of religion was necessary to further a compelling state
interest. See Yoder, at 214, 219; Sherbert, at 403, 406.
Following our decision in Smith, Congress enacted RFRA in order to provide greater protection for religious exercise than is available under the First Amendment. … In making RFRA
applicable to the States and their subdivisions, Congress relied on Section 5 of the Fourteenth
Amendment, but in City of Boerne v. Flores, 521 U.S. 507 (1997), this Court held that RFRA
exceeded Congress’ powers under that provision.
Congress responded to City of Boerne by enacting RLUIPA, which applies to the States and
their subdivisions and invokes congressional authority under the Spending and Commerce
Clauses. See § 2000cc–1(b). RLUIPA concerns two areas of government activity: Section 2 governs land-use regulation, and Section 3—the provision at issue in this case—governs religious
exercise by institutionalized persons. Section 3 mirrors RFRA and provides that

Holt v. Hobbs, 574 U.S. 352 (2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

382 Religion in the Law
[N]o government shall impose a substantial burden on the religious exercise
of a person residing in or confined to an institution ... even if the burden results
from a rule of general applicability, unless the government demonstrates that
imposition of the burden on that person—(1) is in furtherance of a compelling
governmental interest; and (2) is the least restrictive means of furthering that
compelling governmental interest. § 2000cc–1(a).
RLUIPA thus allows prisoners “to seek religious accommodations pursuant to the same
standard as set forth in RFRA.” Gonzales v. O Centro Espírita Beneficente Uniõ do Vegetal,
546 U.S. 418, 436 (2006).
Several provisions of RLUIPA underscore its expansive protection for religious liberty. Congress defined “religious exercise” capaciously to include “any exercise of religion, whether or
not compelled by, or central to, a system of religious belief.” § 2000cc–5(7)(A). Congress mandated that this concept “shall be construed in favor of a broad protection of religious exercise,
to the maximum extent permitted by the terms of this chapter and the Constitution.” § 2000cc–
3(g). And Congress stated that RLUIPA “may require a government to incur expenses in its own
operations to avoid imposing a substantial burden on religious exercise.” § 2000cc–3(c). See
Hobby Lobby, at 695, 696-730.
Petitioner … is in the custody of the Arkansas Department of Correction, and he objects on
religious grounds to the Department’s grooming policy, which provides that “[n]o inmates will
be permitted to wear facial hair other than a neatly trimmed mustache that does not extend
beyond the corner of the mouth or over the lip.” The policy makes no exception for inmates
who object on religious grounds, but it does contain an exemption for prisoners with medical
needs: “Medical staff may prescribe that inmates with a diagnosed dermatological problem may
wear facial hair no longer than one quarter of an inch.” The policy provides that “[f]ailure to
abide by [the Department’s] grooming standards is grounds for disciplinary action.”
Petitioner sought permission to grow a beard and, although he believes that his faith requires him not to trim his beard at all, he proposed a “compromise” under which he would
grow only a ½–inch beard. Prison officials denied his request, and the warden told him: “ [Y]ou
will abide by [Arkansas Department of Correction] policies and if you choose to disobey, you
can suffer the consequences.” (Letter from G. Lay to G. Holt (July 19, 2011)).
Petitioner filed a pro se complaint in Federal District Court challenging the grooming policy
under RLUIPA. In October 2011, the District Court granted petitioner a preliminary injunction
and remanded to a Magistrate Judge for an evidentiary hearing. At the hearing, the Department
called two witnesses. Both expressed the belief that inmates could hide contraband in even a ½–
inch beard, but neither pointed to any instances in which this had been done in Arkansas or
elsewhere. Both witnesses also acknowledged that inmates could hide items in many other
places, such as in the hair on their heads or their clothing. In addition, one of the witnesses—
Gaylon Lay, the warden of petitioner’s prison—testified that a prisoner who escaped could
change his appearance by shaving his beard, and that a prisoner could shave his beard to disguise
himself and enter a restricted area of the prison. Neither witness, however, was able to explain
why these problems could not be addressed by taking a photograph of an inmate without a
beard, a practice followed in other prison systems. Lay voiced concern that the Department
would be unable to monitor the length of a prisoner’s beard to ensure that it did not exceed onehalf inch, but he acknowledged that the Department kept track of the length of the beards of
those inmates who are allowed to wear a ¼–inch beard for medical reasons.
As a result of the preliminary injunction, petitioner had a short beard at the time of the
hearing, and the Magistrate Judge commented: “I look at your particular circumstance and I
say, you know, it’s almost preposterous to think that you could hide contraband in your beard.”
Nevertheless, the Magistrate Judge recommended that the preliminary injunction be vacated

Holt v. Hobbs, 574 U.S. 352 (2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 383
and that petitioner’s complaint be dismissed for failure to state a claim [because] “the prison
officials are entitled to deference,” and … the grooming policy allowed petitioner to exercise his
religion in other ways, such as by praying on a prayer rug, maintaining the diet required by his
faith, and observing religious holidays.
The District Court adopted the Magistrate Judge’s recommendation in full, and the Court
of Appeals for the Eighth Circuit affirmed in a brief per curiam opinion, holding that the Department had satisfied its burden of showing that the grooming policy was the least restrictive
means of furthering its compelling security interests. 509 Fed.Appx. 561 (2013). The Court of
Appeals stated that “courts should ordinarily defer to [prison officials’] expert judgment” in
security matters unless there is substantial evidence that a prison’s response is exaggerated….
We entered an injunction pending resolution of petitioner’s petition for writ of certiorari, and
we then granted certiorari.
Under RLUIPA, petitioner bore the initial burden of proving that the Department’s grooming policy implicates his religious exercise. RLUIPA protects “any exercise of religion, whether
or not compelled by, or central to, a system of religious belief,” § 2000cc–5(7)(A), but, of course,
a prisoner’s request for an accommodation must be sincerely based on a religious belief and not
some other motivation, see Hobby Lobby, 573 U.S. at 717, n. 28. Here, the religious exercise at
issue is the growing of a beard, which petitioner believes is a dictate of his religious faith, and
the Department does not dispute the sincerity of petitioner’s belief.
In addition to showing that the relevant exercise of religion is grounded in a sincerely held
religious belief, petitioner also bore the burden of proving that the Department’s grooming policy substantially burdened that exercise of religion. Petitioner easily satisfied that obligation. The
Department’s grooming policy requires petitioner to shave his beard and thus to “engage in
conduct that seriously violates [his] religious beliefs.” Id., at 720. If petitioner contravenes that
policy and grows his beard, he will face serious disciplinary action. Because the grooming policy
puts petitioner to this choice, it substantially burdens his religious exercise. Indeed, the Department does not argue otherwise.
The District Court reached the opposite conclusion, but its reasoning (adopted from the
recommendation of the Magistrate Judge) misunderstood the analysis that RLUIPA demands.
First, the District Court erred by concluding that the grooming policy did not substantially burden petitioner’s religious exercise because “he had been provided a prayer rug and a list of distributors of Islamic material, he was allowed to correspond with a religious advisor, and was
allowed to maintain the required diet and observe religious holidays.” In taking this approach,
the District Court improperly imported a strand of reasoning from cases involving prisoners’
First Amendment rights. See, e.g., O’Lone v. Estate of Shabazz, 482 U.S. 342, 351–352 (1987);
see also Turner v. Safley, 482 U.S. 78, 90 (1987). Under those cases, the availability of alternative
means of practicing religion is a relevant consideration, but RLUIPA provides greater protection.
RLUIPA’s “substantial burden” inquiry asks whether the government has substantially burdened
religious exercise (here, the growing of a ½–inch beard), not whether the RLUIPA claimant is
able to engage in other forms of religious exercise.
Second, the District Court committed a similar error in suggesting that the burden on petitioner’s religious exercise was slight because, according to petitioner’s testimony, his religion
would “credit” him for attempting to follow his religious beliefs, even if that attempt proved to
be unsuccessful. RLUIPA, however, applies to an exercise of religion regardless of whether it is
“compelled.” § 2000cc–5(7)(A).
Finally, the District Court went astray when it relied on petitioner’s testimony that not all
Muslims believe that men must grow beards. Petitioner’s belief is by no means idiosyncratic. …
But even if it were, the protection of RLUIPA, no less than the guarantee of the Free Exercise

Holt v. Hobbs, 574 U.S. 352 (2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

384 Religion in the Law
Clause, is “not limited to beliefs which are shared by all of the members of a religious sect.”
Thomas v. Review Bd. of Indiana Employment Security Div., 450 U.S. 707, 715–716 (1981).
Since petitioner met his burden of showing that the Department’s grooming policy substantially burdened his exercise of religion, the burden shifted to the Department to show that its
refusal to allow petitioner to grow a ½–inch beard “(1) [was] in furtherance of a compelling
governmental interest; and (2) [was] the least restrictive means of furthering that compelling
governmental interest.” § 2000cc–1(a).
The Department argues that its grooming policy represents the least restrictive means of
furthering a “broadly formulated interest,” Hobby Lobby, at 726 (quoting O Centro, 546 U.S.
at 431), namely, the Department’s compelling interest in prison safety and security. But RLUIPA,
like RFRA, contemplates a “more focused” inquiry and “requires the Government to demonstrate that the compelling interest test is satisfied through application of the challenged law to
the person—the particular claimant whose sincere exercise of religion is being substantially burdened.” Hobby Lobby, at 726. RLUIPA requires us to “scrutiniz[e] the asserted harm of granting specific exemptions to particular religious claimants” and “to look to the marginal interest
in enforcing” the challenged government action in that particular context. Hobby Lobby, at
726-727. In this case, that means the enforcement of the Department’s policy to prevent petitioner from growing a ½–inch beard.
The Department contends that enforcing this prohibition is the least restrictive means of
furthering prison safety and security in two specific ways.
The Department first claims that the no-beard policy prevents prisoners from hiding contraband. The Department worries that prisoners may use their beards to conceal all manner of
prohibited items, including razors, needles, drugs, and cellular phone subscriber identity module
(SIM) cards.
We readily agree that the Department has a compelling interest in staunching the flow of
contraband into and within its facilities, but the argument that this interest would be seriously
compromised by allowing an inmate to grow a ½–inch beard is hard to take seriously. As noted,
the Magistrate Judge observed that it was “almost preposterous to think that [petitioner] could
hide contraband” in the short beard he had grown at the time of the evidentiary hearing. An
item of contraband would have to be very small indeed to be concealed by a ½–inch beard….
Since the Department does not demand that inmates have shaved heads or short crew cuts, it is
hard to see why an inmate would seek to hide contraband in a ½–inch beard rather than in the
longer hair on his head.
Although the Magistrate Judge dismissed the possibility that contraband could be hidden
in a short beard, the Magistrate Judge, the District Court, and the Court of Appeals all thought
that they were bound to defer to the Department’s assertion that allowing petitioner to grow
such a beard would undermine its interest in suppressing contraband. RLUIPA, however, does
not permit such unquestioning deference. RLUIPA, like RFRA, “makes clear that it is the obligation of the courts to consider whether exceptions are required under the test set forth by Congress.” O Centro, at 434. That test requires the Department not merely to explain why it denied
the exemption but to prove that denying the exemption is the least restrictive means of furthering
a compelling governmental interest. Prison officials are experts in running prisons and evaluating the likely effects of altering prison rules, and courts should respect that expertise. But that
respect does not justify the abdication of the responsibility, conferred by Congress, to apply
RLUIPA’s rigorous standard. And without a degree of deference that is tantamount to unquestioning acceptance, it is hard to swallow the argument that denying petitioner a ½–inch beard
actually furthers the Department’s interest in rooting out contraband.
Even if the Department could make that showing, its contraband argument would still fail
because the Department cannot show that forbidding very short beards is the least restrictive

Holt v. Hobbs, 574 U.S. 352 (2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 385
means of preventing the concealment of contraband. “The least-restrictive-means standard is
exceptionally demanding,” and it requires the government to “sho[w] that it lacks other means
of achieving its desired goal without imposing a substantial burden on the exercise of religion
by the objecting part[y].” Hobby Lobby, at 728. “[I]f a less restrictive means is available for the
Government to achieve its goals, the Government must use it.” United States v. Playboy Entertainment Group, Inc., 529 U.S. 803, 815 (2000).
The Department failed to establish that it could not satisfy its security concerns by simply
searching petitioner’s beard. The Department already searches prisoners’ hair and clothing, and
it presumably examines the ¼–inch beards of inmates with dermatological conditions. It has
offered no sound reason why hair, clothing, and ¼–inch beards can be searched but ½–inch
beards cannot….
The Department contends that its grooming policy is necessary to further an additional
compelling interest, i.e., preventing prisoners from disguising their identities….
We agree that prisons have a compelling interest in the quick and reliable identification of
prisoners, and we acknowledge that any alteration in a prisoner’s appearance, such as by shaving
a beard, might, in the absence of effective countermeasures, have at least some effect on the
ability of guards or others to make a quick identification. But even if we assume for present
purposes that the Department’s grooming policy sufficiently furthers its interest in the identification of prisoners, that policy still violates RLUIPA as applied in the circumstances present here.
The Department contends that a prisoner who has a beard when he is photographed for identification purposes might confuse guards by shaving his beard. But as petitioner has argued, the
Department could largely solve this problem by requiring that all inmates be photographed
without beards when first admitted to the facility and, if necessary, periodically thereafter. Once
that is done, an inmate like petitioner could be allowed to grow a short beard and could be
photographed again when the beard reached the ½–inch limit. Prison guards would then have
a bearded and clean-shaven photo to use in making identifications. In fact, the Department (like
many other States, see Brief for Petitioner 39) already has a policy of photographing a prisoner
both when he enters an institution and when his “appearance changes at any time during [his]
incarceration.” Arkansas Department of Correction, Inmate Handbook 3–4 (rev. Jan. 2013).
The Department argues that the dual-photo method is inadequate because, even if it might
help authorities apprehend a bearded prisoner who escapes and then shaves his beard once outside the prison, this method is unlikely to assist guards when an inmate quickly shaves his beard
in order to alter his appearance within the prison. The Department contends that the identification concern is particularly acute at petitioner’s prison, where inmates live in barracks and work
in fields. Counsel for the Department suggested at oral argument that a prisoner could gain entry
to a restricted area by shaving his beard and swapping identification cards with another inmate
while out in the fields.
We are unpersuaded by these arguments for at least two reasons. First, the Department
failed to show, in the face of petitioner’s evidence, that its prison system is so different from the
many institutions that allow facial hair that the dual-photo method cannot be employed at its
institutions. Second, the Department failed to establish why the risk that a prisoner will shave a
½–inch beard to disguise himself is so great that ½–inch beards cannot be allowed, even though
prisoners are allowed to grow mustaches, head hair, or ¼–inch beards for medical reasons. All
of these could also be shaved off at a moment’s notice, but the Department apparently does not
think that this possibility raises a serious security concern.
In addition to its failure to prove that petitioner’s proposed alternatives would not sufficiently
serve its security interests, the Department has not provided an adequate response to two additional arguments that implicate the RLUIPA analysis.

Holt v. Hobbs, 574 U.S. 352 (2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

386 Religion in the Law
First, the Department has not adequately demonstrated why its grooming policy is substantially underinclusive in at least two respects. Although the Department denied petitioner’s request to grow a ½–inch beard, it permits prisoners with a dermatological condition to grow ¼–
inch beards. The Department does this even though both beards pose similar risks. And the
Department permits inmates to grow more than a ½–inch of hair on their heads. With respect
to hair length, the grooming policy provides only that hair must be worn “above the ear” and
“no longer in the back than the middle of the nape of the neck.” Hair on the head is a more
plausible place to hide contraband than a ½–inch beard—and the same is true of an inmate’s
clothing and shoes. Nevertheless, the Department does not require inmates to go about bald,
barefoot, or naked. Although the Department’s proclaimed objectives are to stop the flow of
contraband and to facilitate prisoner identification, “[t]he proffered objectives are not pursued
with respect to analogous nonreligious conduct,” which suggests that “those interests could be
achieved by narrower ordinances that burdened religion to a far lesser degree.” Church of
Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S. 520, 546 (1993)….
The Department also asserts that few inmates require beards for medical reasons while
many may request beards for religious reasons. But the Department has not argued that denying
petitioner an exemption is necessary to further a compelling interest in cost control or program
administration. At bottom, this argument is but another formulation of the “classic rejoinder of
bureaucrats throughout history: If I make an exception for you, I’ll have to make one for everybody, so no exceptions.” O Centro, 546 U.S. at 436. We have rejected a similar argument in
analogous contexts, see ibid.; Sherbert, 374 U.S. at 407, and we reject it again today….
We do not suggest that RLUIPA requires a prison to grant a particular religious exemption
as soon as a few other jurisdictions do so. But when so many prisons offer an accommodation,
a prison must, at a minimum, offer persuasive reasons why it believes that it must take a different
course, and the Department failed to make that showing here. Despite this, the courts below
deferred to these prison officials’ mere say-so that they could not accommodate petitioner’s request. RLUIPA, however, demands much more. Courts must hold prisons to their statutory burden, and they must not “assume a plausible, less restrictive alternative would be ineffective.”
Playboy Entertainment, 529 U.S. at 824.
We emphasize that although RLUIPA provides substantial protection for the religious exercise of institutionalized persons, it also affords prison officials ample ability to maintain security.
We highlight three ways in which this is so. First, in applying RLUIPA’s statutory standard,
courts should not blind themselves to the fact that the analysis is conducted in the prison setting.
Second, if an institution suspects that an inmate is using religious activity to cloak illicit conduct,
“prison officials may appropriately question whether a prisoner’s religiosity, asserted as the basis
for a requested accommodation, is authentic.” Cutter v. Wilkinson, 544 U.S. 709, 725, n. 13
(2005). See also Hobby Lobby, 573 U.S. at 717 n. 28. Third, even if a claimant’s religious belief
is sincere, an institution might be entitled to withdraw an accommodation if the claimant abuses
the exemption in a manner that undermines the prison’s compelling interests.
In sum, we hold that the Department’s grooming policy violates RLUIPA insofar as it prevents petitioner from growing a ½–inch beard in accordance with his religious beliefs. The judgment of the United States Court of Appeals for the Eighth Circuit is reversed, and the case is
remanded for further proceedings consistent with this opinion.
It is so ordered.
Justice GINSBURG, with whom Justice SOTOMAYOR joins, concurring.
Unlike the exemption this Court approved in Burwell v. Hobby Lobby Stores, Inc., 573
U.S. 682 (2014), accommodating petitioner’s religious belief in this case would not detrimentally

Holt v. Hobbs, 574 U.S. 352 (2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 387
affect others who do not share petitioner’s belief. See id., at 740, 745-746 and n. 8, 764
(GINSBURG, J., dissenting). On that understanding, I join the Court’s opinion.
Justice SOTOMAYOR, concurring.
…I write separately to explain my understanding of the applicable legal standard.
Nothing in the Court’s opinion calls into question our prior holding in Cutter v. Wilkinson,
544 U.S. 709 (2005), that “[c]ontext matters” in the application of the Religious Land Use and
Institutionalized Persons Act of 2000 (RLUIPA). In the dangerous prison environment, “regulations and procedures” are needed to “maintain good order, security and discipline, consistent
with consideration of costs and limited resources.” Of course, that is not to say that cost alone
is an absolute defense to an otherwise meritorious RLUIPA claim. Thus, we recognized “that
prison security is a compelling state interest, and that deference is due to institutional officials’
expertise in this area.” Id., at 725, n. 13.
I do not understand the Court’s opinion to preclude deferring to prison officials’ reasoning
when that deference is due—that is, when prison officials offer a plausible explanation for their
chosen policy that is supported by whatever evidence is reasonably available to them. But the
deference that must be “extend[ed to] the experience and expertise of prison administrators does
not extend so far that prison officials may declare a compelling governmental interest by fiat.”
Yellowbear v. Lampert, 741 F.3d 48, 59 (C.A.10 2014). Indeed, prison policies “grounded on
mere speculation” are exactly the ones that motivated Congress to enact RLUIPA.
…The Court is appropriately skeptical of the relationship between the Department’s nobeard policy and its alleged compelling interests because the Department offered little more than
unsupported assertions in defense of its refusal of petitioner’s requested religious accommodation. RLUIPA requires more.
One final point bears emphasis. RLUIPA requires institutions refusing an accommodation
to demonstrate that the policy it defends “is the least restrictive means of furthering [the alleged]
compelling interest[s].” § 2000cc–1(a)(2)… But nothing in the Court’s opinion suggests that
prison officials must refute every conceivable option to satisfy RLUIPA’s least restrictive means
requirement. Nor does it intimate that officials must prove that they considered less restrictive
alternatives at a particular point in time. Instead, the Court correctly notes that the Department
inadequately responded to the less restrictive policies that petitioner brought to the Department’s
attention during the course of the litigation, including the more permissive policies used by the
prisons in New York and California….
Because I understand the Court’s opinion to be consistent with the foregoing, I join it.

Holt v. Hobbs, 574 U.S. 352 (2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

388 Religion in the Law

946 F.Supp. 522
United States District Court,
N.D. Ohio, Eastern Division

Carpenter v. Wilkinson
September 20, 1996
DOWD, District Judge.
On March 28, 1995, pro se plaintiff, Robert Francis Carpenter (“Carpenter”), an inmate
at Lorain Correctional Institution (“Lor.C.I.”), having been previously granted leave to proceed
in forma pauperis, filed the above-captioned case against (1) Reginald Wilkinson, Director of
the Ohio Department of Rehabilitation and Correction (“ODRC”), (2) Norm Rose, Warden of
Lor.C.I., (3) Ben Kelly, (4) Chaplain Westra, and (5) Lor.C.I. Publication Screening Committee,
alleging violations of his First Amendment right of free exercise of religion and his Fourteenth
Amendment right of equal protection.
Plaintiff alleges that he has been “a self proclaimed Satanist” since 1991 and that his beliefs
are “deeply rooted.” He alleges that in 1994 he sought prison officials’ permission to receive
and keep in his possession a copy of The Satanic Bible by Anton S. LaVey, but that permission
was ultimately denied after the book was reviewed by prison and ODRC officials.
Carpenter asserts that The Satanic Bible plays a role in Satanism analogous to the Holy
Bible in Christianity and the Koran in Islam. Prison officials, however, denied permission for
Carpenter to keep the book because (1) “Satan worship is not [an] authorized religion with the
[ODRC]” and (2) because they found the book to be “inflammatory.” This lawsuit resulted.
In their motion for summary judgment, defendants advance these arguments: (1) that Satanism is not a “religion” for First Amendment purposes, but that if it is a religion, defendants
have not substantially burdened plaintiff’s ability to practice that religion; and (2) that defendants have legitimate penological reasons both for distinguishing between Satanism and other
religions and for barring The Satanic Bible from Ohio’s prisons.
In Procunier v. Martinez, 416 U.S. 396 (1974), the Supreme Court set forth the principles
that guide a court’s analysis of a claimed violation of the constitutional rights of a person who
is incarcerated. The first principle is that, even where the claimant is incarcerated, federal courts
must “discharge their duty to protect constitutional rights.” Id. at 405–406 (citing Johnson v.
Avery, 393 U.S. 483, 486 (1969)). The second principle is the recognition that a fair amount of
deference should be accorded prison authorities because “courts are ill equipped to deal with
the increasingly urgent problems of prison administration.” Id. at 405. Therefore, when a prison
policy is alleged to violate an inmate’s constitutional rights, the policy will be judged valid “if it
is reasonably related to legitimate penological interests.” Turner v. Safley, 482 U.S. 78, 89
(1987). See also O’Lone v. Estate of Shabazz, 482 U.S. 342 (1987).
Thus, the analysis in this case must first address whether the plaintiff is experiencing a deprivation of his First Amendment right to religious free expression. If he is, then the Court must
determine whether the deprivation is rendered valid by a legitimate penological interest.
The Supreme Court has set forth two requirements which must be met before a person’s
beliefs are entitled to First Amendment protection: (1) the beliefs must be sincerely held, and (2)
the beliefs must be, in the claimant’s scheme of things, religious in nature. United States v. Seeger,
380 U.S. 163, 185 (1965) (a case involving conscientious objection to military service on the

Carpenter v. Wilkinson, 946 F.Supp. 522 (N.D. Ohio 1996)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 389
basis of religious training and belief). If either of these requirements is not met, a court need not
reach the question of whether a legitimate penological interest outweighs the exercise of the First
Amendment right because there is simply no “free exercise” to protect. The Seeger Court noted
that in conducting the analysis courts “are not free to reject beliefs because they consider them
“incomprehensible.” In other words, courts may not inquire into the “truth” of a belief alleged
to be religious. There is, however, no prohibition against inquiring into whether a set of beliefs
constitutes a “religion” within the meaning of the First Amendment. Jones v. Bradley, 590 F.2d
294, 295 (9th Cir.1979).
For purposes of this motion, the Court will assume that Carpenter’s beliefs as a Satanist are
sincerely held. This assumption is supported both by the Complaint where he states that his
beliefs are “deeply rooted,” and by several affidavits of fellow prisoners who testify that it is a
known fact in the prison that Carpenter is a Satanist.
Having assumed the sincerity of Carpenter’s beliefs, the Court must turn to the question of
whether, in the plaintiff’s scheme of things, his beliefs are religious in nature. Deciding what is
“religious” or what constitutes a “religion” is a very delicate undertaking, especially where the
claimed “religious” beliefs fall outside what is commonly thought of as mainstream religion. At
the same time, “the very concept of ordered liberty precludes allowing [a plaintiff] or any other
person, a blanket privilege to make his own standards on matters of conduct in which society
as a whole has important interests.” Africa v. Commonwealth of Pa., 662 F.2d 1025, 1031 (3d
Cir.1981) (quoting Wisconsin v. Yoder, 406 U.S. 205, 215–16 (1972)).
The First Amendment, although it protects religious belief, does not itself define “religion.”
Therefore, the Court must turn to case law for guidance. Early Supreme Court precedent defined
religion in traditional theistic terms. See, e.g., Davis v. Beason, 133 U.S. 333 (1890). Over the
years, case law broadened to protect unorthodox and non-theistic beliefs. See, e.g., Torcaso v.
Watkins, 367 U.S. 488, 495 n. 11 (1961) (identifying religions in this country which do not
teach belief in the existence of God); West Virginia State Board of Education v. Barnette, 319
U.S. 624, 658–59 (1943) (Frankfurter, J.; dissenting) (religion may be regarded “as a response
of the individual to an inward mentor”). In Seeger, considering eligibility for conscientious objection to military service, the Court defined “religion” by comparing less traditional belief systems to faiths clearly within the scope of the First Amendment. Thus:
[w]hile the applicant’s words may differ, the test is simple of application. It is
essentially an objective one, namely, does the claimed belief occupy the same
place in the life of the objector as an orthodox belief in God holds in the life
of one clearly qualified for exemption?
Seeger, 380 U.S. at 184. See also Welsh v. United States, 398 U.S. 333 (1970) (granting conscientious objector status to a military conscript even though he declined to profess belief in a
Supreme Being).
The Third Circuit has identified three “useful indicia” for determining the existence of a
religion protected by the First Amendment:
First, a religion addresses fundamental and ultimate questions having to do
with deep and imponderable matters. Second, a religion is comprehensive in
nature; it consists of a belief-system as opposed to an isolated teaching. Third,
a religion often can be recognized by the presence of certain formal and external signs.Africa v. Comm. of Pa., 662 F.2d at 1032.
The nature of the inquiry regarding “fundamental and ultimate questions” was described
by the Africa court as follows:
Traditional religions consider and attempt to come to terms with what could
best be described as “ultimate” questions—questions having to do with,
among other things, life and death, right and wrong, and good and evil. Not
Carpenter v. Wilkinson, 946 F.Supp. 522 (N.D. Ohio 1996)

Electronic copy available at: https://ssrn.com/abstract=3903347

390 Religion in the Law
every tenet of an established theology need focus upon such elemental matters,
of course; still, it is difficult to conceive of a religion that does not address these
larger concerns. For, above all else, religions are characterized by their adherence to and promotion of certain underlying theories of man’s nature or his
place in the Universe. Africa, 662 F.2d at 1033.
Regarding the second criterion, that is, comprehensiveness, the Africa court expounded as
follows:
[A] religion must consist of something more than a number of isolated, unconnected ideas. A religion is not generally confined to one question or one
moral teaching; it has a broader scope. It lays claim to an ultimate and comprehensive truth. Id. at 1035.
Finally, in discussing the aspect of formal structure as a defining characteristic of “religion,”
the Africa court pointed to the presence of
any formal, external, or surface signs that may be analogized to accepted religions. Such signs might include formal services, ceremonial functions, the existence of clergy, structure and organization, efforts at propagation, observance of holidays and other similar manifestations associated with the traditional religions.Id. at 1035–1036.
The court noted, however, that “[n]either the trappings of robes, nor temples of stone, nor
a fixed liturgy, nor an extensive literature or history is required to meet the test of beliefs cognizable under the Constitution as religious.” Id. at 1036 n. 21.
The defendants argue that Satanism, as set forth in The Satanic Bible, meets none of the
three criteria. Specifically, they assert that Satanism does not address the meaning of life and
death, the relationship between human beings and nature, or the boundaries of good and evil.
Rather than setting any fixed code of personal morality, defendants argue, Satanism’s only unifying principle is a form of “do as you please.” They assert that Satanism lacks a comprehensive,
unified way of dealing with the universe or ordering one’s life, presenting instead only a single
theme of self-gratification. Finally, they argue that Satanism lacks most of the structural characteristics of belief systems accorded religious status for First Amendment purposes
The Court has perused The Satanic Bible and does not reach precisely the same conclusion
as the defendants. Although Satanism addresses fundamental questions in an unconventional
manner, it does address them. For example, Satanism does not deny the existence of God. It
states:
It is a popular misconception that the Satanist does not believe in God. The
concept of “God,” as interpreted by man, has been so varied throughout the
ages, that the Satanist simply accepts the definition which suits him best.... To
the Satanist “God”—by whatever name he is called, or by no name at all—is
seen as the balancing factor in nature, and not as being concerned with suffering. This powerful force which permeates and balances the universe is far too
impersonal to care about the happiness or misery of flesh-and-blood creatures
on this ball of dirt upon which we live.The Satanic Bible, p. 40.
With respect to right and wrong, good and evil, and relationships between people, it states:
... It is unnatural not to have the desire to gain things for yourself. Satanism
represents a form of controlled selfishness. This does not mean that you never
do anything for anyone else. If you do something to make someone for whom
you care happy, his happiness will give you a sense of gratification.

Carpenter v. Wilkinson, 946 F.Supp. 522 (N.D. Ohio 1996)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 391
Satanism advocates practicing a modified form of the Golden Rule. Our interpretation of this rule is: “Do unto others as they do unto you[.]” Id. at 50–
51.
On the topic of love and hate, The Satanic Bible instructs:
You cannot love everyone; it is ridiculous to think you can. If you love everyone and everything you lose your natural powers of selection and wind up
being a pretty poor judge of character and quality. If anything is used too freely
it loses its true meaning. Therefore, the Satanist believes you should love
strongly and completely those who deserve your love, but never turn the other
cheek to your enemy! Id. at 64.
Although this is contrary to the teaching of the “Golden Rule” of many traditional religions,
it is clearly a teaching about how one should order one’s life in relationship to others.
Satanism claims to have “dogmas,” of a sort. In discussing the “new state of [intellectual]
awareness” brought about by modern psychiatry, The Satanic Bible notes:
... The one need psychiatry cannot fill is man’s inherent need for emotionalizing through dogma. Man needs ceremony and ritual, fantasy and enchantment. Psychiatry, despite all the good it has done, has robbed man of wonder
and fantasy which religion, in the past, has provided.
Satanism, realizing the current needs of man, fills the large grey void between
religion and psychiatry. The Satanic philosophy combines the fundamentals
of psychology and good, honest emotionalizing, or dogma. It provides man
with his much needed fantasy. There is nothing wrong with dogma, providing
it is not based on ideas and actions which go completely against human nature. Id. at 53.
Contrary to defendants’ argument that Satanism does not even refer to itself as a “religion,”
but rather a “fantasy,” The Satanic Bible states:
... The basics of Satanism have always existed. The only thing that is new is
the formal organization of a religion based on the universal traits of man. For
centuries, magnificent structures of stone, concrete, mortar, and steel have
been devoted to man’s abstinence. It is high time that human beings stopped
fighting themselves, and devoted their time to building temples designed for
man’s indulgences.
... So, why not have a religion based on indulgence? Certainly it is consistent
with the nature of the beast. We are no longer supplicating weaklings trembling before an unmerciful “God” who cares not whether we live or die. We
are self-respecting, prideful people—we are Satanists! Id. at 53–54
The teaching of Satanism on the topic of life and death is that “life after death [is attained]
through fulfillment of the ego.”
Death, in most religions, is touted as a great spiritual awakening—one which
is prepared for throughout life. This concept is very appealing to one who has
not had a satisfactory life; but to those who have experienced all the joys life
has to offer, there is a great dread attached to dying. This is as it should be. It
is this lust for life which will allow the vital person to live on after the inevitable death of his fleshy shell. Id. at 91–92.
Satanism celebrates three major holidays: one’s own birthday, Walpurgisnacht (May 1st),
and Halloween. Solstices and equinoxes are also holidays. Id. at 96–98.
Satanism does have rituals. Most non-Satanists commonly think of the “black mass,” described as follows in The Satanic Bible:
Carpenter v. Wilkinson, 946 F.Supp. 522 (N.D. Ohio 1996)

Electronic copy available at: https://ssrn.com/abstract=3903347

392 Religion in the Law
Any ceremony considered a black mass must effectively shock and outrage, as
this seems to be the measure of its success. In the Middle Ages, blaspheming
the holy church was shocking. Now, however, the Church does not present
the awesome image it did during the inquisition. The traditional black mass is
no longer the outrageous spectacle to the dilettante or renegade priest that it
once was. If the Satanist wishes to create a ritual to blaspheme an accepted
institution, for the purpose of psychodrama, he is careful to choose one that
is not in vogue to parody. Thus, he is truly stepping on a sacred cow. Id. at
101.
The Satanic Bible actually defines only three types of rituals: a sex ritual, a compassion
ritual, and a destroying ritual. These rituals are described as follows:
A sex ritual is what is commonly known as a love charm or spell. The purpose
in performing such a ritual is to create desire on the part of the person whom
you desire, or to summon a sex partner to fulfill your desires.
The compassion, or sentiment, ritual is performed for the purpose of helping
others, or helping oneself. Health, domestic happiness, business activities, material success, and scholastic prowess are but a few of the situations covered
in a compassion ritual.
The third motivating force is that of destruction. This is a ceremony used for
anger, annoyance, disdain, contempt, or just plain hate. It is known as a hex,
curse, or destroying agent. Id. at 114–115.
The Satanic Bible contains a section which sets forth notes to observe before a Satanic ritual,
the thirteen steps for performing a Satanic ritual, and devices used in a Satanic ritual. Id. at 129–
140. It also contains several sections on “invocations” for various rituals, Id. at 144–152, and a
translation of the magical language used in Satanic rituals, Id. at 155–272.
As already noted, deciding what beliefs rise to the level of a “religion” for First Amendment
purposes is a very delicate undertaking, especially where the “religion” sought to be protected
is not one of the mainstream or traditional ones. Here, having cursorily reviewed The Satanic
Bible which plaintiff asserts sets forth the tenets of his “religion,” the Court need only comment
that Satanism appears to have at least some of the indicia of a religion. The Court need not,
however, definitively decide the question of whether Satanism is a religion. The Court will presume for the sake of this motion only that Satanism is a religion the practice of which is protected
by the First Amendment. Such presumption will permit and require that the Court proceed to
the final step of the analysis, namely, whether there is any legitimate penological reason for the
defendants’ refusal to allow plaintiff to receive and keep in his possession a copy of The Satanic
Bible.
The ODRC has no specific policy against the belief by inmates in the “religion” of Satanism.
However, it does not allow inmates to pursue religious practices that threaten institutional security. Therefore, it has at times restricted or prohibited the possession of “religious” literature
which it finds to be inflammatory. In this case, although the ODRC’s Publication Screening
Committee had recommended that The Satanic Bible be permitted, ODRC Director Reginald
Wilkinson overruled the recommendation, stating that “pp. 87, 88 on human sacrifice is [sic]
inflammatory.” Although Director Wilkinson’s notation is specific as to particular pages that
are deemed inflammatory, leading one to believe that a suitable accommodation might have
been to merely cut out those two pages, the official ruling is not that specific, stating that the
entire publication was inflammatory.
The Court ordinarily must defer to the institution’s decisions regarding the appropriateness
of policies and practices. Here, no deference is necessary because the Court is in complete agreement that large portions of The Satanic Bible have great potential for fomenting trouble of all

Carpenter v. Wilkinson, 946 F.Supp. 522 (N.D. Ohio 1996)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 393
kinds in a prison setting, leading to difficulty in maintaining security and order and in delivering
rehabilitative services in the prisons. In addition, much of the publication advocates preying on
the weak in any way possible for one’s own gratification—clearly an extremely dangerous
“teaching” in any setting, but especially in a prison where the weak have fewer avoidance strategies at their disposal. A few examples of isolated quotations will suffice to illustrate the point.
The Satanic Bible states:
Hate your enemies with a whole heart, and if a man smite you on one cheek,
SMASH him on the other!; smite him hip and thigh, for self-preservation is
the highest law! (p. 33).
Give blow for blow, scorn for scorn, doom for doom—with compound interest liberally added thereunto! Eye for eye, tooth for tooth, aye four-fold, a
hundred-fold! Make yourself a Terror to your adversary, and when he goeth
his way, he will possess much additional wisdom to ruminate over. Thus shall
you make yourself respected in all the walks of life, and your spirit—your
immortal spirit—shall live, not in an intangible paradise, but in the brains and
sinews of those whose respect you have gained. (p. 33).
The seven deadly sins of the Christian Church are: greed, pride, envy, anger,
gluttony, lust, and sloth. Satanism advocates indulging in each of these “sins”
as they all lead to physical, mental, or emotional gratification. (p. 46). …
The only time a Satanist would perform a human sacrifice would be if it were
to serve a two-fold purpose; that being to release the magician’s wrath in the
throwing of a curse, and more important, to dispose of a totally obnoxious
and deserving individual.... The question arises, “Who, then, would be considered a fit and proper human sacrifice, and how is one qualified to pass
judgment on such a person?” The answer is brutally simple. Anyone who has
unjustly wronged you—one who has “gone out of his way” to hurt you—to
deliberately cause trouble and hardship for you or those dear to you. In short,
a person asking to be cursed by their very actions. (pp. 88–89). …
Intense, calculated hatred and disdain should accompany this step of the [destruction] ceremony, and no attempt should be made to stop this step until the
expended energy results in a state of relative exhaustion on the part of the
magician. (p. 134).
These representative quotes illustrate the potential for disruption in a prison setting if an
inmate who was a practicing Satanist took these “teachings” to heart. There is nothing in The
Satanic Bible to suggest that these directives are not to be taken literally and it requires little
imagination to project the probable result of espousing the philosophy promulgated in this publication.
Plaintiff attempts to argue that as long as an inmate is not a Satanist, he is allowed to have
Satanic publications. He presents the affidavit of Robert Minniefield, another inmate at Lor.C.I.,
who attests that he has been given permission to have two Satanic publications, The Devil’s
Notebook and The Satanic Witch. Minniefield claims to be a follower of WICCA, which he
characterizes as “somewhat similar” to Satanism. Even if these assertions are true, they are not
relevant to plaintiff’s case, since his claim is that he is deprived of his right to possess The Satanic
Bible. Even a liberal reading of plaintiff’s complaint would not permit a conclusion that he is
claiming generally that he is prohibited from having any Satanic publication or that he ever
sought and was denied permission to have these other two publications.
This case is about a very narrow issue: whether there are legitimate penological reasons for
prohibiting the plaintiff from possessing The Satanic Bible. The Court concludes that there are.
The Court draws no conclusion regarding whether the prison ever can or should completely

Carpenter v. Wilkinson, 946 F.Supp. 522 (N.D. Ohio 1996)

Electronic copy available at: https://ssrn.com/abstract=3903347

394 Religion in the Law
prohibit the practice of Satanism, since that has not been made an issue in this case. Here, all
that is concluded is that prohibiting the possession of The Satanic Bible does not substantially
burden the plaintiff’s ability to practice his “religion” and is validated by legitimate penological
concerns for safety and security.
For the reasons discussed above, presuming for purposes of this motion that Satanism is a
religious belief protected by the First Amendment and that this plaintiff sincerely holds to this
belief, the Court nonetheless concludes that it is not a violation of the First Amendment to prohibit the plaintiff from possessing a copy of The Satanic Bible because there are legitimate penological interests which validate this prison policy. Accordingly, defendants’ motion for summary
judgment on plaintiff’s First Amendment claim is granted.
Plaintiff’s Fourteenth Amendment claim is quite simple: he asserts that his right to equal
protection has been violated because he has been denied possession of The Satanic Bible while
proponents of other religions are allowed to possess their sacred texts.
In view of the lengthy discussion above, the Court concludes that the same basic reasoning
applies. “There is nothing in the Constitution which requires prison officials to treat all inmate
groups alike where differentiation is necessary to avoid an imminent threat of institutional disruption or violence.” Jones v. North Carolina Prisoners’ Labor Union, Inc., 433 U.S. 119, 136
(1977). Furthermore, “prison officials, when making these types of decisions, need not demonstrate an actual danger in order to support the reasonableness of their determinations. It is
enough to show that a potential danger exists without the restrictions of a challenged prison
regulation.” Brown v. Johnson, 743 F.2d 408, 413 (6th Cir.1984) (emphasis in original).
Accordingly, because the restriction at issue here is reasonably related to legitimate penological concerns, it is not a violation of plaintiff’s Fourteenth Amendment right of equal protection. Defendants’ motion for summary judgment is granted as to plaintiff’s Fourteenth Amendment claim.
For the reasons discussed above, defendants’ motion for summary judgment is granted….

Carpenter v. Wilkinson, 946 F.Supp. 522 (N.D. Ohio 1996)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 395

2012 WL 1038665
United States District Court, E.D. Kentucky,
Southern Division, at Pikeville.

Ruley v. Stovall
March 27, 2012
KAREN K. CALDWELL, District Judge.
Greg Ruley, proceeding without counsel, filed a civil rights action under 42 U.S.C. § 1983.
Defendant Randall Stovall has filed a motion for summary judgment to which [Ruley] has responded. This matter is therefore ripe for determination.
In his complaint, Ruley alleges that on July 29, 2010, while incarcerated at the Otter Creek
Correctional Complex (“OCCC”), warden Stovall confiscated his Satanic Bible and another
religious book in his possession. In response to his grievances, he was advised that Satanism is
not considered a “religion” under regulations established by the Kentucky Department of Corrections (“KDOC”), and that he would not be allowed to possess these materials. Ruley contends that this has interfered with his ability to practice his religion in violation of the First
Amendment, the Religious Land Use and Institutionalized Persons Act, 42 U.S.C. § 2000cc–1
(“RLUIPA”)…
In his motion for summary judgment, Stovall notes that following the Supreme Court’s decision in Cutter v. Wilkinson, 544 U.S. 709 (2005), KDOC reviewed its practices and procedures
and through regulation created its Religion Reference Manual which sets forth an extensive list
of permissible religious practices. KDOC implemented the Manual through Kentucky Corrections Policies and Procedures (“CPP”) 23.1. Accordingly, Darrell Neace of KDOC, advised
prison officers at OCCC that Satanism materials were not permitted under the Manual, and
that they should remove any materials about Satanism from Ruley’s possession.
Stovall argues that Kentucky law and KDOC regulations place certain restrictions upon
religious activities in prison, and that his actions were taken not only in conformity with those
rules, but also at the specific direction of KDOC Contract Monitor Darrell Neace. He further
contends that the confiscation of Ruley’s Satanic Bible did not violate [Ruley’s] constitutional
right to religious expression under the First Amendment, nor does it violate RLUIPA….
The Court does not draw upon a clean slate when reviewing the application of these principles to a prisoner’s claim that he is entitled to possess the Satanic Bible. In Carpenter v. Wilkinson, 946 F.Supp. 544 (N.D.Ohio 1996), the court analyzed the Turner factors at length and
concluded that a prison regulation prohibiting possession of the Satanic Bible was constitutionally permissible. The court assumed both that the prisoner’s beliefs were legitimately held, and
that the tenets of Satanism were religious in nature. Id. at 525, 527–28. However, the court
noted that “large portions of the Satanic Bible ... advocates preying on the weak in any way
possible for one’s own gratification-clearly an extremely dangerous ‘teaching’ where the weak
have fewer avoidance strategies at their disposal.” Carpenter, 946 F.Supp. at 529. Because this
could “foment[ ] trouble of all kinds in a prison setting, leading to difficulty in maintaining
security and order and in delivering rehabilitative services in the prisons,” the Court found that
there are legitimate penalogical interests in preventing a prisoner from possessing such a book.
Id. at 530.
In the years since it was decided, numerous courts have drawn upon Carpenter’s analysis
and reached the same conclusion. Cf. Burton v. Frank, 2004 WL 1176171, at *4
Ruley v. Stovall, 2012 WL 1038665 (E.D. Ky. 2012)

Electronic copy available at: https://ssrn.com/abstract=3903347

396 Religion in the Law
(W.D.Wis.2004) (Satanic Bible “advocates the murder of ‘totally obnoxious and deserving individuals,’ exaction of vengeance through violence, mutilation and murder of anyone a Satanist
believes to be his enemy and annihilation of the ‘festering fragments of the body of he who
would detain me [,]’ “ and “challenges its readers to rebel against the law of man and engage in
symbolic acts of violence against one’s enemies”); Winford v. Frank, 2008 WL 359728, at *3
(E.D.Wis.2008) (Satanic Bible “preaches self-indulgence, self-gratification and vengeance ...
[and] also advocates that the weak are here to serve the strong, that believers should rebel against
the laws of man and hate authority, and that bodily impulses are to be pursued regardless of the
consequences”). Johnson v. Williams, 2011 WL 6778711 (D.Or.2011) (prohibition on Satanic
Bible is rationally related to prison objectives of safety and security, does not bar other methods
of religious expression, and is the only plausible method to obtain its objectives). The Court
agrees with these conclusions and finds them equally applicable to the facts presented here. Doty
v. Lewis, 995 F.Supp. 1081, 1086–87 (D.Ariz.1998) (because “a prison creates a haven for the
strong to harm, imperil and manipulate the lives of the weak,” the Satanic Bible, which “advocates hurting someone who, in the opinion of the Satanist, deserves to be harmed and destroyed,” creates a danger to the safety of the prison; prisoner failed to demonstrate that ban on
the Satanic Bible was not reasonably related to legitimate penalogical interests). Accordingly,
Ruley’s claim under the First Amendment fails as a matter of law, and summary judgment will
be granted with respect to it.
Under RLUIPA, Congress provided that:
No government shall impose a substantial burden on the religious exercise of
a person residing in or confined to an institution ... even if the burden results
from a rule of general applicability, unless the government demonstrates that
imposition of the burden on that person (1) is in furtherance of a compelling governmental interest; and
(2) is the least restrictive means of furthering that compelling governmental
interest.
42 U.S.C. § 2000cc–1(a). Through the enactment of RLUIPA, Congress sought to legislatively
overrule the Supreme Court’s decision in Employment Div., Dept. of Human Resources of Ore.
v. Smith, 494 U.S. 872 (1990), providing greater statutory protection for religious expression in
the prison context than that constitutionally required.
Under the statute, the prisoner bears the initial burden of demonstrating that a prison rule
substantially burdens the exercise of his religious beliefs. If it does, the prison may establish the
rule’s legitimacy by demonstrating that it is designed to promote a compelling government interest in the least restrictive means reasonably available. Cf. Warsoldier v. Woodford, 418 F.3d
989, 994–95 (9th Cir.2005). Avoiding an in-depth examination of the particulars of Satanism
and its tenets, the Court assumes without deciding that not having a copy of the Satanic Bible
presents a practical and substantial burden on an adherent’s actual practice of those tenets of his
belief, although Ruley has not explained how this is so.
The Court concludes, however, that Stovall’s confiscation of the Satanic Bible in conformity
with KDOC’s rules and at the express direction of Neace satisfies RLUIPA’s requirements that
this action was both in furtherance of a compelling government interest and was the least restrictive means of doing so. As the Supreme Court has noted, “[w]e do not read RLUIPA to
elevate accommodation of religious observances over an institution’s need to maintain order and
safety.” Cutter, 544 U.S. at 722. There is no question that a prison’s interest in maintaining
institutional safety and security constitutes a compelling governmental interest. Hoevenaar v.
Lazaroff, 422 F.3d 366, 369–70 (6th Cir.2005); Gooden v. Crain, 353 F. App’x 885 (5th
Cir.2009); Koger v. Bryan, 523 F.3d 789, (7th Cir.2008). And because the teachings of the Satanic Bible actively promote acting on impulse, assertive disrespect for authority, and immediate

Ruley v. Stovall, 2012 WL 1038665 (E.D. Ky. 2012)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 397
and aggressive violence towards any person opposing the desires of its adherents or deemed
unworthy, Carpenter, 946 F.Supp. at 527–29, the Court cannot conceive nor has Ruley suggested any plausible alternative means to promote the institution’s interest in safety and security
short of prohibiting the possession of such inciteful materials. Id. at 530; Johnson, 2011 WL
6778711, at *11 (“preventing access to the book is the least restrictive means to meet that interest because it is the material contained in the book itself that creates the risks ...”); Hendrickson v. Caruso, 2008 WL 623788, at *6–7 (W.D.Mich.2008) (exclusion of Satanic Bible was the
least restrictive means to further prison’s interest in safety, security, and rehabilitation)….
Finally, in his complaint Ruley also asserted that Stovall's actions violated various sections
of the Kentucky Constitution. However, because the Court has determined that his federal
claims must be dismissed, Ruley's pendent state law claims will be dismissed without prejudice.
28 U.S.C. § 1367(c)(3); United Mine Workers v. Gibbs, 383 U.S. 715 (1966).
Accordingly, it is ORDERED that … defendant’s motion to dismiss, or in the alternative for
summary judgment, is GRANTED…

Ruley v. Stovall, 2012 WL 1038665 (E.D. Ky. 2012)

Electronic copy available at: https://ssrn.com/abstract=3903347

398 Religion in the Law

123 F.Supp.3d 924
United States District Court, E.D. Kentucky,
Northern Division, at Ashland

Miller v. Davis
August 12, 2015
DAVID L. BUNNING, District Judge.
This matter is before the Court on Plaintiffs’ Motion for Preliminary Injunction (Doc. # 2).
Plaintiffs are two same-sex and two opposite-sex couples seeking to enjoin Rowan County Clerk
Kim Davis from enforcing her own marriage licensing policy. On June 26, 2015, just hours after
the U.S. Supreme Court held that states are constitutionally required to recognize same-sex marriage, Davis announced that the Rowan County Clerk’s Office would no longer issue marriage
licenses to any couples…. Davis, an Apostolic Christian with a sincere religious objection to
same-sex marriage, specifically sought to avoid issuing licenses to same-sex couples without discriminating against them. Plaintiffs now allege that this “no marriage licenses” policy substantially interferes with their right to marry because it effectively forecloses them from obtaining a
license in their home county. Davis insists that her policy poses only an incidental burden on
Plaintiffs’ right to marry, which is justified by the need to protect her own free exercise rights….
At its core, this civil action presents a conflict between two individual liberties held sacrosanct in American jurisprudence. One is the fundamental right to marry implicitly recognized in
the Due Process Clause of the Fourteenth Amendment. The other is the right to free exercise of
religion explicitly guaranteed by the First Amendment. Each party seeks to exercise one of these
rights, but in doing so, they threaten to infringe upon the opposing party’s rights. The tension
between these constitutional concerns can be resolved by answering one simple question: Does
the Free Exercise Clause likely excuse Kim Davis from issuing marriage licenses because she has
a religious objection to same-sex marriage? For reasons stated herein, the Court answers this
question in the negative.
Plaintiffs April Miller and Karen Roberts have been in a committed same-sex relationship
for eleven years. After hearing about the Obergefell decision, they went to the Rowan County
Clerk’s Office and requested a marriage license from one of the deputy clerks. The clerk immediately excused herself and went to speak with Kim Davis. When she returned, she informed the
couple that the Rowan County Clerk’s Office was not issuing any marriage licenses. Plaintiffs
Kevin Holloway and Jody Fernandez, a committed opposite-sex couple, had a similar experience when they tried to obtain a marriage license from the Rowan County Clerk’s Office….
Plaintiffs Barry Spartman and Aaron Skaggs also planned to solemnize their long-term relationship post-Obergefell. Before going to the Rowan County Clerk’s Office, they phoned
ahead and asked for information about the marriage licensing process. They wanted to make
sure that they brought all necessary documentation with them. One of the deputy clerks told the
couple “not to bother coming down” because they would not be issued a license.
Seven neighboring counties (Bath, Fleming, Lewis, Carter, Elliott, Morgan and Menifee) are
currently issuing marriage licenses. All are less than an hour away from the Rowan County seat
of Morehead. While Plaintiffs have the means to travel to any one of these counties, they have
admittedly chosen not to do so. They strongly prefer to have their licenses issued in Rowan
County because they have significant ties to that community.). They live, work, socialize, vote,

Miller v. Davis, 123 F.Supp.3d 924 (E.D. Ky. 2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 399
pay taxes and conduct other business in and around Morehead. Quite simply, Rowan County
is their home.
Under Kentucky law, county clerks are … responsible for issuing marriage licenses. See
Ky.Rev.Stat. Ann. § 402.080. The process is quite simple. The couple must first go to the county
clerk’s office and provide their biographical information to one of the clerks. See Ky.Rev.Stat.
Ann. § 402.100. The clerk then enters the information into a computer-generated form, prints
it and signs it. [Note - The Kentucky General Assembly modified this law in 2016, in direct
response to this case. The law no longer requires Clerk signatures.] This form signifies that the
couple is licensed, or legally qualified, to marry. At the appropriate time, the couple presents this
form to their officiant, who must certify that he or she performed a valid marriage ceremony.
The couple then has thirty days to return the form to the clerk’s office for recording. See
Ky.Rev.Stat. Ann. §§ 402.220, 402.230. The State will not recognize marriages entered into
without a valid license therefor. See Ky.Rev.Stat. Ann. § 402.080….
Davis does not want to issue marriage licenses to same-sex couples because they will bear
[an] authorization statement [including her signature]. She sees it as an endorsement of samesex marriage, which runs contrary to her Apostolic Christian beliefs. Four of Davis’ deputy
clerks share her religious objection to same-sex marriage, and another is undecided on the subject. The final deputy clerk is willing to issue the licenses, but Davis will not allow it because her
name and title still appear twice on licenses that she does not personally sign.
In the wake of Obergefell, Governor [Steve] Beshear issued the following directive to all
county clerks:
Effective today, Kentucky will recognize as valid all same sex marriages performed in other states and in Kentucky. In accordance with my instruction, all
executive branch agencies are already working to make any operational
changes that will be necessary to implement the Supreme Court decision. Now
that same-sex couples are entitled to the issuance of a marriage license, the
Department of Libraries and Archives will be sending a gender-neutral form
to you today, along with instructions for its use.
He has since addressed some of the religious concerns expressed by some county clerks:
You can continue to have your own personal beliefs but, you’re also taking an
oath to fulfill the duties prescribed by law, and if you are at that point to where
your personal convictions tell you that you simply cannot fulfill your duties
that you were elected to do, th[e]n obviously an honorable course to take is
to resign and let someone else step in who feels that they can fulfill those duties.
Davis is well aware of these directives. Nevertheless, she plans to implement her “no marriage licenses” policy for the remaining three and a half years of her term as Rowan County
Clerk….
Plaintiffs are pursuing this civil rights action against Defendants Rowan County and Kim
Davis, in her individual and official capacities, under 42 U.S.C. § 1983…. This statute “is not
itself a source of substantive rights, but merely provides a method for vindicating federal rights
elsewhere conferred.” Albright v. Oliver, 510 U.S. 266, 271 (1994).
At this stage of the litigation, Plaintiffs seek to vindicate their constitutional rights by obtaining injunctive relief against Defendant Kim Davis, in her official capacity as Rowan County
Clerk…. Although the Constitution makes no mention of the right to marry, the U.S. Supreme
Court has identified it as a fundamental interest subject to Fourteenth Amendment protection.
Loving v. Virginia, 388 U.S. 1, 12 (1967)…. This right applies with equal force to different-sex
and same-sex couples. Obergefell v. Hodges, 576 U.S. 644 (2015) (“[T]he right to marry is a
fundamental right inherent in the liberty of the person, and under the Due Process and Equal
Miller v. Davis, 123 F.Supp.3d 924 (E.D. Ky. 2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

400 Religion in the Law
Protection Clauses of the Fourteenth Amendment same-sex couples may not be deprived of that
right and that liberty.”).
If a state law or policy “significantly interferes with the exercise of a fundamental right[, it]
cannot be upheld unless it is supported by sufficiently important state interests and is closely
tailored to effectuate only those interests.” Zablocki v. Redhail, 434 U.S. 374, 388 (1978). A
state substantially interferes with the right to marry when some members of the affected class
“are absolutely prevented from getting married” and “[m]any others, able in theory to satisfy
the statute’s requirements[,] will be sufficiently burdened by having to do so that they will in
effect be coerced into forgoing their right to marry.” Id. at 387…
However, “not every state action, ‘which relates in any way to the incidents of or the prerequisites for marriage must be subjected to rigorous scrutiny.’ ” Wright v. MetroHealth Med.
Ctr., 58 F.3d 1130, 1134 (6th Cir.1995). States may impose “reasonable regulations that do not
significantly interfere with decisions to enter into the marital relationship.” Id. at 1135. If the
statute does not create a “direct legal obstacle in the path of persons desiring to get married” or
significantly discourage marriage, then it will be upheld so long as it is rationally related to a
legitimate government interest. Id….
The state action at issue in this case is Defendant Davis’ refusal to issue any marriage licenses. Plaintiffs contend that Davis’ “no marriage licenses” policy significantly interferes with
their right to marry because they are unable to obtain a license in their home county. Davis insists
that her policy does not significantly discourage Plaintiffs from marrying because they have several other options for obtaining licenses: (1) they may go to one of the seven neighboring counties that are issuing marriage licenses; (2) they may obtain licenses from Rowan County Judge
Executive Walter Blevins; or (3) they may avail themselves of other alternatives being considered
post-Obergefell.
Davis is correct in stating that Plaintiffs can obtain marriage licenses from one of the surrounding counties; thus, they are not totally precluded from marrying in Kentucky. However,
this argument ignores the fact that Plaintiffs have strong ties to Rowan County. They are longtime residents who live, work, pay taxes, vote and conduct other business in Morehead. Under
these circumstances, it is understandable that Plaintiffs would prefer to obtain their marriage
licenses in their home county. And for other Rowan County residents, it may be more than a
preference. The surrounding counties are only thirty minutes to an hour away, but there are
individuals in this rural region of the state who simply do not have the physical, financial or
practical means to travel.
This argument also presupposes that Rowan County will be the only Kentucky county not
issuing marriage licenses. While Davis may be the only clerk currently turning away eligible
couples, 57 of the state’s 120 elected county clerks have asked Governor Beshear to call a special
session of the state legislature to address religious concerns related to same-sex marriage licenses.
If this Court were to hold that Davis’ policy did not significantly interfere with the right to marry,
what would stop the other 56 clerks from following Davis’ approach? What might be viewed
as an inconvenience for residents of one or two counties quickly becomes a substantial interference when applicable to approximately half of the state….
Davis finally suggests that Plaintiffs will have other avenues for obtaining marriage licenses
in the future. For example, county clerks have urged Governor Beshear to create an online marriage licensing system, which would be managed by the State of Kentucky. While these options
may be available someday, they are not feasible alternatives at present. Thus, they have no impact on the Court’s “substantial interference” analysis.
Having considered Davis’ arguments in depth, the Court finds that Plaintiffs have one feasible avenue for obtaining their marriage licenses—they must go to another county. Davis makes
much of the fact that Plaintiffs are able to travel, but she fails to address the one question that

Miller v. Davis, 123 F.Supp.3d 924 (E.D. Ky. 2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 401
lingers in the Court’s mind. Even if Plaintiffs are able to obtain licenses elsewhere, why should
they be required to? The state has long entrusted county clerks with the task of issuing marriage
licenses. It does not seem unreasonable for Plaintiffs, as Rowan County voters, to expect their
elected official to perform her statutorily assigned duties. And yet, that is precisely what Davis
is refusing to do. Much like the statutes at issue in Loving and Zablocki, Davis’ “no marriage
licenses” policy significantly discourages many Rowan County residents from exercising their
right to marry and effectively disqualifies others from doing so. The Court must subject this
policy apply heightened scrutiny.
When pressed to articulate a compelling state interest served by her “no marriage licenses”
policy, Davis responded that it serves the State’s interest in protecting her religious freedom. The
State certainly has an obligation to “observe the basic free exercise rights of its employees,” but
this is not the extent of its concerns. Marchi v. Bd. of Coop. Educ. Serv. of Albany, 173 F.3d
469, 476 (2d. Cir.1999). In fact, the State has some priorities that run contrary to Davis’ proffered state interest. Chief among these is its interest in preventing Establishment Clause violations. See U.S. Const. amend. I (declaring that “Congress shall make no law respecting the establishment of religion”). Davis has arguably committed such a violation by openly adopting a
policy that promotes her own religious convictions at the expenses of others. In such situations,
“the scope of the employees’ rights must [ ] yield to the legitimate interest of governmental employer in avoiding litigation.” Marchi, 173 F.3d at 476.
The State also has a countervailing interest in upholding the rule of law. See generally Papachristou v. City of Jacksonville, 405 U.S. 156, 171 (1972) (“The rule of law, evenly applied to
minorities as well as majorities, ... is the great mucilage that holds society together.”). Our form
of government will not survive unless we, as a society, agree to respect the U.S. Supreme Court’s
decisions, regardless of our personal opinions. Davis is certainly free to disagree with the Court’s
opinion, as many Americans likely do, but that does not excuse her from complying with it. To
hold otherwise would set a dangerous precedent.
For these reasons, the Court concludes that Davis’ “no marriage licenses” policy likely infringes upon Plaintiffs’ rights without serving a compelling state interest. Because Plaintiffs have
demonstrated a strong likelihood of success on the merits of their claim, this first factor weighs
in favor of granting their request for relief.
When a plaintiff demonstrates a likelihood of success on the merits of a constitutional deprivation claim, it follows that he or she will suffer irreparable injury absent injunctive relief. See
Overstreet v. Lexington–Fayette Urban Cnty. Gov’t, 305 F.3d 566, 578 (6th Cir.2002)….
The Court is not aware of any Sixth Circuit case law explicitly stating that a denial of the
fundamental right to marry constitutes irreparable harm. However, the case law cited above
suggests that the denial of constitutional rights, enumerated or unenumerated, results in irreparable harm. It follows that Plaintiffs will suffer irreparable harm from Davis’ “no marriage licenses” rule, absent injunctive relief. Therefore, this second factor also weighs in favor of granting Plaintiffs’ Motion.
The First Amendment provides that “Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof.” See Cantwell v. Connecticut, 310 U.S.
296, 303 (1940) (applying the First Amendment to the states via the Fourteenth Amendment).
This Free Exercise Clause “embraces two concepts,-freedom to believe and freedom to act.” Id.
at 304. “The first is absolute but, in the nature of things, the second cannot be.” Therefore,
“[c]onduct remains subject to regulation for the protection of society.”
…While laws targeting religious conduct remain subject to strict scrutiny, “[a] law that is
neutral and of general applicability need not be justified by a compelling governmental interest
even if the law has the incidental effect of burdening a particular religious practice.” Babalu,
508 U.S. at 532; see also Smith, 494 U.S. at 880 (stating further that an individual’s religious

Miller v. Davis, 123 F.Supp.3d 924 (E.D. Ky. 2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

402 Religion in the Law
beliefs do not “excuse him from compliance with an otherwise valid law prohibiting conduct
that the State is free to regulate”).
…For purposes of this inquiry, the state action at issue is Governor Beshear’s post-Obergefell directive, which explicitly instructs county clerks to issue marriage licenses to 18 same-sex
couples. Davis argues that the Beshear directive not only substantially burdens her free exercise
rights by requiring her to disregard sincerely-held religious beliefs, it does not serve a compelling
state interest. She further insists that Governor Beshear could easily grant her a religious exemption without adversely affecting Kentucky’s marriage licensing scheme, as there are readily available alternatives for obtaining licenses in and around Rowan County.
This argument proceeds on the assumption that Governor Beshear’s policy is not neutral or
generally applicable, and is therefore subject to strict scrutiny. However, the text itself supports
a contrary inference. Governor Beshear first describes the legal impact of the Court’s decision in
Obergefell, then provides guidance for all county clerks in implementing this new law. His goal
is simply to ensure that the activities of the Commonwealth are consistent with U.S. Supreme
Court jurisprudence.
While facial neutrality is not dispositive, Davis has done little to convince the Court that
Governor Beshear’s directive aims to suppress religious practice. She has only one piece of anecdotal evidence to demonstrate that Governor Beshear “is picking and choosing the consciencebased exemptions to marriage that he deems acceptable.” In 2014, Attorney General Jack Conway declined to appeal a federal district court decision striking down Kentucky’s constitutional
and statutory prohibitions on same-sex marriage. He openly stated that he could not, in good
conscience, defend discrimination and waste public resources on a weak case. Instead of directing Attorney General Conway to pursue the appeal, regardless of his religious beliefs, Governor
Beshear hired private attorneys for that purpose. He has so far refused to extend such an “exemption” to county clerks with religious objections to same-sex marriage.
However, Davis fails to establish that her current situation is comparable to Attorney General Conway’s position in 2014. Both are elected officials who have voiced strong opinions about
same-sex marriage, but the comparison ends there. Governor Beshear did not actually “exempt”
Attorney General Conway from pursuing the same-sex marriage appeal. Attorney General Conway’s decision stands as an exercise of prosecutorial discretion on an unsettled legal question.
By contrast, Davis is refusing to recognize the legal force of U.S. Supreme Court jurisprudence
in performing her duties as Rowan County Clerk. Because the two are not similarly situated,
the Court simply cannot conclude that Governor Beshear treated them differently based upon
their religious convictions. There being no other evidence in the record to suggest that the
Beshear directive is anything but neutral and generally applicable, it will likely be upheld if it is
rationally related to a legitimate government purpose.
The Beshear directive certainly serves the State’s interest in upholding the rule of law. However, it also rationally relates to several narrower interests identified in Obergefell. By issuing
licenses to same-sex couples, the State allows them to enjoy “the right to personal choice regarding marriage [that] is inherent in the concept of individual autonomy” and enter into “a twoperson union unlike any other in its importance to the committed individuals.” Obergefell, at
2599–2600. It also allows same-sex couples to take advantage of the many societal benefits and
fosters stability for their children. Therefore, the Court concludes that it likely does not infringe
upon Davis’ free exercise rights….
Article VI, § 3 of the U.S. Constitution provides [that] “no religious Test shall ever be required as a Qualification to any Office or public Trust under the United States.”
Under this Clause, “[t]he fact [ ] that a person is not compelled to hold public office cannot
possibly be an excuse for barring him from office by state-imposed criteria forbidden by the

Miller v. Davis, 123 F.Supp.3d 924 (E.D. Ky. 2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 403
Constitution.” Torcaso v. Watkins, 367 U.S. 488 (1961) (striking down a state requirement that
an individual declare his belief in God in order to become a notary public)…
Davis contends that “[c]ompelling all individuals who have any connection with the issuance of marriage licenses ... to authorize, approve, and participate in that act against their sincerely held religious beliefs about marriage, without providing accommodation, amounts to an
improper religious test for holding (or maintaining) public office.” The Court must again point
out that the act of issuing a marriage license to a same-sex couple merely signifies that the couple
has met the legal requirements to marry. It is not a sign of moral or religious approval. The State
is not requiring Davis to express a particular religious belief as a condition of public employment, nor is it forcing her to surrender her free exercise rights in order to perform her duties.
Thus, it seems unlikely that Davis will be able to establish a violation of the Religious Test
Clause.
Although Davis focuses on the Religious Test Clause, the Court must draw her attention to
the first half of Article VI, Clause § 3. It requires all state officials to swear an oath to defend the
U.S. Constitution. Davis swore such an oath when she took office on January 1, 2015. However,
her actions have not been consistent with her words. Davis has refused to comply with binding
legal jurisprudence, and in doing so, she has likely violated the constitutional rights of her constituents. When such “sincere, personal opposition becomes enacted law and public policy, the
necessary consequence is to put the imprimatur of the State itself on an exclusion that soon
demeans or stigmatizes those whose own liberty is then denied.” Obergefell, 135 S.Ct. at 2602.
Such policies simply cannot endure.
Kentucky Constitution § 1 broadly declares that “[a]ll men are, by nature, free and equal,
and have certain inherent and inalienable rights, among which may be reckoned ... [t]he right of
worshiping Almighty God according to the dictates of their consciences.” Kentucky Constitution § 5 gives content to this guarantee:
No preference shall ever be given by law to any religious sect, society or denomination; nor to any particular creed, mode of worship or system of ecclesiastical polity; nor shall any person be compelled to attend any place of worship, to contribute to the erection or maintenance of any such place, or to the
salary or support of any minister of religion; nor shall any man be compelled
to send his child to any school to which he may be conscientiously opposed;
and the civil rights, privileges or capacities of no person shall be taken away,
or in anywise diminished or enlarged, on account of his belief or disbelief of
any religious tenet, dogma or teaching. No human authority shall, in any case
whatever, control or interfere with the rights of conscience.
Kentucky courts have held that Kentucky Constitution § 5 does not grant more protection
to religious practice than the First Amendment. Gingerich v. Commonwealth, 382 S.W.3d 835,
839–40 (Ky.2012). Such a finding would normally permit the Court to collapse its analysis of
state and federal constitutional provisions. However, the Kentucky Religious Freedom Act, patterned after the federal RFRA, subjects state free exercise challenges to heightened scrutiny:
Government shall not substantially burden a person’s freedom of religion. The
right to act or refuse to act in a manner motivated by a sincerely held religious
belief may not be substantially burdened unless the government proves by
clear and convincing evidence that it has a compelling governmental interest
in infringing the specific act or refusal to act and has used the least restrictive
means to further that interest. A “burden” shall include indirect burdens such
as withholding benefits, assessing penalties, or an exclusion from programs or
access to facilities. Ky.Rev.Stat. Ann. § 446.350.

Miller v. Davis, 123 F.Supp.3d 924 (E.D. Ky. 2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

404 Religion in the Law
Davis again argues that the Beshear directive substantially burdens her religious freedom
without serving a compelling state interest. The record in this case suggests that the burden is
more slight. As the Court has already pointed out, Davis is simply being asked to signify that
couples meet the legal requirements to marry. The State is not asking her to condone same-sex
unions on moral or religious grounds, nor is it restricting her from engaging in a variety of religious activities. Davis remains free to practice her Apostolic Christian beliefs. She may continue
to attend church twice a week, participate in Bible Study and minister to female inmates at the
Rowan County Jail. She is even free to believe that marriage is a union between one man and
one woman, as many Americans do. However, her religious convictions cannot excuse her from
performing the duties that she took an oath to perform as Rowan County Clerk. The Court
therefore concludes that Davis is unlikely to suffer a violation of her free exercise rights under
Kentucky Constitution § 5.
“[I]t is always in the public interest to prevent the violation of a party’s constitutional
rights.” G & V Lounge, Inc. v. Mich. Liquor Control Comm’n, 23 F.3d 1071, 1079 (6th
Cir.1994). Because Davis’ “no marriage licenses” policy likely infringes upon Plaintiffs’ fundamental right to marry, and because Davis herself is unlikely to suffer a violation of her free speech
or free exercise rights if an injunction is issued, this fourth and final factor weighs in favor of
granting Plaintiffs’ Motion.
District courts are directed to balance four factors when analyzing a motion for preliminary
injunction. In this case, all four factors weigh in favor of granting the requested relief. Accordingly, for the reasons set forth herein,
IT IS ORDERED that Plaintiffs’ Motion for Preliminary Injunction (Doc. # 2) against Defendant Kim Davis, in her official capacity as Rowan County Clerk, is hereby granted.
IT IS FURTHER ORDERED that Defendant Kim Davis, in her official capacity as Rowan
County Clerk, is hereby preliminarily enjoined from applying her “no marriage licenses” policy
to future marriage license requests submitted by Plaintiffs.

Miller v. Davis, 123 F.Supp.3d 924 (E.D. Ky. 2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 405

Part Three: Proselytizing, Protest, and Provocation
Religious exercise often has an expressive component. The voice is an important
instrument in faith traditions all over the world, as believers speak, chant, sing, shout,
confess, and testify their way to salvation or enlightenment or some other ultimate
reward. Similarly, all organized religions have sacred texts, writs, scriptures, bibles, and
other written material that records the rules, tenets, and history of each tradition. Religious belief also manifests through symbols, in the form of crosses, stars, moons, and
various other shapes that carry meaning and signify religious identity.
All of this expression is not just circulated internally within closed religious communities. It is often turned outward to others, for various reasons. Believers use religious expression to attract others to the join the flock, to show support or defiance on
topics of social and religious concern, or to intimidate those perceived to be enemies of
the true faith.
The following cases all deal with expressive religious conduct. They each involve
some form of legal restriction or liability on the spread of religious beliefs through
protest, or proselytizing, or purposeful provocation. They all implicate free exercise,
but most were decided on other constitutional grounds, such as free speech. And, they
all raise important questions about how to balance the government’s interest in maintaining order with the faithful’s effort to spread the “good word,” in whatever ways
they feel compelled to do so.
In the 1925 case of Gitlow v. New York, the U.S. Supreme Court incorporated the
free speech clause of the First Amendment to the states.1 Then, in 1940, it incorporated
the free exercise clause. In Cantwell v. Connecticut, police arrested a family of Jehovah’s Witnesses for proselytizing on the
streets of New Haven and sparking anger
among local Catholics.2 The Jehovah’s
Witnesses were very active protesters and
street preachers in the 1930s and early
1940s, and Cantwell was hardly their
only case before the Court. They regularly
ran into trouble with the law and with fellow citizens who were hostile to their
anti-war and anti-government rhetoric.
Soon after Cantwell, the Court decided the case of Walter Chaplinsky, a
Jehovah's Witnesses marching (late 1930s)
Witness accused of breaching the peace - Photographer Unknown
by cursing at a police officer. In April of
1940, Chaplinsky was street preaching in Rochester, New Hampshire. His pontification soon drew a hostile crowd, which began taunting him and threatening him with
violence. At some point, either immediately before or after the crowd attacked Chaplinsky, local police took him into custody and transported him to police headquarters.
During his arrest, the town marshal approached. Chaplinsky was irate. Angered that
1 268 U.S. 652 (1925).

2 310 U.S. 296 (1941) (excerpted above in First Principles).

Electronic copy available at: https://ssrn.com/abstract=3903347

406 Religion in the Law

the police had arrested him and not the angry crowd, Chaplinksy called the marshal
“a damned racketeer” and “a damned fascist.” He was subsequently charged and convicted for violating a state law that prohibited calling someone else an “offensive or
derisive name” with intent to “deride, offend, or annoy” that person.
Chaplinsky defended himself on two grounds. First, he argued that he was justified
in saying what he said, because he was peacefully sharing his religious beliefs in a public
place when the crowd attacked him, and the police did nothing until they arrested him,
the victim. Thus he had been provoked, and “if he was provoked, the truth of his
appellation of the Marshal could be established.” He also argued that his arrest and
conviction were infringements of his constitutional rights to free speech, free press, and
free religious exercise.
In State v. Chaplinsky, the Supreme Court of New Hampshire rejected all of his
arguments. First, the statute did not care whether a defendant had been provoked, and
it did not care about truth. It prohibited any use of derisive or offensive language
against others in public, for whatever reason, even if true.
Second, the Court rejected his constitutional claims. Freedom of the press was not
relevant, it said, because Chaplinsky had not printed or written the insults he lobbed
at the marshal. Similarly, there was no religious free exercise implicated “since the
words have no perceptible connection with worship or with freedom of religious belief
or practice.” Chaplinsky was convicted for calling a police officer a “damned fascist,”
not for spreading his religious faith.
The Court then turned to free speech. Though, admittedly, the right to speak freely
on nearly any topic was essential to the operation of our democratic society, it was not
absolute, and the police power of the state had always (to that point) been allowed to
restrict speech that stoked violence, provoked fights, or otherwise threatened decency
and order. Chaplinsky’s rude comments fell within those categories, and thus the state
could punish him. His were “fighting words,” and they fell outside the protection of
the First Amendment.
Chaplinsky appealed to the U.S. Supreme Court, making the same constitutional
arguments he had made below. The Supreme Court unanimously rejected them as well,
but it went a little farther in its consideration of the religious component of his claims.
“We cannot conceive that cursing a public officer is the exercise of religion in any sense
of the term,” Justice Frank Murphy wrote for the Court, but even if calling a police
officer a “damned fascist” was religious, that “would not cloak [Chaplinsky] with immunity from the legal consequences for concomitant acts committed in violation of a
valid criminal statute.” The statute was valid because it prohibited conduct that had a
tendency to breach the peace, something well within the regulatory power of the state
to do. There was indeed a “fighting words” exception to the free speech clause, as far
as the Court was concerned, and Chaplinsky’s case fell well within it. The Court upheld
his conviction.
The next two cases deal with more recent religious provocateurs, and both illustrate the critical overlap between the rights to free exercise and free speech. They also
show how far the federal courts have strayed from more narrow conceptions of First
Amendment freedoms dominant in the early twentieth century, such as in Chaplinsky.
The first case features the fundamentalist Christian Westboro Baptist Church of

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 407

Topeka, Kansas, led by Fred Phelps and members of his family. For many years,
Westboro’s members have flown all over the country to stage protests against people
and events the group considers indicative of society’s evil. One such protest occurred
at the Maryland funeral of Marine Lance Corporal Matthew Snyder, who was killed
in Iraq in 2006. Near the cemetery where members of Snyder’s family, including his
father Albert, laid their son to rest, Westboro picketers occupied a street corner holding
provocative and inflammatory signs, including one that said “Semper Fi Fags” and
another that said “Thank God for Dead Soldiers.” The group believes that God rightfully kills soldiers for defending a corrupt and sinful country.
The Westboro protesters faced no
criminal punishment for their demonstration at the Snyder funeral. Instead,
they faced Albert Snyder, who sued them
under state tort law for intrusion upon
seclusion, civil conspiracy, and intentional infliction of emotional distress.
After a trial in which Westboro founder
Fred Phelps personally testified in defense of his church’s activities, a federal
Westboro Baptist funeral protest
jury awarded Snyder over $10.9 million,
- Getty Images
including $8 million in punitive damages (later reduced by the judge to $2.1 million). Phelps and Westboro appealed all the
way to the U.S. Supreme Court, which heard their case in 2011.
Writing for an 8-1 majority, Chief Justice John Roberts wrote that the protest by
Phelps and his church was protected activity under the free speech clause of the First
Amendment no matter how “outrageous” or “highly offensive” a jury found it to be,
and thus they could not be held liable for damages to Snyder. Westboro and Phelps
“had a right to be where they were” and their speech was purely of “public concern.”
There was no exception to the free speech clause for their activities, no matter how
personally hurtful they may have been to Albert Snyder. Thus, the government could
not punish them for it (through the imposition of a federal court jury verdict).
Only Justice Samuel Alito dissented. He read the First Amendment more narrowly
than his colleagues, arguing that there was a point where speech becomes “so outrageous … and so extreme in degree” that it transcends “all possible bounds of decency”
and loses free speech protection. Further, Westboro’s speech was not “public” – they
specifically targeted the funeral of Matthew Snyder because he was Catholic and because he served in the military. Courts held civil defendants liable for such targeted,
highly outrageous conduct all the time, Alito argued. There was no reason to give
Westboro a pass. Nevertheless, the Phelps clan won, and soon resumed their protest
campaign against fallen soldiers.
Meanwhile, in Michigan, a similarly provocative group of Christian fundamentalists was making a habit of demonstrating at the annual Arab International Festival in
Dearborn. Dearborn is home to over 40,000 Arab Americans, who make up 30% of
the city’s population. From 1996 to 2012, the city hosted a large outdoor festival celebrating this cultural heritage, attracting many thousands of people. Beginning in 2011,

Electronic copy available at: https://ssrn.com/abstract=3903347

408 Religion in the Law

a group called the Bible Believers, led by Ruben “Israel” Chavez, also attended the
festival. The Bible Believers are Evangelical Christians who sincerely believe their religious mission is to convert others and confront sinners. They regularly protest and
demonstrate with provocative signs and intolerant rhetoric.
In 2012, after giving local law enforcement notice that they were coming, the Bible
Believers attended the Dearborn festival for the second time, bringing a bullhorn and
signs with messages like “Islam is a Religion of Blood and Murder,” “Prepare to Meet
Thy God,” and “Turn or Burn.” They also brought a pig’s head on a pike, which,
according to Israel, would keep Muslim festivalgoers “at bay.”
Not long after the Bible Believers arrived and began marching and sharing
their particular brand of faith with passersby, tensions grew. Soon a crowd of
teenagers began pelting them with water bottles and other debris. The local
police, who had assigned extra officers
to the event, were almost totally absent
from the scene. The crowd, meanwhile,
forced the Bible Believers to retreat. The
Ruben Chavez (left) and the Bible Believers
police ignored their requests for protec- - Vice Media
tion, and instead warned them that their
presence was the source of the problem. Under threat of arrest, the Bible Believers left
the festival, only for the police to pull over their vans and cite them for removing their
license plates.
The Bible Believers sued the Wayne County Sheriff’s Department and individual
police officers in federal court for violating their First Amendment rights to free exercise and free speech. After losing before the trial court and an appellate panel, the Bible
Believers requested en banc review by the Sixth Circuit, which granted it.
The entire Sixth Circuit, in a closely split decision, ruled that the police had violated
the Bible Believers’ rights by exiling them from the festival and citing them after they
left. Judge Eric Clay, writing for the majority, concluded that police had participated in
a “heckler’s veto,” a situation where a provocative speaker is punished for the hostile
reaction of their audience. Annoying as they may have been, Clay wrote, the Bible
Believers were peacefully exercising their right to proselytize. The First Amendment
restricts the government, not unpopular speakers. If a crowd reacts with violence, the
government is well within its power to stop them. The police in Dearborn cracked
down on the wrong group, Clay explained.
In dissent, Judge John Rogers accused the majority of providing “a roadmap that
effectively advises how to force the police to help disrupt a minority’s speech and assembly rights.” The real victims, Rogers argued, were the Muslims in the crowd who
the Bible Believers deliberately provoked. The Bible Believers belonged to the Christian
majority of the country, and had gone to the festival to hassle a minority community.
If any group acted like “hecklers,” said Rogers, it was Israel and his gang. No precedent
required the police to stand by and serve as personal guards for deliberately provocative troublemakers. Rogers and four of his colleagues would have dismissed their

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 409

claims.
In Chaplinsky, Snyder, and Bible Believers, the courts analyzed cases of religious
provocation through the lens of the First Amendment free speech clause, applying or
rejecting doctrinal exceptions such as fighting words, indecency, and incitement. The
next cases involve religious proselytizers and provocateurs who challenged the First
Amendment’s “time, place, and manner” exception. That exception allows the government to neutrally and reasonably restrict when, where, and how people may express
political and religious ideas in public, as long as it has a sufficiently important reason
to do so.
In the late 1970s and early 1980s, members of a Hindu religious group called The
International Society of Krishna Consciousness, also known as ISKCON or the Hare
Krishnas, were particularly active public proselytizers. They regularly appeared at public events and places like malls and airports wearing their characteristic robes, and
chanting and distributing information about their ascetic lifestyle. 3 One of the Krishnas’ religious rituals, called Sankirtan, requires members to mingle with the public to
share literature and solicit donations directly.
In 1977, the Krishnas sued the organizers of the
Minnesota State Fair for imposing a rule that limited the
distribution of literature and the solicitation of funds by
exhibitors to a stationary booth. Requiring them to stay
in one place while conducting their religious outreach
was an unjustified infringement of Sankirtan, the Krishnas argued, and it violated the free exercise and free
speech clauses of the First Amendment.
The U.S. Supreme Court rejected the Krishnas’ First
Amendment claims in Heffron v. ISKCON, holding that
the fair’s rule was a neutral time, place, and manner restriction justified by the “significant” government interest of protecting fairgoers’
“safety and convenience.” Writing for the majority, Justice Byron White observed that
state fairs are busy, crowded events, and even limited exemptions for religious groups
like ISKCON would frustrate the government’s significant interest in maintaining order. White rejected the Krishnas’ argument that restraining them to a booth would
infringe their religiously mandated methods of distributing literature and asking for
donations. Frustrating as the rule may have been, the Court ruled that accommodating
their needs would create “widespread disorder at the fairgrounds.” And, at any rate,
the Krishnas were still free to proselytize and fundraise anywhere outside the fairgrounds that they wanted. The state restricted their rights only in a limited public forum that they were not forced to attend.
Hare Krishnas chanting
- Raghunath

Justice William Brennan, joined by Justices Thurgood Marshall and John Paul Stevens, dissented in part. They agreed with the court that the restriction on monetary
solicitation was valid as an “antifraud” effort, but they disagreed on the distribution
of literature. Brennan rejected the idea that handing out pamphlets or books was more
3 Hare Krishnas were among the many familiar groups satirized in the 1980 blockbuster
comedy Airplane! starring Leslie Nielsen, Peter Graves, Julie Hagerty, Robert Hays, Lloyd
Bridges, and Kareem Abdul-Jabbar.

Electronic copy available at: https://ssrn.com/abstract=3903347

410 Religion in the Law

disruptive than simply speaking to others, which was not restricted anywhere at the
fair. Neither a desire to prevent fraud nor an interest in crowd control could justify the
fair’s rule on literature distribution, he concluded.
Around the same time that the Supreme Court denied the Hare Krishnas’ request
to peacefully hand out pamphlets at a state fair, a more aggressive religious subculture
was growing in the United States. Radicalized by the 1973 decision of Roe v. Wade,
Christian anti-abortion activists began protesting abortion clinics in the mid-1970s.
Picketers, carrying graphic pictures of aborted fetuses and preaching through bullhorns, often blocked clinic entrances, harassed patients, and threatened clinic workers.
Meanwhile, extremists such as the so-called Army of God began to commit acts of
violence, including kidnappings, bombings and, eventually, the murders of several doctors and clinic workers.
By the early-1990s, a group called Operation Rescue had risen to prominence in
the anti-abortion activist community. Led at the time by Christian fundamentalist Randall Terry, the group made a name for itself by aggressively protesting outside clinics,
blockading their driveways and entrances, and stalking clinic workers and clients.
In 1992, a Florida state court granted two injunctions (the second amending the
first) to a Melbourne abortion clinic constantly beset upon by Operation Rescue and
other anti-abortion picketers. The injunctions created a 36-foot “buffer zone” around
the clinic that prohibited demonstrations within a certain proximity to its entrances.
The injunction also banned all loud noises “within earshot” of patients inside the clinic
during morning appointment hours, prohibited graphic signs within view, and ordered
demonstrators not to approach doctors, staff, or patients outside the clinic or at their
homes.
Judy Madsen and other members of Operation Rescue, including Randall Terry,
first appealed the amended injunction in state court but lost. Meanwhile, they also sued
in federal court, arguing that the state court’s injunction unconstitutionally restricted
their free speech rights under the First Amendment. The Eleventh Circuit Court of Appeals agreed and struck down the injunction.
The U.S. Supreme Court, however, reversed the Eleventh Circuit and upheld most
of the state court’s injunction in Madsen v. Women’s Health Center. Writing for a sixjustice majority, Chief Justice William Rehnquist concluded that the amended injunction, despite its limited application to anti-abortion protesters, was nevertheless content-neutral because it restricted people who had violated the original injunction
through their conduct. The injunction was not quite the same as a generally applicable
time, place, and manner restriction, however, so it needed to burden “no more speech
than necessary to serve a significant government interest.” Rehnquist analyzed each
provision of the injunction under this standard, and concluded that the buffer zones
around clinic property and the noise restrictions were valid. Among the restrictions
struck down were the buffer zones around neighboring private property and the homes
of workers and patients, as well as the rule that protesters must not approach patients
without consent within three hundred feet of the clinic.
Justice John Paul Stevens concurred in part but also dissented in part, arguing that
the Court applied too strict a standard to an injunction. A 36-foot buffer zone would
probably be invalid as a generally applicable statute, he argued, but was perfectly fine

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 411

in the form of a court order based on gathered evidence and prior bad acts. Thus, he
would have given the lower court more deference in its ruling.
Justice Antonin Scalia strenuously objected (joined by Justices Anthony Kennedy
and Clarence Thomas). In no other context but abortion would the Court rule in such
a way, he argued, and at any rate, none of the evidence submitted in the state court
justified its sweepingly restrictive injunction. Further, said Scalia, the injunction was by
its very terms content-based – it discriminated against anti-abortion protesters only and
singled them out for their religious and political message – and therefore should have
been subject to the toughest judicial scrutiny, which, in his view, it easily failed. The
Court’s ruling, he sneered, was just another example of the “ad hoc nullification machine” of its abortion jurisprudence.
Over the following two decades, the Supreme Court upheld other fixed physical
buffer zones around abortion clinics – both court-ordered and statutory. In Schenck v.
Pro-Choice Network of Western New York, the Court, in another Rehnquist majority
opinion, affirmed a federal court injunction stopping so-called “sidewalk counselors”
from demonstrating within fifteen feet of an abortion clinic entrance or driveway.4
However, the Court struck down the “floating buffer zone” within fifteen feet of all
patients approaching the clinic as overly restrictive of speech.
In Hill v. Colorado, the Court upheld a state law that prohibited anyone, “for the
purpose of protest, education, distribution, or counseling,” from approaching within
eight feet of someone once that person was within 100 feet of a health care facility.5
With the Court voting 6-3 in favor of the law, Chief Justice Rehnquist handed the
writing duties to John Paul Stevens, who concluded that Colorado had a compelling
purpose and that its floating buffer zone, though imposed after confrontations at abortion clinics, was nevertheless content-neutral and generally applicable. Moreover, the
law was not too restrictive, because the buffer zone was just eight feet and protesters
could continue to hold signs, speak, and yell from a relatively short distance away.
Justice Scalia dissented again, along with regular allies Justices Thomas and Kennedy,
arguing, as he had in both Madsen and Schenck, that the Court had carved a special
abortion exception out of the First Amendment.
Relying on Madsen, Schenck, and Hill, which all upheld abortion clinic buffer
zones of various forms and sizes, Massachusetts first passed a law in 2000 requiring
around all abortion clinics an 18-foot fixed buffer zone and a 6-foot floating buffer
zone within it. In 2007, the state amended the law to extend the fixed buffer zone to
35-feet around the entrance of all reproductive health care facilities.
In 2008, Catholic pro-life activist and self-described “sidewalk counselor” Eleanor
McCullen sued (along with several others), arguing that the 35-foot buffer zone infringed her free speech and free exercise rights to spread her anti-abortion message to
strangers as they sought private medical treatment. McCullen and the other plaintiffs
argued that the law unconstitutionally targeted anti-abortion activists and was unfairly
discriminatory by allowing volunteer escorts and paid clinic workers to approach patients within the zone.
4 519 U.S. 357 (1997).
5 530 U.S. 703 (2000).

Electronic copy available at: https://ssrn.com/abstract=3903347

412 Religion in the Law

The Supreme Court heard McCullen’s case in 2014. By that time, four members
of the Hill majority were gone. William Rehnquist died in 2005. Justices Stevens, Sandra Day O’Connor, and David Souter had all retired. Only Justices Stephen Breyer and
Ruth Bader Ginsburg remained, and they had qualified their votes in Hill by joining
Justice Souter’s concurring argument that the Colorado law was constitutional because
it regulated unwanted approaching, not speech.
Despite all the precedent holding otherwise, the Supreme Court unanimously ruled
in McCullen v. Coakley that the Massachusetts buffer zone violated the First Amendment. Writing for the Court, Chief Justice John Roberts agreed with the state that the
law was content-neutral, despite its application to abortion clinics and its exemption
for clinic workers, and that it was motivated by significant interests, such as public
safety and free passage on sidewalks. The problem was its tailoring – it overly restricted
otherwise constitutionally protected speech because it restrained sidewalk counselors
from using their preferred tactics of persuasion. Reminiscent of Chief Justice Burger’s
reverent description of the Amish lifestyle, Chief Justice Roberts described McCullen’s
proselytizing in very sympathetic terms. Roberts said the buffer zone law “compromise[d] petitioners’ ability to initiate the close, personal conversations that they view
as essential to ‘sidewalk counseling.’” McCullen also claimed that she had been less
successful at talking strangers out of getting abortions than she had been before the
law took effect. For that reason, Roberts said, the “burdens on petitioners’ speech have
clearly taken their toll,” though he did not cite any authority for the suggestions that
speakers are constitutionally entitled to persuade others, or entitled to use their preferred methods of persuasion in any situation. 6
In concurrence, Justices Scalia, Thomas, and Kennedy noted that Chief Justice
Roberts essentially ignored Hill v. Colorado. In their view, that decision should have
been overruled, and the Court should have declared the Massachusetts law to be an
unconstitutional content-based speech restriction. The state clearly established the
buffer zone to thwart abortion protesters based on their viewpoints, Scalia wrote, and
no tailoring was appropriate enough to justify that.
Curiously silent in McCullen were Hill majority members Ruth Bader Ginsburg
and Stephen Breyer. Also joining the Court’s majority without separate opinion were
Justices Elena Kagan and Sonya Sotomayor, who took office after Hill and, in later
cases, voted in favor of abortion rights.7
***
In 2019 and 2020, the Federal Courts of Appeals for the Third and Seventh Circuits upheld fixed and floating abortion clinic buffer zones in Pittsburgh and Harrisburg, Pennsylvania and Chicago, Illinois. In all three cases, those courts relied on Hill
v. Colorado as the guiding precedent. The Supreme Court, without explanation in any

6 The Court’s time, place, and manner cases had often held otherwise. Recall in Heffron v.
ISKCON that the Court was unconcerned that the state fair rules prevented the Hare
Krishnas from engaging in their religiously-mandated methods of communication, or that
their conversion success right might be lowered. The Court in McCullen made no reference
to Heffron.
7 See Whole Women’s Health v. Hellerstedt, 136 S.Ct. 2292 (U.S. 2016); and June Medical
Services, LLC v. Russo, 591 U.S. ___ (2020).

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 413

case, declined to review all of them.8 As for now, the unspoken tension between the
Hill and Madsen on one side and McCullen on the other remains unresolved.
FURTHER READING
Leslie Kendrick, Nonsense on Sidewalks: Content Discrimination in McCullen v.
Coakley, 2014 Sup. Ct. Rev. 215 (2014).
Mark Strasser, Preaching, Fundraising and the Constitution: On Proselytizing and the
First Amendment, 85 Denv. U. L. Rev. 405 (2007).
Eugene Volokh, Gruesome Speech, 100 Cornell L. Rev. 901 (2015).

8 See Reilly v. City of Harrisburg, 790 Fed.Appx. 468 (CA3 2019) and Price v. Chicago, 915

F.3d 1107 (CA7 2019)(cert. denied, 141 S.Ct. 185 (U.S. 2020)); and Bruni v. City of Pittsburgh, 941 F.3d 73 (CA3 2019) (cert. denied, 144 S.Ct. 578 (U.S. 2021)).

Electronic copy available at: https://ssrn.com/abstract=3903347

414 Religion in the Law

91 N.H. 310
Supreme Court of New Hampshire

State v. Chaplinsky
March 4, 1941
PAGE, Justice.
The statute involved is P. L., c. 378, § 2, which reads thus:
No person shall address any offensive, derisive or annoying word to any other
person who is lawfully in any street or other public place, nor call him by any
offensive or derisive name, nor make any noise or exclamation in his presence
and hearing with intent to deride, offend or annoy him, or to prevent him
from pursuing his lawful business or occupation.
The complaint is that Chaplinsky, being in the street at Rochester, addressed to the City
Marshal these words: “You are a God damned racketeer” and “a damned Fascist and the whole
government of Rochester are Fascists or agents of Fascists.” These words were testified to by
several of the State’s witnesses. The defendant admitted the words with the exception of the
qualifying “God.”
The section of the statute involved has two provisions. The first relates to words and names
applied by one directly to another in a public place [and] has twice been construed by this court.
Nearly fifty years ago there was a conviction under it, in a case where the defendant, in the
street, addressed to one also in the street the words “You are a God damned blackmailer.” The
defendant attempted to justify by proving the statement to be true. Since the statute makes no
distinction between truthful and untruthful utterances, it was held that the justification was inadmissible. Construing the statute, this court said that its “purpose was to preserve the public
peace. The direct tendency of such conduct, like that of [criminal] libel, is to provoke the person
against whom it is directed, to acts of violence.” State v. Brown, 68 N.H. 200. The decision
seems to have assumed that the only intent required for conviction under the first part of the
section was an intent to speak the words. In any event, that is the construction which we place
upon the provision.
Again in 1900, the earlier construction was followed, and it was further held that the act
applied where the words were addressed by one to another in a public highway, even though no
third person was present to hear the words. State v. McConnell, 70 N.H. 294, 47 A. 267. The
complaining witness, a woman, was called a bitch, with other obscene words not thought necessary to be printed in the reported decision.
It thus appears that long before the words for which Chaplinsky was convicted, the construction of the provision was made plain, to the extent that no words were forbidden except
such as have a direct tendency to cause acts of violence by the person to whom, individually, the
remark is addressed. This is not a case where, in advance of a judicial interpretation, the defendant could not be bound to understand what was intended by the statute…
Another point may be mentioned at once. The defendant asserts that the trial court improperly excluded evidence of, and comment on, the supposed provocation of Chaplinsky growing
out of his prior treatment by the crowd. We think the ruling was correct.
The “provocative matter” was this. Chaplinsky was lawfully engaged, on the streets of
Rochester, in the distribution of the literature of the sect known as Jehovah’s Witnesses. Some

State v. Chaplinsky, 91 N.H. 310 (1941)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 415
of those on the streets apparently resented his activities. They may have thought them provocative. At least they complained to the City Marshal, who says he told them that Chaplinsky was
lawfully engaged and that he must be left alone. At the same time the Marshal says he informed
Chaplinsky that the crowd was getting restless and that he would better go slow. Some hours
later, the crowd got out of hand and treated Chaplinsky with some violence. He was then led
towards the police station, though apparently more for his protection than for arrest, since his
arrest was definitely fixed only after he uttered the words charged, when the Marshal met him
on the way. It may be remarked that nobody concerned, taking Chaplinsky at his word, used
proper restraint on this occasion, but that fact, if true, could not be a defence of his own conduct.
At the moment the defendant uttered the words for which he was convicted, he undoubtedly felt resentment because he had been roughly handled by the crowd. His resentment might
well enough have extended to the police if they had failed to take any step reasonably within
their power to control the crowd, or if they had failed to prosecute anybody who they had
reasonable ground to believe had assailed him. But those facts, if true, would not have justified
the offensive manner in which he sought to bring the Marshal to what Chaplinsky may have
regarded as a sense of his duty. It was not useful or proper comment for bringing truth to light.
Its plain tendency was to further breach of order, and it was itself a breach of the peace.
The excluded evidence related solely to Chaplinsky’s recital of what he conceived was his
mission to “preach the true facts of the situation of the Bible to the people,” of “the Christian’s
permission”, and of certain acts of the crowd that seem to have happened outside of the
knowledge of the police. As to any possible provocation he had suffered while in the presence
of the police, his testimony appears to have been admitted, though immaterial to the issue of his
guilt. The court, in any event, was correct in excluding as immaterial the issues (1) whether the
police had been neglectful prior to his offense, (2) whether the defendant had been assaulted by
the crowd, and (3) whether the defendant, in consequence, had been provoked to use the words
with which he was charged. The defendant’s argument as to this exclusion comes to this – that
if he was provoked, the truth of his appellation of the Marshal could be established. [However,]
the truth would be no justification.
The rule thus established is not severe. Chaplinsky could no more defend unlawful speech
on the ground of provocation than could one of the street–crowd have defended a charge of
calling Chaplinsky names on the ground that the name–caller had been incensed by Chaplinsky’s
teachings. The defendant was held to the same duties as those who disagreed with him or with
whom he disagreed. The rules of fair conduct in public speech in the street apply indiscriminately
to all—whether the speaker be a preacher, an official or a mere by–stander.
The defendant was not entitled to a directed verdict unless the statute is unconstitutional.
Upon the question of constitutionality, the defendant asserts infringement of the fundamental
liberties of speech, press and worship. Since he did not print his words or circulate them in
printed form, and since the words have no perceptible connection with worship or with freedom
of religious belief or practice, we shall confine ourselves to the subject of free speech, though
cognate rights may have illustrative effect in the course of this discussion.
The right to speak freely, whether in a street or elsewhere, is of primary importance. That
is a principle whose general validity nobody denies, and nobody ought ever to deny. But the
right may be limited in appropriate situations. The question is whether the limitation imposed
by our statute is constitutionally permissible.
The fundamental basis of the constitutional rule is the necessity for full and free discussion
of all subjects which affect ways of life, including religious, social and governmental questions.
This is “essential to the very existence and perpetuity of free government.” Cooley, Constitutional Limitations, 7th Ed., 596.

State v. Chaplinsky, 91 N.H. 310 (1941)

Electronic copy available at: https://ssrn.com/abstract=3903347

416 Religion in the Law
“No one can doubt the importance, in a free government, of a right to canvass the acts of
public men and the tendency of public measures, to censure boldly the conduct of rulers, and to
scrutinize closely the policy and plans of government. ... But the exercise of a right is essentially
different from an abuse of it. The one is no legitimate inference from the other. Common sense
here promulgates the broad doctrine, sic utere tuo, ut non alienum laedas; so exercise your own
freedom as not to infringe the rights of others, or the public peace and safety.” Story, Constitution of the United States, § 1888.
“Freedom of discussion, if it would fulfill its historic function in this nation, must embrace
all issues about which information is needed or appropriate to enable the members of society to
cope with the exigencies of their period.” Thornhill v. Alabama, 310 U.S. 88.
If a city officer is guilty of a wrong or a neglect, any person is free to comment, to the end
that free government may be preserved. Peaceful and truthful discussion of matters of public
interest cannot be penalized merely because others than the speaker may be persuaded of the
truth of the criticism. “Abridgement of the liberty of such discussion can be justified only where
the clear danger of substantive evils arises under circumstances affording no opportunity to test
the merits of ideas by competition for acceptance in the market of public opinion.” Thornhill v.
Alabama.
The only competition for acceptance in that market of opinion to be found in this record is
this: The defendant admittedly called the Marshal a damned racketeer and Fascist, in exchange,
as the defendant says, for the Marshal’s calling him a damned bastard. Either appellation, applied directly to the other on the street, would clearly be a breach of the statute. Neither would
rise above the level of name–calling. Neither party could expect the other to be persuaded by
such language. Neither remark qualifies as peaceful and truthful discussion of matters of public
interest. Each invited personal violence and disturbance of the peace, without any observable
tendency to enable the by–standers to test the merits of the competitive ideas, if they were ideas.
We can see no relationship of such utterances to that freedom of speech which is so acutely
desirable if free institutions are to be preserved. Such face–to–face reviling is not remotely necessary in the debate of public questions. It is not argument. It has no persuasive power. Its only
power is to inflame, to endanger that calm and useful consideration of public problems which
is the protection of free government. Its tendency is to useless and dangerous disorder in which
the object of free speech is lost to view….
In Whitney v. California the majority declared (274 U.S. 357, 371) that it was not open to
question “that a State in the exercise of its police power may punish those who abuse this freedom by utterances inimical to the public welfare, tending to incite to crime, disturb the public
peace, or endanger the foundations of organized government and threaten its overthrow by unlawful means.”
In maintaining the guaranty of free speech, the authority of the State to enact laws to promote health, safety, morals and the general welfare is “necessarily admitted.” The limits of this
reserved authority must be “determined with appropriate regard to the particular subject of its
exercise.” And “the power of the state stops short of interference with what are deemed to be
certain indispensable requirements of the liberty assured. Liberty of speech and of the press is
also not an absolute right, and the state may punish its abuse.” …
“These rights may be abused by using speech or press or assembly in order to incite to
violence and crime. The people through their Legislatures may protect themselves against that
abuse. The rights themselves must not be curtailed.” Only so can desirable changes be made by
peaceful means, which is the purpose of the right of free speech. DeJonge v. Oregon, 299 U.S.
353, 364, 365. “The limitation upon individual liberty must have appropriate relation to the
safety of the state.” Herndon v. Lowry, 301 U.S. 242, 258.

State v. Chaplinsky, 91 N.H. 310 (1941)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 417
…Our statute aims merely to punish the abuse of right (in this case disorderly conduct) and
subjects the speaker to no restraint of indispensable right.
Legislation aimed at conduct which impedes free use of the streets may be sustained provided it does not abridge the liberty of one rightfully in the streets to impart information without
interfering with such use. “Prohibition of such conduct would not abridge the constitutional
liberty since such activity bears no necessary relationship to the freedom to speak, write, print
or distribute information or opinion.” Schneider v. State, 308 U.S. 147, 161. Our statute prohibits conduct which has no necessary relationship to those freedoms.
The right of speech, therefore, “is not absolute, but relative, and must be exercised in subordination to the general comfort and convenience and in consonance with peace and good
order, but it must not, in the guise of regulation, be abridged or denied.” … But prohibition by
legislative act of abusive speech under circumstances which the legislature may appropriately
believe dangerous to public order, and the punishment of speech unnecessary to the full exercise
of the right, is believed to be no restraint, or at most a permissible restraint….
Our statute [is not] of the sort declared unconstitutional in Cantwell v. Connecticut, 310
U.S. 296. There the asserted offense was the soliciting of funds for religious purposes (by the
sale of literature) without a permit. With the consent of two Roman Catholics in the street, the
defendant played a phonograph record which turned out to be a criticism of the hearers’ religion.
The hearers were incensed. A breach of the peace might have occurred unless the defendant had
withdrawn at request. “There was no evidence that he [the defendant] was personally offensive
or entered into any argument with those he interviewed.” The state court held that the charge
was “not assault or breach of the peace or threats on Cantwell’s part, but invoking or inciting
others to breach of the peace, and that the facts supported the conviction of that offense.” It
resulted that the case involved the right to express opinion without the informant doing a single
act of violence, without committing a breach of the peace, without either threat or offensive
remark.
Mr. Justice Roberts pointed out that freedom to believe and freedom to act are both secured
by the due process clause of the Fourteenth Amendment. “The first is absolute but, in the nature
of things, the second cannot be. Conduct remains subject to regulation for the protection of
society.” While the state may not wholly deny the right to disseminate views which may inviolably be held, it may by general and non–discriminatory legislation regulate the times and places
and the manner of conduct of the disseminator upon the streets, “and may in other respects
safeguard the peace, good order and comfort of the community, without unconstitutionally invading the liberties protected by the Fourteenth Amendment.” …
In the course of discussion, Mr. Justice Roberts remarked upon permissible restraints of
conduct: “The offense known as breach of the peace embraces not only violent acts but acts and
words likely to produce violence in others. When immediate threat to public safety, peace, or
order, appears, the power of the state to prevent or punish is obvious.” Such a breach of the
peace by Cantwell, the state court had held, did not exist. “One may, however, be guilty of the
offense if he commit acts or make statements likely to provoke violence and disturbance of good
order, even though no such eventuality be intended. … Resort to epithets or personal abuse is
not in any proper sense communication of information or opinion safeguarded by the Constitution, and its punishment as a criminal act would raise no question under that instrument [the
Federal Constitution]”. …
The defendant further says that our statute is invalid because it is so vague and indefinite
that one coming within its purview may not know what is prohibited. In this connection, the
claim is made that the test of what is offensive is purely subjective in the sense that it is to be
determined by the way the addressee reacts to it. The defendant therefore argues that nobody

State v. Chaplinsky, 91 N.H. 310 (1941)

Electronic copy available at: https://ssrn.com/abstract=3903347

418 Religion in the Law
can know what is offensive language, since one man may be offended by words to which another man would take no exception. We have never construed the statute by any such test. The
word “offensive” is not to be defined in terms of what a particular addressee thinks. The legislature had no such vague, shifting test in mind. As was long ago said, they had in mind the
tendency of words, not their actual result….
The test is what men of common intelligence would understand would be words likely to
cause an average addressee to fight. We have never applied the statute otherwise. The English
language has a number of words and expressions which by general consent are “fighting words”
when said without a disarming smile. In common understanding they are offensive in the Websterian sense of being such as to cause resentment, or, as Funk and Wagnalls say perhaps more
aptly, adapted to give offense, offense being that which causes anger. Such words, as ordinary
men know, are likely to cause a fight. So are threatening, profane or obscene revilings. Derisive
and annoying words can be taken as coming within the purview of the statute as heretofore
interpreted only when they have this characteristic of plainly tending to excite the addressee to
a breach of the peace. If the time may ever come when the words “damned Fascist” will cease
to be generally regarded as “fighting words” when applied face–to–face to an average American,
this is not the time. The presiding justice might have been warranted in telling the jury that they
were offensive as a matter of law. But since he thought the jury as competent as he to understand
the words, he left the question to them.
The statute, as construed, does no more than prohibit the face–to–face words plainly likely
to cause a breach of the peace by the addressee, words whose speaking constitute a breach of
the peace by the speaker—including “classical fighting words”, words in current use less “classical” but equally likely to cause violence, and other disorderly words, including profanity, obscenity and threats. Men of common intelligence, situated as was Chaplinsky, do not need to
guess at its meaning or differ as to its application. See Connally v. General Construction Company, 269 U.S. 385, 391. … [All] men of common intelligence know almost instinctively what
are the dangerous words when so addressed….
The words “offensive”, “derisive” and “annoying”, in this connotation of tendency to disorder in public places, are commonly used and commonly understood. They are not wanting in
meaning. Some are used in statements of legal principles by those who are careful of accuracy
and definiteness of statement. Thus, “personally offensive” language, “profane, indecent, or
abusive remarks directed to the person of the hearer”, and “epithets or personal abuse”, all of
which are caught up in the phrase “words likely to produce violence in others.” Cantwell v.
Connecticut. Though general in a sense, such words have commonly accepted popular and legal
significance. … And so reference to an injunction prohibiting officials from interfering with the
right of speakers “in an orderly and peaceable manner” is definite, because everybody understands what “orderly and peaceable” means. Hague v. C. I. O., 307 U.S. 496, 517. Likewise,
any intelligent person may understand the prohibition of our statute as it has always been construed. Equally clear is the phrase “[matter] obscene or offensive to public morals”, or the phrase
“disorderly conduct.” Lovell v. Griffin, 303 U.S. 444.
…Our statute deals “with the actual, not with an imaginary condition other than the facts.”
International Harvester Company v. Kentucky, 234 U.S. 216, 217, 223. And it deals with those
facts upon the basis of tendencies of words used face–to–face in public places which are matters
of common knowledge and appreciation.
Exceptions overruled. All concurred.

State v. Chaplinsky, 91 N.H. 310 (1941)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 419

315 U.S. 568
Supreme Court of the United States

Chaplinsky v. New Hampshire
March 9, 1942
Mr. Justice MURPHY delivered the opinion of the Court.
Appellant [Chaplinsky], a member of the sect known as Jehovah’s Witnesses, was convicted
in the municipal court of Rochester, New Hampshire, for violation of Chapter 378, Section 2,
of the Public Laws of New Hampshire: “No person shall address any offensive, derisive or annoying word to any other person who is lawfully in any street or other public place, nor call him
by any offensive or derisive name, nor make any noise or exclamation in his presence and hearing with intent to deride, offend or annoy him, or to prevent him from pursuing his lawful
business or occupation.”
The complaint charged that appellant “with force and arms, in a certain public place in said
city of Rochester, to wit, on the public sidewalk on the easterly side of Wakefield Street, near
unto the entrance of the City Hall, did unlawfully repeat, the words following, addressed to the
[City Marshal], that is to say, ‘You are a God damned racketeer’ and ‘a damned Fascist and the
whole government of Rochester are Fascists or agents of Fascists’ the same being offensive, derisive and annoying words and names.”
He was found guilty and the judgment of conviction was affirmed by the Supreme Court
of the State. State v. Chaplinsky, 91 N.H. 310. [A]ppellant raised the questions that the statute
was invalid under the Fourteenth Amendment of the Constitution of the United States in that it
placed an unreasonable restraint on freedom of speech, freedom of the press, and freedom of
worship, and because it was vague and indefinite. These contentions were overruled and the
case comes here on appeal.
There is no substantial dispute over the facts. Chaplinsky was distributing the literature of
his sect on the streets of Rochester on a busy Saturday afternoon. Members of the local citizenry
complained to the City Marshal, Bowering, that Chaplinsky was denouncing all religion as a
“racket.” Bowering told them that Chaplinsky was lawfully engaged, and then warned Chaplinsky that the crowd was getting restless. Some time later a disturbance occurred and the traffic
officer on duty at the busy intersection started with Chaplinsky for the police station, but did
not inform him that he was under arrest or that he was going to be arrested. On the way they
encountered Marshal Bowering who had been advised that a riot was under way and was therefore hurrying to the scene. Bowering repeated his earlier warning to Chaplinsky who then addressed to Bowering the words set forth in the complaint.
Chaplinsky’s version of the affair was slightly different. He testified that when he met Bowering, he asked him to arrest the ones responsible for the disturbance. In reply Bowering cursed
him and told him to come along. Appellant admitted that he said the words charged in the
complaint with the exception of the name of the Deity. … [T]he court below … held that neither
provocation nor the truth of the utterance would constitute a defense to the charge.
It is now clear that “Freedom of speech and freedom of the press, which are protected by
the First Amendment from infringement by Congress, are among the fundamental personal
rights and liberties which are protected by the Fourteenth Amendment from invasion by state

Chaplinsky v. New Hampshire, 315 U.S. 568 (1942)

Electronic copy available at: https://ssrn.com/abstract=3903347

420 Religion in the Law
action.” Lovell v. City of Griffin, 303 U.S. 444, 450. Freedom of worship is similarly sheltered.
Cantwell v. Connecticut, 310 U.S. 296, 303.
Appellant assails the statute as a violation of all three freedoms, speech, press and worship,
but only an attack on the basis of free speech is warranted. The spoken, not the written, word
is involved. And we cannot conceive that cursing a public officer is the exercise of religion in any
sense of the term. But even if the activities of the appellant which preceded the incident could be
viewed as religious in character, and therefore entitled to the protection of the Fourteenth
Amendment, they would not cloak him with immunity from the legal consequences for concomitant acts committed in violation of a valid criminal statute. We turn, therefore, to an examination of the statute itself.
Allowing the broadest scope to the language and purpose of the Fourteenth Amendment, it
is well understood that the right of free speech is not absolute at all times and under all circumstances. There are certain well-defined and narrowly limited classes of speech, the prevention
and punishment of which have never been thought to raise any Constitutional problem. These
include the lewd and obscene, the profane, the libelous, and the insulting or “fighting” words—
those which by their very utterance inflict injury or tend to incite an immediate breach of the
peace. It has been well observed that such utterances are no essential part of any exposition of
ideas, and are of such slight social value as a step to truth that any benefit that may be derived
from them is clearly outweighed by the social interest in order and morality. “Resort to epithets
or personal abuse is not in any proper sense communication of information or opinion safeguarded by the Constitution, and its punishment as a criminal act would raise no question under
that instrument.” Cantwell v. Connecticut, 310 U.S. 296, 309, 310.
The state statute here challenged comes to us authoritatively construed by the highest court
of New Hampshire. … On the authority of its earlier decisions, the state court declared that the
statute’s purpose was to preserve the public peace, no words being “forbidden except such as
have a direct tendency to cause acts of violence by the person to whom, individually, the remark
is addressed.” …
We are unable to say that the limited scope of the statute as thus construed contravenes the
constitutional right of free expression. It is a statute narrowly drawn and limited to define and
punish specific conduct lying within the domain of state power, the use in a public place of words
likely to cause a breach of the peace. Cf. Cantwell v. Connecticut, 310 U.S. 296, 311; Thornhill
v. Alabama, 310 U.S. 88, 105. This conclusion necessarily disposes of appellant’s contention
that the statute is so vague and indefinite as to render a conviction thereunder a violation of due
process. A statute punishing verbal acts, carefully drawn so as not unduly to impair liberty of
expression, is not too vague for a criminal law. Cf. Fox v. Washington, 236 U.S. 273, 277.
Nor can we say that the application of the statute to the facts disclosed by the record substantially or unreasonably impinges upon the privilege of free speech. Argument is unnecessary
to demonstrate that the appellations “damn racketeer” and “damn Fascist” are epithets likely
to provoke the average person to retaliation, and thereby cause a breach of the peace.
The refusal of the state court to admit evidence of provocation and evidence bearing on the
truth or falsity of the utterances is open to no Constitutional objection. Whether the facts sought
to be proved by such evidence constitute a defense to the charge or may be shown in mitigation
are questions for the state court to determine. Our function is fulfilled by a determination that
the challenged statute, on its face and as applied, does not contravene the Fourteenth Amendment.
Affirmed.

Chaplinsky v. New Hampshire, 315 U.S. 568 (1942)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 421

562 U.S. 443
Supreme Court of the United States

Snyder v. Phelps
March 2, 2011
Chief Justice ROBERTS delivered the opinion of the Court.
A jury held members of the Westboro Baptist Church liable for millions of dollars in damages for picketing near a soldier’s funeral service. The picket signs reflected the church’s view
that the United States is overly tolerant of sin and that God kills American soldiers as punishment. The question presented is whether the First Amendment shields the church members from
tort liability for their speech in this case.
Fred Phelps founded the Westboro Baptist Church in Topeka, Kansas, in 1955. The church’s
congregation believes that God hates and punishes the United States for its tolerance of homosexuality, particularly in America’s military. The church frequently communicates its views by
picketing, often at military funerals. In the more than 20 years that the members of Westboro
Baptist have publicized their message, they have picketed nearly 600 funerals
Marine Lance Corporal Matthew Snyder was killed in Iraq in the line of duty. Lance Corporal Snyder’s father selected the Catholic church in the Snyders’ hometown of Westminster,
Maryland, as the site for his son’s funeral. Local newspapers provided notice of the time and
location of the service.
Phelps became aware of Matthew Snyder’s funeral and decided to travel to Maryland with
six other Westboro Baptist parishioners (two of his daughters and four of his grandchildren) to
picket. On the day of the memorial service, the Westboro congregation members picketed on
public land adjacent to public streets near the Maryland State House, the United States Naval
Academy, and Matthew Snyder’s funeral. The Westboro picketers carried signs that were largely
the same at all three locations. They stated, for instance: “God Hates the USA/Thank God for
9/11,” “America is Doomed,” “Don’t Pray for the USA,” “Thank God for IEDs,” “Thank God
for Dead Soldiers,” “Pope in Hell,” “Priests Rape Boys,” “God Hates Fags,” “You’re Going to
Hell,” and “God Hates You.”
The church had notified the authorities in advance of its intent to picket at the time of the
funeral, and the picketers complied with police instructions in staging their demonstration. The
picketing took place within a 10–by 25–foot plot of public land adjacent to a public street,
behind a temporary fence. That plot was approximately 1,000 feet from the church where the
funeral was held. Several buildings separated the picket site from the church. The Westboro
picketers displayed their signs for about 30 minutes before the funeral began and sang hymns
and recited Bible verses. None of the picketers entered church property or went to the cemetery.
They did not yell or use profanity, and there was no violence associated with the picketing..
The funeral procession passed within 200 to 300 feet of the picket site. Although Snyder
testified that he could see the tops of the picket signs as he drove to the funeral, he did not see
what was written on the signs until later that night, while watching a news broadcast covering
the event.
Snyder filed suit against Phelps, Phelps’s daughters, and the Westboro Baptist Church (collectively Westboro or the church) in the United States District Court for the District of Maryland
under that court’s diversity jurisdiction. Snyder alleged five state tort law claims: defamation,

Snyder v. Phelps, 562 U.S. 443 (2011)

Electronic copy available at: https://ssrn.com/abstract=3903347

422 Religion in the Law
publicity given to private life, intentional infliction of emotional distress, intrusion upon seclusion, and civil conspiracy. Westboro moved for summary judgment contending, in part, that the
church’s speech was insulated from liability by the First Amendment.
The District Court awarded Westboro summary judgment on Snyder’s claims for defamation and publicity given to private life, concluding that Snyder could not prove the necessary
elements of those torts. A trial was held on the remaining claims. At trial, Snyder described the
severity of his emotional injuries. He testified that he is unable to separate the thought of his
dead son from his thoughts of Westboro’s picketing, and that he often becomes tearful, angry,
and physically ill when he thinks about it. Expert witnesses testified that Snyder’s emotional
anguish had resulted in severe depression and had exacerbated pre-existing health conditions.
A jury found for Snyder on the intentional infliction of emotional distress, intrusion upon
seclusion, and civil conspiracy claims, and held Westboro liable for $2.9 million in compensatory damages and $8 million in punitive damages. … The District Court remitted the punitive
damages award to $2.1 million, but left the jury verdict otherwise intact.
In the Court of Appeals, Westboro’s primary argument was that the church was entitled to
judgment as a matter of law because the First Amendment fully protected Westboro’s speech.
The Court of Appeals agreed. 580 F.3d 206, 221 (C.A.4 2009). The court reviewed the picket
signs and concluded that Westboro’s statements were entitled to First Amendment protection
because those statements were on matters of public concern, were not provably false, and were
expressed solely through hyperbolic rhetoric. We granted certiorari….
To succeed on a claim for intentional infliction of emotional distress in Maryland, a plaintiff
must demonstrate that the defendant intentionally or recklessly engaged in extreme and outrageous conduct that caused the plaintiff to suffer severe emotional distress. See Harris v. Jones,
281 Md. 560, 565–566 (1977). The Free Speech Clause of the First Amendment—“Congress
shall make no law ... abridging the freedom of speech”—can serve as a defense in state tort suits,
including suits for intentional infliction of emotional distress. See, e.g., Hustler Magazine, Inc. v.
Falwell, 485 U.S. 46, 50–51 (1988).
Whether the First Amendment prohibits holding Westboro liable for its speech in this case
turns largely on whether that speech is of public or private concern, as determined by all the
circumstances of the case. “Speech on ‘matters of public concern’ ... is ‘at the heart of the First
Amendment’s protection.’” Dun & Bradstreet, Inc. v. Greenmoss Builders, Inc., 472 U.S. 749,
758–759 (1985) (opinion of Powell, J.). The First Amendment reflects “a profound national
commitment to the principle that debate on public issues should be uninhibited, robust, and
wide-open.” New York Times Co. v. Sullivan, 376 U.S. 254, 270 (1964). That is because “speech
concerning public affairs is more than self-expression; it is the essence of self-government.” Garrison v. Louisiana, 379 U.S. 64, 74–75 (1964). Accordingly, “speech on public issues occupies
the highest rung of the hierarchy of First Amendment values, and is entitled to special protection.” Connick v. Myers, 461 U.S. 138, 145 (1983).
“‘[N]ot all speech is of equal First Amendment importance,’” however, and where matters
of purely private significance are at issue, First Amendment protections are often less rigorous.
Hustler, at 56… That is because restricting speech on purely private matters does not implicate
the same constitutional concerns as limiting speech on matters of public interest: “[T]here is no
threat to the free and robust debate of public issues; there is no potential interference with a
meaningful dialogue of ideas”; and the “threat of liability” does not pose the risk of “a reaction
of self-censorship” on matters of public import. Dun & Bradstreet, at 760. …
Speech deals with matters of public concern when it can “be fairly considered as relating to
any matter of political, social, or other concern to the community,” Connick, at 146, or when it
“is a subject of legitimate news interest; that is, a subject of general interest and of value and
concern to the public,” San Diego, at 83–84…. The arguably “inappropriate or controversial

Snyder v. Phelps, 562 U.S. 443 (2011)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 423
character of a statement is irrelevant to the question whether it deals with a matter of public
concern.” Rankin v. McPherson, 483 U.S. 378, 387 (1987)….
Deciding whether speech is of public or private concern requires us to examine the “content,
form, and context” of that speech, “as revealed by the whole record.” Dun & Bradstreet, at
761 (quoting Connick at 147–148). … In considering content, form, and context, no factor is
dispositive, and it is necessary to evaluate all the circumstances of the speech, including what
was said, where it was said, and how it was said.
The “content” of Westboro’s signs plainly relates to broad issues of interest to society at
large, rather than matters of “purely private concern.” Dun & Bradstreet, at 759. The placards
read “God Hates the USA/Thank God for 9/11,” “America is Doomed,” “Don’t Pray for the
USA,” “Thank God for IEDs,” “Fag Troops,” “Semper Fi Fags,” “God Hates Fags,” “Maryland Taliban,” “Fags Doom Nations,” “Not Blessed Just Cursed,” “Thank God for Dead Soldiers,” “Pope in Hell,” “Priests Rape Boys,” “You’re Going to Hell,” and “God Hates You.”
While these messages may fall short of refined social or political commentary, the issues they
highlight—the political and moral conduct of the United States and its citizens, the fate of our
Nation, homosexuality in the military, and scandals involving the Catholic clergy—are matters
of public import. The signs certainly convey Westboro’s position on those issues, in a manner
designed … to reach as broad a public audience as possible. And even if a few of the signs—
such as “You’re Going to Hell” and “God Hates You”—were viewed as containing messages
related to Matthew Snyder or the Snyders specifically, that would not change the fact that the
overall thrust and dominant theme of Westboro’s demonstration spoke to broader public issues.
Apart from the content of Westboro’s signs, Snyder contends that the “context” of the
speech—its connection with his son’s funeral—makes the speech a matter of private rather than
public concern. The fact that Westboro spoke in connection with a funeral, however, cannot by
itself transform the nature of Westboro’s speech. Westboro’s signs, displayed on public land next
to a public street, reflect the fact that the church finds much to condemn in modern society. Its
speech is “fairly characterized as constituting speech on a matter of public concern,” Connick,
461 U.S. at 146, and the funeral setting does not alter that conclusion….
Snyder goes on to argue that Westboro’s speech should be afforded less than full First
Amendment protection “not only because of the words” but also because the church members
exploited the funeral “as a platform to bring their message to a broader audience.” There is no
doubt that Westboro chose to stage its picketing at the Naval Academy, the Maryland State
House, and Matthew Snyder’s funeral to increase publicity for its views and because of the relation between those sites and its views—in the case of the military funeral, because Westboro
believes that God is killing American soldiers as punishment for the Nation’s sinful policies.
Westboro’s choice to convey its views in conjunction with Matthew Snyder’s funeral made
the expression of those views particularly hurtful to many, especially to Matthew’s father. The
record makes clear that the applicable legal term—“emotional distress”—fails to capture fully
the anguish Westboro’s choice added to Mr. Snyder’s already incalculable grief. But Westboro
conducted its picketing peacefully on matters of public concern at a public place adjacent to a
public street. Such space occupies a “special position in terms of First Amendment protection.”
United States v. Grace, 461 U.S. 171, 180 (1983). “[W]e have repeatedly referred to public
streets as the archetype of a traditional public forum,” noting that “‘time out of mind’ public
streets and sidewalks have been used for public assembly and debate.” Frisby v. Schultz, 487
U.S. 474, 480 (1988).
That said, “even protected speech is not equally permissible in all places and at all times.”
Id., at 479. … Westboro’s choice of where and when to conduct its picketing is not beyond the
Government’s regulatory reach—it is “subject to reasonable time, place, or manner restrictions”
that are consistent with the standards announced in this Court’s precedents. Clark v. Community

Snyder v. Phelps, 562 U.S. 443 (2011)

Electronic copy available at: https://ssrn.com/abstract=3903347

424 Religion in the Law
for Creative Non–Violence, 468 U.S. 288, 293 (1984). Maryland now has a law imposing restrictions on funeral picketing, as do 43 other States and the Federal Government. … To the
extent these laws are content neutral, they raise very different questions from the tort verdict at
issue in this case. Maryland’s law, however, was not in effect at the time of the events at issue
here, so we have no occasion to consider how it might apply to facts such as those before us, or
whether it or other similar regulations are constitutional….
Simply put, the church members had the right to be where they were. Westboro alerted
local authorities to its funeral protest and fully complied with police guidance on where the
picketing could be staged. The picketing was conducted under police supervision some 1,000
feet from the church, out of the sight of those at the church. The protest was not unruly; there
was no shouting, profanity, or violence.
The record confirms that any distress occasioned by Westboro’s picketing turned on the
content and viewpoint of the message conveyed, rather than any interference with the funeral
itself. A group of parishioners standing at the very spot where Westboro stood, holding signs
that said “God Bless America” and “God Loves You,” would not have been subjected to liability. It was what Westboro said that exposed it to tort damages.
Given that Westboro’s speech was at a public place on a matter of public concern, that
speech is entitled to “special protection” under the First Amendment. Such speech cannot be
restricted simply because it is upsetting or arouses contempt. “If there is a bedrock principle
underlying the First Amendment, it is that the government may not prohibit the expression of
an idea simply because society finds the idea itself offensive or disagreeable.” Texas v. Johnson,
491 U.S. 397, 414 (1989)….
The jury here was instructed that it could hold Westboro liable for intentional infliction of
emotional distress based on a finding that Westboro’s picketing was “outrageous.” “Outrageousness,” however, is a highly malleable standard with “an inherent subjectiveness about it
which would allow a jury to impose liability on the basis of the jurors’ tastes or views, or perhaps
on the basis of their dislike of a particular expression.” Hustler, 485 U.S. at 55. In a case such
as this, a jury is “unlikely to be neutral with respect to the content of [the] speech,” posing “a
real danger of becoming an instrument for the suppression of ... vehement, caustic, and sometimes unpleasant” expression. Bose Corp., 466 U.S. at 510. Such a risk is unacceptable; “in
public debate [we] must tolerate insulting, and even outrageous, speech in order to provide adequate ‘breathing space’ to the freedoms protected by the First Amendment.” Boos v. Barry, 485
U.S. 312, 322 (1988) What Westboro said, in the whole context of how and where it chose to
say it, is entitled to “special protection” under the First Amendment, and that protection cannot
be overcome by a jury finding that the picketing was outrageous.
For all these reasons, the jury verdict imposing tort liability on Westboro for intentional
infliction of emotional distress must be set aside.
The jury also found Westboro liable for the state law torts of intrusion upon seclusion and
civil conspiracy. … Snyder argues that even assuming Westboro’s speech is entitled to First
Amendment protection generally, the church is not immunized from liability for intrusion upon
seclusion because Snyder was a member of a captive audience at his son’s funeral. We do not
agree. In most circumstances, “the Constitution does not permit the government to decide which
types of otherwise protected speech are sufficiently offensive to require protection for the unwilling listener or viewer. Rather, the burden normally falls upon the viewer to avoid further
bombardment of his sensibilities simply by averting his eyes.” Erznoznik v. Jacksonville, 422
U.S. 205, 210–211 (1975). As a result, “the ability of government, consonant with the Constitution, to shut off discourse solely to protect others from hearing it is ... dependent upon a showing that substantial privacy interests are being invaded in an essentially intolerable manner.”
Cohen v. California, 403 U.S. 15, 21 (1971).

Snyder v. Phelps, 562 U.S. 443 (2011)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 425
As a general matter, we have applied the captive audience doctrine only sparingly to protect
unwilling listeners from protected speech. For example, we have upheld a statute allowing a
homeowner to restrict the delivery of offensive mail to his home, see Rowan v. Post Office Dept.,
397 U.S. 728, 736–738 (1970), and an ordinance prohibiting picketing “before or about” any
individual’s residence, Frisby, 487 U.S. at 477, 484–485.
Here, Westboro stayed well away from the memorial service. Snyder could see no more
than the tops of the signs when driving to the funeral. And there is no indication that the picketing in any way interfered with the funeral service itself. We decline to expand the captive audience doctrine to the circumstances presented here. Because we find that the First Amendment
bars Snyder from recovery for intentional infliction of emotional distress or intrusion upon seclusion—the alleged unlawful activity Westboro conspired to accomplish—we must likewise
hold that Snyder cannot recover for civil conspiracy based on those torts….
Westboro believes that America is morally flawed; many Americans might feel the same
about Westboro. Westboro’s funeral picketing is certainly hurtful and its contribution to public
discourse may be negligible. But Westboro addressed matters of public import on public property, in a peaceful manner, in full compliance with the guidance of local officials. The speech was
indeed planned to coincide with Matthew Snyder’s funeral, but did not itself disrupt that funeral,
and Westboro’s choice to conduct its picketing at that time and place did not alter the nature of
its speech….
The judgment of the United States Court of Appeals for the Fourth Circuit is affirmed.
It is so ordered.
Justice BREYER, concurring.
…While I agree with the Court’s conclusion that the picketing addressed matters of public
concern, I do not believe that our First Amendment analysis can stop at that point. A State can
sometimes regulate picketing, even picketing on matters of public concern. See Frisby v. Schultz,
487 U.S. 474 (1988). Moreover, suppose that A were physically to assault B, knowing that the
assault (being newsworthy) would provide A with an opportunity to transmit to the public his
views on a matter of public concern. The constitutionally protected nature of the end would not
shield A’s use of unlawful, unprotected means. And in some circumstances the use of certain
words as means would be similarly unprotected. See Chaplinsky v. New Hampshire, 315 U.S.
568 (1942) (“fighting words”).
The dissent recognizes that the means used here consist of speech [and] requires us to ask
whether our holding unreasonably limits liability for intentional infliction of emotional distress—to the point where A (in order to draw attention to his views on a public matter) might
launch a verbal assault upon B, a private person, publicly revealing the most intimate details of
B’s private life, while knowing that the revelation will cause B severe emotional harm. Does our
decision leave the State powerless to protect the individual against invasions of, e.g., personal
privacy, even in the most horrendous of such circumstances?
As I understand the Court’s opinion, it does not hold or imply that the State is always powerless to provide private individuals with necessary protection. Rather, the Court has reviewed
the underlying facts in detail, as will sometimes prove necessary where First Amendment values
and state-protected (say, privacy-related) interests seriously conflict. … That review makes clear
that Westboro’s means of communicating its views consisted of picketing in a place where picketing was lawful and in compliance with all police directions. … To uphold the application of
state law in these circumstances would punish Westboro for seeking to communicate its views
on matters of public concern without proportionately advancing the State’s interest in protecting
its citizens against severe emotional harm….

Snyder v. Phelps, 562 U.S. 443 (2011)

Electronic copy available at: https://ssrn.com/abstract=3903347

426 Religion in the Law
Justice ALITO, dissenting.
Our profound national commitment to free and open debate is not a license for the vicious
verbal assault that occurred in this case.
Petitioner Albert Snyder is not a public figure. He is simply a parent whose son, Marine
Lance Corporal Matthew Snyder, was killed in Iraq. Mr. Snyder wanted what is surely the right
of any parent who experiences such an incalculable loss: to bury his son in peace. But respondents, members of the Westboro Baptist Church, deprived him of that elementary right. They first
issued a press release and thus turned Matthew’s funeral into a tumultuous media event. They
then appeared at the church, approached as closely as they could without trespassing, and
launched a malevolent verbal attack on Matthew and his family at a time of acute emotional
vulnerability. As a result, Albert Snyder suffered severe and lasting emotional injury. The Court
now holds that the First Amendment protected respondents’ right to brutalize Mr. Snyder. I
cannot agree.
Respondents and other members of their church have strong opinions on certain moral,
religious, and political issues, and the First Amendment ensures that they have almost limitless
opportunities to express their views….
It does not follow, however, that they may intentionally inflict severe emotional injury on
private persons at a time of intense emotional sensitivity by launching vicious verbal attacks that
make no contribution to public debate. To protect against such injury, “most if not all jurisdictions” permit recovery in tort for the intentional infliction of emotional distress (or IIED). Hustler Magazine, Inc. v. Falwell, 485 U.S. 46, 53 (1988).
This is a very narrow tort…. To recover, a plaintiff must show that the conduct at issue
caused harm that was truly severe. … A plaintiff must also establish that the defendant’s conduct
was “so outrageous in character, and so extreme in degree, as to go beyond all possible bounds
of decency, and to be regarded as atrocious, and utterly intolerable in a civilized community.”
Harris, at 567 (quoting Restatement (Second) of Torts § 46, Comment d). Although the elements
of the IIED tort are difficult to meet, respondents long ago abandoned any effort to show that
those tough standards were not satisfied here. On appeal, they chose not to contest the sufficiency of the evidence. … Instead, they maintained that the First Amendment gave them a license
to engage in such conduct. They are wrong
It is well established that a claim for the intentional infliction of emotional distress can be
satisfied by speech…. This Court has recognized that words may “by their very utterance inflict
injury” and that the First Amendment does not shield utterances that form “no essential part of
any exposition of ideas, and are of such slight social value as a step to truth that any benefit that
may be derived from them is clearly outweighed by the social interest in order and morality.”
Chaplinsky v. New Hampshire, 315 U.S. 568, 572 (1942); see also Cantwell v. Connecticut, 310
U.S. 296, 310 (1940) … When grave injury is intentionally inflicted by means of an attack like
the one at issue here, the First Amendment should not interfere with recovery.
In this case, respondents brutally attacked Matthew Snyder, and this attack, which was
almost certain to inflict injury, was central to respondents’ well-practiced strategy for attracting
public attention.
On the morning of Matthew Snyder’s funeral, respondents could have chosen to stage their
protest at countless locations. They could have picketed the United States Capitol, the White
House, the Supreme Court, the Pentagon, or any of the more than 5,600 military recruiting
stations in this country. They could have returned to the Maryland State House or the United
States Naval Academy, where they had been the day before. They could have selected any public
road where pedestrians are allowed. (There are more than 4,000,000 miles of public roads in
the United States.) They could have staged their protest in a public park. (There are more than
20,000 public parks in this country.) They could have chosen any Catholic church where no

Snyder v. Phelps, 562 U.S. 443 (2011)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 427
funeral was taking place. (There are nearly 19,000 Catholic churches in the United States.) But
of course, a small group picketing at any of these locations would have probably gone unnoticed.
The Westboro Baptist Church, however, has devised a strategy that remedies this problem.
As the Court notes, church members have protested at nearly 600 military funerals. They have
also picketed the funerals of police officers, firefighters, and the victims of natural disasters, accidents, and shocking crimes. And in advance of these protests, they issue press releases to ensure
that their protests will attract public attention.
This strategy works because it is expected that respondents’ verbal assaults will wound the
family and friends of the deceased and because the media is irresistibly drawn to the sight of
persons who are visibly in grief. The more outrageous the funeral protest, the more publicity the
Westboro Baptist Church is able to obtain. Thus, when the church recently announced its intention to picket the funeral of a 9–year–old girl killed in the shooting spree in Tucson—proclaiming
that she was “better off dead”—their announcement was national news, and the church was
able to obtain free air time on the radio in exchange for canceling its protest. Similarly, in 2006,
the church got air time on a talk radio show in exchange for canceling its threatened protest at
the funeral of five Amish girls killed by a crazed gunman.
In this case, respondents implemented the Westboro Baptist Church’s publicity-seeking
strategy. Their press release stated that they were going “to picket the funeral of Lance Cpl.
Matthew A. Snyder” because “God Almighty killed Lance Cpl. Snyder. He died in shame, not
honor—for a fag nation cursed by God.... Now in Hell—sine die.” This announcement guaranteed that Matthew’s funeral would be transformed into a raucous media event and began the
wounding process. … On the day of the funeral, respondents, true to their word, displayed
placards that conveyed the message promised in their press release. Signs stating “God Hates
You” and “Thank God for Dead Soldiers” reiterated the message that God had caused Matthew’s death in retribution for his sins. Others, stating “You’re Going to Hell” and “Not Blessed
Just Cursed,” conveyed the message that Matthew was “in Hell—sine die.”
Even if those who attended the funeral were not alerted in advance about respondents’ intentions, the meaning of these signs would not have been missed. Since respondents chose to
stage their protest at Matthew Snyder’s funeral and not at any of the other countless available
venues, a reasonable person would have assumed that there was a connection between the messages on the placards and the deceased. Moreover, since a church funeral is an event that naturally brings to mind thoughts about the afterlife, some of respondents’ signs—e.g., “God Hates
You,” “Not Blessed Just Cursed,” and “You’re Going to Hell”—would have likely been interpreted as referring to God’s judgment of the deceased.
Other signs would most naturally have been understood as suggesting—falsely—that Matthew was gay. Homosexuality was the theme of many of the signs. There were signs reading
“God Hates Fags,” “Semper Fi Fags,” “Fags Doom Nations,” and “Fag Troops.” Another placard depicted two men engaging in anal intercourse. A reasonable bystander seeing those signs
would have likely concluded that they were meant to suggest that the deceased was a homosexual.
After the funeral, the Westboro picketers reaffirmed the meaning of their protest. They
posted an online account entitled “The Burden of Marine Lance Cpl. Matthew A. Snyder. The
Visit of Westboro Baptist Church to Help the Inhabitants of Maryland Connect the Dots!” Belying any suggestion that they had simply made general comments about homosexuality, the
Catholic Church, and the United States military, the “epic” addressed the Snyder family directly:
God blessed you, Mr. and Mrs. Snyder, with a resource and his name was
Matthew. He was an arrow in your quiver! In thanks to God for the comfort
the child could bring you, you had a DUTY to prepare that child to serve the

Snyder v. Phelps, 562 U.S. 443 (2011)

Electronic copy available at: https://ssrn.com/abstract=3903347

428 Religion in the Law
LORD his GOD—PERIOD! You did JUST THE OPPOSITE—you raised
him for the devil.
…They taught him how to support the largest pedophile machine in the history of the entire world, the Roman Catholic monstrosity. Every dime they
gave the Roman Catholic monster they condemned their own souls. They
also, in supporting satanic Catholicism, taught Matthew to be an idolater.
Then after all that they sent him to fight for the United States of Sodom, a
filthy country that is in lock step with his evil, wicked, and sinful manner of
life, putting him in the cross hairs of a God that is so mad He has smoke
coming from his nostrils and fire from his mouth! How dumb was that?
In light of this evidence, it is abundantly clear that respondents, going far beyond commentary on matters of public concern, specifically attacked Matthew Snyder because (1) he was a
Catholic and (2) he was a member of the United States military. Both Matthew and petitioner
were private figures, and this attack was not speech on a matter of public concern. While commentary on the Catholic Church or the United States military constitutes speech on matters of
public concern, speech regarding Matthew Snyder’s purely private conduct does not….
The Court concludes that respondents’ speech was protected by the First Amendment for
essentially three reasons, but none is sound.
First—and most important—the Court finds that “the overall thrust and dominant theme
of [their] demonstration spoke to” broad public issues. As I have attempted to show, this portrayal is quite inaccurate; respondents’ attack on Matthew was of central importance….
Second, the Court suggests that respondents’ personal attack on Matthew Snyder is entitled
to First Amendment protection because it was not motivated by a private grudge, but I see no
basis for the strange distinction that the Court appears to draw. Respondents’ motivation—“to
increase publicity for its views,”—did not transform their statements attacking the character of
a private figure into statements that made a contribution to debate on matters of public concern.…
Third, the Court finds it significant that respondents’ protest occurred on a public street,
but this fact alone should not be enough to preclude IIED liability. …[There] is no reason why
a public street in close proximity to the scene of a funeral should be regarded as a free-fire zone
in which otherwise actionable verbal attacks are shielded from liability. If the First Amendment
permits the States to protect their residents from the harm inflicted by such attacks—and the
Court does not hold otherwise—then the location of the tort should not be dispositive. A physical assault may occur without trespassing; it is no defense that the perpetrator had “the right to
be where he was.” …
Respondents’ outrageous conduct caused petitioner great injury, and the Court now compounds that injury by depriving petitioner of a judgment that acknowledges the wrong he suffered. In order to have a society in which public issues can be openly and vigorously debated, it
is not necessary to allow the brutalization of innocent victims like petitioner. I therefore respectfully dissent.

Snyder v. Phelps, 562 U.S. 443 (2011)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 429

805 F.3d 228
United States Court of Appeals,
Sixth Circuit

Bible Believers v. Wayne County
Oct. 28, 2015
CLAY, Circuit Judge.
Plaintiffs Ruben Chavez (“Israel”), Arthur Fisher, Joshua DeLosSantos, and the Bible Believers (collectively “the Bible Believers” or “Plaintiffs”) appeal the district court order entering
summary judgment in favor of Defendants Sheriff Benny N. Napoleon, Deputy Chief Dennis
Richardson, Deputy Chief Mike Jaafar, and Wayne County (collectively “Wayne County” or
“Defendants”). Plaintiffs initiated this constitutional tort action pursuant to 42 U.S.C. § 1983,
alleging that Defendants violated their First Amendment rights to freedom of speech and free
exercise of religion, as well as their Fourteenth Amendment right to equal protection of the
laws….
This case calls on us to confirm the boundaries of free speech protections in relation to
angry, hostile, or violent crowds that seek to silence a speaker with whom the crowd disagrees.
Set against the constitutional right to freedom of speech, we must balance the state’s interest in
insuring public safety and preventing breaches of the peace. The scenario presented by this case,
known as the “heckler’s veto,” occurs when police silence a speaker to appease the crowd and
stave off a potentially violent altercation. The particular facts of this case involve a group of selfdescribed Christian evangelists preaching hate and denigration to a crowd of Muslims, some of
whom responded with threats of violence. The police thereafter removed the evangelists to restore the peace….
Dearborn—home of the world headquarters of the Ford Motor Company—is a city located
in Wayne County, Michigan, that borders Detroit and has a stable population of approximately
100,000 people. Dearborn is also home to one of the largest populations of Arab Americans in
the country—second only to New York City….
Beginning in 1996 and continuing for 17 years thereafter, each June, Dearborn celebrated
its Arab heritage and culture by hosting the Arab International Festival. The Festival, which was
free to the public, featured Middle Eastern food, music, artisan booths, cultural acts, and other
amusements, including carnival rides. A principal purpose of the Festival was to promote cultural exchange. Each year, the Festival took place on a stretch of Warren Avenue, covering several blocks temporarily closed to vehicular traffic. The street became a pedestrian thoroughfare
lined with vendors and information booths…. The Festival attracted people from around the
world, and by 2012, it was the largest festival of its kind in the United States, annually drawing
more than 300,000 people over the course of three days.
Given the size of attendance and the Festival’s focus on cultural exchange, a diverse array
of religious groups requested permission to set up information booths on the Festival grounds.
The Festival also had a history of attracting certain Christian evangelists who preferred to roam
free among the crowd and proselytize to the large number of Muslims who were typically in
attendance each year….
The Bible Believers were among the self-described evangelical groups that attended the Festival for the purpose of spreading their Christian beliefs. The founder and leader of the Bible

Bible Believers v. Wayne County, 805 F.3d 228 (CA6 2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

430 Religion in the Law
Believers, known as “Israel,” testified that due to his sincerely held religious beliefs he was required “to try and convert non-believers, and call sinners to repent.” Therefore, Israel and his
Bible Believers regularly engaged in street preaching, which consisted of advocating for their
Christian beliefs and parading around with banners, signs, and tee-shirts that displayed messages
associated with those beliefs. Many of the signs and messages displayed by the Bible Believers
communicated overtly anti-Muslim sentiments.
In 2011, Israel attended the Festival with a number of Bible Believers to preach to the crowd
of Festival-goers. … The quintessential attribute of the Bible Believers’ message was intolerance,
principally proclaiming that Mohammed was a false prophet who lied to them and that Muslims
would be damned to hell if they failed to repent by rejecting Islam. This message was not well
received by certain elements of the crowd. The Bible Believers allege that they were assaulted by
various members of the crowd and that the Wayne County Sheriff’s Office (WCSO) initially
watched and did nothing, then eventually silenced the Bible Believers by kicking them out and
requiring them to leave the Festival grounds. They also alleged that Deputy Chief Jaafar personally arrested one of the Bible Believers to the delight of the “violent Muslims.” No formal action
was taken by either party as a result of this alleged incident.
Israel and his Bible Believers determined to return to Dearborn the following year for the
2012 Arab International Festival. Prior to the Festival, the Bible Believers, through their counsel,
sent a letter to Defendants Wayne County and Sheriff Napoleon recounting the Bible Believers’
experience at the 2011 Festival. The letter also apprised Defendants of the Bible Believers’ expectations [that the group would be allowed to demonstrate, that police would act to protect
them, and that any effort by police to quiet them would be unconstitutional.]
Wayne County, through its Corporation Counsel, responded by letter on June 14, 2012.
The letter indicated Wayne County’s disagreement with respect to both the characterization of
events at the 2011 Festival and with the Bible Believers’ interpretation of the law regarding the
WCSO’s duties to the public and to the Bible Believers…. The letter went on to “remind [the
Bible Believers] that, under state law and local ordinances, individuals can be held criminally
accountable for conduct which has the tendency to incite riotous behavior or otherwise disturb
the peace.” …
Earlier that month, Deputy Chief Jaafar circulated an Operations Plan memorandum, addressed to Sheriff Napoleon, which outlined the policies and procedures to be followed by the
WCSO throughout the course of the 2012 Arab International Festival. The second item in the
memorandum addressed potential “situation[s]” that could lead to trouble at the Festival.
Among the purported situations was “a radical group calling themselves ‘The Bible Believers’”
that had been attracted to the Festival in recent years, and that would “possibly show up at the
festival trying to provoke [the WCSO] in a negative manner and attempt to capture the negativity on video camera.” …
The WCSO decided to employ both regular and reserve officers “to ensure public safety,
keep the peace, and maintain order in the event there is a disturbance.” … The Operations Plan
listed 51 officers, most of whom were assigned to one of six zones. Among this group, there
were also 19 officers (including 6 mounted units) who were not assigned to any one specific
zone, allowing them to respond to changing needs and circumstances
The Bible Believers returned to Dearborn in 2012, at approximately 5:00 p.m. on Friday,
June 15, for the 17th Annual Arab International Festival. As they had done the previous year,
the Bible Believers traveled to the Festival so that they could exercise their sincerely held religious
beliefs. Unfortunately for the Festival-goers, those beliefs compelled Israel and his followers to
hurl words and display messages offensive to a predominantly Muslim crowd, many of whom
were adolescents. These messages were written on their tee-shirts and on the banners and signs
that they carried. The following is a sampling of the Bible Believers’ messages:

Bible Believers v. Wayne County, 805 F.3d 228 (CA6 2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 431
Islam Is A Religion of Blood and Murder
Jesus Is the Way, the Truth and the Life. All Others Are Thieves and Robbers
Prepare to Meet Thy God—Amos 4:12
Jesus Is the Judge, Therefore Repent, Be Converted That Your Sins May Be
Blotted Out
Trust Jesus, Repent and Believe in Jesus
Only Jesus Christ Can Save You From Sin and Hell
Turn or Burn
Fear God
In addition to the signs, one of the Bible Believers carried a severed pig’s head on a spike,
because, in Israel’s own words, it would “keep [the Muslims] at bay” since “unfortunately, they
are kind of petrified of that animal.”
Laden with this imagery, the Bible Believers entered the Festival and began their preaching.
… The first speaker told the crowd that they should not follow “a false prophet,” who was
nothing but an “unclean drawing” and “a pedophile.” He continued by telling what was by
then a group made up of approximately thirty teenagers that “[y]our religion will send you to
hell.” Tensions started to rise as a few youths became incensed after the speaker taunted, “You
believe in a prophet who is a pervert. Your prophet who wants to molest a child,” and “God
will reject you. God will put your religion into hellfire when you die.” This continued as a few
of the teens became agitated, until one youth simply told his friends to “quit giving them attention,” convincing some members of the crowd to disperse.
After approximately seven minutes of proselytizing, some elements of the crowd began to
express their anger by throwing plastic bottles and other debris at the Bible Believers. An officer
was captured on video observing the scene without intervening or reprimanding the juvenile
offenders. The size of the crowd ebbed and flowed. At one point an officer approached the Bible
Believers and commanded that the speakers stop using a megaphone or be cited for violating
city ordinances. The Bible Believers relented, but also responded by noting that “these angry
kids are a little bit more vicious than the megaphone.” A few minutes later, an officer did ask
the kids to back up and subsequently removed one of the teenagers who he saw throwing a
bottle. However, all police presence and intervention dissipated after this minimal and isolated
intervention.
The Bible Believers continued preaching for another ten minutes without the megaphone,
all while a growing group of teenagers jeered and heckled, some throwing bottles and others
shouting profanities. At one point, a parent stepped in to reprimand his child for participating
in the assault. The onslaught reached its climax when a few kids began throwing larger items
such as milk crates. By that time, the Bible Believers had stopped all speechmaking whatsoever….
A few minutes later, the crowd of youths became quiet after four mounted officers simply
rode by…. The calm persisted while Israel gave an interview to a local news crew. But once this
interview ended, and the police and camera crews left the scene, the Bible Believers again were
assaulted with flying debris. The Bible Believers turned away from the crowd and started moving
through the Festival for a second time. A large contingent of children ran after them, and the
relatively light cascade of debris intensified into a barrage of bottles, eggs, and other debris being
hurled upon the Bible Believers. … At some point during the deluge, Israel was struck in the
face, which resulted in him suffering a small laceration.
When an officer arrived on the scene a few minutes later, the children’s belligerence and the
assaultive behavior again ceased. The officer bellowed at a few youths to move out of the way;
they complied immediately. He then told Israel, “you are a danger to public safety right now,”
Bible Believers v. Wayne County, 805 F.3d 228 (CA6 2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

432 Religion in the Law
and stated that the WCSO did not have the manpower to keep the Bible Believers safe. The
officer then suggested that the Bible Believers always “have the option to leave,” while he simultaneously ignored Israel’s plea that some sort of police presence just remain in the general
vicinity. The officer departed, and the bottle throwing resumed.
A few minutes later, a group of officers returned to the area and cut a path through the
crowd in order to approach Israel and his followers. Deputy Chiefs Richardson and Jaafar
pulled Israel aside for the purpose of telling him that the Bible Believers would be escorted out
of the Festival. But Israel responded that he was unprepared to leave without having the opportunity to finish walking his parade route while exercising his First Amendment rights.
Richardson explained to Israel, “We have the responsibility of policing the entire festival,
and obviously your conduct especially is causing this disturbance and it is a direct threat to the
safety of everyone here.” He also noted that “part of the reason they throw this stuff ... is that
you tell them stuff that enrages them.” … He stated, “ya know, apparently what you are saying
to them and what they are saying back to you is creating danger.” Richardson continued suggesting that Israel leave, but Israel refused to do so unless the WCSO was prepared to threaten
Israel with the prospect of being arrested. … When Israel again inquired whether the Bible Believers would be arrested if they did not leave the Festival, Richardson [said] they would “probably” be cited if they did not allow themselves to be escorted out. He thereafter told Israel that
the Bible Believers were being “disorderly,” to which Israel replied, incredulously, “I would assume 200 angry Muslim children throwing bottles is more of a threat than a few guys with
signs.”
Following this exchange, Deputy Chiefs Richardson and Jaafar conferred with Corporation
Counsel. … Richardson returned to speak with Israel and confirmed that Israel and his Bible
Believers would be cited for disorderly conduct if they did not immediately leave the Festival. …
Israel complied, and the Bible Believers were escorted out of the Festival by more than a dozen
officers…. The Bible Believers loaded into a van and departed. However, two WCSO cruisers
immediately began following the van and pulled the Bible Believers over within only a few blocks
of the Festival—a third cruiser pulled up shortly thereafter. Officers claimed that the Bible Believers were stopped because they had removed the license plate from their vehicle prior to their
departure….
The WCSO made a post-operation report summarizing its version of the day’s events. The
report noted that the WCSO was “able to keep reasonable control of civil peace, but as the
crowd progressed around the protestors to an unsafe level, we suggested to the protestors to
leave the area immediately because public safety was being jeopardized.” The report further
noted that “any subjects that were seen throwing objects were immediately taken into custody.”
They apparently did not see very much. Only one citation was issued to a 21–year old man who
was caught throwing a bottle. The WCSO officers also issued three verbal warnings and briefly
detained three juveniles, ranging in age from twelve to seventeen, before ultimately releasing
them to the custody of their respective parents.
In summary, the Bible Believers attended the 2012 Festival for the purpose of exercising
their First Amendment rights by spreading their anti-Islam religious message. When a crowd of
youthful hecklers gathered around the Bible Believers, the police did nothing. When the hecklers
began throwing bottles and other garbage at the Bible Believers, a WCSO officer intervened only
to demand that the Bible Believers stop utilizing their megaphone to amplify their speech. Virtually absent from the video in the record is any indication that the police attempted to quell the
violence being directed toward the Bible Believers by the lawless crowd of adolescents. Despite
this apparent lack of effort to maintain any semblance of order at the Festival, each time the
police appeared on the video … the agitated crowd became subdued and orderly simply due the
authoritative presence cast by the police officers who were then in close proximity. Only once is
an officer seen removing one of the bottle-throwing teens. … The Bible Believers were thereafter

Bible Believers v. Wayne County, 805 F.3d 228 (CA6 2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 433
escorted from the Festival and ticketed by a large group of WCSO officers for removing the
license plate from their van.
On September 25, 2012, the Bible Believers initiated this suit, pursuant to 42 U.S.C. § 1983,
in the United States District Court for the Eastern District of Michigan. The complaint alleged
that Defendants violated the Bible Believers’ rights of free speech and free exercise, protected by
the First Amendment, as well as their right to equal protection of the laws, guaranteed by the
Fourteenth Amendment. … The district court issued an opinion granting Defendants’ motion
for summary judgment. … [A] three-judge panel of this Court … in a split decision, affirmed
the judgment of the district court granting summary judgment…. The Bible Believers petitioned
for en banc rehearing. We granted that petition….
Free-speech claims require a three-step inquiry: first, we determine whether the speech at
issue is afforded constitutional protection; second, we examine the nature of the forum where
the speech was made; and third, we assess whether the government’s action in shutting off the
speech was legitimate, in light of the applicable standard of review. Cornelius v. NAACP Legal
Def. & Educ. Fund, Inc., 473 U.S. 788, 797 (1985); Saieg, 641 F.3d at 734–35.
We need only to address steps one and three because the parties agree that the Festival constituted a traditional public forum available to all forms of protected expression. … Ultimately,
we find that Defendants violated the Bible Believers’ First Amendment rights because there can
be no legitimate dispute based on this record that the WCSO effectuated a heckler’s veto by
cutting off the Bible Believers’ protected speech in response to a hostile crowd’s reaction….
The First Amendment offers sweeping protection that allows all manner of speech to enter
the marketplace of ideas. This protection applies to loathsome and unpopular speech with the
same force as it does to speech that is celebrated and widely accepted. The protection would be
unnecessary if it only served to safeguard the majority views. In fact, it is the minority view,
including expressive behavior that is deemed distasteful and highly offensive to the vast majority
of people, that most often needs protection under the First Amendment. See, e.g., Nat’l Socialist
Party of Am. v. Vill. of Skokie, 432 U.S. 43, 43–44 (1977) (recognizing First Amendment rights
of Neo Nazis seeking to march with swastikas and to distribute racist and anti-Semitic propaganda in a predominantly Jewish community); Brandenburg v. Ohio, 395 U.S. 444, 447 (1969)
(recognizing the First Amendment rights of Ku Klux Klan members to advocate for white supremacy-based political reform achieved through violent means); Texas v. Johnson, 491 U.S.
397, 405–06 (1989) (recognizing flag burning as a form of political expression protected by the
First Amendment); Snyder, 562 U.S. 443, 454–56 (2011) (recognizing a religious sect’s right to
picket military funerals)….
Despite the First Amendment’s broad sweep, not all speech is entitled to its sanctuary. There
are a limited number of categorical exclusions from the comprehensive protection offered by the
Free Speech Clause. … Two areas of unprotected speech that have particular relevance to the
interaction between offensive speakers and hostile crowds are “incitement to violence” (also
known as “incitement to riot”) and “fighting words.” …
The right to freedom of speech provides that a state cannot “proscribe advocacy of the use
of force or of law violation except where such advocacy is directed to inciting or producing
imminent lawless action and is likely to incite or produce such action.” Brandenburg, 395 U.S.
at 447. Advocacy for the use of force or lawless behavior, intent, and imminence, are all absent
from the record in this case. The doctrine of incitement has absolutely no application to these
facts.
The Bible Believers’ speech advocated for their Christian beliefs and for harboring contempt
for Islam. This advocacy was purportedly intended to convince Muslims at the Festival that they
should convert to Christianity. Regardless of the wisdom or efficacy of this strategy, or of the
gross intolerance the speakers’ conduct epitomized, disparaging the views of another to support

Bible Believers v. Wayne County, 805 F.3d 228 (CA6 2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

434 Religion in the Law
one’s own cause is protected by the First Amendment. See, e.g., Snyder, 562 U.S. at 454 (placards
reading “You’re Going to Hell,” “Priests Rape Boys,” and “God Hates Fags,” “certainly conveyed ... a position on those issues” and constituted protected speech).
The only references to violence or lawlessness on the part of the Bible Believers were messages such as, “Islam is a Religion of Blood and Murder,” “Turn or Burn,” and “Your prophet
is a pedophile.” These messages, however offensive, do not advocate for, encourage, condone,
or even embrace imminent violence or lawlessness. Although it might be inferred that the Bible
Believers’ speech was intended to anger their target audience, the record is devoid of any indication that they intended imminent lawlessness to ensue….
Wayne County relies on Feiner v. New York, 340 U.S. 315 (1951), to support the proposition that the Bible Believers’ speech was subject to sanction, and that such sanction does not
offend the Constitution. In Feiner, the Supreme Court upheld a conviction for breach of the
peace where, in the context of a civil rights rally, a speaker “gave the impression that he was
endeavoring to arouse the Negro people against the whites, urging that they rise up in arms and
fight for equal rights.” Id. at 317. … The majority described the scenario as a “crisis.” Id. at
321….
The Supreme Court has repeatedly referred to Brandenburg—not Feiner—as establishing
the test for incitement. … The Brandenburg test precludes speech from being sanctioned as incitement to riot unless (1) the speech explicitly or implicitly encouraged the use of violence or
lawless action, (2) the speaker intends that his speech will result in the use of violence or lawless
action, and (3) the imminent use of violence or lawless action is the likely result of his speech.
395 U.S. at 477. The Bible Believers’ speech was not incitement to riot simply because they did
not utter a single word that can be perceived as encouraging violence or lawlessness. Moreover,
there is absolutely no indication of the Bible Believers’ subjective intent to spur their audience to
violence. The hostile reaction of a crowd does not transform protected speech into incitement.
A second type of speech that is categorically excluded from First Amendment protection is
known as “fighting words.” This category of unprotected speech encompasses words that when
spoken aloud instantly “inflict injury or tend to incite an immediate breach of the peace.” Chaplinsky v. New Hampshire, 315 U.S. 568, 572 (1942).… Offensive statements made generally to
a crowd are not excluded from First Amendment protection; the insult or offense must be directed specifically at an individual. R.A.V. v. City of St. Paul, 505 U.S. 377, 432 (1992) (Stevens,
J., concurring); accord Cohen, 403 U.S. at 20 (defining fighting words as a “direct personal
insult”). The Bible Believers’ speech cannot be construed as fighting words because it was not
directed at any individual….
Next, we must determine the character of Defendants’ actions. In public fora, the government’s rights to “limit expressive activity are sharply circumscribed.” Perry Educ. Ass’n v. Perry
Local Educators’ Ass’n, 460 U.S. 37, 45 (1983); see also Frisby v. Schultz, 487 U.S. 474, 480
(1988). Speech restrictions in these fora fall into two categories: content-based restrictions or
time, place, and manner restrictions that are content-neutral. … The parties’ dispute is centered
on whether Wayne County’s actions were content neutral—a distinction that determines the
applicable level of constitutional scrutiny. Connection Distrib. Co. v. Reno, 154 F.3d 281, 290
(6th Cir.1998).
“Listeners’ reaction to speech is not a content-neutral basis for regulation,” Forsyth Cty. v.
Nationalist Movement, 505 U.S. 123, 134 (1992), or for taking an enforcement action against
a peaceful speaker. See Brown v. Louisiana, 383 U.S. 131, 133 n. 1 (1966) (“Participants in an
orderly demonstration in a public place are not chargeable with the danger ... that their critics
might react with disorder or violence.”); Glasson, 518 F.2d at 905. Therefore, we find that
Wayne County’s actions were decidedly content-based. It is indisputable that the WCSO acted
against the Bible Believers in response to the crowd’s negative reaction….

Bible Believers v. Wayne County, 805 F.3d 228 (CA6 2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 435
The sum of Wayne County’s counter-argument to the charge that the Bible Believers’ expulsion was motivated by the views they espoused is merely that the WCSO Operations Plan was
content-neutral, and that the WCSO’s only consideration was maintaining the public safety. This
contention fails in the face of abundant evidence….
…[C]ontent-based restrictions on constitutionally protected speech are anathema to the
First Amendment and are deemed “presumptively invalid.” Ysursa v. Pocatello Educ. Ass’n, 555
U.S. 353, 358 (2009). An especially “egregious” form of content-based discrimination is that
which is designed to exclude a particular point of view from the marketplace of ideas…. The
heckler’s veto is precisely that type of odious viewpoint discrimination….
Both content- and viewpoint-based discrimination are subject to strict scrutiny. McCullen
v. Coakley, 574 U.S. 464 (2014). … Punishing, removing, or by other means silencing a speaker
due to crowd hostility will seldom, if ever, constitute the least restrictive means available to serve
a legitimate government purpose. Cantwell v. Connecticut, 310 U.S. 296 (1940); Terminiello v.
City of Chi., 337 U.S. 1 (1949); Edwards v. South Carolina, 372 U.S. 229 (1963); Cox v. Louisiana, 379 U.S. 536 (1965); Gregory v. City of Chi., 394 U.S. 111 (1969). A review of Supreme
Court precedent firmly establishes that the First Amendment does not countenance a heckler’s
veto….
The Supreme Court, in Cantwell, Terminiello, Edwards, Cox, and Gregory, has repeatedly
affirmed the principle that “constitutional rights may not be denied simply because of hostility
to their assertion or exercise.” Watson v. City of Memphis, 373 U.S. 526, 535. If the speaker’s
message does not fall into one of the recognized categories of unprotected speech, the message
does not lose its protection under the First Amendment due to the lawless reaction of those who
hear it. Simply stated, the First Amendment does not permit a heckler’s veto….
When a peaceful speaker, whose message is constitutionally protected, is confronted by a
hostile crowd, the state may not silence the speaker as an expedient alternative to containing or
snuffing out the lawless behavior of the rioting individuals. See Watson, 373 U.S. at 535–36.
Nor can an officer sit idly on the sidelines—watching as the crowd imposes, through violence,
a tyrannical majoritarian rule—only later to claim that the speaker’s removal was necessary for
his or her own protection. … If the speaker, at his or her own risk, chooses to continue exercising
the constitutional right to freedom of speech, he or she may do so without fear of retribution
from the state, for the speaker is not the one threatening to breach the peace or break the law.
However, the Constitution does not require that the officer “go down with the speaker.” If,
in protecting the speaker or attempting to quash the lawless behavior, the officer must retreat
due to risk of injury, then retreat would be warranted. The rule to be followed is that when the
police seek to enforce law and order, they must do so in a way that does not unnecessarily infringe upon the constitutional rights of law-abiding citizens. See Gregory, 394 U.S. at 120….
The police may go against the hecklers, cordon off the speakers, or attempt to disperse the entire
crowd if that becomes necessary. Moreover, they may take any appropriate action to maintain
law and order that does not destroy the right to free speech by indefinitely silencing the
speaker….
“The Constitution demands that content-based restrictions on speech be presumed invalid
and that the [g]overnment bear the burden of showing their constitutionality.” Alvarez, 132
S.Ct. at 2544. Wayne County has not come close to meeting that burden in this case. There was
a force of approximately fifty officers at the Festival—nineteen of whom were purposely unassigned so that they could respond to changing circumstances. A crowd made up predominantly
of adolescents began hurling plastic bottles and other trash at the Bible Believers. Law enforcement officers, despite their numbers, were virtually nowhere to be found, save for a few brief
appearances….

Bible Believers v. Wayne County, 805 F.3d 228 (CA6 2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

436 Religion in the Law
Wayne County disputes the sufficiency of their manpower to quell the crowd, but this contention is specious. The video record evinces next to no attempt made by the officers to protect
the Bible Believers or prevent the lawless actions of the audience. The record also indicates a
substantial police presence that went virtually unused. Wayne County claimed to have assigned
more law enforcement personnel to the Festival than had previously been assigned to crowd
control when the President of the United States visited the area. We cannot justifiably set the bar
so low for the police officers sworn to protect our communities (and occasionally the President)
that there is any debate as to whether it is reasonable that the result of a purportedly sincere
effort to maintain peace among a group of rowdy youths is few verbal warnings and a single
arrest.
We do not presume to dictate to law enforcement precisely how it should maintain the
public order. But ... we simply cannot accept Defendants’ position that they were compelled to
abridge constitutional rights for the sake of public safety, when at the same time the lawless
adolescents who caused the risk with their assaultive behavior were left unmolested. … On this
record, there can be no reasonable dispute that the WCSO effectuated a heckler’s veto, thereby
violating the Bible Believers’ First Amendment rights….
We next consider the Bible Believers’ claim that Wayne County violated their right to the
free exercise of religion. The right to free exercise of religion includes the right to engage in
conduct that is motivated by the religious beliefs held by the individual asserting the claim. Prater
v. City of Burnside, 289 F.3d 417, 427 (6th Cir.2002). The government cannot prohibit an individual from engaging in religious conduct that is protected by the First Amendment.
The Bible Believers’ proselytizing at the 2012 Arab International Festival constituted religious conduct, as well as expressive speech-related activity, that was likewise protected by the
Free Exercise Clause of the First Amendment. Murdock v. Pennsylvania, 319 U.S. 105, 108–10
(1943). Plaintiff Israel testified that he was required “to try and convert non-believers, and call
sinners to repent” due to his sincerely held religious beliefs. We do not question the sincerity of
that claim. Fowler v. Rhode Island, 345 U.S. 67, 70 (1953) (“[I]t is no business of courts to say
that what is a religious practice or activity for one group is not religion under the protection of
the First Amendment.”)…
Free exercise claims are often considered in tandem with free speech claims and may rely
entirely on the same set of facts. See, e.g., Watchtower Bible & Tract Soc’y of N.Y., Inc. v. Vill.
of Stratton, 536 U.S. 150 (2002); Rosenberger, 515 U.S. at 841. Defendants prevented the Bible
Believers from proselytizing based exclusively on the crowd’s hostile reaction to the religious
views that the Bible Believers were espousing. Therefore, the free exercise claim succeeds on the
same basis as the free speech claim.
The next inquiry is with respect to the Bible Believers’ equal protection claim. We have held
that:
…To state an equal protection claim, a plaintiff must adequately plead that
the government treated the plaintiff disparately as compared to similarly situated persons and that such disparate treatment ... burdens a fundamental
right, targets a suspect class, or has no rational basis.
Ctr. for Bio–Ethical Reform, Inc. v. Napolitano, 648 F.3d 365, 379 (6th Cir.2011) Freedom of
speech is a fundamental right. Lac Vieux Desert Band of Lake Chippewa Indians v. Mich. Gaming Control Bd., 172 F.3d 397, 410 (6th Cir.1999). Therefore, Wayne County’s actions are subject to strict scrutiny. San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 16 (1973). “In
determining whether individuals are ‘similarly situated,’ a court should not demand exact correlation, but should instead seek relevant similarity.” Bench Billboard Co. v. City of Cincinnati,
675 F.3d 974, 987 (6th Cir.2012).

Bible Believers v. Wayne County, 805 F.3d 228 (CA6 2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 437
The Festival included a number of other religious organizations that came to share their
faith by spreading a particular message. There are several distinctions between the Bible Believers
and these other groups. Mainly, the Bible Believers chose, as was their right, not to register for
an assigned table under the information tent. Instead, they paraded through the Festival and
proselytized, as was also their right, while carrying signs and a severed pig’s head. Although
these actions set them apart from the other speakers and religious organizations at the Festival,
they do not do so in any relevant respect. … Although they declined to utilize the tent set aside
for outside groups, their conduct was at all times peaceful while they passionately advocated for
their cause, much like any other religious group. Wayne County did not threaten the Bible Believers based on their decision to march with signs and banners, but based on the content of the
messages displayed on the signs and banners. The county’s disparate treatment of the Bible Believers was based explicitly on the fact that the Bible Believers’ speech was found to be objectionable by a number of people attending the Festival. Wayne County therefore violated the
Bible Believers’ right to equal protection by treating them in a manner different from other
speakers, whose messages were not objectionable to Festival-goers, by burdening their First
Amendment rights. See Napolitano, 648 F.3d at 379….
From a constitutional standpoint, this should be an easy case to resolve. However, it is also
easy to understand Dearborn’s desire to host a joyous Festival celebrating the city’s Arab heritage
in an atmosphere that is free of hate and negative influences. But the answer to disagreeable
speech is not violent retaliation by offended listeners or ratification of the heckler’s veto through
threat of arrest by the police. The adults who did not join in the assault on the Bible Believers
knew that violence was not the answer; the parents who pulled their children away likewise
recognized that the Bible Believers could simply be ignored; and a few adolescents, instead of
hurling bottles, engaged in debate regarding the validity of the Bible Believers’ message. Wayne
County, however, through its Deputy Chiefs and Corporation Counsel, effectuated a constitutionally impermissible heckler’s veto by allowing an angry mob of riotous adolescents to dictate
what religious beliefs and opinions could and could not be expressed. This, the Constitution
simply does not allow….
Because the Wayne County Defendants impermissibly cut off the Bible Believers’ protected
speech, placed an undue burden on their exercise of religion, and treated them disparately from
other speakers at the 2012 Arab International Festival, solely on the basis of the views that they
espoused, Wayne County Defendants violated the Bible Believers’ constitutional rights under the
First and Fourteenth Amendments. Deputy Chief Defendants are civilly liable to the Bible Believers for having violated law that is clearly established by the Supreme Court precedent set
forth in Gregory v. City of Chicago, 394 U.S. 111 (1969). Wayne County is civilly liable because
one of its chief legal policymakers counseled and authorized the Deputy Chiefs’ actions. Therefore, we REVERSE the grant of summary judgment by the district court in favor of Defendants,
and REMAND this case for entry of summary judgment in favor of Plaintiffs, for the calculation
of damages, and any other appropriate relief, consistent with this opinion.
BOGGS, Circuit Judge, joined by BATCHELDER, CLAY, and WHITE, concurring.
…The Bible Believers were in a place they had a right to be—a public area—doing what
they had a right to do—speaking about their religious beliefs—when they were set upon and put
in some degree of physical danger by those who disagreed with their message.
Despite the colorful language in Judge Rogers’s dissent, the motivations of the Bible Believers, and their status as a “majority” or “minority,” are of absolutely no importance as to their
legal rights or the legality of the government’s actions. … Contrary to [precedent], Judge Rogers
characterizes the speakers as the disruptors, imposing themselves upon and unsettling unsuspecting passersby. That may or may not be a fair characterization, but it is in no way different

Bible Believers v. Wayne County, 805 F.3d 228 (CA6 2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

438 Religion in the Law
from most free-speech cases that arise in public. … The Jehovah’s Witnesses in Cantwell, for
example, played phonographs criticizing the Roman Catholic Church in a largely Catholic
neighborhood, much like the Bible Believers criticized Islam at the Arab International Festival.
They may do it out of love or out of hate, but it makes no difference to the First Amendment….
Judge Rogers concludes his dissent by observing that it is “unfortunately ironic” that the
Bible Believers could invoke “cases involving minority civil rights protests.” But the real irony is
that the very principle he articulates to allow the suppression of speech could just as easily be
used against civil-rights protesters challenging racism or religious intolerance. The beauty of our
First Amendment is that it affords the same protections to all speakers, regardless of the content
of their message. If we encroach on the free-speech rights of groups that we dislike today, those
same doctrines can be used in the future to suppress freedom of speech for groups that we like.
I would have thought that if anything was “clearly established” in First Amendment law, it is
that our view of “irony” does not trump the Constitution.
GRIFFIN, Circuit Judge, concurring in part and dissenting in part.
I agree with the majority opinion that both the officers and Wayne County violated the
Bible Believers’ First Amendment rights. However, I would hold that Deputy Chiefs Richardson
and Jaafar are entitled to qualified immunity because the right at issue was not clearly established
at the time….
At the time of the 2012 Arab International Festival, “existing precedent” had not placed
this constitutional question “beyond debate.” Ashcroft, 131 S.Ct. at 2083. Although the Supreme Court's decisions in Cantwell v. Connecticut, 310 U.S. 296 (1940), and Terminiello v.
City of Chicago, 337 U.S. 1 (1949), had established the general proposition that police officers
may not effectuate a heckler's veto, those precedents left unanswered whether the police effectuate a heckler's veto when they remove a speaker for his own safety rather than because of the
content of the speech or its supposed effect on the crowd. Indeed, whether removing a speaker
for his own safety amounts to a heckler's veto is the very question we resolve in this case. And,
though we answer that question in the affirmative, we had not done so at the time of the 2012
Arab International Festival….
SUTTON, Circuit Judge, joined by COOK and McKEAGUE, concurring in part and dissenting
in part.
…I part ways with this component of the majority opinion to the extent it draws the conclusion that a “heckler's veto” supplies a freestanding doctrinal basis for concluding that the
defendants violated the Bible Believers’ First Amendment rights.
That leaves (mainly) the question of qualified immunity. I agree with Judge Gibbons that
the obligations of the defendants in this unusual setting were not clearly established at the time
of the festival…. Pity the police officer then—and perhaps even now—tasked with identifying
the lines of permissible and impermissible peace-officer conduct in this non-peaceful area.
GIBBONS, Circuit Judge, joined by COOK and McKEAGUE and joined in part by SUTTON,
dissenting.
…Bible Believers’ damages claim against the officers in their individual capacities should
fail under qualified immunity because there was, and still remains, no clearly established law
pertaining to this specific right….
Here, contrary to the majority’s characterization, the right in question is not the general
right to free speech in spite of a crowd’s outrage, but the more specific right of a speaker to be
free from an effective removal when his safety and the safety of others have been compromised
Bible Believers v. Wayne County, 805 F.3d 228 (CA6 2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 439
by an unforeseen violent mob occasioning physical injury on both the speaker and innocent
bystanders. A court has yet to find that there is such a right….
The majority says that the “heckler’s veto” doctrine—“firmly established” by the Supreme
Court—clearly established the Bible Believers’ rights. But the Supreme Court’s decisions in this
department offer little guidance about today’s case. None of the cases cited by the majority to
derive the “heckler’s veto” rule involved government officials acting against a speaker because
of actually occurring violence, as opposed to signs of trouble that had not spilled over into violence. … The majority sums up these decisions as “affirm[ing] the principle that ‘constitutional
rights may not be denied simply because of hostility to their assertion or exercise.’” (quoting
Cox, 379 U.S. at 551, 85 S.Ct. 453). The principle of course is right, see Snyder v. Phelps, 562
U.S. 443, 458 (2011), but it does not tell us what police should do when verbal “hostility,” such
as mere “muttering” and “grumbling,” see Cox, 379 U.S. at 543, descends into violence. Later
cases say that the government may in some circumstances combat “actual” problems related to
speech, especially when public safety is on the line….
“Heckler’s veto,” as the many separate writings in this case suggest and as the Supreme
Court’s own cases confirm, is more often used as a debater’s point rather than as a doctrinal
tool. Even on its own terms, the “rule” does not mean that the government must invariably
ignore an opponent’s reaction in deciding how to treat speech. The doctrines of “incitement to
imminent lawless action,” Brandenburg v. Ohio, 395 U.S. 444, 449 (1969) (per curiam), and
“fighting words,” Cohen v. California, 403 U.S. 15, 20 (1971), allow censorship based on listener reactions, indeed even potential reactions. The majority seems to suggest that the “heckler’s
veto” cases mean that, once a speaker is outside these categories of “unprotected speech” and
enters the field of “protected speech,” the listeners’ reactions to speech may never be the basis
for government regulation. Surely that is not the law—and at least the Supreme Court has never
said it is….
ROGERS, Circuit Judge, joined by GIBBONS, COOK, McKEAGUE, and DONALD, dissenting.
Today's holding provides a roadmap that effectively advises how to force the police to help
disrupt a minority's speech and assembly rights. It is as if we are advising as follows:
Yes, you can get the police to help you attack and disrupt something like a
minority cultural identity fair, even if the police are not inclined to do so. Tell
the police your plans ahead of time, and bring photographers. Get a determined group of disrupters and go in with the most offensive and incendiary
chants, slogans, insults, and symbols—the more offensive the better. The object is to stir up some physical response. Then, when things get rough (your
goal), insist that the police protect you, and (ironically) your First Amendment
rights, by serving as a protective guard. The peace officers cannot at that point
tell you to leave, even to avoid injury to you, because if the peace officers do
that, they will have to pay you damages. Faced with the choice of allowing
you to be an injured martyr (keep your cameras ready) or serving as a protective guard as the disruption escalates, the peace officers will doubtless choose
the latter and become your phalanx. It's a win-win situation for you, and a
lose-lose situation for the minority group putting on the fair.
…This is not a case where the Bible Believers faced punishment or liability for their speech.
The only punishment threatened was a citation for refusing to move away from a physical altercation. That fact distinguishes this case from most of the cases that the Bible Believers rely
upon.

Bible Believers v. Wayne County, 805 F.3d 228 (CA6 2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

440 Religion in the Law
To disruptive hecklers, the irony of using a “heckler’s veto” doctrine to empower them in
their heckling must be sweet. As demonstrated below, the great cases that admirably condemn
a “heckler’s veto” are profoundly different from this case. They involve criminal prosecution of
speakers on the basis that the speech, itself, constituted a breach of the peace.
In Edwards v. South Carolina, 372 U.S. 229 (1963), for example, African–Americans gathered on the statehouse grounds and some 200 to 300 curious onlookers gathered. There was no
traffic obstruction and nothing in the way of “threatening remarks, hostile gestures, or threatening language.” Id. at 231. … In overturning the protestors’ convictions, the Court noted (1)
that “nobody among the crowd actually caused or threatened any trouble,” (2) that “police
protection at the scene was at all times sufficient to meet any foreseeable possibility of disorder,”
(3) that “there was no violence or threat of violence on the protesters’ part, or on the part of any
member of the crowd watching them,” and (4) that “police protection was ‘ample.’” These
facts, the Court explained,
[were] a far cry from the situation in Feiner v. New York, where two policemen were faced with a crowd which was “pushing, shoving and milling
around,” where at least one member of the crowd “threatened violence if the
police did not act,” where “the crowd was pressing closer around petitioner
and the officer,” and where “the speaker passes the bounds of argument or
persuasion and undertakes incitement to riot.
Id. at 236 (quoting Feiner v. New York, 340 U.S. 315, 317–18, 321 (1951)). Nothing in Edwards is even close to the situation in this case. In Edwards there was no hint of an altercation
or disruption.
The same distinction applies to Cox v. Louisiana, 379 U.S. 536 (1965), a landmark of the
Civil Rights Movement of the 1960s. … The Supreme Court overturned the conviction for
breaching the peace because the speaker had been punished “merely for peacefully expressing
unpopular views.” Id. at 551. … [The] the Court held that the speaker could not be convicted
of using words that disturbed the peace merely because his words might have led to an altercation. This is categorically different from holding that the police may not separate people who
are involved in an altercation, and threaten a citation if one of the parties fails to separate.
Terminiello v. City of Chicago, 337 U.S. 1 (1949) … addressed only whether the speaker
could be convicted of a crime based on his speech’s tendency to cause unrest. The decision said
nothing about what steps police could take to quell an altercation already underway—which is
to say, it said nothing about the actions of the police in this case.
[In] Cantwell v. Connecticut, 310 U.S. 296 (1940) … the Supreme Court overturned the
convictions of the Jehovah’s Witnesses for breach of the peace, reasoning that the laws at issue
criminalized the family members’ peaceful exercise of their First Amendment liberties. Id. at
310–11. The Court found that there was “no assault or threatening of bodily harm, no truculent
bearing, no intentional discourtesy, no personal abuse.” Id. at 310. The case did not deal with
incitement to violence or breach of the peace, much less an actual altercation.
Finally, the difference between these cases and the instant case is clearest in Gregory v. City
of Chicago, 394 U.S. 111 (1969). There, police ordered a group of peaceful protestors to disperse after onlookers became unruly. “When the officers’ command was not obeyed, [the protestors] were arrested for disorderly conduct.” Id. at 112. The Supreme Court overturned the
ensuing criminal convictions. As the Court made explicit, however, its ruling in that case was
based on its understanding that “[the protestors] were charged and convicted for holding a
demonstration, not for a refusal to obey a police officer.” … Gregory is thus inapposite, because
the Bible Believers were threatened with a citation, not because of anything they said, but because they asked what would happen if they disobeyed a police officer. Indeed, the video evidence in this case—supplied only by the Bible Believers—shows the reluctance of the police even

Bible Believers v. Wayne County, 805 F.3d 228 (CA6 2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 441
to threaten citation. The police chief confirmed that the Bible Believers would be cited only after
the Bible Believers repeatedly demanded to know “what he would do” if they declined to depart.
In sum, the Supreme Court has consistently distinguished between prosecuting a person for
exercising his First Amendment rights—which is unconstitutional—and insisting that a person
comply with a police officer’s order to leave the scene of an ongoing physical altercation so as
to prevent further injury—which is constitutional. It cannot be that every police officer’s direction to a citizen to do something requires strict scrutiny just because speech is also involved.
Strict scrutiny does not apply, for example, to pulling over a truck for a traffic violation just
because there was a message on the side of the truck. Nor could strict scrutiny reasonably be
applied to telling two brawling teenagers to separate before they get hurt, even if the brawl
started with a verbal argument about some issue. Police officers should not be made to pay
damages in such circumstances. This case is no different.
Strict scrutiny applies to rules about speech that allegedly could cause a brawl, not to efforts
to control a brawl. The Bible Believers spoke loudly and freely throughout the festival for over
an hour. Indeed, for some of that time, the presence of police officers actually made it possible
for the Bible Believers to speak without being accosted by the crowd. The officers’ instruction
to leave, moreover, only occurred once there was an altercation that left one of the Bible Believers
bleeding from his head. This is not a case about “the mere possibility of violence.” The video
evidence shows plastic bottles, rocks, and other hard objects such as a milk crate being thrown
at the Bible Believers, and not just by children… Violence had broken out when the police
stepped in. The only question confronting police at that time was how to handle it.
It cannot be that, in an altercation where one side is greatly outnumbered but wants to risk
injury by standing its ground, police officers are obligated to permit the risk—indeed, must put
themselves at risk—in the name of the First Amendment. The First Amendment does not compel
police to stand by and ignore their duty to protect the public.
Cases like the one before us properly call for a balancing of the speakers’ First Amendment
interests and the community’s need for safety and order. Of course, police should not be allowed
to treat every outbreak of violence as cover for suppressing speech, and where it is reasonably
possible to vindicate a speaker’s First Amendment rights, police should do so. But it will not
always be possible to do so, taking into account all of the factors peace officers must consider,
such as the nature of the crowd, the resources available to police at the time, and other factors
bearing on law enforcement’s ability to control the scene around a speaker. Drawing a rigid line
based on abstract doctrinal principles robs police officers of the discretion and judgment that is
essential to law enforcement. If the police may stop the altercation, they may do it in a reasonable
way, under the circumstances as actually presented. If bringing in a larger police force is not a
then-available option in the reasoned view of the peace officer on the scene, separating the parties is reasonable….
The record shows that the officers made efforts to restrain the festivalgoers. Among other
things, they ventured into the crowd to identify the individuals who were throwing debris and
rocks at the Bible Believers, and issued some warnings and citations. This is not a situation, then,
where law enforcement jumped at the first opportunity to evict an obnoxious group. To the
contrary, it appears the officers tried to avoid having to evict the Bible Believers.
Despite their efforts, however, the officers ultimately determined that they could not easily
stop the altercation while the Bible Believers were present. The officers thus decided to remove
the Bible Believers from the festival grounds. The First Amendment does not prohibit that reasonable exercise of judgment, and this conclusion is consistent with Glasson v. City of Louisville,
518 F.2d 899 (6th Cir.1975). In Glasson, police violated the First Amendment by tearing up a
protester’s sign after hecklers began grumbling and muttering threats about it from across the
street. Id. at 901–02. There was no actual violence in Glasson or even a move toward actual

Bible Believers v. Wayne County, 805 F.3d 228 (CA6 2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

442 Religion in the Law
violence. Glasson involved police conduct to preempt potential violence. In contrast, there was
nothing potential about the fracas at the Arab Festival.
It is unfortunately ironic for the Bible Believers to succeed in their tactics in this case based
on towering but distinguishable cases involving minority civil rights protests. In the greater Detroit community, it is the minority’s cultural expression that loses from today’s decision. The
disrupters here came from a different part of a larger community to disrupt the First Amendment
activity of Arab–Americans—a sometimes feared, misunderstood, or despised minority within
that larger community. Realistically viewed, the Bible Believers were hecklers seeking to disrupt
the cultural fair. The police visibly attempted to reconcile the First Amendment rights of festivalgoers and the Bible Believers. There may have been much better ways for the police to handle
this situation, but there was no First Amendment violation.

Bible Believers v. Wayne County, 805 F.3d 228 (CA6 2015)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 443

452 U.S. 640
Supreme Court of the United States

Heffron v. ISKCON
June 22, 1981
JUSTICE WHITE delivered the opinion of the Court.
The question presented for review is whether a State, consistent with the First and Fourteenth Amendments, may require a religious organization desiring to distribute and sell religious
literature and to solicit donations at a state fair to conduct those activities only at an assigned
location within the fairgrounds even though application of the rule limits the religious practices
of the organization.
Each year, the Minnesota Agricultural Society (Society) … operates a State Fair on a 125–
acre state-owned tract located in St. Paul, Minn. The Fair is conducted for the purpose of “exhibiting the agricultural, stock-breeding, horticultural, mining, mechanical, industrial, and other
products and resources of the state, including proper exhibits and expositions of the arts, human
skills, and sciences.” The Fair is a major public event and attracts visitors from all over Minnesota as well as from other parts of the country….
The Society is authorized to make all “bylaws, ordinances, and rules, not inconsistent with
law, which it may deem necessary or proper for the government of the fair grounds....”
Minn.Stat. § 37.16 (1980). Under this authority, the Society promulgated Minnesota State Fair
Rule 6.05 which provides in relevant part that “Sale or distribution of any merchandise, including printed or written material except under license issued [by] the Society and/or from a dulylicensed location shall be a misdemeanor.”
As Rule 6.05 is construed and applied by the Society, “all persons, groups or firms which
desire to sell, exhibit or distribute materials during the annual State Fair must do so only from
fixed locations on the fairgrounds.” Although the Rule does not prevent organizational representatives from walking about the fairgrounds and communicating the organization’s views with
fair patrons in face-to-face discussions, it does require that any exhibitor conduct its sales, distribution, and fund solicitation operations from a booth rented from the Society. Space in the
fairgrounds is rented to all comers in a nondiscriminatory fashion on a first-come, first-served
basis with the rental charge based on the size and location of the booth. The Rule applies alike
to nonprofit, charitable, and commercial enterprises.
One day prior to the opening of the 1977 Minnesota State Fair, respondents International
Society for Krishna Consciousness, Inc. (ISKCON), an international religious society espousing
the views of the Krishna religion, and Joseph Beca, head of the Minneapolis ISKCON temple,
filed suit against numerous state officials seeking a declaration that Rule 6.05, both on its face
and as applied, violated respondents’ rights under the First Amendment, and seeking injunctive
relief prohibiting enforcement of the Rule against ISKCON and its members. Specifically,
ISKCON asserted that the Rule would suppress the practice of Sankirtan, one of its religious
rituals, which enjoins its members to go into public places to distribute or sell religious literature
and to solicit donations for the support of the Krishna religion.
The trial court … granted the state officials’ motion for summary judgment, upholding the
constitutionality of Rule 6.05. … On appeal, the Minnesota Supreme Court reversed, holding
that Rule 6.05, as applied to respondents, unconstitutionally restricted the Krishnas’ religious
practice of Sankirtan. 299 N.W.2d 79 (1980). … We granted the state officials’ petition for writ

Heffron v. ISKCON, 452 U.S. 640 (1981)

Electronic copy available at: https://ssrn.com/abstract=3903347

444 Religion in the Law
of certiorari in light of the important constitutional issues presented and the conflicting results
reached in similar cases in various lower courts.
The State does not dispute that the oral and written dissemination of the Krishnas’ religious
views and doctrines is protected by the First Amendment. See Schneider v. State, 308 U.S. 147,
160, 162–164 (1939); Lovell v. City of Griffin, 303 U.S. 444, 452 (1938). Nor does it claim
that this protection is lost because the written materials sought to be distributed are sold rather
than given away or because contributions or gifts are solicited in the course of propagating the
faith. Our cases indicate as much. Murdock v. Pennsylvania, 319 U.S. 105, 111 (1943); Schaumburg v. Citizens for a Better Environment, 444 U.S. 620, 632 (1980). See Cantwell v. Connecticut, 310 U.S. 296 (1940).
It is also common ground, however, that the First Amendment does not guarantee the right
to communicate one’s views at all times and places or in any manner that may be desired. Adderley v. Florida, 385 U.S. 39, 47–48 (1966); see Cox v. Louisiana, 379 U.S. 536, 554 (1965).
As the Minnesota Supreme Court recognized, the activities of ISKCON, like those of others
protected by the First Amendment, are subject to reasonable time, place, and manner restrictions. Grayned v. City of Rockford, 408 U.S. 104 (1972); Adderley v. Florida; Kovacs v.
Cooper, 336 U.S. 77 (1949); Cox v. New Hampshire, 312 U.S. 569 (1941). “We have often
approved restrictions of that kind provided that they are justified without reference to the content of the regulated speech, that they serve a significant governmental interest, and that in doing
so they leave open ample alternative channels for communication of the information.” Virginia
Pharmacy Board v. Virginia Citizens Consumer Council, 425 U.S. 748, 771 (1976); see also
Consolidated Edison Co. v. Public Service Comm’n, 447 U.S. 530, 535 (1980). The issue here,
as it was below, is whether Rule 6.05 is a permissible restriction on the place and manner of
communicating the views of the Krishna religion, more specifically, whether the Society may
require the members of ISKCON who desire to practice Sankirtan at the State Fair to confine
their distribution, sales, and solicitation activities to a fixed location.
A major criterion for a valid time, place and manner restriction is that the restriction “may
not be based upon either the content or subject matter of speech.” Consolidated Edison Co. v.
Public Service Comm’n, at 536. Rule 6.05 qualifies in this respect, since as the Supreme Court
of Minnesota observed, the Rule applies evenhandedly to all who wish to distribute and sell
written materials or to solicit funds. No person or organization, whether commercial or charitable, is permitted to engage in such activities except from a booth rented for those purposes.
Nor does Rule 6.05 suffer from the more covert forms of discrimination that may result
when arbitrary discretion is vested in some governmental authority. The method of allocating
space is a straightforward first-come, first-served system. The Rule is not open to the kind of
arbitrary application that this Court has condemned as inherently inconsistent with a valid time,
place, and manner regulation because such discretion has the potential for becoming a means of
suppressing a particular point of view. See Cox v. Louisiana, at 555–558; Cantwell v. Connecticut, at 304; Schneider v. State, 308 U.S. at 164; Hague v. CIO, 307 U.S. 496, 516 (1939).
A valid time, place, and manner regulation must also “serve a significant governmental
interest.” Virginia Pharmacy Board v. Virginia Citizens Consumer Council, at 771. …. Here,
the principal justification asserted by the State in support of Rule 6.05 is the need to maintain
the orderly movement of the crowd given the large number of exhibitors and persons attending
the Fair.
The fairgrounds comprise a relatively small area of 125 acres, the bulk of which is covered
by permanent buildings, temporary structures, parking lots, and connecting thoroughfares.
There were some 1,400 exhibitors and concessionaires renting space for the 1977 and 1978
Fairs, chiefly in permanent and temporary buildings. The Fair is designed to exhibit to the public
an enormous variety of goods, services, entertainment, and other matters of interest. This is

Heffron v. ISKCON, 452 U.S. 640 (1981)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 445
accomplished by confining individual exhibitors to fixed locations, with the public moving to
and among the booths or other attractions, using streets and open spaces provided for that purpose. Because the Fair attracts large crowds, it is apparent that the State’s interest in the orderly
movement and control of such an assembly of persons is a substantial consideration.
As a general matter, it is clear that a State’s interest in protecting the “safety and convenience” of persons using a public forum is a valid governmental objective. See Grayned v. City of
Rockford, 408 U.S. at 115; Cox v. New Hampshire, 312 U.S. at 574. Furthermore, consideration of a forum’s special attributes is relevant to the constitutionality of a regulation since the
significance of the governmental interest must be assessed in light of the characteristic nature
and function of the particular forum involved. … This observation bears particular import in
the present case since respondents make a number of analogies between the fairgrounds and city
streets which have “immemorially been held in trust for the use of the public and ... have been
used for purposes of assembly, communicating thoughts between citizens, and discussing public
questions.” Hague v. CIO, at 515. … The Minnesota Fair, as described above, is a temporary
event attracting great numbers of visitors who come to the event for a short period to see and
experience the host of exhibits and attractions at the Fair. The flow of the crowd and demands
of safety are more pressing in the context of the Fair. As such, any comparisons to public streets
are necessarily inexact.
The Minnesota Supreme Court recognized that the State’s interest in the orderly movement
of a large crowd and in avoiding congestion was substantial and that Rule 6.05 furthered that
interest significantly. Nevertheless, the Minnesota Supreme Court declared that the case did not
turn on the “importance of the state’s undeniable interest in preventing the widespread disorder
that would surely exist if no regulation such as Rule 6.05 were in effect” but upon the significance of the State’s interest in avoiding whatever disorder would likely result from granting
members of ISKCON an exemption from the Rule. 299 N.W.2d, at 83. Approaching the case
in this way, the court concluded that although some disruption would occur from such an exemption, it was not of sufficient concern to warrant confining the Krishnas to a booth. The court
also concluded that, in any event, the Rule was not essential to the furtherance of the State’s
interest in crowd control, which could adequately be served by less intrusive means.
As we see it, the Minnesota Supreme Court took too narrow a view of the State’s interest
in avoiding congestion and maintaining the orderly movement of fair patrons on the fairgrounds. The justification for the Rule should not be measured by the disorder that would result
from granting an exemption solely to ISKCON. That organization and its ritual of Sankirtan
have no special claim to First Amendment protection as compared to that of other religions who
also distribute literature and solicit funds. None of our cases suggest that the inclusion of peripatetic solicitation as part of a church ritual entitles church members to solicitation rights in a
public forum superior to those of members of other religious groups that raise money but do
not purport to ritualize the process. Nor for present purposes do religious organizations enjoy
rights to communicate, distribute, and solicit on the fairgrounds superior to those of other organizations having social, political, or other ideological messages to proselytize. These nonreligious organizations seeking support for their activities are entitled to rights equal to those of
religious groups to enter a public forum and spread their views, whether by soliciting funds or
by distributing literature.
If Rule 6.05 is an invalid restriction on the activities of ISKCON, it is no more valid with
respect to the other social, political, or charitable organizations that have rented booths at the
Fair and confined their distribution, sale, and fund solicitation to those locations….
ISKCON desires to proselytize at the fair because it believes it can successfully communicate
and raise funds. In its view, this can be done only by intercepting fair patrons as they move
about, and if success is achieved, stopping them momentarily or for longer periods as money is
given or exchanged for literature. This consequence would be multiplied many times over if Rule
Heffron v. ISKCON, 452 U.S. 640 (1981)

Electronic copy available at: https://ssrn.com/abstract=3903347

446 Religion in the Law
6.05 could not be applied to confine such transactions by ISKCON and others to fixed locations.
Indeed, the court below agreed that without Rule 6.05 there would be widespread disorder at
the fairgrounds. The court also recognized that some disorder would inevitably result from exempting the Krishnas from the Rule. Obviously, there would be a much larger threat to the
State’s interest in crowd control if all other religious, nonreligious, and noncommercial organizations could likewise move freely about the fairgrounds distributing and selling literature and
soliciting funds at will.
Given these considerations, we hold that the State’s interest in confining distribution, selling,
and fund solicitation activities to fixed locations is sufficient to satisfy the requirement that a
place or manner restriction must serve a substantial state interest. By focusing on the incidental
effect of providing an exemption from Rule 6.05 to ISKCON, the Minnesota Supreme Court
did not take into account the fact that any such exemption cannot be meaningfully limited to
ISKCON, and as applied to similarly situated groups would prevent the State from furthering
its important concern with managing the flow of the crowd. In our view, the Society may apply
its Rule and confine the type of transactions at issue to designated locations without violating
the First Amendment.
For similar reasons, we cannot agree with the Minnesota Supreme Court that Rule 6.05 is
an unnecessary regulation because the State could avoid the threat to its interest posed by
ISKCON by less restrictive means, such as penalizing disorder or disruption, limiting the number
of solicitors, or putting more narrowly drawn restrictions on the location and movement of
ISKCON’s representatives. As we have indicated, the inquiry must involve not only ISKCON,
but also all other organizations that would be entitled to distribute, sell, or solicit if the booth
rule may not be enforced with respect to ISKCON. Looked at in this way, it is quite improbable
that the alternative means suggested by the Minnesota Supreme Court would deal adequately
with the problems posed by the much larger number of distributors and solicitors that would
be present on the fairgrounds if the judgment below were affirmed.
For Rule 6.05 to be valid as a place and manner restriction, it must also be sufficiently clear
that alternative forums for the expression of respondents’ protected speech exist despite the effects of the Rule. Rule 6.05 is not vulnerable on this ground. First, the Rule does not prevent
ISKCON from practicing Sankirtan anywhere outside the fairgrounds. More importantly, the
Rule has not been shown to deny access within the forum in question. Here, the Rule does not
exclude ISKCON from the fairgrounds, nor does it deny that organization the right to conduct
any desired activity at some point within the forum. Its members may mingle with the crowd
and orally propagate their views. The organization may also arrange for a booth and distribute
and sell literature and solicit funds from that location on the fairgrounds itself. … Considering
the limited functions of the Fair and the combined area within which it operates, we are unwilling to say that Rule 6.05 does not provide ISKCON and other organizations with an adequate
means to sell and solicit on the fairgrounds. The First Amendment protects the right of every
citizen to “reach the minds of willing listeners and to do so there must be opportunity to win
their attention.” Kovacs v. Cooper, 336 U.S. 77, 87 (1949). Rule 6.05 does not unnecessarily
limit that right within the fairgrounds.
The judgment of the Supreme Court of Minnesota is reversed, and the case is remanded for
further proceedings not inconsistent with this opinion. So ordered.
Justice BRENNAN, with whom Justice MARSHALL and Justice STEVENS join, concurring in
part and dissenting in part.
…The State advances three justifications for its booth Rule. The justification relied upon by
the Court today is the State’s interest in maintaining the orderly movement of the crowds at the
fair. The second justification, relied upon by the dissenting justices below,

Heffron v. ISKCON, 452 U.S. 640 (1981)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 447
(Minn.1980), is the State’s interest in protecting its fairgoers from fraudulent, deceptive, and
misleading solicitation practices. The third justification, based on the “captive audience” doctrine, is the State’s interest in protecting its fairgoers from annoyance and harassment.
I quite agree with the Court that the State has a significant interest in maintaining crowd
control on its fairgrounds. ... I also have no doubt that the State has a significant interest in
protecting its fairgoers from fraudulent or deceptive solicitation practices. ... Indeed, because I
believe on this record that this latter interest is substantially furthered by a Rule that restricts
sales and solicitation activities to fixed booth locations, where the State will have the greatest
opportunity to police and prevent possible deceptive practices, I would hold that Rule 6.05’s
restriction on those particular forms of First Amendment expression is justified as an antifraud
measure. Accordingly, I join the judgment of the Court insofar as it upholds Rule 6.05’s restriction on sales and solicitations. However, because I believe that the booth Rule is an overly
intrusive means of achieving the State’s interest in crowd control, and because I cannot accept
the validity of the State’s third asserted justification. I dissent from the Court’s approval of Rule
6.05’s restriction on the distribution of literature.
As our cases have long noted, once a governmental regulation is shown to impinge upon
basic First Amendment rights, the burden falls on the government to show the validity of its
asserted interest and the absence of less intrusive alternatives. See, e. g., Schneider v. State. The
challenged “regulation must be narrowly tailored to further the State’s legitimate interest.”
Grayned v. City of Rockford, 408 U.S. at 116–117. Minnesota’s Rule 6.05 does not meet this
test.
The Minnesota State Fair is an annual 12–day festival of people and ideas. Located on
permanent fairgrounds comprising approximately 125 acres, the fair attracts an average of
115,000 visitors on weekdays and 160,000 on Saturdays and Sundays. Once the fairgoers pay
their admission fees, they are permitted to roam the fairgrounds at will, visiting booths, meeting
friends, or just milling about. Significantly, each and every fairgoer, whether political candidate,
concerned citizen, or member of a religious group, is free to give speeches, engage in face-to-face
advocacy, campaign, or proselytize. No restrictions are placed on any fairgoer’s right to speak
at any time, at any place, or to any person. Thus, if on a given day 5,000 members of ISKCON
came to the fair and paid their admission fees, all 5,000 would be permitted to wander throughout the fairgrounds, delivering speeches to whomever they wanted, about whatever they wanted.
Moreover, because this right does not rest on Sankirtan or any other religious principle, it can
be exercised by every political candidate, partisan advocate, and common citizen who has paid
the price of admission. All share the identical right to move peripatetically and speak freely
throughout the fairgrounds.
Because of Rule 6.05, however, as soon as a proselytizing member of ISKCON hands out a
free copy of the Bhagavad-Gita to an interested listener, or a political candidate distributes his
campaign brochure to a potential voter, he becomes subject to arrest and removal from the fairgrounds. This constitutes a significant restriction on First Amendment rights. By prohibiting
distribution of literature outside the booths, the fair officials sharply limit the number of fairgoers to whom the proselytizers and candidates can communicate their messages. Only if a fairgoer
affirmatively seeks out such information by approaching a booth does Rule 6.05 fully permit
potential communicators to exercise their First Amendment rights.
In support of the crowd control justification, petitioners contend that if fairgoers are permitted to distribute literature, large crowds will gather, blocking traffic lanes and causing safety
problems. … But petitioners have failed to provide any support for these assertions. They have
made no showing that relaxation of the booth Rule would create additional disorder in a fair
that is already characterized by the robust and unrestrained participation of hundreds of thousands of wandering fairgoers. … If fairgoers can make speeches, engage in face-to-face proselytizing, and buttonhole prospective supporters, they can surely distribute literature to members of
Heffron v. ISKCON, 452 U.S. 640 (1981)

Electronic copy available at: https://ssrn.com/abstract=3903347

448 Religion in the Law
their audience without significantly adding to the State’s asserted crowd control problem. …
The record is devoid of any evidence that the 125–acre fairgrounds could not accommodate
peripatetic distributors of literature just as easily as it now accommodates peripatetic
speechmakers and proselytizers.
Relying on a general, speculative fear of disorder, the State of Minnesota has placed a significant restriction on respondents’ ability to exercise core First Amendment rights. This restriction is not narrowly drawn to advance the State’s interests, and for that reason is unconstitutional. “[U]ndifferentiated fear or apprehension of disturbance is not enough to overcome the
right to freedom of expression.” Tinker v. Des Moines School Dist., 393 U.S. 503, 508 (1969).
If the State had a reasonable concern that distribution in certain parts of the fairgrounds—for
example, entrances and exits—would cause disorder, it could have drafted its Rule to prohibit
distribution of literature at those points. If the State felt it necessary to limit the number of persons distributing an organization’s literature, it could, within reason, have done that as well. It
had no right, however, to ban all distribution of literature outside the booths….
Because I believe that the State could have drafted a more narrowly drawn restriction on
the right to distribute literature without undermining its interest in maintaining crowd control
on the fairgrounds, I would affirm that part of the judgment below that strikes down Rule 6.05
as it applies to distribution of literature.
Justice BLACKMUN, concurring in part and dissenting in part.
…While I agree with Justice BRENNAN that the State’s interest in order does not justify
restrictions upon distribution of literature, I think that common-sense differences between literature distribution, on the one hand, and solicitation and sales, on the other, suggest that the
latter activities present greater crowd control problems than the former. The distribution of literature does not require that the recipient stop in order to receive the message the speaker wishes
to convey; instead, the recipient is free to read the message at a later time. For this reason, literature distribution may present even fewer crowd control problems than the oral proselytizing
that the State already allows upon the fairgrounds. In contrast, as the dissent in the Minnesota
Supreme Court observed, sales and the collection of solicited funds not only require the fairgoer
to stop, but also “engender additional confusion ... because they involve acts of exchanging
articles for money, fumbling for and dropping money, making change, etc.” 299 N.W.2d 79, 87
(1980). Rules restricting the exchange of money to booths have been upheld in analogous contexts, see e. g., International Society for Krishna Consciousness of Atlanta v. Eaves, 601 F.2d
809, 828–829 (CA5 1979) (Atlanta airports), and for similar reasons I would uphold Rule 6.05
insofar as it applies to solicitation and sales.

Heffron v. ISKCON, 452 U.S. 640 (1981)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 449

512 U.S. 753
Supreme Court of the United States

Madsen v. Women’s Health Center
June 30, 1994
Chief Justice REHNQUIST delivered the opinion of the Court.
Petitioners challenge the constitutionality of an injunction entered by a Florida state court
which prohibits antiabortion protesters from demonstrating in certain places and in various
ways outside of a health clinic that performs abortions. We hold that the establishment of a 36–
foot buffer zone on a public street from which demonstrators are excluded passes muster under
the First Amendment, but that several other provisions of the injunction do not.
Respondents operate abortion clinics throughout central Florida. Petitioners and other
groups and individuals are engaged in activities near the site of one such clinic in Melbourne,
Florida. They picketed and demonstrated where the public street gives access to the clinic. In
September 1992, a Florida state court permanently enjoined petitioners from blocking or interfering with public access to the clinic, and from physically abusing persons entering or leaving
the clinic. Six months later, respondents sought to broaden the injunction, complaining that access to the clinic was still impeded by petitioners’ activities and that such activities had also
discouraged some potential patients from entering the clinic, and had deleterious physical effects
on others. The trial court thereupon issued a broader injunction, which is challenged here.
The court found that, despite the initial injunction, protesters continued to impede access
to the clinic by congregating on the paved portion of the street—Dixie Way—leading up to the
clinic, and by marching in front of the clinic’s driveways. It found that as vehicles heading toward
the clinic slowed to allow the protesters to move out of the way, “sidewalk counselors” would
approach and attempt to give the vehicle’s occupants antiabortion literature. The number of
people congregating varied from a handful to 400, and the noise varied from singing and chanting to the use of loudspeakers and bullhorns.
The protests, the court found, took their toll on the clinic’s patients. A clinic doctor testified
that, as a result of having to run such a gauntlet to enter the clinic, the patients “manifested a
higher level of anxiety and hypertension causing those patients to need a higher level of sedation
to undergo the surgical procedures, thereby increasing the risk associated with such procedures.”
The noise produced by the protesters could be heard within the clinic, causing stress in the patients both during surgical procedures and while recuperating in the recovery rooms. And those
patients who turned away because of the crowd to return at a later date, the doctor testified,
increased their health risks by reason of the delay.
Doctors and clinic workers, in turn, were not immune even in their homes. Petitioners picketed in front of clinic employees’ residences; shouted at passersby; rang the doorbells of neighbors and provided literature identifying the particular clinic employee as a “baby killer.” Occasionally, the protesters would confront minor children of clinic employees who were home alone.
This and similar testimony led the state court to conclude that its original injunction had
proved insufficient “to protect the health, safety and rights of women in Brevard and Seminole
County, Florida and surrounding counties seeking access to [medical and counseling] services.”
The state court therefore amended its prior order, enjoining a broader array of activities. The
amended injunction prohibits petitioners from engaging in the following acts:
(1) At all times on all days, from entering the premises and property of the
Madsen v. Women’s Health Center, 512 U.S. 753 (1994)

Electronic copy available at: https://ssrn.com/abstract=3903347

450 Religion in the Law
Aware Woman Center for Choice [the Melbourne clinic]....
(2) At all times on all days, from blocking, impeding, inhibiting, or in any
other manner obstructing or interfering with access to, ingress into and egress
from any building or parking lot of the Clinic.
(3) At all times on all days, from congregating, picketing, patrolling, demonstrating or entering that portion of public right-of-way or private property
within [36] feet of the property line of the Clinic.... An exception to the 36
foot buffer zone is the area immediately adjacent to the Clinic on the east....
The [petitioners] ... must remain at least [5] feet from the Clinic’s east line.
Another exception to the 36 foot buffer zone relates to the record title owners
of the property to the north and west of the Clinic. The prohibition against
entry into the 36 foot buffer zones does not apply to such persons and their
invitees. The other prohibitions contained herein do apply, if such owners and
their invitees are acting in concert with the [petitioners]....
(4) During the hours of 7:30 a.m. through noon, on Mondays through Saturdays, during surgical procedures and recovery periods, from singing, chanting,
whistling, shouting, yelling, use of bullhorns, auto horns, sound amplification
equipment or other sounds or images observable to or within earshot of the
patients inside the Clinic.
(5) At all times on all days, in an area within [300] feet of the Clinic, from
physically approaching any person seeking the services of the Clinic unless
such person indicates a desire to communicate by approaching or by inquiring
of the [petitioners]....
(6) At all times on all days, from approaching, congregating, picketing, patrolling, demonstrating or using bullhorns or other sound amplification equipment within [300] feet of the residence of any of the [respondents’] employees,
staff, owners or agents, or blocking or attempting to block, barricade, or in
any other manner, temporarily or otherwise, obstruct the entrances, exits or
driveways of the residences of any of the [respondents’] employees, staff, owners or agents. The [petitioners] and those acting in concert with them are prohibited from inhibiting or impeding or attempting to impede, temporarily or
otherwise, the free ingress or egress of persons to any street that provides the
sole access to the street on which those residences are located.
(7) At all times on all days, from physically abusing, grabbing, intimidating,
harassing, touching, pushing, shoving, crowding or assaulting persons entering or leaving, working at or using services at the [respondents’] Clinic or trying to gain access to, or leave, any of the homes of owners, staff or patients of
the Clinic....
(8) At all times on all days, from harassing, intimidating or physically abusing,
assaulting or threatening any present or former doctor, health care professional, or other staff member, employee or volunteer who assists in providing
services at the [respondents’] Clinic.
(9) At all times on all days, from encouraging, inciting, or securing other persons to commit any of the prohibited acts listed herein.” Operation Rescue v.
Women’s Health Center, Inc., 626 So.2d 664, 679–680 (Fla.1993).
The Florida Supreme Court upheld the constitutionality of the trial court’s amended injunction. 626 So.2d 664. … Shortly before the Florida Supreme Court’s opinion was announced, the
United States Court of Appeals for the Eleventh Circuit heard a separate challenge to the same
injunction. The Court of Appeals struck down the injunction … Cheffer v. McGregor, 6 F.3d

Madsen v. Women’s Health Center, 512 U.S. 753 (1994)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 451
705, 711 (1993). …We granted certiorari to resolve the conflict between the Florida Supreme
Court and the Court of Appeals over the constitutionality of the state court’s injunction….
Our principal inquiry in determining content neutrality is whether the government has
adopted a regulation of speech “without reference to the content of the regulated speech.” Ward
v. Rock Against Racism, 491 U.S. 781, 791 (1989) (upholding noise regulations); R.A.V. v. St.
Paul, 505 U.S. 377, 386 (1992) (“The government may not regulate [speech] based on hostility—or favoritism—towards the underlying message expressed.”) … We thus look to the government’s purpose as the threshold consideration. Here, the state court imposed restrictions on
petitioners incidental to their antiabortion message because they repeatedly violated the court’s
original order. That petitioners all share the same viewpoint regarding abortion does not in itself
demonstrate that some invidious content- or viewpoint-based purpose motivated the issuance
of the order. It suggests only that those in the group whose conduct violated the court’s order
happen to share the same opinion regarding abortions being performed at the clinic. In short,
the fact that the injunction covered people with a particular viewpoint does not itself render the
injunction content or viewpoint based. … Accordingly, the injunction issued in this case does
not demand the level of heightened scrutiny set forth in Perry Ed. Assn., 460 U.S. at 45. And we
proceed to discuss the standard which does govern.
If this were a content-neutral, generally applicable statute, instead of an injunctive order, its
constitutionality would be assessed under the standard set forth in Ward v. Rock Against Racism, supra, 491 U.S. at 791, and similar cases. Given that the forum around the clinic is a traditional public forum, see Frisby v. Schultz, 487 U.S. at 480, we would determine whether the
time, place, and manner regulations were “narrowly tailored to serve a significant governmental
interest.” Ward, 491 U.S. at 791. See also Perry Ed. Assn., 460 U.S. at 45.
There are obvious differences, however, between an injunction and a generally applicable
ordinance. Ordinances represent a legislative choice regarding the promotion of particular societal interests. Injunctions, by contrast, are remedies imposed for violations (or threatened violations) of a legislative or judicial decree. See United States v. W.T. Grant Co., 345 U.S. 629, 632–
633 (1953). Injunctions also carry greater risks of censorship and discriminatory application
than do general ordinances. … Injunctions, of course, have some advantages over generally applicable statutes in that they can be tailored by a trial judge to afford more precise relief than a
statute where a violation of the law has already occurred. United States v. Paradise, 480 U.S.
149 (1987).
We believe that these differences require a somewhat more stringent application of general
First Amendment principles in this context. In past cases evaluating injunctions restricting speech
… we have relied upon such general principles while also seeking to ensure that the injunction
was no broader than necessary to achieve its desired goals. … Our close attention to the fit
between the objectives of an injunction and the restrictions it imposes on speech is consistent
with the general rule, quite apart from First Amendment considerations, “that injunctive relief
should be no more burdensome to the defendant than necessary to provide complete relief to
the plaintiffs.” Califano v. Yamasaki, 442 U.S. 682, 702 (1979). ... Accordingly, when evaluating
a content-neutral injunction, we think that our standard time, place, and manner analysis is not
sufficiently rigorous. We must ask instead whether the challenged provisions of the injunction
burden no more speech than necessary to serve a significant government interest. See, e.g.,
Claiborne Hardware, 458 U.S. at 916 (when sanctionable “conduct occurs in the context of
constitutionally protected activity ... ‘precision of regulation’ is demanded”) (quoting NAACP
v. Button, 371 U.S. 415, 438, 83 S.Ct. 328, 340, 9 L.Ed.2d 405 (1963))….
Both Justice STEVENS and Justice SCALIA disagree with the standard we announce, for
policy reasons. Justice STEVENS believes that “injunctive relief should be judged by a more
lenient standard than legislation,” because injunctions are imposed on individuals or groups
who have engaged in illegal activity. Justice SCALIA, by contrast, believes that content-neutral
Madsen v. Women’s Health Center, 512 U.S. 753 (1994)

Electronic copy available at: https://ssrn.com/abstract=3903347

452 Religion in the Law
injunctions are “at least as deserving of strict scrutiny as a statutory, content-based restriction.”
Justice SCALIA bases his belief on the danger that injunctions, even though they might not “attack content as content,” may be used to suppress particular ideas; that individual judges should
not be trusted to impose injunctions in this context; and that an injunction is procedurally more
difficult to challenge than a statute. We believe that consideration of all of the differences and
similarities between statutes and injunctions supports, as a matter of policy, the standard we
apply here….
The Florida Supreme Court concluded that numerous significant government interests are
protected by the injunction. It noted that the State has a strong interest in protecting a woman’s
freedom to seek lawful medical or counseling services in connection with her pregnancy. See
Roe v. Wade, 410 U.S. 113 (1973); In re T.W., 551 So.2d 1186, 1193 (Fla.1989). The State also
has a strong interest in ensuring the public safety and order, in promoting the free flow of traffic
on public streets and sidewalks, and in protecting the property rights of all its citizens. In addition, the court believed that the State’s strong interest in residential privacy … applied by analogy
to medical privacy. The court observed that while targeted picketing of the home threatens the
psychological well-being of the “captive” resident, targeted picketing of a hospital or clinic
threatens not only the psychological, but also the physical, well-being of the patient held “captive” by medical circumstance. We agree with the Supreme Court of Florida that the combination of these governmental interests is quite sufficient to justify an appropriately tailored injunction to protect them. We now examine each contested provision of the injunction to see if it
burdens more speech than necessary to accomplish its goal.
We begin with the 36–foot buffer zone. The state court prohibited petitioners from “congregating, picketing, patrolling, demonstrating or entering” any portion of the public right-ofway or private property within 36 feet of the property line of the clinic as a way of ensuring
access to the clinic. This speech-free buffer zone requires that petitioners move to the other side
of Dixie Way and away from the driveway of the clinic, where the state court found that they
repeatedly had interfered with the free access of patients and staff. … The buffer zone also applies to private property to the north and west of the clinic property. We examine each portion
of the buffer zone separately.
We have noted a distinction between the type of focused picketing banned from the buffer
zone and the type of generally disseminated communication that cannot be completely banned
in public places, such as handbilling and solicitation. … Here the picketing is directed primarily
at patients and staff of the clinic.
The 36–foot buffer zone protecting the entrances to the clinic and the parking lot is a means
of protecting unfettered ingress to and egress from the clinic, and ensuring that petitioners do
not block traffic on Dixie Way. The state court seems to have had few other options to protect
access given the narrow confines around the clinic. As the Florida Supreme Court noted, Dixie
Way is only 21 feet wide in the area of the clinic. The state court was convinced that allowing
petitioners to remain on the clinic’s sidewalk and driveway was not a viable option in view of
the failure of the first injunction to protect access. And allowing the petitioners to stand in the
middle of Dixie Way would obviously block vehicular traffic.
The need for a complete buffer zone near the clinic entrances and driveway may be debatable, but some deference must be given to the state court’s familiarity with the facts and the
background of the dispute between the parties even under our heightened review. … Moreover,
one of petitioners’ witnesses during the evidentiary hearing before the state court conceded that
the buffer zone was narrow enough to place petitioners at a distance of no greater than 10 to
12 feet from cars approaching and leaving the clinic. Protesters standing across the narrow street
from the clinic can still be seen and heard from the clinic parking lots. We also bear in mind the
fact that the state court originally issued a much narrower injunction, providing no buffer zone,
and that this order did not succeed in protecting access to the clinic. The failure of the first order

Madsen v. Women’s Health Center, 512 U.S. 753 (1994)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 453
to accomplish its purpose may be taken into consideration in evaluating the constitutionality of
the broader order. National Soc. of Professional Engineers v. United States, 435 U.S. 679, 697–
698 (1978). On balance, we hold that the 36–foot buffer zone around the clinic entrances and
driveway burdens no more speech than necessary to accomplish the governmental interest at
stake.
Justice SCALIA’s dissent argues that a videotape made of demonstrations at the clinic represents “what one must presume to be the worst of the activity justifying the injunction.” This
seems to us a gratuitous assumption. The videotape was indeed introduced by respondents, presumably because they thought it supported their request for the second injunction. But witnesses
also testified as to relevant facts in a 3–day evidentiary hearing, and the state court was therefore
not limited to Justice SCALIA’s rendition of what he saw on the videotape to make its findings
in support of the second injunction. Indeed, petitioners themselves studiously refrained from
challenging the factual basis for the injunction both in the state courts and here. … We must
therefore judge this case on the assumption that the evidence and testimony presented to the
state court supported its findings that the presence of protesters standing, marching, and demonstrating near the clinic’s entrance interfered with ingress to and egress from the clinic despite the
issuance of the earlier injunction.
The inclusion of private property on the back and side of the clinic in the 36–foot buffer
zone raises different concerns. The accepted purpose of the buffer zone is to protect access to
the clinic and to facilitate the orderly flow of traffic on Dixie Way. Patients and staff wishing to
reach the clinic do not have to cross the private property abutting the clinic property on the
north and west, and nothing in the record indicates that petitioners’ activities on the private
property have obstructed access to the clinic. … We hold that on the record before us the 36–
foot buffer zone as applied to the private property to the north and west of the clinic burdens
more speech than necessary to protect access to the clinic.
In response to high noise levels outside the clinic, the state court restrained the petitioners
from “singing, chanting, whistling, shouting, yelling, use of bullhorns, auto horns, sound amplification equipment or other sounds or images observable to or within earshot of the patients
inside the [c]linic” during the hours of 7:30 a.m. through noon on Mondays through Saturdays.
We must, of course, take account of the place to which the regulations apply in determining
whether these restrictions burden more speech than necessary. We have upheld similar noise
restrictions in the past, and as we noted in upholding a local noise ordinance around public
schools, “the nature of a place, ‘the pattern of its normal activities, dictate the kinds of regulations ... that are reasonable.’” Grayned v. City of Rockford, 408 U.S. 104, 116 (1972). Noise
control is particularly important around hospitals and medical facilities during surgery and recovery periods….
We hold that the limited noise restrictions imposed by the state court order burden no more
speech than necessary to ensure the health and well-being of the patients at the clinic. The First
Amendment does not demand that patients at a medical facility undertake Herculean efforts to
escape the cacophony of political protests. “If overamplified loudspeakers assault the citizenry,
government may turn them down.” Grayned, 408 U.S. at 116. That is what the state court did
here, and we hold that its action was proper.
The same, however, cannot be said for the “images observable” provision of the state court’s
order. Clearly, threats to patients or their families, however communicated, are proscribable under the First Amendment. But rather than prohibiting the display of signs that could be interpreted as threats or veiled threats, the state court issued a blanket ban on all “images observable.” This broad prohibition on all “images observable” burdens more speech than necessary to
achieve the purpose of limiting threats to clinic patients or their families. … [It] is much easier
for the clinic to pull its curtains than for a patient to stop up her ears, and no more is required
to avoid seeing placards through the windows of the clinic. This provision of the injunction
Madsen v. Women’s Health Center, 512 U.S. 753 (1994)

Electronic copy available at: https://ssrn.com/abstract=3903347

454 Religion in the Law
violates the First Amendment.
The state court ordered that petitioners refrain from physically approaching any person
seeking services of the clinic “unless such person indicates a desire to communicate” in an area
within 300 feet of the clinic. The state court was attempting to prevent clinic patients and staff
from being “stalked” or “shadowed” by the petitioners as they approached the clinic. … But it
is difficult, indeed, to justify a prohibition on all uninvited approaches of persons seeking the
services of the clinic, regardless of how peaceful the contact may be, without burdening more
speech than necessary to prevent intimidation and to ensure access to the clinic. Absent evidence
that the protesters’ speech is independently proscribable (i.e., “fighting words” or threats), or is
so infused with violence as to be indistinguishable from a threat of physical harm … this provision cannot stand. “As a general matter, we have indicated that in public debate our own citizens
must tolerate insulting, and even outrageous, speech in order to provide adequate breathing
space to the freedoms protected by the First Amendment.” Boos v. Barry, 485 U.S. at 322. The
“consent” requirement alone invalidates this provision; it burdens more speech than is necessary
to prevent intimidation and to ensure access to the clinic.
The final substantive regulation challenged by petitioners relates to a prohibition against
picketing, demonstrating, or using sound amplification equipment within 300 feet of the residences of clinic staff. The prohibition also covers impeding access to streets that provide the sole
access to streets on which those residences are located. The same analysis applies to the use of
sound amplification equipment here as that discussed above: the government may simply demand that petitioners turn down the volume if the protests overwhelm the neighborhood.
Grayned, 408 U.S. at 116.
As for the picketing, our prior decision upholding a law banning targeted residential picketing remarked on the unique nature of the home, as “ ‘the last citadel of the tired, the weary,
and the sick.’ ” Frisby, 487 U.S. at 484. We stated that “the State’s interest in protecting the wellbeing, tranquility, and privacy of the home is certainly of the highest order in a free and civilized
society.”
But the 300–foot zone around the residences in this case is much larger than the zone provided for in the ordinance which we approved in Frisby. … The record before us does not contain sufficient justification for this broad a ban on picketing; it appears that a limitation on the
time, duration of picketing, and number of pickets outside a smaller zone could have accomplished the desired result….
In sum, we uphold the noise restrictions and the 36–foot buffer zone around the clinic entrances and driveway because they burden no more speech than necessary to eliminate the unlawful conduct targeted by the state court’s injunction. We strike down as unconstitutional the
36–foot buffer zone as applied to the private property to the north and west of the clinic, the
“images observable” provision, the 300–foot no-approach zone around the clinic, and the 300–
foot buffer zone around the residences, because these provisions sweep more broadly than necessary to accomplish the permissible goals of the injunction. Accordingly, the judgment of the
Florida Supreme Court is
Affirmed in part and reversed in part.
Justice SOUTER, concurring.
I join the Court’s opinion and write separately only to clarify … [that] petitioners themselves
acknowledge that the governmental interests in protection of public safety and order, of the free
flow of traffic, and of property rights are reflected in Florida law. See Brief for Petitioners 17,
and n. 7….

Madsen v. Women’s Health Center, 512 U.S. 753 (1994)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 455
Justice STEVENS, concurring in part and dissenting in part.
…I agree with the Court that a different standard governs First Amendment challenges to
generally applicable legislation than the standard that measures such challenges to judicial remedies for proven wrongdoing. Unlike the Court, however, I believe that injunctive relief should
be judged by a more lenient standard than legislation. As the Court notes, legislation is imposed
on an entire community, regardless of individual culpability. By contrast, injunctions apply solely
to an individual or a limited group of individuals who, by engaging in illegal conduct, have been
judicially deprived of some liberty—the normal consequence of illegal activity. Given this distinction, a statute prohibiting demonstrations within 36 feet of an abortion clinic would probably violate the First Amendment, but an injunction directed at a limited group of persons who
have engaged in unlawful conduct in a similar zone might well be constitutional….
The standard governing injunctions has two obvious dimensions. On the one hand, the
injunction should be no more burdensome than necessary to provide complete relief, Califano
v. Yamasaki, 442 U.S. 682, 702 (1979). … On the other hand, even when an injunction impinges
on constitutional rights, more than “a simple proscription against the precise conduct previously
pursued” may be required; the remedy must include appropriate restraints on “future activities
both to avoid a recurrence of the violation and to eliminate its consequences.” National Soc. of
Professional Engineers v. United States, 435 U.S. 679, 697–698 (1978). Moreover, “[t]he judicial remedy for a proven violation of law will often include commands that the law does not
impose on the community at large.” Teachers v. Hudson, 475 U.S. 292, 309–310, n. 22 (1986).
As such, repeated violations may justify sanctions that might be invalid if applied to a first offender or if enacted by the legislature. See United States v. Paradise, 480 U.S. 149 (1987)….
In this case, the trial judge heard three days of testimony and found that petitioners not only
had engaged in tortious conduct, but also had repeatedly violated an earlier injunction. The
injunction is thus twice removed from a legislative proscription applicable to the general public
and should be judged by a standard that gives appropriate deference to the judge’s unique familiarity with the facts….
The second question presented by the certiorari petition asks whether the “consent requirement before speech is permitted” within a 300–foot buffer zone around the clinic unconstitutionally infringes on free speech. Petitioners contend that these restrictions create a “no speech”
zone in which they cannot speak unless the listener indicates a positive interest in their speech.
[The] Court seems to suggest that, even in a more narrowly defined zone, such a consent requirement is constitutionally impermissible. Petitioners’ argument and the Court’s conclusion,
however, are based on a misreading of ¶ (5) of the injunction.
That paragraph does not purport to prohibit speech; it prohibits a species of conduct. Specifically, it prohibits petitioners “from physically approaching any person seeking the services of
the Clinic unless such person indicates a desire to communicate by approaching or by inquiring”
of petitioners. The meaning of the term “physically approaching” is explained by the detailed
prohibition that applies when the patient refuses to converse with, or accept delivery of literature
from, petitioners. Absent such consent, the petitioners “shall not accompany such person, encircle, surround, harass, threaten or physically or verbally abuse those individuals who choose not
to communicate with them.” As long as petitioners do not physically approach patients in this
manner, they remain free not only to communicate with the public but also to offer verbal or
written advice on an individual basis to the clinic’s patients through their “sidewalk counseling.”
Petitioners’ “counseling” of the clinic’s patients is a form of expression analogous to labor
picketing. It is a mixture of conduct and communication. … As with picketing, the principal
reason why handbills containing the same message are so much less effective than “counseling”
is that “the former depend entirely on the persuasive force of the idea.” Just as it protects picketing, the First Amendment protects the speaker’s right to offer “sidewalk counseling” to all

Madsen v. Women’s Health Center, 512 U.S. 753 (1994)

Electronic copy available at: https://ssrn.com/abstract=3903347

456 Religion in the Law
passers-by. That protection, however, does not encompass attempts to abuse an unreceptive or
captive audience, at least under the circumstances of this case. One may register a public protest
by placing a vulgar message on his jacket and, in so doing, expose unwilling viewers, Cohen v.
California, 403 U.S. 15, 21–22 (1971). Nevertheless, that does not mean that he has an unqualified constitutional right to follow and harass an unwilling listener, especially one on her way to
receive medical services. Cf. Grayned v. City of Rockford, 408 U.S. 104, 116 (1972).
The “physically approaching” prohibition entered by the trial court is no broader than the
protection necessary to provide relief for the violations it found. … The protection is especially
appropriate for the clinic patients given that the trial judge found that petitioners’ prior conduct
caused higher levels of “anxiety and hypertension” in the patients, increasing the risks associated
with the procedures that the patients seek….
I thus conclude that, under the circumstances of this case, the prohibition against “physically approaching” in the 300–foot zone around the clinic withstands petitioners’ First Amendment challenge. I therefore dissent from [that part of the majority opinion]….
Justice SCALIA, with whom Justice KENNEDY and Justice THOMAS join, concurring in the
judgment in part and dissenting in part.
…The entire injunction in this case departs so far from the established course of our jurisprudence that in any other context it would have been regarded as a candidate for summary
reversal. But the context here is abortion. A long time ago, in dissent from another abortionrelated case, Justice O’CONNOR, joined by then-Justice REHNQUIST, wrote [in dissent]:
This Court’s abortion decisions have already worked a major distortion in the
Court’s constitutional jurisprudence. … [N]o legal rule or doctrine is safe from
ad hoc nullification by this Court when an occasion for its application arises
in a case involving state regulation of abortion. Thornburgh v. American College of Obstetricians and Gynecologists, 476 U.S. 747, 814 (1986).
Today the ad hoc nullification machine claims its latest, greatest, and most surprising victim:
the First Amendment. Because I believe that the judicial creation of a 36–foot zone in which
only a particular group, which had broken no law, cannot exercise its rights of speech, assembly,
and association, and the judicial enactment of a noise prohibition, applicable to that group and
that group alone, are profoundly at odds with our First Amendment precedents and traditions,
I dissent.
The record of this case contains a videotape, with running caption of time and date, displaying what one must presume to be the worst of the activity justifying the injunction issued
by Judge McGregor and partially approved today by this Court. The tape was shot by employees of, or volunteers at, the Aware Woman Clinic on three Saturdays in February and March
1993…
Anyone seriously interested in what this case was about must view that tape. And anyone
doing so who is familiar with run-of-the-mine labor picketing, not to mention some other social
protests, will be aghast at what it shows we have today permitted an individual judge to do. I
will do my best to describe it.
On Saturday, March 6, 1993 … [on] the clinic side of the street, two groups confront each
other across the line marking the south border of the clinic property—although they are so close
together it is often impossible to tell them apart. On the clinic property (and with their backs to
the camera) are a line of clinic and abortion-rights supporters, stretching the length of the property. Opposite them, and on the public right-of-way between the clinic property and Dixie Way
itself, is a group of abortion opponents, some standing in place, others walking a picket line in
an elongated oval pattern running the length of the property’s south border….

Madsen v. Women’s Health Center, 512 U.S. 753 (1994)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 457
Clinic supporters are more or less steadily chanting the following slogans: “Our right, our
right, our right, to decide”; “Right to life is a lie, you don’t care if women die.” Then abortion
opponents can be heard to sing: “Jesus loves the little children, all the children of the world, red
and yellow, black and white, they are precious in His sight, Jesus loves the little children of the
world.” Clinic supporters respond with: Q: “What do we want?” A: “Choice.” Q: “When do
we want it?” A: “Now.” (“Louder!”) And that call and response is repeated…. On placards
held by picketers and by stationary protesters on both sides of the line, the following slogans are
visible: “Abortionists lie to women.” “Choose Life: Abortion Kills.” “N.O.W. Violence.” “The
God of Israel is Pro–Life.” “RU 486 Now.” “She Is a Child, Not a Choice.” “Abortion Kills
Children.” “Keep Abortion Legal.” “Abortion: God Calls It Murder.” Some abortion opponents wear T-shirts bearing the phrase “Choose Life.”
…At no time is there any apparent effort to prevent entry or exit, or even to delay it, except
for the time needed for the picketers to get out of the way. There is no sitting down, packing en
masse, linking of hands, or any other effort to blockade the clinic property….
At one point, [Operation Rescue founder] Randall Terry arrives and the press converge
upon him, apparently in Dixie Way itself. A sign is held near his head reading “Randall Terry
Sucks.” Terry appears to be speaking to the press and at one point tears pages from a notebook
of some kind. Through all of this, abortion opponents and abortion-rights supporters appear to
be inches from one another on each side of the south border of the property. They exchange
words, but at no time is there any violence or even any discernible jostling or physical contact
between these political opponents.
The scene shifts to early afternoon of the same day. Most of the press and most of the
abortion opponents appear to have departed. The camera focuses on a woman who faces the
clinic and, hands cupped over her mouth, shouts the following: “Be not deceived; God is not
mocked.... Ed Windle, God’s judgment is on you, and if you don’t repent, He will strike you
dead. The baby’s blood flowed over your hands, Ed Windle.... You will burn in hell, Ed Windle,
if you don’t repent. There were arms and legs pulled off today.... An innocent little child, a little
boy, a little girl, is being destroyed right now.” Cheering is audible from the clinic grounds. A
second person shouts “You are responsible for the deaths of children.... You are a murderer.
Shame on you.” From the clinic grounds someone shouts “Why don’t you go join the wacko in
Waco?” The first woman says “You are applauding the death of your children. We will be everywhere.... There will be no peace and no rest for the wicked.... I pray that you will give them
dreams and nightmares, God.”…
[Another] segment begins. The date-time register indicates that it is the morning of Saturday,
February 20, 1993. A teenage girl faces the clinic and exclaims: “Please don’t let them kill me,
Mommy. Help me, Daddy, please.” Clinic supporters chant, “We won’t go back.” A second
woman, the one who spoke at greatest length in the first segment, calls, “If you [inaudible], help
her through it.” Off camera, a group sings “Roe, Roe, Roe v. Wade, we will never quit, Freedom
of choice is the law of the land, better get used to it.” The woman from the first segment, appears
to address specific persons on clinic property: “Do you ever wonder what your baby would have
looked like? Do you wonder how old it would have been? Because I did the same thing....” Then
a police officer is visible writing someone a citation. The videotape ends with a shot of an automobile moving eastbound on Dixie Way. As it slows to a stop at the intersection of U.S. 1, two
leafletters approach the car and then pull back as it passes on.
The videotape and the rest of the record, including the trial court’s findings, show that a
great many forms of expression and conduct occurred in the vicinity of the clinic. These include
singing, chanting, praying, shouting, the playing of music both from the clinic and from
handheld boom boxes, speeches, peaceful picketing, communication of familiar political messages, handbilling, persuasive speech directed at opposing groups on the issue of abortion, efforts
to persuade individuals not to have abortions, personal testimony, interviews with the press, and
Madsen v. Women’s Health Center, 512 U.S. 753 (1994)

Electronic copy available at: https://ssrn.com/abstract=3903347

458 Religion in the Law
media efforts to report on the protest. What the videotape, the rest of the record, and the trial
court’s findings do not contain is any suggestion of violence near the clinic, nor do they establish
any attempt to prevent entry or exit.
Under this Court’s jurisprudence, there is no question that this public sidewalk area is a
“public forum,” where citizens generally have a First Amendment right to speak. United States
v. Grace, 461 U.S. 171, 177 (1983). The parties to this case invited the Court to employ one or
the other of the two well-established standards applied to restrictions upon this First Amendment right. Petitioners claimed the benefit of so-called “strict scrutiny,” the standard applied to
content-based restrictions: The restriction must be “necessary to serve a compelling state interest
and ... narrowly drawn to achieve that end.” Perry Ed. Assn. v. Perry Local Educators’ Assn.,
460 U.S. 37, 45, 103 S.Ct. 948, 955 (1983). Respondents, on the other hand, contended for
what has come to be known as “intermediate scrutiny” (midway between the “strict scrutiny”
demanded for content-based regulation of speech and the “rational basis” standard that is applied—under the Equal Protection Clause—to government regulation of nonspeech activities).
See, e.g., Turner Broadcasting System, Inc. v. FCC, 512 U.S. 622, 642 (1994). That standard,
applicable to so-called “time, place, and manner regulations” of speech, provides that the regulations are permissible so long as they “are content-neutral, are narrowly tailored to serve a
significant government interest, and leave open ample alternative channels of communication.”
Perry, 460 U.S. at 45, 103 S.Ct., at 955. The Court adopts neither of these, but creates, brand
new for this abortion-related case, an additional standard that is (supposedly) “somewhat more
stringent,” than intermediate scrutiny, yet not as “rigorous,” as strict scrutiny. The Court does
not give this new standard a name, but perhaps we could call it intermediate-intermediate scrutiny. The difference between it and intermediate scrutiny (which the Court acknowledges is inappropriate for injunctive restrictions on speech) is frankly too subtle for me to describe, so I
must simply recite it: Whereas intermediate scrutiny requires that the restriction be “narrowly
tailored to serve a significant government interest,” the new standard requires that the restriction
“burden no more speech than necessary to serve a significant government interest.”…
…The real question in this case is not whether intermediate scrutiny, which the Court assumes to be some kind of default standard, should be supplemented because of the distinctive
characteristics of injunctions; but rather whether those distinctive characteristics are not, for
reasons of both policy and precedent, fully as good a reason as “content basis” for demanding
strict scrutiny. …[A] restriction upon speech imposed by injunction (whether nominally content
based or nominally content neutral) is at least as deserving of strict scrutiny as a statutory, content-based restriction.
…The danger of content-based statutory restrictions upon speech is that they may be designed and used precisely to suppress the ideas in question rather than to achieve any other
proper governmental aim. But that same danger exists with injunctions. … The injunction [here]
was sought against a single-issue advocacy group by persons and organizations with a business
or social interest in suppressing that group’s point of view.
The second reason speech-restricting injunctions are at least as deserving of strict scrutiny
is obvious enough: They are the product of individual judges rather than of legislatures—and
often of judges who have been chagrined by prior disobedience of their orders. The right to free
speech should not lightly be placed within the control of a single man or woman. And the third
reason is that the injunction is a much more powerful weapon than a statute, and so should be
subjected to greater safeguards….
Finally, though I believe speech-restricting injunctions are dangerous enough to warrant
strict scrutiny even when they are not technically content based, I think the injunction in the
present case was content based (indeed, viewpoint based) to boot. The Court claims that it was
directed, not at those who spoke certain things (antiabortion sentiments), but at those who did
certain things (violated the earlier injunction). If that were true, then the injunction’s residual

Madsen v. Women’s Health Center, 512 U.S. 753 (1994)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 459
coverage of “all persons acting in concert or participation with [the named individuals and organizations], or on their behalf,” would not include those who merely entertained the same
beliefs and wished to express the same views as the named defendants. But the construction
given to the injunction by the issuing judge, which is entitled to great weight … is to the contrary:
All those who wish to express the same views as the named defendants are deemed to be “acting
in concert or participation.” Following issuance of the amended injunction, a number of persons
were arrested for walking within the 36–foot speech-free zone. At an April 12, 1993, hearing
before the trial judge who issued the injunction, the following exchanges occurred:
Mr. Lacy: “I was wondering how we can—why we were arrested and confined as being in concert with these people that we don’t know, when other
people weren’t, that were in that same buffer zone, and it was kind of selective
as to who was picked and who was arrested and who was obtained for the
same buffer zone in the same public injunction.”
The Court: “Mr. Lacy, I understand that those on the other side of the issue
[abortion-rights supporters] were also in the area. If you are referring to them,
the Injunction did not pertain to those on the other side of the issue, because
the word in concert with means in concert with those who had taken a certain
position in respect to the clinic, adverse to the clinic. If you are saying that is
the selective basis that the pro-choice were not arrested when pro-life was arrested, that’s the basis of that selection....”
And:
John Doe No. 16: “I also understand that the reason why I was arrested was
because I acted in concert with those who were demonstrating pro-life. I guess
the question that I’m asking is were the beliefs in ideologies of the people that
were present, were those taken into consideration when we were arrested?
The Court: “In effect, yes.”
…These colloquies leave no doubt that the revised injunction here is tailored to restrain persons
distinguished, not by proscribable conduct, but by proscribable views….
I turn now to the Court’s performance in the present case. I am content to evaluate it under
the lax (intermediate-intermediate scrutiny) standard that the Court has adopted, because even
by that distorted light it is inadequate….
Assuming then that the “significant interests” the Court mentioned must in fact be significant enough to be protected by state law (a concept that includes a prior court order), which
law has been, or is about to be, violated, the question arises: What state law is involved here?
The only one even mentioned is the original September 30, 1992, injunction, which had been
issued (quite rightly, in my judgment) in response to threats by the originally named parties (including petitioners here) that they would “physically close down abortion mills,” “block access
to clinics,” “ignore the law of the State,” and “shut down a clinic.”
According to the Court, the state court imposed the later injunction’s “restrictions on petitioner[s’] ... antiabortion message because they repeatedly violated the court’s original order.”
Surprisingly, the Court accepts this reason as valid, without asking whether the court’s findings
of fact support it—whether, that is, the acts of which petitioners stood convicted were violations
of the original injunction.
The Court simply takes this on faith—even though violation of the original injunction is an
essential part of the reasoning whereby it approves portions of the amended injunction, even
though petitioners denied any violation of the original injunction, even though the utter lack of
proper basis for the other challenged portions of the injunction hardly inspires confidence that
the lower courts knew what they were doing, and even though close examination of the factual

Madsen v. Women’s Health Center, 512 U.S. 753 (1994)

Electronic copy available at: https://ssrn.com/abstract=3903347

460 Religion in the Law
basis for essential conclusions is the usual practice in First Amendment cases….
If the original injunction is read as it must be, there is nothing in the trial court’s findings to
suggest that it was violated. The Court today speaks of “the failure of the first injunction to
protect access.” But the first injunction did not broadly “protect access.” It forbade particular
acts that impeded access, to wit, intentionally “blocking, impeding or obstructing.” The trial
court’s findings identify none of these acts, but only a mild interference with access that is the
incidental by-product of leafletting and picketing. There was no sitting down, no linking of arms,
no packing en masse in the driveway; the most that can be alleged (and the trial court did not
even make this a finding) is that on one occasion protesters “took their time to get out of the
way.” If that is enough to support this one-man proscription of free speech, the First Amendment
is in grave peril….
I almost forgot to address the facts showing prior violation of law (including judicial order)
with respect to the other portion of the injunction the Court upholds: the no-noise-within-earshot-of-patients provision. That is perhaps because, amazingly, neither the Florida courts nor
this Court makes the slightest attempt to link that provision to prior violations of law….
Perhaps there is a local ordinance in Melbourne, Florida, prohibiting loud noise in the vicinity of hospitals and abortion clinics. Or perhaps even a Florida common-law prohibition
applies, rendering such noisemaking tortious. But the record in this case shows (and, alas, the
Court’s opinion today demands) neither indication of the existence of any such law nor a finding
that it had been violated….
The Court does not even attempt a response to the point I have made in this section, insofar
as the injunction against noise is concerned. That portion of its opinion, does not even allege
any violation of the prior injunction to support this judge-crafted abridgment of speech. With
respect to the 36–foot speech-free zone, the Court attempts a response, which displays either a
misunderstanding of the point I have made or an effort to recast it into an answerable one. My
point does not rely, as the Court’s response suggests, upon my earlier description of the videotape. That was set forth just for context, to show the reader what suppression of normal and
peaceful social protest is afoot here. Nor is it relevant to my point that “petitioners themselves
studiously refrained from challenging the factual basis for the injunction,” I accept the facts as
the Florida court found them; I deny that those facts support its conclusion … that the original
injunction had been violated….
What we have decided seems to be, and will be reported by the media as, an abortion case.
But it will go down in the lawbooks, it will be cited, as a free-speech injunction case—and the
damage its novel principles produce will be considerable. The proposition that injunctions
against speech are subject to a standard indistinguishable from (unless perhaps more lenient in
its application than) the “intermediate scrutiny” standard we have used for “time, place, and
manner” legislative restrictions; the notion that injunctions against speech need not be closely
tied to any violation of law, but may simply implement sound social policy; and the practice of
accepting trial-court conclusions permitting injunctions without considering whether those conclusions are supported by any findings of fact—these latest by-products of our abortion jurisprudence ought to give all friends of liberty great concern.
For these reasons, I dissent from that portion of the judgment upholding parts of the injunction.

Madsen v. Women’s Health Center, 512 U.S. 753 (1994)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 461

573 U.S. 464
Supreme Court of the United States

McCullen v. Coakley
June 26, 2014
Chief Justice ROBERTS delivered the opinion of the Court.
A Massachusetts statute makes it a crime to knowingly stand on a “public way or sidewalk”
within 35 feet of an entrance or driveway to any place, other than a hospital, where abortions
are performed. Mass. Gen. Laws, ch. 266, §§ 120E½(a), (b). Petitioners are individuals who
approach and talk to women outside such facilities, attempting to dissuade them from having
abortions. The statute prevents petitioners from doing so near the facilities’ entrances. The question presented is whether the statute violates the First Amendment.
In 2000, the Massachusetts Legislature enacted the Massachusetts Reproductive Health
Care Facilities Act, Mass. Gen. Laws, ch. 266, § 120E½. The law was designed to address
clashes between abortion opponents and advocates of abortion rights that were occurring outside clinics where abortions were performed. The Act established a defined area with an 18–foot
radius around the entrances and driveways of such facilities. § 120E½ (b). Anyone could enter
that area, but once within it, no one (other than certain exempt individuals) could knowingly
approach within six feet of another person—unless that person consented—“for the purpose of
passing a leaflet or handbill to, displaying a sign to, or engaging in oral protest, education, or
counseling with such other person.” A separate provision subjected to criminal punishment anyone who “knowingly obstructs, detains, hinders, impedes or blocks another person’s entry to
or exit from a reproductive health care facility.” § 120E½(e).
The statute was modeled on a similar Colorado law that this Court had upheld in Hill v.
Colorado, 530 U.S. 703 (2000). Relying on Hill, the United States Court of Appeals for the First
Circuit sustained the Massachusetts statute against a First Amendment challenge. McGuire v.
Reilly, 386 F.3d 45 (2004) (McGuire II ), cert. denied, 544 U.S. 974 (2005)….
By 2007, some Massachusetts legislators and law enforcement officials had come to regard
the 2000 statute as inadequate. At legislative hearings, multiple witnesses recounted apparent
violations of the law. Massachusetts Attorney General Martha Coakley, for example, testified
that protestors violated the statute “on a routine basis.” To illustrate this claim, she played a
video depicting protestors approaching patients and clinic staff within the buffer zones, ostensibly without the latter individuals’ consent. Clinic employees and volunteers also testified that
protestors congregated near the doors and in the driveways of the clinics, with the result that
prospective patients occasionally retreated from the clinics rather than try to make their way to
the clinic entrances or parking lots.
Captain William B. Evans of the Boston Police Department, however, testified that his officers had made “no more than five or so arrests” at the Planned Parenthood clinic in Boston
and that what few prosecutions had been brought were unsuccessful. Witnesses attributed the
dearth of enforcement to the difficulty of policing the six-foot no-approach zones. Captain Evans testified that the 18–foot zones were so crowded with protestors that they resembled “a
goalie’s crease,” making it hard to determine whether a protestor had deliberately approached
a patient or, if so, whether the patient had consented. For similar reasons, Attorney General
Coakley concluded that the six-foot no-approach zones were “unenforceable.” What the police

McCullen v. Coakley, 573 U.S. 464 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

462 Religion in the Law
needed, she said, was a fixed buffer zone around clinics that protestors could not enter. Captain
Evans agreed, explaining that such a zone would “make our job so much easier.”
To address these concerns, the Massachusetts Legislature amended the statute in 2007, replacing the six-foot no-approach zones (within the 18–foot area) with a 35–foot fixed buffer
zone from which individuals are categorically excluded. The statute now provides:
No person shall knowingly enter or remain on a public way or sidewalk adjacent to a reproductive health care facility within a radius of 35 feet of any
portion of an entrance, exit or driveway of a reproductive health care facility
or within the area within a rectangle created by extending the outside boundaries of any entrance, exit or driveway of a reproductive health care facility in
straight lines to the point where such lines intersect the sideline of the street in
front of such entrance, exit or driveway.” Mass. Gen. Laws, ch. 266, §
120E½(b)….
The 35–foot buffer zone applies only “during a facility’s business hours,” and the area must
be “clearly marked and posted.” § 120E½(c). In practice, facilities typically mark the zones with
painted arcs and posted signs on adjacent sidewalks and streets. A first violation of the statute
is punishable by a fine of up to $500, up to three months in prison, or both, while a subsequent
offense is punishable by a fine of between $500 and $5,000, up to two and a half years in prison,
or both. § 120E½(d).
The Act exempts four classes of individuals: (1) “persons entering or leaving such facility”;
(2) “employees or agents of such facility acting within the scope of their employment”; (3) “law
enforcement, ambulance, firefighting, construction, utilities, public works and other municipal
agents acting within the scope of their employment”; and (4) “persons using the public sidewalk
or street right-of-way adjacent to such facility solely for the purpose of reaching a destination
other than such facility.” § 120E½ (b)(1)-(4). The legislature also retained the separate provision
from the 2000 version that proscribes the knowing obstruction of access to a facility. §
120E½(e).
Some of the individuals who stand outside Massachusetts abortion clinics are fairly described as protestors, who express their moral or religious opposition to abortion through signs
and chants or, in some cases, more aggressive methods such as face-to-face confrontation. Petitioners take a different tack. They attempt to engage women approaching the clinics in what
they call “sidewalk counseling,” which involves offering information about alternatives to abortion and help pursuing those options. Petitioner Eleanor McCullen, for instance, will typically
initiate a conversation this way: “Good morning, may I give you my literature? Is there anything
I can do for you? I’m available if you have any questions.” If the woman seems receptive,
McCullen will provide additional information. McCullen and the other petitioners consider it
essential to maintain a caring demeanor, a calm tone of voice, and direct eye contact during these
exchanges. Such interactions, petitioners believe, are a much more effective means of dissuading
women from having abortions than confrontational methods such as shouting or brandishing
signs, which in petitioners’ view tend only to antagonize their intended audience. In unrefuted
testimony, petitioners say they have collectively persuaded hundreds of women to forgo abortions.
The buffer zones have displaced petitioners from their previous positions outside the clinics.
McCullen offers counseling outside a Planned Parenthood clinic in Boston, as do petitioners
Jean Zarrella and Eric Cadin. Petitioner Gregory Smith prays the rosary there. The clinic occupies its own building on a street corner. Its main door is recessed into an open foyer, approximately 12 feet back from the public sidewalk. Before the Act was amended to create the buffer
zones, petitioners stood near the entryway to the foyer. Now a buffer zone—marked by a
painted arc and a sign—surrounds the entrance. This zone extends 23 feet down the sidewalk

McCullen v. Coakley, 573 U.S. 464 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 463
in one direction, 26 feet in the other, and outward just one foot short of the curb. The clinic’s
entrance adds another seven feet to the width of the zone. The upshot is that petitioners are
effectively excluded from a 56–foot–wide expanse of the public sidewalk in front of the clinic.
Petitioners Mark Bashour and Nancy Clark offer counseling and information outside a
Planned Parenthood clinic in Worcester. Unlike the Boston clinic, the Worcester clinic sits well
back from the public street and sidewalks. Patients enter the clinic in one of two ways. Those
arriving on foot turn off the public sidewalk and walk down a nearly 54–foot–long private
walkway to the main entrance. More than 85% of patients, however, arrive by car, turning onto
the clinic’s driveway from the street, parking in a private lot, and walking to the main entrance
on a private walkway.
Bashour and Clark would like to stand where the private walkway or driveway intersects
the sidewalk and offer leaflets to patients as they walk or drive by. But a painted arc extends
from the private walkway 35 feet down the sidewalk in either direction and outward nearly to
the curb on the opposite side of the street. Another arc surrounds the driveway’s entrance, covering more than 93 feet of the sidewalk (including the width of the driveway) and extending
across the street and nearly six feet onto the sidewalk on the opposite side. Bashour and Clark
must now stand either some distance down the sidewalk from the private walkway and driveway or across the street.
Petitioner Cyril Shea stands outside a Planned Parenthood clinic in Springfield, which, like
the Worcester clinic, is set back from the public streets. Approximately 90% of patients arrive
by car and park in the private lots surrounding the clinic. Shea used to position himself at an
entrance to one of the five driveways leading to the parking lots. Painted arcs now surround the
entrances, each spanning approximately 100 feet of the sidewalk parallel to the street (again,
including the width of the driveways) and extending outward well into the street. Like petitioners at the Worcester clinic, Shea now stands far down the sidewalk from the driveway entrances.
Petitioners at all three clinics claim that the buffer zones have considerably hampered their
counseling efforts. Although they have managed to conduct some counseling and to distribute
some literature outside the buffer zones—particularly at the Boston clinic—they say they have
had many fewer conversations and distributed many fewer leaflets since the zones went into
effect.
The second statutory exemption allows clinic employees and agents acting within the scope
of their employment to enter the buffer zones. Relying on this exemption, the Boston clinic uses
“escorts” to greet women as they approach the clinic, accompanying them through the zones to
the clinic entrance. Petitioners claim that the escorts sometimes thwart petitioners’ attempts to
communicate with patients by blocking petitioners from handing literature to patients, telling
patients not to “pay any attention” or “listen to” petitioners, and disparaging petitioners as
“crazy.”
In January 2008, petitioners sued Attorney General Coakley and other Commonwealth
officials. They sought to enjoin enforcement of the Act, alleging that it violates the First and
Fourteenth Amendments, both on its face and as applied to them. The District Court denied
petitioners’ facial challenge after a bench trial based on a stipulated record. The Court of Appeals
for the First Circuit affirmed. 571 F.3d 167 (2009). Relying extensively on its previous decisions
upholding the 2000 version of the Act, see McGuire II, 386 F.3d 45; McGuire I, 260 F.3d 36,
the court upheld the 2007 version as a reasonable “time, place, and manner” regulation under
the test set forth in Ward v. Rock Against Racism, 491 U.S. 781 (1989)…. The case then returned to the District Court…. After another bench trial, it denied the remaining as-applied
challenge, finding that the Act left petitioners ample alternative channels of communication….
The Court of Appeals once again affirmed. 708 F.3d 1 (2013). We granted certiorari.

McCullen v. Coakley, 573 U.S. 464 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

464 Religion in the Law
By its very terms, the Massachusetts Act regulates access to “public ways” and “sidewalks.”
Mass. Gen. Laws, ch. 266, § 120E½ (b). Such areas occupy a “special position in terms of First
Amendment protection” because of their historic role as sites for discussion and debate. United
States v. Grace, 461 U.S. 171, 180 (1983)….
It is no accident that public streets and sidewalks have developed as venues for the exchange
of ideas. Even today, they remain one of the few places where a speaker can be confident that
he is not simply preaching to the choir. With respect to other means of communication, an individual confronted with an uncomfortable message can always turn the page, change the channel,
or leave the Web site. Not so on public streets and sidewalks. There, a listener often encounters
speech he might otherwise tune out. In light of the First Amendment’s purpose “to preserve an
uninhibited marketplace of ideas in which truth will ultimately prevail,” FCC v. League of
Women Voters of Cal., 468 U.S. 364, 377 (1984), this aspect of traditional public fora is a virtue,
not a vice.
In short, traditional public fora are areas that have historically been open to the public for
speech activities. … Consistent with the traditionally open character of public streets and sidewalks, we have held that the government’s ability to restrict speech in such locations is “very
limited.” Grace, at 177. In particular, the guiding First Amendment principle that the “government has no power to restrict expression because of its message, its ideas, its subject matter, or
its content” applies with full force in a traditional public forum. Police Dept. of Chicago v.
Mosley, 408 U.S. 92, 95 (1972). As a general rule, in such a forum the government may not
“selectively ... shield the public from some kinds of speech on the ground that they are more
offensive than others.” Erznoznik v. Jacksonville, 422 U.S. 205, 209 (1975).
We have, however, afforded the government somewhat wider leeway to regulate features of
speech unrelated to its content. “Even in a public forum the government may impose reasonable
restrictions on the time, place, or manner of protected speech, provided the restrictions ‘are justified without reference to the content of the regulated speech, that they are narrowly tailored to
serve a significant governmental interest, and that they leave open ample alternative channels
for communication of the information.” Ward, 491 U.S. at 791….
Petitioners contend that the Act is not content neutral for two independent reasons: First,
they argue that it discriminates against abortion-related speech because it establishes buffer
zones only at clinics that perform abortions. Second, petitioners contend that the Act, by exempting clinic employees and agents, favors one viewpoint about abortion over the other. If
either of these arguments is correct, then the Act must satisfy strict scrutiny—that is, it must be
the least restrictive means of achieving a compelling state interest. See United States v. Playboy
Entertainment Group, Inc., 529 U.S. 803, 813 (2000). Respondents do not argue that the Act
can survive this exacting standard….
To begin, the Act does not draw content-based distinctions on its face. … The Act would
be content based if it required “enforcement authorities” to “examine the content of the message
that is conveyed to determine whether” a violation has occurred. … But it does not. Whether
petitioners violate the Act depends not on what they say, but simply on where they say it. Indeed,
petitioners can violate the Act merely by standing in a buffer zone, without displaying a sign or
uttering a word.
It is true, of course, that by limiting the buffer zones to abortion clinics, the Act has the
“inevitable effect” of restricting abortion-related speech more than speech on other subjects. …
But a facially neutral law does not become content based simply because it may disproportionately affect speech on certain topics. On the contrary, “[a] regulation that serves purposes unrelated to the content of expression is deemed neutral, even if it has an incidental effect on some
speakers or messages but not others.” Ward, supra, at 791. The question in such a case is

McCullen v. Coakley, 573 U.S. 464 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 465
whether the law is “justified without reference to the content of the regulated speech.” Renton
v. Playtime Theatres, Inc., 475 U.S. 41, 48….
The Massachusetts Act’s stated purpose is to “increase forthwith public safety at reproductive health care facilities.” Respondents have articulated similar purposes before this Court—
namely, “public safety, patient access to healthcare, and the unobstructed use of public sidewalks
and roadways.” … It is not the case that every objective indication shows that the provision’s
primary purpose is to restrict speech that opposes abortion.
We have previously deemed the foregoing concerns to be content neutral. See Boos, 485
U.S. at 321… Obstructed access and congested sidewalks are problems no matter what caused
them. A group of individuals can obstruct clinic access and clog sidewalks just as much when
they loiter as when they protest abortion or counsel patients. … Whether or not a single person
reacts to abortion protestors’ chants or petitioners’ counseling, large crowds outside abortion
clinics can still compromise public safety, impede access, and obstruct sidewalks.
Petitioners do not really dispute that the Commonwealth’s interests in ensuring safety and
preventing obstruction are, as a general matter, content neutral. But petitioners note that these
interests “apply outside every building in the State that hosts any activity that might occasion
protest or comment,” not just abortion clinics. By choosing to pursue these interests only at
abortion clinics, petitioners argue, the Massachusetts Legislature evinced a purpose to “single
out for regulation speech about one particular topic: abortion.”
…The Massachusetts Legislature amended the Act in 2007 in response to a problem that
was, in its experience, limited to abortion clinics. There was a record of crowding, obstruction,
and even violence outside such clinics. There were apparently no similar recurring problems
associated with other kinds of healthcare facilities, let alone with “every building in the State
that hosts any activity that might occasion protest or comment.” In light of the limited nature
of the problem, it was reasonable for the Massachusetts Legislature to enact a limited solution.
When selecting among various options for combating a particular problem, legislatures should
be encouraged to choose the one that restricts less speech, not more….
Petitioners also argue that the Act is content based because it exempts four classes of individuals, Mass. Gen. Laws, ch. 266, §§ 120E½ (b)(1)-(4), one of which comprises “employees
or agents of [a reproductive healthcare] facility acting within the scope of their employment.” §
120E½(b)(2). This exemption, petitioners say, favors one side in the abortion debate and thus
constitutes viewpoint discrimination—an “egregious form of content discrimination,” Rosenberger v. Rector and Visitors of Univ. of Va., 515 U.S. 819, 829 (1995). In particular, petitioners
argue that the exemption allows clinic employees and agents—including the volunteers who
“escort” patients arriving at the Boston clinic—to speak inside the buffer zones….
There is nothing inherently suspect about providing some kind of exemption to allow individuals who work at the clinics to enter or remain within the buffer zones. In particular, the
exemption cannot be regarded as simply a carve-out for the clinic escorts; it also covers employees such as the maintenance worker shoveling a snowy sidewalk or the security guard patrolling
a clinic entrance.
Given the need for an exemption for clinic employees, the “scope of their employment”
qualification simply ensures that the exemption is limited to its purpose of allowing the employees to do their jobs. … There is no suggestion in the record that any of the clinics authorize their
employees to speak about abortion in the buffer zones. The “scope of their employment” limitation thus seems designed to protect against exactly the sort of conduct that petitioners and
Justice SCALIA fear.
Petitioners did testify in this litigation about instances in which escorts at the Boston clinic
had expressed views about abortion to the women they were accompanying, thwarted petitioners’ attempts to speak and hand literature to the women, and disparaged petitioners in various

McCullen v. Coakley, 573 U.S. 464 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

466 Religion in the Law
ways. It is unclear from petitioners’ testimony whether these alleged incidents occurred within
the buffer zones. There is no viewpoint discrimination problem if the incidents occurred outside
the zones because petitioners are equally free to say whatever they would like in that area….
It would be a very different question if it turned out that a clinic authorized escorts to speak
about abortion inside the buffer zones. … In that case, the escorts would not seem to be violating
the Act because the speech would be within the scope of their employment. The Act’s exemption
for clinic employees would then facilitate speech on only one side of the abortion debate—a
clear form of viewpoint discrimination that would support an as-applied challenge to the buffer
zone at that clinic. But the record before us contains insufficient evidence to show that the exemption operates in this way at any of the clinics, perhaps because the clinics do not want to
doom the Act by allowing their employees to speak about abortion within the buffer zones.
We thus conclude that the Act is neither content nor viewpoint based and therefore need
not be analyzed under strict scrutiny.
Even though the Act is content neutral, it still must be “narrowly tailored to serve a significant governmental interest.” Ward, 491 U.S. at 796. … For a content-neutral time, place, or
manner regulation to be narrowly tailored, it must not “burden substantially more speech than
is necessary to further the government’s legitimate interests.” Ward, 491 U.S. at 799. Such a
regulation, unlike a content-based restriction of speech, “need not be the least restrictive or least
intrusive means of” serving the government’s interests. Id., at 798. But the government still “may
not regulate expression in such a manner that a substantial portion of the burden on speech does
not serve to advance its goals.” Id., at 799.
As noted, respondents claim that the Act promotes “public safety, patient access to
healthcare, and the unobstructed use of public sidewalks and roadways.” do not dispute the
significance of these interests. We have, moreover, previously recognized the legitimacy of the
government’s interests in “ensuring public safety and order, promoting the free flow of traffic on
streets and sidewalks, protecting property rights, and protecting a woman’s freedom to seek
pregnancy-related services.” Schenck v. Pro–Choice Network of Western N.Y., 519 U.S. 357,
376 (1997). See also Madsen v. Women’s Health Center, Inc., 512 U.S. 753, 767–768 (1994).
The buffer zones clearly serve these interests.
At the same time, the buffer zones impose serious burdens on petitioners’ speech. At each
of the three Planned Parenthood clinics where petitioners attempt to counsel patients, the zones
carve out a significant portion of the adjacent public sidewalks, pushing petitioners well back
from the clinics’ entrances and driveways. The zones thereby compromise petitioners’ ability to
initiate the close, personal conversations that they view as essential to “sidewalk counseling.”
For example, in uncontradicted testimony, McCullen explained that she often cannot distinguish patients from passersby outside the Boston clinic in time to initiate a conversation before
they enter the buffer zone. And even when she does manage to begin a discussion outside the
zone, she must stop abruptly at its painted border, which she believes causes her to appear “untrustworthy” or “suspicious.” Given these limitations, McCullen is often reduced to raising her
voice at patients from outside the zone—a mode of communication sharply at odds with the
compassionate message she wishes to convey. Clark gave similar testimony about her experience
at the Worcester clinic.
These burdens on petitioners’ speech have clearly taken their toll. Although McCullen
claims that she has persuaded about 80 women not to terminate their pregnancies since the 2007
amendment, she also says that she reaches “far fewer people” than she did before the amendment. Zarrella reports an even more precipitous decline in her success rate: She estimated having
about 100 successful interactions over the years before the 2007 amendment, but not a single
one since. And as for the Worcester clinic, Clark testified that “only one woman out of 100 will
make the effort to walk across [the street] to speak with [her].”

McCullen v. Coakley, 573 U.S. 464 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 467
The buffer zones have also made it substantially more difficult for petitioners to distribute
literature to arriving patients. As explained, because petitioners in Boston cannot readily identify
patients before they enter the zone, they often cannot approach them in time to place literature
near their hands—the most effective means of getting the patients to accept it. In Worcester and
Springfield, the zones have pushed petitioners so far back from the clinics’ driveways that they
can no longer even attempt to offer literature as drivers turn into the parking lots. In short, the
Act operates to deprive petitioners of their two primary methods of communicating with patients.
The Court of Appeals and respondents are wrong to downplay these burdens on petitioners’ speech. As the Court of Appeals saw it, the Constitution does not accord “special protection” to close conversations or “handbilling.” 571 F.3d, at 180. But while the First Amendment
does not guarantee a speaker the right to any particular form of expression, some forms—such
as normal conversation and leafletting on a public sidewalk—have historically been more closely
associated with the transmission of ideas than others.
In the context of petition campaigns, we have observed that “one-on-one communication”
is “the most effective, fundamental, and perhaps economical avenue of political discourse.”
Meyer v. Grant, 486 U.S. 414, 424 (1988). See also Schenck, supra, at 377, 117 S.Ct. 855 (invalidating a “floating” buffer zone around people entering an abortion clinic partly on the
ground that it prevented protestors “from communicating a message from a normal conversational distance or handing leaflets to people entering or leaving the clinics who are walking on
the public sidewalks”). And “handing out leaflets in the advocacy of a politically controversial
viewpoint ... is the essence of First Amendment expression”; “no form of speech is entitled to
greater constitutional protection.” McIntyre v. Ohio Elections Comm’n, 514 U.S. 334, 347
(1995). See also Schenck, at 377 (“Leafletting and commenting on matters of public concern are
classic forms of speech that lie at the heart of the First Amendment”). When the government
makes it more difficult to engage in these modes of communication, it imposes an especially
significant First Amendment burden.
Respondents also emphasize that the Act does not prevent petitioners from engaging in
various forms of “protest”—such as chanting slogans and displaying signs—outside the buffer
zones. That misses the point. Petitioners are not protestors. They seek not merely to express their
opposition to abortion, but to inform women of various alternatives and to provide help in
pursuing them. Petitioners believe that they can accomplish this objective only through personal,
caring, consensual conversations. And for good reason: It is easier to ignore a strained voice or
a waving hand than a direct greeting or an outstretched arm. While the record indicates that
petitioners have been able to have a number of quiet conversations outside the buffer zones,
respondents have not refuted petitioners’ testimony that the conversations have been far less
frequent and far less successful since the buffer zones were instituted. It is thus no answer to say
that petitioners can still be “seen and heard” by women within the buffer zones. If all that the
women can see and hear are vociferous opponents of abortion, then the buffer zones have effectively stifled petitioners’ message.
Finally, respondents suggest that, at the Worcester and Springfield clinics, petitioners are
prevented from communicating with patients not by the buffer zones but by the fact that most
patients arrive by car and park in the clinics’ private lots. It is true that the layout of the two
clinics would prevent petitioners from approaching the clinics’ doorways, even without the
buffer zones. But petitioners do not claim a right to trespass on the clinics’ property. They instead
claim a right to stand on the public sidewalks by the driveway as cars turn into the parking lot.
Before the buffer zones, they could do so. Now they must stand a substantial distance away. The
Act alone is responsible for that restriction on their ability to convey their message.

McCullen v. Coakley, 573 U.S. 464 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

468 Religion in the Law
The buffer zones burden substantially more speech than necessary to achieve the Commonwealth’s asserted interests…. The Commonwealth’s interests include ensuring public safety outside abortion clinics, preventing harassment and intimidation of patients and clinic staff, and
combating deliberate obstruction of clinic entrances. … If the Commonwealth is particularly
concerned about harassment, it could … consider an ordinance such as the one adopted in New
York City that not only prohibits obstructing access to a clinic, but also makes it a crime “to
follow and harass another person within 15 feet of the premises of a reproductive health care
facility.” N.Y.C. Admin. Code § 8–803(a)(3) (2014).
The Commonwealth points to a substantial public safety risk created when protestors obstruct driveways leading to the clinics. That is, however, an example of its failure to look to less
intrusive means of addressing its concerns. Any such obstruction can readily be addressed
through existing local ordinances…. All of the foregoing measures are, of course, in addition to
available generic criminal statutes forbidding assault, breach of the peace, trespass, vandalism,
and the like.
In addition, [laws like] the New York City anti-harassment ordinance are … enforceable
not only through criminal prosecutions but also through public and private civil actions for
injunctions and other equitable relief. … We have previously noted the First Amendment virtues
of targeted injunctions as alternatives to broad, prophylactic measures. Such an injunction “regulates the activities, and perhaps the speech, of a group,” but only “because of the group’s past
actions in the context of a specific dispute between real parties.” Madsen, 512 U.S. at 762. (emphasis added). Moreover, given the equitable nature of injunctive relief, courts can tailor a remedy to ensure that it restricts no more speech than necessary. See, e.g., id., at 770,; Schenck, 519
U.S. at 380–381. In short, injunctive relief focuses on the precise individuals and the precise
conduct causing a particular problem. The Act, by contrast, categorically excludes non-exempt
individuals from the buffer zones, unnecessarily sweeping in innocent individuals and their
speech….
The point is not that Massachusetts must enact all or even any of the proposed measures
discussed above. The point is instead that the Commonwealth has available to it a variety of
approaches that appear capable of serving its interests, without excluding individuals from areas
historically open for speech and debate.
Respondents have but one reply: “We have tried other approaches, but they do not work.”
… We cannot accept that contention. Although respondents claim that Massachusetts “tried
other laws already on the books,” they identify not a single prosecution brought under those
laws within at least the last 17 years. And while they also claim that the Commonwealth “tried
injunctions,” the last injunctions they cite date to the 1990s…. In short, the Commonwealth has
not shown that it seriously undertook to address the problem with less intrusive tools readily
available to it. Nor has it shown that it considered different methods that other jurisdictions
have found effective.
…[Far] from being “widespread,” the problem appears from the record to be limited principally to the Boston clinic on Saturday mornings. Moreover, by their own account, the police
appear perfectly capable of singling out lawbreakers. The legislative testimony preceding the
2007Act revealed substantial police and video monitoring at the clinics, especially when large
gatherings were anticipated. Captain Evans testified that his officers are so familiar with the
scene outside the Boston clinic that they “know all the players down there.” … If Commonwealth officials can compile an extensive record of obstruction and harassment to support their
preferred legislation, we do not see why they cannot do the same to support injunctions and
prosecutions against those who might deliberately flout the law….
…To meet the requirement of narrow tailoring, the government must demonstrate that alternative measures that burden substantially less speech would fail to achieve the government’s

McCullen v. Coakley, 573 U.S. 464 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 469
interests, not simply that the chosen route is easier. A painted line on the sidewalk is easy to
enforce, but the prime objective of the First Amendment is not efficiency. In any case, we do not
think that showing intentional obstruction is nearly so difficult in this context as respondents
suggest. To determine whether a protestor intends to block access to a clinic, a police officer
need only order him to move. If he refuses, then there is no question that his continued conduct
is knowing or intentional….
Petitioners wish to converse with their fellow citizens about an important subject on the
public streets and sidewalks—sites that have hosted discussions about the issues of the day
throughout history. Respondents assert undeniably significant interests in maintaining public
safety on those same streets and sidewalks, as well as in preserving access to adjacent healthcare
facilities. But here the Commonwealth has pursued those interests by the extreme step of closing
a substantial portion of a traditional public forum to all speakers. It has done so without seriously addressing the problem through alternatives that leave the forum open for its time-honored purposes. The Commonwealth may not do that consistent with the First Amendment….
It is so ordered.
Justice SCALIA, with whom Justice KENNEDY and Justice THOMAS join, concurring in the
judgment.
Today’s opinion carries forward this Court’s practice of giving abortion-rights advocates a
pass when it comes to suppressing the free-speech rights of their opponents. There is an entirely
separate, abridged edition of the First Amendment applicable to speech against abortion. See,
e.g., Hill v. Colorado, 530 U.S. 703 (2000); Madsen v. Women’s Health Center, Inc., 512 U.S.
753 (1994).
The second half of the Court’s analysis today, invalidating the law at issue because of inadequate “tailoring,” is certainly attractive to those of us who oppose an abortion-speech edition
of the First Amendment. But think again. This is an opinion that has Something for Everyone,
and the more significant portion continues the onward march of abortion-speech-only jurisprudence. That is the first half of the Court’s analysis, which concludes that a statute of this sort is
not content based and hence not subject to so-called strict scrutiny. The Court reaches out to
decide that question unnecessarily—or at least unnecessarily insofar as legal analysis is concerned…. Having eagerly volunteered to take on the level-of-scrutiny question, the Court provides the wrong answer….
I begin … with the fact that the Act burdens only the public spaces outside abortion clinics.
One might have expected the majority to defend the statute’s peculiar targeting by arguing that
those locations regularly face the safety and access problems that it says the Act was designed to
solve. But the majority does not make that argument because it would be untrue. As the Court
belatedly discovers [later in] ts opinion, although the statute applies to all abortion clinics in
Massachusetts, only one is known to have been beset by the problems that the statute supposedly addresses. The Court uses this striking fact (a smoking gun, so to speak) as a basis for
concluding that the law is insufficiently “tailored” to safety and access concerns rather than as
a basis for concluding that it is not directed to those concerns at all, but to the suppression of
antiabortion speech. That is rather like invoking the eight missed human targets of a shooter
who has killed one victim to prove, not that he is guilty of attempted mass murder, but that he
has bad aim….
The structure of the Act also indicates that it rests on content-based concerns. The goals of
“public safety, patient access to healthcare, and the unobstructed use of public sidewalks and
roadways,” are already achieved by an earlier-enacted subsection of the statute, which provides
criminal penalties for “[a]ny person who knowingly obstructs, detains, hinders, impedes or
blocks another person’s entry to or exit from a reproductive health care facility.” § 120E½(e).

McCullen v. Coakley, 573 U.S. 464 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

470 Religion in the Law
As the majority recognizes, that provision is easy to enforce. Thus, the speech-free zones carved
out by subsection (b) add nothing to safety and access; what they achieve, and what they were
obviously designed to achieve, is the suppression of speech opposing abortion….
Petitioners contend that the Act targets speech opposing abortion (and thus constitutes a
presumptively invalid viewpoint-discriminatory restriction) for another reason as well: It exempts “employees or agents” of an abortion clinic “acting within the scope of their employment,” § 120E½ (b)(2).
It goes without saying that “granting waivers to favored speakers (or ... denying them to
disfavored speakers) would of course be unconstitutional.” Thomas v. Chicago Park Dist., 534
U.S. 316, 325 (2002). The majority opinion sets forth a two-part inquiry for assessing whether
a regulation is content based, but when it comes to assessing the exemption for abortion-clinic
employees or agents, the Court forgets its own teaching. Its opinion jumps right over the prong
that asks whether the provision “draws ... distinctions on its face,” and instead proceeds directly
to the purpose-related prong, asking whether the exemption “represents a governmental attempt
to give one side of a debatable public question an advantage in expressing its views to the people.” I disagree with the majority’s negative answer to that question, but that is beside the point
if the text of the statute—whatever its purposes might have been—“licenses one side of a debate
to fight freestyle, while requiring the other to follow Marquis of Queensberry rules.” R.A.V. v.
St. Paul, 505 U.S. 377, 392 (1992).
Is there any serious doubt that abortion-clinic employees or agents “acting within the scope
of their employment” near clinic entrances may—indeed, often will—speak in favor of abortion
(“You are doing the right thing”)? Or speak in opposition to the message of abortion opponents—saying, for example, that “this is a safe facility” to rebut the statement that it is not? The
Court’s contrary assumption is simply incredible. And the majority makes no attempt to establish the further necessary proposition that abortion-clinic employees and agents do not engage
in nonspeech activities directed to the suppression of antiabortion speech by hampering the efforts of counselors to speak to prospective clients. Are we to believe that a clinic employee sent
out to “escort” prospective clients into the building would not seek to prevent a counselor like
Eleanor McCullen from communicating with them? He could pull a woman away from an
approaching counselor, cover her ears, or make loud noises to drown out the counselor’s pleas.
The Court points out that the exemption may allow into the speech-free zones clinic employees other than escorts, such as “the maintenance worker shoveling a snowy sidewalk or the
security guard patrolling a clinic entrance.” I doubt that Massachusetts legislators had those
people in mind, but whether they did is in any event irrelevant. Whatever other activity is permitted, so long as the statute permits speech favorable to abortion rights while excluding antiabortion speech, it discriminates on the basis of viewpoint.
The Court takes the peculiar view that, so long as the clinics have not specifically authorized
their employees to speak in favor of abortion (or, presumably, to impede antiabortion speech),
there is no viewpoint discrimination. But … a statute that forbids one side but not the other to
convey its message does not become viewpoint neutral simply because the favored side chooses
voluntarily to abstain from activity that the statute permits.
There is not a shadow of a doubt that the assigned or foreseeable conduct of a clinic employee or agent can include both speaking in favor of abortion rights and countering the speech
of people like petitioners. … Indeed, as the majority acknowledges, the trial record includes
testimony that escorts at the Boston clinic “expressed views about abortion to the women they
were accompanying, thwarted petitioners’ attempts to speak and hand literature to the women,
and disparaged petitioners in various ways,” including by calling them “crazy.” What a surprise!
The Web site for the Planned Parenthood League of Massachusetts (which operates the three
abortion facilities where petitioners attempt to counsel women), urges readers to “Become a

McCullen v. Coakley, 573 U.S. 464 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

Free Exercise 471
Clinic Escort Volunteer” in order to “provide a safe space for patients by escorting them through
protestors to the health center.” … The dangers that the Web site attributes to “protestors” are
related entirely to speech, not to safety or access. “Protestors,” it reports, “hold signs, try to
speak to patients entering the building, and distribute literature that can be misleading.” The
“safe space” provided by escorts is protection from that speech….
In sum, the Act should be reviewed under the strict-scrutiny standard applicable to contentbased legislation. That standard requires that a regulation represent “the least restrictive means”
of furthering “a compelling Government interest.” … Respondents do not even attempt to argue
that subsection (b) survives this test. “Suffice it to say that if protecting people from unwelcome
communications”—the actual purpose of the provision—“is a compelling state interest, the First
Amendment is a dead letter.” Hill, 530 U.S. at 748–749 (SCALIA, J., dissenting).
The obvious purpose of the challenged portion of the Massachusetts Reproductive Health
Care Facilities Act is to “protect” prospective clients of abortion clinics from having to hear
abortion-opposing speech on public streets and sidewalks. The provision is thus unconstitutional root and branch and cannot be saved, as the majority suggests, by limiting its application
to the single facility that has experienced the safety and access problems to which it is quite
obviously not addressed. I concur only in the judgment that the statute is unconstitutional under
the First Amendment.
Justice ALITO, concurring in the judgment.
…The Massachusetts statute generally prohibits any person from entering a buffer zone
around an abortion clinic during the clinic’s business hours, § 120E½(c), but the law contains
an exemption for “employees or agents of such facility acting within the scope of their employment.” § 120E½ (b)(2). Thus, during business hours, individuals who wish to counsel against
abortion or to criticize the particular clinic may not do so within the buffer zone. If they engage
in such conduct, they commit a crime. See § 120E½ (d). By contrast, employees and agents of
the clinic may enter the zone and engage in any conduct that falls within the scope of their
employment. A clinic may direct or authorize an employee or agent, while within the zone, to
express favorable views about abortion or the clinic, and if the employee exercises that authority,
the employee’s conduct is perfectly lawful. In short, petitioners and other critics of a clinic are
silenced, while the clinic may authorize its employees to express speech in support of the clinic
and its work.
Consider this entirely realistic situation. A woman enters a buffer zone and heads haltingly
toward the entrance. A sidewalk counselor, such as petitioners, enters the buffer zone, approaches the woman and says, “If you have doubts about an abortion, let me try to answer any
questions you may have. The clinic will not give you good information.” At the same time, a
clinic employee, as instructed by the management, approaches the same woman and says,
“Come inside and we will give you honest answers to all your questions.” The sidewalk counselor and the clinic employee expressed opposing viewpoints, but only the first violated the statute.
Or suppose that the issue is not abortion but the safety of a particular facility. Suppose that
there was a recent report of a botched abortion at the clinic. A nonemployee may not enter the
buffer zone to warn about the clinic’s health record, but an employee may enter and tell prospective clients that the clinic is safe.
It is clear on the face of the Massachusetts law that it discriminates based on viewpoint.
Speech in favor of the clinic and its work by employees and agents is permitted; speech criticizing
the clinic and its work is a crime. This is blatant viewpoint discrimination….

McCullen v. Coakley, 573 U.S. 464 (2014)

Electronic copy available at: https://ssrn.com/abstract=3903347

472 Religion in the Law

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 473

Special Problems
Criminal Law, Estate Law, and Tort Law
RELIGION APPEARS IN THE LAW outside of the Supreme Court and outside the big constitutional themes of “free exercise” and “establishment.” Courts confront questions
of faith and belief in a wide variety of contexts, including criminal cases, fights among
family members over decedents’ estates, and lawsuits alleging torts like wrongful death
and defamation. This final section illustrates these contexts.
“Insanity” or some equivalent is an affirmative defense to criminal prosecution in
most states. Generally, a defendant who pleads insanity claims to have lacked sufficient
mental capacity to appreciate the wrongness or illegality of their actions at the time.
Under the law of most states, lacking such capacity is grounds for excuse from criminal
prosecution (though it usually results in mandatory hospitalization or treatment instead). Thus, if a defendant proves they were insane at the time they acted, a jury cannot convict them of a crime and the court should dismiss the charges.
Defendants can prove legal insanity by showing they suffer from some kind of
mental illness or injury that deprives them of the ability to comprehend the world
around them or the wrongness of their actions.1 Psychotic conditions such as schizophrenia or bipolar disorder are common sources of legal insanity. These conditions
have a variety of diagnosable symptoms and patterns of behavior, including violence,
uncontrollable impulses, hallucinations, and delusions. A delusion is a persistent false
belief that contrary evidence cannot shake.
Is religious belief delusional? For its part, the American Psychological Association
has traditionally cautioned psychiatrists against diagnosing as delusional “widely held
and culturally sanctioned beliefs” even if they “might be considered delusional in other
cultures.”2 But, at some point, can otherwise widely held religious belief become so
intense that the believer loses touch with objective reality, and thus becomes legally
insane?
Yes, according to some American courts, such as the Illinois Appellate Court in the
2009 case of People v. Kando. In 2005, Chicago resident Amir Kando attacked his
neighbor Jason Burley with a knife, nearly killing him. Kando had long suffered from
schizophrenia, and had been hospitalized and medicated for it throughout his life. At
the time of the attack, Kando sincerely believed that Jesus was commanding him to
attack and kill Satan, who had taken the earthly form of Burley. Kando was arrested
and charged for attempted murder. At trial, he raised an insanity defense, which the

1 A foundational source for this rule comes from the UK House of Lords in M’Naghten’s

Case, 8 Eng. Rep. 718 (H.L. 1843), and is sometimes called The M’Naghten Rule, which remains the standard for the insanity defense in roughly half of U.S. states.
2 DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION, 298-299
(APA 1994) (“297.1 Delusional Disorder”).

Electronic copy available at: https://ssrn.com/abstract=3903347

474 Religion in the Law

court rejected. Instead, the court found him “guilty but mentally ill” and sentenced him
to fifteen years in prison.3
In a lengthy opinion carefully detailing the findings of two expert mental health
witnesses, the Illinois Supreme Court reversed Kando’s conviction. Kando, according
to the doctors who treated him after he was arrested, suffered from persistent “hyperreligious delusions” that totally warped his sense of reality and compelled him to act
violently. Though Kando’s beliefs were rooted in mainstream Christianity (he believed
he was receiving messages from Jesus about Satan), they were far more literal than
those held by non-schizophrenic people. He told the doctors that he heard “echoes of
religious figures” in his head and sometimes received spiritual guidance from the television. One doctor testified, “When [Kando] becomes ill, he becomes very religious,
starts to pray a lot and to develop delusions about people being Satan.” The court
concluded that these delusions, combined with his long history of mental illness and
his compliant, confused behavior when arrested, proved that Kando was insane at the
time he attacked Burley. The court reversed his conviction.
In United States v. Ballard, the U.S. Supreme Court held that civil and criminal
courts could probe only the sincerity of a party’s beliefs, not the verity of them.4 But,
the Illinois Supreme Court had to probe far more than Kando’s sincerity in order to
resolve the question of his sanity. For Kando to be legally insane, the court needed to
agree with his doctors that his religious beliefs, albeit rooted in Christianity, were nevertheless false; poor Jason Burley was not actually Satan, and Jesus did not actually tell
Kando to attack him. Those beliefs, no matter how religious in nature, were delusional.
By finding him religiously delusional, did the court traipse into constitutionally forbidden territory?
The insanity defense is an affirmative defense, meaning the defendant must raise
the question of their sanity themselves. The state did not charge Kando with heresy or
holding false beliefs, but with attempted murder for the physical actions he took. His
religious beliefs only became an issue because he made them so. Thus, the court was
not conducting the kind of inquisition that the Supreme Court in Ballard had warned
against. It was Kando, through the experts testifying on his behalf, who claimed that
Jesus telling him to attack Burley was a false, delusional belief, not the government.
But, what if Jesus actually had told Kando to attack Burley? Millions of Americans
believe that God is capable of communicating directly with them through prayer, or
coincidence, or symbolism. Does that belief excuse Kando’s behavior? No court so far
has been willing to accept that a defendant has actually received a direct command
from God to kill or commit some other crime. Instead, they treat “deific decrees” as
an alternate form of the insanity defense in which a defendant claims to have been
unable to appreciate the moral, rather than legal, wrongness of their actions.

3 In Illinois, a verdict of “guilty but mentally ill” allows the court to “impose any sentence

upon the defendant which could be imposed” otherwise, but requires the prison system to
conduct regular mental health screenings and provide treatment as needed. 730 ILCS 5/52-6.
4 322 U.S. 78 (1944) (excerpted above in Section 2).

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 475

In People v. Schmidt, future Supreme Court justice Benjamin Cardozo posed the
question this way: should a defendant, who knew their act was legally wrong, be excused because they sincerely believed that the act furthered some moral good as commanded by God?5 What could a direct command from God be but morally good?
Cardozo concluded that “such a man is no less insane because he knows that murder
is prohibited by human law” but acts otherwise believing “that he is acting under the
direct command of God.”6
In the 2011 case of State v. Singleton, the New Jersey Supreme Court revisited the “deific decree” defense.
In 2008, New Jersey convicted Boyce Singleton for murdering his girlfriend and tampering with her body before his arrest. At trial, he raised an insanity defense
based on a diagnosis of schizoaffective disorder and a
delusional religious belief that God had authorized him
to kill anyone who violated “God’s word.” The jury rejected this defense. In a motion for a new trial, Singleton
argued that the court should have given the jury a “deific decree” instruction that allowed them to find him
insane if he lacked capacity to appreciate moral wrongness despite understanding legal wrongness. A state appeals court panel agreed, and reversed his conviction.

Boyce Singleton
- N.J. Dept. of Corrections

The New Jersey Supreme Court, however, re-imposed his conviction. After detailing the extensive and complicated history of the insanity defense, it acknowledged that,
in cases where a defendant sincerely believed they were acting on behalf of God when
they killed, a special instruction distinguishing between legal wrongness and moral
wrongness might be appropriate. The courts would not have to concede that a defendant was in fact morally right, but would instead treat their individual claim to moral
rightness as insane because it was delusional and detached from society’s concept of
morality.
The problem for Singleton, the court concluded, was that ne never actually received
a command from God. His “personal belief system” that he had a “right to kill” on
behalf of God was based on “his own interpretation of scripture.” And, he admitted
that he had consciously chosen not to kill his other family and friends despite their
various sins. Thus, when he killed his girlfriend, he was not acting under an irresistible
command from on high. The court ruled he was not entitled to the “deific decree”
variation of the insanity defense.
Insanity, legally speaking, is a question of capacity. A person who lacks capacity to
recognize right from wrong is insane, and thus cannot be considered criminally culpable. Similar questions of capacity arise in non-criminal contexts. For example, a court
can invalidate a person’s last will and testament if they lacked sufficient capacity to
execute it. If they could not appreciate, at the time they executed the will, the true
nature of their property, or the true nature of their family, then courts can toss out their
5 110 N.E. 945, 948 (N.Y. 1915).

6 Regardless of this rule, the defendant’s conviction in Schmidt was upheld because he later
admitted his claims of religious delusion were false. Schmidt, 110 N.E. at 950.

Electronic copy available at: https://ssrn.com/abstract=3903347

476 Religion in the Law

will and distribute their estate according to an older will or the state’s rules of intestate
succession.
So what does it take to prove a dead person lacked capacity while they were alive?
In most courts, whoever is challenging the will has to overcome a very strong presumption that the “testator” (the person who made the will) had capacity when they executed it. This presumption is partially practical – you cannot call a dead person to
testify or subject them to a mental health screening – but it also hopefully deters everyone scorned by a wealthy relative from clogging up the courts with spurious accusations.
The presumption that a testator had capacity is very strong, but not insurmountable. Strong evidence of persistent insanity or delusion can be enough. However, though
a diagnosed mental illness makes for the best evidence, not every will challenger has
that to work with. They might only be able to point to the deceased’s weird personality
quirks or bizarre behavior. Or, if all else fails, there is religion.
Just about a month before he died, John C. Scott of Illinois executed a will. The
will left a house and his company, a printing business located in East St. Louis, to his
son Luther. To his second wife Mary (Luther’s stepmother), John left four houses,
worth more than the value of the property left to Luther. John owed considerable debts,
especially on Luther’s share of the estate.
The will also contained clauses that transferred
all of this property to the American Swedenborg
Printing & Publishing Society should either Luther
or Mary die. The Printing Society was dedicated to
promoting the writings and teachings of Emmanuel
Swedenborg, an eighteenth century Christian theologian who developed a dedicated following during
his life and inspired the formation of The New
Church, which today has about 2000 members in
the United States. John Scott had been a devoted follower of Swedenborgian Christianity during his life.
Unsatisfied by the terms of the will, Luther filed
suit, arguing that his father lacked capacity to execute the will. As evidence, he pointed to John’s membership in the New Church and his devotion to Swedenborg. Luther argued, “Upon
that subject, [John] was a monomaniac, wholly irrational, and that he had an insane
delusion that he ought to give all his property to the publishing society.” The New
Church was a fringe cult, and therefore John, a passionate and devoted member, must
have been out of his mind when he wrote his will.
Emmanuel Swedenborg
- William Holl

In Scott v. Scott, the Supreme Court of Illinois rejected these arguments. “The great
majority of civilized human beings believe in the existence of a life beyond the grave,”
the court declared, and “the fact that an individual holds any particular belief in regard
to a future state of existence cannot, of itself, be evidence of an insane delusion.” The
court categorically rejected any effort to use religious belief as evidence of insanity. The
problem, the court said, was one of falsifiability. A delusion, after all, was “a belief in
something impossible in the nature of things … or under the circumstances … and

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 477

which refuses to yield either to evidence of reason.” Religious belief could therefore
not be delusional because “there is no test by which it can be tried and its truth or
falsity demonstrated.” Even if John Scott had been somewhat eccentric, his allegiance
to a minority faith like Swedenborgian Christianity was not enough to prove his incapacity. Luther would have to accept what his father left to him.
This categorical rule against using religious faith as evidence of delusional insanity
did not quite make it to Texas, apparently. In the late 1940s, George Caldwell of
Neches conveyed 160 acres of land to his sons and their children. They then sold the
oil and mineral rights to Gulf Oil Company and a private investor. Cut out of this deal
was George’s late daughter, Lucy, who had moved away with her mother after her
parents separated. Shortly after George died, Lucy’s children filed suit, challenging the
deed on the grounds that poor George was out of his mind when he executed it. In
defense of the deed, Gulf Oil miraculously produced what they claimed to be George’s
will (executed twenty years before he issued the deed to his son). This will declared
George’s intent to leave the 160 acres to his sons and their children, thus corroborating
the later deed that Gulf Oil had purchased. Lucy’s children challenged the validity of
the will, too, on the same grounds – their grandfather George was crazy.
Lengthy and contentious litigation ensued. The lawyers took and retook depositions. A trial was held. In the end, the record in the case of George Caldwell’s estate
reached 900 pages in length. Ultimately, the jury concluded that George was not of
sound mind when he executed the deed of land to his children, and that the purported
will produced by Gulf Oil was a forgery. Thus, Lucy’s children were entitled to share
of the land and the rest of George’s estate.
In Gulf Oil v. Walker, the Texas Court of Civil Appeals reviewed the voluminous
record and reconsidered the evidence. They asked: did the jury have enough evidence
to conclude that George lacked capacity? What kind of evidence?
The evidence showed that “Crazy” George was often confused, forgetful, and had
some interesting religious beliefs. For example:
[H]e was unable to talk sense about cattle, usually getting off the subject and beginning to talk about the devil. He sometimes would create
a disturbance in his house and explain it by saying he was having a
fight with the devil. He believed he died and had physically gone to
both heaven and hell, and while in these places he had talked with the
devil, imps, demons and angels; that while in hell he had seen the devil
making candy out of plow points; that hell was black and heaven was
a pretty place; that while in hell he had heard the devil playing a tune
on a fiddle and that he could sing this tune; that he had been to heaven
more than once; that he saw streets made of gold and sawmills and
good timber; that while in hell he had seen the devil sawing up people
with a circular saw and throwing them into a lake of fire; he had seen
the devil's horse, which was so big it had one foot in St. Louis and the
other in California.
In George’s defense, his sons and their children submitted evidence that George
was illiterate his whole life, and had been raised in a fundamentalist Christian church.
He had listened to fire and brimstone preachers growing up, but “George, being unable

Electronic copy available at: https://ssrn.com/abstract=3903347

478 Religion in the Law

to read and write, had no way of finding out these facts for himself.” George’s unusual
and literal religious beliefs, they argued, were a product of ignorance, not insanity.
Unconvinced that George was more eccentric than insane, or that he was usually
capable of managing his daily affairs despite being illiterate, the court concluded that
the jury had had enough evidence to reach their verdict. The court conceded that generally, “a man may believe himself to be the supreme ruler of the universe and nevertheless make a perfectly sensible disposition of his property.” However, if someone’s
“mania” was so strong as to dictate the provisions of their will, it could be invalidated.
There was no categorical rule against using religion as evidence of mania or delusion
in Texas, like there was in Illinois. Extreme or bizarre religious beliefs were fair game.
Considering all the evidence presented, the court held that George lacked capacity
to execute the purported will, and thus any conveyance of property authorized by it
would be invalid. His daughter Lucy’s children would get a cut of his estate after all.
Will contests are not the only civil causes of action that implicate religious belief.
Questions of faith can also be dispositive in tort law, where one party sues another for
harm caused by negligence or intentional wrongdoing. We turn first to wrongful death.
Ian Lundman was a young boy suffering from juvenileonset diabetes. One day he began to exhibit intense symptoms and complain of poor health. His mother and stepfather did not take him to a hospital, however. They were
devout Christian Scientists, and they rejected modern medicine in favor of “spiritual healing.” Worried about her
son’s obvious illness, Ian’s mother contacted her church
and sought the guidance of several people, including a
Christian Science “nurse.” Instead of insulin, they tried
prayer. Several days later, despite the best spiritual efforts
of Ian’s mother, the nurse, and other people affiliated with
their church, Ian died a fully preventable death in great
pain.

Ian Lundman
- Lundman family photo

Minnesota charged Ian’s mother and stepfather for criminal manslaughter, but the
Minnesota Supreme Court eventually dismissed the indictments for lack of due process.7 Tort law allowed redress, however, and Ian’s father, Douglass Lundman, filed
suit for negligent wrongful death in state civil court. He sued Ian’s mother and stepfather, the nurse, and every other member of the Church of Christ, Scientist that was
involved in Ian’s death. A jury ruled in his favor, holding the defendants liable for Ian’s
death and the court awarded Douglass $1.2 million in compensatory damages split
among all defendants and $9 million in punitive damages against the church alone.
All defendants appealed, but the Court of Appeals of Minnesota ruled only in favor
of some of them. Weighing the duties and actions of each, the court in Lundman v.
McKown concluded that the church and its publications manager were too remote
from Ian’s death to be liable – they had not taken it upon themselves to care for Ian,
they had only coordinated communications between the other parties. Further, the
court held, the punitive damages award against the church posed “the risk of intruding
7 State v. McKown, 475 N.W.2d 63 (Minn. 1991).

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 479

… upon the forbidden field of religious freedom.” While state law did not “grant
churches and religious bodies a categorical exemption from liability for punitive damages,” the court concluded, “the church’s espousal of spiritual treatment is … entitled
to substantial free exercise protection.” The court reversed the $9 million punitive
damages award.
The other appellants argued that the damages award was unlawful because
Lundman’s lawsuit “improperly placed the Christian Science religion on trial.” As part
of its negligence analysis, the jury had to consider the reasonableness of the believers’
conduct. That conduct conformed to their religious beliefs, so the jury was essentially
evaluating the verity of their beliefs, they argued. Not so, said the court. Citing Cantwell v. Connecticut and Reynolds v. United States, the court drew a line between belief
and action – “although one is free to believe what one will, religious freedom ends
when one’s conduct offends the law by … endangering a child’s life.”
Ultimately, the church upheld the finding of liability against Ian’s mother and stepfather and the two “trained Christian Science practitioner[s]” who undertook to provide care for Ian. Even though they were acting consistently with their religious beliefs,
they still had a duty to provide reasonable care for Ian. Reasonable care for acute juvenile-onset diabetes was not intense prayer, but immediate hospitalization. Christian
Science doctrine itself allowed for emergency medical care in extreme situations, and
the defendants breached their duty to Ian by not seeking it for him.
We end essentially where we began, with the “ecclesiastical abstention” doctrine
of Watson v. Jones.8 Recall that the common law and the First Amendment generally
bar civil courts from adjudicating internal religious disputes. They are to stay out of
the congregational fray, so to speak. However, what happens when a church wrongs a
parishioner in a way the law normally recognizes? For example, if a pastor calls a
member of their congregation “a brazen faced Belzebub,”9 and harms their reputation
in the eyes of their fellow churchgoers, can that member not sue for defamation (assuming they are not, in fact, a brazen faced Belzebub)?
It depends. Consider two cases that give both possible answers. First, the case of
Gregory Howard, a former member of the now-defunct Covenant Apostolic Church
of Cincinnati, Ohio. Howard had ruffled feathers with the church by accusing its officials of mismanaging money – an accusation that eventually led to prolonged litigation.
After that lawsuit, officials of the church held a closed-door meeting and terminated
Howard’s membership. He sued on several grounds, including that church officials had
defamed him by saying he was “in league with Satan, that he had been overtaken by a
fall, that he was a defiler of the temple and an enemy of the Church.”
The trial court dismissed all counts of his complaint for lack of subject-matter jurisdiction. Howard’s dispute was a question of internal church governance, something
civil courts could not question. Howard then appealed, to no avail. In Howard v. Covenant Apostolic Church, the Court of Appeals of Ohio agreed that Howard’s membership was outside the bounds of state court jurisdiction because “the move to disfellow
[him] arose from a dispute regarding his ‘conformity to the standard of morals required
8 See Section 2.

9 See M’Millan v. Birch, 1 Binn. 178 (Pa. 1806).

Electronic copy available at: https://ssrn.com/abstract=3903347

480 Religion in the Law

of’ him by his church.” The allegedly defamatory statements, the court reasoned, were
“inextricably intertwined with ecclesiastical or religious issues.” Perhaps Howard was
not actually in league with Satan, and perhaps that false accusation had damaged his
reputation in his community, but it was not something for which he could seek redress
in the civil courts.
That was not the case for Jane Kliebenstein
and her husband Glen in Iowa, however. Jane,
a member of Shell Rock United Methodist
Church in Shell Rock, Iowa had apparently so
annoyed her fellow congregants that they
called in a United Methodist Church district
superintendent to resolve the strife. While attending services the next Sunday, Jane told the
superintendent that the pastor should leave the
church. He was so taken aback that he wrote a
letter not just to members of the church but
Shell Rock United Methodist Church
also to people in the outside community that
- Shell Rock UMC
Kliebenstein had the “spirit of Satan” and was
“tearing down the spirit of Jesus Christ” by “sowing discord and pain.” Jane soon filed
suit for defamation, with her husband Glen joining the cause with a claim for loss of
consortium. She sued the superintendent who wrote the letter, several members of the
church, the church itself, and the state conference of the UMC. The trial court granted
the defendants’ motion for summary judgment on jurisdictional grounds.
Before the Supreme Court of Iowa in Kliebenstein v. Iowa Conference of the
United Methodist Church was essentially the same question of jurisdiction faced by the
Appellate Court of Ohio in Howard. Once again there were church officials accusing
a member of being in league with the devil (an obviously harmful insult in any Christian community), and once again that member had sought redress in the civil courts.
Unlike in Howard, the court in Kliebenstein found jurisdiction, for two reasons.
First, the superintendent published his letter beyond the walls of the congregation and
spread the allegedly defamatory statements to the larger community. Second, even
though “spirit of Satan” was an obvious reference to religious doctrine, it carried “a
common, and largely unflattering, secular meaning.” Relying on several dictionary definitions and criminal cases that deemed accusations of Satanism to be unfairly prejudicial, the court concluded that a civil jury had jurisdiction to consider the defamatory
nature of the superintendent’s letter. The court also distinguished Howard by noting
the accusations in that case were made in a closed-door session to determine church
membership, not in a letter sent all over town. Thus, the Kliebensteins’ lawsuit could
continue.
***
One hundred and fifty years after Watson v. Jones, American courts still wrestle
with religious questions, unavoidably, because Americans are still religious people, and
they carry their religion with them at all times, even when walking through the courthouse doors. The ultimate question may be how to strike the right balance between
the secular obligations of the courts and the religious obligations of its participants.

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 481

And, like all fundamentally religious questions, the answer may never be objectively
knowable.
Further Reading
L. Joe Dunman, The Devil in Recent American Law, 39 Pace L. Rev. 929 (2019).
Janna C. Merrick, Spiritual Healing, Sick Kids and the Law: Inequities in the American
Healthcare System, 29 Am. J. L. & Med. 269 (2003).
Linda Ross Meyer, Unreasonable Revelations: God Told Me to Kill, 39 Pace L. Rev.
745 (2019).

Electronic copy available at: https://ssrn.com/abstract=3903347

482 Religion in the Law

397 Ill.App.3d 165
Appellate Court of Illinois,
First District, Sixth Division.

People v. Kando
December 30, 2009
Justice JOSEPH GORDON delivered the opinion of the court:
Defendant, Amir Kando, was arrested and charged with aggravated battery and attempted
murder of his neighbor, Jason Burley. At his bench trial, defendant raised the insanity defense
pursuant to section 6–2 of the Criminal Code of 1961 (Code) (720 ILCS 5/6–2). The trial court
found defendant guilty but mentally ill and subsequently sentenced him to 15 years’ imprisonment. On appeal, defendant makes several contentions. He first argues that his conviction
should be reversed because the trial court’s finding of guilty but mentally ill was against the
manifest weight of the evidence. In the alternative, defendant contends that his cause should be
remanded for a new trial because he was denied his right to due process when the trial court
failed to correctly recall and consider testimony by several witnesses, whose testimony was crucial to defendant’s insanity defense, and where it instead relied on matters that were not part of
the record. Defendant also asserts that he was denied his constitutional right to effective assistance of counsel, where counsel: (1) failed to properly handle his insanity defense by failing to
impeach two of the State’s key witnesses, and (2) failed to object to a discovery violation by the
State. Defendant finally contends that even if his conviction is affirmed, we should nevertheless
remand for a new sentencing hearing because the trial court abused its discretion when it sentenced him to 15 years’ imprisonment, a sentence nine years above the statutory minimum. For
the reasons set forth below, we reverse.
We begin by noting the relevant procedural history and the facts set forth in the record
before us. On July 23, 2005, defendant was arrested in his residence at 5215 North Sawyer
Avenue in Chicago, for committing an aggravated battery against the victim, Jason Burley. The
arrest report prepared by Chicago police officers Hamid and Eberlynn, states that defendant
was placed into custody “after he stabbed his neighbor [Burley] over an argument about ‘Jesus
is black.’” The arrest report further states that defendant “admitted to stabbing” the victim, and
that he “suffers from ‘schizophrenic bipolar anxiety.’”
Pursuant to his arrest, defendant was subsequently charged with one count of attempted
first degree murder and three counts of aggravated battery.
On November 18, 2005, a fitness hearing was held to help determine defendant’s fitness to
stand trial. At that hearing, the parties stipulated that if called to testify Dr. Dawna Gutzman,
an expert forensic clinical psychiatrist employed by the Forensic Clinical Services of the circuit
court of Cook County, would testify that … that defendant was unable to stand trial, “due to
acute symptoms of severe psychiatric disorders,” i.e., schizo-affective disorder, bipolar type….
Dr. Gutzman’s report … reveals that in determining defendant’s fitness to stand trial, she
performed a 45–minute clinical evaluation of defendant. In her report, Dr. Gutzman noted that
as of the date of that examination, defendant was being prescribed and was taking several psychotropic medications daily…. Dr. Gutzman … observed that although defendant’s impulse control was intact, his reasoning was illogical, his judgment was impaired, and his insight was poor.
According to Dr. Gutzman’s report, her evaluation of defendant, three months after his arrest, revealed that defendant could not appreciate the charges being brought against him. … Dr.

People v. Kando, 397 Ill.App.3d 165 (2009)

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 483
Gutzman’s report also revealed that when asked to explain the meaning of the term “defendant”, defendant stated “the person that I tried to lock up for 1000 years. Satan, he goes by the
name Jason, but he is Satan.” As shall be discussed in more detail in the context of Dr. Gutzman’s
testimony at defendant’s trial, defendant then told Dr. Gutzman that for about two weeks prior
to this incident, he had been receiving messages from Jesus telling him that he was the Angel in
human form on earth and that he should kill and lock up Satan for 1000 years.” Defendant told
Dr. Gutzman that he “tried to lock up [Satan] for 1000 years” so that Satan would not “deceive
the nations,” and that he tried to do so by hitting Satan with a knife, but that he ultimately did
not succeed. Defendant stated that when he failed to lock up Satan he went to his room where
he “wore the shirt that Jesus gave to [him],” a shirt that was given to him in 1993 “when [he]
was in Swedish Covenant Hospital.” Defendant then changed course and told Dr. Gutzman that
he wore that same shirt “before the fight,” and that he did not know what he did once he returned to his room.
Dr. Gutzman’s report also revealed that defendant told her that the victim was his neighbor,
that he did not always know that Jason was Satan, but rather that “just instantly it came.”
Defendant explained that he knew that Jason was Satan because “he would talk things weird,”
“he smelled like Satan,” and “he looked like Satan.” When Dr. Gutzman asked defendant
whether the arresting officers understood that Jason was Satan, he responded, “they didn’t believe me.”
During the clinical evaluation, defendant also told Dr. Gutzman that in the past he has
received different types of messages from Jesus, i.e., that he will be married soon. Defendant
explained that he has heard “a big echo voice,” instructing him “you gonna do this today, you
gonna do that today,” but that he is not certain whether this is Jesus speaking to him. When
asked whether the voice tells him to hurt others or fight with them, defendant responded in the
affirmative, and explained that he has responded to these commands by fighting with others.
When asked why he is supposed to fight, defendant responded, “for the Glory of God.”
Dr. Gutzman’s report further reveals that when questioned regarding any current symptoms
of his mental illness, defendant … reported that he suffers from “anxiety, delusions, paranoias,
schizophrenia, all of them coming together, they’re squeezing my head.” When asked to describe
his delusions, defendant first indicated that he could not, but then stated, “I’m seeing Satan. All
Satanic people, Satanic workers, they’re all Demons.”
With respect to defendant’s past psychiatric and medical history, Dr. Gutzman’s report reveals that when asked whether he has had a history of seizures or any concussions or head
injuries defendant stated, “they beat me up,” and then explained that they referred to “Satan,
Demons,” and that the beating occurred two or three years ago. Defendant also stated that his
mental health treatment began in 1989, and that he … has been hospitalized between 17 to 25
times and has made two suicide attempts. The first suicide attempt occurred when defendant
attempted to “pluck out [his] eye,” in response to a Bible verse that commands, “if your eye
causes you to sin, pluck it out and throw it away.” …
Based on the aforementioned clinical evaluation of defendant, in her report, Dr. Gutzman
concluded that defendant was unfit to stand trial as a result of his schizo-affective disorder, bipolar type. Based on this report … the trial court found defendant unfit to stand trial and remanded him for treatment.
One year later, on November 13, 2006, a second fitness hearing was held. At that hearing,
Dr. Gutzman testified that pursuant to a court order she again examined defendant on October
19, 2006, to determine whether he was fit to stand trial, and that it was her opinion … that
defendant was now fit while on medication. We note that, at this time, Dr. Gutzman also evaluated defendant to determine whether he was legally sane at the time of the commission of the

People v. Kando, 397 Ill.App.3d 165 (2009)

Electronic copy available at: https://ssrn.com/abstract=3903347

484 Religion in the Law
offense, and that she concluded to a reasonable degree of scientific certainty, that he was legally
insane….
Dr. Gutzman specifically testified that defendant understood the charges against him, the
pleas and penalties associated with his case, the nature of the proceedings, and the roles of different courtroom personnel…. Based on Dr. Gutzman’s uncontradicted testimony, the trial court
found defendant fit to stand trial with medication. Defendant subsequently waived his right to
a jury and proceeded with a bench trial.
At defendant’s bench trial, defendant did not dispute his involvement in the commission of
the facts with which he was charged. Rather he raised the affirmative defense of insanity, contending that during the commission of the offense he was incapable of appreciating the criminality of his conduct.
In its case-in-chief, the State offered no psychiatric or other expert testimony. Instead, the
State relied on four lay persons, including the victim, who witnessed the events prior to, during,
and immediately following the crime.
The victim, Jason Burley … acknowledged that defendant was his neighbor … but explained that prior to the incident, the two of them never had much contact, except for occasionally saying “Hello” to each other in the hallway. Burley then described the events that took place
on July 23, 2005. He testified that at about 10 p.m. on that date, he was sitting on a manhole
cover, on the common back stairwell of the building, smoking a cigarette, when he saw defendant walk out of the rear entrance, pass in front of him, and walk around the corner of the building….
Burley testified, however, that only about 20 seconds later, he felt someone grab him around
the neck from behind and that he saw a blade on the left side of his neck. Burley immediately
grabbed the knife with his left hand to protect himself, slicing his left ring finger and leaving a
superficial cut on the right side of his neck. Burley attempted to hold onto the knife, but his
attacker came around to the front and stabbed him twice in the chest. Burley testified that it was
only then that he actually recognized defendant as his attacker. Burley then grabbed defendant’s
wrists, raised them above defendant’s head and pushed defendant backwards forcing both of
them to fall to the ground. After both men got up, Burley called for help [and] observed defendant running toward the door to the stairwell….
The police and the ambulance arrived soon thereafter and Burley was transported to Illinois
Masonic Hospital…. As a result of his injuries he underwent surgery and remained hospitalized
for six days. … Burley averred that prior to this incident he “never had any problems” with
defendant at all….
Defense counsel conducted no cross-examination of Burley, and the State called its next
witness, Jerome Nelson. … Nelson stated that at about 10:10 p.m. on July 23, 2005, he was
sitting in the living room, when he heard his wife screaming for him because “something had
happened” to his stepson, Burley. … Nelson stated that after hearing his wife, he exited the
apartment and ran down the building’s back stairs to try and locate Burley. As he reached the
first floor landing, Nelson ran into defendant, who had blood on his clothes and was clutching
a bag to his chest. When Nelson asked defendant what had happened, defendant responded,
“Jason [Burley] stabbed me,” and then proceeded to push Nelson out of the way so that he
could enter his own apartment.
Nelson testified that he then turned around and observed Burley staggering through the rear
entrance, holding his chest. Burley told Nelson that defendant stabbed him. Burley also told
Nelson that as defendant stabbed him, defendant had yelled that “he [defendant] was Shiite.”
…
According to Nelson, soon thereafter, two police officers arrived at the scene and themselves
proceeded to knock on the door. At this point, defendant and his mother opened the door and

People v. Kando, 397 Ill.App.3d 165 (2009)

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 485
stood in the doorway. Nelson testified that he heard the officers ask defendant to explain what
had happened, and defendant respond, “he stabbed me.” According to Nelson, the officers then
entered defendant’s apartment, and proceeded to the kitchen. Once in the kitchen, the police
officers asked defendant where the knife was, and Nelson observed defendant first point to a
pantry room, and then lead the officer to the knife. Nelson stated that defendant then told the
officers that he stabbed Burley because Burley had told him Jesus was black and Jesus then told
defendant to stab or kill Burley. Defendant then began to ramble that Burley is the devil and
Satan. Nelson testified that at this point, the paramedics arrived and that he therefore left the
officers to be with his stepson.
On cross-examination, Nelson admitted that his testimony on direct examination that immediately after the incident, Burley had said to him “he [the victim] stabbed me,” was elicited
for the first time at trial, two years after the occurrence. … Instead, Nelson acknowledged that
at that time he told police that defendant had said that Burley was a demon and that this was
why defendant stabbed him.
Officer Anil Hamid next testified that … he responded to a call of a man being stabbed at
5217 North Sawyer Ave. Once at the scene, Officer Hamid … was directed to the first floor of
the apartment building where the alleged offender lived. Together with Sergeant Eberlynn, Officer Hamid proceeded to the first floor landing where he encountered Nelson. Officer Hamid
knocked on defendant’s door, which was immediately opened by defendant and his mother.
Officer Hamid testified that defendant was “hysterical,” and started shouting that “he [Burley]
jumped on me; I stabbed him; he jumped on me.”
Officer Hamid asked defendant where he put the knife, and defendant directed him to a
pantry door saying, “it’s behind the door.” From that pantry, Sergeant Eberlynn recovered a
long kitchen knife which appeared to have blood on it. Defendant then stated that the victim
was Satan and that he said that Jesus was black so defendant had to stab him….
According to Detective Carillo’s stipulated testimony, during [an] interview, defendant told
the detectives that three days prior to the incident, Jesus came to him in a dream and told him
to kill the victim who was Satan in order to bring peace to the world. Defendant also told the
officers that approximately 1 ½ weeks prior to the incident, the victim had told him that Jesus
was black. Defendant further stated that after sporadically talking to the victim throughout the
night, he removed a knife from the kitchen and walked out into the yard. He told detectives that
he attacked the victim, stabbing him an unknown amount of times. Defendant also told the
detectives that he felt that he had failed Jesus because he did not kill his neighbor. Defendant
also stated that the victim did not have a weapon and had not attacked him.
…[D]efendant stated that as a result of the incident he wore shorts with stripes and a shirt
which became bloody and which he removed so as not to scare his mother. … [W]hen [the
detective] entered the apartment, defendant’s mother pointed out defendant’s medication and
showed him defendant’s room, where he found a pair of boxer shorts and a T-shirt that had red
stains on it.
After the State rested, the defense proceeded with its case-in-chief by calling two state-employed expert forensic psychiatrists, who both opined that defendant was legally insane at the
time of the incident….
Dr. Gutzman first testified with respect to her October 20, 2005, examination of defendant
for purposes of determining his fitness to stand trial. She testified consistent with the report she
prepared for the trial judge at defendant’s first fitness hearing…. At trial Dr. Gutzman acknowledged that during this, her first, evaluation of defendant, only three months after his arrest, she
made no diagnosis regarding defendant’s sanity, since the focus was on his fitness to stand trial.
However, she testified that … defendant was “definitely psychotic” at the time of the incident.

People v. Kando, 397 Ill.App.3d 165 (2009)

Electronic copy available at: https://ssrn.com/abstract=3903347

486 Religion in the Law
Specifically, Dr. Gutzman testified that when first evaluating defendant on October 20,
2005, she spoke to defendant regarding the incident and defendant told her that he tried to “lock
[Satan] up for 1000 years until Satan will be released from his prison so he won’t deceive the
nations no more.” When asked whether he had been able to lock up Satan, defendant responded
in the negative, explaining, “[w]e struggled. I fight it. I couldn’t lock him up. I hit him with a
knife but I couldn’t lock him up.” When asked what he did after he hit Satan with a knife,
defendant responded, “I went in my room and I wore the shirt that Jesus gave to me.” Defendant
explained that he received the shirt from Jesus in 1993, “when I as in Swedish Covenant Hospital.” …
Dr. Gutzman proceeded to question defendant about his relationship with the victim. She
first asked defendant when he realized that Jason was Satan, and defendant responded, “the last
weeks of (pause) as soon as he would talk to me, he would talk things weird.” Defendant further
stated, “he smelled like Satan. He looked like Satan.” When Dr. Gutzman repeated her question,
asking defendant again when he actually realized Jason was Satan, defendant indicated that he
could not recall. Dr. Gutzman inquired how long defendant had known the victim before he
realized that he was Satan, and defendant responded, “he’s my neighbor.” Defendant then stated
that he did not always know Jason was Satan, but rather, that “just instantly it came. I didn’t
realize it always.” Defendant was also asked whether the arresting officers understood that Jason was Satan, and he responded, “they didn’t believe me.”
Dr. Gutzman also asked defendant when he decided that he needed to lock up Satan. Defendant responded “that day when I did that, I can’t remember exactly.” Defendant then told
Dr. Gutzman that he had been receiving messages from Jesus that he should lock Satan up,
stating “Jesus would come up to me every night and say I love you, you are my son. You’re
going to kill Satan, You’re going to lock him up for 1000 years so he won’t go out deceiving the
nations.” Defendant continued to explain “I’m the Angel that came down from the sky to lock
up Satan. I’m the angel but in a human form.” When Dr. Gutzman asked defendant how long
he had been receiving messages from Jesus to lock up Satan, defendant stated, “for about two
weeks.”
Dr. Gutzman next testified regarding her second clinical evaluation of defendant on October
19, 2006. She testified that … she was of the opinion to a reasonable degree of scientific certainty
that … at the time of the commission of the offense [defendant] would have been legally insane,
i.e., unable to comprehend the criminality of his actions as a result of his schizo-affective disorder, bipolar type.
Dr. Gutzman described schizo-affective disorder as a chronic severe psychiatric disorder
characterized by a person having psychotic symptoms such as delusions, hallucinations, disorganized thought processes, and bizarre behavior. She explained that patients with this disorder
basically suffer all the same symptoms as patients with schizophrenia, as diagnosed by Dr. Nadkarni, but in addition suffer mood disturbances, i.e., either depression (including symptoms such
as sadness, inability to sleep, loss of appetite, etc.) or mania (including symptoms such as talkativeness, physical restlessness, racing of the mind, etc.) Dr. Gutzman stated that during her interview of defendant she personally observed defendant’s delusional beliefs as well as his disorganized thought processes and bizarre behavior. When questioned regarding the difference in
the diagnosis she and Dr. Nadkarni had rendered, she explained that the issue was not relevant
to defendant’s sanity at the time of the offense, because both diagnoses were very severe psychotic disorders.
…According to Dr. Gutzman, defendant was first hospitalized in October 23, 1998, at Read
Mental Health Center, after having experienced visual hallucinations (such as seeing angels beating on bad people and covering their mouths to keep them quiet), as well as auditory hallucinations (such as hearing voices coming from the computer and television, and Jesus telling him
that he will make peace on earth for the next 1,000 years and Satan will be locked up in chains).

People v. Kando, 397 Ill.App.3d 165 (2009)

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 487
The records further revealed that during his hospitalization at Read Mental Health Center defendant destroyed a television set because he felt that Satan was inside the electronic equipment.
Dr. Gutzman further testified that defendant was again admitted and treated at Read Mental Health Center on June 23, 1999, until his discharge on April 17, 2000. Defendant was admitted because he had failed to take his medication and struck a patient at Rush North Shore
Hospital believing that she was Satan. The discharge summary from this hospitalization revealed
a provisional diagnosis of paranoid schizophrenia, and a discharge notice of schizo-affective
disorder, manic type. Defendant was again admitted to Read Mental Health Center on May 22,
2000, after “being assaultive to his mother and brother,” expressing paranoia and delusions
about them being possessed by demons. After exhibiting aggressive behavior at Read Mental
Health Center, including physically attacking peers because he believed that they were demons,
defendant was transferred to a more secure facility, the Chester Mental Health Center, on July
22, 2000. After being stabilized, defendant was returned to Read Mental Health Center on February 6, 2002, and discharged about a month later on March 14, 2002. Defendant’s discharge
sheet indicated a diagnosis of chronic paranoid schizophrenia.
Dr. Gutzman stated that she also reviewed the medical records from the prison hospital
where defendant was admitted immediately upon his arrest. These medical records stated a diagnosis of schizo-affective disorder, and revealed the intake psychologist’s notes stating, “patient
appears to be paranoid and to have acted out on delusions.” The records from the prison hospital further revealed that at the time of his admission, defendant told the psychologist that he
saw “demons and Satan today,” that he stabbed a person he believed was Satan and that he
said, “I have delusions.” When questioned what significance she would give to this last statement, Dr. Gutzman responded that … having been hospitalized multiple times he was describing
symptoms that he had heard from numerous doctors before.
Dr. Gutzman further averred that she also reviewed records from Chester Mental Health
Center where defendant was hospitalized for a year after being found unfit to stand trial. While
at Chester Mental Health Center defendant was treated with Clozapine, Depakote and Paxil,
and had been stabilized so as not to exhibit or express any delusional beliefs. Dr. Gutzman concurred with Dr. Nadkarni that Clozapine is a potent drug “of last resort” used to treat delusions,
hallucinations, disorganized thought process and bizarre behavior. She explained that Clozaril
is a drug of last resort because although it is very effective in treating psychosis, it has potentially
serious life threatening side effects, i.e., causing the bone marrow to stop producing blood cells,
resulting in death. … According to Dr. Gutzman, records from Chester Mental Health Center
revealed that defendant had experienced … difficulties with obtaining Clozaril, and that every
time he missed a dose his behavior rapidly deteriorated, with defendant immediately beginning
to exhibit symptoms of his psychosis, including heavy praying, and potentially becoming aggressive….
Dr. Gutzman stated that she also reviewed the police reports of the incident, and opined
that defendant made what she would consider “delusional statements” when he spoke to police.
According to Dr. Gutzman, those statements were consistent, i.e., very similar to or the same as,
to those statements defendant had made many times in the past when he was ill, and which were
documented as “hyper-religious delusions.” Dr. Gutzman stated that she found nothing inconsistent in the fact that after stabbing the victim defendant took the knife with him back to his
apartment. She explained that the fact that defendant did not attempt to discard the knife outside
the apartment or otherwise conceal it explains that he did not think that he had done anything
wrong. She elaborated that it was reasonable to presume that defendant was not trying to hide
the knife when he put it inside the pantry because that would be a place where a knife would
belong. Moreover, Dr. Gutzman stated that defendant never denied stabbing the victim because
he believed that Jesus had given him the task of killing Satan and he believed that the victim was
Satan and that he failed to kill him. Dr. Gutzman further averred that the fact that defendant

People v. Kando, 397 Ill.App.3d 165 (2009)

Electronic copy available at: https://ssrn.com/abstract=3903347

488 Religion in the Law
changed his clothing right after the stabbing, was consistent with his delusionally produced behavior and all part of one delusional episode. She stated that this was especially true in light of
the fact that defendant admitted to police that he took his bloody clothing off, saying he did so
because he did not want to frighten his mother. Finally, Dr. Gutzman stated that there was nothing inconsistent in the fact that defendant locked himself in his apartment and refused to open
the door to Nelson until the police arrived. She stated that although she cannot state exactly
why a person who is psychotic would do something like that “because it is hard for a sane
person to interpret the behavior of a psychotic one,” it is a fair assumption that defendant acted
in such a way because he was still afraid of Satan, whom he had just encountered and struggled
with.
Dr. Gutzman was next asked whether if she were told that during the incident while stabbing the victim, defendant yelled out four to six times, “Shia, Shia, Shia,” or “God, God, God,”
she would find that inconsistent with her determination that defendant was legally insane at the
time of the commission of the offense, and she responded in the negative. Dr. Gutzman explained
that if a patient believes he is on a mission from God, yelling out his name during the carrying
out of that mission, would be consistent with the delusion….
Dr. Gutzman … conceded [on cross-examination] that during her second interview of defendant about a year after the incident, defendant expressed remorse for what he had done, and
told her that “it was all delusions.” …
Dr. Gutzman was next cross-examined about defendant’s statement, “I stabbed him, he
jumped on me,” and denied that this was a statement of self-defense, stating that it was an
explanation of the sequence of events. … She explained that in determining whether someone
was legally sane during the commission of an offense it is inappropriate to take one statement
out of context; rather one must look at the entire picture. She averred that any such statement
by defendant would not be indicative of defendant’s attempt to intentionally lie, especially since
the police reports reveal that defendant interchangeably used “Jason” and “Satan” to refer to
the victim. According to Dr. Gutzman, when saying “Jason stabbed me,” defendant would have
essentially been saying, “Satan stabbed me.”
Defendant’s second expert witness, Dr. Nadkarni, was qualified as an expert in the field of
forensic psychiatry, and proceeded to testify that he is a staff forensic psychiatrist with the Forensic Clinical Services of the circuit court of Cook County, and that pursuant to a court order
he examined defendant on January 5, 2007, in order to render a second opinion as to defendant’s sanity at the time of the offense. Dr. Nadkarni concluded to a reasonable degree of scientific
certainty that at the time of the commission of the offense, defendant was legally insane, as he
was suffering from an acute exacerbation of paranoid-type schizophrenia….
The records reviewed by Dr. Nadkarni … revealed that immediately upon his arrest in this
case, defendant received a preliminary mental health screening by doctors at the prison hospital.… [H]e was treated for an unspecified psychotic disorder versus schizo-affective disorder,
which is a sczhiophrenic spectrum primary psychotic illness. During this time, defendant was
reported as being:
highly religiously preoccupied, unable to sit still and exhibiting psychomotor
agitation and restlessness, which means he was pacing and was also highly
emotionally charged. [Defendant] also was complaining of anxiety and experiencing hallucinations with Satanic themes.
…Dr. Nadkarni explained that the records that he reviewed revealed that between March
2006 and October 2006, defendant was hospitalized at Chester Mental Health Center, after the
circuit court found him unfit to stand trial on the current charge due to “severe psychosis and
assaultive behavior.”

People v. Kando, 397 Ill.App.3d 165 (2009)

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 489
Dr. Nadkarni further testified that in determining defendant’s sanity at the time of offense,
apart from reviewing records, he also performed a clinical evaluation of defendant which lasted
approximately 45 minutes. … Defendant’s thought content was free of current overt delusions,
even though he admitted to continued intermittent referential and religious ideations, but stated
“but I’m not scared anymore.” Based on defendant’s fund of knowledge and rapidity of responses, Dr. Nadkarni estimated his intelligence to be at least above average….
Dr. Nadkarni next testified about the substance of his clinical interview with defendant. …
Defendant reported that he had been under the care of Dr. Robert Reeves…. Defendant reported
that he ceased taking Zyprexa approximately one to two months prior to the incident on advice
of Dr. Reeves who recommended that defendant switch to Abilify, another antipsychotic medication…. [D]efendant’s family [had] expressed concern to defendant’s psychiatrist after defendant was given Abilify, instead of Zyprexa, because they noticed that defendant was again becoming more religiously preoccupied and out of touch with reality, and they were concerned
about his mental state….
When asked whether he had been experiencing any unusual mental phenomena around the
time of the incident, defendant stated he felt depressed, and that for several months he had been
“crying myself to sleep,” that he was hyperphagic, feeling worthless and useless and having
guilty ruminations. Defendant also reported that he was experiencing auditory hallucinations
during increasingly intense prayer at night and that he heard the voice of God saying, “do it,
lock him up.” Defendant told Dr. Nadkarni that he was experiencing what Dr. Nadkarni identified as referential and paranoid delusions of a highly religious nature, specifically reporting that
he felt the television set was telling him to “fight Satan.” …
When questioned about his mental illness, defendant reported a long history of auditory
hallucinations of “echoes of religious figures” accompanied by severe hyper-religious preoccupation and delusional ideation, “praying a lot,” as well as paranoia. …
Based on the aforementioned records and clinical interview, Dr. Nadkarni diagnosed defendant with schizophrenic chronic paranoid type disorder, and opined that as a result of his
illness at the time of the incident defendant was highly religiously preoccupied and psychotic, so
as not to be able to appreciate the criminality of his conduct…..
Dr. Nadkarni testified that in coming to his conclusion that defendant was legally insane at
the time of the incident, he also considered information provided by defendant’s family…. The
family reported that defendant’s psychosis exhibits as hyper-religiosity, namely that on such occasions defendant increases the amount, frequency and intensity of his praying, and that he becomes very preoccupied with religion and with matters of God and Satan. The family explained
that on such occasions, defendant talks about God and Satan and appears to be internally stimulated by them. The family also reported that defendant experienced auditory and visual hallucinations with religious themes, including Jesus, as well as that he exhibited grandiose or selfinflated or elevated delusion of being an angel or a special messenger of God.
According to Dr. Nadkarni this is corroborated by numerous inpatient hospital records that
reveal that when defendant becomes ill, he becomes very religious, starts to pray a lot and to
develop delusions about people being Satan, and about him being sent to either cleanse the world
or some variation of that themes. For example, during several of his hospitalizations at Chicago
Read Mental Health Center between 1998 and 2002, defendant has exhibited hyper-religious
delusions and auditory and visual hallucinations of a religious type, as well as “impulsive, paranoid, [and] unpredictable” behavior. …
Dr. Nadkarni also noted that the medical records reveal that when defendant becomes ill,
i.e., succumbs to one of his religious delusions, he becomes combative and violent. Specifically,
the prison hospital records documented [that] defendant required virtually continuous inpatient
treatment through the Department of Mental Health due to his combativeness brought on by

People v. Kando, 397 Ill.App.3d 165 (2009)

Electronic copy available at: https://ssrn.com/abstract=3903347

490 Religion in the Law
his severe psychotic illness, exhibited with preoccupation with religious themes. Another similar
report from Chicago Read Health Center in 1999 revealed that defendant was transferred to
that center because he threatened to punch another patient, believing that she was Satan. That
same report revealed that although after treatment defendant no longer believed that the other
patient was Satan….
Dr. Nadkarni was … cross-examined regarding the factors that he looked to in determining
whether defendant’s accounts to him were actually true. Dr. Nadkarni indicated that one of the
factors he considered was whether there was a consistency between what defendant told him
and what he said to others. He acknowledged that [some] information in defendant’s narrative
to him regarding the incident was not in any of the police reports or defendant’s statement to
police….
Dr. Nadkarni was next cross-examined about the reliability of defendant’s family’s statements to Bostick. … Specifically, Dr. Nadkarni acknowledged that defendant was once hospitalized at Read Mental Health Center after being caught by his mother and sister with a knife,
admitting that he had wanted to stab his brother-in law because he believed his brother-in-law
was Satan. … When asked to comment on the discrepancy between the family’s statements and
the medical records, however, Dr. Nadkarni explained that it was not uncommon for members
to minimize a patient’s mental history, or guard a chronic mentally ill family member because of
the stigma attached to mental illness….
The defense next proceeded by way of two stipulations. First, the parties agreed that if called
to testify, the victim would state that while defendant was attacking him, defendant yelled out
four or five times something that sounded like “Shia,” but that when he spoke to defendant’s
mother shortly after the stabbing she explained to him that the word “Shia” means “God.” If
called to testify, the victim would also state that defendant did not speak to him, prior to or after
the stabbing….
After hearing closing arguments, the trial judge found that at the time of the offense, defendant was capable of appreciating the criminality of his actions, and that therefore he was
guilty but mentally ill of one count of attempted murder, and three counts of aggravated battery.
The trial judge subsequently … sentenced defendant to 15 years’ imprisonment, a sentence nine
years above the statutory minimum. Defendant now appeals.
Defendant first contends that the trial court erred in finding him guilty but mentally ill rather
than legally insane. Under section 6–2(a) of the Criminal Code of 1961 (hereinafter Criminal
Code), “[a] person is not criminally responsible for conduct if, at the time of such conduct, as a
result of mental disease or mental defect, he lacks substantial capacity to appreciate the criminality of his conduct.” 720 ILCS 5/6–2(a). On the other hand, “[a] person who, at the time of
the commission of a criminal offense, was not insane, but was suffering from a mental illness, is
not relieved of criminal responsibility for his conduct and may be found guilty but mentally ill.”
720 ILCS 5/6–2(c), see also 725 ILCS 5/115–3(c).
The defense of insanity is an affirmative one, which defendant bears the burden of proving
by clear and convincing evidence. 720 ILCS 5/6–2(e). However, the State retains the burden of
proving defendant guilty of the charged offense beyond a reasonable doubt. See 720 ILCS 5/6–
2(e) … The question of defendant’s sanity and mental illness are questions of fact, and the fact
finder’s determination on these issues will not be disturbed unless contrary to the manifest weight
of the evidence. People v. Urdiales, 225 Ill.2d 354, 428 (2007)….
In the present case, the trial judge found that defendant’s actions on the date of the incident
were “quite contrary” to his assertion that he was insane at the time of the event. The trial judge
stated that in coming to her conclusion she considered four factors occurring in the aftermath
of the incident. First, the judge attributed to defendant an attempt to shift the blame onto the
victim on three separate occasions…. Second, the judge asserted that defendant must have been

People v. Kando, 397 Ill.App.3d 165 (2009)

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 491
aware of the criminality of his conduct because he “hid the weapon in the pantry.” Third, the
judge asserted that defendant “did not tell his mother what happened, although he was close to
her.” Finally, the judge stated that defendant must have been sane at the time of the incident
because after the stabbing he “took off his bloody clothes and hid it.”
The judge reasoned that if in fact defendant had been under the delusion that God told him
to stab the victim he would have no reason for putting blame on another person, for hiding the
knife or for hiding his clothing. The judge further stated:
If [defendant] was under the delusion that he was carrying out this service for
God, that he should have—you would expect it to be consistent with that he
would tell his mother he did this act for God. He would tell the police officers,
that he would tell the stepfather/father of the complaining witness if this was
what he truly believed.
The trial judge instead found that defendant must have been malingering because upon his
arrest he told medical personnel at the prison hospital that “he was delusional.” As the judge
stated, “If someone is delusional they wouldn’t know that they were delusional. So to not be
malingering, to actually be experiencing delusions, one would not know that. …”
With respect to the testimony of the two expert witnesses, the trial judge found that the
experts failed to establish by clear and convincing evidence that defendant was insane at the time
of the commission of the offense. Specifically, she found the testimony of both experts lacked
credibility. With respect to Dr. Gutzman, the trial judge noted that she gave no credence to Dr.
Gutzman’s opinion that defendant could not have been malingering, because although there
were tests that were available Dr. Gutzman to test for malingering, the doctor “chose” not to
perform or order any of them. … The trial judge similarly dismissed Dr. Nadkarni’s opinion
asserting that she found “shocking” that Dr. Nadkarni “did not go over the events in the police
reports” and that he “did not know about certain statements that were in those police reports.”
Defendant urges that the trial court’s decision was against the manifest weight of the evidence. … In response, the State argues that the trial court was within its province as the trier of
fact to reject all of the expert testimony and rest its finding that defendant was not insane solely
on the lay testimony presented at trial. [We] agree with defendant that the decision of the trial
court was against the manifest weight of the evidence
It is undisputed that the State need not present expert testimony on the issue of defendant’s
sanity, but may rely purely on facts in evidence and the inferences that follow from those facts.
People v. McCullum, 386 Ill.App.3d 495, 504–05 (2008); People v. Baker, 253 Ill.App.3d 15,
28 (1993); see also People v. Cox, 377 Ill.App.3d 690, 697 (2007).
However, the relative weight to be given an expert witness’ opinion on sanity, however,
cannot be arbitrarily made, but rather must be determined by “the reasons given and the facts
supporting the opinion.” McCullum, 386 Ill.App.3d at 504…. Accordingly, “while it is within
the province of the trier of fact as the judge of the witness’ credibility to reject or give little weight
to expert psychiatric testimony, this power is not an unbridled one,” (Baker, 253 Ill.App.3d at
30), and a trial court may not simply draw different conclusions from the testimony of an otherwise credible and unimpeached expert witness.
We begin by noting that it is undisputed in this case that the incident for which defendant
was charged was conceived and took place in the grip of a psychotic delusion. No one suggested
an alternative motive for defendant’s attack other than to eliminate Satan pursuant to a commandment from God. No one suggested or imputed any other design or motive to explain defendant’s actions other than his delusion, namely that the victim was Satan whom he was determined to kill or incarcerate for 1,000 years. Accordingly defendant’s ability to appreciate the
criminality of his conduct must be viewed from the perspective of this delusion, that whatever
he did was to implement a divine command to attack the victim whom he envisioned as a demon

People v. Kando, 397 Ill.App.3d 165 (2009)

Electronic copy available at: https://ssrn.com/abstract=3903347

492 Religion in the Law
or Satan. Thus, from the outset there is no reason to think that defendant in carrying out this
command would necessarily know that his divine commission of destroying a demon, or Satan,
would be unlawful. And it is from this perspective that we must review the expert testimony
given on behalf of defendant and the four factors upon which the trial judge relied in rejecting
the testimony of those experts.
We begin by noting that the testimony of the two state appointed expert psychiatrists regarding defendant’s sanity at the time of the offense, established by clear and convincing evidence
that defendant could not have appreciated the criminality of his conduct while under such a
delusion….
While, as already noted above, a trial court is free to reject expert opinion testimony, we
can see no basis for doing so in this case. This is not a case where there is substantial disagreement among the testifying experts… Although the two experts disagreed about the specific diagnoses of defendant (with Dr. Nadkarni diagnosing defendant with schizophrenic chronic paranoid type disorder, and Dr. Gutzman diagnosing him with schizo-affective disorder, bipolar
type), there was ample testimony presented at trial that this difference was purely an academic
one and that it had no relevance in determining defendant’s sanity at the time of the offense….
Both experts extensively reviewed defendant’s voluminous medical records which reveal
that defendant first exhibited symptoms of his mental illness in 1989, and that he has essentially
been suffering from some form of schizophrenic disorder for over 16 years prior to the stabbing…. Both experts further testified that upon admission to the prison hospital, it took defendant seven months and heavy anti-psychotic medication, including Clozaril, to restore him to
fitness to stand trial….
We find the trial judge’s rejection of Dr. Gutzman’s testimony on the basis of her “choice”
not to perform malingering tests on defendant unsubstantiated by the record….
Dr. Gutzman testified that when defendant indicated to the intake workers at the prison
hospital that he “has delusions,” it was reasonable to deduce that defendant had used that term
“delusions” because he had heard it during his 16 years of psychiatric treatment. We find nothing illogical or presumptuous about this conclusion. We further note that there is no reason to
think that someone psychotic is mentally deficient so as not to recognize the nature of his symptoms during his quieter moments.
Similarly, when questioned about not opening the door to Nelson, Dr. Gutzman stated that
it was fair to conclude that defendant, in his delusional state, would have been afraid to open
the door, as in his mind, he had just fought with Satan. Moreover, defendant would not necessarily have been oblivious to the fact that Nelson was related to Satan as he may very well have
been aware that Nelson lived with the victim, whom he perceived as Satan, and that he may
very well have refused to open the door in fear of retaliation from one of Satan’s allies. This is
fully corroborated by the testimony of lay witnesses that when the police arrived at the scene,
defendant did in fact immediately open the door for them, that he immediately admitted to
stabbing the victim, and that he said he did so because the victim was Satan….
Finally, with respect to defendant’s placement of the knife in the pantry, Dr. Gutzman testified that there was no indication that defendant wanted to hide the knife when he placed it in
the pantry. … As already noted above, it was undisputed that defendant immediately led the
police to the knife, without being evasive or resistant.…
We next address the trial judge’s concerns with Dr. Nadkarni’s testimony. … Contrary to
the trial court’s finding, our review of the record below reveals that Dr. Nadkarni repeatedly
stated both on direct and cross-examination that in coming to his conclusion he reviewed the
police reports as they were the linchpin of his determination regarding defendant’s sanity at the
time of the offense. …

People v. Kando, 397 Ill.App.3d 165 (2009)

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 493
Accordingly, for the aforementioned reasons, we find contrary to the trial judge’s conclusion, that the testimony of the two experts was firmly entrenched and provided clear and convincing evidence that as a result of his delusion, defendant would not have been able to comprehend the criminality of his conduct at the time of the offense. See Wilhoite, 228 Ill.App.3d at 26;
see also Arndt, 86 Ill.App.3d at 749–50 (appellate court deferred to the psychiatric testimony
explaining defendant’s conduct in rejecting the trial court’s conclusions drawn from the same
facts).
The State nevertheless argues that the trial court properly concluded that the testimony of
the two experts was rebutted by the testimony of the State’s four lay witnesses. The State alleges
that the trial judge properly concluded that defendant was able to appreciate the wrongfulness
of his actions because he did not open the door to Nelson, he “hid the knife and his bloody
clothing” and he made several self-serving type statements immediately following the incident.
We disagree.
While, the issue of sanity may be determined on the basis of lay testimony, a review of the
record in the present case, reveals that the lay testimony relied on by the court to counteract the
undisputed testimony of the two expert witnesses was insufficient to overcome the clear and
convincing evidence offered by the experts, and in fact, in many respects actually supported
defendant’s contention that he was insane at the time of the commission of the offense. See
Baker, 253 Ill.App.3d at 28.
As already noted above, none of the four lay witnesses, who observed defendant immediately during or after the commission of the crime claimed or contended that on that date defendant appeared to be sane. In fact, the testimony of all four lay witnesses supported the description of the experts that immediately before, during and after the commission of the crime
defendant was suffering from a hyper-religious delusion. Specifically, Burley stipulated that during the attack, defendant yelled four or five times “Shia” as he stabbed Burley, and that Burley
later learned that “Shira” means “God.” Officer Hamid, who was the first police officer to
arrive at the scene testified that when defendant opened his door, he appeared to be “hysterical.”
Both Officer Hamid, and Detective Carillo agreed that defendant told them that he stabbed the
victim because the victim was Satan and he had told defendant that Jesus was black and that
defendant therefore had to kill him.
In addition, the evidence presented by the lay witnesses contradicted the notion that defendant had attempted to hide the discovery of what he had done. … This testimony was supported
by the admission records from the prison hospital, which reveal that upon admission to that
hospital, instead of denying his involvement in the crime, defendant again told intake workers
that he had “seen Satan and demons today,” and had stabbed a man he believed was Satan….
Moreover, defendant’s statement made to Detective Carillo upon arrest, stipulated to by the
parties at trial, corroborates the experts’ opinion that defendant was acting under a psychotic
delusion, the delusion that he was fulfilling a commandment from God. As already noted above,
no one proffered any alternative motive or reason for defendant’s actions, other than this delusion.
The State nevertheless argues that the trial judge properly found that defendant fled from
the scene, and that such flight supports a finding that defendant was sane at the time of the
commission of the offense. We disagree. … [All witnesses] agreed that instead of fleeing from
the building defendant returned to his apartment in plain and open view, whereupon the arrival
of the police, he immediately opened the door, led the officers to the bloody knife, and admitted
to stabbing the victim.
Moreover, even if defendant would have been fleeing the scene, this would not necessarily
have negated the conclusion that he was unaware of the criminality of his conduct. We have
previously held that “[w]hile flight from a crime scene can be indicative of an attempt to prevent

People v. Kando, 397 Ill.App.3d 165 (2009)

Electronic copy available at: https://ssrn.com/abstract=3903347

494 Religion in the Law
detection, such flight differs significantly from flight which is part of the defendant’s insane delusions or hallucinations.” Baker, 253 Ill.App.3d at 31; see also Wilhoite, 228 Ill.App.3d at
26…. [D]efendant’s alleged “flight” at best reflects defendant’s attempt to escape retaliation at
the hands of Nelson, whom in his delusion, defendant would have equated with Satan’s father,
or with Satan’s ally, or with someone who would be aggrieved by his assault on Satan….
For all of the aforementioned reasons, we find that the trial the trial judge’s conclusion that
defendant was capable of appreciating the nature of his conduct was grossly unwarranted….
[We] find McCullum, 386 Ill.App.3d at 504, distinguishable on its face, as in that case,
unlike in the cause at bar, there was uncontradicted testimony presented at trial that defendant
had a rational motive in attacking the victim (in retaliation) and that he had planned to murder
him. In McCullum, the evidence presented at trial established that after being beaten up by a
security guard at White Castle, defendant returned to the restaurant several days afterward carrying a loaded gun, and sat in the restaurant for three hours observing his victim, another security guard, before standing up and shooting him. In addition, unlike here, upon his arrest the
defendant in McCullum did not require psychiatric hospitalization and was immediately found
fit to stand trial.
Clearly, unlike in McCullum, in the present case, there was no evidence whatsoever of any
rational motive for defendant’s attack on the victim. [Burley] and his father both testified that in
the three years that they lived in the same building with defendant they had no problems with
defendant, and in fact had no prior contact with defendant except for a casual “hello.” The
victim similarly testified that when he first saw defendant he did not feel scared or anxious because he knew the victim as his neighbor. Accordingly, under the facts of our case, the only basis
upon which to explain defendant’s behavior was, as articulated by both experts, his delusional
episode.
For all of the aforementioned reasons, we reverse the finding of the circuit court and remand
for further proceedings [and] a finding of not guilty by reason of insanity. Accordingly, we need
not address the remaining arguments defendant raises on appeal.
Reversed and remanded.
CAHILL, P.J., concurs.
Justice McBRIDE, J., dissenting.
…The question of a defendant’s sanity and mental illness are questions of fact and the fact
finder’s resolution of these questions will not be disturbed unless contrary to the manifest weight
of the evidence. People v. McCullum, 386 Ill.App.3d 495, 504 (2008). Because defendant bears
the burden of proof, the State does not need to present expert testimony on the issue of sanity
but may rely purely on facts in evidence and the inferences that follow from those facts. McCullum, 386 Ill.App.3d at 504. Bizarre or delusional statements do not compel an insanity finding
as a defendant may suffer mental illness without being legally insane. McCullum, 386 Ill.App.3d
at 504.
Although the majority acknowledges this authority and agrees a trial court is free to reject
expert opinion testimony, it concludes: “we can see no basis for doing so in this case.” It suggests
there must be substantial disagreement between the experts in order to reject those opinions.
This is not the law in Illinois. Here the majority adopts defendant’s argument that the trial court’s
decision to reject the expert opinions was against the manifest weight of the evidence. However,
as the case law makes clear, the trial court is the fact finder that must determine the credibility
of the witnesses and assess the weight afforded to their testimony and the evidence at trial.
McCullum, 386 Ill.App.3d at 504.

People v. Kando, 397 Ill.App.3d 165 (2009)

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 495
...I cannot agree that the trial judge’s decision was against the manifest weight of the evidence.
Returning to the expert testimony in this case, it is worth noting again that such testimony
may be entirely rejected by the trier of fact if he or she concludes a defendant was sane, based
upon factors such as whether lay testimony is based upon observations made shortly before or
after the crime, the existence of a plan for the crime, and the methods undertaken by the defendant to prevent detection. McCullum, 386 Ill.App.3d at 504–05. The trial judge made specific
findings that although defendant was mentally ill, he did not lack the substantial capacity to
appreciate the criminality of his conduct. There is ample evidence in this record to support the
factors listed above and the trial court’s finding of guilty but mentally ill. The lay observations
made before and shortly after the attempted murder are the following. The victim, Jason, saw
defendant outside the building before the attack. It was dark outside and defendant approached
him from behind. The two began struggling with the knife that defendant had armed himself
with before the attack. Although defendant seriously wounded the victim, he stopped the attack
as soon as Jason’s mother screamed and asked what was going on outside. Defendant fled upstairs and immediately told Jason’s father that it was Jason who had stabbed defendant. Defendant ran to his apartment, discarded the knife, took off his bloody clothes and would not open
the door when Jason’s father began knocking on it, demanding that the door be opened. Only
when the police arrived, did defendant open the door. Defendant’s first statements about the
attack to the responding officer was that Jason stabbed defendant and Jason jumped on defendant. When asked about the knife, defendant first pointed to the pantry and then indicated the
knife was in the kitchen pantry. Before the police arrived, defendant had already taken off his
bloody clothes because he did not want his mother to become frightened at the sight of them.
All this took place, as the majority states, “in the grip of a psychotic delusion.”
Only after the initial meeting with the police on the scene and after time for contemplation
did defendant begin ranting about Jesus and Satan. His hyper-religious delusions notwithstanding, his delayed and after-the-fact ranting illustrate that defendant, without a doubt, had the
substantial capacity to appreciate the criminality of his conduct.
Although the majority details his longstanding mental illness and his multiple hospitalizations, on only a handful of occasions had defendant waged attacks on others. Each time defendant was being told by God or Jesus to commit the attacks. As the State argued, defendant was
familiar with the system and “he use[d] the fact that God has told him to act as an excuse for
his behavior as he did in this case.” Defendant told authorities after his arrest that he was, indeed, suffering from “‘delusions’” and wanted to go to “Chester” because it was a nice place.
Chester is a mental health center where defendant had spent a considerable amount of time.
Despite his history of mental illness, the two experts could not even agree on the particular
mental illness defendant suffered from. Neither one of the experts examined him close in time
to the stabbing. Neither one saw any need to rule out malingering. Neither one secured the
records from Dr. Reeves, who was treating defendant at or near the time of this attack. The one
psychiatrist who actually was aware of defendant’s mental condition near the time of this offense
was never consulted.
Dr. Gutzman was not aware that defendant initially tried to shift blame for the crime to the
victim. Additionally, and certainly damaging to Dr. Gutzman’s credibility was the fact that when
she interviewed defendant regarding his sanity after he had been restored to fitness, she only
examined him for 25 minutes and did not ask defendant one single question about the crime or
the actions he took that day.
The majority seems to suggest that because there was no motive other than the defendant’s
subsequent delusional statements about the victim being Satan and that God had directed him
to kill Satan, the psychiatric expert testimony must be accepted. I disagree. Any number of

People v. Kando, 397 Ill.App.3d 165 (2009)

Electronic copy available at: https://ssrn.com/abstract=3903347

496 Religion in the Law
crimes could be termed senseless and seemingly without any rational motive. As pointed out
above, bizarre behavior and delusional statements do not compel an insanity finding because a
defendant may suffer mental illness without being legally insane. Moreover, the factors to look
at in this case are not defendant’s motives, but lay observations made shortly before or after the
crime, the existence of a plan, and the methods undertaken to prevent detection. McCullum,
386 Ill.App.3d at 505. These factors were established at defendant’s bench trial.
Simply because defendant fled for his own apartment does not negate the fact that he committed this crime after dark, when the victim was alone. Defendant also approached the victim
from behind, obviously attempting to catch Jason off guard. Defendant attacked the victim with
a knife and struggled with him, but fled upon hearing Jason’s mother screaming. Defendant
accused the victim of being the attacker, refused entry to Jason’s father, and he hid the knife and
took off the bloody clothes that he was wearing. It was reasonable for the trial court to infer
that defendant did all these things because he had a plan and wanted to prevent detection. Again,
because defendant was not successful in evading the police does not mean he was insane at the
time of this offense. The trial court did not have to accept the conclusions of two doctors who
examined defendant for his sanity long after the fact and for less than two hours in total. The
trial court listened to the witnesses, weighed the evidence, made reasonable findings, and did
not conclude that defendant was insane at the time he committed this offense. I would affirm
the finding of guilty but mentally ill and the sentence imposed.

People v. Kando, 397 Ill.App.3d 165 (2009)

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 497

211 N.J. 157
Supreme Court of New Jersey

State v. Singleton
July 30, 2012
Justice LaVECCHIA delivered the opinion of the Court.
In New Jersey, we adhere to the general proposition that a defendant who has the mental
capacity to know basic societal mores that distinguish objectively between right and wrong is
legally responsible for his criminal conduct. See State v. Sikora, 44 N.J. 453, 470 (1965). Mental
illness does not in and of itself eliminate moral blameworthiness under the test for criminal insanity enshrined in the Code of Criminal Justice (Code). See N.J.S.A. 2C:4–1. As our Model
Jury Charge illuminates for jurors, “[t]he law adopts a standard of its own as a test of criminal
responsibility, a standard not always in harmony with the views of psychiatrists.” Model Jury
Charges (Criminal), § 2C:4–1 Insanity (Oct. 17, 1988). And, moreover, jurors are informed that
the law does not require that the defendant actually consider the wrongness of his act when
accomplishing the deed. Rather,
[t]he question is not whether the defendant, when (he/she) engaged in the
deed, in fact actually thought or considered whether the act was right or
wrong, but whether defendant had sufficient mind and understanding to have
enabled (him/her) to comprehend that it was wrong if defendant had used
(his/her) faculties for that purpose.
Thus, the test hinges on a defendant’s general knowledge of society’s mores and objective
expectations about behavior. In State v. Worlock, 117 N.J. 596 (1990), a narrow caveat was
added for the delusional defendant who, at the time of a homicidal act, affirmatively acts under
a direct command from God to kill the victim. This appeal raises an issue concerning Worlock’s
applicability.
In September 2005, defendant Boyce Singleton Jr. killed his pregnant girlfriend, Michelle
Cazan. He was indicted and tried in June 2008, on a charge of first-degree murder and other
related offenses, including tampering with evidence and hindering. Defendant has never disputed
that he killed Cazan. His defense at trial was keyed to whether he should be found not guilty by
reason of insanity. Afflicted with schizoaffective disorder, defendant had developed the delusional religious belief that he was in a form of communication with God and that he was authorized to kill those who violated “God’s word.” Defendant’s mental illness was the centerpiece
of the parties’ summations and the trial court included the model charge on the insanity defense,
which refers to the defendant’s ability to comprehend that his action is wrong, in its instructions
to the jury. Defendant interposed no objection to the insanity charge’s content.
Defendant’s insanity defense proved unsuccessful as the jury convicted him of murder, as
well as the other charged offenses. In a motion for a new trial, defendant claimed for the first
time that the jury should have been provided with a variant of the insanity-defense jury charge
informing the jury that a defendant can be found not guilty by reason of insanity if he lacks the
capacity to understand that his actions are morally wrong, even if he understands that they are
legally wrong. In Worlock, we recognized in dicta that such a jury charge might be necessary in
cases where a defendant claims to have been compelled by a “command from God.” 117 N.J.
at 611; cf. State v. Winder, 200 N.J. 231 (2009) (rejecting Worlock’s applicability to facts of
case). Finding no evidence that defendant acted under compulsion of a command from God

State v. Singleton, 211 N.J. 157 (2012)

Electronic copy available at: https://ssrn.com/abstract=3903347

498 Religion in the Law
when he murdered Cazan, the trial court concluded that circumstances warranting a Worlock
variation to the model charge were not present….
Defendant appealed and a panel of the Appellate Division reversed the conviction and remanded for a new trial based on finding the insanity-defense jury charge to have been incomplete. State v. Singleton, 12 A.3d 728 (App.Div.2011). The State filed a petition for certification,
which was granted. We now reverse.
Defendant’s expert in forensic psychology and the State’s expert agree that defendant suffers
from schizoaffective disorder. At trial defendant produced lay witnesses—five family members
and one friend—and testified on his own behalf to provide insight into his mental illness prior
to and during the events related to Cazan’s death. That testimony showed that defendant had
developed a set of delusional religious beliefs derived from his perspective on scripture. Importantly, he believes that he has an obligation to kill sinners, especially sinners who attempt to
deter him from honoring God’s word according to his strongly held, personal interpretation of
the Bible’s Old Testament.
Defendant’s mental illness significantly manifested itself during his relatively brief period of
attendance at college. In 2003, he turned to religious study for guidance, discipline, and a means
of control over his life, but soon developed a preoccupation with the Bible and God and became
obsessed with the Old Testament. His interpretation of scripture developed into a delusional
system that, the experts agree, distorts his logical reasoning. For example, defendant came to
believe that money was the root of all evil because people idolized it, rather than God. On one
occasion, his distaste for money led him to choose imprisonment for failure to pay a court fine
over violating his belief in the wrongness of using money. His mother obtained his release by
paying the fine herself.
According to defendant, over time, he became convinced that he was a “soldier” for God.
He testified that he came to believe that God communicates with him, although he does not
claim to hear a distinct voice speaking or commanding him. Rather, he receives messages or
communications from God while asleep. As he explained in his testimony, and in a statement to
police after Cazan’s death, he felt a general obligation to kill sinners who did not comport themselves in accordance with his beliefs about God’s expectations, once he explained those expectations to them. Indeed, in 2005, not long before Cazan’s murder, defendant, who had moved
back into his parents’ home, told his older sister, Lakeisha, “if I didn’t love you so much, you
would have already been dead, because the voices told me to kill all of you all because you’re
sinning.”
On another occasion, during the spring of 2005, defendant threatened the gay friend of his
younger sister Shakia, who was staying at their parents’ home. Defendant claimed that he
“heard something say to me go downstairs and kill him because he was homosexual.” Shakia’s
friend left the home without being physically harmed, but by July 2005, defendant’s beliefs and
behaviors had become too extreme for his mother and siblings. Although defendant had not yet
acted on his beliefs, he was asked to leave the home.
On July 27, 2005, he moved in with Michelle Cazan, a friend of Shakia and a participant
in the same bible studies group as defendant’s mother and Shakia. The relationship became intimate within one week’s time and, on September 12, 2005, Cazan told defendant that a home
pregnancy test had confirmed that she was pregnant. Defendant killed her the next day.
On September 13, 2005 … the two quarreled over their future. Cazan was concerned about
his ability to provide for the baby. As for defendant, he had [considered enlisting in the military
for work but] reached the conclusion that he would not … because he was uncomfortable with
the idea of serving “a God other than my God” by earning “evil” money. And, he became increasingly disturbed over Cazan’s change of heart from earlier discussions in which they had
talked about going “into the woods” and living apart from a money-based civilization. He felt

State v. Singleton, 211 N.J. 157 (2012)

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 499
she had turned from the religious beliefs and principles he thought they shared. He grew more
upset with Cazan during that conversation because he felt as though she had not fully adopted
his religious beliefs and, worse, she was driving a wedge between him and God. He testified that
he began to view Cazan “[a]s a prostitute,” because “she was prostituting herself to another
God.” Defendant said he “didn’t trust her,” and that he “didn’t want to be around her ... [or]
with her anymore.” …
At approximately 10:30 p.m., the two arrived home at Cazan’s condominium in Mansfield.
Defendant claims that, at this point, he was very upset. [He] asked her to give him the keys to
her BMW. She refused. He admitted at trial that had she given him the keys he would have left.
However, when she would not give him the car keys, he pulled a revolver from his waistband
and shot her four times, emptying the gun. … Cazan began to choke on her own blood. Defendant said he “didn’t want her to suffer,” so he stabbed her, four times, in the chest and abdomen, one of which pierced her lung. The stab wounds were between three and six inches in
depth. She died within minutes.
Defendant took the knife, but left behind the handgun, and drove Cazan’s car to the home
of his friend William Britt, where both William and his brother John were. There he washed his
hands of blood and gunshot residue and changed his clothes. During the next few hours, defendant and his friends drank alcohol and smoked marijuana. Although defendant told William
and John that he had killed Cazan, neither believed him.
Early the next morning, defendant … walked to Morrisville, Pennsylvania where his parents
lived. Along the way, he threw the knife into a canal. He did so because he said he had learned
from “movies” that “you’re supposed to get rid of the murder weapon.” [W]hen he arrived in
Morrisville at about 2:00 a.m., he met his older sister Lakeisha … and asked her to drive him to
Cazan’s house. According to Lakeisha, he told her that he had shot and stabbed Cazan…. Lakeisha testified that during this trip, defendant had “many rambling conversations” in which he
was not talking directly to her: “Whoever he was talking to or whatever he was hearing, he was
responding to. But the conversation wasn’t for me.” …
According to defendant, after determining that no police or others were in or around Cazan’s home, he went inside, retrieved his gun, wiped down the door handles, and otherwise
attempted to clean the blood splatter. He placed the gun and the cleaning materials he had used
in a garbage bag and left…. He [later] told his father what he had done [and] told his family
that he planned to turn himself in but wanted to “hold Cazan” before doing so.
On September 15 … defendant entered Cazan’s home, repositioned her body and clothing,
and placed a stuffed animal, sprayed with perfume, at her side. [His brother] … found defendant
holding Cazan’s body, “trying to wake her and telling her to wake up.” Meanwhile, defendant’s
mother had arranged for the police to be contacted by one of Cazan’s neighbors….
During [police] interrogation, defendant admitted killing Cazan and … he stated that he
was angry because of “that damn book,” which he clarified as referring to the Bible. Defendant
told the officers, “I lost it and the devil kept f...ing with me, he just kept f...ing with me and I
lost it....” When asked if anyone else was involved in Cazan’s killing, defendant answered, “No,
the devil, god and the devil (inaudible) inside of me, outside of me, all over the place, all over
the place.”
Defendant was charged with first-degree murder; second-degree possession of a weapon
(handgun) for an unlawful purpose; third-degree possession of a weapon (knife) for an unlawful
purpose; third-degree unlawful possession of a weapon (handgun); third-degree hindering apprehension; and fourth-degree tampering with physical evidence.
…Dr. Maureen Santina, a clinical and forensic psychologist, testified as an expert for defendant. She diagnosed defendant with schizoaffective disorder which causes hallucinatory ex-

State v. Singleton, 211 N.J. 157 (2012)

Electronic copy available at: https://ssrn.com/abstract=3903347

500 Religion in the Law
periences and delusional perceptions. She testified that as a result of his delusional system, defendant lost his “ability to regulate his interpretation of the world and his reaction to the world.”
She explained that defendant became obsessed with his delusions, including his belief that God
wanted him to kill sinners, even his own family…. Dr. Santina [testified that], “in that moment
when he feels that God wants him to do it he says I have to do it, I’m supposed to do it because
God wants me to do it. He believed that he was following God’s word. And God as being the
supreme authority who has the right to decide what’s right or wrong.”
The State’s expert, Dr. Elliot Atkins, agreed with Dr. Santina’s conclusion that defendant
suffered from the severe mental illness of schizoaffective disorder. The State’s expert further
agreed that defendant operated under a delusional system. However, Dr. Atkins disagreed with
Dr. Santina’s conclusion that defendant was legally insane at the time of the killing. Dr. Atkins
emphasized that defendant admitted to not hearing voices at the time of the killing. Rather, Dr.
Atkins testified that defendant was merely acting on his interpretation of what God wanted. On
direct examination, Dr. Atkins testified:
…That the last time God had spoken to him was two years before the killing.
That although he indicated that the idea that he should hurt someone came
from God, he said that that information had never been transmitted to him
from any voices. And he said it was just my interpretation. I never heard the
voice of God. When I asked him whether he had heard any voices on the night
of the incident, he said no….
When asked on cross-examination whether defendant believed he could talk to God, Dr.
Atkins responded, “he clarified for me that he didn’t believe God was actually talking to him.
But he believed in this delusional system that what he was thinking was God’s wishes or God’s
will.”
Dr. Atkins also pointed to several considerations that, in his opinion, indicated defendant
knew what he was doing was wrong. First, defendant had a history of violence and aggression
toward women, pointing to defendant’s experiences with the mother of one of his children, and
to the fact that he had been fighting with Cazan on the day of the killing. Second, defendant had
stated that he stabbed Cazan, not to serve God, but to put her out of her misery. Third, Defendant drank alcohol and smoked marijuana at the Britts’ apartment, which could indicate that
defendant sought to dull the guilt he felt. Last, defendant’s forensic evaluation test results indicated he was trying to “make himself look better ... by claiming that it was God that had him
do this.” Dr. Atkins also noted that defendant’s decision to evade police was inconsistent with
his claims of righteousness. …Dr. Atkins opined that defendant was not acting in accordance
with his delusional system at the time of the killing and that, therefore, “he knew that what he
was doing was wrong.”
The jury instruction that the court and all parties agreed would be given in this matter was
the Model Jury Charge for the insanity defense. Drawing from the model charge, the court instructed the jury as follows:
… If, at the time of committing the act, the defendant was laboring under such
a defect of reason from disease of the mind as not to know the nature and
quality of the act he was doing, or if defendant did know it, that he did not
know what he was doing was wrong, defendant—the defendant is then legally
insane, and therefore, not criminally responsible for his conduct.
[If] at the time of the offenses, the defendant had the mental capacity to distinguish right from wrong, and to understand the nature and quality of the
acts done by him, he is subject to the criminal law.
The question is not whether the defendant, when he engaged in the deed, in
fact actually thought or considered whether the act was right or wrong, but

State v. Singleton, 211 N.J. 157 (2012)

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 501
whether the defendant had sufficient mind and understanding to have enabled
him to comprehend that it was wrong, if the defendant has used—had used
his faculties for that purpose.
The jury rejected defendant’s insanity defense and convicted him of murder and the other
charges. His post-trial challenge to the insanity-defense jury instruction was denied by the court.
At sentencing, the court imposed a fifty-year term of imprisonment, with an eighty-five percent
period of parole ineligibility … on the murder conviction, and a five-year prison term for the
hindering conviction, to be served consecutively to the fifty-year term….
On appeal, the Appellate Division reversed the conviction and remanded for a new trial.
The panel held that defendant had presented sufficient evidence at trial to have required the trial
court, sua sponte, to fashion a deific-command variant to the insanity-defense jury charge based
on Worlock. … On remand for a new trial, the panel held that “the judge must instruct that the
defendant may not be held responsible for his actions “where a delusional command could be
objectively recognized to confound the difference between lawful behavior and a moral imperative.” We granted the State’s petition for certification.
The State offers alternative arguments why the decision of the Appellate Division should be
reversed. First, the State maintains that the evidence presented at trial supports the trial court’s
decision to give only the model charge for the insanity defense and forego the deific-command
variation described in Worlock. The Worlock charge is only appropriate in the “clearest and
narrowest category of cases” in which a defendant believes that he or she has received a direct
command from God ordering the defendant to commit an illegal act….
In the alternative, the State asks that we reject Worlock, “abandon the ‘deific decree’ variation of the insanity defense and abolish the distinction between legal and moral wrong.” The
State argues that Worlock introduced uncertainty and subjectivity into the operation of the insanity defense….
Defendant argues that the Appellate Division correctly concluded that a Worlock jury
charge was necessary in this matter. … Defendant also contends that Worlock does not require
a defendant to experience actual auditory hallucinations of the voice of God to secure a deificdecree jury charge; rather, he argues that it is enough that a defendant delusionally believes that
God wants him to kill. In this case, defendant claims that there is no real dispute that he “suffered from a relatively stable delusion, over a period of years, that he was communicating with
God, and that God was telling him to kill those who violated the Word.”…
The insanity defense exists in criminal law not to identify the mentally ill, but rather to
determine who among the mentally ill should be held criminally responsible for their conduct.
Sikora, 44 N.J. at 470. As a sister jurisdiction has observed, “[t]he insanity defense is not available to all who are mentally deficient or deranged; legal insanity has a different meaning and a
different purpose than the concept of medical insanity.” State v. Crenshaw, 98 Wash.2d 789
(1983) (en banc). In New Jersey, N.J.S.A. 2C:4–1 sets forth the test for legal insanity:
A person is not criminally responsible for conduct if at the time of such conduct he was laboring under such a defect of reason, from disease of the mind
as not to know the nature and quality of the act he was doing, or if he did
know it, that he did not know what he was doing was wrong. Insanity is an
affirmative defense which must be proved by a preponderance of the evidence.
N.J.S.A. 2C:4–1 codifies the common-law test for legal insanity from M’Naghten’s Case, 8
Eng. Rep. 718 (H.L.1843), which was originally formulated in England in the 1840s…. Our
state adopted the M’Naghten test shortly after it was introduced in England and has employed
it consistently thereafter. When the Legislature adopted N.J.S.A. 2C:4–1 in 1978, it chose to
preserve the M’Naghten test in spite of a recommendation from the New Jersey Criminal Law
Commission to abandon it in favor of the Model Penal Code test.

State v. Singleton, 211 N.J. 157 (2012)

Electronic copy available at: https://ssrn.com/abstract=3903347

502 Religion in the Law
The M’Naghten test provides two distinct paths for a defendant to demonstrate that he was
legally insane at the time he committed an act and therefore not criminally responsible for his
conduct. First, a defendant can show that “he was laboring under such a defect of reason, from
disease of the mind as not to know the nature and quality of the act he was doing.” N.J.S.A.
2C:4–1. Second, even if the defendant did know the nature and quality of the act, he can still
establish legal insanity if, because of a “disease of the mind,” “he did not know what he was
doing was wrong.”
In the century-and-a-half since the M’Naghten test was formulated, courts have recognized
that the term “wrong” in the second part of the test is susceptible of multiple interpretations. …
One interpretation would equate the term “wrong” with illegality. Under that understanding, a
defendant invoking the insanity defense must demonstrate that despite knowing “the nature and
quality of the act he was doing,” he suffered a disease of the mind that prevented him from
understanding that the act was illegal. A minority of states that follow the M’Naghten test have
adopted that interpretation….
However, a majority of states following the M’Naghten test have interpreted “wrong” as
encompassing legal as well as moral wrong…. Under that interpretation, a defendant who understands that his actions are contrary to law nonetheless may successfully invoke the insanity
defense if he lacked the capacity to understand that his actions were morally wrong. Courts that
follow that approach generally assess moral wrong from a societal, and not a personal, standard,
requiring a defendant to show that he did not understand that his actions contravened generally
accepted objective societal notions of morality….
Our Court addressed the ambiguity in the term “wrong” for the first time in Worlock. In
that case, the defendant was convicted of murder after shooting and killing two friends. Worlock, 117 N.J. at 599–601. At trial, the defendant did not deny his involvement in the killings,
but relied instead on a defense of legal insanity. He claimed to have believed the killings were
justified because “might makes right” and the laws of society are only meant for “subservient
people,” and the defendant did not consider himself to be in that category. After the defendant
presented his defense, the trial court charged the jury with the legal definition of insanity, but
did not define the meaning of the term “wrong.” On appeal, the defendant argued that the trial
court should have instructed the jury that the term “wrong” can mean either legal or moral
wrong, so that the jury would have known that it could acquit in the event it found that he did
not understand that his actions were morally wrong, even if he knew them to be against the law.
We held that the term “wrong” embraces more than just the concept of legal wrong, and
that “a defendant’s ability to appreciate society’s morals may be relevant to the determination
of his sanity.” Importantly, we added that
[i]n the vast majority of cases, if the defendant was capable of understanding
that he was acting contrary to law, he would also have sufficient capacity to
understand that he was acting contrary to the morals of society. Law is largely
the crystallization of societal morals. Rarely would an allegedly illegal act not
also be wrongful morally. Thus, “wrong” as used in the insanity defense will
generally incorporate notions of both legal and moral wrong.
Because legal and moral wrong are usually “coextensive,” especially when the criminal act
at issue is murder, we held that a jury charge explaining that “wrong” encompasses both legal
and moral wrong is almost always unnecessary and would more often than not only serve to
confuse the jury. But, in the odd case in which a defendant is able to recognize that his actions
are legally wrong but is nonetheless incapable of understanding that they are morally wrong,
we held that “the court should instruct the jury that ‘wrong’ encompasses both legal and moral
wrong.”

State v. Singleton, 211 N.J. 157 (2012)

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 503
We emphasized that the insanity defense has always been premised on a “defendant’s ability to
comprehend whether his or her actions would ordinarily be disapproved by society.” Thus, we
held that “the concept of moral wrong must be judged by societal standards, not the personal
standard of the individual defendant. As a general rule, it will not be sufficient, therefore, that a
defendant’s personal moral code justified a killing otherwise prohibited by law and societal morals.” In other words, in order to warrant a jury charge explaining the concepts of legal and moral
wrong, a defendant would have to show that, at the time he committed the crime, he believed
that his actions were morally right under prevailing social norms, not just his own “idiosyncratic
code of morality.”
We observed that there is only one “generally-recognized” situation in which legal and moral
wrong become sufficiently distinct to necessitate a jury charge defining the term wrong: when
“the defendant contends that he or she knowingly killed another in obedience to a command
from God.” In such a scenario, a defendant could justifiably believe that although he acted contrary to law, society would consider his actions to have been morally right. We noted that there
might be situations other than a deific decree to kill in which a defendant could at the same time
understand that his actions were legally wrong but believe them to be morally right under prevailing social values, but declined to speculate on what those scenarios might be….
Recently, we had occasion to revisit the standard introduced in Worlock and again consider
whether a defendant had presented the kind of insanity defense that would necessitate a jury
charge defining the term “wrong.” In Winder, the defendant … pursued an insanity defense at
trial, presenting an expert witness who testified that he suffered from paranoid schizophrenia
and heard voices compelling him to kill. … The trial court denied the request [for a Worlock
instruction] and instructed the jury with the model insanity charge. The jury found the defendant
guilty of first-degree murder and related weapons offenses.
On appeal … [we] reemphasized that, outside of the “deific-command delusion” discussed in
dicta in Worlock, situations in which a defendant could understand that his actions were illegal
but be incapable of understanding that society would disapprove of them are exceedingly rare….
We held that the defendant in Winder was not entitled to a Worlock charge because his actions
immediately before and after the killing “demonstrated knowledge of the social unacceptance
of his deed.” …
We dispense at the outset with the State’s argument that we should abandon Worlock’s recognition of a deific-command exception to the general charge covering criminal insanity. Stare decisis
and other stabilizing principles of the law compel us to reject that request….
Statutory-based decisions are less likely to be subject to reconsideration because the legislative
branch can correct a mistaken judicial interpretation of a legislative enactment. … Thus, legislative acquiescence to an interpretation of a statute renders the judicial decision an unlikely candidate for abandoning stare decisis. That is precisely the circumstance here. … Due to the Legislature’s longstanding acceptance of Worlock, and the fact that we are addressing a settled interpretation of case law, we decline to accept the invitation to overturn Worlock at this point in
time, even were we to concede some merit to the argument.
We turn therefore to consider whether there was plain error in the trial court’s jury instruction
on the insanity defense in this matter. … At trial, defendant did not challenge the jury instruction
that used the model charge on insanity until after a guilty verdict had been returned. Thus, the
question here presented is whether the trial court erred in not sua sponte including additional
language separating defendant’s ability to appreciate legal wrong from moral wrong based on
“deific commands” to kill….
In State v. Walker, 203 N.J. 73 (2010), we recently determined that a requested jury instruction should be given if “there is a rational basis in the record to give it.... On the other hand, if

State v. Singleton, 211 N.J. 157 (2012)

Electronic copy available at: https://ssrn.com/abstract=3903347

504 Religion in the Law
counsel does not request the instruction, it is only when the evidence clearly indicates the appropriateness of such a charge that the court should give it.” Id. at 87.
The delusional command variation of the insanity defense is a much more limited defense
than that which we considered in Walker. We said clearly in Worlock that “[b]elief in an idiosyncratic code of morality does not constitute the defense of criminal insanity.” 117 N.J. at
614… “Worlock cracked open the door only to a command delusion that, objectively viewed,
could have rendered it impossible for its hearer to know the difference between right and
wrong.” Winder, 200 N.J. at 249. …
[We] conclude that the evidence does not clearly indicate that it was impossible for defendant to appreciate that killing Cazan was contrary to society’s morals. The Worlock variation of
the insanity-defense jury charge is not available to all those who intuit reprehensible obligations
or develop idiosyncratic moral compulsions from interpreting religious material. Were that all
that was required in order to constitute a deific “command,” then acting pursuant to any such
personal belief system would qualify as lack of knowledge of having committed “moral” wrong
and a defendant would no longer have to show that he believed that society would not objectively disapprove of the moral wrongness of the action. The decision in Winder was circumscribed carefully to ensure that such a result would not come to fruition. See Winder, 200 N.J.
at 248–51.
Here, defendant claimed to have formed a general belief that he ought to kill sinners who
refused to follow his explanation of God’s expectations. In essence, defendant had an idiosyncratic personal belief system analogous, albeit in different form, to that in Worlock....
Defendant’s personal belief system was based on his own interpretation of scripture, fortified through dreams in which he believed to receive communications from God, which does not
render his belief system in his “right to kill” certain sinners the equivalent of a command from
God to kill.
Moreover, defendant had demonstrated on prior occasions the ability to exercise his own
will and resist the obligation he perceived from God’s teachings. Defendant had chosen not to
kill his family or their friends despite his religious delusions generally and his specific belief,
expressed on occasion, that they were sinners. Defendant also determined that he would not kill
anyone to whom he had not had a chance to explain his religious beliefs. For example, he decided that he would not attempt to hurt or kill Britt’s brother because defendant had not taught
him to believe in God’s word as defendant interpreted it, and also because he was bigger and
apparently stronger than defendant. Defendant’s inconsistent application of “God’s will” and
the concomitant deific desire that he kill sinners, which he claims to have perceived, and his
reluctance to kill those whom he had not tried to convert, indicates his awareness of an objective
societal disapproval of the personal religious belief system he had developed.
Defendant also has failed to demonstrate entitlement to a Worlock charge because the evidence does not clearly indicate that he was acting pursuant to a delusional command at the time
of the killing. As explained in Winder, an amplified criminal insanity charge differentiating between legal and moral wrong is available only to a defendant whose will is overborne by a
perceived divine command that overcomes the ability to be conscious of society’s law and mores
disapproving of that “command.” There is a necessary temporal proximity to the action for
which a defendant is charged and the overbearing of his will by God’s order or command at the
time of the action. In rejecting a Worlock instruction in Winder, we curbed expansion of Worlock in part because there was no showing that the defendant was operating under a direct
command from God at the time of the killing. Here, defendant admitted that he never heard a
voice or saw a vision that commanded him to kill Cazan when he committed the murderous
act. Moreover defendant admitted that he had not received any specific command to kill Cazan

State v. Singleton, 211 N.J. 157 (2012)

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 505
at the moment of the killing, and indeed had not received any communications from God for
some time.
Nothing in Winder’s application of the law to its facts supports the extrapolation made by
the appellate panel in this matter, which would permit anyone who interprets a religious text in
an outrageous and violent manner to a deific-command, insanity-defense charge. Isolated references to voices, and to communication with God through scripture and in dreams, are not the
equivalent of a command from God, at the time of the killing, sufficient to demonstrate that it
deprived defendant of his ability to appreciate society’s disapproval of his action. The appellate
panel mistakenly accepted defendant’s belated argument that the charge, given in its classic form,
was insufficient for the jury to consider his insanity defense. Plain error is not present in the
charge given here on this record.
…What the record shows is that, based on defendant’s interpretation of the Bible, he believed Cazan was a sinner. And, he similarly interpreted “God’s word” to direct that he kill
sinners. That is not the type of case to which we referred in Winder when we discussed a deificcommand clarification to the insanity-defense charge. And, more pointedly, there is too tenuous
a connection between any “alleged” deific-command and the murder that occurred in this matter on which to base a reversal on plain error. Defendant admitted that he would have left and
not killed Cazan if she only had given him the car keys. He thereafter stated that he stabbed
Cazan, not to kill her, but to put her out of her misery. Since the killing, defendant has questioned
whether it was God’s will for him to kill Cazan.
In sum, we conclude that the evidence does not clearly indicate defendant killed Cazan as a
result of a deific command. Defendant was entitled to assert an insanity defense, and he did. He
received an insanity jury charge. The trial court did not commit plain error by failing to give,
sua sponte, a Worlock charge as part of the insanity-defense jury instruction. Defendant’s conviction should not have been reversed on appeal on that basis….
Justice PATTERSON, concurring.
…I write separately because in my opinion, the deific command concept is neither mandated
by the Legislature in N.J.S.A. 2C:4–1 nor firmly rooted in our jurisprudence, and should not be
part of our law. It invites a defendant to exploit a core value of our society, respect for the religious beliefs of others, for tactical advantage. The deific command concept does not meaningfully guide a jury’s exploration of the intricate issues raised by the insanity defense. Instead, it
can reduce the dispassionate analysis of a defendant’s mental state, envisioned by the Legislature
when it codified the insanity defense, to a superficial review of the defendant’s religious utterances. Application of the deific command results in inequitable treatment of defendants who
have committed similar crimes based on nothing more than one person’s assertion of a religious
delusion. In my view, a defendant’s claim that he or she heeded a deity’s purported instruction
to commit a murder or other crime should not prompt a jury instruction that suggests a finding
of legal insanity within the meaning of N.J.S.A. 2C:4–1.
…To the extent that the deific command permutation of the insanity defense has gained a
foothold in New Jersey law, it has done so through this Court’s dicta, not legislative action. The
concept originated in the New York Court of Appeals, finding its source in dicta written by
Judge Cardozo in People v. Schmidt, 216 N.Y. 324 (1915). There, the defendant concocted—
and later recanted—an elaborate account of visions and voices conveying directions from God
that he should kill a woman “as a sacrifice and atonement.” Although the defendant conceded
“that he never saw the vision and never heard the command,” Judge Cardozo nonetheless introduced to New York law a distinction between legal and moral “wrong” illustrated by a hypothetical scenario:

State v. Singleton, 211 N.J. 157 (2012)

Electronic copy available at: https://ssrn.com/abstract=3903347

506 Religion in the Law
A mother kills her infant child to whom she has been devotedly attached. She
knows the nature and quality of the act; she knows that the law condemns it;
but she is inspired by an insane delusion that God has appeared to her and
ordained the sacrifice. It seems a mockery to say that, within the meaning of
the statute, she knows that the act is wrong.
Schmidt was first noted by this Court in [1961]. However, it was not until 1990, more than
a decade after the enactment of N.J.S.A. 2C:4–1, that the Court suggested in Worlock that the
statute could be construed to incorporate the deific command concept….
I fully subscribe to the majority’s observations about the principle of stare decisis; it is an
important foundation of our legal system, “to which we adhere for the sake of certainty and
stability.” State v. Shannon, 210 N.J. 225, 226, (2012). However, I consider this case to present
the unusual setting in which the principle of stare decisis does not compel the Court to precisely
conform its holding to prior decisions.
Given the factual setting of Worlock, its discussion of the deific command is dicta. In
Winder, the Court also declined to apply the deific command theory to the defendant in that
case. As a result, the discussions are authoritative even though they were not essential to the
disposition of either case….
The majority characterizes this case as one in which the judiciary may rely on legislative
correction, and finds the deific command concept to be fortified by the Legislature’s failure over
the years to nullify it by statute. In this regard, I must part company with the majority. … The
Court has noted in other contexts that “[l]egislative inaction has been called a ‘weak reed upon
which to lean’ and a ‘poor beacon to follow’ in construing a statute.” GE Solid State, Inc. v.
Dir., Div. of Taxation, 132 N.J. 298, 313 (1993)….
I cannot presume that the Legislature’s failure to address this specific issue, given its many
priorities, amounts to an endorsement of the deific command. In my view, the inclusion of a
deific command notion as part of N.J.S.A. 2C:4–1 is the creation of our case law. The principles
of stare decisis do not require that we apply it now or in the future….
Justice HOENS, joined by Justice ALBIN, dissenting.
A man, having given himself over to the study of religious texts and tracts, believes that he
is called by God to carry out various acts that no sane man would perform. His family grows
fearful of his numerous expressions of what he believes he has been called to do in order to
cleanse the world of them or to cleanse them of their sins. Some of his pronouncements include
expressions that he is resisting God’s orders; others make it plain that he is intent on complying
with God’s will as he understands it, even to the point of putting others to death.
His family first tries to use the powers of reason in an effort to convince him that his views
do not comport with traditional religious teachings and in order to convince him of the errors
in his increasingly bizarre and frightening pronouncements. Failing that, they essentially force
him from their home. He moves in with a woman who then becomes pregnant with his child.
Believing that she is nothing more than a harlot in the eyes of God and that she is in need of
cleansing, he kills her. In the aftermath of that horrific act, his behavior includes some actions
that appear to be consistent with efforts to elude detection and some lucid statements, but his
family members report that he is babbling, obviously talking to and hearing the voice of someone they can neither see nor hear.
By the time of his trial, the explanations he has given about his behavior to the mental health
professionals include both assertions that he was acting in accordance with what he believed to
be the will of God and expressions of remorse that he now recognizes that he was duped by the

State v. Singleton, 211 N.J. 157 (2012)

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 507
devil into doing things contrary to the will of God. Nonetheless, his own testimony at trial explained that sometimes he heard directives and sometimes the “Spirit ministered to me and that
I received like—a talk from Him” and that killing his girlfriend “was the right thing because it
was something God was telling me to do.” Expert testimony included the opinion that defendant
killed his girlfriend because he “believed that he was being compelled to do this by God and that
therefore he had to obey that belief.”
No one disputes that defendant Boyce Singleton is mentally ill. The question before … this
Court is whether, in light of that record, the trial court’s failure to charge the jury in accordance
with Worlock was an error that entitles defendant to a new trial. The Appellate Division concluded that it was, as do I. Therefore, I respectfully dissent….
[The] majority’s analysis of the record today alters the distinction we recognized and applied
both in Winder and in Worlock between defendants who respond to true deific commands and
those whose criminal acts are instead motivated by adherence to a personal moral code. The
defendant in Worlock believed that he was permitted to kill his victims because “they’re the
folly-ridden mass, they’re controlled by their popular beliefs” and because he lived by the code
of “might makes right,” not because he was responding to any deific directive. Worlock, 117
N.J. at 614. The defendant in Winder contended that he feared his parents were planning to kill
him and murdered an innocent cab driver in order to be sent to prison where he would be safe
from them. Winder, 200 N.J. at 236–39. That logic, too, had all of the hallmarks of a purely
personal code of conduct and none of the criteria by which a deific command can be identified.
It was in that context that we cited precedents of our own, as well as the leading authority from
another jurisdiction, that demonstrate that a belief system that is contrary to societal mores is
not sufficient.
This accepted distinction between deific commands and personal moral codes is best illustrated by the decision of the Supreme Court of Washington. See Crenshaw, supra, 659 P.2d at
494–95. There, the defendant acted in conformance with his Muscovite beliefs which, he contended, obligated him to kill his wife for her infidelity. Rejecting his assertion that he was entitled
to claim the “sanctuary of the insanity defense,” the court held that “some notion or morality,
unrelated to a mental illness, which disagrees with the law and mores of our society is not an
insane delusion.” Such a set of beliefs would no more be insane and would no more be a defense
than the man who, coming from a culture where women are property and beating them is the
accepted norm, claimed entitlement to walk free from the crime of assault if he beat his wife
here….
The reliance on a moral code that is on its face rational but unacceptable to our legal system
is not a form of insanity. But that is not what deific commands are all about. The reason that
the deific command qualifies as a defense to murder is that it is the one corner of insanity in
which legal and moral wrong do not coincide. See Worlock, 117 N.J. at 610–11. One who acts
in accordance with a sincerely held belief that he has been directed by God to carry out a murder
may well appreciate that the crime is legally wrong, but will nonetheless act on the directive
because he equally believes that it is a moral imperative. And it is only by recognizing the deific
command that we, as a Court, can give full meaning and content to the Legislature’s statutory
definition of insanity. N.J.S.A. 2C:4–1. That body chose the word “wrong” rather than the word
“illegal” in defining the insanity defense; it made that choice against the backdrop of the decades,
in fact more than a century, of precedent extending back to the M’Naghten formulation of the
distinction between legal and moral wrong. This Court is not free to abandon that distinction
through today’s crabbed interpretation.
[The] majority redefines Worlock and Winder to suit the current purpose. It does so by
altering the meaning of deific command so that it means one thing and one thing only, namely
a direct, apparently verbally transmitted, command from God to do a specific act that the defendant then cannot help himself from carrying out. That view of deific command, however,
State v. Singleton, 211 N.J. 157 (2012)

Electronic copy available at: https://ssrn.com/abstract=3903347

508 Religion in the Law
finds no real support in any of this Court’s prior cases, nor in the precedents on which they were
based. The majority’s decision expresses a new and rigid view of just what sort of a command
from God it now believes is needed to so blur the line between legal and moral wrong as to call
for the Worlock charge. Apparently only a booming voice from heaven, presumably admitting
of only a singular direction, will meet the test for deific command. That constricted version of
the test serves only to substitute as part of the fabric of our law an exceedingly narrow view of
religious traditions found only in the cinema.
More troubling to me, that articulation of the sort of command that the majority now finds
will define the Worlock variant on the insanity defense is sadly lacking in an understanding of
either religion or psychiatry. While I do not profess to be expert in either, there is abundant
support for the proposition that deific commands come in many forms and that courts do not
reject the defense based on the manner in which the instruction has been purportedly received
or revealed. See, e.g., People v. Coddington, 23 Cal.4th 529 (2000) (permitting insanity defense
for defendant who believed, among other things, that God communicated to him through traffic
signals and numbers)…; State v. Blair, 143 N.H. 669 (1999) (permitting insanity defense based
on defendant’s contention that God appeared while he was in “trance”); State v. Lafferty, 20
P.3d 342, 363 (Utah 2001) (permitting insanity defense for Mormon fundamentalist who killed
his sister-in-law and her infant child based on God’s “removal revelation”).
The majority’s suggestion that henceforth only a very specific variation of a command from
God will suffice also ignores the fact that entirely sane people of faith profess to receive directions
from God in ways far different from the cinematic version of how God speaks. They see visions,
they find directions in dreams, they feel called, they express their knowledge of the will of God
in myriad different ways. By extension, why would an insane person who believes he is directed
by God to do something we would all say is illegal not similarly profess to have received that
command in one of these other, entirely traditional manners?
Indeed, if we accept, as the majority apparently does, that for an insane person, there is but
one version of a deific command and that it takes the sole form of an audible voice directing an
immediate action, we are resurrecting, without perhaps intending to do so, the irresistible impulse approach to insanity that we long ago discarded. … This is so not because of the requirement that it be a voice, but because the majority has coupled that requirement with notions
about commands, orders, and “do this now” language as to which the recipient cannot but
comply. I see no basis for such a remarkable alteration in the law that governs the insanity defense.
Nor does the majority’s opinion remain faithful to the psychiatrists’ view of what might
qualify as a delusional deific command. The experts in this case did not quarrel over whether
the form in which defendant said he had received his instructions from God would suffice, they
in fact agreed that defendant suffered from delusions that caused him to believe he had been
called in some way by God. What they disputed was whether it was a call to commit this murder
or whether the murder was instead triggered by defendant’s history of aggressions against
women, his strained and troubled relationship with the victim, or the victim’s refusal to turn
over the car keys when he asked for them. For the majority to substitute its newfound belief that
God only speaks in one way, or more precisely, that we will only recognize that an insane person
hears the instruction from God or the call of God in a single format, is a dramatic and unsupported departure indeed….
In the end, I dissent because the majority has adopted a crabbed view of Worlock, has announced a view of Winder not expressed by the majority of the Court who joined it, and has
retreated to an indefensible understanding of concepts of insanity and deific commands. I therefore respectfully dissent.

State v. Singleton, 211 N.J. 157 (2012)

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 509

212 Ill. 597
Supreme Court of Illinois

Scott v. Scott
December 22, 1904
SCOTT, J.
Luther T. Scott, son and only surviving descendant of John C. Scott, deceased, filed a [petition] in the circuit court of St. Clair county to set aside an instrument which had been admitted
to probate as the last will and testament of his father. Such proceedings were had that the jury
returned a verdict finding the purported will was not the last will and testament of the deceased,
and, after overruling a motion for a new trial, a decree was entered by the court at the January
term, 1904, in accordance with the prayer of the [petition], and defendants [filed this appeal].
John C. Scott died on February 21, 1902. The instrument which was admitted to probate
as his last will and testament was executed on January 27, 1902.
By the first clause he bequeathed to Luther T. Scott his stock in the Scott Printing Company,
a corporation which had been organized by him and was engaged in business at East St. Louis;
also “the presses, type, motors, paper cutter, imposing stones and all other material belonging
to said corporation”; also certain other personal property, enumerating it—all the personal
property so bequeathed being estimated by the testator as of the value of about $5,500. By the
same clause he devised to the son a dwelling house and the parcel of ground upon which it
stands in East St. Louis, estimated by the testator to be of the value of $4,000, for the term of
his natural life … but, if the son die without [children], then the remainder in said realty is bequeathed … “to the American Swedenborg Printing & Publishing Society, located in the city of
New York, for the sole use and purpose of publishing and circulating the theological writings of
Emanuel Swedenborg.”
The second clause gives to his wife, Mary A. Scott, the remainder of his personal property;
also four dwelling houses and the parcel of land whereon they stand, in the city of East St. Louis,
estimated by the testator to be of the value of $14,000, for her natural life, or so long as she
remains his widow, with remainder … to the American Swedenborg Printing & Publishing Society (hereinafter, for the sake of brevity, referred to as the “Publishing Society”), for the same
purposes as that for which the property devised to it by the first clause was to be used.
By the last clause Mary A. Scott is nominated executrix.
To the [petition] filed by Luther T. Scott, Mary A. Scott and the publishing society were
made defendants. The bill charges that John C. Scott, at the time of executing the instrument,
was not of sound mind and memory; and further represents that its execution was secured by
the undue influence of the defendants Mary A. Scott and the publishing society. The defendants
answered separately, each denying the allegation of lack of mental capacity and the allegation
of undue influence.
[Defendants argue] that the verdict was against the manifest weight of the evidence, and
that the court erred in overruling the motion for a new trial. The verdict was a general one to
the effect that the writing in question was not the will of the deceased. It is impossible to ascertain
from the record upon which of the grounds stated in the bill, or whether upon both, the jury
based their verdict.

Scott v. Scott, 212 Ill. 597 (1904)

Electronic copy available at: https://ssrn.com/abstract=3903347

510 Religion in the Law
At the time of his death the deceased was 67 years of age. He was then residing in East St.
Louis. He had been for about 25 years a traveling agent in Southern Illinois for the introduction
of school books for the American Book Company and its predecessors in the same line of business. Prior to that time he had been for several years a county superintendent of schools in Richland county, in this state. He was a man of good education, of unusual attainments, and excellent
business capacity. During the War of the Rebellion he was a soldier in the Union army, and
thereafter was commonly referred to as Capt. Scott.
He was member of a society, located at Olney, of the New Church, established by Emanuel
Swedenborg. His moral standard was very high, and he led an exemplary life. His family consisted of the son [Luther Scott], born of his first wife, who had been dead several years, and of
Mary A. Scott, his second wife. The extent of his real estate appears from the foregoing recitals
from the will. The personal property, aside from that devised to the son, was in value but a few
hundred dollars, so far as appears from the inventory of his estate. That devised to the son
consisted principally of 78 shares of stock in the Scott Printing Company, of the par value of
$50 per share. It appears that the presses and other property of like character bequeathed to the
son, and which the will recites is the property of the Scott Printing Company, was in fact the
property of that corporation, but that it had been bought by the testator upon his individual
credit in January preceding his death, and transferred by him to the Scott Printing Company;
upon what terms does not appear. Whether his act in bequeathing that property to his son indicates any lack of ability to comprehend the extent of his own property cannot be determined.
… The other personal property bequeathed to the son consisted of a desk and office furniture,
a shotgun, watch and chain, and wearing apparel. It is also shown by the evidence that his
unsecured indebtedness is sufficient in amount to consume a great part of his personal estate,
and that the real estate devised to the son was incumbered by a mortgage securing an indebtedness of $1,100. Fifteen hundred dollars of this indebtedness is a part of the purchase price of the
property bought on his credit and transferred to the Scott Printing Company.
There is in this record no evidence whatever in support of the charge that the execution of
the will was secured by the exercise of undue influence. It does not appear that either of the
defendants knew that John C. Scott had executed a will until after his death, or that either of
them had ever suggested to him that he make a will… It cannot be said that the publishing
society, nor any one on its part, had even requested the execution of this instrument; much less
used any undue influence to cause the deceased to make any devise therein contained.
It was contended by the contestant, and stated by the [petition] in support of the other
charges therein contained, that the testator in the later years of his life had become a believer in
the religious doctrines of Emanuel Swedenborg, and upon that subject was a monomaniac,
wholly irrational, and that he had an insane delusion that he ought to give all his property to
the publishing society. The evidence shows that he had been a member of the New Church,
founded upon the teachings of Swedenborg, for many years, and that he was an enthusiastic
believer in its doctrines, and was quite zealous in promulgating its theories among persons with
whom he came in contact. It is shown had his son had led a somewhat dissolute life, which had
been a source of great anxiety to the father. Money had been obtained by the father from his
second wife to pay gambling debts of the son.
Capt. Scott nevertheless retained an unusually warm affection for his son, and was very
anxious to establish him in the printing business in East St. Louis, and was very hopeful that the
son would be able to make a success of that business there. This desire he frequently manifested
in conversations both before and after the execution of the will, stating, according to some of
the witnesses, that the son was to have all his property eventually. From the testimony of others
it appears, however, that he had for several years contemplated a devise or bequest of a part of
his property for the purpose of spreading the teachings of the theological writer who had

Scott v. Scott, 212 Ill. 597 (1904)

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 511
founded the church of which he was a member, and that he consulted with persons who were
members of the same church in regard to the best method of carrying out his purpose.
The great majority of civilized human beings believe in the existence of a life beyond the
grave. Based upon that belief, many religious creeds, differing widely, have been established. The
fact that an individual holds any particular belief in regard to a future state of existence cannot,
of itself, be evidence of an insane delusion or of monomania.
An insane delusion is a belief in something impossible in the nature of things, or impossible
under the circumstances surrounding the afflicted individual, and which refuses to yield either
to evidence or reason. Riggs v. A. H. M. Society, 35 Hun, 658; State v. Lewis, 20 Nev. 333; Rush
v. Megee, 36 Ind. 80. We have heretofore said that “insane delusion consists in the belief of facts
which no rational person would have believed.” Schneider v. Manning, 121 Ill. 376; Nicewander
v. Nicewander, 151 Ill. 156. Such a delusion does not exist unless it is one whose fallacy can be
certainly demonstrated, for, except such demonstration can be made, it cannot be said that no
rational person would entertain the belief.
Consequently, no creed or religious belief, in so far as it pertains to an existence after death,
can be regarded as [delusional], because there is no test by which it can be tried and its truth or
falsity demonstrated. Gass v. Gass, 3 Humph. 278; Orchardson v. Cofield, 171 Ill. 14; Buchanan v. Pierie, 205 Pa. 123. It follows, therefore, that a belief in Swedenborgianism, and enthusiasm manifested in propagating that faith, furnish no evidence of monomania, insane delusion, or insanity. While the evidence of several witnesses indicates strenuous efforts on the part
of the deceased to bring other persons to his way of thinking about religious matters, it does not
show any greater zeal on his part than frequently characterizes those of orthodox faith whose
sanity cannot be doubted. The testimony of far the greater number of witnesses who testified on
the subject is to the effect that he discussed religion in a quiet and temperate manner, as he
discussed any other topic in which he was interested, and that if the person to whom he addressed himself disagreed with him, and had fixed views, he dropped the matter, and did not
again refer to it.
On the day of his death he was at Vandalia, in this state, attending a teachers’ institute, and
during the afternoon he delivered an address to an audience of about 150 persons—teachers
and others. … He was taken ill while speaking, and died that night of apoplexy.
The witnesses in this case, both for the proponents and contestants, were of much more
than average intelligence. Eleven witnesses testifying on the part of the proponents stated that
the deceased was of sound mind and memory up to the time of his death. Among these were
persons of a wide experience in the affairs of their respective communities, which peculiarly
qualified them to exercise an intelligent judgment in determining whether or not the testator was
sane. Some of them had for many years sustained close business and social relations with him,
and had enjoyed the best of opportunities to form correct conclusions in regard to the matters
about which they testified. They and other witnesses testifying on the part of proponents related
circumstances and recounted occurrences in great detail which indicate very strongly that up to
the day of his death Capt. Scott transacted business, and passed among his friends and acquaintances discussing literature, agriculture, and current events precisely as he had done for many
years; that he was fully cognizant of the nature, extent, and value of his property, of his obligations to his son and wife, and of their claims upon his bounty, and that he was entirely sane….
But six witnesses testified that he was not of sound mind and memory. We have carefully
considered their testimony. In point of intelligence they were, we think, the equals of those who
testified for proponents, but, on the whole, not as well qualified by knowledge and experience
to judge of the sanity of another. A consideration of the reasons given by them as a basis for
their opinions leads us to the conclusion that by far the greater weight of testimony was upon
the side of proponents. It does appear from the testimony that the deceased had been in ill health

Scott v. Scott, 212 Ill. 597 (1904)

Electronic copy available at: https://ssrn.com/abstract=3903347

512 Religion in the Law
for several years; that he had undergone an operation for a bladder difficulty; that thereafter he
had been deficient in nervous strength; that he was more easily exhilarated or depressed than in
earlier years; that he lacked the ability to apply himself continuously to his business that he had
formerly possessed; that his memory was not as good as it had been; that on account of his ill
health he had been relieved by his employer of a portion of his duties and responsibility, and
was in receipt of a much lower salary than he had formerly commanded; but all these things
may be attributable to physical ills and advancing years, and are not inconsistent with sanity.
Only two of the witnesses for the contestants related any circumstances which seem to us a
sufficient basis for their conclusion that he was not of sound mind and memory, and, being
opposed by a much greater number of witnesses of equal intelligence, candor, and fairness, with
equal opportunities of knowing the condition of mind of the deceased, and equally disinterested,
and whose conclusions appeal to us as the more reasonable, we think a new trial should be
awarded.
In contests of this class, which come directly to this court from the court of original jurisdiction by appeal or writ of error, this court, upon a proper assignment of error, reviews the
facts; and where, as here, the verdict is against the manifest weight of the evidence, the decree
should be reversed. Bradley v. Palmer, 193 Ill. 15; Schmidt v. Schmidt, 201 Ill. 191. The decree
of the circuit court will be reversed, and the cause will be remanded to that court for a new trial.
Reversed and remanded.

Scott v. Scott, 212 Ill. 597 (1904)

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 513

288 S.W.2d 173
Court of Civil Appeals of Texas, Beaumont.

Gulf Oil Corp. v. Walker
February 20, 1956
[Before he died in 1949, illiterate farmhand George Caldwell left 160 acres of Texas
property by deed to his two sons, John and Harrison, and to John’s two children,
Booker and Hettie (George’s grandchildren). John, Harrison, Booker, and Hettie then
sold the land to Gulf Oil Corporation and an investor named J.Z. Werby. George left
nothing to his other two grandchildren (the children of his late daughter Lillie). Those
two grandchildren, A.B. Walker and C.P. Walker, sued Gulf Oil and Werby, arguing
that the deed was invalid because their grandfather was delusional and lacked sufficient capacity to execute it. In defense, Gulf Oil produced what it claimed was
George Caldwell’s will, which stated an intent to give all the land to John and Harrison (who then, with Booker and Hettie, sold it to Gulf Oil). At trial, George’s son
John testified in support of the will and in support of his father’s capacity to execute
it. Nevertheless, the jury ruled that George lacked capacity, thus invalidating his will
(and with it Gulf Oil’s ownership claim to the land). Upon post-trial motions, the
trial court judge found that there was insufficient testimony to support all of the jury’s
findings, but upheld the dispositive finding that George Caldwell lacked capacity to
execute his will and the deed to the land. Gulf Oil appealed…]
R. L. MURRAY, Chief Justice.
…We consider first appellant’s Points 1 and 2, which attack the sufficiency of the evidence
to support the jury’s verdict of lack of testamentary capacity. The appellant [Gulf Oil] says that
the undisputed and uncontradicted evidence shows conclusively, as a matter of law, that George
Caldwell did have testamentary capacity to execute the will and that there is no evidence of
probative force to raise the issue or to support the jury’s findings that George Caldwell did not
have testamentary capacity. It also contends that even if there was any evidence to support such
jury findings, the verdict is so against the great weight and preponderance of the evidence as to
have resulted in passion or prejudice or other improper motive. In passing upon these two points
it was necessary to read the entire statement of facts, which consists of almost 900 pages. After
reading the statement of facts and after a study of the careful and extensive briefs of both parties,
and the reading again of many portions of the statement of facts, we are satisfied that the evidence is sufficient to raise the issue and support the findings of the jury as to lack of testamentary
capacity.
George Caldwell was born in 1859 and died in 1949 at the age of 89 years. He was about
68 years old in 1927 at the time of execution of the contested will. He was an illiterate farm
negro, born in slavery, and lived near Neches in Anderson County practically all of his life. His
first wife was Lucy Caldwell; their three children were Lucy, John and Harrison Caldwell.
George and Lucy separated in 1888 and she moved to Palestine, taking the three children
with her. After a short while the two boys went back to the farm to live with their father and
Lucy lived with her mother. Lucy’s two sons, A. B. Walker and C. P. Walker, grandsons of George
Caldwell, were the plaintiffs in the suit filed to attack the validity of George Caldwell’s deed
mentioned earlier in the statement above in this opinion, and they are the contestants of the

Gulf Oil Co. v. Walker, 288 S.W.2d 173 (Tx. Civ. App. 1956)

Electronic copy available at: https://ssrn.com/abstract=3903347

514 Religion in the Law
probate of the will offered for probate by appellant Gulf Oil Corporation.
John Caldwell was present at the time the contested will was executed and testified at the
trial. John was the one who went to a lawyer and had the will prepared and typewritten. He
testified that his father told him what he wanted in the will and he told the lawyer that. He was
present with the two attesting witnesses to the will when his father signed the will by mark. He
said he was the one who wrote his father’s name at his father’s request and made the mark on
the will, told his father to touch the pen and he did so. After the will was executed, John kept it
in a box with his own private papers for over twenty years until a suit was filed to set aside a
deed his father had made to his property. The will devised to John and Harrison, George’s two
sons, all his land, and made John independent executor. The two grandsons [A.P. Walker and
C.P. Walker], the contestants [and appellees], were not named as beneficiaries in the will.
The appellees first introduced in evidence a copy of lunacy proceedings to show that Lillie
Bell Walker, daughter of George Caldwell and mother of the contestants, had been adjudged to
be non compos mentis [not of sound mind] in Bexar County in 1914. Also in evidence was a
statement of the testimony in the lunacy proceedings by Lucy Caldwell to the lunacy commission. She stated that Lillie Bell Walker was of unsound mind, that she had various delusions,
wandered from home and was hard to control; that her insanity was hereditary, that her father
and grandfather were also so affected and that Lillie once attempted suicide with a knife. The
report of the doctors in that case was that Lillie was of unsound mind; that she should be treated
and placed under restraint, that her condition was described as “maniac-depressive”; that insanity is hereditary in her family.
The contestants then introduced in evidence testimony of A. B. Walker, H. H. Hassell, Tom
Furnish, Fletcher Williams, Annie Moore, John Edgeworth, Preston Hassell, Mrs. Robert Hassell, L. B. Gorman, [and] George J. Lacy, whose testimony covers about 200 pages in the statement of facts. They related a long acquaintance with and observation of George Caldwell during
his lifetime over a long period of years. They told of various peculiarities, beliefs, delusions,
actions and deportment on the part of George, based upon which they testified that he was of
unsound mind.
Many people in the community where he lived, particularly the children of that community,
referred to him as “Crazy George.” He made a trade with one Yates, a witness for proponents
of the will, in which George was to pick peas on Yates’ land, whereas Yates was willing to make
an agreement that George should get half and Yates should get half of the peas; George wanted
it another way; that is, he wanted a third to himself and two-thirds to Yates.
At other times he became confused while making purchases at the country grocery store
and would buy at different times in the course of his purchases four sacks of tobacco, apparently
forgetting that he had already bought other sacks; he was afraid of banks and kept his money
at home and on one occasion hid a considerable sum of money in a bale of cotton and then sold
the bale of cotton. He did later remember where his money was, however, and retrieved it from
the bale of cotton. He did not know how many cattle he owned and might recognize some but
not all of them. He would not know how to buy a piece of land or how to pay for it if he had
the money. He would not know if he had money in the bank.
He couldn’t figure; he couldn’t weight cotton; he was unable to talk sense about cattle,
usually getting off the subject and beginning to talk about the devil. He sometimes would create
a disturbance in his house and explain it by saying he was having a fight with the devil. He
believed he died and had physically gone to both heaven and hell, and while in these places he
had talked with the devil, imps, demons and angels; that while in hell he had seen the devil
making candy out of plow points; that hell was black and heaven was a pretty place; that while
in hell he had heard the devil playing a tune on a fiddle and that he could sing this tune; that he
had been to heaven more than once; that he saw streets made of gold and sawmills and good

Gulf Oil Co. v. Walker, 288 S.W.2d 173 (Tx. Civ. App. 1956)

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 515
timber; that while in hell he had seen the devil sawing up people with a circular saw and throwing them into a lake of fire; he had seen the devil’s horse, which was so big it had one foot in St.
Louis and the other in California.
George usually refused to cross any bridge and sometimes gave the reason that there were
devils under them; he believed God was unable to kill him for twenty years. George beat on
stumps, believing they were the devil’s home and that he must drive the devil out by beating on
them. He shooed back demons away from fences when he crossed them; he locked and unlocked
an imaginary gate in front of his home to keep people from stealing from him.
He believed that at 4 o’clock on Sunday he had to hitch up his two horses, Monk and Eula,
to the moon and pull the moon half way up so it would slide on down; that the angels were
teaching him a song and when he would try to sing it he would utter ‘some kind of a racket’.
Sometimes in singing this song he would begin frothing at the mouth. When George would
attempt to join in the singing at the church he would sing ‘random’ and wouldn’t sing like the
other folks; sometimes at church he would curse and say that what the preacher said was a
damn lie. He believed he saw the devil in church sitting over in the corner.
George could not long retain in his mind one train of thought and would begin talking
about one matter and break off and go off to another subject far afield. He felt that he had a
spirit named “Monk” who would tell him a short time prior to his death when he was going to
die so he could dispose of his property. When L. B. Gorman’s mother-in-law was sick George
was present and after watching her for sometime he left hurriedly, explaining to others that black
demons and devils were crawling under her bed and that “she will be gone directly.”
…He believed he could converse with the Lord, the devil and the saints; that he could foretell the future.
Of course, there was a large amount of testimony before the jury to the effect that George
Caldwell, while eccentric at times, was nevertheless of sound mind with good business judgment,
and able to care for himself and his property and make a will disposing of it.
It is useless to recite the many authorities which hold that in case of a conflict in the evidence
it is the duty of the jury to resolve such conflicts. Appellate courts have nothing to do with the
question of preponderance of the evidence, and are only authorized to set aside the verdict of a
jury where the evidence so wholly and overwhelmingly preponderates against the verdict as to
show that the jury was actuated by passion or prejudice, or some other improper motive, and
that the verdict is clearly wrong. We think the evidence by the witnesses that George Caldwell
was of unsound mind, based upon the conduct and actions which they had observed in him,
was sufficient to support the jury’s verdict.
The appellant in its brief presents a number of authorities in support of its contention that
even though the evidence may have shown that George entertained delusions, nevertheless there
is nothing in the evidence to show that the execution of the will offered for probate was in
anyway actuated by or found its source in any of such delusions. It argues that since this is true,
there was no evidence, or insufficient evidence, to warrant and support the jury’s finding of lack
of testamentary capacity.
Appellant’s general proposition is correct. The general rule is that where general insanity is
not shown, but only some specific insane delusion or monomania, the will is valid unless the
terms of it appear to have been directly influenced by the informity. The mental error must have
been actually operative in the production of the instrument. 175 A.L.R. 956; Prather v. McClelland, 76 Tex. 574; Bagwell v. Shanks, Tex.Civ.App., 260 S.W. 222; Denson v. Beazley, 34 Tex.
191. “A man may believe himself to be the supreme ruler of the universe and nevertheless make
a perfectly sensible disposition of his property, and the courts will sustain it when it appears that
his mania did not dictate its provisions.” This is the language of Judge Cooley in Fraser v. Jennison, 42 Mich. 206.

Gulf Oil Co. v. Walker, 288 S.W.2d 173 (Tx. Civ. App. 1956)

Electronic copy available at: https://ssrn.com/abstract=3903347

516 Religion in the Law
We believe that the evidence in the instant case goes beyond a mere showing that George
Caldwell at times had insane delusions, and shows evidence of an unsound mind generally.
Where there is evidence of an unsound mind incapable of knowing and understanding the effects
of his act in making a will, knowing the objects of his bounty and their claims upon him and
the general nature and extent of his property, then it is not necessary that the evidence show that
any particular insane delusion was directly operative as a producing cause of the will. See Peareson v. McNabb, Tex.Civ.App., 190 S.W.2d 402; Breeding v. Naler, Tex.Civ.App., 120 S.W.2d
888; Walston v. Mabry, Tex.Civ.App., 225 S.W.2d 1014.
We believe that all of the evidence taken together, including that of the witnesses who observed the behavior and heard the statements of George Caldwell, and the manner and method
of the actual execution of the will itself and of the surrounding circumstances thereof, are sufficient to support the verdict of the jury and Points 1 and 2 are overruled.
Under its Point 3 the appellant complains of the trial court’s action in refusing to give the
following instructions to the jury, as requested by the appellant:
You are further instructed in connection with the term “insane delusions” as
used in connection with the execution of wills, and for your guidance in this
case, that a belief by testator of a state of supposed facts which no rational
person would believe is not sufficient to show testamentary incapacity to
make a will unless such unfounded belief be related to the decedent’s property
or object of his bounty.
You are further instructed in connection with the term “Insane Delusions” as
used in connection with the execution of wills, and for your guidance in this
case, it is necessary that the belief of a state of supposed facts which no rational
person would believe must be such a belief in regard to or concerning the value
and extent of the property of the testator, the next of kin, the natural objects
of testator’s bounty or the beneficiaries under the will, because of such a belief,
being unrelated to the decedent’s property or objects of his bounty could not
affect the validity of the will.
The court actually gave the following instructions:
To make a valid will, the person making the will must have testamentary capacity, and must not, at the time of the execution of the will, be laboring under
an insane delusion, which influences the person executing such will to dispose
of his property in a way which he would not have disposed of it but for the
insane delusion…
You are further instructed in connection, with the term “testamentary capacity” that a person, to have testamentary capacity, … must have had sufficient
mental ability to understand the business in which he was engaged, the effect
of his act in making the will, and the nature and extent of his property; he
must be able to know his next of kin and the natural objects of his bounty and
their claims upon him; he must have memory sufficient to collect in his mind
the elements of the business about to be transacted and to hold them long
enough to perceive at least their obvious relation to each other and be able to
form a reasonable judgment as to them.
You are further instructed in connection with the term “insane delusion” as
used in connection with the execution of wills and for your guidance in this
case means the belief of a state of supposed facts which no rational person
would believe.’
It appears to us in examining the instructions actually given by the court in its charge and
the two instructions requested, that the trial court included substantially everything contained

Gulf Oil Co. v. Walker, 288 S.W.2d 173 (Tx. Civ. App. 1956)

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 517
in the requested definitions. In Peareson v. McNabb, this same charge and definition were given
by the court and were approved. Insane delusions of the testatrix constituted an issue in that
case. The trial court was not required to submit the requested issues and instructions, since they
were sufficiently covered by the court’s definition and issues in the charge given. See Thomas v.
Billingsley, Tex.Civ.App., 173 S.W.2d 199. This point is overruled….
Under its Points 6, 7, 8, and 9 appellant complains of the trial court’s action in excluding
from the evidence certain questions propounded to Dr. Castner and his answers thereto. Dr.
Castner’s evidence was in the form of a deposition. The appellees read in evidence certain selected portions from Dr. Castner’s deposition, and the appellant thereafter attempted to introduce certain other questions and answers from Dr. Castner’s deposition for the purpose of showing that Dr. Castner had refuted, by such answers, any inference as to the testamentary incapacity of George Caldwell which might result from his answers to hypothetical questions introduced
by the appellees.
When the appellant attempted to introduce the questions and answers from the deposition,
appellees made the objection that they were hypothetical questions which assumed facts not in
the evidence and did not include all of the facts in evidence. Counsel for appellant at the close
of his examination of Dr. Castner asked the following questions and received the answers indicated:
Q. Doctor, I have just a few more questions here. I want to find out a little bit
more about these delusions, as you have been talking about, and as I recall
you said that was mistake of the fact as it exists?
A. Yes, that’s right. It is not that way, a false belief.
Q. Now, I want to try and find out just what this thing is. Now, assume that
we have a small child and I hold up a piece of black paper and over a series of
days, weeks I say, “son, this is white” and he thereafter, someone comes in
and holds up a piece of black paper and says, ‘son, what color is this?’ And he
says, “white”. Would that be classified as delusions?
A. No, that is the result of training. That is a fixed pattern as a result of training.
The following questions and answers were the excluded portions of Dr. Castner’s deposition
of which the appellant complains:
Q. We say that is a result of training. Assuming that this man could neither
read nor write; now, assume that he was told when he was very young, that
he had died and had been laid out on a cooling board, and had come back to
life, and of course, presume-you are presuming then of course, that he goes to
church, he can’t read and write, he has no way of finding out these facts for
himself, so, he listens to the preacher. Now, if the preacher preached, and I am
sure we have all heard them preach about the devil is among us, and the devil
is on every hand, the devil is behind you. If you read the Bible where it says,
‘get thee behind me Satan,’ where Christ was supposed to have told the devil
on the mountain top ‘Get thee behind me Satan,’ and you have the other story
you hear in church. I am sure you have heard some of it. Now, we have also
religious books that, I am sure all of us have seen some of those, that have
pictures, where you have the devil standing among distorted human figures
with a human figure on the end of a pitchfork, getting ready to cast him into
the fire. Assuming that each of these things that we are talking about, does it
mean because he says those things that he has delusions, or could it mean that
he has been told those things, and has been taught that, so that it would be no
different to him, than that child who has been told that this black piece of

Gulf Oil Co. v. Walker, 288 S.W.2d 173 (Tx. Civ. App. 1956)

Electronic copy available at: https://ssrn.com/abstract=3903347

518 Religion in the Law
paper is white, and when asked that it is, he says it is white. Now, could those
things arise from the same situation?
…
Q. Now, just assuming that same man did those things … and these things
occurred occasionally, people might have seen or heard these things occasionally; but at the same time, this individual has a period of 40 or 50 years of
successful farming, business, trading, selling cotton, buying cotton, buying
land, getting along financially, as we say, a good trader, a good negotiator, and
always able to hold his own with more educated people. He is a man that
can’t even read nor write, would you say that would be a true schizophrenic,
as we are talking about, but the person who had along with some of these that
we repeated, which you might say, were delusions, but at the same time he
had been able to trade, sell cotton, buy cotton and do all kinds of trading with
lands and cattle and so forth, and make good trades, and not be taken in,
would you say that man these things indicate or prove definitely the man is a
true schizophrenic?
A. No, I wouldn’t say he would be a true any abnormality. Because he might
have a belief about something that happened to him earlier in life, and may
still repeat those experiences, might not influence his ability to make a living
and get along in the community, if it didn’t render him anti-socially.
Q. He could have each one of those things that you talk about, or he could
have all of them, that were set forth in those questions, those delusions or
those peculiarities?
A. Yes, he could have all of those peculiarities. If those peculiarities didn’t render him anti-socially in the community, and went along as a successful citizen,
trading and buying and all of that, I wouldn’t want to say that I would be
persuaded to believe that those things incapacitated him for doing those
things….
Before discussing the trial court’s action in excluding the above questions and answers we
note that Dr. Castner was permitted to answer additional questions by counsel of appellant.
Q. You do feel that a man who had religion falsely interpreted to him, I won’t
say falsely interpreted, I can’t say what the preacher says is false, say if he did
have those pictures from the preacher about certain religious things, angels,
devils, the pearly gates or anything alse, if that had been taught to him, those
things of themselves would give you more of an indication like the education
rather than a personality complex, wouldn’t it?
A. If those things were taught him when he was a child or young boy, after he
grew up and his life experiences did not disabuse his mind, maybe of the falseness of some of it, if that lived on with him, it might become a disturbing
factor in his personality. It might lead to some mental abnormality. Now, I
wouldn’t be able to just put my finger on it, or what that would be, because it
could develop into a delusion that he might not be turning aloose of. He got
it when he was a young fellow and he just holds on to it, and he might still
have it. It might not, I have seen some persons where it didn’t; that they held
on to some of these ideas that were taught them when they were young about
the history of the Bible and things that were represented there, but it didn’t
incapacitate them for getting along and adjusting themselves in the community; they may be considered as a religious crank; however, they went on and
did pretty good, they made a good living, and I have known some of them

Gulf Oil Co. v. Walker, 288 S.W.2d 173 (Tx. Civ. App. 1956)

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 519
that were pretty keen….
He also testified in answer to questions by appellant’s counsel in regard to senile degeneration of mind and testified that the average duration by the time the first symptoms appear to the
time of a complete breakdown of the mind is five years; that a behavior pattern which continued
for 50 or 60 or even 40 years going from an age from 40 to 90 years would not be classified as
senility.
To return to a discussion of the court’s action in excluding the questions and answers from
the evidence, it appears to us that many of the matters contained as basic facts in appellant’s
questions to Dr. Castner were not actually in the evidence. Of course, this deposition was taken
sometime prior to the actual trial itself, and we appreciate the difficulties under which counsel
labored in preparing and asking hypothetical questions from an expert witness…. However, no
matter how expert and careful the attorney may be, he still must assume the risk that some of
the matters which he had hoped to prove might be excluded from the evidence by the trial court
and that other portions would not develop from the witnesses who appear on the witness stand,
or that some witnesses upon whose testimony he depended might not be present for the trial.
At any rate, the appellees point out, in defending their objections to the hypothetical questions and the court’s action in sustaining the objections [that] matters included in hypothetical
questions were not in evidence…. We have made a rather careful examination of the whole
record of the evidence and do not find these recitals in the evidence. The hypothetical question
therefore was subject to the objection made by the appellees and the court properly excluded
them on objection. Hypothetical questions should be restricted to the facts in evidence, otherwise they will be misleading and confusing, and therefore prejudicial. Texas Employers’ Insurance Ass’n v. Fitzgerald, Tex.Com.App., 296 S.W. 509….
[The court then considered and rejected both parties’ remaining arguments about the
trial court’s rejection of the jury’s fraud verdict.]
The judgment of the trial court denying probate of the purported will of George Caldwell, deceased, is affirmed.

Gulf Oil Co. v. Walker, 288 S.W.2d 173 (Tx. Civ. App. 1956)

Electronic copy available at: https://ssrn.com/abstract=3903347

520 Religion in the Law

530 N.W.2d 807
Court of Appeals of Minnesota.

Lundman v. McKown
April 4, 1995
DAVIES, Judge.
Ian Lundman died at age 11 from juvenile-onset diabetes following three days of Christian
Science care. A medical professional would have easily diagnosed Ian’s diabetes from the various
symptoms he displayed in the weeks and days leading up to his death (particularly breath with
a fruity aroma). Although juvenile-onset diabetes is usually responsive to insulin, even up to
within two hours of death, the Christian Science individuals who cared for Ian during his last
days failed to seek medical care for him—pursuant to a central tenet of the Christian Science
religion. This wrongful death action followed.
We begin the morning of May 6, 1989, when, after having been ill and lethargic intermittently for several weeks, 11–year–old Ian Lundman complained to his mother that he was again
not feeling well, specifically that he had a stomachache. Ian’s mother, appellant Kathleen
McKown (mother), noticed that Ian had lost a “noticeable” amount of weight, had a fruity
aroma on his breath, and lacked his normal energy. Consistent with the tenets of the Christian
Science church, which she espoused, mother began treating Ian through prayer. Throughout the
day, Ian continued to complain of a stomachache.
When Ian again complained to his mother about not feeling well the next morning (day
two), she became more concerned. Because the Christian Science Church recommends that a
journal-listed practitioner be hired when a parent is concerned about a child’s health, mother
contacted appellant Mario Tosto regarding Ian’s condition. As a “journal-listed” practitioner,
Tosto appears in a Christian Science publication as someone who is specially trained to provide
spiritual treatment through prayer. Mother hired Tosto to begin praying for Ian….
Ian was unable to sleep the night of May 7, and several times in the early morning hours of
May 8 (day three) he complained of illness, seeking his mother’s help and comfort and stating
that he did not want to be alone. Ian’s fear of being alone caused mother to have still greater
concern. At this point, the downward spiral of Ian’s health accelerated. He was unable to keep
any food down that morning; Ian’s visible weight loss, coupled with his inability to eat, caused
mother to fear that her son might die.
Seeking further outside help, mother and appellant William McKown (her husband and
Ian’s stepfather) made several telephone calls on day three. First, pursuant to church directives,
mother contacted appellant James Van Horn, who served as the one-person Christian Science
Committee on Publications (CoP) for Minnesota. Learning that she intended to rely on Christian
Science care, Van Horn verified that mother had contacted a journal-listed practitioner; and he
later notified appellant The First Church of Christ Scientist (First Church) in Boston, that a child
of a Christian Scientist was seriously ill. (First Church is known as the “mother” church of
Christian Science.)
Second, mother called a Christian Science nursing home, appellant Clifton House, and a
nurse advised her to give Ian small quantities of liquids. Third, William McKown (who is also
a Christian Scientist) made a follow-up call to Van Horn because, fearing that Ian might be
suffering from a contagious disease, he wanted Van Horn to give him telephone numbers for
state or local health departments. (The church, as a regular practice, alerts Christian Scientists

Lundman v. McKown, 530 N.W.2d 807 (Minn. App. 1995)

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 521
to the legal requirement to report contagious disease.) Fourth, William McKown called Clifton
House again and told the nurse that Ian was not drinking the liquids that had previously been
suggested.
Ian’s condition worsened throughout day three; by that afternoon he was unable to eat,
drink, or even communicate with others, and he could not control his bladder. He had to be
carried to join his family at dinner, and at one point, looking at his mother and not recognizing
her, said, “My name is Ian, too.” This disorientation reinforced her concern that Ian’s condition
was life-threatening.
At approximately 8:00 p.m., mother called Clifton House, seeking to have Ian admitted.
But Clifton House regulations prohibit admitting anyone under 16, so mother decided that she
would take Ian to North Memorial Hospital. Mother dismissed the idea of seeking medical help,
however, when Ellen Edgar, the on-duty nurse at Clifton House, proposed hiring a private Christian Science nurse to come to the McKown home….
Edgar subsequently called appellant Quinna Lamb, a journal-listed Christian Science nurse
and, at the time, off-duty from Clifton House. Edgar told Lamb about Ian and asked if she was
available. Lamb told Edgar that she knew the McKowns and would offer her services to them.
Lamb subsequently called mother, who accepted Lamb’s offer and hired her to provide home
nursing services.
When she arrived at the McKowns’ home at about 9:00 p.m., Lamb called Van Horn, notifying him that she was now assisting in Ian’s care. This was the third call to Van Horn, and last
until after Ian’s death. Lamb then commenced caring for Ian and reading hymnals to him.
Throughout the evening, mother and Lamb also contacted Tosto by telephone concerning Ian’s
worsening condition. Although he assisted mother and Lamb in caring for Ian earlier in the
evening, William McKown went to sleep about 11:00 p.m.
At approximately 2:36 a.m. on May 9 (day four), Ian died.
Kathleen and William McKown were subsequently charged with second degree criminal
manslaughter. The district court dismissed the indictments, however, and this court and the Minnesota Supreme Court affirmed in State v. McKown, 461 N.W.2d 720 (Minn.App.1990), aff’d,
475 N.W.2d 63 (Minn.1991).
In April 1991, respondent Douglass G. Lundman, Ian’s natural father, was appointed trustee of Ian’s estate and commenced this wrongful death action on behalf of himself and Ian’s older
sister Whitney. Lundman filed suit against the appellants…. The complaint alleged, among other
things, negligence in failing to provide, obtain, or recommend medical treatment for Ian.
Following a seven-week trial in July and August 1993, the jury returned a special verdict
finding all appellants negligent and dividing liability as follows: Kathleen McKown, 25 percent;
William McKown, 10 percent; Tosto, 10 percent; Lamb, 5 percent; Clifton House, 20 percent;
Van Horn, 20 percent; and First Church, 10 percent. After awarding $5.2 million in compensatory damages, the jury, in a separate proceeding against the church alone, awarded $9 million
in punitive damages.
…The trial court denied all posttrial motions except for a remittitur of the compensatory
damages from $5.2 million to $1.5 million. Judgment was entered and this appeal followed….
We first address appellant church’s challenge to the award of punitive damages.
Punitive damages serve to punish wrongdoers and deter others from similar conduct. Shetka v.
Kueppers, Kueppers, Von Feldt & Salmen, 454 N.W.2d 916, 920 (Minn.1990). In those instances where deterrence will not be achieved, punitive damages should not be awarded. Lewis
v. Equitable Life Assurance Soc’y, 389 N.W.2d 876, 892 (Minn.1986)….
For three independent reasons we hold that punitive damages may not be imposed. First,
there is no evidence that the church directly interfered in Ian’s care and insufficient evidence as

Lundman v. McKown, 530 N.W.2d 807 (Minn. App. 1995)

Electronic copy available at: https://ssrn.com/abstract=3903347

522 Religion in the Law
a matter of law that it interfered by agency through his caregivers. Hence, there is no past conduct by the church of the kind justifying punitive damages. The punitive damage award must
be reversed on that ground alone.
Second, even were we to recognize an agency relationship, the punitive damages award
would still fall because it is unconstitutional, as the church and two amici assert. They question
the constitutionality of imposing punitive damages on a church to force it to abandon teaching
its central tenet. We find the argument compelling.
…[T]he main conduct of the church on which the punitive damages award was based is its
espousal and promotion of spiritual treatment as a means of care, and on its concomitant failure
to train Christian Science practitioners and nurses to perform or seek medical diagnoses.
The church’s espousal of spiritual treatment is, however, entitled to substantial free exercise
protection. See Thomas v. Review Bd., 450 U.S. 707, 713 (1981) (religious beliefs protected by
the Free Exercise Clause). The constitutional right to religious freedom includes the authority of
churches to independently decide matters of faith and doctrine. Kedroff v. St. Nicholas Cathedral, 344 U.S. 94, 116 (1952).
We do not grant churches and religious bodies a categorical exemption from liability for
punitive damages. But under these facts, the risk of intruding—through the mechanism of punitive damages—upon the forbidden field of religious freedom is simply too great.
A third, independent reason the punitive damages award must be reversed is that it violates
the Minnesota statute on punitive damages. That statute requires “clear and convincing evidence” that the defendant showed a “deliberate disregard” for the rights or safety of others.
Minn.Stat. § 549.20, subd. 1(a) (1992). This statutory standard is met where the defendant has
“knowledge of facts or intentionally disregards facts that create a high probability of injury” to
others and the defendant “deliberately proceeds to act in conscious or intentional disregard of
the high degree of probability of injury.” Id., subd. 1(b) But, “[g]ood faith is a proper defense to
punitive damages, even though defendants might have been mistaken in their belief that … their
actions were correct.” Peterson v. Sorlien, 299 N.W.2d 123, 129 (Minn.1980).
Here, the punitive damages award must be reversed because it is unchallenged that all defendants, including the church, acted in good faith. And there is no “clear and convincing evidence” that the church acted in “deliberate disregard” of Ian’s rights. The church’s only contact
with Ian was when Van Horn told officials of the church in Boston that a Christian Science
parent in Minnesota was using spiritual care for her seriously-ill child. Knowledge of illness is
insufficient, by itself, to support an award of punitive damages. We also note that the church
teaches its members to “obey” all laws, including the reporting of contagious disease to local
authorities. This, too, suggests the church lacked the malice required under Minnesota law for
the imposition of punitive damages.
Appellants raise two constitutional challenges to the award of compensatory damages. Appellants first argue that the religious freedoms guaranteed by the Minnesota and United States
constitutions preclude an award of compensatory damages.
Appellants generally argue that permitting this case to proceed improperly placed the Christian Science religion on trial and that allowing the jury to evaluate the reasonableness of appellants’ conduct—which conformed to their genuine religious beliefs—amounted to an evaluation
of those beliefs.
We disagree. Although one is free to believe what one will, religious freedom ends when
one’s conduct offends the law by, for example, endangering a child’s life. Cantwell v. Connecticut, 310 U.S. 296, 303–04 (1940) (First Amendment “embraces two concepts—freedom to believe and freedom to act”). Courts have consistently distinguished between the absolute liberty
to believe (which the government may not restrict) and the limited liberty to act in furtherance
of religious belief (which the government may reasonably restrict)….

Lundman v. McKown, 530 N.W.2d 807 (Minn. App. 1995)

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 523
In Reynolds v. United States, the Supreme Court upheld a Mormon’s criminal conviction
for polygamy, and stated:
Laws are made for the government of actions, and while they cannot interfere
with mere religious belief and opinions, they may with practices. Can a man
excuse his practices to the contrary because of his religious belief? To permit
this would be to make the professed doctrines of religious beliefs superior to
the law of the land, and in effect permit every citizen to become a law unto
himself. 98 U.S. 145 (1878).
Appellants are free to believe what they will—and to teach and preach what they believe.
But, when beliefs lead to conduct, the conduct is subject to regulation. Here, regulation is necessary for the protection of children and appellants’ conduct, though rooted in religion, is subject
to state regulation.But even conduct—when religiously driven—enjoys some constitutional protection, so we next evaluate the constitutionality of a tort-liability sanction against appellants’
conduct.
Minnesota courts balance the state’s interest against the actor’s free-exercise interest in religious-based conduct. See Hill–Murray Fed’n of Teachers v. Hill–Murray High School, 487
N.W.2d 857, 865 (Minn.1992) (retaining compelling state interest balancing test). Where, as
here, it is undisputed that the religious belief is sincerely held and that the religious belief would
be burdened by the proposed regulation, the balancing test requires proof of a compelling state
interest. Id. at 866–67. Here, appellants concede that Minnesota has a compelling interest in
protecting the welfare of children, and case law supports that conclusion….
There must also be no less-restrictive means to accomplish the state’s goal, here to ensure
the safety of children….
We do not believe that the Minnesota legislature sought to limit its rights as parens patriae
by simply exempting spiritual healers from criminal child neglect statutes or by exempting Christian Scientists from laws that forbid practicing medicine without a license.
Although we agree that Minnesota statutes include some accommodation to the Christian
Science religion, the statutes should not be read as authorizing reliance on prayer as a sole treatment for seriously-ill children under all circumstances or (by implication) as proscribing civil
lawsuits. The statutes simply indicate the legislature’s willingness to tolerate this religious practice—up to a point. We reject appellants’ argument that the Minnesota legislature has sanctioned
prayer alone to treat a child battling a life-threatening disease.
Appellants also argue that there are two less-restrictive alternatives that would serve Minnesota’s interest in protecting children: mandated notice to public authorities when a seriouslyill child is being treated by spiritual means, and criminal prosecution of a custodial parent in
case of death.
But the first alternative—a reporting requirement—does not always work and therefore is
not a preclusive alternative. See Hermanson v. State, 570 So.2d 322, 328–29
(Fla.Dist.Ct.App.1990) (seven-year-old diabetic died in spite of Florida’s criminally sanctioned
reporting requirements); see also Walker v. Superior Court, 47 Cal.3d 112, 253 Cal.Rptr. 1, 763
P.2d 852, 871 (1988) (authorities generally will not learn of faith healing unless and until someone dies).
Likewise, criminal liability is not a preclusive less-restrictive alternative because it is fallible
and requires that the state, rather than private parties, expend resources to bring forth a corrective response.
It is appropriate that disputes involving the consequences of religious-based conduct be
brought before the civil courts where, as here, the underlying lawsuit is not a vehicle for attacking religious belief. See Mrozka v. Archdiocese of St. Paul & Minneapolis, 482 N.W.2d 806,

Lundman v. McKown, 530 N.W.2d 807 (Minn. App. 1995)

Electronic copy available at: https://ssrn.com/abstract=3903347

524 Religion in the Law
811 (Minn.App.1992) (permitting litigation of child sexual abuse claims against church; Black
v. Snyder, 471 N.W.2d 715, 721 (Minn.App.1991) (permitting litigation of sexual harassment
claim against church). We rule that the trial court could adjudicate this action without offending
the right to free exercise of religion.
Appellants next argue that this action for compensatory damages should be dismissed based
on State v. McKown (McKown I), which held that a criminal prosecution violated the
McKown’s constitutional rights of due process notice. 475 N.W.2d 63, 68–69 (Minn.1991).
McKown I turned entirely on whether an exception in the child neglect statute effectively
caused the criminal manslaughter statute to fall short of satisfying “the fair notice requirement
inherent to the concept of due process.” Id. at 68. But this is a civil action based on commonlaw negligence, and any confusion on what appellants could or could not lawfully do without
being subject to civil liability is of much less force than uncertainty as to what they could or
could not do before being subject to criminal prosecution. See Village of Hoffman Estates v.
Flipside, Hoffman Estates, Inc., 455 U.S. 489, 498–99 (1982) (courts have a “greater tolerance
of enactments with civil rather than criminal penalties because the consequences of imprecision
are qualitatively less severe”).
It is significant also that this case is based on common law negligence, as distinguished from
a claim created by the legislature. The common law derives its authority solely from custom and
use; it originates as courts recognize, affirm, and enforce such customs and uses. See Kansas v.
Colorado, 206 U.S. 46, 96–97 (1907) (courts establish principles of common law). As a product
of the courts, the common law has developed case by case in response to social needs; the common law has evolved gradually as society has changed and new rights have been recognized.
Sullivan v. Minneapolis & Rainy River Ry., 121 Minn. 488, 494–95 (1913). Our decision today
is simply one more effort to ascertain and apply what is just….
There is … substantial precedent for overriding religious belief in matters of health—and
liability should have been foreseen. See, e.g., Jehovah’s Witnesses v. King County Hosp. Unit
No. 1 (Harborview), 278 F.Supp. 488, 508 (W.D.Wash.1967) (appointing guardians for children to provide medical care consent); Hamilton, 657 S.W.2d at 429 (allowing chemotherapy
over parent’s religious objections); Custody of a Minor, 375 Mass. 733 (1978) (affirming order
for continuation of chemotherapy); In re Sampson, 29 N.Y.2d 900 (1972) (per curiam) (authorizing surgery, including blood transfusions, to correct non-life-threatening physical impairment
notwithstanding parental religious objections).
The due process requirement of fair notice has not been violated.
Substantive Issues Relating to Negligence
The basic elements of a negligence claim are (1) the existence of a duty, (2) breach of that
duty, (3) injury proximately caused by the breach, and (4) damages. Schweich v. Ziegler, Inc.,
463 N.W.2d 722, 729 (Minn.1990). Appellants challenge the existence of a duty of care and a
breach of that duty….
Generally, there is a duty to aid another only if a “special relationship” exists between the
parties. Harper v. Herman, 499 N.W.2d 472, 474 (Minn.1993). A special relationship exists
where one party has custody of another under circumstances that deprive the other of normal
opportunities of self-protection. … A special relationship may also arise where one accepts responsibility to protect another, although there was no initial duty. Walsh v. Pagra Air Taxi, Inc.,
282 N.W.2d 567, 570 (Minn.1979)….
Appellant Quinna Lamb, the Christian Science nurse hired by Kathleen McKown to care
for Ian in the McKown home, argues that she did not have a duty of care.
We disagree. Both indicia of a “special relationship” apply: Lamb had significant “custody
or control” of Ian under circumstances where Ian lacked even his limited minor’s capacity for

Lundman v. McKown, 530 N.W.2d 807 (Minn. App. 1995)

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 525
self-protection—that is why mother hired Lamb—and she accepted the responsibility to care for
Ian and to protect him by providing professional services in return for cash wages.
When she arrived, Lamb found Ian lying in his own urine, unable to walk, talk, or breath
normally. Lamb immediately began providing Christian Science nursing services: she read hymns
and prayers to Ian, comforted him, cleaned him and his bedding, and attended to his physical
care during the final critical hours of his life. During a good part of her involvement, though it
was brief, a telephone call to involve a provider of conventional medical care would likely have
led to the administration of insulin and would likely have saved Ian’s life.
Lamb argues against finding a duty because advising medical treatment is antithetical to
Christian Science nursing, which was what she was hired to provide. But in other situations
Christian Scientists are instructed to cooperate with public officials—even when that cooperation runs contrary to Christian Science doctrine. Specifically, Christian Scientists have been instructed, ever since founder Mary Baker Eddy wrote on the question, to promptly notify local
health officials whenever they know or have reason to believe that an individual has a communicable disease and “the law so requires.” … We reject Lamb’s argument that she had no professional duty except to persist in following pure Christian Science doctrine.
…Lamb held herself out as a professional Christian Science nurse with special training, skill,
and experience in caring for others (albeit through Christian Science means). Regardless of who
had ultimate authority in overseeing Ian’s care, Lamb was obligated during her engagement to
make Ian’s welfare her paramount interest; she could not yield to a parent’s directions; protecting
a child’s life transcends any interest a parent may have in exercising religious beliefs….
Appellant Mario Tosto, the practitioner hired by Kathleen McKown to pray for Ian, generally argues that he did not owe a duty to Ian beyond Christian Science prayer for Ian’s recovery
(something he did from his own home).
Again, we disagree, and affirm the trial court conclusion that Tosto owed a broader duty to
Ian. Tosto, though he had no initial duty to Ian, accepted a responsibility to serve Ian and thereafter, through conversations with mother and nurse, held considerable power over Ian’s welfare.
Tosto was hired and paid $446 by the McKowns to play a professional and pivotal role in caring
for Ian. The evidence indicates mother turned to Tosto for guidance throughout the final stage
of Ian’s illness. Tosto also assumed responsibility for Ian and was continuously in contact with
the on-scene caregivers from day two (when he was hired) until the last moments before Ian’s
death, early on day four….
We emphasize that the law required Tosto—as a trained Christian Science practitioner—to
temper his use of Christian Science health care to conform his actions to the law of the community. Christian Science teachings direct him to follow the tenets of the religion, but, as a healthcare provider, he is also required to yield to civil authority “when the law so requires.” …
Appellant James Van Horn, the one-man Minnesota committee to protect Christian Science
doctrines and practice from attack, argues that he did not have a special relationship because his
only connection with Ian was his knowledge that Ian was ill. We agree and reverse the jury
verdict and trial court holding that Van Horn had a legal duty toward Ian. Although three telephone calls made Van Horn aware of Ian’s illness, these calls were not sufficient, individually or
cumulatively, to create a special relationship.…
Respondent argues that appellant Clifton House, Inc., a nonprofit corporation that operates
a Christian Science nursing facility accredited by the First Church, assumed a duty to care for
Ian because (1) it rendered “advice over the telephone in [a] medical setting,” and (2) the jury
found that Clifton House “sent” Quinna Lamb, who acted as its agent, to care for Ian. We
disagree and reverse because the evidence is insufficient to support the jury’s finding of agency;
hence the trial court’s conclusion that Clifton House assumed a duty toward Ian also fails….

Lundman v. McKown, 530 N.W.2d 807 (Minn. App. 1995)

Electronic copy available at: https://ssrn.com/abstract=3903347

526 Religion in the Law
Following special jury verdicts that Tosto and Lamb were “agents of the church,” and that
their acts were “authorized by the church,” the trial court ruled that the church, as principal,
owed a duty toward Ian.
As the church concedes, its Christian Science publications certainly “inspired Kathy to care
for Ian as she did.” But there is no evidence supporting a finding that the church acted as principal to Tosto or Lamb—there was never any agreement between them that manifested either
consent or a right of control. See Jurek, 241 N.W.2d at 793 (agency requires persuasive evidence
of affirmative manifestation of control or fiduciary relationship).
Respondent asserts that the jury properly found that the church’s agency relationship arises
from listing Tosto and Lamb in a Christian Science publication—that this listing was a “certification” by First Church that the individual had met the church’s requirements to qualify as nurse
and practitioner (listing is limited to approved nurses and practitioners). But we decline to affirm
a jury’s finding of agency based purely on advertisements in a journal published by the alleged
principal, even if advertisers are screened. “Seals of approval” do not create agencies….
Finally, a church is not a lawn-mower manufacturer that can be found negligent in a products liability case for failing to affix a warning sticker near the blades. As previously noted, the
constitutional right to religious freedom includes the authority of churches—not courts—to independently decide matters of faith and doctrine, and for a church as an institution to believe
and speak what it will. When it comes to restraining religious conduct, it is the obligation of the
state, not a church and its agents, to impose and communicate the necessary limitations—to
attach the warning sticker. A church always remains free to espouse whatever religious belief it
chooses; it is the practices of its adherents that may be subject to state sanctions….
The second element of negligence challenged by appellants is whether the individual defendants breached their respective duties of care. We examine this question only in relation to the
appellants who had a duty of care.
Those appellants first assert that two statutes found relevant in deciding McKown I—
Minn.Stat. §§ 609.378 and 626.556 —“officially authorize” spiritual treatment “in all circumstances.” Appellants also rely on the unpublished holding of the Michigan Court of Appeals in
Brown v. Laitner, No. 73903 (Mich.Ct.App. 1986). But Brown does not discuss the relevant
standard of care for Christian Science caregivers. And neither statute at issue in McKown I suggests a standard of care to be followed…. We reject appellants’ argument that the standard of
care here is derived from either section 609.378 or section 626.556.
Tosto and Lamb also argue that, if a statutory standard does not apply, then the proper
standard is that of a “reasonable Christian Science professional.” They argue that the trial court
erred as a matter of law in applying the “reasonable person” standard of care. Tosto and Lamb
first cite Baumgartner v. First Church of Christ, Scientist, 141 Ill.App.3d 898 (1986). But Baumgartner concerned an adult decedent who chose to undergo Christian Science treatment, while
Ian was an 11–year–old child. The Baumgartner court based its decision on Illinois case law that
gives competent adults the constitutional right “to refuse medical treatment when it conflicts
with religious beliefs.” Id., 96 Ill.Dec. at 121.
Appellants also point to text in Baumgartner regarding what standard of care applied to a
Christian Science practitioner in adjudicating a medical malpractice claim. But this is not a malpractice claim. And here, in contrast to Baumgartner, we must take account of a public-duty
limitation on the reasonable Christian Science practitioner, a limitation that arises from concern
for a child.
Lamb and Tosto also cite Spead v. Tomlinson, 73 N.H. 46, 59 A. 376 (N.H.1904), in support of applying a “reasonable Christian Science professional” standard. In Spead, the plaintiff
sued a Christian Scientist “healer” who failed to cure her appendicitis, claiming negligence and
deceit. Id., 59 A. at 377. The New Hampshire Supreme Court held that the standard of care

Lundman v. McKown, 530 N.W.2d 807 (Minn. App. 1995)

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 527
was that “of the ordinary Christian Scientist who undertakes to treat diseases according to the
methods practiced by such healers.” Id.
But Spead, like Baumgartner, involves an adult plaintiff who specifically contracted with a
Christian Scientist caregiver—knowing that the treatment was to be different from ordinary
medical care. Id., 59 A. at 378. Here, in contrast, Ian, a child, never contracted with the Christian Scientist practitioners. … Accordingly, the cases cited to support appellants’ argument for
the imposition of a “pure” Christian Scientist standard of care are not persuasive.
We nonetheless agree with appellants that to apply the standard of care of a reasonable
person, while not taking account of religious belief, is inappropriate under the facts presented.
Our conclusion is based on our recognition that an individual’s right to religious autonomy is a
core ideal of both the state and federal constitutions; we must defend the right of any citizen to
hold whatever religious beliefs he or she may choose. This is especially true where, as here, the
undisputed facts demonstrate that appellants genuinely believed that Christian Science care was
appropriate in treating Ian.
But appellants’ personal rights to freely practice religion are not the only rights to be considered. It is crucial to distinguish between an adult’s right to practice religion by refusing medical
treatment for his or her own illness and the right to practice religion by refusing to seek or
provide medical treatment for another person—especially when the other person is a child. As
stated by the United States Supreme Court in Prince v. Massachusetts, 321 U.S. 158, 170 (1944):
Parents may be free to become martyrs themselves. But it does not follow they
are free, in identical circumstances, to make martyrs of their children before
they have reached the age of full and legal discretion when they can make that
choice for themselves.
Although Prince did not involve the use of spiritual prayer to care for a child (it concerned
the use of a nine-year-old girl to sell religious magazines in violation of child labor laws), its
reasoning applies, and its language is hauntingly relevant.
To grant appellants an outright exemption from negligence liability based on their religious
beliefs would insulate Christian Scientists from tort liability in cases involving children; we will
not embrace a negligence standard that would ignore the rights of Ian Lundman. The right to
hold one’s own religious beliefs cannot include the right to persist to act in conformity with those
beliefs to the point of imminent danger to a child. So, though we apply a standard of care taking
account of “good-faith Christian Scientist” beliefs, rather than an unqualified “reasonable person standard,” we hold that reasonable Christian Science care is circumscribed by an obligation
to take the state’s (and child’s) side in the tension between the child’s welfare and the parents’
freedom to rely on spiritual care.
A parent may exercise genuinely held religious beliefs. But the resulting conduct, though
motivated by religious belief, must yield when—judged by accepted medical practice—it jeopardizes the life of a child. Religious practices must bend to the state’s interest in protecting the
welfare of a child whenever the child might die without the intervention of conventional medicine.
We note that this circumscribed qualification on the reasonable person standard of care is
easier stated than applied; slippery-slope concerns arise. Questions will be raised regarding the
age at which a child may free others of responsibility to turn to conventional medicine, how ill
a child must be before conventional medicine must be called on, how to deal with serious but
less than life-threatening illness, and how to deal with an adult deprived of the capacity to
choose. We decline to draw any bright-line rules. Our decision is based on the specific facts
presented in this case (and generally undisputed by the parties): that the patient was a child, and
that the defendants had a genuine, good-faith belief in their religion. Under these facts, a reasonable person—who is a good-faith Christian Scientist—standard of care applies to appellants’

Lundman v. McKown, 530 N.W.2d 807 (Minn. App. 1995)

Electronic copy available at: https://ssrn.com/abstract=3903347

528 Religion in the Law
actions in caring for Ian. But under that standard, when the Christian Scientist appellants were
put to a choice between fidelity to religious belief or serious injury and potential death to the
child—judged by the law’s general acceptance of conventional medicine—the child’s right to life
prevails.
We next examine whether the evidence demonstrates that appellants failed to follow the
reasonable person standard of care where the accommodation to their Christian Scientist beliefs
is circumscribed by the limitation described above. This is normally a question for the jury. Steffey v. Soo Line R.R., 498 N.W.2d 304, 308 (Minn.App.1993).
Here, the jury, applying the ordinary reasonable person standard of care, found that Kathleen and William McKown, Mario Tosto, and Quinna Lamb failed to act reasonably in caring
for Ian, and that their breaches of duty caused Ian’s death. But, as demonstrated above, the
proper standard of care must take account of the appellants’ reasonable Christian Scientist beliefs.
Typically, a remand would be required to allow the trier-of-fact to determine whether the
individuals breached this more precisely described standard of care and to determine causation.
But a remand is not necessary where, as here, the undisputed facts demonstrate as a matter of
law that appellants breached the standard of care of a reasonable Christian Scientist, a standard
that on these facts required a turn to conventional medicine, and that their negligence caused
Ian’s death. See Steffey, 498 N.W.2d at 308 (question of negligence not for jury where facts
undisputed and finder-of-fact could reach only one conclusion).
The undisputed facts show that Ian’s caregivers failed to seek medical help in the three days
leading to his death, despite continuous and dramatic indications that Ian was ill with a lifethreatening disease—first seriously, then gravely—and that he would die, given continued reliance on Christian Science prayer. The undisputed facts indicate that appellants had no lawful
choice but to seek medical help.
We hold as a matter of law, therefore, that the four duty-bound defendants breached the
standard of care for a reasonable Christian Scientist, who was obligated—with knowledge of a
child’s grave illness—to seek the assistance of conventional medicine. Further, their separate
breaches of duty proximately caused Ian’s death….
Appellants argue that the trial court improperly admitted witness testimony regarding religious documents and policies, and that the evidence incited the jury against the Christian Science
religion and inflated the damage award.
But allowing respondent’s inquiry into Christian Science documents and policies was not
error because appellants themselves first introduced testimony and exhibits on the subject. See
Peterson v. Sorlien, 299 N.W.2d 123, 130 (Minn.1980) (allowing defendant to introduce relevant evidence regarding plaintiff’s religious association after plaintiff had voluntarily placed matter in issue). Appellants carried Bibles while testifying. They put into evidence the Holy Bible,
the church manual, copies of Science and Health, and writings of Mary Baker Eddy. Appellants
offered expert testimony on their beliefs and testified on the philosophical underpinnings of their
reliance on prayer healing.
Furthermore, we agree with respondent that some basic understanding of Christian Science
health care was necessary. See id. at 129–30 (permitting evidence regarding religious beliefs despite inherent danger of religious bias)….
The trial court erred in denying the First Church of Christ Scientist’s motion for J.N.O.V.
or remittitur of the punitive damage award; that award was unconstitutional. The trial court
erred in denying motions for J.N.O.V. made by appellants James Van Horn, Clifton House, and
the First Church of Christ, Scientist; they had no duty to Ian. … Judgment in the amount of $1.5
million against Kathleen McKown, William McKown, Quinna Lamb, and Mario Tosto is affirmed….

Lundman v. McKown, 530 N.W.2d 807 (Minn. App. 1995)

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 529

KLAPHAKE, Judge (concurring in part, dissenting in part).
…I write separately because (1) James Van Horn assumed a duty of care towards Ian, and
(2) the jury finding of an agency relationship between the First Church in Boston and appellants
is not perverse and palpably contrary to the evidence. Accordingly, I would also hold James Van
Horn and the First Church liable for compensatory damages….
Appellant James Van Horn was the one-person Committee on Publications (CoP) who implemented First Church policy on healing for the State of Minnesota. … First Church written
policies required him to directly interact with parents, nurses, practitioners, and other caregivers
of seriously ill children.
The trial court found that Van Horn assumed a duty of care toward Ian based in part on
his “considerable power over Ian’s welfare.” The majority reverses on the ground that no special
relationship arises solely from the fact that Van Horn knew that a child was ill. But the majority’s
account of Van Horn’s role in providing care fails to acknowledge his direct control over both
Ian’s care and the people administering that care. Van Horn had conversations with William
McKown, Kathleen McKown, and Quinna Lamb, the journal-listed nurse, regarding Ian’s condition, and he himself called the First Church officials in Boston regarding Ian’s condition. Each
of these conversations amounted to much more than a simple relaying of facts that Ian was ill….
Van Horn “gratuitously accepted” the responsibility to protect Ian through his constant
contact with Ian’s caregivers as they tended to his failing health, and he received continuous
updates on Ian’s failing condition. Although others directly provided Ian’s care, they relied on
Van Horn’s continuous advice about the options according to First Church policy. There is evidence in the record that the CoP is instructed to tell parents who contact him regarding their
seriously-ill children that “[w]hile care must be taken to cooperate with officials, only information necessary to allay any suspicion or fear that the child is not being adequately cared for
should be given.” By acting consistently with this instruction, Van Horn insulated Ian from public intervention which may have saved his life. This evidence provides a sufficient basis from
which the trier-of-fact could have reasonably inferred that Van Horn assumed a duty of care
toward Ian. This is not a case of duty arising from simple knowledge of an illness.
The majority also declines to find that the First Church assumed a duty toward Ian on the
ground that the jury finding of agency is contrary to the evidence. Again, I disagree….
Viewing the evidence in a light most favorable to the jury verdict that an agency relationship
existed, the jury’s finding of agency is not perverse or contrary to the evidence. There was evidence in the record of an agency relationship founded on the First Church’s listing of Tosto and
Lamb in the Christian Science Journal. The First Church certified through this list that Lamb
and Tosto met the First Church’s “stringent” requirements to qualify as a nurse or practitioner.
Further, the evidence suggests that a Journal listing demonstrated the “love, strength and support
of the Mother Church” for each individual. Hence, the jury could reasonably find an agency
relationship.
The majority holds that there was no agency relationship because the First Church had no
control over Lamb or Tosto’s actions. … But it is clear that the First Church installed Lamb and
Tosto as a Christian Science nurse and practitioner, and had the power to remove them from the
Journal list for failure to follow church tenets. The First Church’s removal of names from the
Journal list would have ended Lamb and Tosto’s careers as Christian Science nurse and practitioner. Under these facts, the jury could reasonably find that the First Church had control over
them.

Lundman v. McKown, 530 N.W.2d 807 (Minn. App. 1995)

Electronic copy available at: https://ssrn.com/abstract=3903347

530 Religion in the Law

124 Ohio App.3d 24
Court of Appeals of Ohio

Howard v. Covenant Apostolic
Church
September 19, 1997
HILDEBRANDT, Presiding Judge.
Plaintiff-appellant, Gregory Howard, appeals the trial court’s dismissal of his complaint
against the defendants-appellees for lack of subject-matter jurisdiction. Appellant’s complaint
alleged several different causes of action against appellee Covenant Apostolic Church
(“Church”) and against the individual appellees, both in their official capacities as officers of the
Church and in their individual capacities, for injuries he claimed he sustained when he was dismissed, or “disfellowed,” from the Church. The individual appellees are Joe Sizemore, pastor of
the Church; and Al Anderson, Elmer Cagle, and Walter Philpot, Church trustees.
Upon appellees’ motion, the trial court found that the disputes between the parties were
ecclesiastical in nature and, therefore, beyond the jurisdiction of any state court. The court held
that pursuant to Civ.R. 12(B)(1), the court lacked subject-matter jurisdiction over the claims,
and, in the alternative, that pursuant to Civ.R. 12(B)(6), appellant had failed to state a claim
upon which relief could be granted. Under either standard, the court found that appellant had
failed to show entitlement to relief.
Appellant asserts, essentially, the following assignments of error: the trial court erroneously
applied the Civ.R. 12(B)(6) standard in dismissing the complaint for lack of subject-matter jurisdiction, and the court erred in determining that it lacked subject-matter jurisdiction over the
claims in the complaint. We hold that the trial court did not have jurisdiction over any of the
claims in the complaint, and we affirm the judgment of the trial court.
Appellant was a member of the Church when, in 1991, he and other members of the congregation sought access to the Church’s financial records. The dispute that arose between the
Church officials and the members of the congregation was the subject of a lawsuit, the outcome
of which is not dispositive of the issues in this case. Although Church officials at that time
claimed to have terminated appellant’s membership in the Church, it was determined by the
court in the prior action that he remained a member.
Subsequent to the lawsuit, appellant claims that appellees attempted to disfellow him (dismiss him) from church membership, that they subjected him to conduct that caused severe emotional distress, that some of the appellees defamed him, and that he felt in physical danger when
he attempted to attend church services after the lawsuit had terminated. The Church held a
business meeting on February 5, 1994, which appellant was not permitted to attend, and allegedly terminated his membership in the Church according to the Church’s existing by-laws.
Appellant then brought suit, as stated above, alleging claims of violations of the Church’s
by-laws and constitution in his ouster from membership, intentional infliction of emotional distress, and defamation.
[A]pellant contends that the trial court employed the incorrect standard in determining
whether his complaint should be dismissed pursuant to Civ.R. 12(B)…. [W]hile the trial court’s
decision combined to some extent the Civ.R. 12(B)(1) and Civ.R. 12(B)(6) standards, both of

Howard v. Covenant Apostolic Church, 124 Ohio.App.3d 24 (1997)

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 531
which were raised by appellees, we hold that there was no error in the standard used by the
court to assess appellant’s claims. Appellant’s first assignment of error is overruled.
[Next,] we hold that the trial court did not err in dismissing for lack of subject-matter jurisdiction appellant’s claims that he was wrongfully disfellowed from the Church. Even congregational (as opposed to hierarchical) churches are free from secular court scrutiny of their internal
practices and discipline regarding the membership of the congregation. See First Baptist Church
of Glen Este v. State (S.D.Ohio 1983), 591 F.Supp. 676; Alexander v. Shiloh Baptist Church
(1991), 62 Ohio Misc.2d 79. Courts do, however, retain jurisdiction in cases involving congregational churches to determine whether the proper authority made the decision about church
discipline or policy. See Tibbs v. Kendrick (1994), 93 Ohio App.3d 35; First Baptist Church of
Glen Este, 591 F.Supp. at 683.
Appellant misinterprets the cases permitting judicial determination of the proper church
authority to make internal disciplinary decisions when he states that secular courts have authority to determine whether a church has followed its own by-laws or constitution. So long as the
appropriate church authority has made the decision, the issue of whether the church followed
its internal procedures is a matter of church governance and discipline into which a secular court
is prohibited from inquiring. Lewis v. Seventh Day Adventists Lake Region Conference (C.A.6,
1992), 978 F.2d 940.
The United States Supreme Court has long held:
All who unite themselves to such a body [the general church] do so with an
implied consent to [its] government, and are bound to submit to it. But it
would be a vain consent and would lead to the total subversion of such religious bodies, if one aggrieved by one of their decisions could appeal to the
secular courts to have them reversed.” Watson v. Jones (1871), 80 U.S. 679,
728–729.
Church discipline, ecclesiastical government, or “the conformity of the members of the
church to the standard of morals required of them” is beyond the scope of review by a secular
tribunal. See Watson. In other words, secular courts will not inquire into whether disfellowship
or expulsion from church membership was in accordance with church by-laws or regulations.
See Nunn v. Black (W.D.Va.1981), 506 F.Supp. 444, 448….
For the foregoing reasons, we reject appellant’s argument that the trial court had jurisdiction
to determine whether his expulsion from membership was undertaken in accordance with the
Church’s by-laws and procedures.
We reject, also, appellant’s argument that secular courts retain jurisdiction over internal disputes between a member of the Church and the Church in circumstances where such courts
would indisputably lack jurisdiction over the same disputes between a clergyman and the
church. Appellant claims that the special relationship between the church and its pastor or spiritual leader militates against secular court intervention, but no such problem exists when the
membership of a church brings a complaint to the courts. While we agree that matters regarding
“who should preach from the pulpit” are fundamentally and unquestionably beyond the jurisdiction of secular courts, the cases demonstrate that all matters of the propriety of internal
church discipline (except, in the case of a congregational church, whether the proper authority
determined the discipline), whether taken against a clergyman or a church member, are beyond
the jurisdiction of secular courts. See Salzgaber, 65 Ohio App.3d at 372, quoting Hutchison v.
Thomas (C.A.6, 1986), 789 F.2d 392 (even though a court may inquire into purely secular matters, that doctrine “has never been extended to religious controversies in the areas of church
government, order and discipline, nor should it be.”).
Appellant [also] asserts that the trial court had jurisdiction over his claims for defamation
against the trustees and the church. Appellant claims that the court could determine whether

Howard v. Covenant Apostolic Church, 124 Ohio.App.3d 24 (1997)

Electronic copy available at: https://ssrn.com/abstract=3903347

532 Religion in the Law
certain statements made about him, particularly, that he had lied, that he was in league with
Satan, that he had been overtaken by a fall, that he was a defiler of the temple and an enemy of
the Church, and that he was “sleeping around,” were defamatory without interpretation of religious doctrine or beliefs. All of the statements allegedly made about appellant, however, took
place during the meeting that was held to determine whether he should be disfellowed from the
Church, were made to or by those involved in initiating the disfellowship proceedings, and concerned issues of appellant’s morality.
As stated above, internal church discipline and “the conformity of the members of the
church to the standard of morals required of them” are beyond the scope of review by a secular
tribunal. See Watson, supra, 80 U.S. 679; Nunn, 506 F.Supp. at 448. In Salzgaber, two pastors
who had been discharged from employment with a church sued, alleging, among other things,
that they were defamed by members of the church committee that terminated their contracts.
The court rejected their defamation claims, saying that determining the truth or falsity of the
statements made about them regarding the discharge of their duties would necessarily involve
ecclesiastical matters.
In this case, all of the statements alleged by appellant to be defamatory arose out of the
underlying dispute between him and the Church regarding the propriety of his conduct in suing
the Church to obtain its records and the Church’s subsequent decision to remove appellant from
Church membership. Appellant’s complaint and deposition make clear that the dispute between
the parties regarding appellant’s lawsuit against the Church was based on biblical interpretation.
The move to disfellow appellant therefore arose from a dispute regarding his “conformity to the
standard of morals required of” him by his church. The allegedly defamatory statements made
by Church members, trustees, or agents in terminating appellant’s membership in the Church
are therefore inextricably intertwined with ecclesiastical or religious issues over which secular
courts have no jurisdiction. Appellant’s second assignment of error is overruled.
Finally, appellant argues also that the Church is a nonprofit corporation organized under
Ohio law, and is therefore governed by the rules and regulations of the statute requiring the
corporation’s adherence to its constitution and by-laws. Appellant reasons that, as a member of
the Church, he has a right to sue to require the corporation to follow its by-laws. However,
membership in the Church is not the same as membership or trusteeship in the corporation, and
appellant’s rights in the corporation are no greater than the corporation’s by-laws provide. Here,
the regulations do not give appellant standing to bring his causes of action against the corporation. See, e.g., Crissman v. Bd. of Trustees of Cathedral of Tomorrow of Akron, Inc. (Mar. 21,
1990), unreported, 1990 WL 31796.
Moreover, R.C. 1702.12(I)(1)(c) provides a shareholder (or member) of a corporation with
the right to bring an action on behalf of the corporation, in other words, a derivative claim. See
Russell v. United Missionary Baptist Church (1994), 92 Ohio App.3d 736, 738–739. Appellant’s complaint does not meet any of the requirements for a derivative cause of action, and it
would therefore be subject to dismissal even if the statute otherwise could be said to apply to his
claims against the Church.
For the foregoing reasons, we overrule all of appellant’s assignments of error and affirm the
judgment of the trial court.
Judgment affirmed.

Howard v. Covenant Apostolic Church, 124 Ohio.App.3d 24 (1997)

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 533

663 N.W.2d 404
Supreme Court of Iowa

Kliebenstein v. Iowa Conference of
the United Methodist Church
June 11, 2003
NEUMAN, Justice.
This appeal involves a church-related controversy, an area of discord traditionally considered “off limits” for civil courts. Plaintiff, Jane Kliebenstein, claims she can overcome that jurisdictional hurdle here because church officials’ allegedly defamatory statements about her carried
secular overtones and were published to non-members of the church. We agree that she has an
actionable, albeit limited, claim that cannot be resolved by way of summary judgment. We therefore reverse the district court’s dismissal and remand for further proceedings.
…In March 1999, Jane Kliebenstein and her husband, Glen, were members of Shell Rock
United Methodist Church (UMC). Defendant Jerrold Swinton was the UMC district superintendent. Prompted by reports of strife within the congregation, Swinton (who is an ordained
minister) visited the Shell Rock church one Sunday morning. He then wrote the letter that is at
the heart of this controversy.
Swinton’s letter, which was also signed by the members of the Staff Parish Committee, was
mailed not only to members of the congregation but also to other persons living in the Shell
Rock community. Portions of the letter pertinent to these proceedings are quoted below:
A few months ago I attended worship in Shell Rock and I rejoiced to see so
many young families in church. I was in despair when Jane Kliebenstein made
an effort to whisper scornfully to me that this pastor must leave Shell Rock....
Folks, when is enough, enough? When will you stop the blaming, negative
and unhappy persons among you from tearing down the spirit of Jesus Christ
among you? ... You know whether a person has the spirit of Jesus or Satan by
their fruits.... I am distressed and perplexed why people have tolerance and
compassion for anyone who habitually tears down the Body of Christ by habitually sowing discord and pain.
When the congregation of Shell Rock is ready to acknowledge they allowed
the spirit of Satan to work in their midst, express some contrition and seek
help—then help will come....
Swinton’s letter went on to advise that he and the Staff Parish Committee would call a
“Church Conference” in accordance with established disciplinary procedures to “propose that
Jane Kliebenstein be stripped of church offices. It is understood that if she continues to cause
dissension, she will next be asked to leave the Shell Rock UMC.”
The Kliebensteins responded with this suit for defamation. Their petition claimed the letter
falsely attacked Jane’s “integrity and moral character,” causing damage to her reputation in the
community. Glen sought damages for loss of consortium.
Following discovery, defendants moved for summary judgment. They conceded for purposes of the motion that Swinton’s statement about the “spirit of Satan” referred to Jane Kliebenstein. They argued, however, that the phrase is a “purely ecclesiastical term, deriving its
Kliebenstein v. United Methodist Church, 663 N.W.2d 404 (Iowa 2003)

Electronic copy available at: https://ssrn.com/abstract=3903347

534 Religion in the Law
meaning from religious dogma” thereby preventing the court from adjudicating its impact in the
context of a civil suit for defamation. The district court agreed, finding it was constitutionally
without jurisdiction to entertain the controversy. This appeal by the Kliebensteins followed.
Plaintiffs concede that the Free Exercise and Establishment Clauses of our federal and state
constitutions preclude civil court interference in the disciplinary and governance matters of a
religious entity. They urge this court to find, however, that the defendants “exceeded the protective confines of these clauses when they published their humiliating and disparaging remarks to
individuals in the local community who were not members of the church nor allowed to participate in the disciplinary proceedings” brought against Jane. Defendants counter that adjudication of plaintiffs’ claims would necessarily entangle the court in church doctrine, a matter clearly
beyond its jurisdiction
…Summary judgment is appropriately granted only where there are no material facts in
dispute and the moving party is entitled to judgment as a matter of law. Behr v. Meredith Corp.,
414 N.W.2d 339, 341 (Iowa 1987).
By its very nature, the controversy before us implicates the Establishment Clauses of the
federal and Iowa constitutions. Iowa, like virtually every other jurisdiction, avoids “interfering
in purely ecclesiastical matters.” Marks, 528 N.W.2d at 544 (emphasis added).
It is a general rule recognized here and in foreign jurisdictions, that ordinarily
the courts have no jurisdiction over, and no concern with, purely ecclesiastical
questions and controversies, including membership in a church organization,
but they do have jurisdiction as to civil, contract, and property rights which
are involved in or arise from a church controversy. Brown v. Mt. Olive Baptist
Church, 255 Iowa 857, 859 (1963).
Plainly Iowa’s courts could not entertain this case if it involved solely the discipline or excommunication of Jane Kliebenstein. Marks, 528 N.W.2d at 545. “[C]ivil courts are bound to
accept the decisions of the highest judicatories of a religious organization of hierarchical polity
on matters of discipline, faith, internal organization, or ecclesiastical rule, custom, or law.” Serbian Eastern Orthodox Diocese v. Milivojevich, 426 U.S. 696, 713 (1976)… Nor would her
claim enjoy viability had the matter been divulged solely to the members of Shell Rock UMC. It
is the general rule that
communications between members of a religious organization concerning the
conduct of other members or officers in their capacity as such are qualifiedly
privileged. 50 Am.Jur.2d Libel and Slander § 340, at 663 (1995)…
The fact that Swinton’s communication about Jane was published outside the congregation
weakens this ecclesiastical shield. First, otherwise privileged communications may be lost upon
proof of excess publication or publication “beyond the group interest.” Brewer v. Second Baptist
Church of Los Angeles, 197 P.2d 713, 717 (1948); accord Marks, 528 N.W.2d at 546. Second,
if publication solely to church members justifies ecclesiastical status for otherwise defamatory
communications, proof of publication to non-church members arguably supports the opposite
conclusion. See Schoenhals v. Mains, 504 N.W.2d 233, 236 (Minn.Ct.App.1993) (proof that
alleged defamatory letter sent only to church members strengthened First Amendment claim
precluding adjudication of “internal conflict within the Church”).
Defendants counter that publication to non-church members is irrelevant here. Their defense rests on the general rule that “[d]efamation actions are precluded by the First Amendment
when an examination of the truth of the allegedly defamatory statements would require an impermissible inquiry into church doctrine and discipline.” 50 Am.Jur.2d Libel and Slander § 117,
at 420 (1995). Defendants contend that in order to determine whether the term “spirit of Satan”
is defamatory—or truthful—as applied to Kliebenstein, a factfinder would necessarily be required to study and interpret church theology and beliefs concerning Satan. The contention

Kliebenstein v. United Methodist Church, 663 N.W.2d 404 (Iowa 2003)

Electronic copy available at: https://ssrn.com/abstract=3903347

Special Problems 535
brings us to the dispositive question on appeal: whether the phrase “spirit of Satan” has a secular
meaning that could be applied in a civil suit for defamation without treading on—or wading
into—religious doctrine.
Defendants rely heavily on an affidavit prepared by Rev. Dr. Elmer Colyer, professor of
historical theology and Wesley studies at the University of Dubuque Theological Seminary. Professor Colyer asserts that terms such as “Satan” and “devil” have their roots in religious doctrine. His affidavit also reveals that these terms have evolved and now imply a variety of meanings between—and even within—religious denominations. Thus, in his words, “to determine
within any specific ecclesiastical context whether the use of the term, ‘spirit of Satan,’ is defamatory ... it is necessary to determine the meaning of the term for the religious community or
body.” (Emphasis added.)
The weakness in defendants’ reliance on this expert opinion is that publication of the letter
was not limited to a “religious community or body.” Given the nature of plaintiffs’ claims, the
proper focus of our inquiry is not on the meaning of “spirit of Satan” within an ecclesiastical
context but to determine whether the phrase has a secular meaning. In other words, could a fact
finder determine whether Kliebenstein was defamed without resort to theological reflection?
Perusing a standard dictionary convinces us that the term used by church officials to describe Jane Kliebenstein may have religious roots but also carries a common, and largely unflattering, secular meaning. “Satan” is defined as “the great enemy of man and of goodness; the
Devil: usually identified with Lucifer, the chief of the fallen angels.” Webster’s New World Dictionary 1192 (3d ed.1994). Definitions of “satanic” and “satanism” include “characterized by
extreme cruelty or viciousness” and “innate wickedness.” Webster’s Ninth New Collegiate Dictionary 1044 (1986). “Devil” has many dictionary meanings, including “an extremely wicked
person: FIEND,” and “a person who is energetic, mischievous, daring, or clever,” American
Heritage Dictionary 389 (2d ed.1985). The word “spirit” is defined as “an animating or vital
principle held to give life to physical organisms” or, more simply, as “an inclination, impulse, or
tendency of a specified kind: MOOD.” Webster’s Ninth New Collegiate Dictionary 1137
(1986).
We conclude from these definitions that the phrase “spirit of Satan” has meaning in a secular, as well as sectarian, context. Our conclusion is fortified by considering other cases in which
associating a party with Satan has become an issue. In State v. Tate, 341 N.W.2d 63, 64–65
(Iowa Ct.App.1983), our court of appeals held a defendant charged with third-degree theft was
denied a fair trial when the court refused his request to explain the contents of a book found in
his possession upon his arrest, Satan is Alive and Well on Planet Earth. Based on the book’s title
and testimony by a police officer, the court concluded a jury could have believed the defendant
was a “Satan worshipper,” a fact “highly prejudicial to his case.” Id. at 65. No sectarian discussion of religious dogma was needed for the court to determine that “[t]he prejudice to the defendant should have been obvious to the prosecutor.” Id.; see also Johnston v. Luebbers, 288
F.3d 1048, 1061 (8th Cir.2002) (describing prosecutor’s description of defendant as Satan “improper” and “inflammatory”).
When similar accusations of being “in league with Satan” are made in the context of a
church meeting called to determine whether a member should be “disfellowed,” a court of appeals has affirmed the dismissal of a defamation claim against the church. Howard v. Covenant
Apostolic Church, Inc., 705 N.E.2d 385, 388–89 (Ohio App. 1997). But where accusations of
associating with “one of Satan’s choicest tools” were lodged against a church member in a national newspaper covering the affairs of the church, the California Supreme Court held the statements were actionable where exaggerated and, therefore, unprivileged. Brewer, 197 P.2d at 716–
17.

Kliebenstein v. United Methodist Church, 663 N.W.2d 404 (Iowa 2003)

Electronic copy available at: https://ssrn.com/abstract=3903347

536 Religion in the Law
Because we are convinced that the phrase “spirit of Satan” has a secular, as well as sectarian,
meaning, and because the accusatory phrase was used by defendants to describe Jane Kliebenstein in a communication published to more than just church members, we hold plaintiffs’
claim of defamation should not have been summarily dismissed by the district court on constitutional grounds. We therefore reverse and remand for further proceedings.
REVERSED AND REMANDED.

Kliebenstein v. United Methodist Church, 663 N.W.2d 404 (Iowa 2003)

Electronic copy available at: https://ssrn.com/abstract=3903347

Acknowledgments 537

Acknowledgments
THIS CASEBOOK WOULD NOT BE POSSIBLE without the help of the following people. I
owe special thanks to Brian Frye for inspiring me to just give all of my hard work away
for free.1 Thanks to all other professors who believe that helping students is the whole
thing, and have produced and distributed free, open access textbooks with that mindset. Thanks to Laken Albrink, Royal Berglee, Kelly Collinsworth, Scott Davison, John
Ernst, David Grise, Jason Holcomb, Thomas Kiffmeyer, Doug Mock, Dianna Murphy,
and Alana Scott for being excellent colleagues, motivators, thought-provokers, and
constructive critics. Thanks to all my students for being awesome geniuses. And,
thanks especially to Regan and Luna for their patience and support.

1 See, Brian Frye and Elizabeth Schiller, PROFESSIONAL RESPONSIBILITY: AN OPEN-SOURCE

CASEBOOK (2019), https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3367936.

Electronic copy available at: https://ssrn.com/abstract=3903347

538 Religion in the Law

Electronic copy available at: https://ssrn.com/abstract=3903347

